      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 1 of 655




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                                )
Las Americas Immigrant Advocacy Center, et al., )
                                                )
              Plaintiffs,                       )
      v.                                        )   Case No. 1:19-cv-03640-KBJ
                                                )
Chad F. Wolf, et al.,                           )
                                                )
              Defendants.                       )
                                                )

                      CERTIFIED ADMINISTRATIVE RECORD
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 2 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 3 of 655
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 4 of 655




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA

                                                )
Las Americas Immigrant Advocacy Center, et al., )
                                                )
              Plaintiffs,                       )
      v.                                        )                       Case No. 1:19-cv-03640-KBJ
                                                )
Chad F. Wolf, et al.,                           )
                                                )
              Defendants.                       )
                                                )

                       CERTIFIED INDEX TO ADMINISTRATIVE RECORD

DOCUMENT                                                                                                            PAGE

1. Executive Office for Immigration Review, Pending Cases as of May 30, 2019 . . . . . .AR001

2. Executive Office for Immigration Review, Adjudication Statistics:
   Pending Cases (Apr. 23, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . .AR002

3. Executive Office for Immigration Review,
   Immigration Judge (IJ) Hiring (July 2019) . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . AR003

4. United States Citizenship & Immigration Services, Credible Fear
   and Reasonable Fear Statistics and Nationality Report:
   Fiscal Year 2018, 4th Quarter, July 1- Sept. 30, 2018 (Nov. 16, 2018) . . . . . . . . . . . . .AR004

5. United States Citizenship & Immigration Services, Credible Fear
   Workload Report Summary: January 2019 (Feb. 22, 2019) . . . . . . . . . . . . . . . . . . . . .AR008

6. Executive Office for Immigration Review, Adjudication Statistics:
   Total Asylum Applications (Apr. 23, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .AR012

7. Department of Homeland Security, Migrant Protection Protocols (Jan. 24, 2019) . . ..AR013

8. Department of Homeland Security, Border Security Metrics Report (May 1, 2018) . .AR018

9. U.S. Customs and Border Protection, Enforcement Actions
   Southwest Border Total: Apprehensions and Inadmissible Aliens
   by Country of Citizenship (FY17–FY19 TD May) . . . . . . . . . . . . . . . . . . . . . . . . . . . AR086

10. United States Citizenship & Immigration Services, Credible Fear
    & Reasonable Fear Workload: FY06–FY13 Q1 (May 16, 2013) . . . . . . . . . . . . . . . . . AR087



                                                              i
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 5 of 655




11. Executive Office for Immigration Review, Adjudication Statistics:
    Asylum Decision & Filing Rates in Cases Originating
    with a Credible Fear Claim (Apr. 12, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . AR088

12. Executive Office for Immigration Review, Adjudication Statistics:
    “Family Unit” Data for Select Courts (June 17, 2019) . . . . . . . . . . . . . . . .. . . . . . . . . AR089

13. Department of Homeland Security, Southwest Border Encounters
    of Non-Mexican Aliens by Month and Year FY2013–FY2019Q2 . . . . . . . . . .. . . . . . AR090

14. U.S. Customs & Border Protection, Southwest Border Enforcement
    Actions: March Official Reporting (Apr. 1, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR092

15. U.S. Customs & Border Protection, Southwest Border Total Apprehensions
    & Inadmissible Aliens FY19 April–September Planning Profile (Apr. 10, 2019) . .. . AR094

16. Department of Homeland Security, OTM Caravan Breakdown
    in Mexico (Apr. 22, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR103

17. U.S. Customs & Border Protection, Southwest Border Apprehensions
    by Sector: Fiscal Year 2019 (July 10, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR104

18. Statement by Secretary Johnson on Southwest Border Security, Oct. 17, 2016 . . . . . AR113

19. Remarks by President Trump on the Illegal Immigration Crisis
    and Border Security, Nov. 1, 2018 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR117

20. Department of Homeland Security, Memorandum from Secretary
    Kirstjen M. Nielsen for Kevin K. McAleenan, Commissioner,
    U.S. Customs and Border Protection, and Ronald D. Vitiello,
    Deputy Director and Senior Official Performing the Duties of Director,
    U.S. Immigration and Customs Enforcement, Policy Guidance for
    Implementation of the Migrant Protection Protocols (Jan. 25, 2019) . . . . . . . . . . . . . AR128

21. U.S. Customs and Border Protection, Guiding Principles for
    Migrant Protection Protocols (Jan. 28, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR132

22. U.S. Customs and Border Protection, Memorandum from Kevin K. McAleenan,
    Commissioner, for Todd C. Owen, Executive Assistant Commissioner,
    Field Operations, and Carla L. Provost, Chief, U.S. Border Patrol,
    Implementation of the Migrant Protection Protocols (Jan. 28, 2019) . . . . . . . . . . . . . AR134

23. U.S. Customs and Border Protection, Memorandum from Todd A. Hoffman,
    Executive Director, Admissibility and Passenger Programs,
    Office of Field Operations, for Director, Field Operations, Office of Field
    Operations and Director Field Operators Academy, Office of Training and
    Development, Guidance on Migrant Protection Protocols (Jan. 28, 2019) . . . . . . . . . . AR135



                                                               ii
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 6 of 655




24. U.S. Immigration and Customs Enforcement, Memorandum from Ronald
    Vitello, Deputy Director and Senior Official Performing the Duties of the
    Director, for Executive Associate Directors and Principal Legal Advisor,
    Implementation of the Migrant Protection Protocols (Feb. 12, 2019) . . . . . . . . . . . . . . AR136

25. U.S. Immigration and Customs Enforcement, Memorandum from
    Nathalie R. Asher, Acting Executive Associate Director,
    for Field Office Directors, Enforcement and Removal Operations,
    Migrant Protection Protocols Guidance (Feb. 12, 2019) . . . . . . . . . . . . . . . . . . . . . . . . AR138

26. U.S. Citizenship and Immigration Services, Policy Memorandum PM-602-0169,
    Guidance for Implementing Section 235(b)(2)(C) of the Immigration and Nationality
    Act and the Migrant Protection Protocols (Jan. 28, 2019) . . . . . . . . . . . . . . . . . . . . . . . AR142

27. Executive Office for Immigration Review, Adjudication Statistics:
    New Cases and Total Completions: FY1983–FY2019 Q2 (Apr. 23, 2019) . . . . . . . . . AR147

28. Executive Office for Immigration Review, Statistics Yearbook FY2017 . . . . . . . . . . . AR149

29. Executive Office for Immigration Review, Asylum Median
    Processing Time (I-862 & I-863 Case Completions),
    October 1, 2014 through June 30, 2019 (July 12, 2019) . . . . . . . . . . . . . . . . . . . . . . . . AR194

30. Memorandum from President Donald J. Trump to the Attorney General and
    Secretary of Homeland Security, Additional Measures to Enhance Border Security
    and Restore Integrity to Our Immigration System (Apr. 29, 2019) . . . . . . . . . . . . . . . .AR195

31. Executive Office for Immigration Review, Credible Fear & Asylum Process:
    FY2008–FY2019 Q2 (Apr. 23, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR197

32. U.S. Citizenship and Immigration Services, Credible fear Process at the FRCs. . . . . AR198

33. The White House, Our Nation’s Weak Asylum Laws Are
    Encouraging an Overwhelming Increase in Illegal Immigration,
    Fact Sheet (Nov.1, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR199

34. Order, Permanent Injunction, Flores et al, v. Barr, et al., No. 85-4544 (C.D. Cal. Sept. 27,
    2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR201

35. Apprehension, Processing, Care, and Custody of Alien Minors and Unaccompanied Alien
    Children, 84 FR 44392 (August 23, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .AR203

36. Opinion, Flores v. Lynch, et al., No. 15-56434 (9th Cir. July 6, 2016). . . . . . . . . . . . AR347

37. Asylum Eligibility and Procedural Modifications, 84 FR 33829 (July 16, 2019) . . . . AR370

38. U.S. Customs and Border Protection Enforcement Actions – Southwest Border, Total –
    Apprehensions and Inadmissible Aliens by Country of Citizenship FY17 - 19. . . . . . . AR387


                                                                     iii
           Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 7 of 655




39. Office of Field Operations – Southwest Border Family Unit Alien (FMUA) Inadmissible
    Aliens FY17 - 19. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR403

40. ERO-LESA Statistical Tracking Unit - ICE Removals of Mexican, Northern Triangle, and
    Other Nationals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . AR404

41. Memorandum from Ken Cuccinelli II, Director, U.S. Citizenship and Immigration Services,
    to the Acting Secretary re Reduction of Credible Fear Consultation Period (July 2, 2019) . . . .
    . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . AR405

42. Memorandum from David V. Aguilar, Chief, U.S. Border Patrol to Chief Patrol Agents,
    Tucson and Laredo Sectors re Expedited Removal Policy (August 11, 2004) . . . . . . . AR407

43. Memorandum from Michael J. Fisher, Chief, U.S. Border Patrol to All Chief Patrol Agents,
    All Directorate Chiefs re Clarification of Processing Procedures for Credible Fear
    (September 30, 2015) . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . AR410

44. Memorandum from Carla L. Provost, Chief, U.S. Border Patrol to All Chief Patrol Agents,
    All Directorate Chiefs re Prioritization of Removal Pathways Guidance (September 25, 2019)
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR418

45. Memorandum from David V. Aguilar, Chief, U.S. Border Patrol to All Chief Patrol Agents
    re Hold Rooms and Short Term Custody (June 2, 2008) . . . . . . . . . . . . . . . . . . . . . . . . AR419

46. Order, Unknown Parties, et al., v. Jeh Johnson, et al., No. 15-250 (D. Ariz. Nov. 18, 2016). .
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . AR434

47. Executive Order 13767—Border Security and Immigration Enforcement Improvements
    (January 25, 2017) . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . .. . . . . AR463

48. Executive Order 13768—Enhancing Public Safety in the Interior of the United States
    (January 25, 2017) . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . .. . . . . . . AR468

49. Stipulated Settlement Agreement, Flores et al. v. Reno, et al. No. 85-4544 (C. D. Cal.
    Aug. 12, 1996). . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . .AR473

50. In Chambers—Order Re Plaintiffs’ Motion To Enforce Settlement Of Class Action And
    Defendants’ Motion To Amend Settlement Agreement [100, 120], Flores, et al., v. Jeh
    Johnson, et al., No. 85-4544 (C. D. Cal. July 24, 2015). . . . . . . . . . .. . . . . . . . . . . . . . AR511

51. Order Granting Plaintiffs’ Motion For Classwide Preliminary Injunction, Ms. L., et al. v. U.S.
    Immigration and Customs Enforcement, et al., No. 18-428 (S. D. Cal. June 26, 2018) . . . . . .
    . . . .. . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . AR536

52. Memorandum from John Kelly, Secretary to Kevin McAleenan, Acting Commissioner U.S.
    Customs and Border Protection, Thomas D. Homan, Acting Director, U.S. Immigration and
    Customs Enforcement, Lori Scialabba, Acting Director, U.S. Citizenship and Immigration
    Services, Joseph B. Maher, Acting General Counsel, Dimple Shah, Acting Assistant


                                                                        iv
           Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 8 of 655




     Secretary for International Affairs, and Chip Fulghum, Acting Undersecretary for
     Management re Enforcement of Immigration Laws to Serve the National Interest (February
     20, 2017) . . .. . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . .AR560

53. Opinion, Innovation Law Lab, et. Al, v. McAleenan, et al., No. 19-15716 (9th Cir. May 7,
    2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . AR566

54. Modified, Consolidated Injunction, Orantes-Hernandez et al., v. Gonzales, et al., No. 82-
   1107 (C. D. Cal. Nov. 26, 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .AR598

55. U.S. Customs and Border Protection, National Standards on Transport, Escort, Detention,
    and Search (October 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .AR605

56. Memorandum from Mark A. Morgan, Acting Commissioner, U.S. Customs and Border
    Protection, Matthew T. Albence, Deputy Director and Senior Official Performing the Duties
    of the Director, U.S. Immigration and Customs Enforcement, and Kenneth T. Cuccinelli,
    Acting Director, U.S. Citizenship and Immigration Services, to Kevin K. McAleenan, Acting
    Secretary, Department of Homeland Security re Prioritization of Removal Pathways. . . . . . . .
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..AR636

57. Humanitarian Asylum Review Process (HARP) Info Sheet. . . . . . . . . . . . . . . . . . . . . . AR645




                                                                        v
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 9 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 10 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 11 of 655
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 12 of 655



                                        Credible Fear Workload Report Summary
                                                 FY 2018 Total Caseload
                             Totals Oct-17 Nov-17 Dec-17 Jan-18 Feb-18 Mar-18 Apr-18 May-18 Jun-18   Jul-18 Aug-18 Sep-18
Case Receipts                99,035 7,296 7,307 7,462 8,121 6,621 8,266 8,500 9,968 9,742            6,565 10,230   8,957
Interviews Conducted         85,018 5 339 6 365 6 265 6 926 5 699 7 280 7 142 8 877 8 941            6 065 8 066    8 053
All Decisions                97,728 6,359 7,494 7,164 8,108 6,880 8,640 7,869 10,067 10,080          7,155 8,755    9,157
  Fear Established (Y)       74,677 4,797 5,781 5,606 6,171 5,134 6,347 6,175 8,079 7,472            5,246 6,639    7,230
  Fear Not Established (N)    9,659   531    591    669    715    676    767    719    821 1 314       945 1 082      829
  Closings                   13,392 1,031 1,122     889 1,222 1,070 1,526       975 1,167 1,294        964 1,034    1,098

                                                                    Credible Fear Workload Report by Month Total Caseload
                                                 OCT. 2017 (FY 2018)                                                                                          NOV. 2017 (FY 2018)
                             Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals   ZAC     ZAR    ZBO      ZCH     ZHN    ZLA
Case Receipts                 7,296    859     46      10    152   5,390   244     59    199    13     59    265             7,307    538     167     44      153   5,590   352
Interviews Conducted          5,339    625     40       2     89   3,943   199     41    149    16     42    193             6,365    497      46      1      136   4,972   322
All Decisions                 6,359    811     68       2    108   4,675   203     50    172    16     49    205             7,494    660      75      1      163   5,809   346
  Fear Established (Y)        4,797    502     37       2     65   3,604   192     30    127    14     35    189             5,781    411      36      1      124   4,545   302
  Fear Not Established (N)      531    124      4       0     24     328     7     11     22     2      7      2               591     94      11      0       13     425    20
  Closings                    1,031    185     27       0     19     743     4      9     23     0      7     14             1,122    155      28      0       26     839    24

                                                 DEC. 2017 (FY 2018)                                                                                          JAN. 2018 (FY 2018)
                             Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals   ZAC     ZAR    ZBO      ZCH     ZHN    ZLA
Case Receipts                 7,462    698     375     28    125   5 135   364    201    191    39     44    262             8,121    883     400     15      108   5 675   432
Interviews Conducted          6,265    488     402     18    131   4,412   271     96    181     0     47    219             6,926    725     283      1       77   5,046   373
All Decisions                 7,164    632     434     18    152   5,043   288    106    196     0     60    235             8,108    922     357      3       94   5,840   406
  Fear Established (Y)        5,606    360     367     17    108   4 011   246     84    159     0     41    213             6,171    559     262      1       67   4 556   337
  Fear Not Established (N)      669    123      37      1     23     411    24     12     25     0      6      7               715    175      21      0        9     443    37
  Closings                      889    149      30      0     21     621    18     10     12     0     13     15             1,222    188      74      2       18     841    32

                                                 FEB. 2018 (FY 2018)                                                                                         MARCH 2018 (FY 2018
                             Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals   ZAC     ZAR    ZBO      ZCH     ZHN    ZLA
Case Receipts                 6,621    653     217     5     120   4,878    255   103    155     4     47    184             8,266    787     389     5        82   5,959    270
Interviews Conducted          5,699    566     167     7      96   4 061    270   121    140    68     63    140             7,280    609     363     7        57   5 531    166
All Decisions                 6,880    757     149     8     106   4,926    304   142    156    78     99    155             8,640    683     386     8       126   6,615    205
  Fear Established (Y)        5,134    449     114     6      48   3,775    257   104    116    67     76    122             6,347    435     301     8        69   4,884    141
  Fear Not Established (N)      676    157      20     0      23     411     24    11      7     5     10      8               767    124      47     0        17     533     19
  Closings                    1,070    151      15     2      35     740     23    27     33     6     13     25             1,526    124      38     0        40   1,198     45
                                                APRIL 2018 (FY 2018)                                                                                          MAY 2018 (FY 2018)
                             Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals    ZAC    ZAR    ZBO      ZCH     ZHN    ZLA
Case Receipts                 8,500    812     224     16    138   6 092    474    77    153    14     213   287             9,968   1 106    337     45      103   7 025    654
Interviews Conducted          7,142    753     207      9     93   4,857    482    44    149     1     217   330             8,877     924    263     27       91   6,452    556
All Decisions                 7,869    905     246      9     97   5,249    551    52    174     1     249   336            10,067   1,107    309     35      119   7,279    570
  Fear Established (Y)        6,175    558     187      7     69   4 209    453    39    160     0     216   277             8,079     730    212     28       78   6 040    484
  Fear Not Established (N)      719    190      32      0     10     414     34     1      5     1      13    19               821     167     48      1       21     485     43
  Closings                      975    157      27      2     18     626     64    12      9     0      20    40             1,167     210     49      6       20     754     43
                                                 JUNE 2018 (FY 2018)                                                                                          JULY 2018 (FY 2018)
                             Totals    ZAC    ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals    ZAC    ZAR    ZBO      ZCH     ZHN    ZLA
Case Receipts                 9,742     939    402     72     76   6,547    532    73    203    12     419   467             6,565   1,126    432     44      117   3,686    394
Interviews Conducted          8,941     878    420     54     40   6 126    521    43    189     2     351   317             6,065     840    242     31      106   3 680    375
All Decisions                10,080   1,034    488     55     37   6,988    566    59    225     1     368   259             7,155     950    287     37      136   4,384    403
  Fear Established (Y)        7,472     668    316     49     26   5,224    479    34    178     1     281   216             5,246     640    163     27       83   3,231    343
  Fear Not Established (N)    1,314     176     76      4      3     913     66     5     29     0      30    12               945     145     46      5       25     616     32
  Closings                    1,294     190     96      2      8     851     21    20     18     0      57    31               964     165     78      5       28     537     28
                                               AUGUST 2018 (FY 2018)                                                                                       SEPTEMBER 2018 (FY 2
                             Totals    ZAC    ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals    ZAC    ZAR    ZBO      ZCH     ZHN    ZLA
Case Receipts                10,230   1 492    127     42    230   6 986    637    74    156    15     277   194             8,957   1 243    457     45      136   6 054    461
Interviews Conducted          8,066   1,167    167     33    174   5,405    488    63    118     0     277   174             8,053     987    410     13      118   5,577    476
All Decisions                 8,755   1,249    235     34    223   5,766    503    72    131     0     316   226             9,157   1,246    470      8       99   6,375    497
  Fear Established (Y)        6,639     932    179     29    135   4 339    422    64     82     0     260   197             7,230     916    377      5       62   5 054    425
  Fear Not Established (N)    1,082     179     25      4     45     717     48     3     21     0      38     2               829     142     29      0       21     563     42
  Closings                    1,034     138     31      1     43     710     33     5     28     0      18    27             1,098     188     64      3       16     758     30
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 13 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 14 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 15 of 655
                             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 16 of 655


                                                                                    ƌĞĚŝďůĞ&ĞĂƌtŽƌŬůŽĂĚZĞƉŽƌƚ^ƵŵŵĂƌǇ
                                                                                             &zϮϬϭϵdŽƚĂůĂƐĞůŽĂĚ

                             dŽƚĂůƐ                        KĐƚͲϭϴ            EŽǀͲϭϴ              ĞĐͲϭϴ            :ĂŶͲϭϵ         &ĞďͲϭϵ            DĂƌͲϭϵ             ƉƌͲϭϵ            DĂǇͲϭϵ                :ƵŶͲϭϵ                :ƵůͲϭϵ           ƵŐͲϭϵ         ^ĞƉͲϭϵ
ĂƐĞZĞĐĞŝƉƚƐ                 ϯϱ͕ϯϭϬ       ϵ͕ϰϰϲ      ϳ͕ϵϭϴ       ϴ͕ϬϳϬ     ϵ͕ϴϳϲ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          Ϯϴ͕ϴϰϳ       ϳ͕ϳϳϯ      ϳ͕ϰϴϳ       ϲ͕ϵϯϯ     ϲ͕ϲϱϰ
ůůĞĐŝƐŝŽŶƐ                 ϯϮ͕ϭϴϴ       ϴ͕ϱϵϯ      ϳ͕ϴϰϴ       ϴ͕ϰϬϱ     ϳ͕ϯϰϮ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        Ϯϱ͕ϬϲϬ       ϲ͕ϵϬϮ      ϲ͕ϬϬϬ       ϲ͕ϰϲϬ     ϱ͕ϲϵϴ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϯ͕ϰϬϯ     ϳϮϭ    ϭ͕ϬϮϴ       ϴϴϭ   ϳϳϯ
  ůŽƐŝŶŐƐ                    ϯ͕ϳϮϱ     ϵϳϬ    ϴϮϬ     ϭ͕Ϭϲϰ     ϴϳϭ



                                                                                                    KĐƚŽďĞƌϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,             ,E               >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϵ͕ϰϰϲ     ϭ͕ϭϰϬ      ϯϴϱ     ϭϴ ϭϯϯ ϲ͕ϱϬϵ         ϲϬϭ      ϭϯϴ      ϭϯϭ       Ͳ        ϭϯϴ       Ϯϱϯ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϳ͕ϳϳϯ     ϭ͕ϭϵϮ      Ϯϳϯ     ϭϱ ϭϭϯ ϱ͕ϭϭϬ         ϰϵϴ      ϭϭϭ      ϭϮϮ       Ͳ        ϭϮϬ       Ϯϭϵ
ůůĞĐŝƐŝŽŶƐ                 ϴ͕ϱϵϯ     ϭ͕ϭϳϴ      Ϯϱϵ     Ϯϱ ϭϱϴ ϱ͕ϴϮϮ         ϱϬϴ      ϭϰϵ      ϭϯϵ       Ͳ        ϭϱϭ       ϮϬϰ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϲ͕ϵϬϮ     ϴϰϮ    ϭϴϴ     ϮϬ ϭϬϴ ϰ͕ϳϴϮ         ϰϯϱ      ϭϬϰ      ϭϮϬ       Ͳ        ϭϮϰ       ϭϳϵ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϳϮϭ    ϭϰϱ    ϮϮ    ϯ ϯϰ ϰϬϬ     ϱϲ    ϮϮ    ϭϯ     Ͳ        ϭϳ     ϵ
  ůŽƐŝŶŐƐ                    ϵϳϬ    ϭϵϭ    ϰϵ    Ϯ ϭϲ ϲϰϬ     ϭϳ    Ϯϯ    ϲ    Ͳ        ϭϬ     ϭϲ

                                                                                                  EŽǀĞŵďĞƌϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,              ,E              >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϳ͕ϵϭϴ     ϵϬϵ    Ϯϳϵ     Ϯϯ ϭϵϭ ϱ͕ϰϴϲ         ϰϳϲ      ϭϮϳ      ϴϭ     Ͳ        ϭϮϮ       ϮϮϰ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϳ͕ϰϴϳ     ϵϯϰ    ϭϵϴ     ϮϬ ϭϲϴ ϱ͕Ϯϲϲ         ϰϭϮ      ϭϬϴ      ϴϰ     Ͳ        ϭϬϭ       ϭϵϲ
ůůĞĐŝƐŝŽŶƐ                 ϳ͕ϴϰϴ     ϭ͕ϭϬϵ      Ϯϯϭ     ϮϮ ϭϱϭ ϱ͕ϯϳϲ         ϰϯϲ      ϭϮϰ      ϳϳ     Ͳ        ϭϬϭ       ϮϮϭ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϲ͕ϬϬϬ     ϴϬϯ    ϭϳϴ     ϮϬ ϭϮϬ ϰ͕ϭϬϴ         ϯϱϮ      ϴϰ    ϲϳ     Ͳ        ϴϰ     ϭϴϰ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϭ͕ϬϮϴ     ϭϱϮ    ϭϴ    Ͳ      ϭϰ ϳϰϮ    ϰϵ    Ϯϰ    ϵ    Ͳ        ϰ    ϭϲ
  ůŽƐŝŶŐƐ                    ϴϮϬ    ϭϱϰ    ϯϱ    Ϯ ϭϳ ϱϮϲ     ϯϱ    ϭϲ    ϭ    Ͳ        ϭϯ     Ϯϭ

                                                                                                  ĞĐĞŵďĞƌϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,             ,E               >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϴ͕ϬϳϬ     ϭ͕ϮϭϮ      Ϯϳϳ     ϭϯ ϭϴϵ ϱ͕ϯϲϯ         ϰϯϯ      Ϯϭϱ      ϲϭ     ϵ    ϭϯϯ       ϭϲϱ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϲ͕ϵϯϯ     ϴϰϬ    Ϯϰϲ     ϰ ϭϱϭ ϰ͕ϴϱϴ        ϰϭϭ      ϭϱϬ      ϰϭ     Ͳ        ϭϬϵ       ϭϮϯ
ůůĞĐŝƐŝŽŶƐ                 ϴ͕ϰϬϱ     ϭ͕ϬϬϬ      ϯϭϵ     ϳ ϮϭϬ ϱ͕ϵϮϴ        ϰϰϴ      ϭϴϬ      ϰϵ     Ͳ        ϭϮϮ       ϭϰϮ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϲ͕ϰϲϬ     ϲϴϱ    ϮϯϬ     ϯ ϭϰϮ ϰ͕ϲϳϬ        ϯϲϮ      ϭϮϭ      ϰϭ     Ͳ        ϵϰ     ϭϭϮ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϴϴϭ    ϭϱϮ    ϯϬ    ϭ ϯϭ ϱϱϲ     ϱϯ    Ϯϲ    ϯ    Ͳ        ϭϰ     ϭϱ
  ůŽƐŝŶŐƐ                    ϭ͕Ϭϲϰ     ϭϲϯ    ϱϵ    ϯ ϯϳ ϳϬϮ     ϯϯ    ϯϯ    ϱ    Ͳ        ϭϰ     ϭϱ

                                                                                                    :ĂŶƵĂƌǇϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,              ,E              >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϵ͕ϴϳϲ     ϭ͕ϰϯϰ      ϰϲϲ     ϭϰ ϭϲϰ ϲ͕ϱϵϭ         ϰϵϴ      ϭϱϰ      ϲϴ     ϴϭ     ϭϱϮ       Ϯϱϰ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϲ͕ϲϱϰ     ϳϵϲ    Ϯϱϴ     ϱ ϭϰϰ ϰ͕ϱϮϰ        ϯϱϬ      ϭϰϳ      ϲϵ     ϯϯ     ϭϮϮ       ϮϬϲ
ůůĞĐŝƐŝŽŶƐ                 ϳ͕ϯϰϮ     ϵϯϵ    Ϯϴϲ     ϱ ϭϱϲ ϰ͕ϵϭϰ        ϰϬϱ      ϭϲϰ      ϳϴ     ϯϲ     ϭϮϱ       Ϯϯϰ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϱ͕ϲϵϴ     ϲϯϳ    ϭϳϮ     ϱ ϭϬϭ ϯ͕ϵϴϰ        Ϯϵϴ      ϭϭϴ      ϲϬ     ϯϭ     ϵϴ     ϭϵϰ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϳϳϯ    ϭϱϵ    ϰϵ    Ͳ      ϯϲ ϰϮϲ    ϰϲ    Ϯϴ    ϭϬ     Ϯ    ϴ    ϵ
  ůŽƐŝŶŐƐ                    ϴϳϭ    ϭϰϯ    ϲϱ    Ͳ      ϭϵ ϱϬϰ    ϲϭ    ϭϴ    ϴ    ϯ    ϭϵ     ϯϭ

                                                                                                 &ĞďƌƵĂƌǇϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K          ,        ,E                          >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                                                                   DĂƌĐŚϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K          ,        ,E                          >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ




                                                                                                                                                                                                                                                 AR008
                             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 17 of 655


                                                          ƉƌŝůϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K          ,        ,E      >   D/   E<   Ez   K>   ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                          DĂǇϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K        ,        ,E        >   D/   E<   Ez   K>   ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                          :ƵŶĞϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K         ,        ,E       >   D/   E<   Ez   K>   ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                           :ƵůǇϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K          ,        ,E      >   D/   E<   Ez   K>   ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                         ƵŐƵƐƚϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K         ,        ,E       >   D/   E<   Ez   K>   ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                        ^ĞƉƚĞŵďĞƌϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K         ,        ,E       >   D/   E<   Ez   K>   ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ




                                                                                                                 AR009
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 18 of 655


            DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌdŽƉϱEĂƚŝŽŶĂůŝƚŝĞƐZĞĐĞŝǀĞĚ
                             &ŝƐĐĂůzĞĂƌϮϬϭϵ

          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                               EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                KĐƚŽďĞƌͲϭϴ                                     EŽǀĞŵďĞƌͲϭϴ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ     ZĞĐĞŝƉƚƐ
ϭ   ,KEhZ^            Ϯ͕ϱϬϳ     ϭ   ,KEhZ^         ϭ͕ϴϱϳ
Ϯ   'hdD>           ϭ͕ϵϯϲ     Ϯ   'hdD>        ϭ͕ϰϴϮ
ϯ   >^>sKZ         ϭ͕ϯϯϳ     ϯ   >^>sKZ      ϵϵϳ
ϰ   /E/               ϴϱϮ    ϰ   h             ϴϳϬ
ϱ   h                ϳϴϲ    ϱ   /E/            ϳϭϯ

          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                               EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
              ĞĐĞŵďĞƌͲϭϴ                                        :ĂŶƵĂƌǇͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ      ZĞĐĞŝƉƚƐ
ϭ   ,KEhZ^            ϭ͕ϴϱϯ     ϭ   ,KEhZ^          ϯ͕ϯϮϳ
Ϯ   'hdD>           ϭ͕ϲϵϱ     Ϯ   'hdD>         ϭ͕ϳϰϳ
ϯ   h                ϭ͕Ϭϵϭ     ϯ   >^>sKZ       ϭ͕ϭϰϱ
ϰ   >^>sKZ         ϵϯϵ    ϰ   h              ϭ͕ϬϬϱ
ϱ   /E/               ϲϰϱ    ϱ   /E/             ϱϬϴ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                &ĞďƌƵĂƌǇͲϭϵ                                      DĂƌĐŚͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ         ZĞĐĞŝƉƚƐ                     EĂƚŝŽŶĂůŝƚǇ     ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                ƉƌŝůͲϭϵ                                         DĂǇͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ    ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                :ƵŶĞͲϭϵ                                          :ƵůǇͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ     ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                ƵŐƵƐƚͲϭϵ                                     ^ĞƉƚĞŵďĞƌͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ    ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ



                                                                                                  AR010
                  Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 19 of 655


                           ƌĞĚŝďůĞ&ĞĂƌWƌŽĐĞƐƐŝŶŐdŝŵĞƐ
                           &zϮϬϭϵƚŚƌŽƵŐŚ:ĂŶƵĂƌǇϮϬϭϵ

7RWDOV             2&7      129      '(&      -$1    )(%   0$5   $35   0$<   -81(   -8/   $8*   6(3
                                                                  
                                                                 
                                                             
                                                             
                         




                                                                                             AR011
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 20 of 655
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 21 of 655


       2IILFLDOZHEVLWHRIWKH'HSDUWPHQWRI+RPHODQG6HFXULW\

                    86'HSDUWPHQWRI
                    +RPHODQG6HFXULW\




    0LJUDQW3URWHFWLRQ3URWRFROV
    5HOHDVH'DWH -DQXDU\

       “We have implemented an unprecedented action that will address the urgent
        humanitarian and security crisis at the Southern border. This humanitarian
     approach will help to end the exploitation of our generous immigration laws. The
      Migrant Protection Protocols represent a methodical commonsense approach,
       exercising long-standing statutory authority to help address the crisis at our
        Southern border.” – Secretary of Homeland Security Kirstjen M. Nielsen


    :KDW$UHWKH0LJUDQW3URWHFWLRQ3URWRFROV"
    7KH0LJUDQW3URWHFWLRQ3URWRFROV 033 DUHD86*RYHUQPHQWDFWLRQZKHUHE\
    FHUWDLQIRUHLJQLQGLYLGXDOVHQWHULQJRUVHHNLQJDGPLVVLRQWRWKH86IURP0H[LFR
    ±LOOHJDOO\RUZLWKRXWSURSHUGRFXPHQWDWLRQ±PD\EHUHWXUQHGWR0H[LFRDQG
    ZDLWRXWVLGHRIWKH86IRUWKHGXUDWLRQRIWKHLULPPLJUDWLRQSURFHHGLQJVZKHUH
    0H[LFRZLOOSURYLGHWKHPZLWKDOODSSURSULDWHKXPDQLWDULDQSURWHFWLRQVIRUWKH
    GXUDWLRQRIWKHLUVWD\


    :K\LV'+6,QVWLWXWLQJ033"
    7KH86LVIDFLQJDVHFXULW\DQGKXPDQLWDULDQFULVLVRQWKH6RXWKHUQERUGHU
    7KH'HSDUWPHQWRI+RPHODQG6HFXULW\ '+6 LVXVLQJDOODSSURSULDWHUHVRXUFHV
    DQGDXWKRULWLHVWRDGGUHVVWKHFULVLVDQGH[HFXWHRXUPLVVLRQVWRVHFXUHWKH
    ERUGHUVHQIRUFHLPPLJUDWLRQDQGFXVWRPVODZVIDFLOLWDWHOHJDOWUDGHDQGWUDYHO
    FRXQWHUWUDIILFNHUVVPXJJOHUVDQGWUDQVQDWLRQDOFULPLQDORUJDQL]DWLRQVDQG
    LQWHUGLFWGUXJVDQGLOOHJDOFRQWUDEDQG




                                                                                  AR013
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                    
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 22 of 655


    033ZLOOKHOSUHVWRUHDVDIHDQGRUGHUO\LPPLJUDWLRQSURFHVVGHFUHDVHWKH
    QXPEHURIWKRVHWDNLQJDGYDQWDJHRIWKHLPPLJUDWLRQV\VWHPDQGWKHDELOLW\RI
    VPXJJOHUVDQGWUDIILFNHUVWRSUH\RQYXOQHUDEOHSRSXODWLRQVDQGUHGXFHWKUHDWV
    WROLIHQDWLRQDOVHFXULW\DQGSXEOLFVDIHW\ZKLOHHQVXULQJWKDWYXOQHUDEOH
    SRSXODWLRQVUHFHLYHWKHSURWHFWLRQVWKH\QHHG

    +LVWRULFDOO\LOOHJDODOLHQVWRWKH86ZHUHSUHGRPLQDQWO\VLQJOHDGXOWPDOHVIURP
    0H[LFRZKRZHUHJHQHUDOO\UHPRYHGZLWKLQKRXUVLIWKH\KDGQROHJDOULJKWWR
    VWD\QRZRYHUDUHIDPLO\XQLWVDQGXQDFFRPSDQLHGFKLOGUHQDQGDUH
    QRQ0H[LFDQ,Q)<&%3DSSUHKHQGHGIDPLO\XQLWVIURP+RQGXUDV
    *XDWHPDODDQG(O6DOYDGRU 1RUWKHUQ7ULDQJOH DWWKH6RXWKHUQERUGHU2I
    WKRVHUHPDLQLQWKHFRXQWU\WRGD\

    0LVJXLGHGFRXUWGHFLVLRQVDQGRXWGDWHGODZVKDYHPDGHLWHDVLHUIRULOOHJDO
    DOLHQVWRHQWHUDQGUHPDLQLQWKH86LIWKH\DUHDGXOWVZKRDUULYHZLWKFKLOGUHQ
    XQDFFRPSDQLHGDOLHQFKLOGUHQRULQGLYLGXDOVZKRIUDXGXOHQWO\FODLPDV\OXP$V
    DUHVXOW'+6FRQWLQXHVWRVHHKXJHQXPEHUVRILOOHJDOPLJUDQWVDQGDGUDPDWLF
    VKLIWLQWKHGHPRJUDSKLFVRIDOLHQVWUDYHOLQJWRWKHERUGHUERWKLQWHUPVRI
    QDWLRQDOLW\DQGW\SHRIDOLHQVIURPDGHPRJUDSKLFZKRFRXOGEHTXLFNO\
    UHPRYHGZKHQWKH\KDGQROHJDOULJKWWRVWD\WRRQHWKDWFDQQRWEHGHWDLQHG
    DQGWLPHO\UHPRYHG

    ,Q2FWREHU1RYHPEHUDQG'HFHPEHURI'+6HQFRXQWHUHGDQDYHUDJHRI
    LOOHJDODQGLQDGPLVVLEOHDOLHQVDGD\DWWKH6RXWKHUQERUGHU:KLOHQRWDQ
    DOOWLPHKLJKLQWHUPVRIRYHUDOOQXPEHUVUHFRUGLQFUHDVHVLQSDUWLFXODUW\SHVRI
    PLJUDQWVVXFKDVIDPLO\XQLWVWUDYHOOLQJWRWKHERUGHUZKRUHTXLUHVLJQLILFDQWO\
    PRUHUHVRXUFHVWRGHWDLQDQGUHPRYH ZKHQRXUFRXUWVDQGODZVHYHQDOORZ
    WKDW KDYHRYHUZKHOPHGWKH86LPPLJUDWLRQV\VWHPOHDGLQJWRD³V\VWHP´WKDW
    HQDEOHVVPXJJOHUVDQGWUDIILFNHUVWRIORXULVKDQGRIWHQOHDYHVDOLHQVLQOLPERIRU
    \HDUV7KLVKDVEHHQDSULPHFDXVHRIRXUQHDUFDVHEDFNORJLQ
    LPPLJUDWLRQFRXUWVDQGGHOLYHUVQRFRQVHTXHQFHVWRDOLHQVZKRKDYHHQWHUHG
    LOOHJDOO\

    6PXJJOHUVDQGWUDIILFNHUVDUHDOVRXVLQJRXWGDWHGODZVWRHQWLFHPLJUDQWVWR
    XQGHUWDNHWKHGDQJHURXVMRXUQH\QRUWKZKHUHRQWKHURXWHPLJUDQWVUHSRUWKLJK
    UDWHVRIDEXVHYLROHQFHDQGVH[XDODVVDXOW+XPDQVPXJJOHUVDQGWUDIILFNHUV
    H[SORLWPLJUDQWVDQGVHHNWRWXUQKXPDQPLVHU\LQWRSURILW7UDQVQDWLRQDO

                                                                                     AR014
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                     
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 23 of 655


    FULPLQDORUJDQL]DWLRQVDQGJDQJVDUHDOVRGHOLEHUDWHO\H[SORLWLQJWKHVLWXDWLRQWR
    EULQJGUXJVYLROHQFHDQGLOOLFLWJRRGVLQWR$PHULFDQFRPPXQLWLHV7KHDFWLYLWLHV
    RIWKHVHVPXJJOHUVWUDIILFNHUVJDQJVDQGFULPLQDOVHQGDQJHUWKHVHFXULW\RIWKH
    86DVZHOODVSDUWQHUQDWLRQVLQWKHUHJLRQ

    7KHVLWXDWLRQKDVKDGVHYHUHLPSDFWVRQ86ERUGHUVHFXULW\DQGLPPLJUDWLRQ
    RSHUDWLRQV7KHGUDPDWLFLQFUHDVHLQLOOHJDOPLJUDWLRQLQFOXGLQJXQSUHFHGHQWHG
    QXPEHURIIDPLOLHVDQGIUDXGXOHQWDV\OXPFODLPVLVPDNLQJLWKDUGHUIRUWKH86
    WRGHYRWHDSSURSULDWHUHVRXUFHVWRLQGLYLGXDOVZKRDUHOHJLWLPDWHO\IOHHLQJ
    SHUVHFXWLRQ,QIDFWDSSUR[LPDWHO\RXWRIDV\OXPFODLPVIURP1RUWKHUQ
    7ULDQJOHFRXQWULHVDUHXOWLPDWHO\IRXQGQRQPHULWRULRXVE\IHGHUDOLPPLJUDWLRQ
    MXGJHV%HFDXVHRIWKHFRXUWEDFNORJDQGWKHLPSDFWRIRXWGDWHGODZVDQG
    PLVJXLGHGFRXUWGHFLVLRQVPDQ\RIWKHVHLQGLYLGXDOVKDYHGLVDSSHDUHGLQWRWKH
    FRXQWU\EHIRUHDMXGJHGHQLHVWKHLUFODLPDQGVLPSO\EHFRPHIXJLWLYHV

    7KH033ZLOOSURYLGHDVDIHUDQGPRUHRUGHUO\SURFHVVWKDWZLOOGLVFRXUDJH
    LQGLYLGXDOVIURPDWWHPSWLQJLOOHJDOHQWU\DQGPDNLQJIDOVHFODLPVWRVWD\LQWKH
    86DQGDOORZPRUHUHVRXUFHVWREHGHGLFDWHGWRLQGLYLGXDOVZKROHJLWLPDWHO\
    TXDOLI\IRUDV\OXP


    :KDW*LYHV'+6WKH$XWKRULW\WR,PSOHPHQW033"
    6HFWLRQRIWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW ,1$ DGGUHVVHVWKH
    LQVSHFWLRQRIDOLHQVVHHNLQJWREHDGPLWWHGLQWRWKH86DQGSURYLGHVVSHFLILF
    SURFHGXUHVUHJDUGLQJWKHWUHDWPHQWRIWKRVHQRWFOHDUO\HQWLWOHGWRDGPLVVLRQ
    LQFOXGLQJWKRVHZKRDSSO\IRUDV\OXP6HFWLRQ E  & SURYLGHVWKDW³LQWKH
    FDVHRIDQDOLHQZKRLVDUULYLQJRQODQG ZKHWKHURUQRWDWDGHVLJQDWHGSRUW
    RIDUULYDO IURPDIRUHLJQWHUULWRU\FRQWLJXRXVWRWKH86´WKH6HFUHWDU\RI
    +RPHODQG6HFXULW\³PD\UHWXUQWKHDOLHQWRWKDWWHUULWRU\SHQGLQJ
    D>UHPRYDO@SURFHHGLQJXQGHU´RIWKH,1$´7KH86KDVQRWLILHGWKH
    *RYHUQPHQWRI0H[LFRWKDWLWLVLPSOHPHQWLQJWKHVHSURFHGXUHVXQGHU86ODZ


    :KRLV6XEMHFWWR033"
    :LWKFHUWDLQH[FHSWLRQV033DSSOLHVWRDOLHQVDUULYLQJLQWKH86RQODQGIURP
    0H[LFR LQFOXGLQJWKRVHDSSUHKHQGHGDORQJWKHERUGHU ZKRDUHQRWFOHDUO\


                                                                                      AR015
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                      
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 24 of 655


    DGPLVVLEOHDQGZKRDUHSODFHGLQUHPRYDOSURFHHGLQJVXQGHU,1$7KLV
    LQFOXGHVDOLHQVZKRFODLPDIHDURIUHWXUQWR0H[LFRDWDQ\SRLQWGXULQJ
    DSSUHKHQVLRQSURFHVVLQJRUVXFKSURFHHGLQJVEXWZKRKDYHEHHQDVVHVVHG
    QRWWREHPRUHOLNHO\WKDQQRWWRIDFHSHUVHFXWLRQRUWRUWXUHLQ0H[LFR
    8QDFFRPSDQLHGDOLHQFKLOGUHQDQGDOLHQVLQH[SHGLWHGUHPRYDOSURFHHGLQJVZLOO
    QRWEHVXEMHFWWR0332WKHULQGLYLGXDOVIURPYXOQHUDEOHSRSXODWLRQVPD\EH
    H[FOXGHGRQDFDVHE\FDVHEDVLV


    +RZ:LOO033:RUN2SHUDWLRQDOO\"
    &HUWDLQDOLHQVDWWHPSWLQJWRHQWHUWKH86LOOHJDOO\RUZLWKRXWGRFXPHQWDWLRQ
    LQFOXGLQJWKRVHZKRFODLPDV\OXPZLOOQRORQJHUEHUHOHDVHGLQWRWKHFRXQWU\
    ZKHUHWKH\RIWHQIDLOWRILOHDQDV\OXPDSSOLFDWLRQDQGRUGLVDSSHDUEHIRUHDQ
    LPPLJUDWLRQMXGJHFDQGHWHUPLQHWKHPHULWVRIDQ\FODLP,QVWHDGWKHVHDOLHQV
    ZLOOEHJLYHQD³1RWLFHWR$SSHDU´IRUWKHLULPPLJUDWLRQFRXUWKHDULQJDQGZLOOEH
    UHWXUQHGWR0H[LFRXQWLOWKHLUKHDULQJGDWH

    :KLOHDOLHQVDZDLWWKHLUKHDULQJVLQ0H[LFRWKH0H[LFDQJRYHUQPHQWKDVPDGH
    LWVRZQGHWHUPLQDWLRQWRSURYLGHVXFKLQGLYLGXDOVWKHDELOLW\WRVWD\LQ0H[LFR
    XQGHUDSSOLFDEOHSURWHFWLRQEDVHGRQWKHW\SHRIVWDWXVJLYHQWRWKHP

    $OLHQVZKRQHHGWRUHWXUQWRWKH86WRDWWHQGWKHLULPPLJUDWLRQFRXUWKHDULQJV
    ZLOOEHDOORZHGWRHQWHUDQGDWWHQGWKRVHKHDULQJV$OLHQVZKRVHFODLPVDUH
    IRXQGPHULWRULRXVE\DQLPPLJUDWLRQMXGJHZLOOEHDOORZHGWRUHPDLQLQWKH86
    7KRVHGHWHUPLQHGWREHZLWKRXWYDOLGFODLPVZLOOEHUHPRYHGIURPWKH86WR
    WKHLUFRXQWU\RIQDWLRQDOLW\RUFLWL]HQVKLS

    '+6LVZRUNLQJFORVHO\ZLWKWKH86'HSDUWPHQWRI-XVWLFH¶V([HFXWLYH2IILFH
    IRU,PPLJUDWLRQ5HYLHZWRVWUHDPOLQHWKHSURFHVVDQGFRQFOXGHUHPRYDO
    SURFHHGLQJVDVH[SHGLWLRXVO\DVSRVVLEOH


    :LOO0LJUDQWVLQ033+DYH$FFHVVWR&RXQVHO"
    &RQVLVWHQWZLWKWKHODZDOLHQVLQUHPRYDOSURFHHGLQJVFDQXVHFRXQVHORIWKHLU
    FKRRVLQJDWQRH[SHQVHWRWKH86*RYHUQPHQW$OLHQVVXEMHFWWR033ZLOOEH




                                                                                   AR016
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                   
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 25 of 655


    DIIRUGHGWKHVDPHULJKWDQGSURYLGHGZLWKDOLVWRIOHJDOVHUYLFHVSURYLGHUVLQWKH
    DUHDZKLFKRIIHUVHUYLFHVDWOLWWOHRUQRH[SHQVHWRWKHPLJUDQW


    :KDW$UHWKH$QWLFLSDWHG%HQHILWVRI033"
    (YHU\PRQWKWHQVRIWKRXVDQGVRILQGLYLGXDOVDUULYHXQODZIXOO\DWWKH6RXWKHUQ
    %RUGHU033ZLOOUHGXFHWKHQXPEHURIDOLHQVWDNLQJDGYDQWDJHRI86ODZDQG
    GLVFRXUDJHIDOVHDV\OXPFODLPV$OLHQVZLOOQRWEHSHUPLWWHGWRGLVDSSHDULQWR
    WKH86EHIRUHDFRXUWLVVXHVDILQDOGHFLVLRQRQZKHWKHUWKH\ZLOOEHDGPLWWHG
    DQGSURYLGHGSURWHFWLRQXQGHU86ODZ,QVWHDGWKH\ZLOODZDLWDGHWHUPLQDWLRQ
    LQ0H[LFRDQGUHFHLYHDSSURSULDWHKXPDQLWDULDQSURWHFWLRQVWKHUH7KLVZLOO
    DOORZ'+6WRPRUHHIIHFWLYHO\DVVLVWOHJLWLPDWHDV\OXPVHHNHUVDQGLQGLYLGXDOV
    IOHHLQJSHUVHFXWLRQDVPLJUDQWVZLWKQRQPHULWRULRXVRUHYHQIUDXGXOHQWFODLPV
    ZLOOQRORQJHUKDYHDQLQFHQWLYHIRUPDNLQJWKHMRXUQH\0RUHRYHU033ZLOO
    UHGXFHWKHH[WUDRUGLQDU\VWUDLQRQRXUERUGHUVHFXULW\DQGLPPLJUDWLRQV\VWHP
    IUHHLQJXSSHUVRQQHODQGUHVRXUFHVWREHWWHUSURWHFWRXUVRYHUHLJQW\DQGWKH
    UXOHRIODZE\UHVWRULQJLQWHJULW\WRWKH$PHULFDQLPPLJUDWLRQV\VWHP


    $GGLWLRQDO,QIRUPDWLRQ
       6HFUHWDU\1LHOVHQ,PSOHPHQWDWLRQ0HPR SXEOLFDWLRQSROLF\JXLGDQFHLPSOHPHQWDWLRQ
          PLJUDQWSURWHFWLRQSURWRFROV    -DQXDU\3')

    7RSLFV%RUGHU6HFXULW\ WRSLFVERUGHUVHFXULW\ ,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW WRSLFVLPPLJUDWLRQ
    HQIRUFHPHQW 


    .H\ZRUGV%RUGHU6HFXULW\ NH\ZRUGVERUGHUVHFXULW\ LPPLJUDWLRQHQIRUFHPHQW NH\ZRUGVLPPLJUD LRQHQIRUFHPHQW 
    VRXWKZHVWERUGHU NH\ZRUGVVRX KZHVWERUGHU 

    /DVW3XEOLVKHG'DWH-DQXDU\




                                                                                                                   AR017
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                                                    
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 26 of 655
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 27 of 655




Message from Homeland Security
                                           May 1, 2018

The “Department of Homeland Security Border Security Metrics Report” is submitted pursuant
to the Fiscal Year (FY) 2017 National Defense Authorization Act (NDAA), which directs that
“Not later than 180 days after the date of the enactment of this section, the Secretary (of
Homeland Security) shall develop metrics, informed by situational awareness, to measure the
effectiveness of security between ports of entry, at ports of entry, in the maritime environment
and to measure the effectiveness of the aviation assets and operations of Air and Marine
Operations of U.S. Customs and Border Protection.” The Act further directs the Secretary to
annually assess, report, and implement the specified metrics.

The outcome-based performance measures called for by the Act are the most comprehensive,
rigorous set of border security metrics required of the Department of Homeland Security (DHS)
to date. Through previous efforts, DHS has established processes and procedures to collect and
analyze essential data to meet most, but not all, of the Act’s requirements. This initial report
identifies which measures are still unavailable; DHS commits to continuing efforts to produce all
the measures required by the Act no later than submission of the next annual report.

DHS considers this report to be the beginning of a consequential dialogue with Congress and the
American public wherein defensible data create the foundation for discussions of border security
policies and strategies. This initial report focuses on providing data and information on DHS
methodological approaches. In accordance with the Act, future annual reports will include trend
analysis of the measures being reported.

Thank you for your continuing support and commitment to strengthening the operating
effectiveness of DHS.

Pursuant to congressional requirements, this notification is being provided to the following
Members of Congress:

       The Honorable Ron Johnson
       Chairman, Senate Committee on Homeland Security and Governmental Affairs

       The Honorable Claire McCaskill
       Ranking Member, Senate Committee on Homeland Security and Governmental Affairs

       The Honorable Michael McCaul
       Chairman, House Committee on Homeland Security

       The Honorable Bennie Thompson
       Ranking Member, House Committee on Homeland Security

Inquiries relating to this report may be directed to the DHS Office of Legislative Affairs at (202)
447-5890.


                                                 2
                                                                                            AR019
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 28 of 655




                              Sincerely,




                              James W. McCament
                              Deputy Under Secretary
                              Office of Strategy, Policy, and Plans




                                 3
                                                                      AR020
        Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 29 of 655




                        DHS Border Security Metrics Report
Table of Contents
I.       Legislative Language .....................................................................................................5

II.      Introduction....................................................................................................................6

III.     SEC. 1092 BORDER SECURITY METRICS ..............................................................9

§ 1092 (b) METRICS FOR SECURING THE BORDER BETWEEN PORTS OF ENTRY ..........................9

§ 1092 (c) METRICS FOR SECURING THE BORDER AT PORTS OF ENTRY....................................33

§ 1092 (d) METRICS FOR SECURING THE MARITIME BORDER ...................................................44

§ 1092 (e) AIR AND MARINE SECURITY METRICS IN THE LAND DOMAIN .................................51

§ 1092 (g)(3)(D) Other Appropriate Information ....................................................................56

IV.      Conclusion ...................................................................................................................62

Appendix A – Repeated Trials Model Methodology...............................................................63

Appendix B – Drugs Seizures – All Ports of Entry .................................................................66




                                                                     4
                                                                                                                                    AR021
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 30 of 655




I.     Legislative Language
Section 1092 of the FY 2017 National Defense Authorization Act (NDAA), signed into law
December 23, 2016, directs the Secretary of Homeland Security to provide annually to the
Committee on Homeland Security of the House of Representatives and the Committee on
Homeland Security and Governmental Affairs of the Senate specific “Metrics for Securing the
Border Between Ports of Entry,” “Metrics for Securing the Border At Ports of Entry,” “Metrics
for Securing the Maritime Border,” and “Air and Marine Security Metrics in the Land Domain.”
The NDAA further directs that the Secretary “in accordance with applicable privacy laws, make
data related to apprehensions, inadmissible aliens, drug seizures, and other enforcement actions
available to the public, law enforcement communities, and academic research communities.”




                                               5
                                                                                         AR022
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 31 of 655




II. Introduction
As President Donald Trump indicated in Executive Order 13767 “Border Security and
Immigration Enforcement Improvements” (January 25, 2017), border security is critically
important to the national security of the United States. The Department’s ability to measure its
border-security inputs, activities, outputs, and outcomes is essential to the effective and efficient
management of the Department, including management of the new activities and investments
directed by the President’s Executive Orders on border security and immigration enforcement.

Comprehensive and rigorous performance management data provide DHS leadership with the
foundation to support responsible evidence-based decision-making for resource allocation and
investments and for operational and mission management. Further, DHS implementation of this
approach provides a pair of unifying border security goals under the Department’s mission to
secure and manage U.S. borders. As summarized in the DHS Quadrennial Homeland Security
Review (QHSR), the Department’s first two goals under the border security mission area are to
“Secure U.S. Air, Land, and Sea Borders and Approaches” by preventing illegal entry and to
“Safeguard and Expedite Lawful Travel and Trade” by safeguarding key nodes, conveyances,
and pathways, and by managing the risk of people and goods in transit. Ultimately, the border
security metrics described in this report are designed to assess the ability of the Department’s
border security policies and investments to achieve these outcomes.

For analytic purposes, the metrics included in this report may be divided into four categories:
   x       Inputs: Resources acquired or expended to secure the border. Examples of border
           security inputs include the number of U.S. Customs and Border Protection (CBP)
           Office of Field Operations (OFO) officers and U.S. Border Patrol (USBP) agents
           deployed, miles of fencing and other border infrastructure, and numbers of aircraft
           committed to the border security mission.
   x       Activities: Specific actions taken to secure the border. Examples of border security
           activities include illegal border crossers apprehended, travelers admitted or denied
           admission at ports of entry (POE), and pounds of narcotics seized.
   x       Outputs: Immediate results of enforcement activities as they relate to the border
           security goals. Examples of border security outputs include the rate at which
           intending unlawful border crossers are apprehended or interdicted, and the accuracy
           of screening results for travelers and goods at POEs.
   x       Outcomes: The ultimate impacts of border security policies. As defined by the
           QHSR, the most important border security outcomes are the numbers of illegal
           migrants and quantities of illegal goods entering the United States (Goal 2.1), and the
           ease with which lawful travelers and goods pass through POEs (Goal 2.2).

In general, border security inputs and activities are directly observable and can be measured with
a high degree of reliability. Policymakers have direct control over resource allocation, and data
on inputs are available in budget and acquisitions documents. Operational agencies also track
enforcement activities as part of their case management process. In short, the Department knows
exactly how many agents it deploys, how many miles of fence it erects, how many aliens it
apprehends, and how many travelers it admits. Input and activity measures tend to provide
insight into the level and type of enforcement effort undertaken—what the Department is


                                                  6
                                                                                              AR023
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 32 of 655




doing—that are useful for workload management and tactical decision-making; but in and of
themselves these metrics typically provide limited insight into the state of border security.

Outcome and output measures often provide more insight than inputs and activities when it
comes to evaluating border security and may be powerful tools for policy and program
evaluation. Yet many output and outcome metrics are difficult to measure directly because
illegal border crossers actively seek to evade detection, and some flows are undetected and
therefore can never be measured directly. This challenge is nearly universal when measuring
illegal activities, which is why law enforcement agencies typically rely on crime reports as
indicators of total criminal activities, for example. Measuring border security outputs and
outcomes is also difficult because of the diversity and complexity of the enforcement mission
along the United States’ 6,000 miles of land borders, 95,471 miles of coastline, and 350 POEs.
Moreover, enforcement outcomes only partially depend on border security policies, since
immigration flows also reflect numerous factors outside enforcement agencies’ control,
including the broader set of U.S. immigration policies and numerous economic, demographic,
and other structural factors.

Historically, DHS and the legacy Immigration and Naturalization Service addressed these
measurement challenges by relying on alien apprehensions (an activity metric) as a proxy
measure of illegal immigration between POEs (an outcome metric). More recently, CBP and
DHS have initiated a number of new estimation strategies to better model unknown flows. These
efforts have focused primarily on border security between POEs in the land domain (NDAA §
1092(b)), a domain that has been identified by Congress and the last several Administrations as a
top enforcement priority. Some of this research remains a work in progress as DHS is not yet
able to validate certain modeling assumptions or to quantify the uncertainty around its new
estimation techniques. In addition, many of the metrics in this report remain limited to the
southwest border. The Department’s future work on border metrics will continue to refine these
new indicators of border security between POEs and expand data collection and methodologies
to the northern border, while also developing additional indicators of border security, including
those identified as incomplete in this report.

Pursuant to the NDAA, this report covers a mix of input, activity, output, and outcome metrics
between POEs, at POEs, in the maritime domain, and with respect to air and marine security in
the land domain. While most of these measures involve data the Department has tracked for
many years, some remain under development or fall outside the scope of the Department’s
existing measurement methodologies. This report includes the following information for each
border security metric:
     x Definition of the metric and brief description of how the metric contributes to the
        Department’s understanding of border security;
     x Discussion of the Department’s current methodology for producing the metric and
        related methodological limitations; and
     x Available data, including historical data where possible, and brief discussion of
        implications for the current state of border security.

The following sections of this report provide this information for each metric directed by the
NDAA. In addition to the specific metrics identified in sections §1092(b) – (e), this report


                                                7
                                                                                           AR024
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 33 of 655




includes supplemental measures that inform the Department’s assessment of the state of border
security between POEs, as directed by NDAA § 1092(g)(3)(D).




                                               8
                                                                                        AR025
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 34 of 655




III. SEC. 1092 BORDER SECURITY METRICS
§ 1092(b) Metrics for Securing the Border between Ports of
Entry

§ 1092(b)(1)(A)(i) Attempted Unlawful Border Crosser Apprehension
Rate
Definition

In general, the attempted unlawful border crosser apprehension rate is defined as the proportion
of attempted border crossers that is apprehended by USBP:

                                                   ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬
                      ‫ ݁ݐܴܽ ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬ൌ
                                               ܷ݈݊ܽ‫ݏݐ݌݉݁ݐݐܣ ݕݎݐ݊ܧ ݈ݑ݂ݓ‬

While USBP has reliable administrative data on apprehensions, the Department does not have an
exact count of unlawful entry attempts since an unknown number of illegal border crossers evade
detection. As a result of this so-called “denominator problem,” the Department must estimate
the apprehension rate. Current methodologies allow DHS to produce two apprehension rate
estimates:

Model-based Apprehension Rate (ARModel-based) – Based on statistical modeling, the estimated
share of all attempted unlawful border crossers between land POEs that is apprehended.

Observational Apprehension Rate (ARObservational) – Based on direct (unlawful border crossers
observed by USBP) and indirect (residual evidence of a border crosser, i.e. footprints)
observations of attempted unlawful border crossers, the estimated share of observed attempted
unlawful border crossers that is apprehended.

The apprehension rate is an output measure that describes the difficulty of illegally crossing the
border successfully.

A conceptual limitation of apprehension rate data is that they include information about border
apprehensions, but exclude information about turn backs (see section 1092 (b)(1)(A)(iv) for
definition), which are a key element of USBP’s enforcement strategy, with underlying
operational implications. In this sense, measures of the apprehension rate understate USBP’s
overall enforcement success rate. On the other hand, some analysts consider information about
turn backs difficult to interpret since an unknown share of turn backs make additional entry
attempts.




                                                 9
                                                                                            AR026
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 35 of 655




Methodology and Limitations

Model-based Apprehension Rate

The Model-based Apprehension Rate is based on the repeated trials model (RTM) methodology.
As explained in detail in Appendix A, the RTM methodology yields an estimated partial
apprehension rate (PAR) for southwest border crossers, which focuses on a relatively small share
of attempted unlawful border crossers. Following the calculation of the PAR, the ARModel-based
methodology consists of four additional steps.

First, all attempted unlawful border crossers are divided into two groups, which are labeled
“impactable” and “non-impactable” by traditional DHS enforcement policies. Impactable border
crossers include adults without children who are not asylum seekers and (prior to 2017) are not
from Cuba. Aliens in this group are described as impactable because they are generally subject
to the full range of DHS and Department of Justice (DOJ) enforcement consequences, and
therefore potentially impacted by existing border enforcement. Non-impactable border crossers
include unaccompanied minors, family units, individuals who request asylum, and (prior to
2017) Cubans. Aliens in this group are described as non-impactable because, historically, they
have usually been released into the United States with a Notice to Appear in immigration court
for legal proceedings on a future date, rather than being subject to immediate DHS enforcement
consequences. These aliens are assumed generally to be “non-impactable” by traditional DHS
enforcement activities at the border because even if they are apprehended they are typically
unlikely to be immediately removed or returned.1

Second, the ARModel-based methodology assumes an apprehension rate for each of these two
groups: 1) all attempted unlawful border crossers in the impactable population are assumed to be
apprehended at the partial apprehension rate generated by the RTM methodology; and 2) all
unlawful border crossers in the non-impactable population are assumed to intentionally present
themselves to a USBP agent or OFO officer and therefore to have a 100 percent apprehension
rate. Notably, these assumptions do not reflect the actual behavior of all border crossers, as
noted below, but they serve to construct a probability model.

Third, the Partial Apprehension Rate is used to calculate the total number of impactable aliens
making illegal entry attempts. The methodology assumes (in the previous step) that all
impactable aliens are apprehended at the PAR rate generated by the RTM methodology:

                                           ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬ூ௠௣௔௖௧௔௕௟௘
                                  ܲ‫ ܴܣ‬ൌ
                                             ‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘




1
 Cubans were considered “non-impactable” between 1995 and January 2017 because they were routinely granted
parole into the United States if they reached U.S. soil, under the wet-foot/dry-foot policy. The Obama
Administration terminated the special parole component of the wet-foot/dry-foot policy in January 2017.


                                                     10
                                                                                                    AR027
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 36 of 655




Mathematically, this equation can be re-arranged to define the total number of impactable aliens
making an illegal entry attempt as follows:

                                               ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬ூ௠௣௔௖௧௔௕௟௘
                       ‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘ ൌ
                                                       ܲ‫ܴܣ‬

Since non-impactable aliens are assumed to have a 100% apprehension rate, the number of entry
attempts of non-impactable aliens is equal to the number of their apprehensions.

Finally, the Total Apprehension Rate is calculated as a weighted average of the total numbers of
impactable and non-impactable aliens attempting unlawful entry times their respective
apprehension rates:

                       ൫‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘ ‫ܴܣܲ כ‬൯ ൅ ሺ‫ݏݐ݌݉݁ݐݐܣ‬ே௢௡ି௜௠௣௔௖௧௔௕௟௘ ‫ͲͲͳ כ‬Ψሻ
    ‫ܴܣ‬ெ௢ௗ௘௟ି௕௔௦௘ௗ ൌ
                                ൫‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘ ൅ ‫ݏݐ݌݉݁ݐݐܣ‬ே௢௡ି௜௠௣௔௖௧௔௕௟௘ ൯

The current ARModel-based methodology makes a number of assumptions that cannot be fully
validated. First, the ARModel-based methodology builds on the RTM’s partial apprehension rate,
and so incorporates all of the RTM modeling assumptions and associated limitations discussed in
Appendix A. In addition, the current ARModel-based methodology also assumes: that the entire
cohort of border crossers can be divided into impactable and non-impactable groups, that the
entire impactable group is apprehended at the same rate as RTM aliens included in the PAR
analysis, and that the entire non-impactable group is apprehended 100 percent of the time. Each
of these additional assumptions introduces potential biases into the estimated apprehension rate.

The Department has not precisely quantified the impact of these assumptions on the ARModel-based
estimates. For these reasons, DHS considers the ARModel-based methodology to be a work in
progress. DHS is working to refine the ARModel-based methodology to address these limitations
and to more precisely describe their impact on the ARModel-based estimate. The estimated
apprehension rates reported here may be updated in the future as the Department continues to
refine the model-based estimation methodology.

Observational Apprehension Rate

The Observational Apprehension Rate is calculated as the ratio of USBP apprehensions to the
sum of apprehensions and observed (directly or indirectly) got aways:

                                                ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬
                       ‫ܴܣ‬ை௕௦௘௥௩௔௧௜௢௡௔௟ ൌ
                                           ‫ ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬൅ ‫ݏݕܽݓܣ ݐ݋ܩ‬

“Got aways” are defined as subjects at the southwest border who, after making an illegal entry,
are not turned back or apprehended, and are no longer being actively pursued by USBP agents.

Since 2014, USBP has implemented a standard, southwest border-wide methodology for
determining when to report a subject as a got away. Some subjects are observed directly as
evading apprehension or turning back; others are acknowledged as got aways or turn backs after


                                               11
                                                                                          AR028
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 37 of 655




agents follow evidence that indicate entries have occurred such as foot sign (i.e. tracks), sensor
activations, interviews with apprehended subjects, camera views, and communication between
and among stations and sectors. The scope of these data includes all areas of the southwest land
border at or below the northernmost law enforcement posture (typically a USBP checkpoint)
within a given area of responsibility, and those individuals apprehended less than 30 days after
entering the United States.

In an effort to maintain reliable best practices, command staff at all southern border stations
ensure all agents are aware of and utilize proper definitions for apprehensions, got aways and
turn backs at their respective stations. They also ensure the necessary communication takes
place between and among sectors and stations to minimize double-counting when subjects cross
more than one station’s area of responsibility. In addition to station-level safeguards, designated
USBP Headquarters components validate data integrity by utilizing various data quality reports.

The primary limitation to ARObservational is that the denominator excludes an unknown number of
unobserved got aways. Over the past several years, DHS has invested millions of dollars in
technology that has facilitated the ability to see and detect more at the border. Improvements in
situational awareness give DHS an ever-increasing, real-time ability to understand how much
illegal activity agents are encountering at the immediate border and their ability to respond. As a
result, despite the fact that overall border entries are substantially lower today than in any
previous fiscal year, agents are currently interdicting slightly lower percentages of the total
known flow. This observation reflects USBP’s increased domain awareness—i.e., that through
technological advances, the agency has improved its awareness of illegal entry attempts (known
got aways)—rather than experienced a drop in enforcement effectiveness. Increasing situational
awareness narrows the gap between the known and unknown flow, and puts DHS in a position to
build ever better observational estimates of border security. The Department will continue to
refine these observational estimates and is currently working on a methodology to estimate their
statistical reliability.

An additional methodological limitation is that the estimated count of got aways aggregates
potentially subjective observations from thousands of individual agents. USBP has taken a
number of steps to establish reliable turn back and got away methodologies, as discussed above.

Available Data and Discussion

Table 1 provides the estimated model-based apprehensions rate for FY 2003 – FY 2016 and the
estimated observational apprehension rate for FYs 2006-2016, the years for which these data are
available.




                                                12
                                                                                             AR029
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 38 of 655




      Table 1: Model-Based and Observational Apprehension Rates, FY 2000 – FY 2016
               Fiscal Year       Model-based              Observational
                               Apprehension Rate       Apprehension Rate
                  2003               34.1                      NA
                  2004               37.0                      NA
                  2005               39.1                      NA
                  2006               39.2                     63.5
                  2007               40.2                     64.1
                  2008               44.6                     67.7
                  2009               47.2                     70.7
                  2010               46.6                     74.4
                  2011               46.1                     79.4
                  2012               48.0                     77.5
                  2013               51.0                     70.8
                  2014               65.5                     74.8
                  2015               63.5                     76.7
                  2016               64.8                     79.4

Since FY 2003, the model-based apprehension rate has climbed from less than 35 percent to
nearly 65 percent in FY 2016. These increases reflect a higher apprehension rate for
“impactable” border crossers as well as an increase in the share of border crossers who are “non-
impactable” and therefore assumed to be apprehended 100 percent of the time.

The observational apprehension rate has also shown improvements since FY 2006. Despite its
limitations, the upward trend in ARObservational is noteworthy because it independently reinforces
the upward trend observed in the model-based estimate. Moreover, with increasing situational
awareness along the border during this period, it is likely that CBP detects an increasing share of
total got aways over time. As a result, the upward trend in ARObservational likely under-estimates
the actual increase in the total share of attempted border crossers that is apprehended.


§ 1092(b)(1)(A)(ii) Detected unlawful entries

Definition

Detected unlawful entries – The total number of attempted unlawful border crossers between
land POEs who are directly or indirectly observed or detected by USBP.

Detected unlawful entries is an outcome measure that describes the numbers of migrants detected
crossing or attempting to cross the border unlawfully. Detected unlawful entries is not a
comprehensive outcome measure since it excludes undetected unlawful entries, as discussed
below. The ratio of detected to undetected unlawful entries, also discussed below, is an output
measure that describes the Department’s ability to detect unlawful entries.




                                                13
                                                                                            AR030
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 39 of 655




Methodology and Limitations

The number of detected unlawful entries is calculated as the sum of turn backs, got aways, and
apprehensions. Turn backs are defined as subjects who, after making an illegal entry into the
United States, return to the country from which they entered, not resulting in an apprehension or
got away. Got aways are defined as subjects who, after making an illegal entry, are not turned
back or apprehended, and are no longer being actively pursued by USBP agents. Apprehensions
are defined as removable aliens arrested by USBP.

Turn backs and got aways are observational estimates; USBP records total and by-sector
estimates of turn backs and got aways based on direct and indirect observations as described
above. Apprehensions are calculated based on nationwide DHS administrative data and are not
limited to the southwest border; USBP apprehension data are considered a reliable count of
apprehensions.

The primary limitation to detected unlawful entries is that this metric incorporates turn back and
got away estimates that aggregate potentially subjective observations from thousands of
individual agents. USBP has taken a number of steps to address this problem by establishing
consistent and reliable turn back and got away methodologies, as discussed above.

Available Data and Discussion

Figure 1 depicts available data on estimated detected unlawful entries for FY 2006 – FY 2016,
the years for which data are available. As the figure indicates, estimated detected unlawful
entries (the sum of apprehensions, turn backs, and got aways) fell from 2.0 million to 624
thousand during this period, a 69 percent decrease.

Figure 1: Estimated Detected Unlawful Entries Nationwide Between POEs, FY 2006 – FY 2016
            2,500,000



            2,000,000



            1,500,000



            1,000,000



              500,000



                   0
                        2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016




                                                14
                                                                                           AR031
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 40 of 655




§ 1092(b)(1)(A)(iii) Estimated undetected unlawful entries

Definition

Undetected unlawful entries – An estimate of the number of attempted unlawful border crossers
between land POEs who are not directly or indirectly observed or detected by USBP. By
assumption, undetected unlawful entries evade apprehension and enter the United States
unlawfully.

Undetected unlawful entries is an outcome measure that describe the numbers of migrants who
completely evade detection and successfully enter the United States unlawfully. Undetected
unlawful entries is not a comprehensive outcome measure since it excludes detected unlawful
entries, discussed above. The ratio of detected to total unlawful entries (i.e., the probability of
detection) is an output measure that describes the Department’s ability to detect unlawful entries,
as discussed below. At present, this methodology only exists for the southwest land border
between ports of entry. Research is underway on methods to produce this estimate for the
northern border.

Methodology and Limitations

Currently, the Department’s best available methodology for estimating undetected unlawful
entries builds on the repeated trials model (RTM) methodology to produce a model-based
estimate of total successful unlawful entries. The estimated number of undetected unlawful
entries is calculated as the difference between the model-based estimate of total successful
unlawful entries and the estimated number of got aways (i.e., detected successful unlawful
entries):

          ܷ݊݀݁‫ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݀݁ݐܿ݁ݐ‬
                      ൌ ܶ‫ ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݈ݑ݂ݏݏ݁ܿܿݑܵ ݈ܽݐ݋‬െ ‫ݏݕܽݓܣ ݐ݋ܩ ݀݁ݐܿ݁ݐ݁ܦ‬

As explained in detail in Appendix A, the RTM methodology yields an estimated partial
apprehension rate (PAR) for southwest border crossers. Following the calculation of the PAR,
the methodology for estimating total successful unlawful entries consists of three additional
steps.

First, as in the calculation of the model-based apprehension rate discussed above, all attempted
unlawful border crossers are divided into “impactable” and “non-impactable” groups. Second,
the PAR is used to estimate the odds of successful entry for aliens within the impactable
population group.2 Third, the number of successful unlawful entries is estimated based on the
odds of successful entry among this group times the apprehension count among impactable
aliens. Because non-impactable aliens are assumed to be apprehended 100 percent of the time,
only impactable aliens contribute to the estimated count of total successful unlawful entries:



2                                              ଵି௉஺ோ
    Mathematically, ‫ ݕݎݐ݊݁ ݈ݑ݂ݏݏ݁ܿܿݑݏ ݂݋ ݏ݀݀݋‬ൌ ቀ         ቁ.
                                                   ௉஺ோ



                                                         15
                                                                                           AR032
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 41 of 655




   ܶ‫ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݈ݑ݂ݏݏ݁ܿܿݑܵ ݈ܽݐ݋‬
                ൌ ܱ݀݀‫ݏ݈݊݁݅ܣ ݈ܾ݁ܽݐܿܽ݌݉ܫ ݂݋ ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ כ ݕݎݐ݊ܧ ݈ݑ݂ݏݏ݁ܿܿݑܵ ݂݋ ݏ‬

The estimated number of undetected unlawful entries is derived from the observational estimate
of detected unlawful entries, with limitations discussed above, and the model-based estimate of
total successful unlawful entries, which in turn is derived from the RTM methodology and the
model-based apprehension rate, with additional limitations discussed above. DHS is working to
refine both the observational and model-based methodologies and to more precisely describe the
impact of these limitations on estimates of total and undetected unlawful entries.

Available Data and Discussion

Figure 2 depicts available data on estimated undetected unlawful entries for FY 2006 – FY 2016,
the years for which data are available. As the figure indicates, estimated undetected unlawful
entries fell from approximately 851,000 to nearly 62,000 during this period, a 93 percent
decrease.

   Figure 2: Estimated Southwest Border Undetected Unlawful Entries, FY 2006 – FY 2016




§ 1092(b)(1)(A)(iv) Turn backs

Definition

Turn backs –An estimate of the number of subjects who, after making an illegal entry into the
United States, return to the country from which they entered, not resulting in an apprehension or
got away.

Turn backs are an activity measure that USBP uses for tactical decision-making.


                                               16
                                                                                          AR033
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 42 of 655




Turn backs also contribute to several other border security metrics, including Detected Unlawful
Entries, discussed above, and the Unlawful Border Crossing Effectiveness Rate, discussed
below.

Methodology and Limitations

Turn backs are a nationwide observational estimate; USBP records total and by-sector estimates
of turn backs based on direct and indirect observations as described above.

The primary limitation to detected turn backs is that the estimate aggregates potentially
subjective observations from thousands of individual agents. USBP has taken a number of steps
to address this problem by establishing consistent and reliable turn back and got away
methodologies, as discussed above. In addition, some unlawful border crossers may enter the
United States to drop off drug loads or to act as decoys to lure agents away from a certain area
and then return to Mexico, and therefore may be misidentified as turn backs.3

Available Data and Discussion

Table 2: Southwest Border Turn Backs between POEs, FY 2007 – FY 2016
    FY2007    FY2008    FY2009    FY2010    FY2011    FY2012    FY2013    FY2014     FY2015    FY2016

    254,490   204,176   178,566   150,005   121,007   121,079   156,581   147,025    105,670   108,601

The number of turn backs has decreased by more than 57 percent since FY 2007. This decrease
is consistent with numerous other between-POE metrics than suggest a decrease in flow over the
past 10 years.



§ 1092(b)(1)(A)(v) Got aways

Definition

Got aways – An estimate of the number of subjects who, after making an illegal entry, are not
turned back or apprehended, and are no longer being actively pursued by USBP agents.

Total Successful Unlawful Entries – An estimate of the total number of subjects who cross the
border unlawfully and who enter the United States without being apprehended.

Methodology and Limitations

Got Aways


3
 U.S. Government Accountability Office, “Border Patrol: Goals and Measures Not Yet in Place to Inform Border
Security Status and Resource Needs,” GAO-13-330T, February 26, 2013, p. 15.


                                                      17
                                                                                                      AR034
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 43 of 655




Got aways are an observational estimate; USBP records total and by-sector estimates of got
aways based on direct and indirect observations as described above. While got aways are
recorded by USBP at all borders, got aways in this section refer to the southwest border between-
ports of entry only.

The primary methodological limitation of got aways is that the estimate aggregates potentially
subjective observations from thousands of individual agents. USBP has taken a number of steps
to address this problem by establishing consistent and reliable turn back and got away
methodologies, as discussed above.

Conceptually, the got aways metric is limited to observed (directly or indirectly) flows; it is not a
comprehensive measure of successful unlawful entries. USBP’s recent work to increase
situational awareness, including through the use of Geospatial Intelligence, gives the Department
growing confidence in its got away count. As situational awareness continues to improve,
observed got aways will become an increasingly comprehensive measure of successful unlawful
entries. USBP and DHS are working to refine USBP’s observational methodology and to more
precisely describe the gap between observed and unobserved got aways.

Total Successful Unlawful Entries

The current methodology for estimating total successful unlawful entries is based on the repeated
trials model (RTM) methodology. As explained in detail in Appendix A, the RTM methodology
yields an estimated partial apprehension rate (PAR) for southwest border crossings, which
focuses on a relatively small share of attempted unlawful border crossers. Following the
calculation of the PAR, the methodology for estimating total successful unlawful entries consists
of three additional steps, as described above: attempted border crossers are divided into
impactable and non-impactable groups; the PAR is used to estimate the odds of successful entry;
and the number of successful unlawful entries is estimated based on the odds of successful entry
among this group times the number of apprehensions of impactable aliens.

The RTM methodology to estimate the PAR confronts a number of methodological limitations,
as discussed in Appendix A. Each of the additional assumptions involved in using the PAR to
estimate total successful unlawful entries introduces additional methodological limitations and
potential biases. DHS is working to refine the model-based methodology and to more precisely
describe the impact of these limitations on estimates of total successful unlawful entries.

Available Data and Discussion

Figure 3 depicts southwest border between-ports of entry detected got aways for FY 2006 – FY
2016 and estimated total successful unlawful entries for FY 2000 – FY 2016, the years for which
data are available. As the figure illustrates, estimated total successful unlawful entries declined
from 1.8 million to 168,000 between FY 2000 and FY 2016, a 91 percent decrease. Estimated
got aways declined from 615,000 to 106,000 between FY 2006 and FY 2016, an 83 percent
decrease.




                                                 18
                                                                                             AR035
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 44 of 655




   Figure 3: Southwest Border Got Aways and Estimated Total Successful Unlawful Entries
                            between POEs, FY 2000 – FY 2016




Notably, the model-based estimate of total successful unlawful entries declined at a faster rate
than observed got aways, with the model based estimate falling 89 percent between FY 2006 and
FY 2016 (the period for which both data series are available), versus an 83 percent decrease for
detected got aways during this period. Relatedly, the two series have substantially converged
over this time period, with observed got aways accounting for 42 percent of total estimated
successful unlawful entries in FY 2006 versus 63 percent in FY 2016. These facts suggest that
USBP detects an increasingly comprehensive share of all attempted unlawful border crossers.


§ 1092(b)(1)(B) A measurement of situational awareness achieved in
each U.S. Border Patrol sector

Definition

Situational awareness – Knowledge and understanding of current unlawful cross-border activity.

Situational awareness is an output measure that describes the Department’s awareness of
unlawful cross-border activity.

Methodology and Limitations

DHS is in the process of developing a defensible, analytically sound measure for situational
awareness for each USBP sector that meets the intent of the NDAA § 1092(b)(1)(B). DHS
anticipates this measure will be reported in the annual report due to Congress in November 2020.
In the interim, a number of the Department’s existing metrics are informed by the Department’s


                                              19
                                                                                          AR036
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 45 of 655




awareness of migrants and other threats in the near border regions (CBP has operational
jurisdiction within 100 miles of U.S. borders) and in the approaches [See § 1092(b)(1)(A)(ii to v)
and § 1092(b)(1)(D)].


§ 1092(b)(1)(C) Unlawful Border Crossing Effectiveness Rate

Definition

Unlawful Border Crossing Effectiveness Rate – The estimated percentage of all attempted
unlawful border crossers that is interdicted by USBP, where interdictions include apprehensions
and turn backs.

The Unlawful Border Crossing Effectiveness Rate is an output measure that describes how
difficult it is for unlawful border crossers to enter the United States without being interdicted.

Methodology and Limitations

The Unlawful Border Crossing Effectiveness Rate is calculated by dividing the number of
apprehensions and turn backs between land POEs by the sum of the number of apprehensions,
turn backs, and total estimated successful unlawful entries:


                                           ‫ ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬൅ ܶ‫ݏܾ݇ܿܽ ݊ݎݑ‬
  ‫ ݁ݐܴܽ ݏݏ݁݊݁ݒ݅ݐ݂݂ܿ݁ܧ‬ൌ
                             ‫ ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬൅ ܶ‫ ݏܾ݇ܿܽ ݊ݎݑ‬൅ ܵ‫ݏ݁݅ݎݐ݊݁ ݈ݑ݂ݓ݈ܽ݊ݑ ݈ݑ݂ݏݏ݁ܿܿݑ‬


The NDAA calls for an effectiveness rate that incorporates USBP’s observational estimate of
turn backs and DHS’s current model-based estimate of total estimated successful unlawful
entries. This measure would confront all of the methodological challenges associated with each
of its component parts, as discussed above.

The Unlawful Border Crossing Effectiveness Rate is conceptually similar to USBP’s Interdiction
Effectiveness Rate (IER), which USBP reports in its Annual Performance Report pursuant to the
Government Performance and Results Modernization Act (GPRMA) of 2010. The Unlawful
Border Crossing Effectiveness Rate differs from the IER in that the former includes total
estimated successful unlawful entries in its denominator and IER includes known got aways.

The Unlawful Border Crossing Effectiveness Rate is also conceptually similar to the estimated
apprehension rate, with the difference being that the Effectiveness Rate includes data on turn
backs and apprehensions while the apprehension rate focuses exclusively on apprehensions. An
advantage to examining the effectiveness rate, rather than the apprehension rate, is that
effectiveness rate more completely captures USBP’s actual enforcement practices, which include
efforts to turn back border crossers, in addition to efforts to apprehend them. On the other hand,
some analysts consider the effectiveness rate (along with IER) to be an ambiguous indicator of
enforcement success since an unknown share of turn backs make additional entry attempts.


                                                 20
                                                                                              AR037
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 46 of 655




Despite its shortcomings as an analytic tool, to date, only the IER is available for analysis at the
sector level. While a southwest border-wide estimate has been developed, sector-level estimates
of unlawful entries and attempts have not yet been produced and validated by DHS. These
estimates are projected to be available for the 2019 report.

Available Data and Discussion

Table 3: Interdiction Effectiveness Rate by Southwest Border Sector, FY 2014 – FY 2016
                                                                  Rio
              Big                EL        EL                               San
                     Del Rio,                          Laredo,   Grande             Tucson,   Yuma,
             Bend,              Centro,   Paso,                            Diego,
                       TX                                TX      Valley,              AZ       AZ
              TX                 CA        TX                               CA
                                                                  TX
 FY2014      72%       76%       85%       92%          74%       80%      89%       75%      91%
 FY2015      77%       73%       83%       90%          74%       82%      88%       80%      95%
 FY2016      70%       79%       81%       89%          78%       83%      89%       82%      96%


IER often vary from year to year and by sector. One point of note for FY 2016 is the 96 percent
IER for Yuma, AZ, which often scores the highest rating. Del Rio reported the largest increase
in all sectors, climbing six percentage points in FY 2016 to 79 percent. Big Bend reported the
largest loss in FY 2016, decreasing by seven percentage points to 70 percent. Due to the small
number of attempted and successful entries along the Northern Border, a Northern Border IER
has not been developed.


§ 1092(b)(1)(D) Probability of Detection Rate

Definition

Estimated probability of detection - The estimated probability that DHS detects attempted
unlawful border crossers between land POEs.

The estimated probability of detection is an output measure that describes the ability of
attempted unlawful border crossers to enter without being detected. Because successful unlawful
entry estimate is available only for the southwest border between-ports of entry, data in this
section refer exclusively to this region.

Methodology and Limitations

The estimated probability of detection is defined as the ratio of detected unlawful entries to
estimated total unlawful entries:

                                                  ‫ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݀݁ݐܿ݁ݐ݁ܦ‬
              ܲ‫ ݊݋݅ݐܿ݁ݐ݁ܦ ݂݋ ݕݐ݈ܾܾ݅݅ܽ݋ݎ‬ൌ
                                              ‫ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݈ܽݐ݋ܶ ݀݁ݐܽ݉݅ݐݏܧ‬




                                                  21
                                                                                              AR038
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 47 of 655




As described above, the number of detected unlawful entries is calculated as the sum of turn
backs, got aways, and apprehensions, a mix of observational estimates and administrative data.
The primary limitation to detected unlawful entries is that this metric incorporates turn back and
got away estimates that aggregate potentially subjective observations from thousands of
individual agents. USBP has taken a number of steps to address this problem by establishing
consistent and reliable turn back and got away methodologies, as discussed above.

Estimated total unlawful entries is calculated as the sum of turn backs, apprehensions, and the
model-based estimate of total successful unlawful entries. As described above, the methodology
for estimating total successful unlawful entries begins with the RTM methodology’s partial
apprehension rate, discussed in detail in Appendix A. Following the calculation of the PAR, the
methodology for estimating total successful unlawful entries consists of three additional steps:
attempted border crossers are divided into impactable and non-impactable groups; the PAR is
used to estimate the odds of successful entry; and the number of successful unlawful entries is
estimated based on the odds of successful entry among this group times the apprehension count
among impactable aliens.

The RTM methodology to estimate the PAR confronts a number of methodological limitations,
as discussed in Appendix A. Each of the additional assumptions involved in using the PAR to
estimate total successful unlawful entries introduces additional methodological limitations and
potential biases. DHS is working to refine the model-based methodology and to more precisely
describe the impact of these limitations on estimates of total successful unlawful entries in future
State of the Border reports.

Available Data and Discussion

Figure 4 depicts the estimated probability of detection for FY 2006 – FY 2016, the years for
which data are available. As the figure indicates, the estimated probability increased from 70
percent in FY 2006 (when an estimated 2.0 million unlawful border crossers were detected out of
an estimated 2.9 million total unlawful border crossers) to 91 percent in FY 2016 (611,000
detected out of 673,000 total estimated unlawful border crossers).

  Figure 4: Southwest Border Between-Ports of Entry Estimated Probability of Detection, FY
                                    2006 – FY 2016




                                                 22
                                                                                             AR039
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 48 of 655




§ 1092(b)(1)(E) Apprehensions in Each U.S Border Patrol Sector

Definition

Apprehension - The arrest of a removable alien by DHS USBP.

Apprehensions are activity measures that provide information used for program planning and
operational purposes, among other uses. Historically, the Department has also used
apprehensions as a proxy indicator of illegal entries, an outcome measure.

For many years, DHS and the legacy Immigration and Naturalization Service also used
apprehensions as a proxy indicator of successful unlawful border crossings, i.e., an outcome
measure. Over the long-term and across multiple locations, apprehensions are a problematic
indicator of enforcement outcomes since the relationship between apprehensions and
successful unlawful entries depends on the apprehension rate, which changes over time and
may also differ by location. But in the short-term and in a fixed geographic area, DHS continues
to view changes in apprehensions as a useful outcome indicator because short term changes in
apprehensions are more likely to be driven by changes in the number of unlawful border
crossing attempts than by changes in the apprehension rate.

Methodology and Limitations

Apprehensions are recorded in administrative record systems with a unique identifier created for
each apprehension. USBP’s count of apprehensions is considered reliable.

Apprehensions displayed below are event counts, meaning each apprehension of the same alien
in a fiscal year is counted separately. These data do not represent a count of unique aliens
apprehended.

Available Data and Discussion

Table 4: Southwest Border Apprehension by USBP sector, FY 2007 – FY 2016
 Sector      FY2007   FY2008   FY2009   FY2010    FY2011      FY2012   FY2013    FY2014    FY2015    FY2016
 Big Bend,
 TX          5,536    5,391    6,360    5,288         4,036   3,964     3,684     4,096     5,031     6,366
 Del Rio,
 TX          22,920   20,761   17,082   14,694    16,144      21,720   23,510    24,255    19,013    23,078
 EL
 Centro,
 CA          55,883   40,961   33,521   32,562    30,191      23,916   16,306    14,511    12,820    19,448
 EL Paso,
 TX          75,464   30,312   14,999   12,251    10,345      9,678    11,154    12,339    14,495    25,634
 Laredo,
 TX          56,714   43,668   40,569   35,287    36,053      44,872   50,749    44,049    35,888    36,562
 Rio
 Grande      73,430   75,473   60,989   59,766    59,243      97,762   154,453   256,393   147,257   186,830




                                                 23
                                                                                               AR040
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 49 of 655



    Valley,
    TX
    San
    Diego, CA   152,460   162,390   118,721   68,565     42,447    28,461    27,496    29,911    26,290    31,891
    Tucson,
    AZ          378,239   317,696   241,673   212,202    123,285   120,000   120,939   87,915    63,397    64,891
    Yuma, AZ     37,992    8,363     6,951     7,116      5,833     6,500     6,106     5,902     7,142     14,170
    Total       858,638   705,015   540,865   447,731    327,577   356,873   414,397   479,371   331,333   408,870


Apprehension numbers often vary considerably from year to year and by sector. Since FY 2013,
the Rio Grande Valley (RGV) sector has displaced the Tucson sector as the leader in
apprehensions, with over 120,000 more apprehensions than the next leading sector in FY 2016.
Apprehensions were up across the board in FY 2016, with each sector reporting increases. The
largest numeric increase was seen in RGV with almost 40,000 more apprehensions in FY 2016
than in FY 2015; however, the largest percent increase was seen in Yuma, where the
apprehension count roughly doubled. Tucson and San Diego, historically major sectors for
apprehensions, continue to report considerably lower numbers than earlier years shown in the
chart, with Tucson reporting 64,891 apprehensions in FY 2016, as compared to 378,239 in FY
2007.


§ 1092(b)(1)(F) Apprehensions of Unaccompanied Alien Children

Definition

Unaccompanied alien child (UAC) - one who has no lawful immigration status in the United
States; has not attained 18 years of age, and with respect to whom; 1) there is no parent or legal
guardian in the United States; or 2) no parent or legal guardian in the United States is available to
provide care and physical custody [6 U.S.C. § 279(g)(2)].

UAC apprehensions are an activity measure that provide information used for program planning
and operational purposes, among other uses. Historically, the Department has also used
apprehensions as a proxy indicator of illegal entries, an outcome measure.

Methodology and Limitations

Apprehensions are recorded in administrative record systems with a unique identifier created for
each apprehension. Since 2008, USBP systems have included a flag for children who are found
to meet the legal definition of a UAC. USBP’s count of apprehensions is considered reliable, but
some outside analysts have raised questions about agents’ ability to reliably distinguish among
older children and young adults (e.g., to distinguish between 17 and 18 year-olds) and to confirm
whether children are traveling alone or in family groups.4


4
 OIG-10-12 Department of Homeland Security Office of Inspector General. Age Determination Practices for
Unaccompanied Alien Children in ICE Custody. November 2009


                                                        24
                                                                                                     AR041
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 50 of 655




USBP began collecting data on UACs in FY 2008; data are unavailable for earlier years.

Data and Discussion

Tables 5a – 5d provide counts of UAC apprehensions by citizenship and by USBP sector for FY
2008 through FY 2016, the years for which data are available.

Table 5a: Total Southwest Border Apprehensions of UACs, FY 2008 – FY 2016
 Sector         FY2008   FY2009   FY2010   FY2011   FY2012   FY2013   FY2014   FY2015    FY2016
 Big Bend, TX     84       147      197      189      168      125      256      839       951
 Del Rio, TX     834      1,085    1,014    1,113    1,618    2,135    3,268    2,285     2,689
 EL Centro,
                 337      673      448      457      498      434      662      668      1,379
 CA
 EL Paso, TX    1,139     889     1,011     697      659      744     1,029     1,662    3,885
 Laredo, TX      799     1,901    1,570    1,608    2,658    3,795    3,800     2,459    2,953
 Rio Grande
                2,523    3,835    4,977    5,236    10,759   21,553   49,959   23,864    36,714
 Valley, TX
 San Diego,
                 888     3,028     980      549      524      656      954      1,084    1,553
 CA
 Tucson, AZ     1,271    7,606    7,998    5,878    7,239    9,070    8,262     6,019    6,302
 Yuma, AZ        47       276      216      222      280      247      351      1,090    3,266
 Total          7,922    19,440   18,411   15,949   24,403   38,759   68,541   39,970    59,692


Table 5b: Southwest Border Apprehensions of UACs from Mexico, FY 2008 – FY 2016
 Sector         FY2008   FY2009   FY2010   FY2011   FY2012   FY2013   FY2014   FY2015    FY2016
 Big Bend, TX     59      127      180      183      137       104     102        73      118
 Del Rio, TX     396      851      772      801      911      1,082    821       798      867
 EL Centro,
                 306      631      404      427      418      328      278      397       610
 CA
 EL Paso, TX    1,067     841      947      663      616      654      698       823     1,149
 Laredo, TX      118     1,308     886     1,022    1,369    1,652    1,354     1,299    1,515
 Rio Grande
                 365     2,401    2,787    3,009    4,361    6,366    7,081     3,243    3,389
 Valley, TX
 San Diego,
                 879     2,990     950      523      480      598      740      823       851
 CA
 Tucson, AZ      79      6,582    6,485    4,893    5,405    6,241    4,394     3,412    3,293
 Yuma, AZ        33       258      204      192      246      194      166       144      134
 Total          3,302    15,989   13,615   11,713   13,943   17,219   15,634   11,012    11,926

Table 5c: Southwest Border Apprehensions of UACs from Northern Triangle Countries, FY
2008 – FY 2016
 Sector         FY2008   FY2009   FY2010   FY2011   FY2012   FY2013   FY2014   FY2015    FY2016
 Big Bend, TX     23       19       16       6        29       18       151      760       824
 Del Rio, TX     423      229      238      307      701      1,044    2,422    1,479     1,806
 EL Centro,
                  28       42       42       29       70      104      379      269       641
 CA
 EL Paso, TX     65       46       58       32       40       80       290       824     2,685
 Laredo, TX      627      523      598      528     1,228    2,028    2,329     1,113    1,382
 Rio Grande
                2,051    1,389    2,057    2,030    6,229    14,696   42,020   20,260    32,935
 Valley, TX




                                               25
                                                                                         AR042
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 51 of 655



 San Diego,
                     9         37        28         25         44        48          209      255      625
 CA
 Tucson, AZ        1,091      938       1,326      927       1,753     2,731        3,727    2,497    2,904
 Yuma, AZ           14        15          8        28          34        36          178      930     3,091
 Total             4,331     3,238      4,371     3,912      10,128    20,785       51,705   28,387   46,893
Note: Northern Triangle Countries refers to El Salvador, Guatemala, and Honduras.


Table 5d: Southwest Border Apprehensions of UACs from All Other Countries, FY 2008 – FY
2016
 Sector          FY2008     FY2009    FY2010     FY2011      FY2012   FY2013        FY2014   FY2015   FY2016
 Big Bend, TX      2          1         1          0           2        3             3        6        9
 Del Rio, TX       15         5         4          5           6        9             25       8        16
 EL Centro,
                     3         0          2         1          10         2           5        2       128
 CA
 EL Paso, TX        7          2         6           2          5       10           41        15       51
 Laredo, TX         54         70        86         58         61       115          117       47       56
 Rio Grande
                   107         45        133       199        169       491          858      361      390
 Valley, TX
 San Diego,
                     0         1          2         1          0         10           5        6        77
 CA
 Tucson, AZ        101        86         187       58         82        98           141      110      105
 Yuma, AZ           0          3          4         2          0        17            7        16      41
 Total             289        213        425       326        335       755         1,202     571      873

After averaging 15,000 per year from FY 2008 – FY 2011, UAC apprehensions increased an
average of more than 60 percent per year in FY 2012 – FY 2014, peaking at 68,541 in FY 2014.
UAC numbers returned to their FY 2013 level in FY 2015, but then climbed to 59,692 in FY
2016. More than half of all UACs were reported in RGV (36,714), most of whom were from the
Northern Triangle countries of Honduras, Guatemala, and El Salvador (32,935).


§ 1092(b)(1)(G) Apprehensions of Family Units

Definition

Family unit - the number of individuals apprehended with a family member by the USBP. For
example, a mother and child apprehended together are counted as two family units.

Family unit apprehensions (FMUA) are activity measures that provide information used for
program planning and operational purposes, among other uses. Historically, the Department has
also used apprehensions as a proxy indicator of illegal entries, an outcome measure.

Methodology and Limitations

Apprehensions are recorded in administrative record systems with a unique identifier created for
each apprehension. USBP’s count of apprehensions is considered reliable, but agents may not
always be able to reliably identify family units.



                                                        26
                                                                                                      AR043
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 52 of 655




USBP began collecting data on family units in FY 2012; data on family unit apprehensions are
unavailable for earlier years.

Data and Discussion

Table 6a: Total Southwest Border Apprehensions of FMUAs, FY 2015 – FY 2016
                                                                         Rio
               Big                   EL                                              San
                        Del Rio,               EL Paso,       Laredo,   Grande               Tucson,    Yuma,
              Bend,                 Centro,                                         Diego,                      Total
                          TX                     TX             TX      Valley,                AZ        AZ
               TX                    CA                                              CA
                                                                         TX
 FY2012        76          349       1,127        265         1,825     2,625       1,373     3,254      222    11,116
 FY2013        102         711        365         298         1,688     7,265       1,576     2,630      220    14,855
 FY2014        176        4,950       630         562         3,591     52,326      1,723     3,812      675    68,445
 FY2015        807        2,141       675        1,220        1,372     27,409      1,550     2,930     1,734   39,838
 FY2016       1,051       3,549      1,593       5,664        1,640     52,006      2,863     3,139     6,169   77,674


Table 6b: Southwest Border Apprehensions of FMUAs from Mexico, FY 2015 – FY 2016
                                                                         Rio
               Big                   EL                                              San
                        Del Rio,               EL Paso,       Laredo,   Grande               Tucson,    Yuma,
              Bend,                 Centro,                                         Diego,                      Total
                          TX                     TX             TX      Valley,                AZ        AZ
               TX                    CA                                              CA
                                                                         TX
 FY2012         56         218        699         241         1,623     1,555       1,325     2,940      194    8,851
 FY2013         90         177        294         267         1,116     1,690       1,343     2,216      163    7,356
 FY2014         61         141        260         213          779      1,832       1,213     1,057      83     5,639
 FY2015         40         174        196         188          713      1,326        854      696        89     4,276
 FY2016         38         229        163         224          518      1,392        346      487        84     3,481


Table 6c: Southwest Border Apprehensions of FMUAs from Northern Triangle Countries, FY
2015 – FY 2016
                                                                         Rio
               Big                   EL                                              San
                        Del Rio,               EL Paso,       Laredo,   Grande               Tucson,    Yuma,
              Bend,                 Centro,                                         Diego,                      Total
                          TX                     TX             TX      Valley,                AZ        AZ
               TX                    CA                                              CA
                                                                         TX
 FY2012         10         120         12         19           175       989         31       130         3     1,489
 FY2013         8          522         40         23           522      5,354        39       254        19     6,781
 FY2014        100        4,753       337         291         2,767     49,790       351      2,553      392    61,334
 FY2015        764        1929        470        1,002         602      25,296       617      2,127     1,556   34,363
 FY2016       1,005       3,233      1,380       4,634         827      49,919      1,615     2,496     5,298   70,407
Note: Northern Triangle Countries refers to El Salvador, Guatemala, and Honduras.




                                                         27
                                                                                                       AR044
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 53 of 655




Table 6d: Southwest Border Apprehensions of FMUAs from All Other Countries, FY 2015 –
FY 2016
                                                                    Rio
              Big                  EL                                         San
                       Del Rio,             EL Paso,     Laredo,   Grande              Tucson,    Yuma,
             Bend,                Centro,                                    Diego,                       Total
                         TX                   TX           TX      Valley,               AZ        AZ
              TX                   CA                                         CA
                                                                    TX
 FY2012       10         11        416         5           27        81        17        184        25      776
 FY2013        4         12         31         8           50       221       194        160        38      718
 FY2014       15         56         33         58          45       704       159        202       200     1,472
 FY2015        3         38         9          30          57       787        79        107        89     1,199
 FY2016        8         87         50        806         295       695       902        156       787     3,786


From 2015 to 2016, FMUA numbers increased considerably across all sectors. Similar to the
UAC trend observed in these two years, total FMUAs nearly doubled in 2016, and more than
doubled in some sectors. Yuma reported only 1,734 FMUAs in 2015 but 6,169 in 2016; El Paso
saw a similar trend. Like the UACs, most FMUAs (70,407 of 77,674) were from Northern
Triangle countries. In fact, despite the overall increase in FMUAs, the total count of FMUAs
from Mexico decreased by 19 percent in 2016.


§ 1092(b)(1)(H) Between the Ports Illicit Drugs Seizure Rate

Definition

Between the Ports Illicit Drug Seizure Rate – For each type of illicit drug seized by USBP
between POEs, the ratio of the amount of illicit drugs seized in any fiscal year relative to the
average amount seized in the immediately preceding five FYs.

The Illicit Drug Seizure Rate is an activity measure, which compares trends in activity data over
time.

Methodology and Limitations

Between-the-ports drug seizure data are obtained from USBP administrative records. These data
are considered reliable.

Pursuant to the definition of the Illicit Drug Seizure Rate directed by NDAA § 1092 (b)(1)(H),
the drug seizure rate describes the ratio of each year’s seizures relative to illicit drugs seizures in
the preceding five years; the measure does not describe the rate at which illicit drugs are seized.

Available Data and Discussion

Table 7: Illicit Drugs Seized Relative to Preceding Five Years (“Illicit Drug Seizure Rate”)
between POEs, FY 2012 – FY 2016



                                                    28
                                                                                                 AR045
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 54 of 655




 Drug Type                           FY2012       FY2013      FY2014       FY2015      FY2016

                         Rate         101%           100%       83%         81%          72%
 Marijuana
                       Lbs seized   2,299,864    2,430,123   1,922,545    1,538,307   1,294,052
                         Rate         117%           53%        57%         206%         71%
 Cocaine
                       Lbs seized     12,161         4,596     4,554       11,220       5,473
                         Rate         151%           142%      142%         141%        129%
 Heroin
                       Oz seized      6,873          9,212     9,691        8,282       9,062
                         Rate         228%           160%      149%         215%        168%
 Methamphetamines
                       Lbs seized     3,715          3,580     3,930        6,443       8,224


Drug seizure trends varied in FY 2016 by type of illicit drug. Marijuana and cocaine both saw
declines in FY 2016 as compared to the previous five years (72 percent and 71 percent of the
previous five year average, respectively). This is a continuous trend for marijuana seizures,
which have been on the decline since FY 2014. Cocaine seizures had been declining until FY
2015, in which year a resurgence in seizures was observed. Heroin and methamphetamines
seizures continue to increase, as they have in each year at least since FY 2012.


§ 1092(b)(1)(I) Estimates of the Impact of the Consequence Delivery
System on Recidivism

Definition

Consequence Delivery System (CDS) – a process implemented by USBP to uniquely evaluate
each apprehended subject and to identify the most effective and efficient consequences to deliver
to impede and deter further illegal activity.

Recidivist Rate – The share of subjects apprehended by USBP who are apprehended more than
once in the same fiscal year.

The annual recidivist rate is an output measure that offers insight into what share of deportees
are deterred from making additional unlawful entry attempts, though not accounting for
unknown attempts/entries. USBP use the annual recidivist rate as one of its 15 metrics of the
effectiveness of enforcement consequences under the CDS.

Methodology and Limitations

Since 2007, USBP has collected biometric data (including fingerprints and digital photographs)
from most unlawful border crossers it apprehends. These data are used to identify subjects
apprehended more than once in a given fiscal year. USBP data on re-apprehensions in the same
fiscal year is considered reliable. The annual recidivist rate is defined as the number of unique
subjects apprehended multiple times in a fiscal year divided by the total number of unique
subjects in the fiscal year:


                                                29
                                                                                            AR046
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 55 of 655



                                        ܰ‫ݏ݁݉݅ܶ ݈݁݌݅ݐ݈ݑܯ ݄݀݁݀݊݁݁ݎ݌݌ܣ ݏݐ݆ܾܿ݁ݑܵ ݁ݑݍܷ݅݊ ݂݋ ݎܾ݁݉ݑ‬
        ‫ ݁ݐܴܽ ݐݏ݅ݒܴ݅݀݅ܿ݁ ݈ܽݑ݊݊ܣ‬ൌ
                                                  ܶ‫ݏݐ݆ܾܿ݁ݑܵ ݁ݑݍܷ݅݊ ݂݋ ݎܾ݁݉ݑܰ ݈ܽݐ݋‬

The annual recidivism rate is a valid indicator of the probability that deportees make subsequent
attempts at re-apprehensions in that a drop in the annual recidivism rate very likely reflects a
drop in unlawful re-entry attempts. The measure has the further advantages that USBP can
calculate annual recidivism based strictly on its own apprehension data and that it can reliably be
calculated at the end of each fiscal year. These features make the annual recidivism rate a useful
measure for USBP performance management.

Nonetheless, as the U.S. Government Accountability Office (GAO) has argued, if the goal is to
accurately describe the share of deportees who make additional unlawful entry attempts, the
current measure of recidivism could be strengthened in at least two ways: 1) count re-
apprehensions based on the date on which a subject is removed or returned, rather than that the
date of apprehension; 2) count re-apprehensions that occur within a fixed period of time defined
by the subject’s repatriation date, rather than by the fiscal year.5 When based on a one year
window, these refinements yield a more expansive definition of the recidivism rate that DHS
refers to as the “Total One-Year Recidivism Rate”; future versions of this report will include
estimates of the impact of CDS on both the annual recidivism rate and a longer-term recidivism
rate.

Available Data and Discussion

Table 8: CDS Recidivism Rate Change by Sector
                                                    Average Annual          Average Annual
    Southwest Border         Year CDS
                                                    Recidivism Rate in      Recidivism Rate in 3
    Sector                   Implemented
                                                    3 Prior Years1          Subsequent Years2
           San Diego               FY 2012
                                                           38%                     31%
            El Centro              FY 2012                 42%                     36%
             Yuma                  FY 2012                 18%                     16%
             Tucson                FY 2012
                                                           26%                     20%
             El Paso               FY 2012                 10%                     10%
            Big Bend               FY 2012                 11%                      7%
            Del Rio                FY 2012
                                                            8%                      6%
             Laredo                FY 2012                 14%                     12%
        Rio Grande Valley          FY 2012                 15%                     12%
    1
      Refers to the 3 years prior to CDS being implemented in that sector
    2
      Refers to the 3 years after CDS was implemented in that sector

With the exception of the El Paso sector, where rates remained unchanged, the annual recidivism
rates dropped across the board following the implementation of CDS. While changes in

5
 U.S. Government Accountability Office, “Border Patrol: Actions Needed to Improve Oversight of Post-
Apprehension Consequences,” GAO-17-66, January 2017, pp. 13-17.


                                                            30
                                                                                                       AR047
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 56 of 655




recidivism should not be interpreted solely as a function of CDS given that border enforcement is
a complex, dynamic system, some sectors showed noticeable improvements in recidivism rates,
such as the Tucson and El Centro sectors which saw six percent drops after CDS, and San Diego
which saw a seven percent drop. Other sectors, which already had the lowest recidivism rates,
saw smaller improvements. Recidivism data are not available to calculate the impact of CDS at
the Northern Border due to the small number of attempted illegal entries along the Northern
Border.


§ 1092(b)(1)(J) Examination of Each Consequence under the CDS

Definition

Consequence – An administrative, programmatic, or criminal justice process imposed on a
subject following the subject’s apprehension. CDS is designed to identify, for any given subject,
the ideal consequences to deliver to impede and deter further illegal activity.

Methodology and Limitations

USBP’s current methodology for assessing the CDS involves analyzing the effectiveness and
efficiency of each enforcement consequence. One of the key effectiveness metrics is the annual
recidivism rate, which is calculated separately for each enforcement consequence.

Under the CDS, USBP specifically targets aliens with more extensive records of unlawful border
crossing behavior for consequences that are designed to have a greater deterrent impact. For
example, the Target Enforcement Initiative utilizes partnerships with the U.S. Department of
Justice to prioritize and prosecute individuals with six or more apprehensions. As a result,
differences in recidivism rates by enforcement consequence may reflect differences in the
propensity of the targeted population to make further re-entry attempts, in addition to the
possible impact of each consequence on recidivism.

An additional limitation of currently-available data is that they are based on apprehension data
for a given fiscal year, not repatriation data. Depending on the consequence and the timing of
the apprehension, some individuals may not be repatriated to their country of origin during the
fiscal year of their apprehension, and therefore may not have an opportunity to attempt re-entry.
DHS and CBP are working to refine their analysis of CDS and will seek to address these
limitations in the FY 2018 version of this report.

Available Data and Discussion

Table 9: Annual Recidivism Rate by Consequence, FY 2012 – FY 2016




                                                31
                                                                                           AR048
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 57 of 655



&RQVHTXHQFH          )<        )<            )<            )<            )<
9ROXQWDU\ 5HWXUQ                                                          
:DUUDQW RI $UUHVW
                                                                               
1RWLFH WR$SSHDU
([SHGLWHG5HPRYDO                                                         
5HLQVWDWHPHQW RI
                                                                          
5HPRYDO
$OLHQ 7UDQVIHU ([LW
                                                                          
3URJUDP
&ULPLQDO
&RQVHTXHQFH                                                                  
3URJUDP
6WDQGDUG
                                                                              
3URVHFXWLRQ
2SHUDWLRQ $JDLQVW
6PXJJOHUV ,QLWLDWLYH
                                                                          
RQ6DIHW\ DQG
6HFXULW\


:KLOHWKHVHGDWDVKRXOGEHLQWHUSUHWHGZLWKFDXWLRQIRUWKHUHDVRQVLGHQWLILHGDERYHVRPHWUHQGV
DUH QRWHZRUWK\ )RUH[DPSOHWKHPRUHSXQLWLYHFRQVHTXHQFHSURJUDPVVXFKDV&&3DQG
VWDQGDUGSURVHFXWLRQJHQHUDOO\VKRZHGORZHUUHFLGLYLVPUDWHV SHUFHQWSHUFHQW WKDQ
OHVVSXQLWLYHSURJUDPVOLNHYROXQWDU\UHWXUQ SHUFHQW RUH[SHGLWHGUHPRYDO 
SHUFHQW  $WWKHVDPHWLPHUHFLGLYLVPUDWHVDUHQRWDEO\KLJKDPRQJLQGLYLGXDOVLQWKH2SHUDWLRQ
$JDLQVW6PXJJOHUV,QLWLDWLYHRQ6DIHW\DQG6HFXULW\ 2$6,66 FRQVHTXHQFHJURXSWKLVILQGLQJ
OLNHO\UHIOHFWVWKHIDFWWKDWWKHSRSXODWLRQVHOHFWHGIRU2$6,66²VXVSHFWHGVPXJJOHUV²URXWLQHO\
PDNHPXOWLSOHFURVVLQJDWWHPSWV




                                                     
                                                                                                  AR049
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 58 of 655




§ 1092(c) Metrics for Securing the Border at Ports of Entry

§ 1092(c)(1)(A)(i) Total Inadmissible Travelers at Ports of Entry

Definition

Inadmissible Alien – An alien seeking admission at a POE who does not meet the criteria in the
INA for admission.

Known Inadmissible Aliens – Aliens seeking admission at a POE who are found by OFO to be
inadmissible.

Total Attempted Inadmissible Aliens – The estimated number of inadmissible aliens who attempt
to enter the United States. Total attempted inadmissible aliens include known inadmissible
aliens and successful unlawful entries at POEs.

Inadmissible aliens and known inadmissible aliens are activity measures that describes OFO
officer workload. Known inadmissible aliens may also be used as a proxy indicator of total
attempted inadmissible aliens, which is an outcome measure.

Methodology and Limitations

Known inadmissible aliens are recorded in OFO administrative records with a unique identifier
created for each inadmissibility determination. OFO’s count of known inadmissible aliens is
considered reliable.

The Department does not currently have a methodology in place to estimate the number of
attempted inadmissible aliens. DHS and CBP are working to establish a methodology to produce
such an estimate in time to be included in the 2018 State of the Border Report.

Available Data and Discussion

Table 10: Known Inadmissible Aliens at Ports of Entry, FY 2007 - FY2016
 FY 2007     FY 2008    FY 2009    FY 2010   FY 2011    FY 2012   FY 2013   FY 2014   FY 2015    FY 2016
 203,310      224,770    225,149   231,306   216,355    197,362   205,920   224,927   254,637    292,614


From the recent low in FY 2012, the number of aliens identified as inadmissible at POEs has
continue to climb. In FY 2016, 292,614 aliens were deemed inadmissible at POEs, the highest
number this decade. The FY 2016 count represents an increase of 48 percent over the 197,362
inadmissible aliens in FY 2012.



§ 1092(c)(1)(A)(ii) Refusal and Interdiction Rates at Ports of Entry


                                                   33
                                                                                                AR050
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 59 of 655




Definition

Refusal Rate – The share of all passengers seeking admission at a port of entry that is found
inadmissible. Refusal Rate is an activity measure that describes OFO officer workload.

Port of Entry Interdiction Rate – The share of attempted inadmissible aliens that is found
inadmissible. POE Interdiction Rate is an output measure that describes the difficulty of
entering the United States unlawfully through a port of entry.

Methodology and Limitations

The refusal rate is calculated by dividing known inadmissible aliens (i.e., aliens found
inadmissible by OFO officers at POEs) by the total number of passengers seeking admission at
ports of entry:

                                           ‫ݏ݊݋݅ݐܽ݊݅݉ݎ݁ݐ݁ܦ ݕݐ݈ܾ݅݅݅ݏݏ݅݉݀ܽ݊ܫ‬
                     ܴ݂݁‫ ݁ݐܴܽ ݈ܽݏݑ‬ൌ
                                                  ‫ݏܧܱܲ ݐܽ ݏ݈ܽݒ݅ݎܣ‬


Data on inadmissibility determinations and total passengers is obtained from OFO administrative
records; these data are considered reliable.

The Department does not have a methodology in place to calculate total attempted inadmissible
aliens, and therefore currently cannot calculate a POE interdiction rate.

Available Data and Discussion

Table 11: Inadmissible Aliens and Refusal Rate at Ports of Entry FY 2007 - FY2016
                Passengers     Inadmissible   Refusal Rate
 FY 2007       407,677,568       203,310           0.05%
 FY 2008       401,481,071       224,770           0.06%
 FY 2009       361,191,781       225,149           0.06%
 FY 2010       352,980,607       231,306           0.07%
 FY 2011       340,364,884       216,355           0.06%
 FY 2012       351,551,007       197,362           0.06%
 FY 2013       362,333,988       205,920           0.06%
 FY 2014       374,974,750       224,927           0.06%
 FY 2015       383,200,225       254,637           0.07%
 FY 2016       390,592,745       292,614           0.07%

Since 2012, the number of passengers at POEs has increased 11 percent (from 352 to 391
million), while the number of known inadmissible passengers has increased 48 percent (from
197,000 to 293,000), resulting in a 33 percent increase in the refusal rate (from under 0.06


                                                 34
                                                                                             AR051
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 60 of 655




percent to over 0.07 percent). This increase may indicate that inadmissible aliens represent an
increasingly large share of passengers, that OFO is better able to detect inadmissible aliens, or
both. With an FY 2016 refusal rate of .0749 percent, however, the number of known
inadmissible aliens is still a very small share of passengers coming through POEs.


§ 1092(c)(1)(A)(iii) Unlawful Entries at Ports of Entry
Definition

Successful Unlawful Entries - The estimated number of inadmissible aliens who unlawfully enter
the United States through POEs.

Successful unlawful entries is an outcome measure.

Methodology and Limitations

The Department does not currently have a methodology to reliably estimate the number of
successful unlawful entries through POEs. DHS and CBP are working to establish a
methodology to produce such an estimate in time to be included in the 2018 State of the Border
Report.


§ 1092(c)(1)(B) Illicit Drugs Seized at Ports of Entry
Definition

Drug Seizures – Seizures of illicit drugs by CBP officers at POEs.

Drug Seizures are an activity measure. Drug seizures may also be interpreted as a proxy
indicator of illicit drug inflows through POEs, an outcome measure.

Methodology and Limitations

Drugs seizure data are obtained from OFO administrative records, measured in kilograms. These
data are considered reliable.

Available Data and Discussion

Drug seizures at POEs is contained in Appendix B. A total of 367,612.58 kilos of illicit drugs
were seized at POEs in FY 2016, which represents a nine percent decline from a total of
400,719.44 kilos in FY 2015, but is still higher than the previous five-year average of 352,399.84
kilos.




                                                35
                                                                                            AR052
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 61 of 655




§ 1092(c)(1)(C) Port of Entry Illicit Drug Seizure Rate

Definition

Port of Entry Illicit Drug Seizure Rate – For each type of illicit drug seized by OFO at POEs, the
ratio of the amount of illicit drugs seized in any fiscal year to the average of the amount seized in
the immediately preceding five fiscal years.

Methodology and Limitations

At-ports-of-entry drug seizure data are obtained from OFO administrative records. These data
are considered reliable.

Pursuant to the definition of the illicit drug seizure rate directed by NDAA § 1092(c)(1)(C), the
drug seizure rate describes recent seizure trends (i.e., current year compared to five previous
years); the measure does not describe the rate at which illicit drugs are seized.

The Drug Seizure Rate is an activity measure, which compares trends in activity data over time.
Drug seizures may also be interpreted as a proxy indicator of illicit drug inflows through POEs,
an outcome measure.

Available Data and Discussion

Table 12: Port of Entry Illicit Drug Seizure Rate, FY 2012 – FY 2016
 Drug Type                       FY2012     FY2013     FY2014     FY2015     FY2016
 Marijuana             Rate        88%        81%        77%       118%       102%
                     Kg seized   219,344    195,270    180,686    250,637    219,960
 Cocaine               Rate        73%        82%        71%        87%       103%
                     Kg seized    7,294      7,413      6,234       7,190     8,209
 Heroin                Rate       209%       208%       168%       174%       106%
                     Kg seized    1,125      1,475      1,556       1,984     1,483
 Methamphetamines      Rate       233%       263%       200%       200%       203%
                     Kg seized    4,888      7,503      8,285      10,861     14,279

Unlike recent trends in drug seizures between POEs, marijuana and cocaine seizures at POEs
held fairly constant in FY 2016 as compared to the previous five-year average (two percent and
three percent increase respectively). Notably, however, seizures of marijuana and cocaine have
fallen in recent years, and the volume of seizures in FY 2016 were still relatively low by recent
historical standards. Heroin and methamphetamines, however, continued their increases into FY
2016, with heroin increasing six percent over a constantly growing five year average and
methamphetamines more than doubling its previous five year average each of the past five years.


§ 1092(c)(1)(D) Major Infractions at Ports of Entry
Definition


                                                 36
                                                                                             AR053
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 62 of 655




Major Infractions – OFO considers major infractions to include all arrests, including arrests
related to terrorism, drugs, criminal alien [including zero tolerance (ZT) arrests], currency,
merchandise, agriculture products, National Crime Information Center (NCIC) hits, and Terrorist
Screening Database (TSDB) hits, among others.

Known Major Infractions – The number of major infractions interdicted by OFO.

Undetected Major Infractions – The estimated number of major infractions not interdicted by
OFO.

Known Major Infractions are an activity measure. Undetected major infractions are an outcome
measure.

Methodology and Limitations

These data are recorded in OFO administrative records and are considered reliable.

The Department does not currently have a methodology to estimate the number of undetected
major infractions.

Available Data and Discussion

Table 13: Known Major Infractions at Ports of Entry, FY 2007 – FY 2016
           Passengers        Major Infractions   Infraction Rate
 FY 2007      407,677,568          90,718              0.02%
 FY 2008      401,481,071          96,330              0.02%
 FY 2009      361,191,781         108,941              0.03%
 FY 2010      352,980,607         112,446              0.03%
 FY 2011      340,364,884         120,491              0.04%
 FY 2012      351,551,007         111,185              0.03%
 FY 2013      362,333,988         112,471              0.03%
 FY 2014      374,974,750         106,354              0.03%
 FY 2015      383,200,225         112,562              0.03%
 FY 2016      390,592,745         113,665              0.03%


OFO officers interdicted 113,665 passengers based on major infractions at ports of entry in FY
2016. The number of major infractions was almost unchanged from FY 2015, and similar to the
number each year since FY 2010. With the number of passengers increasing slightly over this
period, the infraction rate fell slightly from 0.04 percent in FY 2011 to 0.03 percent in FY 2016.
Over the last 10 years (i.e., since FY 2007), both the number of total seizures and the infraction
rate both showed modest increases.




                                                 37
                                                                                           AR054
        Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 63 of 655




§ 1092(c)(1)(E) Cocaine Seizure Effectiveness Rate
Definition

Cocaine seizure effectiveness rate – In consultation with the Office of National Drug Control
Policy (ONDCP), the amount of cocaine seized by OFO at land POEs compared to the total
estimated flow of cocaine through land POEs.

Cocaine seizures is an activity measure. Seizures may also be used as a proxy indicator of total
attempts to import cocaine, an outcome measure. Seizure effectiveness rate (i.e., cocaine seized
as compared to the total estimate cocaine flow) is an output measure.

Methodology and Limitations

Seizure data is obtained from OFO administrative records and is considered reliable. Estimates
of the total cocaine flow are provided by ONDCP. The U.S. Government does not have an
estimate of the share of the total cocaine flow that passes through land POEs, but the U.S. Drug
Enforcement Agency’s National Drug Threat Assessment states that the southwest border
remains the key entry point for the majority of the cocaine entering the Unites States.

Available Data and Discussion

Table 14: Estimates of Cocaine Seizure at Land Ports of Entry FY 2012 – FY 2016
                   FY2012     FY2013      FY2014      FY2015      FY2016
 Estimated Flow        479         475         479         684       1,142
 Seizures         45,260.18   39,074.63   41,311.88   38,145.00   52,900.67
 Seizure
 Effectiveness
 Rate                 4.2%        3.7%        3.9%        2.5%        2.1%
Notes: Estimated flow is measure in metric tons. Cocaine seizure estimates reported in pounds. Estimated cocaine
flows are based on the IACM mid-point estimate for 2012-2014 and based on confirmed and substantiated CCDB
estimate for 2015-2016.



§ 1092(c)(1)(F)(i) Average Wait Times and Traffic Volume
Definition

Average Wait Time – Average minute wait time for vehicles to pass through a land POE.

Private Vehicle Volume – The number of private vehicles passing through a land POE per year.

Commercial Vehicle Volume – The number of commercial vehicles passing through a land POE
per year.




                                                        38
                                                                                                         AR055
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 64 of 655




Average wait time is an output measure describing the ease of crossing the border. Vehicle
volume is an activity measure.

Methodology and Limitations

OFO calculates average wait times for each POE by a variety of methods, some automated using
Radio Frequency Identification and others manually using either surveying or line of sight
determinations. For manual wait time determinations, OFO officers record average minute wait
times in the Border Wait Time tool, for automated wait times the time is recorded automatically
every 30 minutes. Wait time data is not available for all POEs, particularly small northern
border POEs with negligible wait times. OFO leadership directed POEs to provide wait times in
March 2014. The policy is currently under review and new guidance will be issued in the near
future to account for the improvements in automation and recording.

OFO records counts of Personally Owned Vehicles (POV) as administrative data in its
Operations Management Report (OMR); these data are considered reliable.

Available Data and Discussion

Data on Average Wait Times, and counts of private and commercial vehicles for each land POE
for which data are available are contained in Appendix C. Appendix C contains law enforcement
sensitive information and has been redacted from this public report.


§ 1092(c)(1)(F)(ii) Infrastructure Capacity Utilization Rate

Definition

Infrastructure Capacity Utilization Rate – Average number of vehicles processed per booth, per
hour at each land POE.

The Infrastructure Capacity Utilization Rate is an output measure that describes OFO’s ability to
process traffic relative to the physical and staffing capacity.

Methodology and Limitations

Data are obtained from OFO administrative records. The data comes from CBP systems with
booth hours and throughput as calculated fields. The hours serve as a proxy measure for the
number of CBP officer hours spent processing and are measured on a one-for-one basis.
Throughput is then calculated by summing all vehicles that passed through a site in a year and
then dividing it by total booth hours.

Available Data and Discussion

Infrastructure capacity utilization rate data is contained in Appendix D. Appendix D contains law
enforcement sensitive information and has been redacted from this public report.


                                               39
                                                                                          AR056
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 65 of 655




Each OFO land POE is unique in terms of staffing authorizations and physical layouts. Land
POEs may be physically constrained by the available space around them and so unable to expand
to yield greater capacity. Land POEs in the United States are also impacted by the adjoining
Canadian and Mexican land POE management decisions on staffing and physical layouts. Both
the OFO Mission Support Facilities Division and the CBP Office of Facilities and Asset
Management are working on establishing methods to determine resourcing decisions for land
POEs.

Infrastructure capacity utilization rate varies by location and year. In general, the southern
border reports higher utilization rates because of higher flows through the POEs. The overall
utilization rate increased in FY 2016 over the previous year, due to a combination of increased
efficiency and increased traffic demand for a fixed number of processing lanes. CBP processed
an average of 47.4 vehicles per lane, per hour in FY 2016 (34.6 on the northern border; 54.4 on
the southern border).

Table 15: Average infrastructure capacity utilization rate FY 2012 – FY 2016
 Border         FY 2012   FY 2013    FY 2014   FY 2015   FY 2016
 Northern
 Border           36.2      38.2       39       35.7       34.6
 Southern
 Border           47.7      46.8      49.1          53     54.4
 Total            43.1      43.5      45.3      46.6       47.4



§ 1092(c)(1)(F)(iii) Secondary Examination Rate
Definition

Secondary Examination Rate – Percentage of passengers subject to secondary inspection at each
land POE.

Secondary Examination Rate is an activity measure that describes OFO workload and practices.

Methodology and Limitations

Data are obtained from OFO administrative records. Secondary examination rate is determined
by the recorded number of passengers sent for secondary inspection versus the total number of
recorded passengers.

Available Data and Discussion

Frequency of secondary inspections data is contained in Appendix E. Appendix E contains law
enforcement sensitive information and has been redacted from this public report.




                                               40
                                                                                         AR057
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 66 of 655




Secondary inspection rates vary considerably among the various POEs. Among the northern
border POEs, the rate of secondary inspection declined from 8.52 percent in FY 2012 to 7.30
percent in FY 2016. The southern border Secondary Inspection Rate remained stable over the
past four years, with 11.88 percent of passengers receiving secondary inspection in FY 2016.
This number is down from the prior three year average from FY 2010 to FY 2012, when closer
to 15 percent of passengers received secondary inspection. The highest secondary inspection
rates were northern border POEs such as St. John (32.30 percent) and Vanceboro (29.83
percent). Certain smaller land POEs have high secondary examination rates due to low volume
of traffic that allow officers increased time to thoroughly examine a larger share of passengers.


§ 1092(c)(1)(F)(iv) Secondary Examinations Effectiveness Rate
This measure is under review. OFO does not presently measure the effectiveness of secondary
examinations at the enterprise level.


§ 1092(c)(1)(G)(i) Number of Potentially “High-Risk” Cargo Containers
Definition

Potentially High-Risk Cargo Containers – Shipping containers carrying cargo shipments
identified as potentially high-risk using National Targeting Center (NTC) security criteria.

Potentially High-Risk Cargo Containers is an activity measure that describes OFO workload.

Methodology and Limitations

All international cargo shipments coming to the United States via the sea, land, and air modes of
transportation are screened by the NTC using the Automated Targeting System (ATS) to identify
those shipments that may be considered potentially high-risk according to NTC security criteria.
Any cargo container carrying a shipment identified as potentially high-risk is identified for
immediate review and assessed or scanned prior to lading at a Container Security Initiative (CSI)
member foreign port of origin or at arrival at a U.S. POE. Assessing, resolving, and when
required, scanning and physically inspecting cargo found to be potentially high-risk ensures the
safety of the public and minimizes the impact to the trade through the effective use of risk-
focused targeting.

The NTC periodically refines, improves, and revises the security criteria applied by the
Automated Targeting System, which in turn improves the focus of the risk assessment applied
and somewhat reduces the overall number of cargo shipments identified as potentially high-risk.
This process of continual review and refinement in the security criteria applied and ATS
methodology has led to significant reductions in the total number of cargo containers identified
as potentially high-risk year-to-year, even though the total amount of cargo arriving at U.S.
POEs has increased over the same time period.



                                                41
                                                                                           AR058
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 67 of 655




Available Date and Discussion

Table 16: Potentially High-Risk Cargo Containers at Seaports, FY 2013 – FY 2016
 FY2013   FY2014    FY2015    FY2016
 89,598   74,509    72,974    71,815


The number of potentially high-risk cargo containers declined in 2016 for the third year in a row.
Overall, the number of potentially high-risk containers fell from 89,598 in FY 2013 to 71,815 in
FY 2016, a 20 percent decrease.



§ 1092(c)(1)(G)(ii) Ratio of Potentially High-Risk Cargo Containers
Scanned Relative to High-Risk Containers Entering in Previous Fiscal
Year
Definition

Ratio of Potentially High-Risk Containers Scanned – The ratio of potentially high-risk containers
scanned relative to the number of potentially high-risk containers entering in the previous fiscal
year.

Percentage of Potentially High-Risk Containers Scanned – The percentage of potentially high-
risk containers scanned relative to the total number of potentially high-risk containers entering in
the same fiscal year.

The ratio of potentially high-risk containers scanned is an activity measure, which compares
trends in activity data over time. Ratio of High Risk Containers may also be interpreted as a
proxy indicator of high risk containers successfully be scanned and entering through ports of
entry, an outcome measure.

The percentage of potentially high-risk containers scanned is an output measure, which describes
CBP’s ability to scan containers identified as being potentially high-risk.

Methodology and Limitations

Inspection data are obtained from OFO administrative records. These data include potentially
high-risk cargo containers reviewed, assessed, or scanned. These three methods of inspection are
not currently distinguishable with available data sources.

The ratio compares potentially high-risk containers in one year to the number entering in the
previous year and should not be confused with the percentage of potentially high-risk containers
scanned relative to the number entering in the current year.




                                                42
                                                                                             AR059
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 68 of 655




A container is considered “high-risk” if even one shipment within it is designated high-risk. One
container may have multiple high-risk shipments within it which could cause the same container
to be reviewed or scanned multiple times.

Available Data and Discussion

The ratio of potentially high-risk containers reviewed, assessed, or scanned relative to previous
years’ entries along with the percentage scanned in the current year are contained in Appendix F.
Appendix F contains law enforcement sensitive information and has been redacted from this
public report.

With respect to the percentage scanned, nearly all sea POEs reported 100 percent scanning of
high-risk cargo containers in FY 2016 or indicated that no high-risk containers passed through
the POE. The few POEs that reported lower than a 100 percent scanning rate reported at least a
99 percent rate.


§ 1092(c)(1)(G)(iii) Potentially High-Risk Cargo Containers Scanned
Upon Arrival at a U.S. POE
This measure is under review and will be provided in the FY 2018 report.



§ 1092(c)(1)(G)(iv) Potentially High-Risk Cargo Containers Scanned
Before Arrival at a U.S. POE
This measure is under review and will be provided in the FY 2018 report.




                                               43
                                                                                          AR060
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 69 of 655




§ 1092(d) Metrics for Securing the Maritime Border

§ 1092(d)(1)(A) Situational Awareness in the Maritime Environment

Definition

The NDAA calls for DHS to develop a measure for situational awareness based on “knowledge
and understanding of current unlawful cross-border activity, including the following: (A)
Threats and trends concerning illicit trafficking and unlawful crossings; (B) The ability to
forecast future shifts in such threats and trends; (C) The ability to evaluate such threats and
trends at a level sufficient to create actionable plans; and (D) The operational capability to
conduct persistent and integrated surveillance of the international borders of the United States.”

Situational awareness is an output measure.

Methodology and Limitations

DHS is in the multi-year process of developing a defensible, analytically sound measure for
situational awareness in the maritime domain that meets the intent of the NDAA.

In the interim, the Department reports on the following operational activities contributing to
maritime domain situational awareness:
    x CBP Aircraft Hours Flown for Situational Awareness or Interdiction Support
    x USCG Aircraft Hours Flown for Situational Awareness or Interdiction Support
    x USCG Cutter Hours Contributing to Situational Awareness or Interdiction
    x CBP Boat Hours Contributing to Situational Awareness or Interdiction
    x USCG Boat Hours Contributing to Situational Awareness or Interdiction
    x CBP Tethered Aerostat Radar System (TARS) Radar Operating Hours
    x Number of Vessel Manifests Screened by Coastwatch

Available Data and Discussion

Table 17a: CBP Aircraft Flight Hours Within/Outside Transit Zone, FY 2016
                    FY2016
 Inside Transit
 Zone - CBP          6,420
 Outside Transit
 Zone – CBP         13,188

Table 17b: USCG Aircraft Flight Hours Within/Outside Transit Zone, FY 2012 – FY 2016
                   FY2012     FY2013     FY2014         FY2015    FY2016
 Inside Transit
 Zone – USCG       5,082       4,599       4,567        5,426       4,110
 Outside Transit
 Zone – USCG       14,721     14,258      13,896        14,003     13,736




                                                   44
                                                                                            AR061
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 70 of 655




USCG reported a decrease in the number of flight hours both inside and outside the transit zone
in FY 2016. Between FY 2012 and FY 2015, an average of 4,919 hours were flown inside the
transit zone, while only 4,110 were flown in FY 2016 – the lowest recorded flight hours in the
last five years. Similarly, 13,736 hours were flown outside the transit zone in FY 2016, as
compared to the FY 2012-2015 average of 14,220. This FY 2016 total was also the lowest
number of hours flown outside the transit zone in the last five years.

Table 18: USCG Cutter underway hours within/outside transit zone FY 2012 – FY 2016
                      FY2012      FY2013       FY2014         FY2015        FY2016
 Inside Transit
 Zone                 37,866       25,388       14,456        16,964        28,205
 Outside Transit
 Zone                 127,671     117,114      117,093        112,773       78,462

Table 19a: USCG Boat underway hours within/outside transit zone FY 2012 – FY 2016
                      FY2012      FY2013       FY2014         FY2015        FY2016
 Inside Transit         0          2,031         0              0             0
 Zone
 Outside Transit      46,326       37,640       30,726        32,701        28,525
 Zone

Table 19b: CBP Boat underway hours within/outside transit zone FY 2016
                    FY2016
 Inside Transit        0
      Zone
 Outside Transit     40,241
      Zone
Note: CBP maritime hours include Air and Marine Operations vessel underway hours.

Table 20: Total operational hours for TARS radars FY 2012 – FY 2016
                       FY2012      FY2013       FY2014       FY2015          FY2016
   Cudjoe Key, FL       5,752        6,289        6,165       6,306           4,886
     Lajas, PR            01           01        1,2301       5,049           4,559
1
  TARS site at Lajas, Puerto Rico crashed in 2011; CBP re-established operations in May 2014.
Source: CBP administrative records

CBP’s Air and Marine Operations (AMO) uses TARS to provide long-range detection of low-
altitude aircraft at the radar’s maximum range. The elevated sensor mitigates curvature of the
earth and terrain masking limitations. The number of TARS operational hours declined for both
locations in FY 2016. Cudjoe Key saw a 1,420 hour decrease in hours (23 percent decrease from
FY 2015). Lajas reported a 490 hour decrease (10 percent decrease from FY 2015). FY 2016
saw an increase in severe tropical weather throughout the storm season because of a La Niña
effect, which impacted operations. In addition to the weather, AMO switched out the aerostat
envelope of the TARS in Cudjoe Key over March and April 2017.

Table 21: Vessel Manifests Screened by Coastwatch for National Security Concerns Prior to
Arrival at U.S. POE, FY 2012 – FY 2016
 FY2012     FY2013     FY2014    FY2015     FY2016
 118,098    126,112    124,661   122,133    117,736




                                                         45
                                                                                                AR062
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 71 of 655




§ 1092(d)(1)(B) Known Maritime Migrant Flow Rate

Definition

Known Maritime Flow - Total maritime migrant flow interdicted, identified directly or indirectly
but not interdicted, or otherwise believed to have unlawfully entered the United States

Known Maritime Flow is an outcome measure.

Methodology and Limitations

Migrant flow data are obtained from USCG and CBP administrative records. The USCG
maintains a robust accounting of USCG, international partner, and domestic partner interdictions
and sightings of undocumented maritime migrants. The USCG relies upon its partners to report
their interdictions to the USCG for compilation in the database. At times, undocumented
maritime migrants are counted by both USCG and CBP (or other partners) when interdicted as
agencies often cooperate during these operations. In certain limited cases undocumented
maritime migrant interdictions by partners are not reported to the USCG, and these cases are not
accounted for in the figures below. Additionally, while partners report cases to the USCG when
undocumented maritime migrants are apprehended on shore or evidence is found of their arrival
on shore, some migrants arrive without being apprehended and leave no evidence. These cases
are never reported and are also excluded from the known maritime migrant flow figures below.

Table 22: Migrants interdicted in the maritime domain by DHS Component FY 2007 – FY 2016
                                      DHS and
             USCG        CBP          Partners
 FY 2007        5,981           NA           NA
 FY 2008        4,565           NA           NA
 FY 2009        3,682           NA           NA
 FY 2010        2,121           NA           NA
 FY 2011        2,458           NA           NA
 FY 2012        2,732           NA           NA
 FY 2013        2,093           NA           NA
 FY 2014        3,587           NA       7,752
 FY 2015        3,825           NA       6,028
  FY 2016       6,326       2,683      8,167
Note: Some interdictions may be counted by both USCG and CBP as some migrant interdictions involve assets
from both agencies. Interdictions by DHS and partners may include international partners.

Table 23: Known maritime migrant flow, FY 2007 – FY 2016
 FY2007    FY2008       FY2009       FY2010   FY2011      FY2012   FY2013   FY2014   FY2015     FY2016
  14,682     10,879     9,850        4,443        4,566    5,298   7,631    10,631     8,057     10,319




                                                          46
                                                                                                     AR063
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 72 of 655




§ 1092(d)(1)(C) Illicit Drug Removal Rate

Terms
Illicit Drugs Removal Rate –The ratio of illicit drugs removed by DHS maritime security in any
fiscal year, including drugs abandoned at sea, relative to the average amount removed or
abandoned in the immediately preceding five fiscal years.

The Illicit Drug Removal Rate is an activity measure, which compares trends in activity data
over time.

Methodology and Limitations
Drug removals are obtained from USCG and CBP administrative records; these data are
considered reliable.

Pursuant to the definition of the Illicit Drug Removal Rate directed by NDAA § 1092 (d)(1)(C),
the Drug Removal Rate describes recent trends in drugs removed or abandoned at sea (i.e.,
current year compared to five previous years); the measure does not describe the rate at which
illicit drugs are removed.

Non-commercial maritime drug removals includes those seized by the USCG, CBP, other law
enforcement agencies, and international partners, as well as those disrupted or abandoned by
drug trafficking organizations.

Available Data and Discussion

Table 24: Ratio of Drugs Removed or Abandoned at Sea Relative to Previous Five Fiscal Years
(“Illicit Drug Removal Rate”), FY 2012 – FY 2016
     Drug Type                           FY2012    FY2013     FY2014     FY2015      FY2016

                            Rate          337%       137%      154%       100%        61%
     Marijuana
                         Quantity
                                         124,585    81,008    108,535     78,262     52,613
                         Removed
                            Rate           0%        150%      265%        36%       4332%
 Methamphetamine
                         Quantity
                                            0        17.4       32.1       4.8       599.5
                         Removed
                            Rate          762%        0%         0%       676%       327%
       Heroin
                           Quantity
                                           24         0          0          52.4       44
                          Removed
Note: Marijuana measured in pounds, amphetamines and heroin measured in kilograms.
Data only includes removals by USCG.




                                                    47
                                                                                              AR064
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 73 of 655




§ 1092(d)(1)(D) Cocaine Removal Effectiveness Rate
Definition

Cocaine Removal Effectiveness Rate – In consultation with ONDCP, the amount of cocaine
removed by DHS inside and outside the maritime transit zone compared to total estimated flow
of cocaine through the maritime domain.
Cocaine Removals is an activity measure. Removals may also be used as a proxy indicator of
total attempts to import cocaine, an outcome measure. Cocaine Removal Effectiveness rate (i.e.,
cocaine seized as compared to the total estimate cocaine flow) is an output measure.

Methodology and Limitations

Drug removal data are obtained from ONDCP, JIATF-S, CBP, and USCG administrative records
through the Consolidated Counter Drug Database (CCDB), and are considered reliable. Flow
quantities are the best estimates available based on intelligence reporting and case data.
Additionally, while other government estimates for production in major cocaine producing
countries in South America and consumption of cocaine within America do not align with the
estimated non-commercial maritime flow figures inside the transit zone derived from the CCDB,
this metric was derived based upon the non-commercial maritime flow estimates.

For the purposes of this metric, based upon where the data was gathered, the transit zone is
defined by the Joint Interagency Task Force South area of responsibility. Non-commercial
maritime drug removals include those seized by USCG, CBP, other law enforcement agencies,
and international partners, as well as those disrupted by anti-drug trafficking operations. The
cocaine removal rate is based on estimates of noncommercial maritime cocaine flow from the
CCDB. Outside the transit zone data is not considered as robust with regard to intelligence on
flow. As a result, the interdiction rate for cocaine outside the transit zone is not considered
reliable.

Available Data and Discussion

Table 25: Cocaine Removed by DHS Relative to the Total Estimated Flow in the Maritime Transit
Zone, FY 2012 – FY 2016
 Location                             FY 2012    FY 2013     FY 2014     FY 2015   FY 2016
             Rate                         23%         12%        17%        21%       17%
 Inside                                  186.4       155.4      178.8      277.2     482.7
 Transit     Quantity Removed
 Zone        Estimated Flow              799.5      1260.4     1042.2     1308.8    2852.6

           Rate                            49%        19%         50%       73%       28%
 Outside                                   21.3       15.1        13.2        39      17.7
 Transit   Quantity Removed
 Zone      Estimated Flow                  43.8       81.5        26.2      53.2      62.3
Note: Removal and estimated flow quantities measured in metric tons.

   Figure 5: Flow and Removal of Cocaine in the Maritime Transit Zone, FY 2012 – FY 2016



                                                      48
                                                                                             AR065
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 74 of 655




                                                     3000




              Metric Tons of Noncommercial Cocaine
                                                     2500

                                                     2000

                                                     1500

                                                     1000

                                                      500

                                                       0
                                                             2012          2013          2014       2015            2016

                                                            USCG Removed      Partner Removed   Landed or Aborted



The flow of cocaine is estimated to have risen in 2016 to over 2,800 metric tons, based on the
decrease in aerial eradication of cocaine crops in Colombia and improved intelligence reporting
throughout the Transit Zone.


§ 1092(d)(1)(E) DHS Maritime Threat Response Rate
Definition

DHS Maritime Threat Response Rate – The ability of DHS maritime security components to
respond to and resolve known maritime threats, whether inside or outside a transit zone, by
placing assets on-scene, relative to the total number of known threats.

Methodology and Limitations

Currently, this data only exists associated with cocaine response activity. Further, DHS data is
part of a larger set of interagency data and may not be able to be separated from the larger
interagency data set, which is currently assessed and reconciled on a cycle and process outside of
DHS that does not support submission at this time. DHS, in cooperation with interagency
partners, intends to explore options to collect response data for non-cocaine response events, as
well as options to provide the response rate measures data to meet the intent of the Act and hopes
to provide an update in the November 2018 report.


§ 1092(d)(1)(F) Intergovernmental Maritime Threat Response Rate

Definition




                                                                                    49
                                                                                                                           AR066
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 75 of 655




Intergovernmental Maritime Threat Response Rate – The ability of DHS maritime security
components or other U.S. Government entities to respond to and resolve known maritime threats,
whether inside or outside a transit zone, by placing assets on-scene, relative to the total number
of known threats.

Methodology and Limitations

Currently, this data only exists associated with cocaine response activity. Further, DHS data is
part of a larger set of interagency data and may not be able to be separated from the larger
interagency data set, which is currently assessed and reconciled on a cycle and process outside of
DHS that doesn't support submission at this time. DHS, in cooperation with interagency
partners, intends to explore options to collect response data for non-cocaine response events, as
well as options to provide the response rate measures data to meet the intent of the Act and hopes
to provide an update in the November 2018 report.




                                               50
                                                                                          AR067
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 76 of 655




§ 1092(e) Air and Marine Security Metrics in the Land Domain

§ 1092(e)(1)(A) Flight Hour Effectiveness Rate
Definition

Flight Hour Effectiveness Rate in the Land Domain – Number of flight hours flown by DHS Air
and Marine Operations in the Land Domain as a percentage of AMO’s unconstrained and
unfunded flight hour requirements.

Flight Hour Effectiveness Rate is an output measure.

Methodology and Limitations

This Flight Hour Effectiveness Rate is determined by dividing the total hours flown by the
number of flight hours determined during the annual collection process. The flight hour
requirements for the subsequent fiscal year are collected by AMO operating locations based on
unconstrained requirements collected from USBP, ICE and other partner agencies as well as
internal AMO requirements. In FY 2016, AMO collected the following unconstrained flight hour
requirements from these partner agencies in the Land Domain: USBP – 209,448 hours; ICE –
54,580 hours; OFO - 6,820 hours; and 24,377 hours for all other enforcement and non-
enforcement Land Domain missions (U.S. Secret Service event security, local Law Enforcement
coordination, training, maintenance, etc.). In 2016, AMO’s unconstrained flight hour
requirement in the Land Domain totaled 295,225 hours. However, after incorporating the
approved funding for FY 2016, the total funded flight hours in the Land Domain was reduced to
79,774 programmed hours.

Available Data and Discussion

AMO completed 27 percent of the unconstrained flight hour requirement during FY 2016, with
79,872 hours flown against the unconstrained 295,225 hours. Data from previous years are not
available for analysis.


§ 1092(e)(1)(B) Funded Flight Hour Effectiveness Rate

Definition

Funded Flight Hour Effectiveness Rate – Number of flight hours flown by Air and Marine
Operations as a percentage of the number of flight hours funded by Congress.

Funded Flight Hour Effectiveness Rate is an output measure.


Methodology and Limitations


                                              51
                                                                                       AR068
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 77 of 655




Flight hour data are obtained from AMO administrative records. This rate is determined by
dividing the total hours flown by the number of flight hours funded by Congress.

Available Data and Discussion

AMO’s Flight Hour Effectiveness Rate was 100 percent in FY 2016, with 79,872 hours flown
against 79,774 funded hours. Data from previous years are not available for analysis.



§ 1092(e)(1)(C) AMO Readiness Rate

Definition

AMO Readiness Rate - The percentage of mission requests that AMO was able to fulfill,
excluding those requests that could not be fulfilled due to reasons beyond AMO’s control.

AMO Readiness Rate is an activity measure.

Methodology and Limitations

Missions data are obtained from AMO administrative records. The rate is determined by
dividing the missions flown by the total number of mission requests (number of missions flown
plus the number of missions cancelled due to causes within AMO control, such as maintenance,
personnel, and asset availability).

Table 26: AMO Missions Cancelled and Readiness Rate FY 2016
                                                    FY2016
 Total Non-Cancelled Missions                       31,635
 Missions cancelled - asset availability             4,978
 Missions cancelled - crew availability              1,738
 Total cancelled missions within AMO control         6,716
 Readiness rate due to causes within AMO control     82%

AMO’s readiness rate was 82 percent in FY 2016, with 6,716 out of 38,351 planned missions
cancelled due to causes within AMO control. Data from previous years are not available for
analysis.


§ 1092(e)(1)(D) AMO Weather-Related Cancelation Rate
Definition

AMO Weather-Related Cancelation Rate - The number of missions cancelled by AMO due to
weather as a percentage of total planned AMO missions.



                                                   52
                                                                                            AR069
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 78 of 655




AMO Weather-related cancelation rate is an activity measure.

Methodology and Limitations

Mission data are obtained from AMO administrative records. The Weather-Related Cancelation
Rate is calculated by dividing the number of missions cancelled due to weather by the total
number of missions requested by AMO’s partner agencies.

Available Data and Discussion

Table 27: AMO Weather-Related Cancelation Rate, FY 2016
 Total Missions Requested by Partner Agencies              42,761
 Missions Cancelled – Weather                               3,083
 Cancellation Rate due to Weather                             7%


Data from previous years are not available for analysis.


§ 1092(e)(1)(E) AMO Individuals Detected

Definition

AMO Individuals Detected – Number of individuals detected by CBP AMO through the use of
unmanned aerial systems and manned aircraft.

AMO Individuals Detected is an activity measure.

Methodology and Limitations

Data are obtained from AMO administrative records. The Department’s currently available data
on detections by unmanned aircraft are limited to the number of VADER detections, and current
data on detections from manned aircraft are limited to detections leading to apprehensions and
arrests.

These data exclude certain detections because AMO does not presently track data from all
sensors on unmanned and manned aircraft. For this reason, the Department considers the current
AMO Individuals Detected measure to be a work in progress, and expects to provide more
comprehensive data on AMO detections as part of the FY 2019 State of the Border Report.

Available Data and Discussion

Table 28: Individuals Detected by AMO by Aircraft Type
 Aircraft Type       FY2016
 Manned              54,879
 Unmanned             7,908




                                                53
                                                                                       AR070
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 79 of 655




Data from previous years are not available for analysis.


§ 1092(e)(1)(F) AMO Apprehensions Assisted
Definition

AMO Apprehensions Assisted – USBP apprehensions assisted by AMO through the use of
unmanned aerial systems and manned aircraft.

AMO Apprehensions Assisted is an activity measure.

Methodology and Limitations

Data are obtained from AMO administrative records. The metric consists of apprehensions and
arrests that are attributed to manned and unmanned aircraft operations. These data are based on
Aircraft Enforcement Hours (non-maritime), therefore excluding DHC-8, P-3, and MEA aircraft
operations occurring in the maritime domain

Available Data and Discussion

Table 29: Apprehensions Assisted by AMO by Aircraft Type and Flight Hours
                            FY2016
                 Enforcement
 Aircraft Type   Flight Hours Apprehensions
 Manned             64,639         50,646
 Unmanned            4,857          1,729


Data from previous years are not available for analysis.


§ 1092(e)(1)(G) Illicit Drug Seizures Assisted by AMO
Definition

Illicit Drug Seizures Assisted by AMO - The number and quantity of illicit drug seizures assisted
by AMO through the use of unmanned aerial systems and manned aircraft.

Illegal Drug Seizures Assisted is an activity measure.




Methodology and Limitations




                                                54
                                                                                          AR071
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 80 of 655




Drug seizure data are obtained from AMO administrative records. The metric consists of the
total number of events and quantity in pounds of drug seizures using manned and unmanned
systems. A “drug event” is defined as a single law enforcement action resulting in a drug
seizure(s). This is based on Aircraft Enforcement Hours (non-maritime), therefore excluding
DHC-8, P-3, and MEA aircraft operations occurring in the maritime domain.

Available Data and Discussion

Table 30: Illicit Drug Seizures and Drug Events by AMO by Aircraft Type and Flight Hours
                                FY2016
                 Enforcement     Drug         Drug
 Aircraft Type   Flight Hours   Events    Seizures (lbs)
 Manned             64,639       3,834      651,759
 Unmanned            4,857        78         30,033

Data from previous years are not available for analysis.


§ 1092(e)(1)(H) AMO Actionable Intelligence

Definition

AMO Actionable Intelligence - The number of times that actionable intelligence related to border
security was obtained through the use of unmanned aerial systems and manned aircraft.

This measure is under review and will be provided in the FY 2019 State of the Border report.




                                                55
                                                                                         AR072
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 81 of 655




§ 1092(g)(3)(D) Other Appropriate Information
Pursuant to NDAA § 1092(g)(3)(D), this section provides three additional metrics of border
security between ports of entry: 1) selected characteristics of USBP apprehensions; 2) the
estimated at-the-border deterrence rate; and 3) estimated border crossing costs.

Selected Characteristics of Recent USBP Apprehensions
Definition

Historically, the overwhelming majority of individuals apprehended between POEs along the
southwest border have been Mexican adults, and very few of them have sought asylum or other
forms of humanitarian relief from removal. The profile of USBP apprehensions has changed in
important ways in recent years, as growing shares of individuals apprehended are: a) from
countries other than Mexico (primarily the Northern Triangle of Central America countries of El
Salvador, Guatemala, and Honduras), b) UACs or children and adults traveling together as
FMUAs, and/or c) seeking asylum by claiming credible or reasonable fear of being returned to
their countries of citizenship when potentially subject to expedited removal.

These shifting characteristics have an important impact on border security and USBP border
enforcement because existing enforcement policies were largely designed with the more
traditional alien profile in mind. For example, many consequences under CBP’s Consequence
Delivery Program such as the Alien Transfer Exit Program and the Mexican Interior Repatriation
Program are only applicable to Mexican nationals. And UACs, FMUAs, and aliens making
successful credible/reasonable fear claims are generally not subject to expedited removal and
have been considered “not impactable” by traditional USBP enforcement efforts because upon
apprehension they have typically been released into the United States with a Notice to Appear in
immigration court on a future date. More generally, the drivers of migration from countries
other than Mexico and for aliens who may seek humanitarian relief from removal may be
different from those that motivated earlier generations of unlawful border crossers, potentially
causing U.S. policymakers to rethink their policy response.

To monitor these changing dynamics, the Department tracks two main sets of characteristics:

Apprehensions by Citizenship – The share of aliens apprehended by USBP from Mexico, El
Salvador, Guatemala, Honduras, and all other countries.

Apprehensions by Potential Humanitarian Equities – The share of aliens apprehended by USBP
who are unaccompanied children, are apprehended as part of a family unit, and/or who make
successful credible or reasonable fear claims.

Apprehensions is an activity measure.




                                              56
                                                                                         AR073
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 82 of 655




Methodology and Limitations

Apprehensions are recorded in administrative record systems with a unique identifier created for
each apprehension. Apprehensions by citizenship, by UAC status, and by family unit status are
generally considered reliable, though agents may not always be able to identify UACs or family
units.

Available Data and Discussion

Table 31: USBP Southwest Border Apprehensions by Citizenship, FY 2008 – FY 2016
 Country          2008        2009       2010       2011       2012        2013       2014        2015       2016
 Mexico        653,035      495,582    396,819    280,580   262,341     265,409    226,771     186,017     190,760
 El
                12,133       11,181     13,123     10,368     21,903     36,957     66,419      43,392      71,848
 Salvador
 Guatemala      15,143       14,125     16,831     17,582     34,453     54,143     80,473      56,691      74,601
 Honduras       18,110       13,344     12,231     11,270     30,349     46,448     90,968      33,445      52,952
 All Other       6,584        6,633      8,727      7,777      7,827     11,440     14,740      11,788      18,709
 Total         705,005      540,865    447,731    327,577   356,873     414,397    479,371     331,333     408,870


In recent years, apprehensions have started to shift from consisting overwhelmingly of Mexican
nationals to an equal share of Mexican nationals and border crossers from other areas, mostly
Northern Triangle countries. In 2014 and 2016, southwest border apprehensions peaked, most
noticeably for Northern Triangle countries. In 2016, only 46 percent of southwest border
apprehensions were Mexican nationals while 48 percent were from Northern Triangle countries.
Apprehensions of border crossers from all other countries also rose considerably in 2016,
increasing by more than 50 percent.

Table 32: USBP Southwest Border Apprehensions by Potential Humanitarian Claim, FY 2008 –
FY 2016
                     2008       2009       2010      2011       2012       2013       2014      2015        2016
 FMUA                NA          NA        NA         NA       11,116     14,855     68,445    39,838      77,674
 UAC                  7,922    19,440      18,411     15,949     24,403      38,759     68,541   39,970    59,692
 Credible/
 Reasonable
 Fear Claim           7,454     8,627     12,499 13,994 22,087 44,380 57,936 47,117                        87,585
 Total
 Apprehensions 705,005 540,865 447,731 327,577 356,873 414,397 479,371 331,333                            408,870
Note: Table rows are not mutually exclusive categories; some individuals are counted as FMUA and
credible/reasonable fear.

Consistent with the surge of apprehensions seen in 2016, the number of family unit
apprehensions and UAC apprehensions rose in 2016, with family unit numbers roughly doubling
from 2015 and UAC apprehensions increasing 49 percent. Credible fear claims also rose
substantially in 2016, with an 86 percent increase over the previous year. All three of these “non-
impactable” flows have increased dramatically over the past decade. As compared to 2008,
credible fear/reasonable fear claims have increased eleven-fold, while UAC numbers have


                                                      57
                                                                                                         AR074
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 83 of 655




increased seven-fold; and FMUA apprehensions have increased seven-fold since 2012 (the first
year for which data are available).



At-the-Border Deterrence
Definition
Deterrence - the estimated share of migrants who, following a failed unlawful entry attempt, are
deterred from making a subsequent reentry and decide instead to return home or otherwise
remain in Mexico.

The deterrence rate is an output measure associated with the difficulty of crossing the border
unlawfully because it reflects decisions by people who have already decided to migrate illegally
to abandon their effort.

Methodology and Limitations

As with the apprehension or interdiction rate, deterrence cannot be observed directly.

DHS currently estimates deterrence based on migrant surveys; the Department believes surveys
or interviews are one of the only ways to directly measure deportees’ intentions to make a further
illegal entry attempt. The most important survey data on deterrence comes from the Colegio de
la Frontera Norte International Border Survey (EMIF), which interviews deportees immediately
at repatriation facilities upon their return to Mexico and asks them about their intentions to return
to the United States within the next 7-90 days. In work for DHS, the Institute for Defense
Analyses (IDA) Corporation used a combination of EMIF and CBP data to build an econometric
model of 90-day deterrence for all USBP apprehensions since 2000.6

In addition to the standard concerns about the validity of survey samples and survey instruments,
questions about deterrence are especially hard to measure accurately given the ever-evolving
enforcement environment. A further limitation is that the EMIF data is restricted to Mexican
northern border deportees, and cannot be assumed to apply to migrants from other
regions/countries because they face different trade-offs and geographic barriers when
considering a re-entry attempt.

Available Data and Discussion

     Figure 6: At the Border Deterrence for Mexican Border Deportees, FY 1993 – FY 2016




6
 John W. Bailey et al., “Assessing Southern Border Security,” Institute for Defense Analyses, IDA Paper NS P-
5304, May 2016.


                                                       58
                                                                                                         AR075
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 84 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 85 of 655
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 86 of 655




the United States, as well as reports of harsh negotiations concerning payment plans with family
members.




                                               61
                                                                                          AR078
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 87 of 655




IV. Conclusion
DHS recognizes that its ability to accurately measure its border security outcomes, outputs,
activities, and inputs is essential to the effective and efficient management of the Department.
The metrics contained in this report will be the baseline that DHS uses to measure its progress
towards meeting the goals contained in the Executive Order on Border Security and Immigration
Enforcement Improvement. As such, the Department will continue to refine these metrics
through internal and external engagement and collaboration, including with Congress. DHS
looks forward to updating Congress on this progress through periodic briefings and formally
with the submission of future State of the Border Reports.




                                               62
                                                                                         AR079
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 88 of 655




Appendix A – Repeated Trials Model Methodology
The Department’s current model-based estimates of the Apprehension Rate, of the total number
of successful unlawful entries, and of related measures such as undetected unlawful entries build
on research conducted for DHS by the Institute for Defense Analyses (IDA) based on long-
standing social science research on the Repeated Trials Methodology (RTM).7 The Department
views some of IDA’s assumptions as problematic and is still working to validate and refine the
modeling methodology. For this reason, while this report includes metrics based on IDA’s
model-based approach, DHS views the model itself as a work in progress, and future reports will
update resulting metrics as the Department continues to improve its own modeling ability.

The primary building block for the model-based Apprehension Rate and total estimated
successful unlawful entries is an estimated apprehension rate for a particular subset of border
crossers that DHS refers to as a partial apprehension rate (PAR). The approach focuses on
illegal border crossers who are apprehended and deported to the Mexican border and who make a
subsequent re-entry attempt. The logic of the PAR is to use USBP biometric data to assess what
share of migrants who make repeated entry attempts is subsequently re-apprehended.

The PAR methodology consists of three main steps (see Figure 2). First, the model identifies a
subset of illegal border crossers who are candidates to attempt re-entry, the so-called RTM
population. Under IDA’s methodology, this group excludes all non-Mexicans, those deported to
the Mexican interior or remotely through the Alien Transfer and Exit Program, aliens who have
ever requested asylum, those facing criminal charges, and children under 18 years old.




7
  For a full discussion of IDA’s model-based estimate, see John W. Bailey et al., “Assessing Southern Border
Security,” Institute for Defense Analyses, IDA Paper NS P-5304, May 2016. Also see Thomas J. Espenshade,
“Using INS Border Apprehension Data to Measure the Flow of Undocumented Migrants Crossing the U.S.-Mexico
Frontier,” International Migration Review (1995): 545-565; Joseph Chang, “CBP Apprehensions at the Border,”
Homeland Security Studies and Analysis Institute, 2006.


                                                     63
                                                                                                     AR080
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 89 of 655




                           Figure 1: Partial Apprehension Rate Methodology




Source: DHS Office of Immigration Statistics adaptation of Bailey et al. 2016.

The second step in calculating the PAR is to distinguish between deportees who give up and
return home or otherwise remain in Mexico versus those who attempt to re-enter the United
States. IDA estimates this share based on an analysis of a survey of recent deportees conducted
by the College of the Northern Border, the so-called EMIF survey.

Third, by definition, RTM assumes deportees who are not deterred following an apprehension
always make a subsequent reentry attempt. Thus, by observing in DHS administrative records
how many migrants from the RTM population are re-apprehended, the model infers the number
that successfully re-enters. The ratio of re-apprehensions to successful re-entries is used to
estimate the partial apprehension rate.

The PAR model confronts important limitations at each point in the modeling process. The most
notable and challenging to overcome is the assumption of the RTM that subjects who are not
deterred will always attempt re-entry until successful. One problem with this assumption is the
lack of reliable data on who is deterred. IDA relies primarily on the EMIF survey to estimate the
deterrence rate. And while the EMIF is widely recognized as one of the best migrant surveys
available, its results are still dependent on the characteristics of the sample, the quality of the
survey instrument, and the honesty of the respondents. More fundamentally, the EMIF survey
asks recent deportees about their intentions to re-enter the United States, and it therefore does not
take account of shifting border enforcement efforts, potential changes in behavior by individuals
who have been exposed to consequence programs, or other deterrent factors along the border.
The structure of the RTM model means that any resulting undercount in the estimate of the
deterred population results in a downward bias in the PAR.

Second, the RTM population represents a shrinking share of southwest border apprehensions.
Mexican adults quickly deported to the nearest border accounted for about 95 percent of
apprehensions when the RTM methodology was developed in the 1990s. But changes in the
composition of border flows (i.e., rising numbers of Central Americans and asylum seekers);


                                                        64
                                                                                             AR081
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 90 of 655




changes in CBPs enforcement strategy to emphasize criminal charges, lateral repatriation, and
other enforcement consequences; and IDA’s restrictive modeling choices mean that as few as 20
percent of U.S. Border Patrol (USBP) apprehensions in recent years are used to estimate the
PAR. In addition, because the RTM sample excludes aliens who are more likely to surrender to
USBP (i.e., aliens with a higher apprehension rate), the PAR is biased downwards as an indicator
of the overall apprehension rate; this bias may be substantial given the number of aliens excluded
from the RTM sample.

Third, IDA makes somewhat restrictive assumptions about which re-apprehensions to include in
the final stage of the PAR calculation. In particular, IDA excludes apprehensions occurring at
check points and other remote locations and those occurring more than four days after an illegal
entry. Given USBP’s defense-in-depth strategy, which places resources at and behind the
border, these assumptions result in a slight further downward bias in the PAR.

Despite these limitations, the Department views the RTM methodology as a promising approach
to estimating an apprehension rate that takes great advantage of USBP’s collection of biometric
data since 2000. DHS is currently working to relax certain aspects of IDA’s modeling
assumptions and to more fully describe the impact of each assumption on the PAR and on related
model-based metrics reported above.




                                               65
                                                                                          AR082
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 91 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 92 of 655
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 93 of 655




STEROIDS                                                   476.53           470.05     554.53     581.16        613.24
SYNTHETIC CANNABINOIDS - ALL TYPES                       1,001.97         2,074.37    1,686.67   1,206.82       550.79
YABA                                                                           0.47      0.18                     2.53
       Note: Tea bags included in this table are those used to carry coca products.




                                                               68
                                                                                                        AR085
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 94 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 95 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 96 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 97 of 655
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 98 of 655



Table 1. Southwest Border Encounters of non-Mexican Aliens
by Month and Year (FY 2013 to FY 2019Q2)

Month            Apprehensions       Inadmissibles        Total Encounters
OCTOBER 2012                 8,533                1,597                      10,130
                                                                                               OTM Apprehensions at SW Border, FY2013 - FY2019Q2
NOVEMBER 2012                8,719                1,582                      10,301   80,000
DECEMBER 2012                7,731                1,903                       9,634   70,000
JANUARY 2013                 6,950                1,818                       8,768   60,000
                                                                                      50,000
FEBRUARY 2013               10,848                1,855                      12,703
                                                                                      40,000
MARCH 2013                  15,328                2,117                      17,445
                                                                                      30,000
APR L 2013                  16,825                1,915                      18,740
                                                                                      20,000
MAY 2013                    16,994                2,277                      19,271   10,000
JUNE 2013                   13,950                2,134                      16,084        0




                                                                                               JANUARY 2013




                                                                                               JANUARY 2014




                                                                                               JANUARY 2015




                                                                                               JANUARY 2016




                                                                                               JANUARY 2017




                                                                                               JANUARY 2018




                                                                                               JANUARY 2019
                                                                                               OCTOBER 2012




                                                                                               OCTOBER 2013




                                                                                               OCTOBER 2014




                                                                                               OCTOBER 2015




                                                                                               OCTOBER 2016




                                                                                               OCTOBER 2017




                                                                                               OCTOBER 2018
                                                                                                   JULY 2013




                                                                                                   JULY 2014




                                                                                                   JULY 2015




                                                                                                   JULY 2016




                                                                                                   JULY 2017




                                                                                                   JULY 2018
                                                                                                  APRIL 2013




                                                                                                  APRIL 2014




                                                                                                  APRIL 2015




                                                                                                  APRIL 2016




                                                                                                  APRIL 2017




                                                                                                  APRIL 2018
JULY 2013                   14,507                2,066                      16,573
AUGUST 2013                 14,709                2,029                      16,738
SEPTEMBER 2013              13,894                2,050                      15,944
OCTOBER 2013                14,978                2,154                      17,132
NOVEMBER 2013               14,391                2,360                      16,751
DECEMBER 2013               14,985                2,557                      17,542
JANUARY 2014                12,113                1,886                      13,999             OTM Encounters at SW Border, FY2013-FY2019Q2
FEBRUARY 2014               16,895                2,031                      18,926
                                                                                      90,000
MARCH 2014                  24,501                2,654                      27,155   80,000
APR L 2014                  26,782                2,818                      29,600   70,000
MAY 2014                    38,078                3,640                      41,718   60,000
                                                                                      50,000
JUNE 2014                   40,244                3,927                      44,171
                                                                                      40,000
JULY 2014                   24,322                3,014                      27,336   30,000
AUGUST 2014                 15,037                2,832                      17,869   20,000
SEPTEMBER 2014              10,274                2,579                      12,853   10,000
OCTOBER 2014                10,153                2,783                      12,936        0




                                                                                               JANUARY 2013




                                                                                               JANUARY 2014




                                                                                               JANUARY 2015




                                                                                               JANUARY 2016




                                                                                               JANUARY 2017




                                                                                               JANUARY 2018




                                                                                               JANUARY 2019
                                                                                               OCTOBER 2012




                                                                                               OCTOBER 2013




                                                                                               OCTOBER 2014




                                                                                               OCTOBER 2015




                                                                                               OCTOBER 2016




                                                                                               OCTOBER 2017




                                                                                               OCTOBER 2018
                                                                                                   JULY 2013




                                                                                                   JULY 2014




                                                                                                   JULY 2015




                                                                                                   JULY 2016




                                                                                                   JULY 2017




                                                                                                   JULY 2018
                                                                                                  APRIL 2013




                                                                                                  APRIL 2014




                                                                                                  APRIL 2015




                                                                                                  APRIL 2016




                                                                                                  APRIL 2017




                                                                                                  APRIL 2018
NOVEMBER 2014               10,078                2,987                      13,065
DECEMBER 2014               11,260                3,877                      15,137
JANUARY 2015                 7,591                3,334                      10,925
FEBRUARY 2015                8,570                2,824                      11,394
MARCH 2015                  10,566                3,669                      14,235
APR L 2015                  12,245                3,315                      15,560
MAY 2015                    14,685                3,726                      18,411
JUNE 2015                   14,444                3,968                      18,412
JULY 2015                   14,791                4,610                      19,401
AUGUST 2015                 15,656                6,177                      21,833
SEPTEMBER 2015              15,277                5,303                      20,580
OCTOBER 2015                16,801                7,309                      24,110
NOVEMBER 2015               18,425                7,484                      25,909
DECEMBER 2015               23,418                5,940                      29,358
JANUARY 2016                10,601                4,706                      15,307
FEBRUARY 2016               10,672                7,025                      17,697
MARCH 2016                  13,854                6,927                      20,781
APR L 2016                  17,940                4,741                      22,681
MAY 2016                    21,329                9,114                      30,443
JUNE 2016                   18,796                5,498                      24,294
JULY 2016                   20,296                7,180                      27,476
AUGUST 2016                 22,572                8,640                      31,212
SEPTEMBER 2016              23,406               10,883                      34,289
OCTOBER 2016                28,061               15,075                      43,136
NOVEMBER 2016               31,904               11,457                      43,361
DECEMBER 2016               31,994               10,807                      42,801
JANUARY 2017                20,154                6,259                      26,413
FEBRUARY 2017                9,632                1,647                      11,279
MARCH 2017                   4,773                1,040                       5,813
APR L 2017                   3,687                1,038                       4,725
MAY 2017                     5,569                1,638                       7,207
JUNE 2017                    7,190                1,590                       8,780
JULY 2017                    9,349                2,068                      11,417
AUGUST 2017                 11,915                2,800                      14,715
SEPTEMBER 2017              11,750                3,179                      14,929
OCTOBER 2017                13,435                4,059                      17,494
NOVEMBER 2017               17,363                4,406                      21,769
DECEMBER 2017               18,739                5,822                      24,561
JANUARY 2018                13,752                4,037                      17,789
FEBRUARY 2018               13,551                4,162                      17,713
MARCH 2018                  19,721                6,130                      25,851
APR L 2018                  21,873                6,370                      28,243
MAY 2018                    26,805                5,737                      32,542
JUNE 2018                   23,282                3,895                      27,177
JULY 2018                   21,360                3,524                      24,884
AUGUST 2018                 25,375                3,631                      29,006
SEPTEMBER 2018              29,066                3,640                      32,706
OCTOBER 2018                37,128                5,675                      42,803




                                                                                                                                                   AR090
                Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 99 of 655



NOVEMBER 2018          40,706   5,833     46,539
DECEMBER 2018          42,045   5,236     47,281
JANUARY 2019           36,878   5456      42,334
FEBRUARY 2019          54,008   5027      59,035
MARCH 2019             75,851   5570      81,421




                                                                                 AR091
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 100 of 655



                                                                                                April 1, 2019

Southwest Border Enforcement Actions: March Official Reporting

Key Observations:
   x   March total enforcement actions increased 35% compared to February. This rate of increase is
       consistent with previous years for March.
           o Overall, March is 35% higher (103,493) than February (76,535) - last FY, March was 37%
               higher and from FY12 – FY16 it averaged 28% higher.
           o CBP total enforcement actions this March are 132% higher than the last 7 year March average
               and 516% higher than March of FY17.
                    UAC increased 30% in March compared to February, last March increased 40%.
                    FMUA increased 41% in March compared to February, last March increased 48%.
   x   The last time that this March’s level was observed (overall) was March FY08 (89,770) and April FY08
       (91,566).
           o April of FY08 was the last time USBP apprehensions exceeded 70,000.
   x   Guatemala remains the highest country of origin/citizenship.
           o Guatemalan total enforcement actions increased 40%.
           o Honduran total enforcement actions increased 30%.
           o El Salvador total enforcement actions increased 68%.
           o Mexico increased 25%.
   x   In March, UAC and FMUA are 64% of total CBP Enforcement Actions; FMUA alone are 55%.
           o FYTD, UAC and FMUA are 60% of total CBP Enforcement Actions; FMUA alone are 51%.
   x   In March, OTM enforcement actions are 75% of the total; 70% Northern Triangle.
           o FYTD, OTM enforcement actions are 71% of the total; 66% Northern Triangle.
   x   For FY19TD, CBP is on track to exceed 1 million apprehensions and inadmissible aliens along the
       southwest border – a level not seen since FY06.

USBP
  x USBP Apprehensions through March (361,087) exceed fiscal year totals for FY17, FY15, FY12, and
     FY11. 4 of the last 10 years.
  x USBP FMUA [alone] this March are 42% higher than USBP Total Apprehensions last March.
  x At the end of March (FY mid-point):
        o USBP will have apprehended 91% of the volume of all of last fiscal year in six months’ time.
        o FMUA this FY are 77% higher than all of last FY for USBP FMUA.
  x USBP total apprehensions increased 38% in March compared to February. This is the second
     consecutive month with 38% growth.
  x OTM apprehensions account for 82% of March apprehensions.
        o Northern Triangle countries are 76% of total apprehensions.
  x For the last month, peak apprehensions have occurred on 3 of the last 4 Tuesdays (5 of last 6).
        o Tuesday appears to be the most common peak day for UAC and FMUA apprehensions.
        o For the last 9 weeks, single adults have peaked on Tuesday, Wednesday or Thursday 3 times
            each.
  x As a percent of total apprehensions, increases are observed in the El Paso Sector. In October, El Paso
     apprehensions were 14% of the total. In March, they account for 24% of apprehensions.
        o Conversely, in October RGV apprehensions were 41% of the total – in March, they are 36%.



                                                                                               AR092
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 101 of 655


OFO
  x Inadmissible apprehensions this FY are tracking just below last FY (61,247 vs 63,845). March is 13%
    higher than February.
  x Inadmissible UAC decreased 1%.
  x FMUA at the ports of entry remained nearly the same (4,194) as January and February.
  x Single adults at the ports are 25% higher than February.




                                                                                           AR093
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 102 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 103 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 104 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 105 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 106 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 107 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 108 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 109 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 110 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 111 of 655




                                                                  AR103
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 112 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 113 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 114 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 115 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 116 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 117 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 118 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 119 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 120 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 121 of 655
     Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 122 of 655




with our enforcement priorities. This has included, and will continue to include,
providing individuals with an opportunity to assert claims for asylum and other forms of
humanitarian relief.

At the same time, we are providing a safe, alternative paths to our country for individuals
in need of humanitarian protection. Earlier this year, the Government of Costa Rica
announced its agreement to enter into a protection transfer arrangement with the U.N.
High Commissioner for Refugees and the International Organization for Migration to
help address the Central American migration challenge. We’re also establishing an in-
country referral program in countries of origin including Honduras, El Salvador, and
Guatemala. This program enables vulnerable residents in the region to be considered for
refugee protection in the United States after being screened and interviewed by DHS
officers. We have also announced an expansion of the categories of individuals eligible
for participation in our Central American Minors program when accompanied by a
qualified child. We promote and encourage use of these programs.

Border security alone cannot overcome the powerful push factors of poverty and violence
that exist in Central America. Walls alone cannot prevent illegal migration. Ultimately,
the solution is long-term investment in Central America to address the underlying push
factors in the region. We continue to work closely with our federal partners and the
governments in the region, and are pleased with the $750 million Congress approved in
FY 2016 for support and aid to Central America. We urge Congress to provide additional
resources in FY 2017.

But, there is more to do for border security. I urge the next Administration and the next
Congress to continue to make smart investments in border security technology,
equipment and other resources. This is what our experts on the border -- those on the
front lines every day, charged with the responsibility of protecting our borders – tell me
each time I ask them.

At all times throughout President Obama’s administration, we have endeavored to
enforce the immigration laws in a fair and humane way, consistent with the immigration
system we have. But, the reality is the system is broken, and badly need of
comprehensive immigration reform that only Congress can provide. For one thing, we
must reckon with the millions of undocumented immigrants who live in the shadows in
this country, who’ve been here for years, and who should be given the opportunity to




                                                                                     AR114
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 123 of 655




come forward and get right with the law. It is my profound hope that the next Congress
will finally address this and other issues, and enact comprehensive immigration reform.

Other points:

x   The new immigration enforcement priorities President Obama and I announced in
    November 2014, which focus on serious convicted criminals and those
    apprehended at the border, are being implemented effectively by our immigration
    enforcement personnel. Our priorities are reflected in actual results. Today, over
    99% of those in immigration detention fit within one of our enforcement priorities;
    and around 85% are within the top priority for removal. In 2009, just 35% of those
    deported by ICE were convicted criminals; today that percentage is about
    60%. Enforcement actions that began early this year, focused on families and
    unaccompanied children now over 18 that were apprehended at the border.
x   Earlier this week, I paid my sixth visit to Mexico as Secretary of Homeland
    Security. On this visit I met with President Peña Nieto, my counterpart the
    Secretary of Government Miguel Osorio Chong, Secretary of Foreign Affairs
    Claudia Ruiz Massieu, Secretary of Finance Jose Antonio Meade, and Attorney
    General Arely Gomez Gonzalez. Our working relationship is strong, and we’ve
    committed to do even more for our mutual border security interests. Additionally,
    we’ve resolved to create a standing U.S.-Mexican working group, staffed largely
    with career officials, to ensure a permanent dialogue on security issues that will
    sustain itself past the Obama and Peña Nieto Administrations.
x   In recent months we’ve seen an influx of Haitian nationals on our southern border,
    principally at certain land ports of entry. On September 22, I announced we would
    resume removals of Haitian nationals in accordance with our existing enforcement
    priorities. In light of Hurricane Matthew, which struck Haiti on October 4,
    removal flights to Haiti have been suspended temporarily. Working with the
    Government of Haiti, DHS intends to resume removal flights as soon as
    possible. DHS and the Department of State are working with the Government of
    Haiti and other key partners to ensure that removals occur in as humane and
    minimally disruptive a manner as possible. The policy change I announced on
    September 22 remains in effect. Haitians attempting to enter the United States
    without authorization will continue to be placed into immigration detention.
x   With our interagency partners, DHS continues to aggressively target and dismantle
    the transnational criminal organizations that smuggle and exploit migrants. One


                                                                                   AR115
  Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 124 of 655




recent example is “Operation ALL IN.” This operation resulted in the
apprehension of 100 individuals now facing federal prosecution at either the
federal, state, or local level. Those arrested as part of Operation ALL IN include
smugglers, as well as gang members and sex offenders.




                                                                                 AR116
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 125 of 655




Remarks by President Trump on the Illegal
Immigration Crisis and Border Security
Issued on: November 1, 2018

Roosevelt Room

4:19 P.M. EDT

THE PRESIDENT: Well, thank you very much, everyone. Appreciate it. And good afternoon. I
would like to provide an update to the American people regarding the crisis on our southern
border — and crisis it is.

Illegal immigration affects the lives of all Americans. Illegal immigration hurts American
workers; burdens American taxpayers; and undermines public safety; and places enormous strain
on local schools, hospitals, and communities in general, taking precious resources away from the
poorest Americans who need them most. Illegal immigration costs our country billions and
billions of dollars each year.

America is a welcoming country. And under my leadership, it’s a welcoming country. We lead
the world in humanitarian protection and assistance, by far. There’s nobody even close. We have
the largest and most expansive immigration programs anywhere on the planet.

We’ve issued 40 million green cards since 1970, which means the permanent residency and a
path to citizenship for many, many people. But we will not allow our generosity to be abused by
those who would break our laws, defy our rules, violate our borders, break into our country
illegally. We won’t allow it.

Mass, uncontrolled immigration is especially unfair to the many wonderful, law-abiding
immigrants already living here who followed the rules and waited their turn. Some have been
waiting for many years. Some have been waiting for a long time. They’ve done everything
perfectly. And they’re going to come in. At some point, they’re going to come in. In many cases,
very soon. We need them to come in, because we have companies coming into our country; they
need workers. But they have to come in on a merit basis, and they will come in on a merit basis.

The communities are often left to bear the cost and the influx of people that come in illegally.
We can’t allow that.

There’s a limit to how many people a nation can responsibly absorb into their societies. Every
day, above and beyond our existing lawful admission programs, roughly 1,500 to 2,000 people
try crossing our borders illegally. We do a very good job considering the laws are so bad.
They’re not archaic; they’re incompetent. It’s not that they’re old; they’re just bad. And we can’t
get any Democrat votes to change them. It’s only the Republicans that are — in unison, they




                                                                                            AR117
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 126 of 655




want to change them. They want to make strong borders, want to get rid of any crime because of
the borders, of which there’s a lot.

And we’ve done a great job with the laws that we have. We’re moving in tremendous numbers of
people to get out the MS-13 gangs and others gangs that illegally come into our country. And
we’re getting them out by the thousands.

But this is a perilous situation, and it threatens to become even more hazardous as our economy
gets better and better. A lot of the cause of this problem is the fact that we right now have the
hottest economy anywhere in the world. It’s doing better than any economy in the world. Jobs,
unemployment — you look at any number.

Right now, we have more workers than any time in the history of our country. We have more
people working, which is a tremendous statement. More people working than at any time in the
history of our country. And people want to come in, and in some cases, they want to take
advantage of that, and that’s okay. And we want them to come in, but they have to come in
through merit. They have to come in legally.

At this very moment, large, well-organized caravans of migrants are marching towards our
southern border. Some people call it an “invasion.” It’s like an invasion. They have violently
overrun the Mexican border. You saw that two days ago. These are tough people, in many cases.
A lot of young men, strong men. And a lot of men that maybe we don’t want in our country. But
again, we’ll find that out through the legal process.

But they’ve overrun the Mexican police, and they’ve overrun and hurt badly Mexican soldiers.
So this isn’t an innocent group of people. It’s a large number of people that are tough. They’ve
injured, they’ve attacked, and the Mexican police and military has actually suffered. And I
appreciate what Mexico is trying to do.

So let me begin by stating that these illegal caravans will not be allowed into the United States,
and they should turn back now, because they’re wasting their time. They should apply to come
into our country. We want them to come into our country very much. We need people to help us,
with all of these companies that are coming in. We’ve never had anything like this. We have car
companies coming in. We have Foxconn — so involved with the manufacturing of Apple
products — coming in in Wisconsin. We have a lot of companies coming in, but they have to
apply, and they have to be wonderful people that are going to love our country and work hard.

And we’ve already dispatched, for the border, the United States military. And they will do the
job. They are setting up right now, and they’re preparing. We hope nothing happens. But if it
does, we are totally prepared. Greatest military anywhere in the world, and it’s going to be, and
is now, in great shape. No longer depleted like it was when I took over as the President of the
United States.

The government of Mexico has generously offered asylum, jobs, education, and medical care for
people within the caravan, but many members of the caravan have refused these offers, which
demonstrate that these migrants are not legitimate asylum-seekers. They’re not looking for




                                                                                           AR118
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 127 of 655




protection. Because if they were, they’d be able to get it from Mexico. Mexico has agreed to take
them in and encouraged them to stay. But they don’t want to stay; they want to come into the
United States. So this is no longer safety, and asylum is about safety.

Asylum is not a program for those living in poverty. There are billions of people in the world
living at the poverty level. The United States cannot possibly absorb them all. Asylum is a very
special protection intended only for those fleeing government persecution based on race,
religion, and other protected status.

These caravans and illegal migrants are drawn to our country by Democrat-backed laws and left-
wing judicial rulings. We’re getting rulings that are so ridiculous, so bad. They’re writing the
laws. Can’t do that. Collectively known as — as an example, catch-and-release. It’s a disgrace
that we have to put up with it.

These policies lead to the release of illegal aliens into our communities after they’ve been
apprehended. But we’re not releasing anymore. Big change, as of a couple of days ago. We’re
going to no longer release. We’re going to catch; we’re not going to release. They’re going to
stay with us until the deportation hearing or the asylum hearing takes place. So we’re not
releasing them into the community.

We have millions of people that, over the years, have been released into the community. They
never show up for the trials. They never come back. They’re never seen again. And those people,
they know who they are. And we know a lot of where they are, who they are. And those people
will be deported, directly deported.

The biggest loophole drawing illegal aliens to our borders is the use of fraudulent or meritless
asylum claims to gain entry into our great country. An alien simply crosses the border illegally,
finds a Border Patrol agent, and using well-coached language — by lawyers and others that stand
there trying to get fees or whatever they can get — they’re given a phrase to read. They never
heard of the phrase before. They don’t believe in the phrase. But they’re given a little legal
statement to read, and they read it. And now, all of a sudden, they’re supposed to qualify. But
that’s not the reason they’re here.

This merely asserts the need for asylum, and then often released into the United States, and they
await a lengthy court process. The court process will takes years sometimes for them to attend.
Well, we’re not releasing them into our country any longer. They’ll wait for long periods of time.
We’re putting up massive cities of tents. The military is helping us incredibly well.

I want to thank the Army Corps of Engineers. They’ve been so efficient, so good, so talented.
And we have thousands of tents. We have a lot of tents; we have a lot of everything. We’re going
to hold them right there. We’re not letting them into our country. And then they never show up
— almost. It’s like a level of 3 percent. They never show up for the trial. So by the time their
trial comes, they’re gone. Nobody knows where they are. But we know where a lot of them are,
and they’re going to be deported.




                                                                                          AR119
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 128 of 655




There are now nearly 700,000 aliens inside the United States awaiting adjudication of their
claims. Most of these people we have no idea how they got there, why they got there. And the
number is actually going to be a much larger number as we look at all of the data. So if you look
at just at a minimal number, it’s the size of Vermont, or bigger. And the overall number could be
10 million people; it could be 12 million people; it could be 20 million people. The record
keeping from past administrations has not exactly been very good.

As human smugglers and traffickers have learned how the game is played and how to game the
system, we have witnessed a staggering 1,700 [percent] increase in asylum claims since the year
2010. They understand the law better than the lawyers understand the law. You have a lot of
professionalism there. You have a lot of professionalism involved with setting up the caravans.
You take a look at the way that’s happening. Even the countries — you look at Honduras and El
Salvador, and you look at what’s happening at the different levels and different countries, and
what’s happening on the streets. There’s a lot of professionalism taking place, and there seems to
be a lot of money passing. And then, all of a sudden, out of the blue, these big caravans are
formed and they start marching up. They got a long way to go.

On average, once released, an asylum case takes three and half years to complete. Think of it.
Somebody walks into our country, reads a statement given by a lawyer, and we have a three-and-
a-half-year court case for one person, whereas other people tell them, “Out. Get out. Just get
out.” Other countries — “Get out. We have a border. Get out.”

We go through years and years of litigation because of the Democrats and the incompetent, very,
very stupid laws that we have. They’re the laughingstock all over the world, including the people
that are marching up. They understand. But the difference is, we’re not allowing them in, and
we’re not releasing, and we’re not doing any of the things that were done for so many years that
really are terrible for our country.

The overwhelming majority of claims are rejected by the courts, but by that time, the alien has
usually long since disappeared into our country. So they never get to see the judge. They never
get to have a ruling. They don’t care because they’re in the country and nobody knows where
they are.

All told, there are approximately 1 million aliens who have received final orders of removal.
They’ve actually got final orders of removal. You don’t have to go to court anymore. The courts
have already issued the orders of removal, and we’ve gotten a lot of them. But who remain at
large in our country. So we’ve moving them out.

This endemic abuse of the asylum system makes a mockery of our immigration system,
displacing legitimate asylum-seekers — and there are legitimate asylum-seekers — while
rewarding those who abuse or defraud our system, which is almost everybody. Everybody is
abusing it and just doing things to our system which were unthinkable, I’m sure even by the
Democrats who were largely responsible for getting it done.

These individuals disrespect the foundations of American government by voluntarily choosing to
break the law as their first act on American soil.




                                                                                           AR120
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 129 of 655




Furthermore, contained within this giant flow of illegal migration to our southwest border is the
movement of illicit and deadly narcotics. It’s in the southwest, most of it comes in. Nearly 100
percent of heroin in the United States enters through the southern border– think of that: 100
percent, almost, of heroin comes in through the southern border, along with roughly 90 percent
of cocaine, and the majority of meth, and a substantial portion of the ultra-lethal fentanyl killing
our youth. Fentanyl is killing our youth.

These drugs destroy the lives and kill much more than 70,000 Americans every single year. And
the number goes up. It goes up and up and up, because we are so foolish with our laws that we
allow this to happen. A death toll equivalent of the size of an entire American city every year.
The current influx, if not halted, threatens to overwhelm our immigration system and our
communities, and poses unacceptable dangers to the entire nation. We have to have our borders.
Can’t let drugs come in. Not just — it’s not just people. It’s people; it’s drugs. It’s human
traffickers.

Human trafficking is now at the highest level in the world that it’s ever been. And that’s because
of the Internet. Think of it — human trafficking. You think back 200 years, 500 years. Human
trafficking — where they steal children; in many cases, women, unfortunately. They steal
women. The human traffickers, the lowest scum on Earth. The lowest scum on Earth. And it’s at
a level that it’s never been. Worldwide — never been at a level like this.

If these caravans are allowed into our country, only bigger and more emboldened caravans will
follow. And you see that’s what’s happening now. We have one that’s coming up, and it’s being
somewhat dissipated, as they march. But then other people are joining it. And then it gets bigger.
And now, if you look back at Honduras, and if you look at El Salvador, other ones are solving
and they’re forming. They’re forming. You have new ones that are forming. And we call it
“caravan number two” is unbelievably rough people. Very, very hard for the military to stop it.
Our military will have no problem. But very, very hard. Mexico is having a very, very hard time
with it.

Once they arrive, the Democrat Party’s vision is to offer them free healthcare, free welfare, free
education, and even the right to vote. You and the hardworking taxpayers of our country will be
asked to pick up the entire tab. And that’s what’s happening — medical and, in many cases,
they’ve got some big medical problems before they get here.

No nation can allow itself to be overwhelmed by uncontrolled masses of people rushing their
border. That’s what’s happening. They are rushing our border. They are coming up. And even
before you get to the caravan, just on a daily basis, people coming in. And it’s a very bad thing
for our country. It’s sad in many ways, but it’s a very bad thing for our country. And again, costs
us billions and billions and billions of dollars a year.

And I will therefore take every lawful action at my disposal to address this crisis. And that’s
what we’re doing. The United States military, great people.

My administration is finalizing a plan to end the rampant abuse of our asylum system — it’s
abused — to halt the dangerous influx, and to establish control over America’s sovereign




                                                                                             AR121
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 130 of 655




borders. We got borders. And once that control is set and standardized, and made very strong —
including the building of the wall, which we’ve already started. $1.6 billion spent last year; $1.6
billion this year. We have another $1.6 [billion] that will be coming, but we want to build it at
one time. All it does is turn people in a different direction if you don’t. We want to build it at one
time.

Under this plan, the illegal aliens will no longer get a free pass into our country by lodging
meritless claims in seeking asylum. Instead, migrants seeking asylum will have to present
themselves lawfully at a port of entry. So they’re going to have to lawfully present themselves at
a port of entry. Those who choose to break our laws and enter illegally will no longer be able to
use meritless claims to gain automatic admission into our country. We will hold them — for a
long time, if necessary.

The only long-term solution to the crisis, and the only way to ensure the endurance of our nation
as a sovereign country, is for Congress to overcome open borders obstruction. That’s exactly
what it is: It’s open border obstruction. No votes. You can come up with the greatest border plan,
the greatest immigration plan. You won’t get one vote from a Democrat. They have terrible
policy. In many cases, they’re terrible politicians. But the one thing I give them great credit for:
They vote as a bloc. They stick together.

And we will end catch-and-release. We’re not releasing any longer. We also must finish the job
that we started by being strong at the border. When we’re strong at the border, people will turn
away and they won’t bother. You will see, in a year from now, or in certainly a period of time
from now, despite our very good economy, which some of them come for that — I can’t blame
them for that; you have to do it legally — but you will see that the numbers of people trying to
get in will be greatly reduced.

But that can only happen if we’re strong at the border. And the southern border is a big problem,
and it’s a tremendous problem for drugs pouring in and destroying our youth, and, really,
destroying the fabric of our country. There’s never been a drug problem like we have today. And
as I said, much of it comes from the southern border.

So in the meantime, I will fulfill my sacred obligation to protect our country and defend the
United States of America. And this is a defense of our country. We have no choice. We have no
choice. We will defend our borders, we will defend our country.

Thank you very much.

Q Mr. President, what happens to the children then? If you’re ending catch-and-release, what
happens to those children? Do they stay in these tent cities? Or what happens?

THE PRESIDENT: We’re working on a system where they stay together. But I will say that, by
doing that, tremendous numbers — you know, under the Obama plan, you could separate
children. They never did anything about that. Nobody talks about that. But under President
Obama, they separated children from the parents. We actually put it so that that didn’t happen.




                                                                                              AR122
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 131 of 655




But what happens when you do that is you get tremendous numbers of people coming. It’s
almost like an incentive to — when they hear they’re not going to be separated, they come many,
many times over. But President Obama separated the children, the parents. And nobody
complained. When we continued the exact same law, this country went crazy.

So we are going to continue and try to continue what we’re doing. But it is a tremendous
incentive for people to try. But it’s going to be very, very hard for people to come into our
country. So we think we’ll be able to do that.

Q With the military, do you envision them firing upon any of these people?

THE PRESIDENT: I hope not.

Q Could you see the military (inaudible)?

THE PRESIDENT: I hope not. It’s the military — I hope — I hope there won’t be that. But I
will tell you this: Anybody throwing stones, rocks — like they did to Mexico and the Mexican
military, Mexican police, where they badly hurt police and soldiers of Mexico — we will
consider that a firearm. Because there’s not much difference, where you get hit in the face with a
rock — which, as you know, it was very violent a few days ago — very, very violent — that
break-in. It was a break-in of a country. They broke into Mexico.

And you look at what’s happening in Guatemala, just to mention Guatemala, along with El
Salvador and Honduras. It’s disgraceful that those countries aren’t able to stop this. Because they
should be able to stop it before it starts.

And the United States pays them a fortune, and we’re looking at not doing that anymore.
Because why should we be doing that when they do nothing for us?

Jeff. Jeff, go ahead.

Q Mr. President, how is this plan going to be legal, considering the current law?

THE PRESIDENT: Oh, this is totally legal. No. This is legal. We are stopping people at the
border. This is an invasion, and nobody is even questioning that.

Q But in terms of your plans to change asylum, are you going to do this via executive order?

THE PRESIDENT: No, no, you don’t have to — you don’t have to release. You have — you can
hold. The problem is, to hold people, you need massive facilities. It’s the most ridiculous thing
I’ve ever heard. Another country says, “Sorry, you can’t come in.” With us, we take their name,
take their phone number, take their everything, and say, “Good luck.” Only because we don’t
have the facilities to hold people. But we’re building the facilities now. We’re building massive
numbers of tents, and we will hold them in tents. But you don’t have to release them. They
released them only because they didn’t have the facilities to hold them.




                                                                                                AR123
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 132 of 655




Q Mr. President, is there like an executive order that you’re going to be releasing today?

THE PRESIDENT: Oh, we will be doing an executive order sometime next week, yes.

Q (Inaudible) executive order dealing with ending catch-and-release and asylum?

THE PRESIDENT: It’s going to end — it’s going to be talking about everything. It’ll be quite
comprehensive. Many of the things we’ve talked about today.

Q Mr. President, so you’re — so just to clarify, you are speaking of, in the tents, these family
units that would arrive (inaudible) the children?

THE PRESIDENT: Well, we have other facilities also. But what’s happened is we are holding so
many facilities — so many people that our facilities are being overrun. They’re being overrun.
And we are putting up temporary facilities. Eventually, people won’t be coming here anymore
when they realize they can’t get through.

Q So they will hold the children in those tents with their parents?

THE PRESIDENT: We will be holding the family and the children together. Remember this:
President Obama separated children from families. And all I did was take the same law, and then
I softened the law. But by softening the law, many people come up that would not have come up
if there was separation.

Q Mr. President, what do you say to the critics who think this is a political thing before the
midterms?

THE PRESIDENT: There’s nothing political about a caravan of thousands of people, and now
others forming, pouring up into our country. We have no idea who they are. All we know is
they’re pretty tough people when they can blast through the Mexican military and Mexican
police. They’re pretty tough people. Even Mexico said, “Wow, these are tough people.” I don’t
want them in our country. And women don’t want them in our country. Women want security.
Men don’t want them in our country. But the women do not want them. Women want security.
You look at what the women are looking for. They want to have security. They don’t want to
have these people in our country. And they’re not going to be in our country. It’s a very big
thing.

Yes.

Q Mr. President, when you talk about finalizing a plan to end asylum, is this a plan that would be
included in that executive order?

THE PRESIDENT: Oh, no, people are going to have a chance to go for asylum. But if you look
at the records, not very many people are allowed to stay once they go to court. But what happens
is they’d go into — they were using asylum — first of all, they were told what to say by lawyers




                                                                                             AR124
        Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 133 of 655




and others. “Read this statement.” You read the statement, and now you’re seeking asylum. The
whole thing is ridiculous. And we won’t put up with it any longer.

Q President Trump, U.S. law and international law says that people who have valid claims have
a right to seek asylum.

THE PRESIDENT: That’s right.

Q So why would — why would they be —

THE PRESIDENT: Well, they’re going to go to court. They’re going to go to court, as crazy as it
sounds. They’re going to go —

Q But the law say that they don’t — they’re not —

THE PRESIDENT: Excuse me. Excuse me. Ready? They’re going to go to court, and a judge is
going to determine. But usually, when they go to court, they’re deported. It just seems that most
of the people are deported once they go. The problem is they never end up going to court,
because when they come in, they’re told to come back in a year, for a court case, and they
disappear into the United States never to be seen again.

But we’re going to be —

Q But the current laws doesn’t say about holding people in tent cities.

THE PRESIDENT: And they’re given deportation notices. We will be deporting those people.

Q Mr. President, you’re saying rocks are — rock-throwing, like happened in Mexico, will be
considered —

THE PRESIDENT: We will consider that the maximum that we can consider that, because
they’re throwing rocks viciously and violently. You saw that three days ago. Really hurting the
military. We’re not going to put up with that. If they want to throw rocks at our military, our
military fights back. We’re going to consider — and I told them, consider it a rifle. When they
throw rocks like they did at the Mexico military and police, I say, consider it a rifle.

Jeff?

Q A separate topic, sir. Did you offer Heather Nauert the job of U.N. Ambassador?

THE PRESIDENT: Well, she’s under very serious consideration. She’s excellent. She’s been
with us a long time. She’s been a supporter for a long time. And she’s really excellent. So she’s
under very serious — we’ll probably make a decision next week. We have a lot of people that
want the job, and there are a lot of really great people. But we’ll be talking about that next week
sometime.




                                                                                             AR125
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 134 of 655




Q Did you see Oprah Winfrey’s comments today?

THE PRESIDENT: I didn’t. What did she say?

Q She was campaigning in Georgia at the same time that Vice President Pence was.

THE PRESIDENT: At the same time as who?

Q Excuse me, at the same time Vice President Pence was, encouraging people to vote and —

THE PRESIDENT: Well, that’s okay. I mean, I was on Oprah’s last week — the last week of her
show. Oprah liked me very much. I’ve always liked Oprah. You know, Oprah is good. But the
woman that she’s supporting is not qualified to be the governor of Georgia, by any stretch of the
imagination.

And I’ll be in Georgia the next few days — the next few days — and we have a tremendous —
around Macon — we have a tremendous crowd already. Nobody has a crowd like we have
because people want to see a great governor of Georgia. And I think Brian is going to be a great
governor of Georgia. I think he’ll be a fantastic governor. He’s totally qualified.

She is not qualified to be the governor of Georgia. She’s not qualified. And Georgia is a great
state —

Q Why is she not qualified?

THE PRESIDENT: — it’s a great, great state. Take a — take a look. Take a look at her past.
Take a look at her history. Take a look at what she wants to do and what she has in mind for the
state. That state will be in big, big trouble very quickly. And the people of Georgia don’t want
that.

Question?

Q Mr. President, really quickly, just on election integrity? Can you say for a fact that our
elections are secure next week? What can you tell us?

THE PRESIDENT: Yeah, yeah. I just met with — I just met with the FBI, with Chris; and the
Justice Department; and with Secretary Nielsen. And they’ve spent a lot of time and effort and
some money on making sure that everything with respect to the election coming up in five days
is going to be perfect and safe. There will be hopefully no meddling, no tampering, no nothing.
And we spent a lot —

Now President Obama had the chance to do that in September before ’16, but he chose not to do
that because he thought Hillary Clinton was going to win. And while everybody agrees it didn’t
affect the vote at all, nevertheless he could have done things that probably would have made it a
little more obvious, a little clearer. But he was told by the FBI in September before the election




                                                                                               AR126
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 135 of 655




in ’16 about potential meddling or potential Russian meddling, and he did nothing about it. He
didn’t do that because he thought that Hillary Clinton would win.

All right, one more.

Q Are you optimistic that you can still get the continuing resolution through December 7th for
Homeland Security funded, even if the Democrats take the House?

THE PRESIDENT: I think if — I think we’re going to do very well in the election, I must tell
you. If you look at the races, if you look at the Senate, which is very important, obviously. I’m
leaving today; I’ll be in Missouri. And I’ll be touching down at a number of places over the next
five days. But I think we’re doing very well in the Senate, and I think we’re doing very well in
the House.

The only problem is, with the House, there’s so many people. I’d like to stop for every one of
them, but there’s so many people. But I think we’re doing very well in the House. I think people
want to see strong borders. I think they want to see security. They want to see good healthcare.
They want to see the things that we’re providing. They don’t want to have their taxes increased.
We’re decreasing their taxes.

We just announced yesterday, you probably heard — Kevin Brady put it out — a reduction of
tax. We’re going for a reduction of middle-income tax or 10 percent. The Democrats want to, I
mean, double up your taxes. In some cases, you’ll have to pay three times what you’re paying
right now in order to get bad healthcare.

And so what we’re doing is something that I think the people want, and I think we’re going to do
very well in the election, even though history says that whoever President it — whoever the
President may be, it trends the other way. It certainly does seem that way.

But nobody has ever been President that has the greatest economy in the history of our country.
This is the greatest economy in the history of our country. These are the greatest unemployment
and employment numbers in the history of our country. Nobody has ever had that to campaign
with. So I do.

Thank you all very much. I appreciate it. Thank you.

END

4:51 P.M. EDT




                                                                                          AR127
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 136 of 655




                                                                  AR128
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 137 of 655




                                                                  AR129
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 138 of 655




                                                                  AR130
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 139 of 655




                                                                  AR131
        Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 140 of 655




                                    MPP Guiding Principles

Date:                     January 28, 2019

Topic:                    Guiding Principles for Migrant Protection Protocols

HQ POC/Office:            Enforcement Programs Division

x   Effective January 28, 2019, in accordance with the Commissioner’s Memorandum of January
    28, 2019, the Office of Field Operations, San Diego Field Office, will, consistent with its
    existing discretion and authorities, begin to implement Section 235(b)(2)(C) of the
    Immigration and Nationality Act (INA) through the Migrant Protection Protocols (MPP).
            x To implement the MPP, aliens arriving from Mexico who are amenable to the
                process (see below), and who in an exercise of discretion the officer determines
                should be subject to the MPP process, will be issued an Notice to Appear (NTA)
                and placed into Section 240 removal proceedings. They will then be transferred
                to await proceedings in Mexico.

x   Aliens in the following categories are not amenable to MPP:
           x Unaccompanied alien children,
           x Citizens or nationals of Mexico,
           x Aliens processed for expedited removal,
           x Aliens in special circumstances:
                     Returning LPRs seeking admission (subject to INA section 212)
                     Aliens with an advance parole document or in parole status
                     Known physical/mental health issues
                     Criminals/history of violence
                     Government of Mexico or USG interest,
           x Any alien who is more likely than not to face persecution or torture in Mexico, or
           x Other aliens at the discretion of the Port Director

x   Nothing in this guidance changes existing policies and procedures for processing an alien
    under procedures other than MPP, except as specifically provided. Thus, for instance, the
    processing of aliens for expedited removal is unchanged. Once an alien has been processed
    for expedited removal, including the supervisor approval, the alien may not be processed for
    MPP.
x   Officers, with appropriate supervisory review, retain discretion to process aliens for MPP or
    under other procedures (e.g., expedited removal), on a case-by-case basis. Adverse factors
    precluding placement in the MPP process include, but are not limited to, factors such as prior
    removal, criminal history, it is more likely than not that the alien will face persecution or
    torture in Mexico, and permanent bars to readmission.
x   If an alien who is potentially amenable to MPP affirmatively states that he or she has a fear
    of persecution or torture in Mexico, or a fear of return to Mexico, whether before or after
    they are processed for MPP or other disposition, that alien will be referred to a USCIS
    asylum officer for screening following the affirmative statement of fear of persecution or




                                                                                           AR132
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 141 of 655




    torture in, or return to, Mexico, so that the asylum officer can assess whether it is more likely
    than not that the alien will face persecution or torture if returned to Mexico.
x   If USCIS assesses that an alien who affirmatively states a fear of return to Mexico is more
    likely than not to face persecution or torture in Mexico, the alien may not be processed for
    MPP. Officers retain all existing discretion to process (or re-process) the alien for any other
    available disposition, including expedited removal, NTA, waivers, or parole.
x   Aliens at the POE who are processed for MPP will receive a specific immigration court
    hearing date and time. Every effort will be made to schedule similar MPP alien populations
    (e.g. single adult males, single adult females, family units) for the same hearing dates.
x   OFO and USBP will be sharing court dates using only one existing Immigration Scheduling
    System (ISS) queue.
x   Any alien who is subject to MPP will be documented in the appropriate system of records,
    SIGMA, and the proper code will be added.
x   POEs will provide aliens subject to MPP a tear sheet containing information about the
    process, as well as a list of free or low-cost legal service providers.
x   Aliens who return to the POE for their scheduled hearing and affirmatively state a fear of
    return to Mexico will be referred to USCIS for screening prior to any return to Mexico. If
    USCIS assesses that such an alien is more likely than not to face persecution or torture in
    Mexico, CBP Officers should coordinate with ICE Enforcement and Removal Operations
    (ERO) to determine whether the alien may be maintained in custody or paroled, or if another
    disposition is appropriate. Such an alien may not be subject to expedited removal, however,
    and may not be returned to Mexico to await further proceedings.

Hearing date and processing
x POEs will establish scheduling for the arrival of aliens returning for their hearing to permit
   efficient transportation, according to applicable policy.
x Returning aliens who arrive at the POEs for proceedings will be biometrically identified,
   screened to ensure they have requisite documents, and turned over to ICE ERO.
x POEs will coordinate with ICE ERO to establish transfer of custody and expeditious
   transportation from the POE to the hearing. ERO is responsible for the transportation of
   aliens between the POE and court location, as well as the handling of the alien during all
   court proceedings.
x If the alien receives a final order of removal from an immigration judge, the alien will be
   processed in accordance with ERO operations.
x If the alien’s INA section 240 removal proceedings are ongoing ERO will transport the alien
   back to the POE and CBP officers will escort the alien to the United States/Mexico limit line.




                                                                                              AR133
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 142 of 655




                                                                 AR134
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 143 of 655




                                                                 AR135
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 144 of 655
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 145 of 655



part of MPP), or to apply another processing disposition, will be made by U.S. Customs and
Border Protection (CBP), in CBP’s enforcement discretion.

MPP implementation began at the San Ysidro port of entry on or about January 28, 2019, and it
is intended that MPP implementation will expand eventually across the southern border. In
support of MPP, ICE Enforcement and Removal Operations (ERO) will provide appropriate
transportation when necessary, for aliens returned to Mexico under the MPP, from the designated
port of entry to the court facility for the scheduled removal hearings before an immigration judge
and back to the port of entry for return to Mexico by CBP after such hearings. ERO also will be
responsible for effectuating removal orders entered against aliens previously processed under
INA section 235(b)(2)(C), including post-removal order detention. ICE attorneys will represent
DHS in the related removal proceedings pursuant to 6 U.S.C. § 252(c).

As instructed by the Secretary, in exercising prosecutorial discretion concerning the potential
return of third-country nationals to Mexico under INA section 235(b)(2)(C), DHS officials
should act consistently with the non-refoulement principles contained in Article 33 of the 1951
Convention Relating to the Status of Refugees and Article 3 of the Convention Against Torture
and Other Cruel, Inhuman or Degrading Treatment or Punishment. Specifically, a third-country
national who affirmatively states a fear of return to Mexico (including while in the United States
to attend a removal hearing) should not be involuntarily returned under INA section 235(b)(2)(C)
if the alien would more likely than not be persecuted on account of race, religion, nationality,
membership in a particular social group, or political opinion (unless described in INA section
241(b)(3)(B) as having engaged in certain criminal, persecutory, or terrorist activity), or would
more likely than not be tortured, if so returned pending removal proceedings. Non-refoulement
assessments will be made by U.S. Citizenship and Immigration Services (USCIS) asylum in
accordance with guidance issued by the Director of USCIS.

Within ten (10) days after this memorandum, relevant ICE program offices are directed to issue
further guidance to ensure that MPP is implemented in accordance with the Secretary’s
memorandum, this memorandum, and policy guidance and procedures, in accordance with
applicable law.

This document provides internal ICE policy guidance, which may be modified, rescinded, or
superseded at any time without notice. This memorandum is not intended to, and does not,
create any right or benefit, substantive or procedural, enforceable at law or in equity by any party
against the United States, its departments, agencies, or entities, its officers, employees, or agents,
or any other person. Likewise, no limitations are placed by this guidance on the otherwise lawful
enforcement or litigative prerogatives of DHS.

Attachment:
DHS Secretary Memorandum, Policy Guidance for Implementation of Migrant Protection
Protocols, dated January 25, 2019.




                                                                                              AR137
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 146 of 655
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 147 of 655




return the alien to Mexico pending removal proceedings pursuant to section 235(b)(2)(C) of the
INA, as detailed in ICE Policy Memorandum 11088.1. Aliens processed under the MPP will be
issued a Notice to Appear (NTA) by CBP and returned by CBP to Mexico to await their removal
proceedings.

Aliens returned to Mexico under the MPP pursuant to section 235(b)(2)(C) of the INA will be
required to report to a designated POE on their scheduled hearing dates and will be paroled into
the United States by CBP for purposes of their hearings. As further explained in the next
section, CBP will then transfer the aliens to ERO custody for transportation to designated
Executive Office for Immigration Review (EOIR) court locations for their hearings.

If the alien is granted relief or protection from removal by the immigration judge or is ordered
removed from the United States, and appeal is not reserved by either party, the alien will be
processed in accordance with standard procedures applicable to final order cases. If the
immigration judge continues proceedings or enters an order upon which either party reserves
appeal, ERO will transport the alien back to the POE, whereupon CBP officers will take custody
of the alien to return the alien to Mexico to await further proceedings.

MPP implementation began at the San Ysidro port of entry (POE) on or about January 28, 2019,
and it is intended that MPP implementation will expand to additional locations along the
southern border. This memorandum provides general procedural guidance applicable to ERO
personnel in the implementation of the MPP. Field Office Directors should each assign a lead
POC for MPP issues arising within their AORs and issue local operational guidance applicable to
their individual areas of responsibility as the MPP is phased in.

Hearing Transportation and Custody

Before returning an alien to Mexico under the MPP to await his or her removal proceedings,
CBP will provide the alien instructions explaining when and to which POE to report to attend his
or her hearing. On the day of the hearing, an alien returned to Mexico under the MPP will arrive
at the POE at the time designated—generally, a time sufficient to allow for CBP processing, pre-
hearing consultation with counsel (if applicable), and timely appearance at hearings. Once CBP
conducts POE processing (including verification of identity and a brief medical screening), for
hearings set at immigration courts located in the interior of the United States, CBP will parole
the alien into ICE’s custody under INA section 212(d)(5)(A), and ERO will maintain physical
custody of the alien during transportation of the alien from the POE to the designated
immigration court location, making appropriate use of contract support and complying with
applicable requirements concerning the transportation of aliens.

In cases in which ICE performs that transportation function between the POE and an inland
immigration court, the alien is detained in ICE custody as an arriving alien. 1 ERO should
coordinate locally with CBP officials at POEs where the MPP has been implemented, so that the

1
  Aliens participating in the MPP who CBP initially encounters at a POE are “arriving aliens” within the meaning of
8 C.F.R. §§ 1.2 and 1001.1(q) (defining “arriving alien” to include “an applicant for admission coming … into the
United States at a port-of-entry”). Moreover, on their hearing dates before an immigration judge, aliens who CBP
initially encountered between the POEs will come to a POE to attend their hearings, placing them within the
“arriving alien” definition, as well.
                                                                                                           AR139
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 148 of 655




daily volume of MPP cases can be monitored and any transportation needs may be properly met.
ERO should also coordinate locally with EOIR concerning security arrangements at the
immigration court location. While EOIR is responsible for security inside the courtroom, and
ERO should generally defer to immigration judges’ wishes concerning their presence in the
courtroom, DHS is ultimately responsible for maintaining custody of the alien. If an alien is
ordered released by an immigration judge, ERO should coordinate closely with the ICE Office of
the Principal Legal Advisor (OPLA) regarding how to proceed with the case. After an alien’s
removal hearing is over, ERO will transport him or her back to the POE for return to Mexico or
to retrieve property, as applicable. If the alien has received a final grant of relief or an
administratively final order of removal, ERO will coordinate with CBP and make appropriate
custody determinations.

Access to Counsel

Section 240(b)(4)(A) of the INA provides that an alien in removal proceedings before an
immigration judge “shall have the privilege of being represented, at no expense to the
Government, by counsel of the alien’s choosing who is authorized to practice in such
proceedings.” Similarly, section 292 provides that “[i]n any removal proceedings . . . the person
concerned shall have the privilege of being represented (at no expense to the Government) by
such counsel . . . as he shall choose.” Accordingly, in order to facilitate access to counsel for
aliens subject to return to Mexico under the MPP who will be transported to their immigration
court hearings by ERO, ERO will depart from the POE with the alien at a time sufficient to
ensure arrival at the immigration court not later than one hour before his or her scheduled
hearing time in order to afford the alien the opportunity to meet in-person with his or her legal
representative.

Non-Refoulement Considerations

In accordance with Secretary Nielsen’s January 25, 2019, memorandum, DHS should implement
the MPP consistent with the non-refoulement principles contained in Article 33 of the 1951
Convention Relating to the Status of Refugees (1951 Convention) and Article 3 of the
Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment
(CAT). Specifically, an alien should not be involuntarily returned to Mexico under the MPP if
the alien would more likely than not be persecuted on account of race, religion, nationality,
membership in a particular social group, or political opinion (unless such alien has engaged in
criminal, persecutory, or terrorist activity described in section 241(b)(3)(B) of the INA), or
would more likely than not be tortured, if so returned pending removal proceedings.

If an alien subject to the MPP affirmatively states to an ERO officer that he or she has a fear of
persecution or torture in Mexico, or a fear of return to Mexico, at any point while in ERO
custody, ERO will notify CBP of the alien’s affirmative statement so that CBP officials at the
POE may refer the alien to a U.S. Citizenship and Immigration Services (USCIS) asylum officer
for screening before any return to Mexico to assess whether it is more likely than not that the
alien will face persecution or torture if returned to Mexico in accordance with guidance issued by
the Director of USCIS.



                                                                                          AR140
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 149 of 655




If USCIS assesses that such an alien is more likely than not to face persecution or torture in
Mexico, ERO will determine whether the alien may be maintained in custody or paroled, or if
another disposition is appropriate. Such an alien may not be subject to expedited removal;
however, and may not be returned to Mexico to await further proceedings. 2

Recordkeeping and Reporting

MPP aliens booked in and out of ICE custody must be appropriately documented in the Enforce
Alien Detention Module (EADM) and monitored per a final Form I-216, Record of Person and
Property Transfer. For MPP aliens booked into ICE custody, the comment “out to court
pursuant to MPP,” must be added to the comments section of EADM.

EADM records for MPP aliens booked out of ICE custody will need to reflect the appropriate
court dispositions. Comments in EADM should reflect “MPP, Returned to the POE for Future
Hearing;” “MPP, Granted Relief, Released from Custody;” “MPP, Claimed Fear of Mexico,
returned to the POE;” or “MPP, Ordered Removed,” or similar comments indicating an MPP
disposition as appropriate.

Disclaimers

Except as specifically provided in relation to the MPP, existing policies and procedures for
processing and removing aliens remain unchanged. That applies to record-keeping
responsibilities as well as removal authority and responsibility. The MPP does not change
ERO’s removal operations, and removable aliens will be processed in accordance with standard
practices and procedures.

This document is not intended to, and does not, create any right or benefit, substantive or
procedural, enforceable at law or in equity by any party against the United States, its
departments, agencies, or entities, its officers, employees, or agents, or any other person.
Likewise, this guidance places no limitations on the otherwise lawful enforcement or litigative
prerogatives of DHS.




2
  In MPP cases where an immigration judge grants withholding or deferral of removal to Mexico and appeal is
reserved, ERO should confer with OPLA about appropriate next steps prior to any return under INA section
235(b)(2)(C).
                                                                                                         AR141
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 150 of 655

                                                                        U.S. Citizenship and Immigration Services
                                                                        Office of the Director
                                                                        Washington, DC 20529




January 28, 2019                                                    PM-602-0169



Policy Memorandum

SUBJECT:       Guidance for Implementing Section 235(b)(2)(C) of the Immigration and
               Nationality Act and the Migrant Protection Protocols

Purpose

This memorandum provides guidance to immigration officers in U.S. Citizenship and
Immigration Services (USCIS) regarding the implementation of the Migrant Protection Protocols
(MPP), including supporting the exercise of prosecutorial discretion by U.S. Customs and Border
Protection (CBP). This memorandum follows the Secretary of Homeland Security’s January 25,
2019, memorandum, Policy Guidance for Implementation of the Migrant Protection Protocols.

Background

Section 235(b)(2)(C) of the Immigration and Nationality Act (INA) provides that aliens arriving
by land from a foreign contiguous territory (i.e., Mexico or Canada)—whether or not at a
designated port of entry—generally may be returned, as a matter of enforcement discretion, to
the territory from which they are arriving pending a removal proceeding under Section 240 of the
INA.

On December 20, 2018, Secretary of Homeland Security Kirstjen M. Nielsen announced that the
Department of Homeland Security (DHS) will begin the process of implementing Section
235(b)(2)(C) of the INA on a large scale. That statutory provision allows for the return of certain
aliens to a contiguous territory pending Section 240 removal proceedings before an immigration
judge. Under the MPP, aliens who are nationals and citizens of countries other than Mexico
(third-country nationals) arriving in the United States by land from Mexico—illegally or without
proper documentation—may be returned to Mexico for the duration of their immigration
proceedings as a matter of prosecutorial discretion. Accord 8 C.F.R. § 235.3(d).

In her January 25, 2019, memorandum, Secretary Nielsen issued general policy guidance
concerning DHS’s implementation of Section 235(b)(2)(C) at the southern border consistent with
the MPP. Memorandum from Kirstjen M. Nielsen, Secretary of Homeland Security, Policy



                                                                                                 AR142
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 151 of 655




Guidance for Implementation of the Migrant Protection Protocols (Jan. 25, 2019) (Jan. 25, 2019,
Memorandum). The Secretary advised that such authority should be implemented consistent
with the non-refoulement principles contained in Article 33 of the 1951 Convention Relating to
the Status of Refugees (1951 Convention)—as incorporated in the 1967 Protocol Relating to the
Status of Refugees 1—and Article 3 of the Convention Against Torture and Other Cruel, Inhuman
or Degrading Treatment or Punishment (CAT). 2

The Secretary specifically advised that, consistent with those principles, “a third-country national
should not be involuntarily returned to Mexico pursuant to Section 235(b)(2)(C) of the INA if
the alien would more likely than not be persecuted on account of race, religion, nationality,
membership in a particular social group, or political opinion (unless such alien has engaged in
criminal, persecutory, or terrorist activity described in Section 241(b)(3)(B) of the INA), or
would more likely than not be tortured, if so returned pending removal proceedings.” Jan. 25,
2019, Memorandum at 3-4. Article 33 of the 1951 Convention and Article 3 of the CAT require
that the individual demonstrate that he or she is “more likely than not” to face persecution on
account of a protected ground or torture, respectively. 3 That is the same standard used for
withholding of removal and CAT protection determinations. See 8 C.F.R. § 208.16(b)(2), (c)(2);
Regulations Concerning the Convention Against Torture, 64 Fed. Reg. 8478, 8480 (1999).

At the same time, under the MPP, the United States “understands that, according to the Mexican
law of migration, the Government of Mexico will afford such individuals all legal and procedural
protection[s] provided for under applicable domestic and international law,” including the 1951
Convention and the CAT. Letter from Chargé d’Affaires John S. Creamer to Sr. Jesús Seade,
Subsecretaría para América del Norte, Secretaría de Relaciones Exteriores (Dec. 20, 2018).
Further, “[t]he United States expects that the Government of Mexico will comply with the
commitments articulated in its statement of December 20, 2018.” 4
1
  The United States is not a party to the 1951 Convention Relating to the Status of Refugees but is a party to the
1967 Protocol Relating to the Status of Refugees, which incorporates Articles 2 to 34 of the 1951 Convention.
Article 33 of the 1951 Convention provides that: “[n]o Contracting State shall expel or return (‘refouler’) a refugee
in any manner whatsoever to the frontiers of territories where his life or freedom would be threatened on account of
his race, religion, nationality, membership of a particular social group or political opinion.”
2
  Article 3 of the CAT states, “No State Party shall expel, return (‘refouler’) or extradite a person to another State
where there are substantial grounds for believing that he would be in danger of being subjected to torture.” See also
Foreign Affairs Reform and Restructuring Act of 1998 (FARRA), Pub. L. No. 105-277, Div. G, Title XXII, §
2242(a) (8 U.S.C. § 1231 note) (“It shall be the policy of the United States not to expel, extradite, or otherwise effect
the involuntary return of any person to a country in which there are substantial grounds for believing the person
would be in danger of being subjected to torture, regardless of whether the person is physically present in the United
States.”).
3
 See INS v. Stevic, 467 U.S. 407, 429-30 (1984); Auguste v. Ridge, 395 F.3d 123, 132-33 (3d Cir. 2005); Pierre v.
Gonzales, 502 F.3d 109, 115 (2d Cir. 2007); see also Senate Resolution of Advice and Consent to Ratification of the
Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, S. Treaty Doc. No.
100-20, II(2), available at https://www.congress.gov/treaty-document/100th-congress/20/resolution-text;
Regulations Concerning the Convention Against Torture, 64 Fed. Reg. 8478, 8480 (1999).
4
    Jan. 25, 2019, Memorandum at 4.




                                                                                                                AR143
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 152 of 655




The Secretary also advised that, where an alien affirmatively states a concern that he or she may
face a risk of persecution on account of a protected ground or torture upon return to Mexico,
CBP should refer the alien to USCIS, which will conduct an assessment to determine whether it
is more likely than not that the alien will be subject to persecution or torture if returned to
Mexico. The Secretary directed USCIS to issue appropriate internal procedural guidance to
carry out this policy. That guidance is explained below.

Guidance

Upon a referral by a DHS immigration officer of an alien who could potentially be amenable to
the MPP, the USCIS asylum officer should interview the alien to assess whether it is more likely
than not that the alien would be persecuted in Mexico on account of his or her race, religion,
nationality, membership in a particular social group, or political opinion (unless such alien has
engaged in criminal, persecutory, or terrorist activity described in Section 241(b)(3)(B) of the
INA), 5 or that the alien would be tortured in Mexico. The process or procedures described in
INA Sections 208, 235(b)(1), (3), and 241(b)(3) and their implementing regulations, as well as
those in the CAT regulations, do not apply to the MPP assessments.

        A. Interview

Upon receipt of such a referral, the USCIS officer should conduct the MPP assessment interview
in a non-adversarial manner, separate and apart from the general public. The purpose of the
interview is to elicit all relevant and useful information bearing on whether the alien would more
likely than not face persecution on account of a protected ground, or torture, if the alien is
returned to Mexico pending the conclusion of the alien’s Section 240 immigration proceedings.

The officer should conduct the assessment in person, via video teleconference, or telephonically.
At the time of the interview, the USCIS officer should verify that the alien understands that he or
she may be subject to return to Mexico under Section 235(b)(2)(C) pending his or her
immigration proceedings. The officer should also confirm that the alien has an understanding of
the interview process. In addition, provided the MPP assessments are part of either primary or
secondary inspection, DHS is currently unable to provide access to counsel during the
assessments given the limited capacity and resources at ports-of-entry and Border Patrol stations
as well as the need for the orderly and efficient processing of individuals. 6

In conducting the interview, the USCIS officer should take into account the following and other
such relevant factors as:



5
  The disqualifying grounds for non-refoulement vis-à-vis the 1951 Convention and 1967 Protocol are reflected in
Section 241(b)(3)(B) of the INA. However, the reference to Section 241(b)(3)(B) should not be construed to
suggest that Section 241(b)(3)(B) applies to MPP.
6
  See 8 C.F.R. § 292.5(b).




                                                                                                          AR144
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 153 of 655




      1. The credibility of any statements made by the alien in support of the alien’s claim(s) and
         such other facts as are known to the officer. That includes whether any alleged harm
         (i.e., the alleged persecution or torture) could occur in the region in which the alien would
         reside in Mexico, pending their removal proceedings, or whether residing in another
         region of Mexico to which the alien would have reasonable access could mitigate against
         the alleged harm;

      2. Commitments from the Government of Mexico regarding the treatment and protection of
         aliens returned under Section 235(b)(2)(C) (including those set forth in the Government
         of Mexico’s statement of December 20, 2018), 7 the expectation of the United States
         Government that the Government of Mexico will comply with such commitments, 8 and
         reliable assessments of current country conditions in Mexico (especially those provided
         by DHS and the U.S. Department of State); and

      3. Whether the alien has engaged in criminal, persecutory, or terrorist activity described in
         Section 241(b)(3)(B) of the INA.

           B. Assessment

Once a USCIS officer assesses whether the alien, if returned to Mexico, would be more likely
than not persecuted in Mexico on account of a protected ground (or has engaged in criminal,
persecutory, or terrorist activity described in Section 241(b)(3)(B) of the INA), or would be more
likely than not tortured in Mexico, the assessment shall be reviewed by a supervisory asylum
officer, who may change or concur with the assessment’s conclusion. DHS staff should inform
the alien of the outcome of the final assessment. USCIS should then provide its assessment to
CBP for purposes of exercising prosecutorial discretion in connection with one or more of the
decisions as to whether to place the alien in expedited removal or to issue a Notice to Appear for
the purpose of placement directly into Section 240 removal proceedings, and if the latter,
whether to return the alien to Mexico pending the conclusion of Section 240 proceedings under
Section 235(b)(2)(C) pursuant to the MPP, and, when appropriate, to U.S. Immigration and
Customs Enforcement for purposes of making discretionary custody determinations for aliens
who are subject to detention and may be taken into custody pending removal proceedings.

If an officer makes a positive MPP assessment (i.e., that an alien is more likely than not either to
be persecuted in Mexico on account of a protected ground and has not engaged in criminal,
persecutory, or terrorist activity described in Section 241(b)(3)(B) of the INA, or to be tortured
in Mexico), USCIS is not granting withholding of removal or protection from removal under the
CAT regulations. Nor shall there be further administrative review, reopening, or reconsideration
of the assessment by USCIS. The purpose of the assessment is simply to assess whether the
alien meets one of the eligibility criteria under the MPP, pursuant to Section 235(b)(2)(C).


7
 Secretaría de Relaciones Exteriores, Position of Mexico on the Decision of the U.S. Government to Invoke Section
235(b)(2)(C) of its Immigration and Nationality Act (Dec. 20, 2018); see Jan. 25, 2019, Memorandum at 2-3.
8
    See Jan. 25, 2019, Memorandum at 4.



                                                                                                          AR145
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 154 of 655




Disclaimer

This memorandum is not intended to, and does not, create any right or benefit, substantive or
procedural, enforceable at law or in equity by any party against the United States, its
departments, agencies, or entities, its officers, employees, or agents, or any other person.
Likewise, no limitations are placed by this guidance on the otherwise lawful enforcement or
litigation prerogatives of DHS.

Contact Information

Questions relating to this memorandum must be directed through the appropriate channels to the
Asylum Division Headquarters point of contact.




                                                                                          AR146
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 155 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 156 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 157 of 655
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 158 of 655




TABLE OF CONTENTS

A Note on Format ................................................................................................................................... 4
The Executive Office for Immigration Review .................................................................................... 5
Statistics Yearbook Key Definitions...................................................................................................... 7
Immigration Courts ................................................................................................................................ 8
  Pending Caseload ................................................................................................................................. 8
  Total I-862 Matters Received and Completed .................................................................................... 10
  Cases Received and Completed by Type ........................................................................................... 13
  I-862 Case Completions by Decision ................................................................................................. 14
  I-862 ICCs by Country of Nationality ................................................................................................ 17
  I-862 ICCs by Language..................................................................................................................... 18
  I-862 ICCs for Detained Cases ........................................................................................................... 19
  I-862 Institutional Hearing Program Cases Received and Completed ............................................... 21
  I-862 ICCs with Applications for Relief ............................................................................................ 22
  Asylum Cases Received and Completed ............................................................................................ 24
  Asylum Cases Completed by Decision .............................................................................................. 26
  Asylum Grants by Country of Nationality ......................................................................................... 29
  Convention Against Torture ............................................................................................................... 30
  I-862 Applications for Relief other than Asylum ............................................................................... 32
  I-862 In Absentia Orders .................................................................................................................... 33
  Immigration Judge Hiring .................................................................................................................. 35
Board of Immigration Appeals ............................................................................................................ 36
  Total Cases Received and Completed ................................................................................................ 36
  Cases Received and Completed by Type ........................................................................................... 37
  Appeals from IJ Decisions Completed by Country of Nationality ..................................................... 38
  Appeals from IJ Decisions (I-862) Completed by Representation Status .......................................... 39
  Case Appeals from IJ Decision (I-862 ICCs) Completed for Detained Cases ................................... 40
  IJ Decisions (I-862 ICCs) Appealed ................................................................................................... 41
Office of the Chief Administrative Hearing Officer .......................................................................... 42
  Total Cases Received and Completed ................................................................................................ 42
Freedom of Information Act (FOIA) .................................................................................................. 44
  FOIA Receipts .................................................................................................................................... 44




                                                                                                                                        AR150
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 159 of 655




LISTING OF TABLES

Table 1. Immigration Courts Pending Cases ............................................................................................ 9
Table 2. Total I-862 Immigration Court Matters Received by Court ..................................................... 11
Table 3. Total I-862 Immigration Court Matters Completed by Court and Type .................................. 12
Table 4. Immigration Court Cases Received by Case Type ................................................................... 13
Table 5. Immigration Court Initial and Subsequent Case Completions by Case Type .......................... 13
Table 6. Credible Fear (CF) and Reasonable Fear (RF) Review ICCs by Decision .............................. 15
Table 7. FY 2017 I-862 Changes of Venue and Transfers ..................................................................... 16
Table 8. I-862 ICCs by Top 25 Countries of Nationality ....................................................................... 17
Table 9. I-862 ICCs by Top 25 Languages............................................................................................. 18
Table 10. FY 2017 I-862 Detained ICCs ................................................................................................ 20
Table 11. I-862 IHP ICCs by Decision ................................................................................................... 21
Table 12. FY 2017 I-862 ICCs with Applications for Relief ................................................................. 23
Table 13. Asylum ICCs by Court for FY 2017 ...................................................................................... 25
Table 14. Asylum Decision Rate by Immigration Court ........................................................................ 28
Table 15. Asylum Grants by Top 25 Countries of Nationality............................................................... 29
Table 16. Convention Against Torture Cases by Decision..................................................................... 30
Table 17. Convention Against Torture Completions by Court............................................................... 31
Table 18. I-862 Cases Grants of Relief .................................................................................................. 32
Table 19. I-862 In Absentia Orders and ICCs by Respondent Type ...................................................... 34
Table 20. BIA Receipts and Completions by Type ................................................................................ 37
Table 21. BIA Appeals from ICCs by Top 25 Countries of Nationality ................................................ 38
Table 22. BIA Detained Completions .................................................................................................... 40




                                                                                                                              AR151
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 160 of 655




LISTING OF FIGURES

Figure 1. OCIJ Pending Caseload ............................................................................................................. 8
Figure 2. BIA Pending Caseload .............................................................................................................. 8
Figure 3. Total I-862 Immigration Court Matters .................................................................................. 10
Figure 4. I-862 Immigration Court Matters Received by Type .............................................................. 10
Figure 5. I-862 Immigration Court Matters Completed by Type ........................................................... 10
Figure 6. I-862 Case Completions .......................................................................................................... 14
Figure 7. I-862 ICCs by Decision ........................................................................................................... 14
Figure 8. I-862 Subsequent Case Completions by Decision .................................................................. 14
Figure 9. Administrative Closures .......................................................................................................... 15
Figure 10. Total I-862 Changes of Venue and Transfers ....................................................................... 15
Figure 11. I-862 ICCs by Nationality ..................................................................................................... 17
Figure 12. I-862 ICCs by Language ....................................................................................................... 18
Figure 13. I-862 ICCs by Detention Status ............................................................................................ 19
Figure 14. I-862 Standard Detained ICCs .............................................................................................. 19
Figure 15. I-862 IHP Receipts and ICCs ................................................................................................ 21
Figure 16. I-862 ICCs by Application Filling Status .............................................................................. 22
Figure 17. Asylum Receipts ................................................................................................................... 24
Figure 18. Asylum Receipts and ICCs ................................................................................................... 24
Figure 19. Asylum ICCs by Decision ..................................................................................................... 26
Figure 20. Affirmative and Defensive Asylum ICCs by Decision ......................................................... 26
Figure 21. Administrative Closures of Asylum Cases............................................................................ 27
Figure 22. Asylum and Withholding of Removal ICCs by Decision ..................................................... 27
Figure 23. Withholding of Removal ICCs by Decision ......................................................................... 27
Figure 24. Asylum Grants by Country of Nationality ............................................................................ 29
Figure 25. I-862 In Absentia Rates ......................................................................................................... 33
Figure 26. Immigration Judge Hiring ..................................................................................................... 35
Figure 27. Total BIA Cases Received and Completed ........................................................................... 36
Figure 28. BIA Receipts and Completions by Case Type ...................................................................... 37
Figure 29. Completed Appeals from IJ Decisions by Nationality .......................................................... 38
Figure 30. Completed Appeals from IJ Decisions (I-862 Cases) by Representation Status .................. 39
Figure 31. Complete Case Appeals from I-862 ICCs by Detention Status ............................................ 40
Figure 32. I-862 ICCs Appealed to BIA ................................................................................................. 41
Figure 33. OCAHO Receipts and Completions...................................................................................... 43
Figure 34. OCAHO Receipts and Completions by Type ....................................................................... 43
Figure 35. FOIA Receipts ....................................................................................................................... 44




                                                                                                                                    AR152
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 161 of 655




A NOTE ON FORMAT
Since publication of the Executive Office for Immigration Review (EOIR) fiscal year (FY) 2016
Statistics Yearbook, EOIR has reassessed the format of its annual yearbook, leading to some delay in
the release of the FY 2017 Statistics Yearbook. For the FY 2017 Yearbook, EOIR has improved the
graphics and the layout to make the data easier to understand. It has also endeavored to improve the
precision of reported statistics and their utility for operations and public interest. Further, EOIR’s
ongoing public release of data reports, many of which have already reported FY 2017 data contained in
the Yearbook, and the periodic public release of EOIR’s overall Case Data file, which contains almost
all data from FY 2017 that is otherwise presented in the Yearbook, potentially render the release of an
annual yearbook obsolete. Nevertheless, EOIR anticipates releasing the FY 2018 Statistics Yearbook
on a much more expeditious timetable, though its primary commitment will continue to be updates to
its online data.

Please refer any questions on these improvements to EOIR’s Office of Policy, Communications and
Legislative Affairs Division.




                                                                                            AR153
           Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 162 of 655




THE EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
EOIR is responsible for adjudicating immigration cases. On behalf of the Attorney General, EOIR
interprets and administers federal immigration laws and regulations through immigration court cases,
appellate reviews, and administrative hearings in certain types of immigration-related cases. EOIR
consists of three adjudicatory bodies: The Office of the Chief Immigration Judge (OCIJ), the Board of
Immigration Appeals (BIA), and the Office of the Chief Administrative Hearing Officer (OCAHO).

OCIJ provides overall program direction and establishes priorities for 338 immigration judges (IJ)
located in 61 immigration courts throughout the nation. The BIA hears appeals from certain decisions
rendered by IJs and by district directors of Department of Homeland Security (DHS) in a wide variety
of cases. OCAHO conducts hearings in civil penalty cases arising from the unlawful employment of
aliens, unfair immigration-related employment practices, and civil document fraud.

Although this Statistics Yearbook addresses each of EOIR’s three adjudicatory bodies, most of the data
presented comes from immigration court cases. Most immigration court cases involve removal
proceedings. A removal proceeding has two parts. First, an immigration judge assesses whether an
alien is removable as charged under the applicable law. If an immigration judge determines that the
alien is not removable, then the immigration judge will terminate proceedings. 1 If the immigration
judge sustains the charge or charges of removability, proceedings continue. A finding of removability
by itself never guarantees that an alien will be ordered removed or that the alien will actually be
removed. Rather, if the alien is found removable, the judge must also make a second determination as
to whether the alien is eligible for any relief or protection that would allow the alien to remain in the
United States. Examples of such relief or protection include asylum, withholding of removal,
protection under the Convention Against Torture, adjustment of status, cancellation of removal for
lawful permanent residents, cancellation of removal for certain non-permanent residents, and certain
waivers provided by the Immigration and Nationality Act. 2

The removal proceeding begins when the DHS (either U.S. Immigration and Customs Enforcement
(ICE), U.S. Citizenship and Immigration Services (USCIS), or U.S. Customs and Border Protection
(CBP)) serves an individual with a charging document, called a Notice to Appear (NTA), and files it
with an immigration court.

Aliens in removal proceedings, called respondents, have a right to legal representation at no expense to
the government. EOIR also provides a list of pro bono legal service providers to any respondent who
appears in removal proceedings without representation.




1
  Although applicable regulations distinguish between the dismissal of proceedings and the termination of proceedings, EOIR
classifies both of them as “terminations” for statistical purposes because the outcomes are substantively identical.
2
  Although relief (e.g. asylum) and protection (e.g. withholding of removal) are legally distinct outcomes, EOIR classifies
both of them as “relief” for statistical purposes because the outcomes are similar in that for both, an alien is generally allowed
to remain in the United States. Additionally, voluntary departure is a form of relief from removal, but it carries an alternate
order of removal if the departure is not timely effectuated. Consequently, EOIR classifies it as a separate outcome for
statistical purposes and does not count it as either relief or an order of removal.




                                                                                                                     AR154
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 163 of 655




During the removal proceeding, the immigration court schedules an initial hearing, referred to as a master
calendar hearing, before an immigration judge. At this hearing, the immigration judge informs the
respondent of his or her rights and addresses representation. The judge may also take pleadings,
determine removability, and ascertain apparent eligibility for any relief or protection provided for by
law. If a judge finds an alien removable and the alien wishes to apply for relief or protection from
removal, the judge will schedule an individual merits hearing on the alien’s application where both
parties (the respondent and DHS) may present arguments and evidence regarding that application. If the
immigration judge finds the alien eligible for relief or protection from removal, the judge will then grant
the application.

If an immigration judge finds an alien is removable and ineligible for any relief or protection from
removal, the judge will order the alien removed. ICE is then responsible for any subsequent detention
and removal activities. The issuance of a removal order does not guarantee the actual physical removal
of an alien from the United States.

Within 30 days of the immigration judge’s decision in a removal case, either party or both parties may
appeal the decision to the BIA. If the BIA decision is adverse to the alien, the alien may file a petition
for review of that decision with the appropriate federal circuit court of appeals within 30 days.

In certain circumstances, a party to a removal case may also file a motion with the immigration court to
reconsider or reopen the case after an immigration judge or the BIA has rendered a decision.

In certain circumstances, for aliens detained by DHS or aliens recently released from custody by DHS,
an immigration judge may consider requests to redetermine the conditions of custody or to ameliorate
the conditions of release. Any alien may make such a request, and an immigration judge will preside
over a hearing on the request, commonly called a “bond hearing.” Whether an immigration judge grants
the request ultimately depends on the facts and applicable law of each case. Either party or both parties
may appeal the immigration judge’s bond decision to the BIA.




                                                                                                AR155
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 164 of 655




STATISTICS YEARBOOK KEY DEFINITIONS
The following definitions are applicable to the FY 2017 Yearbook. Please note that prior Yearbooks
may have utilized different definitions and that some terms may have different usages or definitions
outside the Yearbook context.

Immigration court matters include cases, bond redeterminations, and motions to reopen, reconsider,
and recalendar.

Immigration court cases include twelve case types, divided into four categories. I-862 case types
include removal, deportation, and exclusion cases. I-863 case types include asylum-only, withholding-
only, credible fear review, reasonable fear review, and claimed status review cases. Other case types
include rescission, non-removal Nicaraguan Adjustment and Central American Relief Act (NACARA),
departure control, and continued detention review cases.

Immigration court receipts is the total number of charging documents, bond redeterminations, and
motions to reopen, reconsider, and recalendar received within the reporting period.

Immigration court matter completions is the total number of immigration judge decisions on cases
and bond redeterminations, plus the total number of denied motions to reopen, reconsider, and
recalendar.

Initial case completion (ICC) is the first dispositive decision rendered by an immigration judge. For
instance, an I-862 removal case is completed by an order of removal, relief, voluntary departure,
termination, or other. An order granting a continuance, changing venue, or administratively closing a
case is not a dispositive decision and, thus, does not constitute a case completion.

Subsequent case completion refers to any dispositive decision by an immigration judge after an ICC.




                                                                                             AR156
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 165 of 655




IMMIGRATION COURTS
PENDING CASELOAD

Figure 1. The number                     Figure 1. OCIJ Pending Caseload
of pending immigration
court cases has grown     700,000
by 84 percent since the   600,000
end of FY 2013, and by    500,000
26 percent since the      400,000
end of FY 2016.           300,000
                          200,000
                          100,000
                               0
                                      FY 13     FY 14      FY 15     FY 16     FY 17
                           Pending   356,060   430,062    459,973   521,329   656,067



Figure 2. The BIA’s                       Figure 2. BIA Pending Caseload
pending caseload
decreased 32 percent       25,000
from FY 2013 to FY
                           20,000
2017.
                           15,000

                           10,000

                            5,000

                               0
                                      FY 13      FY 14     FY 15      FY 16    FY 17
                           Pending   22,944     21,872    16,975     13,955   15,638




                                                                                AR157
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 166 of 655




               Table 1. Immigration Courts Pending Cases
                 Immigration Court Pe nding Case s as of 9/30/2017
                       Adelanto                 1,258
                      Arlington                38,966
                        Atlanta                19,159
                        Aurora                   417
                      Baltimore                29,516
                        Batavia                  317
                    Bloomington                 6,210
                        Boston                 22,505
                        Buffalo                 1,466
                      Charlotte                12,981
                       Chicago                 29,197
                      Cleveland                 7,835
                         Dallas                16,940
                        Denver                 10,660
                        Detroit                 4,385
                        El Paso                 4,879
                     El Paso SPC                 440
                      Elizabeth                  672
                         Eloy                   1,096
                        Fishkill                 119
                       Florence                  589
                      Harlingen                 2,498
                       Hartford                 4,019
                       Honolulu                  628
                       Houston                 48,872
                    Houston SPC                 1,219
                       Imperial                 3,444
                     Kansas City                6,353
                        Krome                    722
                      Las Vegas                 3,652
                        LaSalle                  318
                   Los Angeles (N)             61,885
                   Los Angeles (D)               526
                      Louisville                4,631
                      Memphis                  10,858
                        Miami                  32,486
                     New Orleans                8,483
                   New York City               84,090
                        Newark                 33,532
                       Oakdale                   268
                        Omaha                   8,653
                       Orlando                 10,410
                      Otay Mesa                  808
                         Otero                   196
                        Pearsall                 765
                     Philadelphia               9,729
                       Phoenix                  7,287
                      Port Isabel                527
                       Portland                4,215
                        Saipan                    98
                    Salt Lake City              2,612
                     San Antonio               27,484
                      San Diego                 4,530
                    San Francisco              47,878
                       San Juan                  219
                        Seattle                 8,789
                        Stewart                  807
                       T acoma                   980
                        T ucson                  723
                         Ulster                  156
                        Varick                   662
                         York                    448
                         Total                656,067




                                                                     AR158
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 167 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 168 of 655




         Table 2. Total I-862 Immigration Court Matters Received by Court
                  FY 2016                   FY 2017                    Rate of
Immigration
                    Total                                             Change :             Ke y
  Court                      T otal Matters New NT As Bonds Motions Total Matte rs
                  Matte rs
    Adelanto        7,664         8,486       3,681   4,754    51        11%           25%+ growth
   Arlington       13,547        15,488       12,317  1,492  1,679       14%
                                                                                     in T otal Matters
     Atlanta        8,524        11,714        8,625  2,064  1,025       37%
     Aurora         3,044        3,848        2,016   1,776    56        26%             Received
   Baltimore        8,825        14,583       12,880   750    953        65%         25%+ de cre ase
     Batavia        2,981        2,491        1,226   1,239    26       -16%
                                                                                     in T otal Matters
  Bloomington       3,192        4,748        2,740   1,369   639        49%
     Boston         7,791        11,042        8,396  1,499  1,147       42%             Received
     Buffalo         534           782          588      0    194        46%
   Charlotte        5,880         9,449        8,416   479    554        61%
     Chicago        9,787        11,509        7,718  2,700  1,091       18%
   Cleveland        3,006        4,112        2,859    806    447        37%
      Dallas       11,501        13,236      11,393   1,183   660        15%
     Denver         1,824        2,714        2,053    241    420        49%
     Detroit        2,697        3,753        2,210   1,197   346        39%
     El Paso        1,091        1,741        1,422     38    281        60%
  El Paso SPC       3,950        3,462        2,171   1,248    43       -12%
    Elizabeth      5,442         4,931        2,336   2,551   44         -9%
      Eloy          7,154        8,040        3,582   4,383    75        12%
     Fishkill        170           169          157      0     12        -1%
    Florence        5,300         3,991        2,486  1,448    57       -25%
   Harlingen        3,554        3,429        2,448      0    981        -4%
    Hartford        1,586         2,648        2,202   244    202        67%
    Honolulu         413           591          422    122     47        43%
    Houston        13,116        14,224       12,994     3   1,227        8%
  Houston SPC      10,454        14,363        8,859  5,279   225        37%
    Imperial        3,869         4,311        2,340  1,882    89        11%
  Kansas City       3,337         5,254        3,538  1,329   387        57%
     Krome          6,750         8,507        4,349  4,032   126        26%
   Las Vegas        3,179        4,447        2,817   1,166   464        40%
     LaSalle        4,979        5,998        3,071   2,902    25        20%
Los Angeles (N)    16,209        26,188       21,300    14   4,874       62%
Los Angeles (D)     4,786         4,697       1,939   2,721    37        -2%
   Louisville       1,325         1,860        1,572     7    281        40%
    Memphis         5,143        6,430        5,278     41   1,111       25%
     Miami         11,921        16,575       13,918    53   2,604       39%
  New Orleans       3,866        5,180        4,616      0    564        34%
New York City      18,445        27,131       23,895     5   3,231       47%
     Newark         5,163         8,708       7,872      2    834        69%
     Oakdale        4,206         4,782       2,405   2,329    48        14%
     Omaha          2,993         4,504       3,283    745    476        50%
     Orlando        5,271         8,241       6,012   1,100  1,129       56%
   Otay Mesa        3,284         4,938       2,145   2,751    42        50%
      Otero          350          1,904        1,179   715     10       444%
     Pearsall       6,658         8,168       5,366   2,764    38        23%
  Philadelphia      3,036         4,013        3,493     2    518        32%
    Phoenix         2,721        3,335        2,378      3    954        23%
   Port Isabel      3,895         4,062        2,605  1,394    63         4%
    Portland        1,558         1,357        1,108    13    236        11%
     Saipan           21           115          111      1      3       448%
 Salt Lake City     2,004        1,258          887    110    261       -56%
  San Antonio       6,146         7,999        5,062  1,613  1,324       30%
   San Diego        2,752        2,842        2,125      9    708         3%
 San Francisco     17,127        20,328       15,162  3,171  1,995       19%
    San Juan         251           336          135     17    184        34%
     Seattle        2,687         2,757        2,164     0    593         3%
     Stewart        4,295         7,769        5,021  2,669    79        81%
    T acoma         6,556         6,648        3,185  3,418   45         1%
     T ucson         680           608          489      0    119       -11%
      Ulster         300           241          222      0     19       -20%
     Varick         3,133         3,253        1,451  1,721    81         4%
      York          4,420         5,659        2,568  2,919   172        28%
      Total       316,343       405,947      291,258 78,483 36,206       22%




                                                                                                     AR160
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 169 of 655




          Table 3. Total I-862 Immigration Court Matters Completed by Court and Type
                  FY 2016                             FY 2017                            Rate of
Immigration
                    Total      T otal Initial Case Subsequent Case        Motions Not   Change :             Ke y
  Court                                                            Bonds
                  Matte rs   Matters Completions Completions               Granted    Total Matte rs
    Adelanto        5,227      6,636     1,873            70        4,677     16           27%           25%+ growth
   Arlington        6,877      6,509     4,628           313        1,404    164           -5%
                                                                                                       in T otal Matters
     Atlanta        7,185      7,473     4,873           213        2,015    372            4%
     Aurora         2,108      2,856     1,013            30       1,794      19           35%            Completed
   Baltimore        4,645      4,264     3,066           292         757     149           -8%         25%+ de cre ase
     Batavia        1,903      1,837      562             25        1,244      6           -3%
                                                                                                       in T otal Matters
  Bloomington       2,059      2,795     1,358            84        1,235    118           36%
     Boston         4,579      4,851     2,882           384        1,520     65            6%            Completed
     Buffalo         710        601       497             65           0      39          -15%
   Charlotte       4,652      4,505      3,731           203         479      92           -3%
     Chicago        5,705      7,879     4,688           378        2,699    114           38%
   Cleveland       2,005      2,439      1,522           104         776      37           22%
      Dallas       8,659      8,148      6,574           250       1,140     184           -6%
     Denver          735      1,781      1,336           151         229      65          142%
     Detroit       2,097      2,959      1,629            92       1,138     100           41%
     El Paso         938      1,421      1,214            60          38     109           51%
  El Paso SPC      2,793      2,677      1,421            30       1,203      23           -4%
    Elizabeth      3,780      4,043      1,441            54       2,527      21            7%
      Eloy          5,332      6,685     2,174            48       4,436      27           25%
     Fishkill        125        163       150              6           0       7           30%
    Florence        3,126      2,362      924             21        1,394     23          -24%
   Harlingen        2,338      2,535     1,794           206           0     535            8%
    Hartford        1,214      1,263      898             91         240      34            4%
    Honolulu         521        634       485             33         113       3           22%
    Houston         6,137      7,302     6,776           355           3     168           19%
  Houston SPC       6,037      9,564     4,513            55       4,947      49           58%
    Imperial        2,369      2,434      519             25        1,873     17            3%
  Kansas City       2,156      3,238     1,796           109        1,282     51           50%
     Krome          5,083      7,062     3,002            86        3,899     75           39%
   Las Vegas        2,646      3,766     2,338           216        1,147     65           42%
     LaSalle        3,935      5,016     2,111            30        2,860     15           27%
Los Angeles (N)    11,641     11,807     9,761          1,312         14     720            1%
Los Angeles (D)     3,866      4,265     1,372            63       2,815      15           10%
   Louisville        816        845       751             33           6      55            4%
    Memphis         2,990      3,636     3,267           153          42     174           22%
     Miami          5,833      7,950     6,814           695          51     390           36%
  New Orleans       2,124      2,698     2,496           121           0      81           27%
New York City      14,662     12,887    11,445          1,059          1     382          -12%
     Newark         3,179      3,176     2,801           253           9     113            0%
     Oakdale        2,907      3,850     1,460            21       2,334      35           32%
     Omaha          1,611      2,625     1,697           122         765      41           63%
     Orlando        3,105      5,333     3,780           359        1,056    138           72%
   Otay Mesa        2,094      3,587      764             31       2,772      20           71%
      Otero          238       1,804     1,116             5         679       4          658%
     Pearsall       3,533      4,137     1,420            17        2,685     15           17%
  Philadelphia      1,659      1,871     1,653           155           2      61           13%
    Phoenix         1,797      2,320     2,093           159           3      65           29%
   Port Isabel      2,450      2,599     1,160            36       1,367      36            6%
    Portland         785        614       530             63          13       8          -22%
     Saipan           21         25        18              4           1       2           19%
 Salt Lake City     1,714      1,286      991             89         148      58          -25%
  San Antonio       2,904      5,226     3,157           262        1,481    326           80%
   San Diego        1,306      1,708     1,432           115           6     155           31%
 San Francisco     10,357     10,115     6,267           392        3,268    188           -2%
    San Juan         193        158       105             24          17      12          -18%
     Seattle        2,115      1,806     1,540           167           0      99          -15%
     Stewart        3,799      6,979     4,153            86        2,694     46           84%
    T acoma         5,053      5,866     2,278            39        3,530     19           16%
     T ucson         679        729       672             43           0      14            7%
      Ulster         204        218       199              9           0      10            7%
     Varick         2,468      2,560      892             53       1,598      17            4%
      York         3,451      4,750      1,709           145       2,852      44           38%
      Total       207,230    243,128   149,581         10,164      77,278   6,105          17%




                                                                                                            AR161
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 170 of 655




CASES RECEIVED AND COMPLETED BY TYPE
                          Table 4. Immigration Court Cases Received by Case Type
                      Type of Case           FY 2013         FY 2014        FY 2015            FY 2016       FY 2017
                        Removal              193,689         226,669        189,674            224,962       291,258
                      Credible Fear              1,770        6,507          6,644              7,464         6,532
                   Withholding Only              2,328        3,145          3,061              3,261         3,388
                   Reasonable Fear               1,156        1,778          2,608              2,521         2,476
                      Asylum Only                393           294               255             227              399
                        Rescission                46           31                45              27               37
                      Claimed Status              31           22                21              11                6
             Continued Detention Review           0             3                 2               1                0
                       Deportation                 1            1                 2               1                0
                        NACARA                    2             4                 1               0                0
                          Total              199,416         238,454        202,313            238,475       304,096


       Table 5. Immigration Court Initial and Subsequent Case Completions by Case Type
                                  FY 2013            FY 2014            FY 2015            FY 2016            FY 2017
       Type of Case
                             Initial Subsequent Initial Subsequent Initial Subsequent Initial Subsequent Initial Subsequent
        Deportation           601      1,592     472      1,157     452      1,100     477      1,082     381       818
         Exclusion             48       154       35       103       19       103       35        83       22        62
          Removal           136,680 15,765 124,142 13,188 126,981 12,447 127,689 11,268 149,178                    9,284
        Credible Fear        1,726        0     6,353        0     6,624        2     7,492        0     6,533        0
       Reasonable Fear       1,135        0     1,707        0     2,559        0     2,536        2     2,437        0
       Claimed Status          28         2       22         0       19         0       14         1        4         1
        Asylum Only           307        72      296        75      230        49      200        51      261        64
         Rescission            35         5       28         3       26         5       28         2       33         1
 Continued Detention Review     2         0        2         0       3          0       2          0       0          0
         NACARA                 2         5        1         1       2          0       1          1       3          2
      Withholding Only       1,300       64     2,553      107     2,209      127     2,501      132     2,865      163
           Total              141,864   17,659     135,611   14,634    139,124        13,833   140,975   12,622        161,717    10,395




                                                                                                                                 AR162
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 171 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 172 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 173 of 655




         Table 7. FY 2017 I-862 Changes of Venue and Transfers
              Immigration Court Change s of Ve nue Transfe rs   Total
                    Adelanto          2,327            30       2,357
                   Arlington          2,154          2,053     4,207
                     Atlanta          2,543          2,961     5,504
                     Aurora           1,080            18       1,098
                   Baltimore           915             31        946
                     Batavia           394            442        836
                 Bloomington           216            668        884
                     Boston            432            981       1,413
                     Buffalo           516            110        626
                   Charlotte           660             37        697
                    Chicago           1,845          2,042     3,887
                   Cleveland           324            507        831
                      Dallas           593           2,068     2,661
                     Denver            697            170        867
                     Detroit           303            627        930
                     El Paso          1,648           243       1,891
                  El Paso SPC           20           1,188     1,208
                   Elizabeth            24           1,406     1,430
                      Eloy            1,933             1       1,934
                     Fishkill           28             25         53
                    Florence          1,887            11       1,898
                   Harlingen          3,675           232       3,907
                    Hartford           227            208        435
                    Honolulu            24             50         74
                    Houston           7,335          2,706     10,041
                 Houston SPC           210           5,556     5,766
                    Imperial          1,949          2,146      4,095
                  Kansas City          602            797       1,399
                     Krome            1,765           509       2,274
                   Las Vegas           486            669       1,155
                     LaSalle          1,219           186       1,405
                Los Angeles (N)      3,598            317      3,915
                Los Angeles (D)        148           1,367     1,515
                   Louisville          197            210        407
                   Memphis             559            831       1,390
                     Miami            1,839            23       1,862
                  New Orleans         1,496            10       1,506
                New York City        3,061            232      3,293
                     Newark           1,868           765       2,633
                    Oakdale            826            454       1,280
                     Omaha             250            657        907
                    Orlando            781            464      1,245
                   Otay Mesa           281           1,274     1,555
                      Otero              6            407        413
                     Pearsall          444           3,775     4,219
                  Philadelphia         626            294        920
                    Phoenix           1,443            21       1,464
                   Port Isabel          36           1,242     1,278
                    Portland           265             60        325
                     Saipan              0              0          0
                 Salt Lake City        331            211        542
                  San Antonio        5,723           1,757     7,480
                   San Diego          1,635           279       1,914
                 San Francisco       1,436           2,375     3,811
                    San Juan            57              9         66
                     Seattle           376              3        379
                     Stewart           926              0        926
                    T acoma           1,249             1       1,250
                     T ucson           181              2        183
                      Ulster            64             32         96
                     Varick            123            505        628
                      York            1,093           329       1,422
                      Total          68,949         46,584    115,533




                                                                        AR165
           Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 174 of 655




I-862 ICCS BY COUNTRY OF NATIONALITY
EOIR IJs hear cases from many different nationalities each year.


 Figure 11. About 75 percent                              Figure 11. I-862 ICCs by Nationality
 of I-862 ICCs in FY 2017 were
 cases of nationals from
 Mexico, Guatemala, Honduras,
 or El Salvador.
                                                       0%         20%         40%         60%          80%       100%
 Table 8. In the last five years,
 Mexico, Guatemala, Honduras,                                               Initial Case Completions
                                            Mexico                                    47,309
 El Salvador, China, Ecuador,
                                            Guatemala                               25,016
 Dominican Republic, Cuba,
                                            Honduras                                20,834
 and India were nine of the top
                                            El Salvador                             19,633
 ten countries of nationality.
                                            Other                                   36,789




                         Table 8. I-862 ICCs by Top 25 Countries of Nationality

    Rank        FY 2013              FY 2014               FY 2015               FY 2016               FY 2017
      1          Mexico               Mexico                Mexico                Mexico                Mexico
      2        Guatemala            Guatemala              Honduras             Guatemala             Guatemala
      3        El Salvador           Honduras             Guatemala              Honduras              Honduras
      4         Honduras            El Salvador           El Salvador           El Salvador           El Salvador
      5           China                China                 China                 China                 China
      6            Cuba                 Cuba               Ecuador               Ecuador                 Haiti
      7     Dominican Republic   Dominican Republic    Dominican Republic    Dominican Republic        Ecuador
      8          Jamaica             Ecuador                 India                  Cuba           Dominican Republic
      9          Ecuador               India                  Cuba                 India                  Cuba
     10            India              Jamaica               Jamaica               Jamaica                India
     11         Colombia             Colombia                Haiti               Colombia                Brazil
     12        Philippines             Haiti               Colombia                Haiti                Jamaica
     13            Haiti            Philippines               Peru                 Brazil              Colombia
     14           Brazil                Peru              Philippines             Somalia             Nicaragua
     15            Peru             Nicaragua             Nicaragua             Nicaragua              Romania
     16         Nicaragua              Brazil                Brazil                 Peru                  Peru
     17          Nigeria               Nepal                Somalia                Ghana              Philippines
     18           Russia              Nigeria               Nigeria             Philippines              Nepal
     19           Nepal              Ethiopia              Ethiopia               Nigeria              Pakistan
     20         Pakistan               Russia                Nepal               Pakistan                Ghana
     21         Ethiopia               Egypt              Bangladesh               Nepal                Nigeria
     22           Kenya              Pakistan              Pakistan             Bangladesh              Eritrea
     23          Canada              Vietnam                 Ghana                Canada              Venezuela
     24         Vietnam                Kenya               Vietnam               Romania                Canada
     25           Egypt               Canada                Canada                 Egypt              Cameroon




                                                                                                              AR166
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 175 of 655




I-862 ICCS BY LANGUAGE
In parallel to the many nationalities that come before IJs, there are similarly hundreds of languages in
which hearings are conducted. EOIR provides interpretation services for all aliens in proceedings as
appropriate.


 Figure 12. About 85 percent                                  Figure 12. I-862 ICCs by Language
 of I-862 ICCs in FY 2017 were
 cases of Spanish- or English-
 speaking aliens.

 Table 9. In the last five years,
                                                         0%          20%          40%          60%           80%              100%
 seven of the top ten languages
 were Spanish, English,                                                          Initial Case Completions
                                               Spanish                                    111,321
 Mandarin, Creole, Punjabi,
                                               English                                   16,383
 Arabic, or Russian.
                                               Mandarin                                  4,486
                                               Other                                     17,391




                                 Table 9. I-862 ICCs by Top 25 Languages

 Rank          FY 2013               FY 2014                    FY 2015                  FY 2016                   FY 2017
   1            Spanish               Spanish                    Spanish                  Spanish                   Spanish
   2            English               English                    English                  English                   English
   3          Mandarin              Mandarin                   Mandarin                 Mandarin                  Mandarin
   4     Unknown Language       Unknown Language          Unknown Language         Unknown Language                 Creole
   5            Russian              Russian                     Arabic                   Arabic             Unknown Language
   6            Arabic                Arabic                     Russian                  Punjabi                   Punjabi
   7            Punjabi              Punjabi                     Punjabi                  Russian                 Portuguese
   8            Creole                Creole                     Creole                Portuguese                   Arabic
   9          Portuguese              French                     Somali                    Mam                      Russian
  10            French             Portuguese                    French                   Creole                     Mam
  11            Korean               Korean                    Portuguese                 Somali                    French
  12          Foo Chow                Nepali                     Quiche                   Quiche                    Quiche
  13            Nepali                Somali                     Nepali                   French                    Nepali
  14           Amharic              Foo Chow                     Bengali                  Nepali             T igrigna - Eritrean
  15           T agalog              Amharic                      Mam                   Foo Chow            Romanian-Moldovan
  16    Romanian-Moldovan          Vietnamese                  Foo chow                   Bengali                  Konjobal
  17         Vietnamese              Gujarati                    Korean                  Amharic                    Somali
  18           Gujarati               Quiche                    Amharic                   Korean                    Bengali
  19     T igrigna - Eritrean          Mam                    Vietnamese           T igrigna - Eritrean              Urdu
  20             Urdu                T agalog             T igrigna - Eritrean           Konjobal                 Foo Chow
  21         Indonesian                Urdu                     Gujarati          Romanian-Moldovan                 Korean
  22          Armenian               Albanian                   Albanian                   Urdu                    Albanian
  23            Somali              Armenian                    Konjobal                 Albanian                  Amharic
  24           Albanian            Indonesian                   T agalog               Vietnamese                Vietnamese
   25          T amil           T igrigna - Eritrean             Urdu                   Armenian                   Gujarati




                                                                                                                        AR167
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 176 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 177 of 655




                 Table 10. FY 2017 I-862 Detained ICCs
                       Immigration Court Comple tions
                             Adelanto       1,848
                            Arlington       1,132
                              Atlanta       2,072
                              Aurora        1,001
                            Baltimore        423
                              Batavia        539
                          Bloomington        735
                              Boston         804
                              Buffalo          0
                            Charlotte          8
                             Chicago        1,734
                            Cleveland        547
                               Dallas       3,095
                              Denver          91
                              Detroit        905
                              El Paso        113
                           El Paso SPC     1,421
                            Elizabeth       1,439
                               Eloy         2,152
                              Fishkill       150
                             Florence        921
                            Harlingen         62
                             Hartford        228
                             Honolulu        145
                             Houston          46
                          Houston SPC       4,513
                             Imperial        338
                           Kansas City       687
                              Krome         2,966
                            Las Vegas       1,036
                              LaSalle       2,106
                         Los Angeles (N)      58
                         Los Angeles (D)    1,368
                            Louisville         0
                            Memphis           26
                              Miami          198
                           New Orleans         5
                         New York City         6
                              Newark          2
                             Oakdale        1,459
                              Omaha          695
                             Orlando         729
                            Otay Mesa        750
                               Otero        1,115
                              Pearsall      1,419
                           Philadelphia       11
                             Phoenix          69
                            Port Isabel     1,158
                             Portland         5
                              Saipan           3
                          Salt Lake City     179
                           San Antonio       464
                            San Diego         29
                          San Francisco     1,491
                             San Juan         26
                              Seattle          0
                              Stewart       4,143
                             T acoma        2,276
                              T ucson        379
                               Ulster        199
                              Varick         876
                               York         1,703
                               Total       54,098




                                                                  AR169
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 178 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 179 of 655
     Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 180 of 655




                    Table 12. FY 2017 I-862 ICCs with Applications for Relief
                        Initial Case   Numbe r of Comple tions Pe rce nt with
Immigration Court                                                                    Ke y
                        Comple tions     with Applications     Applications
      Adelanto              1,873                837                45%             >50% of
     Arlington              4,628               1,644               36%
                                                                                completions had
       Atlanta              4,873               1,050               22%
       Aurora               1,013                320                32%           applications
     Baltimore              3,066                981                32%            <15% of
       Batavia               562                 178                32%
                                                                                completions had
   Bloomington              1,358                490                36%
       Boston               2,882               1,496               52%           applications
       Buffalo               497                 208                42%
     Charlotte              3,731                675                18%
      Chicago               4,688               1,530               33%
     Cleveland              1,522                535                35%
        Dallas              6,574               1,243               19%
       Denver               1,336                491                37%
       Detroit              1,629                664                41%
       El Paso              1,214                287                24%
    El Paso SPC             1,421                208                15%
     Elizabeth              1,441                698                48%
        Eloy                2,174                526                24%
       Fishkill              150                  32                21%
      Florence               924                 224                24%
     Harlingen              1,794                540                30%
      Hartford               898                 394                44%
      Honolulu               485                 315                65%
      Houston               6,776               2,735               40%
   Houston SPC              4,513                991                22%
      Imperial               519                 190                37%
    Kansas City             1,796                529                29%
       Krome                3,002               1,283               43%
     Las Vegas              2,338               1,054               45%
       LaSalle              2,111                346                16%
  Los Angeles (N)           9,761               4,663               48%
  Los Angeles (D)           1,372                511                37%
     Louisville              751                  48                 6%
     Memphis                3,267               1,069               33%
       Miami                6,814               2,531               37%
    New Orleans             2,496                337                14%
  New York City            11,445               7,622               67%
       Newark               2,801               1,064               38%
      Oakdale               1,460                265                18%
       Omaha               1,697                 640                38%
      Orlando              3,780                1,815               48%
     Otay Mesa               764                 281                37%
        Otero               1,116                298                27%
       Pearsall             1,420                436                31%
    Philadelphia            1,653                680                41%
      Phoenix               2,093               1,040               50%
     Port Isabel           1,160                 602                52%
      Portland               530                 347                65%
       Saipan                 18                  2                 11%
   Salt Lake City            991                 477                48%
    San Antonio             3,157                890                28%
     San Diego              1,432                451                31%
   San Francisco            6,267               3,199               51%
      San Juan               105                  42                40%
       Seattle              1,540                970                63%
       Stewart              4,153                710                17%
      T acoma               2,278                959                42%
       T ucson               672                 233                35%
        Ulster               199                  66                33%
       Varick                892                 457                51%
        York                1,709                636                37%
        Total             149,581              56,035               37%




                                                                                            AR172
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 181 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 182 of 655




              Table 13. Asylum ICCs by Court for FY 2017
                       Immigration Court Comple tions
                             Adelanto        738
                            Arlington       1,377
                              Atlanta        756
                              Aurora         225
                            Baltimore        831
                              Batavia        145
                          Bloomington        354
                              Boston         861
                              Buffalo         71
                            Charlotte        464
                             Chicago         955
                            Cleveland        409
                               Dallas        793
                              Denver         329
                              Detroit        365
                              El Paso         91
                           El Paso SPC       150
                            Elizabeth        531
                               Eloy          354
                              Fishkill         5
                             Florence        170
                            Harlingen        364
                             Hartford        316
                             Honolulu        289
                             Houston        2,493
                          Houston SPC        546
                             Imperial        143
                           Kansas City       352
                              Krome         1,011
                            Las Vegas        726
                              LaSalle        202
                         Los Angeles (N)    3,697
                         Los Angeles (D)     424
                            Louisville        31
                            Memphis          749
                              Miami         1,740
                           New Orleans       231
                         New York City      7,108
                              Newark         759
                             Oakdale         178
                              Omaha          434
                             Orlando        1,451
                            Otay Mesa        232
                               Otero         277
                              Pearsall       336
                           Philadelphia      500
                             Phoenix         603
                            Port Isabel      477
                             Portland        304
                              Saipan           0
                          Salt Lake City     286
                           San Antonio       808
                            San Diego        382
                          San Francisco     2,643
                             San Juan         10
                              Seattle        887
                              Stewart        541
                             T acoma         776
                              T ucson        156
                               Ulster         13
                              Varick         235
                               York          453
                               Total       43,137




                                                                  AR174
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 183 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 184 of 655
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 185 of 655




                         Table 14. Asylum Decision Rate by Immigration Court

                           Grants                 De nials            O the r Closure s   Administrative   Closure
Immigration Court                                                                                                    Total
                    Number          Rate   Number            Rate   Number         Rate    Number          Rate
      Adelanto         98           13%      498             67%      142          19%         0            0%         738
     Arlington        424           22%      411             21%      542          28%       557           29%        1,934
       Atlanta         23            3%      481             59%      252          31%        55            7%         811
       Aurora          29           13%      147             65%       49          22%         1            0%         226
     Baltimore        355           36%      221             22%      255          26%       166           17%         997
       Batavia         30           21%       83             57%       32          22%         1            1%         146
   Bloomington         53           13%      184             46%      117          29%        50           12%         404
       Boston         332           30%      194             18%      335          31%       235           21%        1,096
       Buffalo         17           18%       30             31%       24          25%        25           26%          96
     Charlotte         32            7%      289             59%      143          29%        22            5%         486
      Chicago         336           29%      294             26%      325          28%       192           17%        1,147
     Cleveland         39            7%      175             33%      195          37%       114           22%         523
        Dallas         74            9%      511             62%      208          25%        34            4%         827
       Denver          97           20%       95             20%      137          28%       157           32%         486
       Detroit         46           11%      184             43%      135          32%        58           14%         423
       El Paso          3            2%       43             25%       45          26%        80           47%         171
    El Paso SPC         4            3%       88             59%       58          39%         0            0%         150
     Elizabeth        199           37%      238             45%       94          18%         0            0%         531
        Eloy            8            2%      186             53%      160          45%         0            0%         354
       Fishkill         0            0%        4             80%        1          20%         0            0%           5
      Florence          4            2%       77             45%       89          52%         0            0%         170
     Harlingen          7            2%       52             14%      305          82%         6            2%         370
      Hartford         96           24%      110             28%      110          28%        84           21%         400
      Honolulu        214           73%       53             18%       22           8%         3            1%         292
      Houston         205            8%     1,736            68%      552          22%        43            2%        2,536
   Houston SPC         39            7%      350             64%      157          29%         1            0%         547
      Imperial         24           16%       79             54%       40          27%         4            3%         147
    Kansas City        59           13%      176             39%      117          26%       105           23%         457
       Krome           55            5%      553             55%      403          40%         2            0%       1,013
     Las Vegas         39            4%      462             48%      225          24%       228           24%         954
       LaSalle          7            3%      147             72%       48          24%         1            0%         203
  Los Angeles (N)     379            6%     1,082            18%     2,236         38%      2,244          38%       5,941
  Los Angeles (D)      34            8%      303             71%       87          21%         0            0%         424
     Louisville         0            0%        4              7%       27          47%        27           47%          58
     Memphis          133           16%      465             54%      151          18%       109           13%         858
       Miami          269           13%      923             45%      548          27%       311           15%        2,051
    New Orleans        24            7%      112             30%       95          26%       137           37%         368
  New York City      3,915          41%     1,000            10%     2,193         23%      2,541          26%        9,649
       Newark         174           18%       98             10%      487          51%       191           20%         950
      Oakdale          22           12%      117             66%       39          22%         0            0%         178
       Omaha           34            6%      187             35%      213          40%        95           18%         529
      Orlando         186           11%      846             52%      419          26%       190           12%        1,641
     Otay Mesa         44           19%      143             61%       45          19%         2            1%         234
        Otero          39           14%      193             70%       45          16%         0            0%         277
       Pearsall        70           21%      211             63%       55          16%         0            0%         336
    Philadelphia      178           29%      129             21%      193          32%       104           17%         604
      Phoenix          71            7%       42              4%      490          50%       370           38%         973
     Port Isabel       39            8%      371             78%       67          14%         0            0%         477
      Portland        100           28%      113             31%       91          25%        57           16%         361
       Saipan           0            0%        0              0%        0           0%         0            0%          0
   Salt Lake City      39           12%      155             46%       91          27%        50           15%         335
    San Antonio       126           14%      468             52%      214          24%        87           10%         895
     San Diego         62           13%      183             40%      137          30%        78           17%         460
   San Francisco     1,300          39%      437             13%      906          27%       670           20%        3,313
      San Juan          5           45%        2             18%        3          27%         1            9%          11
       Seattle        201           20%      496             49%      190          19%       121           12%        1,008
       Stewart         13            2%      441             81%       87          16%         2            0%         543
      T acoma         130           17%      461             59%      185          24%         1            0%         777
       T ucson         17           10%      120             71%       19          11%        12            7%         168
        Ulster          0            0%        6             43%        7          50%         1            7%          14
       Varick          33           14%      124             53%       78          33%         0            0%         235
        York           69           15%      294             65%       90          20%         1            0%         454
        Total       10,654          20%    17,677            34%    14,805         28%      9,626          18%       52,762




                                                                                                               AR177
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 186 of 655




ASYLUM GRANTS BY COUNTRY OF NATIONALITY

Figure 24. In FY 2017, the top               Figure 24. Asylum Grants by Country of Nationality
four nationalities accounted for
57 percent of asylum grants.
China alone accounted for 26
percent of all asylum grants.

Table 15. For each of the five
years, six of the top 10                              0%         20%           40%           60%      80%        100%
countries from which aliens                                                       Asylum Grants
were granted asylum were                   China                                      2,794
China, El Salvador,                        El Salvador                                1,355
Guatemala, India, Nepal, and               Honduras                                    955
Ethiopia.                                  Guatemala                                   951
                                           Other                                      4,599




                    Table 15. Asylum Grants by Top 25 Countries of Nationality

  Rank          FY 2013             FY 2014                FY 2015                  FY 2016             FY 2017
    1            China                China                 China                    China                China
    2            Nepal                India               Guatemala               El Salvador          El Salvador
    3           Ethiopia            Ethiopia              Honduras                 Guatemala            Honduras
    4             India               Nepal                  India                 Honduras            Guatemala
    5            Egypt                Egypt              El Salvador                Mexico              Mexico
    6       Soviet Union           El Salvador              Nepal                     India               India
    7            Eritrea           Guatemala               Ethiopia                  Nepal                Nepal
    8            Russia              Eritrea               Mexico                   Ethiopia             Eritrea
    9         El Salvador        Soviet Union              Somalia                  Somalia            Cameroon
   10         Guatemala             Honduras            Soviet Union                 Eritrea            Ethiopia
   11           Mexico               Somalia                Egypt                    Egypt                Syria
   12         Cameroon                Russia                Eritrea              Soviet Union             Egypt
   13           Pakistan           Cameroon                 Russia                 Cameroon            Bangladesh
   14          Sri Lanka             Mexico                  Syria                Bangladesh          Soviet Union
   15            Guinea             Pakistan             Bangladesh                 Albania             Albania
   16          Honduras            Venezuela              Cameroon                   Russia             Pakistan
   17           Somalia                Iraq                 Nigeria                   Syria               Haiti
   18             Mali               Gambia                Albania               Burkina Faso           Somalia
   19     Moldavia (Moldova)        Sri Lanka                Haiti                  Pakistan             Guinea
   20         Venezuela        Moldavia (Moldova)         Colombia                   Nigeria            Ecuador
   21          Indonesia            Colombia                Gambia                   Ghana            Burkina Faso
   22          Colombia               Syria                Pakistan                   Iran               Ghana
   23           Gambia               Albania                  Iraq           Kirghizia (Kyrgyzstan)     Ukraine
   24         Bangladesh          Burkina Faso          Burkina Faso                 Guinea              Nigeria
   25        Burkina Faso            Nigeria        Kirghizia (Kyrgyzstan)          Ukraine            Venezuela




                                                                                                               AR178
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 187 of 655




CONVENTION AGAINST TORTURE
In 1999, the Department of Justice implemented regulations regarding the Convention Against Torture
and Other Cruel, Inhuman or Degrading Treatment or Punishment (Convention Against Torture or
CAT). There are two forms of protection under the Convention Against Torture, withholding of
removal and deferral of removal.

                        Table 16. Convention Against Torture Cases by Decision
                 Grante d                                                                 Not
                                        De nie d   O the r   Withdrawn   Abandone d                   Total
   Withholding      Deferral   T otal                                                 Adjudicate d
      760             175       935     17,061     25,249      6,455       2,044          14         51,758




                                                                                                     AR179
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 188 of 655




       Table 17. Convention Against Torture Completions by Court
                       Immigration Court Comple tions
                             Adelanto       1,588
                            Arlington       2,269
                              Atlanta        883
                              Aurora         352
                            Baltimore        821
                              Batavia        203
                          Bloomington        405
                              Boston         733
                              Buffalo        163
                            Charlotte        579
                             Chicago         969
                            Cleveland        503
                               Dallas        825
                              Denver         460
                              Detroit        614
                              El Paso        200
                           El Paso SPC       198
                            Elizabeth        717
                               Eloy          806
                              Fishkill        33
                             Florence        517
                            Harlingen        311
                             Hartford        378
                             Honolulu        190
                             Houston        2,094
                          Houston SPC        856
                             Imperial        758
                           Kansas City       467
                              Krome         1,145
                            Las Vegas        973
                              LaSalle        247
                         Los Angeles (N)    3,699
                         Los Angeles (D)     665
                            Louisville        84
                            Memphis          786
                              Miami         2,219
                           New Orleans       354
                         New York City      5,915
                              Newark         791
                             Oakdale         215
                              Omaha          245
                             Orlando        1,863
                            Otay Mesa        846
                               Otero         321
                              Pearsall       539
                           Philadelphia      582
                             Phoenix         393
                            Port Isabel      603
                             Portland        426
                              Saipan           5
                          Salt Lake City     352
                           San Antonio      1,213
                            San Diego        645
                          San Francisco     3,541
                             San Juan          9
                              Seattle       1,002
                              Stewart        639
                             T acoma        1,100
                              T ucson        116
                               Ulster         77
                              Varick         589
                               York          667
                               Total       51,758




                                                                   AR180
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 189 of 655




I-862 APPLICATIONS FOR RELIEF OTHER THAN ASYLUM
In addition to asylum, there is a variety of types of relief from removal available to aliens in
immigration proceedings. These include, but are not limited to, different forms of cancellation of
removal, adjustment of status, and different types of waivers.

                                     Table 18. I-862 Cases Grants of Relief

                   Re lie f Grante d to Lawful
                                                                       Re lie f Grante d to Non-LPR
                  Pe rmane nt Re side nts (LPR)

     Fiscal Ye ar Relief Granted                                                              Subject to Annual Cap of 4,000
                                                  Not Subject to Annual Cap of 4,000 Grants
                                 Cancellation of                                                          Grants
                  Under Section
                                    Removal      Adjustment of Suspension of Cancellation      Suspension of Cancellation
                      212(c)
                                                 Status to LPR Deportation       of Removal     Deportation     of Removal
        FY 13          667           3,874           5,033           71              325             0             4,031
        FY 14          551           3,220           3,281           69              275             2             3,847
        FY 15          439           2,592           2,198           53              279             2             3,827
        FY 16          385           2,239           1,854           31              247             1             3,735
        FY 17          401           2,202           1,860           54              304             0             3,716




                                                                                                                      AR181
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 190 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 191 of 655




         Table 19. I-862 In Absentia Orders and ICCs by Respondent Type
                                              Ne ve r
                                    All                   Re le ase d   UAC      Asylum
  FY       De cision Subse t                 De taine d
                                   Case s                  Case s       Case s    Case s
                                              Case s
            In Absentia Orders     18,747     10,394        8,278         836    1,742
 FY 13
         Initial Case Completion   136,761    51,152       26,798        2,565   28,459
            In Absentia Orders     23,440     13,676        9,662       1,882    1,748
 FY 14
         Initial Case Completion   124,238    46,874       26,223        3,576   27,584
            In Absentia Orders     35,166     24,646       10,464       6,481    1,847
 FY 15
         Initial Case Completion   127,350    59,550       27,442       13,435   27,644
            In Absentia Orders     32,755     23,437        9,254       6,191    3,017
 FY 16
         Initial Case Completion   128,145    62,852       25,380       15,095   33,082
            In Absentia Orders     41,384     30,010       11,292       6,759    4,776
 FY 17
         Initial Case Completion   149,436    67,966       27,376       13,872   43,013




                                                                                           AR183
        Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 192 of 655




IMMIGRATION JUDGE HIRING
To better manage its caseload, EOIR focused on increased hiring of immigration judges in FY 2017.


 Figure 26. The number                        Figure 26. Immigration Judge Hiring
 of IJs on board
 increased 17 percent in                       400
 FY 2017.
                                               350

                                               300

                                               250

                                               200

                                               150

                                               100

                                                50

                                                    0
                                                         FY   FY   FY   FY   FY   FY   FY   FY
                                                        2010 2011 2012 2013 2014 2015 2016 2017
                                  Total IJs Hired        17   39   4    8    0    20   56   64
                                  Total IJs on Board    245   273   267   262   249   254   289    338




                                                                                                  AR184
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 193 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 194 of 655
           Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 195 of 655




APPEALS FROM IJ DECISIONS COMPLETED BY COUNTRY OF NATIONALITY
BIA hears appeals from IJ decisions involving hundreds of nationalities. Appeals from IJ decisions
arise primarily in cases of aliens from Mexico and Central America.


 Figure 29. Over half of               Figure 29. Completed Appeals from IJ Decisions by Nationality
 completed appeals from IJ
 decisions involve an alien
 from one of three countries.
                                                       0%           20%        40%         60%        80%         100%
 Table 21. For the past five
 years, nine countries ranked                                                      Completions
 among the top ten: Mexico, El              Mexico                                   7,737
 Salvador, Guatemala,                       El Salvador                               3,958
 Honduras, China, India, Haiti,             Guatemala                                 2,857
                                            Honduras                                  2,584
 Jamaica, and Dominican
                                            Other                                    10,098
 Republic.


                Table 21. BIA Appeals from ICCs by Top 25 Countries of Nationality

    Rank         FY 2013             FY 2014                  FY 2015              FY 2016              FY 2017
     1           Mexico               Mexico                   Mexico               Mexico               Mexico
      2           China                China                 El Salvador          El Salvador          El Salvador
      3        El Salvador          El Salvador                 China                China             Guatemala
      4        Guatemala            Guatemala                Guatemala            Guatemala             Honduras
      5         Honduras             Honduras                 Honduras             Honduras               China
      6            India               India                    India                India                India
      7         Colombia              Jamaica                   Haiti                Haiti                Haiti
      8          Jamaica             Colombia                  Jamaica              Jamaica              Jamaica
      9         Indonesia              Haiti                  Colombia         Dominican Republic   Dominican Republic
     10     Dominican Republic   Dominican Republic       Dominican Republic       Colombia             Ecuador
     11            Haiti               Brazil                   Brazil            Bangladesh            Colombia
     12           Brazil             Indonesia                 Nigeria              Ecuador            Bangladesh
     13          Pakistan             Nigeria                  Ecuador               Brazil               Brazil
     14           Nigeria               Peru                 Philippines            Nigeria              Nigeria
     15        Venezuela              Pakistan                   Peru             Philippines             Ghana
     16        Philippines            Ecuador                 Indonesia               Peru             Philippines
     17          Ecuador            Philippines              Nicaragua             Indonesia            Pakistan
     18            Peru                Kenya                 Bangladesh            Armenia               Somalia
     19           Kenya             Venezuela                 Pakistan            Nicaragua                Peru
     20        Nicaragua            Nicaragua                   Nepal                Ghana             Nicaragua
     21          Armenia               Ghana                    Kenya                Nepal             Venezuela
     22           Nepal                Russia                 Armenia              Pakistan               Kenya
     23          Albania               Nepal                 Venezuela            Venezuela            Cameroon
     24           Russia              Albania                   Russia               Kenya                 Cuba
     25           Ghana              Armenia                    Ghana               Albania               Nepal




                                                                                                                AR187
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 196 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 197 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 198 of 655
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 199 of 655




OFFICE OF THE CHIEF ADMINISTRATIVE HEARING OFFICER
TOTAL CASES RECEIVED AND COMPLETED
OCAHO is headed by the Chief Administrative Hearing Officer, who is responsible for the general
supervision of administrative law judges (ALJs), management of OCAHO and review of ALJ
decisions relating to illegal hiring, employment eligibility verification violations and document fraud.
OCAHO’s ALJs hear cases and adjudicate issues arising under provisions of the INA relating to:

      Knowingly hiring, recruiting or referring for a fee unauthorized aliens, or the continued
       employment of unauthorized aliens, failure to comply with employment eligibility verification
       requirements, and/or requiring indemnity bonds from employees in violation of section 274A
       of the INA (employer sanctions provisions);
      Unfair immigration-related employment practices in violation of section 274B of the INA (anti-
       discrimination provisions); and
      Immigration-related document fraud in violation of section 274C of the INA (document fraud
       provisions).

Employer sanctions and document fraud complaints are brought by the U.S. Department of Homeland
Security. Anti-discrimination complaints may be brought by the U.S. Department of Justice’s
Immigrant and Employee Rights Section or private litigants. All final agency decisions may be
appealed to the appropriate federal circuit court of appeals.




                                                                                               AR191
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 200 of 655
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 201 of 655




FREEDOM OF INFORMATION ACT (FOIA)
FOIA RECEIPTS

Figure 35. Since FY                           Figure 35. FOIA Receipts
2013, the number of
FOIA requests received   50,000
by EOIR has increased    45,000
by about 73 percent.     40,000
                         35,000
                         30,000
                         25,000
                         20,000
                         15,000
                         10,000
                          5,000
                              0
                                    FY 2013     FY 2014    FY 2015       FY 2016   FY 2017
                         Receipts   25,336      26,614     31,513        35,500    43,859




                                                                                     AR193
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 202 of 655




Executive Office for Immigration Review
Planning, Analysis, and Statistics Division


Asylum Median Processing Time (I-862 & I-863 Initial Case
Completions).
Date Range: October 1, 2014 through June 30, 2019
Date of Data Run: July 12, 2019

Asylum Median Processing Time (I-862 & I-863 Initial Case
Completions).


            Fiscal Year                 Asylum Median Processing Time
             FY 2015                             713 days
             FY 2016                             589 days
             FY 2017                             623 days
             FY 2018                             765 days
 FY 2019 (through June 30, 2019)                 812 days




                                                                        AR194
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 203 of 655




                             PRESIDENTIAL MEMORANDA



 Presidential Memorandum on Additional
 Measures to Enhance Border Security and
Restore Integrity to Our Immigration System
                                    Issued on: April 29, 2019

MEMORANDUM FOR THE ATTORNEY GENERAL
THE SECRETARY OF HOMELAND SECURITY

SUBJECT: Additional Measures to Enhance Border Security
and Restore Integrity to Our Immigration System

By the authority vested in me as President by the Constitution and the laws of the United States
of America, and to ensure the safety and territorial integrity of the United States as well as to
ensure that the Nation’s immigration laws are faithfully executed, it is hereby ordered as follows:

Section 1. Purpose. As noted in Proclamations 9822 and 9842 of November 9, 2018, and
February 7, 2019, respectively, our immigration and asylum system is in crisis as a consequence
of the mass migration of aliens across our southern border. In Proclamation 9844 of February
15, 2019, I declared a national emergency to address the security and humanitarian crisis at that
border. That emergency continues to grow increasingly severe. In March, more than 100,000
inadmissible aliens were encountered seeking entry into the United States. Many aliens travel in
large caravans or other large organized groups, and many travel with children. The extensive
resources required to process and care for these individuals pulls U.S. Customs and Border
Protection personnel away from securing our Nation’s borders. Additionally, illicit
organizations benefit financially by smuggling illegal aliens into the United States and
encouraging abuse of our asylum procedures. This strategic exploitation of our Nation’s
humanitarian programs undermines our Nation’s security and sovereignty. The purpose of this
memorandum is to strengthen asylum procedures to safeguard our system against rampant abuse
of our asylum process.

Sec. 2. Policy. It is the policy of the executive branch to manage our humanitarian immigration
programs in a safe, orderly manner that provides access to relief or protection from removal from
the United States for aliens who qualify, and that promptly denies benefits to and facilitates the
removal of those who do not.

Sec. 3. Further Steps to Enhance the Integrity and Efficiency of the Existing Asylum
System. Within 90 days of the date of this memorandum, the Attorney General and the Secretary
of Homeland Security, as applicable, shall take all appropriate actions to:



                                                                                           AR195
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 204 of 655




(a) propose regulations to ensure that aliens who receive positive fear determinations pursuant to
section 235(b)(1) of the Immigration and Nationality Act (INA) (8 U.S.C. 1225(b)(1)) or section
2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (8 U.S.C. 1231 note) are
placed in proceedings conducted under 8 CFR 208.2(c)(1) and 1208.2(c)(1) or, if not eligible for
asylum, are placed in proceedings conducted under 8 CFR 208.2(c)(2) and 1208.2(c)(2);

(b) propose regulations to ensure that, absent exceptional circumstances, all asylum applications
adjudicated in immigration court proceedings receive final administrative adjudication, not
including administrative appeal, within 180 days of filing, in accordance with section
208(d)(5)(A)(iii) of the INA (8 U.S.C. 1158(d)(5)(A)(iii));

(c) propose regulations setting a fee for an asylum application not to exceed the costs of
adjudicating the application, as authorized by section 208(d)(3) of the INA (8 U.S.C. 1158(d)(3))
and other applicable statutes, and setting a fee for an initial application for employment
authorization for the period an asylum claim is pending; and

(d) propose regulations under section 208(d)(2) of the INA (8 U.S.C. 1158(d)(2)) and other
applicable statutes to bar aliens who have entered or attempted to enter the United States
unlawfully from receiving employment authorization before any applicable application for relief
or protection from removal has been granted, and to ensure immediate revocation of employment
authorization for aliens who are denied asylum or become subject to a final order of removal.

Sec. 4. Allocation of Immigration Officers. The Secretary of Homeland Security shall
reprioritize the assignment of immigration officers and any other employees of the Department
as the Secretary deems necessary and appropriate to improve the integrity of adjudications of
credible and reasonable fear claims, to strengthen the enforcement of the immigration laws, and
to ensure compliance with the law by those aliens who have final orders of removal.

Sec. 5. General Provisions. (a) Nothing in this memorandum shall be construed to impair or
otherwise affect:

(i) the authority granted by law to an executive department or agency, or the head thereof; or

(ii) the functions of the Director of the Office of Management and Budget relating to budgetary,
administrative, or legislative proposals.

(b) This memorandum shall be implemented in a manner consistent with applicable law and
subject to the availability of appropriations.

(c) This memorandum is not intended to, and does not, create any right or benefit, substantive or
procedural, enforceable at law or in equity by any party against the United States, its
departments, agencies, or entities, its officers, employees, or agents, or any other person.

                                     DONALD J. TRUMP




                                                                                          AR196
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 205 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 206 of 655
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 207 of 655




                                            FACT SHEETS


    Our Nation’s Weak Asylum Laws are
  Encouraging an Overwhelming Increase In
            Illegal Immigration
                                           IMMIGRATION

                                      Issued on: November 1, 2018

“We will not rest until our border is secure, our citizens are safe, and we finally end the
immigration crisis once and for all.”

President Donald J. Trump

MISUSED ASYLUM LAWS: Flaws in our asylum system allow illegal aliens with meritless
claims to cross our borders and remain here for years.

   x    Our Nation’s asylum laws have allowed illegal aliens with meritless claims to easily enter and
        stay in the United States while awaiting legal proceedings.
   x    Asylum seekers at the border only have to meet the low bar for establishing a “credible fear” of
        returning under which they must show a “possibility” to qualify for asylum.
            o   Aliens who claim a credible fear of returning do not have to provide any verification or
                corroboration of their claims in order to receive a positive determination and be released
                into the interior of the United States.
   x    As a result, illegal aliens with meritless cases that are released from detention are able to remain
        in our communities for years, while their cases are litigated in immigration courts.


AN OVERWHELMING SURGE: Our country faces a growing and overwhelming surge of
illegal aliens seeking to take advantage of our weak asylum laws.

   x    Today, approximately one in 10 illegal aliens arriving at our southern border claims a credible
        fear of return, up from one out of every 100 prior to 2013.
            o   Since 2010, these claims have spiked by 1,700 percent.




                                                                                                     AR199
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 208 of 655



            o   This staggering increase has contributed to a backlog of hundreds of thousands of cases
                in our immigration courts.
   x    This surge is only growing, with reports showing that asylum requests at the southern border have
        recently increased from 1,500 per week to approximately 2,000 per week.
   x    U.S. Citizenship and Immigration Services (USCIS) processed approximately 100,000 credible
        fear claims this last fiscal year (FY), surpassing the 94,000 record set in FY 2016.
            o   In FY 2018, USCIS received approximately 106,000 new asylum requests from those
                admitted legally, compared to only 25,500 in 2008.
            o   Immigration courts received approximately 160,000 asylum requests in FY 2018,
                compared to only 42,000 in FY 2008.


A DRIVING FACTOR IN ILLEGAL IMMIGRATION: The standards that apply to the
credible fear process is a major driver of our Nation’s immigration crisis.

   x    While there has been an enormous spike in credible fear-initiated claims, relatively few asylum
        claims have ultimately been found to be meritorious.
   x    Approximately 80 percent of aliens arriving from Guatemala, Honduras, and El Salvador passed
        initial credible fear screenings, but only 15 percent of those were granted asylum.
   x    There has been a major increase in the number of illegal alien family units arriving at our border
        and family units now make up a significant percentage of credible fear claims.
            o   The number of family units apprehended by U.S. Customs and Border Protection has
                increased 620 percent during the past five years.
            o   Family units make up about 40 percent of all credible fear-initiated asylum claims.
            o   As a result of loopholes, nearly all asylum seekers in family units are permitted by the
                Department of Homeland Security to remain in the United States, pending their asylum
                hearing.




                                                                                                   AR200
         Case 1:19-cv-03640-KBJ
Case 2:85-cv-04544-DMG-AGR      Document
                              Document 69035-3
                                            FiledFiled 01/27/20
                                                  09/27/19      Page
                                                             Page 1 of 209 of 655
                                                                       2 Page   ID #:33642

     



                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                              81,7('67$7(6',675,&7&2857
                             &(175$/',675,&72)&$/,)251,$
                                                     
                                                      
   -(11</,6(77()/25(6et al.                    &DVH1R&9'0* $*5[ 
                                                       
                     3ODLQWLIIV                 
                                                       3(50$1(17,1-81&7,21
              Y                                 
                                                     
                                                    
     :,//,$03%$55$WWRUQH\                       
   *HQHUDORIWKH8QLWHG6WDWHVet al.           
                                                      
                           'HIHQGDQWV         
   
     

            2Q6HSWHPEHUWKH&RXUWHQWHUHGDQ2UGHUJUDQWLQJ3ODLQWLIIV¶0RWLRQWR

     (QIRUFHDQGGHQLHG'HIHQGDQWV¶0RWLRQWR7HUPLQDWHWKHFlores6HWWOHPHQW$JUHHPHQW

     >'RF@

           $FFRUGLQJO\,7,6+(5(%<25'(5('DVIROORZV

     

                     7KH Flores 6HWWOHPHQW $JUHHPHQW UHPDLQV LQ HIIHFW DQG KDV QRW EHHQ
                     WHUPLQDWHG
              
                     %HFDXVH WKH UHJXODWLRQV SXEOLVKHG RQ $XJXVW   HQWLWOHG
                     ³$SSUHKHQVLRQ 3URFHVVLQJ &DUH DQG &XVWRG\ RI $OLHQ 0LQRUV DQG
                     8QDFFRPSDQLHG &KLOGUHQ´  )HG 5HJ ± ³WKH 1HZ
                       5HJXODWLRQV´  IDLO WR LPSOHPHQW DQG DUH LQFRQVLVWHQW ZLWK WKH UHOHYDQW




                                                                                     AR201
         Case 1:19-cv-03640-KBJ
Case 2:85-cv-04544-DMG-AGR      Document
                              Document 69035-3
                                            FiledFiled 01/27/20
                                                  09/27/19      Page
                                                             Page 2 of 210 of 655
                                                                       2 Page   ID #:33643

     



                  DQG VXEVWDQWLYH WHUPV RI WKH Flores 6HWWOHPHQW $JUHHPHQW LQFOXGLQJ
                   3DUDJUDSKV  DQG  RI WKH $JUHHPHQW 'HIHQGDQWV VKDOO FRQWLQXH WR
                  FRPSO\ ZLWK WKH Flores 6HWWOHPHQW $JUHHPHQW XQWLO WKH\ SXEOLVK ILQDO
                  UHJXODWLRQV LQ FRPSOLDQFH ZLWK WKH $JUHHPHQW LQFOXGLQJ 3DUDJUDSKV 
                   DQGDQG

     
                'HIHQGDQWV DUH SHUPDQHQWO\ HQMRLQHG IURP DSSO\LQJ LPSOHPHQWLQJ RU
                  HQIRUFLQJWKH1HZ5HJXODWLRQV
     
    '$7('6HSWHPEHU
                                                         
                                                                   '2//<0*((
                                                            81,7('67$7(6',675,&7-8'*(
                                                 






















                                                                               AR202
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 211 of 655
44392           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

DEPARTMENT OF HOMELAND                        changes and builds on the government’s           A. Section-by-Section Discussion of the
SECURITY                                      extensive experience working under the              DHS Proposed Rule, Public Comments,
                                              FSA. Most prominently, in response to               and the Final Rule
8 CFR Parts 212 and 236                       great difficulty working under the state-        B. Section-by-Section Discussion of the
                                                                                                  HHS Proposed Rule, Public Comments,
                                              licensing requirement for family                    and the Final Rule
DEPARTMENT OF HEALTH AND                      residential centers, the final rule creates      C. Other Comments Received
HUMAN SERVICES                                an alternative to the existing licensed        VI. Statutory and Regulatory Requirements
                                              program requirement for ICE family               A. Executive Orders 12866 and 13563:
45 CFR Part 410                               residential centers, so that ICE may use            Regulatory Review
RIN 1653–AA75, 0970–AC42                      appropriate facilities to detain family          B. Regulatory Flexibility Act
                                              units together during their immigration          C. Small Business Regulatory Enforcement
Apprehension, Processing, Care, and           proceedings, consistent with applicable             Fairness Act of 1996
Custody of Alien Minors and                   law.                                             D. Unfunded Mandates Reform Act of 1995
Unaccompanied Alien Children                                                                   E. Congressional Review Act
                                              DATES: Effective October 22, 2019.
                                                                                               F. Paperwork Reduction Act
AGENCY:  U.S. Immigration and Customs         ADDRESSES: Comments and related                  G. Executive Order 13132: Federalism
Enforcement (ICE), U.S. Department of         materials received from the public, as           H. Executive Order 12988: Civil Justice
Homeland Security (DHS); U.S. Customs         well as background documents                        Reform
and Border Protection (CBP), DHS;             mentioned in this preamble as being              I. Executive Order 13211: Actions
                                              available in the docket, are part of                Concerning Regulations That
Office of Refugee Resettlement (ORR),
                                              docket DHS Docket No. ICEB–2018–                    Significantly Affect Energy Supply,
Administration for Children and                                                                   Distribution, or Use
Families (ACF), U.S. Department of            0002. For access to the online docket, go
                                                                                               J. National Environmental Policy Act
Health and Human Services (HHS).              to https://www.regulations.gov and
                                                                                                  (NEPA)
ACTION: Final rule.                           enter this rulemaking’s eDocket number:          K. Executive Order 12630: Governmental
                                              DHS Docket No. ICEB–2018–0002 in the                Actions and Interference With
SUMMARY:   This final rule amends             ‘‘Search’’ box.                                     Constitutionally Protected Property
regulations relating to the apprehension,     FOR FURTHER INFORMATION CONTACT:                    Rights
processing, care, custody, and release of        For DHS: Office of Policy and                 L. Executive Order 13045: Protection of
alien juveniles. The rule replaces            Planning, U.S. Immigration and                      Children From Environmental Health
regulations that were promulgated in          Customs Enforcement, Department of                  Risks and Safety Risks
1988 in response to a lawsuit filed in        Homeland Security, 500 12th Street SW,           M. National Technology Transfer and
1985 against the Attorney General and         Washington, DC 20536. Telephone 202–                Advancement Act
the Department of Justice’s legacy U.S.                                                        N. Family Assessment
                                              732–6960 (not a toll-free number).             List of Subjects and Regulatory Amendments
Immigration and Naturalization Service           For HHS: Division of Policy, Office of
(INS), in Flores v. Meese. In January         the Director, Office of Refugee                I. Table of Abbreviations
1997, the parties reached a                   Resettlement, Administration for
                                                                                             ACF—Administration for Children and
comprehensive settlement agreement,           Children and Families, by email at                Families
referred to as the Flores Settlement          UACPolicy@acf.hhs.gov. Office of               BPA—U.S. Border Patrol Agent
Agreement (FSA). The FSA, as modified         Refugee Resettlement, 330 C Street SW,         CBP—U.S. Customs and Border Protection
in 2001, provides that it will terminate      Washington, DC 20201. Telephone 202–           DHS—U.S. Department of Homeland
forty-five days after publication of final    401–9246.                                         Security
regulations implementing the                  SUPPLEMENTARY INFORMATION:                     DOJ—U.S. Department of Justice
agreement. Since 1997, intervening                                                           EOIR—Executive Office for Immigration
legislation, including the Homeland           Table of Contents                                 Review
Security Act of 2002 (HSA) and the            I. Table of Abbreviations                      FRC—Family Residential Center
                                              II. Executive Summary                          FSA—Flores Settlement Agreement
William Wilberforce Trafficking Victims
                                                 A. Purpose of the Regulatory Action         HHS—U.S. Department of Health and Human
Protection Reauthorization Act of 2008                                                          Services
(TVPRA), have significantly altered the          B. Legal Authority
                                                 C. Costs and Benefits                       HSA—Homeland Security Act of 2002
governing legal authorities relating to          D. Effective Date                           ICE—U.S. Immigration and Customs
the detention, custody, processing, and       III. Background and Purpose                       Enforcement
release of alien juveniles. This final rule      A. History                                  IIRIRA—Illegal Immigration Reform and
adopts regulations that implement the            1. The Flores Settlement Agreement             Immigrant Responsibility Act of 1996
relevant and substantive terms of the            2. The Reorganization of the Immigration    INA—Immigration and Nationality Act
FSA, consistent with the HSA and the                and Naturalization Service               INS—Immigration and Naturalization Service
                                                 3. The Change in Migration and the          JFRMU—Juvenile and Family Residential
TVPRA, with some modifications
                                                    Creation of the Family Residential          Management Unit
discussed further below to reflect                                                           OFO—Office of Field Operations, U.S.
                                                    Centers
intervening statutory and operational            B. Authority                                   Customs and Border Protection
changes while still providing similar            1. Statutory and Regulatory Authority       OMB—Office of Management and Budget
substantive protections and standards.           2. Flores Settlement Agreement              ORR—Office of Refugee Resettlement, U.S.
The final rule satisfies the basic purpose          Implementation                              Department of Health and Human Services
of the FSA in ensuring that all alien            3. Recent Court Orders                      PREA—Prison Rape Elimination Act of 2003
juveniles in the government’s custody            C. Basis and Purpose of Regulatory Action   TVPRA—William Wilberforce Trafficking
pursuant to its authorities under the            1. Need for Regulations Implementing the       Victims Protection Reauthorization Act of
                                                    Relevant and Substantive Terms of the       2008
immigration laws are treated with
                                                    FSA                                      UAC(s)—Unaccompanied Alien Child(ren)
dignity, respect, and special concern for        2. Purpose of the Regulations               USCIS—U.S. Citizenship and Immigration
their particular vulnerability as minors,        D. Severability                                Services
while doing so in a manner that is            IV. Summary of Changes in the Final Rule       USBP—U.S. Border Patrol, U.S. Customs and
workable in light of subsequent               V. Discussion of Public Comments and              Border Protection
statutory, factual, and operational                 Responses                                YTD—Year to Date


                                                                                                                         AR203
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 212 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                         44393

II. Executive Summary                        FSA was not designed to address the          internal cross-reference to 8 CFR
                                             current-day circumstances presented by       235.3(b). Eliminating that cross-
A. Purpose of the Regulatory Action
                                             accompanied minors. See Flores, 828          reference is required to clarify that the
   On September 7, 2018, the                 F.3d 898, 906 (9th Cir. 2016) (‘‘the         provisions in § 235.3(b) governing the
Department of Homeland Security              parties gave inadequate attention to         parole of aliens in expedited removal
(DHS) and the Department of Health and       some potential problems of                   proceedings (i.e., those pending a
Human Services (HHS), (the                   accompanied minors’’). The FSA’s             credible fear determination or who have
‘‘Departments’’) published a notice of       application to accompanied minors has        been ordered removed in the expedited
proposed rulemaking (NPRM or                 created a series of operational              removal process but still await removal)
proposed rule) that would amend              difficulties for DHS, most notably with      apply to all such aliens, including
regulations related to the Apprehension,     respect to a state-licensing requirement     minors in DHS custody, and not just
Processing, Care, and Custody of Alien       for an ICE Family Residential Center         adults. The current cross-reference to
Minors and Unaccompanied Alien               (FRC) in which such parents/legal            § 235.3(b) within § 212.5(b) is confusing
Children. See Apprehension,                  guardians may be housed together with        because it suggests, incorrectly, that the
Processing, Care, and Custody of Alien       their children during immigration            more flexible parole standards in
Minors and Unaccompanied Alien               proceedings, the need for custody of         § 212.5(b) might override the provisions
Children; Proposed Rule, 83 FR 45486         parents and accompanied minors as            in § 235.3(b) that govern parole when
(Sept. 7, 2018). The proposed rule           required by the immigration laws in          any alien, including a minor, is in
provided a 60-day public comment             certain circumstances, and avoiding the      expedited removal proceedings.
period ending on November 6, 2018.           need to separate families to comply with        Many commenters expressed concern
   This final rule adopts the proposed       the FSA when immigration custody is          about a more restrictive parole standard
rule, with some changes in response to       necessary for a parent.                      that would allow minors in expedited
comments. The final rule parallels the         Additionally, changes to the               removal proceedings who have not yet
relevant and substantive terms of the        operational environment since 1997, as       been found to have a credible fear of
Flores Settlement Agreement (FSA),           well as the enactment of the HSA and         persecution (or who have been found to
with changes as are necessary to             the TVPRA, have rendered some of the         lack such a fear) to be paroled only on
implement closely-related provisions of      substantive terms of the FSA outdated        the basis of medical emergency or law
the Homeland Security Act of 2002            or unsuited to current conditions at the     enforcement necessity, the same
(HSA), Public Law 107–296, sec. 462,         border, similarly making simultaneous        standards applicable to adult aliens in
116 Stat. 2135, 2202, and the William        compliance with the HSA, the TVPRA,          expedited removal proceedings, while
Wilberforce Trafficking Victims              other immigration laws, and the FSA          their credible fear claim remains
Protection Reauthorization Act of 2008       problematic without modification.            pending.
(TVPRA), Public Law 110–457, title II,       These provisions are designed to                Many commenters expressed concern
subtitle D, 122 Stat. 5044.                  implement the substantive and                about this standard, but it draws from
   This final rule also takes into account   underlying purpose of the FSA, by            the statute, which imposes a uniquely
changes in factual circumstances since       ensuring that alien juveniles detained       strong detention mandate for aliens in
the time the FSA was approved in 1997        by DHS pursuant to the immigration           this cohort: such aliens ‘‘shall be
as well as extensive experience over the     laws, and UACs who are transferred to        detained pending a final determination
past twenty years operating the              the temporary care and custody of HHS,       of credible fear of persecution and, if
immigration system under the FSA. The        are provided protections that are            found not to have such a fear, until
rule thus reflects the operational           substantively parallel to protections        removed.’’ INA 235(b)(1)(B)(iii)(IV).
environment and ensures that the             under the FSA, taking into account           Some commenters stated that
regulations accomplish a sound and           intervening developments and changed         accompanied minors would no longer
proper implementation of governing           circumstances. The Departments have          be eligible for parole, which is incorrect,
Federal statutes—including statutes          also considered comments from the            as they will be eligible under the same
requiring DHS to retain custody of           public, and this rule incorporates some      standard as adults in the same position.
aliens arriving at or crossing our borders   adjustments from the proposed                Additionally, other commenters
without inspection during the pendency       regulations based on those comments.         mistakenly expressed that the FSA
of immigration proceedings. It carefully     The primary purpose of this rule is to       guaranteed parole, which it does not,
considers public comments, and sets          codify the purposes of the FSA in            nor does it provide a standard for
forth for DHS a sustainable operational      regulations, namely, to establish            parole. ICE will continue to exercise its
model of immigration enforcement, and        uniform standards for the custody and        parole authority, on a case-by-case basis,
for HHS, codifies existing policies,         care of alien juveniles during their         in appropriate circumstances, including
procedures, and practices related to the     immigration proceedings and to ensure        when a family unit establishes credible
temporary care and custody of UACs.          they are treated with dignity and            fear of persecution or torture. The final
   For example, one shift since the FSA      respect. The rule accordingly                rule preamble responds to these
entered into force in 1997 has been the      implements the FSA.                          misconceptions, and the final regulatory
2015 judicial interpretation of the                                                       text in § 236.3(j)(4) takes into account
agreement as applying to accompanied         Summary of Key Provisions of the Final       respondents’ concerns by stating clearly
minors, i.e., juveniles encountered with     Rule                                         that parole for minors who are detained
their parents or legal guardians. DHS           As part of the process of codifying the   pursuant to section 235(b)(1)(B)(ii) of
strongly disagrees with that                 purpose of the FSA into regulations, the     the INA or 8 CFR 235.3(c) will generally
interpretation and disagrees that the        final rule clarifies and improves certain    serve an urgent humanitarian reason if
FSA provisions were suited to handling       policies and practices related to:           DHS determines that detention is not
the challenging circumstances that are                                                    required to secure the minor’s
presented—in exponentially more cases        v Parole                                     appearance before DHS or the
than in 1997—when aliens are                   In the NPRM, DHS proposed to               immigration court, or to ensure the
apprehended in family units. Indeed,         amend 8 CFR 212.5(b), Parole of aliens       minor’s safety of the safety of others.
the Federal courts have agreed that the      into the United States, by removing an       DHS may also consider aggregate and


                                                                                                                     AR204
                Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 213 of 655
44394             Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

historical data, officer experience,                 provide materially identical standards                and inspection processes to address the
statistical information, or any other                for these facilities as what the FSA and              commenters’ underlying concern, to
probative information in making these                state licensing would otherwise require,              emphasize the important role third
determinations.                                      and thus implement the underlying                     parties play in this process, and to
                                                     purpose of the FSA’s licensing                        underscore DHS’s commitment to
v Licensing
                                                     requirement, and in turn to allow                     ensuring that individuals in FRCs are
   Under the FSA, facilities that house              families to remain together during their              indeed held in appropriate conditions
children must be licensed ‘‘by an                    immigration proceedings in an                         and treated with dignity and respect.
appropriate State agency to provide                  appropriate environment.                                 The licensing change does not impact
residential, group, or foster care services             Commenters stated that DHS has                     CBP facilities. Under the FSA, juveniles
for dependent children.’’ FSA paragraph              previously not shared the results of                  are transferred to licensed facilities ‘‘in
6. The state-licensing requirement is                third-party audits. While ICE has                     any case in which [DHS] does not
sensible for unaccompanied alien                     publicly posted the results of all facility           release a minor . . . .’’ FSA paragraph
children (UACs), because all States have             inspection reports submitted by third-                19. Thus, the only facilities which must
licensing processes for the housing of               party contractors within 60 days of                   be licensed under the FSA are those
unaccompanied juveniles who are by                   inspection since May 2018, these posts                facilities to which juveniles are
definition ‘‘dependent children,’’ and               have not included results of FRC                      transferred following their initial
accordingly the rule does not change                 inspections. See Facility Inspections,                encounter. Facilities at which juveniles
that requirement for those juveniles. But            https://www.ice.gov/facility-inspections              are held immediately following their
the need for the license to come                     (last updated Mar. 15, 2019). To directly             arrest, including CBP holding facilities,
specifically from a ‘‘State agency’’                 address the commenters’ concerns, the                 are governed by paragraph 12 of the
(rather than a Federal agency) is                    final rule provides that third-party                  FSA, and are not required to be licensed
problematic for DHS now that the FSA                 inspections of FRCs will be posted in                 under the FSA. Accordingly, these
has been held in recent years to apply               the same manner and adds the phrase                   facilities are also not included within
to accompanied minors, including those               ‘‘DHS will make the results of these                  the definition of ‘‘licensed facility’’ in
held at FRCs, because States generally               audits publicly available’’ to the                    this rule. DHS notes that CBP facilities
do not have licensing schemes for                    definition of ‘‘licensed facility.’’                  are also subject to regular oversight and
facilities to hold minors who are                       Commenters also stated that DHS                    inspection by entities such as CBP’s
together with their parents or legal                 should not be allowed to self-license                 Office of Professional Responsibility
guardians. The application of the FSA’s              detention facilities because current                  (OPR), DHS’ Office of Inspector General,
requirement for ‘‘state’’ licensing to               facilities do not have adequate oversight             DHS’ Office of Civil Rights and Civil
accompanied minors has effectively                   and, as a result, DHS is not currently                Liberties, and the Government
required DHS to release minors and—to                capable of maintaining clean, humane,                 Accountability Office.
avoid family separation—their parents                and safe detention centers. They cited                v Bond Hearings
from detention in a non-state-licensed               the Office of the Inspector General,
facility, even if the parent/legal                   DHS, OIG–18–67 report, ICE’s                             DHS proposed revisions to § 236.3(m)
guardian and child could and would                   Inspections and Monitoring of Detention               to state that bond hearings are only
otherwise continue to be detained                    Facilities Do Not Lead to Sustained                   required for minors in DHS custody
together during their immigration                    Compliance or Systemic Improvements                   who are in removal proceedings under
proceedings, consistent with applicable              (June 26, 2018) to highlight the                      section 240 of the INA, to the extent
law, including statutes that require                 deficiencies in the agency’s self-                    permitted by 8 CFR 1003.19. DHS also
detention in these circumstances                     inspections by third-party contractors.               proposed updating the language
pending removal proceedings or to                    However, this report did not examine                  regarding bond hearings to be consistent
effectuate a removal order. See, e.g., INA           oversight of the FRCs. As such, it is of              with the changes in immigration law.
235(b)(1)(B)(iii)(IV).                               limited value in assessing ICE’s                      Several commenters supported or
   DHS proposed to define ‘‘licensed                 oversight of the FRCs. FRCs are subject               acknowledged that proposed 8 CFR
facility’’ as an ICE detention facility that         to a different set of detention standards             236.3(m) maintained the process
is licensed by the state, county or                  than other facilities and receive                     required by FSA paragraph 24(A), while
municipality in which it is located. But             inspections more frequently, and by a                 another set of commenters did not
because most States do not offer a                   larger number of outside entities than                explicitly endorse the provision but
licensing program for family unit                    those detention centers reviewed in the               acknowledged that it provided the
detention, DHS also proposed that                    OIG report. DHS also notes that ICE has               protections and processes required by
where state licensing is unavailable, a              already taken several steps to address                the FSA. Other commenters expressed
facility will be licensed if DHS employs             OIG’s recommendations. The agency’s                   due process concerns.
an outside entity to ensure that the                                                                          DHS agrees with commenters that the
                                                     existing commitment to considering
facility complies with family residential                                                                  proposed regulatory text at 8 CFR
                                                     seriously OIG’s recommendations
standards established by ICE. Section                                                                      236.3(m) reflects the provisions of the
                                                     regarding detention facilities and
236.3(b)(9) requires DHS to employ                                                                         FSA regarding existence of bond
                                                     instituting them as appropriate will not
third parties to conduct audits of FRCs                                                                    redetermination hearings for minors in
                                                     change as a result of this final rule. In
to ensure compliance with ICE’s family                                                                     DHS custody who are in removal
                                                     this final rule, however, DHS has added
residential standards. This rule adopts                                                                    proceedings pursuant to INA 240, to the
                                                     to the definition of licensed facilities
these provisions as final, and thus                                                                        extent permitted by 8 CFR 1003.19. The
                                                     that audits will occur when an FRC
eliminates the barrier to the continued                                                                    understanding that the term
                                                     opens and regularly going forward. In
use of FRCs by creating a Federal                                                                          ‘‘deportation hearings’’ in paragraph
                                                     addition, DHS has added a more
alternative to meet the ‘‘licensed                                                                         24(A) of the FSA refers to what are now
                                                     thorough explanation of its standards
facility’’ definition.1 The goal is to                                                                     known as removal proceedings has been
                                                     of facilities, the new DHS regulations would define
                                                                                                           reiterated throughout the Flores
  1 The FSA defines the term ‘‘licensed program,’’   the term ‘‘licensed facility.’’ The HHS regulations   litigation. Accordingly, FSA paragraph
but because DHS does not operate programs outside    define the term ‘‘licensed program.’’                 24(A) requires bond redetermination


                                                                                                                                      AR205
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 214 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44395

hearings solely for those alien minors in     contrary, DHS will make and record           needs of UACs. Care provider staff are
DHS custody who are in removal                continuous efforts to release a minor in     trained to identify UACs who have been
proceedings under INA 240. Minors             its custody and, as discussed more fully     smuggled (i.e., transported illegally over
who are in expedited removal                  below, will generally consider paroling      a national border) and/or trafficked into
proceedings are not entitled to bond          minors detained pursuant to INA              the United States. Care providers must
hearings; rather, DHS may parole such         235(b)(1)(B)(ii) or 8 CFR 235.3(c) who       deliver services that are sensitive to the
aliens on a case-by-case basis. See           do not present a safety risk or risk of      age, culture, and native language of each
Jennings v. Rodriguez, 138 S. Ct. 830,        absconding as serving an urgent              child as well.
844 (2018) (holding that INA 235(b)(1)        humanitarian reason.                            Each ORR-funded care provider
unambiguously prohibits release on               Moreover, DHS has adopted rigorous        program maintains ORR-approved
bond and permits release only on              standards for facilities precisely to        policies and procedures for
parole). Minors in removal proceedings        minimize further negative impacts on         interdisciplinary clinical services,
under INA 240 may appeal bond                 minors. DHS mandates training for            including standards on professional
redetermination decisions made by an          personnel who regularly interact with        licensing and education for staff,
immigration judge to the Board of             minors and UACs during the course of         according to staff role or discipline.
Immigration Appeals, in accordance            their official duties. For example, ICE      Staff who are required to have
with existing regulations found in 8 CFR      Enforcement and Removal Operations           professional certifications must
1003.19, and are informed of their right      (ERO) officers receive training on family    maintain licensure through continuing
to review. Accordingly, DHS is not            units and UACs in the Basic                  education requirements, and all care
amending regulatory provisions                Immigration Enforcement Training             provider staff must complete at a
regarding the bond provisions for             Program (BIETP). The BIETP is the basic      minimum 40 hours of training annually.
minors based on public comments.              training for ERO officers and occurs at         All UACs in HHS’ care participate in
                                              the beginning of their career.               weekly individual counseling sessions
Major Commenter Concerns                      Additionally, ERO’s Field Office             with trained social work staff, where the
v Trauma                                      Juvenile Coordinators (FOJC) participate     provider reviews the child’s progress,
                                              in annual training. This annual training     establishes short term objectives, and
   Many commenters expressed serious          focuses on policies, procedures and          addresses developmental and crisis-
concerns about child trauma. Comments         protocols in accordance with the FSA,        related needs. Clinical staff may
focused on the trauma juveniles               HSA, and TVPRA. FOJCs constitute a           increase these once-a-week sessions if a
experience during their dangerous             specialized officer corps whose              more intensive approach is needed. If
journey to the United States (often at the    expertise informs colleagues and leaders     children have acute or chronic mental
hands of smugglers and traffickers),          often confronting high-profile cases         health illnesses, HHS refers them for
trauma associated with experiences in         involving UACs and family units. FOJCs       mental health services in the
their country of origin, the possibility of   liaise with HHS ORR’s Federal Field          community.
government custody-induced trauma in          Specialists, who make case-by-case              UACs participate in informal group
the United States, and in particular          placement decisions. FOJC training           counseling sessions at least twice a
trauma caused by detention itself, and        covers best practices for case processing,   week, where all children are present.
the need for trauma-related training and      A-file management, docket                    The sessions give UACs who are new to
awareness throughout the immigration          management, age determination, child         the program the opportunity to get
lifecycle, to include repatriation. Some      interviewing techniques, child               acquainted with staff, other children in
commenters suggested, incorrectly, that       development and trauma, screening for        HHS care, and the rules of the program.
the FSA explicitly prohibits the custody      human trafficking, transport, the ORR        These sessions provide an open forum
of children entirely and therefore,           placement process and an overview of         where everyone has an opportunity to
temporarily detaining family units            FRCs and Family Residential Standards.       speak. Together, UACs and care
together is unjustified.                      FRCs are staffed with medical                providers make decisions on
   DHS disagrees with the view that the       professionals and social workers             recreational activities and resolve issues
FSA altogether prohibits detention of         specially trained to recognize the           affecting the UACs in care.
juveniles (including in family units).        symptoms of trauma and provide
The FSA clearly contemplates, allows,                                                      v Best Interests of the Child
                                              appropriate treatment.
and articulates standards for the custody        CBP generally employs contracted             Commenters raised issues regarding
of juveniles in a variety of                  medical staff, who provide medical           what was in the best interests of the
circumstances. The final rule                 screening and appropriate triage to          child. DHS and HHS recognize that this
accordingly allows for the detention of       minors and UACs in custody along the         is the heart of the FSA. Both
minors as well. Moreover, DHS’s               southwest border. Where appropriations       Departments take seriously their
experience shows that family units who        and funding permits, CBP also employs        responsibility to provide appropriate
are released often abscond, and               other contracted staff who are able to       care to juveniles, many of whom have
detention is an important enforcement         address the unique needs of juveniles.       recently endured a hazardous journey to
tool, particularly in controlling the         Additionally, all Border Patrol agents       the United States. Juveniles are subject
border.                                       and CBP officers receive training related    to different custody protocols
   DHS acknowledges, however, that            to the processing and interviewing of        depending upon whether they are
detention and custody may have                juveniles, screening UACs for trafficking    unaccompanied or part of a family unit.
negative impacts for minors and adults,       concerns, and the appropriate custodial      Under the HSA, responsibility for the
and acknowledges the importance of            treatment of juveniles.                      apprehension, temporary detention,
identifying signs of trauma and ensuring         Separately, HHS ensures that ORR-         transfer, and repatriation of UACs is
that personnel are properly trained to        funded care provider staff are trained in    delegated to DHS; whereas the
identify and respond to signs of trauma,      techniques for child-friendly and            responsibility for coordinating and
particularly among juveniles. DHS notes       trauma-informed interviewing, ongoing        implementing the care and placement of
that this rule does not mandate               assessment, observation, and treatment       UACs with sponsors is delegated to
detention for all family units. On the        of the medical and behavioral health         HHS.


                                                                                                                     AR206
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 215 of 655
44396           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

   CBP takes temporary custody of UACs            v Section 236.3(b)(9), which defines          v Section 236.3(j) and (n) now
apprehended and encountered at the             Licensed Facility, requires DHS to            provide that DHS is not precluded from
border, while ICE handles custody              employ third parties to conduct audits        releasing a minor who is not a UAC to
transfer and repatriation                      of FRCs to ensure compliance with ICE’s       someone other than a parent or legal
responsibilities, apprehends UACs in           family residential standards. In response     guardian, specifically a brother, sister,
the interior of the country, and               to comments and for full transparency,        aunt, uncle, or grandparent who is not
represents the Federal Government in           DHS is adding the phrase ‘‘DHS will           in detention and is otherwise available
removal proceedings. Within 72 hours,          make the results of these audits publicly     to provide care and physical custody.
UACs in DHS custody are generally              available’’ to the definition. DHS has           v DHS has added new § 236.3(j)(2)–
transferred into HHS custody, absent           also included in the definition that          (4) to identify the specific statutory and
exceptional circumstances. Minors who          audits will occur upon the opening of a       regulatory provisions that govern the
do not meet the statutory definition of        facility and on a regular basis thereafter    custody and/or release of non-UAC
a UAC, including accompanied minors            to address comments regarding                 minors in DHS custody based on the
who enter the country as part of a family      oversight of current facilities.              type and status of immigration
unit, may be placed in FRCs. These                v In § 236.3(b)(11), which defines a       proceedings.
FRCs are designed to take into account         Non-Secure Facility, DHS agrees with             v DHS has added a new § 236.3(j)(4)
the best interests of children during          commenters that the intention of the          to state clearly that the Department will
custody, pursuant to applicable laws.,         proposed rule was to provide a                consider parole for all minors who are
including by keeping the child with his        definition of non-secure when the term        detained pursuant to section
or her parent(s) as a family unit.             was not otherwise defined under the           235(b)(1)(B)(ii) of the INA or 8 CFR
   Several commenters suggested,               state law where the facility is located.      235.3(c), and that paroling such minors
incorrectly, that the FSA prohibits            Given commenters’ concerns that the           who do not present a safety risk or risk
temporary custody of juveniles entirely        regulatory text was unclear, DHS will         of absconding will generally serve an
and that, therefore, detention goes            clarify the definition in this final rule     urgent humanitarian reason. Paragraph
inherently against the best interests of a     and add ‘‘under state law’’ to the            (j) now also states that DHS takes
child. DHS notes that even the authors         definition.                                   aggregate and historical data, officer
                                                  v In § 236.3(f)(1) regarding transfer of   experience, statistical information or
of the FSA understood some amount of
                                               UACs from DHS to HHS, DHS agrees to           any other probative information into
physical custody was going to be
                                               amend the proposed regulatory text to         account when determining whether
necessary and appropriate, as discussed
                                               clarify that the reference to 8 U.S.C.        release may be appropriate.
above. The conditions of facilities and
                                               1232(a)(2) refers to the processing of a         v Section 236.3(o) is amended to
shelters that house children in DHS
                                               UAC from a contiguous country. DHS is         clarify that the Juvenile Coordinator’s
custody are designed to afford a
                                               deleting ‘‘subject to the terms of’’ and      duty to collect statistics is in addition to
protective environment for the best            replacing it with ‘‘processed in              the requirement to monitor compliance
interests of the child and must adhere         accordance with.’’                            with the terms of the regulations.
to the statutory, regulatory, and court-          v In § 236.3(f)(4)(i) regarding the           v In § 410.101, HHS agrees to amend
ordered requirements and standards             transportation of UACs, DHS is                the definition of ‘‘special needs minor,’’
governing the care and custody of              amending the regulatory text to make          replacing the term ‘‘retardation’’ with
children. FRCs are also designed to            clear that, as a general matter, UACs are     ‘‘intellectual disability.’’
allow the child to live with his or her        not transported with unrelated detained          v In § 410.201(e), HHS agrees with
family, and thus to preserve family            adults. The two situations described in       multiple legal advocacy organizations’
unity even when custody is warranted.          the regulatory text are limited               analysis that the FSA and TVPRA run
And HHS care-provider facilities               exceptions to this general rule. DHS is       in contradiction to each other on the
undergo rigorous State licensing               adding the reference to unrelated             placement of UACs in secure facilities
processes in order to serve as residential     ‘‘detained’’ adults, for clarity.             based solely on the lack of appropriate
child care shelters for the temporary             v In § 236.3(g)(1)(i), DHS is amending     licensed program availability; therefore,
care of UACs. This final rule                  the procedures applicable to the              ORR is striking the following clause
implements those care and custody              apprehension and processing of minors         from this section: ‘‘. . . or a State or
requirements and standards in full             or UACs. The regulatory text will be          county juvenile detention facility.’’
force.                                         clear that the notices required,                 v In § 410.202, in response to
Summary of Changes From the                    including Form I–770, will be provided,       commenters’ concerns, HHS clarifies
Proposed Rule                                  read, or explained to all minors and          that it places UACs in licensed
                                               UACs in a language and manner that            programs except if a reasonable person
   Following careful consideration of the      they understand, not just to those            would conclude ‘‘based on the totality
public comments received, the                  minors believed to be less than 14 or         of the evidence and in accordance with
Departments have made several                  who are unable to understand the              subpart G’’ that the UAC is an adult.
modifications to the regulatory text           notice, as was proposed in the NPRM.             v In § 410.203, in response to
proposed in the NPRM. These changes               v In § 236.3(g)(2)(i) regarding DHS        commenters’ concerns, HHS clarifies
are:                                           custodial care immediately following          that it reviews placements of UACs in
   v Section 212.5(b) now provides that        apprehension, DHS agrees to delete the        secure facilities at least monthly and
DHS is not precluded from releasing a          term ‘‘exigent circumstances,’’ as it is      that the rule does not abrogate any
minor who is not a UAC to someone              redundant to ‘‘emergency.’’                   requirements that HHS place UACs in
other than a parent or legal guardian,            v In § 236.3(i)(4), commenters             the least restrictive setting appropriate
specifically a brother, sister, aunt, uncle,   requested additional language tracking        to their age and any special needs.
or grandparent who is not in detention.        the verbatim text of FSA Ex. 1 paragraph         v In § 410.302(a), in response to
   v Section 236.3(b)(2) defines Special       B and C. DHS reiterates that these            commenters’ concerns, HHS clarifies
Needs Minor. DHS agrees to remove              standards in § 236.3(i)(4) apply to the       that the licensed program providing care
‘‘retardation’’ and replace it with            non-secure, licensed facilities used for      for a UAC shall make continual efforts
‘‘intellectual disability.’’                   housing family units—FRCs.                    at family reunification as long as the


                                                                                                                        AR207
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 216 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                 44397

UAC is in the care of the licensed           responsibility for the care and custody               enforcement actions. The Office of
program.                                     of all UACs who are not eligible to be                Refugee Resettlement (ORR) encounters
   v In § 410.600(a) regarding transfer of   repatriated to a contiguous country with              UACs when they are referred to ORR
UAC, the proposed regulatory text            the Secretary of Health and Human                     custody and care by CBP, after border
stated that, ‘‘ORR takes all necessary       Services.2 Prior to the transfer of the               encounters, or by direct referral from
precautions for the protection of UACs       program, the Commissioner of                          ICE, after ICE-initiated interior
during transportation with adults.’’         Immigration and Naturalization,                       immigration enforcement. It is
However, as ORR does not transport           through a delegation from the Attorney                important to note that HHS does not
adult aliens, HHS has decided to strike      General, had authority ‘‘to establish                 enforce immigration measures; that is
this language from the final rule.           such regulations . . . as he deem[ed]                 the role and responsibility of HHS’
   v In § 410.700 HHS is adding the          necessary for carrying out his authority              Federal partners within DHS. ORR is a
‘‘totality of the evidence and               under the provisions of this Act.’’ INA               child welfare agency and provides
circumstances’’ for age determinations       sec. 103(a)(3), 8 U.S.C. 1103(a)(3) (2002);           shelter, care, and other essential
standards to mirror the DHS standard in      8 CFR 2.1 (2002). In accordance with the              services to UACs, while working to
compliance with statute. See 8 U.S.C.        relevant savings and transfer provisions              reunite them with family or other
1232(b)(4).                                  of the HSA, see 6 U.S.C. 279, 552, 557;               approved sponsors as soon as possible,
   v In § 410.810(b), HHS declines to        see also 8 U.S.C. 1232(b)(1), the ORR                 with safety governing the process. In FY
place the burden of evidence in the          Director now possesses the authority to               2017, 40,810 UACs were placed in
independent internal custody hearings        promulgate regulations concerning                     ORR’s care. In FY 2018, 49,100 UACs
on itself; however, it has modified the      ORR’s administration of its                           were placed in ORR’s care. (Please note
rule text to indicate that HHS bears the     responsibilities under the HSA and                    that these numbers may reflect UACs
initial burden of production supporting      TVPRA, and the FSA at paragraph 40 (as                who were in ORR’s care from one fiscal
its determination that a UAC would           modified) specifically envisions                      year into the next.)
pose a danger or flight risk if discharged   promulgation of such regulations.                        The Departments’ current operations
from HHS’ care. The UAC bears the                                                                  and procedures for implementing the
burden of persuading the independent         C. Costs and Benefits                                 terms of the FSA, the HSA, and the
hearing officer to overrule the                 This rule implements the FSA by                    TVPRA are the primary baseline against
government’s position, under a               establishing uniform standards for the                which to assess the costs and benefits of
preponderance of the evidence                custody and care of alien juveniles                   this rule. DHS and HHS already incur
standard.                                    during their immigration proceedings                  the costs for these operations; therefore,
B. Legal Authority                           and to ensure they are treated with                   they are not costs of this rule.
                                             dignity and respect. The rule adopts                     The primary changes to DHS’s current
   The Secretary of Homeland Security                                                              operational environment resulting from
                                             regulatory measures that materially
derives authority to promulgate these                                                              this rule are implementing an
                                             parallel the FSA standards and
regulatory amendments primarily from                                                               alternative licensing process for FRCs
                                             protections, and also by codifying the
the Immigration and Nationality Act                                                                and making changes to 8 CFR 212.5 to
                                             current requirements for complying
(INA or Act), as amended, 8 U.S.C. 1101                                                            align parole for minors in expedited
                                             with the FSA, the HSA, and the TVPRA,
et seq. The Secretary may ‘‘establish                                                              removal with all other aliens in
                                             and respond to changed factual and
such regulations’’ as he deems necessary                                                           expedited removal, consistent with the
                                             operational circumstances.
for carrying out his authorities under          U.S. Customs and Border Protection                 applicable statutory authority. Subject
the INA. INA sec. 103(a)(3), 8 U.S.C.        (CBP) and U.S. Immigration and                        always to resource constraints, these
1103(a)(3). In addition, section 462 of      Customs Enforcement (ICE) encounter                   changes may result in additional or
the HSA and section 235 of the TVPRA         minors and UACs in different manners.                 longer detention for some groups of
prescribe substantive requirements and       CBP generally encounters UACs and                     minors. Specifically, minors who are in
procedural safeguards to be                  minors at or near the border. In Fiscal               expedited removal proceedings whose
implemented by DHS and HHS with              Year (FY) 2017, CBP apprehended                       credible-fear determination is still
respect to unaccompanied alien               113,920 juveniles.3 In FY 2018, CBP                   pending or who lack a credible fear and
children (UACs).                             apprehended 107,498 juveniles.                        are awaiting removal are more likely to
   Section 462 of the HSA also                                                                     be held until removal can be
                                             Generally, ICE encounters minors either
transferred to the Office of Refugee                                                               effectuated. Furthermore, minors who
                                             upon transfer from CBP to an FRC, or
Resettlement (ORR) Director ‘‘functions                                                            have been found to have a credible fear
                                             during interior enforcement actions. In
under the immigration laws of the                                                                  or who are otherwise in INA section 240
                                             FY 2017, 37,825 individuals were
United States with respect to the care of                                                          proceedings, and who pose a flight risk
                                             booked into ICE’s three FRCs, 20,606 of
unaccompanied alien children that were                                                             or danger if released, are more likely to
                                             whom were minors. In FY 2018, 45,755
vested by statute in, or performed by,                                                             be held until the end of their removal
                                             individuals were booked into ICE’s
the Commissioner of Immigration and                                                                proceedings, although limited bed space
                                             three FRCs, 24,265 of whom were
Naturalization.’’ 6 U.S.C. 279(a). The                                                             in FRCs imposes a significant constraint
                                             minors. ICE generally encounters UACs
ORR Director may, for purposes of                                                                  on custody of this cohort. DHS estimates
                                             when it transports UACs who are
performing a function transferred by                                                               the total number of minors in FY 2017
                                             transferred from CBP custody to ORR
this section, ‘‘exercise all authorities                                                           in groups that might be detained longer
                                             custody, as well as during interior
under any other provision of law that                                                              was 2,787 and in FY 2018 was 3,663.
were available with respect to the              2 Some UACs from contiguous countries may be
                                                                                                   The numbers of accompanying parents
performance of that function to the          permitted to withdraw their application for           or legal guardians are not included in
official responsible for the performance     admission and be repatriated. These UACs are not      these estimates. While the above
of the function’’ immediately before the     referred to HHS. 8 U.S.C. 1232(a)(2).                 estimates reflects the number of minors
                                                3 Throughout this final rule, the Departments
transfer of the program. 6 U.S.C.                                                                  in FY 2017 and FY 2018 in groups of
                                             generally use the term ‘‘juvenile’’ to refer to any
279(f)(1).                                   alien under the age of 18. For further explanation,
                                                                                                   individuals that would likely be held
   Consistent with provisions in the         see below for discussion of the terms ‘‘juvenile,’’   until removal can be effectuated, DHS is
HSA, the TVPRA places the                    ‘‘minor,’’ and ‘‘unaccompanied alien child (UAC).’’   unable to forecast the future total


                                                                                                                             AR208
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 217 of 655
44398          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

number of such minors that may               protections to minors that the FSA           imposing a condition on juveniles’ bail
experience additional or longer              intended.                                    that their parents’ or legal guardians’
detention as a result of this rule, or for                                                [sic] surrender to INS agents for
                                             D. Effective Date
how much longer individuals may be                                                        interrogation and deportation; and (c)
detained because there are many other          This final rule will be effective on       the conditions maintained by the INS in
variables that may affect such estimates.    October 22, 2019, 60 days from the date      facilities where juveniles are
DHS also notes that resource constraints     of publication in the Federal Register.      incarcerated.’’ See Flores Compl.
on the availability of bed space mean        III. Background and Purpose                  paragraph 1. The plaintiffs claimed that
that if some individuals are detained for                                                 the INS’s release and bond practices and
longer periods of time, then less bed        A. History                                   policies violated, among other things,
space will be available to detain other      1. The Flores Settlement Agreement           the INA, the Administrative Procedure
aliens, who in turn could be detained                                                     Act, and the Due Process Clause and
for less time than they would have been         Prior to the enactment of the HSA, the    Equal Protection Guarantee under the
absent the rule. DHS is unable to            Attorney General and the legacy INS          Fifth Amendment. See id. paragraphs
provide an aggregate estimate of the cost    had the primary authority to administer      66–69.
of any increased detention on the            and enforce the immigration laws. In the        Prior to a ruling on any of the issues,
individuals being detained. To the           period leading up to the Flores litigation   on November 30, 1987, the parties
extent this rule results in filling any      in the mid-1980s, the general                entered into a Memorandum of
available bed space at current FRCs, this    nationwide INS policy, based on              Understanding (MOU) on the conditions
may thereby increase variable annual         regulations promulgated in 1963 and the      of detention. The MOU stated that
costs paid by ICE to operators of current    Juvenile Justice and Delinquency             minors in INS custody for more than 72
FRCs.                                        Prevention Act of 1974, was that alien       hours following arrest would be housed
   DHS notes that while additional or        juveniles could petition an immigration      in facilities that met or exceeded the
longer detention could result in the         judge for release from INS custody if an     standards set forth in the April 29, 1987,
need for additional bed space, there are     order of deportation was not final. See      U.S. Department of Justice Notice of
many factors that would be considered        Reno v. Flores, 507 U.S. 292, 324–25         Funding in the Federal Register and in
in opening a new FRC and at this time        (1993). In 1984, the Western Region of       the document ‘‘Alien Minors Shelter
ICE is unable to determine if this rule      the INS implemented a different release      Care Program—Description and
would result in costs to build additional    policy for juveniles, and the INS later      Requirements.’’ See Notice of
bed space. If ICE awarded additional         adopted that policy nationwide. Under        Availability of Funding for Cooperative
contracts for expanded bed space as a        that policy, juveniles could only be         Agreements; Shelter Care and Other
result of this rule, ICE would also incur    released to a parent or a legal guardian.    Related Services to Alien Minors, 52 FR
additional fixed costs and variable costs    The rationale for the policy was two-        15569, 15570 (Apr. 29, 1987). The
to provide contracted services beyond        fold: (1) To protect the juvenile’s          Notice provided that eligible grant
current FRC capacity.                        welfare and safety, and (2) to shield the    applicants for the funding described in
   The primary purpose of the rule is to     INS from possible legal liability. The       the Notice included organizations that
implement applicable statutory law and       policy allowed such alien juveniles to       were ‘‘appropriately licensed or can
the FSA through regulations, to respond      be released to other adults only in          expeditiously meet applicable state
to changes in law and circumstances,         unusual and extraordinary cases at the       licensing requirements for the provision
and in turn enable termination of the        discretion of the District Director or       of shelter care, foster care, group care
agreement as contemplated by the FSA         Chief Patrol Agent. See Flores v. Meese,     and other related services to dependent
itself, in doing so DHS will move away       942 F.2d 1352 (9th Cir. 1991) (en banc).     children . . . .’’ Id.
from judicial governance to executive           On July 11, 1985, four alien juveniles       At approximately the same time that
government via regulation. The result is     filed a class action lawsuit in the U.S.     the MOU was executed, the INS
to provide for the sound administration      District Court for the Central District of   published a proposed rule on the
of the detention and custody of alien        California, Flores v. Meese, No. 85–4544     Detention and Release of Juveniles to
minors and UACs to be carried out fully,     (C.D. Cal. filed July 11, 1985). The case    amend 8 CFR parts 212 and 242. See 52
pursuant to the INA, HSA, TVPRA, and         ‘‘ar[ose] out of the INS’s efforts to deal   FR 38245 (Oct. 15, 1987). The stated
existing regulations issued by the           with the growing number of alien             purpose of the rule was ‘‘to codify the
Departments responsible for                  children entering the United States by       [INS] policy regarding detention and
administering those statutes, rather than    themselves or without their parents          release of juvenile aliens and to provide
partially carried out via a decades-old      (unaccompanied alien minors).’’ Flores       a single policy for juveniles in both
settlement agreement. The rule ensures       v. Meese, 934 F.2d 991, 993 (9th Cir.        deportation and exclusion
that applicable regulations reflect the      1990). The class was defined to consist      proceedings.’’ Again, however, the
Departments’ current operations with         of ‘‘all persons under the age of eighteen   proposed regulations did not address
respect to minors and UACs in                (18) years who have been, are, or will       the considerations that might arise if the
accordance with the relevant and             be arrested and detained pursuant to 8       INS ever held an accompanied minor in
substantive terms of the FSA and the         U.S.C. 1252 by the INS within the INS’       custody along with his or her parent,
TVPRA, as well as the INA. Further, by       Western Region and who have been, are,       together as a unit. For example, the
modifying the literal text of the FSA (to    or will be denied release from INS           preamble discussed the need to
the extent it has been interpreted to        custody because a parent or legal            coordinate ‘‘family reunification’’ and
apply to accompanied minors) in              guardian fails to personally appear to       ‘‘locating suitable placement of juvenile
limited cases to reflect and respond to      take custody of them.’’ Id. at 994. The      detainees,’’ but did not discuss
intervening statutory and operational        Flores litigation challenged ‘‘(a) the       preserving family unity when a minor is
changes, DHS ensures that it retains         [INS] policy to condition juveniles’         already in custody together with the
discretion to detain families, as            release on bail on their parents’ or legal   parent. Id. (emphasis added).
appropriate and pursuant to its statutory    guardians’ surrendering to INS agents           The INS issued a final rule in May
and regulatory authorities, to meet its      for interrogation and deportation; (b) the   1988. 53 FR 17449 (May 17, 1988). The
enforcement needs, while still providing     procedures employed by the INS in            rule provided for release to a parent,


                                                                                                                    AR209
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 218 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                          44399

guardian, or other relative, and              exceed the scope of the Attorney             clause has been interpreted by courts to
discretionary release to other adults. See    General’s discretion under the INA to        have maintained the FSA as enforceable
53 FR at 17451. It also provided that         continue custody over arrested aliens,       against HHS and DHS. By promulgating
when adults are in detention, INS             because the challenged regulations           these final rules, HHS and DHS are
would consider release of the adult and       rationally pursued the lawful purpose of     completing an administrative action to
juvenile. Id.                                 protecting the welfare of such juveniles.    terminate the FSA.
   On May 24, 1988, the district court        Id. at 315.                                    To summarize agency roles under the
where the original Flores case was filed         The regulations promulgated in 1988       current statutory framework: DHS
held that the recently codified INS           have remained in effect since                apprehends, provides care and custody
regulation, 8 CFR 242.24 (1988),              publication but were moved to 8 CFR          for, transfers, and removes alien minors;
governing the release of detained alien       236.3 in 1997. See 62 FR 10312, 10360        DHS apprehends, transfers, and removes
minors, violated substantive due              (Mar. 6, 1997). They were amended in         UACs; and HHS ORR provides for care
process, and ordered modifications to         2002 when the authority to decide            and custody of UACs who are in Federal
the regulation. The district court also       issues concerning the detention and          custody (other than those permitted to
held that INS release and bond                release of juveniles was moved to the        withdraw their application for
procedures for detained minors in             Director of the Office of Juvenile Affairs   admission) and referred to HHS ORR by
deportation proceedings fell short of the     from the District Directors and Chief        other Departments.
requirements of procedural due process,       Patrol Agents. See 67 FR 39255, 39258
                                                                                           2. The Reorganization of the
and therefore ordered the INS                 (June 7, 2002).
                                                 The Supreme Court’s decision in           Immigration and Naturalization Service
‘‘forthwith’’ to provide to any minor in
custody an ‘‘administrative hearing to        Reno v. Flores did not fully resolve all        The FSA was entered into by the INS,
determine probable cause for his arrest       of the issues in the case. After that        which was under the U.S. Department
and the need for any restrictions placed      decision, the parties agreed to settle the   of Justice, and the plaintiffs in the Flores
upon his release.’’ Flores v. Meese, 934      matter and resolved the remainder of         lawsuit. INS had within it all of the
F.2d 991, 993 (9th Cir. 1990) (quoting        the litigation in the FSA, which the         immigration functions: Border patrol,
the district court). The INS appealed,        district court approved on January 28,       detention, enforcement, deportation,
and the Ninth Circuit reversed the            1997. In 1998, the INS published a           investigations, and adjudication of
district court’s holdings that the INS        proposed rule having a basis in the          immigration benefits. After the 9/11
exceeded its statutory authority in           substantive terms of the FSA, entitled       attacks a major reorganization of the
promulgating 8 CFR 242.24 and that the        Processing, Detention, and Release of        government took place, and most of the
regulation violated substantive due           Juveniles. See 63 FR 39759 (July 24,         INS functions were transferred to the
process. The Ninth Circuit also reversed      1998). Over the subsequent years, that       newly formed DHS in 2003 and divided
the district court’s procedural due           proposed rule was not finalized. In          into three distinct components. The U.S.
process holding, identified the legal         2001, as the original termination date of    Citizenship and Immigration Services
standard that the district court should       the FSA approached, the parties added        (USCIS) took over adjudication of
have applied, and remanded the issue          a stipulation in the FSA, which              immigration benefits. ICE took over the
for the district court to further explore     terminates the FSA ‘‘45 days following       investigative and enforcement functions
the issue. Id. at 1013. On rehearing en       defendants’ publication of final             of INS, which included longer-term
banc, however, the Ninth Circuit              regulations implementing t[he]               detention of aliens when warranted.
vacated the original panel’s opinion,         Agreement.’’ Stipulated Settlement           CBP took over the functions on the
affirmed the district court’s holding, and    Agreement, Flores v. Reno, No. CV 85–        border, including apprehension of those
held that INS’s regulation was invalid        4544–RJK(Px) (C.D. Cal. Dec. 7, 2001). In    entering illegally and inspections of
because the regulation violated the alien     January 2002, the INS reopened the           individuals entering at ports of entry, as
child’s due process and habeas corpus         comment period on the 1998 proposed          well as short-term detention for the
rights, and detention where the alien         rule, 67 FR 1670 (Jan. 14, 2002), but the    purposes of processing aliens. The
child was otherwise eligible for release      rulemaking was ultimately abandoned.         Homeland Security Act also transferred
on bond or recognizance to a custodian        Thus, as a result of the 2001 Stipulation,   the responsibility for the care and
served no legitimate purpose of the INS.      the FSA has not terminated. The U.S.         custody of UACs to HHS’ ORR. 6 U.S.C.
Flores v. Meese, 942 F.2d 1352 (9th Cir.      District Court for the Central District of   279(a). The obligations under the FSA
1991) (en banc) (‘‘The district court         California has continued to rule on          therefore also had to be divided after the
correctly held that the blanket detention     various motions filed in the case and        reorganization.
policy is unlawful. The district court’s      oversee enforcement of the FSA.                 In 2008, Congress passed the TVPRA,
order appropriately requires children to         After the 2001 Stipulation, Congress      which further provided that all UACs in
be released to a responsible adult where      enacted the HSA and the TVPRA, both          government custody (other than those
no relative or legal guardian is available    of which impact the treatment of alien       able to withdraw their application for
and mandates a hearing before an              juveniles. Among other changes, the          admission and be immediately
immigration judge for the determination       HSA created DHS and, along with the          repatriated) must be transferred to HHS
of the terms and conditions of release.’’).   TVPRA, transferred the functions under       ORR.
   The INS appealed, and in 1993, the         the immigration laws with respect to the
U.S. Supreme Court rejected Plaintiffs’       care and then custody of UACs referred       3. The Change in Migration Patterns and
facial challenge to the constitutionality     by other Federal agencies to HHS ORR.        the Creation of the Family Residential
of the INS’s regulation concerning the        The TVPRA also further regulated the         Centers as a Response
care of alien juveniles. Reno v. Flores,      Departments’ respective roles with              When the FSA was first entered into
507 U.S. 292 (1993). The Supreme Court        respect to UACs. See 6 U.S.C. 111(a),        and even when DHS was first created,
held that the regulations did not violate     279; 8 U.S.C. 1232(b)(1).                    migration at the southern border
any substantive or procedural due                The HSA also contained a general          primarily consisted of single adults and
process rights or equal protection            savings clause at 6 U.S.C. 552(a) with       unaccompanied juveniles, mostly in
principles. Id. at 306, 309. According to     respect to the transfer of functions from    their teens. Since then, the numbers of
the Court, the regulations did not            the INS to ORR and DHS. The savings          minors, both accompanied and


                                                                                                                      AR210
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 219 of 655
44400              Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

unaccompanied, has skyrocketed. In                    family units have been found                       with slides and jungle gyms. The facility
1993, for instance, the Supreme Court                 inadmissible at ports of entry.9                   is non-secure and a family is not
recognized that a surge of ‘‘more than                   As the number of family units                   physically prevented from leaving the
8,500’’ unaccompanied minors                          increased, the Government faced a new              facility.
represented a ‘‘problem’’ that is                     challenge: Housing children primarily                 The FRCs have video conferencing set
‘‘serious.’’ Reno, 507 U.S. at 294. Before            in adult facilities, even with their               up for court hearings and private
2012, the number of UACs encountered                  parents, while still trying to provide all         meeting rooms so that families can meet
by the government stayed relatively                   of the services juveniles need. In the             with their attorneys or representatives.
consistent with an average of about                   early 2000s, the government created ICE            Child care is provided to the parents
7,000 to 8,000 UACs typically placed in               Family Residential Centers (FRCs). By              while they meet with their attorneys/
ORR custody each year before FY 2012.4                2016, there were three FRCs. Unlike the            representatives or attend their court
                                                      CBP facilities where juveniles are                 hearings. Interpreting services are
   But that then changed. From Fiscal                                                                    available 24 hours a day via telephone.
                                                      temporarily held following
Year 2011 through 2018, apprehensions                                                                    Attorneys and representatives approved
                                                      apprehension or encounter (which are
of UACs between ports of entry along                                                                     to appear at immigration court hearings
                                                      designed for short-term detention), FRCs
the southwest border increased                                                                           are provided access to the residents at
                                                      are more akin to a dormitory setting. For
dramatically: Were as follows, resulting                                                                 various times each week, enabling
                                                      example, the first FRC in Berks,
in a substantial net increase over that                                                                  families to obtain counsel and not have
                                                      Pennsylvania, was converted from a
time period: FY 2011: 15,949; FY 2012:                                                                   to appear at immigration hearings as pro
                                                      senior living center. It has suites where
24,403; FY 2013: 38,759; FY 2014:                                                                        se respondents.
                                                      each family is housed separately. Beds,
68,541; FY 2015: 39,970; FY 2016:
                                                      tables, chests of drawers, and other               B. Authority
59,692; FY 2017: 41,435; FY 2018:
                                                      standard amenities are provided.
50,036.5 At ports of entry along the                                                                     1. Statutory and Regulatory Authority
                                                      Bedding, towels, basic clothing, and
southwest border, 10,678 UACs were
                                                      toiletries are provided. There is also a           a. Immigration and Nationality Act and
found inadmissible in FY 2016; 7,246
                                                      laundry facility on premises. There is a           the Illegal Immigration Reform and
UACs were found inadmissible in FY
                                                      large community ‘‘living room’’ that has           Immigrant Responsibility Act of 1996
2017; and 8,624 UACs were found
                                                      a large screen television, large
inadmissible in FY 2018.6                                                                                   The INA, as amended, provides the
                                                      cushioned couches and lounge chairs, a
   Additionally, a new trend also began                                                                  primary authority for DHS to detain
                                                      gaming area and a separate library that
of families with young children crossing                                                                 certain aliens for violations of the
                                                      contains books, smaller television sets,
the border. For family units, the overall                                                                immigration laws. Congress expanded
                                                      video games, and board games. The
numbers of apprehensions have                                                                            legacy INS detention authority in
                                                      facility also has an entire wing
increased dramatically: FY 2013:                                                                         IIRIRA, Public Law 104–208, 110 Stat.
                                                      dedicated to classroom learning where
14,855; FY 2014: 68,445; FY 2015: 39,                                                                    3009. In that legislation, Congress
                                                      minors at the facility go to school five
838; FY 2016: 77,674; FY 2017: 75,622;                                                                   amended the INA by providing that
                                                      days a week and study English and
FY 2018: 107,212.7 At ports of entry,                                                                    certain aliens were subject to either
                                                      other age appropriate subjects. Another
26,062 family units were found                                                                           mandatory or discretionary detention by
                                                      wing is a medical facility where minors
inadmissible in FY 2016, 29,375 family                                                                   the INS. This authorization flowed to
                                                      and their parents receive any necessary
units were found inadmissible in FY                                                                      DHS after the reorganization under the
                                                      medical care, including all
2017, and 53,901 family units were                                                                       HSA. Specifically, DHS’s authority to
                                                      immunizations required for later
found inadmissible in FY 2018.8                                                                          detain certain aliens comes from
                                                      admission to U.S. public schools, and a
                                                                                                         sections 235, 236, and 241 of the INA,
   In FY 2019 so far, from October 2018               treatment area for those who have
                                                                                                         8 U.S.C. 1225, 1226, and 1231. Section
through June 2019, the total number of                entered the country with a
                                                                                                         235 of the INA, 8 U.S.C. 1225, provides
UAC apprehensions along the                           communicable disease, such as
                                                                                                         that applicants for admission to the
Southwest border was 63,624, and the                  tuberculosis. There are also phone
                                                                                                         United States, including those subject to
total number of family unit                           banks to call relatives, consulates, or
                                                                                                         expedited removal, shall be detained
apprehensions was 390,308. An                         attorney/representatives.
                                                                                                         during their removal proceedings,
additional 3,572 UACs and 37,573                         In all FRCs, three hot ‘‘all-you-can-
                                                                                                         although such aliens may be released on
                                                      eat’’ meals a day are provided, and
                                                                                                         parole in limited circumstances,
   4 See U.S. Department of Health and Human          snacks are available throughout the day.
                                                                                                         consistent with the statutory standard
Services, Administration for Children and Families,   All three FRCs offer a variety of indoor
                                                                                                         set forth in INA 212(d)(5), 8 U.S.C.
Office of Refugee Resettlement, Unaccompanied         and outdoor daily recreation activities
Alien Children Program, Fact Sheet (May 2014),                                                           1182(d)(5) and standards set forth in the
                                                      for children and adults, and a monthly
https://www.acf.hhs.gov/sites/default/files/orr/                                                         regulations. Section 236 of the INA, 8
unaccompanied?childrens?services?fact?sheet.pdf.      recreational schedule is posted within
                                                                                                         U.S.C. 1226, provides the authority to
   5 See U.S. Border Patrol, Total Unaccompanied      communal areas in each facility. Indoor
                                                                                                         arrest and detain an alien pending a
Alien Children (0–17 years old Apprehensions,         activities offered include a variety of
https://www.cbp.gov/sites/default/files/assets/                                                          decision on whether the alien is to be
                                                      sports (e.g., basketball, badminton,
documents/2019-Mar/bp-total-monthly-uacs-sector-                                                         removed from the United States, and
                                                      indoor soccer, and volleyball), group
fy2010-fy2018.pdf).                                                                                      section 241, 8 U.S.C. 1231, authorizes
   6 See https://www.cbp.gov/newsroom/stats/ofo-      exercise classes, arts and crafts classes,
                                                                                                         the detention of aliens during the period
sw-border-inadmissibles-fy2017, https://              karaoke, movie nights, and seasonal and
                                                                                                         following the issuance of a final order
www.cbp.gov/newsroom/stats/sw-border-migration/       holiday-themed activities. Outdoor
fy-2018.                                                                                                 of removal. Other provisions of the INA
                                                      recreational facilities include soccer
   7 See U.S. Border Patrol, Total Family Unit                                                           also mandate detention of certain
                                                      fields, sand volleyball courts, handball
Apprehensions, https://www cbp.gov/sites/default/                                                        classes of individuals, such as criminal
files/assets/documents/2019-Mar/bp-total-monthly-     courts, sand boxes, and play structures
                                                                                                         aliens.
family-units-sector-fy13-fy18.pdf.
   8 See https://www.cbp.gov/newsroom/stats/ofo-        9 See U.S. Customs and Border Protection,
                                                                                                         b. Homeland Security Act of 2002
sw-border-inadmissibles-fy2017, https://              Southwest Border Migration FY2019, available at:
www.cbp.gov/newsroom/stats/sw-border-migration/       https://www.cbp.gov/newsroom/stats/sw-border-         As noted, the HSA, Public Law 107–
fy-2018.                                              migration.                                         296, 116 Stat. 2135, transferred most of


                                                                                                                                   AR211
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 220 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                            44401

the functions of the INS from DOJ to the     concerning the INS’s detention                 Motion to Enforce Settlement on
newly-created DHS. DHS and its various       regulations for alien minors. The FSA          November 14, 2005. The court
components are responsible for border        was executed on behalf of the                  dismissed the matter on May 10, 2006.
security, interior immigration               Government on September 16, 1996.
                                                                                            b. Motion To Enforce II
enforcement, and immigration benefits        The U.S. District Court for the Central
adjudication, among other duties. DOJ’s      District of California approved the FSA           On February 2, 2015, Plaintiffs filed a
EOIR retained its pre-existing functions     on January 28, 1997. The FSA became            second motion to enforce the agreement,
relating to the immigration and              effective 30 days after its approval by        alleging that CBP and ICE were in
naturalization of aliens, including          the district court and provided for            violation of the FSA because: (1) ICE’s
conducting removal proceedings and           continued oversight by that court.             supposed no-release policy—i.e., an
adjudicating defensive filings of asylum        Paragraph 9 of the FSA explains its         alleged policy of detaining all female-
claims.                                      purpose: To establish a ‘‘nationwide           headed families, including children, for
  The functions regarding care of UACs       policy for the detention, release, and         as long as it takes to determine whether
were transferred from the INS to HHS         treatment of minors in the custody of          they are entitled to remain in the United
ORR. The HSA states ORR shall be             the INS.’’ Paragraph 4 defines a ‘‘minor’’     States—violated the FSA; (2) ICE’s
responsible to coordinate and                as ‘‘any person under the age of eighteen      routine confinement of class members
implement the care and placement of          (18) years who is detained in the legal        in secure, unlicensed facilities breached
UACs who are in Federal custody by           custody of the INS,’’ but the definition       the Agreement; and (3) CBP exposed
reason of their immigration status. ORR      excludes minors who have been                  class members to harsh and substandard
was also tasked with identifying a           emancipated or incarcerated due to a           conditions, in violation of the
sufficient number of qualified               criminal conviction as an adult. The           Agreement.
individuals, entities, and facilities to     FSA established procedures and                    On July 24, 2015, the district court
house UACs, and with ensuring that the       conditions for processing,                     granted Plaintiffs’ second motion to
interests of the child are considered in     transportation, and detention following        enforce and denied Defendant DHS’s
decisions and actions relating to his or     apprehension, and set forth the                contemporaneous motion to modify the
her care and custody.                                                                       agreement. Flores v. Johnson, 212 F.
                                             procedures and practices that the parties
                                                                                            Supp. 3d 864 (C.D. Cal. 2015). The court
c. William Wilberforce Trafficking           agreed should govern the INS’s
                                                                                            found: (1) The FSA applied to all alien
Victims Protection Reauthorization Act       discretionary decisions to release or
                                                                                            minors in government custody,
of 2008                                      detain minors and to whom they should
                                                                                            including those accompanied by their
                                             or may be released.
   Section 235 of the William                                                               parents or legal guardians; (2) ICE’s
                                                The FSA was originally set to expire
Wilberforce Trafficking Victims                                                             continuing detention of minors
                                             within five years, but on December 7,
Protection Reauthorization Act of 2008                                                      accompanied by their mothers was a
                                             2001, the Parties agreed to a termination
(TVPRA), Public Law 110–457, Title II,                                                      material breach of the FSA; (3) the FSA
                                             date of ‘‘45 days following defendants’
Subtitle D, 122 Stat. 5044 (codified in                                                     requires Defendant DHS to release
                                             publication of final regulations
principal part at 8 U.S.C. 1232), states                                                    minors with their accompanying parent
                                             implementing this Agreement.’’
that consistent with the HSA, and                                                           or legal guardian unless this would
                                             However, the proposed rule that was
except as otherwise provided with                                                           create a significant flight risk or a safety
                                             published for that purpose was never           risk; (4) DHS housing minors in secure
respect to certain UAC from contiguous       finalized. See 67 FR 1670 (reopening the
countries (see 8 U.S.C. 1232(a)), the care                                                  and non-licensed FRCs violated the
                                             comment period for the 1998 proposed           FSA; and (5) CBP violated the FSA by
and custody of all UACs, including           rule). A copy of the FSA and the 2001
responsibility for their detention, where                                                   holding minors and UACs in facilities
                                             Stipulation is available in the docket for     that were not safe and sanitary. Id. The
appropriate, shall be the responsibility     this rulemaking. A principal purpose of
of HHS. The TVPRA, among other                                                              Court ordered the government to show
                                             these regulations is to ‘‘implement[] the      cause why certain remedies should not
things, requires Federal agencies to         Agreement,’’ and in turn to terminate
notify HHS within 48 hours of                                                               be implemented as a result of these
                                             the FSA.                                       violations.
apprehending or discovering a UAC, or
receiving a claim or having suspicion        3. Recent Court Orders                            The government filed a response to
that an alien in their custody is under                                                     the Court’s order to show cause on
                                             a. Motion to Enforce I                         August 6, 2015. On August 21, 2015, the
18 years of age. 8 U.S.C. 1232(b)(2). The
TVPRA further requires that, absent             On January 26, 2004, Plaintiffs filed       court issued a subsequent remedial
exceptional circumstances, any Federal       their first motion to enforce the              order for DHS to implement six
agency transfer a UAC to the care and        agreement, alleging, among other things,       remedies. Flores v. Lynch, 212 F. Supp.
custody of HHS within 72 hours of            that CBP and ICE: (1) Regularly failed to      3d 907 (C.D. Cal. 2015). In the decision,
determining that an alien in its custody     release minors covered by the FSA to           the court clarified that, as provided in
is a UAC. 8 U.S.C. 1232(b)(3).               caregivers other than parents when             FSA paragraph 12(A), in the event of an
   The Secretary of HHS delegated the        parents refused to appear; (2) routinely       emergency or influx, DHS need not
authority under the TVPRA to the             failed to place detained class members         transfer minors to a ‘‘licensed program’’
Assistant Secretary for Children and         in the least restrictive setting; (3) failed   pursuant to the 3- and 5-day
Families, 74 FR 14564 (2009), who in         to provide class members adequate              requirements of paragraph 12(A), but
turn delegated the authority to the ORR      education and mental health services,          must transfer such minors ‘‘as
Director, 74 FR 1232 (2009).                 and (4) exposed minors covered by the          expeditiously as possible.’’ In the
                                             FSA to dangerous and unhealthy                 decision, the court referenced the
2. Flores Settlement Agreement               conditions. Ultimately, after a lengthy        Government’s assertion that DHS, on
Implementation                               discovery process in which the                 average, would detain minors who are
   As discussed above, in the 1990s, the     government provided Plaintiffs                 not UACs for 20 days—the general
U.S. Government and Flores plaintiffs        numerous documents related to the              length of time required to complete
entered into the FSA to resolve              government’s compliance with the FSA,          credible or reasonable fear processing at
nationwide the ongoing litigation            Plaintiffs filed a Notice of Withdrawal of     that time for aliens in expedited


                                                                                                                       AR212
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 221 of 655
44402           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

removal. The court agreed that if 20          members with unrelated adults and            affirming the district court’s decision,
days was ‘‘as fast as [the Government]        interfered with class members’ right to      the Ninth Circuit also acknowledged
. . . can possibly go,’’ the Government’s     counsel.                                     that determinations made at hearings
practice of holding accompanied minors           The district court also concluded that    held under Paragraph 24A of the FSA
in its FRCs, even if not ‘‘licensed’’ and     CBP acted in violation of the FSA in the     will not compel a child’s release,
‘‘non-secure’’ per FSA paragraph 19,          Rio Grande Valley Border Patrol Sector.      because ‘‘a minor may not be released
may be within the parameters of FSA           The court pointed to allegations that        unless the agency charged with his or
paragraph 12(A). Id. at 914. In a             CBP failed to provide class members          her care identifies a safe and
decision issued on July 6, 2016, the          adequate access to food and water,           appropriate placement.’’ Id. at 868. The
Ninth Circuit agreed with the district        detained class members in conditions         Government did not seek further review
court that during an emergency or             that were not safe and sanitary, and         of the decision.
influx, minors must be transferred ‘‘as       failed to keep the temperature of the
                                              holding cells within a reasonable range.     e. Motion To Enforce V
expeditiously as possible’’ to a non-
secure, licensed facility. Flores v. Lynch,   The court ordered the appointment of a          On April 16, 2018, Plaintiffs filed a
828 F.3d. 898, 902–03 (9th Cir. 2016).        Juvenile Coordinator for ICE and CBP,        fifth motion to enforce the agreement,
The Ninth Circuit affirmed the district       responsible for monitoring the agencies’     claiming ORR unlawfully denied class
court’s holding that the FSA applies to       compliance with the Agreement. On            members licensed placements,
all alien minors and UACs in                  August 15, 2019, the Ninth Circuit           unlawfully medicated youth without
government custody and concluded the          dismissed the Government’s appeal of         parental authorization, and
district court did not abuse its              that decision based on a lack of             peremptorily extended minors’
discretion in denying the Government’s        jurisdiction. See Flores v. Barr, No. 17–    detention on suspicion that available
motion to modify the FSA. The Ninth           56297 (9th Cir. Aug. 15, 2019). On           custodians may be unfit. On July 30,
Circuit, however, reversed the district       October 5, 2018, the U.S. District Court     2018, the district court issued an Order.
court’s determination that the FSA            for the Central District of California       Flores v. Sessions, 2:85–cv–04544–
required the release of accompanying          appointed a Special Master/                  DMG–AGR (ECF No. 470, Jul. 30, 2018).
parents. Id.                                  Independent Monitor to oversee               The Order discussed the Shiloh
   The government maintains that the          compliance with the Agreement and            Residential Treatment Center and
terms of the FSA were intended to apply       with the June 27, 2017 Order. The            placement therein, as well as informed
only to those alien children in custody       Court’s order appointing the Monitor         consent for psychotropic drugs in such
who are unaccompanied.                        also allowed for oversight over HHS          Center; placement in secure facilities;
   Nonetheless, reflecting existing circuit   related to Motion to Enforce V,              notice of placement in secure and staff-
precedent that the FSA applies to             discussed below.                             secure facilities; Director-level review of
accompanied minors, this rule applies                                                      children previously placed in secure or
to both accompanied and                       d. Motion To Enforce IV                      staff-secure facilities; and other issues.
unaccompanied minors.                            On August 12, 2016, Plaintiffs filed a    Readers should refer to the full Order
                                              fourth motion to enforce the agreement,      for details.
c. Motion To Enforce III                      claiming that ORR violated the
   On May 17, 2016, plaintiffs filed a        agreement by failing to provide UACs in      f. Motion for Relief From Settlement
third motion to enforce the agreement,        ORR custody with a bond                         On June 21, 2018, in accordance with
claiming that DHS was violating the           redetermination hearing by an                the President’s June 20, 2018, Executive
agreement by: (1) Holding class               immigration judge. The Government            Order ‘‘Affording Congress an
members in CBP facilities that did not        argued that the HSA and the TVPRA            Opportunity to Address Family
meet the requirements of the FSA; (2)         effectively superseded the FSA’s bond-       Separation,’’ the Government sought
failing to advise class members of their      hearing requirement with respect to          limited emergency relief from two
rights under the FSA; (3) making no           UACs, that only HHS could determine          provisions of the FSA—the release
efforts to release or reunify class           the suitability of a sponsor (an essential   provision of Paragraph 14, as well as the
members with family members; (4)              part of release decision-making), and        licensing requirements of Paragraph 19.
holding class members routinely with          that immigration judges lacked               This relief was sought in order to permit
unrelated adults; (5) detaining class         jurisdiction over UACs in ORR custody.       DHS to detain alien family units
members for weeks or months in secure,           On January 20, 2017, the court found      together for the pendency of their
unlicensed facilities in violation of the     that HHS breached the FSA by denying         immigration proceedings. The court
FSA; and (6) interfering with class           UACs the right to a bond hearing as          denied this motion on July 9, 2018, and
members’ right to counsel. The                provided for in the FSA. Flores v.           denied reconsideration of the motion on
Government filed a response on June 3,        Lynch, No. 2:850–cv–04544, 2017 WL           November 5, 2018.
2016.                                         6049373 (C.D. Cal. Jan. 20, 2017). The          That motion sought relief consistent
   On June 27, 2017, the district court       district court agreed that only HHS          with the proposed rule, although the
issued an opinion concluding that ICE         could determine the suitability of a         proposed rule included some
had not complied with the FSA because         sponsor, but disagreed that subsequent       affirmative proposals (like the Federal-
it had failed to advise class members of      laws fully superseded the FSA. The           licensing regime) that were not at issue
their rights under the FSA, failed to         Government appealed to the Ninth             in that motion. For example, as
make continuous efforts to release class      Circuit. On July 5, 2017, the Ninth          discussed below, by creating an
members, and failed to release class          Circuit affirmed the district court’s        alternative for meeting the ‘‘licensed
members as required by FSA paragraphs         ruling. The Ninth Circuit reasoned that      facility’’ definition for FRCs, the final
12(A) and 14. The Court also found that       if Congress had intended to terminate        rule will eliminate a barrier to keeping
FRCs were unlicensed and secure.              the settlement agreement in whole or in      family units in custody during their
Flores v. Sessions, No. 2:85–cv–04544         part through passage of the HSA or           immigration proceedings, consistent
(C.D. Cal. June 27, 2017). The district       TVPRA, it would have said so                 with applicable law, while still
court, however, rejected the claims that      specifically. Flores v. Sessions, 862 F.3d   providing similar substantive
ICE had impermissibly detained class          863 (9th Cir. 2017). However, while          protections to minors.


                                                                                                                      AR213
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 222 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                         44403

   The issue of family separation and       Paso and RGV Sectors by ‘‘a public            the practical implications of the FSA, as
reunification continues to be the subject   health expert authorized to mandate a         recently interpreted, and in particular
of litigation in multiple jurisdictions.    remediation plan that [CBP] must follow       the lack of state licensing for FRCs and
This rule does not directly address         to make these facilities safe and             the release requirements for minors who
matters related to that litigation. A       sanitary;’’ (2) immediate access to CBP       are not in state-licensed facilities, have
significant purpose of this rule with       facilities in the El Paso and RGV Sectors     effectively prevented DHS from using
regard to accompanied minors is to          by medical professionals ‘‘who can            family detention for more than a limited
allow DHS to make decisions regarding       assess the medical and psychological          period of time (typically approximately
the detention of families applying a        needs of the children and triage              20 days), and in turn often required the
single legal framework, and to enable       appropriately;’’ (3) ‘‘deployment of an       release of families regardless of the
DHS to hold a family together as a unit     intensive case management team to             flight risk posed. DHS believes that
in an FRC when lawful and appropriate.      focus on expediting the release of            combination of factors creates a
                                            [certain UACs] to alleviate the backlog       powerful incentive for adults to bring
g. Motion To Enforce VI
                                            caused by the inadequate [HHS ORR]            juveniles on the dangerous journey to
   On November 2, 2018, Plaintiffs filed    placement array;’’ and (4) that CBP be        the United States and then put them in
their sixth motion to enforce, which        held in contempt. On June 28, 2019, the       further danger by illegally crossing the
requests the court to enjoin the            Court referred the TRO to an expedited        United States border, in the expectation
Government from implementing                mediation schedule in front of the            that coming as a family will result in an
regulations that fail to implement the      independent monitor. Dkt. 576. On July        immediate release into the United
FSA. Plaintiffs allege the Government’s     8, 2019, the court appointed a medical        States. At the same time, the
proposed rulemaking of September 2018       expert, who would ‘‘consult with and          alternative—that of separating family
is an anticipatory breach of the FSA,       assist the [court-appointed independent       members so the adult may be detained
claiming that DHS’s portion of the          monitor] in assessing child health and        pending immigration proceedings—
proposed regulations proposed to detain     safety conditions in [CBP facilities].’’      should be avoided when possible, and
accompanied children indefinitely and       Dkt. 591. On July 10, 2019, the parties       has generated significant litigation. See,
consign them to unlicensed family           engaged in mediation, and agreed that         e.g., Ms. L v. ICE, No. 18–428 (S.D. Cal.).
detention centers. Plaintiffs also claim    the court-appointed monitor would                This final rule serves to clear the way
that the proposed rule replaces             submit a draft report of findings and         for the sensible use of FRCs when it is
mandatory protections with aspirational     recommendations to the parties and the        lawful and appropriate, to allow
statements and does not provide certain     monitor, and that the parties would           custody over a family unit as such. In
the protections granted minors.             reconvene in mediation following the          particular, it creates a Federal licensing
Plaintiffs also requested the court to      submission of that report. See Joint          process to resolve the current problem
provisionally adjudicate the                Status Report, Dkt. 599.                      caused by the FSA’s state-licensing
Government in civil contempt to make                                                      requirement that is ill-suited to family
it clear to that implementing the           C. Basis and Purpose of Regulatory            detention, and allows for compatible
                                            Action                                        treatment of a family unit in
proposed regulations would place it in
contempt. The motion is held in                1. Need for Regulations Implementing       immigration custody and proceedings
abeyance pending publication of this        the Relevant and Substantive Terms of         by eliminating artificial barriers to that
final rule and further briefing from the    the FSA.                                      compatibility imposed by the FSA.
parties.                                       When DHS encounters a removable            Further, it helps to ensure that decisions
                                            alien parent or legal guardian with his       to detain a family unit can be made
h. Motion To Enforce VII                    or her removable alien child(ren), it has,    under a single legal framework and that
  On May 30, 2019, Plaintiffs filed a       following initiation of removal               take into account the interest in family
motion to enforce the FSA alleging that     proceedings, three primary options for        unity. In particular, the rule will ensure
HHS’ use of the Homestead influx            purposes of immigration custody: (1)          that custody decisions for both the
shelter facility violates the FSA because   Release all family members into the           parent and minor will be made pursuant
the facility is not licensed, and, in       United States; (2) detain the parent(s) or    to the existing statutes and regulations
Plaintiffs’ opinion, HHS is not releasing   legal guardian(s) and either release the      governing release on bond or parole (not
UACs from the facility as expeditiously     juvenile to another parent or legal           under a freestanding FSA standard).
as possible. By agreement of the parties,   guardian or transfer the juvenile to HHS      Moreover, when exercising its parole
the motion has been referred to             as a UAC; or (3) detain the family unit       discretion, DHS will continue to
mediation with the Monitor in order to      together as a family by placing them at       consider a detainee’s status as a minor
avoid the need for adjudication by the      an appropriate FRC during their               as a factor in exercising its parole
district court.                             immigration proceedings. The practical        discretion, on a case-by-case basis, and
                                            implications of the FSA, as interpreted       consistent with all requisite statutory
i. Ex Parte Request for Temporary           by the Federal district court and the         and regulatory authority.
Restraining Order                           court of appeals (and the lack of state          It is important that family detention
   On June 26, 2019, Plaintiffs filed an    licensing for FRCs), is to prevent the        be a viable option not only for the
ex parte request for a temporary            Government from using the third option        numerous benefits that family unity
restraining order, which alleged that       for more than a limited period of time.       provides for both the family and the
CBP facilities in the El Paso and Rio       This final rule will eliminate that barrier   administration of the INA, but also due
Grande Valley Border Patrol Sectors         to the use of FRCs.                           to the significant and ongoing surge of
violated the terms of the FSA; that CBP        DHS believes there are several             adults who have made the choice to
failed to provide adequate medical care;    advantages to maintaining family unity        enter the United States illegally with
and that CBP failed to comply with the      during immigration proceedings. These         juveniles or make the dangerous
release requirements of Paragraph 14 of     include the child being under the care        overland journey to the border with
the FSA. Plaintiffs requested emergency     of the parent, immigration proceedings        juveniles, a practice that puts juveniles
relief, including (1) immediate             occurring together and any removal or         at significant risk of harm. The
inspection of CBP facilities in the El      release occurring at the same time. But       expectation that adults with juveniles


                                                                                                                     AR214
                        Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 223 of 655
44404                      Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

will remain in the United States outside                                     United States. In FY 2013, the total                                         assets/documents/2019-Mar/bp-total-
of immigration detention may                                                 number of family units apprehended                                           monthly-family-units-sector-fy13-
incentivize these risky practices.                                           entering the United States illegally                                         fy18.pdf. By June of 2019, that figure
   In the summer of 2014, an                                                 between ports of entry on the Southwest                                      had increased to 390,308, with an
unprecedented number of family units                                         Border was 14,855. By FY 2014, that                                          additional 37,573 found inadmissible at
from Central America illegally entered                                       figure had increased to 68,445. See                                          ports of entry.
or were found inadmissible to the                                            https://www.cbp.gov/sites/default/files/

           TABLE 1—FAMILY UNIT APPREHENSIONS AND INADMISSIBLES AT THE SOUTHWEST BORDER BY FISCAL YEAR 10
                                                                                                                                                                        Family unit     Family units found
                                                                                                                                                                     apprehensions at    inadmissible at
                                                                        Fiscal year                                                                                   the Southwest       the Southwest
                                                                                                                                                                          Border             Border 11

2013 .............................................................................................................................................................             14,855   ..............................
2014 .............................................................................................................................................................             68,445   ..............................
2015 .............................................................................................................................................................             39,838   ..............................
2016 .............................................................................................................................................................             77,674                      26,062
2017 .............................................................................................................................................................             75,622                      29,375
2018 .............................................................................................................................................................            107,212                      53,901
2019 * ...........................................................................................................................................................            390,308                      37,573
   * Partial year data for FY 2019; through June.




  Prior to 2014, given the highly limited                                    available to the Government for the                                          DHS officials faced an urgent
detention capacity, the only option                                          large majority of family units entering                                      humanitarian situation. DHS
                                                                             the United States was to issue the family                                    encountered numerous alien families
  10 Note that Family Unit represents the number of                          Notices to Appear and release the alien                                      and juveniles who were hungry, thirsty,
individuals (either a child under 18 years old,                              family to temporarily remain in the                                          exhausted, scared, vulnerable, and at
parent or legal guardian) apprehended with a family                          United States pending their removal
member. See United States Border Patrol Total
                                                                                                                                                          times in need of medical attention, with
Family Unit Apprehensions By Month—FY 2013                                   proceedings. Thus, when an                                                   some also having been beaten, starved,
through FY 2018 at https://www.cbp.gov/sites/                                unprecedented number of families                                             sexually assaulted or worse during their
default/files/assets/documents/2019-Mar/bp-total-                            decided to undertake the dangerous                                           journey to the United States.
monthly-family-units-sector-fy13-fy18.pdf (last                              journey to the United States in 2014,
visited May 10, 2019) See also U.S. Border Patrol                                                                                                           DHS mounted a multi-pronged
Southwest Border Apprehensions by Sector Fiscal                                                                                                           response to this situation. As one part
Year 2019 at https://www.cbp.gov/newsroom/stats/                             www.cbp.gov/newsroom/stats/sw-border-migration
sw-border-migration/usbp-sw-border-                                          (last visited August 5, 2019).                                               of this response, DHS placed more
apprehensions# (last visited August 5, 2019) See                                11 OFO did not start tracking family units until                          families at the one existing FRC, stood
also Southwest Border Migration FY 2019 at https://                          March of 2016.                                                               up another FRC (which was later closed


                                                                                                                                                                                          AR215
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 224 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                      44405

down), and oversaw the development of        guardian, FSA paragraph 14, suggesting          from the Federal Government), DHS’s
additional FRCs to detain family units       an underlying assumption that the               ability to effectively use family
together, in a safe and humane               minor is not already together with the          detention is unduly limited. A Federal
environment, during the pendency of          parent as a family; the FSA indicates           program (especially immigration
their immigration proceedings, which         that the purpose of the release ‘‘to’’          enforcement) that the Constitution and
typically involved expedited removal.        another relative is to promote ‘‘family         Congress commit to Federal authority
Although it is difficult to definitively     reunification,’’ which makes little sense       and discretion should not depend on
prove a causal link given the many           if the family is already together as a          state licensing. And that is particularly
factors that influence migration, DHS’s      unit, id.; the FSA generally requires           true when a well-established state-
assessment is that this change was one       custody to occur in a facility ‘‘licensed       licensing process does not already exist
factor that helped stem the border crisis,   by an appropriate State agency,’’ FSA           and the FSA, as the Ninth Circuit
as it correlated with a significant drop     paragraph 6, but no State in the country        pointed out, ‘‘gave inadequate attention
in family migration: Family unit             had at the time an agency that would            to some problems of accompanied
apprehensions on the Southwest Border        license facilities for holding families         minors’’ and ‘‘does not contain
dropped from 68,445 in FY 2014 to            together in custody as a unit. The              standards related to the detention of
39,838 in FY 2015.                           government used FRCs for more than 10           . . . family units.’’ Flores, 828 F.3d at
   Although the border crisis prompted       years—from 2001, when it first used the         906. In order to avoid separating family
DHS to increase its use of FRCs to hold      Berks facility to hold families in custody      units, DHS must release adult family
family units together, DHS quickly faced     until 2014—with the class counsel’s             members in cases where detention
legal challenges asserting that the FSA      knowledge, and without the government           would otherwise be mandatory and DHS
applied to accompanied minors and that       ever considering that the FSA applied to        determines parole is not appropriate, or
family detention did not comply with         minors accompanied by their parents.            in cases where DHS and/or immigration
the provisions of the FSA. In July 2015,        The FSA requires DHS to transfer             courts believe detention of the parent is
the Flores court rejected the                minors to a non-secure, licensed facility       needed to ensure appearance at future
Government’s position that the FRCs          ‘‘as expeditiously as possible,’’ and           removal proceedings or to prevent
comply with the FSA and declined to          further provides that a ‘‘licensed’’            danger to the community.13 Because of
modify the FSA to allow DHS to address       facility is one that is ‘‘licensed by a         ongoing litigation concerning state
this significant influx of family units      State agency.’’ FSA paragraphs 6, 12(A).        licensure for FRCs, ICE must release
crossing the border and permit family        That prompted significant and ongoing           minors who are a part of family units as
detention. See Flores v. Lynch, 828 F.3d     litigation regarding the ability to obtain      expeditiously as possible, which means
898, 909–10 (9th Cir. 2016). The             state licensing of FRCs, as many States         that ICE rarely is able to hold family
Government had explained to the              did not have, and have not succeeded in         units for longer than approximately 20
district court that declining to modify      putting in place, licensing schemes             days. As such, of the 107,212 FY 2018
the FSA as requested would ‘‘mak[e] it       governing facilities that hold family           family unit apprehensions at the
impossible for ICE to house families at      units together. That litigation severely        Southwest border, 45,755 individuals
ICE [FRCs], and to instead require ICE       limited the ability to maintain detention       were booked into FRCs in FY 2018. The
to separate accompanied children from        of families together. Those limitations         result is that many families are released
their parents or legal guardians.’’ Flores   correlated with a sharp increase in             in the interior of the United States, even
v. Lynch, No. 85–4544, Defendants’           family migration: The number of family          in cases when DHS or immigration
Opposition to Motion to Enforce, ECF         units apprehended by CBP between the            courts deem detention is needed to
121 at 17 (C.D. Cal. Feb. 27, 2015).         ports of entry along the Southwest              effectuate removal proceedings or even
   When the courts then found the FSA        Border again spiked—from 39,838 in FY           when there are safety concerns.
to apply to accompanied minors—an            2015 to the highest level ever up until            According to EOIR, 43 percent of
interpretation with which the                that time, 77,674 in FY 2016. In FY             cases completed from January 1, 2014
Government continues to disagree—the         2016, CBP also found 26,062 family              through March 31, 2019 involving
agencies faced new practical problems.       units inadmissible at ports of entry            family unit aliens who were in
Indeed, the government has never             along the Southwest Border. The                 detention, released, failed to appear at
understood the FSA to apply to               number of such apprehensions and                the required proceedings, and were
accompanied minors. The Supreme              individuals found inadmissible along            issued final orders of removal in
Court in Flores understood the case to       the Southwest Border has continued to           absentia.14
involve ‘‘the constitutionality of           rise, and reached 107,212
institutional custody over                   apprehensions between the ports of
                                                                                                13 Current regulations address parole, including

unaccompanied juveniles.’’ 507 U.S. at                                                       for juveniles in custody as well as parole for aliens
                                             entry, and 53,901 family units found            subject to expedited removal. See 8 CFR 212.5(b)(3)
305; see id. at 315 (‘‘[T]he INS policy      inadmissible at ports of entry in FY            (parole for juveniles); 8 CFR 235.3(b)(2)(iii),
now in place is a reasonable response to     2018. In the first nine months of FY            (b)(4)(ii) (limiting parole for those in expedited
the difficult problems presented when        2019 (through June 30, 2019), the               removal proceedings). While DHS is amending
the Service arrests unaccompanied alien                                                      § 212.5(b) as a part of this regulation, this regulation
                                             number of family unit apprehensions             is not intended to address or alter the standards
juveniles.’’).                               has already reached 390,308, a 469              contained in § 212.5(b) or § 235.3(b). To the extent
   The FSA in turn has FSA has no                                                            that paragraph 14 of the FSA has been interpreted
                                             percent increase from the same period
language directly addressing the specific                                                    to require application of the juvenile parole
                                             in FY 2018. During this same time
issues raised by custody over families as                                                    regulation to release during expedited removal
                                             period, 37,573 family units have been           proceedings, see Flores v. Sessions, Order at 23–27
a unit. The FSA explains that the
                                             found inadmissible at ports of entry            (June 27, 2017), this regulation is intended to
settlement arose from a lawsuit about                                                        permit detention in FRCs in lieu of release (except
                                             along the Southwest Border.12
‘‘detention and release of                                                                   where parole is appropriate under 8 CFR
                                                As long as the licensing must come
unaccompanied minors,’’ FSA                                                                  235.3(b)(2)(iii) or (b)(4)(ii)) in order to avoid the
                                             from a State specifically (rather than          need to separate or release families in these
paragraph 1 (emphasis added); it
                                                                                             circumstances.
provides for the INS to make efforts at        12 See Southwest Border Migration FY 2019,       14 Of the 5,326 completed cases from January 1,
releasing a minor ‘‘to’’ a parent or         https://www.cbp.gov/newsroom/stats/sw-border-   2014 through March 31, 2019 that started at an FRC,
guardian, not ‘‘with’’ a parent or           migration.                                                                                    Continued



                                                                                                                                AR216
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 225 of 655
44406              Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations




   Table 3 below reports DHS Office of                  ordered removed in absentia. In                     affected by that bias. However, this
Immigration Statistics (OIS) data on in                 absentia as a percent of all completed              statistic is biased downward (i.e., tends
absentia rates for aliens encountered at                cases is biased upward (i.e., tends to              to be lower than the true in absentia
the Southwest Border by year of their                   overestimate the true in absentia rate),            rate), because it does not account for
initial enforcement encounter. For each                 especially for more recent fiscal years,            cases still in proceedings—again, more
of these initial encounter cohorts, the                 because in absentia cases may take less             than half the cases—that may eventually
table reports on the number of aliens                   time to complete cases with other types             result in an in absentia order. The
referred to EOIR, the number of EOIR                    of final outcomes. The in absentia rates            ‘‘true’’ in absentia rate for encounters in
cases completed (i.e. excluding cases                   for people encountered in earlier years,            any given fiscal year can’t be observed
that are still in proceedings), and the                 such as FY 2014 and FY 2015, may be                 until all the cases from that year are
number of EOIR in absentia orders                       somewhat more meaningful than for
                                                                                                            completed, at which time the two
issued, as of the end of FY 2018. The                   those encountered more recently
                                                                                                            statistics will be the same number. As
bottom rows of the table show both the                  because the longer-standing cases have
in absentia rate as a percentage of all                 been working their way through                      seen in Table 3, DHS OIS has found that
referrals to EOIR, and as a percentage of               proceedings for four to five years; but,            when looking at all family unit aliens
all completed cases. DHS reports both                   more than half the cases remain in                  encountered at the Southwest Border
statistics because DHS is aware that                    proceedings even for this longer-                   from FY 2014 through FY 2018, the in
both indicators are biased indicators of                standing group. Viewing in absentia as              absentia rate for completed cases as of
the ‘‘true’’ rate at which people are                   a share of all referrals to EOIR is not             the end of FY 2018 was 66 percent.




  Based on the similar timeframes of the                not start their cases in FRCs have a                may or may not have an impact the
two rates from EOIR and DHS OIS, DHS                    higher in absentia rate. However, this              likelihood of appearance, such as
can assume that family units who did                    does not account for other factors that             enrollment in a monitoring program or

2,281 were issued final orders of removal in            apprehensions beginning in FY 2014, and available   (NTAs), ERO NTAs, positive USCIS fear
absentia.                                               for OFO encounters with inadmissible aliens         determinations and negative USCIS fear
   15 DHS OIS estimates the in absentia rate by         beginning in FY 2016. Family unit data are          determinations vacated by EOIR, and any other
                                                        available for USBP apprehensions beginning in FY    DHS NTAs reported by EOIR. Completed EOIR
linking DHS and DOJ/EOIR records at the person-
                                                        2014, and available for OFO encounters with
level as part of OIS’ Enforcement Lifecycle analysis.                                                       cases include EOIR removal orders/grants of
                                                        inadmissible aliens beginning in FY 2016. DHS
Family unit data are available for USBP                 referrals to EOIR include CBP Notices to Appear     voluntary departure and grants of relief.



                                                                                                                                           AR217
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 226 of 655
                  Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                     44407

access to representation. However, DHS       ensure appropriate standards of care         all aliens (not just family units) who
still concludes that the in absentia rates   consistent with the terms of the FSA         were encountered by DHS from FY 2014
of family units even who started their       would enable DHS to ensure family            through FY 2018 and ordered removed,
cases at an FRC is a serious concern,        units who are identified as flight risks     if they have been removed or not
and flight risk can warrant detention        appear at removal proceedings and for        removed as of the end of FY 2018, and
throughout proceedings. Statistics that      removal following the issuance of a final    if they were detained or not detained at
purport to show lower in absentia rates      order.                                       the time the removal order was issued.
often count all court appearances, rather       ICE’s mission is to remove individuals    As shown in the table, detaining a
than only completed cases, thus              subject to final orders of removal. DHS      person until the time of removal
counting multiple times aliens who           OIS data show that, as of the end of FY      correlates strongly with the likelihood
appear for multiple court appearances        2018, aliens encountered from FY 2014        that removal will be effectuated. ICE has
and often not counting the time when         through FY 2018 and detained at the          finite resources and bed space at FRCs
being absent is most likely—at hearings      time a final order of removal was issued,    and this rule would provide DHS the
where proceedings are completed and          were removed at a much higher rate           ability to use its detention authority and
likely to result in a removal order.         than those not detained: 97 percent of       existing space at FRCs where lawful and
Addressing DHS’s ability to effectively      aliens detained as compared to just over     appropriate to effectuate removal of
use family detention through an              18 percent of individuals not detained.      family units determined not to be
alternative licensing that will help         See Table 4 below. The table reports for     eligible for relief.




   As described above, there have been       through Federal licensing of FRCs, will      changed since the FSA was entered into
several important changes in law and         provide the flexibility necessary to         and agency expertise in addressing
circumstance since the FSA was               protect the public safety, enforce the       current circumstances, the rule does not
executed: (1) A significantly changed        immigration laws, and maintain family        always track the literal text of the FSA,
agency structure addressing the care and     unity given current challenges that did      but provides similar substantive
custody of juveniles, including the          not exist when the FSA was executed.         protections to juveniles. For example,
development of FRCs that can provide         This rule provides DHS the option of         the rule allows for detention of families
appropriate treatment for minors while       keeping together families who must or        together in federally-licensed programs
allowing them to be held together with       should be detained at appropriately          (rather than facilities licensed
their families; (2) a new statutory          licensed FRCs for the time needed to         specifically by a State). States generally
framework that governs the treatment of      complete immigration proceedings,            do not have licensing schemes that
UACs; (3) significant increases in the       subject to the sound implementation of       apply to FRCs. Thus, the terms of the
number of families and UACs crossing         existing statutes and regulations            FSA currently impose a limitation on
the border since 1997, thus affecting        governing release on parole or bond.         DHS’s ability to detain family units
immigration enforcement priorities and
national security; (4) a novel judicial      2. Purpose of the Regulations                together in an FRC during their
interpretation that the FSA applies to         A principal purpose of this action is      immigration proceedings, consistent
accompanied minors; and (5) further          to implement the relevant and                with applicable law. The Federal
recognition of the importance of keeping     substantive terms of the FSA and             licensing process in turn will provide
families together during immigration         provisions of the HSA and TVPRA              similar substantive protections
proceedings when appropriate, and the        where they necessarily intersect with        regarding the conditions of such
legal and practical implications of not      the FSA’s provisions, and taking into        facilities, and thus implement the
providing uniform proceedings for            account the agencies’ expertise in           underlying purpose of the state-
family units in these circumstances. The     addressing current factual                   licensing requirement. These changes
Departments have thus determined that        circumstances, thereby terminating the       will allow for release in a manner
it is necessary to put into place            FSA, as provided for in FSA paragraph        consistent with the INA and applicable
regulations that will be consistent with     40 as well as general principles             regulations. The rule also provides for
the relevant and substantive terms of the    governing termination of settlements or      third-party monitoring, and for
FSA regarding the conditions for             decrees in institutional litigation. As it   publicizing the results of those
custodial settings for minors, but,          accounts for circumstances that have         inspections, to ensure that conditions

 16 DHS   OIS.


                                                                                                                    AR218
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 227 of 655
44408               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

on the ground in FRCs satisfy those                     custody determination), but simply to                  term with ‘‘intellectual disability.’’ HHS
standards.                                              shift review from DOJ to HHS given that                likewise agrees to use ‘‘intellectual
   This rule conforms to the FSA’s                      Congress has made HHS responsible for                  disability’’ in the corresponding
guiding principle that the Government                   custody and care of UACs.                              definition of Special Needs Minor at
treats, and shall continue to treat, all                  Finally, this rule excludes those                    § 410.101.
juveniles in its custody with dignity,                  provisions of the FSA that are relevant                   v Section 236.3(b)(9), which defines
respect, and special concern for their                  solely by virtue of the FSA’s existence                Licensed Facility, requires DHS to
particular vulnerability as minors.                     as a settlement agreement. For instance,               employ third parties to conduct audits
   The current DHS regulations on the                   the FSA contains a number of                           of FRCs to ensure compliance with
detention and release of aliens under                   provisions that relate specifically to                 family residential standards.
the age of 18 found at 8 CFR 236.3 have                 class counsel and the supervising court                Commenters stated that DHS has
not been substantively updated since                    with respect to the Departments’                       previously not shared the results of such
their promulgation in 1988.17 DHS                       compliance with the FSA. Following                     audits. While ICE has publicly posted
therefore is revising 8 CFR 236.3 to                    termination of the FSA, such provisions                the results of facility inspection reports
promulgate the relevant and substantive                 will no longer be necessary, because                   submitted by third-party contractors
terms of the FSA as regulations. In                     compliance with the published                          since May 2018, these posts have not
addition, there are currently no HHS                    regulations will replace compliance                    included results of FRC inspections. To
regulations on this topic. HHS is                       with the settlement agreement. As a                    directly address the comment, the
promulgating a new 45 CFR part 410 for                  result, they are not included in this                  phrase ‘‘DHS will make the results of
the same reason.                                        rule.19                                                these audits publicly available’’ is
   As noted, these regulations                                                                                 added to the definition. DHS also adds
                                                        D. Severability
implement the relevant and substantive                                                                         to the final rule that the audits of
                                                           To the extent that any portion of this              licensed facilities will take place at the
terms of the FSA and related statutory
                                                        final rule is declared invalid by a court,             opening of a facility and take place on
provisions. Separate from the FSA, DHS
                                                        the Departments intend for all other                   an ongoing basis.
has over time developed various
                                                        parts of the final rule that are capable of               v In § 236.3(b)(11), which defines a
policies and other sub-regulatory
                                                        operating in the absence of the specific               Non-Secure Facility, DHS agrees with
documents that address issues related to
                                                        portion that has been invalidated to                   commenters that a non-secure facility
DHS custody of minor aliens and
                                                        remain in effect. Thus, even if a court                means a facility that meets the
UACs.18 In considering these
                                                        decision invalidating a portion of this                definition of non-secure under state law
regulations, DHS reviewed such
                                                        final rule results in a partial reversion              in the State in which the facility is
policies, and determined that these
                                                        to the current regulations or to the                   located, as was intended by the
regulations are compatible with them.                   statutory language itself, the                         language of the proposed rule, and is
Current policies on the custody,                        Departments intend that the rest of the                adding ‘‘under state law’’ to the
apprehension, and transportation of                     final rule continue to operate, if at all              definition to clarify this point.
minors and UACs generally would not,                    possible in tandem with the reverted                      v In § 236.3(f)(1) regarding transfer of
therefore, need to be altered to bring                  provisions.                                            UACs from DHS to HHS, DHS agrees to
them into conformity with this rule.                                                                           amend the proposed regulatory text to
This rule is not, however, intended to                  IV. Summary of Changes in the Final
                                                                                                               clarify that a UAC from a contiguous
displace or otherwise codify such                       Rule
                                                                                                               country who is not permitted to
policies and procedures. Similarly, the                    Following careful consideration of                  withdraw his or her application for
rule is consistent with and does not                    public comments received and relevant                  admission, or if no determination can be
abrogate existing ORR policies and                      data provided by stakeholders, DHS and                 made within 48 hours of apprehension
procedures; nor does it necessitate any                 HHS have amended the regulatory text                   or encounter, will be immediately
alteration in those policies and                        proposed in the NPRM published in the                  transferred to HHS. The Departments
procedures, except in regards to the                    Federal Register on September 7, 2018.                 believe that commenters misunderstood
transfer of bond redetermination                        As discussed elsewhere in this                         the intent of the regulatory text due to
hearings from immigration courts to the                 preamble, these changes in this final                  imprecise wording, which is now
HHS hearing officer as found at 8 CFR                   rule include the following:                            clarified by deleting ‘‘subject to the
410.810. Again, however, the idea is for                   v Section 212.5(b) now considers that               terms of’’ and replacing with ‘‘processed
the UAC to enjoy the same basic                         DHS is not precluded from releasing a                  in accordance with.’’
substantive protection (review of the                   minor who is not a UAC to someone                         v In § 236.3(f)(4)(i) regarding the
                                                        other than a parent or legal guardian,                 transportation of UACs, DHS is
   17 See Detention and Release of Juveniles, 53 FR
                                                        specifically a brother, sister, aunt, uncle,           amending the regulatory text to make it
17449 (May 17, 1988). When published as a final
rule, the provisions applying to the detention and
                                                        or grandparent who is not in detention.                clear that, as a general matter, UACs are
release of juveniles were originally placed in 8 CFR       v Section 236.3(b)(2) defines Special               not transported with unrelated detained
242.24. After Congress passed IIRIRA, the former        Needs Minor and includes the term                      adults. The two situations described in
INS published a final rule updating several             ‘‘retardation,’’ which commenters noted
immigration-related provisions of the CFR and
                                                                                                               the regulatory text are limited
moved these provisions from § 242.24 of title 8 to
                                                        was an outdated term and should be                     exceptions to this general rule. DHS is
§ 236.3. See Inspection and Expedited Removal of        removed. DHS agrees to replace that                    adding the specific reference to
Aliens; Detention and Removal of Aliens; Conduct                                                               unrelated ‘‘detained’’ adults, for clarity.
of Removal Proceedings; Asylum Proceedings, 62             19 For instance, paragraphs 32(A), (B), and (D),
                                                                                                                  v In § 236.3(g)(1)(i) regarding DHS
FR 10312 (Mar. 6, 1997).                                and 33 of the FSA grants Flores class counsel
   18 See, e.g., ICE, Family Residential Standards,     special access to covered minors and UACs and to
                                                                                                               procedures in the apprehension and
https://www.ice.gov/detention-standards/family-         certain facilities that hold such minors and UACs;     processing of minors or UACs, Notice of
residential (last visited May 1, 2019); CBP, National   it is unnecessary to codify these provisions in        Rights and Request for Disposition, DHS
Standards on Transport, Escort, Detention, and          regulation. Similarly, paragraphs 29 to 31 include     is removing the qualification that the
Search (Oct. 2015), https://www.cbp.gov/sites/          special reporting requirements with respect to class
default/files/assets/documents/2017-Sep/CBP             counsel and the supervising court; reporting to
                                                                                                               notice will be read and explained when
%20TEDS%20Policy%20Oct2015.pdf (last visited            these entities would be unnecessary following          the minor or UAC is believed to be less
May 1, 2019).                                           termination of the FSA.                                than 14 years of age or is unable to


                                                                                                                                          AR219
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 228 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                          44409

comprehend the information contained           ‘‘. . . or a State or county juvenile        expedited removal proceedings who
in the Form I–770, and is clarifying that      detention facility.’’                        lack a credible fear (or have not yet been
the notice will be provided, read, or             v In § 410.202, in response to            found to have a credible fear) apply both
explained to all minors and UACs in a          commenters’ concerns, HHS clarifies          to adults and minors. Accordingly, such
language and manner that they                  that ORR places UACs in licensed             minors will be paroled only in cases of
understand. DHS is making this change          programs except if a reasonable person       medical necessity or when there is a law
to avoid confusion related to DHS’s            would conclude, ‘‘based on the totality      enforcement need. This is the same
legal obligations regarding this notice,       of the evidence and in accordance with       standard that applies to adults in these
while still acknowledging that it may be       subpart G’’ that the UAC is an adult.        same circumstances. These proposed
necessary to implement slightly                   v In § 410.203, in response to            changes also eliminate an existing
different procedures depending on the          commenters’ concerns, HHS clarifies          tension with the text of the relevant
particular minor or UAC’s age and other        that it reviews placements of UACs in        statutory provision.
characteristics.                               secure facilities at least monthly and
   v In § 236.3(g)(2)(i) regarding DHS                                                      Public Comments and Responses
                                               that the rule does not abrogate any
custodial care immediately following           requirements that ORR place UACs in            One commenter stated that it agreed
apprehension, the proposed regulatory          the least restrictive setting appropriate    with the determination that parole
text stated that UACs ‘‘may be housed          to their age and any special needs.          should be limited to cases of medical
with an unrelated adult for no more               v In § 410.302(a), in response to         necessity or law enforcement need and
than 24 hours except in the case of an         commenters’ concerns, HHS clarifies          that parole must be within the
emergency or exigent circumstances.’’          that the licensed program providing care     discretion of DHS. Many commenters,
Commenters objected to the use of the          for a UAC shall make continual efforts       however, disagreed with the proposal
term ‘‘exigent circumstances’’ as it was       at family reunification as long as the       and expressed concern about more
not defined. DHS agrees to delete the          UAC is in the care of the licensed           restrictive parole standards, the impact
term ‘‘exigent circumstances’’ as it is        program.                                     on asylum seekers, and questioned the
redundant to ‘‘emergency.’’                       v In § 410.600(a) regarding transfer of   necessity for the proposed changes
   v In § 236.3(i)(4), commenters              UAC, the proposed regulatory text states     given existing discretionary parole
requested additional language tracking         that, ‘‘ORR takes all necessary              authority.
the verbatim text of FSA Ex. 1. In             precautions for the protection of UACs       Limiting Parole to Medical Necessity or
response to these comments, DHS added          during transportation with adults.’’         Law Enforcement Need
language of FSA Ex. 1 paragraph.               However, as ORR does not transport
   v Section 236.3(j) and (n) now                                                              Comments. Several commenters
                                               adult aliens, HHS has decided to strike      stated that the proposed parole
consider that DHS is not precluded from        this language from the final rule.
releasing a minor who is not a UAC to                                                       standards are restrictive and will
                                                  v In § 410.700 HHS is adding the          unnecessarily prevent the release of
someone other than a parent or legal           ‘‘totality of the evidence and
guardian, specifically a brother, sister,                                                   children who pose no flight or safety
                                               circumstances’’ for age determinations       risk. Most of these commenters
aunt, uncle, or grandparent who is not         standards to mirror the DHS standard in
in detention and is otherwise available                                                     expressed concern that the removal of
                                               compliance with statute. See 8 U.S.C.        the cross-reference to § 235.3(b) allows
to provide care and physical custody.          1232(b)(4).
   v DHS has added a new § 236.3(j)(4)                                                      for children to only be paroled if there
                                                  v In § 410.810(b), HHS declines to        is a ‘‘medical necessity or law
to state clearly that the Department will
                                               place the burden of evidence in the          enforcement need,’’ whereas the FSA
consider parole for all minors who are
                                               independent internal custody hearings        allows children to be paroled when
detained pursuant to section
                                               on itself; however, it has modified the      there is an ‘‘urgent humanitarian need
235(b)(1)(B)(ii) of the INA or 8 CFR
                                               rule text to indicate that HHS does bear     or significant public benefit.’’ Some of
235.3(c) and that paroling such minors
                                               the initial burden of production             these commenters stated that this
who do not present a safety risk or risk
                                               supporting its determination that a UAC      limitation fails to consider the particular
of absconding will generally serve an
                                               would pose a danger or flight risk if        vulnerability of children as required by
urgent humanitarian reason. DHS will
                                               discharged from HHS’ care. The UAC           the FSA and is unnecessary due to the
also consider aggregate and historical
                                               must bear the burden of persuading the       already high standard for the limited
data, officer experience, statistical
                                               independent hearing officer to overrule      number of children who would qualify
information, or any other probative
                                               the government’s position, under a           for parole under the prior standards.
information in determining the
                                               preponderance of the evidence                   Multiple commenters stated that
detention of a minor.
                                               standard.                                    children with urgent humanitarian
   v Section 236.3(o) is amended to
clarify that the Juvenile Coordinator’s        V. Discussion of Public Comments and         needs such as pregnant young women
duty to collect statistics is in addition to   Responses                                    and children with physical disabilities,
the requirement to monitor compliance                                                       cognitive impairments, or chronic
                                               A. Section-by-Section Discussion of the      medical conditions would likely no
with the terms of the regulations.
   v In § 410.101, HHS agrees to amend         DHS Proposed Rule, Public Comments,          longer qualify for parole under the
the definition of ‘‘special needs minor,’’     and the Final Rule                           proposed regulations and the medical
replacing the term ‘‘retardation’’ with        1. Parole (§ 212.5)                          emergency standard.
‘‘intellectual disability.’’                                                                   A few commenters stated that DHS
   v In § 410.201(e), HHS agrees with          Summary of Proposed Rule                     should continue the general policy to
multiple legal advocacy organizations’            In § 212.5(b), DHS proposed to            prioritize parole to ensure the best
analysis that the FSA and TVPRA run            remove the cross-reference to § 235.3(b)     interests of minors and their placement
in contradiction to each other in placing      as it currently appears in order to          in the least restrictive setting
UACs in secure facilities based solely on      eliminate an ambiguity and to codify its     appropriate. Another commenter stated
the lack of appropriate licensed program       longstanding understanding of how            that the proposed regulations should be
availability; therefore, ORR is striking       certain provisions in § 235.3(b)’s           withdrawn and asked the following
the following clause from this section:        provisions relating to parole of aliens in   questions: (i) How large was the


                                                                                                                       AR220
                Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 229 of 655
44410             Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

population of minors who were in                 discretion to apply a new narrow            change as ‘‘severely restrict[ing]’’ parole
detention under § 235.3(c) and who               standard, leaving survivors of sexual       for these individuals, stated that DHS’s
were released on parole under § 212.5(b)         violence and other forms of trauma with     claim that this change is intended by
on a yearly basis for the past five years;       minimal hope of release pending a           Congress is ‘‘belied’’ by INA
(ii) why is § 212.5(b) inappropriate for         lengthy adjudication of their complex,      212(d)(5)(A), wherein Congress
minors in removal proceedings under              evidence-driven asylum claims. A            authorized discretionary parole on a
§ 235.3(c); and (iii) why should                 different commenter stated that the         case-by-case basis for urgent
accompanied minors not be permitted to           proposed rule uses the detention of         humanitarian reasons or significant
be paroled on a case-by-case basis for an        children to disincentivize asylum           public benefit.
urgent humanitarian reason or a                  seekers from going forward with their
significant public benefit?                                                                  General Opposition to Proposed
                                                 asylum claims and that the changes will
                                                                                             Changes
Fewer Minors Paroled                             make it more difficult for certain
                                                 vulnerable children and families in DHS        Several commenters objected to any
   Multiple commenters stated that the           custody to be paroled as they await an      attempt to curtail parole in the name of
proposed changes will result in children         assessment of whether they have a           family unity, contending that detention
facing the same parole standards as              credible fear of persecution.               significantly harms children. Another
adults and thereby being paroled less                                                        commenter, perceived that this rule
frequently. One of these commenters              Existing Discretionary Parole Authority
                                                                                             would limit opportunities for minors to
expressed concern that this would likely                                                     be released from detention and asserted
mean children will be detained beyond               Other commenters pointed to existing
                                                 discretionary parole authority and          that the Administration should make
the 20 days that is generally the current                                                    every effort to ensure that children, and
practice permitted under the FSA.                questioned the necessity of the
                                                 proposed changes. One commenter             as applicable, children with families,
Another commenter stated that while                                                          spend as little time in detention as
the NPRM states that proposed § 236.3(j)         likened the choice between detention
                                                 and parole for children to the choice       possible. This commenter stated that, in
‘‘adds that any decision to release must                                                     the case of a minor who is traveling
follow a determination that such release         between incarcerating a minor or
                                                 releasing them on probation, contending     with a family member, absent an
is permitted by law, including parole                                                        indication of trafficking or unfitness on
regulations,’’ it does nothing to specify        that detention alternatives are healthier
                                                 for children and avoid expenses.            the part of the relative, it is in the best
DHS parole procedures favoring the
                                                 Another commenter contended that ICE        interest of the child to be paroled from
release of children, which the
                                                 has the discretion to release on parole     detention with the relative. A different
commenter contended was required by
                                                 and that the new regulations place no       commenter requested that the final rule
the FSA.
                                                 meaningful limit on the ability of ICE to   provide that all minors are bond and
Impact on Asylum Seekers                         detain families during their                parole eligible.
  Multiple commenters expressed                  proceedings. This commenter stated that        Response. For more general concerns
concern about how the proposed                   DHS’s proposed regulations provided no      about the release of minors from DHS
changes to parole would impact asylum            review of a parole denial, and that the     custody, see the discussion under
seekers. One of these commenters stated          Attorney General indicated his intention    § 236.3(j). For concerns about the
that the proposed rule provides no               to review and possibly reverse the long-    negative effects of detention, see the
explanation for eliminating DHS’s                standing precedent providing for            discussion under § 236.3(h) regarding
authority to consider unique                     individualized ICE custody                  detention of family units.
circumstances that may arise for                 determinations with review in                  DHS provides the following counts of
children seeking asylum. Another                 immigration court for asylum seekers        adults and minors who were released
commenter stated that asylum                     who have passed a credible fear             from FRCs on parole in FY 2014 through
applicants in detention have historically        interview.20 The commenter urged that       2018 in response to comments. There
had an opportunity to be released                children and families be given a            are also other means to effectuate
through parole provisions, and                   meaningful ability to seek redress of       release. See Table 10 for Average Length
contended that the proposed parole               detention after a parole denial. Still      of Stay and Table 11 for reasons for
standards would afford DHS broad                 another commenter, characterizing the       release.




  DHS notes that the changes under this          intended not to foreclose the possibility   the provisions in § 235.3(b) governing
provision are limited in scope and               of a minor’s release, but to clarify that   the parole of aliens in expedited



 20 The Attorney General has since done so, in

Matter of M–S, 27 I&N Dec. 509 (A.G. 2019).

                                                                                                                        AR221
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 230 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44411

removal (specifically those pending a         flexible standard of parole for arriving     2. Definitions § 236.3(b)
credible fear interview or ordered            aliens (‘‘urgent humanitarian reasons or     Minor § 236.3(b)(1) and Unaccompanied
removed in the expedited removal              significant public benefit’’) placed in      Alien Child (UAC) § 236.3(b)(3)
process) apply to all such aliens, and        section 240 proceedings to minors
not merely adults. Parole of minors will      placed in expedited removal, rather          Summary of Proposed Rule
be applied in accordance with                 than the standards generally applicable         DHS proposed revisions to
applicable law, regulations, and              to all aliens placed in expedited            § 236.3(b)(1) to define a minor as any
policies, and DHS will consider parole        removal who have yet to have a credible      alien under 18 years of age who has not
for all minors in its custody who are         fear interview or who have been ordered      been emancipated or incarcerated for an
eligible. The current cross-reference to      removed (‘‘required to meet a medical        adult criminal offense. DHS proposed to
§ 235.3(b) within § 212.5(b) is confusing     emergency or is necessary for a              remove the definition of juvenile as it is
because it suggests, incorrectly, that the    legitimate law enforcement objective’’).     too broad and replace it with the more
more flexible parole standards in                                                          specific terms minor and UAC. The
§ 212.5(b) might, for minors, override           The Attorney General’s recent             difference between minor and UAC is
the provisions in § 235.3(b) that govern      decision in Matter of M-S, 27 I&N Dec.       that the term ‘‘minor’’ captures any
parole for any alien in expedited             509 (A.G. 2019), does not affect the         alien under the age of 18 that is not
removal proceedings (i.e., an alien who       parole standard applicable to the narrow     defined as a UAC, for example, minors
has been ordered removed or is still          category of aliens to whom the               accompanied by their parents. Also,
pending a credible-fear determination).       amendments to § 212.5(b) apply—              under these definitions, a ‘‘minor’’
See 8 CFR 235.3(b)(2)(iii), (b)(4)(ii). DHS   specifically, aliens who are pending a       cannot be legally emancipated or have
disagrees with that interpretation of its     credible fear interview or who have          been incarcerated due to an adult
current regulations, which, among other       been ordered removed through the             conviction, whereas the definition of
things, is in tension with the text of the    expedited removal process. In Matter of      UAC does not exclude these categories.
relevant statutory provisions at 8 U.S.C.     M-S-, the Attorney General’s decision        Public Comments and Response
1225(b)(1)(B)(iii)(IV) (‘‘Any alien subject   addressed aliens who enter the United
to [expedited removal] shall be detained                                                      Comments. One commenter stated
                                              States between the ports of entry, are
pending a final determination of                                                           that it was inconsistent with the FSA to
                                              processed for expedited removal, and         delete the definition of ‘‘juvenile’’ and
credible fear of persecution and, if          are then placed into removal
found not to have such a fear, until                                                       replace it with separate definitions for
                                              proceedings pursuant to INA 240 after        ‘‘minor’’ and ‘‘UAC,’’ thereby requiring
removed.’’). By its terms, § 235.3(c)         establishing a credible fear. Matter of M-
applies only to arriving aliens who are                                                    different treatment between juveniles
                                              S-, 27 I&N Dec. 509. Those aliens, he        who are accompanied by their parent or
placed into section 240 proceedings.
                                              concluded, are ineligible for release on     legal guardians, and juveniles who are
Many of the comments on the
                                              bond under INA 236(a) and may only be        not. The commenter noted that although
proposal—for example, those urging
DHS to adopt a more flexible parole           released from DHS custody through            UACs must be transferred to ORR
standard or a general practice of             parole under INA 212(d)(5). Id. But that     custody within 72 hours of
paroling alien juveniles—largely              is a different category of aliens and the    apprehension, juveniles who did not
amount to disagreement with DHS’s             proposal here would do nothing to alter      meet this definition would not be
legal interpretation of INA                   the standards governing the detention or     transferred. The commenter also noted
235(b)(1)(B)(iii)(IV), set out in the         release of those aliens. DHS will            that under the NPRM, minors could be
preamble of the NPRM, see 83 FR at            continue to apply its parole authority in    released only to a parent or legal
45502. But DHS is not persuaded that          these cases in accordance with               guardian, whereas, the commenter
                                              applicable law, regulations, and             contended, the FSA requires the release
this legal interpretation is erroneous.
                                              policies. DHS also declines to adopt         of all children to the least restrictive
Moreover, the FSA does not specifically
                                              commenters’ suggestions that DHS             placement. The commenter concluded
discuss parole, much less require parole
                                                                                           that adopting the two definitions would
for urgent humanitarian reasons or            codify a review process for denials of
                                                                                           conflict with the FSA, which does not
significant public benefit. While the         parole, which has never existed, given       draw any distinctions between juveniles
FSA expresses a preference for release        that the decision to grant parole is         in ORR custody and juveniles in DHS
for juveniles, it does not require release    entirely discretionary. However, as          custody.
in all cases, and explicitly does not         previously explained, DHS’s current bed         Response. DHS disagrees that
provide a specific standard for such          space at FRCs necessarily limits the         replacing the term juvenile with a
release decisions.                            number of family units who could be          definition for minor and a definition for
   DHS notes that many commenters             detained at any given time.                  UAC is inconsistent with the FSA or
appeared to confuse the proposed                                                           creates an improper distinction. The
changes with changes that would be            Changes to Final Rule
                                                                                           term ‘‘juvenile’’ originates not in the
much broader in scope; for example, by          Accordingly, DHS is finalizing its         FSA, which did not use or define the
eliminating from § 212.5(b) entire            regulation at 8 CFR 212.5(b) as proposed     term, but in existing DHS regulations.
groups of aliens who have been or are                                                      These regulations have not been
                                              but is adding language to permit release
detained from receiving case-by-case                                                       updated since 1988 and do not reflect
                                              of a minor to someone other than a
parole determinations and eliminating                                                      either the provisions of the FSA or any
completely the ‘‘urgent humanitarian          parent or legal guardian, specifically an
                                                                                           developments in law since that time.
reasons’’ or ‘‘significant public benefit’’   adult relative (brother, sister, aunt,
                                                                                           Accordingly, in updating the regulations
justifications. As the regulatory             uncle, or grandparent) not in detention.     to implement the FSA, DHS has adopted
language in the revised § 212.5(b)            The reason for this change is explained      the same definition of ‘‘minor’’ as used
indicates, this is not the case. The intent   in the section below regarding               in the FSA. Additionally, DHS has
of these provisions is only to remove the     comments on proposed 8 CFR 236.3(j).         included the term UAC, as that term is
ambiguity in the current regulations that                                                  defined in the HSA. Pursuant to the
appears to erroneously apply the more                                                      HSA and the TVPRA, ORR is


                                                                                                                       AR222
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 231 of 655
44412           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

responsible only for the care and                 Response. The regulatory language          Public Comments and Response
custody of UACs. See 6 U.S.C. 279(b)(1);       adopted the same definition of ‘‘special        The comments received are discussed
8 U.S.C. 1232(b)(1). Because the HSA           needs’’ as the definition used in the         above in conjunction with the definition
and the TVPRA specifically define              FSA. This definition includes any minor       of ‘‘minor.’’
UACs and impose certain requirements           whose mental condition requires special
related only to UACs, the regulatory text      services and treatment as identified          Changes to Final Rule
must be able to distinguish between            during an individualized needs                  DHS declines to change the proposed
UACs and minors who do not meet the            assessment. DHS disagrees that the            definition of UAC in response to public
UAC definition. The term juvenile is too       definition should be expanded because         comments.
broad to provide a meaningful                  the definition is broad enough to
definition and does not track the              include minors with developmental and         Custody § 236.3(b)(4)
language of the FSA.                           learning disabilities, if the special needs   Summary of Proposed Rule
Changes to Final Rule                          assessment determines that these                The term custody is not defined in the
                                               conditions require special services and       FSA. DHS has defined custody as the
  DHS finalizes its definitions of minor       treatment.
and UAC as proposed and declines to                                                          physical and legal control of an
                                                  The proposed regulatory language           institution or person.
make changes in response to public             contains multiple provisions requiring
comments.                                      DHS and HHS to consider a minor or            Public Comments and Response
Special Needs Minor § 236.3(b)(2)              UAC’s special needs, including                  DHS did not receive any comments
                                               provisions requiring consideration of         requesting a change to this definition.
Summary of Proposed Rule
                                               special needs when determining
  DHS did not propose any revisions to         placement. For example, 45 CFR                Changes to Final Rule
the FSA for the definition of special          410.208 states that ORR will assess each         DHS is not making changes from the
needs minor. Special needs minor is            UAC to determine if he or she has             proposed definition of custody in the
defined as any minor with physical             special needs and will, whenever              final rule.
disabilities, cognitive impairments or         possible, place a UAC with special
chronic medical conditions that was            needs in a licensed program that              Emergency § 236.3(b)(5)
identified in the individualized needs         provides services and treatment for the       Summary of Proposed Rule
assessment.                                    UAC’s special needs. Title 8 CFR                 DHS proposed revisions to
Public Comments and Response                   236.3(g)(2) requires DHS to place minors      § 236.3(b)(5) to define emergency as an
                                               and UACs in the least restrictive setting     act or an event that prevents timely
   Comments. Some commenters asked             appropriate to the minor or UAC’s age
for expanded definitions of ‘‘special                                                        transport or placement of a minor, or
                                               and special needs. Title 8 CFR                could delay compliance with or
needs minor’’ or additional provisions         236.3(i)(4) requires that facilities
relating thereto. One commenter stated                                                       temporarily excuse compliance with
                                               conduct a needs assessment for each           other provisions of the proposed rule.
the definition should be broadened to
                                               minor, which would include both an            As discussed in the preamble to the
include developmental disability and
                                               educational assessment and a special          proposed rule, the new definition of
learning disability. The commenter
                                               needs assessment. Additionally, 8 CFR         emergency has been added in the
urged that it is important for children,
                                               236.3(g)(1) requires DHS to provide           regulatory text. The new definition
particularly unaccompanied children, to
                                               minors or UACs with Form I–770 and            largely tracks the existing text of the
be able to understand and follow
                                               states that the notice shall be provided,     FSA except that it reflects DHS’s
instructions or directions given to them
                                               read, or explained to the minor or UAC        recognition that emergencies may not
by Federal officials, attorneys, and care
                                               in a language and manner that he or she       only delay placement of minors but
custodians in licensed facilities. The
commenter also asserted that children          understands. These provisions ensure          could also delay compliance with other
with learning or developmental                 that a minor or UAC’s special needs are       provisions of the proposed rule or
disabilities would be less likely to take      taken into account, including when            excuse noncompliance on a temporary
advantage of the resources for which           determining placement.                        basis.
they are eligible and may not fully            Changes to Final Rule                         Public Comments and Response
comprehend the life-changing decisions
                                                  DHS is amending the regulatory                Comments. Several commenters
that they are asked to make during their
                                               language to delete the term                   expressed concern that the proposed
immigration proceedings. Another
                                               ‘‘retardation’’ and insert the term           ‘‘expanded’’ definition of ‘‘emergency’’
commenter contended that the rule does
                                               ‘‘intellectual disability.’’ HHS has also     would grant DHS too much discretion to
not adequately discuss special needs or
require DHS to consider a child’s              deleted this term in its regulatory           suspend compliance with certain FSA
disability in determining placement in a       language.                                     provisions relating to standards of care
secure facility or even in a FRC.              Unaccompanied Alien Child                     and custody for children, such as timely
   One commenter also condemned the            § 236.3(b)(3)                                 transport or placement of minors and
use of the ‘‘outdated’’ term                                                                 other conditions implicating their basic
‘‘retardation’’ in the definition of special   Summary of Proposed Rule                      services.
needs minor. The commenter stated that           DHS proposed to define a UAC as                Some of these commenters contended
the term is used as a slur that                provided in 6 U.S.C. 279(g)(2), which         that the definition would allow DHS to
dehumanizes, demeans, and does very            states that a UAC is a child under the        declare any situation an emergency and
real emotional harm to people with             age of 18 who has no lawful                   deny any and all protections to children
mental and developmental disabilities.         immigration status in the United States       Several commenters stated that the
The commenter acknowledged the term            and who has no parent or legal guardian       expanded definitions of emergency
was used in the FSA agreement, but             present in the United States who is           would make ignoring limitations on
argued that it is inappropriate in a           available to provide care and physical        transfer the ‘‘default’’ and compliance
modern-day regulation.                         custody.                                      with the FSA timeframe the exception


                                                                                                                       AR223
               Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 232 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                         44413

rather than the rule. These commenters             One commenter stated that the            and made available through standing
stated this would expose children to            example provided by DHS regarding           mechanisms.
dangerous conditions documented                 delayed access to a snack or meal seems        Response. DHS notes that paragraph
repeatedly by government inspectors             reasonable; however, it would provide       12(B) of the FSA defines an emergency
and outside researchers, including              DHS the flexibility to label any act or     as ‘‘any act or event that prevents the
inadequate and inappropriate food,              event an emergency and that                 placement of minors pursuant to
severely cold temperatures, bullying            recommended that DHS: (1) Look into         paragraph 19 within the time frame
and abuse, and lack of medical care.            the definition of emergency in the          provided’’ (i.e., three days or five days,
   Other commenters had specific                American Bar Association’s (ABA)            as applicable). The FSA also contains a
objections to the proposed definition.          Unaccompanied Child Standards; and          non-exhaustive list of acts or events that
One contended that it was circular,             (2) adopt a more limited, non-circular      constitute an emergency, such as
defining an emergency primarily as an           definition of emergency, to avoid what      ‘‘natural disasters (e.g., earthquakes,
event that prevents compliance. Some            the commenter considered an                 hurricanes, etc.), facility fires, civil
expressed concern that events other             unnecessary relaxation of the FSA           disturbances, and medical emergencies
than a natural disaster, facility fire, civil   standards. Other commenters                 (e.g., a chicken pox epidemic among a
disturbance, and medical or public              recommended that DHS instead ensure         group of minors).’’ DHS notes that the
health concerns might also qualify as an        that non-perishable, nutritious food and    definition of emergency contained
emergency, leaving significant room for         bottled water in packs will be kept on      within this provision does not depart
interpretation. Several commenters              site at all times in case of an emergency   from how the FSA defines an emergency
stated that the phrase ‘‘other                  evacuation in order to ensure that          act or event. Rather, this provision
conditions’’ would implicate the basic          nutritional needs of children are met.      recognizes that, in rare circumstances,
needs of the children which would                  Several commenters argued that DHS       an emergency may arise, generally
further jeopardize their well-being,            and HHS should provide more evidence        unanticipated, that affects more than
health, and safety and runs contrary to         and explanation of the need to expand       just the transfer of a minor from one
the explicit placement context of the           the current definition; describe how the    facility to another (e.g., a natural
FSA. Another commenter expressed                agencies arrived at these definitions;      disaster or facility fire may render CBP
concern that the language ‘‘medical or          provide a timeframe for how long an         temporarily unable to provide contact
public health concerns at one or more           emergency may last; and provide for the     between a minor and family members
facilities’’ which allow for a possible         consequences for invoking the               apprehended with him or her). As
emergency in instances where several            emergency when unwarranted.                 indicated in the NPRM, the impact,
                                                   One of these commenters                  severity, and timing of a given
minors lack key vaccinations, or where
                                                recommended that DHS and HHS                emergency situation dictate the
a few minors may require treatment for
                                                compile a comprehensive list of             operational feasibility of providing
chronic conditions such as asthma or
                                                permissible emergency circumstances.        certain items to minors, and thus the
diabetes.
                                                One commenter noted that the proposed       regulations cannot contain every
   With respect to the consequences of          rule leaves the facility to decide the      possible reality DHS will face. The
the emergency, commenters offered still         rationale and length of an emergency        applicability of ‘‘emergency’’ is
other concerns. One commenter                   and recommended that DHS hold               intended to be flexible to the extent it
expressed concern with the language             detainment centers accountable to the       fits within the parameters set forth by
that minors must be transferred ‘‘as            maximum safety and compliance               the FSA. Therefore, DHS disagrees with
expeditiously as possible,’’ instead of         requirements and make no exemptions         commenters’ claim that the definition of
including a defined period of 3 or 5            to the minimum standards in FRCs for        emergency creates excessive discretion,
days, as the commenter believed                 detainees.                                  allows DHS to declare an emergency for
required by the TVPRA.                             Several commenters addressed             any reason, or unnecessarily relaxes the
   A few commenters noted that, as a            conduct in the event of an emergency.       existing FSA standards.
result of the proposed definition, minors       Some, for example, recommended that            DHS also notes that, during an
may be held indefinitely in temporary           the proposed rule should clarify the        emergency situation, it continues to
CBP facilities that are intended only for       circumstances that the Government           make every effort to transfer minors and
short-term use and that are assertedly          would consider constituting                 UACs as expeditiously as possible, and
notorious for frigid temperature,               emergencies, establish that any             to provide all other required amenities
deficient medical care, and other poor          corresponding exemptions be limited in      as set out in the FSA. Depending on the
conditions (i.e., sleeping in office            scope, and ensure that the fundamental      severity of the emergency, the provision
buildings without beds or showers, or in        needs of children are met, regardless of    of one or more FSA requirements may
tents, vans or buses without water and          the circumstances constituting the          be temporarily delayed for some minors
sanitation). One commenter expressed            ‘‘emergency.’’                              and UACs. For instance, if a child in a
concern that, even without invoking an             One commenter suggested that in          CBP facility has a medical emergency
emergency, CBP is often grossly                 cases of emergency, rather than devising    such that he or she must be provided
negligent towards children and those in         means to delay the provision of basic       with urgent medical care, it may be
its custody.                                    services or care and timely placement or    necessary to temporarily delay the
   Several commenters contended that            transfer, DHS should consider how           provision of meals to other minors and
the proposed definition contradicts FSA         provisions could be made to serve the       UACs during the time required to
paragraph 12A which provides no                 children during transport and should        provide such medical care. As soon as
exception for housing minors with               prioritize emergency preparedness           the medical emergency subsides,
unrelated adults for longer than 24             planning to ensure readiness to respond.    however, CBP would resume the
hours, because they viewed the broad            And several commenters recommended          provision of meals to all other minors
interpretation of emergency as allowing         that, from a public health perspective,     and UACs. Similarly, if a facility suffers
DHS to house children with unrelated            designation of an emergency should          an electrical failure, such that the air
adults indefinitely and for virtually any       trigger additional resources, prepared in   conditioning breaks, all minors and
reason.                                         advance through contingency planning        UACs in that facility may temporarily be


                                                                                                                      AR224
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 233 of 655
44414           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

held in temperatures that do not comply       Changes to Final Rule                        parent or legal guardian, the individuals
with the applicable standards set out in        DHS declines to change its proposed        would not constitute a family unit, and,
the FSA. CBP would work to rectify the        definition of emergency in response to       if no parent or legal guardian for the
problem as quickly as possible, and           public comments.                             minor is in the United States or the/
would take steps to mitigate the                                                           parent or legal guardian in the United
problem (e.g., providing extra fans for       Escape-Risk § 236.3(b)(6)                    States is not available to provide care
the facility). Once the air conditioning      Summary of Proposed Rule                     and physical custody, the minor would
is fixed, however, the minors and UACs                                                     be a UAC.
                                                 The term ‘‘escape-risk’’ is defined in
would return to conditions consistent         paragraph 22 of the FSA. DHS proposed        Public Comments and Response
with the standards set out in the FSA.        to define escape-risk as a minor who            Comments. Commenters expressed
CBP also records the provision of food        attempts to escape from custody. DHS         concern that the proposed definition of
to minors and UACs, and records that          proposed requirements and clarification      family member seeks to narrow the
CBP has routinely confirmed the               for the definition of escape-risk. A         definition of ‘‘family unit’’ by excluding
availability of drinking water,               minor is an escape-risk if he or she is      adult family members other than the
operational toilets, and sinks, as well as    subject to a final order of removal, has     child and his/her biological parent(s) or
the conditions in its hold cells (e.g.,       a prior breach of bond, has failed to        legal guardian(s). The commenters
temperature, cleanliness) in its              appear before DHS or immigration             wrote that DHS has ignored the reality
electronic systems of records. Any            court, or has previously absconded from      in some foreign cultures that extended
emergency situations requiring                state or Federal custody.                    family members may be the sole
temporary suspension of the                   Public Comments and Response                 caregivers for the children and
requirements set out in the FSA, as well                                                   recommended that DHS adopt a broad
                                                 Comments. One commenter stated            definition of ‘‘family unit’’ to comply
as the conclusion of that emergency, is
                                              that the proposed rule definition of         with the FSA and accepted child
also recorded in the electronic systems       escape risk includes a child who ‘‘has
of records. To the extent it is able, CBP                                                  welfare principles and practices.
                                              previously absconded or attempted to            One commenter stated that the
also maintains a sufficient stockpile of      abscond from state or Federal custody.’’     proposed definition violates the best
supplies, such as snacks, at its facilities   The commenter argued that the FSA            interest of the child standard because it
to ensure that there are sufficient           refers only to Federal custody and that      separates children from their related,
supplies available in an emergency            the revised definition could include a       non-parent caregivers. The commenter
situation.                                    child who has been ordered into foster       stated that, although the FSA mandates
   DHS disagrees with commenters’             care by a state juvenile court and then      that UACs be ‘‘segregated from
concern about minors being held               ran away from foster care. The               unrelated adults,’’ it requires that DHS
‘‘indefinitely’’ as a result of a declared    commenter concluded children should          provide access to ‘‘contact with family
emergency and emphasizes that when            not face detention in a secure facility      members that were arrested with the
emergency conditions exist, transfer          because of such circumstances.               minor,’’ hence recognizing a broader
must still occur ‘‘as expeditiously as           Response. In paragraph 22 of the FSA,     definition of ‘‘family.’’ Likewise, the
                                              escape risk is defined as ‘‘a serious risk   commenter stated that ORR’s current
possible.’’ DHS notes that the ‘‘as
                                              that the minor will attempt to escape        definition of ‘‘family’’ and HHS’
expeditiously as possible’’ time frame is
                                              from custody.’’ The NPRM adopted that        proposed regulations, which allow the
derived from the FSA itself. The
                                              same definition. Paragraph 22 of the         release of a child to an adult seeking
existence of an emergency under these         FSA also provides a non-exhaustive list      custody when family reunification is
regulations does not excuse DHS from          of factors to consider when determining      not possible, recognize a broader
transferring minors or UACs to licensed       whether a minor is an escape risk.           definition.
programs or HHS custody, respectively.        Because the list of factors to consider is      One commenter recommended that
DHS must still move as expeditiously as       not exhaustive, it is not inconsistent       DHS adopt the broad definition of
possible, given the emergency, to place       with the FSA for DHS to consider             family similar to the ‘‘Standards for the
minors and/or UACs.                           additional factors in determining a          Custody, Placement and Care; Legal
   DHS notes that the ABA’s                   minor’s escape risk. DHS continues to        Representation and Adjudication of
Unaccompanied Child Standards’                find that whether the minor has              Unaccompanied Alien Children in the
concept of ‘‘emergency’’ appears to           previously absconded or attempted to         United States’’ (UC Standards) and the
apply to a much narrower situation than       abscond from state or Federal custody to     ABA Civil Immigration Detention
the concept of ‘‘emergency’’ in the FSA,      be relevant to whether there is a risk the   Standards. The commenter contends
and declines to apply these standards to      minor will attempt to escape from DHS        that nothing in the language of the
DHS’s regulatory definition of                custody.                                     TVPRA restricts DHS’s ability to release
emergency. The ABA concept of                 Changes to Final Rule                        a UAC to someone other than a parent
‘‘emergency’’ appears to govern when it                                                    or legal guardian and therefore there is
                                                DHS declines to change its proposed        no legal requirement to narrow the
may be permissible to house minors and        definition of escape risk in response to     definition of ‘‘family member.’’
UACs with unrelated adults. The FSA           public comments.                                Response. DHS notes that the
definition of emergency covers a wider                                                     definition of ‘‘family unit’’ in this rule
variety of situations than the ABA’s          Family Unit § 236.3(b)(7)
                                                                                           does not encompass a broader definition
provision. Accordingly, DHS has               Summary of Proposed Rule                     of family as proposed by the
described such situations in other              The term family unit is not defined in     commenters because DHS must ensure
provisions of this rule. See, e.g., 8 CFR     the FSA. DHS proposed to define family       it complies with the applicable laws and
236.3(g)(2)(ii). DHS notes that these         unit as two or more aliens consisting of     regulations governing the apprehension,
provisions of the proposed rule do            a minor accompanied by a parent or           processing, care, and custody of alien
incorporate and contemplate certain           legal guardian. If evidence shows the        juveniles. The HSA and the TVPRA
emergency exceptions.                         minor has no relation to the purported       transferred to ORR HHS the


                                                                                                                     AR225
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 234 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                           44415

responsibility for the care and custody       similar authorities to release UACs to        concerns about the minor’s safety upon
of UACs. A UAC, as defined in the HSA,        sponsors. For an additional discussion        such release, and no concerns about the
is a minor under 18 years of age who          about the individuals to whom a non-          adult relative’s ability to secure the non-
lacks lawful immigration status in the        UAC minor may be released, please see         UAC minor’s timely appearance before
United States and either lacks a parent       the discussion in Section B.10, Release       DHS or the immigration courts. Any
or legal guardian in the United States or     of Minors from DHS Custody. The               release of a non-UAC minor to an adult
lacks a parent or legal guardian in the       commenter also notes that the FSA             relative other than a parent or legal
United States available to provide care       requires DHS to provide ‘‘contact with        guardian will be within the
and physical custody. See 6 U.S.C.            family members that were arrested with        unreviewable discretion of DHS. DHS
279(g)(2). Once an alien juvenile has         the minor,’’ FSA paragraph 12, and thus       reiterates, however, that if no parent or
been determined to be a UAC, DHS              ‘‘recognizes the broader definition of        legal guardian is in the United States
must transfer the UAC to the care and         family.’’ However, this paragraph refers      and available to provide care and
custody of HHS within 72 hours, absent        to procedures and temporary placement         physical custody for an alien under the
exceptional circumstances (unless such        immediately following the arrest or           age of 18 with no lawful status, the
a UAC is a national or habitual resident      apprehension of a minor. This                 juvenile meets the definition of a UAC
of a contiguous country and is permitted      paragraph acknowledges that a juvenile        and must be transferred to HHS custody
to withdraw his or her application for        may be encountered with family                as only HHS has the responsibility for
admission under section 1232(a)(2)). See      members who are not parents or legal          the care, custody, and placement of
8 U.S.C. 1232(b)(3). Accordingly, DHS         guardians, and that there is a                UACs. See 6 U.S.C. 279(g)(2); 8 U.S.C.
has no authority to release a UAC.            meaningful benefit to providing contact       1232(b)(1), (3).
   In accordance with the TVPRA, only         with such family members. However,
non-UACs can be held in DHS custody                                                         Changes to Final Rule
                                              the FSA does not require DHS to detain
at an FRC. By definition, a minor is not      juvenile aliens together with adult             DHS declines to change its proposed
a UAC if he or she has an adult parent        relatives who are not parents or legal        definition of family unit in response to
or legal guardian in the United States        guardians, and DHS is not permitted to        public comments, but will change
who is available to provide care and          detain UACs under the HSA and                 certain provisions regarding the release
physical custody. The term ‘‘family           TVPRA.                                        of minors as explained in subsequent
unit’’ is defined to include those alien         DHS notes that the commenter               sections.
juveniles—minors who are                      recommends DHS adopt the broad                Licensed Facility § 236.3(b)(9)
accompanied by his/her/their adult            definition of family similar to those
parent(s) or legal guardian(s)—who are        described in the ABA ‘‘Standards for the      Summary of Proposed Rule
not UACs. Absent additional                   Custody, Placement and Care; Legal               In § 236.3(b)(9), DHS proposed a
information available to DHS at the time      Representation and Adjudication of            definition for ‘‘licensed facility.’’ To
of encounter indicating a parent or legal     Unaccompanied Alien Children in the           parallel the provisions of FSA paragraph
guardian was present in the United            United States’’ or the ABA Civil              6, DHS proposed that facilities that
States and available to provide care and      Immigration Detention Standards.              temporarily detain minors obtain
physical custody, if a juvenile alien is      However, those standards include              licensing where appropriate licenses are
encountered or apprehended with an            family members who could not be               available from a State, county, or
adult relative other than a parent or         detained together in DHS custody under        municipality in which the facility is
legal guardian, that juvenile alien lacks     the TVPRA and consistent with the             located. The proposed rule also
a parent or legal guardian in the United      HSA.                                          eliminated existing barriers to the
States available to provide care and             DHS also notes the commenter’s             continued use of FRCs by creating an
physical custody of the juvenile. See 6       disagreement with DHS’s contention            alternative to meet the licensed facility
U.S.C. 279(g)(2). Thus, under the HSA         that the TVPRA restricts DHS’s ability to     definition for such detention to provide
and TVPRA, the juvenile alien would be        release a UAC to someone other than a         reasonable assurances about the
determined to be a UAC and transferred        parent or a legal guardian. As stated in      conditions of confinement at that
to the care and custody of HHS. See 8         the proposed rule, following the passage      facility, and thus to implement the
U.S.C. 1232(b)(3). Such a juvenile alien      of the TVPRA, HHS is solely responsible       underlying purpose of the FSA’s
would not be detained in DHS custody          for the care and custody of UACs, and         licensing requirement. DHS’s proposed
at an FRC.                                    DHS no longer has the authority to            definition considers a ‘‘licensed
   DHS notes that the commenter’s             release a UAC. However, upon further          facility’’ to be one that is licensed by the
suggestion that DHS adopt ORR’s               consideration of the commenter’s              State, county, or municipality in which
definition of ‘‘family’’ in the ORR           contention and review of relevant             it is located. If no such licensing scheme
proposed regulation at 45 CFR 410.300         statutes and case law, DHS has                exists, DHS’s proposed that the facility
is misguided, as that section does not        determined that the law does not              will meet the definition of ‘‘licensed
contain a separate definition of ‘‘family’’   prohibit DHS from releasing a non-UAC         facility’’ if it complies with ICE’s family
but instead identifies the types of           minor to someone who is not a parent          residential standards as confirmed by a
potential sponsors to whom ORR may            or legal guardian. DHS acknowledges           third-party with audit experience hired
release a UAC. DHS notes that the term        that this interpretation of the law differs   for such a purpose.
‘‘family’’ encompasses a broader group        from the interpretation represented to
of individuals than those individuals         the U.S. Court of Appeals for the 9th         Public Comments and Response
determined to be a ‘‘family unit.’’ HHS       Circuit in recent litigation, but is             Comments. One commenter noted
has unique authorities under the              making this change upon due                   that she supports DHS-licensed facilities
TVPRA and the HSA to determine                consideration. See Brief for Appellants,      that would allow children to stay with
whether release of a UAC to a sponsor—        Flores v. Sessions, No. 17–56297 (9th         their parents or relatives as long as
which may include an adult who is a           Cir. Jan. 5, 2018). This is being             possible, given that prolonged
member of the child’s family, but who         permitted to facilitate transfers to non-     separation from families can be
is not a parent or legal guardian—is          parent family members when such a             traumatic for children. The commenter
appropriate. DHS does not have any            transfer is appropriate, that DHS has no      stated that she would support these


                                                                                                                       AR226
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 235 of 655
44416           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

facilities to detain families during their    license detention facilities because                  Detention Oversight conducted more
immigration proceedings if they are           current facilities do not have adequate               thorough inspections, the commenter
‘‘consistent with applicable law.’’ Many      oversight and, as a result, DHS is not                noted that the OIG expressed concern
other comments, however, raised issues        currently capable of maintaining clean,               that these inspections were done only
such as a potential conflict of interest in   humane, and safe detention centers.                   once every three years with no follow-
permitting DHS to establish the                  Multiple commenters cited to a June                up to see if the problems were corrected.
licensing requirements for DHS                2018 report from the DHS Office of                      A commenter stated that reports from
facilities, whether Federal licensing         Inspector General (OIG), which found                  private inspections are rarely available
standards would be as rigorous as state       that the Nakamoto Group, the third-                   and, even when they are, do not inform
standards, alleged inconsistencies with       party contractor ICE has most frequently              the public about what standards were
the FSA, whether the Federal                  used to conduct inspections at adult                  used as a base and how long non-
Government has authority to license           detention facilities, did not always                  compliance issues took to be resolved.
detention facilities, and whether Federal     examine actual conditions, was not                    These commenters pointed to the case
licensing would provide adequate              consistently thorough, and frequently                 of Danya International, a private
monitoring and oversight.                     failed to identify compliance                         contractor hired by DHS to inspect
                                              deficiencies.21 According to the                      family detention centers for compliance
v Self-Licensing and Oversight                                                                      with ICE’s internal standards, to
                                              commenters, the report showed that the
   Comments. Numerous commenters              agency’s self-inspections by the                      highlight their concerns with the quality
recommended alternative language to           Nakamoto Group have been lax and                      and lack of transparency in the
the proposed definition of ‘‘licensed         severely lacking. The report found that,              inspections carried out by ICE’s third-
facility.’’ One commenter suggested that      in some instances, the Nakamoto Group                 party vendors. They stated that only
in all cases where a state, county, or        even misrepresented results in their                  three reports from Danya’s inspections
municipality licensing program is             reports to ICE. The commenters also                   have been released publicly. According
unavailable that ICE’s family residential     stated that the Nakamoto Group had                    to the commenters, the only information
standards should align with applicable        standards that were very difficult to fail,           available about the remaining reports is
state child welfare laws and                  and one commenter requested that DHS                  an assertion by an ICE official in a court
regulations—including all state and           verify that the Nakamoto Group not                    declaration that ‘‘Danya has generally
local building, fire, health, and safety      serve as a third-party contractor for                 found the FRCs to be compliant with a
codes. This commenter stated that in          these licensed facilities.                            majority’’ of standards, and ‘‘[w]here
emergency situations where immediate             Commenters also discussed other                    Danya observed individual issues of
or short-term solutions are needed,           aspects of the OIG report. One                        non-compliance, the facilities took
existing state licensed child welfare         commenter noted that the OIG report                   corrective action as appropriate and
facilities should be considered as an         found that DHS–ICE existing                           achieved compliance although this is a
option. Another commenter suggested           inspections and monitoring mechanisms                 continuous process.’’ The commenters
that the period of detention should be        for detention facilities neither ‘‘ensure             stated that the ICE descriptions were
shortened to 14 days. The commenter           consistent compliance with detention                  vague and provided very little
also objected to the proposed new limits      standards, nor do they promote                        information regarding which ICE
on to whom children may be released,          comprehensive deficiency corrections.’’               standards were violated, or how severe
and the elimination of the requirement        Some commenters noted that typically                  or prolonged these violations were. The
that detention centers be subject to State    three to five inspectors have only three              commenters claim that ICE denied
inspections. The commenter specifically       days to interview 85–100 detainees and                requests for access to the reports even to
suggested that detention centers be           perform and document their inspection,                DHS’s Advisory Committee on Family
required to meet care requirements that       an amount of time that the OIG found                  Residential Centers. They also asserted
apply to day care centers, such as                                                                  that DHS’s Office of Civil Rights and
                                              insufficient to see if the facility was
having a small ratio of care givers to                                                              Civil Liberties (CRCL) has conducted
                                              actually implementing its required
children, background checks, and                                                                    more in-depth inspections of family
                                              policies. According to the commenters,
check-in visits. Still other commenters                                                             detention centers, and what is publicly
                                              the OIG also found that it could not
stated that the proposed rule does not                                                              known from those inspections appears
                                              characterize the interviews with
state who will propose the Federal                                                                  to undermine those conducted by DHS’s
                                              detainees as sufficient because the
licensing scheme for detention centers.                                                             third-party vendors.
   A few commenters stated that DHS’s         conversations with detainees were not
                                                                                                      Response. DHS understands
difficulty licensing facilities under state   conducted in private and were in
                                                                                                    commenters’ concerns about the Federal
licensing regimes results from the            English only.
                                                                                                    Government setting its own standards
                                                 Yet another commenter cited the OIG
unacceptable conditions of confinement                                                              instead of using state licensing
                                              report to state that inspections by third-
within DHS’s facilities rather than a                                                               standards; however, many States have
                                              party contractors did not insure
failure of the state licensing processes.                                                           no standards for facilities housing
                                              minimum child welfare standards were
One commenter stated ‘‘In unlicensed                                                                families. The Federal Government
                                              met, and that although ICE completed
facilities, children are at high risk for                                                           cannot require States to create
                                              oversight inspections every three years,
abuse and neglect, which in turn will                                                               regulatory structures to license and
                                              it did not correct the problems it
ultimately result in high costs paid not                                                            inspect FRCs. Therefore, to ensure
                                              found.22 Although the ICE Office of
only in the form of unnecessary                                                                     compliance with the FSA in those States
suffering, the disintegration of the social     21 Department of Homeland Security Office of
                                                                                                    that do not have any applicable
fabric of our nation, but also by taxpayer    Inspector General, ICE’s Inspections and Monitoring   standards for the housing of family
money going towards Department of             of Detention Facilities Do Not Lead to Sustained      units, DHS established Family
Children and Families, Department of          Compliance or Systemic Improvements: DHS OIG
                                              Highlights (OIG–18–67) (June 26, 2018) https://       of Detention Facilities Do Not Lead to Sustained
Youth Services, and more state agencies       www.oig.dhs.gov/sites/default/files/assets/2018-06/   Compliance or Systemic Improvements: DHS OIG
responsible for welfare of youth.’’           OIG-8-67-Jun18.pdf.                                   Highlights (OIG–18–67) (June 26, 2018), https://
   Numerous commenters stated that              22 Department of Homeland Security Office of        www.oig.dhs.gov/sites/default/files/assets/2018-06/
DHS should not be allowed to self-            Inspector General, ICE’s Inspections and Monitoring   OIG-18-67-Jun18.pdf.; Id. at 6–8.


                                                                                                                                    AR227
                       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 236 of 655
                          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                                             44417

Residential Standards (FRS) in 2007                                        residential program. JFRMU established                       examine oversight of the FRCs as part of
with the FSA as its base after a review                                    a review team led by a child-focused                         the report. See Office of the Inspector
of contemporaneous state codes of                                          SME with proficiency in assessing                            General, Dep’t of Homeland Security,
Pennsylvania and Texas. The first                                          conditions of confinement and                                OIG–18–67, ICE’s Inspections and
edition of the ICE FRS, released in 2007,                                  residential programming. The team                            Monitoring of Detention Facilities Do
was developed by independent subject                                       assessed FRC practices and policies, and                     Not Lead to Sustained Compliance or
matter experts (SMEs), government                                          conducted interviews with existing FRC                       Systemic Improvements 2 n.1 (2018). As
officials, and the nongovernmental                                         management and direct care staff, as                         such, the report is of limited value in
organization (NGO) community. ICE’s                                        well as with FRC ICE/Enforcement and                         assessing ICE’s oversight of the FRCs.
Juvenile and Family Residential                                            Removal Operations (ERO) staff, health                       FRCs are subject to a different set of
Management Unit (JFRMU) engaged                                            care and mental health providers, and                        standards—the Family Residential
other DHS components in reviewing                                          case management staff. These interviews                      Standards (FRS)—than other facilities
and providing input. Further, JFRMU                                        allowed participants the opportunity to
                                                                                                                                        and receive inspections more
sought various SMEs in areas such as                                       recommend improvements based on
                                                                                                                                        frequently, and by a larger number of
emergency planning, detention                                              their experiences. The review team also
administration, trauma informed care,                                      sought to implement improvements to                          outside entities, than those detention
child development, and legal rights and                                    the standards that directly addressed                        centers reviewed in the OIG report. For
representation to evaluate the draft                                       feedback received from numerous                              instance, despite the ongoing litigation
standards.                                                                 private sector agencies and NGOs. The                        surrounding state licensure of the FRCs,
  After several years of operations and                                    review team synthesized those findings                       the State of Texas and the
data collection through a rigorous                                         and incorporated relevant changes into                       Commonwealth of Pennsylvania
monthly and semiannual inspection                                          a second-edition FRS. The FRS continue                       regularly conduct both announced and
program, ICE commenced a top-to-                                           to be improved based on best practices.                      unannounced inspections of FRCs, and
bottom review of the first-edition FRS.                                       DHS notes that while the June 26,                         the reports of those inspections are
This review included an analysis of past                                   2018, report issued by DHS OIG did                           publicly available on the States’
and current best practices at FRCs, and                                    make recommendations on how ICE                              websites. Table 6 demonstrates the
focused on improving the standards to                                      could improve oversight over detention                       number of inspections ICE FRCs
more effectively accommodate a                                             facilities, OIG did not specifically                         typically receive on a regular basis.

                                                                                     TABLE 6—FRC INSPECTIONS
                                       FRC inspection type                                                                          Typical frequency of inspection

State inspectors ........................................................................................        1 Standard by Standard Review when submitting the license applica-
                                                                                                                   tions.
                                                                                                                 3 unannounced inspections prior to granting a temporary 6-month pro-
                                                                                                                   visional license.
                                                                                                                 3 additional unannounced inspections prior to granting a permanent
                                                                                                                   non-expiring license.
                                                                                                                 Unlimited, randomized, unannounced audits.
Danya (ICE contractor) .............................................................................             Monthly.
PREA ........................................................................................................    Every two years.
CRCL (DHS office) ...................................................................................            Annual audits until 2018.
                                                                                                                 Presently, will inspect if warranted based on complaints received.
IHSC .........................................................................................................   Annual.
OIG/GAO ..................................................................................................       Variable. Driven by OIG hotline and/or Congressional inquiries.
ICE ERO COR/Compliance ......................................................................                    Weekly compliance audits/logs.
                                                                                                                 Weekly COR meetings with Service Providers, IHSC, and ICE ERO.



  Despite the OIG report’s limited                                         inspection documentation review, ODO                         development of protocols for ERO field
relevance to this situation, however,                                      has decreased the amount of advanced                         offices to require facilities to implement
DHS notes that ICE has already taken                                       notice provided to facilities in                             corrective actions resulting from
several steps to address the                                               preparation for an ODO inspection.                           Detention Service Managers’
recommendations set forth by OIG in                                        Furthermore, ICE has continued to make                       identification of noncompliance with
the June 26, 2018 report. For instance,                                    progress addressing the other four                           detention standards. The ERO
ICE has requested that OIG consider                                        recommendations.                                             Headquarters Detention Monitoring Unit
recommendation three, which                                                  The second recommendation regarded                         (DMU) is continuing to work with field
addressed the development of a follow-                                     reinstatement of and documentation for                       offices and unit staff enforce facility
up inspection process, resolved and                                        a quality assurance program for                              compliance to the ICE detention
closed due to progress made by ICE                                         contracted inspections of detention                          standards and to address deficiencies
towards achieving this goal. In FY 2018,                                   facilities, and in October 2018, the ERO                     identified by the on-site Detention
ICE Office of Detention and Oversight                                      Detention Standards Compliance Unit                          Services Manager and Detention
(ODO) conducted two follow-up                                              created a Quality Assurance Team                             Standards Compliance Officers.
inspections focused on areas where                                         (QAT) to perform quality management                             More recent developments,
deficiencies were previously identified.                                   over ICE’s contract inspectors. Moving                       specifically the release of the Joint
And although not eliminating advanced                                      forward, one QAT staff member will                           Explanatory Statement (JES) to the
notice for inspections because                                             accompany ICE contract inspectors                            Consolidated Appropriations Act, 2019,
unannounced inspections would                                              during their annual facility inspections.                    Public Law 116–6, have affected ICE’s
disrupt facility operations and the pre-                                   The fifth recommendation regarded the                        efforts to address certain


                                                                                                                                                                      AR228
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 237 of 655
44418           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

recommendations. The first                    party contractors within 60 days of           further below in the section responding
recommendation was for ICE to revise          inspection. See Facility Inspections,         to comments on the topic of ‘‘Danger
the inspection scope and methodology          https://www.ice.gov/facility-inspections,     Due to Lack of Oversight.’’
and the JES contains ICE inspection           (last updated Mar. 15, 2019). The final         Existing family residential standards
requirements that have directly               rule stipulates that third-party              were created with a view to care for
impacted how ERO and OPR conduct              inspections of FRCs will be posted in         vulnerable populations such as minors.
inspections. The fourth                       the same manner.                              DHS is currently working on updating
recommendation focused on verification           For commenters’ concerns about past        these standards to implement further
of identified deficiencies and tracking of    failures to inspect facilities, please see    improvements at FRCs. For this reason,
corrective actions. How ICE addresses         the discussion in Section C. Other            DHS declines to adopt commenter’s
the fourth recommendation will flow           Comments Received, DHS Track Record           suggestions to establish additional
directly from decisions made in               with Detention.                               panels for this purpose.
addressing the first. ICE continues           v Inspections by Outside Sources
internal dialogue to discuss full                                                           v DHS Licensing Is Inconsistent With
                                                 Comments. Many commenters                  FSA
implementation of both                        suggested that in the creation of an
recommendations.                              alternative Federal licensing scheme,            Comments. Several commenters
  ICE’s existing commitment to                                                              stated that the proposed licensing
                                              the following questions should be
seriously considering OIG’s                                                                 scheme would violate the FSA because
                                              answered: Which third parties will be
recommendations regarding detention                                                         it would place children in facilities that
                                              conducting audits of such facilities;
facilities and instituting them as                                                          have not been licensed by state
appropriate will not change as a result       what standards will be applied by those
                                              third parties; and how will DHS and           agencies. The commenters also
of this final rule.                                                                         contended that DHS proposed the
  DHS disagrees with the commenters’          HHS provide oversight over the third
                                              party auditors. A few commenters wrote        scheme to avoid the FSA state licensing
assertions that reports from CRCL
                                              that the proposed rule does not show          requirement. Multiple commenters
inspections have undermined the
                                              how the third-party oversight system          stated that state licensing standards for
results of third-party auditor inspection
                                              would work in practice. Multiple              the care of children in out-of-home
reports. DHS responds to the allegations
                                              commenters suggested that inspections         settings exist to provide a baseline of
raised by commenters about the July 17,
                                              of detention facilities should be             protection for the health and safety of
2018, correspondence from Dr. Scott
                                              inspected by an outside source instead        children. The commenters stated, citing
Allen and Dr. Pamela McPherson
                                              of being run and inspected by DHS.            researchers, that such licensing
elsewhere in this document but notes
                                                 One commenter stated that under the        regulations can mitigate risks of injury
that the correspondence from these two
CRCL contractors does not reflect the         FSA, the Center for Human Rights and          or death, reduce the spread of
complete posture of CRCL inspection           Constitutional Law must still be allowed      communicable diseases, and set up
reports. In particular, many of the broad     to inspect every child detention site and     conditions that promote positive child
negative assessments raised in the            to interview and evaluate the children.       development.
contractors’ correspondence are                  Another commenter suggested that              Multiple commenters stated that the
inconsistent with formal findings they        ICE and ORR consider issuing guidance         myriad of licensing challenges that have
provided to ICE in CRCL’s Expert              to contractors, non-profits, and faith-       faced detention facilities demonstrate
Reports. More importantly, however,           based organizations that are tasked with      the importance of the state licensing
DHS notes that nothing in this rule will      assisting the Federal Government in the       requirement and the crucial role that
negatively affect the frequency or            care or education of immigrant youth.         licensing and monitoring can play in
manner in which CRCL conducts FRC             The commenter also recommended the            guarding against and identifying
inspections.                                  creation of a Blue Ribbon Panel to Assist     inappropriate conditions for children.
  With respect to concerns raised about       with Creation of a new Federal Standard       The commenters cited, as an example,
the use of specific third-party               for dealing with asylum seekers. The          the closing of the T. Don Hutto Center
contractors the Nakamoto Group and            commenter specifically suggested that         in Texas after three years of operation
Danya, DHS notes that all contractors         ICE request the National Institute of         due to lawsuits related to the center’s
used to conduct inspections of FRCs are       Child Health and Human Development            poor conditions. The commenters also
required to have child welfare                (NICHD) to establish such a panel to          cited a 2016 revocation of a state child
experience, a requirement that will not       review standards for detaining family         care license for the Berks County
change as a result of this rulemaking.        units and UACs.                               Residential Center contending that it
DHS declines to identify the names of            Response. DHS declines to include          demonstrated DHS’s disregard for child
particular contractors that DHS will          further details about the use of third        care licensure standards and
employ to conduct compliance                  parties to conduct FRC inspections in         regulations. As a final example, the
inspections through this rulemaking.          the text of this rule. DHS notes, as stated   commenters stated that in late 2015, the
DHS complies with Federal contracting         elsewhere, that the results of these          Texas Department of Family Protective
law and cannot pre-determine which            inspections will be posted publicly on        Services introduced a regulation called
contractors to employ via this                DHS’s website. DHS will require third         the ‘‘FRC rule’’ that would allow the
rulemaking.                                   parties to conduct inspections to ensure      Dilley detention center to detain
  In response to concerns raised by the       compliance with the ICE Family                children while exempt from statewide
commenters about transparency and             Residential Standards as well as the          health and safety standards but that, in
accountability in the proposed FRC            terms of this rule. While commenters          June 2016, a judge ruled that such an
inspection process, the final rule            raise concerns about private, for-profit      exemption could put children at risk of
includes a provision requiring the            contractors used for inspection of DHS        abuse, particularly due to shared
results of third-party audits to be posted    facilities, such as the Nakamoto Group        sleeping spaces with non-related adults,
publicly. Since May 2018, ICE has             and Danya, DHS has the ability to             a decision the commenter stated was
publicly posted the results of all facility   penalize contractors for failing to           upheld by a Federal judge in December
inspection reports submitted by third-        comply with ICE’s FRS as described            2016.


                                                                                                                      AR229
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 238 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                       44419

   Response. DHS reiterates that, to the     litigation, and the facilities will          Exhibit 1 of the FSA, and the Family
extent state licensing is available, DHS     continue to seek licensure when that         Residential Standards will create
will seek licensure. DHS did not             becomes available.                           conditions that are equivalent to those
propose this alternative licensing                                                        envisioned by the FSA. A robust
                                             v Legally Insufficient Authority for
process to avoid the FSA state licensing                                                  schedule of inspections, along with
                                             Licensing
requirements. Rather, DHS proposed                                                        compliance mechanisms that create
this process because DHS cannot control         Comments. Numerous commenters             consequences for contractors, and
whether a State will provide such            questioned the legality of section           increased transparency through
licensing in the first place. In States      236.3(h). Most of these commenters           publication, will ensure that these
where licensing is unavailable, the          stated that this provision violates the      standards are met. See sections on
minimum requirements of this                 FSA and related court rulings.               ‘‘Danger due to lack of oversight’’ and
regulation, which mirror those in            Specifically, commenters asserted that       ‘‘Self-Licensing and Oversight.’’ DHS
Exhibit 1 of the FSA, and the Family         the proposed rule is contrary to the FSA     continues to disagree with court
Residential Standards will create            because instead of expediting the            interpretations that extend the terms of
conditions that are identical to those       release of children, it provides for the     the FSA to minors accompanied by their
envisioned by the Agreement. A robust        prolonged or indefinite detention of         parents or legal guardians. DHS believes
schedule of inspections, along with          children and their families. One             that it is preferable for family units to
compliance mechanisms that create            commenter stated that the arguments          remain together during the pendency of
consequences for contractors, and            used to justify Federal licensure of FRCs    immigration proceedings.
increased transparency through               in place of state licensure were                DHS has the sole legal authority to
publication of audit results, will ensure    unequivocally rejected on July 24, 2015,     detain aliens for violations of
that these standards are met. In creating    by the U.S. District Court for the Central   immigration law; States do not. For this
standards for family detention, DHS has      District of California, which found that     reason, the existence or non-existence of
learned from past litigation, including      self-licensure would not satisfy the         licensure in the States does not inform
In Re Hutto Family Detention Center,         FSA’s mandate to place unreleased            whether DHS can detain families who
No. A–07–CA–164–SS (W.D. Tex. Aug.           children in a program, agency, or            are in removal proceedings under
29, 2007), which was resolved through        organization that is licensed by an          Federal immigration law. DHS does not
a settlement agreement that terminated       appropriate State agency to provide          believe this rule raises significant
in 2009.                                     residential, group, or foster care           federalism concerns under Executive
   Regarding the Berks FRC, this facility    services. This commenter also stated         Order 13132 because enforcing
has been licensed since December 1,          that the requirement for state licensure     immigration laws falls within the sole
1999, as a Child Residential and Day         attaches to all facilities used for          purview of the Federal Government.
Treatment Facility under 55 Pa. Code         temporary detention or placement of
                                             alien children and any attempt by DHS        v Danger Due to Lack of Oversight
3800. The facility has been used to
house family units since 2001 and the        and HHS to go around this requirement           Comments. Commenters stated that
State has been regularly subjecting the      is not allowed under the FSA. A few          the proposed regulations make clear that
facility to inspections since that time.     commenters contended that it would           DHS does not intend to increase
The license was renewed every year           take legislation or judicial action to       oversight of family detention centers as
until October 22, 2015, when the             change the feature of the FSA that           part of its new licensing authority. A
Pennsylvania Department of Human             requires children be housed in facilities    commenter stated that DHS asserts in its
Services sent a letter stating that the      that are state-licensed for the care of      proposed regulation that ICE currently
agency was unaware that Berks housed         dependent children.                          meets the proposed licensing
families and that the license for the           Several commenters also wrote that        requirements because it currently
facility would not be renewed unless it      the Federal Government lacks the             requires family detention facilities to
turned into a children-only facility.        authority to license facilities for          comply with ICE’s detention standards
However, on November 9, 2015, a new          children because ensuring child welfare      and hires inspectors to monitor
license was issued for the 2016–2017         is a police power reserved to the States.    compliance, and therefore DHS would
operating period. The licensing matter       The commenters stated that, as a result      not incur additional costs in fulfilling
has been in active litigation since that     of this responsibility, States have the      the requirements of the proposed
time, but a state court has temporarily      licensing and child welfare                  alternative licensing process.
reinstated the license of this facility      infrastructure to care for the health and       Many commenters stated that holding
pending litigation. In the Appeal of         well-being of children in its custody.       children in facilities that are not
Berks Cty. Residential Ctr., Docket No.         Several commenters also stated that       licensed by state child welfare agencies
061–15–0025 (Commonwealth of                 the proposed Federal licensing process       is inhumane, dangerous, or unethical.
Pennsylvania Department of Human             fails to comply with the requirements of     Some commenters stated that there is no
Services, Bureau of Hearings and             Executive Order 13132, which requires        assurance of quality standards when the
Appeals filed November 23, 2015). The        consultation with the states and a           entity being licensed is setting the
Berks facility continues to be regularly     federalism impact statement when a           licensing standards and monitoring
inspected by the Pennsylvania                proposed rule raises significant             compliance with those standards and
Department of Human Services.                federalism concerns, which the               that there must be review or oversight
   In Texas, an appeals court reinstated     commenters state this rule raises.           by another entity. One commenter noted
the regulation that codifies licensing for      Response. DHS reiterates that, to the     that the courts have already rejected
FRCs. Texas Dep’t of Family and              extent state licensing is available, DHS     DHS-licensed facilities and held that
Protective Servs. v. Grassroots              will seek licensure from the State.          children who are not released should be
Leadership, Inc., No. 03–18–00261–CV,        However, DHS cannot control whether          housed in state-licensed facilities.
2018 WL 6187433 (Tex. App. Nov. 28,          states provide such licensing, and in        Another commenter urged DHS to
2018). Texas authorities have inspected      states where this option is unavailable,     specify clear criteria for third party
the facilities at Dilley and Karnes          the minimum requirements of this             audits to ensure that any third party
regularly during the pendency of the         regulation, which mirror those in            auditors are qualified to oversee


                                                                                                                    AR230
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 239 of 655
44420          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

licensing of facilities holding children    the agreed-upon terms of the contract.       Financial deductions or withholdings
and apply appropriate criteria for the      The role of the Government in quality        may be a one-time event, or
protection of children. The commenter       assurance and oversight is to ensure         alternatively, may continue until the
requested that the public have an           performance standards are achieved and       Service Provider has corrected the
opportunity to comment on these             maintained. The QASP is designed to          identified deficiency or made
criteria before a final rule was            provide an effective surveillance            substantial progress toward correction.
implemented.                                method to monitor the Service                   In response to the commenter’s
   Several commenters argued that DHS       Provider’s performance. Through the          concern about the status and availability
and HHS’ track record for meeting state-    QASP, the Government validates that          of state licensure in Texas, DHS notes,
licensing requirements heightened           the Service Provider is complying with       as mentioned above, that an appeals
concerns that a self-licensing regime       mandated quality standards in operating      court recently reinstated the regulation
would not afford sufficient protection or   and maintaining facilities. These            that codifies licensing for FRCs. Texas
oversight for children. A few               performance standards address all facets     Dep’t of Family and Protective Servs. v.
commenters stated that self-inspections     of detainee handling, including but not      Grassroots Leadership, Inc., No. 03–18–
by DHS and its contractors are much         limited to safety, health, legal rights,     00261–CV), 2018 WL 6187433 (Tex.
weaker, and do not provide materially       and facility and records management.         App. Nov. 28, 2018).
identical assurances about the                 The QASP contains a Performance              Finally, DHS notes that although
conditions or protections that the FSA      Requirements Summary (PRS) which             family detention is not needed as often
provides. One commenter pointed to its      communicates what the Federal                at the state level does not mean that
experience with the Pennsylvania            Government intends to qualitatively          family detention is inappropriate in the
facilities contracted to provide services   inspect. The PRS is based on the             Federal immigration context,
to DHS, which had its license revoked       American Correctional Association            particularly in circumstances involving
by the State of Pennsylvania, and in the    (ACA) Standards for Adult Local              control of the borders where Congress
commenter’s opinion reinforces the          Detention and ICE 2011 Performance           has generally expressed a mandate for
need for state licensing standards.         Based National Detention Standards           detention of aliens pending removal
   Several commenters stated that the       (PBNDS). The PRS identifies                  proceedings and pending removal
lack of licensed facilities is due to       performance standards groups into nine       pursuant to a final order.
problems with the facilities themselves,    functional areas, and quality levels         v Conflict of Interest
not with state licensing regimes. This      essential for successful performance of
commenter stated that a Texas judge         each requirement. ICE uses the PRS              Comments. Several commenters
denied licenses to family detention         when conducting quality assurance            asserted that allowing DHS to self-
facilities in Karnes and Dilley because     surveillance and oversight to guide          license facilities would be a conflict of
the emergency rule under which those        inspections and review processes.            interest ‘‘tantamount to the fox guarding
facilities sought licenses would               ICE monitors the Service Provider’s       the henhouse.’’ Many commenters
eliminate the minimum child safety          compliance with performance standards        stated that the Federal Government
standards applicable to childcare           using a variety of methods. All facilities   lacks the impartiality and expertise to
facilities in Texas. The commenter          are subject to a full annual inspection.     ensure compliance with basic standards
stated that, without accountability         Additionally, ICE may conduct routine,       relating to the custody and care of
standards, there is no way to ensure        follow-up, or unscheduled ad hoc             migrant children. Another commenter
conditions of care imposed by the           inspections as necessary (for instance,      asserted that the self-licensing process
Federal Government in detention             as a result of unusual incidents or data     exists only to further the
facilities will meet the current            reflected in routine monitoring). At         Administration’s anti-immigration
minimum standard for keeping children       FRCs, ICE maintains an on-site presence      policy, and that a lack of oversight will
safe. Another commenter stated that the     in order to conduct more frequent            result in facilities such as Tornillo in
absence of a general family detention       oversight. Inspections and monitoring        Texas with minimal safety and
licensing procedure is not an               may involve direct observation of            healthcare standards and several abuses.
unexplained policy gap but the effect of    facility conditions and operations,          Several commenters contended that
a determination that such detention is      review of documentation, and/or              DHS would have no incentive to ensure
neither recommended nor typically           interviews with facility personnel and       compliance with baseline child
done.                                       detainees.                                   protection standards since its principal
   Response. DHS disagrees with the            In addition to routine and                objective is imprisonment rather than
assertion that it is incapable of           unscheduled monitoring, financial-           family detention. Some commenters
providing meaningful oversight for          based incentives are another way ICE         stated that DHS’s objective is to
FRCs. DHS employs third-party               holds Service Providers accountable.         discriminate against Central American
inspectors to ensure that DHS Service       Performance of services and compliance       immigrants and one commenter said
Providers (such as the contracted           with standards is essential for the          that removing the state licensing
entities that run the daily operations of   Service Provider to receive the full         requirement is a cover allowing for more
the FRCs) abide by the standards that       payment identified in formal                 racial abuse ‘‘under the guise of
DHS requires. The results of these          agreements or contracts. For example,        deterrence.’’
inspections may prompt DHS to take          ICE may withhold or deduct funds for            Some commenters stated that because
corrective action against the Service       unsatisfactory performance by the            of the unique vulnerability of children
Providers if necessary. For instance, ICE   Service Provider that is recorded or         and their high risk for trauma,
uses a Quality Assurance Surveillance       observed through site inspections,           trafficking, and violence, independent
Plan (QASP) for each service provider,      document review, interviews, or other        licensing standards for detention
and this QASP is based on the premise       feedback. A Service Provider’s               facilities are of the utmost importance.
that the Service Provider is responsible    performance is rated as either               One commenter stated that DHS should
for the day-to-day operation of the         acceptable, deficient, or at-risk. Based     not be allowed to self-license because
facility, as well as all management and     on this rating, ICE may implement            ICE’s Inspector General has found self-
quality control actions required to meet    financial adjustments or penalties.          auditing methods are ‘‘troubling and


                                                                                                                   AR231
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 240 of 655
                    Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                44421

inadequate.’’ 23 Another commenter                      circumstances to detain aliens pending        private companies and be more
stated that reports from physicians                     their removal from the United States.         expensive for taxpayers.
within DHS CRCL have found serious                      Congress has long been aware of the              Response. DHS disagrees with these
compliance issues in DHS-run facilities                 existence of alien family units seeking       assertions, and discusses commenters’
resulting in imminent risk of significant               entry into the United States, but             mischaracterization of DHS detention
mental health and medical harm. Other                   Congress has never specified the              authority and practices subsequently in
commenters stated that the proposed                     method through which DHS’s detention          this rule. DHS considers that ‘‘indefinite
third-party monitor is not credible or                  facilities must obtain licensure. Thus        detention’’ is inconsistent with the
impartial because the third-party                       while commenters perceive the                 mission of the Department. The purpose
monitor would be paid by DHS. Another                   application of standards developed by         of immigration detention is to effectuate
commenter stated that the proposed                      DHS and other stakeholders as a conflict      removal, or for the alien to establish
rule’s shift of the licensing authority                 of interest, Congress has not determined      eligibility for relief, as quickly as
from experienced and objective state                    that the creation or application of these     possible. If the alien establishes that she
licensers to an ICE contractor would                    standards constitute a conflict of            merits relief from removal, she will be
have an inherent conflict of interest that              interest.                                     released and if not, she will be removed.
would not assure the best welfare of                       Further, in advocating for state           The period of detention will last for as
traumatized children.                                   licensure as the only method of meeting       long as it takes to complete removal
   Relying on the alleged conflict of                   the ‘‘licensed program’’ requirement of       proceedings and no longer. ICE reports
interest, several other commenters                      the FSA, commenters appear to presume         that the majority of minor and family
contended that the proposal would                       that States face no conflict of interest      unit removals involve countries in the
violate the FSA. For example, several                   when they license facilities for the          Northern Triangle, and removals are
commenters claimed that the licensing                   services or care of dependent children.       normally effectuated promptly. Minors
proposal would not comply with the                      DHS has created detention standards for       and family units are not likely to face
FSA’s requirements to place detained                    all other facilities in which it detains      long periods in detention because
minors in the ‘‘least restrictive setting’’             aliens, just as the Bureau of Prisons has     immigration proceedings involving
and treat minors with ‘‘dignity, respect                also created standards for their own          detained family units and minors are
and special concern for their particular                detention operations. DHS believes that       placed on a priority docket by the
vulnerability.’’ Another commenter                      the Federal Government is equally             Department of Justice, Executive Office
stated that the licensing proposal is                   capable of overseeing compliance with         for Immigration Review. Family units
inconsistent with the FSA because it                    its standards, standards which                and minors can also benefit from release
weakens oversight over FRCs and does                    incorporate and in certain cases go           during the pendency of removal
not provide a way to ensure that                        beyond the minimum requirements of            proceedings if they qualify for release
residential standards set by ICE are a                  the FSA, without negatively impacting         on recognizance, parole, or other
safe replacement for state licensing                    the care of minors in its custody due to      conditions.
standards.                                              perceived conflicts of interest.                 Aliens subject to final orders of
   Another commenter stated that the                    Relatedly, the very financial incentive       removal may generally remain detained
purpose of the FSA, as confirmed by the                 that commenters contend would bias            for a reasonable period necessary to
district court, is to provide ‘‘the                     third-party examiners is the same             effectuate removal. For aliens detained
essential protection of regular and                     financial incentive that DHS uses to          pursuant to INA 241, 8 U.S.C. 1231, this
comprehensive oversight by an                           achieve quality control. If DHS’s own         includes a presumptively reasonable
independent child welfare agency,’’                     inspections (e.g., CRCL, OIG, third-party     period of 180 days after a final order of
which the commenter stated is absent                    auditors, etc.) reveal that contractors are   removal has been issued, and thereafter,
from the proposed regulation.                           not adequately meeting DHS’s                  the alien must generally be released
   Response. Regarding concerns about                   standards, such contractors can be            absent a significant likelihood of
lack of accountability see section on                   penalized and replaced.                       removal in the reasonably foreseeable
‘‘Danger due to lack of oversight.’’                                                                  future (in compliance with current law
Concerns about incentive to comply and                  v Indefinite Detention of Children Due        and regulation).
lack of oversight are addressed in the                  to Alternative Licensing                         As Congress has recognized, detention
section ‘‘Self-Licensing and Oversight.’’                  Comments. Multiple commenters              is an important tool to ensure that
   DHS reiterates that it will seek state               stated that the proposal to create and        proceedings are completed and that the
licensing where available. However,                     self-license FRCs contravenes the FSA         immigration laws are enforced. EOIR
DHS disagrees with commenters that                      by attempting to allow for children to be     data shows that of closed cases from
suggest DHS is unable to provide care                   placed in detention indefinitely. The         January 1, 2013 through March 31, 2019
for families due to perceived conflicts of              commenters stated that detention              that started in an FRC, 43 percent of
interest in its alternative licensing                   centers are inappropriate long-term           family units have received in absentia
proposal. DHS notes that the DHS has                    (indefinite) housing arrangements for         final orders of removal. DHS OIS has
held families (at the Berks FRC) since                  families. They contended that the             found that when looking at all family
2001, long before courts extended the                   government is required to expeditiously       unit aliens encountered at the
protection of the FSA to minors                         release children to a parent or other         Southwest Border from FY 2014 through
accompanied by their parents. In the                    family and if this is not possible, the       FY 2018, the in absentia rate for
ensuing decades, DHS has refined its                    government must release the child to a        completed cases as of the end of FY
standards to better accommodate the                     program licensed by a state child             2018 was 66 percent. As a result,
needs of family units.                                  welfare agency program. Several               exercising the authority to detain
   DHS is statutorily authorized and                    commenters suggested that this new            minors in family units continues to be
indeed mandated in many                                 rule would restrict the ability to release    an important component of immigration
                                                        families from government custody,             enforcement. The ability to consider
  23 Office of Inspector General, ‘‘ICE’s Inspections

and Monitoring of Detention Facilities Do Not Lead
                                                        resulting in indefinite detention. One        FRCs licensed through adherence to
to Sustained Compliance or Systemic                     commenter stated that indefinite              ICE’s Family Residential Standards is
Improvements’’ OIG 18–67 (June 26, 2018).               detention would increase profits for          intended to facilitate that component of


                                                                                                                                 AR232
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 241 of 655
44422           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

immigration enforcement, not to               Influx § 236.3(b)(10)                         where the Secretary of Homeland
increase profits for private companies at     Summary of Proposed Rule                      Security ‘‘determines that an actual or
the expense of taxpayers.                                                                   imminent influx of aliens arriving off
                                                 The NPRM proposed to define influx         the coast of the United States, or near a
v Miscellaneous Concerns                      as a situation when 130 or more minors        land border, presents urgent
   Comments. Several commenters               or UACs are eligible for placement in a       circumstances requiring an immediate
stated that ICE family detention              licensed facility. DHS is adopting this       federal response. . . .’’ 8 U.S.C.
standards which would be utilized in          definition without change from the FSA        1103(a)(10). The commenter urged the
the proposal are typically not as             except to reflect the transfer of             agencies to consider a regulation that
stringent as state standards currently        responsibilities from legacy INS to DHS       would define ‘‘urgent circumstances’’ to
utilized. One commenter, for example,         and ORR, and to reflect that DHS              include the release without bond of a
noted that ICE FRC standards permit the       maintains custody of minors, as defined       significant percentage of such minors,
use of mechanical restraints on children      in this section, and UACs, for the short      with or without a parent or legal
over 14 years old, whereas the licensing      period pending their transfer to ORR.         guardian, near to the relevant Coast
regulations in Texas prohibit the use of      Public Comments and Response                  Guard or Border Patrol sector. The
such devices. The same commenter                                                            commenter ultimately proposed that
                                                 Comments. Numerous commenters              influx conditions could exist when
noted that the ICE FRC standard states
                                              expressed concern that the proposed           some combination of three criteria were
that the facility must meet the ‘‘minimal
                                              definition of ‘‘influx’’ was developed        present—the legacy FSA criterion of 130
nutritional needs of toddlers and
                                              based on data from the 1990s, is              minors, an alternative criterion that
infants,’’ whereas the Texas regulation
                                              outdated, and, if implemented, will           takes into account the problems created
for licensed residential facilities states
                                              result in DHS and HHS operating within        by lack of resources other than bed
the facility must ‘‘feed an infant
                                              a de facto permanent state of ‘‘influx.’’     space, and a third criterion that aligns
whenever the infant is hungry.’’
                                              If able to operate in that status, the        influx designations for minors with
   Several commenters suggested that          commenters contended that DHS and
FRCs do not exist under state licenses                                                      designations of influx conditions
                                              HHS would have broad discretion to            applicable to humanitarian entry in
because States feel they are inadequate       circumvent compliance with the FSA,
to house both adults and children. Such                                                     general. The commenter contended that
                                              HSA, and TVPRA provisions and the             such a standard would provide
commenters noted that state agencies          time limits on transferring children out
typically license only facilities for the                                                   flexibility to respond to migrant crises
                                              of DHS custody.                               that involve minor aliens in
care of children who are dependent on            Many commenters expressed the view
the State, typically due to child abuse                                                     unpredictably dangerous ways.
                                              that DHS and HHS disingenuously                  One commenter maintained that,
and/or neglect and the need to be             argued that they operate within a             because the proposed rule changes the
removed from the care of a parent or          constant state of influx even while           word ‘‘program’’ to ‘‘facility,’’ it could
parents. The commenters argued that if        overall border crossings are 20 percent       permit lengthier detention by a
parents are fit and available, a state        of what they were when that term was          determination that there is an influx
government would never seek to lock up        defined in the FSA and border staffing        when more than 130 children are
a child with a parent.                        has increased by almost three times.          eligible for placement in any of the
   Response. Regarding any conflicts             A few commenters stated that the 130-      program’s facilities even if the program
between state regulations and DHS             influx standard also does not account         has the capacity to provide placement
standards, DHS will follow state              for the expansions and contractions of        resources for well over 130 children.
regulations where there is licensing          the number of UACs in custody at the          The commenter viewed the proposed
available for FRCs. The regulations           border, which have fluctuated by tens of      definition of influx as placing less focus
express a preference for state licensing      thousands of juveniles every year since       on the needs of children than on the
when that option is available at the          the peak in 2014. They contended that         proposed facilities to detain them.
location of the FRC. For example, if          the variable number requires a more              Some commenters were concerned
Texas licenses FRCs, state standards          flexible influx baseline.                     that the proposed definition of influx
will be followed. Regarding the use of           Some commenters objected to the            lifts the requirement that UACs be
family detention in the state context, the    proposed definition of influx on the          transferred from DHS to HHS custody
role of the States and the Federal            basis that it enables each agency to          within three to five days and allows for
Government are different. States do not       excuse noncompliance even where it is         broad exemptions to existing child
enforce immigration laws, only the            not itself experiencing influx                protections that could impact basic
Federal Government does so;                   conditions. Commenters stated that DHS        needs, such as the provision of snacks
consequently, the presence or absence         conceded in the NPRM that it has been         and meals to children in custody. The
of state regulations addressing the civil     dealing with an influx of minors for          commenters stated the rule should be
detention of family units for                 years. The commenters claimed that as         changed to clarify that any such
immigration purposes is not indicative        a result, even where HHS may not              exemptions must be limited in scope
of whether it is appropriate or not to        satisfy its own ‘‘influx’’ criteria, it may   and ensure that the fundamental needs
detain family units in accordance with        rely on DHS ‘‘influx’’ conditions             of children are met in a timely manner.
Federal law.                                  because the definition allows HHS                Response. As stated in the proposed
                                              criteria to be met ‘‘under . . .              rule, DHS agrees with the commenters’
Changes to the Final Rule
                                              corresponding provisions of DHS               observation that the definition of influx
   In response to public comments, DHS        regulations.’’                                in the FSA, which was replicated in the
is adding to the definition of licensed          One commenter recommended that             proposed rule, renders the agency in an
facility that DHS will make the results       the agencies include a third alternative      ongoing state of influx which has been
of audits publicly available. In addition     criterion for designation of influx           the status quo for several years. DHS
the definition also now includes that         conditions to track the meaning of            regularly has in its custody more than
audits will occur upon the opening of a       influx in the INA. The INA recognizes         130 minors and UACs eligible for
facility and on a regular basis thereafter.   the threat posed to national security         placement in a licensed facility. For


                                                                                                                      AR233
                Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 242 of 655
                  Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                         44423

instance, as described in Table 7, CBP        to adhere to the TFTEA definition of          egress from a portion of the facility’s
encountered 107,498 minors and UACs           short term holding, as well as the            building is not prohibited through
in FY 2018. Additionally, in May of           requirements currently applicable under       internal locks within the building or
2019, the USBP apprehended 11,507             the FSA, as well as the TVPRA. Thus,          exterior locks and egress from the
UACs along the southwest border along         the definition of influx as provided in       facility’s premises is not prohibited
with 84,532 family units (accompanied         this rule would not change any aspect         through secure fencing around the
minors and their parents).24 OFO              of current CBP operations, and therefore      perimeter of the building.
encountered 386 UACs and 4,134 family         would not permit any change to the            Public Comments and Response
units during the same time period.            time that minors and UACs should
Thus, these numbers show that CBP             remain in CBP custody.                           Comments. Several commenters
regularly has more than 130 minors and           DHS reiterates that the transfer time      provided comments on the DHS
UACs in custody eligible for placement        frames for the transfer of UACs from          definition of ‘‘non-secure.’’ Comments
in a licensed facility. However, DHS          DHS to HHS are now governed by the            focused on the definition itself and its
disagrees with the statement that such        TVPRA, rather than the timelines              alignment with the meaning in the FSA,
an operational reality permits it to          included in the FSA. The TVPRA                length of stay at a facility, reasons for
circumvent compliance with                    requires DHS to transfer UACs to HHS          placing an alien juvenile in a secure
requirements that stem from the FSA,          within 72 hours of determining that an        facility, having locked/un-locked areas,
given that this definition of ‘‘influx’’      alien is a UAC, absent exceptional            and ability of those in custody to come
was included in the FSA. DHS had              circumstances. This statute overrides         and go as they would like.
determined that the definition of             any different period set out in the FSA.         One commenter suggested that the
‘‘influx’’ as it was written in the FSA          As for the assertion that the proposed     proposed definition should explicitly
remains relevant to current operational                                                     defer to the definition of non-secure
                                              definition of influx could excuse non-
realities.                                                                                  ‘‘under state law,’’ in order to comply
                                              compliance by one agency due to an
   DHS believes that the FSA’s                                                              with the language of FSA paragraph 6.
                                              influx facing the other, DHS notes that          Several commenters objected to the
definition of influx is still relevant to     the definition as provided in the FSA
today’s operations. Indeed, it is obvious                                                   idea that the definition would allow a
                                              does not establish the existence of an        family detention center to be a non-
that DHS has been in a state of influx,       influx vis-à-vis each agency involved in
and has been for some period of time.                                                       secure facility, stating that they were
                                              the implementation of its terms. The          opposed to holding children in jail-like
As further explained in the proposed          130 threshold in the FSA is the number
rule, the main implication of the                                                           settings. One commenter stated that the
                                              of ‘‘minors eligible for placement in a       fact that family detention centers are
threshold for an influx is that in general,   licensed program . . . including those
under the FSA, DHS is required to                                                           patrolled by ICE officers, commonly
                                              who have been so placed or are awaiting       surrounded by barbed wire fencing, and
transfer non-UAC minors to licensed           such placement.’’ FSA paragraph 12(B).
facilities ‘‘as expeditiously as possible’’                                                 have locked points of ingress and egress,
                                                 DHS disagrees with commenters’             invalidates the definition of non-secure.
rather than within either a 3- or 5-day       contention that changing the term
timeframe. This makes sense given the                                                       Another commenter stated that an
                                              ‘‘licensed program’’ to ‘‘licensed            environment that contains locks and
need for DHS to have additional               facility’’ has any impact on the
flexibility when it is dealing with                                                         fences does not align with the FSA
                                              understanding of what constitutes an          which, though it did not define non-
anything other than a very small and          influx. Changing the term from
manageable number of minors in its                                                          secure, said that children should be in
                                              ‘‘program’’ to ‘‘facility’’ does not affect   the least restrictive environment.
custody. Given that DHS is currently
                                              the requirement to transfer minors as         Another commenter expressed
operating under an influx pursuant to
                                              expeditiously as possible during an           concerned that there is no provision
the FSA, DHS currently moves to
                                              influx. As previously stated, the             stating families can come and go as they
transfer all minors into licensed
                                              definition of influx as proposed is           desire, so families would be restricted in
facilities as expeditiously as possible.
                                              designed to implement the terms of the        their movements or freedom.
CBP facilities are, as recognized by
                                              FSA while accounting for current                 Response. DHS notes that the
Congress in the Trade Facilitation and
                                              operations of the Agency and the              definition of ‘‘non-secure’’ was intended
Trade Enforcement Act of 2015
                                              TVPRA.                                        to be subordinate to any definition that
(TFTEA), intended to be short-term
detention facilities, generally designed      Changes to Final Rule                         currently exists under state law and is
to hold individuals for 72 hours or less,                                                   applicable to a setting that houses
                                                DHS declines to change its proposed         minors. Accordingly, DHS accepts the
during the duration of their immigration      definition of influx in response to
processing. See 6 U.S.C. 211(m)(3)                                                          commenter’s suggestion to add the
                                              public comments.                              language ‘‘under state law’’ into the
(defining ‘‘short-term detention’’ as
‘‘detention in a U.S. Customs and             Non-Secure Facility § 236.3(b)(11)            definition of ‘‘non-secure’’ in this final
Border Protection processing center for                                                     rule.
                                              Summary of Proposed Rule                         DHS disagrees with the commenters’
72 hours or less, before repatriation to
a country of nationality or last habitual       Non-Secure Facility is not defined in       assertions that FRCs are ‘‘jail-like
residence’’). CBP makes efforts to            the FSA, other than to say that ‘‘homes       settings.’’ Factors identified by
transfer all individuals, especially          and facilities operated by licensed           commenters that commenters feel make
minors, out of CBP facilities as              programs, including facilities for special    FRCs secure do more to prevent
expeditiously as possible, and generally      needs minors, shall be non-secure as          unwanted intrusions into FRC
within 72 hours. Additionally, CBP            required under state law.’’ FSA               properties than they do to prevent
prioritizes the processing of all minors      paragraph 6. DHS proposed to define a         individuals housed at FRCs from
and UACs, as a means to expedite the          non-secure facility as a facility that        leaving the property. Protections such as
transfer of custody to ICE or HHS, and        meets the applicable State or locality’s      fencing, staff monitoring, and locks on
                                              definition of non-secure. If a State does     doors that lead to the outside are basic
  24 https://www.cbp.gov/newsroom/stats/sw-   not define ‘‘non-secure,’’ then a DHS         safety measures that are often a part of
border-migration.                             facility shall be deemed non-secure if        facilities that are responsible for the care


                                                                                                                       AR234
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 243 of 655
44424          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

of children on a regular basis. These        challenging incorrect age                  tests to determine whether children are
measures protect the children from           determinations.                            younger than or older than 18 years of
strangers who are not FRC residents,                                                    age. The commenters stated that the
                                             v Reasonable Person Standard
and from hazards such as traffic and                                                    proposed procedures do not match FSA
weather in the event they accidentally         Comments. Several commenters             or TVPRA requirements for considering
become separated from a parent.              expressed concern about how DHS            medical tests and are inconsistent with
Individuals housed at these facilities are   would interpret and apply the FSA’s        agency practice. For example, the
free to move within the facility on a        reasonable person standard. Multiple       commenters stated that the proposed
daily basis, and ICE does not restrict       commenters asserted that the proposed      procedures fail to indicate that medical
individuals’ movement within the FRCs        language fails to provide adequate         tests cannot serve as the sole basis for
for punitive reasons.                        specificity about the type and amount of   age determinations, limit medical
                                             evidence used to inform the standard.      testing to bone and dental radiographs,
Changes to Final Rule                        One commenter stated that the              and to account for evidence
  DHS agrees to amend the definition of      reasonable person standard must be         demonstrating the unreliability of
non-secure facility in response to public    informed by consideration of multiple      medical tests to make accurate age
comments to clarify that facilities will     forms of evidence pursuant to the          determinations. One commenter
be deemed non-secure if they meet the        TVPRA, whereas another commenter           expressed concern about the lack of
definition of non-secure under state law     suggested incorporating informational      specificity governing when medical and
where the facility is located.               interviews and attempts to gather          dental examinations will be used, the
                                             documentary evidence as part of the        absence of guidance regarding who will
Office of Refugee Resettlement (ORR)         standard. Another commenter stated
§ 236.3(b)(12)                                                                          make the age determination, and the
                                             that, pursuant to the FSA, the             level of training or expertise required to
Summary of Proposed Rule                     reasonable person standard must            conduct such examinations and
                                             include consideration of and should be     determinations. Some commenters
  The definition of ORR is not defined       initially informed by the child’s own
in the FSA. DHS proposed to define                                                      stated that medical and dental
                                             statements regarding his or her own age.   examinations have been used abusively
ORR as the U.S. Department of Health         Multiple commenters expressed concern
and Human Services, Administration for                                                  by DHS in the past.
                                             about how medical or dental
Children and Families, Office of Refugee                                                   Multiple commenters recommended
                                             examinations will or will not inform the
Resettlement.                                reasonable person standard, with one       that age determination procedures be
                                             commenter stating that the inclusion of    used as a last resort, that age
Public Comments and Response                                                            determination findings be shared with
                                             unreliable medical procedures in the
  DHS received no requests to change         reasonable person standard introduces a    the child in writing and in a language
the definition as proposed in the            further layer of arbitrariness to the      he/she understands, that the findings be
regulatory text.                             process of age determination.              subject to appeal, and that age
                                                                                        determination procedures be conducted
Changes to Final Rule                        v Medical and Dental Examinations          by an independent, multidisciplinary
 DHS is not changing the definition of         Comments. Several commenters             team of medical and mental health
ORR in the final rule.                       expressed concern about whether the        professionals, social workers, and legal
3. Age Determination § 236.3(c)              proposed regulations adhere to the         counsel. The commenters also
                                             FSA’s standards and medical ethics         recommended that children have the
Summary of Proposed Rule                     regarding medical and dental               right to refuse a procedure which
  DHS proposed to codify in § 236.3(c)       examinations. Some of the commenters       subjects them to medical risks, pursuant
the FSA’s reasonable person standard to      referenced various reports and studies     to the international norm of what is in
determine whether a child is under or        indicating that certain medical and        the best interest(s) of the child as well
over the age of 18 and proposed adding       dental examinations cannot provide         as medical ethical principles of patient
that age determinations shall be based       accurate age estimates and that            autonomy.
on the ‘‘totality of the evidence and        radiographs unnecessarily expose           v Totality of the Evidence and
circumstances.’’ At times, making age        children to radiation when used for        Circumstances/TVPRA Standards
determinations could include medical         non-medical purposes. One medical
or dental examinations.                      professional cautioned against using          Comments. Several commenters
                                             dental radiographs for age                 expressed concern about age
Public Comments and Response                                                            determinations being based on the
                                             determination, contending that such
   Commenters generally expressed            tests can only provide an approximate      ‘‘totality of the evidence and
concern about how the proposed               age estimate and may not be able to        circumstances’’ and questioned whether
changes incorporate the FSA’s                differentiate between an individual in     that basis is consistent with the
reasonable person standard and               his/her late teens versus an individual    TVPRA’s requirement to use multiple
standards regarding medical and dental       who is 20 or 21 years of age. The          forms of evidence for determining
examinations. They also questioned           commenter also expressed concern           whether a child is under or over 18
whether the proposed procedures are          about the possibility of the individual    years of age.
consistent with the TVPRA’s                  administering these tests not having the      Another commenter expressed
requirement to rely on multiple forms of     requisite expertise, and not obtaining     support for DHS and HHS personnel
evidence for determining whether an          the consent of the patient. One            maintaining the flexibility to use
alien is under or over the age of 18.        commenter referred to medical and          multiple methods for age
Commenters expressed concern about a         dental examinations as ‘‘pseudo-           determinations. The commenter stated
lack of sufficient guidance informing the    science.’’                                 that the proposed standards and
totality of the evidence and                   Multiple commenters expressed            thresholds are mandated for
circumstances threshold and an               concern that the proposed procedures       jurisdictional as well as medical
apparent lack of an appeals process for      place inappropriate weight on medical      reasons, because ORR does not have


                                                                                                                  AR235
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 244 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44425

custodial authority over individuals 18       reliable evidence, and providing an          totality of the evidence standard into
years of age or older.                        appeals process would ensure fewer           this rule, and nowhere states that
                                              children find themselves incorrectly         medical examinations will be the sole
v Incorrect Age Determinations/Appeal
                                              designated as adults. Another                factor in determining the age of an
Process
                                              commenter suggested placing                  individual. In fact, DHS internal
   Comments. Several commenters               individuals in HHS custody, not DHS          guidance states that medical exams are
expressed concern about the possibility       custody, during the age determination        a last resort after all other avenues have
of incorrect age determinations. For          process.                                     been exhausted. The guidance also
example, one commenter stated that the           Finally, one commenter expressed          acknowledges that cultural differences
rule would reduce or eliminate the            general concern about DHS and HHS            make medical examinations for age
current ORR policy requiring a 75             using different language within the          determination more difficult and
percent probability threshold for age         proposed regulations that may lead to        requires at least a 75 percent probability
determinations. Other commenters              disparate processes for determining age.     of an alien being older than 18. HHS has
stated that an individual claiming to be      The commenter stated that the proposed       similar guidance.
a minor should continue to be treated as      HHS language does not discuss the               Commenters who proposed that age
a minor until age is confirmed through        reasonable person standard, does not         determination findings be shared with
multiple forms of evidence, pursuant to       include a specific evidentiary standard      the child in writing, be subject to
the FSA. One of these commenters              through which to assess multiple forms       appeal, and be made by a
stated that it is more dangerous for a        of evidence, does discuss the non-           multidisciplinary team of third parties
minor to be detained with adults than         exclusive use of radiographs where the       fail to appreciate the operational
to have an individual who claims to be        DHS language does not mention                necessity of determining an individual’s
a minor, but is not, detained with other      radiographs as an option, and does not       age as quickly as possible. If CBP
minors.                                       require a medical professional to            encounters an individual at a port of
   Many commentators expressed                administer the radiographs. The              entry who claims to be a minor, and has
concern that the rule promotes the            commenter suggested that DHS and             no accompanying parent or legal
discriminatory and xenophobic                 HHS propose specific and identical           guardian, CBP must immediately
treatment of immigrant people based on        language regarding age determination         determine the age of the individual, and
their race, ethnicity, and national origin.   procedures and requirements.                 accordingly whether the individual is a
Multiple commenters noted that                   Response. DHS initially notes that the    UAC, because DHS must transfer UACs
differences in race, ethnicity, gender,       ‘‘reasonable person’’ standard for age       to HHS custody within 72 hours of
nutritional standards, and poverty            determination comes directly from the        determining that a juvenile is a UAC.
impact perceptions of age and may             FSA. FSA paragraph 13 states that ‘‘[i]f     The volume of apprehensions and
negatively influence the age                  a reasonable person would conclude           encounters at the border has increased
determination process leading to              that an alien detained by [DHS] is an        so significantly in recent months that
inaccurate age determinations. For            adult despite his claims to be a minor,      instituting appeal procedures and
example, one commenter cited articles         the INS shall treat the person as an adult   assessments by third-party committees
concluding that the age of young people       for all purposes, including confinement      could unnecessarily delay the UAC from
is often overestimated and exacerbated        and release on bond or recognizance.’’       receiving the services that he or she is
when there are differences in race. This      The reasonable person standard does          otherwise provided under the law.
commenter expressed concern that this         not require DHS to ignore claims made        Additionally, while commenters were
would have disproportionate effects on        by an individual as to his or her age.       concerned that the rule does not provide
certain indigenous populations. Another       Given that this language was agreed          for an individual to decline the medical
commenter cited a study indicating that       upon by all parties to the FSA as            or dental examination for the purposes
‘‘black felony suspects were seen as 4.53     initially drafted, DHS disagrees that the    of age determinations, the TVPRA
years older than they actually were.’’        standard lacks adequate specificity, and     authorizes requiring such examinations.
   Multiple commenters expressed              declines to further elaborate on the         DHS also believes that the type of
concern about the lack of age                 reasonable person standard in the            medical and dental examinations
determination appeal procedures. One          regulatory text set forth in this rule.      conducted for the purpose of age
of the commenters stated that the lack           DHS also disagrees with commenters        determination are not so invasive as to
of an appeal mechanism compounds the          that the text of this rule does not adhere   present significant medical risks such
possibility of arbitrary or baseless          to the FSA. First, FSA paragraph 13          that an individual would want to
assessments, with serious consequences        states that aliens may be required to        decline the examination, particularly if
for minors in terms of their placement        submit to a medical or dental                the results of the examination can help
in and release from detention. Another        examination or ‘‘other appropriate           demonstrate that the individual is a
commenter asked what remedy exists            procedures’’ to verify his or her age.       minor where other evidence would
for a child falsely categorized as an         Second, despite commenters’ concerns         suggest the individual is an adult.
adult and what repercussion a                 about the use of radiographs, this              DHS disagrees with commenters that
government official would face if he/she      method of age determination is               the ‘‘totality of the evidence and
negligently or intentionally categorizes a    specifically authorized by Congress as       circumstances’’ standard conflicts with
child as an adult under this regulation.      one form of evidence in the multiple         the TVPRA’s ‘‘multiple forms of
Another commenter stated that the             forms of evidence to support a               evidence’’ requirement. DHS drafted the
ability to continually redetermine a          determination of age; DHS lacks the          text of proposed 8 CFR 236.3(c)(1)
child’s age, as permitted under the           authority to amend the TVPRA that            specifically referencing 8 U.S.C.
proposed procedures, puts children at         codified this practice. See 8 U.S.C.         1232(b)(4) to ensure that multiple forms
risk of losing critical and necessary         1232(b)(4). Third, DHS disagrees with        of evidence were used in considering
substantive and procedural protections.       commenters’ assertions that DHS will         the totality of the evidence and
   One commenter suggested that               place inappropriate weight on the use of     circumstances. DHS declines to codify
providing a presumption of minor status       medical tests in determining the age of      more specific processes for age
when there is doubt, considering only         an individual. DHS has incorporated a        determinations given the need for


                                                                                                                     AR236
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 245 of 655
44426          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

flexibility in reviewing various types of   it will result in stripping UACs of vital     persecution a child may have
evidence to make the most accurate age      protections mandated by Congress in           experienced in his/her country or
determination as possible.                  the HSA and TVPRA. One commenter              diminish the child’s vulnerability in the
   Further, DHS notes that medical and      stated that the statutory language, the       U.S. immigration system. Nor do either
dental examinations used in                 nature of the rights conferred, legislative   of these conditions lead to the automatic
conjunction with the FSA’s reasonable       history, and experience implementing          joinder of the child’s case with that of
person standard are designed to protect     the TVPRA, indicate that Congress             the adult. And the commenters
against a situation in which a purported    intended for TVPRA protections to             contended that UACs often have a need
minor, who is in fact an adult, is placed   prevail throughout a UAC’s legal              for the protections and specialized
in a facility with minors simply because    proceedings, which would not be the           services that UAC status affords them
he/she claims to be a minor. One            case if UAC status was subject to             even after reaching age 18 or being
commenter asserted that it is more          limitless redeterminations. Another           reunited with a parent or legal guardian.
dangerous for a minor to be detained        commenter stated that neither the HSA         One commenter cited the findings of
with adults than to have an individual      nor the TVPRA contain any mechanism           ‘‘Children on the Run,’’ a report issued
who claims to be a minor, but is not,       for rescinding the protections accorded       by the United Nations High
detained with other minors. This            to UACs. The commenters                       Commissioner for Refugees (UNHCR)
commenter failed to appreciate,             recommended that once identified as a         that found that the majority of children
however, that the individual who claims     UAC, the individual should maintain           from the Northern Triangle countries
to be a minor, but is not, is in fact, an   this status for the duration of his/her       and Mexico needed protection under
adult. Similar to the commenter’s initial   immigration case. One commenter               international law.
concern, DHS strives to avoid situations    recommended striking proposed                    The commenters expressed concerns
in which an adult is unintentionally        § 236.3(d) and the final sentence of          over due process and administrative
detained with minors simply because         proposed section 410.101 and codifying        costs and delays related to changing
the adult claimed to be a minor because     the current initial jurisdiction policy,      UAC status mid-stream. One commenter
such situations may present danger to       set forth in USCIS’ 2013 guidance,            contended that the screening of UACs
the minors. DHS also notes that the         which provided that USCIS would take          by child welfare professionals for
reasonable person standard coupled          initial jurisdiction based on a previous      protection needs and by legal service
with the ability to conduct medical and     UAC determination even after the              providers for eligibility for legal relief,
dental examinations or other                applicant turns 18 or is reunited with a      facilitates efficient filings and
appropriate procedures is intended to       parent or legal guardian.                     adjudications. According to that
defend against the effect of variables         The commenters provided examples           commenter, stripping children of the
such as race, ethnicity, gender, etc.,      of the proposed provision undermining         UAC-related protections would create
which could otherwise negatively            specific protections afforded by the          and compound burdens on the system
impact an age determination. DHS            TVPRA. Numerous commenters noted              and the child.
strives to make the most accurate age       that the TVPRA provides UACs with a              Another commenter predicted a rush
determination possible, and may require     non-adversarial determination of their        to file claims before a change in the
various forms of evidence in order to       initial asylum claim at the USCIS             child’s status occurs, resulting in less
make a valid assessment.                    Asylum Office, whereas the proposed           comprehensive and well-prepared
                                            provision would force children                filings. The commenter stated that the
Changes to Final Rule
                                            reuniting with their parent or turning 18     proposed provision duplicates the labor
  DHS declines to amend the proposed        to immediately testify before an              of Federal agencies, as claims first filed
regulatory text regarding procedures for    immigration judge in a more adversarial       with USCIS may be shifted to the
age determination in response to public     setting.                                      caseload of EOIR.
comments.                                      Another commenter stated that the             Still another commenter stated that
4. Determining Whether an Alien Is a        one-year exemption given to UACs to           UAC’s immigration proceedings can
UAC § 236.3(d)                              file asylum claims is particularly            take several years to conclude, and if a
                                            important because it accommodates the         minor reaches 18 in that time, this will
Summary of Proposed Rule                    needs and vulnerabilities of children         create logistical burdens for the EOIR
  DHS proposed to determine whether         fleeing persecution, who often require        and DHS as cases currently in process
an alien is an UAC at the time of           time before they feel comfortable             will suddenly need to be handled
encounter or apprehension by an             confiding with the professionals              differently.
immigration officer and to allow            preparing their legal cases.                     Some commenters complained that
immigration officers to re-evaluate a          Another commenter stated that the          § 236.3(d) lacks guidance on the
child’s UAC status at each encounter        TVPRA requires HHS to make counsel            methods immigration officers would use
consistent with the statutory definition    available to UACs to the greatest extent      to make determinations at each
of a UAC. Once the alien has reached        practicable, including the appointment        encounter, thereby heightening the
the age of 18, has obtained lawful          of counsel at government expense,             potential for arbitrary and capricious
immigration status, or has a parent or      where necessary, for all immigration          decision-making. They also thought the
legal guardian in the United States         processes and proceedings. The                rule should address the consequences of
available to provide care and physical      commenter suggested that UAC status           erroneous re-determinations.
custody to the alien, the alien is no       should remain valid until the UAC’s              One commenter stated that § 236.3(d)
longer a UAC. When an alien minor is        case concludes to ensure access to the        raises due process, economic, and
no longer a UAC, relevant ORR and ICE       resources needed to navigate the court        judicial resource concerns and DHS
procedures shall apply.                     system.                                       should withdraw the proposal.
                                               The commenters challenged the                 Response. DHS disagrees with
Public Comments and Response                rationale for the proposed provision,         commenters’ concerns about the impact
  Comments. Commenters generally            stating that the act of reunifying with a     on juvenile aliens if DHS’s proposal is
opposed moving ahead with the               parent or legal guardian or turning 18        codified as part of the final rule. While
proposed provision because they believe     does not eliminate the trauma and             commenters are correct that individuals


                                                                                                                     AR237
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 246 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                              44427

who no longer meet the definition of         secure detention to a licensed facility as     transfer children out of inappropriate
UAC will not receive certain protections     expeditiously as possible. The proposed        facilities and to provide children with
that the law otherwise provides UACs,        rule also stated that DHS will abide by        care within a licensed facility. The
the Departments have the responsibility      written guidance detailing all                 commenter opined that not transferring
to promulgate regulations that codify a      reasonable efforts that it takes to transfer   the children into licensed facilities
reasonable interpretation of the statutes    non-UACs. The proposed provisions              quickly would impede the children’s
which they administer. The plain             would make ‘‘as expeditiously as               ability to meet with counsel, have
language of 6 U.S.C. 279(g)(2) provides      possible’’ a default for all transfers of      privacy and liberty rights, be educated,
criteria for determining whether an          non-UACs in an influx or emergency.            have access to social services, and
individual is a UAC, and this regulation     The proposed provisions also made it           protect their due process rights. In this
applies those criteria. With regard to the   clear that if an influx or emergency           commenter’s estimation, this would
filing of asylum applications, DHS notes     ceases to exist, the associated timelines      lead to increased likelihood of abuse
that an individual who is a UAC at the       for non-UAC minors would continue to           and violations of children’s human
time of filing his or her application,       apply.                                         rights as protected under domestic and
regardless of the time it takes to                                                          international law.
                                             Public Comments and Response                      Another commenter stated that this
adjudicate the application, will still be
subject to USCIS’ initial jurisdiction.         Comment. Commenters disagreed               section will result in the disparate
   DHS believes the proposal for             with the proposed language under               treatment between accompanied minors
immigration officers to make UAC             § 236.3(e) for the transfer of minors who      and UACs. This commenter stated that
determinations at each encounter will        are not UACs from one DHS facility to          the perceived disparate treatment is
ensure greater fidelity to the laws          another in the case of an emergency or         contrary to the FSA and not mandated
affording special legal protections to       influx. They said the proposed language        by Federal law and will, therefore,
UACs, including USCIS’ initial               allows DHS discretion that the FSA             prevent the termination of the FSA if
jurisdiction over any asylum application     does not allow. In particular, they            left in the final rule.
filed by a UAC, by limiting treatment of     contended that the proposed language              Response. DHS emphasizes that this
individuals as UACs to those who are,        could allow DHS the authority to delay         provision does not change the FSA-
in fact, UACs. Ensuring the correct          transfer or placement of minors, in            derived transfer timeframes that have
classification and treatment of              addition to suspending other                   applied to non-UAC minors for decades.
                                             conditions, and lead to indefinite             As noted in the proposed rule, DHS has
individuals as either a UAC or not for
                                             detention. They also stated that the           continuously been dealing with an
jurisdictional and other purposes is, by
                                             written guidance referred to in                ‘‘influx’’ of minors and UACs, as the
definition, consistent with and
                                             § 236.3(e)(2) should be published and          term is defined in the FSA. Through this
reinforcing of the effective
                                             subject to public comments.                    provision, DHS seeks to clarify that the
administration of judicial (and other)          One commenter objected that the ORR         requirement to transfer non-UAC minors
resources. Although in some instances        regulation does not clearly identify           ‘‘as expeditiously as possible’’ is only
the proposal may result in DHS               specific behaviors or offenses that allow      applicable (i.e., the ‘‘default’’) insofar as
expending additional resources to make       placement of a juvenile in a secure            influx or emergency conditions persist.
more UAC determinations and may lead         facility. The commenter further                Absent influx or emergency conditions,
to more asylum claims being initially        contended that the broad and non-              this provision requires DHS to adhere to
heard in immigration proceedings             specific list provided is not clear            the same three-day and five-day transfer
before EOIR rather than adjudicated by       enough for children to understand and          timeframes set forth in the FSA. For a
an asylum officer, there may also be         thus fails to put them on notice of the        further discussion of the term
instances wherein UAC                        rules that may result in their being           ‘‘emergency,’’ please see the
redeterminations conserve resources by       detained in a jail-like setting.               ‘‘emergency’’ definition in Section A.
vesting jurisdiction with the proper            One commenter stated that the entire        Definitions.
entity at an earlier juncture. Whether       transfer section does not speak to a              In response to one commenter’s
resources are ultimately conserved or        minor who is not a UAC being                   statement that this provision does not
not will depend on the specific facts of     transported to a facility that is an FRC       speak to FRCs, and another commenter’s
the case at hand. Additionally, the          or being held with their family. The           statement that it fails to address secure
TVPRA, 8 U.S.C. 1232(c)(5), does not         commenter believes this could                  facilities, DHS notes that the NPRM
require that counsel be provided at          potentially create situations where            specifically stated that licensed facilities
government expense to UACs. Rather,          children are separated from their              must be non-secure and that ‘‘the only
HHS is encouraged to use pro bono            parents, contrary to the intent of the         non-secure facilities in which ICE
services, and the statute specifically       FSA. The commenter is also concerned           detains minors who are not UACs are
says that counsel is at no expense to the    that future guidance about                     the FRCs.’’ 25 This language was
government.                                  transportation requirements may not            intended to demonstrate that under this
Changes to Final Rule                        align with the FSA after the FSA is            provision, non-UAC minors in DHS
                                             terminated. Another commenter stated           custody would generally be transferred
  This final rule adopts the language of     that the proposal excludes transfers           to licensed, non-secure, FRCs.
the proposed rule without change.            between DHS facilities of minors who              DHS notes that one commenter
5. Transfer of Minors Who Are Not            are subject to secure detention, which         expressed concern about disparate
UACs From One Facility to Another            means that they will not be transferred        treatment between accompanied minors
§ 236.3(e)                                   to a licensed facility in case of an           and UACs. As noted in the NPRM, UAC
                                             emergency or influx nor transferred            transfer requirements are specifically
Summary of Proposed Rule
                                             within the required time frame under           governed by the TVPRA, whereas this
   DHS proposed that if there is an          the FSA.                                       provision codifies transfer requirements
influx or emergency, DHS would                  One commenter stated that the               of non-UAC minors pursuant to
transfer a minor who is not a UAC and        proposed rule is an attempt to
who does not meet the criteria for           undermine DHS’s obligations to quickly          25 See   p. 45498 of the NPRM.


                                                                                                                              AR238
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 247 of 655
44428           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

paragraph 12(A) of the FSA. Absent             UACs with unrelated adults due to poor        benefit of doing so favors the UAC,
emergency or influx conditions, this           planning by DHS causing vehicles to be        other aliens, and DHS. For instance,
provision requires DHS to transfer non-        unavailable and placing vulnerable            UACs may be separated from unrelated
UAC minors to a licensed facility within       children at risk of harm. This                adults by either a separate passenger
three days if the minor is apprehended         commenter also took issue with the use        compartment or an empty row of seats.
in a district in which a licensed program      of the term ‘‘DHS facility’’ as a place to       With respect to the commenters who
is located. This is the same timeframe         which transportation with unrelated           were concerned about the addition of
set forth by the TVPRA for transferring        adults can take place, which could            the term ‘‘or unavailable’’ to the
UACs into ORR custody.                         encompass facilities much farther away        conditions of transfer standard, DHS
                                               than Border Patrol stations and ports of      reiterates that it considers the term
Changes to Final Rule                                                                        ‘‘unavailable’’ to be clarification only
                                               entry near the site of apprehension.
  The Department is finalizing this               Response. In response to comments,         and not a substantive change to the
section as proposed with no changes.           DHS is making a minor change to the           current standard set forth in paragraph
6. Transfer of UACs From DHS to HHS            regulatory text of § 236.3(f)(4)(i) to make   25 of the FSA.
                                               it clear that, as a general matter, UACs         A commenter also took issue with the
§ 236.3(f)
                                               will not be transported with unrelated        term ‘‘DHS facility,’’ but this language is
Summary of the Proposed Rule                   adults. Specifically, pursuant to CBP’s       consistent with paragraph 25A of the
   The standards contained in the              National Standards on Transport,              FSA, which states that ‘‘unaccompanied
proposed rule would require DHS to             Escort, Detention, and Search (TEDS)          minors arrested or taken into custody by
transfer UACs apprehended by DHS to            policy, UACs may not be transported           the INS should not be transported by the
ORR for care, custody, and placement.          with unrelated adults when separate           INS in vehicles with detained adults
DHS would notify ORR of the                    transportation is immediately available.      except when being transported from the
apprehension within 48 hours and,              FSA paragraph 25A also provides that          place of arrest or apprehension to an
transfer custody within 72 hours of            UACs may be transported with                  INS office.’’ DHS believes that the term
determining that the juvenile is a UAC,        unrelated adults ‘‘when being                 ‘‘DHS facility’’ is equivalent to ‘‘INS
absent exceptional circumstances. The          transported from the place of arrest or       office’’ after the reorganization under
proposed regulation recommended                apprehension to an INS office.’’ Thus,        the HSA. As described above, there are
procedures for such transfer. For              DHS updates the text in § 236.3(f)(4)(i)      occasions where it is impractical to
example, the proposed rule required            to reflect the general statement that         transport UACs without unrelated
that UACs only be transferred with an          UACs may not be transported with              adults. For instance, if DHS encounters
unrelated detained adult during initial        unrelated adults, as well as the two          a large group of aliens in a remote area,
encounter or apprehension to a DHS             potential exceptions to this provision.       it is in the best interest of both the aliens
facility, or if separate transportation is        DHS notes that there may be                and DHS to transport the aliens for
impractical or unavailable. The proposal       situations in which separate                  humanitarian reasons to the nearest
also provided that requirements                transportation for UACs and unrelated         DHS facility for processing and
consistent with TVPRA would govern             adults is unavailable or impractical. For     assessment. This provision is not
the processing and transfer of UACs.           instance, in situations in which CBP          intended to permit DHS to transport
                                               apprehends a large group of aliens in a       UACs beyond the minimum distance
Public Comments and Response                   remote location, it would be impractical      required to accomplish the operational
   Comments. A few commenters wrote            to transport any UACs in that group           necessity.
that the FSA allows DHS to transport           separately from unrelated adults in              Comment. One commenter stated that
UACs with unrelated adults only if             separate vehicles. To do so would cause       this provision is contrary to the TVPRA
separate transportation ‘‘impractical,’’       a significant delay in transporting all of    because it does not take into
but that the language in § 236.3(f) would      the aliens to the nearest DHS facility for    consideration the requirements for those
permit DHS to transport UACs with              processing and all appropriate amenities      from contiguous countries. The
unrelated adults if it is not                  (e.g., the provision of food and water).      commenter explained that under the
‘‘operationally feasible’’ to separate         Additionally, depending on the number         TVPRA, the government must screen
them. The commenters pointed out that          of aliens encountered in a particular         children from contiguous countries
if ‘‘operationally feasible’’ is interpreted   location or at a particular time, DHS’s       within 48 hours of apprehension or
to mean ‘‘convenient,’’ it would conflict      operational realities may result in there     before return to their home country and
with the FSA; therefore, they                  not being a sufficient number of              ‘‘if the child does not meet such criteria
recommended that the final rule retain         vehicles with proper security available       [of 8 U.S.C. 1232(a)(2)], or if no
the language of the FSA or more clearly        to transport a UAC separately.                determination can be made within 48
define ‘‘operationally feasible.’’                Additionally, as the proposed              hours of apprehension,’’ these children
   Other commenters also took issue            regulation notes, where separate              must be transferred to ORR. This
with the use of the word ‘‘unavailable’’       transportation is impractical or              commenter feared that these children
and ‘‘impractical.’’ One of these              unavailable, DHS is committed to              could face indefinite detention in
commenters did not agree with the              ensuring that necessary precautions will      unlicensed facilities in contravention
government’s characterization that             be taken to ensure the UAC’s safety,          with the TVPRA. This commenter also
‘‘unavailable’’ is added for clarification.    security, and well-being. One of these        stated that the TVPRA does not allow
This commenter contended that                  precautions is ensuring that when a           for the exceptions to the 72-hour
statutory construction says that every         UAC is transported with any unrelated         timeframe listed in the proposed rule
word should be considered, and none            detained adult, DHS will separate the         because they do not meet the high bar
ignored; therefore, the addition of the        UAC from the unrelated adult(s) to the        of ‘‘exceptional circumstances’’ as
word ‘‘unavailable’’ is neither                extent ‘‘operationally feasible.’’ In this    intended under the TVPRA.
supplemental nor clarifying and does           context, ‘‘operationally feasible’’ can be       Response. DHS disagrees that
not comply with the FSA. Another               described as mitigating all risk factors      proposed § 236.3(f) is contrary to the
commenter was concerned that this              associated with transporting UACs with        TVPRA provisions, but in light of the
provision would allow DHS to transport         unrelated adults to the extent that the       comment, is amending the regulatory


                                                                                                                         AR239
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 248 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44429

text to clarify that UACs from               added the specific reference to              stating that all minors or UACs who
contiguous countries are be treated in       unrelated ‘‘detained’’ adults, for clarity   enter DHS custody will be issued Form
accordance with the TVPRA. Pursuant          on this point.                               I–770, as compared to the requirement
to the TVPRA, an agency has 48 hours                                                      that minors be issued the form upon
                                             7. DHS Procedures in the Apprehension
to determine if UACs who are nationals                                                    apprehension. The commenter stated
                                             and Processing of Minors § 236.3(g)          that apprehension at the border does not
or habitual residents of a country that is
contiguous with the United States meet       Summary of the Proposed Rule                 equate to being in DHS custody nor does
the criteria listed in 8 U.S.C.                The proposed rule would require DHS        it always prompt DHS custody. The
1232(a)(2)(A). See 8 U.S.C. 1232(a)(4). If   to issue a Notice of Rights (Form I–770)     commenter argued that notifying
a UAC does not meet the criteria, or a       and Request for Disposition and              children of their rights at the earliest
determination about the criteria cannot      Custodial Care. It would also require the    point of contact with DHS will ensure
be made within 48 hours of                   Form I–770 to be provided, read, or          that all children will receive
apprehension or encounter, the UAC           explained to the minor or UAC in a           information that will benefit them
must immediately be transferred to HHS       language or manner that the minor or         thereafter and that DHS officers are
in accordance with the procedures set        UAC understands. The proposed                reminded of their obligations when
forth in 8 U.S.C. 1232(b). The timeframe                                                  apprehending children.
                                             regulation would also provide that the
provided in section 1232(b) is the time                                                      One commenter claimed that the
                                             minors or UACs who enter DHS custody
frame set forth in § 236.3(f). The only                                                   proposed regulation deviates from
                                             would be able to make a telephone call       referenced paragraph 12(A) of the FSA
exception to the 72-hour timeframe is if
                                             to a parent or close friend. The proposal    by not requiring notification to minors
a UAC is able to withdraw his or her
                                             would also require that every minor          of their rights, including the right to a
application for admission pursuant to 8
                                             who is not a UAC and is in DHS custody       bond redetermination hearing, if
U.S.C. 1232(a)(2). Therefore, the
                                             will be given a list of free legal service   applicable, and that the Form I–770
provisions of § 236.3(f) and the 72-hour
                                             providers. Additionally, section             does not include such notice.
timeframe apply to UACs who are
                                             236.3(g)(2) provides custodial standards        Response. Proposed § 236.3(g)
treated in accordance with the terms of
                                             immediately following apprehension.          preserves the intent of the current
8 U.S.C. 1232(a)(4).
   DHS disagrees with the assertion that     Public Comments and Response                 regulations and is consistent with FSA
the proposed rule includes exceptions                                                     paragraphs 12(A) and 24(D), continues
                                                Comments. Several commenters              to comply with Perez-Funez v. INS, 611
to the 72-hour timeframe that are
inconsistent with the TVPRA. Section         asserted that the proposed rule              F. Supp. 990 (C.D. Cal. 1984), and
236.3(f)(3) states that ‘‘unless             disregards important legal protections       complies with the TVPRA requirements.
exceptional circumstances are present,       provided by the TVPRA regarding DHS             With regard to the TVPRA, DHS
DHS will transfer custody of a UAC as        procedures upon apprehension of a            currently screens all UACs from
soon as practicable after receiving          minor or UAC. The commenters raised          contiguous countries upon encounter
notification of an ORR placement, but        concerns about the possibility of            and initial processing to determine
no later than 72 hours after determining     indefinite detention, family separation,     whether such a UAC may be permitted
that the minor is a UAC.’’ This strictly     expanding the possibility of placing         to withdraw his or her application for
conforms to the TVPRA. See 8 U.S.C.          UACs in secure detention, failure of the     admission. As stated in the NPRM, a
1232(b)(3). The emergency and influx         proposed rule to adequately address          UAC is provided with a Form I–770
exceptions are only applicable to minors     conditions in CBP processing centers,        Notice of Rights during this screening
who are not UACs. The only exception         and the treatment of apprehended             and initial processing. UACs from non-
to the 72-hour timeframe for the transfer    minors.                                      contiguous countries are not permitted
of UACs from DHS to HHS (other than             Some commenters found § 236.3(g)(1)       to withdraw their application for
those processed in accordance with 8         problematic because it does not provide      admission under the TVPRA, but are
U.S.C. 1232(a)(2)) is exceptional            a timeframe for the processing of            nevertheless provided with a Form I–
circumstances.                               children immediately following               770 Notice of Rights.
                                             apprehension. A commenter asserted              DHS disagrees with the commenter
Changes to Final Rule                        that the use of ‘‘as expeditiously as        that the proposed regulations violate
   In response to commenters’ concerns       possible’’ rather than a specific            Article 9 of the ICCPR. Detention under
about the operation of 8 U.S.C.              timeframe will result in the indefinite      these regulations is in accordance with
1232(a)(2), DHS is amending the              detention of children and violate the        procedures established by law. See, e.g.,
proposed regulatory text in § 236.3(f)(1)    protections afforded children under the      sections 235, 236, and 241 of the INA,
to clarify that UACs from contiguous         International Covenant on Civil and          8 U.S.C. 1225, 1226, and 1231.
countries are be treated in accordance       Political Rights (ICCPR) Article 9. The      Furthermore, all minors and UACs who
with the TVPRA; specifically, if a UAC       commenter also raised concerns about         enter DHS custody are provided with a
from contiguous country is not               the requirement that a child must            Form I–770, Notice of Rights and
permitted to withdraw his or her             request a voluntary departure or             Request for Disposition. When a minor
application for admission or if no           withdraw their application for               is transferred to or remains in a DHS
determination can be made within 48          admission before they are informed           detention facility, he or she is currently
hours of apprehension, then the UAC          about the possibility of administrative      provided with a Notice of Right to
will be immediately transferred to HHS.      or judicial review. The commenter            Judicial Review.
   Additionally, DHS is amending the         asserted that a child has ‘‘no practical        DHS notes that the notice is confusing
proposed regulatory text in                  mechanism to assert his or her rights        is some respects, because 8 U.S.C.
§ 236.3(f)(4)(i) regarding conditions of     under the ICCPR until after they are         1226(e) broadly prohibits judicial
transfer of UACs with unrelated adults.      processed by DHS, yet the child can be       review of custody determinations both
The revisions better reflect current         detained for an indefinite period prior      in bond hearings and via parole. A
operational practices and clarify that       to processing.’’                             regulation (and a form) cannot vest
generally UACs will not be transported          Another commenter objected to             Federal courts with jurisdiction. DHS
with unrelated detained adults. DHS has      language in the proposed regulation          accordingly will, in a future action,


                                                                                                                    AR240
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 249 of 655
44430          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

amend this form to more accurately           facilities, and extremely cold              are safe and sanitary and that are
reflect the judicial review limits set       temperatures, which are traumatizing        consistent with DHS’s concern for their
forth in 8 U.S.C. 1226(e).                   for children. Several commenters            particular vulnerability. Facilities will
   Additionally, the commenter’s             proposed that additional elements of        provide access to toilets and sinks,
statement that a child has ‘‘no practical    custodial care following apprehension       drinking water and food as appropriate,
mechanism to assert his or her rights        should be incorporated in § 236.3(g)(2)     access to emergency medical assistance
under the ICCPR until after they are         of the rule, including adding the term      as needed, and adequate temperature
processed by DHS,’’ reflects a               ‘‘bedding’’ to the listed elements          and ventilation. DHS will provide
misunderstanding of Article 9 of the         facilities will provide; and striking the   adequate supervision and will provide
ICCPR. Article 9 does not grant an           language ‘‘as appropriate’’ after ‘‘food    contact with family members arrested
individual the right to contest the          and water’’ to avoid confusion, as food     with the minor or UAC in consideration
grounds for his or her detention before      and water should never be withheld.         of the safety and well-being of the minor
he or she is detained.                       Several commenters also recommended         or UAC, and operational feasibility.
   With respect to paragraph 12(A) of the    the rule should include custodial           Thus, DHS has, through this provision,
FSA, DHS reiterates that all minors          standards for architectural design,         included the same terms used in the
taken into DHS custody will be notified      lighting, and mental health care            FSA, with such changes as are required
of rights, including a bond                  services. Other commenters asked that       by the HSA and the TVPRA.
redetermination hearing where                DHS include provisions to address              DHS also notes that CBP policies
applicable. Section 236.3(g) of the final    adequate temperature control in             serve to implement these protections
rule preserves the requirement of            facilities that house children.             and go beyond the requirements of the
notification of rights using Form I–770,        One commenter cited research and         FSA and these regulations. Specifically,
Notice of Rights and Request for             experience with family detention            CBP’s policy states that all individuals
Disposition. All minors who are not          centers in the U.S. that shows that         who may require additional care or
UACs who are transferred to or who           access to quality medical, dental and       oversight while in custody, including
remain in DHS custody in removal             mental health care is limited for           minors and UACs, will be treated with
proceedings will be given a Notice of        detainees. Specifically, the commenter      dignity, respect, and special concern for
Right to Judicial Review, which notifies     contended that preventative care and        their particular vulnerability. TEDS also
the minor of the right to seek judicial      mental health services are often lacking,   addresses the provision of all amenities
review in appropriate circumstances. In      and most detention centers relied on        provided for by the FSA. For example,
addition, DHS serves all aliens,             expensive emergency room visits to          TEDS provides that minors and UACs in
including minors, with a custody             provide medical care, often after delay,    CBP custody have access to restrooms
determination form that indicates            increasing the detainees’ severity of       and appropriate toiletry items (e.g.,
whether they have the right to seek a        illness. The commenter also stated that     toilet paper and sanitary napkins); have
bond redetermination. These actions are      the Infectious Disease Society of           access to drinking water at all times; are
consistent with the requirements of FSA      America has already found outbreaks of      provided with four meals daily; and
paragraphs 12(A) and 24(A).                  chicken pox, scabies and other              have access to milk, juice, and snacks at
   Comments. One commenter noted             infections among detainees, and that        all times. TEDS also provides that
that the proposed rule failed to require     detention facilities are lacking in         minors and UACs are provided access to
that every child be placed in the least      practices of hygiene and infection          basic hygiene items and clean bedding,
restrictive placement in the best            control, leading to conditions that will    and that CBP makes reasonable efforts to
interests of the child, as required by the   fuel the spread of infections.              provide showers (including soap and a
TVPRA and subsequent HHS policies.              One commenter also pointed out that      towel) to minors and UACs approaching
   Response. DHS notes that this section     contact with family members arrested at     48 hours in CBP custody. Additionally,
of the regulations applies only to minors    the same time should not be an issue        CBP documents the provision of all
and UACs when they are held in DHS           because the family should all be housed     required amenities, as well as welfare
processing facilities immediately            together and this section should reflect    checks of all minors and UACs, in its
following their initial arrest, and thus     the concept of family unity during          electronic systems of records. CBP also
the TVPRA provisions regarding HHS’          apprehension and initial processing.        documents that the temperature is
placement of UACs do not apply.                 Response. DHS notes that the             appropriate and that the cleanliness of
Proposed § 236.3(g)(2)(i) states that        proposed text of § 236.3(g)(2) is, in       its hold rooms has been checked in its
‘‘consistent with 6 CFR 115.114, minors      substance, identical to the existing        electronic systems of record.
and UACs shall be held in the least          requirements in the FSA. Specifically,         CBP also notes that it has recently
restrictive setting appropriate to the       paragraph 12A of the Agreement              taken several steps to enhance the
minor or UAC’s age and special needs,        requires that ‘‘following arrest, the INS   provision of medical care to minors and
provided that such setting is consistent     shall hold minors in facilities that are    UACs in its custody. Specifically, CBP
with the need to protect the minor or        safe and sanitary and that are consistent   currently provides medical screening
UAC’s well-being and that of others, as      with the INS’s concern for the particular   and triage for all UACs and minors
well as with any other laws, regulations,    vulnerability of minors. Facilities will    along the southwest border. Following a
or legal requirements.’’                     provide access to toilets and sinks,        screening, any minor or UAC who
   Comments. Several commenters              drinking water and food as appropriate,     requires emergency medical care is
raised concerns regarding conditions in      medical assistance if the minor is in       transferred to the hospital or other
CBP processing facilities, stating that      need of emergency services, adequate        nearby medical facility for appropriate
conditions are subpar to those outlined      temperature control and ventilation,        emergency treatment.
in the FSA. Commenters identified a          adequate supervision to protect minors         DHS declines to add ‘‘bedding’’ to the
lack of access to legal counsel, lack of     from others, and contact with family        list of items provided by facilities, as
bedding, forcing children to sleep on        members who were arrested with the          that term does not appear and is not
cement floors, open toilets, confiscation    minor.’’ The text proposed in the NPRM      defined in the FSA. DHS notes,
of belongings, constant light exposure,      at § 236.3(g)(2) provided that DHS will     however, that generally CBP provides
insufficient food and water, no bathing      hold minors and UACs in facilities that     clean bedding to all minors and UACs,


                                                                                                                   AR241
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 250 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                 44431

and that the provision of bedding is         access to adequate food and water). The       country of his or her nationality in the
documented in CBP’s electronic systems       Juvenile Coordinator also conducts            United States.’’
of record. Additionally, as noted above,     reviews of juvenile custodial records as         Comments. One commenter
the TEDS standards address these topics      part of this monitoring roles. CBP also       recommended adding language that
and more, and in many ways go over           has Juvenile Coordinators in its field        would keep minors together with the
and above the requirements of the FSA,       offices and sectors, who are responsible      family members arrested with them,
and these regulations. DHS also declines     for managing all policies on the              rather than simply providing contact;
to delete the words ‘‘as appropriate’’       processing of juveniles within CBP            and recommended adoption of a rule
after ‘‘food and drinking water’’ since      facilities, coordinating within CBP and       governing housing minors with
this is a reasonable limitation. The ‘‘as    across DHS components to ensure the           unrelated adults more closely mirroring
appropriate’’ phrase is derived from         expeditious placement and transport of        the rules for UACs. The commenters
FSA paragraph 12A, and might apply in        juveniles placed into removal                 noted that housing UACs with unrelated
a situation in which a minor or UAC is       proceedings by CBP, and informing CBP         adults upon apprehension is addressed
in custody for a very short period of        operational offices of any policy updates     in the proposed rule but minors other
time.                                        related to the processing of juveniles        than UACs are not mentioned in this
   Comments. One commenter                   (e.g., through correspondence, training       section. The commenter stated that this
recommended that the rule require that       presentations). Moreover, CBP’s               could be highly problematic, pointing to
processing facilities not only be safe and   Juvenile Coordinators serve as internal       studies that have shown children
sanitary but also provide a sense of         and external agency liaisons for all          commingled with adults are more likely
comfort, including by prohibiting the        juvenile processing matters.                  to commit suicide and to be physically
use of wire fencing to separate youth           CBP’s own Management Inspections           or sexually assaulted.
and by providing access to beds,             Division (MID) also conducts visits to           Several commenters raised concerns
blankets, outdoor space, and comfort         CBP facilities and monitors compliance        that proposed language in 8 CFR
items (e.g., stuffed animals that be taken   with CBP’s policies. Additionally, CBP        236.3(g) stating that children will be
with the child/youth when they transfer      is subject to regular oversight and           provided contact with family members
to a licensed facility).                     inspection by CBP’s Office of                 only to the extent that it does not pose
   Response. The FSA requires that           Professional Responsibility (OPR), DHS’       an ‘‘undue burden on agency
facilities in which minors and UACs are      Office of Inspector General, DHS’ Office      operations’’ will weaken the protections
held immediately following arrest be         of Civil Rights and Civil Liberties, and      against family separation and allow CBP
‘‘safe and sanitary’’ and reflect DHS’s      the Government Accountability Office.         to separate children from their families
‘‘concern for the particular vulnerability   Such inspection and oversight helps           if the agency is merely inconvenienced.
of minors.’’ DHS’s short-term holding        ensure that CBP facilities continue to        One commenter recommended that the
facilities, in which minors and UACs         meet the FSA requirements and remain          rule should provide in § 236.3(g)(1) that
are held immediately following arrest,       safe and sanitary for minors and UACs.        every minor or UAC must receive
are generally designed to hold                  Comments. One commenter noted              assistance with contacting his or her
individuals for 72 hours or less. See 6      that there is no mention in the rule of       parent, legal guardian, and/or counsel.
U.S.C. 211(m)(3). Thus, they are not         a minor’s or UAC’s ability to contact his        Another commenter objected to the
designed for long-term detention, and        or her consulate upon apprehension.           provision that a child be provided
do not provide many of the                   The commenter alleged that consistent         contact with family members with
characteristics of such long-term            with the ABA UC Standards, upon               whom the child was arrested ‘‘in
detention. As explained elsewhere in         apprehension, a child should                  consideration of the safety and well-
this rule, DHS makes efforts to transfer     immediately be informed, both orally          being of the minor or UAC, and
all minors and UACs out of such              and in writing, in the child’s best           operational feasibility.’’ The commenter
facilities as expeditiously as possible.     language and where applicable, dialect,       claimed the reference to ‘‘operational
Additionally, the TVPRA requires that        of the right to contact the child’s parents   feasibility’’ is not found in the FSA,
DHS transfer all UACs to HHS within 72       and consulate.                                which requires facilities to provide
hours absent ‘‘exceptional                      Response. Section 236.3(g)(1) codifies     ‘‘contact with family members who
circumstances.’’ Additionally, for the       requirements that derive directly from        were arrested with the minor’’ without
duration of time that minors and UACs        the FSA. This section, like Paragraph         qualification.26 The commenter further
do remain in CBP custody, CBP makes          12(A) of the FSA, applies to facilities in    stated that this language is also not
efforts to provide minors and UACs           which minors and UACs are held during         found in existing regulations covering
with appropriate safe and sanitary           their initial processing. Paragraph 12(A)     juvenile and family detainees.27 The
conditions, including hygiene products,      of the FSA provides that, immediately         commenter concluded that the language
showers where possible, and the              following arrest, minors be ‘‘provided        conflicts with the FSA, as it allows the
opportunity to obtain clean clothes.         with a notice of rights.’’ And as             agency to restrict children’s access to
   DHS notes that CBP facilities are also    indicated in § 236.3(g)(1)(i), all minors     their families for its own convenience,
subject to several areas of oversight to     and UACs who enter DHS custody are            with no specification as to the bounds
ensure compliance with CBP policy and        provided a Form I–770, Notice of Rights       of the vague term ‘‘operational
with the FSA requirements. First, CBP’s      and Request for Disposition. This form        feasibility.’’
Juvenile Coordinator conducts regular        informs the minor or UAC that he or she          Response. DHS notes that, as
visits to CBP facilities across the          may contact a parent, close relative, or      explained in the preamble to the NPRM,
southwest border, both announced and         friend. Thus, § 236.3(g)(1) codifies the      ‘‘DHS’s use of ‘operational feasibility’ in
unannounced, to monitor compliance           requirements under the FSA, and no
with the FSA requirements and with           additional changes are required. DHS            26 FSA  paragraph 12.
CBP policy related to the treatment of       also notes that existing regulations at 8       27 See 6 CFR 114.14 (allowing juveniles to be held
minors and UACs in CBP custody               CFR 236.1(e) provide that ‘‘every             with adult family members ‘‘provided there are no
                                                                                           safety or security concerns’’); 115.114 (allowing
(including, for instance, determining        detained alien shall be notified that he      unaccompanied juveniles to be held temporarily
whether facilities are safe and sanitary     or she may communicate with the               with non-parental adult family members when the
and whether minors and UACs have             consular or diplomatic officers of the        agency determines it is appropriate).


                                                                                                                            AR242
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 251 of 655
44432           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

this paragraph does not mean ‘possible,’       circumstances. Some commenters               situations in which it may be necessary
but is intended to indicate that there         commented that DHS failed to define          to hold a UAC with an unrelated adult
may be limited short-term                      the ‘‘exigent circumstances’’ that would     for more than 24 hours. Any ‘‘exigent
circumstances in which, while a minor          allow it to house a UAC with an              circumstances’’ would be largely
or UAC remains together with family            unrelated adult beyond 24 hours. The         redundant of such emergency situations.
members in the same CBP facility,              commentator stated that allowing UACs        Thus, the proposed regulation at
providing such contact would place an          to be housed with an unrelated adult for     § 236.3(g)(2) is designed to be consistent
undue burden on agency operations.’’           emergency or exigent circumstances           with the existing DHS regulations on the
83 FR 45500. The preamble went to              contradicts the FSA and endangers            prevention of sexual abuse and assault
provide several examples: ‘‘For                children.                                    in its facilities without diminishing any
instance, if a family member arrested             A few commenters stated that the          key protections set forth in the FSA.
with a minor or UAC requires short-            provision allowing DHS to house UACs         DHS also notes that the proposed
term, immediate medical attention, CBP         with unrelated adults for more than 24       regulation addresses only DHS custodial
may be required to temporarily limit           hours based on emergencies or exigent        care of UACs immediately following
contact between that family member             circumstances is inappropriate and is        their apprehension. Pursuant to the
and the minor or UAC, in order to              contrary to 6 CFR 115.14(b), which           TVRPA (and consistent with the HSA),
provide appropriate medical treatment.         prohibits the housing of children with       once an alien juvenile is determined to
Or, CBP may have a legitimate law              adults unless the child is in the            be a UAC, DHS must transfer the UAC
enforcement reason to temporarily limit        presence of an adult family member.          to the care and custody of HHS within
contact between a minor or UAC and             And a different commenter took issue         72 hours, absent exceptional
accompanying family members, such as           with the proposed rule’s distinction         circumstances.
when CBP decides it is in the minor or         between UACs and minors when it                 DHS provides examples in the
UAC’s best interest to interview all           comes to housing UACs with unrelated         regulations of when it may be necessary
family members separately.’’ Id.               adults for up to 24 hours because            to hold UACs with unrelated adults for
  DHS reiterates its reasoning from the        minors should also not have to be            more than 24 hours, including during a
NPRM that CBP provides contact                 housed with unrelated adults for more        weather-related disaster or if an
between the minor or UAC and                   than 24 hours.                               outbreak of a communicable disease
accompanying family members unless                Other commenters focused on the
                                                                                            requires the temporary commingling of
CBP is concerned about the safety of the       term ‘‘operationally feasible’’ for
                                                                                            the detainee population. These
minor or UAC or there is a legitimate          purposes of the requirement to separate
                                                                                            examples confirm that any emergencies
law enforcement reason not to provide          children from unrelated adults. Some
                                                                                            would address temporary and
contact on a temporary basis. It is never      commenters argued that the failure to
                                                                                            unforeseen dangers or public safety
a matter of inconvenience. The                 define the term rendered the regulation
                                                                                            threats. DHS is unable to provide an
proposed rule is much more detailed            unconstitutionally vague. One
                                                                                            exact length of time, beyond 24 hours,
than FSA paragraph 12(A), which                commenter requested that DHS and
                                               HHS clarify the percent of time they         that it may be necessary to house a UAC
requires that the juvenile be provided
                                               expect it will be operationally feasible     with an unrelated adult, as the length of
contact with family members with
                                               to successfully transport and hold UACs      time will vary based on the particular
whom he or she was arrested, and
                                               separately from unrelated adults. The        emergency warranting such a situation.
consistent with both FSA paragraph 11
                                               commenter asked whether DHS and              However, DHS will not house a UAC
and other DHS regulations on the
                                               HHS intend to rescind this policy and        with an unrelated adult for any longer
prevention of sexual abuse and assault
                                               make it compliant with the FSA if they       than is required based on the specific
in its facilities. This provision takes into
account the safety of the minor or UAC,        find that UACs are not held and              facts of the particular emergency.
and acknowledges that there may be             transported separately from unrelated        Moreover, even under emergency
some limited situations in which               adults in most cases.                        circumstances, appropriate
providing contact may not be in the               Another commenter asserted that DHS       consideration is given to age, mental
minor or UAC’s best interests (e.g., the       could dispense with contact with family      condition, physical condition, and other
accompanying family member has been            members to accommodate ‘‘operational         factors when placing UACs into space
observed to physically harm the minor          concerns’’ at a time when children need      with unrelated adults.
or UAC, or a minor or UAC alleges              their family to insulate them from              Concerns about recognizing an
physical abuse by the family member).          trauma and provide them comfort.             exception to the 24-hour limit in an
Additionally, the term ‘‘operational              Response. The proposed regulation is      ‘‘emergency’’ are unfounded. The
feasibility’’ covers limited short-term        designed to be consistent with the           exceptions would only apply to the
circumstances where providing such             existing DHS regulations on the              extent consistent with the existing DHS
contact would place an undue burden            prevention of sexual abuse and assault       regulations on the prevention of sexual
on agency operations. For example, if a        in its facilities without diminishing any    abuse and assault in DHS facilities at 6
family member requires short-term,             key protections set forth in the FSA. The    CFR 115.14(b) and 115.114(b).
immediate medical attention, CBP may           proposed regulation at § 236.3(g)(2)            Similarly, the commenter’s concerns
be required to temporarily limit contact       contains the same limit as the FSA on        about distinguishing between UACs and
between that family member and the             the amount of time UACs can be housed        minors for this requirement is
minor or UAC in order to provide the           with an unrelated adult (no more than        misplaced because the FSA’s provision
medical treatment. There may also be           24 hours). The proposed regulation           on the amount of time UACs can be
legitimate law enforcement reasons to          allows DHS to depart from this standard      housed with an unrelated adult applies
interview family members separately.           in emergencies, to the extent consistent     only to unaccompanied Flores class
  Comments. Commenters expressed               with 6 CFR 115.14(b) and 115.114(b).         members. See June 27, 2017 Order at 31,
concern about the flexibility given to         DHS has decided to remove the                Flores v. Sessions, No. 85–4544 (C.D.
DHS to hold and transport UACs                 reference to ‘‘exigent circumstances,’’ as   Cal. filed July 11, 1985) (noting that
separately from unrelated adults based         DHS has already provided an                  ‘‘Paragraph 12A of the Agreement states
on emergencies or exigent                      explanation of the types of emergency        that upon apprehension, Defendants


                                                                                                                      AR243
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 252 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                         44433

‘will segregate unaccompanied minors         Another stated that family immigration      comments. For example, one commenter
from unrelated adults.’ ’’).                 detention should only be used as a last     cited to a body of research linking the
   DHS also disagrees with commenters’       resort where necessary to protect the       trauma of childhood detention with
concerns about the term ‘‘operationally      best interests of the child, and only       adverse outcomes, and a collection of
feasible’’ because that term does not        following an individualized assessment      articles that discusses the harm done to
appear in the proposed regulatory text       and judicial review.                        children from the toxic levels of stress
concerning the amount of time a UAC             With regard to the impact of family      and disruption in normal development
can be housed with an unrelated adult.       detention on family units, numerous         that are inherent in being detained in
This term is addressed above, in the         commenters stated possible effects          U.S. custody.
discussion of providing contact between      could include emotional distress,              Another commenter cited research to
minors and UACs and family members           damage to family stability, the             show that 44 percent of asylum seekers
with whom they were apprehended.             undermining of a parent’s ability to        in the United States were torture
And the proposed DHS regulatory text         appear as an authority figure and           survivors, and that detention was likely
at § 236.3(f) contains a prohibition on      provide emotional support, and              to compound the trauma already
transportation of UACs with unrelated        disruption of the parent/child bond,        experienced by these individuals.
adults in keeping with the FSA: A            potentially leading to attachment issues.   Several commenters noted that
‘‘UAC will not be transported with an        Several commenters also noted that,         detention is likely to re-traumatize
unrelated detained adult(s) unless the       while they support the notion of family     mothers and children fleeing gender-
UAC is being transported from the place      unity, they disagree with unity being       based violence. Some commenters cited
of apprehension to a DHS facility or if      created or maintained by family             to the DHS Advisory Committee on
separate transportation is otherwise         detention. Many commenters described        Family Residential Centers Report that
impractical or unavailable.’’                the detention of family units as            recommended DHS not detain families.
                                             ‘‘inhumane,’’ ‘‘immoral,’’ ‘‘cruel,’’ or    One commenter suggested changes to
Changes to Final Rule
                                             contrary to our country’s values. One       the last sentence of the provision, ‘‘If
   DHS is amending the proposed              commenter stated that the detention of      DHS determines that detention of a
regulatory text to remove the language       family units is rooted in a white           family unit is required by law, or is
‘‘exigent circumstances’’ in response to     nationalist agenda.                         otherwise appropriate, the family unit
public comments. DHS is also amending                                                    may be transferred to an FRC which is
the regulatory text to clarify that the      v Trauma
                                                                                         a licensed facility and non-secure.’’
Form I–770 will be provided, read, or           Comments. As a reason for their          Specifically, the commenter suggested
explained to all minors and UACs in a        opposition to the detention of family       changing ‘‘may be’’ to ‘‘shall be.’’ The
language and manner that they                units, numerous commenters stated that      commenter suggested adding ‘‘as
understand.                                  the detention of families has serious and   available’’ or ‘‘as reasonably possible’’ to
                                             long-lasting negative impacts on the        address a lack of space in FRCs.
8. Detention of Family Units § 236.3(h)
                                             physical and mental well-being of
Summary of Proposed Rule                     children. Many commenters, including        v Indefinite Detention
   DHS proposed to clarify that DHS          doctors, social workers, and                   Many commenters expressed concern
may, pursuant to existing legal              organizations specializing in medicine      that detention of family units would
authorities, maintain and detain family      or mental health, listed numerous           lead to prolonged or indefinite
units together in ICE custody. The           possible negative effects of detention on   detention. For further discussion of this
proposal also provided that DHS would        children, such as: Trauma;                  topic, see section ‘‘Indefinite Detention
transfer family units to an FRC if DHS       developmental delays; anxiety;              due to Alternative Licensing.’’
determined that detention of family          depression; Post Traumatic Stress              Response. DHS responses to the
units is required. The terms contained       Disorder (PTSD); regressive behaviors;      issues of alleged indefinite detention
in the proposed rule set out and clarify     withdrawal; self-injury; suicidal           and the trauma caused by detention are
requirements that must be met for a          ideation; nightmares; night terrors; bed-   in the sections devoted to these topics
family to be detained together in an         wetting; delayed cognitive development;     below. DHS believes that
FRC.                                         digestive disturbances; panic attacks;      misconceptions about FRCs abound,
                                             clinginess; withdrawal; attachment          and these misconceptions are reflected
Public Comments and Response                 disorders; loss of appetite; and            in the comments. Detention of family
   Comments. Some commenters noted           educational delays.                         units in this context is related only to
that there may be times when a child            One commenter stated that parents        civil immigration proceedings and not
needs to be detained, such as when no        who find themselves in this highly          criminal charges. FRCs are non-secure,
alternative exists that meets the needs of   stressful situation are at risk of          meaning that families are not physically
the child and ICE’s security concerns.       developing similar emotional problems,      prevented from leaving the facility if
But most commenters on this topic            in addition to being less available and     they wish. While leaving an FRC could
expressed general opposition to the          responsive to their children which, in      result in significant immigration
detention of family units. Many              turn, can interrupt the natural             consequences, the families are not in
commenters discussed the negative            attachment between children and             prison and the decision to stay or go is
impacts of detention on the well-being       parents. One commenter, relying on          their own. FRCs have classrooms for the
of children, while some commenters           such possible effects, stated that          children’s education, cafeterias for
also stated that family detention has        detention of innocent children should       family meals, and outdoor and indoor
negative impacts on parents and the          never occur in a civilized society,         recreation areas. There are no cages,
family unit itself. One commenter also       especially if there are less restrictive    prison cells, or prison bars. There are,
stated that DHS has failed to justify        options, such as parole, because the risk   however, windowed bedrooms with
detaining children because of a              of harm to children simply cannot be        plenty of space for beds, chests of
misdemeanor crime allegedly                  justified.                                  drawers, and tables. There are also
committed by a parent and that it must          Several commenters relied on             communal areas with couches and
exhaust less restrictive alternatives.       research in this area to support their      television sets. There are entire medical


                                                                                                                    AR244
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 253 of 655
44434          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

wings devoted to caring for the families,    multi-sector, multidisciplinary               reasonably possible’’ also accounts for a
whether it is their initial intake           workforce of over 1,100 employees that        lack of bedspace.
screening where they are screened for        include U.S. Public Health Service
                                                                                           Changes to Final Rule
communicable diseases, high blood            (PHS) Commissioned Corps officers,
pressure, and diabetes, or emergency         Federal civil servants, and contract            DHS declines to change the proposed
situations where their trip from their       health professionals. IHSC provides           regulatory text in response to public
home countries to the United States has      medical case management and oversight         comments.
caused them severe harm that requires        of detainees housed at non-IHSC staffed       9. Detention of Minors Who Are Not
hospitalization. ICE’s Juvenile Family       detention facilities and also oversees the    UACs in DHS Custody § 236.3(i)
Residential Management Unit (JFRMU)          management of off-site specialty and
is responsible for the ICE Family            emergency care services for all detainees     Summary of Proposed Rule
Residential program, and it periodically     in ICE custody.                                  The Departments proposed that a
revises the Family Residential                  IHSC utilizes health care standards        minor who is not a UAC and not
Standards that govern the program,           drawn from the American Correctional          released by DHS, may be held in DHS
consistent with best practices.              Association (ACA), the National               custody where he/she is detained in the
   FRCs serve to encourage and               Commission on Correctional Health             least restrictive setting appropriate to
strengthen family interaction and            Care (NCCHC), the ICE National                the minor’s age and special needs.
growth. Parents are expected to be           Performance-Based Detention Standards         Additionally, the proposal would
responsible for their children and are       (PBNDS), as well as the ICE Family            permit minors to be placed temporarily
encouraged to take an active role in         Residential Standards to ensure that          in a non-secure licensed facility until
their development. FRC staff counsel         quality, culturally competent, and            they are released.
and mentor parents in appropriate non-       trauma-informed care is provided to              Section 236.3(i)(1) proposed to
physical behavior management                 detainees in ICE custody. These               require that a minor who is not a UAC
techniques. Family units normally are        standards support IHSC’s internal             be transferred to state or county juvenile
assigned bedrooms together to further        quality improvement program.                  detention facilities, a secure DHS
familial bonds. Centers provide age-         Moreover, IHSC employs staffing               detention facility, or a DHS-contracted
appropriate play structures and              models at its facilities tailored to the      facility having separate
recreational equipment for all residents.    population and needs of the community         accommodations for minors if the minor
Mental health providers conduct weekly       under its care. IHSC’s mandate to
wellness checks on all juvenile                                                            meets certain criteria, including the
                                             provide direct care for ICE detainees         minor is charged with, is chargeable
residents. If additional treatment needs     obligates IHSC to deliver individualized
are identified during these checks,                                                        with, or convicted of a crime or has
                                             care that must be properly documented         been charged with, is chargeable with,
separate therapy sessions may also be        in medical records for the well-being of
established. Additionally, mental health                                                   is the subject of delinquency
                                             the detainees. IHSC takes seriously all       proceedings or has been adjudicated as
providers are available to residents for
                                             allegations of inappropriate health care      delinquent, committing, or making
adult counseling and family counseling
                                             and investigates these allegations to         credible threats to commit, a violent or
needs. FRCs are not staffed by armed
                                             remedy any identified deficiencies and        malicious act while in custody or while
guards or uniformed ICE officers, rather
                                             ensure the integrity of the care it           in the presence of an immigration
they are staffed by facility counselors.
   FRCs also provide liberal access to       provides to ICE detainees.                    officer; engaging, while in a licensed
legal counsel and non-profit groups             With respect to the report of that the     facility, in certain conduct that is
providing legal services. Interpreter        DHS Advisory Committee on Family              unacceptably disruptive of the normal
services are available 24/7 via              Residential Centers, DHS notes that the       functioning of the licensed facility;
telephone. Private meetings rooms are        report was issued by a committee of           being an escape risk; or for the minor’s
available as is direct communication         private citizens acting outside the scope     own security.
with the immigration courts.                 of the committee’s charter. The report           Section 236.3(i)(2) proposed to
   FRCs also afford parents the ability to   states that any detention of families         require DHS to place a minor in a less
be parents; they exercise full parental      ‘‘should be only long enough to process       restrictive alternative if such an
rights. FRC staff do not make any            a family for release into alternatives to     alternative is available and appropriate
decisions for the parents. If the parents    detention.’’ But the report ignored           in the circumstances, even if the
do not want their children to participate    DHS’s legal authority to detain aliens in     provisions of § 236.3(i)(1) apply.
in group activities, it is their choice.     removal proceedings when legally              Additionally, it would require that the
Similarly, if they do not want their         required and when appropriate to              secure facilities used by DHS to detain
children to be part of the individual or     ensure the alien presents himself for         non-UAC minors shall also permit
group mental health counseling               removal.                                      attorney-client visits pursuant to
sessions, it is the parent’s choice. FRCs       While DHS respects the views of the        applicable facility rules and regulations.
give parents and their children a chance     writers of the report, alternatives to           Section 236.3(i)(3) proposed that,
to acclimate to the United States, get       detention (ATD) do not provide a means        unless a detention in a secure facility is
their bearings, find legal counsel,          to effectively remove those who subject       otherwise required, DHS facilities used
prepare their immigration cases, and in      to a final removal order. For further         for the detention of minors would be
many cases be released after a finding of    discussion of this topic, see section on      non-secure.
credible fear.                               Alternatives to Detention.                       Section 236.3(i)(4) proposed that all
   Medical issues at FRCs are managed           Lastly, DHS does not concur with           non-secure facilities used for the
by the ICE Health Service Corps (IHSC).      commenters’ suggested changes to the          detention of non-UAC minors abide by
The IHSC is responsible for providing        text of the regulation. The word ‘‘may’’      the standards for ‘‘licensed programs.’’
direct care or oversight of care at FRCs     in the proposed regulation accounts for       At a minimum, these standards must
to include medical, dental, and              the possibility that family units may be      include, but are not limited to, proper
behavioral health care, and public           released at the time of encounter. The        physical care, including living
health services. IHSC is made up of a        language in the regulation that states ‘‘as   accommodations, food, clothing, routine


                                                                                                                     AR245
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 254 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                       44435

medical and dental care, family              preserve and protect confidential           practices, but codifying them through
planning services, emergency care            records; and regular record keeping and     regulatory text limits DHS’s operational
(including a screening for infectious        reporting. The commenter                    flexibility to update and improve these
disease) within 48 hours of admission,       acknowledged that these provisions are      practices as necessary.
a needs assessment including both            found in other parts of the proposed           DHS does not believe there is a need
educational and special needs                rule concerning children in HHS             for advisals at FRCs regarding a minor’s
assessments, educational services            custody, but asserted that there is no      right to request voluntary departure in
including instruction in the English         reason for a distinction between ‘‘alien    lieu of deportation. This is true because,
language, appropriate foreign language       minors’’ and ‘‘UACs’’ when it comes to      DHS acknowledges parental rights for
reading materials for leisure time           these issues.                               family units housed at FRCs and
reading, recreation and leisure time            Response. This section is specifically   families are likely to make such
activities, mental health services, group    about ICE custody of minors once a          decisions as a unit.
counseling, orientation including legal      decision has been made not to release a        With respect to acculturation
assistance that is available, access to      minor, and the minor is not a UAC. The      programs, DHS notes that the only
religious services of the minor’s choice,    standards described are taken from          difference between the FSA and the
visitation and contact with family           Exhibit 1 of the FSA. The                   proposed language is that the FSA
members, a reasonable right to privacy       individualized plans, as one commenter      requires that the acculturation services
of the minor, and legal and family           calls them, are in § 236.3(i)(4)(iii),      contribute to the ability to ‘‘live
reunification services. Additionally, this   which mirrors Exhibit 1, paragraph 3 of     independently and responsibly,’’
section would require DHS to permit          the FSA. Family reunification               whereas the proposed language requires
attorney-client visits pursuant to           provisions are not needed in this part of   that the services would contribute to the
applicable facility rules and regulations    these regulations because minors in ICE     abilities needed ‘‘as age appropriate.’’
in all licensed, non-secure facilities in    custody are already housed with their       After many years of experience, DHS
which DHS places non-UAC minors.             parents or legal guardians. Similarly,      has found that what a five-year-old
   Section 236.3(i)(5) would permit          case management services for minors in      needs to know about America is
‘‘licensed, non-secure facilities’’ to       ICE custody are not needed the same         different from what teenager needs to
transfer temporary physical custody of       way they are needed for UACs in HHS         know to successfully integrate into
minors prior to securing permission          custody because minors in ICE custody       society.
from the Government in the event of an       are supervised by their parent or legal        DHS agrees to add the prohibitions in
emergency, provided that they notify         guardian. The parent or legal guardian      the FSA against corporal punishment,
the Government as soon as practicable,       is responsible for seeking any services     humiliation, mental abuse, and punitive
but in all cases within 8 hours.             or care that the minor requires while in    interference with the daily functions of
                                             DHS custody and fulfill the role of a       living, such as eating or sleeping to the
Public Comments and Response                                                             regulation. DHS notes that these
                                             case manager in seeking a continuum of
   Comments. Some commenters argued          care and services such as pediatric care,   prohibitions have always been
that the proposals would eliminate           mental health services.                     incorporated into personnel policies
important provisions in the FSA,                DHS disagrees with the commenter         and contract vehicles with contractors
including a guarantee that the standards     that this regulation does not provide       who run ICE facilities. There are also
would incorporate state welfare laws         services in a manner that is sensitive to   mechanisms in place to monitor for
and the requirements to provide              the age, culture, native language, and      such abuses. But DHS will add these
acculturation and adaptation services,       complex needs of each minor. DHS has        provisions into the text of the regulation
provide family reunification services; to    put numerous programs in place since        in response to commenters noting a lack
provide services in a manner that is         the FSA was signed to take into account     of specific language addressing these
sensitive to the age, culture, native        such needs. For example, it can             issues in the proposed text. Such
language, and complex needs of each          generally provide interpretation services   conduct is obviously inappropriate and
minor; to provide information regarding      24 hours a day via telephone. Further,      has no place in any DHS facility.
the right to request voluntary departure     DHS abides by language access policies
in lieu of deportation; to create an         that comply with the Executive Order        Safety (§ 236.3(i))
individualized plan for each minor that      13166, Improving Access to Services for       Comments. Several commenters
is tracked through a case-management         Persons with Limited English                stated that there are numerous
system; to maintain protections to keep      Proficiency, although DHS declines to       architectural layout and design
minor’s personal information                 codify these language access policies in    problems with the facilities used to
confidential and avoid unauthorized          regulation in order to maintain             detain minors that would lead to an
disclosures; and to maintain records and     necessary operational flexibility.          increase in injuries. DHS medical
make regular reports to INS to ensure        Similarly, DHS declines to codify           experts and non-profits reported
compliance with the FSA.                     through this regulation any additional of   instances of severe finger injuries
   One commenter stated that                 the commenters’ suggestions: Creating       resulting from the closure of heavy
§ 236.3(i)(4) omits several provisions       an individualized plan for each minor       doors in a converted prison used as a
that were standards in the FSA,              that is tracked through a case-             family detention center. A few
including family reunification services;     management system; maintaining              commenters stated that the facilities
the prohibition of ‘‘corporal                protections to keep minor’s personal        were likely to be inadequate because
punishment, humiliation, mental abuse,       information confidential and avoid          they would be hastily constructed.
or punitive interference with the daily      unauthorized disclosures; and               Several commenters also stated that the
functions of living, such as eating or       maintaining records and making regular      facilities often lack sufficient medical
sleeping;’’ the development of a             reports to DHS to ensure compliance         space and noted that in one case a
‘‘comprehensive, realistic individual        with the FSA. Technology advances,          gymnasium was used as an ad hoc
plan for the care of each minor,’’           privacy laws, and reporting over the last   overflow medical space.
coordinated through a case management        20 years have now made these                  Several commenters stated that there
system, which should be safeguarded to       suggestions standard operating              are not standards that limit the number


                                                                                                                   AR246
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 255 of 655
44436          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

of room occupants or prevent minors         participate in annual training related to      include a provision) for a periodic
from sharing a room with unrelated          PREA and sexual abuse and prevention           reassessment of a minor’s placement in
adults and/or adults of the opposite        initiatives.                                   a secured facility at least every 30 days,
gender, which increases the risk of child                                                  as required by the TVPRA and a
                                            Secure Facilities (§ 236.3(i)(1) and (2))
abuse. Several commenters detailed that                                                    provision for independent review of a
in current FRCs, families are typically        Comments. Several commenters                placement decision that satisfies due
placed in rooms that accommodate six        expressed concern that factors proposed        process requirements.
people, which results in children           in the regulations for determining                A few commenters wrote that studies
sharing rooms with unrelated adults,        whether a child belongs in secure              show that LGBT youth face harsher
including sleeping, dressing, and using     detention are overly broad, vague, or do       penalties when engaging in the same
the restroom without adequate privacy.      not sufficiently incorporate the terms of      behavior as their straight and cisgender
Additionally, one commenter noted that      the FSA. One commenter wrote that this         counterparts, and that therefore the
most space in detention facilities are      section is in conflict with the TVPRA’s        proposed rule’s inclusion of
reserved for mothers and young              rules for when the government may              ‘‘chargeable’’ offenses is more likely to
children, so fathers and older siblings     place a child in secure detention,             subject LGBT youth to placement in
are often separated from their families.    section 235(c)(2) of the TVPRA, because        secure facilities. One of the commenter
   Several commenters commented that        it broadens the criteria under which a         also wrote that including ‘‘engagement
placing children in detention is            child may be placed in a secure facility       in unacceptably disruptive behavior that
inherently abusive, that children are at    beyond the two factors contained in the        interferes with the normal functioning’’
an increased risk of physical, verbal,      TVPRA. The commenter stated that it is         of the shelter as a chargeable offense
mental, and sexual abuse in detention,      inadequately clear what would                  will likely lead to placement of more
and cited reports of sexual or physical     constitute a ‘‘pattern or practice of          LGBT in secured facilities, because
abuse in detention facilities. One          criminal activity’’ for a minor under this     studies have shown that in the juvenile
commenter referenced a guard at the         regulation, that the term ‘‘probable           justice context LGBT youth are more
Berks facility who was convicted of         cause’’ is too vague, and the agencies are     likely to face criminal consequences for
raping a woman in front of her three-       not able or qualified to make such a           engaging in consensual sexual activity
year old son. One commenter referenced      determination. The commenter also              than straight or cisgender youth, and
a ProPublica investigation that found       argued that the language should include        also that such conduct may be
patterns of abuse of immigrant children     the FSA’s list of examples of isolated         considered ‘‘unacceptably disruptive
in Federal custody.                         and nonviolent offenses and petty              behavior’’ in detention facilities. These
   Response. ICE facilities are inspected   offenses that would not rise to the level      commenters also wrote that the
for safety by state and Federal             of justifying secure detention and its         placement of more LGBT youth in
inspectors. The examples put forth by       required finding that the child’s action       restrictive settings would increase the
commenters of injuries sustained by         involved violence against a person or          vulnerability of those minors to abuse.
children are isolated incidences and not    the use or carrying of a weapon.                  One commenter wrote that the
a pattern from unsafe conditions. DHS          Several commenters wrote that               proposed rule’s omission of medium
is acutely aware of safety standards and    § 236.3(i) affords an inappropriate level      security facilities as an alternative
ensuring that anyone in DHS custody,        of discretion to DHS and shelter staff in      detention facility is in violation of the
but especially children, are housed in      determining a minor’s placement in a           FSA. The commenter noted that
safe and sanitary conditions. With          secure facility. The commenters stated         paragraph 23 of the FSA requires
respect to housing at ICE facilities, DHS   that this section provides no clarity as       medium security facilities as one
notes that it has systems in place to       to what would constitute an                    alternative in certain circumstances, but
ensure the safety of the minors, such as    unacceptable level of disruption, how or       that the proposed rule states that
the ‘‘Standards To Prevent, Detect, and     on what basis staff will make the              because DHS only operates secure and
Respond to Sexual Abuse and Assault in      dangerousness determination, and               non-secure facilities, a definition for
Confinement Facilities’’ (PREA)             which party will be responsible for            medium security facilities is
regulations and housing classifications     making the determinations. One                 unnecessary. The commenter believed
that use restrictions by age and gender     commenter recommended deleting                 the proposed rule should be amended in
to inform the placement of families.        provisions (i)(1)(i), (ii), (iv), and (v) as   order to implement the FSA’s terms.
Children remain in the care of their        unacceptably broad and arbitrary                  Other commenters argued for
parents while housed at FRCs.               language and noted that similar                additional provisions that should have
   Regarding the commenter’s reference      language included in the FSA has been          been included relating to the placement
to the incident at Berks, DHS followed      interpreted by immigration officers to         of children in restrictive settings. This
the Prison Rape Elimination Act of 2003     allow placement of a child in secure           included a proposal that in determining
(PREA) protocol and other applicable        detention for minor matters such as            placement in a secure facility, threats
policies to appropriately address the       shouting or smoking a cigarette. With          from a juvenile be ‘‘credible and
situation. The guard involved was           respect to the language at (i)(1)(vi), the     verified’’ (as opposed to just credible
immediately terminated from his             commenter recommended that the                 threats as discussed in the proposed
position and ultimately prosecuted for      proposed rule add a separate provision         rule). Further, one commenter was
his crime. ICE fully cooperated with        that when a minor is at a demonstrated         concerned that ‘‘disruptive behavior’’ is
local law enforcement in all stages of      risk of harm from smugglers, traffickers,      too subjective as a criterion for
the investigation and prosecution of the    or others who might seek to victimize or       placement in a facility and should be
case. DHS strives to ensure that nothing    otherwise engage him in criminal,              replaced. Additionally, one commenter
remotely similar ever occurs in its         harmful, or exploitative activity, the         proposed that secure placements should
facilities.                                 minor shall be placed in the least             include the consultation of a mental
   DHS notes that all ICE facilities,       restrictive developmentally appropriate        health specialist.
including FRCs, are subject to PREA         placement consistent with his safety              Response. As explained in the NPRM,
regulations. DHS also has several           and the safety of others. A few                the proposed regulation reframed the
policies on point and requires staff to     commenters stated that the rule must           FSA requirements for placing a child in


                                                                                                                     AR247
               Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 256 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                   44437

a secure facility from a negatively             alternatives are available. Thus the          rhythms, and causes loss of muscle
worded list to an affirmatively worded          paragraph, by its terms, does not require     strength and inflammation. One
list. The FSA says that the provisions          DHS to use medium security facilities         commenter reported that she had twice
‘‘shall not apply’’ in many instances.          for this purpose. DHS abides by the           toured the Tornillo Port of Entry Shelter
The proposed rule explains exactly              criteria of the FSA when determining          and witnessed young children suffering
when the provisions will apply. Not             whether a minor should be placed in a         from separation anxiety and other
only was this done for clarity, but             secure facility. Those requirements are       negative mental and physical effects due
because the former INS and now DHS              codified in regulation through this final     to incarceration and separation from
have found over 20 years of practice,           rule.                                         their families. Two DHS medical
that the FSA provisions are confusing                                                         professionals who had inspected
                                                Non-Secure (§ 236.3(i)(3))
enough that they may, in fact, result in                                                      existing facilities reported instances of
placing more children in secure                    Comments. A commenter stated that          neglect of children caused by failure to
facilities than DHS believed should be          the Federal Government should not give        assess or accommodate the nutritional
subject to such provisions. DHS has             States the responsibility to determine        and medical needs of child detainees,
been using this limited interpretation to       whether their detention facilities are        including an infant who lost a third of
use secure placement even though a              non-secure because this will mean that        its body weight due to an untreated
different reading of the FSA may have           the definition of a non-secure facility       disease, children vaccinated with adult
resulted in more secure placements.             may vary state by state.                      doses, and children not being visited by
   DHS also notes that the FSA did not             Response. FSA paragraph 6 requires a       a pediatrician in a timely manner.28 An
define probable cause and neither did           licensed facility to be ‘‘non-secure as       immigration attorney commented that
the proposed regulation, because this is        required under state law’’ and licensed       her client’s nine-month old infant was
a legal term of art that is already well-       by an appropriate State agency. The           not treated for pneumonia for over two
defined in case law and does not need           proposed regulations generally mirror         days and that the mother and infant
to be defined in regulation. DHS also           the FSA. For additional discussion of         were not given any warm clothing and
disagrees with one commenter’s                  the definition of non-secure, please see      fed only three bologna sandwiches in a
assertion that the secure placement             the non-secure definition in Section B.2.     two-day period, which the child could
provisions conflict with the TVPRA’s            Definitions.                                  not eat. Another commenter stated that
requirements. Section 235(c)(2) of the          Standards (§ 236.3(i)(4))                     in the Berks, Pennsylvania, facility,
TVPRA applies specifically to UACs,                                                           infants had been sent to the emergency
and does not apply to the minors in                Comments. Multiple commenters
                                                stated that the proposed regulations          room due to dehydration. Several
DHS custody who are not UACs.                                                                 commenters stated that there had been
   One commenter brought up the                 would result in inadequate conditions
                                                that were neither safe nor humane for         misconduct at existing government
possible disparity in treatment for LGBT                                                      facilities, and cited a court order and a
youth. Specifically, this commenter             children. Several commenters stated
                                                that the proposed standards failed to         news report stating that facilities had
presented data that LGBT youth are                                                            provided medication to minors without
more likely to be charged with crimes           meet the FSA standards for adequate
                                                food, water, and medical care and that        parental consent, including
because they are more likely to get into                                                      psychotropic drugs, given psychotropic
altercations due to their LGBT status.          the FSA standards should be retained.
                                                Some commenters reiterated the Federal        drugs disguised as vitamins and forcibly
DHS takes all of this into consideration,                                                     injected minors with sedatives.
and as stated above uses its discretion         Government voluntarily entered into the
                                                FSA, which requires that facilities           Commenters cited two DHS experts who
to ensure that no one is placed in secure
                                                provide children in their custody with        reported that one facility was using
facility that does not need to be in one.
                                                access to sanitary and temperature-           medical housing for punitive
DHS believes that the proposed text
                                                controlled conditions, water, food,           segregation of families and children,
rewording this provision actually lowers
                                                medical assistance, ventilation, and          which according to the commenters
the chance for LGBT youth to be placed
                                                adequate supervision, and contact with        violates the standard of care for any
in secure facilities, rather than
                                                family members and that facilities            detained person.
increasing it.                                                                                   Several commenters objected to the
   DHS declines to implement one                ensure that children are not held with
                                                unrelated adults.                             proposed regulations on the ground that
commenter’s suggestion that threats be
                                                   Numerous commenters raised                 they would permit facilities to deny
‘‘verified’’ in addition to ‘‘credible.’’ The
language of the FSA permits detention           concerns about reports of children            access to food, water or medical care in
in a secure facility for ‘‘credible             suffering from subpar conditions and          the event of an emergency. These
threats.’’ Implementing an additional           abusive treatment in detention centers.       commenters stated that emergency food
requirement that the threat be ‘‘verified’’     One commenter argued that existing            and water should be readily available in
imposes a vague, unduly restrictive             facilities fail to comply with nutritional    advance of such emergencies and that
requirement upon DHS officers that is           standards of the FSA and that families        the regulations should be amended to
not otherwise required under the law            often do not have access to adequate          require provision for the basic needs of
and could ultimately place other minors         food, water, or clothing. Some                minors, regardless of whether there is an
at risk.                                        commenters asserted that the current          emergency. One commenter encouraged
   DHS disagrees with one commenter’s           detention centers fail to provide basic       DHS to ensure that meals meet nutrition
assertion that FSA paragraph 23                 necessities, with children being unable       standards established by the U.S.
requires the use of medium security             to sleep from the lights shining all night,   Departments of Agriculture and Health
facilities as part of DHS operations and        a lack of bedding, open toilets, being        and Human Services. The commenter
that DHS is accordingly failing to              crammed into cages, icy temperatures          said that breast-feeding infants should
implement the terms of the FSA by not           and a lack of pediatricians, child and        continue to have access to milk from
using medium security facilities. The           adolescent psychiatrists and pediatric          28 Dr. Scott Allen and Dr. Pamela McPherson,
purpose of FSA paragraph 23 is to               nurses. Some of these commenters              Letter to the Senate Whistleblowing Caucus, July
ensure that minors are not placed in a          stated that constant illumination causes      17, 2018, https://www.whistleblower.org/sites/
secure facility if less restrictive             sleep deprivation, affects circadian          default/files/Original%20Docs%20Letter.pdf.


                                                                                                                              AR248
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 257 of 655
44438           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

their mothers in all situations and DHS       Professional Responsibility, the DHS         provide adequate medical care because
should identify those with special            OIG) for investigation and appropriate       the facilities lack the necessary
health care needs and to provide              action.                                      interpretation services for non-English
appropriate treatment according to               Regarding comments related to             language speakers. Several commenters
evidence-based guidelines for care.           emergencies, DHS notes that DHS              noted that DHS has had difficulty
   Response. DHS proposed to adopt the        facilities are equipped to provide bare      providing language services for detained
substantive standards of FSA Exhibit 1,       essentials during emergencies; however,      individuals, especially those that speak
and thus DHS disagrees with the               if evacuation is warranted during            indigenous languages and that even
commenters’ characterization that the         weather-related or other situations, it      telephonic translation has not been
proposed standards fail to meet the           may become necessary to abandon              available in emergency situations. These
requirements for food, water, and             everything and move minors and UACs          commenters explained that without
medical care required by the FSA. DHS         to safety, which may include not             adequate interpretation services,
proposed simply to adopt the                  providing them with a meal or snack at       individuals will be unable to properly
substantive standards of FSA Exhibit 1.       the designated time. The FSA does not        communicate with the medical
DHS notes that several of these               speak to the issue of meals during           professions or understand their medical
comments appear to misunderstand the          emergencies. It only spoke to the ability    situations. Additionally, several
different types of facilities that are used   to transfer children during an               commenters pointed out that in
to house minors by different                  emergency. The proposed regulations          emergency situations, there is no
components of DHS as well as its sister       speak to the same provisions during          reliable mechanism to allow detention
agencies.                                     emergencies, recognizing that true           center staff members to communicate
   DHS reiterates that these standards in     emergencies are fluid and it is thus         effectively with all detainees.
§ 236.3(i)(4) apply to the non-secure,        difficult to codify specific requirements       Response. As stated above, DHS has
licensed facilities used for housing          in regulations in advance.                   put systems in place to provide
family units—FRCs. At least some of the          Regarding the comments about the          appropriate language services for
comments, however, appear to describe         use of psychotropic drugs, DHS notes         communications with minors. Whether
conditions at CBP facilities, which           that the news articles mentioned             it is during an emergency or during
aliens may pass through during initial        referred to allegations against HHS. HHS     normal business operations, DHS
processing when first encountered.            emphasizes that the primary mission          typically is able to get the needed
These facilities are not required to abide    and daily commitment of its UAC              interpreter services very quickly and
by the same Exhibit 1 standards under         Program is to safeguard the health and       efficiently.
the FSA, which § 236.3(i)(4)                  wellbeing of children in our custody
incorporates. For instance, CBP               and care. HHS does not condone               Provision of Medical Services
processing facilities are very different      medicating a child for punitive reasons.     (§ 236.3(i)(4)(ii))
from ICE FRCs. They operate 24/7 and          All ORR staff and contractors engaged in        Comments. Several comments focused
thus need to have lights on at all times.     the direct care of UACs are mandated         on deficiencies in the existing and
These CBP facilities may also have            reporters with the expectation that they     proposed provision of medical services.
temporary holding areas that are              will immediately seek to protect any         A medical doctor commented that the
divided up that help separate minors          UAC in our care from such harm and           standards should include specialized
and UACs from unrelated adults for the        report to law enforcement and other          training of medical professionals and
safety and protection of the children.        appropriate authorities any allegation of    staff due to the unique and complex
Regardless of facility type, all DHS          abuse. Many UACs have endured                problems present in a detention setting
facilities (including CBP and ICE             extraordinarily challenging and              with children, including language
facilities) will continue to abide by the     traumatic childhood experiences that         barriers, limited resources, and lack of
applicable standards that are consistent      can manifest into mental illnesses—          information about previous care. One
with the FSA, which are substantively         whether acute or chronic. In some cases,     commenter noted that there is no
incorporated into these regulations.          UACs are diagnosed and prescribed            mechanism for health professionals to
Additionally, as described above, all         psychotropic medication by licensed          regularly monitor the conditions in DHS
DHS facilities are subject to inspection      psychiatrists. Furthermore, ORR only         facilities and their appropriateness for
and monitoring by bodies such as the          authorizes UACs to receive                   children. Another commenter stated
DHS OIG, DHS CRCL, and the GAO.               psychotropic medication to treat the         that detained minors are not given
CBP also has various internal methods         specific diagnosis identified by licensed    access to adequate or appropriate
for monitoring compliance with                mental health professionals. In cases        immunizations. One commenter stated
requirements that derive from the FSA,        where ORR is able to locate and              that medication was confiscated and
including the requirement that agents         correspond with a UAC’s parent or legal      that limited medical screenings are
and officers document the provision or        guardian, ORR informs the parent of the      conducted by non-medical staff, and
availability of all those requirements, as    UAC’s diagnosis, seeks their input on        another commenter observed that DHS
well as monitoring and inspection by          the course of treatment, and obtains         has been unable to provide adequate
CBP’s Juvenile Coordinator and CBP’s          their consent to administer medication.      observation of minors with suicidal
MID and OPR.                                  ORR care provider facilities are required    tendencies or screening of minors for
   Regarding the comments relating to         to abide by state law. State law regulates   trauma. Still another commenter
specific allegations of mistreatment and      the facility and mental health               objected that the proposed regulations
neglect of individuals in DHS custody,        professionals’ usage of psychotropic         fails to require trauma informed care
without sufficiently detailed                 medication as well as the manner and         programming and to require facilities to
information DHS is unable to investigate      reasons for administering the                screen for trauma, requirements the
or otherwise substantiate these claims.       medication.                                  commenter viewed as essential to
DHS takes all allegations of misconduct                                                    providing adequate medical care to
seriously, and all allegations are referred   Interpreting Services (§ 236.3(i)(4))        individuals.
to the appropriate investigative entity         Comments. Several commenters                  One commenter stated that the
(e.g., the ICE and CBP Offices of             stated that FRCs would be unable to          proposed regulations create an


                                                                                                                    AR249
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 258 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                               44439

administrative process that is               for family units. They provide age           appropriate to the minor or UAC’s age
inconsistent with the health needs of        appropriate vaccines and care for minor      and special needs. Title 8 CFR
infants and young children because           illnesses. FRCs refer any emergent or        236.3(i)(4) requires that facilities
detention facilities are inadequately        serious cases to hospitals for care as       conduct a needs assessment for each
staffed with medical, mental health, and     needed. Medical staff also make              minor, which would include both an
nutrition professionals. This commenter      referrals to specialists as appropriate.     educational assessment and a special
cited to instances of neglect of infant      Since parents are housed with their          needs assessment. Additionally, 8 CFR
and children’s nutritional needs.            children at FRCs, they can make              236.3(g)(1) requires DHS to provide
Additionally, this commenter cited           decisions regarding the care and             minors with Form I–770 and states that
articles regarding the benefits of           treatment children receive at FRCs.          the notice shall be provided, read, or
breastfeeding, expressed concern that        Minors with special needs are evaluated      explained to the minor or UAC in a
detained infants may lose access to          in accordance with the FSA. In               language and manner that he or she
breastmilk because of a breastfeeding        addition, individuals with disabilities      understands. These provisions ensure
mother’s lack of access to a breast          are treated in accordance with specific      that a minor or UAC’s special needs are
pump, supplemental foods that ensure a       laws and policies that provide for the       taken into account, including when
breastfeeding mother can produce             provision of reasonable                      determining placement.
enough breastmilk, and complimentary         accommodations. See the section titled
                                                                                            In addition to these provisions, ICE
foods that assist the infant with the        ‘‘Standards for Minors with Disabilities’’
                                                                                          has policies and regulations in place
transition to solid food.                    immediately below for a more detailed
   Several commenters stated that while                                                   that protect individuals with disabilities
                                             response.
ICE detention facilities are legally                                                      and implement section 504 of the
required to act affirmatively to prevent     Standards for Minors With Disabilities       Rehabilitation Act of 1973. For example,
disability discrimination, minors with       (§ 236.3(i)(4)(iii))                         8 CFR part 15 prohibits discrimination
disabilities in detention centers have          Comments. Several comments were           against individuals with a disability,
not been consistently provided               submitted concerning the standards of        and requires that DHS facilities be
appropriate accommodations,                  care of minors with disabilities. Some       accessible. In addition, specific policies
specialized medical care necessary to        commenters stated that the proposed          prohibit discrimination and address
treat minors with disabilities and           regulations do not contain enough            how detainees with a disability may be
chronic health problems is nonexistent,      guidance regarding the consideration of      provided with a reasonable
and other critical services such as          disability as part of placement              accommodation. The Family Residential
physical, occupational, and speech           determinations for children, and that        Standards require that minors have an
therapy and other early interventions        requiring a psychologist or psychiatrist     Initial Education Assessment completed
are not generally available. These           to determine whether a child is a danger     within three days of their arrival at the
commenters note that these minors are        to themselves or others is too little, too   facility. Through this process, minors
particularly vulnerable, particularly        late to protect those with disabilities.     with learning disabilities are identified
when separated from their parents they       One commenter wrote that the proposed        and provided with an Individual
lose their primary caregivers who            rule should take into account studies        Education Program and access to special
possess knowledge of their health            suggesting that youth with disabilities      education services.
problems and the care they need. One         in secure facilities are at high risk of     Education (§ 236.3(i)(4)(iv))
commenter noted that there are reports       unmet health needs, failure to provide
of children with disabilities being          appropriate accommodations, and                Comments. Multiple commenters
restrained or sent to psychiatric            harmful conditions, including use of         stated that the proposed regulations
hospitals or secure facilities because of    restraints and solitary confinement.         would fail to provide adequate
behavioral issues that they cannot           Another commenter stated that few            educational opportunities for minors
control except with proper medical care.     children, if any, are screened for           and that placing minors in detention
   One commenter wrote that long-term        disability-related issues upon transfer      would negatively impact their
detention of alien children constitutes a    from ICE to ORR custody, and a               educational development. A few
serious risk for infection disease and       different commenter expressed concern        commenters citied multiple studies to
that those coming from particular            that the proposed rule fails to guarantee    show that long-term detention of any
geographic regions or at-risk                special education for children with          form, even with a parent, has lasting
populations are more prone to serious,       disabilities, in conflict with the U.S.      negative effects on learning and
and highly infectious, diseases such as      Supreme Court case Plyer v. Doe, 457         development of minors, and especially
tuberculosis and pneumonia. This             U.S. 202 (1982), and The Individuals         young children.29 Several commenters
commenter wrote that a minimum               with Disabilities Education Act.             stated that minors in detention facilities
standard of care in a detention setting         Response. The proposed regulatory         are not receiving appropriate and
requires administration of appropriate       language requires DHS and HHS to             challenging coursework that align with
screening tests (including for               consider a minor’s special needs,            state or local educational standards, and
tuberculosis, pneumonia, and sexually        including provisions requiring               as a result typically are unable to make
transmitted diseases), interpretation and    consideration of special needs when          meaningful academic progress. One
patient follow up for at-risk individuals,   determining placement. For example, 45       commenter stated that children should
and sufficient resources for separation      CFR 410.208 states that ORR will assess      not be deprived of education during
or isolation of potentially infectious       each UAC to determine if he or she has       detention because that would result in
individuals.                                 special needs and will, whenever             uneducated or illiterate future members
   Response. The proposed regulations        possible, place a UAC with special           of the community, who would be a
mirrored the FSA requirements for            needs in a licensed program that             detriment to the country.
medical care. Medical care is provided       provides services and treatment for the
in accordance with American Medical          UAC’s special needs. Title 8 CFR               29 R. Kronick et al. Asylum-seeking Children’s
Association standards. As stated above,      236.3(g)(2) requires DHS to place minors     Experiences of Detention in Canada: A Qualitative
FRCs have medical staff on-site to care      and UACs in the least restrictive setting    Study, 85(3) AM. J. Orthopsychiatry 287 (2015);


                                                                                                                          AR250
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 259 of 655
44440           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

   One commenter stated that the minors       local public school system under those        when weather permits. The commenters
should be placed in public schools in         same circumstances.                           did not explain why the FSA
order to obtain necessary health                 It is unclear why commenters believe       requirements are not sufficient to
socialization with other children and         that this regulatory requirement would        implement the FSA. Some commenters
adults and avoid becoming second class        allow DHS not to provide educational          stated that children’s time was being
citizens. Other commenters cited reports      services. The same requirements for a         taken up by activities that kept them
to show that children succeed                 structured classroom setting are in both      from their parents, but any activities
emotionally and academically when             the FSA and the proposed regulation.          outside the 1–3 hours required by the
they live in a stable home with an adult      There is no requirement in the FSA            FSA are strictly voluntary on the part of
they trust and learn in a normal,             requiring the government to explain           both the parents and children in ICE
structured and supportive classroom           how it plans to provide the educational       facilities. It is unclear from the
and not when the children are kept in         services. It has been doing so for 20         examples provided by the commenters
indefinite detention without adequate         years and the regulations will mandate        which particular activities they believe
services and protections. Commenters          that it continue to do so.                    were causing parents to feel that they
also cited to a study of children in          Recreation Time (§ 236.3(i)(4)(vi))           were being deprived of time with their
immigration detention facilities in                                                         children and creating antisocial and
Australia, the United Kingdom, and the          Comments. Several commenters                suicidal tendencies in their children.
United States that shows that children        stated that the proposed standards               In response to the comment about
react to detention with extreme distress,     would provide minors and their families       ‘‘tent cities,’’ DHS believes commenters
fear, and helplessness, all of which can      with insufficient opportunity for             are referring to HHS operations. The
result in a deterioration of functioning      recreational activities. One commenter        commenter may be addressing concerns
                                              stated that recreational and social           regarding the Tornillo Influx Care
and impair the ability to learn.
                                              enrichment activities, such as                Facility, which was closed and
   Commenters stated that the proposed        opportunities for physical activity and
rule provides no assurance that the                                                         dismantled in January 2019. HHS notes
                                              creative expression, should be required.      that at no point did ORR house 13,000
detention facilities will comply with the     This commenter stated that at a
FSA’s minimum standards for                                                                 UAC in ‘‘tent cities.’’ HHS addresses
                                              minimum, the outdoor and major                concerns and comments on the Tornillo
educational services and that the             muscle activity standards set by the FSA
proposed rule does not address how                                                          Influx Care Facility in its response
                                              should be retained. Some commenters           below at ‘‘Procedures During an
DHS and HHS specifically intend to            stated that 13,000 children in custody        Emergency or Influx (45 CFR 410.209).’’
provide educational services                  have no recreational and educational             The effects of trauma from the journey
appropriate to the minor’s level of           opportunities in tent cities, but these       to the United States and detention in
development in a structured classroom         commenters provided no data to                general are discussed in the trauma
setting, as required by the FSA. One          support this contention.                      section.
commenter stated that the proposed              A mental health professional wrote
standards eliminate the requirement to        that adequate opportunities for play          Mental Health and Counseling
provide education in languages other          should be provided for young children         (§ 236.3(i)(4)(vii) and (viii))
than English and, as a result, fail to        separated from their parents because at          Comments. Several commenters
ensure the minors are instructed in a         that age all psychological issues,            expressed concern that the proposed
language they can understand. Some            including grieving, are resolved              regulations would not ensure
commenters noted that DHS has had             primarily through play. According to          appropriate mental health services. One
problems staffing detention facilities        the commenter, younger children will          commenter stated that detention
with bilingual teachers to meet the           need opportunities to focus on grieving       facilities are not covered by HIPAA and
necessary educational needs, including        to allow them to focus on other tasks         thus social workers’ notes may be used
special education services. Other             when needed, and that adolescent              against the minors and their families in
commenters asserted that in unlicensed        children need structured opportunities        their deportation hearings when the
‘‘emergency’’ or ‘‘influx’’ facilities, the   to gain a sense of control in their lives     children believe that the information
Departments may opt to provide no             and information about their early             will be kept confidential. This
educational services at all.                  history so as to avoid suicidal or            commenter pointed out that minors are
   Response. The proposed regulations         antisocial tendencies.                        unlikely to confide in social workers if
mirror Exhibit 1, paragraph 4 of the FSA        A different commenter stated that           they know that the information will not
except that the requirement for               providing daily activities for minors in      be kept confidential and this is
instruction in the minor’s native             the detention center means that               detrimental to the minors’ well-being
language, which is substituted with a         detention facility staff replace parents as   and mental health. Another commenter
requirement the educational program           authority figures, parents do not have a      stated that the proposed language could
design be appropriate for the minor’s         say in how their children are treated,        lead to fewer minors receiving
estimated length of stay and can include      and the staff that interact most with         counseling and a reduction in the length
the necessary skills appropriate for          minors during their recreation time are       or quality of group counseling because
transition into the U.S. school system.       the lowest paid staff with the least          the proposed language only requires a
In practice, most educators who teach at      amount of training and experience,            mental health wellness interaction and
FRCs are bilingual, typically in English      which leads to widespread behavioral          allows to be performed during other
and Spanish, and provide                      problems and mistreatment of the              activities. The commenter also stated
individualized education in a manner          children by the staff.                        that the standards fail to require
designed to be most effective for the           Response. As stated previously,             facilities to create appropriate rules and
minor. However, during a true                 § 236.3(i) is about ICE facilities. The       discipline standards and also fail to
emergency where children are                  proposed regulation reflected all of the      maintain the FSA limits of discipline
evacuated to a different facility, it is      requirements of paragraph 5 of the FSA        standards.
likely that educational programs will be      in requiring recreation and leisure time         Several commenters expressed
suspended just as they would be in the        activities, including outdoor activities      concern that the FRCs would be unable


                                                                                                                      AR251
                Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 260 of 655
                  Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                            44441

to provide adequate mental health               group counseling sessions. DHS added           for why detained minors should not
services in a compassionate and                 provisions to allow for assessments            universally be afforded visitation and
responsive manner. One commenter                when minors refused to participate in          contact with family members.
stated that facilities must have mental         counseling sessions and to combine the            A foreign government wrote that, in
health professionals that speak Spanish,        group sessions with other structured           accordance with the provisions of the
have training in cultural diversity, and        activities to remove the stigma of a           Vienna Convention on Consular
have experience with trauma. One                ‘‘group counseling session’’ and               Relations, the proposed rule should
commenter stated that meaningful                encourage all minors to attend. DHS’s          grant access to consular officials to visit
access to trauma-informed mental                years of experience have shown that too        and interview alien children in the
health care, especially in the cases of         many minors decline to participate in          different stages of their processing.
sexual assault, is critical. A medical          counseling sessions when they are                 Response. Non-secure, licensed ICE
association recommended that each               designated as such, and that children          facilities must abide by standards that
facility staff their leadership teams with      are more likely to participate in DHS          are set forth in 8 CFR 236.3(i)(4). A
psychiatrists to care for persons               group sessions are combined with other         minor has the right to visitation and
suffering post-traumatic symptoms and           events. For those instances where              contact with family members, regardless
other migration-related syndromes of            children decline individual sessions, a        of their immigration status. See 8 CFR
distress.                                       mental health wellness interaction at          236.3(i)(4)(xi). DHS structures the
   Response. In response to comments            least allows a counselor to do a wellness      visitation and contact with family
expressing concern over alleged lack of         check and may be to get the minor to           members to encourage this visitation
confidentiality of ICE detainee health          open up and have what professionals            including requiring the staff at the ICE
records and the potential that some             would call a counseling session.               facility to respect the minor’s privacy
minors may forgo mental health                  Adhering to the strict requirements of         while reasonably preventing the
treatment because of this concern, IHSC         the FSA would not be workable,                 unauthorized release of the minor and
advises that, although ICE health               especially for teenagers who do not            the transfer of contraband. A minor has
records are not subject to the Health           believe they will benefit from                 a reasonable right to privacy in the
Insurance Portability and                       counseling.                                    facility which specifically includes the
Accountability Act of 1996 (HIPAA),                                                            right to talk privately on the phone and
ICE detainee health records are kept            Contact With Relatives and Attorneys           visit privately with guests, as permitted
confidential as a matter of policy, and         (§ 236.3(i)(4)(xi), (xii), (xiii), and (xv))   by applicable facility rules and
access to such records is restricted. In           Comments. Several commenters                regulations. See 8 CFR 236.3(i)(4)(xii)(C)
most cases, a detainee’s health                 expressed concerns about the                   and (D). In addition to the right to talk
information will not be released unless         complexity of communications with              privately on the phone, the DHS
the detainee signs an Authorization to          individuals in detention. One                  regulations specifically note that when
Disclose/Obtain Information from their          commenter stated that it is extremely          necessary, arrangements will be made
health record. In addition, employees           complicated for individuals,                   for communication with adult relatives
are required to sign and annually affirm        particularly children, to make phone           living in the United States and in
a statement to protect and maintain the         calls in the detention center to their         foreign countries regarding legal issues
confidentiality and privacy of patient          non-detained family and/or attorney            related to the release and/or removal of
care information. While it is true that         because the detainee must either make          the minor. See 8 CFR 236.3(i)(4)(xiii). A
detainee health records may, in some            a collect call or purchase a calling card.     commenter expressed concern about the
instances, be disclosed without consent,        This commenter also noted that there is        ‘‘when necessary’’ language, but that
this practice is authorized under the           no method for non-detained                     language is used to convey that in most
Alien Health System of Records Notice           individuals, such as attorneys or parents      cases there would not be a need to
(SORN) 30 consistent with DHS’s                 of detained minors, to make a phone            communicate with other adult relatives
mission to fully execute its law                call to a child in DHS custody. Another        because the minor is in custody with his
enforcement and immigration functions.          commenter stated that minors in                or her parent. But nevertheless, if there
In addition, such disclosures are also          existing facilities have been denied the       is such a need it can be accommodated.
permitted under certain limited routine         opportunity to talk to family on the           Additionally, the minor has the right to
uses identified in the SORN. Pursuant to        phone. One commenter expressed                 receive and send uncensored mail
the SORN, however, DHS notes that this          concern that the language in section           unless there is a reasonable belief that
information may only be released for a          236.3(i)(4) regarding a minor’s right to       the mail contains contraband. See 8 CFR
purpose consistent with the purpose of          communicate privately and visit with           236.3(i)(4)(xii)(E). All residents at FRCs
the initial information collection. Thus,       guests, family members, and counsel is         have access to the internet to receive
concerns that detainee health records           too restrictive and qualifying. The            and send email.
will somehow always be relevant to a            commenter recommended that detained               One commenter stated that the
minor’s removal proceeding such that            minors have the right to receive regular       regulations should grant access to
an immigration judge will allow routine         and frequent visits from family and            consular officials to visit and interview
use of such records as part of a removal        friends in circumstances that respect the      minors in the different stages of their
case are purely speculative and                 minor’s needs for privacy, contact, and        processing. The Vienna Convention on
unfounded.                                      unrestricted communication.                    Consular Relations notes that consular
   With respect to the remaining                   One commenter stated that proposed          functions include helping and assisting
concerns about the provisions related to        § 236.3(i)(4)(xiii) inappropriately            nationals, both individual and
mental health counseling, DHS notes             restricts a child’s ability to                 corporate, of the sending State;
that the proposed regulatory text               communicate with adult relatives in the        safeguarding the interests of minors; and
mirrored Exhibit 1, paragraphs 6 and 7          United States and abroad to legal issues       representing or arranging appropriate
of the FSA regarding individual and             only when it is deemed ‘‘necessary.’’          representation for nationals of the
                                                This commenter noted that there is no          sending State before tribunals and other
  30 DHS/ICE–013 Alien Health Records System,   definition of ‘‘necessary’’ or who makes       authorities of the receiving State. See
see 83 FR 12015 (Mar. 19, 2018).                that determination, and no justification       Article 5(e), (h), and (i). In addition, the


                                                                                                                          AR252
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 261 of 655
44442          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

Convention states that consular officers     commenter cited research explaining          unable to understand the information.
shall be free to communicate with            that in Houston from 2007–2012, 13           As explained above, DHS is changing
nationals of the sending State and to        percent of detained respondents had          this section such that the notice will be
have access to them; that the receiving      counsel as opposed to 69 percent of          provided, read, or explained to all
State shall inform the consular post, if     those that were not detained. This           minors and UACs in a language and
the national of the sending State so         commenter noted that immigrants              manner that they understand. Every
requests, of their detention; and that       without counsel are significantly more       minor who is not a UAC transferred to
consular officers shall have the right to    likely to be ordered removed than those      or who remains in a DHS facility will
visit a national of the sending State who    with representation and cited                also be advised of their right to judicial
is in prison, custody or detention to        supporting data including one study          review and will be provided with a
converse and correspond with the             that stated that individuals without         current list of free legal service
national and to arrange their legal          attorneys were granted relief at a rate of   providers. See 8 CFR 236.3(g)(1)(ii) and
representation. See Article 36. DHS is       4 percent compared to when all indigent      (iii).
compliant with the Vienna Convention         immigrants in removal proceedings               Additional protections support the
on Consular Relations and does not           were provided attorneys and the rate         right to counsel. Upon admission to a
believe any changes need to be made to       increased to 48 percent.                     non-secure facility, a minor is provided
the text of the regulations to accomplish       Some commenters stated that the           with a comprehensive orientation
this.                                        proposed rule improperly eliminates          including information about the
                                             FSA provisions requiring class counsel’s     availability of legal assistance, the
Access to Legal Services                     right to attorney-client visits for all
(§ 236.3(i)(4)(xiv) and (xv))                                                             availability of free legal assistance, the
                                             types of placements and counsel’s right      right to be represented by counsel at no
   Comments. Multiple commenters             to access facilities where minors have       expense to the Government, the right to
objected to the proposed rule on the         been placed. Another commenter stated        apply to asylum or to request voluntary
ground that it would provide fewer legal     that paragraph 32(A) of the FSA              departure, and the right to attorney-
protections for minors who may not           provided access to counsel to all            client visits in accordance with
understand the concept of the rights         children in custody including those          applicable facility rules and regulations.
they are asked to waive, including an        whom counsel may not have met before         See 8 CFR 236.3(i)(4)(ix), (xiv), and (xv).
example of a five year old signing away      the visit and expressed concern that the     Minors in secure facilities are also
her rights. One commenter asserted that      proposed regulations do not contain          permitted attorney-client visits in
minors must be provided with access to       comparable language. One commenter           accordance with applicable facility rules
legal representation because children        recommended that the proposed rule           and regulations. See 8 CFR 236.3(i)(2).
are the most vulnerable individuals in       should guarantee that minors will be         The Family Residential Standards
society with the most to lose and their      permitted to visit with their attorney,      require access to counsel.
human rights will otherwise be violated.     child advocate, or other persons                Regarding one commenter’s example
Another commenter noted that children        necessary for their representation, any      of a five-year old child signing a legal
should never be presumed a threat to         day of the week, including holidays,         document that deprived her of her
our society and that expecting minors to     and that such visits should be permitted     rights, the example may be referring to
make legal arguments without an              at any time during the period of at least    a New Yorker article about a child who
attorney is unreasonable and                 eight hours a day.                           signed an ORR form to indicate she did
unacceptable when their liberty is at           Response. DHS ensures that all            not need a custody hearing before an
stake.                                       minors know of their rights including        immigration judge as allowed for by
   Several commenters expressed              their right to access counsel by             paragraph 24 of the FSA.31 This
concern that the proposed rule would         providing them with this information         example does not speak to DHS custody
fail to provide minors with adequate         during processing and when they are          of children, but HHS has responded to
access to legal services. Many               admitted to a detention facility.            all substantive comments about its
commenters were concerned about how             Every minor who enters DHS custody,
                                                                                          proposal to replace custody
minors in detention centers would            including minors and UACs who
                                                                                          determination hearings before
obtain access to legal services and          request voluntary departure or request
whether minors were being properly                                                        immigration judges with independent,
                                             to withdraw their application for
apprised of their legal rights. Several                                                   internal HHS proceedings at section
                                             admission, will be issued a Form I–770,
commenters stated that minors would          Notice of Rights and Request for             410.810 of this rule. With respect to this
not have access to adequate legal            Disposition. See 8 CFR 236.3(g)(1)(i).       specific example, HHS notes that both
services because most detention centers      The Form I–770 includes a statement          custody hearings under the FSA and the
are located in rural and remote areas of     informing the minor or UAC that they         proposed internal hearings under this
the country where there is limited           can make a telephone call to a parent,       rule are only for UACs whom ORR will
access to qualified immigration legal        close relative, or friend. This is to        not discharge solely because they would
assistance. A commenter noted that           ensure that the minor or UAC can             be a danger to community. ORR did not
non-profit organizations that provide        contact an individual who has their best     consider the child in the article to be a
pro bono immigration services to minors      interest in mind because, as the above       danger to self or others, nor would it
have encountered logistical difficulties     commenter states, children are the most      consider any five-year old in its care to
accessing minors in detention and more       vulnerable individuals in society.           be a danger.
resources must be allocated for each         Additionally, to make sure that the          Technical Drafting
client.                                      minor properly understands their rights,
                                                                                            Comments. One commenter noted
   Multiple commenters stated that           proposed § 236.3(g)(1)(i) required the
                                                                                          that § 236.3(i) lists, as an exception to
numerous studies and data show that          notice to be read and explained to the
                                                                                          the least restrictive setting requirement,
detention significantly raises barriers to   minor or UAC in a language and manner
access to legal counsel, but that legal      he or she understands if it is believed        31 Available at https://www.newyorker.com/news/
representation was critical to obtaining     (based on all available evidence) that       news-desk/the-five-year-old-who-was-detained-at-
relief before an immigration judge. One      the minor is less than 14 years old or is    the-border-and-convinced-to-sign-away-her-rights.


                                                                                                                         AR253
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 262 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                44443

‘‘the need to ensure the minor’s timely       authorized under § 236.3(i), the minor       her into HHS custody, if the
appearance before DHS and the                 will be placed in a licensed, non-secure     relationship cannot be established.
immigration courts’’ and cross-               facility. A non-secure facility means that      The terms contained in paragraph
references 6 CFR 115.14 in doing so.          a facility either meets the definition of    (j)(3) required DHS to assist with
The commenter noted that no such              non-secure in the State in which the         making arrangements for transportation
language is included in 6 CFR 115.14,         facility is located or if no such            and maintaining the discretion to
and the group recommended striking            definition exists under state law, a DHS     provide transportation to the DHS office
the referenced language, as it appears to     facility is deemed non-secure if egress      nearest the parent or legal guardian, if
prioritize appearances before DHS over        from a portion of the facility’s building    the relationship is established, but the
the minor’s special needs and well-           is not prohibited through internal locks     parent or legal guardian lives far away.
being.                                        within the building or exterior locks and       The terms contained in paragraph
   Response. DHS notes that 6 CFR             egress from the facility’s premises is not   (j)(4) required DHS to not release a
115.14 states that minors shall be            prohibited through secure fencing            minor to any person or agency whom
detained in the least restrictive setting     around the perimeter of the building.        DHS has reason to believe may harm or
in accordance with the applicable laws,       See 8 CFR 236.3(b)(11). All FRCs allow       neglect the minor or fail to comply with
regulations, or legal requirements. FSA       families open access during the day to       requirements to secure the minor’s
paragraph 14, which this section of the       libraries, gymnasiums, and other             timely appearance before DHS or the
rule implements, recognizes that the          activities, and access to snacks and         immigration court.
Government has the authority to detain        telephones in their living areas at all
minors if it is necessary to secure the                                                    Public Comments and Response
                                              hours.
minor’s timely appearance before the                                                          Comments. Commenters generally
                                                 Although DHS maintains that its FRCs
Government or the immigration court,                                                       disagreed with DHS’s assertion that it
                                              have been and continue to be non-
or to ensure the minor’s safety or that                                                    does not have the authority to release a
                                              secure, the comments received on this
of others. DHS declines to amend this                                                      minor to anyone other than a parent or
section.                                      point demonstrate that DHS could take
                                              additional steps to ensure the public        legal guardian. Several commenters
Prison-Like Conditions                        that DHS has no intention of running         expressed concern that the proposed
                                              FRCs as secure facilities. To that end,      changes codify family separation by not
   Comments. Multiple commenters                                                           requiring DHS to consider releasing a
stated that the proposed standards            DHS will be adding additional points of
                                              egress to the Dilley and Karnes facilities   parent and child simultaneously.
would result in conditions similar to                                                      Several commenters pointed to what
prisons and that such conditions were         by September 30, 2019.
                                                                                           they generally perceived as flaws in
inappropriate for minors. These               Changes to Final Rule                        DHS’s interpretation of the FSA’s
commenters noted that prison-like                                                          ‘‘general policy favoring release’’ as well
facilities are antithetical to the healthy      In response to comments, DHS adds          as the requirement to release minors
development of children and                   additional language from FSA Exhibit 1       ‘‘without unnecessary delay.’’
undermines the ability of parents to          to the regulatory text at 8 CFR
properly care for and nurture their           236.3(i)(4).                                 v Restricting Release to Parents and
children. Several commenters noted that                                                    Legal Guardians Only
                                              10. Release of Minors From DHS
it was never appropriate to place minors                                                      Comments. Many commenters
                                              Custody (§ 236.3(j))
in prisons, jails, cages, or freezers and                                                  expressed concern about restricting
that the FSA explicitly prohibits jail-like   Summary of Proposed Rule                     release of minors from DHS custody to
conditions for minors.                                                                     parents and legal guardians. These
   One commenter said that,                      The terms contained in paragraph
                                              (j)(1) permitted release of a minor only     commenters pointed to paragraph 14 of
nevertheless, facilities for minors                                                        the FSA and the current language of 8
required badge checks three times a day,      to a parent or legal guardian who is
                                              available to provide care and custody, in    CFR 236.3, both of which articulate that
used electronically locked doors for                                                       minors may currently be released to
access to basic areas such as the library,    accordance with the TVPRA, using the
                                              same factors for determining whether         parents, legal guardians, as well as other
and limited and monitored access to                                                        ‘‘adult relatives.’’ These commenters
telephones and email. Other                   release is appropriate as are contained
                                              in paragraph 14 of the FSA, once it is       stated that restricting release to parents
commenters said that the detention                                                         and legal guardians will increase the
standards would severely restrict the         determined that the applicable statutes
                                              and regulations permit release. Included     likelihood of family separation and
movement and freedom of minors,                                                            detention time.
regulate meal breaks, and result in           in the relevant factors typically is
                                              consideration of whether detention is           A significant number of commenters
disruptive bed-checks every 15 minutes                                                     expressed concern that the TVPRA did
at night. They note that ‘‘non-secure’’ as    ‘‘required either to secure his or her
                                              timely appearance before [DHS] or the        not justify changing the conditions
defined in the regulation does not mean                                                    imposed by paragraph 14 of the FSA
that families can come and go as they         immigration court, or to ensure the
                                              minor’s safety or that of others.’’          with regard to families with children,
please, but rather that only one small                                                     because the TVPRA only addresses
portion of the facility must be unlocked.        The terms contained in paragraph
                                                                                           unaccompanied children. These
   Response. DHS does not put children        (j)(2) required DHS to use all available
                                                                                           commenters further noted that a District
in jails, prisons, cages, or freezers.        evidence, such as birth certificates or
                                                                                           Court has held that the TVPRA is not
Pursuant to § 236.3(i), when minors who       other available documentation, to
                                                                                           inconsistent with the FSA, and the
are not UACs are detained in DHS              ensure the parental relationship or legal
                                                                                           government abandoned its appeal.32
custody (that is, when they are detained      guardianship is bona fide when
                                                                                              Multiple commenters asked DHS to
together with their parents or legal          determining whether an individual is a
                                                                                           provide a more detailed justification to
guardians in a FRC), the minors shall be      parent or legal guardian. Additionally,
detained in the least restrictive setting     the terms contained in this sub-               32 Flores v. Johnson, 212 F. Supp. 3d at 868–869;
appropriate to the minor’s age and            paragraph required DHS to treat a            Flores v. Sessions 2018 U.S. App. LEXIS 20461 (9th
special needs. Unless a secure facility is    juvenile as a UAC and transfer him or        Cir. Cal. Apr. 27, 2018).


                                                                                                                           AR254
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 263 of 655
44444          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

explain why DHS does not have the            commenter noted that the HSA and                     concern that the proposed changes
legal authority to release children to       TVPRA supersede the FSA and                          contradict Congressional intent that
anyone other than a parent or legal          therefore DHS does not have statutory                children are to be reunified with a
guardian, especially in light of rigorous    authority to release minors to anyone                sponsor in the best interest of the child
suitability assessments. One of these        other than parents, legal guardians, or              and in the ‘‘least restrictive’’
commenters asserted that ‘‘circular          HHS.                                                 placement.34 This commenter stated
citations’’ in the NPRM made it difficult                                                         that the existing regulatory language
                                             v Simultaneous Release of Parent and
to assess the rationale behind changing                                                           comports with the fundamental right to
                                             Child
this provision. Other commenters stated                                                           family unity, whereas the proposed
that there is evidence indicating that          Comments. Several commenters                      changes would interfere with this right.
placing a child with extended family         stated that the proposed changes further
                                             codify family separation by eliminating              v FSA’s Requirement To Release
members when parental custody is not
                                             the current requirement that DHS                     Children ‘‘Without Unnecessary Delay’’
viable results in improved outcomes for
children and that doing so is preferable     consider releasing a parent and child                   Comments. Several commenters
to detaining children in government          simultaneously. One commenter                        stated that the proposed changes would
custody for an undetermined amount of        pointed Supreme Court’s opinion in                   delay release and prolong
time.                                        Flores v. Reno, in which the majority                institutionalization swelling an already
   Multiple commenters stated that the       stated, ‘‘[t]he parties to the present suit          overburdened HHS shelter system. For
proposed changes create an                   agree that the [INS] must assure itself              example, one expressed concern that
inconsistency between DHS and HHS            that someone will care for those minors              parents will not be incentivized to come
release procedures. These commenters         pending resolution of their deportation              forward and sponsor their child once
stated that it makes no sense for DHS to     proceedings. That is easily done when                they are transferred to HHS, further
separate a child from his or her parent,     the juvenile’s parents have also been                adding to increased detention times for
re-designate that child as a UAC, and        detained and the family can be released              children. This commenter pointed to an
transfer the child into HHS custody,         together.’’ This commenter questioned                April 2018 Memorandum of Agreement
only to have HHS potentially release         how DHS and HHS can justify departing                between DHS and HHS requiring the
that same child to an adult relative         from the Supreme Court’s opinion                     collection of sponsor fingerprints for the
sponsor. They questioned why DHS             under the proposed regulations.                      purposes of immigration enforcement.
could not simply maintain existing              One commenter expressed concern                   Another commenter stated that the
procedures and release minors to adult       that eliminating current requirements to             proposed changes are at odds with
relatives, as appropriate.                   consider simultaneous release of parent              paragraph 14 of the FSA which is the
   A commenter stated that children          and child will lead to either longer                 heart of the settlement’s protections
who do not have a parent or legal            detention time for children and/or                   requiring DHS and HHS to release
guardian to whom they can be released        increased instances of family separation.            children without unnecessary delay. A
often have a stronger defense against        Other commenters said the proposed                   commenter stated this would lead to
removal, including but not limited to        changes go too far and eliminate the                 long detention, placement in long-term
eligibility for Special Immigrant            required evaluation, thereby reducing                foster care, or detention fatigue,
Juvenile status. One commenter stated        the likelihood of discretionary exercises            potentially forcing a child to accept
that restricting release to parents and      of this existing authority. Another                  voluntary departure and risk re-
legal guardians goes against common          commenter stated that forcible                       exposure to the danger he or she fled
cultural practices in other parts of the     separation of children from their parents            from in the first place, rather than being
world where extended family members          is generally considered a war crime, or              able to pursue relief in the United States
play a prominent role in providing care      at least morally reprehensible.                      for which the child may qualify.
and custody of children. Another                                                                     Response. DHS maintains its position
                                             v FSA’s ‘‘General Policy Favoring                    that the FSA, when originally drafted,
commenter stated that many refugee
                                             Release’’                                            was never intended to apply to alien
children do not have parents in-country
and disallowing extended family                Comments. Several commenters                       minors who were accompanied by their
members from accepting immigrant             expressed concern about the proposed                 parents or legal guardians. DHS has also
minors would keep many refugee               changes not adhering to the FSA’s                    found that balancing its enforcement of
children in detention unnecessarily.         general policy favoring release and                  immigration laws with its obligations to
   Multiple commenters expressed             family reunification. Another                        comply with the FSA as the courts have
concern about DHS not implementing           commenter stated that the proposed                   interpreted the Agreement has
paragraph 15 of the FSA, which               regulations codify a change from the                 presented significant operational
according to commenters, allows a            FSA’s general policy favoring release to             challenges. Nevertheless, this rule
parent to appoint a guardian with a          indefinite detainment. Another                       provides for the release of both
notarized affidavit. One of these            commenter expressed concern about                    accompanied minors and UACs,
commenters stated that discontinuing         longer detention times and costs. This               through the existing statutes and
the use of affidavits allowing parents to    commenter cited a report noting that the             regulations, in a way that complies with
approve release of their child to an adult   Tornillo detention center began                      the intent of the FSA, while allowing
relative unnecessarily limits the options    operating in June 2018, expanded from                DHS to fulfill its statutory requirements.
available and goes against the FSA’s         1,200 to 3,800 beds, and now has an                     The TVPRA mandates that the care
general policy favoring release.             estimated monthly cost of $100                       and custody of UACs is solely the
   However, one commenter expressed          million.33 A commenter expressed                     domain of HHS. Absent exceptional
support for the proposed changes and                                                              circumstances, DHS is required to
stated that given high absconder rates         33 Summary of Proposed Regulations Regarding
                                                                                                  transfer UACs to HHS within 72 hours
for minors and UACs, releasing minors        Children and Immigration Detention, National         of determining that an individual is a
                                             Immigration Forum, https://immigrationforum.org/
to parents or legal guardians places the     article/summary-of-proposed-regulations-regarding-   UAC. By definition, a UAC is a child
child in the best position to prepare for    children-and-immigration-detention/ (last visited
immigration proceedings. This                Nov 6, 2018).                                         34 See   8 U.S.C. 1232(b)(4).


                                                                                                                                   AR255
                  Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 264 of 655
                    Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                               44445

who has no lawful immigration status in                  about the adult relative’s ability to        11. Procedures Upon Transfer § 236.3(k)
the United States, has not attained 18                   secure the non-UAC minor’s timely            Summary of Proposed Rule
years of age, and with respect to whom                   appearance before DHS or the
there is no parent or legal guardian in                  immigration courts. However, DHS will           DHS proposed revisions to § 236.3(k)
the United States or no parent or legal                  maintain a presumption for keeping           state that all minors or UACs transferred
guardian in the United States is                         minors with parents or legal guardians.      from one ICE placement to another will
available to provide care and physical                   Any release of a non-UAC minor to an         be transferred with all possessions and
custody. 6 U.S.C. 279(g)(2). If a juvenile               adult relative other than a parent or        legal property. The proposed regulations
is encountered with the juvenile’s                       legal guardian will be within the            added that a minor or UAC will not be
parent or legal guardian, DHS is likely                  unreviewable discretion of DHS. DHS          transferred until a notice has been
to consider the group a family unit and                  notes that the TVPRA and HSA                 provided to their counsel, except in an
is unlikely to consider the juvenile a                   provisions that apply to UACs cannot be      unusual or compelling circumstance.
UAC. However, if the parent or legal                     superseded by the FSA or by existing         Public Comments and Response
guardian is required to be detained in a                 regulations. The court decisions cited by
setting in which he/she cannot provide                                                                   Comments. One commenter
                                                         commenters state that the TVPRA and          commented that the requirements for
care and physical custody of that                        HSA do not supersede the FSA solely as
juvenile, for instance in criminal                                                                    providing notice to counsel prior to
                                                         to the point that the FSA applies to both    transferring a UAC or minor do not align
custody, the juvenile may become a                       minors and UACs, and the Government
UAC by operation of law.                                                                              with the ABA UC Standards, which
                                                         is currently appealing these decisions.      recommends both oral and written
   If the juvenile becomes a UAC, DHS                       DHS reiterates that it does not hold
no longer has the legal authority to                                                                  notice to the child and his or her
                                                         minors for extended periods of time          attorney prior to transfer to include, (1)
provide for the care and custody of the                  without their parents or legal guardians,
juvenile and must transfer the juvenile                                                               the reason for transfer; (2) the child’s
                                                         unless these minors are subject to secure    right to appeal the transfer; and (3) the
to HHS. Because DHS has no authority                     detention. Regarding the comments
to provide for the care and custody of                                                                procedures for an appeal.
                                                         about the FSA generally favoring                The ABA UC Standards further
UACs, DHS cannot release a UAC but
                                                         release, DHS must release minors             recommend that the notice include the
instead must transfer a UAC to HHS.
                                                         pursuant to the existing statutes and        date of transfer and the location,
   Regarding commenters’ concerns
                                                         regulations; this includes release on        address, and phone number of the new
about the implementation of paragraph
                                                         parole. Consistent with the language of      detention facility, and the commenter
15 of the FSA, DHS notes that paragraph
                                                         paragraph 14 of the FSA, DHS will            urged DHS to include these provisions
15 does not provide a means by which
                                                         consider parole for all minors in its        in the rule.
a parent can appoint a guardian; rather,
                                                         custody who are eligible, and such              The commenter also raised a concern
it requires that a potential sponsor sign
                                                         consideration will include whether the       with the use of the terms ‘‘unusual and
an affidavit of support. With respect to
                                                         minor presents a safety risk or risk of      compelling circumstance’’ without
the Tornillo facility, DHS notes that it
                                                         absconding. DHS believes that paroling       further guidance. The commenter
is an HHS facility and § 236.3 does not
                                                         such eligible minors detained pursuant       suggested that DHS adopt the language
apply to HHS facilities.
   Upon consideration of the comments,                   to INA 235(b)(1)(B)(ii) or 8 CFR 235.3(c)    from the ABA UC Standards, which
however, DHS now agrees that DHS is                      who present neither a safety risk or risk    define ‘‘compelling and unusual
not statutorily barred by the HSA and                    of absconding will generally present an      circumstances’’ as the child posing an
TVPRA from releasing a non-UAC                           urgent humanitarian need. For more           immediate threat to himself or others or
minor to someone other than a parent or                  general concerns about parole, see the       the child posing an escape risk. A state
legal guardian. DHS acknowledges that                    discussion above regarding § 212.5.          agency similarly commented that the
this interpretation of the law differs                   Changes to Final Rule                        exception to providing prior notice to
from the interpretation DHS represented                                                               counsel in ‘‘unusual and compelling
to the U.S. Court of Appeals for the 9th                    Accordingly, DHS amends its               circumstances’’ is too broad and will
Circuit in recent litigation,35 but after                proposed regulatory text in 8 CFR            ‘‘result in arbitrary and capricious
considering the comments received on                     236.3(j) to not preclude release of a non-   application.’’ Finally, a commenter
this rulemaking and further reviewing                    UAC minor to an adult relative (brother,     urged DHS to include language from the
the language of the HSA and the                          sister, aunt, uncle, or grandparent) who     ABA UC Standards addressing a right to
TVPRA, DHS has determined that this                      is not in detention and is available to      an independent review of a transfer
revised interpretation of these statutes is              provide care and physical custody. Such      decision that places the burden of
the best reading of them, and that                       release, if deemed appropriate, will be      persuasion that a transfer is necessary
allowing for such releases here is                       effectuated within the discretion of         on DHS and allows a dissatisfied minor
necessary and appropriate.                               DHS. DHS also adds paragraph (j)(4)          or UAC to seek further de novo review
   The current text of 8 CFR 236.3(b)                    stating that DHS will consider parole for    in Federal court.
permits release of a juvenile to an adult                all minors who are detained pursuant to         Response: DHS declines to adopt this
relative, specifically a brother, sister,                section 235(b)(1)(B)(ii) of the INA or 8     suggestion to adopt the ABA UC
aunt, uncle, or grandparent, who is not                  CFR 235.3(c) and that paroling such          standards because the standards impose
presently in detention. DHS believes                     minors who do not present a safety risk      requirements on DHS that exceed what
that release of non-UAC minors to these                  or risk of absconding will generally         the FSA requires and may place an
other adult relatives may be lawful and                  serve an urgent humanitarian reason,         undue burden on DHS operations or
appropriate in certain circumstances,                    and may also consider the minor’s well-      compromise the security of UACs and/
provided that the Government has no                      being. Lastly, DHS adds that it may          or minors or DHS personnel and
concerns about the minor’s safety upon                   consider aggregate and historical data,      facilities. The proposed regulation at
such release, and it has no concerns                     officer experience, statistical              § 236.3(k) incorporates the transfer
                                                         information, or any other probative          standards required by the FSA, as
  35 See Brief for Appellants, Flores v. Sessions, No.   information in making these                  amended to account for the changes in
17–56297 (9th Cir. Jan. 5, 2018).                        determinations.                              law made by the HSA and TVPRA.


                                                                                                                                AR256
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 265 of 655
44446           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

   The FSA does not require DHS to            Changes to Final Rule                        thwart the child’s ability to obtain
provide notice of the transfer of a UAC          Accordingly, DHS declines to amend        humanitarian relief. These commenters
or minor to anyone other than legal           the proposed regulatory provisions           suggest that the complex nature of the
counsel. The FSA does not specify the         regarding monitoring based on public         issues raised by this provision
form in which notice be provided nor          comments, and adopts the language            underscore the need for appointed
does it specify that any other details        proposed in the NPRM through this            counsel in immigration proceedings.
(i.e., date of transfer, location, address    final rule.                                     Several commenters recommended
and phone number of new facility) must                                                     that DHS be required to appoint an
be disclosed. The FSA does not require        12. Notice to Parent of Refusal of           independent advocate to be appointed
DHS to provide an explanation of the          Release or Application for Relief            for each child; one who represents the
reasons for a transfer or provide a           § 236.3(l)                                   individual child’s best interest and legal
process of administrative review and          Summary of Proposed Rule                     needs through the maze of bureaucracy.
appeal of DHS’s decision to transfer a                                                        Response. DHS has determined that
UAC or a minor. However, paragraph               DHS proposed to move and clarify          the language of this provision is
24B of the FSA provides a UAC or              current regulatory provisions in             sufficiently detailed to guide decision-
minor an opportunity to challenge that        § 236.3(e) and (f) to a new § 236.3(l) to    makers and that any further detailed
placement determination by seeking            state that a parent shall be notified if a   explanation of terms is more
judicial review in any U.S. District          minor or UAC in DHS custody refuses          appropriate for guidance documents and
Court with jurisdiction and venue over        to be released to his or her parent; or if   policies. Given DHS’s experience that
the matter, and the proposed regulation       the minor or UAC request any type of         many legal representatives vigorously
in § 236.3(g)(1)(ii) and (iii) provide that   relief from DHS that would terminate         advocate for children in immigration
minors will receive notice of his or her      the parent-child relationship, or the        proceedings, DHS declines to commit to
right to judicial review, as well as be       rights or interest are adverse to that of    appointing an independent child
provided with the free legal service          the parent(s). The proposed regulation       advocate at this time.
provider list.                                balances the minor’s or UAC’s desire to
                                              take an action adverse to the wishes of      Changes to Final Rule
   DHS notes that the commenter’s
concern about the use of the term             his/her parent with the parent’s or legal      DHS declines to expand the
‘‘unusual and compelling                      guardian’s right to be notified and          provisions of 8 CFR 236.3(l) to provide
circumstances’’ without further               present their views to DHS, especially if    a detailed explanation of the meaning of
guidance is misplaced, because the term       the adverse action would terminate the       the terms in this paragraph.
is taken from paragraph 27 of the FSA.        parent-child relationship. The proposed      13. Bond Hearings § 236.3(m)
Paragraph 27 provides guidance on             regulatory text, as with existing
what could be ‘‘unusual and compelling        regulations, does not allow the parent to    Summary of Proposed Rule
circumstances,’’ including ‘‘where the        request a hearing on the matter before         DHS’s proposed revisions to
safety of the minor or others is              an immigration judge.                        § 236.3(m) state that bond hearings are
threatened, or the minor has been             Public Comments and Response                 only applicable to minors who are in
determined to be an escape-risk, or                                                        removal proceedings under INA 240, to
where counsel has waived such notice.’’          Comments. One commenter stated            the extent permitted by 8 CFR 1003.19,
FSA paragraph 27. These illustrative          that the provision does not meet the         and who are in DHS custody. DHS has
definitions are included in proposed          stated purpose of this rulemaking            also removed the term ‘‘deportation
regulation § 236.3(k).                        because it does not implement the FSA,       proceeding’’ from the existing regulation
   DHS declines to adopt the                  TVPRA, or HSA, but rather continues          and updated the language with bond
commenter’s suggestion to substitute          this dated provision. Several                hearings to be consistent with the
‘‘unusual and compelling                      commenters stated that the proposed          changes in immigration law. The
circumstances’’ as defined in the FSA         language does not explain how DHS            proposed rule also adds language to
with the ABA’s definition of                  will determine when a grant of relief        specifically exclude certain categories of
‘‘compelling and unusual                      will effectively terminate an inherent       minors over whose custody immigration
circumstances’’; namely: ‘‘i. the Child       interest in a parent-child relationship or   judges do not have jurisdiction.
poses an immediate threat to himself or       how DHS will determine when a child’s
others; or ii. the Custodial Agency has       rights and interests are adverse to the      Public Comments and Response
made an individualized determination          parents’ rights and interests. One              Comments. Several commenters wrote
that the Child poses a substantial and        commenter is also worried that there is      about the proposal to update the
immediate escape risk.’’ UC Standards         no provision in the proposed regulation      provision for bond hearings under DHS
section VII.H.2.c. By imposing a              about how DHS would determine                proposed 8 CFR 236.3(m) and HHS
heightened standard of danger and             whether such notification is prohibited      proposed 45 CFR 410.810. Because both
escape risk to trigger the exception, the     by law or would pose a risk to the           provisions related to paragraph 24(A) of
UC Standard definition potentially            minor’s safety or well-being. Another        the FSA, comments sometimes
exposes the UAC or minor and others to        commenter urged a right to appeal.           transitioned fluidly between being
a risk of harm or flight that was                When the original regulations were        directed toward DHS and HHS. The
otherwise mitigated in the FSA. The           promulgated, the INS adjudicated             comments submitted can be grouped
definition is also unworkable as applied      applications and had custody of the          into two main categories: (1) That the
to DHS, because the UC Standards              children. Some commenters believe that       changes to the bond hearing provision
define ‘‘Custodial Agency’’ to exclude        ICE and CBP inherently lack the              are incompatible with the text of the
an Immigration Enforcement Agency.            knowledge needed to understand the           FSA and case law interpreting it and (2)
The UC Standards definition places            risks of revealing the type of application   that such changes raise due process
undue burden on DHS operations and            filed by a minor because neither             concerns.
compromises the security of UACs and/         organization knows about the content of         The most frequent comment was that
or minors and DHS personnel and               immigration applications and might           the proposed transition of bond hearings
facilities.                                   inadvertently put the child at risk or       from an immigration court to an


                                                                                                                     AR257
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 266 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                      44447

administrative setting does not comply      child or counsel, and procedures to         expedited removal proceedings are not
with the FSA and applicable case law.       ensure that all minors are informed of      afforded bond hearings; rather, DHS
The commenters reasoned that                their right to request review of            may parole such aliens on a case-by-
paragraph 24(A) of the FSA requires         continued detention.                        case basis. See INA 235(b)(l)(B)(iii)(IV);
minors in deportation proceedings to be        Some commenters who differentiated       Order Re: Motion to Enforce and
afforded a bond redetermination hearing     between the provisions applicable to        Appoint a Special Monitor at 23, Flores
before an immigration judge in every        DHS and HHS, supported or                   v. Sessions, No. 85–4544 (C.D. Cal. June
case. They further pointed to the           acknowledged that proposed 8 CFR            27, 2017). DHS also notes that arriving
decision in Flores v. Sessions, 862 F.3d    236.3(m) maintained the process             aliens, even those in section 240
863 (9th Cir. 2017), as evidence that the   required by FSA paragraph 24(A). One        proceedings, are not entitled to bond.
Ninth Circuit, in interpreting and          commenter wrote in support of               See INA 235(b)(2)(A); 8 CFR
applying the FSA had already ruled          proposed 8 CFR 236.3(m) because the         1003.19(h)(2)(i)(B). DHS, therefore, will
against the government when it argued       provision clarifies that minors detained    maintain the proposed language of 8
that the limiting of bond hearings          in DHS custody but not in section 240       CFR 236.3(m) in this final rule.
applied to minors in DHS custody only.      proceedings are ineligible to seek review      DHS reiterates that the provision
Many of the commenters pointed to a         by an immigration judge of their DHS        applies to minors in DHS custody; DHS
quote from the court’s decision             custody determination, consistent with      has no authority to regulate custody
discussing how the hearing is a ‘‘forum     the TVPRA. Other commenters did not         determinations for individuals in the
in which the child has the right to be      explicitly endorse the provision, but       custody of another agency. See generally
represented by counsel, and to have the     acknowledged that it provided the           INA 103(a)(3); 5 U.S.C. 706(2)(c)
merits of his or her detention assessed     protections and processes required by       (considering agency regulations that are
by an independent immigration judge.’’      the FSA.                                    ‘‘in excess of statutory jurisdiction’’ to
Another commenter also wrote that the          Response. For responses to comments      be unlawful). In accordance with the
TVPRA and the HSA do not supersede          relating to the HHS proposed hearings       relevant savings and transfer provisions
the FSA or allow for inconsistent           in 45 CFR 410.810, please see below in      of the HSA, see 6 U.S.C. 279, 552, 557;
standards, which the commenter              the HHS section by section comment          see also 8 U.S.C. 1232(b)(1), the ORR
believed would result from the              analysis under § 410.810.                   Director now possesses the authority to
                                               DHS agrees with commenters that the      promulgate regulations concerning
implementation of the proposed rule.
                                            proposed regulatory text at 8 CFR           ORR’s administration of its
   Many commenters wrote that the           236.3(m) reflects the requirements of the   responsibilities under the HSA and
change threatened the due process           FSA regarding existence of bond             TVPRA. Commenters who disagree with
rights of UACs. They stated that the        redetermination hearings for minors in      DHS’s limiting proposed 8 CFR
proposed rule reverses a child’s right to   DHS custody who are in removal              236.3(m) to minors in DHS custody cite
a bond hearing and instead creates an       proceedings pursuant to INA 240. The        to a case relating to UACs and seem to
agency-run administrative process that      understanding that the term                 disregard the distinction between DHS’s
poses threats to due process. These         ‘‘deportation hearings’’ in paragraph       proposed 8 CFR 236.3(m) and HHS’
commenters wrote that as a matter of        24(A) of the FSA refers to what are now     proposed 45 CFR 410.810 custody
policy, immigration judges are best         known as removal proceedings has been       redetermination regulations for UACs.
suited to rule on UAC bond hearings, as     reiterated throughout the Flores            The commenters aver that minors other
they have the relevant background and       litigation. See Order Re: Plaintiff’s       than those in DHS custody are entitled
knowledge base to understand the            Motion to Enforce at 2 n.2, Flores v.       to individualized custody hearings.
situation and determine the appropriate     Sessions, No. 85–4544, (C.D. Cal. Jan.      Though it is true under governing case
course of action. Some of these             20, 2017) (‘‘The Court will therefore       law that paragraph 24(A) applies to both
commenters objected to the standard of      treat ‘‘deportation proceedings’’ as        accompanied and unaccompanied
proof required in bond hearings and         written in the Flores Agreement as          minors in removal proceedings such
said it should be by clear and              synonymous with ‘‘removal                   that those aliens are entitled to
convincing evidence. They reasoned          proceedings.’’); see also Flores v.         individualized custody assessments,
that the clear and convincing evidence      Sessions, 862 F.3d 863, 869 n.5 (9th Cir.   proposed 8 CFR 236.3(m)—as a DHS
standard governs almost all civil           2017) (‘‘Administrative removal             regulation—cannot extend to the cases
detentions, with the exception of           proceedings to determine a non-citizen’s    of UACs in ORR custody. The paragraph
immigration detention, and a higher         right to remain in the United States have   expressly applies only to ‘‘minors in
standard of proof should be applied         been re-designated as ‘removal’ rather      DHS custody;’’ by its terms, the group
where children’s rights are at stake.       than ‘deportation’ under the Illegal        covered in this regulation does not
Similarly, one commenter stated that        Immigration Reform and Immigrant            overlap with the group addressed in the
the burden should never be on the child     Responsibility Act of 1996 (IIRIRA),        Ninth Circuit’s 2017 Flores decision.
to show that he or she is not a danger      Pub. L. 104–208, 110 Stat. 3009             The Departments refer commenters to
to the community or a flight risk and       (1996)’’). Accordingly, the terms of FSA    HHS’ response below, with respect to
asked that the burden be on the             paragraph 24(A) requires bond               the hearings under 45 CFR 410.810.
government, not the minor. Commenters       redetermination hearings solely for         Though DHS and HHS hearings are
also suggested that children and            those aliens who are in removal             separate and distinct from one another,
families should have access to legal        proceedings under INA 240 and who are       both Departments are issuing
counsel throughout the ‘‘immigration        otherwise entitled to bond under            regulations that are consistent with the
pathway’’ and that alternatives to          relevant Executive Office for               FSA, HSA, and the TVPRA, and are
detention, specifically ‘‘community-        Immigration Review regulations. Minors      justified by the different roles of each
based case management’’ should be the       who are in proceedings other than           agency.
government’s default policy. Another        removal proceedings under INA 240              Proposed § 236.3(a)(1) codifies the
commenter wrote urging the                  (i.e., expedited removal proceedings) are   FSA’s general policy statement, found
appointment of child advocates,             not entitled to bond hearings under the     in paragraph 11 of the FSA, that minors
hearings within 48 hours of request by      FSA. Under the INA, minors in               and UACs in DHS custody shall be


                                                                                                                  AR258
                  Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 267 of 655
44448               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

treated with dignity, respect, and                    14. Retaking Custody of a Previously         Several commenters cited a recent
special concern for their particular                  Released Minor § 236.3(n)                    ruling on Saravia v. Sessions, No. 18–
vulnerability. The proposed language at               Summary of Proposed Rule                     15114 (9th Cir. 2017), by the U.S. Court
§ 236.3(m) does not represent a shifting                                                           of Appeals for the Ninth Circuit, which
                                                         DHS proposed revisions to § 236.3(n)      held that immigrant children are
in the burden of proof applicable in
                                                      to state that if a minor is an escape-risk   entitled to prompt hearings in which the
bond proceedings for minors in DHS
                                                      (as defined at § 236.3(b)(6)), a danger to   Government bears the burden of
custody. Aliens in DHS custody who are                the community or has a final order of
seeking bond have the burden to show                                                               demonstrating why there was a material
                                                      removal, DHS may take the minor back         change in circumstances. One
that they do not present a danger or                  into custody. The proposed regulation        commenter recommended the
flight risk. See Matter of Guerra, 24 I&N             adds language to explain that if the         government immediately provide
Dec. 37, 40 (BIA 2006). Immigration                   minor no longer has a parent or legal        minors and UACs who are taken back
Judges have broad discretion in                       guardian available to provide care and       into custody with an opportunity to
determining whether an alien merits                   physical custody, the minor will be          contact family members as well as their
release on bond. See id. But the                      treated as a UAC and DHS will transfer       attorneys.
regulations maintain language from the                him or her to the custody of HHS.               One commenter stated that children
FSA provision which specifies that a                                                               who have been released from custody
                                                      Public Comments and Response
minor be given notice of the right to                                                              are at risk of receiving a final order of
judicial review in the United States                     Comments. Several commenters              removal, and thus subject to DHS
District Court.36 Thus, the proposed                  discussed § 236.3(n) in the proposed         retaking custody, because they have a
language does not represent a shift from              rule, which would provide for DHS to         higher risk of missing a court
current practices.                                    retake custody of a child when there is      appearance for reasons that are not
                                                      a material change of circumstances           intentional. This may be because they
   Moreover, minors in DHS custody are                indicating the child is an escape risk, a    are under the control of the sponsor,
accorded rights in bond proceedings                   danger to the community, or has a final      lack the resources to travel to the
that extend to aliens generally. An alien             order of removal. Several commenters         immigration court, or are unable to
in DHS custody who is otherwise                       expressed concern that § 236.3(n) is         independently seek legal counsel to
entitled to bond may seek a bond                      overly broad, is inconsistent with the       assist with attendance. Several
hearing before an immigration judge                   FSA, or does not include adequate            commenters opined that the rule would
prior to the filing of the Notice to                  procedural safeguards to protect a           result in the increased policing of
Appear containing the charges of                      child’s rights.                              immigrant and non-immigrant members
removability. An alien may submit                        One commenter stated that neither the     of communities of color in the country.
evidence and present arguments as to                  FSA nor the current regulations provide         Response. DHS disagrees with
whether his or her release is authorized              for retaking custody of previously           commenters’ statements that this
under the immigration laws and                        released juveniles if a juvenile becomes     provision presents a ‘‘danger of arbitrary
whether he or she merits release as a                 an escape-risk, becomes a danger to the      application.’’ Currently, there are no
matter of discretion. An alien may be                 community, or receives a final order of      regulatory provisions for retaking
represented by an attorney or other                   removal after being released. The            custody of a previously released minor.
representative of his or her choice at no             commenter stated that this violates the      Therefore, this provision is intended to
expense to the government; Congress                   FSA and lacks any limitations or             provide regulatory guidance and clarity
                                                      procedural safeguards, including any         where it currently does not exist. As
has not provided for government-funded
                                                      independent review of the decision to        noted in the NPRM, a material change
counsel in bond proceedings, or in fact,
                                                      retake custody of a child following          in circumstances could potentially be
in any immigration proceedings. Minors
                                                      release from ORR. The commenter              triggered by a released minor later
subject to 236.3(m) are necessarily not               additionally suggested, without              becoming an escape-risk, becoming a
UACs without a parent or legal guardian               providing any data to support this, that     danger to the community, receiving a
in the United States available to provide             for-profit detention facilities would        final order of removal, and/or if there is
for their care and physical custody.                  benefit from this as it would increase       no longer a parent or legal guardian
Moreover, bond hearing standards are                  the number of detained persons and           available to care for the minor. DHS
not so complicated that many minors                   DHS could use the proposed regulation        notes that the FSA’s definition of escape
without representation would be unable                to retake custody of a child following an    risk allows consideration of, inter alia,
to participate in a bond hearing with the             accidental or erroneous in absentia final    whether ‘‘the minor has previously
assistance of an immigration judge.                   order of removal.                            absconded or attempted to abscond from
Aliens may appeal bond                                   Another commenter expressed               INS custody.’’ This rule would
redetermination decisions made by an                  concern that the proposed rule presents      specifically identify absconding from
immigration judge to the Board of                     a danger for arbitrary application and       any Federal or state custody as a
Immigration Appeals and are informed                  needless traumatization. In considering      relevant factor, not just the custody of
of their right to review. See 8 CFR                   retaking custody, this commenter             INS or its successor agencies. This
1236.1(d)(4); 1003.19(f).                             recommended applying the standards           change is consistent with the FSA,
                                                      for transfer outlined in the ABA’s UC        which provides only a non-exhaustive
Changes to Final Rule                                 Standards.                                   list of considerations. The purpose of
  DHS declines to amend the proposed                     Several commenters also stated            providing this regulatory clarity is to
                                                      concerns about adequate procedural           ensure that release and custody
regulatory provisions regarding bond
                                                      protections to challenge DHS’s actions       determinations are generally informed
hearings based on public comments.
                                                      after retaking custody of a previously       by the same factors for consideration
  36 As previously stated, the rule does not itself
                                                      released minor. One commenter wrote          (i.e. if a minor is determined to be a
provide for the right to judicial review as a
                                                      that the regulation is silent on who         danger to the community prior to
regulation cannot vest Federal courts with            bears the burden of proof that there is      release, that minor may not be released.
jurisdiction.                                         a material change in circumstances.          Likewise, if that minor later becomes a


                                                                                                                             AR259
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 268 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                             44449

danger to the community, DHS seeks to      collections of information regarding the     the process to receive additional data
regain custody of that minor).             placement of minors in more restrictive      points or statistical inquiry suggestions;
  In response to comments about the        or secure facilities. Additionally, the      etc.
lack of procedural safeguards, including   commenters claimed that the proposed            Some commenters objected to the
burden of proof and independent review     regulation omits associated FSA              elimination of the third-party
of custody determinations, DHS notes       provisions requiring the Juvenile            monitoring by Flores plaintiffs’ counsel
that minors who are not UACs and who       Coordinator to share reports with            and oversight of compliance with the
are taken back into DHS custody may        Plaintiffs’ counsel and permit Plaintiffs’   FSA that results when the FSA is
request a custody redetermination          counsel to engage with the Juvenile          terminated. The commenters recounted
hearing in accordance with 8 CFR           Coordinator regarding implementation         recent reports and lawsuits before and
236.3(m) of this rule and to the extent    of the FSA. Another commenter                after the proposed rule was published
permitted by 8 CFR 1003.19.                complained that the proposed rule            that they allege demonstrate the
  DHS notes the recommendation to          would direct the collection of               Government has not followed the terms
ensure that minors and UACs who are        information about minors who had been        of the FSA with respect to monitoring.37
taken back into custody are immediately    held in CBP or ICE custody for longer        Some of these examples involved ORR,
provided with an opportunity to contact    than 72 hours, but this scenario would       (i.e., a July 2018 court order in Flores v.
family members or legal counsel. These     not require DHS to do anything with          Sessions regarding Shiloh Residential
provisions and other detention             this information or to provide it for        Treatment Center and prescription of
standards are incorporated into            independent oversight and review, or         psychotropic medications, as well as
§ 236.3(i) describing standards for        corrective action. A few commenters          placement in secure and staff-secure
detention of minors in DHS custody         cited that paragraph 28(A) of the FSA        shelters and residential treatment
who are not UACs.                          requires a weekly collection of specific     centers (RTCs), and certain policies
Changes to Final Rule                      data from all ICE and CBP district           regarding release (such as requiring
                                           offices and Border Patrol stations;          post-release service providers to be in
  DHS declines to amend the proposed                                                    place prior to release)). The commenter
regulatory provisions regarding retaking   however, the proposed rule does not set
                                           forth how frequently data collection is      also noted the appointment of a Special
custody of previously released minors                                                   Master/Independent Monitor in October
based on public comments.                  required, nor does it require CBP/ICE to
                                           collect the same types of information.       2018, to monitor compliance with the
15. Monitoring § 236.3(o)                  Another commenter added that the             court’s orders and to make findings of
                                           proposed regulations provided no             fact reports and recommendations.38
Summary of Proposed Rule
                                           mandatory qualifications for the             The commenter claimed that the ability
   The terms contained in the proposed     Juvenile Coordinator and the                 of Flores counsel to interview detained
rule required CBP and ICE each to          requirements necessary to become one         children in a confidential way allows
identify a Juvenile Coordinator for the    are broad and unclear. As general            them to share information about how
purpose of monitoring statistics about     practice, the commenter advised that         they are being treated and has been
UACs and minors who remain in DHS          any government official charged with         critical to identify ill-treatment and non-
custody for longer than 72 hours. The      making placement determinations for          compliance with FSA standards.
statistical information may include, but                                                   Response. Although commenters are
                                           children, particularly children who
would not be limited to, biographical                                                   concerned that the proposed regulation
                                           have experienced trauma, should be
information, dates of custody,                                                          § 236.3(o) limits the monitoring and
                                           required to have child welfare
placement, transfers, removals, or                                                      oversight of the Government’s
                                           experience and qualifications, rather
releases from custody. The juvenile                                                     responsibilities set forth in the FSA,
                                           than law enforcement expertise.
coordinators may collect such data, if                                                  such concerns are misplaced. Many of
                                           Another commenter recommended
appropriate, and may also review                                                        the data collection, monitoring, and
                                           expanding immigration courts and
additional data points should they deem                                                 oversight provisions included in the
                                           appointing guardians for children so
it appropriate given operational changes                                                FSA are provisions that were included
                                           they are not alone in the process.
and other considerations.                                                               to guide the operation of the agreement
                                              Commenters expressed concern with
Public Comments and Response               the Juvenile Coordinators provision,         itself and, as such, are not relevant or
                                           which allows for collection of hearing       substantive terms of the FSA. The FSA,
  Comments. Multiple commenters
                                           dates and ‘‘additional data points           as modified in 2001, provides that it
expressed concern that DHS’s proposed
                                           should they deem it appropriate given        will terminate 45 days after publication
changes would remove important
                                           operational changes and other                of final regulations implementing the
protections for children by limiting
                                           considerations’’ for aliens in DHS           agreement and accordingly, the terms
monitoring and oversight performed by
                                           custody. The commenters voiced               that are not relevant or substantive, such
agencies; decreasing data collection
                                           concern that statement is extremely          as certain requirements to report to
requirements; eliminating attorney
                                           broad and does not provide meaningful        plaintiffs’ counsel and to the court, will
monitoring responsibilities; and
                                           standards for monitoring. The                cease to apply to the parties to the
implementing vague or broad Juvenile
                                           commenter cited the legal case of            agreement. DHS, in § 236.3(o), is
Coordinators duties that lack standard
                                           Checkosky v. SEC, 139 F.3d 221, 226          adopting a policy specifically to provide
and omitted provisions of the FSA.
                                           (D.C. Cir. 1998). This commenter             for the data collection and monitoring to
  Some commenters expressed concern
with respect to the proposed rule’s        recommended the Government                     37 See, e.g., DHS OIG, ICE’s Inspection and
Juvenile Coordinator monitor provision.    withdraw the rule or provide specific        Monitoring of Detention Facilities Do Not Lead to
Although a few of the commenters           information about the persons to whom        Sustained Compliance or Systemic Improvements:
acknowledged that language in the          Juvenile Coordinators will report;           DHS OIG Highlights (OIG–18–67), June 26, 2018
proposed rule in part reflects             operational changes and who would            https://www.oig.dhs.gov/sites/default/files/assets/
                                                                                        2018-06/OIG-18-67-Jun18.pdf.
monitoring provisions in FSA paragraph     determine them; accountability;                38 Flores v. Sessions, CV 85–4544–DMG, at 2 (C.D.
28A, the commenters argued that the        recordkeeping; resources; qualifications     Cal. Oct. 5, 2018), Order Appointing Special
proposed rule omits important              for Juvenile Coordinators; data sharing;     Master/Independent Monitor.


                                                                                                                        AR260
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 269 of 655
44450          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

assist in its own internal monitoring,          The commenters’ concerns that this        monitor compliance and allows the
and while the provisions reflect those,      rule omits important collection of           Juvenile Coordinators flexibility to
as set forth under paragraph 28A of the      information regarding the placement of       consider other data points (including
FSA, such provision is an internal           minors in more restrictive or secure         immigration court hearing dates) as
agency practice. The provisions of           facilities misapprehends the omission of     appropriate given operational changes
paragraph 28A exist solely in order for      collection of reasons for placement in a     and other considerations. Checkosky,
the Court and plaintiff’s counsel to         detention facility or medium secure          139 F.3d at 226, in which the U.S.
monitor compliance with the terms of         facility. In the discussion to proposed      Circuit Court for the District of
the Agreement on behalf of the Class         regulation § 236.3(b)—Definitions, DHS       Columbia dismissed disciplinary
(see, for example, paragraph 28B             explains that it does not propose to         proceedings against two accountants
regarding what plaintiff’s counsel           adopt the FSA’s term ‘‘medium security       after the SEC issued multiple
should do if the reporting and               facility’’ because DHS does not maintain     inconsistent interpretations of a
monitoring lead to reasonable suspicion      any medium security facilities for the       Commission rule, is inapposite here,
that a minor should have been                temporary detention of minors and the        since the proposed regulation and
released.). That of monitoring provision     definition is now unnecessary. In            discussion make clear the statistical
for counsel is not appropriate for           addition, § 236.3(o) includes the            information to be collected and that the
Federal regulations. Moreover, this rule     ‘‘reasons for a particular placement’’ in    Juvenile Coordinators have discretion to
will result in the termination of the FSA    the list of statistical information that     collect and review additional data
making that type of monitoring               may be collected routinely by the            points where appropriate. DHS declines
provision inapt.                             Juvenile Coordinators, and both the          to provide more specific information, as
   The current regulations at 8 CFR          discussion of the proposed regulation        the proposed regulation already
236.3(c) describe the duties of the          and § 236.3(o) itself propose two            provides information adequate to the
Juvenile Coordinator, including the          Juvenile Coordinators—one for ICE and        task of the Juvenile Coordinator and the
responsibility of locating suitable          one for CBP—and charge each with             information covered by paragraph 28A
placements for juveniles. The language       monitoring compliance with the               of the FSA.
proposed at § 236.3(o) will provide for      requirements of these regulations, and          DHS has carefully considered
monitoring by the Juvenile                   with monitoring statistics about UACs        commenters’ proposal to continue
Coordinators. This regulation will also      and minors who remain in DHS custody         monitoring by and reporting to Flores
                                             for longer than 72 hours.                    counsel to enforce the FSA but declines
eliminate the requirement in the current
                                                This requirement to collect statistical   to adopt it based on the parties’
regulations that the Juvenile
                                             information about UACs and minors            agreement in 2001 that the FSA will
Coordinator locate a suitable placement
                                             who remain in CBP or ICE custody for         terminate 45 days after publication of
for minors, as these duties are generally
                                             longer than 72 hours will necessarily        final regulations implementing the
exercised by immigration officers and
                                             capture the data set forth in paragraph      agreement. DHS is unable to comment
other employees at DHS (or by HHS and
                                             28A of the FSA without reference to          on pending litigation concerning the
its grantees for UACs). The Juvenile
                                             location or frequency of collection. The     FSA but notes that, though not required,
Coordinator as described in the FSA is
                                             proposed regulation specifies the            the final regulation will codify the
tasked with overseeing the compliance
                                             statistical information to be collected as   monitoring and statistical information
with the FSA. The CBP and ICE Juvenile       a baseline and allows the Juvenile           collection requirements in paragraph
Coordinators as described in the             Coordinators to review additional data       28A of the FSA, which do not exist in
proposed regulation will be tasked with      points as appropriate given operational      the current regulations.
overseeing CBP and ICE’s compliance          changes or other considerations. DHS            DHS also disagrees with the
with the regulations. This monitoring        believes that the commenter’s concern        suggestion that it has failed to provide
may involve whatever actions the             that the proposed regulation contains no     adequate oversight over its detention
Juvenile Coordinators determine is           mandatory qualifications for the             facilities. DHS is committed to ensuring
appropriate to monitor compliance,           Juvenile Coordinator and that any            adequate oversight over its facilities. As
(including, for instance, conducting         government official charged with             described above, ICE FRCs are subject to
facility visits, reviewing agency policies   making placement decisions should be         regular audits by outside entities.
and procedures, or interviewing              required to have child welfare               Additionally, all DHS facilities (both
employees and/or detainees). They will       experience is misplaced. Section             CBP and ICE) are subject to inspection
not make placement decisions.                236.3(o) eliminates the requirement in       and monitoring by bodies such as the
   As the FSA requires, the Juvenile         the current regulation at 8 CFR 236.3(c)     DHS OIG, DHS CRCL, and the GAO.
Coordinators will also continue to           that the Juvenile Coordinator locate         DHS is also making it clear in this final
collect data about placement in a            suitable placements for minors. DHS          rule that the CBP and ICE Juvenile
detention facility. DHS notes that this      declines to adopt the commenter’s            Coordinators will have responsibility for
data is currently collected by the ICE       suggestion as the Juvenile Coordinators      monitoring compliance with these
Juvenile Coordinator, as CBP does not        are not responsible for placement            regulations, and not merely the
maintain data about a minor’s                determinations.                              responsibility to maintain statistics.
placement in a detention facility.              DHS rejects the suggestion that the       Such monitoring of ongoing compliance
Collecting data will be an additional        text allowing Juvenile Coordinators to       may include oversight of DHS facilities.
part of the Juvenile Coordinator’s duties    collect information on hearing dates if      The purpose of this change is to ensure
(in addition to their role monitoring        appropriate and ‘‘additional data points     that an independent monitor will
compliance with the terms of the             should they deem it appropriate given        remain in place to help to ensure that
regulations). In this final rule, DHS is     operational changes and other                all DHS facilities satisfy applicable
amending the regulatory text to clarify      considerations’’ is overbroad and ill-       standards at all times.
that the Juvenile Coordinator’s duty to      defined. The proposed regulation allows
collect statistics is in addition to the     the Juvenile Coordinators to collect the     Changes to Final Rule
requirement to monitor compliance            statistical information, as under              DHS is amending the regulatory
with the terms of the regulations.           paragraph 28A of the FSA, relevant to        provisions to make it more clear that the


                                                                                                                    AR261
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 270 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                       44451

Juvenile Coordinators will monitor          ‘‘expanded’’ definition of ‘‘emergency’’        An organization recommended that
compliance with the requirements of         would grant DHS too much discretion to       DHS and HHS provide explanation and
these regulations and, as an                suspend compliance with certain FSA          evidence of the need to expand the
independent requirement, maintain           provisions relating to standards of care     current definition and compile a
statistics related to the placement of      and custody for children, such as timely     comprehensive list of permissible
minors and UACs.                            transport or placement of minors and         emergency circumstances.
                                            other conditions implicating their basic        Two organizations recommended that
Section-by-Section Discussion of the                                                     the proposed rule should clarify the
                                            services.
HHS Proposed Rule, Public Comments,                                                      circumstances under which emergency
                                               Some commenters expressed concern
and the Final Rule                                                                       waivers would be implemented, that
                                            that events other than a natural disaster,
Subpart A—Care and Placement of             facility fire, civil disturbance, medical    any such exemptions be limited in
Unaccompanied Alien Children (45 CFR        or public health concerns might also         scope and ensure that the fundamental
part 410) Definitions (45 CFR 410.101)      qualify as an emergency, leaving             needs of children are met, regardless of
                                            significant room for interpretation.         the circumstances requiring a waiver.
DHS                                                                                         Several organizations and individual
                                            Several commenters argued that the
Summary of Proposed Rule                    phrase ‘‘other conditions’’ would            commenters recommended that from a
  HHS proposed to define ‘‘DHS’’ as the     implicate the basic needs of the             public health perspective, designation
Department of Homeland Security. This       children, including timely transfer,         of an emergency should trigger
term is not defined in the FSA.             provision of snacks and meals,               additional resources, prepared in
                                            prolonged detention, and would further       advance through contingency planning
Public Comments and Response                jeopardize their well-being, health, and     and made available through standing
  HHS did not receive any comments          safety and runs contrary to the explicit     mechanisms.
requesting a change to this definition.                                                     Response. HHS notes that paragraph
                                            placement context of the FSA.
                                                                                         12(B) of the FSA defines an emergency
Changes to Final Rule                          Other commenters had specific
                                                                                         as ‘‘any act or event that prevents the
                                            objections to the proposed definition.
  HHS is not making any changes to                                                       placement of minors pursuant to
                                            One organization argued that the             paragraph 19 within the time frame
this definition in the final rule.          proposed rule defines emergency in a         provided’’ (i.e., three days or five days,
Director                                    circular manner because the term is          as applicable). The FSA also contains a
                                            primarily defined as an event that           non-exhaustive list of acts or events that
Summary of Proposed Rule                    prevents compliance.                         constitute an emergency, such as
  HHS proposed to define ‘‘director’’ as       A coalition expressed concern that the    ‘‘natural disasters (e.g. earthquakes,
the Director of the Office of Refugee       proposed provision that minors must be       hurricanes, etc.), facility fires, civil
Resettlement (ORR), Administration for      transferred ‘‘as expeditiously as            disturbances, and medical emergencies
Children and Families (ACF),                possible,’’ can be broadly interpreted,      (e.g. a chicken pox epidemic among a
Department of Health and Human              instead of a defined period of three to      group of minors).’’ HHS notes that the
Services. This term is not defined in the   five days. The same commenter also           definition of emergency contained
FSA.                                        argued that this provision contravenes       within this provision does not depart
                                            the TVPRA because it creates exceptions      from how the FSA defines an emergency
Public Comments and Response                to the 72-hour timeframe for the             act or event. Rather, this provision
  HHS did not receive any comments          required transfer of UACs to ORR that        recognizes that, in rare circumstances,
requesting a change to this definition.     do not meet the high bar of ‘‘exceptional    an emergency may arise, possibly
                                            circumstances’’ as intended under the        unanticipated, that impacts more than
Changes to Final Rule
                                            TVPRA.                                       just the transfer of UACs from one
  HHS is not making any changes to             An organization expressed concern         facility to another. As indicated in the
this definition in the final rule.          that the proposed rule replaces the term     NPRM, the impact, severity, and timing
Emergency                                   ‘‘medical emergencies’’ with ‘‘medical       of a given emergency situation dictate
                                            or public health concerns at one or more     the operational feasibility of providing
Summary of Proposed Rule                    facilities,’’ which would broaden the        certain elements of care and custody to
   HHS proposed to define ‘‘emergency’’     possible application of emergencies,         UACs, and thus the regulations cannot
as an act or event (including, but not      allowing for a possible emergency in         capture every possible reality HHS will
limited to, a natural disaster, facility    instances where several minors lack key      face. The applicability of ‘‘emergency’’
fire, civil disturbance, or medical or      vaccinations, or where a few minors          is intended to be flexible to the extent
public health concerns at one or more       may require treatment for chronic            it fits within the parameters set forth by
ORR facility) that prevents timely          conditions such as asthma or diabetes.       the FSA. Therefore, HHS disagrees with
transport or placement of UACs, or             An organization expressed concern         commenters’ assertion that the
impacts other conditions provided by        that implementation of the proposed          definition of emergency creates ‘‘too
this part. This definition incorporates     definition would take away the ability       much discretion’’ or allows HHS to
the existing text of the FSA except for     to monitor or check the decision             declare an emergency ‘‘for whatever
HHS’ recognition that emergencies may       whether to deem a situation as an            reason.’’
not only delay placement of UACs, but       emergency, as well as the conditions            HHS also notes that, during an
could also delay compliance with other      that would result from such a                emergency situation, it continues to
provisions of the proposed rule or          determination and recommended that           make every effort to provide all required
excuse noncompliance on a temporary         the Departments provide the basis            services and provide for UACs’ needs
basis.                                      arriving at these definitions; provide a     under the FSA as expeditiously as
                                            timeframe for how long may an                possible. Depending on the severity of
Public Comments and Response                emergency last; and provide for the          the emergency, however, the provision
  Comments. Several commenters              consequences for invoking the                of one or more FSA requirements may
expressed concern that the proposed         emergency when unwarranted.                  be temporarily delayed for some UACs.


                                                                                                                   AR262
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 271 of 655
44452           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

For instance, if a facility is located in an   reviewing the American Bar                  argued that they operate within a
area that is forecasted to be impacted by      Association’s UC Standards, and             constant state of influx even while
a hurricane and the UACs must be               clarifying roles and responsibilities       overall border crossings are 20 percent
evacuated to another facility, it may be       regarding the officials who have the        of what they were when that term was
necessary to temporarily delay the             authority to declare an emergency.          defined in the FSA and border staffing
provision of meals to those UACs during                                                    has increased by almost three times.
                                               Changes to Final Rule                          A few commenters argued that the
the time required to evacuate the
facility. However, as soon as the UACs           HHS is not making any changes to          130-influx standard also failed to
arrive at the other facility, ORR would        this definition in the final rule.          account for the expansions and
resume the provision of meals to those         Escape Risk                                 contractions of the number of UACs in
UACs. Similarly, if a facility suffers an                                                  border custody, which have fluctuated
electrical failure, such that the air          Summary of Proposed Rule                    by tens of thousands of juveniles every
conditioning breaks, all UACs in that            HHS proposed to define ‘‘escape risk’’    year since the peak in 2014. The
facility may temporarily be held in            as a serious risk that a UAC will attempt   variable yearly numbers of UACs
temperatures that do not comply with           to escape from custody. HHS is adopting     require a more flexible influx baseline.
the FSA. ORR would work to rectify the         this definition without change from the        Some commenters objected to the
problem as quickly as possible, and            FSA.                                        proposed definition of influx on the
would take steps to mitigate the                                                           basis that it enables each agency to
problem (e.g., providing extra fans for        Public Comments and Response                excuse noncompliance even where it is
the facility). Once the air conditioning         HHS did not receive any comments          not itself experiencing influx
is fixed, however, the UACs would              requesting a change to this definition      conditions. Commenters stated that DHS
return to FSA-compliant conditions.            that specifically named HHS, although       conceded in the NPRM that it has
   HHS also notes that placing UACs in         please see the section of the preamble      continuously been dealing with an
licensed programs ‘‘as expeditiously as        discussing § 236.3(b)(6) for responses to   influx of minors for years. The
possible’’ is consistent with the spirit of    comments DHS received regarding its         commenters claimed that as a result,
the FSA’s language, but is also a more         definition of escape risk.                  even where HHS may not satisfy the
appropriate standard, since it provides                                                    ‘‘influx’’ criteria itself, it may rely on
                                               Changes to Final Rule                       DHS’s ‘‘influx’’ conditions because the
the flexibility needed to respond to
emergencies on a case-by-case basis. We          HHS will not be making any changes        definition allows HHS criteria to be met
interpret ‘‘as expeditiously as possible’’     to this definition in the final rule.       ‘‘under . . . corresponding provisions of
as what is reasonably possible                 Final Rule                                  DHS regulations.’’
considering the circumstances of the                                                          One commenter recommended that
particular emergency. At the same time,           Escape risk means there is a serious     the agencies include a third alternative
HHS notes that the requirements of the         risk that an unaccompanied alien child      criterion for designation of influx
TVPRA still apply to transfers of UACs         (UAC) will attempt to escape from           conditions to track the meaning of
to ORR custody, and that the                   custody.                                    influx in the INA. The INA recognizes
‘‘exceptional circumstances’’ standard         Influx                                      the threat posed to national security
would still apply even with the                                                            where the Secretary of Homeland
publication of this final rule.                Summary of Proposed Rule                    Security ‘‘determines that an actual or
   In response to one commenter’s                 The NPRM proposed to define              imminent influx of aliens arriving off
concern that the proposed rule replaces        ‘‘influx’’ as a situation when 130 or       the coast of the United States, or near a
the term ‘‘medical emergencies’’ with          more minors or UACs are eligible for        land border, presents urgent
‘‘medical or public health concerns at         placement in a licensed facility under      circumstances requiring an immediate
one or more facilities,’’ which would          this part or corresponding provisions of    federal response.’’ 8 U.S.C. 1103(a)(10).
broaden the possible application of            DHS regulations, including those who        The commenter urged the agencies to
emergencies, HHS respectfully                  have been so placed or are awaiting         consider a regulation that would define
disagrees, and notes that the rule is          such placement. HHS is adopting this        ‘‘urgent circumstances’’ to include the
consistent with the FSA. The FSA               definition without change from the FSA      release without bond of a significant
provides, as an example of a medical           with the clarification that DHS will        percentage of such minors, with or
emergency, ‘‘a chicken pox epidemic            maintain custody of UACs pending their      without a parent or legal guardian, near
among a group of minors.’’ The language        transfer to ORR.                            to the relevant Coast Guard or Border
of the rule is consistent with this                                                        Patrol sector. The commenter ultimately
example. HHS disagrees that the rule           Public Comments and Response                proposed that influx conditions could
would broaden the scope of medical                Comment. Numerous commenters             exist when some combination of three
emergencies beyond what is already             expressed concern that the proposed         criteria were present—the legacy FSA
contemplated by the FSA.                       definition of ‘‘influx’’ was developed      criterion of 130 minors, an alternative
   Although many of the comments are           based on data from the 1990s and is         criterion that takes into account the
beyond the scope of the FSA and the            outdated, and, if implemented, will         problems created by lack of resources
purposes of this rule in implementing          result in DHS and HHS operating within      other than bed space, and a third
the FSA, HHS will consider                     a de facto permanent state of ‘‘influx.’’   criterion that aligns influx designations
incorporating commenters’                      If able to operate in that status, the      for minors with designations of influx
recommendations into the written               commenters contended that DHS and           conditions applicable to humanitarian
guidance implementing this provision,          HHS would have broad discretion to          entry in general. The commenter
as appropriate and to the extent they do       circumvent compliance with the FSA,         contended that such a standard would
not conflict with the FSA or other             HSA, and TVPRA provisions and the           provide flexibility to respond effectively
governing statutes. This includes but is       time limits on transferring children out    to migrant crises that involve minor
not limited to the recommendations to          of DHS custody.                             aliens in unpredictably dangerous ways.
mandate contingency planning if an                Many commenters expressed the view          One commenter maintained that,
emergency situation can be anticipated,        that DHS and HHS disingenuously             because the proposed rule changes the


                                                                                                                     AR263
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 272 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                          44453

word ‘‘program’’ to ‘‘facility,’’ it could       HHS is the primary regulator of influx      Administration for Children and
permit lengthier detention by a                care facilities and is responsible for        Families, Department of Health and
determination that there is an influx          their oversight, operations, physical         Human Services. This term is not
when more than 130 children are                plant conditions, and service provision.      defined in the FSA.
eligible for placement in any of the           States do not license or monitor ORR
program’s facilities, even if the program      influx care facilities because they are       Public Comments and Response
has the capacity to provide placement          located on Federal enclaves. However,           HHS did not receive any comments
resources for well over 130 children.          ORR influx care facilities operate in         requesting a change to this definition.
The commenter viewed the proposed              accordance with applicable provisions
definition of influx as placing less focus     of the FSA, HSA of 2002, TVPRA, the           Changes to Final Rule
on the needs of children than on the           Interim Final Rule on Standards to
proposed facilities to detain them.            Prevent, Detect, and Respond to Sexual          HHS is not making any changes to
   Some commenters were concerned              Abuse and Sexual Harassment Involving         this definition in the final rule.
that the proposed definition of influx         Unaccompanied Alien Children, as well         Secure Facility
lifts the requirement that UACs be             as ORR policy.
transferred from DHS to HHS custody              For the purposes of continuity of joint     Summary of Proposed Rule
within three to five days, and allows for      operations and for the reasons DHS               HHS proposed to define a ‘‘secure
broad exemptions to existing child             explains above, HHS adopts the same
                                                                                             facility’’ as a State or county juvenile
protections that could impact basic            definition of influx. DHS’s response to
                                                                                             detention facility or a secure ORR
needs, such as the provision of snacks         comments related to the definition of
                                                                                             detention facility, or a facility with an
and meals to children in custody. The          influx can be found above in the
                                                                                             ORR contract or cooperative agreement
commenters stated the rule should be           Section-by-Section Discussion under
                                                                                             having separate accommodations for
changed to clarify that any such               Influx § 236.3(b)(10).
                                                                                             minors. A secure facility does not need
exemptions must be limited in scope            Changes to Final Rule                         to meet the requirements of § 410.402,
and ensure that the fundamental needs                                                        and is not defined as a ‘‘licensed
of children are met in a timely manner.          HHS is not making any changes to
                                               this definition in the final rule.            program’’ or ‘‘shelter’’ under this part.
   Response. When there is a sharp                                                           This term is not defined in the FSA, but
increase, or ‘‘influx,’’ in the number of      Licensed Program                              is consistent with the provisions of the
UACs entering the United States and                                                          FSA applying to secure facilities.
Federal agencies are unable to transfer        Summary of Proposed Rule
them into state-licensed, ORR-funded              HHS proposed to define a ‘‘licensed        Public Comments and Response
care provider facilities in a timely           program’’ as any program, agency, or
manner, ORR places certain UACs at an          organization that is licensed by an              Comment. Most public comments
influx care facility. It is important to       appropriate State agency to provide           regarding the definition of secure were
note that HHS does not enforce                 residential, group, or foster care services   directed towards the DHS portion of the
immigration laws or implement                  for dependent children, including a           rule. HHS did receive several comments
immigration policies. HHS provides             program operating group homes, foster         regarding the placement of UAC in
shelter, care, and other essential             homes, or facilities for special needs        secure facilities; those comments and
services to UACs, while working to             UACs. All homes and facilities operated       responses are captured in the discussion
release them to appropriate sponsors,          by a licensed program, including              of §§ 410.203 and 410.205. Regarding
often members of the child’s family,           facilities for special needs UACs, are        the definition of secure as it relates to
without unnecessary delay.                     non-secure as required under State law.       the facility’s physical plant, one
   Periodically, ORR operates influx care      However, a facility for special needs         commenter stated that the definition of
facilities to meet its statutory obligations   UACs may maintain a level of security         non-secure does not comport with the
to care for UACs transferred from DHS,         permitted under State law which is            intent of the FSA in the following areas:
during a time of high numbers of               necessary for the protection of UACs or       secure external fencing and locks
arrivals. ORR maintains the ability to         others in appropriate circumstances           (internal and external) effecting egress.
rapidly set-up, expand, or contract            (e.g., cases in which a UAC has drug or          Response. The term ‘‘secure’’ is not
influx infrastructure and services as          alcohol problems or is mentally ill).         defined in the FSA, however, HHS finds
needed. ORR has detailed policies that         HHS is adopting this definition without       that the definition of ‘‘secure’’ in the
set forth criteria for when UACs may be        change from the FSA with the                  proposed rule is consistent with the
placed at an influx care facility. Some        clarification that the standards a            provisions in the FSA applying to
of the criteria include a minor’s age (the     licensed program must meet are set            secure facilities. In addition, HHS is
minor must be between 13 and 17 years          forth in § 410.402 of this rule instead of    committed to ensuring the security,
of age), medical and behavioral health         Exhibit 1 of the FSA.                         safety, and well-being of all UACs,
conditions (no known special needs or          Public Comments and Response                  many of whom fled dangers in their
issues), sibling status (no accompanying                                                     home countries and endured abuse
siblings below the age of 12), and               HHS did not receive any comments            along their journey to the United States.
pending reunification status (ability to       requesting a change to this definition.       Some children remain under threat of
be discharged to a sponsor                     Changes to Final Rule                         continued harm, including trafficking,
expeditiously), among other                                                                  fraud, ransom demands, and gang
considerations. (For a complete list of          HHS is not making any changes to            violence. Therefore, any security
the requirements, please see the ORR           this definition in the final rule.            measures, such as fences and locked
Policy Guide, Section 1.7.3 Placement          ORR                                           points of entry, are for the safety of
into Influx Care Facilities at https://                                                      UACs, to supervise public access to
www.acf.hhs.gov/orr/resource/children-         Summary of Proposed Rule                      children, and protect them from harm,
entering-the-united-states-                      HHS proposed to define ‘‘ORR’’ as the       in keeping with child welfare practices
unaccompanied-section-1#1.7.3)                 Office of Refugee Resettlement,               in State-licensed facilities.


                                                                                                                       AR264
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 273 of 655
44454          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

Changes to Final Rule                        real emotional harm to people with            Sponsor is comparable to the term
  HHS will not be making any changes         mental and developmental disabilities.        custodian, which is used but not
to this definition in the final rule.        The commenter acknowledged the term           defined in the FSA.
                                             was used in the FSA agreement, but
Shelter                                                                                    Public Comments and Response
                                             argued that it is inappropriate in a
                                             modern-day regulation.                          HHS did not receive any comments
Summary of Proposed Rule
                                                Response. The regulatory language          requesting a change to this definition.
   HHS proposed to define ‘‘shelter’’ as     adopted the same definition of ‘‘special
a licensed program that meets the                                                          Changes to Final Rule
                                             needs’’ as the definition used in the
standards set forth in § 410.402. Shelters   FSA. This definition includes any minor         HHS is not making any changes to
include facilities defined as ‘‘licensed     whose mental conditions require special       this definition in the final rule.
facilities’’ under the FSA, and also         services and treatment as identified          Staff Secure Facility
includes staff secure facilities (i.e.,      during an individualized needs
medium secure facilities as defined by                                                     Summary of Proposed Rule
                                             assessment. HHS disagrees that the
the FSA). Other types of shelters might      definition should be expanded because            HHS proposed to define a ‘‘staff
also be licensed, such as long-term and      the definition is broad enough to             secure facility’’ as a facility that is
transitional foster care facilities.         include minors with developmental and         operated by a program, agency, or
Public Comments and Response                 learning disabilities, if the special needs   organization licensed by an appropriate
                                             assessment determines that these              State agency and that meets the
  HHS did not receive any comments                                                         standards for licensed programs set
requesting a change to this definition.      conditions require special services and
                                             treatment.                                    forth in § 410.402. A staff secure facility
Changes to Final Rule                           The proposed regulatory language           is designed for a UAC who requires
                                             contains multiple provisions requiring        close supervision but does not need
  HHS is not making any changes to                                                         placement in a secure facility. It
this definition in the final rule.           DHS and HHS to consider a UAC’s
                                             special needs, including provisions           provides 24-hour awake supervision,
Special Needs Minor                          requiring consideration of special needs      custody, care, and treatment. It
                                             when determining placement. For               maintains stricter security measures,
Summary of Proposed Rule
                                             example, section 45 CFR 410.208 states        such as intensive staff supervision, than
   HHS proposed to define a ‘‘special                                                      a shelter in order to control problem
                                             that ORR will assess each UAC to
needs minor’’ as a UAC whose mental                                                        behavior and to prevent escape. A staff
                                             determine if he or she has special needs
and/or physical condition requires                                                         secure facility may have a secure
                                             and will, whenever possible, place a
special services and treatment by staff.                                                   perimeter but is not equipped internally
                                             UAC with special needs in a licensed
A UAC may have special needs due to                                                        with major restraining construction or
                                             program that provides services and
drug or alcohol abuse, serious emotional                                                   procedures typically associated with
                                             treatment for the UAC’s special needs.
disturbance, mental illness or                                                             correctional facilities. The term ‘‘staff
                                             Section 8 CFR 236.3(g)(2) requires DHS
retardation, or a physical condition or                                                    secure facility’’ is used in the same
                                             to place minors and UACs in the least
chronic illness that requires special                                                      sense as the FSA uses the term
                                             restrictive setting appropriate to the
services or treatment. A UAC who has                                                       ‘‘medium security facility.’’
                                             minor or UAC’s age and special needs.
suffered serious neglect or abuse may be
                                             Section 8 CFR 236.3(i)(4) requires that       Public Comments and Response
considered a special needs minor if the
                                             facilities conduct a needs assessment for       HHS did not receive any comments
UAC requires special services or
                                             each minor, which would include both          requesting a change to this definition.
treatment as a result of neglect or abuse.
                                             an educational assessment and a special
This definition was adopted without                                                        Changes to Final Rule
                                             needs assessment. Additionally, section
change from the FSA.
                                             8 CFR 236.3(g)(1) requires DHS to               HHS is not making any changes to
Public Comments and Response                 provide minors and UACs with Form I–          this definition in the final rule.
  Comment. Some commenters asked             770 and states that the notice shall be
                                             provided, read, or explained to the           Unaccompanied Alien Child (UAC)
for expanded definitions of ‘‘special
needs minor’’ or additional provisions       minor or UAC in a language and manner         Summary of Proposed Rule
relating thereto. One commenter stated       that he or she understands. These                HHS proposed to define a ‘‘UAC’’ as
the definition should be broadened to        provisions ensure that a minor’s or           provided in 6 U.S.C 279(g)(2), which
include developmental disability and         UAC’s special needs are taken into            states that a UAC is a child under the
learning disability. The commenter           account, including when determining           age of 18 who has no lawful
urged that it is important for children,     placement.                                    immigration status in the United States
particularly unaccompanied children, to         HHS agrees that the term                   and who has no parent or legal guardian
be able to understand and follow             ‘‘retardation’’ is outdated and is            present in the United States or no parent
instructions or directions given to them     amending the regulatory language to           or legal guardian in the United States is
by Federal officials, attorneys, and care    delete this term. DHS has also deleted        available to provide care and physical
custodians in licensed facilities.           this term in its regulatory language.         custody. When a child previously
  Another commenter contended that           Changes to Final Rule                         determined to have been a UAC has
the proposed rule does not adequately                                                      reached the age of 18, when a parent or
discuss special needs, even though              HHS removed the term ‘‘retardation’’       legal guardian in the United States is
many immigrant children entering the         from the final rule.                          available to provide care and physical
United States have disabilities.             Sponsor                                       custody for such a child, or when such
  The commenter also condemned the                                                         a child has obtained lawful immigration
use of the outdated term ‘‘retardation’’     Summary of Proposed Rule                      status, the child is no longer a UAC. A
in the definition of special needs minor,      HHS proposed to define ‘‘sponsor’’ as       child who is no longer a UAC is not
stating that the term is used as a slur      an individual (or entity) to whom ORR         eligible to receive legal protections
that dehumanizes, demeans, and does          releases a UAC out of ORR custody.            limited to UACs.


                                                                                                                      AR265
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 274 of 655
              Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                          44455

Public Comments and Response               interpreted this term to include UACs          is in the best interest of the child.’’ 8
   Comments. Several organizations         who may or may not meet the definition         U.S.C. 1232(c)(2)(A). In making such
believed that the proposed rule directly   of ‘‘minor’’ in the FSA. Given the             placements, ‘‘the [HHS] Secretary may
contravenes the TVPRA and does not         subsequent enactment of the TVPRA,             consider danger to self, danger to the
comport with the protective principles     and the fact that HHS does not have            community, and risk of flight.’’ Id. The
of the FSA by giving HHS and DHS           custody of juveniles who are not UAC,          TVPRA also provides that ‘‘[a] child
unconstrained discretion to determine      HHS is expressly stating in this subpart       shall not be placed in a secure facility
                                           that the provision applies to UACs and         absent a determination that the child
who meets the definition of a UAC,
                                           not ‘‘minors’’ as a whole.                     poses a danger to self or others or has
which could result in minors losing
                                                                                          been charged with having committed a
current protections under the FSA and      ORR Care and Placement of                      criminal offense.’’ Id. The commenters
TVPRA.                                     Unaccompanied Alien Children (45 CFR           thus argued that Congress made clear
   One commenter recommended               410.102)                                       that the ‘‘best interest of the child’’
striking proposed § 236.3(d) and the
                                           Subpart B—Determining the Placement            evaluation permits placement in a
final sentence of proposed § 410.101
                                           of an Unaccompanied Alien Child (45            secure facility only under the limited
and codifying the current initial
                                           CFR part 410)                                  finding of a ‘danger to self or others’ or
jurisdiction policy, as set forth in
                                                                                          a criminal charge; no other grounds are
USCIS’ 2013 guidance, which provided       Purpose of This Subpart (45 CFR
                                                                                          permissible, even those previously
that USCIS would take initial              410.200)
                                                                                          recognized in the FSA. In other words,
jurisdiction based on a previous UAC       Summary of Proposed Rule                       according to the commenters, 8 U.S.C.
determination even after the applicant                                                    1232(c)(2)(A) prohibits secure
turns 18 or is reunited with a parent or     As stated in § 410.200, this subpart of
                                           the proposed rule set forth factors that       placement based on issues unrelated to
legal guardian.                                                                           the best interests of the child, such as
   Comments related to separate            ORR considers when placing UACs.
                                                                                          licensed shelter availability. As a result,
definitions for minor and UAC, as          Public Comments and Response                   the commenters argued that
proposed by DHS in § 236.3(b)(1), are                                                     §§ 410.201(e) and 410.205 in the
discussed above under the Section-by-        None.
                                             Changes to the Final Rule. HHS is not        proposed rule are inconsistent with the
Section Discussion of the DHS Proposed                                                    terms of the FSA as amended by
Rule, Public Comments, and the Final       making any changes to proposed
                                           § 410.200 in the final rule.                   Congress by passage of the TVPRA.
Rule.                                                                                        Response. HHS notes that consistent
   Response. HHS adopted the definition      Final rule. 45 CFR 410.200—Purpose
                                           of this subpart.                               with the TVPRA, 8 U.S.C. 1232(c)(2)(A),
of UAC as written in the HSA, 6 U.S.C                                                     under the proposed rule, ‘‘ORR places
279(g)(2), with no change. HHS must          This subpart sets forth what ORR
                                           considers when placing a UAC in a              each UAC in the least restrictive setting
abide by this definition when evaluating                                                  that is in the best interest of the child
if a child in HHS custody meets the        particular ORR facility, in accordance
                                           with the FSA.                                  and appropriate to the UAC’s age and
definition of a UAC and, as such, does                                                    special needs, provided that such
not have unconstrained discretion to       Considerations Generally Applicable to         setting is consistent with its interests to
determine who qualifies as a UAC.          the Placement of an Unaccompanied              ensure the UAC’s timely appearance
Operationally, HHS will continuously       Alien Child (45 CFR 410.201)                   before DHS and the immigration court.’’
evaluate whether an individual is a                                                       As specified in proposed rule § 410.203,
                                           Summary of Proposed Rule
UAC, because it is unlawful for HHS to                                                    however, ORR will only place a UAC in
maintain custody of any child who has         Section 410.201 of the proposed rule        a secure facility if the UAC has been
obtained lawful immigration status or      addressed the considerations that              charged with or is chargeable with a
obtained 18 years of age while in          generally apply to the placement of            crime, or has been determined to pose
custody. 6 U.S.C. 279(g)(2). HHS is        UAC. The provision generally paralleled        a danger to self or others. ORR does not
required to promptly release from its      the FSA requirements. The provision            place UACs in a secure facility such as
custody any individual who no longer       noted that ORR makes reasonable efforts        a State or county juvenile detention
meets the HSA definition of a UAC.         to provide placements in the geographic        facility based on issues unrelated to the
HHS notes that USCIS’ initial              areas where DHS apprehends the                 best interests of the child. ORR does not
jurisdiction policy was implemented for    majority of UACs. ORR complied with            consider emergency or influx facilities
the purpose of administratively tracking   this provision, as ORR maintains the           to be secure facilities.
a child’s case and is unconnected to the   highest number of UAC beds in the state           Comment. Section 410.201 of the
services provided to the child. Once a     of Texas where most UACs are currently         proposed rule outlined factors that
UAC is released from ORR care and          apprehended.                                   determine where a child is placed
custody, the child is no longer               Comment. Several organizations              including the timely appearance of
considered a UAC. HHS only tracks          stated that the proposed rule conflicts        children before DHS and the
released children (former UACs) for the    with the FSA and current laws that             immigration courts. Two organizations
provision of post-release case             encourage the placement of children in         commented that while this language is
management and a safety and well-being     the least restrictive setting and favor        included in the FSA, it is not in the
follow-up call. HHS has a system by        release to a parent or family member.          TVPRA, and this creates a conflict
which to track these released children        In jointly submitted comments,              between the proposed regulation and
for service provision.                     multiple legal advocacy organizations          Federal law. They argued that a child’s
                                           argued that secure placement based on          appearance in immigration court should
Changes to Final Rule                      a lack of availability of licensed             not be given priority over a child’s best
  Between the FSA and final rule, the      placements is statutorily barred by the        interest or special needs. One of these
only change HHS is making is               TVPRA. The commenters cited the                advocacy organizations argued that the
substitution of the word ‘‘minor’’ with    TVPRA’s requirement that children              proposed rule does not indicate how to
the word ‘‘UAC.’’ The text of the FSA      under HHS custody ‘‘shall be promptly          prioritize each factor and that it allows
only uses the term minors, and HHS has     placed in the least restrictive setting that   HHS and DHS to focus on ‘‘their own


                                                                                                                     AR266
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 275 of 655
44456          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

efficiencies for court and DHS               not apply to these temporary influx         TVPRA requires HHS to establish
adjudications’’ instead of the best          programs, HHS is the primary regulator      policies and programs to ensure that
interest of the child.                       of influx care facilities and is            UACs are ‘‘protected from traffickers
   Response. HHS reiterates that this        responsible for their oversight,            and other persons seeking to victimize
rule implements the terms of the FSA,        operations, physical plant conditions,      or otherwise engage such children in
and these comments go beyond the             and service provision. Influx care          criminal, harmful, or exploitative
scope of the rule. But in response, HHS      facilities operate in accordance with       activity.’’ 8 U.S.C. 1232(c)(1). Further,
notes that the TVPRA at 8 U.S.C.             provisions of the FSA, the HSA, the         HHS operates under an Interim Final
1232(c)(2)(A), states that when placing      TVPRA, the Interim Final Rule on            Rule, which describes HHS’
UAC, the HHS Secretary (whose                Standards to Prevent, Detect, and           comprehensive approach to preventing,
authority is delegated to ORR) may           Respond to Sexual Abuse and Sexual          detecting, and responding to allegations
consider not only danger to self, and        Harassment Involving Unaccompanied          of sexual abuse, sexual harassment,
danger to the community, but also risk       Alien Children, as well as ORR policy.      sexually inappropriate behavior. See
of flight. Neither the TVPRA nor the         UACs at temporary influx programs still     Standards To Prevent, Detect, and
FSA prescribe how ORR, in its                have access to services to the greatest     Respond to Sexual Abuse and Sexual
discretion, is to evaluate the permissible   extent possible UACs in ORR care at         Harassment Involving Unaccompanied
factors in determining placement of a        influx facilities always have access to     Children, 45 CFR part 411 (the ‘‘IFR’’).
UAC. Like the TVPRA and the FSA, the         showers and bedding, as well as             Finally, in compliance with such IFR,
rule describes general principles that       necessary medical care services.            ORR policies are designed to address
govern placements of UACs. Also, ORR            Additionally, § 410.101 defines UAC      any allegations of abuse swiftly and
notes that per its policy, see ORR Guide,    according to the definition set forth in    fully. As described in Section 5.5.2 of
1.4.1, ‘‘care providers must make every      the HSA. The HSA and the TVPRA only         the ORR Guide, in addition to the
effort to place and keep children and        give ORR the authority to provide care      routine monitoring process, ORR has an
youth in a least restrictive setting. For    and custody to individuals who meet         Abuse Review Team (ART) to review
children who are initially placed in a       that definition. DHS, not ORR, has the      allegations of abuse (physical, sexual,
least restrictive setting, care providers    authority to detain minors and their        negligent treatment) that are particularly
must provide support services and            family members together.                    serious or egregious. The team is
effective interventions, when                   Comment. Several commenters              composed of ORR staff with the
appropriate, to help keep a child in the     including medical doctors and mental        appropriate expertise to assess and
setting.’’ Moreover, in the ORR Guide,       health professionals wrote about abuse      identify remedial measures to address
1.2.5, ORR delineates factors which may      allegedly taking place in detention         these allegations, including ORR’s
indicate that a minor poses a risk of        facilities. They also mentioned             Monitoring Team, the Division of Health
escape from ORR custody which it             allegations of abuse occurring within       for Unaccompanied Children and ORR’s
considers in making an informed              ORR custody such as in Southwest Key        Prevention of Sexual Abuse
placement decision, such as                  facilities in Arizona. An article in        Coordinator.
consideration whether the minor has an       Reveal (Aura Bogado, Patrick Michels,          Comment. Various commenters wrote
immigration history that includes            Vanessa Swales, and Edgar Walters,          about the plight of Lesbian, Gay,
failure to appear before DHS or the          published June 20, 2018), detailed          Bisexual, Transgender, Queer, Intersex,
immigration courts. Notably, however,        several allegations of abuse at shelters    and Asexual (LGBTQIA) and
per ORR policy, ‘‘ORR does not place a       serving children in ORR custody,            transgender and gender non-conforming
child or youth in secure care solely         including abuse allegations at Shiloh       (TGNC) children in custody. For brevity
because he or she may pose a risk of         Treatment Center in Texas. These            and because the vast majority of
escape from ORR custody. However,            commenters expressed concern that the       commenters used the acronym LGBTQ,
ORR may place a child in a staff secure      new rule would allow for longer periods     HHS will do likewise; note that we also
facility solely because he or she poses      of detention, which raises the risk of      use the acronym LGBTQ consistent with
a risk of escape.’’ Id.                      more abuse.                                 ORR policy. Commenters expressed
   Comment. One advocacy organization           Some commenters cited an                 concern that LGBTQ youths would be
commented that proposed § 410.201(d)         investigative report which they say         mistreated and possibly abused if kept
did not include children’s access to         showed that the Federal Government          in custody for an extended period of
showers or bedding and it limited            continues to place alien children in for-   time and one commenter was concerned
children’s access to medical care to only    profit residential facilities where         in particular that their due process
emergencies.                                 allegations of abuse have been raised       rights might be infringed. One
   The commenter further expressed           and where the facilities have been cited    commenter noted that youth who are
concern that even though a minor who         for serious deficiencies. Allegations       identified as lesbian, gay, bisexual, or
is in ORR custody may have contact           include failure to treat children’s         ‘‘other’’ reported a rate of sexual
with their family members who are not        sickness and injuries; staff drunkenness;   victimization by other youth in juvenile
parents or legal guardians (for example,     sexual assault; failure to check            detention facilities at a rate of nearly
siblings) with whom they traveled to the     employees’ backgrounds; failure to          seven times higher than straight youth.
United States and were arrested, the         provide appropriate clothing for               Response. Even after publication of
child should be permitted to be housed       children; drugging; and deaths from         this rule, the IFR will continue to
in family detention with those relatives     restraint. The commenters stated that       require ORR care provider programs to
consistent with their best interest.         few companies lose grants from HHS          assess and periodically reassess UACs
   Response. The language referenced by      based on such allegations.                  for risk of sexual victimization and
the commenter in proposed section               Response. HHS agrees with the            abuse according to certain minimum
410.201 derives directly from paragraph      importance of immediately identifying       criteria, including any gender
12 of the FSA, which pertains to             and minimizing the risk that UACs           nonconforming appearance or manner
services provided at emergency or            suffer abuse. The rule is consistent with   or identification as lesbian, gay,
influx facilities, as described at Exhibit   HHS’ existing obligations to protect the    bisexual, transgender, questioning, or
3. While State licensing standards do        welfare of children. For example, the       intersex and whether the UAC may


                                                                                                                   AR267
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 276 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                           44457

therefore be vulnerable to sexual abuse          Response. The proposed rule did not        by definition a secure facility, such as
or sexual harassment; and train staff on       impact HHS’ policies or procedures for       a State or county juvenile detention
communicating effectively and                  placing UACs in foster care, where           facility, is a more restrictive setting than
professionally with LGBTQ UACs.                UACs are placed in homes in the              a shelter or a staff-secure facility. As
Further, as mandated by law, ORR               community, not in shelters or other ORR      stated in the proposed definition of
places each UAC in the least restrictive       facilities. See ORR Policy Guide             ‘‘secure facility’’ (see § 401.101) and as
setting that is in the best interests of the   Sections 1.2.1 and 1.2.6. But, shelter       is consistent with paragraph 21 of the
child. The rule is also consistent with,       placements are state-licensed and fully      FSA and the definition of ‘‘licensed
and would not abrogate existing ORR            consistent with the FSA, which the rule      program’’ in that agreement, such
policies protecting LGBTQ youth from           implements.                                  facilities do not need to meet the
mistreatment and abuse. Per ORR Guide                                                       requirements of ‘‘licensed programs’’ as
                                               Changes to the Final Rule
1.2.1, when making a placement                                                              defined in § 401.101 under this subpart.
determination or recommendation, ORR              In response to public comments from          As the proposed rule indicates ORR
and care providers consider whether the        multiple legal advocacy organizations        only places a UAC in a secure facility
child or youth identifies as lesbian, gay,     that the FSA and TVPRA run in                in limited, enumerated circumstances
bisexual, transgender, questioning or          contradiction to each other on the           where the UAC has been charged with
intersex, or is gender non-conforming in       placing of UACs in secure facilities         a crime or is chargeable with a crime,
appearance or manner. Moreover,                based solely on the lack of appropriate      or when the UAC is similarly a danger
section 3.5 of the ORR Guide articulates       licensed program availability, ORR is        to self or others. This will be read in
guiding principles for the care of UACs        striking the following clause from           light of the other criteria in the
who identify as LGBTQ: ‘‘are treated           § 410.201(e): ‘‘. . . or a State or county   regulations. In addition, the proposed
with the same dignity and respect as           juvenile detention facility.’’               rule is consistent with and does not
other unaccompanied alien children’’;          Placement of an Unaccompanied Alien          abrogate ORR policies, under which the
‘‘receive recognition of sexual                Child in a Licensed Program (45 CFR          decision to place a UAC in a secure
orientation and/or gender identity’’;          410.202)                                     facility is then reviewed at least once
‘‘are not discriminated against or                                                          monthly (see ORR Policy Guide, Section
harassed based on actual or perceived          Summary of Proposed Rule                     1.4.2) to make sure that a less restrictive
sexual orientation or gender identity’’;          Section 410.202 of the proposed rule      setting is not more appropriate.
and ‘‘are cared for in an inclusive and        stated that ORR places a UAC into a             The criteria for placement of UAC in
respectful environment.’’ ORR care             licensed program promptly after a UAC        a secure facility are discussed in
providers must ‘‘house LGBTQI youth            is referred to ORR custody, except in        accordance with section 410.203 of this
according to an assessment of the              certain enumerated circumstances. The        part.
youth’s gender identity and housing            FSA also recognized that in some                Comment. A commenter noted the
preference, health and safety needs, and       circumstances, a UAC may not be              importance of age determination
State and local licensing standards.’’ Id.     placed in a licensed program. These          because HHS only has jurisdiction over
Section 3.5.5 of the ORR guide sets forth      circumstances include emergencies or         persons under 18 years of age.
specific principles for housing LGBTQI         an influx as defined in § 410.101 (in           Response. HHS agrees with the
children and youth in ORR care in a            which case the UAC shall be placed in        comment. Because HHS’ authority is
manner that treats them fairly and             a licensed program as expeditiously as       only for individuals under 18, if a
protects them from discrimination and          possible); where the UAC meets the           person is determined to be an adult, that
abuse. Finally, Section 4 of the ORR           criteria for placement in a secure           person cannot be placed in HHS
Guide offers further guidance for ORR          facility; and as otherwise required by       custody. Procedures for determining the
care providers in how to prevent, detect,      any court decree or court-approved           age of an individual, and criteria for the
and respond appropriately to sexual            settlement. Like the DHS portion of the      treatment of an individual who appears
abuse and harassment, consistent with          proposed rule, proposed § 410.202 did        to be an adult are discussed at greater
the IFR.                                       not include the exception, which             length in accordance with §§ 410.700
   Comment. One commenter noted that           appears at paragraph 12(A)(4) of the         and 410.701 of subpart G.
the proposed rule failed to require that       FSA, that allows transfer within 5 days      Changes to the Final Rule
every child be placed in the least             instead of 3 days in cases involving
restrictive placement in the best              transport from remote areas or where an         HHS is not making any changes in the
interests of the child, as required by the     alien speaks an ‘‘unusual’’ language that    final rule to proposed § 410.202 which
TVPRA and subsequent HHS policies.             requires the Government to locate an         is consistent with the FSA and the
   Response. The proposed rule is              interpreter. As noted above, DHS has         TVPRA. However, HHS clarifies that it
consistent with the TVPRA and UACs             matured its operations such that these       places UACs in licensed programs
shall be held in the least restrictive         factors no longer materially delay           except if a reasonable person would
setting appropriate to the UAC’s age and       transfer.                                    conclude ‘‘based on the totality of the
special needs, provided that such                 Comment. Commenters stated that           evidence and in accordance with
setting is consistent with the need to         unlike licensed shelter placements,          subpart G’’ that the UAC is an adult.
protect the minor or UAC’s well-being          many of ORR’s more restrictive settings      Criteria for Placing an Unaccompanied
and that of others, as well as with any        closely resemble prison. Children may        Alien Child in a Secure Facility (45 CFR
other laws, regulations, or legal              be under constant surveillance, required     410.203)
requirements.                                  to wear facility uniforms, and have little
   Comment. One commenter believes             control. These commenters stated that        Summary of Proposed Rule
that children should be placed as soon         placement decisions have significant            Section 410.203 of the proposed rule
as possible in homes with family or            consequences for UACs.                       set forth criteria for placing UACs in
community members, not kept in                    Response. HHS recognizes that, as is      secure facilities. HHS followed the FSA
shelters or government care for long           consistent with paragraph 21 of the FSA      criteria, except that under the TVPRA,
periods.                                       and the TVPRA 8 U.S.C. 1232(c)(2)(A),        ‘‘[a] child shall not be placed in a secure


                                                                                                                        AR268
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 277 of 655
44458              Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

facility absent a determination that the          normal functioning of the licensed            this is the official closest to such
child poses a danger to self or others or         program in which the UAC is placed            juvenile coordinator for ORR. (Note:
has been charged with having                      such that transfer is necessary to ensure     Although not covered in the proposed
committed a criminal offense.’’ 8 U.S.C.          the welfare of the UAC or others, as          rule, ORR also recognizes that the
1232(c)(2)(A). With respect to these              determined by the staff of the licensed       TVPRA at 8 U.S.C. 1232(c)(2)(A)
regulations, therefore, HHS did not               program.                                      delegates to the Secretary of HHS the
include factor of being an escape risk,              In addition, ORR proposed the              requirement for prescribing procedures
even though that was a permissible                following as warranting placement in a        governing agency review, on a monthly
ground under the FSA for placement of             secure facility, even though the FSA          basis, of secure placements. ORR directs
a UAC in a secure facility.                       does not specifically mention such            readers to sections 1.4.2. and 1.4.7 of the
   In addition, HHS chose not to include          criteria, if a UAC engages in                 ORR Policy Guide (available at: https://
in the proposed regulatory text the               unacceptably disruptive behavior that         www.acf.hhs.gov/orr/resource/children-
specific examples of behavior or offense          interferes with the normal functioning        entering-the-united-states-
that could result in the secure detention         of a ‘‘staff secure’’ shelter, then the UAC   unaccompanied) for these procedurals
of a UAC under paragraph 21 of the                may be transferred to secure facility.        under the TVPRA.)
FSA, because the examples are non-                The FSA looks only to such disruptive            Comment. Various organizations
exhaustive and imprecise. For instance,           behavior when it occurs in a ‘‘licensed’’     expressed concern that proposed
examples listed in paragraph 21 of what           facility—which under the strict terms of      § 410.203(b) fails to provide that HHS
may be considered non-violent, isolated           the FSA does not include staff-secure         will review all secure placements
offenses (e.g., breaking and entering,            facilities—even though all such               monthly, as required by the TVPRA, and
vandalism, or driving under the                   facilities are indeed state-licensed, and     fails to specify how placements in staff
influence) could be violent offenses in           the vast majority of such facilities          secure or residential treatment centers
certain circumstances depending upon              receive the same licenses as non-secure       will be reviewed. Commenting
the actions accompanying them. In                 shelters. Thus, under a strict                organizations also stated that this
addition, state law may classify these            interpretation of the FSA, UACs could         section fails to take into consideration
offenses as violent. Including these              be immediately transferred to a secure        the best interest of the child.
examples as part of codified regulatory           facility for disruptive behavior in a non-       Response. HHS intends for proposed
text may inadvertently lead to confusion          secure shelter, without first evaluating      § 410.203(b) incorporates legal
rather than clarity, and eliminate the            the UAC in a staff secure setting, where      requirements such as monthly review of
ability to make case-by-case                      further disruption might lead a higher        secure placements required by the
determinations of the violence                    level of restriction in care.                 TVPRA; this is indicated by the
associated with a particular act.                    The proposed rule would afford HHS         provision’s statement that review of
   Under the proposed regulations, a              the flexibility to first evaluate the UAC     secure placements is performed
UAC may be placed in a secure facility            in a staff-secure setting, and then, if a     ‘‘consistent with legal requirements.’’ In
if ORR determines that the UAC has                UAC is significantly disrupting the           addition, the rule is consistent with and
been charged with, is chargeable,39 or            operations of a staff-secure facility,        does not abrogate current ORR policies
has been convicted of a crime; or is the          transfer the UAC to protect the other         and practices. Section 1.4.2 of the ORR
subject of delinquency proceedings, has           children who remain within the staff          Policy Guide states that, at least every
been adjudicated delinquent, or is                secure facility.                              30 days, the care provider staff, in
                                                     In addition to the behaviors listed in     collaboration with the independent Case
chargeable with a delinquent act; and
                                                  paragraph 21 of the FSA as                    Coordinator and the ORR/Federal Field
where ORR assesses that the crimes or
                                                  unacceptably disruptive—(e.g., drug or        Specialist (FFS), reviews the placement
delinquent acts were not:
                                                  alcohol abuse, stealing, fighting,            of UACs not only into secure facilities,
   v Isolated offenses that (1) were not
                                                  intimidation of others, etc.).—HHS adds       but also staff secure and RTC facilities
within a pattern or practice of criminal
                                                  to this list ‘‘displays sexual predatory      in order to determine whether a new,
activity and (2) did not involve violence
                                                  behavior.’’                                   less restrictive level of care is more
against a person, or the use or carrying
                                                     In keeping with the July 30, 2018          appropriate. ORR refers the reader to
of a weapon; or
                                                  order in Flores v. Sessions, the proposed     Section 1.4.6 of the ORR Guide, which
   v Petty offenses, which are not
                                                  rule stated that placement in a secure        discusses RTC placements. Consistent
considered grounds for a stricter means
                                                  RTC may not occur unless a licensed           with the TVPRA, see 8 U.S.C.
of detention in any case.
   v While in DHS or ORR’s custody or             psychologist or psychiatrist determined       1232(c)(2)(A), ORR generally places
while in the presence of an immigration           that the UAC poses a risk of harm to self     UACs in the least restrictive setting that
officer, has committed, or has made               or others. The proposed rule also stated      is in the best interest of the child. See
credible threats to commit, a violent or          that ORR may place a UAC in a secure          ORR Policy Guide, Section 1.2.1.
malicious act (whether directed at                facility if the UAC is ‘‘otherwise a             Comment. One advocacy organization
himself/herself or others). Note: Because         danger to self or others,’’ which HHS         stated that the provisions in the
the FSA states that such acts would               will read in light of the other criteria in   proposed rule regarding when UACs can
have occurred ‘‘while in INS custody’’            the FSA and is consistent with the plain      be placed in secure facilities violates the
or ‘‘in the presence of an INS officer,’’         language of the TVPRA. See 8 U.S.C.           FSA because it allows HHS to place
we proposed to evaluate such activities           1232(c)(2)(A).                                individuals in secure custody based on
                                                     Section 410.203 also sets forth review     ‘‘danger to self or others’’—a
in either DHS or HHS custody or in the
                                                  and approval of the decision to place a       requirement not found in the FSA and
presence of an ‘‘immigration officer.’’
                                                  UAC in a secure facility consistent with      so vague as to compromise the
   v Has engaged while in a licensed
                                                  the FSA. The FSA states that the              government’s obligation to place UACs
program in conduct that has proven to
                                                  determination to place a minor in a           in the least restrictive setting
be unacceptably disruptive of the
                                                  secure facility shall be reviewed and         appropriate to their age and special
  39 ‘‘Chargeable’’ means that ORR has probable   approved by the ‘‘regional juvenile           needs.
cause to believe that the UAC has committed a     coordinator.’’ The proposed rule used            Response. HHS notes that this
specified offense.                                the term ‘‘Federal Field Specialist,’’ as     language of ‘‘danger to self or others’’ as


                                                                                                                           AR269
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 278 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                              44459

permissible criteria for secure              offense that could result in the secure          the proposed rule regarding special
placements of UACs comes directly            detention of a UAC listed in paragraph           needs minors in ORR care.
from the TVPRA. See 8 U.S.C.                 21 of the FSA, because the examples are             Comment. Multiple organizations
1232(c)(2)(A). Additionally, as indicated    non-exhaustive and imprecise. For                noted that research shows the children
in the proposed rule, the July 30, 2018      instance, examples listed in paragraph           with disabilities in secure facilities may
order in Flores v. Sessions mandated         21 of what may be considered non-                not have their individual needs met.
that placement of a UAC in a secure          violent, isolated offenses (e.g., breaking       One disability-rights organization
RTC may not occur unless a licensed          and entering, vandalism, or driving              objected that Section 504 of the
psychologist or psychiatrist determined      under the influence) could be violent            Rehabilitation Act of 1973 is not
that the UAC poses a risk of harm to self    offenses in certain circumstances                addressed in the rule.
or others. However, to respond directly      depending upon the actions                          Response. ORR acknowledges and
to the concern that this provision is        accompanying them. In addition, state            appreciates commenters’ feedback. The
overly vague, HHS will add that nothing      law may classify these offenses as               proposed rule did not impact ORR
in the provision abrogates requirements      violent. Including these examples as             assessments or services based on each
to place UACs in the least restrictive       part of codified regulatory text may             individual UAC needs, including any
setting appropriate to their age and         inadvertently lead to confusion rather           identified children with disabilities
special needs.                               than clarity, and eliminate the ability to       placed in any ORR facility, including
   Comment. Several organizations            make case-by-case determinations of the          secure facilities. ORR did not directly
stated that the language in § 410.203 is     violence associated with a particular            address Section 504 of the
too vague and gives HHS broad                act. Finally, ORR notes that the                 Rehabilitation Act of 1973, because the
discretion to place children in secure       proposed rule does include a list of             proposed rule did not impact ORR’s
settings is contrary to the TVPRA and        behaviors that may be considered                 assessments or services for disabled
the FSA. A policy group stated, in           unacceptably disruptive; HHS proposed            children. ORR assessments and services
particular, that the proposed regulation     to add ‘‘displays sexual predatory               for disabled UAC meet all requirements
does not clearly identify specific           behavior’’ to the non-exhaustive list of         laid out in Section 504 of the
behaviors or offenses that allow             examples provided at paragraph 21 of             Rehabilitation Act of 1973.
placement of a UAC in a secure facility.     the FSA, including drug or alcohol                  Comment. Another commenter stated
And where explanation of placement is        abuse, stealing, fighting, and                   that the rule does not provide adequate
authorized, it is not clear enough for       intimidation of others.                          notice or opportunity to be heard in the
children to understand because it is a          HHS discusses notification of secure          event that a mental health professional
broad and non-specific list, which is        placement further under § 410.206—               believes that a youth poses a risk of
confusing for children and fails to put      Information for UACs concerning the              harm and must be moved into a more
them on notice of the rules that may         reasons for his or her placement in a            restrictive setting. The commenter noted
result in their being detained in a jail-    secure or staff secure facility. ORR also        that such notice and opportunity to be
like setting.                                notes that all ORR programs have                 heard is necessary to safeguard against
   A couple of commenters discussed          clinicians (see subpart D) that provide          violations of section 504 of the
alleged missing provisions or provisions     mental health services for UAC                   Rehabilitation Act of 1973.
that should have been included related       regardless of program type.                         Response. HHS agrees that, in
to the placement of children in                 Comment. Two commenters also add              situations where an individual poses a
restrictive settings. This included a        that there is no consideration of                risk of harm to self or others, it is in the
proposal that HHS consider that in           disability as part of ORR’s placement            best interest of the individual, those
determining threats from children who        determinations, particularly for secure          detained with the individual, as well as
the agency sought placement in a secure      facilities.                                      the Federal employees overseeing the
facility that those threats be ‘‘credible       Response. ORR Federal Field                   individual, to ensure a mental health
and verified’’ (as opposed to just           Specialists review and approve all               professional’s concerns are addressed
credible threats as discussed in the         placements of UACs in secure facilities          reasonably and efficiently. HHS
proposed rule). Further, the commenter       consistent with legal requirements. This         provided specifically for this scenario
recommended removal of the term              review includes consideration of any             (for purposes stemming from a licensed
‘‘disruptive behavior’’ as criteria for      disabilities identified as part of ORR’s         psychologist or psychiatrist determining
placement in a secure facility as the        intake assessment process for every              the individual poses a risk of harm to
term is far too subjective. The              UAC in care.                                     self or others) in § 410.203(a)(4).
commenter also stated that secure               Comment. The commenter also found             Moreover, as noted in § 410.203(b), ORR
placements should include the                it unacceptable to move a child from             Field Specialists review and approve all
consultation of a mental health              ‘‘the least restrictive setting that is in the   placements in this context consistent
specialist. Another commenter stated         best interest of the child’’ for behaviors       with the relevant legal requirements
that HHS provisions to provide               related to his or her disability without         (including all relevant Acts of
placement in the ‘‘least restrictive         attempting first to ameliorate the need          Congress).
setting’’ require more specificity.          through the provisions of
Similarly, that commenter derided the        accommodations and individualized                Changes to the Final Rule
use of criteria not directly related to      treatment.                                         In response to public comments, HHS
violence as justification for placement         Response. ORR acknowledges and                clarifies that it reviews placements of
in a restrictive setting and objected that   appreciates the commenter’s feedback.            UACs in secure facilities on at least a
there was no monthly review of these         The proposed rule did not impact ORR’s           monthly basis, and that,
placements as required by 8 U.S.C.           policies and procedures for ORR Federal          notwithstanding its ability under the
1232(c)(1)(A).                               Field Specialists to review and approve          rule to place UACs who are ‘‘otherwise
   Response. As explained in the             all placement changes of UAC in ORR              a danger to self or others’’ in secure
proposed rule preamble, HHS chose not        care, including UACs with disabilities.          placements, this provision does not
to include in the proposed regulatory        (See ORR Policy Guide, Section 1.2.)             abrogate any requirements that HHS
text the specific examples of behavior or    Please see § 410.208 for information on          place UACs in the least restrictive


                                                                                                                         AR270
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 279 of 655
44460           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

setting appropriate to their age and any       They argue that the proposed rule is            ORR will only place a UAC in a secure
special needs.                                 designed to place more children in the          facility if the UAC has been charged
                                               most restrictive setting, which is not in       with or is chargeable with a crime, or
Considerations When Determining
                                               the best interest of the child. One             has been determined to pose a danger to
Whether an Unaccompanied Alien
                                               commenter stated that that the proposed         self or others. Notwithstanding
Child Is an Escape Risk (45 CFR                rule eliminates the requirement that all        § 410.201(e) of the proposed rule, ORR
410.204)                                       UACs be housed in the least restrictive         does not place UAC in a secure facility
Summary of Proposed Rule                       placement available.                            such as a State or county juvenile
   Section 410.204 of the proposed rule           Response. HHS agrees that the FSA            detention facility based on issues
described the considerations ORR takes         and current laws encourage the                  unrelated to the best interests of the
into account when determining whether          placement of children in the least              child, such as licensed shelter
a UAC is an escape risk. This part is          restrictive setting and that the FSA            availability. ORR does not consider
consistent with how the term ‘‘escape          encourages release to a parent or family        emergency or influx facilities to be
                                               member. However, HHS disagrees that             secure facilities.
risk’’ is used in the FSA. Although the
                                               that the proposed rule is inconsistent            Comment. Several organizations
TVPRA removes the factor of being an
                                               with these goals. As the proposed rule          stated that the final rule should have a
escape risk as a ground upon which
                                               indicates, for the protection of all UACs       mechanism that allows a minor to
ORR may place a UAC in a secure
                                               in its care and custody, HHS only places        challenge their placement in a facility
facility, the factor of escape risk is still
                                               a UAC in a secure facility in limited,          and whether the facility complies with
relevant to the evaluation of transfers
                                               enumerated circumstances where the              FSA-required standards.
between ORR facilities under the FSA as
                                               UAC has been charged with a crime or              Response. HHS notes that nothing in
being an escape risk might cause a UAC
                                               is chargeable with a crime, or when the         the FSA contains the requirements
to be stepped up from a non-secure level
                                               UAC is a danger to self or others, which        commenters suggest with respect to an
of care to a staff secure level of care        HHS reads in light of the other criteria
where there is a higher staff-UAC ratio                                                        administrative appeal process (other
                                               in the FSA. When such placement                 than the hearings of paragraph 24(A) in
and a secure perimeter at the facility.        criteria is met, a secure facility is in fact
Notably, an escape risk differs from a                                                         the FSA). Nevertheless, pursuant to
                                               the least restrictive setting that is in the    proposed § 410.206, within a reasonable
‘‘risk of flight,’’ which is a term of art     best interest of the child. Notably, ORR
used in immigration law regarding an                                                           period of time, minors transferred or
                                               reviews the decision to place a UAC in          placed in secure facilities are provided
alien’s risk of not appearing for his or       a secure facility, in accordance with the
her immigration proceedings.                                                                   with a notice of the reasons for the
                                               TVPRA, at least once monthly to make            placement in a language the UAC
   Comment. One organization noted             sure that a less restrictive setting is not
that the TVPRA does not include escape                                                         understands. In addition, ORR policy
                                               more appropriate. See also ORR Policy           states that ‘‘After 30 days of placement
risk as a factor for placement in a secure     Guide, Section 1.4.2.
facility and disagrees with section                                                            in a secure or RTC facility, UAC may
                                                  Comment. Several commenters
410.204 including this factor in                                                               request the ORR Director, or the
                                               contended that the proposed rule
placement decisions.                                                                           Director’s designee, to reconsider their
                                               violates the TVPRA because it inserts
   Response. HHS acknowledges that the                                                         placement. The ORR Director, or
                                               availability and appropriateness factors
TVPRA does not include escape risk as                                                          designee, may deny the request, remand
                                               as part of the placement decision. In
a factor for placement in a secure                                                             the request to the ORR/FFS for further
                                               2008, Congress enacted a requirement
facility, and ORR does not propose to                                                          consideration, or approve the request
                                               that children under HHS custody ‘‘shall
consider escape risk when determining                                                          and order the youth transferred to a staff
                                               be promptly placed in the least
whether to place UAC in a secure               restrictive setting that is in the best         secure or other care provider facility.’’
facility. As specified in proposed rule        interest of the child.’’ 8 U.S.C.               See ORR Guide, Section 1.4.7.
§ 410.203, ORR will only place a UAC           1232(c)(2)(A). In making such                   Moreover, subpart H of this rule
in a secure facility if the UAC has been       placements, ‘‘the [HHS] Secretary may           provides UAC with the opportunity to
charged with or is chargeable with a           consider danger to self, danger to the          have an independent hearing officer
crime, or has been determined to pose          community, and risk of flight.’’ Id. But        review ORR’s decision as to whether the
a danger to self or others.                    ‘‘[a] child shall not be placed in a secure     UAC presents a danger to self or others,
                                               facility absent a determination that the        or is a risk of flight.
Changes to the Final Rule
                                               child poses a danger to self or others or       Changes to the Final Rule
  HHS is not making any changes to             has been charged with having
proposed § 410.204 in the final rule.          committed a criminal offense.’’ Id.                HHS is not making any changes in the
                                               These commenters argued that 8 U.S.C.           final rule to proposed § 410.205 which
Applicability of § 410.203 for Placement                                                       is consistent with the FSA and the
in a Secure Facility (45 CFR 410.205)          1232(c)(2)(A) accordingly prohibits
                                               secure placement based on issues                TVPRA.
Summary of Proposed Rule                       unrelated to the best interests of the          Information for Unaccompanied Alien
   Section 410.205 of the proposed rule        child, such as licensed shelter                 Children Concerning the Reasons for
provided that ORR does not place a             availability.                                   His or Her Placement in a Secure or
UAC in a secure facility pursuant to              Response. Consistent with the                Staff Secure Facility (45 CFR 410.206)
§ 410.203 if less restrictive alternatives,    TVPRA, 8 U.S.C. 1232(c)(2)(A), under
                                               the proposed rule, ‘‘ORR places each            Summary of Proposed Rule
such as a staff secure facility or another
licensed program, are available and            UAC in the least restrictive setting that         Section 410.206 of the proposed rule
appropriate in the circumstances.              is in the best interest of the child and        specified that, within a reasonable
   Comment. Several organizations              appropriate to the UAC’s age and                period of time, ORR must provide each
argued the FSA and current laws                special needs, provided that such               UAC placed in or transferred to a secure
encourage the placement of children in         setting is consistent with its interests to     or staff secure facility with a notice of
the least restrictive setting and favor        ensure the UAC’s timely appearance              the reasons for the placement in a
release to a parent or family member.          before DHS and the immigration court.’’         language the UAC understands.


                                                                                                                           AR271
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 280 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44461

   Comment. A policy group stated that        ORR’s Notice of Restrictive Placement        Guide Section 1.4.2). HHS declines to
the proposed regulation does not clearly      form, which is provided to UACs.             adopt the standards suggested by the
identify specific behaviors or offenses       Included in the notice is information on     commenter because the rule implements
that allow placement of a UAC in a            the UAC’s right to seek judicial review      and codifies both the FSA and other
secure facility. Further, the commenter       in a Federal District Court with             existing practices under the HSA and
stated that the notice of restrictive         jurisdiction and venue. Immediately          TVPRA.
placement it is not clear enough for          upon placement in a secure facility, staff     Comment. Several commenters also
children to understand because it is a        secure facility, or RTC, a UAC may ask       expressed concern that the proposed
broad and non-specific list, which is         a lawyer to assist him or her in filing a    rule § 410.206 weakened notice
confusing for children and fails to put       lawsuit in a Federal District Court, if he   requirements for children placed in
them on notice of the rules that may          or she believes they have been treated       secure program.
result in their being detained in a jail-     improperly and/or inappropriately              Response. The proposed rule did not
like setting.                                 placed in a restrictive setting. A judge     impact the notice requirements for
   Response. As explained in the              will decide whether or not to review the     children placed in secure programs.
proposed rule preamble, HHS chose not         UAC’s case to determine whether the          (See ORR Policy Guide Section 1.4.2)
to include in the proposed regulatory         UAC should remain in a restrictive
text (see proposed rule, § 410.203) the       setting. Requests for reconsideration of     Changes to Final Rule
specific examples of behavior or offense      placement in a restrictive facility is a        HHS is not making any changes in the
that could result in the secure detention     separate process and a separate              final rule to proposed § 410.206 which
of a UAC in paragraph 21 of the FSA           determination from the 810 hearings,         is consistent with the FSA.
because the examples are non-                 which determine whether a UAC is a
exhaustive and imprecise. ORR notes,                                                       Custody of an Unaccompanied Alien
                                              danger to the community or flight risk
however, that in addition to standard                                                      Child Placed Pursuant to This Subpart
                                              if released from ORR custody.
check boxes to indicate reasons why a            Consistent with the Ninth Circuit         (45 CFR 410.207)
UAC is being placed in a secure, RTC,         Court of Appeals decision in Flores v.       Summary of Proposed Rule
or staff-secure facility, ORR’s Notice of     Sessions and paragraph 24A of the FSA,          Section 410.207 of the proposed rule
Placement in a Restrictive Setting as is      UACs also have the opportunity to seek       specified who has custody of a UAC
required by proposed rule, § 410.206,         a bond hearing with an immigration           under subpart B of these rules. The
provides a space for a narrative to be        judge. This rule, at § 410.810, creations    proposed regulation specified that upon
included which explains in greater            of an independent hearing officer            release to an approved sponsor, a UAC
detail why a particular restrictive setting   process (‘‘810 hearings’’) which would       is no longer in the custody of ORR. ORR
is being recommended for a given UAC.         provide substantially the same
                                                                                           would continue to have ongoing
The ORR form also specifically                ‘‘practical benefits’’ as a bond hearing
                                                                                           monitoring responsibilities under the
encourages a UAC to seek out assistance       under the FSA, as described by the
                                                                                           HSA and TVPRA, but would not be the
from his or her case manager at the ORR       Ninth Circuit. In a bond hearing, an
                                                                                           legal or physical custodian. See, e.g., 6
care provider facility, attorney, or legal    immigration judge decides whether the
                                                                                           U.S.C. 279(b)(1)(L); 8 U.S.C.
service provider, if the UAC has have         child poses a danger to the community.
                                                                                           1232(c)(3)(B). This interpretation
any questions about his or her                Similarly, an independent hearing
                                                                                           accords with ORR’s longstanding
placement, or their right to challenge it.    officer within HHS would decide on the
   Comment. One commenter stated that                                                      position, as well as provisions of the
                                              same question in an 810 hearing under
the rule does not provide adequate                                                         FSA (see e.g., paragraphs 15 through 17,
                                              this rule. ORR would take such a
notice or opportunity to be heard in the      decision into account when determining       discussing ‘‘release’’ from custody).
event that a mental health professional                                                       Comment. No public comments were
                                              a UAC’s continued placement while in
believes that a youth poses a risk of         care.                                        submitted concerning this section of the
harm and must be moved into a more               HHS notes that further information        proposed rule.
restrictive setting. The commenter            about the placement of special needs         Changes to the Final Rule
stated that such notice and opportunity       minors in ORR care is found in the
                                                                                             HHS is not making any changes to the
to be heard is necessary to safeguard         discussion regarding proposed rule,
against violations of section 504 of the      § 410.208.                                   proposed rule.
Rehabilitation Act of 1973.                      Comment. A commenter noted that           Special Needs Minors (45 CFR 410.208)
   Response. HHS only places a UAC in         there was no provision in the proposed
an RTC if the youth is determined to be       rule for a periodic reassessment of a        Summary of Proposed Rule
a danger to self or others by a licensed      minor’s placement at least every 30            In the proposed rule, ORR described
psychologist or psychiatrist. See ORR         days, as the commenter contends is           ORR’s policy regarding placement of a
Policy Guide, Section 1.4.6. UACs have        required under 8 U.S.C. 1232(c)(2)(A),       special needs minor. ORR also noted
an opportunity to challenge such a            or for independent review of a               that an RTC may be considered a secure
placement in an RTC. Per ORR policy           placement decision that satisfies due        level of care and is discussed in
(see ORR Guide, Section 1.4.7): ‘‘After       process requirements. The commenter          proposed § 410.203.
30 days of placement in a secure or RTC       recommended the adoption of standards          Comment. Several comments
facility, UAC may request the ORR             it developed for providing both of these     submitted concerned the standards for
Director, or the Director’s designee,         protections, which the commenter             ORR’s care of children with disabilities.
reconsider their placement. The ORR           believes are necessary to ensure secure      Two advocacy groups commented that
Director, or designee, may deny the           placements are limited to extreme            the proposed regulations do not contain
request, remand the request to the ORR/       circumstances only.                          enough guidance regarding the
FFS for further consideration, or                Response. The proposed rule did not       consideration of a child’s disability as
approve the request and order the youth       impact ORR’s policies and procedures         part of a placement determination, and
transferred to a staff secure or other care   for the 30 day restrictive placement         the provision which requires a
provider facility.’’ The right to such        review, for all UACs placed in secure,       psychologist or psychiatrist to
administrative review is set forth on         staff secure, and RTCs. (See ORR Policy      determine whether a child is a danger


                                                                                                                       AR272
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 281 of 655
44462           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

to themselves or others, is insufficient to   immediate intervention, as well as              compared ‘‘tent cities’’ to Japanese and
protect children with disabilities.           develop an individualized educational           German internment camps.
   Multiple legal and advocacy                assessment and plan for each minor.                The commenters highlighted the
organizations noted that research shows       ORR care providers must provide                 facility’s exemption from state oversight
that children with disabilities placed in     educational services appropriate to the         and licensing requirements and
secure facilities may not have their          UAC’s level of development, literacy            described cramped detention conditions
individual needs met. One of these            level, and linguistic or communication          existing there. Several commenters
commenters stated that the proposed           skills in a structured classroom setting,       argued that placement of UACs in such
rule should take into account studies         which concentrate mainly on the                 facilities would be contrary to the
suggesting youth with disabilities who        development of basic academic                   TVPRA and the HSA, and undermine
are placed in secure facilities are at high   competencies and secondarily on                 the FSA.
risk of unmet health needs, fail to           English Language Training (ELT).                   Response. The FSA contemplates
receive appropriate accommodations for        Further guidance regarding academic             scenarios when the U.S. government’s
their disabilities, and are subject to        educational services provided to UAC is         ability to place every UAC in a licensed
harmful conditions, including the use of      included in ORR Guide, section 3.3.5,           facility is not possible during an
restraints and solitary confinement.          which again is consistent with and not          emergency or influx. The HSA and the
Another organization asserted that the        abrogated by the rule. Care providers           TVPRA do not prohibit the use of
proposed rule contains inadequate             adapt or modify local educational               unlicensed facilities in some
standards to address the needs of             standards to develop curricula and              circumstances. The proposed rule
children with disabilities and fails to       assessments, which must reflect cultural        defines those circumstances in
guarantee special education for children      diversity and sensitivity. Remedial             § 410.101—Definitions.
with disabilities, in conflict with the       education and after school tutoring is             When there is a sharp increase, or
U.S. Supreme Court case Plyler v. Doe,        provided as needed. Academic reports            ‘‘influx,’’ in the number of UACs
457 U.S. 202 (1982), and the Individuals      and progress notes are included and             entering the United States and Federal
with Disabilities Education Act.                                                              agencies are unable to transfer them into
                                              updated in the UAC’s case file.
Another commenter, a disability-rights                                                        state-licensed, ORR-funded care
organization noted that Section 504 of        Changes to the Final Rule                       provider facilities in a timely manner,
the Rehabilitation Act of 1973 is not           HHS is not making any changes to              HHS may place certain UACs at influx
addressed in the rule.                        proposed § 410.208 in the final rule,           care facilities. HHS has detailed policies
   Several organizations commented that       which adopts the special needs                  for when children can be sheltered at a
education and special needs plans for         provision as found in the FSA,                  temporary influx care facility. The
UACs in ORR care are vague and that           paragraph 7.                                    minor must be a youth between 13 and
educational assessment needs to be                                                            17 years of age; have no known special
defined. In addition, the organizations       Procedures During an Emergency or               medical or behavioral health conditions;
contended that the proposed rule needs        Influx (45 CFR 410.209)                         have no accompanying siblings age 12
to be more specific regarding how             Summary of Proposed Rule                        years or younger; and be able to be
children’s individualized educational                                                         discharged to a sponsor quickly—among
needs will be met.                               Section 410.209 describes the                other considerations. (See ORR Policy
   Response. Under the rule, ORR will         procedures ORR follows during an                Guide: Children Entering the United
individually assess each UAC to               emergency or influx. The FSA defines            States Unaccompanied, Section 1.3.5).
determine whether the UAC has special         ‘‘emergency’’ and ‘‘influx.’’ Consistent           HHS is the primary regulator of
needs and place the UAC in the least          with the FSA, the proposed rule states          temporary influx care facilities and is
restrictive setting appropriate to the        that UACs should be placed in a                 responsible for their oversight,
UAC’s age and individual special needs.       licensed program as ‘‘expeditiously as          operations, physical plant conditions,
The proposed language also requires           possible.’’                                     and service provision. While states do
ORR, whenever possible, to place a UAC           HHS proposed a written plan                  not license or monitor influx care
with disabilities in licensed programs        describing the reasonable efforts it will       facilities, they operate in accordance
where children without special needs          take to place all UACs as expeditiously         with applicable provisions of the FSA,
are placed but that can provide the           as possible into a licensed shelter when        HSA, TVPRA, interim Final Rule on
services and treatment needed to              there is an influx or emergency                 Standards to Prevent, Detect, and
accommodate such special needs. UACs          consistent with proposed § 410.209.             Respond to Sexual Abuse and Sexual
are placed in more restrictive settings,         Comment. HHS received several                Harassment Involving Unaccompanied
such as a RTC, only if the facility is the    comments on the use of influx facilities        Alien Children, and ORR policy and
least restrictive placement available that    when there are not enough beds at               procedures, and contract requirements.
meets the needs of the UAC as required        licensed facilities during an emergency            HHS monitors temporary influx care
by the TVPRA. See 8 U.S.C.                    or influx. Many individuals wrote that          facilities through assigned Project
1232(c)(2)(A). Moreover, consistent with      UACs should not be detained in                  Officers, Federal Field Specialists,
the July 30, 2018 Order in Flores v.          unlicensed or non-state licensed ‘‘tent         Program Monitors, and an Abuse
Sessions, § 410.203 states that               cities,’’ but instead should be treated         Review Team, and all have the authority
‘‘placement in a secure RTC may not           with respect and dignity.                       to issue corrective actions if needed to
occur unless a licensed psychologist or          Commenters were concerned with               ensure the safety and wellbeing of all
psychiatrist determines that the UAC          ORR’s use of unlicensed soft-sided              children in HHS’ care.
poses a risk of harm to self or others.’’     structures to house UACs during an                 HHS choses locations for temporary
   All UACs in ORR custody are                influx, referring to them as ‘‘tent cities.’’   influx care facilities based on a number
provided access to educational services       Commenters were concerned about the             of factors relevant to child welfare,
while in care. Under § 410.402, all           location of the Tornillo Influx Care            which included size, types of housing
licensed programs must identify a             Facility, especially the distance from El       structures, and time considerations.
UAC’s special needs, including any            Paso, available services, and                   HHS assesses possible influx sites for
specific problems that appear to require      accommodations. Another commenter               suitability to temporarily house UACs.


                                                                                                                        AR273
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 282 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                            44463

HHS also seeks to limit the use of soft-     relationship with the UAC. The list of         and procedures that interpret ORR’s
sided temporary influx structures except     approved sponsors follows the order of         authorities and require that the
as a last resort to prevent UACs from        preference set out in the FSA.                 decision-making process and release
lengthy stays in U.S. Border Patrol             Comment. A few commenters                   recommendations be made in a timely
stations or to address any other             disagreed with HHS’ proposed language          manner.
emergent issues that could cause a           under § 410.301, which they believed
                                             afforded ORR broad authority to deny              Comment. A commenter who is a
temporary inability to use one of our
                                             family reunification and raises serious        former director of ORR stated that
regular shelters.
   HHS strives to provide a quality of       due process concerns. For instance, the        during his tenure at ORR, the agency
care at temporary influx care facilities     commenters pointed out that § 410.301          interpreted (and implemented) the
that is parallel to our state-licensed       permits ORR to deny reunification on           TVPRA mandate of placing UACs in the
programs. Children in these facilities       the basis that the child’s sponsor will        ‘‘least restrictive setting’’ to require that
can participate in recreational activities   not secure the child’s appearance before       children be released from congregate
and religious services appropriate to the    DHS or the Immigration Courts, which           care to parents, other family members,
child’s faith, and receive case              they believe improper. They also raised        or other responsible adults (‘‘sponsors’’)
management, on-site education, medical       concerns that the proposed rule does           as promptly as possible. The commenter
care, legal services, and counseling.        not establish any process by which the         further stated that sponsors’ requests for
   HHS’ goal is to place as many UACs        child is protected from an erroneous           reunification were denied only in
as possible into permanent state-            decision by being provided a notice of         narrow circumstances where reuniting a
licensed facilities or transitional foster   such a determination; presented with           child with the sponsor would not be in
care while their sponsorship suitability     evidence supporting ORR’s                      the child’s best interest. He also
determinations or immigration cases are      determination; or given an opportunity         objected to the Director-level review and
adjudicated (in the event there is no        to contest such a determination and to         approval policy of the current
sponsor available).                          present their own evidence in
                                                                                            Administration as needlessly delaying
                                             opposition to ORR’s determination.
Changes to the Final Rule                       Two commenters highlighted that the         the release of children from ORR
                                             process also lacks a delineated timeline       custody, putting children at risk of
   HHS is not making any changes in the                                                     considerable harm, and violating the
final rule to proposed § 410.209.            for decision-making or release. Multiple
                                             organizations argued that reuniting            TVPRA. The commenter said that in
45 CFR Part 410, Subpart C, Releasing        children with their families as quickly        circumstances where even short delays
an Unaccompanied Alien Child From            as possible is in the child’s best interest.   can have serious implications for child
ORR Custody                                  These organizations noted that it is in        well-being, the delays that necessarily
  This subpart covers the policies and       recognition of this interest that the FSA      accompany this new layer of review
procedures used to release, without          requires ORR to make ‘‘prompt and              pose a serious risk of harm. He also
unnecessary delay, a UAC from ORR            continuous efforts’’ towards family            asserted that the Director-level review
custody to an approved sponsor.              reunifications and to release children         for dangerousness of the entire category
                                             from immigration related custody               of children previously in staff-secure or
45 CFR 410.300—Release a UAC From            ‘‘without unnecessary delay.’’                 secure placements serves no
ORR Custody to an Approved Sponsor              Response. As stated above, the              conceivable purpose and was put into
Summary of Proposed Rule                     purpose of this rulemaking is to               place in a manner contrary to any
                                             implement the provisions of the FSA.           notion of responsible agency
  In the proposed rule, HHS described        ORR derived language on denying UAC
the policies and procedures used to                                                         administration and management.
                                             release verbatim from paragraph 14 of
release a UAC from ORR custody to an         the FSA, which in itself was intended             Response. HHS notes that the
approved sponsor.                            to address and fully settle Constitutional     language regarding denying release of a
  Comment. HHS did not receive any           concerns, including due process issues,        minor derives from paragraph 14 of the
comments on this section.                    on behalf of the full class of UACs in         FSA, and does not specify a regulatory
Changes to Final Rule                        INS legal custody, now HHS legal               requirement for a Director-level review.
                                             custody. The FSA did not include any           Likewise, ORR’s current release policy,
  HHS adopts the standard in the             provisions for the process urged by            see ORR Policy Guide, section 2.7, does
proposed rule.                               commenters. Similarly, the TVPRA—              not include such a mandate for Director-
45 CFR 410.301—Sponsors to Whom              which includes Congress’ detailed              level review. Additionally, ORR has an
ORR Releases an Unaccompanied Alien          protections for UACs in the legal              appeals process for when sponsorship is
Child                                        custody of HHS—did not include the             denied in ORR Policy Guide, section
                                             process for challenging reunification          2.7.7. This rule does not affect the
Summary of Proposed Rule                     urged by some commenters. ORR                  appeals process for denying
  In the NPRM, HHS proposed that it          nevertheless notes that the various            sponsorship.
would release a UAC to a sponsor             protections specified by commenters are
without unnecessary delay when ORR           addressed by ORR’s existing policies           Changes to Final Rule
determines that continued custody of         (see ORR Policy Guide, section 2.7).
the UAC is not required to either secure     Additionally, ORR notes that each case            While recognizing that ORR policy
the UAC’s timely appearance before           is unique and release decisions, by            includes some of the process urged by
DHS or the Immigration Courts or to          necessity, must be based on multiple           commenters, the purpose of this final
ensure the UAC’s safety or the safety of     factors, some of which are outside the         rule is to implement provisions of the
others. HHS also listed individuals (and     agency’s control (e.g., the time it takes      FSA. HHS accordingly is not deviating
entities) to whom ORR releases a UAC.        for a sponsor to complete a sponsor            from the language of the proposed rule.
HHS refers to the individuals and            application). ORR addresses timelines          The rule adopts the substantive terms of
entities in this list as ‘’’approved         for its decision-making process and            the corresponding release provisions of
sponsors,’’ regardless of their specific     release recommendations in policies            the FSA, paragraph 14.


                                                                                                                        AR274
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 283 of 655
44464          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

45 CFR 410.302—Sponsor Suitability           as well, while a sponsor may be a              release. It is not necessary to include the
Assessment Process Requirements              biological parent, the child arrived           policy on post-release services being in
Leading to Release of an                     unaccompanied, and may not have lived          place, discussed above, explicitly in the
Unaccompanied Alien Child From ORR           with the parent for much or a significant      regulation text, as the requirement for
Custody to a Sponsor                         portion of his or her childhood, so            release without ‘‘unnecessary delay’’ is
Summary of Proposed Rule                     background checks remain important for         already included in the substantive rule,
                                             safety reasons. Such background checks         and this process is an interpretation of
   In the proposed rule, HHS outlined        of all potential sponsors and household        that requirement. Current policies are
the process requirements leading to          members are consistent with various            set forth in the ORR Policy Guide
release of a UAC from ORR custody to         state child welfare provisions. For            available at https://www.acf.hhs.gov/
a sponsor (also referred to as a             example, all states require background         orr/resource/children- entering-the-
‘‘custodian’’). The FSA at paragraph 17      checks for prospective foster care and         united-states-unaccompanied at:
allows ORR the discretion to require a       adoptive parents, and kinship caregivers       Sections 2.4 through 2.7.
suitability assessment prior to release,     typically must meet most of these same            Comment. Some organizations
and the TVPRA provides that ORR may          requirements. See ‘‘Background Checks          disagreed with HHS’ proposed language
not release a UAC to a potential sponsor     for Prospective Foster, Adoptive, and          under § 410.302 because they thought it
unless ORR makes a determination that        Kinship Caregivers,’’ available at:            lacked accountability and oversight for
the proposed custodian is ‘‘capable of       https://www.childwelfare.gov/pubPDFs/          ORR and establishes discretionary
providing for the child’s physical and       background.pdf#page=2&view=Who                 factors ripe for discriminatory
mental well-being. Such determination        Aug. 4, 2018). As of the time of the           application. The commenters noted that
shall, at a minimum, include                 publication of the report, in 48 states, all   § 410.302(a) fails to establish any
verification of the custodian’s identity     adults residing in the home also were
and relationship to the child, if any, as                                                   timeline requirements or requirements
                                             subject to background checks. A                for prompt release. One commenter
well as an independent finding that the      criminal records check for adult
individual has not engaged in any                                                           noted that HHS lacked requirements to
                                             sponsors and other household members           make continuous efforts at release, and
activity that would indicate a potential     will check the individual’s name in
risk to the child.’’ 8 U.S.C.                                                               referenced agency practice as opposed
                                             State, local or Federal law enforcement        to statutory and Flores requirements.
1232(c)(3)(A). As such, the proposed         agencies’ records, including databases of
rule requires a background check,                                                              Response. HHS wishes to reiterate
                                             records for any history of criminal            that this final rule is intended to
including at least a verification of         convictions. Moreover, nearly all states
identity for potential sponsors in all                                                      implement the terms of the FSA (and
                                             require a check of national criminal           the TVPRA and HSA to the extent such
circumstances. In accordance with the        records. See also 42 U.S.C. 671(a)(20)
FSA, under the proposed rule,                                                               statutes directly affect FSA provisions).
                                             (providing that states receiving Federal
suitability assessments can include an                                                      It is not designed to address litigation
                                             funding for foster care and adoption
investigation of the living conditions in                                                   related to children separated from their
                                             assistance provide ‘‘procedures for
which the UAC would be placed; the                                                          parents. HHS disagrees with
                                             criminal records checks, including
standard of care he or she would                                                            commenters who indicated that the
                                             fingerprint-based checks of national
receive; interviews of household                                                            agency did not follow statutory or FSA
                                             crime information databases (as defined
members; a home visit if necessary; and,                                                    requirements; the language in § 410.302
                                             in section 534(e)(3)(A) 1 of title 28), for
follow-up visits after the child’s release                                                  is verbatim of language in paragraph 18
                                             any prospective foster or adoptive
from care. Furthermore, where the                                                           of the FSA that the licensed program
                                             parent before the foster or adoptive
TVPRA requires a home study, as                                                             ‘‘shall make and record the prompt and
                                             parent may be finally approved for
specified in 8 U.S.C. 1232(c)(3)(B), the                                                    continuous efforts on its part toward
                                             placement of a child.’’).
proposed regulations acknowledge such           In § 410.302(e), HHS ORR proposed a         family reunification and the release of
requirement. The FSA says that the           list of conditions and principles of           the minor.’’ Issues of timeline
proposed sponsor must agree to the           release. ORR also invited public               requirements are not included in the
conditions of release by signing a           comment on whether to set forth in the         FSA. With respect to separated children,
custodial affidavit (Form I–134) and         final rule ORR’s general policies              HHS notes that this rule is intended to
release agreement. However, the Form         concerning the following:                      implement the FSA, and it is beyond the
I–134 is a DHS form, and ORR does not           1. Requirements for home studies (see       scope of this rulemaking to incorporate
use this form. Therefore, the proposed       8 U.S.C. 1232(c)(3)(B) for statutory           any requirements stemming from
rule would have the sponsor sign an          requirements for a home study);                ongoing litigation. Such requirements
affirmation agreeing to abide by the            2. Denial of release to a prospective       govern how a Federal agency interacts
sponsor care agreement, which is the         sponsor, criteria for such denial, and         with, monitors, and oversees its grantees
agreement and accompanying form ORR          appeal; and                                    and contractors and are more
has used so that the sponsor                    3. Post-release services requirements.      appropriately discussed and defined in
acknowledges his or her                         Note: In accordance with the Flores v.      ORR policy while this rule focuses
responsibilities.                            Sessions July 30, 2018 court order, ORR        exclusively on codifying the FSA.
   Further, consistent with the FSA and      stated in the preamble that it will not           Comment. Organizations and
the TVPRA, ORR’s suitability                 have a blanket policy of requiring post        commenters raised concerns that
assessment includes biographic               release services to be scheduled prior to      § 410.302(b) may lead to discrimination
background checks (such as public            release—for those UACs who required a          on account of economic status due to
records checks and sex offender registry     home study—but will evaluate such              the lack of specificity in describing what
checks) of potential sponsors, including     situations on case-by-case basis, based        standard of care is satisfactory for
biological parents, and household            on the particularized needs of the UAC         reunification, and what living
members, as well as fingerprinting only      as well as the evaluation of the sponsor,      conditions would raise concerns. They
as is needed to ensure that release of a     and whether the suitability of the             argue that poverty alone should not
UAC to prospective sponsors is safe. Of      sponsor may depend upon having post            prevent a child’s release from
note is that, in many, if not most cases,    release services in place prior to any         government custody.


                                                                                                                       AR275
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 284 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                   44465

   Response. HHS disagrees with the          vulnerable.40 The agency is required to                  argued that the proposed rule fails to
commenter’s characterization of this         balance timely releases with ensuring                    justify why additional steps are
requirement. Paragraph 17 of the FSA         the safety of UACs, including that they                  necessary to assess sponsor suitability.
states specifically that the suitability     are not released to traffickers or others                To support the assertion that pre-MOA
assessment may include: ‘‘verification of    who would abuse or exploit them.                         suitability assessment policies were
identity and employment of the               Further, HHS notes section 224(a) of                     sufficient, the commenters referenced
individuals offering support.’’ ORR          DHS’s current fiscal year 2019                           three reports published by the
notes that the employment check is only      Appropriations Act 41 bars DHS, except                   Government Accountability Office
one factor among many in the suitability     in certain limited circumstances, from                   (dated 4/26/2018, 2/5/2016, and 7/14/
assessment to ensure that the potential      taking certain enforcement actions                       2015) recommending improvements to
placement is in the child’s best interest.   ‘‘against a sponsor, potential sponsor, or               HHS’ care of UACs and pointed out that
Poverty, alone, will not prevent a UAC’s     member of a household of a sponsor or                    none of the reports made
release, but the TVPRA prohibits HHS         potential sponsor of an unaccompanied                    recommendations calling for
from releasing a UAC unless it               alien child [‘UAC’] . . . based on                       enhancements to HHS’ sponsor
determines that a potential sponsor is       information shared by [HHS].’’ 42                        suitability assessments. One commenter
‘‘capable’’ of caring for the minor’s           ORR notifies sponsors following its                   also referenced a report written by the
‘‘physical and mental well-being.’’ Part     policies and procedures on the home                      Senate Permanent Subcommittee on
of such analysis requires determining        study process.                                           Investigations (dated 8/15/2018) that
the sponsor’s means to do so, which             Lastly, with regard to obtaining
                                                                                                      focused on procedures for distant
may include employment.                      information through the Central Index
                                                                                                      relatives or non-relatives but made no
   Comment. Many commenters believed         System, HHS notes that this system is
                                                                                                      recommendations for procedures for
that § 410.302(c) allows ORR to              actually maintained by the U.S.
                                             Citizenship and Immigration Service, an                  parental or close relative sponsors. The
unnecessarily and inappropriately
                                             agency within DHS.                                       commenters pointed out that neither the
require a further suitability assessment
                                                Comment. Commenters also referred                     TVPRA or the FSA require HHS to
and delay a child’s placement with a
                                             to the expanded suitability assessments,                 collect immigration status information
sponsor. Several organizations argued
                                             as described in § 410.302(c) and in the                  on sponsors or other adult members of
that information obtained by ORR
                                             Memorandum of Agreement (MOA)                            the household. They argued that the
during the suitability assessment of a
                                             between ORR, ICE, and CBP concerning                     expanded collection and sharing of
sponsor should not be shared with DHS
for immigration enforcement purposes.        information sharing (see ORR–ICE–CBP                     information about potential sponsors’
In addition, some organizations said         Memorandum of Agreement Security                         immigration status serves no legitimate
that sponsors should receive notice of       Regarding Consultation and Information                   purpose in that, per the ORR Policy
the additional requirements and an           Sharing in Unaccompanied Alien                           Guide, immigration status is not used to
opportunity to contest their necessity or    Children Matters (Apr. 13, 2018)), as                    disqualify a potential sponsor. They also
to satisfy concerns in an alternate          unnecessary, likely to deter potential                   mentioned that there are alternative
manner. One commenter suggested HHS          sponsors from coming forward, and                        methods to obtain immigration status
could get the information it needs           violative of DHS’s own privacy policy                    information that does not involve ICE,
through its own Central Index System or      and the privacy rights of potential                      such as USCIS’s Central Index System
the Executive Office for Immigration         sponsors. One commenter stated that                      or the Executive Office for Immigration
Review Hotline, which provides               HHS and DHS have never convincingly                      Review Hotline. The commenters
immigration hearing information. The         articulated why immigration status                       posited that the practice of using
commenter argued that the procedures         determinations merit the privacy risk to                 information collected under the MOA
in the proposed rule are contrary to         parents and relatives. Several                           for immigration enforcement purposes
children’s best interests, which the law     commenters believed that HHS’ pre-                       deters and/or delays family
requires HHS to prioritize.                  MOA suitability assessments were                         reunification because potential
   Response. The FSA does not include        sufficiently robust without expanding                    sponsors, many of whom are in the
provisions for sponsors contesting the       data collection and exchange and                         United States without legal immigration
necessity of additional conditions.                                                                   status, fear coming forward to sponsor
Instead, paragraph 17 of the FSA               40 See https://www.childwelfare.gov/topics/            children. The commenters also
provides the discretion for the agency to    outofhome/foster-care/fam-foster/foster-care-home-       theorized that individuals who are
                                             studies/#sl?examples for discussion of home
conduct a suitability assessment prior to    studies in foster care. The interstate compact on the
                                                                                                      lawfully present, including U.S.
release. Such suitability assessment may     placement of children (ICPC) state pages also allows     citizens, may also be deterred from
include interviews of household              a comparison of individual states with respect to        sponsoring UAC in order to avoid
members and may require home visits.         requirements for foster care. The Texas state page       interacting with ICE or exposing others
                                             shows that the state requires a home study even
In addition, ORR adheres to the TVPRA,       when a relative will be caring for a foster child.
                                                                                                      living with or near them who lack legal
which states that, ‘‘[b]efore placing the    http://icpcstatepages org/texas/relativestudies/. The    immigration status to potential
child with an individual, the Secretary      page for California shows that relative caregivers       immigration enforcement. One
                                             must be licensed, must receive a home study, must        commenter highlighted that further
of Health and Human Services shall           receive a criminal records check, must receive a
determine whether a home study is first      child abuse and neglect check, and that the wait         complications can arise when a
necessary.’’ 8 U.S.C. 1232(c)(3)(B). ORR     time is ‘‘3–6 Months’’ for ‘‘Complete applications       household member refuses to undergo a
policies similarly allow the Office to use   for licensure and/or approval that do not have           background check. The commenter
                                             complications,’’ and that ‘‘This process may take        explained that sponsors may be forced
its discretion to provide home studies       longer based on delays resulting from criminal
when it is in the best interest of the       background checks, exceptions and waivers, and           to choose between leaving their home
child, see ORR Policy Guide, section         need for corrections to foster family homes.’’ http://   and leaving their child or loved one in
2.4. Home studies—a common practice          icpcstatepages.org/california/relativestudies/.          Federal custody. The commenters
                                               41 Consolidated Appropriations Act 2019, Public
in State foster care systems—ensure that                                                              suggested that HHS restrict access and
                                             Law 116–6, section 224, 133 Stat. 13.
a home is investigated, especially in          42 CONSOLIDATED APPROPRIATIONS ACT,
                                                                                                      use of data only to the vetting of
cases where there is concern about the       2019, Public Law 116–6, February 15, 2019, 133           potential sponsors. The commenters
sponsor, or the UAC is especially            Stat 13.                                                 stated repurposing the data will


                                                                                                                               AR276
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 285 of 655
44466          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

contribute to the fear that interacting      assessments had on its mission of safe         proposed sponsor, ORR does use the
with any government agency will bring        and timely release of UACs. This               proposed sponsor’s immigration status
about an enforcement action.                 included evaluation of whether the             to determine whether a sponsor care
   Response. Consistent with the FSA         expanded biometric background checks,          plan is necessary in the event the
and TVPRA, the proposed rule would           as described in the ORR–ICE–CBP                sponsor is required to leave the United
codify the FSA standard to release           Information Sharing Memorandum of              States.
UACs to sponsors promptly and without        Agreement (Apr. 2018), yielded new               Additionally, HHS notes section
unnecessary delay. HHS disagrees with        information that enabled ORR to                224(a) of DHS’s fiscal year 2019
the commenters’ assertion that               identify child welfare risks that the          appropriations bars DHS from taking
additional information, such as              office would not have found under the          certain enforcement actions ‘‘against a
information about a sponsor’s                prior policy, as well as whether a             sponsor, potential sponsor, or member
immigration status, or fingerprinting in     correlation existed between the                of a household of a sponsor or potential
certain cases, is unnecessary. The           expanded biometric background checks           sponsor of an unaccompanied alien
TVPRA requires HHS to conduct a              and UAC length of care in ORR custody          child [‘UAC’] . . . based on information
suitability assessment and is clear that     (‘‘length of care’’ refers to the total time   shared by’’ HHS. Per the June 10, 2019
the standards it requires (verification of   that a UAC is under ORR care and               Operational Directive, case managers
the custodian’s identity and relationship    custody; whereas ‘‘length of stay’’ refers     working with ORR grantee care
to the child, if any, as well as a           to a UAC’s placement at one specific           providers are to share this information
determination that a proposed sponsor        care provider facility and does not            with persons subject to fingerprint
is ‘‘capable of providing for the child’s    account for time a UAC may have been           background checks.
physical and mental well-being,’’            placed at another care provider facility).       Comment. Another commenter urged
including an ‘‘independent finding that      ORR then issued a series of four               HHS to resist cooperating with DHS
the individual has not engaged in any        operational directives (one in December        enforcement activities relating to
activity that would indicate a potential     2018, one in March 2019, and two in            sponsors, citing several immigration
risk to the child’’) are the minimum         June 2019) that modified the suitability       related contexts in which access to data
standards required. The TVPRA also           assessment process to achieve an               has been limited to further a greater
sets forth a general principle that HHS      appropriate balance between safety and         societal need. This commenter shared
‘‘establish policies and programs to         timeliness under the operating                 that numerous police departments resist
ensure that unaccompanied alien              conditions faced by ORR.                       working with or sharing information
children in the United States are               Under the operational directives, ORR       with immigration enforcement entities
protected from traffickers and other         completes individualized suitability           because doing so has demonstrably
persons seeking to victimize or              assessments of sponsors without                limited their ability to respond to crime;
otherwise engage such children in            obtaining fingerprints from all                that individuals who applied for
criminal, harmful, or exploitative           household members, or all parent/legal         Deferred Action for Childhood Arrivals
activity.’’ 8 U.S.C. 1232(c)(1).             guardian or close relative sponsors in         (DACA) were promised that the data in
   In order to carry out the Department’s    appropriate cases. ORR also permits            their DACA applications would not be
mission to ensure safe release of UAC to     under certain circumstances the release        proactively shared with ICE for
their sponsors, while protecting             of children to other relatives who were        enforcement purpose; and that there are
vulnerable children from traffickers or      their primary caregivers prior to              also restrictions on what data the
others seeking to victimize or exploit       receiving the results of a fingerprinting      Internal Revenue Service (IRS) can share
them, ORR must be able to fingerprint        background check. Further, ORR no              with DHS, despite mounting pressure to
or apply suitability assessments as          longer requires verification of                enable DHS to use IRS data for
appropriate. The rule does not require       immigration status information before          enforcement purposes. Similarly,
fingerprinting or immigration status         releasing UAC to sponsors, or mandates         another commenter proposed that HHS
checks for all cases; ORR uses the           Child Abuse and Neglect (CA/N) checks          require information that relates to
information from background check            unless there is a specific and substantial     sponsors’ and household members’
results to make release decisions in the     child welfare concern.                         criminal status and immigration status
child’s best interest. ORR also engages         Congress has prohibited HHS from            be sealed upon the conclusion of a
in information sharing with other            using funds provided in the Emergency          suitability assessment.
Federal agencies to ensure that children     Supplemental Appropriations for                  Response. The MOA and information
are protected from smugglers,                Humanitarian Assistance and Security           sharing with other agencies is not the
traffickers, or others who might seek to     at the Southern Border Act, 2019 (Pub.         subject of the FSA and the rules
victimize or otherwise engage the child      L. 116–26) or previously appropriated          implementing such Agreement. In
in criminal, harmful or exploitative         funding to reverse the procedures of the       addition, HHS does not control how
activity, as required by the TVPRA, 8        first three operational directives, unless     another Federal agency may use
U.S.C. 1232(c)(1). HHS acknowledges          the Secretary determines that a change         information HHS shares in order for
that some requirements of suitability        is necessary to protect an                     HHS to carry out its FSA and/or TVPRA
assessments and information sharing are      unaccompanied alien child from being           requirements. However, HHS notes that
factors that may contribute to a longer      placed in danger. Further the Secretary        section 224(a) of DHS’s fiscal year 2019
reunification process in some cases,         is required to submit the justification for    appropriations bars DHS from taking
however, HHS must balance its mandate        the change in writing to the HHS/Office        certain enforcement actions ‘‘against a
to promptly release the child with its       of Inspector General and to Congress           sponsor, potential sponsor, or member
equally important mandate of ensuring        prior to implementation of the proposed        of a household of a sponsor or potential
that the child be released into a safe       change. See section 403 of Public Law          sponsor of an unaccompanied alien
environment.                                 116–26.                                        child [‘UAC’] . . . based on information
   HHS continuously evaluates its UAC           HHS disagrees with the commenters’          shared by [HHS].’’
Program and operations. As part of this      assertion that immigration status checks         Comment. One organization asserted
ongoing review process, ORR evaluated        are unnecessary. While ORR does not            that HHS would be violating the Fair
the effect expanded suitability              use immigration status to disqualify a         Information Practice Principles (FIPP)


                                                                                                                      AR277
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 286 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                       44467

and the privacy rights of potential          responses regarding including                 Comment. A commenter said that the
sponsors by using information from           additional process or timelines that        United States government should utilize
background checks to deport sponsors         were not outlined or included in the        international rights-based standards for
and other relatives. The commenters          FSA. Regarding the various denial           the care and treatment of children, who
cited an April 27, 2017, memorandum          procedures specified by commenters,         need special protections given their
issued by DHS in which DHS extended          the safety of UACs and others is            vulnerability.
FIPPs protections to all persons             paramount when deciding whether to            Response. HHS notes that the
regardless of citizenship or legal status;   approve or deny release to a sponsor,       proposed rule does not replace the
the commenters stated that HHS is            and the sponsor denial procedures           requirements ORR has for licensed
aiding DHS in violating the spirit of two    which ORR implements appear in              programs to provide a high-quality
of the FIPPs principles: Individual          section 2.7 of the ORR Policy Guide.        standard of care as outlined in ORR’s
participation and use limitation.            ORR notes that is not possible to have      Policy Guide. Rather, the rule adopts the
   The commenters believe that               specific timeframes for release because     FSA’s minimum standards for licensed
meaningful consent is impossible here        each case is unique, and decisions are      programs, found at Exhibit 1. Please see
because HHS presents parents with a          based on multiple factors. However,         the introduction to the ORR Policy
Hobson’s choice: Either consent to the       ORR will address timelines for decision-    Guide and section 3.3 of the ORR Policy
release of your personal information to      making or release in policies and           Guide for more information about ORR’s
DHS and face possible deportation, or        procedures interpreting the regulations     special protections for vulnerable
allow your child to languish in Federal      with the understanding that all             children.
custody until he or she turns 18 and is      decisions be made in a timely manner.
transferred into ICE custody.                                                            Changes to the Final Rule
                                             Historically, ORR utilizes a sponsor care
   Response. HHS disagrees that any          agreement, in which the sponsor signs          HHS is not making any changes in the
information it shares with DHS would         and affirms responsibility to provide for   final rule to § 410.400.
violate FIPPs. Once again, HHS does not      the physical and mental well-being of
share information with DHS for law                                                       45 CFR 410.401—Applicability of This
                                             the minor, and the proposed rule will       Subpart
enforcement purposes and notes that          not affect this agreement. To ensure a
section 224(a) of DHS’s fiscal year 2019     sponsor’s home is safe and appropriate      Summary of Proposed Rule
appropriations bars DHS from taking          for a UAC, ORR has policies and                This subpart applies to all ORR
certain enforcement actions ‘‘against a      procedures in place to conduct a home       licensed facilities providing care in
sponsor, potential sponsor, or member        study (see Section 2.4.2 of the ORR         shelters, staff secure facilities,
of a household of a sponsor or potential     Policy Guide) and to provide post
sponsor of an unaccompanied alien                                                        residential treatment centers, or foster
                                             release services (see Section 6.2 of the    care and group homes.
child [‘UAC’] . . . based on information
                                             ORR Policy Guide). ORR also has an             Comment. Some commenters cited
shared by [HHS].’’ Additionally, HHS’
                                             appeal process for denying sponsorship      research indicating that the best practice
March and June 10, 2019 Operational
                                             (see section 2.7.7 of the ORR Policy        is to place immigrant youth in foster
Directives, specifically exempts the vast
                                             Guide). The rule does not impact the        family placements and not large
majority of parent (and legal guardian)
                                             requirements regarding home studies,        detention or shelter settings. A different
and close relative sponsors from
                                             post release services, and denial of        commenter suggested that children be
fingerprint background check
                                             release to sponsors in ORR’s policies       placed in orphanages until they reached
requirements.
   Comment. The commenters pointed           and procedures, nor the aggregated data     a certain age.
out that § 410.302(f) of the proposed        reported by ORR in annual reports.             Response. ORR has foster care
rule permits ORR to deny reunification       Changes to Final Rule                       programs for some immigrant youth,
on the basis that the child’s sponsor will                                               and the proposed rule does not impact
not secure the child’s appearance before        The rule adopts the substantive terms    minimum standards for those programs.
DHS or the immigration courts; does not      of the corresponding release and            See Exhibit 1 of the FSA; see also ORR
establish any process by which the child     suitability provisions of the FSA,          Guide, Sections 1.4.4 and 3.6. ORR does
may be protected from an erroneous           paragraphs 14 and 17. However, in           not place children in orphanages;
decision; or be provided notice of such      response to commenters’ concerns, HHS       orphanages in the U.S. have been
a determination or the evidence used to      clarifies that the licensed program         replaced by foster care systems.
make it.                                     providing care for a UAC shall make         Changes to the Final Rule
   One organization proposed expanding       continual efforts at family reunification
the use of affidavits to require sponsors    as long as the UAC is in the care of the       HHS is not making any changes in the
of children to submit sworn statements       licensed program.                           final rule to § 410.401.
attesting that their homes are safe for      45 CFR Part 410, Subpart D, Licensed        45 CFR 410.402—Minimum Standards
children. Additionally, the commenter        Programs                                    Applicable to Licensed Programs
proposed that HHS create an appeals
process for denying sponsorship and          45 CFR 410.400—Purpose of This              Summary of Proposed Rule
produce aggregated annual reports on         Subpart                                       In this subpart, ORR described the
sponsors it denies. Another commenter        Summary of Proposed Rule                    specific minimum standards of care
urged HHS to put requirements                                                            each licensed program must follow.
regarding home studies, denial of              In this subpart, HHS described the          Section 410.402 reflected the
release to sponsors, and post release        standards that licensed programs must       minimum standards of care listed in
services in the policy and procedure         meet in keeping with the FSA,               Exhibit 1 of the FSA, which are
guide, not the final rule.                   including the general principles of the     consistent with the Flores v. Sessions
   Response. HHS notes that the              settlement agreement of treating all        Court order of July 30, 2018, as they
language regarding denying release of a      minors in custody with dignity, respect,    require that licensed programs comply
minor derives from paragraph 14 of the       and special concern for their particular    with applicable state child welfare laws
FSA. HHS refers readers to earlier           vulnerability.                              and regulations and that UACs be


                                                                                                                     AR278
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 287 of 655
44468          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

permitted to ‘‘talk privately on the         planning, and living arrangements (see        education assessments and education
phone, as permitted by the house rules       ORR Policy Guide, Section 3).                 services. See ORR Guide, sections 3.3
and regulations.’’ ORR expected                 Comment. Several commenters wrote          and 3.3.5. The proposed rule will not
licensed programs to easily meet those       about allegations of abuse taking place       affect assessments and services.
minimum standards and, in addition, to       in detention facilities. They also               Comment. One medical faculty group
strive to provide additional care and        mentioned allegations of abuse                recommended that HHS strive to reduce
services to the UACs in their care.          occurring within ORR custody such as          trauma among families by adopting
   Comment. Many commenters stated           in Southwest Key facilities in Arizona.       Substance Abuse and Mental Health
that holding children in facilities that     Commenters also submitted an article          Services Administration (SAMHSA)
are not licensed by state child welfare      from Reveal (Aura Bogado, Patrick             guidelines for a trauma-informed
agencies is inhumane and dangerous.          Michels, Vanessa Swales, and Edgar            approach, which include: (1) Safety; (2)
Several commenters suggested that the        Walters, published June 20, 2018) that        trustworthiness and transparency; (3)
proposed rule is vague and would harm        detailed several allegations of abuse at      peer support; (4) collaboration and
children by overturning longstanding         shelters serving children in ORR              mutuality; (5) empowerment, voice and
conditions that the government               custody, including abuse allegations at       choice; and (6) sensitivity to cultural,
previously agreed to and which have          Shiloh Treatment Center in Texas.             historical, and gender issues. The
effectively protected children.              These commenters expressed their              commenters believe that the proposed
   Response. The rule adopts the FSA’s       concern that the new rule would allow         changes to current regulations violate
provisions regarding placement of UACs       for longer periods of detention, which        standards of trustworthiness,
in state-licensed programs. Each             would raise the risk of abuse.                transparency, collaboration, and
licensed program must meet the                  Response. HHS takes any and all            empowerment, and they and they urge
minimum standards outlined by the            allegations of abuse of UACs seriously.       that the current FSA standards be
FSA, which will effectively protect          The proposed rule will not change             retained.
                                             ORR’s standards of care or reporting             Response. HHS notes that it provides
children.
                                             requirements. See IFR; ORR Guide,
   Comment. One commenter urged HHS                                                        care for UACs, not adults. The proposed
                                             sections 3, 4, and 5.
and DHS to protect the FSA, stating that                                                   rule does not impact ORR’s policies and
                                                Comment. Commenters wrote that
knowingly exposing migrant children to       many of the migrants who arrive in the        procedures for ORR services to UACs, as
prison like conditions, while                United States have experienced trauma         outlined. The proposed rule keeps the
simultaneously removing existing             and thus, it is important for facilities to   FSA minimum standards for licensed
mechanisms for court monitoring and          provide trauma-informed care to               facilities. For responses regarding DHS
independent oversight, would be a            migrants to help them heal and achieve        FRCs, refer to Section 8 ‘‘Detention of
deliberate violation of their human          self-sufficiency.                             Families.’’
rights.                                         Response. The proposed rule does not          Comment. Several commenters argued
   Response. ORR’s standards for             affect ORR’s mental health services for       that HHS omitted certain minimum
licensed care provider programs are          UACs. It adopts the FSA’s requirement         standards. For instance, one
adopted from the FSA. For the UAC            that licensed programs provide                organization found the minimum
program, all licensed facilities must        appropriate mental health interventions       standards at section 410.402 did not
meet the minimum standards set forth         when necessary and weekly individual          provide sufficient safeguards for
in Exhibit 1 of the FSA.                     counseling sessions by trained social         children’s health and safety, while
   Comment. Commenters noted that            services staff. Individual counseling         another contended that HHS does not
even under the current requirements          sessions address crisis-related needs,        address the educational service
around licensing, conditions could           including trauma. See also ORR Guide,         requirement. Another interest group
result in trauma. Commenters contend         section 3.3 for more information on           commented that the minimum
that children’s rooms are cramped and        counseling services for UAC.                  standards do not address basic services
subject to uncomfortable temperatures           Comment. Several commenters argued         such as the provision of food, water, and
and they cannot access medical               that education and special needs plans        medical care.
attention right away. Commenters stated      are vague and that educational                   Response. HHS notes that the
that unlike licensed shelter placements,     assessment needs to be defined. In            proposed rule keeps the FSA standards
many of ORR’s more restrictive settings      addition, they contended that the             for licensed facilities, including the
closely resemble prison. Children may        proposed rule needs to be more specific       provision of food, water, and medical
be under constant surveillance, required     regarding how children’s specific             care. The proposed rule does not impact
to wear facility uniforms, and have little   education needs will be met. One              the safeguards for child health and
control.                                     commenter noted that few children, if         safety. See ORR Guide, sections 3.3 and
   Response. In § 410.402 of the             any, are screened for disability-related      3.4. ORR’s policies and procedures also
proposed rule, HHS outlined all the          issues upon transfer from ICE to ORR          address the education service
minimum standards applicable to              custody. Another commenter advocated          requirement. See ORR Guide, section
licensed care provider programs for          that ORR should take into account the         3.3.5. The proposed rule does not
children in ORR’s care, and included         special needs of children, as is required     impact ORR’s education services.
requirements to comply with child            under the Individuals with Disabilities          Comment. An organization
welfare laws and regulations and all         Education Act (34 U.S.C. 1400 et seq.)        representing multiple welfare agencies
State and local building, fire, health,      and 34 CFR 300.7.                             recommended that HHS include trauma
and safety codes. These minimum                 Response. The provision adopts the         screenings and developmental learning;
standards were adopted directly from         standards of Exhibit 1, including a           that outdoor activity time frames be
Exhibit 1 of the FSA. Further, the           requirement for licensed programs to          expanded; that clinical services be
proposed rule is consistent with and         deliver services in a manner sensitive to     trauma-informed; that celebration of
does not abrogate ORR’s policies and         the complex needs of each individual          cultural and religious celebrations be
procedures for UAC services, including       UAC. HHS takes into account the               included; and that internet access for
items provided to each UAC, safety           special needs of children, through            correspondence be required.


                                                                                                                    AR279
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 288 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44469

   Response. HHS will address specific         Response. HHS notes that the                 Response. The proposed rule did not
changes to UAC services through its         proposed rule adopts FSA standards for       impact medical services or mental
policies and procedures.                    licensed facilities. It requires licensed    health services for UAC, which are
   Comment. Another organization            facilities to comply with all applicable     culturally- and linguistically-
found that service provisions in the        state child welfare laws and regulations.    appropriate as required by the FSA. See
proposed rule did not address the needs     The proposed rule also did not change        also ORR Guide, sections 3.4 and 3.3.
of victims of violence and sexual abuse,    ORR’s services for UAC, which                The proposed rule does not impact
victims who are most likely going to be     prioritize safety, development, and well-    ORR’s mental health screening tools.
women and children.                         being of children. ORR’s services for           Comment. One organization objected
   Response. Because it adopted the         UAC are outlined in section 3.3 of the       that the proposed rule did not include
provisions of Exhibit 1 of the FSA, the     ORR Policy Guide. The proposed               provisions for ensuring availability of
proposed rule did not change ORR’s          minimum standards for licensed               licensed programs in geographic areas
mental health services for UAC in care,     facilities do not change ORR’s policies      where children are apprehended.
including weekly individual counseling      for UACs to have a minimum of two               Response. The proposed rule did not
sessions by trained social work staff.      phone calls per week with their family,      impact the location of ORR licensed
Individual counseling sessions address      and access to community outings.             programs, nor the cultural and linguistic
any crisis-related needs, including         Please see section 3.3 of the ORR Policy     requirements for UAC services in ORR
sexual abuse and violence. See ORR          Guide for more details.                      care.
Policy Guide, section 3.3.                     Comment. A commenter advocated               Comment. One commenter is
   Comment. One commenter contended         hiring of Spanish speaking counselors to     concerned that the proposed rule will
that ‘‘the proposed rules are, at worst,    hear asylum claims and provide               put LGBTQ youth in more restrictive
expressly prohibited by the FSA and, at     education on birth control.                  settings, increasing their vulnerability to
best, incompatible with the letter and         Response. HHS notes that it is not an     abuse. Other commenters noted that due
spirit of the agreement.’’ It also argued   immigration enforcement or                   to negative stereotypes about LGBTQ
that the proposed new layer of Federal      adjudication agency, and does not hear       people as being more likely to engage in
rules was duplicative of State law          asylum claims. The proposed rule did         coercive sexual activity, LGBTQ youth
requirements already in place.              not impact HHS’ services for UACs, and       are more likely than their straight and
   Response. HHS disagrees that the rule    it adopts the FSA’s requirement to           cisgender counterparts to face criminal
is prohibited by or incompatible with       deliver services in a manner sensitive to    consequences for consensual sexual
the FSA. In fact, the proposed rule         UACs’ cultures and native languages.         activity. Commenters also asserted that,
adopts the FSA’s minimum standards          The proposed rule did not impact ORR’s       in the juvenile justice system, LGBTQ
for ORR licensed facilities. HHS            UAC family planning services. See ORR        youth are sometimes even classified as
recognizes that the proposed rule may       Guide, section 3.3.                          sexual offenders at intake.
be duplicative of State licensing              Comment. A commenter suggested               Response. HHS recognizes that
requirements in some respects, and any      that ICE and ORR consider issuing            LGBTQ youth may have unique needs
duplication issues will be addressed in     guidance to contractors, non-profits and     and concerns, which its care providers
ORR policies and procedures.                faith-based organizations that are tasked    must provide for, under both the FSA
   Comment. Several commenters              with assisting the Federal Government        and the proposed rule. In addition, the
asserted that UACs are housed in            in the care or education of immigrant        IFR requires staff training and efforts to
prison-like conditions, sleeping on         youth.                                       protect LGBTQ youth from abuse.
cement floors, using open toilets, and         Response. HHS notes that ORR              Further, the proposed rule is consistent
suffering from exposure to extreme cold     already issues guidance in the form of       with and does not abrogate existing ORR
and insufficient food and water.            policies and procedures to the grantees      policies to protect and care for LGBTQ
   Response. HHS believes these public      it funds to support the provision of care    youth. See ORR Guide, section 3.5. The
comments specifically refer to              and custody to UACs in its custody. The      proposed minimum standards for
allegations about CBP facilities (see       minimum standards ORR communicates           licensed facilities do not impact the
§ 236.3(g)). HHS provides living            are based on the FSA’s minimum               quality of care for these vulnerable
standards meeting the minimum               standards, which the proposed rule has       youth.
standards of the FSA. The proposed          adopted. As a result, the proposed rule         Comment. One commenter claimed
rule, as well as ORR policies and           did not impact ORR’s guidance to             that the proposed rule is immoral as
procedures, address food and water for      contractors, non-profits, and faith-based    well as illegal under international law.
UACs in care.                               organizations regarding services for         The commenter cited to a portion of
   Comment. Many commenters and             UAC. For more information on ORR’s           Article 12 of the Universal Declaration
organizations argued the rule removes       guidance for UAC services, please see        of Human Rights which states: ‘‘No one
child protections set in both U.S. child    section 3.3 of the ORR Policy Guide.         shall be subjected to arbitrary
welfare standards and the FSA,                 Comment. One commenter said that          interference with his privacy, family,
undermining the safety, development,        children, whether unaccompanied or           home, or correspondence, nor to attacks
and well-being of children. The             accompanied, should receive timely,          upon his honor or reputation. Everyone
commenter argued that the procedures        comprehensive medical care that is           has the right to the protection of the law
that the proposed rule would codify are     culturally and linguistically-sensitive by   against such interference or attacks.’’
contrary to children’s best interests,      medical providers trained to care for           Response. HHS notes that the
which the law requires HHS to               children. The commenter said that            proposed rule adopts the FSA’s
prioritize.                                 trauma-informed mental health                minimum standards for licensed
   One commenter stated harms may           screening should be conducted once a         programs, which explicitly include a
surface or be aggravated when               child is in the custody of US officials      UAC’s reasonable right to privacy.
unaccompanied minors are placed in          via a validated mental health screening      Because the rule adopts the FSA’s
confined, institutional settings and are    tool, with periodic re-screening,            standards, this provision does not
separated from family members and           additional evaluation, and care available    impact the privacy standards set forth
other community affiliations.               for children and their parents.              by the FSA for licensed facilities.


                                                                                                                    AR280
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 289 of 655
44470              Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

   Comment. One organization                            attorney, children are five times more           kids in un-air conditioned rooms in hot
recommended the government                              likely to be deported.46                         weather; and improper medical care. In
immediately provide minors and UACs                        Response. HHS notes that the                  the past five years, the commenter
who are taken back into custody with an                 proposed rule does not change ORR’s              stated, police have responded to at least
opportunity to contact family members                   policies for UAC in licensed facilities to       125 calls reporting sex abuse offenses at
as well as their attorneys.                             have access to legal service providers.          shelters in Texas that primarily serve
   Response. As stated in both the FSA                  The proposed rule for minimum                    immigrant children, though
and the proposed rule, all UACs are                     standards in licensed facilities states          psychologists have said that such
provided the opportunity to talk                        UAC in licensed facilities receive ‘‘Legal       records likely undercount the problems
privately on the phone subject to house                 services information regarding the               because many immigrant children do
rules. The proposed minimum                             availability of free legal assistance, the       not report abuse for fear of affecting
standards for licensed facilities do not                right to be represented by counsel at no         their immigration cases.
change ORR’s policies for UAC to have                   expense to the government, the right to             Commenters also cited an
a minimum of two phone calls per week                   a removal hearing before an immigration          investigative report claiming that the
with their families, and unrestricted                   judge, the right to apply for asylum or          Federal Government continues to place
access to preprogrammed phone to                        to request voluntary departure in lieu of        migrant children in for-profit residential
contact legal service providers. Please                 removal.’’                                       facilities where allegations of abuse
see section 3.3 and 4.10.1 of the ORR                      Comment. Another commenter                    have been raised and where the
Policy Guide for more details.                          supported locating children in facilities        facilities have been cited for serious
   Comment. One commenter noted that                    near relatives slated to receive custody,        deficiencies. Allegations include failure
in a study of immigration court cases                   and streamlining the custody process.            to treat children’s sickness and injuries;
                                                           Response. The proposed rule does not          staff drunkenness; sexual assault; failure
involving unaccompanied minors over a
                                                        impact the location of ORR licensed              to check employees’ backgrounds;
two year period, the presence of an
                                                        programs, nor the procedures to approve          failure to provide appropriate clothing
attorney proved crucial to the fate of the
                                                        release to appropriate sponsors.                 for children; drugging; and deaths from
children in those cases. In nearly three
quarters of the cases (73 percent) where                Changes to the Final Rule                        restraint. According to the commenters,
the child was represented, the court                                                                     few companies lose grants from DHS
                                                           HHS is not making any changes in the          and HHS based on such allegations.
allowed the child to remain in the                      final rule to § 410.402.                            Response. HHS takes all and any
United States. The child was ordered
                                                        45 CFR 410.403—Ensuring That                     allegations of abuse of UAC seriously.
removed in only 12 percent of these
                                                        Licensed Programs are Providing                  The proposed rule did not change ORR’s
cases while the remaining 15 percent
                                                        Services as Required by These                    standards of care of UAC and reporting
filed a voluntary departure order. Where
                                                        Regulations                                      requirements, as outlined in sections 3,
the child appeared in immigration court
                                                                                                         4, and 5 of the ORR Policy Guide. As
alone without legal representation, only                  In this subpart, HHS describes how             under the FSA, licensed programs
15 percent were allowed to remain in                    ORR will ensure licensed programs are            operating under the proposed rule are
the country. The rest of the                            providing the services required under            subject to state licensing standards,
unrepresented minor children in                         § 410.402. As stated in this section, to         monitoring, and investigations. In
immigration court were ordered                          ensure that licensed programs                    addition, the proposed rule would not
deported, 80 percent through the entry                  continually meet the minimum                     impact ORR’s monitoring of licensed
of a removal order, and 5 percent with                  standards and are consistent in their            facilities for compliance with ORR
a voluntary departure order.                            provision of services, ORR monitors              policies and procedures, which occurs
   Several commenters cited government                  compliance with these rules. The FSA             in addition to state monitoring. Please
statistics 43 44 that show that between                 does not contain standards for how               see section 5.5 of the ORR Policy Guide
1997–2017, border arrests decreased                     often monitoring shall occur, and this           for more information on ORR
from 1,412,953 to 310,531, while the                    regulation does not propose to do so. At         monitoring of licensed facilities.
number of border agents increased from                  present, ORR provides further                       Comment. One commenter advocated
6,895 to 19,437. For unaccompanied                      information on such monitoring in                HHS and other Federal departments
children’s cases in FY2017, nearly 60%                  section 5.5 of the ORR Policy Guide              should be held accountable for the fear
were unrepresented.45 Without an                        (available at: https://www.acf.hhs.gov/          and life-long psychological damage the
                                                        orr/resource/children-entering-                  commenter believes is being inflicted on
   43 United States Border Patrol, Nationwide Illegal   theunited-states-unaccompanied-                  alien minors coming into this country.
Alien Apprehensions Fiscal Years 1925–2017,             section-5#5.5).                                     Response. HHS is committed to the
https://www.cbp.gov/sites/default/files/assets/           Comment. One commenter stated that             physical and emotional safety and
documents/2017-Dec/BP%20Total%20Apps                    having State licensing is important to
%20FY1925-FY2017.pdf.                                                                                    wellbeing of all children in ORR’s care.
   44 United States Border Patrol, Border Patrol
                                                        ensure that facilities are investigated          HHS recognizes that many children and
Agent Staffing by Fiscal Year, https://www.cbp.gov/     and violations are brought to light. The         youth who come into the United States
sites/default/files/assets/documents/2017-Dec/BP        commenter noted that the Texas State             unaccompanied have experienced
%20Staffing%20FY1992-FY2017.pdf.                        health regulators documented roughly
   45 See TRAC Immigration, ‘‘Juveniles—                                                                 traumatic childhood events and that
                                                        150 standards violations at more than a          migration and displacement can
Immigration Court Deportation Proceedings’’
Tracker, http://trac.syr.edu/phptools/immigration/      dozen Southwest Key migrant children             contribute significantly to ongoing
juvenile/. Select ‘‘Fiscal Year Began’’ from first      shelters across Texas, including:                stressors and trauma in children. ORR
drop-down menu and click ‘‘2017’’; select               Children left unsupervised and harming           care providers are trained in techniques
‘‘Outcome’’ from the middle pull-down menu, click       themselves; staff members belittling
‘‘All’’; select ‘‘Represented’’ from the last drop-                                                      for child-friendly and trauma-informed
down menu. Starting in FY2018, cases in TRAC            children and shoving them; keeping               interviewing, assessment, and
include all juveniles, unaccompanied children and                                                        observation, and they deliver services in
children who arrive as a family unit. This change          46 Syracuse University, TRAC Immigration,

was made because it is no longer possible to            ‘‘Representation for unaccompanied children in
                                                                                                         a manner that is sensitive to the age,
reliably distinguish these two separate groups in the   immigration court’’ (Nov. 24, 2014), http://     culture, native, language, and needs of
court’s records.                                        trac.syr.edu/immigration/reports/371/.           each child. In addition, when


                                                                                                                                   AR281
               Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 290 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                            44471

discharging UACs, ORR may connect               policy and make it compliant with the        also notes that these provisions of the
them with ongoing services as                   FSA if they find that UACs are not           rule are consistent with and do not
appropriate, for up to six months, at the       transported and held separately from         abrogate existing ORR policies on
discretion of the sponsor.                      unrelated adults in most cases.              transportation. See ORR Policy Guide,
                                                   Another individual suggested that the     section 3.3.14 Transportation Services.
Changes to the Final Rule                       government should provide families and       As these provisions are intended to
   HHS is not making any changes in the         minors transportation to and from their      implement the FSA, HHS believes
final rule to § 410.403.                        immigration hearings.                        further specification in the final rule is
                                                   Several advocacy organizations and a      unnecessary and redundant.
45 CFR Part 410, Subpart E—                     state’s department of social services
Transportation of an Unaccompanied              provided comments specific to DHS            Changes to Final Rule
Alien Child                                     regarding a similar transportation             HHS is not deviating from the
45 CFR 410.500—Conducting                       provision in DHS’s proposed rule as it       language of the proposed rule. The rule
Transportation for an Unaccompanied             related to transportation of children        adopts the substantive terms of the
Alien Child in ORR’s Custody                    with unrelated detained adults. For          corresponding transportation provisions
                                                more information on those comments           of the FSA, paragraphs 25 and 26.
Summary of Proposed Rule
                                                please refer to the DHS comment
   In the proposed rule, HHS described                                                       45 CFR Part 410, Subpart F, Transfer of
                                                sections regarding 8 CFR 236.3(f).
how ORR conducts transportation for                                                          an Unaccompanied Alien Child
                                                   Response. The comments received by
UACs in ORR’s custody, substantively            the Departments on transportation              In this subpart, HHS set forth
adopting the two provisions of the FSA          issues were more substantively               provisions for transferring a UAC
that govern transportation. ORR                 concerned with DHS provisions than           between HHS facilities. In some cases,
proposed that UACs cannot be                    with ORR provisions. Although both           HHS may need to change the placement
transported with unrelated detained             ORR and DHS provided similar                 of a UAC. This may occur for a variety
adult aliens. The proposed rule also            regulatory rules, HHS notes that it does     of reasons, including a lack of detailed
stated that when ORR plans to release           not provide care to adult aliens but only    information at the time of apprehension,
a UAC from its custody under family             for UACs as defined at 6 U.S.C.              a change in the availability of licensed
reunification provisions (found in              279(g)(2).                                   placements, or a change in the UAC’s
§§ 410.201 and 410.302), ORR assists               There are only a few instances where      behavior, mental health situation, or
without undue delay in making                   ORR might transport an adult alien—in        immigration case.
transportation arrangements. ORR may,           extremely limited emergency                  45 CFR 410.600—Principles Applicable
in its discretion, provide transportation       circumstances (i.e., emergency medical       to Transfer of an Unaccompanied Alien
to a UAC.                                       care or evacuation); unknowingly, if         Child
                                                ORR believes the person is a minor but
Public Comments and Response                    he or she is later found to be an adult      Summary of Proposed Rule
   Comment. One commenter                       after making an age determination (see          As specified in 45 CFR 410.600, HHS
recommended that if an emergency or             8 CFR 236.3(c) and 45 CFR 410.700); or       would adopt the FSA provisions
influx changes transportation rules, then       if a UAC turns 18 while in ORR custody.      concerning transfer of a UAC to ensure:
such guidance, which is alluded to in              Generally speaking, existing protocols    (1) That a UAC is transferred with all of
the regulation, should be published and         between HHS and DHS provide that             his or her possessions and legal papers,
open to public comment or included in           DHS is responsible for transferring a        and (2) that the UAC’s attorney, if the
the regulatory text. The commenter is           detained adult alien from ORR’s care to      UAC has one, is notified prior to a
concerned that future guidance may not          DHS custody. See DHS–HHS Joint               transfer, with some exceptions.
align with the FSA after the FSA is             Concept of Operations, I.
terminated.                                     Transportation, July 31, 2018. In certain    Public Comments and Response
   Response. The proposed rule did not          episodic emergencies, ORR may be                Comment. Two organizations
change the transportation rules for ORR         required to transport an adult alien prior   commented that UACs should receive
transporting UACs during an emergency           to DHS assuming custody of and               notice of placement in a more restrictive
or influx. All ORR policies on influx           transferring that adult alien to ICE         facility (i.e., a ‘‘staff secure’’ facility)
facilities, including transportation, are       detention. For instance, if the adult        with enough time to protest the transfer
publically online, in Section 1.7 of the        alien requires emergency medical care        before it happens.
ORR Guide. The proposed rule did not            or evacuation from an ORR care                  Response. See generally response in
change ORR’s policy of posting                  provider facility due to a natural           § 410.206. With respect to the
guidance publically online, including           disaster, and transfer cannot possibly be    organizations’ recommendation that
any future guidance that aligns with the        completed by DHS due to the                  UACs receive notice of placement in a
proposed rule and the FSA, in the ORR           emergency, ORR may be responsible for        more restrictive facility in such a
Policy Guide.                                   transporting the adult alien to an           manner as to allow them to argue
   Comment. An individual commenter             emergency medical provider or assist in      against transfer before it occurs, HHS
stated that DHS did not define                  evacuating the adult alien. In these         notes that the comment goes beyond the
‘‘operationally feasible,’’ in § 236.3(f) for   latter episodic emergencies (which are       scope of the FSA, which this rule is
purposes of the requirement to transport        not exhaustive), under the rule, ORR         intended to implement. As both the FSA
and hold children separately from               does not transport UAC with unrelated        and the proposed rule indicate, some
unrelated adults, and that DHS and HHS          adults in the agency’s care.                 circumstances necessitate quickly
should clarify the percent of time they            In response to the comments               transferring a UAC (e.g., threats to the
expect it will take to be operationally         regarding assisting UACs with                safety of UACs or others). As a result,
feasible to successfully transport and          transportation to immigration hearings,      HHS will not add any new requirements
hold UAC separately from unrelated              HHS notes that it is already required to     to this provision. But HHS appreciates
adults. The commenter asked whether             transport UACs to immigration hearings       the commenter’s contribution and will
DHS and HHS intend to rescind this              by statute. See 6 U.S.C. 279(b)(2). HHS      consider methods to enable greater


                                                                                                                        AR282
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 291 of 655
44472          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

notice to UACs through subsequent            UAC is transferred as opposed to 24          FSA’s standards and medical ethics
policies.                                    hours before. Specifically, under this       regarding medical and dental
   Comment. One commenter stated that        rule, counsel maybe notified within 24       examinations. Some of the commenters
the rule does not provide adequate           hours after a UAC is transferred (1)         referenced reports and studies
notice or opportunity to be heard in the     where the safety of the UAC or others        indicating that certain medical and
event that a mental health professional      has been threatened; (2) the UAC has         dental examinations cannot provide
believes that a youth poses a risk of        been determined to be an escape risk         accurate age estimates and that
harm and must be moved into a more           consistent with § 410.204; or (3) where      radiographs unnecessarily expose
restrictive setting. The commenter said      counsel has waived such notice. In all       children to radiation when used for
that such notice and opportunity to be       other circumstances, counsel will have       non-medical purposes. One medical
heard is necessary to safeguard against      advance notice of any transfers. HHS is      professional cautioned against using
violations of section 504 of the             not changing the final rule to include       dental radiographs for age
Rehabilitation Act of 1973 (29 U.S.C.        the American Bar Association’s               determination, contending that such
794).                                        standard for the transfer of UAC.            tests can only provide an approximate
   Response. HHS disagrees with the                                                       age estimate and may not be able to
characterization that the final rule does    Changes to Final Rule
                                                                                          differentiate between an individual in
not provide adequate notice or                  In the proposed rule, HHS stated that     his/her late teens versus an individual
opportunity to be heard regarding a          it would take all necessary precautions      who is 20 or 21 years of age. The
transfer to a more restrictive setting. In   for the protection of UAC during             commenter also expressed concern
accordance with 45 CFR 410.206 of the        transportation with adults. This             about the possibility of the individual
final rule, ORR provides each UAC            language runs in contradiction to 45         administering these tests not having the
placed or transferred to a secure or staff   CFR 410.500(a), which states that ORR        requisite expertise, and not obtaining
secure facility with a notice of the         does not transport UAC with unrelated        informed consent of the patient. One
reasons for the placement in a language      detained adult aliens. Therefore, the        commenter referred to medical and
the UAC understands, and does so             sentence from 45 CFR 410.600(a) that,        dental examinations as ‘‘pseudo-
within a reasonable amount of time. In       ‘‘ORR takes all necessary precautions for    science.’’
addition, any UAC in ORR care also has       the protection of UACs during                  Multiple commenters expressed
an opportunity to challenge ORR              transportation with adults,’’ will be        concern that the proposed procedures
Placement decisions in Federal District      struck from the final rule.                  place inappropriate weight on medical
Court.                                          HHS notes that there will be instances    tests to determine whether children are
   Comment. One commenter said that          when UACs are transferred with adult         younger than or older than 18 years of
the requirements for providing notice to     staff members. These situations are          age. The commenters stated that the
UAC counsel prior to transferring a UAC      covered under 45 CFR 411.13(a) of the        proposed procedures do not match FSA
or minor do not align with the American      Interim Final Rule (IFR) on the              or TVPRA requirements for considering
Bar Association’s standards for the          Standards to Prevent, Detect, and            medical tests and are inconsistent with
custody, placement, care, legal              Respond to Sexual Abuse and Sexual           agency practice. For example, the
representation, and adjudication of          Harassment Involving Unaccompanied           commenters stated that the proposed
UACs, which recommends both oral and         Children. The IFR states, ‘‘Care provider    procedures fail to indicate that medical
written notice to the child and the          facilities must develop, document, and       tests cannot serve as the sole basis for
child’s attorney prior to transfer to        make their best effort to comply with a      age determinations, limit medical
include the reason for transfer; the         staffing plan that provides for adequate     testing to bone and dental radiographs,
child’s right to appeal the transfer; and    levels of staffing, and, where applicable    and to account for evidence
the procedures for an appeal. The            under State and local licensing              demonstrating the unreliability of
American Bar Association’s standards         standards, video monitoring, to protect      medical tests to make accurate age
further recommend that the notice            [UACs] from sexual abuse and sexual          determinations.47 One commenter
include the date of transfer and the         harassment.’’ This provision applies to
location, address, and phone number of                                                    expressed concern about the lack of
                                             transfers as well.                           specificity governing when medical and
the new facility.
   The same commenter, along with a          45 CFR Part 410, Subpart G—Age               dental examinations will be used, the
state agency, raised a concern that the      Determinations                               absence of guidance regarding who will
exception to providing prior notice to                                                    make the age determination, and the
                                             45 CFR 410.700—Conducting Age                level of training or expertise required to
counsel in ‘‘unusual and compelling          Determinations
circumstances’’ is too broad and will                                                     conduct such examinations and
‘‘result in arbitrary and capricious         Summary of Proposed Rule                     determinations.
application.’’                                                                              Multiple commenters recommended
                                               Section 410.700 incorporates both the
   Response. HHS declines to adopt the                                                    that age determination procedures be
                                             provisions of the TVPRA, 8
comment’s suggestion that ORR adopt                                                       used as a last resort, that age
                                             U.S.C.1232(b)(4), and the requirements
the ABA’s standard for transfer of UAC                                                    determination findings be shared with
                                             of the FSA, in setting forth standards for
in the ‘‘Standards for the Custody,                                                       the child in writing and in a language
                                             age determinations. These take into
Placement and Care; Legal                                                                 he/she understands, that the findings be
                                             account multiple forms of evidence,
Representation; and Adjudication of                                                       subject to appeal, and that age
                                             including the non-exclusive use of
Unaccompanied Alien Children in the          radiographs, and may involve medical,          47 Section 235(b)(4) of the TVPRA (‘‘to make a
United States.’’ The language used in        dental, or other appropriate procedures      prompt determination of the age of an alien, which
§ 410.600 pulls its language directly        to verify age.                               shall be used by the Secretary of Homeland Security
from the FSA (paragraph 27), and the                                                      and the Secretary of HHS for children in their
only difference between the ABA’s            Public Comments and Response                 respective custody. At a minimum, these
                                                                                          procedures shall take into account multiple forms
suggested standard for transfer of UAC         Comment. A number of commenters            of evidence, including the non-exclusive use of
and the proposed rule is that counsel        expressed concern about whether the          radiographs, to determine the age of the
may be notified within 24 hours after a      proposed regulations adhere to the           unaccompanied alien.’’).


                                                                                                                          AR283
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 292 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                              44473

determination procedures be conducted       negligently or intentionally categorizes a   to legal services which is not in the best
by an independent, multidisciplinary        child as an adult under this regulation.     interest of the child.
team of medical and mental health           Commenters and organizations argued             Response. HHS disagrees with
professionals, social workers, and legal    that the continual re-determination of a     commenters who stated that HHS’
counsel. The commenters also                child’s UAC status would deny children       proposals did not accord with the FSA,
recommended that children have the          of their right to due process, legal         which states as follows: ‘‘If a reasonable
right to refuse a procedure that subjects   protections and access to social services    person would conclude that an alien
them to medical risks, pursuant to the      if they were determined to not be a          detained by the INS is an adult despite
international norm of what is in the best   UAC.                                         his claims to be a minor, the INS shall
interest(s) of the child as well as            One organization noted that the           treat the person as an adult for all
medical ethical principles of patient       reassessment of a child exacerbates their    purposes, including confinement and
autonomy.                                   vulnerability and contradicts the very       release on bond or recognizance. The
   Several commenters expressed             purpose of U.S. anti-trafficking law.        INS may require the alien to submit to
concern about age determinations being      Organizations and commenters further         a medical or dental examination
based on the ‘‘totality of the evidence     noted if a child was determined to not       conducted by a medical professional or
and circumstances’’ and questioned          be a UAC, many rights would be               to submit to other appropriate
whether that basis is consistent with the   stripped from the child, including the       procedures to verify his or her age. If the
TVPRA’s requirement to use multiple         right to have their asylum claims heard      INS subsequently determines that such
forms of evidence for determining           before the asylum office and the             an individual is a minor, he or she will
whether a child is under or over 18         exception to the one-year filing             be treated as a minor in accordance with
years of age. Another commenter             deadline.                                    this Agreement for all purposes.’’ FSA
expressed support for DHS and HHS              One commenter suggested that              paragraph 13. The FSA uses a
personnel maintaining the flexibility to    providing a presumption of minor status      ‘‘reasonable person’’ standard and
use multiple methods for age                when there is doubt, considering only        specifically states that the INS ‘‘may
determinations. The commenter stated        reliable evidence, and providing an          require’’ submitting to a medical or
that the proposed standards and             appeals process would ensure fewer           dental examination. Such language does
thresholds are mandated for                 children find themselves incorrectly         not place restrictions on the authority
jurisdictional as well as medical           designated as adults. Another                for ORR to require a medical or dental
reasons, because ORR does not have                                                       examination. In addition, the TVPRA
                                            commenter suggested placing
custodial authority over individuals 18                                                  states: ‘‘The Secretary of Health and
                                            individuals in HHS custody, not DHS
years of age or older.                                                                   Human Services, in consultation with
                                            custody, during the age determination
   A number of commenters expressed                                                      the Secretary of Homeland Security,
concern about the possibility of            process.
                                                                                         shall develop procedures to make a
incorrect age determinations. For              One commenter expressed general           prompt determination of the age of an
example, one commenter stated that the      concern about DHS and HHS using              alien, which shall be used by the
rule would reduce or eliminate that the     different language within the proposed       Secretary of Homeland Security and the
current ORR policy requiring a 75           regulations that may lead to disparate       Secretary of Health and Human Services
percent probability threshold for age       processes for determining age. The           for children in their respective custody.
determinations.                             commenter stated that the proposed           At a minimum, these procedures shall
   Multiple commenters noted that           HHS language does not discuss the            take into account multiple forms of
differences in race, ethnicity, gender,     reasonable person standard, does not         evidence, including the non-exclusive
nutritional standards, and poverty          include a specific evidentiary standard      use of radiographs, to determine the age
impact perceptions of age and may           through which to assess multiple forms       of the unaccompanied alien.’’ Again,
negatively influence the age                of evidence, does discuss the non-           nothing in such language places limits
determination process leading to            exclusive use of radiographs whereas         on when radiographs may be required,
inaccurate age determinations. For          the DHS language does not mention            although it does state that procedures
example, one commenter cited articles       radiographs as an option, and does not       shall take into account multiple forms of
concluding that the age of young people     require a medical professional to            evidence, which is also reiterated in the
is often overestimated and exacerbated      administer the radiographs. The              rules at § 410.700.
when there are differences in race. This    commenter suggested that DHS and                Commenters suggested types of
commenter expressed concern that this       HHS propose specific and identical           information that an agency can use in
would have disproportionate effects on      language regarding age determination         addition to medical and dental
certain indigenous populations. Another     procedures and requirements.                 examinations and radiographs. While
commenter cited a study indicating that        Organizations and commenters argued       the FSA, the TVPRA and the proposed
‘‘black felony suspects were seen as 4.53   that HHS should not have the authority       rule specifically list medical and dental
years older than they actually were.’’      to re-determine if a minor is a UAC or       examinations and radiographs, HHS
   Multiple commenters expressed            not because it impacts their immigration     provides, in policy, a list of additional
concern about the lack of age               benefits and this is contrary to Federal     information that can be considered,
determination appeal procedures. One        law, see e.g., 6 U.S.C. 279(a). They         including the types of evidence
of the commenters stated that the lack      further argued that this would cause         suggested by commenters like the
of an appeal mechanism compounds the        confusion to UAC on how and when             child’s statements.48
possibility of arbitrary or baseless        they meet certain legal immigration             HHS believes the commenters’
assessments, with serious consequences      obligations and it would likely impact       concerns about the reliability of
for minors in terms of their placement      their access to legal assistance. They
in and release from detention. Another      noted that UAC receive access to pro            48 Office of Refugee Resettlement, Children

commenter asked what remedy exists          bono legal services because of their UAC     Entering the United States Unaccompanied: Section
                                                                                         1, U.S. DEP’T OF HEALTH & HUM. SERV. (Jan. 30,
for a child falsely categorized as an       designation and by allowing ORR to re-       2015, rev. Jul. 5, 2016), https://www.acf.hhs.gov/
adult and what repercussion a               determine their status would undercut        orr/resource/children-entering-the-united-states-
government official would face if he/she    ORR’s responsibility to facilitate access    unaccompanied-section-1.


                                                                                                                        AR284
                Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 293 of 655
44474             Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

radiographs and medical or dental                       Many commenters wrote about the                     Several commenters raised concerns
examinations as part of an age                       requirement that age determinations be               that the rule does not provide for an
determination process are addressed by               based on the ‘‘totality of the evidence              appeals process or a limit on the
the regulatory text requiring multiple               and circumstances’’ DHS proposed in                  number of age determinations, allowing
forms of evidence, including ‘‘non-                  § 236.3(c). One commenter noted that                 for continuous redeterminations. HHS
exclusive use of radiographs,’’ to                   HHS did not include this language in                 policy allows an individual or his/her
determine age. Recognizing that there is             subpart G and expressed concern that                 designated legal representative to
no one test appropriate for every child              this might create disparate processes.               present new information or evidence
in every case, HHS, in compliance with               Based on the TVPRA, which requires                   related to an age determination at any
the TVPRA, requires in its rule                      HHS and DHS to use the same                          time.51 A limitation on the number of
‘‘multiple’’ forms of evidence when                  procedures, HHS has added the totality               times an age determination can occur is
conducting age determination. HHS                    of the circumstances language to                     inappropriate. An arbitrary limit may
interprets ‘‘multiple forms of evidence’’            § 410.700 in this final rule. The explicit           negatively affect an individual who
to mean a totality of the evidence. Here,            instruction that agencies use the totality           wishes to have an age redetermination.
HHS is trying to avoid an instance                   of the evidence and circumstances when               And if there is reason to believe that an
where those determining age simply                   making an age determination enhances                 individual is not in an appropriate
rely on two or three pieces of evidence,             the TVPRA’s language of ‘‘multiple                   placement, then safety concerns and
and ignore potentially reliable evidence             sources.’’                                           statutory limits on jurisdiction may
merely because a standard of two or                     In response to the request for                    demand that an age determination take
more pieces of evidence have been                    additional clarity about what constitutes            place. Additionally, the totality of the
presented. But HHS notes that Congress               the totality of the evidence and the                 evidence and circumstances language
chose to include radiographs as a type               circumstances, HHS notes that each age               requires the agency to consider all new
of evidence that agencies can use, and               determination is an adjudication, where              evidence, regardless of whether there
HHS will not exclude their                           the ORR responsible staff review the                 has already been an age determination.
consideration in this rule.                          evidence in its totality. The ORR Guide              Therefore, HHS does not believe a
  In addition, ORR states through                    at section 1.6 provides ample                        formal appeals process or limitation on
guidance that the medical and dental                 description of how ORR reviews the age               the number of age determinations is
examinations and radiographs, will be                determination process. While some                    necessary or in the best interest of the
conducted by medical professionals                   evidence may be weighted more than                   agencies or UACs. Moreover, neither the
with experience conducting age                       other evidence, HHS will only make an                FSA nor the TVPRA requires an appeals
determinations and will take into                    age determination adjudication after                 process for the age determination.
account the child’s ethnic and genetic               weighing all of the evidence. Adding                 Changes to Final Rule
background.49 Relying on experienced                 more specificity would take away from
                                                                                                             HHS will add the ‘‘totality of the
medical professionals also addresses                 the holistic approach envisioned with                evidence and circumstances’’ language
concerns raised by commenters that the               the totality language and could lead to              into § 410.700 so that the age
proposed rule fails to specify reliability           a situation where the agency is unable               determinations decisions by HHS and
standards or who will perform the tests.             to consider relevant information                     DHS have the same standard. While the
HHS depends on the experience and                    because it was not listed.                           language of the DHS regulation differs
professional opinion of the medical                     One commenter was concerned that                  slightly from the HHS language,
professional choosing and performing                 the totality of the evidence and                     primarily because DHS transfers adults
an examination.                                      circumstances language would impact                  and HHS does not, both provisions
   Similarly, HHS expects those                      HHS’ 75 percent probability threshold                contain the same fundamental
professionals who perform those tests to             for age determinations. Under current                standards. These standards are the use
do so in accordance with medical and                 HHS policy, ‘‘[I]f an individual’s                   of a totality of the evidence standard,
ethical standards. HHS declines to add               estimated probability of being 18 or                 including the non-exclusive use of
additional standards beyond the current              older is 75 percent or greater according             radiographs; compliance with the FSA
standards that apply to all medical                  to a medical age assessment, and this                reasonable person standard; and
professionals.                                       evidence has been considered in                      authorization to require an individual to
   HHS agrees with the commenter who                 conjunction with the totality of the                 submit to a medical or dental
noted the importance of age                          evidence, ORR may refer the individual               examination conducted by a medical
determination because HHS only has                   to DHS.’’ 50 Adopting the totality of the            professional or to submit to other
jurisdiction over persons under 18. If a             evidence and circumstances language                  appropriate procedures to verify age.
person is determined to be an adult, that            would not eliminate the 75 percent
person cannot be placed in HHS                       threshold because similar language                   45 CFR 410.701—Treatment of an
custody even if that person is                       already exists with that threshold in                Individual Who Appears To Be an Adult
undergoing an age redetermination. If                policy. ORR does not intend to revise its            Summary of Proposed Rule
DHS has determined that an individual                policy in this regard. The 75 percent                   Section 410.701 states that if the
in its custody is an adult, but the                  threshold is consistent with totality of             procedures of § 410.700 would result in
individual claims otherwise, HHS                     the evidence and circumstances                       a reasonable person concluding that an
cannot place an alien into HHS custody               language, and adds an additional                     individual is an adult, despite his or her
while the individual contests DHS’s                  requirement on the agency when                       claim to be a minor, ORR must treat that
determination.                                       making an age determination.                         person as an adult for all purposes. As
   49 Office of Refugee Resettlement, Children          50 Office of Refugee Resettlement, Children          51 Office of Refugee Resettlement, Children
Entering the United States Unaccompanied: Section    Entering the United States Unaccompanied: Section    Entering the United States Unaccompanied: Section
1, U.S. DEP’T OF HEALTH & HUM. SERV. (Jan. 30,       1, U.S. DEP’T OF HEALTH & HUM. SERV. (Jan. 30,       1, U.S. DEP’T OF HEALTH & HUM. SERV. (Jan. 30,
2015, rev. Jul. 5, 2016), https://www.acf.hhs.gov/   2015, rev. Jul. 5, 2016), https://www.acf.hhs.gov/   2015, rev. Jul. 5, 2016), https://www.acf.hhs.gov/
orr/resource/children-entering-the-united-states-    orr/resource/children-entering-the-united-states-    orr/resource/children-entering-the-united-states-
unaccompanied-section-1.                             unaccompanied-section-1.                             unaccompanied-section-1.


                                                                                                                                         AR285
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 294 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                               44475

with § 410.700, ORR may take into           specific list of evidence that can be                removal proceedings is not related to
account multiple forms of evidence,         considered may lead to the exclusion of              the age determination regulation—
including the non-exclusive use of          relevant information. Thus, HHS                      which is about the proper placement of
radiographs, and may require such an        declines to make the suggestions made                an individual (in DHS or ORR legal
individual to submit to a medical or        by the commenters; however, HHS has                  custody) and not removal proceedings.
dental examination conducted by a           changed the proposed rule at § 410.700               In addition, the suggestion is
medical professional or other               to add the ‘‘totality of the                         inconsistent with the FSA, which set
appropriate procedures to verify age.       circumstances’’ standard proposed by                 standards specifically for people under
                                            DHS to ensure that all evidence is                   18. The suggestion also would violate
Public Comments
                                            included in the age determination                    the HSA and the TVPRA, both of which
  Several commenters expressed              process.                                             intended specific protections for people
concern about how DHS would interpret          HHS declines to adopt a presumption               under 18. Congress also granted HHS
and apply the FSA’s reasonable person       that an individual is a minor until                  and DHS the authority to conduct age
standard and pointed to what they           proven otherwise. Section 410.701                    determinations in 8 U.S.C. 1232(b)(4).
perceived as a lack of clarity on how the   requires HHS to treat a person                       The fact that Congress created the
standard is defined. Multiple               determined to be an adult as an adult                authority for DHS and HHS to conduct
commenters expressed concern that the       and to follow the process outlined in                age determinations demonstrates that
proposed language fails to provide          § 410.700 to change an individual’s                  Congress recognized that children need
adequate specificity about the type and     status from a minor to adult.                        protection and intended accuracy over
amount of evidence used to inform the       Additionally, in policy, HHS provides                administrative consistency.
standard. For example, one commenter        ‘‘[u]ntil the age determination is made,
stated that the reasonable person           the unaccompanied alien child is                     Changes to Final Rule
standard must be informed by                entitled to all services provided to UAC               HHS is not making any changes to the
consideration of multiple forms of          in HHS care and custody.’’ 52 While it is            rule for § 410.701, but states that
evidence pursuant to the TVPRA,             not clear what commenters intended by                because such regulation refers back to
whereas another commenter suggested         the phrases ‘‘presumption’’ and ‘‘proven             § 410.700, it also will incorporate a
incorporating informational interviews      otherwise,’’ the commenters appeared to              totality of the evidence and
and attempts to gather documentary          intend something more extensive than                 circumstances standard.
evidence as part of the standard.           the ORR age determination process—
Another commenter stated that,                                                                   45 CFR Part, 410 Subpart H,
                                            such as, perhaps a judicial review or a
pursuant to the FSA, the reasonable                                                              Unaccompanied Alien Children’s
                                            standard higher than the reasonable
person standard must be initially                                                                Objections to ORR Determinations
                                            person standard of the FSA. However,
informed by the child’s own statements      setting a presumption that individuals               45 CFR 410.800–410.801—Procedures
regarding his or her own age. Multiple      are minors until proven otherwise is not             Summary of Proposed Rule
commenters expressed concern about          contemplated in the FSA nor by
how medical or dental examinations          Congress. A presumption of minority is                  While the FSA at paragraph 24(B) and
will or will not inform the reasonable      not consistent with the reasonable                   24(C) contains procedures for judicial
person standard, with one commenter         person standard, which allows for the                review of a UAC’s shelter placement
stating that the inclusion of unreliable    agencies to look at the totality of the              (including in secure or staff-secure), and
medical procedures in the reasonable        evidence and circumstances and                       a standard of review, the agreement is
person standard introduces a further        determine whether someone is under                   clear that a reviewing Federal District
layer of arbitrariness to the process of    18. Thus, HHS declines to include this               Court must have both ‘‘jurisdiction and
age determination.                          recommendation.                                      venue.’’ Once these regulations are
  Other commenters stated that an              Relatedly, a commenter raised a                   finalized and the FSA is terminated, it
individual claiming to be a minor           concern that it is more dangerous for a              would be even clearer that any review
should continue to be treated as a minor    minor to be housed with adults than it               by judicial action must occur under a
until age is confirmed through multiple     is for an adult to be housed with minors.            statute where the government has
forms of evidence. One of these             However, this comment focused only on                waived sovereign immunity, such as the
commenters stated that it is more           the individual adult who is the subject              Administrative Procedure Act.
dangerous for a minor to be detained        of the age determination and not the                 Therefore, HHS did not propose
with adults than to have an individual      other UACs housed alongside him or                   regulations for most of paragraphs 24(B)
who claims to be a minor, but is not,       her in a group home setting. HHS                     and 24(C) of the FSA, although it did
detained with other minors.                 believes that both scenarios present a               propose that all UACs continue to
  Organizations noted that in the           risk of harm and will not transfer a                 receive a notice stating as follows: ‘‘ORR
interest of administrative consistency,     person until an age determination has                usually houses persons under the age of
children designated as UACs should          been made.                                           18 in an open setting, such as a foster
keep this designation throughout their         Commenters wrote that, for                        or group home, and not in detention
removal proceedings.                        administrative consistency, agencies                 facilities. If you believe that you have
  Response. HHS notes that neither the      should not conduct age determinations                not been properly placed or that you
FSA nor the TVPRA require that a            and the designation of UAC should last               have been treated improperly, you may
specific amount of evidence be              through the individual’s removal                     call a lawyer to seek assistance. If you
considered in an age determination; the     proceedings. The comment about the                   cannot afford a lawyer, you may call one
TVPRA simply requires HHS to use            UAC designation lasting throughout                   from the list of free legal services given
multiple forms of evidence. Practically                                                          to you with this form.’’ The proposed
speaking, the same amount of evidence          52 Office of Refugee Resettlement, Children       rule also contained a requirement
will not be available in every case, and    Entering the United States Unaccompanied: Section    parallel to that of the FSA that when
                                            1, U.S. DEP’T OF HEALTH & HUM. SERV. (Jan. 30,
requiring a specific amount of evidence     2015, rev. Jul. 5, 2016), https://www.acf.hhs.gov/
                                                                                                 UACs are placed in a more restrictive
would be arbitrary and operationally        orr/resource/children-entering-the-united-states-    level of care, such as a secure or staff
impractical. Relatedly, creating a          unaccompanied-section-1.                             secure facility, they receive a notice—


                                                                                                                           AR286
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 295 of 655
44476           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

within a reasonable period of time—           behavior in order to ensure the child is      practices. Further, having an
explaining the reasons for housing them       properly placed in the least restrictive      independent hearing process take place
in the more restrictive level of care.        setting that is appropriate for the child’s   within the same Department is
Consistent with the July 30, 2018 order       needs.                                        consistent the FSA at the time it was
of the Flores court, the proposed rule                                                      implemented, when both the former INS
                                              Changes to Final Rule                         and EOIR were housed within DOJ.
stated that the notice must be in a
language the UAC understands. Finally           HHS has made no changes to the rule            HHS thus proposed regulations to
the proposed provision required that          text at §§ 410.800–410.801 because the        afford the same type of hearing
ORR promptly provide each UAC not             rule fully the relevant requirements of       paragraph 24(A) calls for, while
released with a list of free legal services   the FSA and TVPRA.                            recognizing the transfer of responsibility
providers compiled by ORR and                                                               of care and custody of UAC from the
                                              45 CFR 410.810 ‘‘810 Hearings’’               former INS to HHS ORR. Specifically,
provided to UAC as part of a Legal
Resource Guide for UAC (unless                Summary of Proposed Rule                      the proposed rule included provisions
previously given to the UAC).                    Consistent with subpart C, see             whereby HHS would create an
                                              § 410.301(a), HHS proposed an internal        independent hearing process that would
Public Comments and Response                                                                be guided by the immigration judge
                                              administrative hearing process to serve
   Comment. Some commenters wrote                                                           bond hearing process currently in place
                                              the relevant functions of bond
that the proposed rule does not give                                                        for UACs under the FSA. The idea was
                                              redetermination hearings described in
UACs enough notice or access to                                                             to provide essentially the same
information about his or her placement        paragraph 24A of the FSA.
                                                                                            substantive protections as immigration
in a staff secure or secure facility; that       The proposed rule made no provision
                                                                                            court custody hearings, but through a
UACs should be provided notice of the         for immigration judges employed by the
                                                                                            neutral adjudicator at HHS rather than
reasons for their placement in secure or      DOJ to conduct bond redetermination
                                                                                            DOJ.
staff secure placements, and have the         hearings for UACs under paragraph                Under the proposal, the Secretary
opportunity to contest such placement,        24(A) of the FSA. DOJ has concluded           would appoint independent hearing
before they are referred to such              that it no longer has statutory authority     officers to determine whether a UAC, if
facilities; and that placements must be       to conduct such hearings. In the HSA,         released, would present a danger to
accompanied by periodic reviews.              Congress assigned responsibility for the      community (or flight risk). The hearing
   Response. This section is consistent       ‘‘care and placement’’ of UACs to HHS’        officer would not have the authority to
with current ORR practice                     ORR, and specifically barred ORR from         release a UAC, as the Flores court has
implementing statutory and FSA                requiring ‘‘that a bond be posted for [a      already recognized that paragraph 24(A)
requirements (see paragraph 24A), by          UAC] who is released to a qualified           of the FSA does not permit a
which children are provided a written         sponsor.’’ 6 U.S.C. 279(b)(1)(A), (4). In     determination over the suitability of a
explanation of the reasons for their          the TVPRA, Congress reaffirmed HHS’           sponsor. Specifically, the Ninth Circuit
placement at secure or staff secure care      responsibility for the custody and            explained that ‘‘as was the case when
providers in a language they                  placement of UACs. 8 U.S.C. 1232(b)(1),       the Flores Settlement first went into
understand, within a reasonable time          (c), and imposed detailed requirements        effect, [a bond hearing] permits a system
either before or after ORR’s placement        on ORR’s release of UACs to proposed          under which UACs will receive bond
decision, see ORR Policy Guide, section       custodians—including, for example, a          hearings, but the decision of the
1.2.4 and 1.4.2. In many cases, ORR           provision authorizing ORR to consider a       immigration judge will not be the sole
places children in restrictive placements     UAC’s dangerousness and risk of flight        factor in determining whether and to
because of new information or a child’s       in making placement decisions. 8 U.S.C.       whose custody they will be released.
disruptive behavior, which makes it           1232(c)(2)(A). Congress thus appears to       Immigration judges may assess whether
impossible for the child to remain at a       have vested HHS, not DOJ, with control        a minor should remain detained or
shelter care facility. For example, some      over the custody and release of UACs,         otherwise in the government’s custody,
shelter care providers are prohibited         and to have deliberately omitted any          but there must still be a separate
under their State licensing requirements      role for immigration judges in this area.     decision with respect to the
to house children with violent criminal          Although in Flores v. Sessions, the        implementation of the child’s
histories. When ORR discovers new             Ninth Circuit concluded that neither the      appropriate care and custody.’’ Flores,
information indicating such a history, it     HSA nor the TVPRA superseded the              862 F.3d at 878. The Flores district
must immediately ensure the child is          FSA’s bond-hearing provision. 862 F.3d        court, too, stated: ‘‘To be sure, the
transferred or risk jeopardizing the          at 881. The court did not identify any        TVPRA addresses the safety and secure
shelter’s licensing. Under ORR policy,        affirmative statutory authority for           placement of unaccompanied
care providers must provide written           immigration judges employed by DOJ to         children. . . . But identifying
notice of the reasons for placement in        conduct the custody hearings for UACs.        appropriate custodians and facilities for
secure or staff secure settings at least      ‘‘[A]n agency literally has no power to       an unaccompanied child is not the same
every 30 days a child is in such a            act . . . unless and until Congress           as answering the threshold question of
placement. This requirement goes              confers power upon it.’’ La. Pub. Serv.       whether the child should be detained in
beyond the TVPRA, 8 U.S.C.                    Comm’n v. FCC, 476 U.S. 355, 374              the first place—that is for an
1232(c)(2)(A), which requires the             (1986). HHS, however, as the legal            immigration judge at a bond hearing to
Secretary to prescribe procedures to          custodian of UACs who are in Federal          decide. . . . Assuming an immigration
review placements in secure facilities,       custody, clearly has the authority to         judge reduces a child’s bond, or decides
such as juvenile detention centers. The       conduct the hearings envisioned by the        he or she presents no flight risk or
TVPRA is silent on staff-secure               FSA. It also is sensible, as a policy         danger such that he or she needs to
facilities—which generally are much           matter, for HHS to conduct the hearings       remain in HHS/ORR custody, HHS can
like non-secure shelter facilities, but       envisioned by the FSA, because unlike         still exercise its coordination and
may include a higher staff-UAC ratio to       immigration courts, HHS as an agency          placement duties under the TVPRA.’’
manage behavior. In practice, care            has expertise in social welfare best          Flores v. Lynch, No. CV 85–4544 DMG
providers continuously assess a child’s       practices, including child welfare            at 6 (C.D. Cal. Jan. 20, 2017).


                                                                                                                      AR287
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 296 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                     44477

   Thus, the hearing officer would             standard of Matter of Guerra, 24 I&N                     any level of care may request an 810
decide only the issues presented by            Dec. 37 (BIA 2006).53 Thus, under                        hearing, but hearings for children in
paragraph 24(A) of the FSA—whether             current practice, the burden is on the                   non-restrictive placements (e.g., shelter
the UAC would present a danger to the          UAC to demonstrate that he or she                        placements) would likely be
community or a risk of flight (that is, not    would not be a danger to the community                   unnecessary, because ORR would likely
appearing for his or her immigration           (or flight risk) if released. Due to the                 stipulate that such children, by virtue of
hearing) if released. For the majority of      unique vulnerabilities of children and                   their placement type are not dangerous
UACs in ORR custody, ORR has                   subsequent enactment of the TVPRA,                       or flight risks. HHS also stated that it
determined they are not a danger and           however, HHS requested comments on                       expected that the hearing officer would
therefore has placed them in shelters,         whether the burden of proof should be                    create a process for UACs or their
group homes, and in some cases, staff          on ORR to demonstrate that the UAC                       representatives to directly request a
secure facilities. For UACs that request       would be a danger or flight risk if                      hearing to determine danger (or flight
a hearing, but ORR does not consider a         released.                                                risk). During the 810 hearing, the UAC
danger, ORR will concur in writing and            Under the proposed rule, ORR also                     could choose to be represented by a
a hearing will not need to take place. In      would take into consideration the                        person of his or her choosing, at no cost
these cases, a hearing is not necessary        hearing officer’s decision on a UAC’s                    to the government. The UAC could
or even beneficial and would simply be         level of dangerousness when assessing                    present oral and written evidence to the
a misuse of limited government                 the UAC’s placement and conditions of                    hearing officer and could appear by
resources. However, for some children          placement, but, consistent with current                  video or teleconference. ORR could also
placed in secure facilities (or otherwise      practice under the FSA, the hearing                      choose to present evidence either in
assessed as a danger to self or others),       officer would not have the authority to                  writing, or by appearing in person, or by
the hearing may assist them in                 order a particular placement for a UAC.                  video or teleconference.
ultimately being released from ORR                If the hearing officer determines that                   Because the 810 hearing process
custody in the event a suitable sponsor        the UAC would be a danger to the                         would be unique to ORR and HHS, if a
is or becomes available.                       community (or a flight risk) if released,                UAC turned 18 years old during the
   As is the case now, under section 2.9       the decision would be final unless the                   pendency of the hearing, the
of the ORR Policy Guide (available at:         UAC later demonstrates a material                        deliberations would have no effect on
https://www.acf.hhs.gov/orr/resource/          change in circumstances to support a                     DHS detention (if any).
children-entering-the-united-                  second request for a hearing. Similarly,
                                                                                                           HHS invited public comment on
statesunaccompanied-section-2#2.9),            because ORR might not have yet located
                                                                                                        whether the hearing officers for the 810
the hearing officer’s decision that the        a suitable sponsor at the time a hearing
                                                                                                        hearings should be employed by the
UAC is not a danger to the community           officer issues a decision, ORR might
                                                                                                        Departmental Appeals Board, either as
will supersede an ORR determination            find that circumstances have changed
on that question. HHS does not have a                                                                   Administrative Law Judges or hearing
                                               by the time a sponsor is found such that
two-tier administrative appellate system                                                                officers, or whether HHS would create
                                               the original hearing officer decision
that mirrors the immigration judge-BIA                                                                  a separate office for hearings, similar to
                                               should no longer apply. Therefore, the
hierarchy. To provide similar                                                                           the Office of Hearings in the Centers for
                                               proposed regulation stated that ORR
protections without such a rigid                                                                        Medicare & Medicaid Services. See
                                               could request the hearing officer to
hierarchy, the proposed rule would                                                                      https://www.cms.gov/About-CMS/
                                               make a new determination if at least one
allow appeal to the Assistant Secretary                                                                 Agency-Information/CMSLeadership/
                                               month had passed since the original
of ACF (if the appeal is received by the                                                                Office?OHI.html.
                                               decision, and ORR could show that a
Assistant Secretary within 30 days of          material change in circumstances meant                      While the FSA contains procedures
the original hearing officer decision).        the UAC should no longer be released                     for judicial review of a UAC’s placement
The Assistant Secretary would review           due to danger (or flight risk).                          in a secure or staff secure shelter, and
factual determinations using a clearly            Requests for hearings under this                      a standard of review, once these
erroneous standard and legal                   section (‘‘810 hearings’’) could be made                 regulations are finalized and the FSA is
determinations on a de novo basis.             by the child in ORR care, by a legal                     vacated, HHS did not propose any
Where ORR appeals, there would be no           representative of the child, or by                       regulations for such review by Federal
stay of the hearing officer’s decision         parents/legal guardians on their child’s                 courts should occur under extant
unless the Assistant Secretary finds,          behalf. These parties could submit a                     statutory authorizations, including,
within 5 business days of the hearing          written request for the 810 hearing to                   where applicable, the APA, and not via
officer decision, that a failure to stay the   the care provider using an ORR form 54                   HHS regulations or a consent decree.
decision would result in a significant         or through a separate written request                    Public Comments and Response
danger to the community presented by           that provides the same information
the UAC. That written stay decision            requested in the ORR form, because the                      Several commenters wrote about the
must be based on clear behaviors of the        questions to be adjudicated at 810                       proposal to update the provision for
UAC while in care, and/or documented           hearings are relevant mainly to UACs                     bond hearings under DHS proposed 8
criminal or juvenile behavior records          placed in secure, RTC, and staff secure                  CFR 236.3(m) and ‘‘810 hearings’’ under
from the UAC. Otherwise, a hearing             facilities. ORR would provide a notice                   HHS proposed 45 CFR 410.810. Because
officer’s decision that a UAC would not        of the right to request the 810 hearing                  both provisions related to paragraph
be dangerous (or a flight risk) if             to these UACs. Technically, a UAC in                     24A of the FSA, comments sometimes
released, would require ORR to release                                                                  transitioned fluidly between being
the UAC pursuant to its ordinary                  53 The Flores District Court specifically cited the   directed toward DHS and HHS. As with
procedures on release as soon as ORR           law of 8 U.S.C. 1226 and 8 CFR 1003.19, 1236.1(d).       the comments related to 8 CFR
determined a suitable sponsor.                 See Flores v. Sessions, 2:85–cv–04544, supra at 2,       236.3(m), the comments related to 810
   In accordance with the Flores district      6.                                                       hearings largely concerned
                                                  54 The form currently used under the FSA is
court’s order analogizing Flores custody       available at https://www.acf.hhs.gov/sites/default/
                                                                                                        compatibility with the text of the FSA
hearings to bond hearings for adults,          files/orr/request?for?a?flores?bond?hearing?01?03?       and case law interpreting the FSA, and
immigration judges currently apply the         2018e.pdf (last visited Aug. 12, 2018).                  due process concerns. However,


                                                                                                                                  AR288
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 297 of 655
44478           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

commenters expressed various other            hearing process. As noted below, at the     or flight risks to begin with. The
concerns as well.                             time the FSA was signed, INS and the        alternative to allowing UACs to request
   Comment. Many comments argued              immigration courts both resided within      such hearings would be to place every
that the proposed transition of bond          the DOJ—similar to what HHS is              UAC in an 810 hearing as a default. This
hearings from a DOJ-based                     finalizing in this rule, where an           would impose a heavy burden on
administrative immigration court to an        independent HHS office would operate        government resources while providing
administrative setting in HHS does not        the hearings. Moreover, immigration         no benefit for the overwhelming
comply with the FSA and applicable            judges are not administrative law           majority of UACs, most of whom are in
case law. The commenters reasoned that        judges, but rather are ‘‘attorneys whom     shelter-level care and therefore are not
paragraph 24(A) of the FSA requires           the Attorney General appoints as            considered dangerous or flight risks to
minors in deportation proceedings to be       administrative judges.’’ 8 CFR              begin with. The best solution is, as
afforded a bond redetermination hearing       1003.10(a). Immigration judges act as       written in the rule, to notify children in
before an immigration judge in every          the Attorney General’s ‘‘delegates’’ in     more restrictive placements of their
case. They further pointed to the             the cases that come before them.            right to request 810 hearings, connect
decision in Flores v. Sessions, 862 F.3d      Immigration judges are governed by          them with legal service providers, and
863 (9th Cir. 2017) as evidence that the      decisions by the Attorney General           allow them to decide whether to request
Ninth Circuit, in interpreting and            (through a review of a decision of the      a hearing. Consistent with existing
applying the FSA had already ruled            BIA, by written order, or by                practice, the rule does not impose any
against the government when it argued         determination and ruling pursuant to        timeframe within which UACs must
that the limiting of bond hearings            section 103 of the Immigration and          request 810 hearings. Also, if UACs can
applied to minors in DHS custody only.        Nationality Act). 8 CFR 1003.10(d).         demonstrate a material change in
Many of the commenters pointed to a           Thus, HHS does not believe that the         circumstances, they are free to request
quote from the court’s decision               administrative process of § 410.810 is      810 hearings even if they previously had
discussing how the hearing is a ‘‘forum       any less independent than the process       one that resulted in a negative decision.
in which the child has the right to be        the Parties agreed to in the FSA.              Comment. A commenter noted that
represented by counsel, and to have the          Comment. A couple of commenters          that under the proposed rule, the
merits of his or her detention assessed       wrote that moving bond redetermination      hearing officers cannot make decisions
by an independent immigration judge.’’        hearings from EOIR to HHS is                on placement or release. To the
Another commenter also wrote that the         inconsistent with protections for UACs      commenter, this limitation does not
TVPRA and the HSA do not supersede            in the FSA, the HSA, and the TVPRA—         make sense because in other child
the FSA or allow for inconsistent             which protect children from prolonged       welfare determinations, judges do make
standards, which the commenter                detention.                                  decisions about placement and
believed would result from the                   Response. As stated above, HHS           reunification for children that are not in
implementation of the proposed rule.          disagrees with commenters regarding         the custody of their parents. This
   Response. HHS disagrees with               the FSA, HSA, and TVPRA. Section 810        commenter also wrote that the
commenters who suggested that                 hearings would provide both practical       limitation is inconsistent with the Ninth
§ 410.810 does not comply with the FSA        benefits and due process in a manner        Circuit’s interpretation of the FSA
and applicable case law. HHS submits          consistent with paragraph 24A of the        because the court rejected ORR’s
that 810 hearings provide substantively       FSA, as interpreted most recently by the    argument that it has sole authority to
the same functions as bond hearings           Ninth Circuit. The rule would allow         determine placement and make release
under paragraph 24A of the FSA, as            requests to be made by UACs                 decisions.
expressed by the Flores court and the         themselves, or their parents, legal            Response. HHS does agree that the
Ninth Circuit (e.g., independent review       guardians, or legal representatives. HHS    original Flores court ruling created a
of ORR determinations as they relate to       notes that this provision mirrors current   bond hearing procedure whose utility
a child’s dangerousness and risk of           practice, and so there is no reason to      relates mainly to providing due process
flight and due process protections). The      expect a reduction in the number of         protections to UACs, but does not
Ninth Circuit found that bond hearings        UACs receiving 810 hearings, as             extend to the ability to order ORR to
under paragraph 24A of the FSA ‘‘do           compared to those who receive bond          release a child. However, that is explicit
not afford unaccompanied minors the           hearings. Since the Ninth Circuit held in   in the text of the Ninth Circuit’s ruling,
same rights that may be gained through        2017 that paragraph 24A of the FSA          which HHS is now attempting to
an ordinary bond hearing,’’ and that a        would require bond hearings for             incorporate into this rule implementing
favorable finding does not entitle            determinations of dangerousness and         the FSA.
minors to release; however, it also stated    risk of flight, every child in ORR             Comment. A group of commenters
that bond hearings provide UACs with          custody has been afforded the               recognized the distinction between the
certain ‘‘practical benefits.’’ Flores, 862   opportunity to request a bond hearing.      DHS and HHS provisions relating to
F.3d at 867. These benefits include           In addition, legal service providers        bond hearings, but disagreed that
providing a forum in which a child has        funded by ORR have explained the            proposed 8 CFR 236.3(m) properly
the right to be represented by counsel to     nature of bond hearings, including          implemented section 24(A) of the FSA
examine and rebut the government’s            procedures to request them, to UACs         in light of Flores, 862 F.3d 863. They
evidence, and build a record regarding        during orientation and legal screenings.    restated the court’s discussion of the
the child’s custody. Id. 810 hearings         The alternative to allowing UACs to         important policy interests served by
provide UACs with all of these benefits,      request such hearings would be to place     allowing children a bond hearing.
and take place before an independent          every UAC in an 810 hearing as a               Response. These comments refer to
adjudicator in a role similar to              default. This would impose a heavy          the bond hearings proposed by DHS,
immigration judges under current              burden on government resources while        which are separate and distinct from the
practice. In addition, commenters are         providing no benefit for the                810 hearings proposed by HHS. HHS
incorrect that the immigration judge is       overwhelming majority of UACs, most         has proposed an independent
any more independent than would be            of whom are in shelter-level care and       adjudication process responsive to the
the hearing officer under the 810             therefore are not considered dangerous      policy interests served by immigration


                                                                                                                    AR289
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 298 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                       44479

judges in bond redetermination               redetermination rulings. Arguably, one       access to counsel, the ability for
hearings. In 810 hearings, UACs, their       of the reasons for inserting paragraph       children to confront the evidence and
legal representatives, or their parents or   24A into the FSA was to provide exactly      establish a record).
legal guardians would be able to request     the kind of independent review of               With respect to comments arguing
review of ORR findings regarding a           decisions made by the former INS,            that the government has a moral duty to
child’s danger to self or others, and the    which at the time was responsible for        keep families together, HHS believes
child’s flight risk. The child’s             both the care of minors, and for             that these comments are really about
independent hearing officers would not       initiating immigration enforcement           other issues addressed in this preamble,
have the authority to order release of       actions against them. If they were           not about the 810 hearings and exceed
UACs from ORR custody, and would not         sufficiently independent at that time,       the scope of this rulemaking, especially
have authority to make placement             then having independent hearing              because neither bond hearings under the
decisions. See Flores v. Sessions, 862       officers located within HHS under the        FSA nor 810 hearings, in and of
F.3d 863, 867 (9th Cir. 2017)                proposed rule should also be acceptable      themselves, prevent family
(acknowledging that a favorable finding      now, especially since ORR is not a law       reunification. In providing for an
in a hearing under paragraph 24A does        or immigration enforcement agency, and       independent review of ORR
not entitle minors to release because        810 hearings are not related to removal      determinations of a child’s
‘‘the government must still find a safe      proceedings initiated by DHS. The same       dangerousness and risk of flight, 810
and secure placement into which a            reasoning applies to comments                hearings serve a similar function to the
child can be released.’’) The UAC would      questioning the independence of any          bond hearings described by the Ninth
be permitted to have representation of       appeal of 810 hearing decisions. Just as     Circuit in 2017 and thus may serve to
his or her choosing at no cost to the        the BIA, like immigration courts, is an      promote family integrity. But ultimately,
government; and the UAC would be able        administrative appellate body within         ORR has a statutory duty to ensure safe
to present oral and written evidence.        DOJ, so too in this case another office      release of UACs under the HSA and
The proposed rule would both provide         within the same department would             TVPRA, and a similar duty under the
these practical benefits while at the        serve as the appellate body for 810          FSA.
same time streamlining the current           hearings.                                       With respect to the comment that
process. For example, under the current         Comment. Other commenters were
                                                                                          immigration judges are best situated to
system, if a UAC is moved to a different     concerned simply with the change in
                                                                                          decide on the questions raised by these
venue during the pendency of a bond          process. They stated that the NPRM
                                             reverses a child’s right to a bond hearing   hearings, HHS respectfully disagrees.
redetermination hearing, the case must
                                             and instead creates an agency-run            HHS believes that an independent
also be transferred to the new venue,
                                             administrative process that poses threats    hearing office within HHS, the
typically resulting in a delay of weeks.
                                             to due process. While most of these          government agency with specific and
In contrast, such a case would not be
                                             commenters did not provide a                 relevant expertise in child welfare,
interrupted under the proposed rule,
                                             justification for their opposition to the    would be best suited to adjudicate 810
because the proposed rule would
                                             proposed change, one commenter stated        hearings. As acknowledged by the Ninth
establish a centralized hearing office.
   Comment. Multiple commenters              he opposed the jailing of children and       Circuit, in Flores custody hearings, even
opposed the language proposed under          families on moral grounds and                favorable rulings do not entitle UACs to
§ 410.810 because bond redetermination       suggested the government focus on            release. This is because, under the HSA
hearings would be conducted by HHS,          keeping families together, alternatives to   and TVPRA, the government must still
not EOIR, a change that would, in the        detention, and full due process. Finally,    identify safe and secure placements for
opinion of the commentators, remove          in addition to the Flores v. Sessions        UACs in its care. Id. In light of the
the opportunity for a ruling by an           justification, several groups wrote that     separation of the former INS’s functions
independent or neutral arbiter.              as a matter of policy, immigration           in the HSA and TVPRA, at least one
Commenters wrote that HHS would be           judges are best suited to rule on UAC        court has distinguished ORR custody of
the ‘‘judge and jailer’’ of UACs and that    bond hearings as they have the relevant      UACs, which it termed ‘‘child welfare
there would be no meaningful                 background and knowledge base to             custody,’’ from immigration detention.
independent review of HHS decisions.         understand the situation and determine       See Beltran v. Cardall, 222 F. Supp. 3d
Commenters argued that immigration           the appropriate course of action—or,         476, 488 (E.D. Va. 2016) (internal
judges, who are employed by DOJ can          alternatively, that HHS lacks the            citations omitted) (noting that ORR does
serve as neutral arbiters and afford         appropriate expertise or experience with     not withhold discharge of UACs to
UACs a meaningful opportunity to             the issues associated with child custody     sponsors due to pending removal
challenge HHS’ decisions. Commenters         or child welfare to conduct such             proceedings, but does withhold
wrote that the lack of independence          hearings.                                    discharge due to child welfare concerns
undermines due process protections for          Response. HHS is unable to respond        as established in the TVPRA; and noting
UACs, and for this reason, immigration       to comments stating that 810 hearings        that Congress intentionally withheld
judges should continue to conduct bond       would violate due process, but offering      from ORR any role in removal
redetermination hearings.                    no specifics. Ultimately the benefit of an   proceedings pending against UACs).
   Response. HHS notes that by its own       administrative process is for the agency     ORR’s purposes for assessing a child’s
terms, § 410.810 calls for an                to avoid erroneous determinations, and       dangerousness and flight risk relate to
independent hearing officer to preside       HHS believes that the 810 hearings meet      its duty to effect safe releases of
over these hearings. This is a departure     any relevant due process requirements        children, and not to any immigration
from what was envisioned in the FSA,         for that process. HHS again notes that       detention purpose. This makes 810
because in 1997, both INS and EOIR           the rule provides substantially              hearings fundamentally a review of
were located within DOJ. In other            ‘‘practical benefits’’ as described by the   child welfare determinations, and we
words, Flores counsel agreed that            Ninth Circuit, which largely described       believe such reviews more appropriately
immigration judges in EOIR were              provision of due process (e.g., an           occur within the government agency
sufficiently independent from INS, such      independent decision-making authority        with direct child welfare expertise,
that they could make independent bond        to review ORR child welfare decisions,       rather than in immigration courts.


                                                                                                                   AR290
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 299 of 655
44480          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

   Congress itself endorsed HHS’ child         Response. Although this comment            the children to be dangerous or flight
welfare expertise when it transferred       appears to be directed to bond hearings       risks.
responsibility for the care and custody     for minors in DHS custody, HHS                   Comment. One commenter noted that
of UACs from the former INS to HHS          responds as follows with respect to 810       if the only review of HHS decisions
Immigration courts adhere closely to the    hearings for UACs in ORR custody. HHS         happens within HHS’ apparatus, there is
language of the 9th Circuit decision in     notes that, as previously discussed, 810      a high chance that due process rights
2017 on bond hearings, including its        hearings preserve the substantive             will be violated and that Federal courts
understanding of the limited scope of       benefits of bond hearings as described        have struck down similar agency
the hearings (i.e., to decide only on       by the Flores court and the Ninth             actions.
questions of dangerousness and flight       Circuit. Regarding child advocates, HHS          Response. HHS has already discussed
risk, not on release or sponsor             notes that ORR already appoints child         both the procedural guarantees and
suitability). Especially with respect to    advocates, where they are available, for      other practical benefits that 810
issues associated with child custody or     victims of trafficking and other              hearings would afford UAC sand
child welfare, an internal HHS hearing      vulnerable children. HHS may establish        incorporates those discussions here.
office could fulfill the same role as       further policies that include children        Similarly, HHS has discussed at length
immigration judges, only with greater       seeking 810 hearings as another category      the point about the independence of 810
familiarity and expertise than judges       of children for whom ORR should               hearing officers and incorporates that
trained to adjudicate cases relating more   appoint child advocates, but believes it      discussion here as well.
directly to immigration status and          is not possible to mandate child                 With respect to the commenter’s
detention.                                  advocates for all children requesting         claim that this rule would violate a 2016
   Comment. Several commenters wrote        hearings because child advocates are not      decision of the Eastern District of
that the proposed rule would prolong        available in all ORR care provider            Virginia,55 HHS notes that the process at
detention of UACs, which is detrimental     locations. In any case, nothing in the        issue in that case was distinguishable
to the UACs. Some commenters wrote          FSA, or TVPRA, or case law requires           from 810 hearings. That case concerned
that detention would be prolonged           child advocates during the bond or 810        ORR’s release process with respect to a
because of the lack of process provided     hearings.                                     parent seeking to sponsor her child. In
to UACs under the rule and a lack of           Regarding the commenter’s suggestion       contrast, as already discussed, under the
access to counsel. Another commenter        that hearings be scheduled within 48          Ninth Circuit ruling in Flores v.
claimed that by placing the onus on         hours of request, HHS notes that bond         Sessions, the purpose of custody
UACs—who lack familiarity with their        hearings in the immigration court have        hearings, and 810 hearings by extension,
rights and the immigration process in       rarely, if ever, occurred within 48 hours     is to decide on the questions of a UAC’s
general—to request a redetermination        of the initial request. Where there have      dangerousness and flight risk—not
hearing, the rule will inevitably lead to   been special circumstances (e.g., a child     release from ORR custody. Considering
fewer minors receiving such hearings        with an imminent 18th birthday), courts       that different context and the ‘‘practical
and, therefore, prolonged detention.        have made special arrangements to hear        benefits’’ for UACs discussed by the
   Response. HHS notes that 810             such cases. HHS intends that the              Ninth Circuit, HHS is confident that 810
hearings as described in the rule are       independent hearing officer in 810            hearings satisfy any applicable due
modeled substantively after existing        hearings will similarly prioritize such       process requirements.
bond hearing practices. Under current       cases. But it would be inappropriate to          Comment. Several commenters wrote
practice, UACs do not receive automatic     apply a one-size-fits-all timeframe on        that under the proposed rule UACs do
hearings before immigration judges.         these scheduling matters, and nothing         not have adequate notice of the hearing,
Also, like bond hearings, favorable 810     in the FSA or TVPRA includes such             time to prepare for the hearing, or access
hearing decisions in and of themselves      time limits.                                  to the evidence supporting HHS’
do not result in discharge of UACs from        Regarding review of placement,             determination of dangerousness and/or
ORR custody. Also as with bond              § 410.810 already states that UACs            flight risk.
hearings, UACs are entitled to be           placed in secure or staff secure facilities      Response. HHS notes that under the
represented by counsel at no expense to     will receive a notice of the procedures       rule, UACs have notice of their right to
the government. HHS does not intend to      under this section and may use a form         request an 810 hearing as soon as they
use 810 hearings to prolong ‘‘detention’’   to make a written request for an 810          enter a secure or staff secure care
of UACs in ORR custody. As indicated        hearing. Because the questions at issue       provider facility. Further, they have the
already, ORR does not detain UACs,          in 810 hearings are dangerousness and         right to counsel, and counsel has the
rather, it provides temporary care and      flight risk, 810 hearings are relevant in     ability request the child’s full case file
custody of UACs and has a general           almost all cases only to children in          at any time. Even if a UAC who requests
policy favoring release to suitable         secure, and potentially staff secure          an 810 hearing does not have an
sponsors. For these reasons, HHS            facilities. For purposes of 810 hearings,     attorney, ORR will provide the UAC
disagrees that instituting the 810          HHS plans to treat RTCs as secure             with the information and evidence it
hearings as proposed would prolong the      facilities. HHS does not consider             used as its basis for determining
length of time UACs remain in ORR           children in shelter or other less             dangerousness and flight risk. In HHS’
custody.                                    restrictive placements to be dangerous        experience participating in custody
   Comment. Another commenter wrote         or flight risks; if they were, they would     hearings before the immigration courts,
regarding the practices that should be      not be placed there. As a result, such        representatives for UACs (almost all
adopted to protect due process of           children would not require 810                UACs requesting bond hearings have
minors in bond hearings including:          hearings—though the rule would not            had free legal representation), and ORR
Appointment of child advocates,             preclude such children from requesting        have cooperated to ensure hearings take
hearings within 48 hours of request by      them. Based on HHS’ experiences with          place promptly and that all stakeholders
child or counsel, and ensuring all          bond hearings, except in unusual              have access to the evidence provided by
minors are informed of their right to       circumstances, in these cases ORR
request review of their continued           would stipulate to the independent              55 See Beltran v. Cardall, 222 F. Supp. 3d 476

detention.                                  hearing officer that it does not consider     (E.D. Va. 2016).


                                                                                                                           AR291
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 300 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                  44481

both parties. HHS anticipates that the        Government. 8 U.S.C. 1232(c)(5),             attempted to rebut. HHS believes it is
810 hearing process would similarly           incorporating 8 U.S.C. 1362.                 closest to current bond hearings to have
allow the parties and counsel for the            Comment. Several commenters took          the burden of persuasion on the UAC,
parties to cooperate.                         exception with placing the burden of         and to apply a preponderance of the
   Comment. Some commenters claimed           proof in 810 hearings on the UAC, and        evidence standard rather than a clear
that HHS is incapable of or not               with the standard of evidence                and convincing standard.
authorized to provide a bond                  applicable to hearings. Some                    Requiring UACs to bear the burden of
redetermination hearing.                      commenters expressed concerns that the       persuasion under a preponderance of
   Response. Under the proposed rule,         rule would result in a shifting of the       the evidence standard allows HHS to
810 hearings would not mimic the              burden of proof from the government to       balance the equities of UACs in care
proceedings of an Article 3 court but         prove that the child is a safety or flight   with its responsibility under the FSA to
would instead serve to review ORR             risk to the alien child to prove that he     ensure public safety. See FSA paragraph
child welfare-based determinations            or she is not. The commenters suggest        14 (describing ORR’s general policy
regarding dangerousness and flight risk.      this is inconsistent with the FSA and        favoring release, together with its
Child welfare determinations are clearly      Flores v. Sessions, 862 F.3d at 867–68.      responsibility to ensure the safety of the
within the responsibility vested in the          Response. HHS believes that it may,       UAC and others when it releases a
Secretary of HHS under the TVPRA for          in this rule, recognize the child welfare    UAC). To the extent the courts have
the care and custody of UACs.                 nature of ORR care and custody of UAC.       ordered ORR to provide bond hearings
   Comment. Many commenters wrote             As a result, although HHS will not place     to UAC under Paragraph 24A of the
that without more information about           the burden of proof on the government        FSA, they have not imposed a standard
procedures to protect due process rights      in 810 hearings, it has modified the rule    of evidence. Rather, one of the cases
in 810 hearings, the hearing process          to state that the government does bear       cited by the Flores district court, Matter
does not meet the requirements set out        an initial burden to produce evidence        of Guerra, stated, ‘‘An Immigration
in the APA for agency decision making.        supporting its determination of the          Judge has broad discretion in deciding
   Response. disagrees with the               UAC’s dangerousness or flight risk.          the factors that he or she may consider
suggestion that the proposed rule             Once the government produces its             in custody redeterminations. The
provides inadequate information about         evidence, the UAC bears the burden of        Immigration Judge may choose to give
procedures in 810 hearings. As                persuading the hearing officer to            greater weight to one factor over others,
explained in the rule, 810 hearings will      overrule the government’s                    as long as the decision is reasonable.’’
decide on specific questions noted in         determination, under a preponderance         24 I & N Dec. at 40. Further, ORR
the rule, allow for the introduction of       of the evidence standard.                    custody of UACs is not the equivalent
evidence, be subject to a preponderance          Comment. Several commenters urged         of civil detention or immigration
of the evidence standard, result in a         HHS to both assume the burden of proof       detention; and even if it were,
written decision, and subject to appeal.      and adopt a clear and convincing             determining the proper standard of
   810 hearings are not removal               standard of proof for bond hearings.         proof for Paragraph 24A bond hearings
hearings, nor adjudications required by       They stated that the clear and               or the proposed section 810 hearings
statute to be determined on the record        convincing evidence standard is the          would depend first on the text of any
after opportunity for an agency hearing.      governing standard in almost all civil       applicable statutes and case law.56 The
Where matters of immigration detention        detentions, with the exception of            TVPRA and HSA do not speak to the
and removal are involved, this rule           immigration detention. Specifically, the     issue of bond hearings or their
provides for bond hearings for                standard of evidence for the government      equivalent for UAC in ORR custody, but
accompanied children in § 236.3(m).           should be clear and convincing, which        the relevant case law has applied
HHS notes that 810 hearings flow from         is a higher standard than preponderance      existing immigration court practices
HHS’ duty to provide care and custody         of the evidence.                             calling for broad discretion by the
to UACs, and the APA is satisfied by             Response. HHS will assume the             hearing officer in these cases. Finally,
HHS’ promulgation of this rule after          burden of producing documentation and        we also note that the regulation
notice and comment.                           evidence supporting its finding of a         specifically provides that UACs will
   Comment. Commenters wrote that the         UAC’s dangerousness or flight risk,          have access to counsel for 810 hearings.
role of a UAC’s attorney in an 810            which the UAC must then successfully            Comment. Organizations noted
hearing was unclear. They also                rebut before an 810 hearing officer,         § 410.810 fails to take the best interest
contended that UACs would not have            under a preponderance of the evidence        of the child into consideration. Another
adequate assistance because UACs              standard. See Flores v. Lynch, No.           organization argued that the hearing
would not receive government                  CV854544DMGAGRX, 2017 WL                     officer’s work should be reviewed under
appointed attorneys to represent them         6049373AsAsA20, 2017, at *2 (citing          ‘‘substantial evidence’’ to ensure they
during the 810 hearings.                      Matter of Guerra, 24 I & N Dec. 37 (BIA      considered the best interest of the child.
   Response. HHS anticipates that             2006) to support the proposition that           Response. As mentioned above,
counsel for UACs would have the same          aliens in custody must establish that        Congress recognized that HHS has
role and ability to represent their clients   they do not present a danger to persons      expertise in child welfare and is the
in 810 hearings as they do for UACs in        or property and are not flight risks).       most capable agency to make decisions
bond hearings. For example, they will         Although ORR and EOIR implemented            that factor in the best interest of the
be able to request their clients’ case        Flores bond redetermination hearings by      child. In 2008, Congress enacted a
files, present evidence, and cross-           immigration judges equivalent to bond        requirement that children under HHS
examine the government’s evidence. In         hearings in the adult context (where the     custody ‘‘shall be promptly placed in
practice, essentially all UACs in bond        burden is on the alien to demonstrate
hearings have had counsel.                    they are not a danger or risk of flight),      56 See Jennings v. Rodriguez, 138 S. Ct. 830, 847

Nevertheless, Congress did not require        in practice ORR has produced the             (2018) (finding in part, with respect to certain adult
                                                                                           bond hearings, that nothing in the text of the
the government to pay for counsel in          evidence supporting its determination        relevant statute ‘‘even remotely support[ed]’’ the
any circumstance, and that counsel may        of the UAC’s dangerousness or level of       imposition of clear and convincing standard of
be present at no expense to the               flight risk, which the UAC has then          proof).


                                                                                                                             AR292
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 301 of 655
44482           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

the least restrictive setting that is in the   impose the sorts of protocols                concurrently with the issuance of those
best interest of the child.’’ 8 U.S.C.         recommended by the commenters                decisions. HHS anticipates that it will
1232(c)(2)(A). In making such                  recommended by the commenters. Just          create a new bilingual form that will
placements, ‘‘the [HHS] Secretary may          as ORR makes child welfare decisions         explain the 810 hearings process, notify
consider danger to self, danger to the         on an individualized basis, so too does      UACs of their rights within the
community, and risk of flight.’’ Id. The       HHS envision a process by which the          administrative process, and allow UACs
810 hearing does not require a formal          individual needs of UACs requesting          to formally request an 810 hearing—or
best interest determination, just as           810 hearings can be accommodated.            withdraw a request. If a child speaks a
immigration courts and the FSA do not          HHS accordingly declines to require all      language other than English or Spanish,
require a best interest determination for      hearings to take place in person, or to      HHS will use interpretation services to
a bond hearing nor does the FSA require        state that video or telephonic               convey the form’s meaning and content
this. As noted above, the scope of an          conferencing is necessarily not child        to the UAC. But the timetable for
810 hearing is also limited to the             friendly. Neither the FSA nor the            appellate decisions proposed by the
question of whether the UAC poses a            TVPRA impose such a requirement.             commenter is not practically feasible,
danger or a flight risk, although these           Comment. One commenter                    nor even required by regulations
are not the only factors when                  complained that the proposed rule does       governing BIA appeals of bond
determining release. ORR takes the best        not provide information about the            determinations by immigration judges.
interest of the child into account, in         qualifications for HHS hearing officers.       Comment. One commenter argued
addition to potential danger or flight            Response. As indicated above, HHS         that according to his observations of
risk, when making a decision about             invited comments on whether hearing          bond redetermination hearings, the
release.                                       officers should be employed by the           process is currently disorganized and
   HHS declines to require the hearing         Departmental Appeals Board, either as        inefficient, and insufficiently protects
officer’s work be reviewed under               Administrative Law Judges or hearing         UACs. He further contended that that in
‘‘substantial evidence.’’ As already           officers, or whether HHS would create        the hearings he observed, the
explained, HHS will apply a                    a separate office for hearings, similar to   immigration judge disagreed with HHS’
preponderance of the evidence standard         the Office of Hearings in the Centers for    assessment of the dangerousness of the
of evidence for 810 hearings.                  Medicare & Medicaid Services. But the        child. The commenter concluded that
   Comment. Other comments concerned           comments received did not make               HHS officials are thus incapable of
the appeals process for 810 hearings.          responsive suggestions. As a result, HHS     providing an adequate bond hearing to
Several commenters expressed concern           maintains that 810 hearings will be          a UAC.
about the proposed appeals of HHS              conducted by independent hearing               Response. Based on the context of this
hearing officers going to the Assistant        officers to be identified by HHS.            comment, the commenter appears to
Secretary for Children and Families.              Comment. Two commenters wrote             have confused bond hearings under
One commenter wrote the Assistant              that creating a new custody                  paragraph 24A of the FSA, with Saravia
Secretary would create a bottleneck for        redetermination process at HHS would         hearings. See Saravia v. Sessions, 280 F.
cases, but others were concerned that,         create a fragmented and uncoordinated        Supp. 3d 1168 (N.D. Cal. 2017), aff’d
because the Assistant Secretary is a           administrative processes resulting in        sub nom. Saravia for A.H. v. Sessions,
political appointee, the appeal decisions      confusion and contradictory results          905 F.3d 1137 (9th Cir. 2018). Saravia
would be politicized.                          between HHS and EOIR. One                    hearings originated in a case in which
   Response. HHS believes that directing       commenter wrote that in addition to          DHS had re-apprehended based on gang
all 810 hearings appeals through a             bond redetermination cases remaining         affiliation certain UACs whom ORR had
dedicated office will result in                with EOIR, immigration judges should         discharged to sponsors. The District
efficiencies. Only a limited number of         be charged with informing UACs of            Court for the Northern District of
bond hearings have been requested each         their rights, and appeals to the BIA         California ordered that, going forward,
year—approximately 70 in the past              should be heard and decided within 48        any such UACs must be afforded a
year—and an even smaller number were           or 72 hours of the appeal.                   hearing before an immigration judge, in
appealed. HHS anticipates a manageable            Response. As an initial matter HHS        which the burden is on the government
number of appellate cases in any given         disagrees with the commenter that            to demonstrate that circumstances
year, not a bottleneck. In addition, HHS       housing hearings within HHS will result      changed sufficiently to justify re-
does not believe that it is improper to        in a fragmented process. One of the          apprehension and referral to ORR
vest an appellate decision of this sort in     benefits of moving these child welfare       custody. ICE counsel, not HHS,
the Assistant Secretary, who is an             hearings to an independent HHS office        represents the government in Saravia
Officer of the United States and               is to allow continuity of child welfare      hearings. In contrast, ICE counsel does
therefore legitimately exercises               decision-making within the Department.       not represent the government in UAC
significant authority pursuant to our          Moreover, HHS proposed an                    bond redetermination hearings under
laws. See Lucia v. SEC., 138 S.Ct. 2044        independent hearing process to replace       the FSA; HHS does. Anecdotal
(2018).                                        the current regime of custody hearings       information that an immigration judge
   Comment. Several commenters argued          before immigration judges. Immigration       disagreed with ORR’s original judgment
that 810 hearings should only occur in         judges would play no role in informing       to release a particular child to a sponsor,
person because video or telephonic             UACs of their rights regarding 810           in the context of a Saravia hearing, is
conferencing is not child friendly and         hearings, including information on the       insufficient to establish that an
that they should follow best practices         opportunity for appeal, which are            independent hearing officer unaffiliated
used in state juvenile custody                 distinct from immigration enforcement        with ORR is unable to make an
determinations.                                proceedings. HHS has, however,               appropriate child welfare
   Response. HHS anticipates that the          considered this comment with respect         determination.
procedures governing 810 hearings to           to the 810 hearing process and notes            Comment. One commenter objected
develop more fully with experience. As         that, typically, immigration judges have     that the 810 hearings do not provide an
written, the rule provides for minimum         informed UACs and ORR of their rights        opportunity for sponsors to participate
requirements. But HHS declines to              to appeal bond hearing decisions             in the bond redetermination case to


                                                                                                                       AR293
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 302 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44483

show that the child has an appropriate       administrative courts. Thus, not only do      responsibility of an agency not involved
sponsor.                                     the statutory authorities support an HHS      in immigration enforcement, it does not
   Response. HHS reiterates that neither     administrative process for the hearings       make sense for the immigration courts—
bond hearings nor the proposed 810           that will affect HHS legal custody, but       which are primarily involved in aspects
hearings make determinations on              also, even if the statutes could be read      of such immigration enforcement—to
release, let alone release to particular     to allow EOIR to retain authority over        retain jurisdiction.
sponsors. Sponsor suitability                the UAC bond hearings, the Government            BIA precedent is not dispositive on
determinations are within ORR’s              nonetheless has the authority to              the question of whether immigration
statutory mandate, and are a separate        implement the FSA by moving the               judges may review custodial
question from the analysis done in the       hearings to an HHS framework. The             determinations of ORR. While the
current bond hearings or the proposed        language of the HSA shows that                district court and Ninth Circuit may
810 hearings. As a result, potential         Congress knows how to preserve DOJ            have altered this ruling as it pertained
sponsors need not always be afforded         authorities where it chooses to do so. In     to implementation of the FSA, a final
the right to participate in 810 hearings.    the rule of construction governing            rule that provides the substantive
Having said that, UACs are frequently        immigration benefits, Congress stated         elements and practical benefits of bond
sponsored by their parents, and the rule     that ‘‘Nothing in this section may be         hearings, especially protection of UACs’
allows parents or legal guardians to         construed to transfer the responsibility      due process rights, settles the matter as
request 810 hearings on their children’s     for adjudicating benefit determinations       it relates to HHS custody of UACs. DHS
behalf, just as they are able to request     under the Immigration and Nationality         immigration detention is a separate
bond hearings on their children’s behalf                                                   matter, and this rule provides for bond
                                             Act (8 U.S.C. 1101 et seq.) from the
presently. In these situations, the rule                                                   hearings for minors in DHS custody.
                                             authority of any official of the                 Comment. Commenters argue that it
would not prevent parents from
                                             Department of Justice, the Department         would be inefficient and more
participating in the hearings. For
                                             of Homeland Security, or the                  expensive to create a new type of
example, they could testify or present
                                             Department of State.’’ 6 U.S.C. 279(c).       tribunal system for UAC bond
evidence, or could argue on behalf of
                                             No similar language exists for bond           redetermination cases.
their children.
   Comment. Some commenters                  hearings. Such a discrepancy shows that          Response. Although it would arguably
disagreed with the agency’s analysis         where Congress wished to preserve DOJ         be less expensive for HHS to preserve
that EOIR lacks the authority to hear        authority for UACs, it did so explicitly.     UAC bond redetermination hearings in
UAC bond redetermination hearings            In addition, Congress has recognized          the immigration court system rather
because Congress did not authorize           that HHS would assume responsibilities        than creating a new process within
EOIR to hear these cases and because         that previously resided within the            HHS, there are at least two efficiencies
release authority for UAC rests solely       Department of Justice. See 6 U.S.C.           that would result from a new
with HHS. These commentators                 279(f)(1) (authorizing Federal officials to   independent hearing process. First,
supported their objection by citing to       perform the functions, and exercise the       removing these cases from immigration
the Ninth Circuit’s analysis of these        authorities under ‘‘any other provision       court dockets would allow the courts to
issues. One commenter noted that the         of law,’’ that were ‘‘available with          focus on cases within their expertise
BIA has held that immigration courts         respect to the performance of that            and authority (i.e., immigration
can rule on UAC bond redeterminations        function to the official responsible for      detention and removal hearings). It is
cases.                                       the performance of the function               well known that the immigration courts
   Response. HHS disagrees with the          immediately before the effective date’’       face an extreme backlog of cases, with
commenter’s conclusion regarding the         of the HSA). Finally, even assuming           many aliens waiting months if not
Ninth Circuit’s analysis as it pertains to   commenters are correct in their analysis      longer for their hearings. The sudden
the bond hearing requirement under           (which HHS disputes), binding HHS             addition of UAC custody hearings in
paragraph 24A of the FSA (for the            (and EOIR) to the commenters’ reading         2017, which the immigration courts
reasons stated above, as well as in the      of Paragraph 24A would mean that the          prioritized in terms of scheduling, only
NPRM). In addition, Congress also has        Government is indefinitely bound by a         added to the already heavy caseload
already determined that HHS is the           decades-old consent decree—a consent          placed on the immigration courts.
agency with expertise in child-welfare       decree signed by an Administration no         Second, placing 810 hearings within an
issues, including in making release          longer in office, that can never be           independent HHS office would also
determinations that are in best interest     altered, even through Congress’               promote the speed of adjudications and
of the child. Immigration judges—sitting     sanctioned method of adopting binding         appeals through the development of
in a different Department of the             policies through notice and comment           specific expertise, and through
Executive Branch, and generally able to      rulemaking under the Administrative           centralization. Currently, bond hearings
release individuals ‘‘on bond’’ on their     Procedure Act. HHS does not believe           take place around the country, in
own recognizance, are unfamiliar with        such an unyielding and indefinite hold        courtrooms with varying rules and
the HHS system and do not always             on agency policy-making, across               scheduling demands. By centralizing all
recognize the limits of their authorities    Administrations, can arise from a             810 hearings in an independent office
(i.e., to determine only dangerousness or    consent decree, especially where, as          within HHS, protocols would be
risk of flight, without necessarily being    here, Congress abolished the signatory        standardized. In addition, the
able to release a child for whom a           to the Agreement and divided its              independent hearing office would
suitable custodian has not yet been          responsibilities among new Parties.           accrue specialized expertise and at least
determined). While the Ninth Circuit         Decisions on whether a minor must be          in theory be able to make adjudications
itself recognized that the ‘‘bond            maintained in HHS custody solely due          more quickly and effectively than
hearing’’ under FSA paragraph 24A            to his or her danger or risk of flight are    immigration judges who remain largely
would not result in a dispositive release    properly within the purview of the very       unfamiliar with ORR policies and
decision, this limitation on the authority   agency charged with making child-             practices.
of immigration courts is not a limitation    welfare determinations. Once Congress            Comment. One commenter asserted
typically experienced with such              made clear that UACs are to be the            that 810 hearings fail to protect rights


                                                                                                                     AR294
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 303 of 655
44484          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

under the INA and international              C. Other Comments Received                              the severity of the situation that they are
customary law.                                                                                       fleeing. Several commenters asserted
                                             1. Detention as Deterrent
   Response. As noted above, the                                                                     that the families who would be affected
                                             Public Comments and Response                            by this rule have grounds for asylum,
purpose of this final rule is to
                                                Comments. Many commenters stated                     citing USCIS data showing that nearly
promulgate final rules implementing the
                                             the Government failed to provide data                   88 percent of families in its detention
FSA, and HHS believes the 810 hearing
                                             and/or methodologies used to make an                    centers have exhibited credible fear. The
process does so. HHS is not aware of                                                                 commenters stated that the rules set
any provision in the INA or customary        assessment regarding detention as a
                                             deterrent, and multiple others stated                   forth in the NPRM will not deter these
international law that would preclude                                                                individuals who are trying to save their
                                             that detention has been shown to be an
this process and so it does not accept                                                               lives and the lives of their children.
                                             ineffective deterrent. Several
that 810 hearings are governed by            commenters stated that while harsher                    Commenters suggested that by ignoring
customary international law. The             enforcement may impact migration                        violence and persecution as a migratory
commenter appears to suggest that there      flows, so do push factors, something for                cause, DHS evades its responsibilities as
are requirements of impartial custodial      which they say the proposed rule did                    a signatory to the 1967 Protocol Relating
review under customary international         not account.                                            to the Status of Refugees; increases
law, but it is not clear what the               Various commenters asserted that                     likely litigation regarding protection of
commenter’s argument is. Without             using detention of families or                          asylum seekers; risks returning asylum
taking a position on this assertion and      individuals as a way to deter migration                 seekers to persecutory harm; and risks
as HHS already stated, 810 hearings will     is unlawful. One commenter added that                   undermining confidence in the rule of
be conducted by independent hearing          deterrence is a concept that applies in                 law in the United States by both asylum
officers.                                    the criminal justice system, not the civil              seekers and U.S. citizens.
                                             immigration context. Commenters                            Several commenters mentioned that
   Comment. One commenter wrote that                                                                 the migrants have no or minimal
                                             pointed out that the Supreme Court has
the proposed 810 hearings ignore the                                                                 knowledge of U.S. immigration laws,
                                             ruled that civil detention may not be
interest that state courts may have in the   used as a mechanism for deterrence and                  while others noted that the policy is
custody of a child in the state,             that detention used as a deterrent                      ineffective even if migrants are aware of
particularly if state courts had             abandons the protections of the due                     the consequences of entering the United
previously been involved in the child’s      process clause of the Fifth Amendment.                  States illegally.
life through, for example, a custody         A few commenters insisted that the                         One commenter stated that the NPRM
hearing.                                     government must show the justification                  shows the government is struggling to
   Response. State courts have no            for detaining immigrants outweighs                      comply with the FSA and is attempting
                                             countervailing liberty interests and that               to alter the standards agreed upon by
jurisdiction over UACs, who are in
                                             detaining asylum seekers to deter other                 the parties in the FSA. The commenter
Federal custody, other than that which                                                               stated that the FSA was focused on
ORR specifically consents to in writing.     migrants does not meet the standard. A
                                             few commenters stated that detention as                 establishing procedures and conditions
See, e.g., FSA at paragraph 24B                                                                      that meet child welfare principles, but
(permitting UACs to seek judicial            a deterrent has been both proven
                                             ineffective and decried as unlawful by                  the purposes demonstrated in the NPRM
review of placement decisions not in                                                                 are in direct contrast to the FSA’s intent.
                                             a Federal judge.57 Others stated that
state court, but rather in the United                                                                The commenter asserted that the
                                             when the previous administration
States District Court with jurisdiction      attempted a similar policy of detaining                 proposed rule cannot be interpreted as
and venue). See also Perez-Olano, et al.     families for the purpose of deterring                   a good faith attempt to be consistent
v. Eric Holder et al., Case No. CV 05–       future migration, a Federal court issued                with the FSA’s provisions.
3604 (C.D. Cal., Dec. 14, 2010) (creating    a preliminary injunction blocking the                      Commenters also stated concern with
a uniform notification process for           practice.                                               family ‘‘incarceration.’’ For example,
notifying UAC in Federal custody of             Multiple commenters stated that DHS                  one commenter stated that incarceration
their right to seek Special Immigrant        makes a flawed assertion in the                         of families is a cruel response to the
Juvenile status; establishing procedures     proposed rule by stating that a 20-day                  humanitarian crisis at the border and
for the Federal Government and UAC           limit on family detention imposed as                    will exacerbate the trauma that
and UAC representatives to follow for        part of a July 2015 court ruling                        survivors of violence have endured. The
filing specific consent requests to          ‘‘correlated with a sharp increase in                   commenter stated that many women
                                             family migration.’’ These commenters                    and children arriving at the border from
juvenile court jurisdiction).
                                             argued that available evidence indicates                the Northern Triangle are fleeing terrible
Changes to Final Rule                        the increase in migration is more                       violence at the hands of intimate
                                             directly related to root causes of poverty              partners, criminal gangs, or police or
   HHS has changed the final rule text to                                                            other authorities, who perpetrate these
                                             and violence in migrants’ home
make clear that once the UAC has made        countries and that the NPRM                             acts of violence without any
a claim that s/he is not dangerous or a      erroneously presented correlation as                    accountability.
risk of flight, HHS bears the initial        causation.                                                 Response. As DHS specified in the
burden to produce evidence supporting           Numerous commenters cited research                   proposed rule, the primary objective of
its determination of dangerousness or        and testimonials indicating that the                    the rule is to implement the FSA in
flight risk; however, the UAC, who may       migration trend from the Northern                       regulations, thereby terminating the
introduce his or her own evidence,           Triangle is due to high rates of violence               FSA; it is not to utilize detention as a
bears the burden of persuading the           in that region. They cited statistics                   deterrent to migration. Congress has
independent hearing officer to overrule      about significant danger accompanying                   authorized DHS, as a general matter, to
HHS, under a preponderance of the            travel to the United States to underscore               detain aliens during the immigration
evidence standard.                                                                                   enforcement process to ensure that, at
                                               57 R.I.L.R. v. Johnson, 80 F. Supp. 3d 164, (D.D.C.   the conclusion of that process, they can
                                             2015).                                                  be removed if so ordered. In some


                                                                                                                                AR295
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 304 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                       44485

circumstances, detention is at the            maintain the existing list of relatives to   regarding continuing efforts to release
discretion of DHS and, in others,             whom it will release children.               minors and reunify families for the
detention is mandatory. Detained cases           Many commenters stated that the           duration of a child’s time in custody to
are handled by the immigration courts         proposed rule is contrary to the             § 410.201(f). Another commenter wrote
on a priority basis, and DHS’s policy         principles underlying the FSA, namely        that the possibility of indefinite
preference is to be able to exercise its      that immigrant children are uniquely         detention is exacerbated by the use of
discretion to maintain custody in             vulnerable and, thus, should be released     permissive and future-tense verbs
appropriate family unit cases pending         from detention as quickly as possible.       (‘‘may’’ and ‘‘will’’) rather than the
the completion of removal proceedings.        These commenters expressed concern           mandatory verbs found in the FSA
This rule will enable DHS to maintain         that the proposed rule fails to prioritize   (‘‘shall’’ and ‘‘must’’). This commenter
family unity while also enforcing the         community placement, and they argued         recommended retaining the verbs used
laws passed by Congress, including            that elimination of the 20-day limitation    in the FSA. This commenter also wrote
appropriately exercising the                  on detention conflicts with the FSA’s        that the ‘‘or is otherwise appropriate’’
enforcement discretion Congress has           general policy favoring release as           clause should be stricken from
vested in DHS. To the extent that the         ‘‘expeditiously as possible’’ without        § 236.3(h) because it provides an
effect of enforcing the laws passed by        ‘‘unnecessary delay.’’ Many commenters       opportunity for indefinite detention.
Congress is to deter some migrants from       wrote that the proposed rule constitutes        Many commenters stated that the
making the journey to the United States,      a modification of the FSA, rather than       TVPRA did not justify changing the
that effect is merely a result of enforcing   a codification of it, and could not be       conditions imposed by paragraph 14 of
the laws currently in place.                  used to justify termination of the FSA.      the FSA with regard to accompanied
   Commenters misinterpreted DHS’s            These commenters noted that the FSA’s        minors, because the TVPRA only
position concerning the operational           detention limitation applies to both         addresses UACs and, in any event, is
consequences of the FSA. In particular,       accompanied and unaccompanied                not inconsistent with the FSA.
the absence of state licensing for FRCs       children under a 2015 District Court            Many commenters expressed concern
has prevented the Government from             ruling.                                      that indefinite detention would violate
maintaining custody of many families             Several other commenters stated that      detained children’s human rights or
for a period of time sufficient to resolve    the proposed rule violates the FSA’s         civil liberties. These commenters
their immigration cases, including            requirement that children be placed in       asserted that detaining migrants in order
expedited removal proceedings. This           the least restrictive setting, along with    to deter migration violates international
often leads to the release of families,       additional Federal laws. One                 prohibitions on torture. One commenter
many of whom abscond, adding to a             commenter stated that the least              stated that prolonged detention of
large alien fugitive backlog, as discussed    restrictive setting requirement should be    asylum seekers violates Article 31(1) of
elsewhere in this rule. DHS has               interpreted consistently with similar        the UN Refugee Convention. Another
encountered cases where this                  language in the Individuals with             commenter stated that detaining
confluence of the FSA and its                 Disabilities Education Act (IDEA),           children for prolonged periods of time
                                              which requires that students with            violates international law protecting the
interpretation have created an incentive
                                              disabilities be placed in the least          dignity of the family unit as well as
for adults to bring minors to the United
                                              restrictive appropriate setting possible.    guidance from the United Nations that
States with the aim of securing prompt
                                              The commenter wrote that the IDEA and        children should not be detained due to
release from custody. That being said,
                                              the FSA are both intended to prevent         migration status. Another commenter
consistent with the view expressed by
                                              disadvantaged children from being            wrote that the indefinite detention of
many commenters, DHS acknowledges
                                              taken advantage of by those in power,        children violates Articles 37, 22, and 9
that the incentive structure informing
                                              and that the FSA’s ‘‘least restrictive       of the United Nations Convention on the
the decision of migrants whether to
                                              setting’’ language should therefore be       Rights of the Child. One commenter
travel to the United States is complex
                                              interpreted to prohibit detention in most    wrote that the proposed rule should
and multifaceted, and that potential          circumstances. Another commenter             explicitly mandate consideration of the
detention for criminal or civil violations    stated that indefinite detention of          best interest of the child in order to
of U.S. law is not the only consideration     children would violate the Child Abuse       comply with these provisions of
at issue. This rule does not purport to—      Prevention and Treatment Act, a Federal      international law. This commenter also
and indeed, cannot—address all                law which prohibits caretakers of            stated that indefinite detention violates
potential incentives for migrants to          children from causing, or failing to         Article V of the American Declaration of
travel to the United States, including        mitigate serious imminent threats of,        the Rights and Duties of Man.
‘‘push factors’’ such as those described      physical and emotional harm. Still other        Many commenters expressed concern
in the comments.                              commenters wrote that indefinite             that prolonged or indefinite detention
   DHS declines to amend the proposed         detention runs contrary to the spirit of     would negatively impact detained
regulatory text in the final rule in          the Family First Prevention Services         children’s health, growth, and
response to these public comments.            Act, a Federal law which attempted to        development. These commenters stated
2. Indefinite Detention                       reduce the number of children in             that, while there is no safe amount of
                                              congregate settings. These commenters        detention, harms to children from
Public Comments and Response                  stated that indefinite detention             detention increase as the length of
  Comments. Many commenters stated            contradicts best practices, state policy,    detention increases. They argued that
that they were concerned that minors,         and Federal policy in the criminal           the conditions in existing detention
particularly accompanied minors, could        justice, juvenile detention, and child       facilities are inappropriate for, and
be detained indefinitely under the            welfare areas.                               dangerous to, children and do not
proposed rule. They requested that DHS           Other commenters recommended              provide sufficient medical and
maintain a fixed detention limitation for     specific changes to the language of the      developmental services to children.
children and that families with children      rule to avoid the prospect of indefinite        Specific concerns were raised with
be released rather than detained. Many        detention. One commenter                     respect to the mental health of children
commenters also requested that DHS            recommended adding language                  including the prospect that detention


                                                                                                                    AR296
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 305 of 655
44486           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

could cause depression, suicidal              they qualify for release on recognizance,     individuals in those facilities can exit
ideation, and anxiety. Many                   bond, or parole.                              them. Doing so, however, may give rise
commenters stated that indefinite                Aliens subject to final orders of          to arrest given that those in the facilities
detention could cause behavioral              removal may remain in custody until           are subject to apprehension under the
changes in children after release and         removal can be effectuated. For those         immigration laws and, in many
inhibit their educational attainment and      aliens detained pursuant to INA 241,          instances, mandatory immigration
success in life. Several commenters           this includes a presumptively                 detention.
worried that prolonged detention may          reasonable period of 180 days after a            Bond determinations will be made
cause ‘‘toxic stress,’’ and one               final order of removal has been issued,       pursuant to the ordinary statutory and
commenter stated that the trauma              and thereafter, the alien must generally      regulatory standards, under which an
caused by detention could require years       be released absent a significant              alien is released if he can establish he
of psychotherapy and medications.             likelihood of removal in the reasonably       is not a flight risk or danger. See INA
Another commenter stated that,                foreseeable future (in compliance with        236(a). The rule here would not alter
although parents can typically buffer         current law and regulation).                  such authorities governing custody, but
children from stressful situations, when         Detention remains an important tool        instead would allow the determination
the parent is also experiencing intense       to ensure that proceedings are                of whether to detain a family to be made
stress, the parent’s ‘‘buffering capacity’’   completed. EOIR found that for                under all appropriate legal authorities,
may be undermined and lead to                 completed cases from January 1, 2014,         and not under the FSA system through
additional harm to the child.                 through March 31, 2019 that started at        which a different set of rules applies to
   One commenter expressed concern            an FRC, 43 percent of family unit             the minor and another to his parent(s)
that prolonged family detention would         members were issued final orders of           even though they are being held
force children and their families to give     removal in absentia out of a total of         together in the same place.
up their culture. This commenter              5,326 completed cases. DHS OIS has               DHS has added new language at
described a state’s experience with           found that when looking at all family         § 236.3(j)(4) to state clearly that paroling
Native American assimilation and              unit aliens encountered at the                minors in DHS custody pursuant to
Japanese-American internment and the          Southwest Border from FY 2014 through         section 235(b)(1)(B)(ii) of the INA or 8
negative effects these events had on          FY 2018, the in absentia rate for             CFR 235.3(c) who do not present a
those communities and noted that it           completed cases as of the end of FY           safety risk or risk of absconding will
does not want the United States to            2018 was 66 percent. As a result, the         generally serve an urgent humanitarian
return to this past practice of childhood     authority to detain minors in family          reason. DHS adds that it may also
detention.                                    units continues to be an important            consider aggregate and historical data,
   Finally, one commenter expressed           component of immigration enforcement.         officer experience, statistical
concern that indefinite detention of          But ‘‘indefinite detention’’ is not
                                                                                            information, or any other probative
immigrant children could lead to              consistent with DHS’s mission.
                                                                                            information in determining whether
indefinite confinement of U.S. citizen           DHS reiterates that while this rule
                                              would allow DHS to hold non-UAC               detention of a minor is required to
children abroad because the proposed
                                              minors with their parents or legal            secure the minor’s timely appearance
rule would damage the reputation and
                                              guardians at FRCs for more than 20            before DHS or the immigration court or
credibility of the United States abroad.
   Response. This rule does not               days, this intent does not clash with the     to ensure the minor’s safety and well-
contemplate or authorize ‘‘indefinite         intent of the FSA. The FSA provides           being or the safety of others.
detention’’ of anybody, much less             that minors subject to its provisions will    Furthermore, current limitations on bed
minors. ‘‘Indefinite detention’’ is           all be transferred to a licensed program      space in FRCs are significant and will
inconsistent with DHS’s mission. The          until they can be released. FSA               likely mean that, as a practical matter,
purpose of immigration detention is to        paragraphs 12A, 14, 19. The provisions        unless the amount of bed space is
effectuate removal and to keep custody        of this rule will allow properly managed      significantly expanded or the number of
over an alien while a decision is made        FRCs to qualify as licensed, non-secure       families drops dramatically, families
on whether removal should occur. If the       facilities once its terms go into effect,     that have established a credible fear and
alien establishes that she merits relief      and the FSA itself provides no specific       who are not a flight risk or danger will
from removal, she will be released at the     time limit for a minor to be in a licensed    often be released from detention. For a
end of the proceedings; if not, she will      program. That ICE generally does not          discussion release of minors from DHS
be removed. That is not ‘‘indefinite          hold family units in FRCs beyond              custody, please see Section B.10.,
detention’’ because it has a definite end     approximately 20 days is a result of a        Release of Minors from DHS Custody.
point, namely, the end of proceedings         district court opinion holding that ICE’s     Changes to Final Rule
and removal itself. See Jennings v.           FRCs, as they currently exist under law,
Rodriguez, 138 S. Ct. 830, 846 (2018);        are not appropriately licensed and are          DHS is amending § 236.3(j)(4) to state
Demore v. Kim, 538 U.S. 510, 529              not ‘‘non-secure.’’ Once this rule            that paroling minors in DHS custody
(2003). ICE notes that the majority of        permits properly managed FRCs to              pursuant to section 235(b)(1)(B)(ii) of
minor and family unit removals involve        qualify as licensed, non-secure facilities,   the INA or 8 CFR 235.3(c) who do not
countries in the Northern Triangle, and       their operation will be consistent with       present a safety risk or risk of
removals are normally effectuated             the operation of licensed programs            absconding will generally serve an
promptly in these countries. DHS notes        under the FSA. Importantly, as                urgent humanitarian reason.
that minors and family units are not          explained previously, FRCs are                3. Alternatives to Detention
likely to face long periods in detention      designed to be a safe location where
because immigration proceedings               families can be together in an                Public Comments and Response
involving detained family units and           environment that will foster their              Comments. Many commenters
minors are placed on a priority docket        children’s development during the             proposed alternatives to keeping family
by EOIR. Family units and minors can          pendency of immigration proceedings.          units or unaccompanied minors in
also benefit from release during the          They are not secure facilities—which          detention. Several commenters pointed
pendency of removal proceedings if            means that, while it is discouraged,          to the Juvenile Detention Alternatives


                                                                                                                        AR297
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 306 of 655
                   Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                  44487

Initiative (JDAI) as evidence that                 the Vera Institute of Justice as support.             for showing up at their hearings. The
alternatives to detention are effective            Still other commenters presented                      commenter also suggested that aliens
and preferable over detention.                     alternatives to detention. Some                       who appear at their hearings should also
Numerous commenters recommended                    commenters stated DHS should more                     have their immigration cases looked
use of the Family Case Management                  heavily rely on NGOs, non-profits, and                upon more favorably.
Program instead of detention, because              religious organizations to provide                       Finally, commenters cited to a report
the program is significantly cheaper and           necessary services, including housing,                on a non-profit organization’s case
is effective at ensuring that a family             to immigrants and ensure that they                    management program, the Family
appears for their immigration                      attend their immigration hearings. One                Placement Alternatives (FPA), piloted in
proceedings.                                       commenter focused on foster family                    2015. The commenters present the FPA
   Commenters compared ATD programs                placement, stating that it would provide              as a human-centric alternative to
such as the Intensive Supervision                  better outcomes for youth than                        detention through a holistic social
Appearance Program (ISAP) at $4 per                detention or large shelter placement.                 service approach. The report highlights
day per person and the Family Case                    Several commenters stated that DHS                 the benefits of community-based
Management Pilot Program (FCMP) at                 should release more aliens on bond, or                services and cites several examples of
approximately $36 per family per day to            if the aliens lack any indicia of being a             immigrants who were able to navigate
the cost of detention, which they cited            flight risk, on their own recognizance.               the asylum system better with the help
as approximately $319 per individual               Several commenters supported                          of an assigned case manager. The report
per day in FY 2019. One commenter                  electronic monitoring as an alternative               also annexes several findings directly
estimated that the costs of detention for          to detention. Other commenters,                       related to compliance with removal
a family of two in an FRC for 40 days,             however, expressed concern that                       proceedings, discusses the cost-
the average time to process an                     electronic monitoring can be                          effectiveness of running the program
individual on the detained docket costs            stigmatizing for aliens and interfere in              and recommends its adoption on a
would be $25,520 ($319 s 2 people s 40             daily life activities, and stated that such           larger scale.
days). The commenter estimated the                 monitoring, while preferable to                          Response. DHS agrees with the
costs of ISAP for the head of household            detention, should only be used as a last              commentators that ATD has an
at $3,008 for 752 days, the average time           resort, such as when the alien is a flight            important role to play as an effective
to process an individual on the non-               risk, presents a safety concern, or                   compliance tool for some aliens. DHS
detained docket ($4 s 752 = $3,008).               otherwise would be a candidate for
   The commenters noted that                                                                             accordingly uses ATD in some cases,
                                                   secure detention.                                     consistent with resource limitations,
participants in the FCMP had a 100                    One commenter expressed support for
percent attendance record at court                                                                       and will continue to do so. But ATD is
                                                   a program that includes a combination                 only a partial solution, not a complete
hearings and a 99 percent rate of check-           of electronic ankle monitors, voice-
ins and appointments with ICE.58 The                                                                     answer. Congress has authorized, and in
                                                   recognition software, and unannounced                 some instances required, immigration
commenters also stated that the FCMP               home visits, and stated that similar
would have fewer negative impacts on                                                                     detention as a tool for fulfilling ICE’s
                                                   programs have been found to be                        mission. Although ATD can be used as
the well-being of minors when                      affordable and highly effective. One
compared to detention, and that the                                                                      an effective compliance tool, unlike
                                                   commenter, citing a GAO report,59                     detention, such alternatives generally do
Program resulted in, among other                   noted that a similar program resulted in
things, lower return-rates of children                                                                   not provide a means to effectively
                                                   over 99 percent of aliens with a                      remove those who are illegally present
into foster programs and lower rates of            scheduled court hearing appearing at
abuse, neglect, or other crimes when                                                                     and have a final order of removal.
                                                   their scheduled court hearings, and                   Moreover, DHS does not have the
compared to minors and families in
                                                   more than 95 percent of aliens with a                 resources to keep aliens on ATD
detention.
                                                   scheduled final hearing appearing at                  throughout proceedings, or to locate and
   Relatedly, several commenters stated
that DHS should utilize a community-               their final removal hearing.                          arrest those who abscond. Enrolling
                                                      Several commenters stated that                     aliens in ATD instead of detaining and
based, case-management program as an
                                                   providing needed services to alien                    removing them also contributes to the
alternative to detention. The
                                                   families and minors would help ensure                 growing immigration court backlog.
commenters stated that such a program
                                                   their attendance at court hearings.                   Many of those in the program are
should provide case management
services, facilitate access to legal               Several commenters stated that DHS                    enrolled for years (as opposed to an
counsel, and facilitate access to safe and         should provide legal orientation                      average length of stay in detention of
affordable housing. They cited studies             programs to aliens to help ensure their               30–40 days). ATD thus cannot
showing that a sense of belonging in               appearance at hearings, as well as                    completely replace immigration
schools and neighborhoods is a strong              inform families of their legal rights and             detention.
factor for positive health outcomes for            obligations. These commenters                            ICE is, however, currently utilizing
immigrant and refugee families. The                expressed a belief that the high rate of              ATD for certain qualified family units.
commenters also stated that such a                 in absentia removal orders is because                 The current ATD—Intensive
program has been shown to                          asylum seekers lack basic information                 Supervision Appearance Program
substantially increase program                     about the immigration process. Another                (ISAP) is a flight-mitigation program
compliance, without the extensive use              commenter suggested that the                          that uses technology and case
of electronic monitoring, and cited pilot          government provide the families and                   management tools to facilitate
programs conducted by the Lutheran                 minors with case workers,                             compliance with release conditions,
Immigration and Refugee Service and                transportation to and from their                      court appearance, and final orders of
                                                   hearings, and a small financial incentive             removal while allowing aliens to remain
  58 Citing the U.S. Dept. of Homeland Security
                                                     59 Report to Congressional Committees,
                                                                                                         in their community—contributing to
Office of Inspector General, Rep. No. OIG–18–22,                                                         their families and community
U.S. Immigration and Customs Enforcement’s         Alternatives to Detention: Improved Data Collection
Award of the Family Case Management Program        and Analyses Needed to Better Assess Program,         organizations and, if necessary,
Contract (2017).                                   U.S. Government Accountability Office, Nov. 2014.     wrapping-up their affairs in the United


                                                                                                                                  AR298
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 307 of 655
44488           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

States—as they move through                   delinquent and committed to                 the daily cost of detention, immigration
immigration proceedings.                      corrections facilities, in turn damaging    judges process the cases of those in
   ATD–ISAP may be appropriate for            prospects for future success. The JDAI’s    custody much faster than those on the
aliens who are in some stage of removal       core strategies include collaboration       non-detained docket 60 meaning that the
proceedings and released from DHS             with juvenile court officers, prosecutors   ultimate gap in cost is often
custody pursuant to an order of release       and defense counsel, and objective risk     considerably smaller than appears when
on recognizance, an order of                  assessment of the youth to determine        looking only at the per day costs.
supervision, or a grant of parole or          whether home confinement and self-          Indeed, in some circumstances where a
bond, e.g., individuals considered not to     reporting instead of detention will         non-detained case takes unusually long,
be a danger to the community or a high        assure compliance with court                detention can be more cost effective in
flight risk. The ATD–ISAP contractor          appearances. JDAI is essentially a flight   the long run even though the per day
provides case managers who supervise          mitigation tool for the penal system        cost is higher.61
participants utilizing a combination of       with some similarities to ATD–ISAP in          Additionally, in the long run, the
home visits, office visits, alert response,   administrative removal proceedings.         most important factor that determines if
court tracking, and technology. Case          Accordingly, the JDAI is not suitable for   an alien is removed when a final order
managers also provide referrals to a          managing family units and/or juveniles      is issued is whether the person is in
multitude of social services. Because of      who are not otherwise involved in the       detention when this occurs. If an alien
the nature of the program, juveniles          penal system.                               is not detained at the time, in many
cannot be participants, but family units         Commenters referenced the FCMP as        cases ICE will have to expend
(at least one adult and minor children)       a much cheaper alternative than             significant resources to locate, detain,
can be enrolled via an adult Head of          detention. While the ATD–ISAP               and subsequently remove the alien in
Household. Of the approximately               program has some elements of a case         accordance with the final order.
100,000 participants currently enrolled       management program, the FCMP itself is         Regarding commenters’ reference to
in ATD–ISAP, about 50 percent are             a program no longer used by DHS. The        the non-profit organizations’ Family
family units.                                 FCMP was launched by DHS in early           Placement Alternatives program, such a
   Data maintained by ICE show that           2016, as an alternative to detention for    program, as with the FCMP, is not
historically family units on ATD tend to      family units who illegally entered the      suitable for the purpose of effectuating
abscond at a higher rate than non-family      United States with a credible fear that     removal.
unit participants. ICE considers an           might qualify them for protection from
absconder from the ATD program to be          removal. The FCMP, which was                Changes to Final Rule
an individual who has failed to report,       implemented in only a few cities, aimed       DHS declines to amend the proposed
who has been unresponsive to attempts         to promote compliance with                  regulatory provisions in the final rule in
by the Government to contact him or           immigration obligations for Heads of        response to these public comments.
her, and whom the Government has              Household who are a low public-safety
been unable to locate. In FY 2018, the                                                    4. DHS Track Record With Detention
                                              risk and who were residing or intending
absconder rate for family units was 30        to reside in those few cities, and who      Public Comments and Response
percent, significantly higher than the 19     were not considered appropriate for            Comments. Several commenters
percent absconder rate for non-family         traditional ATD programs or who were        discussed DHS’s track record with
unit participants. Because ICE lacks          not eligible for placement in FRCs, e.g.,   detention. In general, comments focused
sufficient resources to locate, arrest, and   pregnant or nursing women, or mothers       on the following areas: Inadequate
remove the tens of thousands of family        with young children. Under the              conditions at existing facilities; and
units who have been ordered removed           program, families were given a              problems hiring staff in remote DHS
but are not in ICE custody, most of these     caseworker who helped educate them          facilities.
aliens remain in the country,                 on their rights and responsibilities, and      Multiple commenters stated that ICE-
contributing to the more than 564,000         helped families settle in, assisting with   run facilities have a history of poor
fugitive aliens as of September 8, 2018.      things like accessing medical care and      conditions and compliance issues and
Such at-large apprehensions present a         attorneys, and ensuring they made it to     stated that ICE could not be trusted to
danger to ICE officers, who are the           their court appearances.                    detain families in adequate and safe
victims of assaults in the line of duty,         ICE terminated the FCMP in June          conditions. Some commenters
and significantly increases the               2017, after completing a top-down           contended that governmental facilities
operational burden of effectuating            review of the pilot year (January 2016—     had failed to provide adequate access to
removal. Therefore, although ATD–ISAP         June 2017), based on the finding that the   care and safety for children in DHS and
is useful and indeed used by ICE for          FCMP cost around $38.47 per family,         HHS custody, even though those
many families, it is not a complete           per day (or roughly $16.73 per              facilities were presumably operating in
answer for the enforcement of                 individual), while traditional ATD—         accordance with current FSA
immigration law with respect to family        Intensive Supervision Appearance            stipulations. These commenters stated
units.                                        Program (ISAP III) cost ICE
   The Juvenile Detention Alternatives        approximately $4.40 per individual, per        60 See Trac Immigration, Table 1. Pending Cases
Initiatives (JDAI), was developed as a        day. FCMP subcontracted out many of         and Wait Times Until Hearings Scheduled by Court
pilot project in the early 1990s by a         its case management services to NGOs,       Location, Report date June 8, 2018 https://
private philanthropy based in                 non-profits and religious organization      trac.syr.edu/immigration/reports/516/include/
Baltimore, and has since expanded to                                                      table1.html.
                                              which drove up the average cost per            61 See Congressional Budget Justification FY
over 300 jurisdictions. The purpose of        participant. ICE concluded that money       2018—Volume II, U.S. Immigration and Customs
JDAI is to reduce reliance on local           it would save by discontinuing the          Enforcement, page 50, ‘‘An average daily rate for
confinement of youth involved in the          FCMP could be better used by instead        family beds can be calculated by dividing the total
penal system, based on the premise that       supporting other ATD services for more      funding requirement of $291.4 million by the
                                                                                          projected average daily population (ADP) of 2,500
placing juveniles in locked detention         families.                                   for a rate of $319.37.’’ https://www.dhs.gov/sites/
pending court hearings increases the             While it is true that per day, any ATD   default/files/publications/DHS%20FY18%20CJ
odds that the child would be found            program could be less expensive than        %20VOL%20II.PDF.


                                                                                                                          AR299
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 308 of 655
                    Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                            44489

that given the less rigorous standards                  and to July 2018 reports filed in Federal         licensed under this rule (and under the
and oversight envisaged by the                          court that allegedly documented unsafe            FSA) are the FRCs. Thus, these licensing
proposed regulations, these breaches are                and unhealthy conditions in DHS-run               requirements—and the public reporting
likely to continue and proliferate if the               facilities where children were housed             of inspections—do not apply to DHS’
FSA is weakened.                                        after being separated from their parents          short-term holding facilities (such as
   According to these commenters, a                     at the border.                                    CBP facilities). DHS notes, however, as
report by Human Rights First 62                            Commenters also pointed out that in            described above, that CBP facilities are
supports their contention that ICE-run                  January 2016, the Pennsylvania                    subject to inspection and monitoring by
detention facilities historically and                   Department of Human Services revoked              outside entities.
routinely fail to meet even their own                   the child care license of the Berks                  DHS also disagrees with some of the
minimum standards of care. Some                         County Residential Center because DHS             commenters’ specific assertions. Many
commenters reported that visits to                      was found to be using its license                 of the commenters made broad,
family detention centers reveal                         inappropriately. Yet, the facility                generalized allegations that ICE has
discrepancies between the standards                     continued to operate for a year with a            abused children in detention, failed to
outlined by ICE and the actual services                 suspended license. According to one of            uphold its own Family Residential
provided, including inadequate or                       the commenters, the Berks County                  Standards, and generally failed to
inappropriate immunizations, delayed                    facility amassed an atrocious record of           provide care and safety to the minors in
medical care, inadequate education                      health concerns, inadequate medical               its custody, among other issues. Even
services, and limited mental health                     attention, alleged sexual misconduct,             though those commenters cited to
services.                                               and other harmful conditions because              studies such as the one provided by
   Multiple commenters referenced a                     there was no proper oversight.                    Human Rights First 65 or the American
                                                           Response. DHS agrees with the                  Academy of Pediatrics 66 and asserted
letter from two DHS physicians to the
                                                        commentators that it is critical that             that these studies supported their
Senate Whistleblowing Caucus, in
                                                        conditions in DHS facilities live up to           allegations, DHS review of these studies
which the experts stated that after
                                                        applicable standards, particularly when           uncovered no specific instances of
conducting ten investigations over four
                                                        it involves the treatment of children.            abuse, neglect, or failure to abide by
years at ICE family detention facilities,
                                                        That is the whole point of the standards.         standards provided with enough detail
they had concluded that children
                                                        The proposed rule here would do                   for DHS to investigate. For those
housed in ICE family detention centers
                                                        nothing to weaken them.                           generalized allegations that did not
are at high risk of harm, due to serious                   To further emphasize its commitment
compliance issues such as lack of timely                                                                  provide details sufficient for DHS to
                                                        to its standards, DHS is adding
access to medical care, lack of sufficient                                                                substantiate the allegations, DHS cannot
                                                        regulatory text to confirm that it will
medical staffing, inadequate trauma care                                                                  respond to the commenters effectively.
                                                        publicly post the results of the third-
and counseling, and inadequate access                                                                     DHS declines to amend the proposed
                                                        party inspections of ICE FRCs on DHS’s
to language services.63                                                                                   regulatory text of this rule based on
                                                        website to ensure as much transparency
   Several commenters stated that DHS                                                                     those broad, unsubstantiated
                                                        as possible within the inspection and
has been unable to staff facilities in a                                                                  allegations.
                                                        alternative licensing process. See
timely manner with qualified                                                                                 However, DHS does have a complaint
                                                        discussion of inspection comments and
pediatricians, psychiatrists, child and                                                                   and grievance process in place. Aliens
                                                        responses. Moreover, DHS is modifying
adolescent psychiatrists, mental health                                                                   in DHS custody who have a specific
                                                        the regulatory text to provide that audits
clinicians, and pediatric nurses,                                                                         complaint about a staff member can file
                                                        of licensed facilities will take place at
particularly in remote areas. These                                                                       a grievance either directly with OIG by
                                                        the opening of a facility and take place
commenters stated that without                                                                            emailing DHSOIGHOTLINE@dhs.gov or
                                                        on an ongoing basis, and DHS is
adequate staffing, the facilities could not                                                               to the facility’s grievance committee or
                                                        modifying the language regarding the
provide adequate health services.                                                                         designated grievance staff. Grievance
                                                        juvenile coordinators, to be clear that
Commenters cited to several incidents                                                                     forms are available in common areas
                                                        their role includes ongoing monitoring
that they believe exhibited this lack of                                                                  along with a locked box where residents
                                                        of compliance with the standards in the
adequate care.                                                                                            can deposit the grievances. Detailed
                                                        regulations.
   Commenters relied on several reports                    DHS further notes that under this              procedures for filing grievances at FRCs
for these arguments. They pointed to a                  rule, FRCs will not be exempt from state          are in the FRS. The procedures make
DHS Inspector General report on an ICE-                 licensing standards, so long as the State         accommodations for language barriers as
run adult detention facility that they                  in which they are located maintains a             well as physical and mental disabilities
stated revealed astonishingly                           licensing process for facilities that hold        and allow for help with filling the forms
substandard and harmful conditions,64                   minors together with their parents.               by other staff members and legal
                                                        Accordingly, the Berks FRC will                   representatives. They provide for
   62 Human Rights First, ‘‘Family Detention: Still
                                                        continue to receive regular scheduled             informal and formal grievances,
happening, Still Damaging,’’ (October 2015 Human
                                                        and unscheduled inspections by the                emergency grievances, and appeals. The
Rights First report) (discussing reports of                                                               FRS also prohibit retaliation by staff
substandard care at family detention centers            Commonwealth of Pennsylvania even
including Karnes, Dilley, and Berks).                   after this rule goes into effect. CRCL            against residents for filing grievances.
   63 Id. at 4; see also Academic Pediatric
                                                        conducted an onsite investigation at                 Aliens in DHS custody, community
Association, et al., July 24, 2018 Letter to Congress
                                                        Berks in 2017 and sent the Expert                 faith-based organizations, non-
(letter submitted by 14 medical and mental health
                                                        Reports with Recommendations to ICE               governmental organizations (NGOs),
associations seeking congressional oversight of                                                           community leaders, immigration
DHS-run facilities, and stressing that conditions in    on July 21, 2017. The Medical Expert
DHS facilities, which include open toilets, constant    did not find alarming incidents of                lawyers, and members of the public
light exposure, insufficient food and water, no
bathing facilities, extremely cold temperatures, and
                                                        medical care failures. DHS notes that               65 https://www.humanrightsfirst.org/resource/

forcing children to sleep on cement floors, are         the only facilities required to be                family-detention-still-happening-still-damaging.
traumatizing for children.)                                                                                 66 https://pediatrics.aappublications.org/lens/
   64 See September 27, 2018 Office of Inspector        Action at the Adelanto ICE Processing Center in   pediatrics/139/5/e20170483#content/citation?
General Management Alert—Issues Requiring               Adelanto, California, OIG–18–86.                  reference?63.


                                                                                                                                           AR300
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 309 of 655
44490           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

with allegations regarding conditions at      grievance process, and the use of                     (response in the E.O. 12866 section of
DHS facilities can file complaints with       segregation). The team reviews the                    this final rule), new licensing process,
either the DHS Office of the Inspector        facilities policy and procedures to                   hearings, definitions of influx and
General (OIG) or with CRCL via the            ensure the center is properly                         emergency, age determinations, and
internet at https://www.dhs.gov/file-         documenting its actions and incidences                redetermining of UAC status at every
civil-rights-complaint or through the         at the center and is in compliance with               encounter. The commenters also faulted
CBP infocenter (OIG and CBP forward           applicable standards. If problems are                 the Departments for allegedly not taking
the complaints to CRCL). Complaints           found at the facility, the team compiles              into account the trauma detention
filed with CRCL are processed and             a report of expert recommendations.                   causes children and various reports
uploaded into a database housing all          The expert recommendations are issued                 related to detention.
complaints. The CRCL team meets               to the relevant DHS component, who                       One commenter asserted that the
weekly to discuss all complaints              then has opportunity to concur,                       failure to discuss the preliminary
received that week. They decide which         partially concur, or non-concur with                  injunction in the Saravia v. Sessions,
allegations will be opened for formal         recommendations and perform                           lawsuit is per se arbitrary and
investigation. Allegations that are not       remediation. If recommendations are                   capricious because it is a relevant
open for investigation, remain in the         not implemented, CRCL has the ability                 source of law that governs their
database and are reviewed quarterly to        to re-inspect facilities, and if necessary            obligations on this issue.
identify trends or systemic issues. If        can issue a recommendation that DHS                      Response. Many of these commenters’
trends or systemic issues are found,          close a facility, or remove ICE detainees             concerns about arbitrary and capricious
then those cases can be opened for            from a detention facility.                            decision-making will not be addressed
investigation.                                   The public can find highlights of                  in this section of the rule, but have been
   Another method of receiving                these Expert Recommendations in                       addressed throughout this rule in
complaints is through DHS’s CRCL              CRCL’s Annual Report to Congress.                     response to specific comments. This
Community Engagement Team. Team               CRCL also has a Transparency Initiative               rule represents the result of reasoned
Members go out into community,                in which they are moving documents to                 decision making, and the Departments
develop a rapport with NGOs, faith-           the internet. As of this publication, two             have provided rational explanations of
based organization leaders, lawyers, and      reports have been uploaded, but more                  their choices throughout. In particular,
community members. Team Members               are expected in the future.                           the Departments have discussed the
hold community roundtable events at              CRCL conducts 10–12 site visits a                  Saravia injunction above and noted that
which they discuss DHS policies,              year at ICE facilities with 1–2 of them               it addressed a discrete legal issue not
procedures implemented across the             at FRCs. These visits have brought about              addressed by the FSA and therefore not
Department, and what it means for the         major improvements in recent years,                   the focus of this rule. See Saravia v.
community. The community in turn has          and CRCL continues to monitor                         Sessions, 280 F. Supp. 3d 1168 (N.D.
the ability to identify how it has affected   implementation of their Expert                        Cal. 2017), aff’d sub nom. Saravia for
them and if necessary file complaints         Recommendations.                                      A.H. v. Sessions, 905 F.3d 1137 (9th Cir.
through these Team Members.                                                                         2018). The purpose of this rule is to
   When CRCL opens a formal                   Changes to Final Rule                                 implement the FSA in light of the
investigation, the OIG is contacted and         For purposes of clarity, DHS is adding              changed circumstances and
given the right of first refusal to           language to the final rule at 8 CFR                   accumulated agency experience since
investigate. If OIG turns down the            236.3(i)(4)(xx) explaining that licensed              the signing of the agreement over 20-
opportunity to investigate, then CRCL         facilities will maintain a grievance filing           years ago. In doing so, DHS has
performs the investigation. Depending         process and requiring aliens in these                 carefully assessed and explained its
on the type of complaint, the                 facilities to avail themselves of this                changes. The Departments will continue
investigation could be conducted offsite      process if they wish to report a formal               to abide by all relevant court orders.
or onsite. If offsite, CRCL will work with    grievance. DHS also is adding language                   Comments. Some commenters raised
the respective DHS component to gather        in 8 CFR 236.3(o) to make it more clear               due process concerns. These comments
documentation specific to the                 that the juvenile coordinator will                    included general attacks on the
allegations. If onsite, CRCL will conduct     monitor compliance with the regulation.               supposed ‘‘deterrence rationale’’ of the
the investigation at the facility, which,                                                           rule and the prospect of longer
for ICE, includes interviewing ICE            5. Due Process, Constitutional,                       detention, which some commenters
detainees.                                    Administrative Procedure Act, and                     claimed would reduce access to legal
   On-site investigations are of the          International Law Violations                          services or prevent children from
facility policy and operations, and do        Public Comments and Response                          participating in their immigration
not address personnel misconduct                Comments. Numerous commenters                       proceedings. The comments also
issues. The CRCL Compliance Branch            made general allegations that the rule                included more specific objections to the
goes to the ICE or CBP facilities to          was arbitrary and capricious and does                 ongoing redetermination of UAC status,
conduct on-site investigations. The team      not withstand the requirements of the                 hearing provisions, and process
is comprised of a combination of the          APA. As case law makes clear, arbitrary               surrounding re-taking custody of a
following, depending on the allegations       and capricious review requires that an                previously released minor.
presented: Policy advisors with               agency apply reasoned decision making                    Response. The Departments disagree
investigative authority, a medical            when proposing new regulations and                    that the proposed regulations violate the
consultant, a corrections consultant, an      provide a rational explanation of the                 due process clause of the Fifth
environmental health and safety               changes.67 The commenters claimed                     Amendment for all of the reasons
consultant, a suicide prevention                                                                    explained throughout the preamble.
                                              that the Departments had failed to do so
consultant, and a mental health                                                                     Multiple procedural safeguards exist in
                                              with respect to the cost calculations
consultant. The team will always look                                                               this context, including those contained
into medical care/treatment, and the            67 Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v.   in section 462 of the HSA and section
overall conditions of detention (food         State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43       235 of the TVPRA with respect to UACs,
preparation, cleanliness, safety issues,      (1983)                                                the INA more broadly, and the


                                                                                                                              AR301
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 310 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                         44491

provisions of this rule implementing the      individuals who remain                       of the judiciary in ensuring compliance
relevant and substantive terms of the         unaccompanied, under the age of              with the FSA.
FSA.                                          eighteen, and without legal status              Response. As stated in the NPRM,
   Regarding comments that detention          during removal proceedings.’’). Notably,     Congress provided authority for DHS to
will impact access to legal services, the     however, a redetermination will not          detain certain aliens for violations of the
rule specifically provides for attorney-      affect USCIS jurisdiction over an asylum     immigration laws through the INA and
client visits (in accordance with             application where it had initial             expanded legacy INS’s detention
applicable facility rules and regulations)    jurisdiction based on the applicant’s        authority in IIRIRA. See 83 FR 45486 at
for those minors in ICE FRCs, as well as      classification on the date of filing.        45490 (Sept. 7, 2018). As stated
a comprehensive orientation session              The proposed regulations on bond          elsewhere in this document, this
upon admission, including information         hearings also comport with due process.      rulemaking is designed to implement
on the availability of legal assistance.      The proposed regulations (§ 236.3(m))        the relevant and substantive terms of the
See 8 CFR 236.3(i)(4)(ix). While in a         provide for a bond hearing by an             FSA, in keeping with the terms of the
licensed facility each UAC in ORR             immigration judge (to the extent             FSA itself. For more detailed
custody will also be provided with            permitted by 8 CFR 1003.19) for minors       information regarding the authority to
information regarding the right to a          who are in removal proceedings under         promulgate these regulations, please see
removal hearing before an immigration         the INA 240 and who are in DHS               the discussion of the statutory and
judge, the right to apply for asylum, and     custody. Those who are not in section        regulatory authority in the NPRM. Id.
the right to request voluntary departure      240 proceedings are ineligible to seek          Comments. Another commenter stated
in lieu of removal. See 45 CFR                review by an immigration judge of their      that the proposed regulations ‘‘implicate
410.402(c)(14). HHS care and custody          DHS custody determination, but may be        the Constitution’s Article III prohibition
will not prevent access to legal              considered for release on parole. And        on Advisory Opinions’’ because the rule
assistance or the possibility of              DHS is modifying the regulatory text to      ‘‘undermine[s] and nullif[ies]’’ the FSA.
administrative hearings.                      provide that parole of minors detained       This commenter also stated the
   DHS also disagrees that detention in                                                    proposed regulations implicate
                                              pursuant to section 235(b)(1)(B)(ii) of
FRCs will make it harder for children                                                      violations of the Fourth, Sixth, Seventh,
                                              the INA or 8 CFR 235.3(c) who are not
accompanied by their parents or legal                                                      and Eighth Amendments, but did not
                                              a flight risk or a danger will generally
guardians to meaningfully participate in                                                   provide an explanation for this
                                              serve an urgent humanitarian reason.
their immigration proceedings; rather,                                                     assertion. A second commenter stated
                                              Separately, § 410.810 provides for an
keeping families together in custody as                                                    that the proposed regulations violate the
                                              independent hearing officer process,
a unit will remove the possibility of the                                                  Eighth Amendment because, in the
                                              guided by the immigration judge bond
family missing a hearing, while also                                                       commenter’s view, the proposed
                                              hearing process currently in place for
ensuring that the family can decide as                                                     regulations can lead to indefinite
                                              UACs in ORR custody under the FSA.
a unit how to handle their ongoing                                                         detention in violation of the principle of
removal proceedings.                             The Department disagrees that the
                                                                                           proportionate sentencing.
   When it comes to redetermining UAC         lack of a specific time frame in the rule       Response. This rule does not
status upon each encounter, DHS notes         governing re-apprehension of a               implicate the Constitutional prohibition
that the statutory definition of UAC          previously released minor violates the       on Article III courts issuing advisory
indicates that the status could change if     minor’s due process rights. Section          opinions. These regulations are being
an individual turns 18, gains legal           236.3(n) sets out the scenarios in which     issued by Federal agencies, not courts,
status, or is placed with a parent or legal   a previously released minor becomes an       and the FSA itself provides that it will
guardian. See 6 U.S.C. 279(g). Reflecting     escape-risk, a danger to the community,      terminate upon issuance of regulations.
that plain language, two circuit courts       subject to a final removal order, or            DHS cannot reply to vague assertions
have held that an individual who was          lacking a parent or legal guardian           regarding violations of certain
initially designated as a UAC can             available to care for the minor and must     amendments without further
subsequently cease to be a UAC. See           be taken back into custody. A custody        explanations from the commenters,
e.g., Mazariegos-Diaz v. Lynch, 605 Fed.      redetermination hearing may be               which were not provided. Regarding
Appx. 675, 676 (9th Cir. 2015)                requested in accordance with § 236.3(m)      proportionate sentencing, this
(unpublished) (finding a 20-year-old          (to the extent permitted by 8 CFR            rulemaking does not address sentencing
was no longer a UAC for purposes of           1003.19). And although the regulations       at all. DHS does not impose any kind of
applying for asylum under the TVPRA);         are silent as to how long after re-          criminal punishment. Immigration
see also, Harmon v. Holder, 758 F.3d          apprehension a redetermination hearing       detention is civil in nature and
728, 733–34 (6th Cir. 2014) (finding          will occur, it will be within a reasonable   effectuates enforcement of the
asylum applications filed under TVPRA         time frame and any issues regarding the      immigration laws. For a discussion on
UAC provisions must be filed while the        justification for the re-apprehension will   commenters’ concerns regarding
applicant remains in that status). And        be appropriately dealt with in the           indefinite detention, see the section on
the Office of General Counsel for the         hearing (if necessary).                      this issue entitled ‘‘Indefinite Detention
Department of Justice, EOIR, has found           Comments. One individual stated that      due to Alternative Licensing.’’
that immigration judges have authority        the proposed regulations violate the            Comments. One commenter stated
to assess whether a UAC continues to          Constitution’s separation of powers. The     that the proposed regulations are in
meet the statutory definition. See DOJ        commenter stated that the                    contravention of the due process clause
EOIR OGC Memorandum, Legal Opinion            Naturalization Clause in Article I,          of the Fourteenth Amendment.
re: EOIR’s Authority to Interpret the         section 8, clause 4 gives Congress              Response. The Fourteenth
Term Unaccompanied Alien Child for            plenary power to establish a uniform         Amendment’s due process clause
Purpose of Applying Certain Provisions        Rule of Naturalization, and that the         applies to States, not the Federal
of the TVPRA, Sept. 19, 2017, at 9 (‘‘Our     provisions contained in the proposed         Government.
interpretation is consistent with the         regulation are wholly within Congress’          Comments. One commenter also
purpose of the TVPRA, which is to             purview. This commenter stated the           stated that the proposed regulations do
provide protections and rights to             proposed regulations also usurp the role     not provide for any notice to the UAC


                                                                                                                      AR302
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 311 of 655
44492          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

of a custody determination or the              Comments. Several commenters                that removing such terms would
evidence used to make it.                    argued that the rule violates                 transform specific FSA provisions from
   Response. As stated in the NPRM,          international laws, pointing to               express obligations into non-binding
independent hearing officers would           provisions of international documents         statements of agency activity.
determine whether a UAC, if released,        relating to privacy, special care and            One commenter stated that the
would present a danger or a flight-risk      concern for the wellbeing of children,        government’s proposed standards
and issue the decision in writing. See 83    and torture and cruel, inhuman or             violate paragraph 12 of the FSA by
FR 45486 at 45490 (Sept. 7, 2018). The       degrading treatment or punishment.            creating exceptions for when the
government bears the initial burden of       Multiple commenters emphasized that           government will place minors with their
production, thereby giving the UAC           the U.N. Special Rapporteur on torture        family members based on the ‘‘well-
notice of the custody determination and      has stated that ill treatment can amount      being’’ of the minor or operational
the evidence supporting it. The UAC          to torture if it is ‘‘intentionally used to   feasibility and expanding the emergency
then would bear the ultimate burden of       deter, intimidate, or punish migrants or      exception that would allow a minor to
proof would shift to the government,         their families . . . or to coerce people      be detained with an unrelated adult for
which would use a preponderance of           into withdrawing asylum requests.’’ One       more than 24 hours. Another
the evidence standard.                       commenter stated that the FSA is              commenter stated that the provisions
   Comments. Several commenters              grounded in international human rights        regarding when UACs can be placed in
contended that the proposed regulations      law principles, and therefore that these      secure facilities violates the FSA
are unconstitutionally vague, ultra vires,   regulations must not violate them.            because it allows HHS to place
overbroad, and ‘‘generally lack                Response. The provisions codified in        individuals in secure custody based on
enforcement and oversight of the             this rule are consistent with the FSA         ‘‘danger to self or others’’—a
Government’s actions.’’ Specifically, the    and international law. Nothing in the         requirement the commenter stated is not
commenters stated that the rule is vague     proposed rule authorizes the intentional      found in the FSA. The commenter also
insofar as it fails to define the            infliction of ill treatment on families or    expressed concern that the proposed
                                             anybody else, and much less for the           rule fails to provide that HHS will
implications of giving DHS the power to
                                             purpose of intimidating, punishing, or        review all secure placements monthly
handle immigration benefits and
                                             coercing migrants and their families. To      and to specify how placements in staff
enforcement, unconstitutional insofar as
                                             the contrary, consistent with the basic       secure or residential treatment centers
it lacks specific standards of care and
                                             goal of the FSA, the proposed rule aims       will be reviewed.
due process protections, and overbroad                                                        Several commenters stated that the
in failing to establish concrete             to avoid ill treatment of families who
                                             remain in custody by requiring FRCs to        final rule should have a mechanism
guidelines with respect to ‘‘ongoing’’                                                     such as paragraph 24B of the FSA that
determination of UAC qualifications.         abide by stringent standards regarding
                                                                                           allows minors to challenge their
   Response. General comments                conditions of confinement, and
                                                                                           placement in a facility and whether the
regarding DHS’s authority to handle          providing for third-party auditing of
                                                                                           facility complies with FSA-required
immigration benefits and enforcement         compliance and the public posting of
                                                                                           standards. One of these commenters
are beyond the scope of this rulemaking.     the results of those audits.
                                                                                           criticized the explanation in the NPRM
With respect to the specific regulations     Changes to Final Rule                         that a child could utilize the legal
at issue here, the Departments reject the                                                  procedures under the APA to challenge
suggestion that they are vague, ultra          DHS declines to amend the proposed
                                             regulatory provisions to the final rule in    her placement as woefully lacking the
vires, or overbroad for all of the reasons                                                 protections afforded by the FSA. This
already discussed above. The                 response to these public comments, but
                                                                                           commenter also states that any
regulations contain appropriate              notes that DHS is modifying the
                                                                                           arguments by DHS or HHS that they are
standards of care and due process            regulatory text in places to clarify
                                                                                           not subject to all of the provisions in the
protections, as well as concrete             oversight and monitoring requirements.
                                                                                           FSA is inaccurate because the FSA
guidelines with respect to the               6. Adherence to the Flores Settlement         explicitly extends to any successors,
assessment of an individual’s UAC            Agreement                                     therefore, these provisions must be
status, consistent with the statutory                                                      included in the regulations of both
protections and FSA that the regulations     Public Comments and Response
                                                                                           agencies.
are designed to implement. The                 Comments. Many commenters                      One commenter stated that the
Departments also disagree with the           provided comments regarding whether           proposed regulations add additional
commenter stating that the regulations       the proposed rule sufficiently                requirements to the custodian affidavit
lack enforcement and oversight,              implemented the FSA to trigger the            that are not required by the FSA, and
especially considering the portions of       termination of the FSA. Some                  which could lead to a decrease in the
the rulemaking regarding licensed            commenters stated that the government         number of willing custodians.
programs standards that licensed             cannot change the terms of the FSA            Specifically, the requirements that the
programs must meet in keeping with the       through rulemaking, but can only do so        custodian ensure the UAC report for
principles of treating minors and UACs       with a motion to the court that approved      removal, if so ordered, and that the
in custody with dignity, respect, and        the FSA. Others voiced opposition to          custodian report to ORR and DHS no
special concern for their particular         ending the FSA at all, stating that it had    later than 24 hours after learning that
vulnerability. See e.g., § 410.402           sufficiently protected the well-being of      the UAC has disappeared are not
concerning the minimum standards             minors.                                       required by the FSA, and could have
applicable for licensed programs. DHS          Many commenters suggested that the          negative impacts on the custodian/UAC
is also modifying the regulatory text in     rule did not adequately implement the         relationship, which is not in the best
several respects, in response to             FSA sufficient to trigger its termination.    interests of the minor. The commenter
comments, to clarify requirements of         Some of these commenters stated that          suggested that any required reporting
oversight and monitoring to ensure that      the rule removed mandatory terms, such        after the disappearance of a UAC be
DHS facilities satisfy applicable            as ‘‘shall’’ or ‘‘must,’’ when describing     made to the local police, who are better
standards.                                   the obligations of the government, and        suited to find a missing person.


                                                                                                                      AR303
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 312 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                           44493

   Response. It was never the intent of        commenter’s assessment. As for HHS’               Commenters also asserted that minors
the Government when signing the                portion of the rule, the regulations are       should have a mechanism for
original FSA or its modification in 2001       binding on the shelters that ORR               challenging their placement in a facility.
that the agreement would remain in             regulates, whether or not the rule uses        Immediately upon placement in an HHS
place permanently, and the FSA                 the words ‘‘will,’’ ‘‘shall,’’ and ‘‘must.’’   secure facility, staff secure facility, or
expressly provides for termination upon           One commenter also stated that DHS          residential treatment center (RTC),
issuance of regulations implementing           is not complying with paragraph 12 of          UACs have the right to file an APA
the agreement. The public generally was        the FSA because it is carving out              claim in Federal District Court, if they
not given a chance to comment on the           exceptions that do not appear in the           believe they have been treated
FSA as it can with notice and comment          FSA such as taking into consideration          improperly and/or inappropriately
rulemaking. Notice and comment                 the well-being of a child or expanding         placed in a restrictive setting. A judge
rulemaking allows people to influence          the meaning of emergency in the FSA.           will then decide whether or not to
policy by providing thoughtful                 DHS disagrees with this commenter.             review the UAC’s case to determine
comments on proposed regulatory text           The provisions of paragraph 12 state           whether they should remain in a
so that agencies can make, where               that a child who could not be released         restrictive setting. After 30 days of
appropriate, corresponding changes in          according to paragraph 14 or transferred       placement of an HHS secure or RTC
the final rule. Merely publishing the          to a licensed program pursuant to              setting, UACs may request the ORR
FSA online would not provide the               paragraph 19 cannot be held with               Director, or his or her designee,
safeguards and review process of a             unrelated adults for more than 24 hours.       reconsider their placement, as described
rulemaking that has gone through notice        The solution in such cases, according to       in ORR’s Policy Guide at section 1.4.2.
and comment and is published in the            paragraph 12, is that the INS could            This policy also describes the
Code of Federal Regulations. Indeed,           transfer the unaccompanied minor to a          requirements for 30 day placement
DHS and HHS are making several                 county juvenile detention center or any        reviews for UACs in restrictive settings.
changes to this final rule based on            other INS detention facility. The                 Commenters also believed that DHS
comments received from the public.             proposed provision gives DHS some
   Some commenters opined that the                                                            needs to add specific language similar to
                                               leeway to avoid such transfers in cases        paragraph 24B of the FSA into the rule.
government cannot change the FSA               of emergencies, while maintaining the
without court approval and that this                                                          But the provisions in § 236.3(g)(1)(ii)
                                               requirement that UACs are provided             speak to this by stating that a minor will
rulemaking process is, therefore, not          adequate supervision and that their
valid. But the regulations here are not                                                       be given the same Notice of Right to
                                               safety and well-being is taken into            Judicial Review under the regulation as
themselves changing the FSA; they are
                                               consideration. The definition of               is given under the FSA regarding
implementing it with appropriate
                                               emergency in paragraph 12B speaks to           judicial review in the United States
modifications to reflect changes in
                                               exactly the same principles as the             District Court if the facility where he or
circumstance and accumulated agency
                                               proposed definition, i.e. natural              she is housed does not meet the
experience. The FSA also plainly
                                               disasters, facility fires, civil               standards in § 236.3(i). And the
contemplates that a notice-and-
                                               disturbances, and medical emergencies          preamble specifically stated that the
comment process would occur, which
                                               that prevent the timely transfer or            Notice of Right to Judicial Review will
presupposes some flexibility in how to
                                               placement of minors or UACs. Nothing           be the same as in Exhibit 6 of the FSA
implement the agreement in regulations.
   Commenters claimed that DHS (and            in the proposed definition would allow         (see 83 FR 45500). The Notice in Exhibit
presumably HHS) did not use                    the government the ability to house            6 states: ‘‘The INS usually houses
mandatory implementation language              UACs with unrelated adults beyond 24           persons under the age of 18 in an open
such as ‘‘will’’ and ‘‘shall.’’ But in those   hours as a matter of course.                   setting, such as a foster or group home,
provisions that require the government            Commenters expressed concern over           and not in detention facilities. If you
to provide services or benefits to minors      the HHS criteria that allows for UACs to       believe that you have not been properly
or UACs, the regulatory text does indeed       be placed in a secure facility, asserting      placed or that you have been treated
use the words ‘‘will,’’ ‘‘shall,’’ and         that the criteria—‘‘danger to self or          improperly, you may ask a Federal
‘‘must.’’ For example, in § 236.3(i)(4)        others’’—is not found in the FSA. In           judge to review you case. You may call
that replicates the requirements of            Paragraph 21, the FSA defines                  a lawyer to help you do this. If you
Exhibit 1 of the FSA, it clearly states        conditions on which a minor may be             cannot afford a lawyer, you may call one
that the ‘‘standards shall include . . .’’     placed in a State or juvenile detention        from the list of free legal services given
and then lists everything that must be         facility (i.e., a secure facility), which      to you with this form.’’ Moreover, a
provided when in ICE facilities. On the        include a determination that the minor         regulation cannot confer jurisdiction on
other hand, when it could benefit the          ‘‘has committed, or has made credible          Federal court
minor or UAC that the government not           threats to commit, a violent or malicious
                                               act (whether directed at himself or            Changes to Final Rule
act in a strict manner, the regulatory text
uses ‘‘may.’’ For example, in discussing       others)’’ while in custody; ‘‘has engaged,       DHS declines to amend the proposed
re-assumption of custody by DHS of a           while in a licensed program, in conduct        regulatory provisions in the final rule in
previously released minor section,             that has proven to be unacceptably             response to these public comments.
§ 236.3(n), states ‘‘DHS may take a            disruptive of the normal functioning of
minor back into custody if there is a          the licensed program in which he or she        7. Appearance at Hearings
material change in circumstances . . .’’       has been placed and removal is                 Public Comments and Response
DHS is also modifying the language of          necessary to ensure the welfare of the
§ 236.3(j) to provide that for minors          minor or others;’’ and/or ‘‘must be held         Comments. Multiple commenters
detained pursuant to INA                       in a secure facility for his or her own        stated that the proposed regulation
235(b)(1)(B)(ii) or 8 CFR 235.3(C), parole     safety.’’ HHS’ own policy and this rule’s      provides no support for its claim that
‘‘will’’ generally be warranted when the       criteria on UAC placements in secure           families present a flight risk, fail to
minor is not a flight risk or danger.          facilities parallel the conditions set forth   appear to the required proceedings, or
Therefore, DHS does not agree with the         in Paragraph 21 of the FSA.                    do not seek asylum relief.


                                                                                                                        AR304
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 313 of 655
44494          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

   Commenters provided empirical             exception of the T. Don Hutto               indicating that one in four to one in five
research or anecdotal evidence               Residential Center between 2006–2009,       released aliens failed to appear). . ICE
indicating that asylum-seekers released      the only facility used as an FRC from       cannot carry out its mission to enforce
from detention have a high appearance        2001–2014 was the Berks FRC (Berks) in      the immigration laws if aliens fail to
rate for their immigration hearings. For     Berks County, Pennsylvania, which has       attend their immigration hearings and
example, one commenter cited results         had a capacity of no more than 96           abscond into the interior in the United
from a 2016 study which used                 residents since its inception. In           States. DHS’s approach to immigration
immigration court data from the              response to the influx of UACs and          detention of family units reflected in
Transactional Records Access                 family units in 2014 in the Rio Grande      this rule, which allows for immigration
Clearinghouse (TRAC) at Syracuse             Valley, ICE opened FRCs in Artesia,         officers to make decisions about parole
University, which estimated an overall       New Mexico, in June 2014 (closed in         on a case-by-case basis, will allow ICE
appearance rate of 76.6 percent at           December 2014), Karnes County, Texas,       to appropriately use the statutorily-
immigration court in 2015 and found          in July 2014, and Dilley, Texas, in         authorized tools to carry out its mission.
that releasing individuals on bond did       December 2014. The Artesia facility had
not make a significant impact on who         a capacity of approximately 700 during      Changes to Final Rule
absconds. Another commenter cited a          its time as an FRC, while the Dilley FRC      DHS declines to amend the proposed
recent study published in the California     opened with a capacity of 2,400, and the    regulatory provisions in the final rule in
Law Review, which found that 86              Karnes FRC opened with a capacity of        response to these public comments.
percent of families, and 96 percent of       830. Given that FRC capacity, the
families applying for asylum, who were       number of family units with the             8. Asylum Is a Right
released from detention attended all         potential to be detained was drastically    Public Comments and Response
their court hearings.                        larger by mid-2014 than for the thirteen       Comments. Many commenters
   Commenters further pointed to the         years prior. Accordingly, the data on in    submitted comments declaring that the
high compliance rates of those enrolled      absentia removal order rates from 2014      government is obligated to uphold the
in an ATD program. In particular,            to the present is a more reliable source    rights of asylum seekers and
commenters quoted from DHS’s May             of information for the purposes of this     accordingly: Asylum seekers should not
2017 Congressional Budget Justification,     rulemaking. EOIR found that for
                                                                                         be detained; should be given temporary
in which ICE stated that, historically,      completed cases from January 1, 2014
                                                                                         asylum pending a formal determination;
DHS has experienced strong cooperation       through March 31, 2019 that started at
from aliens in ATD through their                                                         and should not be put at a disadvantage
                                             an FRC, 43 percent of family unit
immigration proceedings. The                                                             in pursuing their asylum claim through
                                             members were issued final orders of
commenter added that any lack of data                                                    detention.
                                             removal in absentia out of a total of
on rates of compliance or removal for                                                       Some commenters stated that any
                                             5,326 completed cases. DHS OIS has
those on ATD is a failure of the                                                         person seeking asylum is not an illegal
                                             found that when looking at all family
department for not collecting the                                                        immigrant, but one who should be
                                             unit aliens encountered at the
information.                                                                             protected under international law and
                                             Southwest Border from FY 2014 through
   Response. ICE’s objective and mission     FY 2018, the in absentia rate for           given temporary asylum with an
is to effectuate removals of individuals     completed cases as of the end of FY         opportunity to contribute to our society.
with final orders of removal. The most       2018 was 66 percent.                        One commenter stated that seeking
effective means to achieve this is using        While DHS does not dispute the data      asylum is a humanitarian right, not a
detention. This rule creates a path to       presented on past ATD programs, there       crime, and it is inhumane to jail
ensure that individuals comply with          continued to be a significant portion of    children to punish their families for
their appearance obligations and are not     participants who did not comply fully       seeking safety. The commenter further
issued orders of removal in absentia. In     with final removal orders. The ATD          stated, citing Plyler, that the government
particular, through the alternative          program is not sufficiently resourced to    cannot control the conduct of adults by
Federal licensing system, the rule           ensure that all family units can be         punishing their children.
enables ICE to hold families in custody      enrolled in ATD through the duration of        Response. Nothing in this rule
during the full course of immigration        their proceedings, or to ensure that ICE    changes an asylum-seeker’s legal right to
proceedings, consistent with Congress’s      can quickly respond to alerts or provide    apply for asylum, nor prevents asylum-
mandate of detention for certain aliens.     adequate oversight of program               seekers from availing themselves of the
The rule would also provide for custody      participants. ATD is less effective than    procedures to which they are entitled
(through the denial of bond or parole, as    detention at ensuring compliance with       under U.S. law. This rule also does not
applicable) if a minor poses a flight risk   removal orders issued by immigration        and cannot amend statutory provisions
or danger to the community.                  judges, although the ATD program is         regarding the asylum process for minor
   DHS does not dispute that many            effective at more closely monitoring a      aliens, their accompanying parents or
families who are released thereafter         small segment of the non-detained           legal guardians, or UACs.
appear at all their hearings throughout      population and allows for much greater         DHS disagrees with the suggestion
their immigration proceedings, but           oversight than traditional release with     that detention infringes upon the
many fail to appear, which is a serious      very little supervision at all.             asylum application process. Congress
concern. The studies and data cited by          Even if the commenters’ studies and      expressly provided for detention of
commenters regarding percentage of           data accurately reflected the rates at      certain aliens during section 240
final orders issued in absentia to           which alien family unit members fail to     removal proceedings, see 8 U.S.C.
members of a family unit are skewed by       show up to their immigration hearings,      1225(b)(2)(A) (‘‘shall’’ detain), including
the fact that they review data over a        however, the number of aliens who fail      for consideration of an application for
period from 2001–2016. Several               to abide by immigration law and             asylum, 8 U.S.C. 1225(b)(1)(B)(ii). See
variables changed in the year 2014 that      disappear into the interior of the United   also 8 U.S.C. 1226(a) (‘‘may’’ detain,
render the data from before that time an     States would still be a significant         without any exception for aliens seeking
inaccurate reflection of current ICE         problem. See Demore, 538 U.S. at 523        asylum). Family units housed at FRCs
operational concerns. With the               (describing as ‘‘striking’’ statistics      have access to legal service providers


                                                                                                                    AR305
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 314 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                       44495

and law libraries to pursue their asylum    borrowed verbatim from the FSA, and          provides to several facilities as a set of
claims during their stay. Furthermore,      DHS and HHS have noted the ways in           best practices. DHS notes that it has
this rule codifies the FSA requirement      which these regulations deviate from         responded to concerns about medical
that FRCs provide legal services            the precise scheme set forth in the FSA,     care delays in the section on ‘‘DHS
information and allow attorney-client       as well as the reasons for the changes.      Track Record With Detention.’’
visits at the FRC itself. USCIS asylum                                                      ICE does not segregate LGBTQ aliens
                                            Changes to Final Rule
officers can conduct credible-fear                                                       in FRCs from the rest of the population.
assessments on-site at FRCs or through        DHS declines to amend the proposed         Minors are with their accompanying
virtual teleconferencing while the          regulatory provisions of the final rule in   parents and would not be segregated.
individuals are housed at FRCs.             response to these public comments.           While segregation may occur in a secure
Similarly, UACs are able to file for        10. LGBTQ                                    juvenile facility, ICE only employs such
asylum after they are issued Notices to                                                  measures for the alien’s own safety.
Appear and placed into immigration          Public Comments and Response                    DHS disagrees with the commenter’s
proceedings under section 240 of the           Comments. Various commenters              suggestion that LGBTQ individuals are
INA. And as stated in the proposed rule,    wrote about the plight of Lesbian, Gay,      disproportionately disadvantaged in
USCIS maintains initial jurisdiction        Bisexual, Transgender, Queer, Intersex,      establishing their claim to asylum while
over their claims.                          and Asexual (LGBTQIA) and                    housed at an FRC. LGBTQ individuals
                                            transgender and gender non-conforming        have the same access to legal service
Changes to Final Rule
                                            (TGNC) children in custody. For brevity      providers and law libraries as any other
  DHS declines to amend its proposed        and because the vast majority used the       alien housed at an FRC; there is no
regulatory text in response to these        acronym LGBTQ, we will do likewise.          segregation.
public comments.                            Several commenters were worried that         Changes to Final Rule
9. Legal Authority Questioned               LGBTQ youths would be mistreated and
                                            possibly abused if kept in custody for an      DHS declines to amend the proposed
Public Comments and Response                extended period of time, and one was         regulatory provisions of the final rule in
   Comments. Thousands of commenters        concerned that their due process rights      response to these public comments.
asked the Departments to withdraw the       might be infringed. Some stated that         11. Family Reunification
proposed rule. Most stated it did not       detention centers often segregate the
comply with the principles in the FSA.      LGBTQ population because they are            Public Comments and Response
Some even went so far as to say that ICE    more likely to be subject to violence,          Comments. A few commenters
should be abolished. Many commenters        including sexual abuse and assault.          disagreed with the proposed language
stated that if the government believed      Others said that ICE’s method of placing     under § 410.302(c), in which ORR may
the terms of the FSA were no longer         the LGBTQ population in solitary             require further suitability assessment of
appropriate or practicable it should file   confinement is inappropriate and causes      proposed sponsors, including
a motion under Federal Rules of Civil       irreparable psychological harm. Others       fingerprint-based background and
Procedure 60(b)(5) for relief from          suggested that LGBTQ people,                 criminal records checks on the
judgment in the district court that has     particularly those living with HIV, face     prospective sponsors and on adult
retained jurisdiction over the              delays in receiving life-saving treatment    residents of the prospective sponsor’s
implementation and enforcement of the       while in detention. Still others             household. The commenters believed
FSA. One commenter stated that this         expressed concern that detention puts        that expanded suitability assessments,
regulation was a unilateral attempt to      LGBTQ individuals at a disadvantage          as described in § 410.302(c) and in the
overturn a stipulated agreement and         for establishing the facts of their asylum   Memorandum of Agreement (MOA)
suggested that the administration           claims. Multiple commenters said that        between ORR, ICE, and CBP concerning
should respond to comments by               more and more LGBTQ individuals will         information sharing (see, ORR–ICE–CBP
explaining under what legal authority it    be fleeing the Northern Triangle             Memorandum of Agreement Security
seeks to change the stipulated              countries because civil society              Regarding Consultation and Information
agreement.                                  organizations there are reporting that       Sharing in Unaccompanied Alien
   Response. This regulation implements     LGBTQ people are at high risk for            Children Matters (April 13, 2018)), are
the relevant and substantive terms of the   violence and extortion by gangs and          unnecessary and cause needless delays
FSA. Codification of the regulations is     organized criminal groups, hate crimes,      in the release of UAC by deterring
authorized by the Agreement and             and abuse by authorities.                    potential sponsors from coming forward
needed to preserve the terms of the            Response. DHS takes very seriously        and violate DHS’s own privacy policy
Agreement while adapting to the             the safety of LGBTQ individuals in ICE       and the privacy rights of potential
statutory changes made by the HSA and       custody. Because this rule does not          sponsors.
TVPRA that affect the processing and        address the circumstances of detention          Response. Under 8 U.S.C.
care of minors in DHS custody and           for all aliens in ICE custody, and only      1232(c)(3)(C), ‘‘Not later than 2 weeks
UACs in HHS custody, as well as             addresses the circumstances of minors,       after receiving a request from the
substantial changes in circumstance and     their accompanying family members,           Secretary of Health and Human
agency experience. Codification of these    and UACs, DHS limits the response that       Services, the Secretary of Homeland
regulations will allow DHS and HHS to       follows to the concerns raised by            Security shall provide information
realistically manage the treatment of       commenters as it pertains to these           necessary to conduct suitability
minors and UACs, respectively, in their     distinct categories of LGBTQ aliens.         assessments from appropriate Federal,
custody in a way that affords                  DHS notes that the requirements of        State, and local law enforcement and
substantively equivalent protections as     PREA and its implementing regulations        immigration databases.’’ The provisions
those in the settlement agreement while     apply to FRC operations and include          in § 410.302(c) pertaining to suitability
enforcing the immigration laws              provisions on LGBTQ screening and            assessments are consistent with
effectively. These regulations largely      safety. ICE ERO also promulgated a           paragraph 17 of the FSA; and to the
parallel the FSA, often in language         Transgender Care Memorandum that it          extent the section updates the language


                                                                                                                    AR306
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 315 of 655
44496              Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

of the FSA, does so to follow the                      the new licensing process and reduces        factors including the population of
requirements for safety and suitability                states’ flexibility in determining how       aliens crossing the border and how
assessments in the TVPRA. However, as                  facilities in their states should meet       many aliens are processed for expedited
noted previously, in its ongoing effort to             legal mandates.                              removal, express a fear of return, are
streamline suitability assessments so as                  Response. Because this rule codifies      found to have a credible fear, and
to reduce the time UAC spend in ORR                    current HHS operations, including those      ultimately seek asylum. Since the
care and prevent any unnecessary delay                 regarding secure HHS facilities and          proposed rule was published, DHS has
in releasing them safely to an                         UAC health-related costs, HHS                seen a large spike in the number of
appropriate sponsor, ORR has recently                  anticipates no significant cost effect       family units apprehended or found
issued four new Operational Directives                 from this rule. HHS notes that the costs     inadmissible at the Southwest Border.
that eliminate the burden of                           for implementing the 810 hearings is         As of June 2019, with three months
fingerprinting for many sponsors,                      described later in this rule and are         remaining in FY 2019, CBP has
including most parents or legal                        estimated to average $250,000 per year.      apprehended over 390,000 family units
guardians and close relatives, and allow                  DHS disagrees that it failed to           between the ports of entry on the
for UAC to be released to other relative               adequately assess the costs and benefits     southwest border, as compared to
sponsors under most circumstances                      of this rule. DHS provided the costs of      107,212 family units in all of FY 2018.69
before fingerprint results are available.              the current operations and procedures        Consequently, because the costs of this
And, again, ORR refers to section 224(a)               for implementing the terms of the FSA,       rule are dependent on a number of
of DHS’s current fiscal year 2019                      the HSA, and the TVPRA in the NPRM           factors outside of this rulemaking, some
Appropriations Act which generally                     at 83 FR 45513, discussed reasonable         of which have changed since the NPRM
preclude DHS from taking certain                       alternatives to the proposed rule at 83      was published, the Departments
enforcement actions ‘‘against a sponsor,               FR 45520, and considered qualitative         consider this rule to be economically
potential sponsor, or member of a                      benefits such as protecting the safety of    significant. DHS has assessed the costs
household of a sponsor or potential                    minors and the public at 83 FR 45520.        and benefits of the rule accordingly in
sponsor of an unaccompanied alien                      In addition, as described in the             the E.O. 12866 section of this
child [‘UAC’] . . . based on information               proposed rule, a primary source of new       rulemaking.
shared by [HHS].’’ 68                                  costs due to this rule will be as a result      DHS responds to comments about
                                                       of the alternative FRC licensing process     ATD earlier in the rule.
12. Executive Order 12866, 13563 and                   and changes to ICE’s current practice for       Finally, DHS notes that E.O. 13771
13771                                                  parole determinations. These changes         determinations are made at the final
Comments. Public Comments and                          may result in additional or longer           rule stage of the rulemaking process.
Response                                               detention for certain minors and their       The Office of Information and
   Comments. Several commenters                        accompanying adult, thereby increasing       Regulatory Affairs has determined that
stated that the NPRM violates Executive                the per-person, per-day variable FRC         this is a regulatory action under E.O.
Orders 12866, 13563, and 13771.                        costs paid by ICE. DHS provided an           13771.
   With respect to E.O. 12866,                         estimated number of minors in FY 2017
                                                                                                    Changes to Final Rule
commenters stated that the rule should                 that would have been affected had the
have been deemed economically                          rule been in place, and per-person, per-       In this final rule, the Departments
significant. An economically significant               day unit costs for each of the current       now consider this rule to be
rule is one where the Office of                        FRCs. For those costs and benefits that      economically significant.
Information and Regulatory Affairs                     DHS was not able to quantify and             13. Alternative Methodology To
determines that the rule may have an                   monetize, the NPRM included a                Estimate Impacts
impact of $100 million or more in any                  qualitative description and a reasoned
                                                       discussion about why they could not be       Public Comments and Response
given year. Rules designated as such are
reviewed by the Office of Information                  quantified. DHS provided enough                Comments. Many commenters who
and Regulatory Affairs. Commenters                     information on the unit costs of the rule    stated the rule would lead to increased
complained that the rule did not                       so that commenters could provide             detention periods and a need to expand
provide a cost estimate, consider                      meaningful comments. In fact, some           detention capacity cited the estimated
alternatives to detention, or account for              commenters used the data DHS                 costs derived from the published report
construction costs of facilities or health             provided, along with their own               by the Center for American Progress,
related costs. They also said that HHS                 assumptions, to make their own               The High Costs of the Proposed Flores
had not reasonably estimated the cost of               estimates of the cost of the rule.           Regulation, by Philip Wolgin, published
the rule and that DHS failed to                           DHS agrees with commenters,               on October 19, 2018, by the Center for
maximize net benefits as required by                   however, that this rule may result in        American Progress.
E.O. 12866. With respect to E.O. 13563,                costs, benefits, or transfers in excess of     That report estimated that, under the
commenters similarly stated that the                   $100 million in any given year and           proposed rule, DHS would incur new
agencies had failed to provide a                       therefore is economically significant,       annual costs of between $201 million
reasonable cost estimate, bypassing or                 particularly in light of the urgent crisis   and $1.3 billion. The paper considered
violating the requirements of both E.O.                at the border. DHS acknowledged in the       two scenarios to establish this range of
12866 and E.O. 13563. With respect to                  proposed rule that, as the rule itself       estimated costs. The first scenario
E.O. 13771, which directs the executive                allows greater flexibility for operational   included four assumptions: That the
branch to prudently manage the cost of                 decisions, but does not itself make those    amount of people booked into FRCs
planned regulations, the commenter                     decisions, it did not know if this rule
said the proposed rule creates an                      would result in the development of new         69 See United States Border Patrol Southwest

increased burden to the Federal                        FRCs, how many individuals would be          Border Migration FY2018 at https://www.cbp.gov/
                                                       detained at FRCs after the rule is           newsroom/stats/sw-border-migration/fy-2018 (last
Government to create and operationalize                                                             visited June 13, 2019). See also Southwest Border
                                                       effective, or for how much longer            Migration FY 2019 at https://www.cbp.gov/
  68 CONSOLIDATED APPROPRIATIONS ACT,                  individuals will be detained, because        newsroom/stats/sw-border-migration (last visited
2019, Pub. L. 116–6, February 15, 2019, 133 Stat 13.   such facts depend on many unknown            June 5, 2019).


                                                                                                                                    AR307
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 316 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44497

would remain the same as in FY 2017,        certain groups of aliens are likely to       rule under the terms of the
that the average length of stay for all     have their length of stay at an FRC          Congressional Review Act.
individuals in FRCs would increase          increased as a result of this rule, such        Response. The CRA delays
from 14.2 days to 47.4 days, that           as those who received a negative             implementation, and provides a
children who received negative credible     credible fear determination. The paper       mechanism for congressional
fear determinations or final orders of      also assumes that ICE operates in an         disapproval, of regulations designated
removal would be held for longer            environment free of resource constraints     as ‘‘major rules’’ by the Administrator of
periods of time, and that the average       and would be able to detain without          the Office of Management and Budget’s
daily cost of a family detention bed        regard to the agency’s finite resource       Office of Information and Regulatory
would stay the same. Based on these         availability; as DHS explains in the final   Affairs. Such a designation is made
assumptions, the paper estimated DHS        rule, expanding FRC capacity would           where OMB finds the rule has resulted
would incur additional detention costs      require additional appropriations. This      in or is likely to result in (a) an annual
of approximately $194 million annually.     regulation alone is not sufficient. For      effect on the economy of $100,000,000
   Under scenario two, the paper            more information about these groups of       or more; (b) a major increase in costs or
assumed that every alien apprehended        people, please see the E.O. 12866            prices for consumers, individual
in a family unit would be detained in an    section of this rule. The paper’s            industries, Federal, State, or local
FRC; that the number of individuals         estimates of the additional number of        government agencies, or geographic
apprehended as a part of a family unit      facilities needed relied upon these same     regions; or (c) significant adverse effects
in FY 2018 (which the paper indicated       questionable assumptions. This rule          on competition, employment,
to be 107,063), would remain the same,      does not mandate operational                 investment, productivity, innovation, or
and that the average length of detention    requirements pertaining to new FRCs.         on the ability of United States-based
would be 47.4 days. Applying an             Many factors, including factors outside      enterprises to compete with foreign-
average daily cost, the paper estimated     of the scope of the final rulemaking that    based enterprises in domestic and
additional detention costs of               cannot be predicted (such as future          export markets. 5 U.S.C. 804(2).
approximately $1.24 billion annually.       congressional appropriations) or are         Determinations by OMB under the CRA
   Additionally, the paper assumed that     presently too speculative, would need to     are not subject to judicial review. 5
ICE would need to acquire new facilities    be considered by DHS prior to opening        U.S.C. 805.
or beds in either scenario one or two,      new detention space. For example, DHS           This regulation does not represent a
and it estimated that cost to be between    decisions to increase FRC capacity           decision on whether and in which
$72 million and $520 million. It did so     would consider the costs associated          circumstances to detain families for
by modeling its anticipated daily           with housing families and the                longer periods of time, though it does
detention populations from the                                                           allow for such a decision to be made.
                                            availability of future Congressional
scenarios above, factoring out the                                                       Such decisions depend on operational
                                            appropriations.
current detention capacity, and then                                                     and other considerations outside the
                                              This commenter’s analysis makes
estimating the number of new beds                                                        scope of this regulation. For instance,
                                            assumptions about the average length of
needed to house the number of                                                            DHS notes that it recently made the
                                            stay, the population to be detained, and
detainees it projected under each of the                                                 decision to use Karnes FRC for the
                                            the need for and size of additional
two scenarios. Using the cost of                                                         detention of single adult women
                                            facilities, that ICE cannot reliably
converting the Karnes facility and the                                                   temporarily to deal with the ongoing
                                            predict due to other factors outside the
opening of the Dilley facility as                                                        migration influx.
                                            scope of this rulemaking, as discussed          While DHS cannot conclusively
baselines, the paper estimated ICE
                                            in the NPRM at 83 FR 45518 and 83 FR         determine the impact on detention costs
would need to spend between $72
million and $104 million in one-time        45519. The large spike in the number of      due to factors outside of the scope of
startup costs to increase detention         family units apprehended or found            this regulation, beginning with the
capacity for scenario one. For scenario     inadmissible at the Southwest Border         fluctuating number of families
two, the paper estimated that range to be   since the publication of the proposed        apprehended at the Southwest border, it
between $468 million and $520 million.      rule underscores the difficulties in         does acknowledge the three existing
The paper concluded that as a result of     reliably making quantitative estimates       FRCs could potentially reach capacity as
the proposed rule, DHS would spend          in this space. For all the reasons           a result of additional or longer detention
between $2 billion and $12.9 billion        discussed above, DHS declines to             for certain individuals. There are many
over a decade.                              incorporate in this final rule the           factors that would be considered in
   Response. While DHS appreciates the      commenter’s proposed assumptions             opening a new FRC or expanding a
paper’s input and further analysis, DHS     about the average length of stay, the        current FRC, some of which are outside
does not believe that it supports a         increased number of family units held at     the scope of this regulation, such as
reliable quantified estimate. For           FRCs, and the increased number of beds       whether such a facility would be
example, the paper used average length      needed as a result of this rule.             appropriate based on the population of
of stay data from FY 2014 to assume the     Changes to Final Rule                        aliens crossing the border, anticipated
average length of stay after this rule                                                   capacity, projected average daily
would be 47.4 days, despite DHS’s             As discussed previously, the               population, competing detention needs
explanation in the NPRM that the            Departments now consider this rule to        for non-family populations, and
average length of stay in the past is not   be economically significant.                 projected costs. Moreover, such a
a reliable source for future projections    14. Congressional Review Act                 decision depends on receiving
because it reflects other intervening                                                    additional resources from Congress, and
policy decisions not directly affected by   Public Comments and Response                 ICE has to balance the detention of
this rule. Additionally, the paper            Comments. Relying on the same              families with the detention and removal
assumes that all family units will have     position paper discussed above, many         of single adults. If bed space were
their average length of stay increased as   commenters stated that the new costs of      increased following this rule, the cost
a result of this rule, but the proposed     the rule would exceed $100 million           would depend on the type of facility,
rule explained that generally only          annually, and it thus constitutes a major    facility size, location, and a number of


                                                                                                                    AR308
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 317 of 655
44498           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

other variables. However, ICE notes as        not take into account any other             education cost). DHS discusses
an example that an additional 960 beds        functions of ORR.                           increased variable costs at these FRCs in
at Dilley would cost approximately $80           Commenters implored HHS to               the NPRM and in the E.O. 12866 section
million.                                      provide a justification that the proposed   of this final rule. A cost analysis of the
   While Executive Order 12866 has a          rule does not create any significant new    zero-tolerance policy is not part of the
standard of whether the rule may have         costs.                                      scope of this rulemaking. The fixed
an impact of $100 million or more in             Commenters stated that DHS               costs for current FRCs would generally
any given year, the CRA standard is           conceded that the proposed regulations      not change as a result of additional or
whether a rule has or is likely to have       could lead to ‘‘additional or longer        longer detention for some families. If
an impact of $100 million or more. In         detention for certain minors’’ and that     ICE awarded additional contracts for
the vast majority of cases, if a rule is      the Departments could not evade their       expanded bed space as a result of this
economically significant it is also major.    responsibility to assess the economic       rule, ICE would also incur additional
In this case, however, given budget           and other impacts of the proposal by        fixed costs and variable costs.
uncertainties, ICE’s overall need to          referring to uncertainties largely of its      DHS disagrees that this rule need
prioritize bed space for operational          own making. Various commenters stated       account for the social economic impacts
considerations (such as the recent use of     the Departments should have                 of indefinite detention and
the Karnes FRC for single adult female        considered the additional costs of          maltreatment, because this rule will not
detention), and other operational             providing education, food, medical care,    result in either indefinite detention or
flexibilities left in place under the rule,   and other services families in prolonged    maltreatment of minors in DHS custody.
                                              detention.                                  While this rule may result in some
it does not appear likely that this rule
                                                 Three commenters requested that          minors being detained for a longer
will result in an economic impact of
                                              ORR specifically look into the cost of      period of time, that detention (like the
$100 million or more. The Office of           housing children at its secure facilities
Information and Regulatory Affairs has                                                    detention that currently occurs) will
                                              like Yolo County Juvenile Detention         occur with those minors’ parents or
thus determined that this rule is not         Facility, which can be significantly
major under 5 U.S.C 805.                                                                  legal guardians and will be consistent
                                              more expensive than shelter                 with both the statutory frameworks
Changes to Final Rule                         placements.                                 governing detention and the DHS
                                                 Others said that the Departments         policies for parole of aliens, including
  Based in part on the developments           should quantify the social costs of care    family units who have demonstrated a
discussed above, OIRA has determined          for the children who may experience         credible fear. Such detention is also
that this rule is economically                trauma as a result of indefinite            consistent with the FSA’s recognition
significant.                                  detention, including the potential          that the government may need to detain
15. Cost Analysis                             lifetime economic burden for children       minors to secure their timely
                                              who experienced maltreatment, which         appearance in immigration proceedings
   Comments and responses pertaining          one commenter estimated to cost $124        or to ensure their safety, as has been
to the Departments’ costs analysis, costs     billion.                                    underscored by the significant numbers
to taxpayers, data, and proposed                 Another commenter estimated that         of final orders of removal that have
alternatives follow.                          the cost to detain migrant children         recently been entered in absentia for
Public Comments and Response                  would be similar to the cost to             family units. Neither Congress nor the
                                              incarcerate an juvenile, which the          Flores court has ever taken the position
  Many commenters objected that the           commenter asserted, without supporting      that detention of minors is per se
Departments did not provide an                detail, to be $148,767 per year, though     maltreatment; to the contrary, both the
estimated total cost for the proposed         the commenter also added that infants       immigration statutes and the FSA
rule. Other commenters added that             and toddlers would require additional       recognize that detention may be
various issues should have been               costs.                                      appropriate in some circumstances. And
addressed in the rule’s cost benefit             Commenters stated the Departments        any detention carried out by DHS is
analysis, such as the impact to detention     should also have developed a cost           done while immigration proceedings are
costs, the need to quantify benefits, and     analysis of the zero-tolerance policy for   ongoing or removal orders effectuated;
other generalized statements about the        each state it impacted and the cost of      DHS is not in the business of indefinite
added cost that would result from the         the proposed new alternative licensing      detention and nothing in this rule
proposed rule. Some commenters                and auditing process for DHS facilities.    authorizes it to be.
mistakenly suggested that the NPRM               Response. The cost for education,           Families and minors often arrive at
concluded that there would be no              food, medical care, unique care needs       the border having faced trauma in their
additional costs due to the proposed          for infants and toddlers, or other          journey, and these are costs not
rule.                                         services families are part of the current   attributed to this rule. Although
                                              DHS operational costs described in the      numerous commenters have proffered
a. Costs Not Included in the Analysis
                                              baseline of the rule. DHS agrees that       arguments and evidence about potential
  Comments. Multiple commenters               there will be additional costs resulting    trauma that may result from
suggested that the final rule should not      from additional or longer detention for     immigration detention itself, Congress
proceed until HHS re-analyzes the cost        some families, as discussed in the          has already made a judgment that
of imposing the final rule. They said it      proposed rule and in the E.O. 12866         detention of alien minors in some
could cost ORR as much as $800/day to         section of this rule. Although current      circumstances is appropriate. This rule
house a UAC and thus, even without            FRCs are largely funded through fixed-      merely facilitates DHS’s efforts to
increase in the number of UACs housed         price agreements and thus generally are     comply with that judgment while
in ORR shelters, it would cost ORR            not dependent on the number of beds         maintaining the discretion that DHS has
more than $5.1 million a day to house         filled, there are some variable costs       long exercised to parole families. DHS
UACs, or $1.87 billion annually. This is      added on a monthly basis that depend        recognizes that detention and custody
more than $800 million beyond the             on the number of individuals held at        may have negative impacts for some
requested amount for FY 2019, and does        certain FRCs (e.g. a per student, per-day   individuals, but as experience has


                                                                                                                    AR309
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 318 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                           44499

shown a high rate of absconding for         set rules (in the CFR), such as the ability    used to effectively enforce immigration
family units, detention is an important     for the Departments to move from               consequences. If bed space were
enforcement tool. DHS notes that this       judicial governance via a settlement           increased as a result of this rule, the cost
final rule does not mandate detention       agreement to executive governance via          would depend on the type of facility,
for all family units; on the contrary,      regulation. Under the FSA, the                 facility size, location, and a number of
parole will be considered for all minors    government operates in an uncertain            other variables. ICE notes as an example
in detention, and the minor’s well-being    environment subject to future court            that a buildout of 960 beds at Dilley
will be considered when determining         interpretations of the FSA that may be         would cost approximately $80 million.
whether release may be appropriate.         difficult or operationally impractical to
   Because this rule codifies current       implement or could otherwise hamper            d. Increased Length of Detention and
HHS operations, including those             operations. With the regulations, DHS          Increased Detention Costs
regarding secure HHS facilities and         and HHS, along with members of the                Comments. Some commenters stated
UAC health-related costs, HHS               public, would have certainty as to the         the rule would result in longer
anticipates no significant cost effect      agencies’ legal obligations.                   detention periods and an increased
from this rule. (HHS notes that the costs      After considering the relevant factors,     number of families detained. The
for implementing the 810 hearings is        DHS believes the benefits of this rule         commenters noted that immigration
described later in this rule and could      justify the costs. ICE’s objective and         cases are currently waiting for review an
average $250,000.) Rather, the primary      mission is to enforce immigration laws         average of 721 days, or multiple years,
cost driver for HHS is the migration        and effectuate removals. As discussed          and immigrants would stay in detention
patterns that influence the number of       previously, the in absentia rate from          during the process.
children referred to HHS and the rate at    EOIR of family unit members with                  One commenter said that even minors
which HHS discharges children to            completed cases that started at an FRC         in expedited removal proceedings could
sponsors. Neither of those factors are      from January 1, 2014 through March 31,         experience extended periods of
influenced by this rule.                    2019 has been approximately 43                 detention based on the availability of
   Additionally, DHS currently audits its   percent. DHS OIS has found that when           asylum officers to conduct the credible-
FRCs in how they meet the standards of      looking at all family unit aliens              fear interview, the time to obtain a
its Family Residential Standards and        encountered at the Southwest Border            review from an immigration judge for a
will continue to use this existing          from FY 2014 through FY 2018, the in           negative decision, and delays in filing a
process, so that cost is included in the    absentia rate for completed cases as of        Notice to Appear. Another commenter
baseline of the rule and would not          the end of FY 2018 was 66 percent.
                                                                                           said that detaining families during the
change as a result of the new licensing     Restrictions placed on ICE’s ability to
                                                                                           entirety of their immigration
process. The new licensing process will     detain families at FRCs through the
not change the standards used in the                                                       proceedings, would likely cause the
                                            pendency of their removal proceedings
audits and will not result in new costs.                                                   expensive costs of family detention to
                                            have stymied the effectiveness of FRCs
                                                                                           skyrocket by $2 billion at the low end,
b. Benefits Analysis                        as an immigration enforcement tool. The
                                                                                           and as much as $12.9 billion at the high
                                            costs associated with this rule will thus
   Comments. Commenters maintained                                                         end.
                                            ensure family detention remains an
that the benefits discussed in the          effective enforcement tool (NPRM at 83            Response. DHS agrees that this rule
proposed rule do not justify the costs. A   FR 45520). The rule will thereby               may result in longer detention of some
commenter stated the benefits described     contribute to public safety and maintain       minors, and their accompanying parent
in the proposed rule are not tangible       the integrity of the U.S. immigration          or legal guardian in FRCs as discussed
benefits of implementing the rule and       system by allowing ICE to better enforce       in the proposed rule. But DHS continues
that any accounting of the benefits         immigration laws and effectuate                to believe that the average effect of this
should include a contrasting of the         removals.                                      rule on the length of stay cannot be
current costs such as an estimate of the                                                   predicted using historical data because
medical attention required for families     c. Cost of New FRC                             of many factors, such as the number of
and juveniles who DHS has                      Comments. Commenters stated that            arriving family units in a facility at a
apprehended, and how many would be          DHS would need to increase the                 given day, the timing and outcome of
dis-incentivized by the proposed rule to    capacity of its current facilities to detain   immigration court proceedings before an
attempt entry to the United States. One     families, resulting in the acquisition or      immigration judge, whether an
commenter stated that although the          construction of a new FRC, and the cost        individual is eligible for and granted
proposed regulation claims to promote       of which was not specified in the              parole or bond, issuance of travel
family unity, it is missing current         NPRM.                                          documents by foreign governments,
‘‘baseline’’ data on family unity (i.e.,       Response. In the proposed rule, ICE         transportation schedule and availability,
how often accompanied minors are            said at that time it was unable to             the availability of bed space in an FRC,
released with their parents, versus to a    determine with certainty how the               a family’s composition (for instance,
relative or family friend).                 number of FRCs will change due to this         Dilley currently only houses families
   Response. DHS included a qualitative     rule because of the factors discussed in       with female heads of household, Karnes
explanation of the benefits of this rule    the NPRM at 83 FR 45519, such as               is currently holding single adults, but
in the NPRM at 83 FR 45520. The             whether a such a facility would be             was previously designated for families
primary purpose of the rule is to ensure    appropriate based on the population of         with male heads of household), and
that applicable regulations reflect the     aliens crossing the border, anticipated        other laws, regulations, guidance, and
current conditions of DHS detention,        capacity, projected average daily              policies regarding removal not subject to
release, and treatment of minors and        population, projected costs, and               this rule (NPRM at 83 FR 45518). In
UACs, in accordance with the relevant       available funding from Congress. ICE is        addition, the average length of stay in
and substantive terms of the FSA, the       still unable to determine how the              the past, prior to the court decisions in
HSA, and the TVPRA, as well as              number of FRCs may change due to the           2015 and 2017, is not a reliable source
changed circumstances and operational       rule. Instead, this rule allows for the        for future projections because it reflects
experience. There is a benefit to having    possibility of the existing FRCs to be         other intervening policy decisions made


                                                                                                                      AR310
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 319 of 655
44500           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

but that will not be directly affected by    who could provide facilities that would      the rate at which HHS discharges
this rule (NPRM at 83 FR 45518).             adhere to the proposed licensing             children to sponsors, and neither of
                                             standards.                                   these factors is influenced by this rule.
e. Population in Detention Is Greater           Lastly, in response to the request for
Than Estimated                               comments, on calculating costs to the        g. Scope of Impact Should Include
   Comments. Commenters stated the           government and individuals and on            Parents
proposed rule would result in more           costs for 810 hearings, commenters              Comments. A commenter stated the
families and minors being detained,          added that the variables DHS sought          data presented in Table 12 of the NPRM
citing data about the increase in CBP        comment on are under DHS’s control.          at 83 FR 45519, estimating the number
family unit apprehensions from 14,855           Response. DHS explained in the            of minors likely to experience an
at the Southwest border in FY 2013 to        proposed rule the many factors that          extended detention period, was
77,802 in FY 2018. Another commenter         would influence total costs are not          inaccurate. The commenter explained
cited from an article in the New York        within government—particularly the           that it was only because of the FSA
Times that said since the summer of          executive branch’s—control. DHS              licensing requirement that the 99
2017, the number of migrant children         described and monetized where                percent of the detained population in
being detained increased to 12,800,          possible the types of costs that would       FRCs estimated in the NPRM were
which was described as a concern given       result from this rule. DHS provided the      released, and allowing DHS-licensed
the proposal to detain more children.        per-person, per-day variable costs that      facilities could prolong detention. In
   Commenters lamented that HHS had          DHS would incur as a result of               addition, the commenter stated that
failed to adjust its UAC residency           additional or longer detention for           DHS had not calculated the costs of
growth rate or adjust any of the costs       certain minors and their accompanying        increased detention of parents in the
associated with increased UAC in the         adult. DHS also provided an estimate of      rule.
ORR system. The commenters claimed           the number of minors who in FY 2017             Response. DHS agrees that Table 12 of
that HHS would need to shift essential       comprised the groups of aliens who           the NPRM at 83 FR 45519 represents
resources away from their appropriated       would likely have been detained longer       minors only, and stated as such in the
purpose to make up for the lack of           at an FRC had this rule been in effect.      title of the table: ‘‘FY 2017 Minors at
funding.                                     In this final rule DHS has added the         FRCs Who Went Through Credible Fear
   Response. While the urgent                number of such minors for FY 2018. But       Screening Process.’’ The FSA only
humanitarian crisis at the border            DHS cannot provide a reliable forecast       applies to juveniles. This rule parallels
continues, the population in DHS             of the future number of such minors, the     the FSA and is principally concerned
custody will continue to change. But         availability of bed space in an              with minors. The adults detained at
this rule will not result in prolonged       environment of finite resources, or the      FRCs are included in the number of
detention of all family unit members         increased length of stay, and both are       book-ins (Table 9), average length of
encountered by CBP; as discussed             necessary to calculate a total cost for      stay (Table 10), and release reasons
previously, generally only certain           increased detention costs. DHS also          (Table 11).
groups of aliens are likely to have their    cannot say with certainty if this rule          With respect to the 99 percent of the
length of stay in an ICE FRC increased       will result in an increase in family beds.   14,993 minors who were found to have
as a result of this rule, among other           DHS notes that some commenters            credible fear and released on parole or
factors.                                     have used unsupported assumptions            on their own recognizance, DHS
   HHS reiterates that, aside from           about the important cost drivers of this     disagrees with the commenter’s
410.810 hearings for which HHS will          rule and then applied such assumptions       assertion that they were released solely
incur some initial start-up costs,           to the per-person, per-day costs in order    due to the practice of applying a 20-day
estimated at an average of $250,000, the     to calculate a total cost. These             limit for unlicensed facilities; other
rule codifies current HHS operations,        commenters have not calculated a total       factors were relevant to those
including regarding secure HHS               cost of the rule. As previously              determinations, including limitations on
facilities as well as UAC health-related     explained, DHS is unable to forecast the     bed space and decisions regarding
costs. There is no significant cost effect   future total number of such minors that      release on bond or parole. This rule
from the rule for HHS. Rather, the           may experience additional or longer          generally would not change how DHS
primary cost drivers for HHS are             detention as a result of this rule or for    exercises its authority to release minors
migration patterns that influence the        how much longer individuals may be           with credible fear. The analysis in this
number of UACs referred to HHS and           detained because there are many other        final rule has been updated with FY
the rate at which HHS discharges             variables that may affect such estimates.    2018 data. See the E.O. 12866 section of
children to sponsors, and—neither of         In addition, DHS does not know how           this final rule. DHS’s estimates of the
these factors is influenced by this rule.    this rule might impact the number of         impact of the rule on detention of
                                             FRCs as factors outside of the scope of      families are discussed above.
f. Rule Should Have Total Cost Estimate      the rulemaking cannot be predicted
   Comments. Many commenters stated          (such as future congressional                Changes to Final Rule
the NPRM should have included a total        appropriations). Consequently,                 The Departments decline to amend
cost estimate. A few commenters stated       providing a reliable total cost estimate     the final rule analysis as proposed by
the Department could have been made          of this rule is not possible given the       commenters.
a cost estimate with the available data      many factors outside of the
on detention operations discussed in the     government’s control.                        h. Costs to Taxpayers
NPRM, as was done by a third party              This rule codifies current HHS              Comments. Multiple commenters
who applied the variable costs to            operations—with the exception of             stated the proposal’s use of long-term
estimate total detention costs. Another      § 410.810—so there is no significant cost    detention would be expensive and
commenter indicated DHS has access to        effect from the rule for HHS. Rather, the    burdensome for taxpayers, significantly
data sources that would have enabled         primary cost drivers for HHS are             expanding the Federal deficit. Many
DHS to provide a total cost estimate, or     migration patterns that influence the        commenters stated that this use of
it could have consulted with vendors         number of children referred to HHS and       taxpayer money would be wasteful, a


                                                                                                                     AR311
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 320 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                          44501

misuse of financial resources, and           the meaning and enforcement of the           regulations, pursuant to the 2001
unnecessary given the less costly            FSA for many years, including six            Stipulation.
alternatives to detention available Some     separate motions to enforce, one motion
                                                                                          Changes to Final Rule
commenters stated that they did not          for relief, and one temporary restraining
want their or any other American’s tax       order. Recent litigation regarding the         DHS declines to amend the final rule
dollars, to pay for the detention of         FSA began in February 2015 after the         analysis as proposed by commenters.
people seeking a better life.                Federal Government’s response to the
   Several commenters stated the                                                          j. GAO Report on Improving Cost
                                             surge of aliens crossing the U.S.-Mexico
government should re-direct those                                                         Estimates for Detention
                                             border in 2014, including the use of
resources toward addressing root causes      family detention at FRCs. DHS faces             Comments. Commenters suggested
of child and family migration from           perpetual, recurring, and open-ended         that DHS implement the U.S.
Central America. This commenter              litigation over the FSA and its              Government Accountability Office
recommended re-establishing the              implementation, especially in light of       (GAO) guidelines for reliable cost
Central American Minors program              the judicial determination that the FSA      estimates of detention resources. The
instead of expanding detention capacity.     applies to accompanied minors, and the       commenters stated that GAO previously
   Several commenters raised specific        government anticipates litigation related    identified errors and inconsistencies in
fiscal concerns with utilizing soft-sided    to this rulemaking. Indeed, the Flores       ICE’s budgets and estimated costs and
structures for influx purposes and           Plaintiffs already filed a motion alleging   made recommendations for
transferring funds for that purpose from     anticipatory breach of the FSA based on      improvements. The commenters
the National Institutes of Health, Head      the publication of the NPRM. See Flores      suggested that DHS improve its process
Start, Centers for Disease Control, or the   v. Barr, No. 85–4544 (C.D. Cal.) (ECF        for estimating costs of detention
National Cancer Institute.                   No. 516). The court deferred ruling on       resources before promulgating
   Response. DHS acknowledges that           the motion until the publication of final    regulations that would result in the
this rule could increase costs to            regulations. Id. at ECF No. 525.             expansion of its existing programs.
taxpayers, such as higher variable costs     Nevertheless, the clearest path forward         Response. As explained above, ICE is
at FRCs, but believes the benefits of the    to reduce the litigation burden and          unable to estimate how the number of
ability of ICE to effectuate removal and     establish consistency with statutory law     FRCs may change due to this rule alone.
carry out its mission justify the costs.     and to enhance the sound                     There is no reliable method to estimate
The agency publishes detailed budget         administration of the immigration laws       what number of families encountered
reports of the operations and resources      is through the promulgation of               would be detained at an FRC, or for how
required to fulfill its mission, including   regulations, governing the subjects that     long, due to factors outside of the scope
the current costs of family detention and    are committed to the authority of DHS        of this rule, including the number of
alternatives to detention. The agency        and HHS, and to terminate the FSA, as        families apprehended or found
utilizes multiple types of resources in      the FSA itself contemplates. Among           inadmissible, the composition of
the course of enforcing immigration          other things, the promulgation of            families, the need of bed space for
laws as needed to maximize the use of        regulations provides a single vehicle for    detention of single adults (such as with
its budget.                                  further updates while allowing for           the conversion of Karnes to a single
   The alternative uses of funds             future modification to adapt to              adult facility), funding, the need to
suggested by commenters do not meet          operational and legal changes and to         balance the detention of families with
the objectives of the proposed rule. As      reflect appropriate input from the public    the detention and removal of single
circumstances change at the southern         as provided for by the APA.                  adults, and outcomes from the credible
border the agency can redirect resources        As indicated in the NPRM, the             fear process. However, this rule will
in order to react in a timely manner.        Departments considered not                   allow DHS to use existing FRCs
   HHS disagrees that using soft-sided
                                             promulgating this rule but ultimately        effectively. As a result, some families
structures during an influx necessitates
                                             concluded that continuing to operate         will experience longer detention
exercising the Secretary’s transfer
                                             absent regulatory action would likely        periods, but—given finite resources and
authority as described in the comments.
                                             require the Government to operate            bed space—this also means that many
Changes to Final Rule                        through non-regulatory means in an           other families will experience less
  The Departments decline to amend           uncertain environment subject to             detention than they do in the status quo.
the final rule analysis as proposed by       unknown future court interpretations of
                                             the FSA that may be difficult or             Changes to Final Rule
commenters.
                                             operationally impracticable to                 Accordingly, DHS declines to change
i. Comments Regarding the Cost of            implement or could otherwise hamper          the final rule analysis as proposed by
Litigation                                   operations. Failing to promulgate this       commenters.
   Comments. Several commenters              rule also would leave unaddressed the
                                             statutory amendments in the HSA and          k. Comments on Additional Costs to
stated that the proposed regulation will                                                  Sponsors
be enjoined by the Federal courts. One       TVPRA that have affected certain
of these commenters stated that DHS is       portions of the FSA. HHS, having not            Comments. One commenter expressed
ignoring the history of the last 30 years    been an original party to the FSA but as     concern that the proposed rule failed to
and inviting expensive and time-             a successor agency with respect to some      account for the additional costs to HHS
consuming litigation.                        of its requirements, will benefit from       and to potential sponsors of UACs—
   Response. DHS notes that the original     rules that clearly delineate ORR’s           which the commenter characterized as
complaint in Flores v. Meese, No. 85–        responsibilities from that of other          ‘‘astronomical’’—due to the additional
4544 (C.D. Cal.) was filed on July 11,       Federal partners.                            burden on potential sponsors to secure
1985—more than 30 years ago. In 1996,           Finally, DHS notes that legacy INS’s      release of their children and the
the parties entered into the FSA, which      successors are obligated under the FSA       increasing population of UACs in ORR
was approved by the court on January         to initiate action to publish the relevant   custody resulting from the proposed
28, 1997. There has been litigation over     and substantive terms of the FSA as          rule.


                                                                                                                    AR312
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 321 of 655
44502           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

   The commenter contended that the           minors and UACs. Nothing in this rule       Departments to carry out these statutory
expanded definitions of ‘‘emergency’’         alters any aspect of government             obligations in the light of operational
and ‘‘influx,’’ along with recently           contracting law.                            realities. Many of these objections
promulgated sponsorship review                   DHS does not exclusively contract        would be better addressed to Congress.
procedures, will require sponsors to          with for-profit entities.
                                                 HHS currently contracts with one         Changes to Final Rule
spend more time and money to secure
the release of children in HHS custody.       private contractor to operate and             The Departments declines to amend
This commenter expressed concern that         maintain an influx facility for UACs.       the final rule in response to these
the NPRM does not account for the             Because this rule serves to implement       comments.
public burden caused by sponsors              and codify both the FSA and other
                                                                                          16. Executive Order 13045
dropping out of the onerous                   existing practices under the HSA and
sponsorship process or being rejected         TVPRA, HHS does not anticipate that         Public Comments and Response
from sponsorship.                             publication of the rule would cause an         Comments. One commenter agreed
   Response. The proposed regulations         increase in costs, as compared to           with the Departments’ assessment that
for assessing a sponsor are consistent        anticipated costs in the absence of a       the proposed rule would not create an
with the Departments’ current                 rule.                                       environmental risk to children’s health
operations and procedures for                                                             or safety. This commenter stated that
                                              Changes to Final Rule
implementing the terms of the FSA, the                                                    the rule did not address the abuse and
HSA, and the TVPRA. As a result, there           DHS and HHS decline to amend the
                                                                                          drugging of children at the Shenandoah
are no new burdens to sponsors based          final rule as proposed by commenters.
                                                                                          Valley Juvenile Center or the Shiloh
on this rule. Indeed, the DHS and HHS         m. Recommendations To Redirect              RTC (or at other detention facilities
definitions of emergency and influx           Resources                                   around the country). This commenter
substantively mirror the definition in                                                    cited two articles from the website of
the FSA, and HHS’ sponsorship review            Comments. Multiple commenters
                                              made alternative policy                     the National Center for Biotechnology
procedures are part of the baseline costs                                                 Information, which is part of the United
of existing operations. As a result, there    recommendations they deemed a better
                                              use of resources, to resolve the            States National Library of Medicine, and
are no new burdens to sponsors based                                                      stated that the government’s own data
on this rule.                                 humanitarian crisis at the border.
                                                Some commenters proposed hiring           shows that detaining children is a risk
Changes to Final Rule                         additional immigration judges to            to the children’s health and
                                              address the backlog of cases and urged      development. Without providing
  The Departments decline to amend
                                              the use of social workers and the           support or specifics, the commenter said
the final rule analysis as proposed by
                                              provision of legal services to assist       that ‘‘the claim that detention is not a
commenters.
                                              asylum seekers.                             risk to children’s health or their safety
l. Comments on Impact on Private                Several commenters stated the             is as false as it is absurd.’’
Detention Centers                             government should focus on addressing          Response. E.O. 13045 applies to
   Comments. Various commenters said          the root causes of migration from           economically significant rules, and the
that the rule was partially driven by         Central America by providing additional     Departments have now determined that
private companies who would profit            assistance in the region to strengthen      this rule is economically significant.
from the widened use of detention.            the protection systems. They                Executive Order 13045 addresses
   One commenter added that the               highlighted the Central American            environment health risks and safety
government historically has prioritized       Minors Program as a means of avoiding       risks to children, which it defines as
the profits of private companies ahead        children from having to migrate and         ‘‘risks to health or to safety that are
of the care for immigrant families. As an     make the dangerous journey without          attributable to products or substances
example of this profit motive, another        any guarantee of admission. Some of         that the child likely to come in contact
commenter said that the GEO Group and         these commenters also suggested             with or ingest (such as air we breathe,
its lobbyist attempted to have the Texas      supporting infrastructure projects and      the food we eat, the water we drink or
legislature pass a bill that would have       job creation in the countries migrants      use for recreation, soil we live on the
waived the standards for childcare            are leaving or exploring solutions like     products we use or are exposed.’’ The
facilities, enabling the facility in Karnes   the Marshall Plan, the American aid         commenter does not reference any such
County to hold families for longer            package provided in 1948 to rebuild         ‘‘products or substances.’’ The
periods.                                      Western Europe post World War II.           Departments have determined that this
   Some commenters explicitly stated            Another commenter stated the funds        rule does not create an environmental
they did not want for profit facilities to    used for family detention would be          health risk or safety risk that may
be used, because it would lead to             better spent on domestic programs to        disproportionately affect children. The
traumatized children, and families.           benefit the American people such as         rule is largely codifying the
   Response. The government is not            infrastructure jobs, provide slots in a     Departments’ current procedures and
adopting this rule to increase any third-     Head Start program, or fund healthcare      policies for implementing the FSA,
party’s profits. The government is            for low income adults.                      HSA, and TVPRA.
adopting this rule for the many reasons         Response. These recommendations do        Changes to Final Rule
discussed above. This rule would              not meet the objectives of the
directly regulate DHS and HHS,                rulemaking and are largely beyond its         The Departments are not making
indirectly affecting private entities to      scope. DHS has statutory obligations to     changes in the final rule in response to
the extent that DHS or HHS contract           fulfill with respect to immigration         these comments.
with them. As permitted by Federal law,       enforcement and custody of minors,          17. Family Assessment
DHS contracts with private contractors        including detention in some
and a local government to operate and         circumstances. HHS’ statutory               Public Comments and Response
maintain FRCs, and with private               obligations govern the care and custody       Comments. One commenter disagreed
contractors to provide transportation of      of UACs. This rule will better enable the   specifically with DHS’s assessment


                                                                                                                    AR313
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 322 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                44503

under section 654 of the Treasury           referenced letters from mothers                       health and well-being. One commenter
General Appropriations Act that the rule    separated from their young children at                stated that traumas experienced by
will not have an impact on family well-     the border of the United States where                 children are the most difficult to treat,
being and might even ‘‘strengthen the       they sought asylum about the traumatic                particularly traumas that occurred
stability of the family and the authority   effects of such separation.                           before the child was able to talk about
and rights of parents in the education,        Some commenters believed that the                  his or her feelings. Commenters also
nurture, and supervision of their           trauma children experience from family                referred to studies that show detained
children. . . .’’ 83 FR at 45524. The       separation and prolonged detention can                children suffer from physical illnesses
commenter relied on the finding of the      turn into intergenerational trauma in                 such as sleep disorders, loss in appetite,
U.S. Immigration and Customs                families and cultural communities.                    headaches and abdominal pain in
Enforcement’s Advisory Committee on            Response. DHS is sympathetic to the                addition to mental health illnesses such
Family Residential Centers that             difficulties created by family separation,            as depression and post-traumatic stress
‘‘detention is generally neither            especially to children. This is precisely             disorder (PTSD). Several commenters
appropriate nor necessary for families—     why the government’s preference is to                 referred to a 2004 study conducted by
and . . . detention or the separation of    keep families together so that they can               the Australian Human Rights
families for purposes of immigration        provide the necessary emotional                       Commission and Equal Opportunities
enforcement or management are never         support for each other as they go                     Commission that highlighted similar
in the best interest of children.’’         through their immigration proceedings,                negative developmental and physical
   Response. DHS has reviewed this          and thus to have the option to keep a                 health consequences of detention for
final rule in light of the comment          family in detention as a unit, when                   children.
received and in accordance with the         detention rather than release is                         Another commenter referenced a
requirements of section 654 of the          warranted for a family unit. This rule                statement by the United Nations High
Treasury General Appropriations Act,        aims to ameliorate the disparate                      Commissioner for Human Rights that
1999, Public Law 105–277. With respect      treatment of a parent and minor in the                states UNHCR is opposed to detention
to the criteria specified in section        immigration system under the FSA.                     of children for immigration reasons
654(c)(1), for DHS, the rule places a       This rule does not address the                        because of the negative health impacts.
priority on the stability of the family     circumstances in which it may be                         Additional commenters wrote that
and the authority and rights of parents     necessary to separate a parent from his               detention constitutes a type of adverse
in the education, nurture, and              or her child. For more on the services                childhood experience (ACE) that can
supervision of their children, within the   provided by FRCs see Section V. A. 8.                 cause irreparable harm including
immigration detention context, as           Detention of Family Units above.                      negative health outcomes in adulthood,
parents maintain parental rights and                                                              higher rates of mental health problems,
                                            Changes to Final Rule                                 substance abuse, poorer educational
supervision of their children within
                                               DHS is not making changes in the                   outcomes, and poorer vocational
FRCs. This rule provides an option for
                                            final rule in response to these                       outcomes. Commenters also asserted
families to stay together where
                                            comments.                                             that detention can have a negative effect
detention is required. With respect to
                                                                                                  on the academic, cognitive, and social
family well-being, this final rule          19. Trauma
                                                                                                  development of children, leading to
codifies current requirements of            Public Comments and Response                          impaired or delayed cognitive
settlement agreements, court orders, and
                                               Comments. Similar to the comments                  development that continues after a child
statutes.
                                            discussed above, the Departments                      is released from detention. Commenters
Changes to Final Rule                       received many comments about trauma                   cited several studies reaching similar
                                            associated with detention. Multiple                   conclusions. Several commenters also
  The Departments are not making
                                            commenters wrote that detaining                       wrote that the trauma experienced by
changes in the final rule in response to
                                            children causes trauma, with some                     children in detention can be passed
this comment.
                                            expressing the view that it amounts to                through generations.
18. Family Separation                       abuse or child maltreatment and                          Commenters also wrote that detention
                                            violates prohibitions against torture and             negatively impacts family relationships
Public Comments and Response
                                            ill treatment under U.S. and                          because it undermines parental
   Comments. Commenters wrote about                                                               authority and parental capacity to
                                            international law.
the long-lasting effects of family             Many of these commenters referenced                respond appropriately to children’s
separation on children and their            a policy statement by the American                    needs.
families. Commenters stated that            Academy of Pediatrics which stated                       Response. DHS understands that
separating children from their parents      ‘‘there is no evidence indicating that                trauma is an issue for asylum-seekers
causes toxic stress, which may place        any time in detention is safe for                     and others who have entered the United
children at risk of developing post-        children,’’ and opined that ‘‘[q]ualitative           States, and tries to mitigate it where
traumatic stress disorder (PTSD) and        reports about detained unaccompanied                  possible. But not all factors are in the
substance abuse in later life.              immigrant children in the United States               control of DHS. For example, a study
   Many commenters stated that              found high rates of post-traumatic stress             conducted by Danish scientists found
evidence-based research has shown that      disorder, anxiety, depression, suicidal               that relocating several times during the
even a short period of family separation    ideation, and other behavioral                        asylum process and the length of the
is extremely harmful to infants and         problems.’’ 70 Another commenter wrote                pendency of the asylum case
young children and a more prolonged                                                               contributed to the mental health issues
                                            that extending detention beyond 20
separation can result in depression, high                                                         experienced by asylum-seeking
                                            days increases the risk for toxic stress
levels of anxiety and other symptoms                                                              children, even children detained with
                                            which can negatively impact the child’s
including incessant crying, lack of                                                               their parents in Red Cross facilities. The
appetite, failure to achieve cognitive        70 American Academy of Pediatrics, ‘‘Detention of   study also stated that additional studies
and social learning, and loss of            Immigrant Children’’ Pediatrics Volume 139,           are needed to determine if other factors
previously acquired skills. Commenters      number 4, Apr. 2017.                                  such as parental stress and previous


                                                                                                                            AR314
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 323 of 655
44504              Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

trauma cause additional trauma for                     domestic violence, grief and loss,           of forced displacement, migration, and
those seeking asylum.71                                parenting skills and information             childhood trauma and conduct holistic,
   Consistent with the recommendations                 regarding minors in a residential setting.   child-centered assessments of the
of scientists, ICE provides medical care               For minors there is a focus on Bullying      medical and behavioral health needs of
and educational services in ICE                        Prevention and Social Skills Training.       UACs. Care providers must also
facilities. CBP also provides medical                  Each facility works with a local school      understand the developmental stages of
screening to all minors and UACs who                   providing education for each grade level     children and adolescents and how the
enter CBP custody along the southwest                  along with IEP’s if needed. Minors           stressors of temporary government
border. CBP’s medical screenings are                   attend class and have access to both         custody affect children at each stage.
designed to ensure that any minors or                  indoor and outdoor recreation. There is      UAC clinical services should be
UACs with emergent health needs are                    space for minors to play and explore in      evidence-based therapeutic
immediately referred for appropriate                   order to properly socialize among their      interventions and be structured so that
emergency care. It is difficult to gauge               peers. In a case where there may be          clinicians have continuous supervision
how much experiences in the juvenile’s                 abuse allegations, an investigation is       and access to the support they need as
home country and the harsh trip to the                 documented under PREA Protocol and a         they work with vulnerable and
United States, which is ripe with                      minor will have both a medical and           traumatized children and youth.
exploitation and abuse, affected a                     mental health evaluation. If necessary,         DHS acknowledges that it must try to
particular juvenile before he or she ever              Child Protective Services (CPS) will be      balance its mission of promoting
arrives at the border. But DHS has taken               contacted to do a full investigation. The    homeland security and public safety
several important steps to address these               parent and the minor will both be            against the vulnerabilities of many
issues.                                                offered treatment as required or not by      aliens in its custody, including juveniles
   The research on child detention states              CPS. Children’s Advocacy Centers will        in particular. HHS is committed to
that children who are detained are at a                also be contacted to aid the minor and       continuously reassessing its policies,
significantly higher rate of                           parent through the legal process and the     procedures, and operations to align with
psychological distress. Multiple                       forensic interview.                          state-of-the-science research and best
accommodations for a Family Centered                      In addition, all minors along with        practices in child welfare service
and Trauma Informed Approach are                       their accompanying parent or legal           provision.
being implemented within the ICE                       guardian caregiver are seen weekly by a
                                                       licensed mental health care provider         Changes to Final Rule
residential facilities in order to decrease
the effects of trauma on minors in                     through ‘‘Weekly Mental Health                 The Departments are not making
detention.                                             Checks.’’ Mental health providers            changes in the final rule in response to
   Research of the Australian                          include psychiatrists, clinical social       these comments.
Psychological Society (APS)                            workers and psychologists and
                                                       pediatricians.                               VI. Statutory and Regulatory
recommends that children and families                                                               Requirements
should be accommodated separately                         Everyone entering an FRC is screened
from other detainees. Appropriate                      for both physical and mental health          A. Executive Orders 12866 and 13563:
resources with indoor and outdoor                      issues and trauma. ICE also maintains        Regulatory Review and Executive Order
spaces should be provided for children.                mental health professionals on staff to      13771
The APS suggests that mental health                    conduct both individual and group
                                                       sessions to help residents with their           Executive Orders 12866 (‘‘Regulatory
services be offered to detainees,                                                                   Planning and Review’’) and 13563
                                                       trauma issues. Additionally, FRCs
including children, which includes                                                                  (‘‘Improving Regulation and Regulatory
                                                       provide safe settings for minors to
access to appropriately trained clinical                                                            Review’’) direct agencies to assess the
                                                       access educational services year round.
providers. Educational opportunities                      DHS believes affording parents full       costs and benefits of available regulatory
should be available, along with medical                control over their children at FRCs and      alternatives and, if regulation is
care.                                                  respecting their rights as parents can       necessary, to select regulatory
   ICE currently has three facilities that                                                          approaches that maximize net benefits
                                                       also play a role in addressing this
house alien family units. From the                                                                  (including potential economic,
                                                       problem.
outset, minors in FRCs are detained                       DHS argues that this rule is about        environmental, public health and safety
along with their parent or legal                       ensuring the care of minors in               effects, distributive impacts, and
guardian, who can provide care and                     government custody while enforcing the       equity). Executive Order 13563
support. DHS believes that affording                   immigration laws as laid out by              emphasizes the importance of
parents full control over their children               Congress, in light of the FSA and            quantifying both costs and benefits, of
at FRCs and respecting their rights as                 operational realities. And those             reducing costs, of harmonizing rules,
parents plays an important role in                     immigration laws set out detention as a      and of promoting flexibility. Executive
minimizing and addressing trauma.                      key component of immigration                 Order 13771 (‘‘Reducing Regulation and
   Furthermore, all ICE-detained                       enforcement. Enforcement of the              Controlling Regulatory Costs’’) directs
individuals have access to care on a 24/               immigration laws is a core DHS mission       agencies to reduce regulation and
7 basis. Mental health services include                that cannot be ignored and must be           control regulatory costs and provides
crisis-intervention, various therapeutic               balanced with the needs to ensure the        that ‘‘for every one new regulation
treatment modalities to include, talk                  care of minors in DHS custody and            issued, at least two prior regulations be
therapy, educational group behavior                    relevant legal obligations.                  identified for elimination, and that the
modification, medication treatment and                    Separately, as the nation’s leading       cost of planned regulations be prudently
case management services. Also                         immigrant child welfare agency, ORR is       managed and controlled through a
included are groups on trauma,                         deeply committed to the physical and         budgeting process.’’
  71 Signe S. Nielsen, ‘‘Mental health among
                                                       emotional safety and wellbeing of all           This rule has been designated a
children seeking asylum in Denmark—the effect of
                                                       UACs in its temporary care. ORR-             ‘‘significant regulatory action’’ that is
length of stay and number of relocations: A cross-     funded care providers must be aware of       economically significant under section
sectional study,’’ BMC Public Health, Aug. 19, 2008.   the physical and psychological impacts       3(f)(1) of Executive Order 12866.


                                                                                                                              AR315
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 324 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44505

Accordingly, this rule has been                 In § 236.3(f)(4)(i), DHS clarifies that   and thus will not result in new costs to
reviewed by the Office of Management         UACs will generally not be transported       the rule.
and Budget (OMB). This rule is a             with unrelated detained adults, subject         Section 236.3(j) and (n) now provide
regulatory action per Executive Order        to certain exceptions spelled out in the     that DHS is not precluded from
13771.                                       rule. This is a clarification and thus       releasing a minor who is not a UAC to
                                             does not add any new costs to the rule.      someone other than a parent or legal
Changes From the Proposed Rule                                                            guardian, specifically a brother, sister,
                                                In § 236.3(g)(1)(i) regarding DHS
   In response to commenters, DHS has        procedures in the apprehension and           aunt, uncle, or grandparent who is not
made the following changes to the            processing of minors or UACs, Notice of      in detention and is otherwise available
proposed rule in this final rule. Most of    Rights and Request for Disposition, DHS      to provide care and physical custody.
these changes are points of clarification    is removing a qualification on the              DHS has added new paragraphs at
and do not add costs or change the           requirement that the notice be read and      § 236.3(j)(2)–(4) to identify the specific
impact of the rule. Section 212.5(b) now     explained to a minor or UAC in a             statutory and regulatory provisions that
considers that DHS is not precluded          language and manner the minor or UAC         govern the custody and/or release of
from releasing a minor who is not a          understands if the minor is believed to      non-UAC minors in DHS custody based
UAC to someone other than a parent or        be under 14 or is unable to comprehend       on the type and status of immigration
legal guardian, specifically a brother,      the information on the form. DHS had         proceedings.
sister, aunt, uncle, or grandparent who                                                      DHS has added a new § 236.3(j)(4) to
                                             proposed to do so only for minors or
is not in detention.                                                                      state clearly that the Department will
                                             UACs believed to be less than 14 years
   Section 236.3(b)(2), which defines                                                     consider parole for all minors in its
                                             of age, or unable to comprehend the
Special Needs Minor, used the term                                                        custody pursuant to section
                                             information contained in the Form I–
                                                                                          235(b)(1)(B)(ii) of the INA or 8 CFR
‘‘retardation.’’ Commenters noted this       770. DHS is changing this language to
                                                                                          235.3(c) and that paroling such minors
was an outdated term, and DHS agrees         make it clear that the form will be
                                                                                          who do not present a safety risk or risk
to replace it with ‘‘intellectual            provided, read, or explained to all
                                                                                          of absconding will generally serve an
disability.’’ This clarification does not    minors and UACs in a language and
                                                                                          urgent humanitarian reason. DHS adds
add new costs to the rule.                   manner that they understand. DHS is
                                                                                          that it may also consider aggregate and
   Section 236.3(b)(9), which defines        making this change to avoid confusion        historical data, officer experience,
Licensed Facility, includes the              related to DHS’s legal obligations           statistical information, or any other
requirement that DHS employ third            regarding this notice while still            probative information in determining
parties to conduct audits of FRCs to         acknowledging that it may be necessary       whether detention of a minor is required
ensure compliance with the Family            to implement slightly different              to secure the minor’s timely appearance
Residential Standards. Commenters            procedures depending on the particular       before DHS or the immigration court.
stated that DHS has previously not           minor or UAC’s age and other                 This change is a point of clarification on
shared the results of such audits.           characteristics. This change will result     the process for discretionary release and
Although ICE has shared these results        in some additional operational burden.       does not add new costs or change the
publicly, DHS is expressly providing         Specifically, while the Form I–770 is        impact of the rule.
that ‘‘DHS will make the results of these    already issued to all minors and UACs,          DHS clarifies in § 236.3(o) that the
audits publicly available.’’ DHS also        the updated language makes clear that        Juvenile Coordinator’s duty to collect
adds to the final rule that the audits of    the form will both be issued to all          statistics is in addition to the
licensed facilities will take place at the   minors and UACs, and that CBP has            requirement to monitor compliance
opening of a facility and take place on      some obligation to make sure that all        with the terms of the regulations. This
an ongoing basis. Since this procedure       minors and UACs understand the form’s        is a clarification point and does not add
is already in practice, there is minimal     contents. The exact method by which          new costs or change the impact of the
burden from this change.                     this will happen may vary based on the       rule.
   In § 236.3(b)(11), which defines a        particular minor or UAC. Thus, this             In response to comments on the status
Non-Secure Facility, DHS agrees with         language will require some degree of         of the Dilley and Karnes FRCs to be non-
commenters that a non-secure facility        operational change, although CBP is not      secure, ICE has agreed to add several
means a facility that meets the              able to quantify the operational burden.     new points of egress along their
definition of non-secure under state law        In § 236.3(g)(2)(i) regarding DHS         perimeters by September 30, 2019. The
in the state in which the facility is        custodial care immediately following         estimated construction cost at Dilley is
located, as was intended by the              apprehension, the proposed rule that         between $5,000 and $6,000. There is no
language of the proposed rule, and is        UACs ‘‘may be housed with an                 additional cost to DHS for this
adding ‘‘under state law’’ to the            unrelated adult for no more than 24          construction at Karnes, and the private
definition to clarify this point. This       hours except in the case of an               contractor, the GEO Group, did not
clarification does not add new costs to      emergency or exigent circumstances.’’        provide an estimate of the cost they
the rule.                                    Commenters objected to the use of the        would incur for adding the new points
   In § 236.3(f)(1) regarding transfer of    term ‘‘exigent circumstances’’ as it was     of egress and thus DHS is unable to
UACs from DHS to HHS, DHS agrees to          not defined. DHS believes ‘‘exigent          quantify this cost.
amend the proposed regulatory text to        circumstances’’ because it is redundant         DHS agrees with commenters that this
clarify that a UAC from a contiguous         to ‘‘emergency’’ and thus agrees to          rule may result in costs, benefits, or
country who is not permitted to              delete the term. This is a clarification     transfers in excess of $100 million in
withdraw his or her application for          and does not add new costs to the rule.      any given year and therefore is
admission or for whom no                        In § 236.3(i)(4), commenters requested    economically significant. DHS stated in
determination can be made within 48          additional language tracking the             the proposed rule that the cost of this
hours of apprehension, will be               verbatim text of FSA Ex. 1. In response      rule depended on a number of unknown
immediately transferred to HHS. This         to these comments, DHS added language        factors, including the population of
clarification does not add new costs to      of FSA Ex. 1 paragraph B and C. These        aliens crossing the border. Since the
the rule.                                    standards have always been in place          proposed rule was published, DHS has


                                                                                                                    AR316
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 325 of 655
44506              Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

seen a large spike in the number of                   Interim Final Rule (IFR) on the              for ORR’s UAC Program since its
family units apprehended or found                     Standards to Prevent, Detect, and            inception.
inadmissible at the Southwest Border.                 Respond to Sexual Abuse and Sexual              The FSA itself anticipated that its
As of June 2019, with three months                    Harassment Involving Unaccompanied           terms would be implemented through
remaining in FY 2019, CBP has                         Children. The IFR states, ‘‘Care provider    Federal regulations issued in
apprehended over 390,000 family units                 facilities must develop, document, and       accordance with the APA: ‘‘Within 120
between ports of entry on the Southwest               make their best effort to comply with a      days of the final district court approval
Border, as compared to 107,212 family                 staffing plan that provides for adequate     of this Agreement, the INS shall initiate
units in all of FY 2018.72 Consequently,              levels of staffing, and, where applicable    action to publish the relevant and
as noted in the NPRM, because the costs               under State and local licensing              substantive terms of this Agreement as
of this rule are dependent on a number                standards, video monitoring, to protect      a Service regulation. The final
of factors outside of this rulemaking,                UCs from sexual abuse and sexual             regulations shall not be inconsistent
some of which have changed since the                  harassment.’’ This provision applies to      with the terms of this Agreement.’’ This
NPRM, the Departments now consider                    transfers as well.                           rule aims to codify the terms of the FSA
this rule to be economically significant.                In § 410.700 relating to age              as envisioned by the parties to the
   In response to commenters, HHS has                 determination decisions, HHS will add        settlement more than 20 years ago,
made the following changes to the                     ‘‘totality of the evidence and               taking into account current
proposed rule in this final rule. Most of             circumstances’’ language so that the age     circumstances and changes in the law
these changes are points of clarification             determinations decisions by HHS and          since that time. The original FSA had a
and do not add costs or change the                    DHS are based on the same standard, as       termination clause that terminated the
impact of the rule.                                   required by law (see 8 U.S.C.                agreement the earlier of five years from
   Section 410.101, which defines                     1232(b)(4)). This addition does not add      court approval of the agreement, or
Special Needs Minor, included the term                costs to the rule.                           three years after the court determines
‘‘retardation.’’ Commenters noted this                   The NPRM proposed to include that         the INS is in substantial compliance
was an outdated term, and HHS agrees                  bond hearings for UACs be transferred        with the agreement. In 2001, the parties
to replace it with ‘‘intellectual                     from the immigration courts to a hearing     modified the agreement and agreed that
disability.’’ This clarification does not             officer housed within HHS, where the         it would terminate 45 days after the
add new costs to the rule.                            burden would be on the UAC to show           promulgation of regulations
   In § 410.203, HHS is making a change               that s/he will not be a danger to the        implementing the agreement. By
to make more explicit the fact that ORR               community (or risk of flight) if released,   codifying current requirements of the
reviews placements of minors in secure                using a preponderance of the evidence        FSA and court orders enforcing terms of
facilities on at least a monthly basis.               standard. HHS declines to shift the          the FSA, as well as relevant provisions
HHS is also making a change to make                   ultimate burden of proof to itself.          of the HSA and TVPRA, the
more explicit the fact that,                          However, it clarifies that HHS bears the     Departments are implementing the
notwithstanding its ability under the                 burden of initial production, under          intent of the FSA and make permanent
rule to place UACs who are ‘‘otherwise                which it must present evidence               the requirements to protect children and
a danger to self or others’’ in secure                supporting its determination of the          provide them with safe and sanitary
placements, this provision does not                   UAC’s dangerousness or flight risk. The      accommodations. The Federal
abrogate any requirements to place                    UAC would bear the burden of                 Government’s care of minors and UACs
UACs in the least restrictive setting                 persuasion, rebutting HHS’ evidence to       has complied with the FSA and related
appropriate to their age and special                  the hearing officer’s satisfaction under a   court orders for more than 20 years, and
needs. This clarification does not add                preponderance of the evidence                complies with the HSA and TVPRA.
new costs to the rule.                                standard. The changes to the 810                The rule applies to minors and UACs
   In 45 CFR 410.600(a), HHS stated that              hearing process do not add new costs to      encountered by DHS, and in some cases,
it would take all necessary precautions               the rule in beyond those that will be        their families. CBP and ICE encounter
for the protection of UAC during                      incurred by the Department to perform        minors and UACs in different manners.
transportation with adults. This                      the hearings as envisioned in the NPRM.      CBP generally encounters minors and
language runs in contradiction to 45                                                               UACs at the border. Generally, ICE
                                                      1. Quantitative Background
CFR 410.500(a), which states that ORR                                                              encounters minors either upon transfer
                                                         The FSA has been in place for more        from CBP to an FRC, or during interior
does not transport UAC with adult
                                                      than two decades and sets limits on the      enforcement actions.
detainees. Therefore, the sentence from
                                                      length of time and conditions under
45 CFR 410.600(a) that reads, ‘‘ORR                                                                CBP
                                                      which children can be held in
takes all necessary precautions for the
                                                      immigration detention. In 1985, two            CBP’s facilities at Border Patrol
protection of UACs during
                                                      organizations filed a class action lawsuit   stations and ports of entry (POEs) are
transportation with adults,’’ will be
                                                      on behalf of alien children detained by      processing centers, designed for the
struck from the final rule. This revision
                                                      the former INS challenging procedures        temporary holding of individuals. CBP’s
does not add new costs to the rule.
                                                      regarding the detention, treatment, and      facilities are not designed to
   ORR notes that there will be instances
                                                      release of children. After many years of     accommodate large numbers of minors
when UACs are transferred with adult
                                                      litigation (including an appeal to the       and UACs waiting for transfer to ICE or
staff members. These situations are
                                                      United States Supreme Court) and             ORR, even for the limited period for
covered under 45 CFR 411.13(a) of the
                                                      advocacy (civil society organizations,       which CBP generally expected to have
  72 See United States Border Patrol Total Family     including human rights groups, faith-        custody of minors and UACs, 72 hours
Unit Apprehensions By Month—FY 2013 through           based institutions, political leaders, and   or less. Although minors and UACs in
FY 2018 at https://www.cbp.gov/sites/default/files/   concerned citizens) the parties reached      CBP facilities are not provided the same
assets/documents/2019-Mar/bp-total-monthly-           a settlement in 1997. HHS assumed            amenities that will be available to them
family-units-sector-fy13-fy18.pdf (last visited May
10, 2019). See also Southwest Border Migration FY
                                                      responsibility of UACs and created,          in longer-term facilities, all minors and
2019 at https://www.cbp.gov/newsroom/stats/sw-        within ORR, the UAC Program in 2003.         UACs in CBP facilities are provided
border-migration (last visited June 5, 2019).         The FSA has served as the foundation         access to safe and sanitary facilities;


                                                                                                                             AR317
                      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 326 of 655
                         Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                                                          44507

functioning toilets and sinks; food;                                        unrelated adults; older, unrelated UACs                           the last three complete fiscal years. In
drinking water; emergency medical                                           are generally segregated by gender.                               FY 2018, CBP apprehended or
assistance, as appropriate; and adequate                                    Additionally, CBP provides medical                                encountered approximately 107,498
temperature control and ventilation.                                        screening to all minors and UACs along                            alien minors or UACs. Apprehensions
Minors and UACs are also provided                                           the southwest border, and refers any                              or encounters in FY 2019 to date have
access to basic hygiene items and clean                                     minor or UAC with an emergent                                     surpassed FY 2018 annual totals.73 The
bedding, and CBP makes reasonable                                           medical need to the hospital or other                             table below shows the annual number of
efforts to provide minors and UACs                                          nearby medical facility for appropriate                           accompanied minors (that is, minors
with showers where approaching 48                                           emergency treatment.                                              accompanied by their parent(s) or legal
hours in custody, and clean clothes. To                                       CBP has apprehended or encountered                              guardian(s)) and UACs CBP has
ensure their safety and well-being,                                         65,593 minors accompanied by their
                                                                                                                                              apprehended or encountered in FYs
UACs in CBP facilities are supervised                                       parent(s) or legal guardian(s), and
                                                                                                                                              2010 through 2018.
and are generally segregated from                                           56,835 UACs on average annually for

   TABLE 7—U.S. CUSTOMS AND BORDER PROTECTION ACCOMPANIED MINORS AND UNACCOMPANIED ALIEN CHILDREN
                      NATIONWIDE APPREHENSIONS AND ENCOUNTERS FY 2010–FY 2018
                                                                                                                                     Accompanied
                                                      Fiscal year                                                                                               UACs                 Total
                                                                                                                                        minors

2010   ...........................................................................................................................          22,937                  19,234               42,171
2011   ...........................................................................................................................          13,966                  17,802               31,768
2012   ...........................................................................................................................          13,314                  27,031               40,345
2013   ...........................................................................................................................          17,581                  41,865               59,446
2014   ...........................................................................................................................          55,644                  73,421              129,065
2015   ...........................................................................................................................          45,403                  44,910               90,313
2016   ...........................................................................................................................          74,798                  71,067              145,865
2017   ...........................................................................................................................          64,628                  49,292              113,920
2018   ...........................................................................................................................          57,353                  50,145              107,498



   CBP makes a case by case                                                 a UAC or part of a family unit upon                                 TABLE 8—FY 2014–FY 2018 JUVE-
determination as to whether an alien is                                     encountering an alien, in order to                                   NILE BOOK-INS WITH ICE AS AR-
a UAC based upon the information and                                        determine appropriate removal                                        RESTING AGENCY—Continued
evidence available at the time of                                           proceedings pursuant to the TVPRA.
encounter. When making this                                                                                                                                       Book-ins of
                                                                            ICE                                                                                                       UAC
determination, CBP follows section                                                                                                            Fiscal year        accompanied         book-ins
462(g)(2) of the HSA, which defines a                                          When ICE encounters a juvenile                                                       minors
UAC as a child who—(A) has no lawful                                        during an interior enforcement action,
                                                                            ICE performs an interview to determine                            2018 ..........                102             343
immigration status in the United States;
(B) has not attained 18 years of age; and                                   the juvenile’s nationality, immigration
(C) with respect to whom—(i) there is                                       status, and age. Pursuant to the TVPRA,                            Once ICE determines that an alien is
no parent or legal guardian in the                                          an alien who has been encountered and                            a UAC, ICE must process the UAC
United States; or (ii) no parent or legal                                   has no lawful immigration status in the                          consistent with the provisions of the
guardian in the United States is                                            United States, has not attained 18 years                         TVPRA, which requires the transfer of a
available to provide care and physical                                      of age, and has no parent or legal                               UAC into the custody of ORR within 72
custody.                                                                    guardian in the United States available                          hours of determining that the juvenile
   Once CBP determines that an alien is                                     to provide care and physical custody                             meets the definition of a UAC, except in
a UAC, CBP must process the UAC                                             will be classified as a UAC. The number                          exceptional circumstances.
consistent with the provisions of the                                       of juvenile arrests made by ICE is                                 At the time that the FSA was agreed
TVPRA, which requires the transfer of a                                     significantly smaller than CBP across all                        to in 1997, INS enforcement efforts
UAC who is not statutorily eligible to                                      fiscal years as shown in below. A non-                           mainly encountered single adults, and
withdraw his or her application for                                         UAC minor would have to be arrested                              only adult detention facilities were in
admission into the custody of ORR                                           to be booked into an FRC.                                        operation. Prior to 2001, when a
within 72 hours of determining that the                                                                                                      decision was made to detain an adult
juvenile meets the definition of a UAC,                                        TABLE 8—FY 2014–FY                             2018 JUVE- family member, the other family
except in exceptional circumstances.                                            NILE BOOK-INS WITH                            ICE AS AR- members were generally separated from
   If, upon apprehension or encounter,                                          RESTING AGENCY                                               that adult. However, beginning in 2001,
CBP determines that an alien is a minor                                                                                                      in an effort to maintain family unity,
who is part of a family unit, the family                                                              Book-ins of                 UAC        INS began opening FRCs to
unit is processed accordingly and                                            Fiscal year             accompanied                             accommodate families who were
                                                                                                                                 book-ins
                                                                                                        minors
transferred out of CBP custody. If                                                                                                           seeking asylum but whose cases had
appropriate, the family unit may be                                         2014      ..........                        3                285 been drawn out. INS initially opened
transferred to an ICE FRC. If the FSA                                       2015      ..........                        8                200 what today is the Berks FRC (Berks) in
were not in place, CBP would still make                                     2016      ..........                      108                164 Berks, Pennsylvania, in 2001. ICE also
a determination of whether an alien was                                     2017      ..........                      123                292 operated the T. Don Hutto medium-



  73 See U.S. Customs and Border Protection,

Southwest Border Migration FY 2019 at https://
www.cbp.gov/newsroom/stats/sw-border-migration.
                                                                                                                                                                                   AR318
                        Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 327 of 655
44508                      Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

security facility in Taylor, Texas as an                                     beds, and the Karnes County Residential                                standards, not every available bed will
FRC from 2006 to 2009. In response to                                        Center in Karnes County, Texas (Karnes)                                be filled at any given time, and the
the influx of UACs and family units in                                       has 830 beds. The capacity of the three                                facilities may still be considered to be
2014 in the Rio Grande Valley, ICE                                           FRCs provide for a total of 3,326 beds.                                at capacity even if every available bed
opened FRCs in Artesia, New Mexico in                                        Currently, the Karnes FRC houses male                                  is not filled. ICE did not maintain a
June of 2014; Karnes County, Texas in                                        heads of household, the Berks FRC                                      consistent system of records of FRC
July of 2014; and Dilley, Texas in                                           houses dual parent families, and the                                   intakes until July 2014. Since 2015,
December of 2014. The Artesia facility,                                      Dilley FRC houses female heads of                                      there has been an annual average of
which was intended as a temporary                                            household (though ICE has transitioned                                 35,032 intakes of adults and minors at
facility while more permanent facilities                                     Karnes to housing single adult females                                 the FRCs. The count of FRC intakes
were contracted for and established, was                                     as of the time of this rule to reflect
                                                                                                                                                    from July 2014 through FY 2019 Year-
closed on December 31, 2014.                                                 operational considerations). As a
                                                                                                                                                    to-Date (YTD) is shown in Table 9
  The South Texas FRC in Dilley, Texas                                       practical matter, given varying family
(Dilley) has 2,400 beds, Berks has 96                                        sizes and compositions, and housing                                    below.

                                                                   TABLE 9—FRC INTAKES FY 2014–FY 2019 YTD
                                                                                                                                                                    FRC adult                          FRC minor
                                                        Fiscal year                                                                      FRC intakes                 intakes                            intakes

Q4 2014 * ...................................................................................................................                       1,589                           711                           878
2015 ...........................................................................................................................                   13,206                         5,964                         7,242
2016 ...........................................................................................................................                   43,342                        19,452                        23,890
2017 ...........................................................................................................................                   37,825                        17,219                        20,606
2018 ...........................................................................................................................                   45,755                        21,490                        24,265
2019 YTD ** ...............................................................................................................                        26,869                        12,654                        14,215
   * 2014 only includes the fourth quarter of FY 2014: July, August, and September.
   ** Through April 4, 2019.


  Due to court decisions in 2015 and                                         the period of time required for USCIS to                               the average number of days from book-
2017, DHS ordinarily uses its FRCs for                                       conduct credible fear proceedings. Since                               in date to release date at FRCs for FY
the detention of non-UAC minors and                                          2016, the average number of days from                                  2014 through FY 2019 YTD (April 4,
their accompanying parent(s) or legal                                        the book-in date to the release date at all                            2019), based on releases by fiscal year.
guardian(s) for periods of up to                                             FRCs for both minors and adults has                                    Data on releases are available for all four
approximately 20 days. This is generally                                     been less than 15 days. Table 10 shows                                 quarters of FY 2014.

    TABLE 10—AVERAGE NUMBER OF DAYS FROM BOOK-IN DATE TO RELEASE DATE AT FRCS FY 2014–FY 2019 YTD
                                                                                                                                                                 Average days                         Average days
                                                                                                                                       Average number
                                                        Fiscal year                                                                                               for minors                            for adults
                                                                                                                                           of days              (<18 years old)                      (r18 years old)

2014    ...........................................................................................................................                  47.4                            46.7                        48.4
2015    ...........................................................................................................................                  43.5                            43.1                        44.0
2016    ...........................................................................................................................                  13.6                            13.6                        13.6
2017    ...........................................................................................................................                  14.2                            14.2                        14.1
2018    ...........................................................................................................................                  17.1                            17.1                        17.1
2019    YTD * .................................................................................................................                      12.4                            12.3                        12.5
   * Through April 4, 2019.


  Table 11 shows the reasons for the                                            Table 12 shows the number of adults                                   TABLE 12—REMOVALS FROM FRCS
release of adults and minors from FRCs                                       and minors removed from the United                                      FY 2014–FY 2019 YTD—Continued
in FY 2017 and FY 2018. As it indicates,                                     States from FRCs since FY 2014.
the large majority of such individuals                                       Removals include returns. Returns                                                   Fiscal year                             Removals
were released on an order of their own                                       include Voluntary Departures
recognizance or paroled.                                                     (including Voluntary Returns) 74 and                                   2015    ......................................                 430
                                                                             Withdrawals Under Docket Control.                                      2016    ......................................                 724
                                                                                                                                                    2017    ......................................                 977
   TABLE 11—REASONS FOR RELEASE                                                                                                                     2018    ......................................                 968
                                                                                 TABLE 12—REMOVALS FROM FRCS                                        2019    YTD ** ..........................                      496
                                            FY                FY                      FY 2014–FY 2019 YTD
    Reason for release                     2017              2018                                                                                     * 2014 only includes the fourth quarter of
                                          percent           percent                         Fiscal year                               Removals      2014: July, August, and September.
                                                                                                                                                      ** Includes October 2018–March 2019.
Order of Recognizance                           76.9              76.7        Q4 2014 * ..............................                       390      The FSA does not impose
Paroled .........................               21.3              22.1                                                                              requirements on secure facilities used
Order of Supervision ....                        1.7               1.1         74 For the purposes of this table, Voluntary Return
                                                                                                                                                    for the detention of juveniles. Juveniles
Bonded Out ..................                    0.1              <0.0       refers to the DHS grant of permission for an alien
                                                                             to depart the United States, while Voluntary
                                                                                                                                                    may be placed in secure facilities if they
Prosecutorial Discretion                        <0.0              <0.0                                                                              meet the criteria listed in paragraph 21
                                                                             Departure refers to the immigration judge’s grant of
                                                                             permission for an alien to depart the United States.                   of the FSA.


                                                                                                                                                                                                     AR319
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 328 of 655
                   Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                                  44509

   The rule also applies to UACs who                   TABLE 14—PERCENTAGE OF UACS BY                                     access to food; drinking water;
have been transferred to HHS care and                  DISCHARGE TYPE FY 18—Continued                                     functioning toilets and sinks; adequate
custody. Upon referral, HHS promptly                                                                                      temperature and ventilation; emergency
places UACs in the least restrictive                                                                          Percentage  medical care, if needed; and safe and
                                                                       Discharge type
setting that is in the best interests of the                                                                   of UACs    sanitary facilities. Thus, CBP incurs
child, taking into consideration danger                                                                                   costs for, among other things, the
to self or others and risk of flight. HHS                      Reunified (Program/Facility) .....                     0.7 purchase of food; bottled water; first aid
                                                               Voluntary Departure .................                  2.0
considers the unique nature of each                                                                                       kits; hygiene items; blankets, mats, or
child’s situation and incorporates child                         Total ......................................       100.0 cots; and age-appropriate transport and
welfare principles when making                                                                                            bedding. To ensure compliance with the
placement and release decisions that are                       2. Baseline of Current Costs                               FSA, CBP has also added fields in its
in the best interest of the child.                                                                                        electronic systems of records, so that
   HHS places UACs in a network of                                In order to properly evaluate the                       CBP officers and Border Patrol agents
more than 100 shelters in 17 states. For                       benefits and costs of regulations,
                                                                                                                          can continuously record the conditions
the first nine years of the UAC Program                        agencies must evaluate the costs and
                                                                                                                          of the hold rooms and all custodial
at HHS, less than 8,000 UACs were                              benefits against a baseline. OMB
                                                                                                                          activities related to each minor or UAC,
served annually. Since FY 2012, this                           Circular A–4 defines the ‘‘no action’’
                                                                                                                          such as medical care provided, welfare
number has increased dramatically,                             baseline as ‘‘the best assessment of the
                                                                                                                          checks conducted, and any separation
with a total of 13,625 children referred                       way the world would look absent the
                                                                                                                          from accompanying family members.
to HHS by the end of FY 2012. Between                          proposed action.’’ It also specifies that
                                                               the baseline ‘‘should incorporate the                         CBP experiences other baseline costs
FY 2012 and FY 2018, HHS received a                                                                                       from its national and field office
                                                               agency’s best forecast of how the world
total of 316,454 UACs.                                                                                                    Juvenile Coordinators. Under current
                                                               will change in the future,’’ absent the
                                                               regulation. The Departments consider                       practice, as described above, the
 TABLE 13—UAC REFERRALS TO HHS
                                                               their current operations and procedures national CBP Juvenile Coordinator
               FY 2008–FY 2018                                 for implementing the terms of the FSA,                     oversees agency compliance with the
                                                               the HSA, and the TVPRA to be the                           FSA requirements and with policy
             Fiscal year                           Referrals                                                              related to the treatment of minors and
                                                               primary baseline for this analysis, from
                                                                                                                          UACs in CBP custody. The national CBP
2008 ............................................       6,658 which they estimate the costs and
2009 ............................................       6,089  benefits  of   the    rule.    The      Departments        Juvenile Coordinator monitors CBP
2010 ............................................       7,383 also consider how current operations                        facilities and processes through site
2011 ............................................       6,560 and procedures could change, in the                         visits and review of juvenile custodial
2012 ............................................      13,625 absence of this rule, depending on a                        records. Along with the national CBP
2013 ............................................      24,668 number of factors.                                          Juvenile Coordinator role, CBP has field
2014 ............................................      57,496     The baseline encompasses the FSA                        office and sector Juvenile Coordinators
2015 ............................................      33,726                                                             who are responsible for managing all
2016 ............................................      59,170  that  was  approved           by   the    court on
                                                                                                                          policies on the processing of juveniles
2017 ............................................      40,810 January 28, 1997. It also encompasses
                                                               the  2002  HSA       legislation          transferring     within CBP facilities, coordinating
2018 ............................................      49,100
                                                               the responsibility for the care and                        within CBP and across DHS components
   For FY 2018 the average length of care custody of UACs, including some of the to ensure the expeditious placement and
(the time a child has been in custody,                         material terms of the FSA, to ORR, as                      transport of juveniles placed into
since the time of admission) for UACs                          well as the substantive terms of the 2008 removal proceedings by CBP, and
was approximately 60 days. The                                 TVPRA. Finally, it includes the July 6,                    informing CBP operational offices of any
majority (more than 85 percent) of UACs 2016 decision of the Ninth Circuit                                                policy updates related to the processing
are released to suitable sponsors who                          affirming the district court’s finding that of juveniles (e.g., through
are family members within the United                           the FSA applies to both accompanied                        correspondence, training presentations).
States. UACs who are not released to a                         and unaccompanied minors, and that                         Moreover, CBP’s Juvenile Coordinators
sponsor typically age out or receive an                        such minors shall not be detained in                       serve as internal and external agency
order of removal and are transferred to                        unlicensed and secure facilities that do                   liaisons for all juvenile processing
DHS; are granted voluntary departure                           not meet the requirements of the FSA.                      matters.
and likewise transferred to DHS for                            See Flores v. Lynch, 828 F.3d 898 (9th                        CBP’s baseline costs also include the
removal; or, obtain immigration legal                          Cir. 2016). The section below discusses                    use of translation services, including
relief and are no longer eligible for                          some examples of the current cost for                      contracts for telephonic interpretation
placement in ORR’s UAC program.                                the Departments’ operations and                            services.
                                                               procedures under the baseline. Because                        ICE also incurs facility costs to
TABLE 14—PERCENTAGE OF UACS BY the costs described below are already                                                      comply with the FSA. The costs of
          DISCHARGE TYPE FY 18                                 being incurred, they are not costs of this operation and maintenance of the ICE
                                                               rule.                                                      FRCs for FY 2015–2019 are listed in
                                                  Percentage                                                              Table 15, provided by the ICE Office of
         Discharge type                            of UACs     DHS                                                        Acquisition Management. The costs
                                                                  CBP incurs costs to comply with the                     account for the implementation of the
Age Out ....................................               4.0 FSA, including those related to facility                   FSA requirements, including the cost
Age Redetermination ................                      2.2 configurations, custodial requirements,                     for the facility operators to abide by all
Immigration Relief Granted ......                         0.2
                                                               and compliance monitoring. To comply relevant state standards. Two of the
Local Law Enforcement ............                        0.0
Ordered Removed ....................                      0.2 with the terms of the FSA, for example,                     FRCs are operated by private
Other .........................................            4.5 CBP reallocates space in its facilities to                 contractors, while one is operated by a
Runaway from Facility ..............                      0.4 allow for separate holding areas for                        local government, under contract with
Runaway on Field Trip .............                       0.1 families and/or UACs. Pursuant to the                       ICE. These are the amounts that have
Reunified (Individual Sponsor)                           85.8 FSA, CBP provides minors and UACs                           been paid to private contractors or to the


                                                                                                                                                AR320
                      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 329 of 655
44510                    Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

local government to include beds,                            families. The role of ICE’s Juvenile                  inadmissible at ports of entry along the
guards, health care, and education.                          Coordinator is within JFRMU. In                       Southwest border. This spike in
                                                             addition to the national ICE Juvenile                 numbers has placed significant strains
    TABLE 15—CURRENT COSTS FOR                               Coordinator role, ICE has field office                on ICE and CBP. In light of this ongoing,
              FRCS                                           and sector Juvenile Coordinators whose                urgent humanitarian crisis, and apart
                                                             responsibilities mirror those of CBP’s. In            from this rule, ICE could potentially
             Fiscal year                      FRC costs      addition, compliance with the Flores                  build out the existing space at the Dilley
                                                             court’s mandate is monitored by weekly                facility. An additional 960 beds at Dilley
2015 ......................................   $323,264,774   reports identifying any minors in                     would cost approximately $80 million.
2016 ......................................    312,202,420   custody over 20 days at FRCs and                      The decision for a buildout would be
2017 * ....................................    232,244,792
2018 ......................................    224,321,766   reviewing the reasons provided by the                 based on emerging operational, policy,
                                                             field office. Additionally, weekly audits             and agency needs and available funding.
   * Revised from NPRM at 83 FR 45513 with                   of 5 percent of the FRC population is                 ICE could also require additional
final costs.                                                 done by reviewing files and ensuring                  transportation funding to transport these
   The FRC costs are fixed-price                             that minors are served with the required              family units out of CBP custody. CBP
agreements with variable costs added on                      forms—Notice of Rights, Designated                    may also expend additional funding to
a monthly basis. Overall, the fixed-price                    Sponsor Form, and the Parole Review                   build and maintain any appropriate
agreements are not dependent on the                          Worksheet. JFRMU consists of                          temporary facilities. Because these
number of detainees present or length of                     specialized Federal staff, as well as                 change could happen in the absence of
stay, with some exceptions. At Berks,                        contract subject matter experts in the                this rule, they would not be an impact
the contract includes a per-person, per-                     fields of child psychology, child                     of this rule but would be part of baseline
day fee charged in addition to the                           development, education, medicine, and                 costs.
monthly fixed rate. At two of the FRCs,                      conditions of confinement. JFRMU                         HHS’ baseline costs were $1.4 billion
Berks and Karnes, education is provided                      establishes policies on the management                in FY 2017. HHS funds private non-
per the standards of a licensed program                      of family custody, UACs pending                       profit and for-profit agencies to provide
set forth in the FSA, at a per-student,                      transfer to the ORR, and UACs applying                shelter, counseling, medical care, legal
per-day cost. Since FRCs are currently at                    for Special Immigrant Juvenile status.                services, and other support services to
limited available capacity and the                           JFRMU continues to pursue uniform                     UACs in custody. Funding levels for
configuration of limited available                           operations throughout its program                     non-profit organizations totaled
capacity varies from day to day across                       through implementation of family                      $912,963,474 in FY 2017. Funding
all FRCs, the number of children and                         residential standards. These standards                levels for for-profit agencies totaled
adults vary at Berks day to day and the                      are continually reviewed and revised as               $141,509,819 in FY 2017. Program
number of children at Karnes vary day                        needed to ensure the safety and welfare               funded facilities receive grants or
to day. Thus, these costs charged to ICE                     of families awaiting an immigration                   contracts to provide shelter, including
vary from month to month.                                    decision while housed in a family                     therapeutic care, foster care, shelter
   In addition to the above example of                       residential facility. DHS conducts an                 with increased staff supervision, and
baseline costs to operate the FRCs DHS                       inspection of each FRC at least annually              secure detention care. The majority of
(particularly CBP and ICE) incurs costs                      to confirm that the facility is in                    program costs (approximately 80
to process, transfer, and provide                            compliance with ICE Family Residential                percent) are for bed capacity care. Other
transportation of minors and UACs from                       Standards.                                            services for UACs, such as medical care,
the point of apprehension to DHS                                The baseline costs include the                     background checks, and family
facilities; from the point of                                monitoring of FSA compliance and                      reunification services, make up
apprehension or from a DHS facility to                       reporting to the court. Since 2007,                   approximately 15 percent of the budget.
HHS facilities; between facilities; for the                  JFRMU has submitted Flores Reports                    In addition, some funding is provided
purposes of release; and for all other                       annually, bi-annually, or monthly for                 for limited post-release services to
circumstances, in compliance with the                        submission to the court through DOJ.                  certain UACs. Administrative expenses
FSA, HSA, and TVPRA.                                            In addition, DHS considered how                    to carry out the program total
   The baseline costs also include bond                      DHS’s current procedures and                          approximately five percent of the
hearings for minors and family units                         operations might change in the future in              budget.
who are eligible for such hearings.                          the absence of this rule. For example,                   Influx costs to the program vary year
When a minor or family unit seeks a                          DHS has seen a large spike in the                     to year, and are dependent on migration
bond, ICE officers must review the                           number of family units apprehended or                 patterns and the resulting numbers of
request and evaluate the individuals’                        found inadmissible at the Southwest                   UACs cared for by HHS. In FY 2016, for
eligibility as well as, where appropriate,                   Border.75 As of June 2019, with three                 instance, HHS total approved funding
set the initial bond amount. Further,                        months remaining in FY 2019, CBP has                  for the UAC program was $743,538,991,
should the minor or family unit seek a                       apprehended over 390,000 family units                 with $224,665,994 going to influx
bond redetermination hearing before an                       between the ports of entry on the                     programming. In FY 2017, the total
immigration judge, ICE must transport                        Southwest Border, so far this fiscal year,            funding was $912,963,474, with
or otherwise arrange for the individuals                     as compared to 107,212 family units in                $141,509,819 for influx.
to appear before the immigration court.                      all of FY 2018. As of this same date,                    These are examples of the types of
ICE’s baseline costs also include the use                    33,950 family units have been found                   costs the Departments incur under
of translation services, including                                                                                 current operations, and are not a result
contracts for telephonic interpretation                        75 See United States Border Patrol Total Family     of this rule.
services.                                                    Unit Apprehensions By Month—FY 2013 through
   ICE also incurs baseline costs related                    FY 2018 at https://www.cbp.gov/sites/default/files/   3. Costs
to its Juvenile and Family Residential                       assets/documents/2019-Mar/bp-total-monthly-              This rulemaking would implement
                                                             family-units-sector-fy13-fy18.pdf (last visited May
Management Unit (JFRMU), which was                           10, 2019). See also Southwest Border Migration FY
                                                                                                                   the relevant and substantive terms of the
created in 2007. JFRMU manages ICE’s                         2019 at https://www.cbp.gov/newsroom/stats/sw-        FSA, with limited changes necessary to
policies affecting alien juveniles and                       border-migration (last visited June 5, 2019).         implement closely related provisions of


                                                                                                                                             AR321
                          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 330 of 655
                              Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                                                                                44511

the HSA and TVPRA, and to ensure that                                              shifting hearings from DOJ to HHS. The                                          a number of factors, and at this time ICE
the regulations set forth a sustainable                                            alternative license for FRCs and changes                                        is unable to determine if this rule would
operational model of immigration                                                   to parole determination practices may                                           result in additional bed space. This rule
enforcement in light of changes in law,                                            result in additional or longer detention                                        does not require the addition of new bed
circumstance, as well as agency                                                    for certain individuals, but DHS is                                             space, but by allowing alternative
experience. While this rule itself does                                            unable to estimate the costs of this to                                         licensing for FRCs it does remove a
not require in any particular outcome, it                                          the Government or to the individuals                                            barrier to DHS’s use of its
does allow for several policy outcomes,                                            being detained because DHS is not sure                                          Congressionally-authorized detention
to include longer detention periods for                                            how many individuals will be detained                                           authority, allowing families to stay
some individuals, in particular families                                           at FRCs after this rule is effective or for                                     together through the duration of their
during expedited removal proceedings                                               how much longer individuals may be                                              immigration proceedings. If bed space
or families in section 240 proceedings                                             detained because there are so many                                              were increased, the cost would depend
who pose a flight risk or danger, which                                                                                                                            on the type of facility, facility size,
                                                                                   other variables that may affect such
may lead to the construction of                                                                                                                                    location, available funding, and a
                                                                                   estimates. It is possible that some
additional bed space or facilities, given                                                                                                                          number of other variables. However, ICE
                                                                                   families will experience longer
other external factors. This section                                                                                                                               notes as an example that an additional
assesses the cost of these possible policy                                         detention periods, but—given finite
                                                                                   resources and bed space at FRCs—this                                            960 beds at Dilley would cost
outcomes as compared to the current                                                                                                                                approximately $80 million.
operational environment (the                                                       also means that many other families will
Departments’ primary assessment of                                                 experience less detention than under                                               Table 16 shows the changes to the
what the world would be like absent                                                the current status in which DHS                                                 DHS current operational status
this rule).                                                                        generally detains for only 20 days. DHS                                         compared to the FSA. It contains a
   The primary changes to the current                                              is also unable to provide an estimate of                                        preliminary, high-level overview of how
operational environment resulting from                                             the cost of any increased detention on                                          the rule would change DHS’s current
this rule are implementing an                                                      the individuals being detained. ICE                                             operations, for purposes of the
alternative licensing process, making                                              notes that while longer detention for                                           economic analysis. The table does not
changes to ICE parole determination                                                certain family units could result in the                                        provide a comprehensive description of
practices to align them with applicable                                            need for additional space, the decision                                         all provisions and their basis and
statutory and regulatory authority, and                                            to increase bed space would be based on                                         purpose.
                                                              TABLE 16—FSA AND DHS CURRENT OPERATIONAL STATUS
                                                                                                                                     DHS cite
  FSA paragraph No.                                       Description of FSA provision                                                                                      DHS change from current practice
                                                                                                                                     (8 CFR)

1, 2, 3 .........................     ‘‘Party, ‘‘plaintiff’’ and ‘‘class member’’ definitions ............                  N/A .............................   None. (Note: These definitions are only relevant to the
                                                                                                                                                                  FSA insofar as the FSA exists in the form of a con-
                                                                                                                                                                  sent decree. Following promulgation of a final rule, the
                                                                                                                                                                  definitions would no longer be relevant. As a result,
                                                                                                                                                                  the rule does not include these definitions.)
4 .................................   ‘‘Minor’’ definition ..............................................................   236.3(b)(1) .................       None.
5 .................................   ‘‘Emancipated minor’’ definition ........................................             236.3(b)(1)(i) ..............       None.
6 .................................   ‘‘Licensed program’’ definition ..........................................            236.3(b)(9) .................       FSA defines a ‘‘licensed program’’ as one licensed by
                                                                                                                                                                  an appropriate State agency. DHS would not define
                                                                                                                                                                  ‘‘licensed program,’’ but instead would define a ‘‘li-
                                                                                                                                                                  censed facility’’ as an ICE detention facility that is li-
                                                                                                                                                                  censed by the state, county, or municipality in which it
                                                                                                                                                                  is located. DHS would also add an alternative licens-
                                                                                                                                                                  ing process for FRCs, if the state, county, or munici-
                                                                                                                                                                  pality where the facility is located does not have a li-
                                                                                                                                                                  censing process for such facilities. (Note: In response
                                                                                                                                                                  to comments, DHS will post the results of third-party
                                                                                                                                                                  audits of its licensed facility standards on a public-fac-
                                                                                                                                                                  ing website. The definition now specifies that audits
                                                                                                                                                                  will occur upon the opening of an FRC and on a reg-
                                                                                                                                                                  ular ongoing basis thereafter).
6+ Exhibit 1 ................         Exhibit 1, standards of a licensed program ......................                     236.3(i)(4) ..................      DHS provides requirements that licensed facilities must
                                                                                                                                                                  meet. (Note: Compared with Exhibit 1, these require-
                                                                                                                                                                  ments contain a slightly broadened educational serv-
                                                                                                                                                                  ices description to capture current operations and add
                                                                                                                                                                  that program design should be appropriate for length
                                                                                                                                                                  of stay (see paragraph (i)(4)(iv)); amend ‘‘family reuni-
                                                                                                                                                                  fication services’’ provision to more appropriately offer
                                                                                                                                                                  communication with adult relatives in the U.S. and
                                                                                                                                                                  internationally, since DHS only has custody of accom-
                                                                                                                                                                  panied minors so reunification is unnecessary (see
                                                                                                                                                                  § 236.3(i)(4)(iii)(H)).)
7 .................................   ‘‘Special needs minor’’ definition and standard ................                      236.3(b)(2) .................       None. (Note: In response to public comments, DHS re-
                                                                                                                                                                  placing the term ‘‘retardation’’ with the term ‘‘intellec-
                                                                                                                                                                  tual disability.’’)
8 .................................   ‘‘Medium security facility’’ definition ..................................            N/A .............................   None. (Note: DHS only has secure or non-secure facili-
                                                                                                                                                                  ties, so a definition of ‘‘medium security facility’’ is un-
                                                                                                                                                                  necessary. As a result, the rule lacks such a defini-
                                                                                                                                                                  tion, even though the FSA contains one.)




                                                                                                                                                                                                        AR322
                          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 331 of 655
44512                         Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

                                                 TABLE 16—FSA AND DHS CURRENT OPERATIONAL STATUS—Continued
                                                                                                                                    DHS cite
  FSA paragraph No.                                       Description of FSA provision                                                                                    DHS change from current practice
                                                                                                                                    (8 CFR)

9 .................................   Scope of Settlement Agreement, Effective Date, and                                   N/A .............................   None. (Note: This provision imposes a series of dead-
                                        Publication.                                                                                                             lines that passed years ago, and/or do not impose ob-
                                                                                                                                                                 ligations on the parties that continue following termi-
                                                                                                                                                                 nation of the FSA. As a result, the rule does not in-
                                                                                                                                                                 clude this provision.)
10 ...............................    Class Definition .................................................................   N/A .............................   None. (Note: Provision is specific to the litigation and is
                                                                                                                                                                not a relevant or substantive term of the FSA, so it is
                                                                                                                                                                not included in the rule.)
11 ...............................    Place each detained minor in least restrictive setting ap-                           236.3(g)(2)(i), (i), (j)(4)         None. (Note: § 236.3(j) tracks FSA paragraph 14, which
                                        propriate for age and special needs. No requirement                                                                     is consistent with FSA paragraph 11 but uses different
                                        to release to any person who may harm or neglect the                                                                    terms.)
                                        minor or fail to present minor before the immigration
                                        court.
11 ...............................    The INS treats, and shall continue to treat, all minors in                           236.3(a)(1) .................       None.
                                        its custody with dignity, respect and special concern
                                        for their particular vulnerability as minors.
12(A) ...........................     Expeditiously process the minor .......................................              236.3(e), (f), &                    None. (Note: The rule reflects the fact that the TVPRA
                                                                                                                             (g)(2)(i).                          (rather than the FSA) governs the processing and
                                                                                                                                                                 transfer of UACs. The rule also makes clear that gen-
                                                                                                                                                                 erally, unless an emergency or influx ceases to exist,
                                                                                                                                                                 the transfer timelines associated with an emergency
                                                                                                                                                                 or influx continue to apply for non-UAC minors.)
12(A) ...........................     Shall provide the minor with notice of rights ....................                   236.3(g)(1)(i) ..............       None (with the exception that the Form I–770 will be
                                                                                                                                                                 provided, read, or explained to all minors and UACs in
                                                                                                                                                                 a language and manner that they understand).
12(A) ...........................     Facilities must be safe and sanitary including toilets and                           236.3(g)(2)(i) ..............       None.
                                        sinks, water and food, medical assistance for emer-
                                        gencies, temperature control and ventilation, adequate
                                        supervision to protect minor from others.
12(A) ...........................     Contact with family members who were arrested with the                               236.3(g)(2)(i) ..............       None. (Note: The rule contains a slightly different stand-
                                        minor.                                                                                                                  ard than appears in the FSA. The rule provides for
                                                                                                                                                                contact with family members apprehended with both
                                                                                                                                                                minors and UACs. Additionally, the rule invokes oper-
                                                                                                                                                                ational feasibility and consideration of the safety or
                                                                                                                                                                well-being of the minor or UAC in facilitating contact.
                                                                                                                                                                The FSA generally prioritizes the safety and well-
                                                                                                                                                                being of the minor and that of others, but does not in-
                                                                                                                                                                clude these provisos.)
12(A) ...........................     Segregate unaccompanied minors from unrelated adults, 236.3(g)(2)(i) ..............                                      None. (Note: The rule would allow UACs to be held with
                                        unless not immediately possible (in which case an un-                                                                   unrelated adults for no more than 24 hours except in
                                        accompanied minor may not be held with an unrelated                                                                     cases of emergency.)
                                        adult for more than 24 hours).
12(A), 12(A)(1)–(3),                  Transfer in a timely manner: Three days to five days 236.3(b)(5), (b)(10),                                               None. (Note: Following the TVPRA, the transfer provi-
  12(B).                                max with exceptions, such as emergency or influx,      (e)(1).                                                           sions in FSA paragraph 12(A) apply to DHS only for
                                        which requires placement as expeditiously as possible.                                                                   accompanied minors. In addition, the ’rule’s definition
                                                                                                                                                                 of ‘‘emergency’’ clarifies that an emergency may cre-
                                                                                                                                                                 ate adequate cause to depart from any provision of
                                                                                                                                                                 § 236.3, not just the transfer timeline.)
12(A)(4) ......................       Transfer within 5 days instead of 3 days in cases involv-                            N/A .............................   None. (Note: Although DHS is not proposing a change
                                        ing transport from remote areas or where an alien                                                                        in practice, it does not propose to codify this exception
                                        speaks an ‘‘unusual’’ language.                                                                                          from the FSA in § 236.3(e) because operational im-
                                                                                                                                                                 provements have rendered the exception unneces-
                                                                                                                                                                 sary.)
12(C) ..........................      Written plan for ‘‘emergency’’ or ‘‘influx’’ ..........................              236.3(e)(2) .................       None. (Note: Like the FSA, the rule requires a written
                                                                                                                                                                 plan. The written plan is contained in a range of guid-
                                                                                                                                                                 ance documents.)
13 ...............................    Age determination .............................................................      236.3(c) .....................      None. (Note: The rule includes a ‘‘totality of the cir-
                                                                                                                                                                 cumstances’’ standard; the FSA does not contain a
                                                                                                                                                                 standard that conflicts with ‘‘totality of the cir-
                                                                                                                                                                 cumstances.’’)
14 ...............................    Release from custody where the INS determines that                                   236.3(j) (release gen-              The rule details the statutory and regulatory provisions
                                        the detention of the minor is not required either to se-                             erally).                            that govern the custody and release of non-UAC mi-
                                        cure his or her timely appearance before the INS or                                                                      nors. The rule also clarifies that for minors detained
                                        the immigration court, or to ensure the minor’s safety                                                                   pursuant to INA 235(b)(1)(B)(ii) or 8 CFR 235.3(c), pa-
                                        or that of others. Release is to, in order of preference:                                                                role will generally serve an urgent humanitarian rea-
                                        Parent, legal guardian, adult relative, adult or entity, li-                                                             son if DHS determines that detention is not required
                                        censed program, adult seeking custody.                                                                                   to secure the minor’s timely appearance before DHS
                                                                                                                                                                 or the immigration court, or to ensure the minor’s
                                                                                                                                                                 safety and well-being or the safety of others. In addi-
                                                                                                                                                                 tion, the rule codifies the list of individuals to whom a
                                                                                                                                                                 non-UAC minor can be released. Per the TVPRA,
                                                                                                                                                                 DHS does not have the authority to release UACs.
15 ...............................    Before release from custody, Form I–134 and agree-                                   N/A .............................   None. (Note: The rule does not codify this portion of the
                                        ment to certain terms must be executed. If emer-                                                                         FSA, because (1) the TVPRA has overtaken this pro-
                                        gency, then minor can be transferred temporarily to                                                                      vision in part, and (2) these requirements, which are
                                        custodian but must notify INS in 72 hours.                                                                               primarily for DHS’s benefit, are not currently imple-
                                                                                                                                                                 mented.)




                                                                                                                                                                                                     AR323
                          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 332 of 655
                             Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                                                                          44513

                                               TABLE 16—FSA AND DHS CURRENT OPERATIONAL STATUS—Continued
                                                                                                                                DHS cite
  FSA paragraph No.                                     Description of FSA provision                                                                                  DHS change from current practice
                                                                                                                                (8 CFR)

16 ...............................   INS may terminate the custody if terms are not met .......                        N/A .............................   None. (Note: The rule does not codify this portion of the
                                                                                                                                                            FSA, because (1) the TVPRA has overtaken this pro-
                                                                                                                                                            vision in part, and (2) these requirements, which are
                                                                                                                                                            primarily for DHS’s benefit, are not currently imple-
                                                                                                                                                            mented.)
17 ...............................   Positive suitability assessment .........................................         N/A .............................   None. (Note: The rule does not codify this portion of the
                                                                                                                                                            FSA, because the TVPRA has overtaken this provi-
                                                                                                                                                            sion. Per the TVPRA, DHS does not have the author-
                                                                                                                                                            ity to release UACs.)
18 ...............................   INS or licensed program must make and record the                                  236.3(j) ......................     None.
                                       prompt and continuous efforts on its part toward family
                                       reunification efforts and release of minor consistent
                                       with FSA paragraph 14.
19 ...............................   INS custody in licensed facilities until release or until im-                     236.3(i), (i)(5) .............      None.
                                       migration proceedings are concluded. Temporary
                                       transfers in event of an emergency.
20 ...............................   INS must publish a ‘‘Program Announcement’’ within 60                             N/A .............................   None. (Note: This provision imposes a deadline that
                                       Days of the FSA’s approval.                                                                                          passed years ago. As a result, the rule does not in-
                                                                                                                                                            clude this provision.)
21 ...............................   Transfer to a suitable State or county juvenile detention                         236.3(i)(1) ..................      None. (Note: The rule clarifies some of the exceptions to
                                       facility if a minor has been charged or convicted of a                                                               secure detention, consistent with current practice and
                                       crime with exceptions.                                                                                               in line with the intent underlying FSA paragraph
                                                                                                                                                            21(A)(i)–(ii). The rule also removes the specific exam-
                                                                                                                                                            ples used in FSA.)
22 ...............................   Escape risk definition ........................................................   236.3(b)(6) .................       None. (Note: The rule uses final order of ‘‘removal’’ rath-
                                                                                                                                                            er than deportation or exclusion, and considers past
                                                                                                                                                            absconding from state or Federal custody; and not
                                                                                                                                                            just DHS or HHS custody.)
23 ...............................   Least restrictive placement of minors available and ap-                           236.3(i)(2) ..................      None.
                                       propriate.
24(A) ...........................    Bond redetermination hearing afforded ............................                236.3(m) ....................       None. (Note: The rule adds language to specifically ex-
                                                                                                                                                            clude those aliens for which IJs do not have jurisdic-
                                                                                                                                                            tion, as provided in 8 CFR 1003.19.)
24(B) ...........................    Judicial review of placement in a particular type of facil-                       N/A .............................   None. (Note: The rule does not expressly provide for ju-
                                        ity permitted or that facility does not comply with                                                                 dicial review of placement/compliance, as a regulation
                                        standards in Ex. 1.                                                                                                 cannot confer jurisdiction on Federal court.)
24(C) ..........................     Notice of reasons provided to minor not in a licensed                             N/A .............................   None.
                                        program/judicial review.
24(D) ..........................     All minors ‘‘not released’’ shall be given Form I–770, no-                        236.3(g)(1) .................       None. (Note: The rule requires DHS to provide the no-
                                        tice of right to judicial review, and list of free legal                                                            tice of right to judicial review and list of counsel to
                                        services.                                                                                                           those minors who are not UACs and who are trans-
                                                                                                                                                            ferred to or remain in a DHS detention facility. The
                                                                                                                                                            corresponding FSA provisions apply to minors ‘‘not re-
                                                                                                                                                            leased.’’ The difference in scope is a result of the
                                                                                                                                                            TVPRA and reflects the relationship between para-
                                                                                                                                                            graph 12(A), which applies to the provision of certain
                                                                                                                                                            rights (largely contained on the I–770) immediately fol-
                                                                                                                                                            lowing arrest, and Paragraph 28(D), which applies to
                                                                                                                                                            all minors who are ‘‘not released,’’ and so are de-
                                                                                                                                                            tained by DHS. The language does not reflect a
                                                                                                                                                            change in practice. The rule also includes more de-
                                                                                                                                                            tailed language with respect to the Form I–770 than
                                                                                                                                                            the FSA; this language comes from current 8 CFR
                                                                                                                                                            236.3, and is consistent with the requirements of
                                                                                                                                                            Paragraph 12(A).)
24(E) ...........................    Additional information on precursors to seeking judicial                          N/A .............................   None. (Note: Responsibilities of the minor prior to bring-
                                       review.                                                                                                              ing litigation are not relevant or substantive terms of
                                                                                                                                                            the FSA, and are not included in the rule.)
25 ...............................   Unaccompanied minors in INS custody should not be                                 236.3(f)(4) ..................      None. (Note: The rule makes a clarifying change: The
                                       transported in vehicles with detained adults except                                                                  rule adds ‘‘or unavailable’’ as an exception to ‘‘im-
                                       when transport is from place of arrest/apprehension to                                                               practical.’’)
                                       an INS office, or when separate transportation would
                                       otherwise be impractical.
26 ...............................   Provide assistance in making transportation arrange-                              236.3(j)(3) ..................      None. (Note: The rule would remove the reference to re-
                                       ment for release of minor to person or facility to whom                                                              lease to a ‘‘facility.’’ Referral to HHS is a transfer, not
                                       released.                                                                                                            a release.)
27 ...............................   Transfer between placements with possessions, notice                              236.3(k) .....................      None.
                                       to counsel.
28(A) ...........................    INS Juvenile Coordinator to monitor compliance with                               236.3(o) .....................      None. (Note: The rule requires collection of relevant
                                       FSA and maintain records on all minors placed in pro-                                                                 data for purposes of monitoring compliance. The list of
                                       ceedings and remain in custody for longer than 72                                                                     data points is similar to the list in 28(A) but not iden-
                                       hours.                                                                                                                tical.)
28(B) ...........................    Plaintiffs’ counsel may contact INS Juvenile Coordinator                          N/A .............................   This provision would no longer apply following termi-
                                       to request an investigation on why a minor has not                                                                    nation of the FSA. (Note: Special provisions for Plain-
                                       been released.                                                                                                        tiffs’ counsel are not relevant or substantive terms of
                                                                                                                                                             the FSA, and are not included in the rule.)
29 ...............................   Plaintiffs’ counsel must be provided information pursuant                         N/A .............................   This provision would no longer apply following termi-
                                       to FSA paragraph 28 on a semi-annual basis; Plain-                                                                    nation of the FSA. (Note: Special provisions for Plain-
                                       tiffs’ counsel have the opportunity to submit questions.                                                              tiffs’ counsel are not relevant or substantive terms of
                                                                                                                                                             the FSA, and are not included in the rule.)



                                                                                                                                                                                                  AR324
                          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 333 of 655
44514                         Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

                                                  TABLE 16—FSA AND DHS CURRENT OPERATIONAL STATUS—Continued
                                                                                                                                          DHS cite
  FSA paragraph No.                                        Description of FSA provision                                                                                         DHS change from current practice
                                                                                                                                          (8 CFR)

30 ...............................    INS Juvenile Coordinator must report to the court annu-                                    N/A .............................   This provision would no longer apply following termi-
                                        ally.                                                                                                                          nation of the FSA. (Note: Special provisions for report-
                                                                                                                                                                       ing to the court are not relevant or substantive terms
                                                                                                                                                                       of the FSA, and are not included in the rule.)
31 ...............................    Defendants can request a substantial compliance deter-                                     N/A .............................   None. (Note: This provision imposed a timeframe related
                                        mination after one year of the FSA.                                                                                            to court supervision of the FSA. As a result, the rule
                                                                                                                                                                       does not include this provision.)
32(A), (B), and (D) .....             Attorney-client visits with class members allowed for                                      N/A .............................   Special provisions for Plaintiffs’ counsel are not relevant
                                        Plaintiffs’ counsel at a facility.                                                                                             or substantive terms of the FSA, and are not included
                                                                                                                                                                       in the rule.
32(C) ..........................      Agreements for the placement of minors in non-INS fa-                                      236.3(i)(4)(xv) ............        None. (Note: Special provisions for Plaintiffs’ counsel
                                        cilities shall permit attorney-client visits, including by                                                                     are not relevant or substantive terms of the FSA, so
                                        class counsel.                                                                                                                 the reference to class counsel is not included in the
                                                                                                                                                                       rule.)
33 ...............................    Plaintiffs’ counsel allowed to request access to, and visit                                N/A .............................   Special provisions for Plaintiffs’ counsel are not relevant
                                        licensed program facility or medium security facility or                                                                       or substantive terms of the FSA, and are not included
                                        detention facility.                                                                                                            in the rule.
34 ...............................    INS employees must be trained on FSA within 120 days                                       N/A .............................   None. (Note: This provision imposed a deadline that
                                        of court approval.                                                                                                             passed years ago. As a result, the rule does not in-
                                                                                                                                                                       clude this provision.)
35 ...............................    Dismissal of action after court has determined substan-                                    N/A .............................   None. (Note: Provisions specific to terminating the action
                                        tial compliance.                                                                                                               are not relevant or substantive terms of the FSA, and
                                                                                                                                                                       are not included in the rule.)
36 ...............................    Reservation of Rights .......................................................              N/A .............................   None. (Note: This provision is only relevant to the FSA
                                                                                                                                                                       insofar as the FSA exists in the form of a consent de-
                                                                                                                                                                       cree. Following promulgation of a final rule, it would
                                                                                                                                                                       no longer be relevant. As a result, the rule does not
                                                                                                                                                                       include this provision.)
37 ...............................    Notice and Dispute Resolution .........................................                    N/A .............................   None. (Note: This provision provides for ongoing en-
                                                                                                                                                                       forcement of the FSA by the district court. As a result,
                                                                                                                                                                       the rule does not include this provision.)
38 ...............................    Publicity—joint press conference .....................................                     N/A .............................   None. (Note: This provision relates to an event that oc-
                                                                                                                                                                       curred years ago. As a result, the rule does not in-
                                                                                                                                                                       clude this provision.)
39 ...............................    Attorneys’ Fees and Costs ...............................................                  N/A .............................   None. (Note: This provision imposed a deadline that
                                                                                                                                                                       passed years ago. As a result, the rule does not in-
                                                                                                                                                                       clude this provision.)
40 ...............................    Termination 45 days after publication of final rule ...........                            N/A .............................   None. (Note: Provisions specific to terminating the FSA
                                                                                                                                                                       are not relevant or substantive terms, and are not in-
                                                                                                                                                                       cluded in the rule.)
41 ...............................    Representations and Warranty .........................................                     N/A .............................   None. (Note: This provision is only relevant to the FSA
                                                                                                                                                                       insofar as the FSA exists in the form of a consent de-
                                                                                                                                                                       cree. Following promulgation of a final rule, it would
                                                                                                                                                                       no longer be relevant. As a result, the rule does not
                                                                                                                                                                       include this provision.)


                                                               TABLE 17—FSA AND HHS CURRENT OPERATIONAL STATUS
                                                                                                                                          HHS cite
  FSA paragraph No.                                        Description of FSA provision                                                                                         HHS change from current practice
                                                                                                                                          (45 CFR)

1, 2, 3 .........................     ‘‘Party, ‘‘plaintiff’’ and ‘‘class member’’ definitions ............                       N/A .............................   None. (Note: These definitions are only relevant to the
                                                                                                                                                                       FSA insofar as the FSA exists in the form of a con-
                                                                                                                                                                       sent decree. Following promulgation of a final rule, the
                                                                                                                                                                       definitions would no longer be relevant. As a result,
                                                                                                                                                                       the rule does not include these definitions).
4 .................................   ‘‘minor’’ ..............................................................................   N/A .............................   HHS uses the statutory term ‘‘unaccompanied alien
                                                                                                                                                                       child’’ (UAC) as HHS only provides care and custody
                                                                                                                                                                       to UAC as defined under 6 U.S.C. 279(g)(2) pursuant
                                                                                                                                                                       to 8 U.S.C. 1232(b)(1).
5 .................................   ‘‘emancipated minor’’ ........................................................             N/A .............................   Term only has significant for DHS portion of the joint
                                                                                                                                                                       rule.
6 .................................   ‘‘licensed program’’ ...........................................................           410.101 ......................      Adopted in relevant part, but replaces ‘‘minor’’ with
                                                                                                                                                                       ‘‘UAC’’ as HHS only provides care and custody to
                                                                                                                                                                       UAC.
7 .................................   ‘‘special needs minor’’ ......................................................             410.101; 410.208 ......             None. (Note: In response to public comments, HHS re-
                                                                                                                                                                       placing the term ‘‘retardation’’ with the term ‘‘intellec-
                                                                                                                                                                       tual disability.’’).
8 .................................   ‘‘medium secure facility’’ ...................................................             N/A .............................   None. (Note: ORR does not use medium secure facili-
                                                                                                                                                                       ties).
9 .................................   Scope of Settlement Agreement, Effective Date, and                                         N/A .............................   None. (Note: This provision imposes a series of dead-
                                        Publication.                                                                                                                   lines that passed years ago, and/or do not impose ob-
                                                                                                                                                                       ligations on the parties that continue following termi-
                                                                                                                                                                       nation of the FSA. As a result, the rule does not in-
                                                                                                                                                                       clude this provision).
10 ...............................    Class Definition .................................................................         N/A .............................   None. (Note: Provision is specific to the litigation and is
                                                                                                                                                                       not a relevant or substantive term of the FSA, so it is
                                                                                                                                                                       not included in the rule).



                                                                                                                                                                                                            AR325
                          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 334 of 655
                             Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                                                                         44515

                                               TABLE 17—FSA AND HHS CURRENT OPERATIONAL STATUS—Continued
                                                                                                                                HHS cite
  FSA paragraph No.                                     Description of FSA provision                                                                                  HHS change from current practice
                                                                                                                                (45 CFR)

11 ...............................   Statements of General Applicability .................................             410.102 ......................      None. (Note: The HHS portion of the rule only applies to
                                                                                                                                                             UAC in HHS care and custody).
12(A) ...........................    Procedures and Temporary Placement Following Arrest                               410.201(a)–(d);                     None. (Note: ORR is not involved in the apprehension of
                                                                                                                         410.209.                            UAC or their immediate detention following arrest.
                                                                                                                                                             HHS adopts standards of 12A for its care provider fa-
                                                                                                                                                             cilities).
12(B); 12(C) ...............         Defining ‘‘emergency’’ and ‘‘influx’’ ...................................         410.101 ......................      None.
13 ...............................   Placing aliens who appear to be adults; age determina-                            410.202(a)(4);                      None (Note: Section 410.202(a)(4) conforms with the
                                       tions.                                                                            410.700–410.701.                    FSA requirement that allows the government to not
                                                                                                                                                             place an alien who appears to the reasonable person
                                                                                                                                                             to be an adult in HHS custody. Sections 410.700–
                                                                                                                                                             410.701 set forth the requirements for age determina-
                                                                                                                                                             tions in compliance with 8 U.S.C. 1232(b)(4)).
14 ...............................   Release from custody where the INS determines that                                410.300–410.301 .......             None.
                                       the detention of the minor is not required either to se-
                                       cure his or her timely appearance before the INS or
                                       the immigration court, or to ensure the minor’s safety
                                       or that of others. Release is to, in order of preference:
                                       Parent, legal guardian, adult relative, adult or entity, li-
                                       censed program, adult seeking custody.
15 ...............................   Before release from custody, Form I–134 and agree-                                410.302(e) .................        None.
                                       ment to certain terms must be executed. If emer-
                                       gency, then minor can be transferred temporarily to
                                       custodian but must notify INS in 72 hours.
16 ...............................   INS may terminate the custody if terms are not met .......                        N/A .............................   N/A.
17 ...............................   Positive suitability assessment .........................................         410.302(c)–(d) ...........          None.
18 ...............................   INS or licensed program must make and record the                                  410.201(f); 410.302(a)              None.
                                       prompt and continuous efforts on its part toward family
                                       reunification efforts and release of minor consistent
                                       with FSA paragraph 14.
19 ...............................   INS custody in licensed facilities until release or until im-                     410.207 ......................      None.
                                       migration proceedings are concluded. Temporary
                                       transfers in event of an emergency.
20 ...............................   INS must publish a ‘‘Program Announcement’’ within 60                             N/A ............................. None. (Note: This provision imposes a deadline that
                                       Days of the FSA’s approval.                                                                                         passed years ago. As a result, the rule does not in-
                                                                                                                                                           clude this provision).
21 ...............................   Transfer to a suitable State or county juvenile detention                         410.203 ...................... None. (Note: Pursuant to 8 U.S.C. 1232(c)(2)(A), HHS
                                       facility if a minor has been charged or convicted of a                                                              can only place a UAC in a secure facility (which are
                                       crime with exceptions.                                                                                              state or county juvenile detention facilities) if they are
                                                                                                                                                           a danger to self or others or has been charged with
                                                                                                                                                           committing a criminal offense. Therefore HHS has re-
                                                                                                                                                           moved the factors listed in FSA paragraph 21C–D as
                                                                                                                                                           considerations for a secure placement (escape-risk
                                                                                                                                                           and to protect UAC from smugglers, respectively). Ad-
                                                                                                                                                           ditionally, HHS adds the requirements of the TVPRA
                                                                                                                                                           to place a UAC in the least restrictive setting appro-
                                                                                                                                                           priate).
22 ...............................   Escape risk definition ........................................................   410.101; 410.204 ...... None. (Note: HHS does not use escape risk as a factor
                                                                                                                                                           for placing a minor in an unlicensed ‘‘secure’’ facility
                                                                                                                                                           as explained above).
23 ...............................   Least restrictive placement of minors available and ap-                           410.201(a);                       None. (Note: HHS adds that placement in the least re-
                                       propriate.                                                                        410.203(d); 410.205.              strictive setting include the best interest standard
                                                                                                                                                           which was not included into the FSA. Additionally, as
                                                                                                                                                           noted previously ORR does not maintain ‘‘medium se-
                                                                                                                                                           cure’’ facilities.
24(A) ...........................    Bond redetermination hearing afforded ............................                410.800–410.801;                  HHS is transferring bond hearings to an independent
                                                                                                                         410.810.                          hearing officer housed within HHS who uses the same
                                                                                                                                                           standards as immigration judges in bond hearings to
                                                                                                                                                           determine whether a UAC is a danger to others or risk
                                                                                                                                                           of flight.
24(B) ...........................    Judicial review of placement in a particular type of facil-                       N/A ............................. None. (Note: The rule does not expressly provide for ju-
                                       ity permitted or that facility does not comply with                                                                 dicial review of placement/compliance, as a regulation
                                       standards in Ex. 1.                                                                                                 cannot confer jurisdiction on Federal court).
24(C) ..........................     Notice of reasons provided to minor not in a licensed                             410.206; 410.207 ...... None. (Note: ORR provides UAC in secure or staff-se-
                                       program/judicial review.                                                                                            cure the reasons for their placement and notice of ju-
                                                                                                                                                           dicial review).
24(D) ..........................     All minors ‘‘not released’’ shall be given Form I–770, no-                        410.801(b) ................. Provides administrative review notice for UAC.
                                        tice of right to judicial review, and list of free legal
                                        services.
24(E) ...........................    Additional information on precursors to seeking judicial                          N/A .............................   None. (Note: Responsibilities of the minor prior to bring-
                                        review.                                                                                                             ing litigation are not relevant or substantive terms of
                                                                                                                                                            the FSA, and are not included in the rule).
25 ...............................   Unaccompanied minors in INS custody should not be                                 410.500(a) .................        None. (Note: HHS does not have adults in custody).
                                       transported in vehicles with detained adults except
                                       when transport is from place of arrest/apprehension to
                                       an INS office, or when separate transportation would
                                       otherwise be impractical.
26 ...............................   Provide assistance in making transportation arrange-                              410.500(b) .................        None. (Note: The provision references UAC sponsors).
                                       ment for release of minor to person or facility to whom
                                       released.



                                                                                                                                                                                                AR326
                          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 335 of 655
44516                        Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

                                               TABLE 17—FSA AND HHS CURRENT OPERATIONAL STATUS—Continued
                                                                                                                                HHS cite
  FSA paragraph No.                                     Description of FSA provision                                                                                  HHS change from current practice
                                                                                                                                (45 CFR)

27 ...............................   Transfer between placements with possessions, notice                              410.600 ......................      None.
                                       to counsel.
28(A) ...........................    INS Juvenile Coordinator to monitor compliance with                               410.403 ......................      None. (Note: This provision is mainly specific to DHS.
                                       FSA and maintain records on all minors placed in pro-                                                                 HHS monitors compliance to the rules provisions
                                       ceedings and remain in custody for longer than 72                                                                     through its policies and procedures that implement the
                                       hours.                                                                                                                FSA).
28(B) ...........................    Plaintiffs’ counsel may contact INS Juvenile Coordinator                          N/A .............................   This provision would no longer apply following termi-
                                       to request an investigation on why a minor has not                                                                    nation of the FSA. (Note: Special provisions for Plain-
                                       been released.                                                                                                        tiffs’ counsel are not relevant or substantive terms of
                                                                                                                                                             the FSA, and are not included in the rule).
29 ...............................   Plaintiffs’ counsel must be provided information pursuant                         N/A .............................   This provision would no longer apply following termi-
                                       to FSA paragraph 28 on a semi-annual basis; Plain-                                                                    nation of the FSA. (Note: Special provisions for Plain-
                                       tiffs’ counsel have the opportunity to submit questions.                                                              tiffs’ counsel are not relevant or substantive terms of
                                                                                                                                                             the FSA, and are not included in the rule).
30 ...............................   INS Juvenile Coordinator must report to the court annu-                           N/A .............................   This provision would no longer apply following termi-
                                       ally.                                                                                                                 nation of the FSA. (Note: Special provisions for report-
                                                                                                                                                             ing to the court are not relevant or substantive terms
                                                                                                                                                             of the FSA, and are not included in the rule).
31 ...............................   Defendants can request a substantial compliance deter-                            N/A .............................   None. (Note: This provision imposed a timeframe related
                                       mination after one year of the FSA.                                                                                   to court supervision of the FSA. As a result, the rule
                                                                                                                                                             does not include this provision).
32(A), (B), (C), and                 Attorney-client visits with class members allowed for                             N/A .............................   Special provisions for Plaintiffs’ counsel are not relevant
  (D).                                 Plaintiffs’ counsel at a facility.                                                                                    or substantive terms of the FSA, and are not included
                                                                                                                                                             in the rule.
33 ...............................   Plaintiffs’ counsel allowed to request access to, and visit                       N/A .............................   Special provisions for Plaintiffs’ counsel are not relevant
                                       licensed program facility or medium security facility or                                                              or substantive terms of the FSA, and are not included
                                       detention facility.                                                                                                   in the rule.
34 ...............................   INS employees must be trained on FSA within 120 days                              N/A .............................   None. (Note: This provision imposed a deadline that
                                       of court approval.                                                                                                    passed years ago. As a result, the rule does not in-
                                                                                                                                                             clude this provision).
35 ...............................   Dismissal of action after court has determined substan-                           N/A .............................   None. (Note: Provisions specific to terminating the action
                                       tial compliance.                                                                                                      are not relevant or substantive terms of the FSA, and
                                                                                                                                                             are not included in the rule).
36 ...............................   Reservation of Rights .......................................................     N/A .............................   None. (Note: This provision is only relevant to the FSA
                                                                                                                                                             insofar as the FSA exists in the form of a consent de-
                                                                                                                                                             cree. Following promulgation of a final rule, it would
                                                                                                                                                             no longer be relevant. As a result, the rule does not
                                                                                                                                                             include this provision).
37 ...............................   Notice and Dispute Resolution .........................................           N/A .............................   None. (Note: This provision provides for ongoing en-
                                                                                                                                                             forcement of the FSA by the district court. As a result,
                                                                                                                                                             the rule does not include this provision).
38 ...............................   Publicity—joint press conference .....................................            N/A .............................   None. (Note: This provision relates to an event that oc-
                                                                                                                                                             curred years ago. As a result, the rule does not in-
                                                                                                                                                             clude this provision).
39 ...............................   Attorneys’ Fees and Costs ...............................................         N/A .............................   None. (Note: This provision imposed a deadline that
                                                                                                                                                             passed years ago. As a result, the rule does not in-
                                                                                                                                                             clude this provision).
40 ...............................   Termination 45 days after publication of final rule ...........                   N/A .............................   None. (Note: Provisions specific to terminating the FSA
                                                                                                                                                             are not relevant or substantive terms, and are not in-
                                                                                                                                                             cluded in the rule).
41 ...............................   Representations and Warranty .........................................            N/A .............................   None. (Note: This provision is only relevant to the FSA
                                                                                                                                                             insofar as the FSA exists in the form of a consent de-
                                                                                                                                                             cree. Following promulgation of a final rule, it would
                                                                                                                                                             no longer be relevant. As a result, the rule does not
                                                                                                                                                             include this provision).
Exhibit 1 .....................      Minimum Standards for Licensed Programs ....................                      410.402 ......................      None.
Exhibit 2 .....................      Instructions to Service Officers re: Processing, Treat-                           N/A .............................   None (Note: ORR provides notice to its Federal, con-
                                       ment, and Placement of Minors.                                                                                        tractor, and care provider staff of provisions for the
                                                                                                                                                             processing, treatment, and placement of UAC in the
                                                                                                                                                             ORR Policy Guide and Manual of Procedures. The
                                                                                                                                                             provisions specified in Ex. 2 are incorporated into
                                                                                                                                                             these documents).
Exhibit 3 .....................      Contingency Plan ..............................................................   410.209 ......................      None. (Note: The rule also makes provisions for influx
                                                                                                                                                             care facilities).
Exhibit 4 .....................      Agreement Concerning Facility Visits Under Paragraph                              N/A .............................   Special provisions for Plaintiffs’ counsel are not relevant
                                       33.                                                                                                                   or substantive terms of the FSA, and are not included
                                                                                                                                                             in the rule.
Exhibit 5 .....................      List of Organization to Receive Information .....................                 N/A .............................   Special provisions for Plaintiffs’ counsel are not relevant
                                                                                                                                                             or substantive terms of the FSA, and are not included
                                                                                                                                                             in the rule.
Exhibit 6 .....................      Notice of Right to Judicial Review ....................................           N/A .............................   None. (Note: The rule does not expressly provide for ju-
                                                                                                                                                             dicial review of placement/compliance, as a regulation
                                                                                                                                                             cannot confer jurisdiction on Federal court.



a. DHS                                                                         this rule is implementing an alternative                                       hold minors obtain state, county, or
  A primary change to DHS’s current                                            licensing process. To codify the                                               municipal licensing where appropriate
operational environment resulting from                                         requirements of the FSA, facilities that                                       licenses are available. If no such


                                                                                                                                                                                                 AR327
                      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 336 of 655
                         Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                                                           44517

licensing regime is available, however,                                 guardian, in FRCs beyond the                                             affected minors and their accompanying
DHS will employ an outside entity to                                    approximate 20 day point.                                                parents or legal guardians in FRCs, DHS
ensure that the facility complies with                                     ICE is unable to estimate how long                                    recognizes that generally only certain
family residential standards established                                detention would be extended for some                                     groups of aliens are likely to have their
by ICE and that meet the requirements                                   categories of minors and their                                           length of stay in an FRC increased as a
for licensing under the FSA, thus                                       accompanying adults in FRCs due to                                       result of this rule, among other factors.
fulfilling the intent of obtaining a                                    this rule. The average length of stay in                                 For instance, aliens who have received
license from a state or local agency. This                              the past is not a reliable source for                                    a positive credible fear determination,
provides effectively the same                                           future projections, and the average                                      and who are a flight risk or danger, may
substantive assurances that the state-                                  length of stay prior to the court                                        be more likely to be held throughout
licensing requirement exists to provide.                                decisions in 2015 and 2017 reflect other                                 their asylum proceedings. Likewise,
                                                                        policy decisions that will not be directly                               aliens who have received a negative
   ICE currently meets the licensing                                    affected by this rule. The number of
requirements established by this rule by                                                                                                         credible fear determination, have
                                                                        days some minors and their
requiring FRCs to adhere to the Family                                                                                                           requested review of the determination
                                                                        accompanying adults may be detained
Residential Standards and monitoring                                                                                                             by an immigration judge, had the
                                                                        depends on several factors, including a
the FRCs’ compliance through an                                                                                                                  negative determination upheld, and are
                                                                        number of factors that are beyond the
existing contract. Thus, DHS will not                                   scope of this rule. These may include                                    awaiting removal, are likely to be held
incur additional costs in fulfilling the                                the number of minors and their                                           until removal can be effectuated. In FY
requirements of the alternative licensing                               accompanying adults who arrive in a                                      2017, 16,807 minors in FRCs went
process, given the third party licensing                                facility on a given day; the timing and                                  through the credible fear screening
will continue to perform auditing                                       outcome of immigration court                                             process and were released. In FY 2018,
reports that currently take place.                                      proceedings before an immigration                                        22,352 minors in FRCs went through the
However, most states do not offer                                       judge; whether an individual is eligible                                 credible fear screening process and were
licensing for facilities like the FRCs.76                               for and granted parole or bond; issuance                                 released. Table 18 shows for FY 2017
Therefore, to meet the terms of the FSA,                                of travel documents by foreign                                           and FY 2018 the number of minors who
minors who are not UACs are generally                                   governments; transportation schedule                                     went through the credible fear screening
held in FRCs for less than                                              and availability; the availability of bed                                process who were released from FRCs.
approximately 20 days (see Table 10).                                   space in an FRC; and other laws,                                         It does not include those minors who
As all FRCs would be licensed, or                                       regulations, guidance, and policies                                      were removed while detained at an FRC.
considered licensed, under this rule, the                               regarding removal not subject to this                                    Those minors who were removed from
rule would allow the government to                                      rule.                                                                    an FRC would not have their lengths of
extend detention of some minors, and                                       Although DHS cannot reliably predict                                  stay increased pursuant to the changes
their accompanying parent or legal                                      the increased average length of stay for                                 in this rule.

       TABLE 18—FY 2017 & FY 2018 MINORS AT FRCS WHO WENT THROUGH CREDIBLE FEAR SCREENING PROCESS
                                                                                                                                                                      Numbers of minors at FRCs

                                                                                                                                                                       FY 2017        FY 2018

Positive Credible Fear Determinations ....................................................................................................................                 14,993           20,219
Negative Credible Fear Determinations ..................................................................................................................                      349              358
Immigration Judge Review Requested ....................................................................................................................                       317              309
Immigration Judge Review Not Requested .............................................................................................................                           32               49
Administratively Closed ...........................................................................................................................................         1,465            1,775



   Of the 14,993 minors in FY 2017 and                                  of removal at the time of their release or                               negative credible fear determinations
the 20,219 in FY 2018 who had positive                                  subsequently received final orders of                                    (349), plus administratively closed cases
credible fear determinations, about 99                                  removal following their release within                                   (1,465), plus those who were released
percent were paroled or released on                                     the same FY. Minors like these 842 in                                    and either had final orders of removals
their own recognizance. The remaining                                   FY 2017 and 1,434 in FY 2018 may be                                      at the time of their release or
one percent of minors are those in                                      held in detention longer as a result of                                  subsequently received final orders
categories that might have their length                                 this rule. While DHS generally expects                                   following their release (842), or 2,787. In
of stay in an FRC increased due to this                                 an increase in the average length of stay                                FY 2018, the total number of minors
rule.                                                                   to affect only these groups, there may be                                who might have been detained longer at
   Separate from the population of                                      others who may be affected such as                                       an FRC is estimated to be the number
minors referenced in Table 18, members                                  family units who are not eligible for                                    of minors in an FRC who were not
of a family unit with administratively                                  parole.                                                                  paroled or released on their own
final orders of removal are likely to be                                  In FY 2017, the total number of                                        recognizance (96), plus the number of
held until removed after this rule is                                   minors who might have been detained                                      such minors who had negative credible
finalized. 842 such minors who were                                     longer at an FRC is estimated to be the                                  fear determinations (358), plus
detained and released at FRCs during                                    number of minors in an FRC who were                                      administratively closed cases (1,775),
FY 2017 and 1,434 such minors who                                       not paroled or released on order of their                                plus those who were released and either
were detained and released at FRCs                                      own recognizance (131), plus the                                         had final orders of removal at the time
during FY 2018 either had final orders                                  number of such minors who had                                            of their release or subsequently received


   76 See the discussion of the definition of

‘‘licensed facility’’ supra.

                                                                                                                                                                                    AR328
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 337 of 655
44518          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

final orders following their release         surrounding the factors that make up                  a result of this rule, the cost would
(1,434), or 3,663. While the above           the estimate of the average length of stay            depend on the type of facility, facility
analysis reflects the number of minors       and the number of minors that may have                size, location, and a number of other
in these groups in the FY 2017 and           an increased length of stay.                          variables. ICE notes as an example that
2018, DHS is unable to forecast the             These variable costs represent the                 an additional 960 beds at Dilley would
future total number of such minors. The      marginal cost for filling any available               cost approximately $80 million.
numbers of accompanying parents or           bed space at current facilities. They are                This rule also changes current ICE
legal guardians are not included in this     not, however, representative of the total             practices for parole determinations to
estimate. The 3,663 minors and their         additional cost for bed space beyond                  align them with applicable statutory and
parents or legal guardians will not all be   existing contracts. If ICE awarded                    regulatory authority. ICE is currently
encountered at the same time, but over       additional contracts for expanded bed                 complying with the June 27, 2017, court
the course of a year, and would be           space as a result of this rule, ICE would             order while it is on appeal. In
detained at one of the three existing        also incur additional fixed costs and                 complying, every detained minor in
FRCs during their removal proceedings.       variable costs. ICE estimates under                   expedited removal proceedings and
   The remaining factor in estimating the    existing contracts it would spend                     awaiting a credible fear determination
costs attributed to a potentially            $319.37 per person per day ($319.37                   or determined not to have a credible fear
increased length of stay for these groups    includes both fixed and variable) to                  receives an individualized parole
of minors and their accompanying             provide contracted services at an FRC                 determination under the considerations
parent or legal guardian are the per-        and assumes a similar per-person per-                 laid out in 8 CFR 212.5(b). However,
person per-day cost to provide detention     day cost were ICE to expand the number                under the rule, ICE would revert to its
services. As discussed previously,           of beds beyond current FRC capacity as                practice prior to the 2017 court order for
current FRCs are largely funded through      a result of this rule.77                              those minors in expedited removal
fixed-price agreements based on the full        DHS notes that while additional or                 proceedings, using its parole authorities
capacity of our current facilities and       longer detention could result in the                  under 8 CFR 235.3 for this category of
thus are not primarily dependent on the      need for additional bed space—another                 aliens in accordance with the standards
number of beds filled. Accordingly,          potential policy outcome as a result of               implemented by Congress. See 8 U.S.C.
facilities are generally ready to            this rule—at this time, ICE is unable to              1225(b)(1)(B)(iii)(IV) (‘‘Any alien subject
accommodate the number of families           determine how the number of FRCs may                  to [expedited removal] shall be detained
stipulated in their contracts. Therefore,    change due to this rule and thus if this              pending a final determination of
DHS believes the best proxy for the          rule would result in costs for building               credible fear of persecution and, if
marginal cost of services for filling any    additional bed space. There are many                  found not to have such a fear, until
available bed space at current FRCs are      factors that would be considered in                   removed.’’). For aliens who are in
the variable contract costs paid by ICE      opening a new FRC, some of which are                  expedited removal proceedings and are
to the private contractor and                outside the scope of this regulation,                 pending a credible fear determination or
government entity who operate and            such as whether such a facility would                 who have been found not to have such
maintain the FRCs. The fixed and             be appropriate, based on the population               fear, release on parole can only satisfy
variable contract costs were obtained        of aliens crossing the border, anticipated            this standard when there is a medical
from ICE Office of Acquisition               capacity, projected average daily                     necessity or a law enforcement need.
Management. For Berks, there is a $16        population, and projected costs.                      This change may result in fewer such
per-person, per-day fee in addition to       Moreover, such a decision depends on                  minors or their accompanying parent or
the monthly fixed contract rate.             receiving additional resources from                   legal guardians being released on parole.
Assuming that the contract terms are the     Congress, and ICE has to balance the                  Aliens in expedited removal
same in the future, an increased number      detention of families with the detention              proceedings are not generally detained
of days that all individuals would be at     and removal of single adults.                         in mandatory custody for long periods
an FRC may also increase this total             While DHS cannot conclusively                      of time. Either a removal order is issued
variable fee amount. Due to the              determine the impact on detention costs               within a short amount of time or a
uncertainty surrounding estimating an        due to factors outside of the scope of                Notice to Appear is issued, which may
increased length of stay and the number      this regulation, beginning with the                   make the alien eligible for various forms
of aliens this may affect, the total         fluctuating number of families                        of release. Consequently, DHS does not
incremental cost of this per-day per-        apprehended at the Southwest border, it               anticipate that these changes will result
person fee is not estimated.                 does acknowledge the three existing                   in extended periods of detention for
   Educational services are provided at      FRCs could potentially reach capacity as              minors who are in expedited removal
the Berks and Karnes FRCs at a variable      a result of additional or longer detention            proceedings.
cost per-student, per-day. The cost at       for certain individuals. This estimate is                The TVPRA reinterpretation may also
Karnes is $75 per-student, per-day. The      based on current contract terms staying               change the current DHS operations of
FY 2018 costs for education at Berks         the same in the future and reflects an                releasing minors only to parents or legal
was $75,976 per month. The FY 2017           increase in the average length of stay for            guardians by adding language to permit
costs at Berks for education was $79         the affected groups of minors,                        release of a minor to someone other than
per-student, per-day. There is a fixed       potentially up to 2,878 using FY 2017                 a parent or legal guardian, specifically
monthly cost for educational services at     data and 3,663 using FY 2018 data, plus               an adult relative (brother, sister, aunt,
Dilley of $342,083; it is not dependent      their accompanying parent or legal                    uncle, or grandparent) not in detention.
on the number of students per day.           guardian. If bed space were increased as              DHS is unable to estimate the potential
Assuming again that future contract                                                                costs and burden of training CBP and
terms are the same, the total education        77 See Congressional Budget Justification FY        ICE officers to operationalize this
cost may increase if certain aliens, like    2018—Volume II, U.S. Immigration and Customs          change in regards to vetting these adult
the groups described above, are              Enforcement, page 50, ‘‘An average daily rate for     relatives and coordinating the releases.
                                             family beds can be calculated by dividing the total
detained longer. However, the                funding requirement of $291.4 million by the
                                                                                                   DHS expects that this change may
incremental variable education cost is       projected average daily population (ADP) of 2,500     increase the releases of accompanied
not estimated because of the uncertainty     for a rate of $319.37.’’                              minor children from DHS custody in


                                                                                                                              AR329
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 338 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44519

FRCs and could increase the detention         decree and shift to executive                which will ensure that family detention
of single adults.                             government via regulation. Under the         remains an effective enforcement tool.
  With respect to CBP, the rule is not        FSA, the government operates in an              This rule does not require the
anticipated to have an impact on current      uncertain environment subject to future      addition of new bed space, but by
operations because CBP is currently           court interpretations of the FSA that        allowing alternative licensing for FRCs
implementing the relevant and                 may be difficult or operationally            it does remove a barrier to DHS’s use of
substantive terms of the FSA, the HSA,        impractical to implement or could            its Congressionally-authorized detention
and the TVPRA.                                otherwise hamper operations. With the        authority, allowing families to stay
b. HHS                                        regulations, DHS and HHS, along with         together through the duration of their
                                              members of the public, would have            immigration proceedings.
   HHS has complied with the FSA since        certainty as to the agencies’ legal             By codifying the FSA, HHS has
the HSA’s transfer of responsibility to       obligations and operations.                  opened the underlying basis for its
ORR for the care and custody of UAC in           Without codifying the FSA as in this      policies and procedures for notice and
2002. The rule would implement the            rule, family detention is a less effective   comment. The discussion our final rule
provisions of the FSA, and related            tool to meet the enforcement mission of      in the preamble explains that HHS is
statutes. Accordingly, HHS does not
                                              ICE. In many cases, families do not          and large adopting the specific text from
expect this rule to impose any
                                              appear for immigration court hearings        the FSA with little variance. The main
additional costs, beyond those costs
                                              after being released from an FRC, and        exception would be the transfer bond
incurred by the Federal Government to
                                              even when they do, many more fail to         redetermination hearings from courts to
establish the 810 hearings process
                                              comply with the lawfully issued              a hearing officer within HHS. HHS
within HHS.
   This rule will shift responsibility for    removal orders from the immigration          believes this will result in more
custody redetermination hearings for          courts and some families engage in           expedient review of cases, with new
UACs, now to be referred to as 810            dilatory legal tactics when ICE works to     added protections for UAC (by placing
hearings, from DOJ to HHS. We estimate        enforce those orders. In addition, if an     the burden of initial production on the
that some resources will be required to       alien is not detained at the time a final    government) to deny release of a UAC
implement this shift. We believe that         order of removal is issued, in many          based on danger or risk of flight.
this burden will fall on DOJ and HHS          cases ICE will have to expend                   The regulations are also designed to
staff, and we estimate that it will require   significant resources to locate, detain,     eliminate judicial management, through
approximately 2,000–4,000 hours to            and subsequently remove the alien in         the FSA, of functions Congress
implement. This estimate reflects six to      accordance with the final order.             delegated to the executive branch.
12 staff, at the Federal General Schedule        Further, according to EOIR, since
                                              January 1, 2014, there have been 3,969       5. Conclusion
(GS)13–15 pay level, working full-time
for two months to create the new              final removal orders issued for 5,326           This rule implements the provisions
system. The costs to implement the 810        cases that began in FRCs and were            of the FSA, the HSA, and the TVPRA,
hearings could average $250,000 or            completed as of March 31, 2019. Of           in light of current circumstances and
more, paid for by ORR out of the              these final removal orders, 2,281 were       considering public input received on
Refugee and Entrant Assistance                issued in absentia. In other words, of       the NPRM. The Departments consider
Appropriation Account. Ongoing annual         completed cases that began in FRCs, 43       current operations and procedures for
costs would include one administrative        percent were final orders of removal         implementing the terms of the FSA, the
judge or hearing officer, one full-time       issued in absentia. (See Table 2). DHS       HSA, and the TVPRA to be the baseline
administrative assistant or law clerk, an     OIS has found that when looking at all       for this analysis. Because these costs are
estimated 50 hours of interpretation          family unit aliens encountered at the        already being incurred, they are not
services based on an average of 70 cases      Southwest Border from FY 2014 through        costs of this rule. The primary source of
per year (half of which the government        FY 2018, for family units who were           new costs for the rule would be a result
anticipates that it will not dispute), and    detained at FRCs and for those who           of the alternative licensing process,
1.5 FTE for ORR staff at the GS 13 level.     were not detained at FRCs, the in            changes to current ICE parole
HHS estimates annual costs to be an           absentia rate for completed cases as of      determination practices to align them
average of $445,000. After this shift in      the end of FY 2018 was 66 percent. (See      with applicable statutory and regulatory
responsibility has been implemented,          Table 3). Based on the similar               authority, and the costs of shifting
we estimate that the rule will lead to no     timeframes of these two rates, DHS can       hearings from DOJ to HHS. ICE expects
change in net resources required for 810      assume that family units who did not         the alternative licensing process and
hearings, and therefore estimate no           start their cases in FRCs have a higher      changes to current parole determination
incremental costs or savings.                 in absentia rate. However, this does not     practices to extend detention of certain
                                              account for other factors that may or        minors in FRCs. This may result in
4. Benefits                                   may not have an impact the likelihood        additional or longer detentions for
   The primary purpose of the rule is to      of appearance, such as enrollment in a       certain minors, increasing annual
adopt uniform standards for the custody       monitoring program or access to              variable costs paid by ICE to the
and care of alien juveniles during their      representation. However, DHS still           operators of current FRCs and costs to
immigration proceedings and to ensure         concludes that the in absentia rates of      the individuals being detained. In
that they are treated with dignity and        family units even who started their          addition, if ICE awarded additional
respect, in light of intervening changes      cases at an FRC warrants detention           contracts for expanded bed space as a
in law, circumstance, and agency              throughout proceedings.                      result of this rule, ICE would also incur
experience. The rule would thus                  By departing from the FSA in limited      additional fixed costs and variable costs.
implement the FSA and thereby                 cases to reflect the intervening statutory   But due to the uncertainty surrounding
terminate it. There are added benefits of     and operational changes and agency           estimating an increased length of stay
having set rules (in the CFR), such as        experience, DHS is reflecting its existing   and the number of aliens this may
the ability for the Departments to move       discretion to detain families together, as   affect, this incremental cost is not
from judicial governance via a consent        appropriate, given enforcement needs,        quantified.


                                                                                                                     AR330
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 339 of 655
44520             Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

6. Alternatives                             minors and UACs continue to be treated           Consistent with provisions in the
a. No Regulatory Action                     in accordance with the HSA, and the           HSA, and 8 U.S.C. 1232(a), the TVPRA
                                            TVPRA, and accounting for changes in          places the responsibility for the care and
   The Departments considered not           law, agency expertise, current                custody of UACs with the Secretary of
promulgating this rule. The                 operational circumstances, and public         Health and Human Services. Prior to the
Departments had been engaged in this        comment pursuant to the rulemaking            transfer of the program, the
alternative prior to proposing this rule,   provisions of the APA.                        Commissioner of Immigration and
which has required the Government to                                                      Naturalization, through a delegation
adhere to the terms of the FSA, as          B. Regulatory Flexibility Act
                                                                                          from the Attorney General, had
interpreted by the courts, which also          The Regulatory Flexibility Act of 1980     authority ‘‘to establish such regulations
rejected the Government’s efforts to        (RFA), 5 U.S.C. 601–612, as amended,          . . . as he deems necessary for carrying
amend the FSA to help it better conform     requires Federal agencies to consider         out his authority under the provisions of
to existing legal and operational           the potential impact of regulations on        this Act.’’ INA sec. 103(a)(3), 8 U.S.C.
realities. Continuing with this             small entities during rulemaking. The         1103(a)(3) (2002); 8 CFR 2.1 (2002). In
alternative would likely require the        term ‘‘small entities’’ comprises small       accordance with the relevant savings
Government to operate through non-          business, not-for-profit organizations        and transfer provisions of the HSA, see
regulatory means in an uncertain            that are independently owned and              6 U.S.C. 279, 552, 557; see also 8 U.S.C.
environment subject to currently            operated and are not dominant in their        1232(b)(1); the ORR Director now
unknown future court interpretations of     fields, and governmental jurisdictions        possesses the authority to promulgate
the FSA that may be difficult or            with populations of less than 50,000.         regulations concerning ORR’s
operationally impracticable to              Individuals are not considered by the         administration of its responsibilities
implement and that could otherwise          RFA to be a small entity.                     under the HSA and TVPRA.
hamper operations. The Departments             A final regulatory flexibility analysis       The response of the agency to any
also reject this alternative because it     follows.                                      comments filed by the Chief Counsel for
does not address the current conflict          1. A statement of the need for, and        Advocacy of the Small Business
between certain portions of the FSA, the    objectives of, the rule.                      Administration in response to the
HSA, and the TVPRA or the current                                                         proposed rule, and a detailed statement
                                               The purpose of this action is to
operational environment, as the FSA is                                                    of any change made to the proposed rule
                                            promulgate regulations that implement
over twenty years old.                                                                    in the final rule as a result of the
                                            the relevant and substantive terms of the
b. Comprehensive FSA/TVPRA/Asylum           FSA. This rule implements the relevant        comments.
Regulation                                  and substantive terms of the FSA and             DHS did not receive comments from
   The Departments considered               provisions of the HSA and TVPRA               the Chief Counsel for Advocacy of the
proposing within this regulatory action     where they necessarily intersect with         Small Business Administration in
additional regulations addressing           the FSA’s provisions. Publication of          response to the proposed rule.
further areas of authority under the        final regulations will result in                 4. A description of and an estimate of
TVPRA, to include those related to          termination of the FSA, as provided for       the number of small entities to which
asylum proceedings for UACs. The            in FSA paragraph 40.                          the rule will apply or an explanation of
Departments rejected this alternative in       2. A statement of the significant issues   why no such estimate is available.
order to focus this regulatory action on    raised by the public comments in                 This rule would directly regulate DHS
implementing the terms of the FSA, and      response to the initial regulatory            and HHS. DHS contracts with private
provisions of the HSA and TVPRA             flexibility analysis, a statement of the      contractors and a local government to
where they intersect with the FSA’s         assessment of the agency of such issues,      operate and maintain FRCs, and with
provisions. Promulgating this more          and a statement of any changes made in        private contractors to provide
targeted regulation does not preclude       the proposed rule as a result of such         transportation of minors and UACs.
the Departments from subsequently           comments.                                     This rule would indirectly affect these
issuing regulations to address broader         DHS did not receive any public             entities to the extent that DHS contracts
issues.                                     comments raising issues in response to        with them under the terms necessary to
                                            the initial regulatory flexibility analysis   fulfill the FSA. To the degree this rule
c. Promulgate Regulations—Preferred         and did not make any revisions to the         increases contract costs to DHS private
Alternative                                 final rule for small entities.                contractors, it would be incurred by the
   Legacy INS’s successors are obligated       Section 462 of the HSA also                Federal Government in the cost paid by
under the FSA to initiate action to         transferred to the ORR Director               the contract.
publish the relevant and substantive        ‘‘functions under the immigration laws           ICE currently contracts with three
terms of the FSA as regulations. In the     of the United States with respect to the      operators of FRCs, two of which are
2001 Stipulation, the parties agreed to a   care of unaccompanied alien children          businesses and the other a local
termination of the FSA ‘‘45 days            that were vested by statute in, or            governmental jurisdiction. ICE and CBP
following the defendants’ publication of    performed by, the Commissioner of             also each have one contractor that
final regulations implementing this         Immigration and Naturalization.’’ 6           provides transportation. To determine if
Agreement.’’ Under this alternative, the    U.S.C. 279(a). The ORR Director may,          the private contractors that operate and
Departments are proposing to                for purposes of performing a function         maintain FRCs and the private
implement the FSA and thereby to            transferred by this section, ‘‘exercise all   contractors that provide transportation
terminate it. In particular, the            authorities under any other provision of      are small entities, DHS references the
Departments are publishing regulations      law that were available with respect to       Small Business Administration (SBA)
that generally mirror the relevant and      the performance of that function to the       size standards represented by business
substantive terms of the FSA as             official responsible for the performance      average annual receipts. SBA’s Table of
regulations, while maintaining the          of the function’’ immediately before the      Small Business Size Standards is
operational flexibility necessary to        transfer of the program. 6 U.S.C.             matched to the North American
continue operations and ensuring that       279(f)(1).                                    Industry Classification System (NAICS)


                                                                                                                    AR331
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 340 of 655
                    Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                                44521

for these industries.78 To determine if                maintained by private contractors or a          factors that would be considered in
the local government that operates and                 local government, comply with these             opening a new FRC and at this time ICE
maintains an FRC is a small entity, DHS                provisions, and will continue to comply         is unable to determine if this rule would
applies the 50,000 size standard for                   through future contract renewals. To the        result in additional bed space.
governmental jurisdictions.                            extent this rule increases variable                As discussed above, DHS would incur
   DHS finds that the revenue of the                   contract costs, such as a per student per       these potential costs through the cost
private contractors that operate and                   day education cost, to any detention            paid for the contract with these
maintain two of the three FRCs to be                   facilities, the cost increases would be         facilities, and could incur costs to build
greater than the SBA size standard of                  passed along to the Federal Government          new facilities or add additional beds.
the industry represented by NAICS                      in the cost paid for the contract.              There are no cost impacts on the
531110: Lessors of Residential Buildings               However, DHS cannot say with certainty          contracts for providing transportation
and Dwellings. The size standard                       how much, if any, increase in variable          because this rule codifies current
classified by the SBA is $38.5 million                 education costs would result from this          operations.
for lessors of buildings space to the                  rule.                                              6. A description of the steps the
Federal Government by Owners.79 The                       A primary source of new costs for the        agency has taken to minimize the
county population of the local                         rule is as a result of the alternative          significant economic impact on small
government that operates and maintains                 licensing process. ICE currently fulfills       entities consistent with the stated
the other FRC is over 50,000, based on                 the requirements being finalized as an          objectives of applicable statutes,
2018 U.S. Census Bureau annual                         alternative to licensing through its            including a statement of the factual,
resident population estimates.80                       existing FRC contracts. To codify the           policy, and legal reasons for selecting
   DHS finds that the revenue of the two               requirements of the FSA, this rule              the alternative adopted in the final rule
private contractors that provide                       requires that facilities that hold minors       and why each of the other significant
transportation to minors, in some cases                obtain state, county, or municipal              alternatives to the rule considered by
their family members, and to UACs for                  licensing where appropriate licenses are        the agency which affect the impact on
DHS to be greater than the SBA size                    available. If no such licensing regime is       small entities was rejected.
standard of these industries.81 The SBA                available, however, DHS will employ an             The Departments are not aware any
size standard for NAICS 561210                         outside entity with relevant audit              alternatives to the rule which
Facilities Support Services is $38.5                   experience to ensure that the facility          accomplish the stated objectives that
million. The SBA size standards for                    complies with family residential                would minimize economic impact of the
NAICS 561612 Security Guards and                       standards established by ICE and that           rule on small entities.
Patrol Services is $20.5 million.                      meet the requirements for licensing
                                                                                                       C. Small Business Regulatory
   The changes to DHS regulations                      under the FSA. That would fulfill the
                                                                                                       Enforcement Fairness Act of 1996
would not directly impact any small                    goals of obtaining a license from a state
entities.                                              or local agency. Most States do not offer         As indicated in the Executive Orders
   Currently, HHS funds 53 grantees to                 licensing for facilities like the FRCs.82       12866, 13563: Regulatory Review,
provide services to UACs. HHS finds                    Therefore, to meet the terms of the FSA,        Section VII, the rule may have an effect
that most of the 53 current grantees, the              minors are generally held in FRCs for           on the government and its contractors
majority of which are non-profits (49                  less than 20 days (see Table 10). As all        who provide operation and maintenance
out of 53), do not appear to be dominant               FRCs would be licensed under this rule,         of its family residential facilities. DHS
in their field. Consequently, HHS                      the rule may result in extending                and HHS prepared both initial and final
believes all 53 grantees are likely to be              detention of some minors and their              RFA analyses.
small entities for the purposes of the                 accompanying parent or legal guardian           D. Unfunded Mandates Reform Act
RFA.                                                   in FRCs beyond 20 days. Additionally,
                                                       this rule would change ICE parole                  The Unfunded Mandates Reform Act
   5. A description of the projected
                                                       determination practices, which may              of 1995 (UMRA), Public Law 104–4, 109
reporting, recordkeeping, and other
                                                       result in fewer aliens being paroled.           Stat. 48 (codified at 2 U.S.C. 1501 et
compliance requirements of the rule,
                                                          An increase in the average length of         seq.), is intended, among other things, to
including an estimate of the classes of
                                                       detention may increase the variable             curb the practice of imposing unfunded
small entities which will be subject to
                                                       costs paid by ICE to the private                Federal mandates on State, local, and
the requirement and the type of
                                                       contractors who operate and maintain            tribal governments. Title II of the Act
professional skills necessary for
                                                       current FRCs, as compared to the                requires each Federal agency to prepare
preparation of the report or record.
                                                       current operational environment. In             a written statement assessing the effects
   The rule would implement the
                                                       addition, if ICE awarded additional             of any Federal mandate in a proposed or
relevant and substantive terms of the
                                                       contracts for expanded bed space as a           final agency rule that may result in the
FSA in regulations. ICE believes the
                                                       result of this rule, ICE would also incur       expenditure of $100 million or more
FRCs, which are operated and
                                                       additional fixed costs and variable costs.      (adjusted annually for inflation) in any
  78 U.S. Small Business Administration, Tables of     Due to many uncertainties surrounding           1 year by State, local, and tribal
Small Business Size Standards Matched to NAICS         the forecast, DHS is unable to estimate         governments, in the aggregate, or by the
Codes (Oct. 1, 2017), available at https://            the incremental variable costs due to           private sector. 2 U.S.C. 1532(a). The
www.sba.gov/sites/default/files/files/Size?                                                            value equivalent of $100 million in 1995
Standards?Table?2017.xlsx.
                                                       this rule. Refer to Section VI.A.
  79 DHS obtained NAICS codes and 2018 annual          Executive Orders 12866 and 13563:               adjusted for inflation to 2017 levels by
sales data from Hoovers.com.                           Regulatory Review for the description of        the Consumer Price Index for All Urban
  80 Annual Estimates of the Resident Population       the uncertainties. In addition, DHS             Consumer (CPI–U) is $161 million.
for Counties: April 1, 2010 to July 1, 2018. Source:   notes that additional or longer detention          This rule may not exceed the $100
U.S. Census Bureau, Population Division, https://
                                                       could result in the need for additional         million expenditure threshold in any 1
www.census.gov/data/tables/time-series/demo/                                                           year when adjusted for inflation.
popest/2010s-counties-total.html.                      bed space; however, there are many
  81 DHS obtained NAICS codes and 2018 annual                                                          Though this rule would not result in
sales data from Hoovers.com and                           82 See the discussion of the definition of   such an expenditure, the Departments
ReferencesUSA.com.                                     ‘‘licensed facility’’ supra.                    discuss the effects of this rule elsewhere


                                                                                                                                 AR332
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 341 of 655
44522           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

in this preamble. Additionally, UMRA          This rule complies with settlement            approach is fully consistent with DHS’s
excludes from its definitions of ‘‘Federal    agreements, court orders, and statutory       historical relationship to State and local
intergovernmental mandate,’’ and              requirements, most of whose terms have        agencies in this context.
‘‘Federal private sector mandate’’ those      been in place for over 20 years. This            Typically, HHS enters into
regulations imposing an enforceable           rule would not require additional             cooperative agreements or contracts
duty on other levels of government or         information collection requirements           with non-profit organizations to provide
the private sector which are a                beyond those requirements. The                shelter, care, and physical custody for
‘‘condition of Federal assistance.’’ 2        reporting requirements associated with        UACs in a facility licensed by the
U.S.C. 658(5)(A)(i)(I), (7)(A)(i). The FSA    those practices have been approved            appropriate State or local licensing
provides the Departments with no direct       under the requirements of the                 authority. Where HHS enters into
authority to mandate binding standards        Paperwork Reduction Act and in                cooperative agreements or contracts
on facilities of state and local              accordance with 5 CFR part 1320. ACF          with a state licensed facility, ORR
governments or on operations of private       received approval from OMB for use of         requires that the non-profit organization
sector entities. Instead, these               its forms on June 26, 2019, with an           administering the facility abide by all
requirements would impact such                expiration date of June 30, 2022 (OMB         applicable State or local licensing
governments or entities only to the           Control Number 0970–0278).                    regulations and laws. ORR designed
extent that they make voluntary               Separately, ACF received approval from        agency policies and these regulations as
decisions to contract with the                OMB for its placement and service             well as the terms of HHS cooperative
Departments. Compliance with any              forms on July 6, 2017, with an                agreements and contracts with the
standards that are not already otherwise      expiration date of July 31, 2020 (OMB         agency’s grantees/contractors to
in place resulting from this rule would       Control Number 0970–0498); a form             complement appropriate State and
be a condition of ongoing Federal             associated with the specific consent          licensing rules, not supplant or replace
assistance through such arrangements.         process is currently pending approval         the requirements.
Therefore, this rulemaking contains           with OMB (OMB Control Number 0970–               Therefore, in accordance with section
neither a Federal intergovernmental           0385).                                        6 of Executive Order 13132, it is
mandate nor a private sector mandate.                                                       determined that this rule does not have
                                              G. Executive Order 13132: Federalism
E. Congressional Review Act                                                                 sufficient federalism implications to
                                                This final rule does not have               warrant the preparation of a federalism
   While Executive Order 12866 has a          substantial direct effects on the States,     summary impact statement.
standard of whether the rule may have         on the relationship between the
an impact of $100 million or more in          National Government and the States, or        H. Executive Order 12988: Civil Justice
any given year, the CRA standard is           on the distribution of power and              Reform
whether a rule has or is likely to have       responsibilities among the various               This rule meets the applicable
an annual impact of $100 million or           levels of government. This final rule         standards set forth in sections 3(a) and
more. In the vast majority of cases, if a     implements the FSA by codifying the           3(b)(2) of Executive Order 12988, Civil
rule is economically significant it is also   Departments’ practices that comply with       Justice Reform, to minimize litigation,
major. In this case, however, given           the terms of the FSA and relevant law         eliminate ambiguity, and reduce
budget uncertainties, ICE’s overall need      for the processing, transfer, and care and    burden.
to prioritize bed space for operational       custody of alien juveniles. In codifying
                                              these practices, the Departments were         I. Executive Order 13211: Actions
considerations (such as the recent use of
                                              mindful of their obligations to meet the      Concerning Regulations That
the Karnes FRC for single adult female
                                              requirements of the FSA while also            Significantly Affect Energy Supply,
detention), and other operational
                                              minimizing conflicts between State law        Distribution, or Use
flexibilities preserved under this rule, it
is not likely that this rule will result in   and Federal interests.                           Executive Order 13211 requires
an annual economic impact of $100               Insofar as the rule sets forth standards    agencies to consider the impact of rules
million or more. The Office of                that might apply to immigration               that significantly impact the supply,
Information and Regulatory Affairs has        detention facilities and holding facilities   distribution, and use of energy. DHS has
thus determined that this rule is not         operated by contract with State and           reviewed this rule and determined that
major under 5 U.S.C. 804.                     local governments and private entities,       it is not a ‘‘significant energy action’’
   The Departments note, however, that        this rule has the potential to affect the     under the order because, while it is a
the rule will still be published with a       States, although it would not affect the      ‘‘significant regulatory action’’ under
60-day delayed effective date.                relationship between the National             Executive Order 12866, it does not have
                                              Government and the States or the              a significant adverse effect on the
F. Paperwork Reduction Act                    distribution of power and                     supply, distribution, or use of energy.
  All Departments are required to             responsibilities among the various            The Administrator of the Office of
submit to OMB for review and approval,        levels of government and private              Information and Regulatory Affairs has
any reporting or recordkeeping                entities. With respect to the State and       not designated it as a significant energy
requirements inherent in a rule under         local agencies, as well as the private        action. Therefore, this rule does not
the Paperwork Reduction Act of 1995,          entities, that contract with DHS and          require a Statement of Energy Effects
Public Law 104–13, 109 Stat. 163 (1995)       operate these facilities across the           under Executive Order 13211.
(codified at 44 U.S.C. 3501 et seq.). This    country, the FSA provides DHS with no
rule does not create or change a              direct authority to mandate binding           J. National Environmental Policy Act
collection of information, therefore, is      standards on their facilities. But these      (NEPA)
not subject to the Paperwork Reduction        requirements will impact the State,              The Departments certified that the
Act requirements.                             local, and private entities only to the       proposed rule did not require an
  However, as required by the                 extent that they make voluntary               Environmental Assessment or
Paperwork Reduction Act of 1995 (44           decisions to contract with DHS for the        Environmental Impact Statement under
U.S.C. 3507(d)), ACF submitted a copy         processing, transportation, care, or          the National Environmental Policy Act
of this section to OMB for its review.        custody of alien juveniles. This              (NEPA) because it is an action that does


                                                                                                                      AR333
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 342 of 655
                   Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                              44523

not individually or cumulatively have a               require indefinite detention, which         whilst others are released. Thus,
significant effect on the human                       affects the quality of the human            existing FRC capacity levels would not
environment and it is covered within                  environment. Another commenter stated       necessarily change.
each Department’s list of Categorically               that neither the HHS CATEX nor the             Substantive proposals regarding FRC
Excluded (CATEX) actions.                             two DHS CATEXs identified in the            space that could be meaningfully
   Comments. The Departments received                 proposed rule apply. The commenter          analyzed in accordance with the NEPA
two comments representing the views of                said that HHS relied on a CATEX for         have not been proposed. The extent to
eight organizations on this certification.            grants for social services because its      which new FRCs are constructed, or
The commenters contend that:                          state licensed facilities are operated      existing FRCs are utilized, is dependent
   v None of the cited CATEXs apply to                under social service grants, but that the   on numerous factors outside the scope
the proposed rule;                                    CATEX includes an exception for             of the final rule, which does not
   v the rulemaking will likely have                  projects that involve construction,         mandate operational requirements
significant effects resulting from the                renovation, or any changes in land use.     pertaining to new FRCs. For example,
expansion of the detention system that                The commenter suggested that HHS’           DHS/ICE decisions to increase FRC
would constitute ‘‘extraordinary                      contention that the exception does not      capacity would consider the costs
circumstances’’ invalidating the use of               apply because HHS lacks construction        associated with housing families and
any categorical exclusions;                           authority is simply an attempt to evade     the availability of Congressional
   v the rulemaking is part of a larger               further NEPA review. Additionally, this     appropriations. The final rule neither
action, invalidating the reliance on a                commenter contended that HHS’               prescribes expansion of detention space
categorical exclusion;                                authority and actions with respect to       nor describes any substantive, reliable
   v NEPA applies to broad Federal                    UACs reach beyond giving grants to          information regarding change in
actions, such as the adoption of new                  state-licensed facilities because they      detention capacity that could be
agency programs;                                      make age determinations, transfer           reasonably evaluated under NEPA.
   v that the proposed rule significantly             children between HHS facilities,            Thus, the commenters’ suggestions that
changes DHS’s operation with regard to                determine if a child is an escape risk,     the proposed rule will result in
unaccompanied alien children and                      and release the children from HHS           ‘‘tremendous growth’’ in detention
family units entering the United States;              custody. The same commenter claimed         capacity with ‘‘cumulatively significant
   v the proposed rule will cause the                 that the Departments’ CATEXs fail           impacts on the human environment’’ or
construction of dozens of new facilities;             because NEPA makes it unlawful to           that it will result in the ‘‘construction of
   v that the proposed rule, if                       apply CATEXs if there is the potential      dozens of new encampments and
implemented, would require indefinite                 for significant impacts.                    detention facilities’’ are highly
detention of family units.                               Response. The commenters suggested       speculative and not supported by the
   The commenters contend that if the                 that the proposed rule will likely have     rulemaking.
final rule adopts everything in the                   significant environmental effects              The commenters also suggested that
proposed rule, new facilities will be                 resulting from the expansion of the         extraordinary circumstances exist due to
required to be built, and the                         detention system, but neither the           the degree to which the proposed rule
construction and operation of these                   proposed rule nor the final rule specify    will affect sensitive environments,
facilities will produce environmental                 or compel any expansion in detention        public health and safety, and
effects such as pollution, increased                  capacity. DHS has indicated in the          cumulative impacts. But again, the final
flooding risk, and destruction of wildlife            NPRM that it is unable to determine         rule has no immediate significant effect
habitats, wetlands, and scenic areas.                 how the number of FRCs might change         on the environment, and any future
The commenters also suggested that                    due to this final rule. Many factors,       effect related to hypothetical
surrounding communities, migrant                      including factors outside of the scope of   circumstances is too speculative to
children, and construction workers                    the final rulemaking that cannot be         evaluate. The final rule does not compel
might be exposed to toxic contaminants                predicted (such as congressional            the new development or repurposing of
                                                      appropriations) or are presently too        FRCs or changes in FRC capacity. Thus,
and increased traffic and garbage from
                                                      speculative, would need to be               there is no substantive nexus of the final
the operations of these facilities.
                                                      considered by DHS prior to opening          rule with environmental health and
   One of the commenters stated that
                                                      new detention space.                        safety at FRCs that would pose an
DHS was incorrect in its application of
                                                         While the new construction,              extraordinary circumstance.
a CATEX to the proposed rule because                                                                 One commenter suggested that an EIS
                                                      renovation, or repurposing of facilities
DHS was evaluating the proposed rule                                                              should be prepared because the effects
                                                      for FRCs is one potential future
only (the implementation of the FSA),                                                             of the regulatory changes are highly
                                                      consequence of the final rule, the final
instead of considering the rulemaking as                                                          controversial, but highly controversial
                                                      rule itself does not prescribe increases
part of a larger action that includes the                                                         for NEPA purposes means there is a
                                                      in FRC capacity or propose any
Zero Tolerance Policy 83 and the                                                                  substantial dispute as to the size, nature,
                                                      locations where new facilities might be
implementation of Executive Order                     built. The final rule also does not         or effect of an action. The existence of
13841, Affording Congress an                          require longer detention of family units.   public opposition to a use does not of
Opportunity to Address Family                         Although longer detention is made           itself make a proposal highly
Separation, June 20, 2018.                            possible by the final rule, the             controversial. DHS has determined that
   One commenter stated that neither                  environmental impacts from the              the effects of the final rule are not
DHS CATEX identified in the proposed                  operation of existing FRCs would not        highly controversial in terms of
rule, CATEX A3(b) or A3(d), is                        foreseeably change with longer periods      scientific validity, are not likely to be
applicable and that the proposed rule is              of detention for members of alien family    highly uncertain, and are not likely to
a new policy and regulation that would                units. Potentially longer detention times   involve unique or unknown
   83 See Memorandum from Jeff Sessions to Federal
                                                      do not translate to changes in capacity     environmental risks. If, in the future,
Prosecutors along the Southwest Border, Zero-
                                                      of FRCs; it could just mean that certain    DHS were to propose the construction
Tolerance for Offenses under 8 U.S.C. 1325(a) (Apr.   members of alien family units are           or renovation of facilities for FRCs,
6, 2018).                                             detained for longer periods of time         those projects would be subjected to


                                                                                                                             AR334
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 343 of 655
44524          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

appropriate NEPA analysis for their          HHS’ UAC Program’s procedures. The              adoption of regulations and guidelines
potential environmental impact at that       UAC Program is already run in                   pertaining to such grants. It is notable
time. DHS has determined that this           compliance with the FSA and                     that both the Homeland Security Act
action is not highly controversial and       applicable statutes, including as set           and the TVPRA encouraged HHS to use
does not require an environmental            forth in this final rule. NEPA applies          grant programs to carry out the program.
impact statement (EIS). No                   when there are ‘‘major Federal actions          6 U.S.C. 279(b)(3) (encouraging ORR to
extraordinary circumstances exist that       significantly affecting the quality of the      use the ‘‘refugee children foster care
preclude reliance upon CATEX A3(d).          human environment.’’ 42 U.S.C. 4332.            system program’’ established using
  The final rule is not part of a larger     However, in this rule HHS is not taking         grants for unaccompanied refugee
action as some have suggested. The final     any Federal action that makes major             minors); 8 U.S.C. 1232(i) (authorizing
rule is not a part of a larger action        changes the status quo or changes               use of grants to carry out the UAC
because it does not trigger other actions    government policy such that it would            program).
and does not depend on concurrent,           ‘‘affect’’ the quality of the human
previous, or future actions for its          environment. Rather, HHS merely                   If, in the future, HHS will commit
rationale. The final rule does not           memorializes some of the existing UAC           funds for projects involving
compel a program of detaining children       program procedures in a regulation,             construction, renovation, or changes in
and families. As noted in the NPRM,          rather than where they reside now, in a         land use, HHS would go beyond the
DHS currently has three primary              settlement agreement, statutes, and the         CATEX at 30–20–40, and thus would
options for purposes of immigration          ORR UAC policy guide. Because the               need to evaluate the proper level of
custody: (1) Release all family members      rule does not change the UAC Program,           environmental review required under
into the United States, (2) detain the       it does not significantly affect the            NEPA at that time.
parent(s) or legal guardian(s) and either    quality of the human environment to               HHS disagrees with commenters who
release the juvenile to another parent or    implicate NEPA. Some commenters                 contend the HHS portion of the rule will
legal guardian or suitable adult relative,   have pointed out that the section ‘‘810’’       involve a change in the capacity of the
or transfer the child to HHS to be treated   hearings as a change from the Flores            UAC program or will change activities
as UAC, or (3) detain the family unit        settlement agreement. With respect to           such as the construction of facilities.
together by placing them at an               810 hearings, those hearings also               Changes to the UAC program’s capacity
appropriate FRC during their                 already occur, but at one component of          and need for facilities occur, or do not
immigration proceedings.                     the government—DOJ—instead of at
  If, in the future, DHS proposes to                                                         occur, under the norms that govern the
                                             HHS, as set forth in this rule.                 UAC program preexisting this rule—the
commit funds to acquire, build, or              The rule neither increases nor
renovate facilities to house family units,   fundamentally changes the nature of             FSA, applicable statutes, and ORR’s
DHS might be considering actions             those hearings, and transferring the            UAC policy guide. This rule does not
beyond administrative and regulatory         hearings process has no environmental           change those norms, but merely places
activities falling under CATEX A3(d),        effect. Moreover, hearings, in                  some in regulations. Changes to capacity
and would need to evaluate the proper        themselves, do not affect human                 of the program or to construction or use
level of environmental review required       environment. Therefore, NEPA also               of facilities occur for other reasons, such
under NEPA at that time. However, as         does not apply to that part of the rule.        as because of increases in UAC crossing
noted previously, this final rule does          In addition, to the extent the HHS           the border, and are not attributable to
not compel or prescribe that DHS             portion of the rule could be considered         the codification of these rules.
commit funds for family residential          subject to NEPA, HHS has determined
                                                                                             K. Executive Order 12630:
detention space, and no substantive          that it falls into several exclusions. First,
                                                                                             Governmental Actions and Interference
proposals for additional FRC space that      it falls into a programmatic exclusion,
                                                                                             With Constitutionally Protected Property
could be meaningfully analyzed under         by which HHS has determined that the
                                                                                             Rights
NEPA have been proposed.                     rule will not significantly affect the
  The final rule promulgates regulations     human environment or affect an asset.             This final rule will not cause a taking
that will reflect changes in the             Under HHS policy programmatic                   of private property or otherwise have
authorities governing the detention of       exclusions are available in instances           taking implications under Executive
unaccompanied alien children and alien       where the program has reviewed the              Order 12630, Governmental Actions and
family units. The final rule neither         actions being taken and concluded that          Interference with Constitutionally
proposes any actions that would              the program or activity will not                Protected Property Rights.
significantly impact the human               normally ‘‘significantly affect’’ the
environment nor compels irreversible         human environment; or will not                  L. Executive Order 13045: Protection of
and irretrievable commitments of             normally affect an asset. In this case,         Children From Environmental Health
resources. The final rule fits completely    again, HHS is merely codifying                  Risks and Safety Risks
within CATEX A3(d), and there are no         provisions already found in a settlement
extraordinary circumstances that would       agreement and thus has concluded that             Executive Order 13045 requires
preclude the application of this CATEX.      the final rule does not affect the human        agencies to consider the impacts of
Therefore, it is appropriate for DHS to      environment, because it does not change         environmental health risk or safety risk
exclude the final rule from further          the human environment as compared to            that may disproportionately affect
environmental review using CATEX             functions currently in operation. In            children. The Departments have
A3(d).                                       addition, HHS is subject to the                 reviewed this final rule and determined
  HHS disagrees with commenters who          categorical exclusion listed in section         that this rule is an economically
contend NEPA applies to the HHS              30–20–40 of the General Administration          significant rule but does not create an
portion of the rule or requires an           Manual (available at: https://                  environmental risk to health or risk to
environmental assessment or impact           www.hhs.gov/hhs-manuals/gam-part-               safety that may disproportionately affect
statement for such portion. NEPA does        30/302000/index.html) for grants for            children. Therefore, the Departments
not apply to the HHS portion of the rule,    social services, as the UAC program             have not prepared a statement under
because that portion does not change         operates pursuant to grants—and for             this executive order.


                                                                                                                        AR335
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 344 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                            44525

M. National Technology Transfer and         List of Subjects                                  (i) Minors may be released to a parent,
Advancement Act                                                                            legal guardian, or adult relative (brother,
                                            8 CFR Part 212
                                                                                           sister, aunt, uncle, or grandparent) not
  The National Technology Transfer            Administrative practice and                  in detention.
and Advancement Act of 1995 (15             procedure, Aliens, Immigration,                   (ii) Minors may be released with an
U.S.C. 272 note) directs agencies to use    Passports and visas, Reporting and             accompanying parent or legal guardian
voluntary consensus standards in their      recordkeeping requirements.                    who is in detention.
regulatory activities unless the agency     8 CFR Part 236                                 *       *   *     *     *
provides Congress, through OMB, with
an explanation of why using these             Administrative practice and                  PART 236—APPREHENSION AND
standards would be inconsistent with        procedure, Aliens, Immigration.                DETENTION OF INADMISSIBLE AND
applicable law or otherwise                 45 CFR Part 410                                DEPORTABLE ALIENS; REMOVAL OF
impracticable. Voluntary consensus                                                         ALIENS ORDERED REMOVED
                                              Administrative practice and
standards are technical standards (e.g.,    procedure, Child welfare, Immigration,         ■  3. The authority citation for part 236
specifications of materials, performance,   Reporting and recordkeeping                    is revised to read as follows:
design, or operation; test methods;         requirements, Unaccompanied alien
sampling procedures; and related                                                             Authority: 5 U.S.C. 301, 552, 552a; 6 U.S.C.
                                            children.
                                                                                           112(a)(2), 112(a)(3), 112(b)(1), 112(e), 202,
management systems practices) that are
                                            DEPARTMENT OF HOMELAND                         251, 279, 291; 8 U.S.C. 1103, 1182, 1224,
developed or adopted by voluntary                                                          1225, 1226, 1227, 1231, 1232, 1357, 1362; 18
                                            SECURITY
consensus standards bodies. This rule                                                      U.S.C. 4002, 4013(c)(4); 8 CFR part 2.
does not use technical standards.           8 CFR Chapter I                                ■ 4. Section 236.3 is revised to read as
Therefore, the Departments did not             For the reasons set forth in the            follows:
consider the use of voluntary consensus     preamble, parts 212 and 236 of chapter
standards.                                  I of title 8 are amended as follows:           § 236.3 Processing, detention, and release
                                                                                           of alien minors.
N. Family Assessment                        PART 212—DOCUMENTARY                              (a) Generally. (1) DHS treats all
  The Departments have reviewed this        REQUIREMENTS; NONIMMIGRANTS;                   minors and unaccompanied alien
                                            WAIVERS; ADMISSION OF CERTAIN                  children (UACs) in its custody with
rule in accordance with the
                                            INADMISSIBLE ALIENS; PAROLE                    dignity, respect and special concern for
requirements of section 654 of the
                                                                                           their particular vulnerability.
Treasury General Appropriations Act,        ■ 1. The authority citation for part 212          (2) The provisions of this section
1999, Public Law 105–277. The impacts       continues to read as follows:                  apply to all minors in the legal custody
of the rule on families and family well-                                                   of DHS, including minors who are
                                              Authority: 6 U.S.C. 111, 202(4) and 271;
being are myriad and complex, and           8 U.S.C. 1101 and note, 1102, 1103, 1182 and   subject to the mandatory detention
discussed in greater detail elsewhere in    note, 1184, 1185 note (section 7209 of Pub.    provisions of the INA and applicable
the preamble. In general, with respect to   L. 108–458), 1187, 1223, 1225, 1226, 1227,     regulations, to the extent authorized by
family well-being, this final rule          1255, 1359; 8 CFR part 2.                      law.
substantially codifies current              ■ 2. Amend § 212.5 by revising                    (b) Definitions. For the purposes of
requirements of settlement agreements,      paragraphs (b) introductory text, (b)(3)       this section:
court orders, and statutes, most of         introductory text, and (b)(3)(i) and (ii) to      (1) Minor means any alien who has
whose terms have been in place for over     read as follows:                               not attained eighteen (18) years of age
20 years, as well as HHS’ related                                                          and has not been:
                                            § 212.5 Parole of aliens into the United          (i) Emancipated in an appropriate
authorities. The changes implemented
                                            States.                                        state judicial proceeding; or
by this rule are a result of intervening
statutes or operational realities. With     *      *     *     *     *                        (ii) Incarcerated due to a conviction
                                               (b) The parole of aliens within the         for a criminal offense in which he or she
respect to the criteria specified in
                                            following groups who have been or are          was tried as an adult.
section 654(c)(1), for DHS, the rule
                                            detained in accordance with § 235.3(c)            (2) Special needs minor means a
places a priority on the stability of the   of this chapter would generally be
family and the authority and rights of                                                     minor whose mental and/or physical
                                            justified only on a case-by-case basis for     condition requires special services and
parents in the education, nurture, and      ‘‘urgent humanitarian reasons or               treatment as identified during an
supervision of their children, within the   ‘‘significant public benefit,’’ provided       individualized needs assessment as
immigration detention context, as           the aliens present neither a security risk     referenced in paragraph (i)(4)(iii) of this
parents maintain parental rights and        nor a risk of absconding:                      section. A minor may have special
supervision of their children within                                                       needs due to drug or alcohol abuse,
                                            *      *     *     *     *
FRCs. This rule provides an option for         (3) Aliens who are defined as minors        serious emotional disturbance, mental
families to stay together where             in § 236.3(b) of this chapter and are in       illness or intellectual disability, or a
detention is required and appropriate,      DHS custody. The Executive Assistant           physical condition or chronic illness
but also provides for release in some       Director, Enforcement and Removal              that requires special services or
circumstances. The rule also codifies in    Operations; directors of field operations;     treatment. A minor who has suffered
regulation certain statutory policies       field office directors, deputy field office    serious neglect or abuse may be
with respect to the treatment of UACs.      directors; or chief patrol agents shall        considered a minor with special needs
For HHS, the primary specific change in     follow the guidelines set forth in             if the minor requires special services or
the rule beyond current practice is the     § 236.3(j) of this chapter and paragraphs      treatment as a result of the neglect or
movement of hearings from DOJ to HHS        (b)(3)(i) through (ii) of this section in      abuse.
pursuant to § 410.810. That specific        determining under what conditions a               (3) Unaccompanied alien child (UAC)
change does not have a particular           minor should be paroled from                   has the meaning provided in 6 U.S.C.
impact on family well being.                detention:                                     279(g)(2), that is, a child who has no


                                                                                                                        AR336
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 345 of 655
44526           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

lawful immigration status in the United       located, DHS shall employ an entity          of encounter or apprehension and prior
States and who has not attained 18 years      outside of DHS that has relevant audit       to the detention or release of such alien.
of age; and with respect to whom: There       experience to ensure compliance with            (2) Aliens who are no longer UACs.
is no parent or legal guardian present in     the family residential standards             When an alien previously determined to
the United States; or no parent or legal      established by ICE. Such audits will         have been a UAC has reached the age of
guardian in the United States is              take place at the opening of a facility      18, when a parent or legal guardian in
available to provide care and physical        and on a regular, ongoing basis              the United States is available to provide
custody. An individual may meet the           thereafter. DHS will make the results of     care and physical custody for such an
definition of UAC without meeting the         these audits publicly available.             alien, or when such alien has obtained
definition of minor.                            (10) Influx means a situation in which     lawful immigration status, the alien is
   (4) Custody means within the physical      there are, at any given time, more than      no longer a UAC. An alien who is no
and legal control of an institution or        130 minors or UACs eligible for              longer a UAC is not eligible to receive
person.                                       placement in a licensed facility under       legal protections limited to UACs under
   (5) Emergency means an act or event        this section or corresponding provisions     the relevant sections of the Act. Nothing
(including, but not limited to, a natural     of ORR regulations, including those who      in this paragraph affects USCIS’
disaster, facility fire, civil disturbance,   have been so placed or are awaiting          independent determination of its initial
or medical or public health concerns at       such placement.                              jurisdiction over asylum applications
one or more facilities) that prevents            (11) Non-secure facility means a          filed by UACs pursuant to section
timely transport or placement of minors,      facility that meets the definition of non-   208(b)(3)(C) of the Act.
or impacts other conditions provided by       secure under state law in the state in          (3) Age-out procedures. When an
this section.                                 which the facility is located. If no such    alien previously determined to have
   (6) Escape-risk means that there is a      definition of non-secure exists under        been a UAC is no longer a UAC because
serious risk that the minor will attempt      state law, a DHS facility shall be           he or she turns 18 years old, relevant
to escape from custody. Factors to            deemed non-secure if egress from a           ORR and ICE procedures shall apply.
consider when determining whether a           portion of the facility’s building is not       (e) Transfer of minors who are not
minor is an escape-risk include, but are      prohibited through internal locks within     UACs from one facility to another. (1) In
not limited to, whether:                      the building or exterior locks and egress    the case of an influx or emergency, as
   (i) The minor is currently subject to a    from the facility’s premises is not          defined in paragraph (b) of this section,
final order of removal;                       prohibited through secure fencing            DHS will transfer a minor who is not a
   (ii) The minor’s immigration history       around the perimeter of the building.        UAC, and who does not meet the
includes: A prior breach of bond, a              (12) Office of Refugee Resettlement       criteria for secure detention pursuant to
failure to appear before DHS or the           (ORR) means the U.S. Department of           paragraph (i)(1) of this section, to a
immigration courts, evidence that the         Health and Human Services,                   licensed facility as defined in paragraph
minor is indebted to organized                Administration for Children and              (b)(9) of this section, which is non-
smugglers for his transport, or a             Families, Office of Refugee                  secure, as expeditiously as possible.
voluntary departure or previous removal       Resettlement.                                Otherwise, to the extent consistent with
from the United States pursuant to a             (c) Age determination. (1) For            law or court order, DHS will transfer
final order of removal; or                    purposes of exercising the authorities       such minor within three (3) days, if the
   (iii) The minor has previously             described in this part, DHS shall            minor was apprehended in a district in
absconded or attempted to abscond from        determine the age of an alien in             which a licensed program is located, or
state or Federal custody.                     accordance with 8 U.S.C. 1232(b)(4).         within five (5) days in all other cases.
   (7) Family unit means a group of two       Age determination decisions shall be            (2) In the case of an emergency or
or more aliens consisting of a minor or       based upon the totality of the evidence      influx, DHS will abide by written
minors accompanied by his/her/their           and circumstances.                           guidance detailing all reasonable efforts
adult parent(s) or legal guardian(s). In         (2) If a reasonable person would          that it will take to transfer all minors
determining the existence of a parental       conclude that an individual is an adult,     who are not UACs as expeditiously as
relationship or a legal guardianship for      despite his or her claim to be under the     possible.
purposes of this definition, DHS will         age of 18, DHS may treat such person as         (f) Transfer of UACs from DHS to
consider all available reliable evidence.     an adult for all purposes, including         HHS. (1) All UACs apprehended by
If DHS determines that there is               confinement and release on bond,             DHS, except those who are processed in
insufficient reliable evidence available      recognizance, or other conditions of         accordance with 8 U.S.C. 1232(a)(2),
that confirms the relationship, the           release. In making this determination,       will be transferred to ORR for care,
minor will be treated as a UAC.               an immigration officer may require such      custody, and placement in accordance
   (8) Family Residential Center (FRC)        an individual to submit to a medical or      with 6 U.S.C. 279 and 8 U.S.C. 1232.
means a facility used by ICE for the          dental examination conducted by a               (2) DHS will notify ORR within 48
detention of family units.                    medical professional or other                hours upon the apprehension or
   (9) Licensed facility means an ICE         appropriate procedures to verify his or      discovery of a UAC or any claim or
detention facility that is licensed by the    her age.                                     suspicion that an unaccompanied alien
state, county, or municipality in which          (3) If an individual previously           detained in DHS custody is under 18
it is located, if such a licensing process    considered to have been an adult is          years of age.
exists. Licensed facilities shall comply      subsequently determined to be under             (3) Unless exceptional circumstances
with all applicable state child welfare       the age of 18, DHS will then treat such      are present, DHS will transfer custody of
laws and regulations and all state and        individual as a minor or UAC as              a UAC as soon as practicable after
local building, fire, health, and safety      prescribed by this section.                  receiving notification of an ORR
codes. If a licensing process for the            (d) Determining whether an alien is a     placement, but no later than 72 hours
detention of minors accompanied by a          UAC. (1) Time of determination.              after determining that the minor is a
parent or legal guardian is not available     Immigration officers will make a             UAC per paragraph (d) of this section.
in the state, county, or municipality in      determination as to whether an alien         In the case of exceptional
which an ICE detention facility is            under the age of 18 is a UAC at the time     circumstances, DHS will abide by


                                                                                                                     AR337
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 346 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44527

written guidance detailing the efforts           (2) DHS custodial care immediately        immigration proceedings are concluded,
that it will take to transfer all UACs as     following apprehension. (i) Following        whichever occurs earlier. If immigration
required by law.                              the apprehension of a minor or UAC,          proceedings are concluded and result in
   (4) The following relate to the            DHS will process the minor or UAC as         a final order of removal, DHS will
conditions of transfer of UACs with           expeditiously as possible. Consistent        detain the minor for the purpose of
unrelated detained adults:                    with 6 CFR 115.114, minors and UACs          removal. If immigration proceedings
   (i) UACs will not generally be             shall be held in the least restrictive       result in a grant of relief or protection
transported with unrelated detained           setting appropriate to the minor or          from removal where both parties have
adults. A UAC will not be transported         UAC’s age and special needs, provided        waived appeal or the appeal period
with an unrelated detained adult(s)           that such setting is consistent with the     defined in 8 CFR 1003.38(b) has
unless the UAC is being transported           need to protect the minor or UAC’s           expired, DHS will release the minor.
from the place of apprehension to a DHS       well-being and that of others, as well as       (1) A minor who is not a UAC
facility or if separate transportation is     with any other laws, regulations, or         referenced under this paragraph (i)(1)
otherwise impractical or unavailable.         legal requirements. DHS will hold            may be held in or transferred to a
   (ii) When separate transportation is       minors and UACs in facilities that are       suitable state or county juvenile
impractical or unavailable, necessary         safe and sanitary and that are consistent    detention facility, or a secure DHS
precautions will be taken to ensure the       with DHS’s concern for their particular      detention facility, or DHS contracted
UAC’s safety, security, and well-being.       vulnerability. Facilities will provide       facility having separate
If a UAC is transported with any              access to toilets and sinks, drinking        accommodations for minors, whenever
unrelated detained adult(s), DHS will         water and food as appropriate, access to     the Field Office Director and the ICE
separate the UAC from the unrelated           emergency medical assistance as              supervisory or management personnel
adult(s) to the extent operationally          needed, and adequate temperature and         have probable cause to believe that the
feasible and take necessary precautions       ventilation. DHS will provide adequate       minor:
for protection of the UAC’s safety,           supervision and will provide contact            (i) Has been charged with, is
security, and well-being.                     with family members arrested with the        chargeable with, or has been convicted
   (g) DHS procedures in the                  minor or UAC in consideration of the         of a crime or crimes, or is the subject of
apprehension and processing of minors         safety and well-being of the minor or        delinquency proceedings, has been
or UACs—(1) Processing—(i) Notice of          UAC, and operational feasibility. UACs       adjudicated delinquent, or is chargeable
rights and request for disposition. Every     generally will be held separately from       with a delinquent act or acts, that fit
minor or UAC who enters DHS custody,          unrelated adult detainees in accordance      within a pattern or practice of criminal
including minors and UACs who                 with 6 CFR 115.14(b) and 115.114(b). In      activity;
request voluntary departure or request        the event that such separation is not           (ii) Has been charged with, is
to withdraw their application for             immediately possible, UACs in facilities     chargeable with, or has been convicted
admission, will be issued a Form I–770,       covered by 6 CFR 115.114 may be              of a crime or crimes, or is the subject of
Notice of Rights and Request for              housed with an unrelated adult for no        delinquency proceedings, has been
Disposition, which will include a             more than 24 hours except in the case        adjudicated delinquent, or is chargeable
statement that the minor or UAC may           of an emergency.                             with a delinquent act or acts, that
make a telephone call to a parent, close         (ii) Consistent with the statutory        involve violence against a person or the
relative, or friend. The notice shall be      requirements, DHS will transfer UACs         use or carrying of a weapon;
provided, read, or explained to the           to HHS in accordance with the                   (iii) Has committed, or has made
minor or UAC in a language and manner         procedures described in paragraph (f) of     credible threats to commit, a violent or
that he or she understands. In the event      this section.                                malicious act (whether directed at
that a minor or UAC is no longer                 (h) Detention of family units. DHS’s      himself or others) while in Federal or
amenable to voluntary departure or to a       policy is to maintain family unity,          state government custody or while in
withdrawal of an application for              including by detaining families together     the presence of an immigration officer;
admission, the minor or UAC will be           where appropriate and consistent with           (iv) Has engaged, while in the
issued a new Form I–770 or the Form           law and available resources. If DHS          licensed facility, in conduct that has
I–770 will be updated, as needed.             determines that detention of a family        proven to be unacceptably disruptive of
   (ii) Notice of Right to Judicial Review.   unit is required by law, or is otherwise     the normal functioning of the licensed
Every minor who is not a UAC who is           appropriate, the family unit may be          facility in which the minor has been
transferred to or remains in a DHS            transferred to an FRC which is a             placed and transfer to another facility is
detention facility will be provided with      licensed facility and non-secure.            necessary to ensure the welfare of the
a Notice of Right to Judicial Review,            (i) Detention of minors who are not       minor or others, as determined by the
which informs the minor of his or her         UACs in DHS custody. In any case in          staff of the licensed facility;
right to seek judicial review in United       which DHS does not release a minor              (v) Is determined to be an escape-risk
States District Court with jurisdiction       who is not a UAC, said minor shall           pursuant to paragraph (b)(6) of this
and venue over the matter if the minor        remain in DHS detention. Consistent          section; or
believes that his or her detention does       with 6 CFR 115.14, minors shall be              (vi) Must be held in a secure facility
not comply with the terms of paragraph        detained in the least restrictive setting    for his or her own safety.
(i) of this section. The Notice shall be      appropriate to the minor’s age and              (2) DHS will not place a minor who
read and explained to the minor in a          special needs, provided that such            is not a UAC in a secure facility
language and manner that he or she            setting is consistent with the need to       pursuant to paragraph (i)(1) if there are
understands.                                  protect the minor’s well-being and that      less restrictive alternatives that are
   (iii) Current list of counsel. Every       of others, as well as with any other laws,   available and appropriate in the
minor who is not a UAC who is                 regulations, or legal requirements. The      circumstances, such as transfer to a
transferred to or remains in a DHS            minor shall be placed temporarily in a       facility which would provide intensive
detention facility will be provided the       licensed facility, which will be non-        staff supervision and counseling
free legal service provider list, prepared    secure, until such time as release can be    services or another licensed facility. All
pursuant to section 239(b)(2) of the Act.     effected or until the minor’s                determinations to place a minor in a


                                                                                                                     AR338
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 347 of 655
44528          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

secure facility will be reviewed and         may be able to assist in family               and verbal), expectations and the
approved by the ICE Juvenile                 reunification;                                availability of legal assistance;
Coordinator referenced in paragraph (o)         (iv) Educational services appropriate         (x) Whenever possible, access to
of this section. Secure facilities shall     to the minor’s level of development and       religious services of the minor’s choice;
permit attorney-client visits in             communication skills in a structured             (xi) Visitation and contact with family
accordance with applicable facility rules    classroom setting, Monday through             members (regardless of their
and regulations.                             Friday, which concentrates primarily on       immigration status) which is structured
   (3) Unless a secure facility is           the development of basic academic             to encourage such visitation. The staff
otherwise authorized pursuant to this        competencies and secondarily on               shall respect the minor’s privacy while
section, ICE facilities used for the         English Language Training (ELT). The          reasonably preventing the unauthorized
detention of minors who are not UACs         educational program should include            release of the minor and preventing the
shall be non-secure facilities.              subjects similar to those found in U.S.       transfer of contraband;
   (4) Non-secure, licensed ICE facilities   programs and include science, social             (xii) A reasonable right to privacy,
to which minors who are not UACs are         studies, math, reading, writing, and          which shall include the right to:
transferred pursuant to the procedures       physical education. The program design           (A) Wear his or her own clothes,
in paragraph (e) of this section shall       should be appropriate for the minor’s         when available;
abide by applicable family residential       estimated length of stay and can include         (B) Retain a private space in the
standards established by ICE. At a           the necessary skills appropriate for          residential facility for the storage of
minimum, such standards shall include        transition into a U.S. school district.       personal belongings;
provisions or arrangements for the           The program should also include                  (C) Talk privately on the phone, as
following services for each minor who        acculturation and adaptation services         permitted by applicable facility rules
is not a UAC in its care:                    which include information regarding           and regulations;
                                             the development of social and inter-             (D) Visit privately with guests, as
   (i) Proper physical care and
                                             personal skills that contribute to those      permitted by applicable facility rules
maintenance, including suitable living,
                                             abilities as age appropriate;                 and regulations; and
accommodations, food and snacks,                                                              (E) Receive and send uncensored mail
                                                (v) Appropriate reading materials in
appropriate clothing, and personal                                                         unless there is a reasonable belief that
                                             languages other than English for use
grooming items;                                                                            the mail contains contraband;
                                             during the minor’s leisure time;
   (ii) Appropriate routine medical,            (vi) Activities according to a                (xiii) When necessary,
mental health and dental care, family        recreation and leisure time plan which        communication with adult relatives
planning services, and emergency             shall include daily outdoor activity,         living in the United States and in
health care services, including a            weather permitting, at least one hour         foreign countries regarding legal issues
complete medical examination                 per day of large muscle activity and one      related to the release and/or removal of
(including screening for infectious          hour per day of structured leisure time       the minor;
disease) within 48 hours of admission,       activities (this should not include time         (xiv) Legal services information
excluding weekends and holidays,             spent watching television). Activities        regarding the availability of free legal
unless the minor was recently examined       should be increased to a total of three       assistance, the right to be represented by
at another facility; appropriate             hours on days when school is not in           counsel at no expense to the
immunizations in accordance with the         session;                                      Government, the right to apply for
U.S. Public Health Service (PHS),               (vii) At least one individual              asylum or to request voluntary
Centers for Disease Control and              counseling session or mental health           departure;
Prevention; administration of prescribed     wellness interaction (if the minor does          (xv) Attorney-client visits in
medication and special diets;                not want to participate in a counseling       accordance with applicable facility rules
appropriate mental health interventions      session) per week conducted by trained        and regulations;
when necessary;                              social work staff with the specific              (xvi) Service delivery is to be
   (iii) An individualized needs             objectives of reviewing the minor’s           accomplished in a manner which is
assessment which includes:                   progress, establishing new short-term         sensitive to the age, culture, native
   (A) Various initial intake forms;         objectives, and addressing both the           language, and the complex needs of
   (B) Essential data relating to the        developmental and crisis-related needs        each minor;
identification and history of the minor      of each minor;                                   (xvii) Parents/legal guardians will be
and family;                                     (viii) Group counseling sessions at        responsible for supervising their
   (C) Identification of the minor’s         least twice a week. This is usually an        children and providing parental support
special needs including any specific         informal process and takes place with         in managing their children’s behavior.
problem(s) which appear to require           all the minors present and can be held        Licensed facility rules and discipline
immediate intervention;                      in conjunction with other structured          standards shall be formulated with
   (D) An educational assessment and         activities. It is a time when new minors      consideration for the range of ages and
plan;                                        present in the facility are given the         maturity in the program and shall be
   (E) An assessment of family               opportunity to get acquainted with the        culturally sensitive to the needs of alien
relationships and interaction with           staff, other children, and the rules of the   minors. DHS shall not subject minors to
adults, peers and authority figures;         program. It is an open forum where            corporal punishment, humiliation,
   (F) A statement of religious preference   everyone gets a chance to speak. Daily        mental abuse, or punitive interference
and practice;                                program management is discussed and           with the daily functions of living, such
   (G) An assessment of the minor’s          decisions are made about recreational         as eating or sleeping. Any sanctions
personal goals, strengths and                activities, etc. It is a time for staff and   employed shall not adversely affect a
weaknesses; and                              minors to discuss whatever is on their        minor’s health, or physical or
   (H) Identifying information regarding     minds and to resolve problems;                psychological well-being; or deny
immediate family members, other                 (ix) Upon admission, a                     minors regular meals, sufficient sleep,
relatives, godparents, or friends who        comprehensive orientation regarding           exercise, medical care, correspondence
may be residing in the United States and     program intent, services, rules (written      privileges, or legal assistance;


                                                                                                                     AR339
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 348 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44529

   (xviii) Licensed facilities will          warranting release on parole if DHS           carrier in use, the possessions shall be
maintain and safeguard individual case       determines that detention is not              shipped to the minor or UAC in a timely
records. Agencies and organizations will     required to secure the minor’s timely         manner.
maintain a system of accountability          appearance before DHS or the                     (2) Notice to counsel. A minor or UAC
which preserves the confidentiality of       immigration court, or to ensure the           who is represented will not be
client information and protects the          minor’s safety and well-being or the          transferred from one ICE placement to
records from unauthorized use or             safety of others. In making this              another, or from an ICE placement to an
disclosure;                                  determination, DHS may consider               ORR placement, until notice is provided
   (xix) Licensed facilities will maintain   aggregate and historical data, officer        to his or her counsel, except in unusual
adequate records and make regular            experience, statistical information, or       and compelling circumstances, such as
reports as required by DHS that permit       any other probative information. The          where the safety of the minor or UAC
DHS to monitor and enforce the               determination whether to parole a             or others is threatened or the minor or
regulations in this part and other           minor who is not a UAC is in the              UAC has been determined to be an
requirements and standards as DHS may        unreviewable discretion of DHS.               escape-risk, or where counsel has
determine are in the best interests of the      (5) If DHS determines to release a         waived such notice. In unusual and
minors; and                                  minor who is not a UAC during removal         compelling circumstances, notice will
   (xx) Licensed facilities will maintain    proceedings under section 240 of the          be sent to counsel within 24 hours
a grievance and complaint filing process     Act, the following procedures shall           following the transfer.
for aliens housed therein and post           apply:                                           (l) Notice to parent of refusal of
information about the process in a              (i) If a parent or legal guardian is       release or application for relief. (1) A
common area of the facility. Aliens will     available to provide care and physical        parent shall be notified of any of the
be required to follow the proscribed         custody, DHS will make prompt and             following requests if the parent is
process for filing formal and informal       continuous efforts to release the minor       present in the United States and can
grievances against facility staff that       to that parent or legal guardian. Nothing     reasonably be contacted, unless such
comports with the ICE Family                 in this paragraph (j)(5)(i) precludes the     notification is otherwise prohibited by
Residential Standards Grievance              release of a minor who is not a UAC to        law or DHS determines that notification
Procedures. Complaints regarding             an adult relative (brother, sister, aunt,     of the parent would pose a risk to the
conditions of detention shall be filed       uncle, or grandparent) who is not in          minor’s safety or well-being:
under the procedures required by the         detention and is available to provide            (i) A minor or UAC in DHS custody
DHS Office of the Inspector General or       care and physical custody. Release of a       refuses to be released to his or her
the DHS Office of Civil Rights and Civil     minor who is not a UAC to an adult            parent; or
Liberties. Staff is prohibited from          relative other than a parent or legal            (ii) A minor or a UAC seeks release
retaliating against anyone who files, or     guardian is within the unreviewable           from DHS custody or seeks voluntary
on whose behalf is filed, a grievance or     discretion of DHS.                            departure or a withdrawal of an
complaint. In the event of an                   (ii) Prior to releasing a minor who is     application for admission, parole, or any
emergency, a licensed, non-secure            not a UAC to an adult relative pursuant       form of relief from removal before DHS,
facility described in this paragraph (i)     to paragraph (j)(5)(i) of this section, DHS   and that the grant of such request or
may transfer temporary physical              will use all available reliable evidence      relief may effectively terminate some
custody of a minor prior to securing         to determine whether the relationship is      interest inherent in the parent-child
permission from DHS, but shall notify        bona fide. If no reliable evidence is         relationship and/or the minor or UAC’s
DHS of the transfer as soon as is            available that confirms the relationship,     rights and interests are adverse with
practicable thereafter, but in all cases     DHS may continue to keep the minor            those of the parent.
within 8 hours.                              who is not a UAC in custody or treat the         (2) Upon notification, the parent will
   (j) Release of minors who are not         minor as a UAC and transfer the UAC           be afforded an opportunity to present
UACs from DHS custody. (1) DHS will          to HHS custody, as outlined in                his or her views and assert his or her
make and record prompt and                   paragraph (f) of this section.                interest to DHS before a determination
continuous efforts on its part toward the       (iii) DHS shall assist without undue       is made as to the merits of the request
release of the minor who is not a UAC.       delay in making transportation                for relief.
   (2) If a minor who is not a UAC is in     arrangements to the DHS office nearest           (m) Bond hearings. Bond
expedited removal proceedings                the location of the relative to whom a        determinations made by DHS for minors
(including if he or she is awaiting a        minor is to be released. DHS may, in its      who are in removal proceedings
credible fear determination), or is          discretion, provide transportation to         pursuant to section 240 of the Act and
subject to a final expedited removal         minors.                                       who are also in DHS custody may be
order, custody is governed by                   (iv) Nothing herein shall require DHS      reviewed by an immigration judge
§ 235.3(b)(2)(iii) or (b)(4)(ii) of this     to release a minor to any person or           pursuant to 8 CFR part 1236 to the
chapter, as applicable.                      agency whom DHS has reason to believe         extent permitted by 8 CFR 1003.19.
   (3) If a minor who is not a UAC is        may harm or neglect the minor or fail         Minors in DHS custody who are not in
subject to pending removal proceedings       to present him or her before DHS or the       section 240 proceedings are ineligible to
under section 240 of the Act, DHS will       immigration courts when requested to          seek review by an immigration judge of
consider whether to release the minor        do so.                                        their DHS custody determinations.
pursuant to section 212(d)(5) or section        (k) Procedures upon transfer—(1)              (n) Retaking custody of a previously
236(a), and the implementing                 Possessions. Whenever a minor or UAC          released minor. (1) In addition to the
regulations in 8 CFR 212.5 and § 235.3,      is transferred from one ICE placement to      ability to make a UAC determination
as applicable.                               another, or from an ICE placement to an       upon each encounter as set forth in
   (4) The parole of minors who are not      ORR placement, he or she will be              paragraph (c) of this section, DHS may
UACs who are detained pursuant to            transferred with all possessions and          take a minor back into custody if there
section 235(b)(1)(B)(ii) of the Act or       legal papers; provided, however, that if      is a material change in circumstances
§ 235.3(c) of this chapter will generally    the minor or UAC’s possessions exceed         indicating the minor is an escape-risk, a
serve an urgent humanitarian reason          the amount normally permitted by the          danger to the community, or has a final


                                                                                                                    AR340
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 349 of 655
44530          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

order of removal. If the minor is            410.203 Criteria for placing an                  agreed to in the settlement agreement
accompanied, DHS shall place the                 unaccompanied alien child in a secure        reached in Jenny Lisette Flores v. Janet
minor in accordance with paragraphs (e)          facility.                                    Reno, Attorney General of the United
                                             410.204 Considerations when determining
and (i) of this section. If the minor is a                                                    States, Case No. CV 85–4544–RJK (C.D.
                                                 whether an unaccompanied alien child
UAC, DHS shall transfer the minor into           is an escape risk.                           Cal. 1996). ORR operates the UAC
HHS custody in accordance with               410.205 Applicability of § 410.203 for           program as authorized by section 462 of
paragraph (e) of this section.                   placement in a secure facility.              the Homeland Security Act of 2002,
   (2) DHS may take a minor back into        410.206 Information for unaccompanied            Public Law 107–296, 6 U.S.C. 279, and
custody if there is no longer a parent,          alien children concerning the reasons for    section 235 of the William Wilberforce
legal guardian, or other adult relative          his or her placement in a secure or staff    Trafficking Victims Protection
(brother, sister, aunt, uncle, or                secure facility.                             Reauthorization Act of 2008 (TVPRA),
grandparent) available to care for the       410.207 Custody of an unaccompanied
                                                                                              Public Law 110–457, 8 U.S.C. 1232.
                                                 alien child placed pursuant to this
minor. If the minor is a UAC, DHS will           subpart.                                     This part does not govern or describe
transfer custody to HHS as outlined in       410.208 Special needs minors.                    the entire program.
paragraph (e) of this section.               410.209 Procedures during an emergency or
   (3) Minors who are not UACs and                                                            § 410.101   Definitions.
                                                 influx.
who are taken back into DHS custody                                                              DHS means the Department of
                                             Subpart C—Releasing an Unaccompanied
may request a custody redetermination                                                         Homeland Security.
                                             Alien Child From ORR Custody
hearing in accordance with paragraph                                                             Director means the Director of the
(m) of this section and to the extent        Sec.
                                                                                              Office of Refugee Resettlement (ORR),
                                             410.300 Purpose of this subpart.
permitted by 8 CFR 1003.19.                  410.301 Sponsors to whom ORR releases an         Administration for Children and
   (o) Monitoring. (1) CBP and ICE each           unaccompanied alien child.                  Families, Department of Health and
shall identify a Juvenile Coordinator for    410.302 Sponsor suitability assessment           Human Services.
the purpose of monitoring compliance              process requirements leading to release        Emergency means an act or event
with the terms of this section.                   of an unaccompanied alien child from        (including, but not limited to, a natural
   (2) In addition to the monitoring              ORR custody to a sponsor.                   disaster, facility fire, civil disturbance,
required by paragraph (o)(1) of this         Subpart D—Licensed Programs                      or medical or public health concerns at
section, the Juvenile Coordinators shall                                                      one or more facilities) that prevents
                                             Sec.
collect and periodically examine             410.400 Purpose of this subpart.                 timely transport or placement of UACs,
relevant statistical information about       410.401 Applicability of this subpart.           or impacts other conditions provided by
UACs and minors who remain in CBP            410.402 Minimum standards applicable to          this part.
or ICE custody for longer than 72 hours.          licensed programs.                             Escape risk means there is a serious
Such statistical information may             410.403 Ensuring that licensed programs          risk that an unaccompanied alien child
include but not necessarily be limited            are providing services as required by the   (UAC) will attempt to escape from
to:                                               regulations in this part.
                                                                                              custody.
   (i) Biographical information;             Subpart E—Transportation of an                      Influx means a situation in which
   (ii) Dates of custody; and                Unaccompanied Alien Child                        there are, at any given time, more than
   (iii) Placements, transfers, removals,    Sec.                                             130 minors or UACs eligible for
or releases from custody, including the      410.500 Conducting transportation for an         placement in a licensed facility under
reasons for a particular placement.               unaccompanied alien child in ORR’s          this part or corresponding provisions of
DEPARTMENT OF HEALTH AND                          custody.                                    DHS regulations, including those who
HUMAN SERVICES                               Subpart F—Transfer of an Unaccompanied           have been so placed or are awaiting
                                             Alien Child                                      such placement.
45 CFR Chapter IV
                                             Sec.                                                Licensed program means any
■ For the reasons set forth in the           410.600 Principles applicable to transfer of     program, agency, or organization that is
preamble, chapter IV of title 45 of the           an unaccompanied alien child.               licensed by an appropriate State agency
Code of Federal Regulations is amended       Subpart G—Age Determinations                     to provide residential, group, or foster
by adding part 410 to read as follows:                                                        care services for dependent children,
                                             Sec.
                                             410.700 Conducting age determinations.
                                                                                              including a program operating group
PART 410—CARE AND PLACEMENT                                                                   homes, foster homes, or facilities for
                                             410.701 Treatment of an individual who
OF UNACCOMPANIED ALIEN                            appears to be an adult.                     special needs UAC. A licensed program
CHILDREN                                                                                      must meet the standards set forth in
                                             Subpart H—Unaccompanied Alien                    § 410.402. All homes and facilities
Subpart A—Care and Placement of              Children’s Objections to ORR
Unaccompanied Alien Children                 Determinations
                                                                                              operated by a licensed program,
                                                                                              including facilities for special needs
Sec.                                         Sec.                                             minors, are non-secure as required
410.100 Scope of this part.                  410.800 Purpose of this subpart.
410.101 Definitions.                         410.801 Procedures.
                                                                                              under State law. However, a facility for
410.102 ORR care and placement of            410.810 Hearings.                                special needs minors may maintain that
     unaccompanied alien children.                                                            level of security permitted under State
                                               Authority: 6 U.S.C. 279, 8 U.S.C.              law which is necessary for the
Subpart B—Determining the Placement of       1103(a)(3), 8 U.S.C. 1232.
                                                                                              protection of a UAC or others in
an Unaccompanied Alien Child
                                             Subpart A—Care and Placement of                  appropriate circumstances, e.g., cases in
Sec.                                                                                          which a UAC has drug or alcohol
410.200 Purpose of this subpart.             Unaccompanied Alien Children
                                                                                              problems or is mentally ill.
410.201 Considerations generally
                                             § 410.100 Scope of this part.                       ORR means the Office of Refugee
     applicable to the placement of an
     unaccompanied alien child.                This part governs those aspects of the         Resettlement, Administration for
410.202 Placement of an unaccompanied        care, custody, and placement of                  Children and Families, Department of
     alien child in a licensed program.      unaccompanied alien children (UACs)              Health and Human Services.


                                                                                                                         AR341
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 350 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                        44531

   Secure facility means a State or           status, the alien is no longer a UAC. An     separate accommodations for minors, or
county juvenile detention facility or a       alien who is no longer a UAC is not          a State or county juvenile detention
secure ORR detention facility, or a           eligible to receive legal protections        facility. In addition to the requirement
facility with an ORR contract or              limited to UACs.                             that UACs shall be separated from
cooperative agreement having separate                                                      delinquent offenders, every effort must
accommodations for minors. A secure           § 410.102 ORR care and placement of          be taken to ensure that the safety and
                                              unaccompanied alien children.
facility does not need to meet the                                                         well-being of the UAC detained in these
requirements of § 410.402, and is not           (a) ORR coordinates and implements         facilities are satisfactorily provided for
defined as a ‘‘licensed program’’ or          the care and placement of UAC who are        by the staff. ORR makes all reasonable
‘‘shelter’’ under this part.                  in ORR custody by reason of their            efforts to place each UAC in a licensed
   Shelter means a licensed program that      immigration status.                          program as expeditiously as possible.
meets the standards set forth in                (b) For all UACs in ORR custody, DHS          (f) ORR makes and records the prompt
§ 410.402.                                    and DOJ (Department of Justice) handle       and continuous efforts on its part
   Special needs minor means a UAC            other matters, including immigration         toward family reunification. ORR
whose mental and/or physical condition        benefits and enforcement matters, as set     continues such efforts at family
requires special services and treatment       forth in their respective statutes,          reunification for as long as the minor is
by staff. A UAC may have special needs        regulations and other authorities.           in ORR custody.
due to drug or alcohol abuse, serious           (c) ORR shall hold UACs in facilities
emotional disturbance, mental illness,        that are safe and sanitary and that are      § 410.202 Placement of an unaccompanied
intellectual disability, or a physical        consistent with ORR’s concern for the        alien child in a licensed program.
condition or chronic illness that             particular vulnerability of minors.             ORR places UACs into a licensed
requires special services or treatment. A       (d) Within all placements, UACs shall      program promptly after a UAC is
UAC who has suffered serious neglect or       be treated with dignity, respect, and        transferred to ORR legal custody, except
abuse may be considered a special             special concern for their particular         in the following circumstances:
needs minor if the UAC requires special       vulnerability.                                  (a) A UAC meeting the criteria for
services or treatment as a result of                                                       placement in a secure facility set forth
                                              Subpart B—Determining the Placement
neglect or abuse.                                                                          in § 410.203;
                                              of an Unaccompanied Alien Child                 (b) As otherwise required by any court
   Sponsor, also referred to as custodian,
means an individual (or entity) to whom       § 410.200 Purpose of this subpart.           decree or court-approved settlement; or,
ORR releases a UAC out of ORR                   This subpart sets forth what ORR              (c) In the event of an emergency or
custody.                                      considers when placing a UAC in a            influx of UACs into the United States,
   Staff secure facility means a facility     particular ORR facility, in accordance       in which case ORR places the UAC as
that is operated by a program, agency or      with the Flores settlement agreement.        expeditiously as possible in accordance
organization licensed by an appropriate                                                    with § 410.209; or
State agency and that meets the               § 410.201 Considerations generally              (d) If a reasonable person would
standards for licensed programs set           applicable to the placement of an            conclude that the UAC is an adult
forth in § 410.402. A staff secure facility   unaccompanied alien child.                   despite his or her claims to be a minor.
is designed for a UAC who requires               (a) ORR places each UAC in the least
close supervision but does not need           restrictive setting that is in the best      § 410.203 Criteria for placing an
                                              interest of the child and appropriate to     unaccompanied alien child in a secure
placement in a secure facility. It                                                         facility.
provides 24-hour awake supervision,           the UAC’s age and special needs,
custody, care, and treatment. It              provided that such setting is consistent        (a) Notwithstanding § 410.202, ORR
maintains stricter security measures,         with its interests to ensure the UAC’s       may place a UAC in a secure facility if
such as intensive staff supervision, than     timely appearance before DHS and the         the UAC:
a shelter in order to control problem         immigration courts and to protect the           (1) Has been charged with, is
behavior and to prevent escape. A staff       UAC’s well-being and that of others.         chargeable, or has been convicted of a
secure facility may have a secure                (b) ORR separates UACs from               crime, or is the subject of delinquency
perimeter but is not equipped internally      delinquent offenders.                        proceedings, has been adjudicated
with major restraining construction or           (c) ORR makes reasonable efforts to       delinquent, or is chargeable with a
procedures typically associated with          provide placements in those                  delinquent act, and where ORR deems
correctional facilities.                      geographical areas where DHS                 those circumstances demonstrate that
   Unaccompanied alien child (UAC)            apprehends the majority of UAC.              the UAC poses a danger to self or others.
means:                                           (d) Facilities where ORR places UACs      ‘‘Chargeable’’ means that ORR has
   (1) An individual who: Has no lawful       will provide access to toilets and sinks,    probable cause to believe that the UAC
immigration status in the United States;      drinking water and food as appropriate,      has committed a specified offense. The
has not attained 18 years of age; and         medical assistance if a UAC is in need       provision in this paragraph (a)(1) does
with respect to whom:                         of emergency services, adequate              not apply to a UAC whose offense is:
   (i) There is no parent or legal guardian   temperature control and ventilation,            (i) An isolated offense that was not
in the United States; or                      adequate supervision to protect UAC          within a pattern or practice of criminal
   (ii) No parent or legal guardian in the    from others, and contact with family         activity and did not involve violence
United States is available to provide         members who were arrested with the           against a person or the use or carrying
care and physical custody.                    minor.                                       of a weapon; or
   (2) When an alien previously                  (e) If there is no appropriate licensed      (ii) A petty offense, which is not
determined to have been a UAC has             program immediately available for            considered grounds for stricter means of
reached the age of 18, when a parent or       placement of a UAC pursuant to this          detention in any case;
legal guardian in the United States is        subpart, and no one to whom ORR may             (2) While in DHS or ORR’s custody or
available to provide care and physical        release the UAC pursuant to subpart C        while in the presence of an immigration
custody for such an alien, or when such       of this part, the UAC may be placed in       officer, has committed, or has made
alien has obtained lawful immigration         an ORR-contracted facility, having           credible threats to commit, a violent or


                                                                                                                     AR342
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 351 of 655
44532          Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

malicious act (whether directed at           § 410.205 Applicability of § 410.203 for       ORR will attempt to locate emergency
himself/herself or others);                  placement in a secure facility.                placements in geographic areas where
  (3) Has engaged, while in a licensed         ORR does not place a UAC in a secure         culturally and linguistically appropriate
program or staff secure facility, in         facility pursuant to § 410.203 if less         community services are available.
conduct that has proven to be                restrictive alternatives are available and        (d) In the event that the number of
unacceptably disruptive of the normal        appropriate under the circumstances.           UAC needing placement exceeds the
functioning of the licensed program or       ORR may place a UAC in a staff secure          available appropriate placements on the
staff secure facility in which he or she     facility or another licensed program as        emergency placement list, ORR works
has been placed and removal is               an alternative to a secure facility.           with governmental and
necessary to ensure the welfare of the                                                      nongovernmental organizations to locate
                                             § 410.206 Information for unaccompanied
UAC or others, as determined by the          alien children concerning the reasons for
                                                                                            additional placements through licensed
staff of the licensed program or staff       his or her placement in a secure or staff      programs, county social services
secure facility (e.g., drug or alcohol       secure facility.                               departments, and foster family agencies.
abuse, stealing, fighting, intimidation of      Within a reasonable period of time,            (e) ORR maintains a list of UACs
others, or sexually predatory behavior),     ORR provides each UAC placed or                affected by the emergency or influx
and ORR determines the UAC poses a           transferred to a secure or staff secure        including each UAC’s:
danger to self or others based on such       facility with a notice of the reasons for         (1) Name;
conduct;                                     the placement in a language the UAC               (2) Date and country of birth;
  (4) For purposes of placement in a         understands.                                      (3) Date of placement in ORR’s
secure residential treatment centers                                                        custody; and
(RTC), if a licensed psychologist or         § 410.207 Custody of an unaccompanied             (4) Place and date of current
psychiatrist determines that the UAC
                                             alien child placed pursuant to this subpart.   placement.
                                                A UAC who is placed in a licensed              (f) Each year ORR reevaluates the
poses a risk of harm to self or others; or
                                             program pursuant to this subpart               number of regular placements needed
  (5) Is otherwise a danger to self or       remains in the custody of ORR, and may         for UAC to determine whether the
others.                                      only be transferred or released under its      number of regular placements should be
  (b) ORR Federal Field Specialists          authority. However, in the event of an         adjusted to accommodate an increased
review and approve all placements of         emergency, a licensed program may              or decreased number of UAC eligible for
UAC in secure facilities consistent with     transfer temporarily the physical              placement in licensed programs.
legal requirements.                          placement of a UAC prior to securing
  (c) ORR reviews, at least monthly, the     permission from ORR, but must notify           Subpart C—Releasing an
placement of a UAC into a secure, staff      ORR of the transfer as soon as possible,       Unaccompanied Alien Child from ORR
secure, or RTC facility to determine         but in all cases within eight hours of the     Custody
whether a new level of care is more          transfer. Upon release to an approved          § 410.300 Purpose of this subpart.
appropriate.                                 sponsor, a UAC is no longer in the
                                                                                              This subpart covers the policies and
  (d) Notwithstanding ORR’s ability          custody of ORR.
                                                                                            procedures used to release, without
under the rules in this subpart to place                                                    unnecessary delay, a UAC from ORR
                                             § 410.208 Special needs minors.
UACs who are ‘‘otherwise a danger to                                                        custody to an approved sponsor.
self or others’’ in secure placements, the      ORR assesses each UAC to determine
provision in this section does not           if he or she has special needs, and if so,     § 410.301 Sponsors to whom ORR
abrogate any requirements to place           places the UAC, whenever possible, in          releases an unaccompanied alien child.
UACs in the least restrictive setting        a licensed program in which ORR places
                                                                                              (a) ORR releases a UAC to an
appropriate to their age and special         unaccompanied alien children without
                                                                                            approved sponsor without unnecessary
needs.                                       special needs, but which provides
                                                                                            delay, but may continue to retain
                                             services and treatment for such special
                                                                                            custody of a UAC if ORR determines
§ 410.204 Considerations when                needs.
determining whether an unaccompanied
                                                                                            that continued custody is necessary to
alien child is an escape risk.               § 410.209 Procedures during an                 ensure the UAC’s safety or the safety of
                                             emergency or influx.                           others, or that continued custody is
   When determining whether a UAC is                                                        required to secure the UAC’s timely
                                                In the event of an emergency or influx
an escape risk, ORR considers, among                                                        appearance before DHS or the
                                             that prevents the prompt placement of
other factors, whether:                                                                     immigration courts.
                                             UAC in licensed programs, ORR makes
   (a) The UAC is currently under a final    all reasonable efforts to place each UAC         (b) When ORR releases a UAC without
order of removal;                            in a licensed program as expeditiously         unnecessary delay to an approved
   (b) The UAC’s immigration history         as possible using the following                sponsor, it releases in the following
includes:                                    procedures:                                    order of preference:
   (1) A prior breach of a bond;                (a) ORR maintains an emergency                (1) A parent;
                                             placement list of at least 80 beds at            (2) A legal guardian;
   (2) A failure to appear before DHS or
                                             programs licensed by an appropriate              (3) An adult relative (brother, sister,
the immigration court;
                                             state agency that are potentially              aunt, uncle, or grandparent);
   (3) Evidence that the UAC is indebted                                                      (4) An adult individual or entity
                                             available to accept emergency
to organized smugglers for his or her                                                       designated by the parent or legal
                                             placements.
transport; or                                   (b) ORR implements its contingency          guardian as capable and willing to care
   (4) A voluntary departure or a            plan on emergencies and influxes.              for the UAC’s well-being in:
previous removal from the United States         (c) Within one business day of the            (i) A declaration signed under penalty
pursuant to a final order of removal; and    emergency or influx, ORR, if necessary,        of perjury before an immigration or
   (c) The UAC has previously                contacts the programs on the emergency         consular officer; or
absconded or attempted to abscond from       placement list to determine available            (ii) Such other document that
state or Federal custody.                    placements. To the extent practicable,         establishes to the satisfaction of ORR, in


                                                                                                                      AR343
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 352 of 655
                Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                          44533

its discretion, the affiant’s parental          (6) Notify ORR and DHS if                   examination (including screening for
relationship or guardianship;                dependency proceedings involving the           infectious disease) within 48 hours of
   (5) A licensed program willing to         UAC are initiated and also notify the          admission, excluding weekends and
accept legal custody; or                     dependency court of any immigration            holidays, unless the UAC was recently
   (6) An adult individual or entity         proceedings pending against the UAC;           examined at another facility;
seeking custody, in the discretion of           (7) Receive written permission from         appropriate immunizations in
ORR, when it appears that there is no        ORR if the sponsor decides to transfer         accordance with the U.S. Public Health
other likely alternative to long term        legal custody of the UAC to someone            Service (PHS), Center for Disease
custody, and family reunification does       else. Also, in the event of an emergency       Control; administration of prescribed
not appear to be a reasonable                (e.g., serious illness or destruction of the   medication and special diets;
possibility.                                 home), a sponsor may transfer                  appropriate mental health interventions
§ 410.302 Sponsor suitability assessment
                                             temporary physical custody of the UAC          when necessary;
process requirements leading to release of   prior to securing permission from ORR,            (3) An individualized needs
an unaccompanied alien child from ORR        but the sponsor must notify ORR as             assessment that must include:
custody to a sponsor.                        soon as possible and no later than 72             (i) Various initial intake forms;
   (a) The licensed program providing        hours after the transfer; and                     (ii) Essential data relating to the
care for the UAC shall make and record          (8) Notify ORR and DHS as soon as           identification and history of the UAC
the prompt and continuous efforts on its     possible and no later than 24 hours of         and family;
part towards family reunification and        learning that the UAC has disappeared,            (iii) Identification of the UAC’s
the release of the UAC pursuant to the       has been threatened, or has been               special needs including any specific
provisions of this section.                  contacted in any way by an individual          problems that appear to require
   (b) ORR requires a background check,      or individuals believed to represent an        immediate intervention;
including verification of identity and       immigrant smuggling syndicate or                  (iv) An educational assessment and
which may include verification of            organized crime.                               plan;
employment of the individuals offering          (f) ORR is not required to release a           (v) An assessment of family
support, prior to release.                   UAC to any person or agency it has             relationships and interaction with
   (c) ORR also may require further          reason to believe may harm or neglect          adults, peers and authority figures;
suitability assessment, which may            the UAC or fail to present him or her             (vi) A statement of religious
include interviews of members of the         before DHS or the immigration courts           preference and practice;
household, investigation of the living       when requested to do so.                          (vii) An assessment of the UAC’s
conditions in which the UAC would be                                                        personal goals, strengths and
placed and the standard of care he or        Subpart D—Licensed Programs
                                                                                            weaknesses; and
she would receive, a home visit, a           § 410.400 Purpose of this subpart.                (viii) Identifying information
fingerprint-based background and                                                            regarding immediate family members,
                                                This subpart covers the standards that
criminal records check on the                                                               other relatives, godparents or friends
                                             licensed programs must meet in keeping
prospective sponsor and on adult                                                            who may be residing in the United
                                             with the principles of treating UACs in
residents of the prospective sponsor’s                                                      States and may be able to assist in
                                             custody with dignity, respect and
household, and follow-up visits after                                                       family reunification;
                                             special concern for their particular
release. Any such assessment also takes                                                        (4) Educational services appropriate
                                             vulnerability.
into consideration the wishes and                                                           to the UAC’s level of development and
concerns of the UAC.                         § 410.401 Applicability of this subpart.       communication skills in a structured
   (d) If the conditions identified in         This subpart applies to all licensed         classroom setting, Monday through
TVPRA at 8 U.S.C. 1232(c)(3)(B) are          programs, regardless of whether they are       Friday, which concentrate primarily on
met, and require a home study, no            providing care in shelters, staff secure       the development of basic academic
release to a sponsor may occur in the        facilities, residential treatment centers,     competencies and secondarily on
absence of such a home study.                or foster care and group home settings.
   (e) The proposed sponsor must sign                                                       English Language Training (ELT),
an affidavit of support and a custodial      § 410.402 Minimum standards applicable
                                                                                            including:
release agreement of the conditions of       to licensed programs.                             (i) Instruction and educational and
release. The custodial release agreement        Licensed programs must:                     other reading materials in such
requires that the sponsor:                      (a) Be licensed by an appropriate State     languages as needed;
   (1) Provide for the UAC’s physical,       agency to provide residential, group, or          (ii) Instruction in basic academic
mental, and financial well-being;            foster care services for dependent             areas that include science, social
   (2) Ensure the UAC’s presence at all      children;                                      studies, math, reading, writing, and
future proceedings before DHS and the           (b) Comply with all applicable state        physical education; and
immigration courts;                          child welfare laws and regulations and            (iii) The provision to a UAC of
   (3) Ensure the UAC reports for            all state and local building, fire, health     appropriate reading materials in
removal from the United States if so         and safety codes;                              languages other than English for use
ordered;                                        (c) Provide or arrange for the              during the UAC’s leisure time;
   (4) Notify ORR, DHS, and the              following services for each UAC in care,          (5) Activities according to a recreation
Executive Office for Immigration             including:                                     and leisure time plan that include daily
Review of any change of address within          (1) Proper physical care and                outdoor activity, weather permitting, at
five days following a move;                  maintenance, including suitable living         least one hour per day of large muscle
   (5) Notify ORR and DHS at least five      accommodations, food, appropriate              activity and one hour per day of
days prior to the sponsor’s departure        clothing, and personal grooming items;         structured leisure time activities, which
from the United States, whether the             (2) Appropriate routine medical and         do not include time spent watching
departure is voluntary or pursuant to a      dental care, family planning services,         television. Activities must be increased
grant of voluntary departure or an order     and emergency health care services,            to at least three hours on days when
of removal;                                  including a complete medical                   school is not in session;


                                                                                                                       AR344
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 353 of 655
44534           Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations

   (6) At least one individual counseling     government, the right to a removal           discretion, provide transportation to
session per week conducted by trained         hearing before an immigration judge, the     UAC.
social work staff with the specific           right to apply for asylum or to request
objectives of reviewing the UAC’s             voluntary departure in lieu of removal;      Subpart F—Transfer of an
progress, establishing new short-term            (d) Deliver services in a manner that     Unaccompanied Alien Child
objectives, and addressing both the           is sensitive to the age, culture, native
                                                                                           § 410.600 Principles applicable to transfer
developmental and crisis-related needs        language and the complex needs of each       of an unaccompanied alien child.
of each UAC;                                  UAC;
   (7) Group counseling sessions at least        (e) Formulate program rules and              (a) ORR transfers a UAC from one
twice a week. This is usually an              discipline standards with consideration      placement to another with all of his or
informal process and takes place with         for the range of ages and maturity in the    her possessions and legal papers.
all the UACs present. This is a time          program and that are culturally sensitive       (b) If the UAC’s possessions exceed
when new UACs are given the                   to the needs of each UAC to ensure the       the amount permitted normally by the
opportunity to get acquainted with the        following:                                   carrier in use, the possessions are
staff, other children, and the rules of the      (1) UAC must not be subjected to          shipped to the UAC in a timely manner.
program. It is an open forum where            corporal punishment, humiliation,               (c) ORR does not transfer a UAC who
everyone gets a chance to speak. Daily        mental abuse, or punitive interference       is represented by counsel without
program management is discussed and           with the daily functions of living, such     advance notice to his or her legal
decisions are made about recreational         as eating or sleeping: And                   counsel. However, ORR may provide
and other program activities, etc. This is       (2) Any sanctions employed must not:      notice to counsel within 24 hours of the
a time for staff and UACs to discuss             (i) Adversely affect either a UAC’s       transfer in unusual and compelling
whatever is on their minds and to             health, or physical or psychological         circumstances such as:
resolve problems;                             well-being; or                                  (1) Where the safety of the UAC or
   (8) Acculturation and adaptation              (ii) Deny UAC regular meals,              others has been threatened;
services that include information             sufficient sleep, exercise, medical care,       (2) The UAC has been determined to
regarding the development of social and       correspondence privileges, or legal          be an escape risk consistent with
inter-personal skills that contribute to      assistance;                                  § 410.204; or
those abilities necessary to live                (f) Develop a comprehensive and              (3) Where counsel has waived such
independently and responsibly;                realistic individual plan for the care of    notice.
   (9) Upon admission, a comprehensive        each UAC in accordance with the UAC’s
                                              needs as determined by the                   Subpart G—Age Determinations
orientation regarding program intent,
services, rules (provided in writing and      individualized needs assessment.             § 410.700   Conducting age determinations.
verbally), expectations and the               Individual plans must be implemented
                                              and closely coordinated through an             Procedures for determining the age of
availability of legal assistance;                                                          an individual must take into account the
   (10) Whenever possible, access to          operative case management system;
                                                 (g) Develop, maintain and safeguard       totality of the circumstances and
religious services of the UAC’s choice;                                                    evidence, including the non-exclusive
   (11) Visitation and contact with           individual client case records. Licensed
                                              programs must develop a system of            use of radiographs, to determine the age
family members (regardless of their                                                        of the individual. ORR may require an
immigration status) which is structured       accountability that preserves the
                                              confidentiality of client information and    individual in ORR’s custody to submit
to encourage such visitation. The staff                                                    to a medical or dental examination
must respect the UAC’s privacy while          protects the records from unauthorized
                                              use or disclosure; and                       conducted by a medical professional or
reasonably preventing the unauthorized                                                     to submit to other appropriate
release of the UAC;                              (h) Maintain adequate records and
                                              make regular reports as required by ORR      procedures to verify his or her age. If
   (12) A reasonable right to privacy,
                                              that permit ORR to monitor and enforce       ORR subsequently determines that such
which must include the right to:
                                              the regulations in this part and other       an individual is a UAC, he or she will
   (i) Wear his or her own clothes, when
                                              requirements and standards as ORR may        be treated in accordance with ORR’s
available;
   (ii) Retain a private space in the         determine are in the interests of the        UAC regulations in this part for all
residential facility, group or foster home    UAC.                                         purposes.
for the storage of personal belongings;                                                    § 410.701 Treatment of an individual who
                                              § 410.403 Ensuring that licensed programs
   (iii) Talk privately on the phone, as      are providing services as required by the    appears to be an adult.
permitted by the house rules and              regulations in this part.                      If, the procedures in § 410.700 would
regulations;                                                                               result in a reasonable person concluding
                                                ORR monitors compliance with the
   (iv) Visit privately with guests, as                                                    that an individual is an adult, despite
                                              terms of the regulations in this part.
permitted by the house rules and                                                           his or her claim to be under the age of
regulations; and                              Subpart E—Transportation of an               18, ORR must treat such person as an
   (v) Receive and send uncensored mail       Unaccompanied Alien Child                    adult for all purposes.
unless there is a reasonable belief that
the mail contains contraband;                 § 410.500 Conducting transportation for an   Subpart H—Unaccompanied Alien
   (13) Family reunification services         unaccompanied alien child in ORR’s           Children’s Objections to ORR
designed to identify relatives in the         custody.
                                                                                           Determinations
United States as well as in foreign              (a) ORR does not transport UACs with
countries and assistance in obtaining         adult detainees.                             § 410.800 Purpose of this subpart.
legal guardianship when necessary for            (b) When ORR plans to release a UAC         This subpart concerns UACs’
release of the UAC; and                       from its custody under the family            objections to ORR placement.
   (14) Legal services information            reunification provisions at §§ 410.201
regarding the availability of free legal      and 410.302, ORR assists without undue       § 410.801 Procedures.
assistance, the right to be represented by    delay in making transportation                 (a) For UACs not placed in licensed
counsel at no expense to the                  arrangements. ORR may, in its                programs, ORR shall—within a


                                                                                                                      AR345
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 354 of 655
               Federal Register / Vol. 84, No. 164 / Friday, August 23, 2019 / Rules and Regulations                              44535

reasonable period of time—provide a             (b) In hearings conducted under this      Secretary issues a decision in writing
notice of the reasons for housing the        section, HHS bears the initial burden of     that release of the UAC would result in
minor in secure or staff secure facility.    production to support its determination      a significant danger to the community.
Such notice shall be in a language the       that a UAC would pose a danger or            Such a stay decision must include a
UAC understands.                             flight risk if discharged from HHS’ care     description of behaviors of the UAC
   (b) ORR shall promptly provide each       and custody. The burden of persuasion        while in care and/or documented
UAC not released with:                       is then on the UAC to show that he or        criminal or juvenile behavior records
   (1) A list of free legal services         she will not be a danger to the              from the UAC demonstrating that the
providers compiled by ORR and that is        community or flight risk if released,        UAC would present a danger to
provided to UAC as part of a Legal           using a preponderance of the evidence        community if released.
Resource Guide for UAC (unless               standard.                                       (f) Decisions under this section are
previously given to the UAC); and               (c) In hearings under this section, the   final and binding on the Department,
                                             UAC may be represented by a person of        and a UAC may only seek another
   (2) The following explanation of the
                                             his or her choosing, at no cost to the       hearing under this section if the UAC
right of potential review:
                                             government. The UAC may present oral         can demonstrate a material change in
   ‘‘ORR usually houses persons under        and written evidence to the hearing
the age of 18 in an open setting, such                                                    circumstances. Similarly, ORR may
                                             officer and may appear by video or           request the hearing officer to make a
as a foster or group home, and not in        teleconference. ORR may also choose to
detention facilities. If you believe that                                                 new determination under this section if
                                             present evidence either in writing, or by
you have not been properly placed or                                                      at least one month has passed since the
                                             appearing in person, or by video or
that you have been treated improperly,                                                    original decision, and ORR can show
                                             teleconference.
you may call a lawyer to seek assistance.       (d) A hearing officer’s decision that a   that a material change in circumstances
If you cannot afford a lawyer, you may       UAC would not be a danger to the             means the UAC should no longer be
call one from the list of free legal         community (or risk of flight) if released    released.
services given to you with this form.’’      is binding upon ORR, unless the                 (g) This section cannot be used to
                                             provisions of paragraph (e) of this          determine whether a UAC has a suitable
§ 410.810 Hearings.
                                             section apply.                               sponsor, and neither the hearing officer
  (a) A UAC may request that an                 (e) A hearing officer’s decision under    nor the Assistant Secretary may order
independent hearing officer employed         this section may be appealed to the          the UAC released.
by HHS determine, through a written          Assistant Secretary of the                      (h) This section may not be invoked
decision, whether the UAC would              Administration for Children and              to determine the UAC’s placement
present a risk of danger to the              Families. Any such appeal request shall      while in HHS custody. Nor may this
community or risk of flight if released.     be in writing, and must be received          section be invoked to determine level of
  (1) Requests under this section may be     within 30 days of the hearing officer        custody for the UAC.
made by the UAC, his or her legal            decision. The Assistant Secretary will
representative, or his or her parent or      reverse a hearing officer decision only if   Kevin K. McAleenan,
legal guardian.                              there is a clear error of fact, or if the    Acting Secretary, Department of Homeland
  (2) UACs placed in secure or staff         decision includes an error of law.           Security.
secure facilities will receive a notice of   Appeal to the Assistant Secretary shall      Alex M. Azar II,
the procedures under this section and        not affect a stay of the hearing officer’s   Secretary, Department of Health and Human
may use a form provided to them to           decision to release the UAC, unless          Services.
make a written request for a hearing         within five business days of such            [FR Doc. 2019–17927 Filed 8–22–19; 8:45 am]
under this section.                          hearing officer decision, the Assistant      BILLING CODE 9111–28–P; 4184–45–P




                                                                                                                         AR346
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 355 of 655


               FOR PUBLICATION

 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT


JENNY LISETTE FLORES,                   No. 15-56434
            Plaintiff-Appellee,
                                           D.C. No.
              v.                        2:85-cv-04544-
                                          DMG-AGR
LORETTA E. LYNCH, Attorney
General, Attorney General of
the United States; JEH JOHNSON,           OPINION
Secretary of Homeland
Security; U.S. DEPARTMENT OF
HOMELAND SECURITY, and its
subordinate entities; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; U.S. CUSTOMS
AND BORDER PROTECTION,
         Defendants-Appellants.

     Appeal from the United States District Court
        for the Central District of California
       Dolly M. Gee, District Judge, Presiding

          Argued and Submitted June 7, 2016
                Pasadena, California

                   Filed July 6, 2016




                                              AR347
           Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 356 of 655

2                        FLORES V. LYNCH

       Before: Ronald M. Gould, Michael J. Melloy*,
          and Andrew D. Hurwitz, Circuit Judges.

                    Opinion by Judge Hurwitz


                          SUMMARY **


                           Immigration

    The panel affirmed in part and reversed in part the
district court’s order granting the motion of a plaintiff class
to enforce a 1997 Settlement with the government which set
a nationwide policy for the detention, release, and treatment
of minors detained in Immigration and Naturalization
Service custody, and remanded for further proceedings.

    The panel held that the Settlement unambiguously
applies both to minors who are accompanied and
unaccompanied by their parents. The panel held, however,
that the district court erred in interpreting the Settlement to
provide release rights to accompanying adults. The panel
also held that the district court did not abuse its discretion in
denying the government’s motion to amend the Settlement.




 *
  The Honorable Michael J. Melloy, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
 **
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.



                                                          AR348
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 357 of 655

                     FLORES V. LYNCH                        3

                        COUNSEL

Leon Fresco (argued), Deputy Assistant Attorney General;
Sarah B. Fabian, Senior Litigation Counsel; William C.
Peachey, Director, District Court Section; Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Civil
Division; United States Department of Justice, Office of
Immigration Litigation, Washington, D.C.; for Defendants-
Appellants.

Peter Anthony Schey (argued) and Carlos R. Holguin,
Center for Human Rights and Constitutional Law, Los
Angeles, California; T. Wayne Harman and Elena Garcia,
Orrick, Herrington & Sutcliffe LLP, Los Angeles,
California; for Plaintiff-Appellee.


                         OPINION

HURWITZ, Circuit Judge:

    In 1997, the plaintiff class (“Flores”) and the government
entered into a settlement agreement (the “Settlement”)
which “sets out nationwide policy for the detention, release,
and treatment of minors in the custody of the INS.”
Settlement ¶ 9. The Settlement creates a presumption in
favor of releasing minors and requires placement of those
not released in licensed, non-secure facilities that meet
certain standards.

    In 2014, in response to a surge of Central Americans
attempting to enter the United States without documentation,
the government opened family detention centers in Texas
and New Mexico. The detention and release policies at these
centers do not comply with the Settlement. The government,


                                                  AR349
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 358 of 655

4                    FLORES V. LYNCH

however, claims that the Settlement only applies to
unaccompanied minors and is not violated when minors
accompanied by parents or other adult family members are
placed in these centers.

    In 2015, Flores moved to enforce the Settlement, arguing
that it applied to all minors in the custody of immigration
authorities. The district court agreed, granted the motion to
enforce, and rejected the government’s alternative motion to
modify the Settlement. The court ordered the government
to: (1) make “prompt and continuous efforts toward family
reunification,” (2) release class members without
unnecessary delay, (3) detain class members in appropriate
facilities, (4) release an accompanying parent when releasing
a child unless the parent is subject to mandatory detention or
poses a safety risk or a significant flight risk, (5) monitor
compliance with detention conditions, and (6) provide class
counsel with monthly statistical information.             The
government appealed, challenging the district court’s
holding that the Settlement applied to all minors in
immigration custody, its order to release parents, and its
denial of the motion to modify.

    Although the issues underlying this appeal touch on
matters of national importance, our task is straightforward—
we must interpret the Settlement. Applying familiar
principles of contract interpretation, we conclude that the
Settlement unambiguously applies both to accompanied and
unaccompanied minors, but does not create affirmative
release rights for parents. We therefore affirm the district
court in part, reverse in part, and remand.




                                                  AR350
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 359 of 655

                      FLORES V. LYNCH                        5

                     BACKGROUND

I. History of the Litigation

    In 1984, the Western Region of the Immigration and
Naturalization Service (“INS”) adopted a policy prohibiting
the release of detained minors to anyone other than “a parent
or lawful guardian, except in unusual and extraordinary
cases.” Reno v. Flores, 507 U.S. 292, 296 (1993) (quotation
marks omitted). The next year, Flores filed this action in the
Central District of California, challenging that policy and the
conditions under which juveniles were detained pursuant to
the policy. Id.

   In 1986, the district court certified two classes:

       1. All persons under the age of eighteen (18)
       years who have been, are, or will be arrested
       and detained pursuant to 8 U.S.C. § 1252 by
       the Immigration and Naturalization Service
       (“INS”) within the INS’ Western Region and
       who have been, are, or will be denied release
       from INS custody because a parent or legal
       guardian fails to personally appear to take
       custody of them.

       2. All persons under the age of eighteen (18)
       years who have been, are, or will be arrested
       and detained pursuant to 8 U.S.C. § 1252 by
       the Immigration and Naturalization Service
       (“INS”) within the INS’ Western Region and
       who have been, are, or will be subjected to
       any of the following conditions:

               a. inadequate opportunities          for
                  exercise or recreation;


                                                   AR351
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 360 of 655

6                     FLORES V. LYNCH

               b. inadequate educational instruction;

               c. inadequate reading materials;

               d. inadequate opportunities for
                  visitation with counsel, family,
                  and friends;

               e. regular contact as a result of
                  confinement with adult detainees
                  unrelated to such minors either by
                  blood, marriage, or otherwise;

               f. strip or body cavity search after
                  meeting with counsel or at any
                  other time or occasion absent
                  demonstrable adequate cause.

In 1987, the court approved a consent decree settling the
detention condition claims. Id. That agreement required the
government to “house all juveniles detained more than 72
hours following arrest in a facility that meets or exceeds”
certain standards, except in “unusual and extraordinary
circumstances.”

    The district court then granted the Flores class partial
summary judgment on the claim that the INS violated the
Equal Protection Clause by treating alien minors in
deportation proceedings differently from alien minors in
exclusion proceedings, the latter of whom were sometimes
released to adults other than their parents. Id. In response,
the INS adopted a rule allowing juveniles to be released to
their parents, adult relatives, or custodians designated by
their parents; if no adult relative was available, the rule gave
the INS discretion to release a detained relative with the
child. Id. at 296–97; see Detention and Release of Juveniles,


                                                    AR352
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 361 of 655

                     FLORES V. LYNCH                        7

53 Fed. Reg. 17449, 17451 (1988) (now codified, as
amended, at 8 C.F.R. § 236.3). The Supreme Court upheld
the INS rule against Flores’ facial Due Process challenge.
Flores, 507 U.S. at 315.

II. The Settlement

    In 1997, the district court approved the Settlement. The
Settlement defines a “minor” as “any person under the age
of eighteen (18) years who is detained in the legal custody
of the INS,” except for “an emancipated minor or an
individual who has been incarcerated due to a conviction for
a criminal offense as an adult.” Settlement ¶ 4. The
Settlement defines the contracting class similarly, as “[a]ll
minors who are detained in the legal custody of the INS.”
Id. ¶ 10.

    The Settlement provides that “[w]henever the INS takes
a minor into custody, it shall expeditiously process the minor
and shall provide the minor with a notice of rights.” Id. ¶
12(A). “Following arrest, the INS shall hold minors in
facilities that are safe and sanitary and that are consistent
with the INS’s concern for the particular vulnerability of
minors.” Id. Within five days of arrest, the INS must
transfer the minor to a non-secure, licensed facility; but “in
the event of an emergency or influx of minors into the United
States,” the INS need only make the transfer “as
expeditiously as possible.” Id.

   The Settlement creates a presumption in favor of release
and favors family reunification:

       Where the INS determines that the detention
       of the minor is not required either to secure
       his or her timely appearance before the INS
       or the immigration court, or to ensure the


                                                  AR353
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 362 of 655

8                     FLORES V. LYNCH

       minor’s safety or that of others, the INS shall
       release a minor from its custody without
       unnecessary delay, in the following order of
       preference, to:

           A. a parent;

           B. a legal guardian;

           C. an adult relative (brother, sister, aunt,
              uncle, or grandparent);

           D. an adult individual or entity
              designated by the parent or legal
              guardian . . .

           E. a licensed program willing to accept
              legal custody; or

           F. an adult individual or entity seeking
              custody . . .

Id. ¶ 14; see also id. ¶ 18 (requiring “prompt and continuous
efforts . . . toward family reunification and the release of the
minor”). But, if the INS does not release a minor, it must
place her in a “licensed program.” Id. ¶ 19. A “licensed
program” is one “licensed by an appropriate State agency to
provide residential, group, or foster care services for
dependent children,” which must be “non-secure as required
under state law” and meet the standards set forth in an exhibit
attached to the Settlement. Id. ¶ 6. Those standards include
food, clothing, grooming items, medical and dental care,
individualized needs assessments, educational services,
recreation and leisure time, counseling, access to religious
services, contact with family members, and a reasonable
right to privacy. Some minors, such as those who have


                                                    AR354
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 363 of 655

                     FLORES V. LYNCH                        9

committed crimes, may be held in a juvenile detention
facility instead of a licensed program. Id. ¶ 21.

    The Settlement generally provides for the enforcement
in the Central District of California, id. ¶ 37, but allows
individual challenges to placement or detention conditions
to be brought in any district court with jurisdiction and
venue, id. ¶ 24(B). The Settlement originally was to
terminate no later than 2002. Id. ¶ 40. But, in 2001, the
parties stipulated that the Settlement would terminate “45
days following defendants’ publication of final regulations
implementing this Agreement.” The government has not yet
promulgated those regulations.

III.   Developments Subsequent to the Settlement

    Before 2001, “families apprehended for entering the
United States illegally were most often released rather than
detained because of a limited amount of family bed space;
families who were detained had to be housed separately,
splitting up parents and children.” Bunikyte ex rel.
Bunikiene v. Chertoff, No. 1:07-cv-00164-SS, 2007 WL
1074070, at *1 (W.D. Tex. Apr. 9, 2007). “In the wake of
September 11, 2001, however, immigration policy
fundamentally changed,” with “more restrictive immigration
controls, tougher enforcement, and broader expedited
removal of illegal aliens,” which “made the automatic
release of families problematic.” Id.

    In 2001, the INS converted a nursing home in Berks
County, Pennsylvania (“Berks”) into its first family
detention center. Id. Because Pennsylvania has no licensing
requirements for family residential care facilities, Berks has
been monitored and licensed by state authorities under the
state standards applicable to child residential and day
treatment facilities. Id. at *8.

                                                  AR355
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 364 of 655

10                   FLORES V. LYNCH

    In 2002, Congress enacted the Homeland Security Act,
Pub. L. No. 107-296, 116 Stat. 2135, abolishing the INS and
transferring most of its immigration functions to the newly-
formed Department of Homeland Security (“DHS”), in
which Immigration and Customs Enforcement (“ICE”) is
housed. 6 U.S.C. §§ 111, 251, 291. The Homeland Security
Act transferred responsibility for the care and custody of
unaccompanied alien children to the Office of Refugee
Resettlement in the Department of Health and Human
Services. 6 U.S.C. § 279(a), (b)(1)(A), (g)(2).

    In 2006, DHS converted a medium security prison in
Taylor, Texas into its second family detention facility, the
Don T. Hutto Family Residential Center (“Hutto”).
Bunikyte, 2007 WL 1074070, at *1. In 2007, three children
at Hutto, who were not represented by Flores’ class counsel,
filed suit in the Western District of Texas, contending that
the conditions at Hutto violated the Settlement. Id. at *1–2.
In response, the government argued that the Settlement
applied only to unaccompanied minors. The district court
rejected that argument, holding that “by its terms, [the
Settlement] applies to all ‘minors in the custody’ of ICE and
DHS, not just unaccompanied minors.” Id. at *2–3 (quoting
Settlement ¶ 9). The court then concluded that the minors’
confinement at Hutto violated the Settlement’s detention
standards, id. at *6–15, but rejected the claim that the
Settlement entitled the plaintiffs to have their parents
released with them, id. at *16. The suit settled before trial.
In re Hutto Family Det. Ctr., No. 1:07-cv-00164-SS, Dkt.
94, (W.D. Tex. Aug. 26, 2007).

    In 2008, Congress enacted the William Wilberforce
Trafficking Victims Protection Reauthorization Act of 2008
(“TVPRA”), Pub. L. No. 110-457, 122 Stat. 5044
(principally codified in relevant part at 8 U.S.C. § 1232).


                                                  AR356
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 365 of 655

                     FLORES V. LYNCH                      11

TVPRA partially codified the Settlement by creating
statutory standards for the treatment of unaccompanied
minors.       See, e.g., 8 U.S.C. § 1232(c)(2)(A) (an
unaccompanied alien child “shall be promptly placed in the
least restrictive setting that is in the best interest of the
child,” subject to considerations of flight and danger).

IV.    The Enforcement Action and R.I.L-R v. Johnson

    In 2014, a surge of undocumented Central Americans
arrived at the U.S.-Mexico border. In response, ICE opened
family detention centers in Karnes City and Dilley, Texas,
and Artesia, New Mexico. It closed the Artesia center later
that year. The detention centers operate under ICE’s Family
Residential Detention Standards, which do not comply with
the Settlement.

    In January 2015, a group of Central American migrants,
who were not represented by Flores class counsel, filed a
putative class action, claiming that the government had
adopted a no-release policy as to Central American families,
and challenging that alleged policy under the Due Process
Clause. R.I.L-R v. Johnson, 80 F. Supp. 3d 164, 170 (D.D.C.
2015). On February 20, 2015, the U.S. District Court for the
District of Columbia granted the plaintiffs’ motion for a
preliminary injunction. Id. at 171. The court found that ICE
had not adopted a blanket no-release policy, but found ample
support for the plaintiffs’ alternative contention that “DHS
policy directs ICE officers to consider deterrence of mass
migration as a factor in their custody determinations, and
that this policy has played a significant role in the recent
increased detention of Central American mothers and
children.” Id. at 174. The court preliminarily enjoined the
government from using deterrence as a factor in detaining
class members. R.I.L-R v. Johnson, No. 1:15-cv-00011-
JEB, Dkt. 32 (D.D.C. Feb. 20, 2015).

                                                 AR357
           Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 366 of 655

12                      FLORES V. LYNCH

     In May 2015, the government notified the court that it
had decided “to discontinue, at this time, invoking
deterrence as a factor in custody determinations in all cases
involving families, irrespective of the outcome of this
litigation,” while maintaining that it could lawfully reinstate
the policy. Id. Dkt. 40. In June 2015, by the agreement of
the parties, the district court in R.I.L-R dissolved the
preliminary injunction and closed the case, allowing
plaintiffs to move to reinstate the preliminary injunction if
the government again invoked deterrence in custody
determinations. Id. Dkt. 43.

    Meanwhile, on February 2, 2015, Flores filed a motion
in the U.S. District Court for the Central District of
California to enforce the Settlement, arguing that ICE had
breached it by (1) adopting a no-release policy, and
(2) confining children in the secure, unlicensed facilities at
Dilley and Karnes. 1 The government argued in response that
the Settlement does not apply to accompanied minors, and
filed an alternative motion to amend the Settlement to so
provide. On July 24, 2015, the district court granted Flores’
motion, denied the government’s motion to amend, and also
held that the Settlement requires release of a minor’s
accompanying parent, “as long as doing so would not create
a flight risk or a safety risk.” 2 On August 21, 2015, the
district court filed a remedial order. The government timely
appealed. We have jurisdiction under 28 U.S.C. § 1292.



 1
   Flores also argued that the government breached Paragraph 12(A) by
exposing children in temporary Border Patrol custody to “harsh,
substandard” conditions. That issue is not implicated in this appeal.
  2
    The case was reassigned to Judge Dolly M. Gee, because the original
judge, Robert J. Kelleher, had died.



                                                          AR358
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 367 of 655

                      FLORES V. LYNCH                        13

                STANDARD OF REVIEW

    The Settlement is a consent decree, which, “like a
contract, must be discerned within its four corners, extrinsic
evidence being relevant only to resolve ambiguity in the
decree.” United States v. Asarco Inc., 430 F.3d 972, 980 (9th
Cir. 2005). We review the district court’s interpretation of
the contract de novo. Miller v. Safeco Title Ins. Co.,
758 F.2d 364, 367 (9th Cir. 1985). “Motions for relief from
judgment under Rule 60(b) are reviewed for abuse of
discretion.” Asarco, 430 F.3d at 978.

                       DISCUSSION

I. The Settlement Applies to Accompanied Minors

    We agree with the district court that “[t]he plain
language of the Agreement clearly encompasses
accompanied minors.” First, the Settlement defines minor
as “any person under the age of eighteen (18) years who is
detained in the legal custody of the INS”; describes its scope
as setting “nationwide policy for the detention, release, and
treatment of minors in the custody of the INS”; and defines
the class as “[a]ll minors who are detained in the legal
custody of the INS.” Settlement ¶¶ 4, 9, 10. Second, as the
district court explained, “the Agreement provides special
guidelines with respect to unaccompanied minors in some
situations,” and “[i]t would make little sense to write rules
making special reference to unaccompanied minors if the
parties intended the Agreement as a whole to be applicable
only to unaccompanied minors.” See id. ¶ 12(A) (“The INS
will segregate unaccompanied minors from unrelated
adults.”); id. ¶ 25 (“Unaccompanied minors arrested or taken
into custody by the INS should not be transported by the INS
in vehicles with detained adults except . . . .”). Third, as the
district court reasoned, “the Agreement expressly identifies

                                                    AR359
         Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 368 of 655

14                   FLORES V. LYNCH

those minors to whom the class definition would not
apply”—emancipated minors and those who have been
incarcerated for a criminal offense as an adult; “[h]ad the
parties to the Agreement intended to exclude accompanied
minors from the Agreement, they could have done so
explicitly when they set forth the definition of minors who
are excluded from the Agreement.” See id. ¶ 4.

    The government nevertheless argues that certain terms
of the Settlement show that it was never meant to cover
accompanied minors. The Settlement defines “licensed
program” as “any program, agency or organization that is
licensed by an appropriate State agency to provide
residential, group, or foster care services for dependent
children, including a program operating group homes, foster
homes, or facilities for special needs minors.” Id. ¶ 6. The
government contends that this makes only “dependent
minors” eligible for licensed programs; that Black’s Law
Dictionary defines dependent minors to exclude
accompanied minors, see Child, Black’s Law Dictionary
(10th ed. 2014); and that it would make little sense for the
Settlement to apply to accompanied minors but exclude them
from licensed programs. We reject this argument. That a
program is “licensed . . . to provide . . . services for
dependent children” does not mean that only dependent
children can be placed in that program. And, the definition
of “licensed program” does not indicate any intent to exclude
accompanied minors; rather, its obvious purpose is to use the
existing apparatus of state licensure to independently review
detention conditions.

    At oral argument, the government cited a provision of
the Settlement requiring that, “[b]efore a minor is released
from INS custody pursuant to Paragraph 14 above, the
custodian must execute an Affidavit of Support (Form I-134)


                                                 AR360
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 369 of 655

                      FLORES V. LYNCH                       15

and an agreement to,” among other things, provide for the
minor’s well-being and ensure the minor’s presence at
immigration proceedings. Settlement ¶ 15. The government
claims that the reference to the “custodian” demonstrates
that the Settlement did not contemplate releasing a child to
an accompanying parent. The government is right in one
sense—the Settlement does not contemplate releasing a
child to a parent who remains in custody, because that would
not be a “release.” But, it makes perfect sense to require an
aunt who takes custody of a child to sign an affidavit of
support, whether or not the child was arrested with his
mother.

    The government correctly notes that the Settlement does
not address the potentially complex issues involving the
housing of family units and the scope of parental rights for
adults apprehended with their children. For example,
Exhibit 1, which sets forth requirements for licensed
programs, does not contain standards related to the detention
of adults or family units. But, the fact that the parties gave
inadequate attention to some potential problems of
accompanied minors does not mean that the Settlement does
not apply to them. See Bunikyte, 2007 WL 1074070, at *3
(“Though it is no defense that the Flores Settlement is
outdated, it is apparent that this agreement did not anticipate
the current emphasis on family detention. . . . Nonetheless,
the Flores Settlement, by its terms, applies to all ‘minors in
the custody’ of ICE and DHS, not just unaccompanied
minors.”) (quoting Settlement ¶ 9); id. (“Paragraph 19 sets
out the foundation of the detention standards applicable to
any minor in United States immigration custody, and there
is no reason why its requirements should be any less
applicable in a family detention context than in the context
of unaccompanied minors.”).



                                                   AR361
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 370 of 655

16                    FLORES V. LYNCH

    The government next argues that the Complaint and
certified classes were limited to unaccompanied minors, and
that the parties therefore could not have entered into a
Settlement granting rights to accompanied minors. To be
sure, this litigation initially focused on the problems facing
unaccompanied minors, who then constituted 70% of
immigrant children arrested by the INS. See Flores,
507 U.S. at 295. But, the Complaint was not limited to
unaccompanied minors. The conduct Flores challenged—
INS detention conditions and the Western Region release
policy—applied to accompanied and unaccompanied minors
alike. See Complaint ¶ 50 (challenging the INS’ “policy to
indefinitely jail juveniles, particularly those whose parents
INS agents suspect may be aliens unlawfully in the United
States, unless and until their parent or legal guardian
personally appears before an INS agent for interrogation and
to accept physical custody of the minor.”); id. ¶¶ 65, 70–79
(challenging juveniles’ condition of confinement in INS
facilities, including the lack of education, recreation, and
visitation, and the imposition of strip searches). So did the
remedies sought and the classes the district court certified.
See id. at 29 ¶ 4 (requesting an order that the INS admit
juveniles to bail without requiring that their parents or legal
guardians appear before INS agents); Order re Class
Certification (certifying a class for the release claims and a
class for the detention conditions claims).

    The government has not explained why the detention
claims class would exclude accompanied minors; minors
who arrive with their parents are as desirous of education and
recreation, and as averse to strip searches, as those who come
alone. As for release, the government focuses narrowly on
the release class definition. See Order re Class Certification
at 2 (defining the release class to include all minors arrested
in the INS’ Western Region “who have been, are, or will be


                                                   AR362
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 371 of 655

                          FLORES V. LYNCH                              17

denied release from INS custody because a parent or legal
guardian fails to personally appear to take custody of them”).
But, the release class was certified expressly to challenge the
Western Region’s policy of not releasing detained minors to
anyone other than a parent or guardian. Complaint ¶ 50; see
also Flores, 507 U.S. at 296. That policy applied equally to
accompanied minors, such as a boy detained with his mother
who wanted to be released to his aunt but was refused
because his father “fail[ed] to personally appear to take
custody of [him].” See Order re Class Certification at 2. 3

    The government also contends that, because the four
named plaintiffs in the Complaint were unaccompanied, a
class including accompanied minors would run afoul of the
requirements of typicality and representativeness. See Fed.
R. Civ. P. 23. The government’s factual premise is
questionable: one of the named plaintiffs was accompanied
at the time of arrest by her adult brother, although he was
released without her. Complaint ¶ 34. But, more
importantly, the government waived its ability to challenge
the class certification when it settled the case and did not
timely appeal the final judgment. And, to the extent this and
other arguments are aimed at providing extrinsic evidence of
the meaning of the Settlement, they fail because the



  3
    Even if the Complaint only sought to assert the detention and release
rights of unaccompanied immigrant children, it is far from clear that a
settlement governing detention and release for all immigration children
would be invalid. A consent decree may “provide[ ] broader relief than
the court could have awarded after a trial”; the law only requires that the
agreement “come within the general scope of the case made by the
pleadings.” Local No. 93, Int’l Ass’n of Firefighters v. City of Cleveland,
478 U.S. 501, 525 (1986) (alterations, citations, and quotation marks
omitted).



                                                             AR363
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 372 of 655

18                    FLORES V. LYNCH

Settlement unambiguously applies to accompanied minors.
See Asarco, 430 F.3d at 980.

II. The Settlement Does Not Require the Government to
    Release Parents

    Flores’ motion to enforce argued that ICE’s purported
no-release policy, which allegedly denied accompanying
parents “any chance for release,” frustrated the minor class
members’ right to preferential release to a parent, and that to
safeguard that right, ICE was required to give parents
individualized custody determinations. After the district
court tentatively agreed, Flores went further, proposing an
order providing that “Defendants shall comply with the
Settlement ¶ 14(a) by releasing class members without
unnecessary delay in first order of preference to a parent,
including a parent subject to release who presented her or
himself or was apprehended by Defendants accompanied by
a class member.”

    While acknowledging that “the Agreement does not
contain any provision that explicitly addresses adult rights
and treatment in detention,” the district court nonetheless
reasoned that “ICE’s blanket no-release policy with respect
to mothers cannot be reconciled with the Agreement’s grant
to class members of a right to preferential release to a
parent.” The court also found that the regulation upheld in
Flores, 507 U.S. at 315, supported the release of an
accompanying relative. See 8 C.F.R. § 212.5(b)(3)(ii) (“If a
relative who is not in detention cannot be located to sponsor
the minor, the minor may be released with an accompanying
relative who is in detention.”). It also found support for that
conclusion in ICE’s practice, until June 2014, of generally
releasing parents who were not flight or safety risks.




                                                   AR364
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 373 of 655

                      FLORES V. LYNCH                        19

    The district court therefore concluded that the
government “must release an accompanying parent as long
as doing so would not create a flight risk or a safety risk,”
and it ordered:

       To comply with Paragraph 14A of the
       Agreement and as contemplated in Paragraph
       15, a class member’s accompanying parent
       shall be released with the class member in
       accordance with applicable laws and
       regulations unless the parent is subject to
       mandatory detention under applicable law or
       after an individualized custody determination
       sthe parent is determined to pose a significant
       flight risk, or a threat to others or the national
       security, and the flight risk or threat cannot
       be mitigated by an appropriate bond or
       conditions of release.

     The district court erred in interpreting the Settlement to
provide release rights to adults. The Settlement does not
explicitly provide any rights to adults. Bunikyte, 2007 WL
1074070 at *16. The fact that the Settlement grants class
members a right to preferential release to a parent over others
does not mean that the government must also make a parent
available; it simply means that, if available, a parent is the
first choice. Because “the plain language of [the] consent
decree is clear, we need not evaluate any extrinsic evidence
to ascertain the true intent of the parties.” See Nehmer v.
U.S. Dep’t of Veterans Affairs, 494 F.3d 846, 861 (9th Cir.
2007). In any case, the extrinsic evidence does not show that
the parties intended to grant release rights to parents. “In
fact, the context of the Flores Settlement argues against this
result: the Settlement was the product of litigation in which
unaccompanied minors argued that release to adults other


                                                     AR365
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 374 of 655

20                    FLORES V. LYNCH

than their parents was preferable to remaining in custody
until their parents could come get them.” Bunikyte, 2007
WL 1074070 at *16. The regulation the district court relied
upon at most shows that the parties might have thought about
releasing adults when executing the Settlement, not that they
agreed to do so in that document. And, there is no evidence
that ICE once released most children and parents because of
the Settlement, rather than for other reasons.

    Flores suggests that we construe the district court’s order
narrowly, arguing that it only requires, as she initially
requested, that the government grant accompanying parents
individualized custody determinations “in accordance with
applicable laws and regulations,” just as it would single
adults. But, the district court plainly went further. A non-
criminal alien detained during removal proceedings
generally bears the burden of establishing “that he or she
does not present a danger to persons or property, is not a
threat to the national security, and does not pose a risk of
flight.” In re Guerra, 24 I. & N. Dec. 37, 38 (BIA 2006).
But, the district court placed the burden on the government,
requiring it to release an accompanying parent “unless the
parent is subject to mandatory detention under applicable
law or after an individualized custody determination the
parent is determined to pose a significant flight risk, or a
threat to others or the national security.” In addition, the
order requires a “significant flight risk” to justify detention,
while the usual standard is merely “a risk of flight.” Id.
More importantly, parents were not plaintiffs in the Flores
action, nor are they members of the certified classes. The
Settlement therefore provides no affirmative release rights




                                                    AR366
           Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 375 of 655

                         FLORES V. LYNCH                            21

for parents, and the district court erred in creating such rights
in the context of a motion to enforce that agreement. 4

III.    The District Court Correctly Denied the
        Government’s Motion to Amend the Settlement

     Even if the Settlement applies to accompanied minors,
the government argues that it is “no longer equitable” to
apply it as written. See Fed. R. Civ. P. 60(b)(5) (allowing
relief from judgment if “applying it prospectively is no
longer equitable”); Horne v. Flores, 557 U.S. 433, 447
(2009) (“Rule 60(b)(5) serves a particularly important
function in what we have termed ‘institutional reform
litigation.’”). The district court denied this motion. We
review that decision for abuse of discretion. Asarco,
430 F.3d at 978.

    “[A] party seeking modification of a consent decree
bears the burden of establishing that a significant change in
circumstances warrants revision of the decree. If the moving
party meets this standard, the court should consider whether
the proposed modification is suitably tailored to the changed
circumstance.” Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S.
367, 383 (1992). When the basis for modification is a
change in law, the moving party must establish that the
provision it seeks to modify has become “impermissible.”
Id. at 388.




 4
    In so holding, we express no opinion whether the parents of
accompanied minors have a right to release, or if so, the nature of that
right. Nor do we express an opinion whether the alleged no-release
policy would violate the Settlement. We hold only that the Settlement is
not the source of any affirmative right to release.



                                                          AR367
          Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 376 of 655

22                    FLORES V. LYNCH

    The government first argues that the Settlement should
be modified because of the surge in family units crossing the
Southwest border. “Ordinarily, however, modification
should not be granted where a party relies upon events that
actually were anticipated at the time it entered into a decree.”
Id. at 385. The Settlement expressly anticipated an influx,
and provided that, if one occurred, the government would be
given more time to release minors or place them in licensed
programs. Settlement ¶ 12. And, even if the parties did not
anticipate an influx of this size, we cannot fathom how a
“suitably tailored” response to the change in circumstances
would be to exempt an entire category of migrants from the
Settlement, as opposed to, say, relaxing certain requirements
applicable to all migrants. See Rufo, 502 U.S. at 383.

    The government also argues that the law has changed
substantially since the Settlement was approved. It cites
Congress’ authorization of expedited removal—but that
occurred in 1996, before the Settlement was approved. See
Illegal Immigration Reform and Immigrant Responsibility
Act of 1996, Pub. L. 104–208, § 302, 110 Stat. 3009-546,
579–85 (1996). The government also notes that the
Homeland Security Act of 2002 reassigned the immigration
functions of the former INS to DHS; but there is no reason
why that bureaucratic reorganization should prohibit the
government from adhering to the Settlement. See Settlement
¶ 1 (“As the term [party] applies to Defendants, it shall
include their . . . successors in office.”).

   The government also argues that some provisions of the
TVPRA regarding the detention and release of
unaccompanied minors are inconsistent with the Settlement.
At most, that might support modification of the conflicting
provisions so that they no longer apply to the
unaccompanied minors covered by the TVPRA. But, the


                                                    AR368
           Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 377 of 655

                        FLORES V. LYNCH                            23

creation of statutory rights for unaccompanied minors does
not make application of the Settlement to accompanied
minors “impermissible.” The district court did not abuse its
discretion in denying the motion to amend on the record
before it.

                         CONCLUSION

    We hold that the Settlement applies to accompanied
minors but does not require the release of accompanying
parents. We therefore affirm in part, reverse in part, and
remand for further proceedings consistent with this opinion.5
Each party shall bear its own costs.




  5
    We note that a second motion to enforce is pending in the district
court.



                                                         AR369
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 378 of 655
                Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations                             33829

to $44.00 per ton of assessable olives.     the marketing order. In addition, the        List of Subjects in 7 CFR Part 932
The Committee unanimously                   Committee’s December 11, 2018 meeting          Olives, Marketing agreements,
recommended 2019 expenditures of            was widely publicized throughout the         Reporting and recordkeeping
$1,628,923 and an assessment rate of        production area and all interested           requirements.
$44.00 per ton of assessable olives. The    persons were invited to attend the
                                                                                           For the reasons set forth in the
recommended assessment rate of $44.00       meeting and participate in Committee
is $20.00 higher than the 2018 rate. The                                                 preamble, 7 CFR part 932 is amended as
                                            deliberations on all issues.
quantity of assessable olives for the                                                    follows:
                                               In accordance with the Paperwork
2019 Fiscal year is 17,953 tons. The        Reduction Act of 1995, (44 U.S.C.            PART 932—OLIVES GROWN IN
$44.00 rate should provide $789,932 in      chapter 35), the marketing order’s           CALIFORNIA
assessment revenue. The higher              information collection requirements
assessment rate is needed because           have been previously approved by OMB         ■ 1. The authority citation for 7 CFR
annual receipts for the 2018 crop year      and assigned OMB No. 0581–0178               part 932 continues to read as follows:
are 17,953 tons compared to 90,188 tons     Vegetable and Specialty Crops. No                Authority: 7 U.S.C. 601–674.
for the 2017 crop year. Olives are an       changes in those requirements because
alternate-bearing crop, with a small crop   of this action are necessary. Should any     ■ 2. Section 932.230 is revised to read
followed by a large crop. Income            changes become necessary, they would         as follows:
derived from the $44.00 per ton             be submitted to OMB for approval.            § 932.230 Assessment rate.
assessment rate, along with funds from         This final rule imposes no additional
the authorized reserve and interest                                                        On and after January 1, 2019, an
                                            reporting or recordkeeping requirements      assessment rate of $44.00 per ton is
income, should be adequate to meet this     on either small or large California olive
fiscal year’s expenses.                                                                  established for California olives.
                                            handlers. As with all Federal marketing
   The major expenditures                   order programs, reports and forms are          Dated: July 11, 2019.
recommended by the Committee for the        periodically reviewed to reduce              Bruce Summers,
2019 fiscal year include $713,900 for       information requirements and                 Administrator, Agricultural Marketing
program administration, $513,500 for        duplication by industry and public           Service.
marketing activities, $343,523 for          sector agencies. USDA has not                [FR Doc. 2019–15061 Filed 7–15–19; 8:45 am]
research, and $58,000 for inspection        identified any relevant Federal rules        BILLING CODE 3410–02–P
equipment. Budgeted expenses for these      that duplicate, overlap, or conflict with
items during the 2018 fiscal year were      this final rule.
$401,200 for program administration,
                                               AMS is committed to complying with        DEPARTMENT OF HOMELAND
$973,500 for marketing activities,
                                            the E-Government Act, to promote the         SECURITY
$297,777 for research, and $77,000 for
                                            use of the internet and other
inspection equipment. The Committee                                                      8 CFR Part 208
                                            information technologies to provide
deliberated on many of the expenses,
                                            increased opportunities for citizen          RIN 1615–AC44
weighed the relative value of various
                                            access to Government information and
programs or projects, and increased
                                            services, and for other purposes.            DEPARTMENT OF JUSTICE
their expenses for marketing and
research activities.                           A proposed rule concerning this
   Prior to arriving at this budget and     action was published in the Federal          Executive Office for Immigration
assessment rate, the Committee              Register on April 24, 2019 (84 FR            Review
considered information from various         17089). Copies of the proposed rule
sources including the Committee’s           were provided to all California olive        8 CFR Parts 1003 and 1208
executive, marketing, inspection, and       handlers. The proposal was also made
                                                                                         [EOIR Docket No. 19–0504; A.G. Order No.
research subcommittees. Alternate           available through the internet by USDA       4488–2019]
expenditure levels were discussed by        and the Office of the Federal Register. A
                                            30-day comment period ending May 24,         RIN 1125–AA91
these groups, based upon the relative
value of various projects to the olive      2019, was provided for interested
                                            persons to respond to the proposal. No       Asylum Eligibility and Procedural
industry. The assessment rate of $44.00                                                  Modifications
per ton of assessable olives was derived    comments were received. Accordingly,
by considering anticipated expenses, the    no changes will be made to the rule as       AGENCY:   Executive Office for
low volume of assessable olives, and a      proposed.                                    Immigration Review, Department of
late season freeze.                            A small business guide on complying       Justice; U.S. Citizenship and
   A review of NASS information             with fruit, vegetable, and specialty crop    Immigration Services, Department of
indicates that the average producer         marketing agreements and orders may          Homeland Security.
price for the 2017 crop year was $974.00    be viewed at: http://www.ams.usda.gov/       ACTION: Interim final rule; request for
per ton. Therefore, utilizing the           rules-regulations/moa/small-businesses.      comment.
assessment rate of $44.00 per ton, the      Any questions about the compliance
assessment revenue for the 2019 fiscal      guide should be sent to Richard Lower        SUMMARY:    The Department of Justice and
year as a percentage of total producer      at the previously-mentioned address in       the Department of Homeland Security
revenue would be approximately 4.52         the FOR FURTHER INFORMATION CONTACT          (‘‘DOJ,’’ ‘‘DHS,’’ or collectively, ‘‘the
percent.                                    section.                                     Departments’’) are adopting an interim
   This action increases the assessment        After consideration of all relevant       final rule (‘‘interim rule’’ or ‘‘rule’’)
obligation imposed on handlers which        material presented, including the            governing asylum claims in the context
are minimal and uniform on all              information and recommendation               of aliens who enter or attempt to enter
handlers. Some of the additional costs      submitted by the Committee and other         the United States across the southern
may be passed on to producers.              available information, it is hereby found    land border after failing to apply for
However, these costs would be offset by     that this rule will tend to effectuate the   protection from persecution or torture
the benefits derived by the operation of    declared policy of the Act.                  while in a third country through which


                                                                                                                       AR370
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 379 of 655
33830           Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations

they transited en route to the United        Office for Immigration Review, 5107         INFORMATION’’ in the first paragraph
States. Pursuant to statutory authority,     Leesburg Pike, Suite 2616, Falls Church,    of your comment and precisely and
the Departments are amending their           VA 22041. To ensure proper handling,        prominently identify the confidential
respective regulations to provide that,      please reference EOIR Docket No. 19–        business information of which you seek
with limited exceptions, an alien who        0504 on your correspondence. This           redaction. If a comment has so much
enters or attempts to enter the United       mailing address may be used for paper,      confidential business information that it
States across the southern border after      disk, or CD–ROM submissions.                cannot be effectively redacted, all or
failing to apply for protection in a third      v Hand Delivery/Courier: Lauren          part of that comment may not be posted
country outside the alien’s country of       Alder Reid, Assistant Director, Office of   on www.regulations.gov. Personally
citizenship, nationality, or last lawful     Policy, Executive Office for Immigration    identifiable information and
habitual residence through which the         Review, 5107 Leesburg Pike, Suite 2616,     confidential business information
alien transited en route to the United       Falls Church, VA 22041. Contact             provided as set forth above will be
States is ineligible for asylum. This        Telephone Number (703) 305–0289 (not        placed in the public docket file of DOJ’s
basis for asylum ineligibility applies       a toll-free call).                          Executive Office for Immigration
only prospectively to aliens who enter       FOR FURTHER INFORMATION CONTACT:            Review (‘‘EOIR’’), but not posted online.
or arrive in the United States on or after   Lauren Alder Reid, Assistant Director,      To inspect the public docket file in
the effective date of this rule. In          Office of Policy, Executive Office for      person, you must make an appointment
addition to establishing a new               Immigration Review, 5107 Leesburg           with EOIR. Please see the FOR FURTHER
mandatory bar for asylum eligibility for     Pike, Suite 2616, Falls Church, VA          INFORMATION CONTACT paragraph above
aliens who enter or attempt to enter the     22041. Contact Telephone Number (703)       for the contact information specific to
United States across the southern border     305–0289 (not a toll-free call).            this rule.
after failing to apply for protection from   SUPPLEMENTARY INFORMATION:                  II. Purpose of This Interim Rule
persecution or torture in at least one
third country through which they             I. Public Participation                        As discussed further below, asylum is
transited en route to the United States,                                                 a discretionary immigration benefit that
                                                Interested persons are invited to        generally can be sought by eligible
this rule would also require asylum          participate in this rulemaking by
officers and immigration judges to apply                                                 aliens who are physically present or
                                             submitting written data, views, or          arriving in the United States,
this new bar on asylum eligibility when      arguments on all aspects of this rule.
administering the credible-fear                                                          irrespective of their status, as provided
                                             The Departments also invite comments        in section 208 of the INA, 8 U.S.C. 1158.
screening process applicable to              that relate to the potential economic or    Congress, however, has provided that
stowaways and aliens who are subject to      federalism effects that might result from   certain categories of aliens cannot
expedited removal under section              this rule. To provide the most assistance   receive asylum and has further
235(b)(1) of the Immigration and             to the Departments, comments should         delegated to the Attorney General and
Nationality Act. The new bar                 reference a specific portion of the rule;   the Secretary of Homeland Security
established by this regulation does not      explain the reason for any                  (‘‘Secretary’’) the authority to
modify withholding or deferral of            recommended change; and include data,       promulgate regulations establishing
removal proceedings. Aliens who fail to      information, or authority that supports     additional bars on eligibility to the
apply for protection in a third country      the recommended change. Comments            extent consistent with the asylum
of transit may continue to apply for         received will be considered and             statute, as well as the authority to
withholding of removal under the             addressed in the process of drafting the    establish ‘‘any other conditions or
Immigration and Nationality Act              final rule.                                 limitations on the consideration of an
(‘‘INA’’) and deferral of removal under         All comments submitted for this          application for asylum’’ that are
regulations issued pursuant to the           rulemaking should include the agency        consistent with the INA. See INA
legislation implementing U.S.                name and EOIR Docket No. 19–0504.           208(b)(2)(C), (d)(5)(B), 8 U.S.C.
obligations under Article 3 of the           Please note that all comments received      1158(b)(2)(C), (d)(5)(B). This interim
Convention against Torture and Other         are considered part of the public record    rule will limit aliens’ eligibility for this
Cruel, Inhuman or Degrading Treatment        and made available for public               discretionary benefit if they enter or
or Punishment.                               inspection at www.regulations.gov. Such     attempt to enter the United States across
DATES:                                       information includes personally             the southern land border after failing to
   Effective date: This rule is effective    identifiable information (such as a         apply for protection in at least one third
July 16, 2019.                               person’s name, address, or any other        country through which they transited en
   Submission of public comments:            data that might personally identify that    route to the United States, subject to
Written or electronic comments must be       individual) that the commenter              limited exceptions.
submitted on or before August 15, 2019.      voluntarily submits.                           The United States has experienced a
Written comments postmarked on or               If you want to submit personally         dramatic increase in the number of
before that date will be considered          identifiable information as part of your    aliens encountered along or near the
timely. The electronic Federal Docket        comment, but do not want it to be           southern land border with Mexico. This
Management System will accept                posted online, you must include the         increase corresponds with a sharp
comments prior to midnight eastern           phrase ‘‘PERSONALLY IDENTIFIABLE            increase in the number, and percentage,
standard time at the end of that day.        INFORMATION’’ in the first paragraph        of aliens claiming fear of persecution or
ADDRESSES: You may submit comments,          of your comment and precisely and           torture when apprehended or
identified by EOIR Docket No. 19–0504,       prominently identify the information of     encountered by DHS. For example, over
by one of the following methods:             which you seek redaction.                   the past decade, the overall percentage
   v Federal eRulemaking Portal: http://        If you want to submit confidential       of aliens subject to expedited removal
www.regulations.gov. Follow the              business information as part of your        and referred, as part of the initial
instructions for submitting comments.        comment, but do not want it to be           screening process, for a credible-fear
   v Mail: Lauren Alder Reid, Assistant      posted online, you must include the         interview on claims of a fear of return
Director, Office of Policy, Executive        phrase ‘‘CONFIDENTIAL BUSINESS              has jumped from approximately 5


                                                                                                                    AR371
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 380 of 655
                Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations                                33831

percent to above 40 percent. The             numbers of asylum applications being          diplomatic negotiations with Mexico
number of cases referred to DOJ for          filed: More than 436,000 of the currently     and the Northern Triangle countries
proceedings before an immigration            pending immigration cases include an          (Guatemala, El Salvador, and Honduras)
judge has also risen sharply, more than      asylum application. But a large majority      regarding migration issues in general,
tripling between 2013 and 2018. These        of the asylum claims raised by those          related measures employed to control
numbers are projected to continue to         apprehended at the southern border are        the flow of aliens into the United States
increase throughout the remainder of         ultimately determined to be without           (such as the recently implemented
Fiscal Year (‘‘FY’’) 2019 and beyond.        merit. The strain on the immigration          Migrant Protection Protocols 1), and the
Only a small minority of these               system from those meritless cases has         urgent need to address the humanitarian
individuals, however, are ultimately         been extreme and extends to the judicial      and security crisis along the southern
granted asylum.                              system. The INA provides many                 land border between the United States
   The large number of meritless asylum      asylum-seekers with rights of appeal to       and Mexico.
claims places an extraordinary strain on     the Article III courts of the United             In sum, this rule provides that, with
the nation’s immigration system,             States. Final disposition of asylum           limited exceptions, an alien who enters
undermines many of the humanitarian          claims, even those that lack merit, can       or arrives in the United States across the
purposes of asylum, has exacerbated the      take years and significant government         southern land border is ineligible for the
humanitarian crisis of human                 resources to resolve, particularly where      discretionary benefit of asylum unless
smuggling, and affects the United States’    Federal courts of appeals grant stays of      he or she applied for and received a
ongoing diplomatic negotiations with         removal when appeals are filed. See De        final judgment denying protection in at
foreign countries. This rule mitigates the   Leon v. INS, 115 F.3d 643 (9th Cir.           least one third country through which
strain on the country’s immigration          1997).                                        he or she transited en route to the
system by more efficiently identifying          The rule’s bar on asylum eligibility for   United States. The alien would,
aliens who are misusing the asylum           aliens who fail to apply for protection       however, remain eligible to apply for
system to enter and remain in the            in at least one third country through         statutory withholding of removal and
United States rather than legitimately       which they transit en route to the            for deferral of removal under the CAT.
seeking urgent protection from               United States also aims to further the           In order to alleviate the strain on the
persecution or torture. Aliens who           humanitarian purposes of asylum. It           U.S. immigration system and more
transited through another country where      prioritizes individuals who are unable        effectively provide relief to those most
protection was available, and yet did        to obtain protection from persecution         in need of asylum—victims of a severe
not seek protection, may fall within that    elsewhere and individuals who are             form of trafficking and refugees who
category.                                    victims of a ‘‘severe form of trafficking     have no other option—this rule
   Apprehending the great number of          in persons’’ as defined by 8 CFR 214.11,      incorporates the eligibility bar on
aliens crossing illegally into the United    many of whom do not volitionally              asylum into the credible-fear screening
States and processing their credible-fear    transit through a third country to reach      process applicable to stowaways and
and asylum claims consumes an                the United States. By deterring meritless     aliens placed in expedited removal
inordinate amount of resources of the        asylum claims and de-prioritizing the         proceedings.
Departments. DHS must surveil,               applications of individuals who could         III. Background
apprehend, screen, and process the           have obtained protection in another
aliens who enter the country. DHS must       country, the Departments seek to ensure       A. Joint Interim Rule
also devote significant resources to         that those refugees who have no                  The Attorney General and the
detain many aliens pending further           alternative to U.S.-based asylum relief       Secretary publish this joint interim rule
proceedings and to represent the United      or have been subjected to an extreme          pursuant to their respective authorities
States in immigration court proceedings.     form of human trafficking are able to         concerning asylum determinations.
The large influx of aliens also consumes     obtain relief more quickly.                      The Homeland Security Act of 2002
substantial resources of DOJ, whose             Additionally, the rule seeks to curtail    (‘‘HSA’’), Public Law 107–296, as
immigration judges adjudicate aliens’        the humanitarian crisis created by            amended, transferred many functions
claims and whose officials are               human smugglers bringing men,                 related to the execution of Federal
responsible for prosecuting and              women, and children across the                immigration law to the newly created
maintaining custody over those who           southern border. By reducing the              DHS. The HSA charged the Secretary
violate Federal criminal law. Despite        incentive for aliens without an urgent or     ‘‘with the administration and
DOJ deploying close to double the            genuine need for asylum to cross the          enforcement of this chapter and all
number of immigration judges as in           border—in the hope of a lengthy asylum        other laws relating to the immigration
2010 and completing historic numbers         process that will enable them to remain       and naturalization of aliens,’’ 8 U.S.C.
of cases, currently more than 900,000        in the United States for years, typically     1103(a)(1), and granted the Secretary the
cases are pending before the                 free from detention and with work             power to take all actions ‘‘necessary for
immigration courts. This represents an       authorization, despite their statutory        carrying out’’ the provisions of the INA,
increase of more than 100,000 cases (or      ineligibility for relief—the rule aims to     id. at 1103(a)(3). The HSA also
a greater than 13 percent increase in the    reduce human smuggling and its tragic         transferred to DHS some responsibility
number of pending cases) since the start     effects.                                      for affirmative asylum applications, i.e.,
of FY 2019. And this increase is on top         Finally, the rule aims to aid the
                                                                                           applications for asylum made outside
of an already sizeable jump over the         United States in its negotiations with
                                                                                           the removal context. See 6 U.S.C.
previous five years in the number of         foreign nations on migration issues.
                                                                                           271(b)(3). That authority has been
cases pending before immigration             Addressing the eligibility for asylum of
                                                                                           delegated within DHS to U.S.
judges. From the end of FY 2013 to the       aliens who enter or attempt to enter the
                                                                                           Citizenship and Immigration Services
close of FY 2018, the number of pending      United States after failing to seek
                                                                                           (‘‘USCIS’’). USCIS asylum officers
cases more than doubled, increasing          protection in at least one third country
nearly 125 percent.                          through which they transited en route to        1 See Notice of Availability for Policy Guidance
   That increase is owing, in part, to the   the United States will better position the    Related to Implementation of the Migrant Protection
continued influx of aliens and record        United States as it engages in ongoing        Protocols, 84 FR 6811 (Feb. 28, 2019).


                                                                                                                           AR372
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 381 of 655
33832           Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations

determine in the first instance whether      for certain Federal means-tested benefits     asylum’’ established by a regulation that
an alien’s affirmative asylum                on a preferential basis compared to most      is ‘‘consistent with’’ section 208 of the
application should be granted. See 8         legal permanent residents); INA 316(a),       INA, see INA 208(b)(2)(C), 8 U.S.C.
CFR 208.4(b), 208.9.                         8 U.S.C. 1427(a) (describing                  1158(b)(2)(C). The asylum applicant
   But the HSA retained authority over       requirements for the naturalization of        bears the burden of establishing that the
certain individual immigration               lawful permanent residents).                  bar at issue does not apply. 8 CFR
adjudications (including those related to       Aliens applying for asylum must            1240.8(d); see also, e.g., Rendon v.
defensive asylum applications) for DOJ,      establish that they meet the definition of    Mukasey, 520 F.3d 967, 973 (9th Cir.
under EOIR and subject to the direction      a ‘‘refugee,’’ that they are not subject to   2008) (applying 8 CFR 1240.8(d) in the
and regulation of the Attorney General.      a bar to the granting of asylum, and that     context of the aggravated felony bar to
See 6 U.S.C. 521; 8 U.S.C. 1103(g). Thus,    they merit a favorable exercise of            asylum); Chen v. U.S. Att’y Gen., 513
immigration judges within DOJ continue       discretion. INA 208(b)(1), 240(c)(4)(A), 8    F.3d 1255, 1257 (11th Cir. 2008)
to adjudicate all asylum applications        U.S.C. 1158(b)(1), 8 U.S.C.                   (applying 8 CFR 1240.8(d) in the context
made by aliens during the removal            1229a(c)(4)(A); see Moncrieffe v. Holder,     of the persecutor bar); Gao v. U.S. Att’y
process (defensive asylum applications),     569 U.S. 184, 187 (2013) (describing          Gen., 500 F.3d 93, 98 (2d Cir. 2007)
and they also review affirmative asylum      asylum as a form of ‘‘discretionary relief    (same).
applications referred by USCIS to the        from removal’’); Delgado v. Mukasey,             Because asylum is a discretionary
immigration court. See INA 101(b)(4), 8      508 F.3d 702, 705 (2d Cir. 2007)              benefit, those aliens who are statutorily
U.S.C. 1101(b)(4); 8 CFR 1208.2; Dhakal      (‘‘Asylum is a discretionary form of          eligible for asylum (i.e., those who meet
v. Sessions, 895 F.3d 532, 536–37 (7th       relief . . . . Once an applicant has          the definition of ‘‘refugee’’ and are not
Cir. 2018) (describing affirmative and       established eligibility . . . it remains      subject to a mandatory bar) are not
defensive asylum processes). The Board       within the Attorney General’s discretion      entitled to it. After demonstrating
of Immigration Appeals (Board), also         to deny asylum.’’). Because asylum is a       eligibility, aliens must further meet their
within DOJ, hears appeals from certain       discretionary form of relief from             burden of showing that the Attorney
decisions by immigration judges. 8 CFR       removal, the alien bears the burden of
                                                                                           General or Secretary should exercise his
1003.1(b)–(d). Asylum-seekers may            showing both eligibility for asylum and
                                                                                           or her discretion to grant asylum. See
appeal certain Board decisions to the        why the Attorney General or Secretary
                                                                                           INA 208(b)(1)(A), 8 U.S.C. 1158(b)(1)(A)
Article III courts of the United States.     should exercise the discretion to grant
                                                                                           (the ‘‘Secretary of Homeland Security or
See INA 242(a), 8 U.S.C. 1252(a).            relief. See INA 208(b)(1), 240(c)(4)(A), 8
   The HSA also provided ‘‘[t]hat                                                          the Attorney General may grant asylum
                                             U.S.C. 1158(b)(1), 1229a(c)(4)(A)(ii); 8
determination and ruling by the                                                            to an alien’’ who applies in accordance
                                             CFR 1240.8(d); see Romilus v. Ashcroft,
Attorney General with respect to all                                                       with the required procedures and meets
                                             385 F.3d 1, 8 (1st Cir. 2004).
questions of law shall be controlling.’’        Section 208 of the INA provides that,      the definition of a ‘‘refugee’’). The
INA 103(a)(1), 8 U.S.C. 1103(a)(1). This     in order to apply for asylum, an              asylum statute’s grant of discretion ‘‘[i]s
broad division of functions and              applicant must be ‘‘physically present’’      a broad delegation of power, which
authorities informs the background of        or ‘‘arriving’’ in the United States, INA     restricts the Attorney General’s
this interim rule.                           208(a)(1), 8 U.S.C. 1158(a)(1).               discretion to grant asylum only by
                                             Furthermore, to obtain asylum, the alien      requiring the Attorney General to first
B. Legal Framework for Asylum                                                              determine that the asylum applicant is
                                             must demonstrate that he or she meets
   Asylum is a form of discretionary         the statutory definition of a ‘‘refugee,’’    a ‘refugee.’ ’’ Komarenko v. INS, 35 F.3d
relief under section 208 of the INA, 8       INA 208(b)(1)(A), 8 U.S.C. 1158(b)(1)(A),     432, 436 (9th Cir. 1994), overruled on
U.S.C. 1158, that generally, if granted,     and is not subject to an exception or bar,    other grounds by Abebe v. Mukasey, 554
keeps an alien from being subject to         INA 208(b)(2), 8 U.S.C. 1158(b)(2); 8         F.3d 1203 (9th Cir. 2009) (en banc) (per
removal, creates a path to lawful            CFR 1240.8(d). The alien bears the            curiam). Immigration judges and asylum
permanent resident status and U.S.           burden of proof to establish that he or       officers exercise that delegated
citizenship, and affords a variety of        she meets these criteria. INA                 discretion on a case-by-case basis.
other benefits, such as allowing certain     208(b)(1)(B)(i), 8 U.S.C. 1158(b)(1)(B)(i);   C. Establishing Bars to Asylum
alien family members to obtain lawful        8 CFR 1240.8(d).
immigration status derivatively. See R–         For an alien to establish that he or she      The availability of asylum has long
S–C v. Sessions, 869 F.3d 1176, 1180         is a ‘‘refugee,’’ the alien generally must    been qualified both by statutory bars
(10th Cir. 2017); see also, e.g., INA        be someone who is outside of his or her       and by administrative discretion to
208(c)(1)(A), (C), 8 U.S.C. 1158(c)(1)(A),   country of nationality and ‘‘is unable or     create additional bars. Those bars have
(C) (asylees cannot be removed subject       unwilling to return to . . . that country     developed over time in a back-and-forth
to certain exceptions and can travel         because of persecution or a well-             process between Congress and the
abroad with prior consent); INA              founded fear of persecution on account        Attorney General. The original asylum
208(c)(1)(B), (d)(2), 8 U.S.C.               of race, religion, nationality,               statute, as set out in the Refugee Act of
1158(c)(1)(B), (d)(2) (asylees shall be      membership in a particular social group,      1980, Public Law 96–212, simply
given work authorization; asylum             or political opinion.’’ INA 101(a)(42)(A),    directed the Attorney General to
applicants may be granted work               8 U.S.C. 1101(a)(42)(A). In addition, if      ‘‘establish a procedure for an alien
authorization 180 days after the filing of   evidence indicates that one or more of        physically present in the United States
their applications); INA 208(b)(3), 8        the grounds for mandatory denial may          or at a land border or port of entry,
U.S.C. 1158(b)(3) (allowing derivative       apply, see INA 208(b)(2)(A)(i)–(vi), 8        irrespective of such alien’s status, to
asylum for an asylee’s spouse and            U.S.C. 1158(b)(2)(A)(i)–(vi), an alien        apply for asylum, and the alien may be
unmarried children); INA 209(b), 8           must show not only that he or she does        granted asylum in the discretion of the
U.S.C. 1159(b) (allowing the Attorney        not fit within one of the statutory bars      Attorney General if the Attorney
General or Secretary to adjust the status    to granting asylum but also that he or        General determines that such alien is a
of an asylee to that of a lawful             she is not subject to any ‘‘additional        refugee’’ within the meaning of the INA.
permanent resident); 8 CFR 209.2; 8          limitations and conditions . . . under        See 8 U.S.C. 1158(a) (1982); see also INS
U.S.C. 1612(a)(2)(A) (asylees are eligible   which an alien shall be ineligible for        v. Cardoza-Fonseca, 480 U.S. 421, 427–


                                                                                                                      AR373
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 382 of 655
                 Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations                                  33833

29 (1987) (describing the 1980                 of the INA, 8 U.S.C. 1158, to include the     crimes (beyond aggravated felonies)
provisions).                                   asylum provisions in effect today:            through case-by-case adjudication. See,
   In the 1980 implementing regulations,       Among other things, Congress                  e.g., Delgado v. Holder, 648 F.3d 1095,
the Attorney General, in his discretion,       designated three categories of aliens         1106 (9th Cir. 2011) (en banc) (finding
established several mandatory bars to          who, with limited exceptions, are             that Congress’s decisions over time to
granting asylum that were modeled on           ineligible to apply for asylum: (1) Aliens    amend the particularly serious crime bar
the mandatory bars to eligibility for          who can be removed to a safe third            by statute did not call into question the
withholding of deportation under the           country pursuant to a bilateral or            Board’s additional authority to name
then-existing section 243(h) of the INA.       multilateral agreement; (2) aliens who        serious crimes via case-by-case
See Refugee and Asylum Procedures, 45          failed to apply for asylum within one         adjudication); Ali v. Achim, 468 F.3d
FR 37392, 37392 (June 2, 1980). Those          year of arriving in the United States; and    462, 468–69 (7th Cir. 2006) (relying on
regulations required denial of an asylum       (3) aliens who have previously applied        the absence of an explicit statutory
application if it was determined that (1)      for asylum and had the application            mandate that the Attorney General
the alien was ‘‘not a refugee within the       denied. Public Law 104–208, div. C, sec.      designate ‘‘particular serious crimes’’
meaning of section 101(a)(42)’’ of the         604(a); see INA 208(a)(2)(A)–(C), 8           only via regulation). Congress likewise
INA, 8 U.S.C. 1101(a)(42); (2) the alien       U.S.C. 1158(a)(2)(A)–(C). Congress also       authorized the Attorney General to
had been ‘‘firmly resettled in a foreign       adopted six mandatory bars to granting        designate by regulation offenses that
country’’ before arriving in the United        asylum, which largely tracked the pre-        constitute ‘‘a serious nonpolitical crime
States; (3) the alien ‘‘ordered, incited,      existing asylum regulations. These bars       outside the United States prior to the
assisted, or otherwise participated in the     prohibited asylum for (1) aliens who          arrival of the alien in the United States.’’
persecution of any person on account of        ‘‘ordered, incited, or otherwise              Public Law 104–208, div. C, sec. 604(a);
race, religion, nationality, membership        participated’’ in the persecution of          see INA 208(b)(2)(A)(iii), (B)(ii), 8 U.S.C.
in a particular group, or political            others on account of a protected ground;      1158(b)(2)(A)(iii), (B)(ii).2
opinion’’; (4) the alien had ‘‘been            (2) aliens convicted of a ‘‘particularly         Congress further provided the
convicted by a final judgment of a             serious crime’’ in the United States; (3)     Attorney General with the authority, by
particularly serious crime’’ and               aliens who committed a ‘‘serious              regulation, to ‘‘establish additional
therefore constituted ‘‘a danger to the        nonpolitical crime outside the United         limitations and conditions, consistent
community of the United States’’; (5)          States’’ before arriving in the United        with [section 208 of the INA], under
there were ‘‘serious reasons for               States; (4) aliens who are a ‘‘danger to      which an alien shall be ineligible for
considering that the alien ha[d]               the security of the United States’’; (5)      asylum under paragraph (1).’’ Public
committed a serious nonpolitical crime         aliens who are inadmissible or                Law 104–208, div. C, sec. 604(a); see
outside the United States prior to the         removable under a set of specified            INA 208(b)(2)(C), 8 U.S.C. 1158(b)(2)(C).
arrival of the alien in the United States’’;   grounds relating to terrorist activity; and   As the Tenth Circuit has recognized,
or (6) there were ‘‘reasonable grounds         (6) aliens who have ‘‘firmly resettled in     ‘‘the statute clearly empowers’’ the
for regarding the alien as a danger to the     another country prior to arriving in the      Attorney General and the Secretary to
security of the United States.’’ See 45 FR     United States.’’ Public Law 104–208,          ‘‘adopt[ ] further limitations’’ on asylum
at 37394–95.                                   div. C, sec. 604(a); see INA                  eligibility. R–S–C, 869 F.3d at 1187 &
   In 1990, the Attorney General                                                             n.9. By allowing the creation by
                                               208(b)(2)(A)(i)–(vi), 8 U.S.C.
substantially amended the asylum                                                             regulation of ‘‘additional limitations and
                                               1158(b)(2)(A)(i)–(vi). Congress further
regulations while retaining the                                                              conditions,’’ the statute gives the
                                               added that aggravated felonies, defined
mandatory bars for aliens who (1)                                                            Attorney General and the Secretary
                                               in 8 U.S.C. 1101(a)(43), would be
persecuted others on account of a                                                            broad authority in determining what the
protected ground; (2) were convicted of        considered ‘‘particularly serious
                                                                                             ‘‘limitations and conditions’’ should be.
a particularly serious crime in the            crime[s].’’ Public Law 104–208, div. C,
                                                                                             The additional limitations on eligibility
United States; (3) firmly resettled in         sec. 604(a); see INA 201(a)(43), 8 U.S.C.
                                                                                             must be established ‘‘by regulation,’’
another country; or (4) presented              1101(a)(43).
                                                                                             and must be ‘‘consistent with’’ the rest
reasonable grounds to be regarded as a            Although Congress enacted specific         of section 208 of the INA. INA
danger to the security of the United           bars to asylum eligibility, that statutory    208(b)(2)(C), 8 U.S.C. 1158(b)(2)(C).
States. See Asylum and Withholding of          list is not exhaustive. Congress, in             Thus, the Attorney General has
Deportation Procedures, 55 FR 30674,           IIRIRA, expressly authorized the              previously invoked section 208(b)(2)(C)
30683 (July 27, 1990); see also Yang v.        Attorney General to expand upon two of        of the INA to limit eligibility for asylum
INS, 79 F.3d 932, 936–39 (9th Cir. 1996)       those exceptions—the bars for                 based on a ‘‘fundamental change in
(upholding firm-resettlement bar);             ‘‘particularly serious crimes’’ and           circumstances’’ and on the ability of an
Komarenko, 35 F.3d at 436 (upholding           ‘‘serious nonpolitical offenses.’’ While      applicant to safely relocate internally
particularly-serious-crime bar),               Congress prescribed that all aggravated       within the alien’s country of nationality
abrogated on other grounds, Abebe v.           felonies constitute particularly serious      or of last habitual residence. See
Mukasey, 554 F.3d 1203 (9th Cir. 2009)         crimes, Congress further provided that        Asylum Procedures, 65 FR 76121, 76126
(en banc). In the Immigration Act of           the Attorney General may ‘‘designate by       (Dec. 6, 2000). More recently, the
1990, Congress added an additional             regulation offenses that will be              Attorney General and Secretary invoked
mandatory bar to applying for or being         considered’’ a ‘‘particularly serious         section 208(b)(2)(C) to limit eligibility
granted asylum for ‘‘an[y] alien who has       crime,’’ the perpetrator of which             for asylum for aliens subject to a bar on
been convicted of an aggravated felony.’’      ‘‘constitutes a danger to the community       entry under certain presidential
Public Law 101–649, sec. 515 (1990).           of the United States.’’ Public Law 104–       proclamations. See Aliens Subject to a
   In the Illegal Immigration Reform and       208, div. C, sec. 604(a); see INA             Bar on Entry Under Certain Presidential
Immigrant Responsibility Act of 1996           208(b)(2)(A)(ii), (B)(ii), 8 U.S.C.
(‘‘IIRIRA’’), Public Law 104–208, div. C,      1158(b)(2)(A)(ii), (B)(ii). Courts and the      2 These provisions continue to refer only to the

and the Antiterrorism and Effective            Board have long held that this grant of       Attorney General, but the Departments interpret the
                                                                                             provisions to also apply to the Secretary by
Death Penalty Act of 1996, Public Law          authority also authorizes the Board to        operation of the HSA, Public Law 107–296. See 6
104–132, Congress amended section 208          identify additional particularly serious      U.S.C. 552; 8 U.S.C. 1103(a)(1).


                                                                                                                             AR374
                 Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 383 of 655
33834               Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations

Proclamations; Procedures for                         countries. See Sall v. Gonzales, 437 F.3d    (1998); 8 CFR 1208.13(c); 8 CFR
Protection Claims, 83 FR 55934 (Nov. 9,               229, 233 (2d Cir. 2006); Matter of A–G–      1208.3(b), see also 8 CFR 1208.16(c) and
2018).3 The courts have also viewed                   G–, 25 I&N Dec. 486, 503 (BIA 2011); see     1208.17.
section 208(b)(2)(C) as conferring broad              also 8 U.S.C. 1158(a)(2)(A) (providing          Those forms of protection bar an
discretion, including to render aliens                that aliens who may be removed,              alien’s removal to any country where
ineligible for asylum based on fraud.                 pursuant to a bilateral or multilateral      the alien would ‘‘more likely than not’’
See R–S–C, 869 F.3d at 1187; Nijjar v.                agreement, to a safe third country may       face persecution or torture, meaning that
Holder, 689 F.3d 1077, 1082 (9th Cir.                 not apply for asylum, and further            the alien would face a clear probability
2012) (noting that fraud can be ‘‘one of              demonstrating the intention of Congress      that his or her life or freedom would be
the ‘additional limitations . . . under               to afford asylum protection only to          threatened on account of a protected
which an alien shall be ineligible for                those applicants who cannot seek             ground or a clear probability of torture.
asylum’ that the Attorney General is                  effective protection in third countries).    8 CFR 1208.16(b)(2), (c)(2); see
authorized to establish by regulation’’).             The concern with avoiding such forum-        Kouljinski v. Keisler, 505 F.3d 534, 544
   Section 208(d)(5) of the INA, 8 U.S.C.             shopping has only been heightened by         (6th Cir. 2007); Sulaiman v. Gonzales,
1158(d)(5), also establishes certain                  the dramatic increase in aliens entering     429 F.3d 347, 351 (1st Cir. 2005). Thus,
procedures for consideration of asylum                or arriving in the United States along       if an alien proves that it is more likely
applications. But Congress specified                  the southern border after transiting         than not that the alien’s life or freedom
that the Attorney General ‘‘may provide               through one or more third countries          would be threatened on account of a
by regulation for any other conditions or             where they could have sought                 protected ground, but is denied asylum
limitations on the consideration of an                protection, but did not. See infra at 33–    for some other reason—for instance,
application for asylum,’’ so long as                  41; Kalubi v. Ashcroft, 364 F.3d 1134,       because of a statutory exception, an
those limitations are ‘‘not inconsistent              1140 (9th Cir. 2004) (noting that forum-     eligibility bar adopted by regulation, or
with this chapter.’’ INA 208(d)(5)(B), 8              shopping might be ‘‘part of the totality     a discretionary denial of asylum—the
U.S.C. 1158(d)(5)(B).                                 of circumstances that sheds light on a       alien nonetheless may be entitled to
   In sum, the current statutory                      request for asylum in this country’’).       statutory withholding of removal if not
framework leaves the Attorney General                 While under the current regulatory           otherwise barred from that form of
(and, after the HSA, also the Secretary)              regime the firm-resettlement bar applies     protection. INA 241(b)(3)(A), 8 U.S.C.
significant discretion to adopt                       only in circumstances in which offers of     1231(b)(3)(A); 8 CFR 208.16, 1208.16;
additional bars to asylum eligibility. As             permanent status have been extended by       see also Garcia v. Sessions, 856 F.3d 27,
noted above, when creating mandatory                  third countries, see 8 CFR 208.15,           40 (1st Cir. 2017) (‘‘[W]ithholding of
bars to asylum eligibility in the IIRIRA,             1208.15, the additional bar created by       removal has long been understood to be
Congress simultaneously delegated the                 this rule also seeks—like the firm-          a mandatory protection that must be
authority to create additional bars in                resettlement bar—to deny asylum              given to certain qualifying aliens, while
section 1158(b)(2)(C). Public Law 104–                protection to those persons effectively      asylum has never been so understood.’’).
208, sec. 604 (codified at 8 U.S.C.                   choosing among several countries where       Likewise, an alien who establishes that
1158(b)(2)). Pursuant to this broad                   avenues to protection from return to         he or she will more likely than not face
delegation of authority, the Attorney                 persecution are available by waiting         torture in the country of removal will
General and the Secretary have in the                 until they reach the United States to        qualify for CAT protection. See 8 CFR
past acted to protect the integrity of the            apply for protection. See Sall, 437 F.3d     208.16(c), 208.17(a), 1208.16(c),
asylum system by limiting eligibility for             at 233. Thus, the rule is well within the    1208.17(a). In contrast to the more
those who do not truly require this                   authority conferred by section               generous benefits available through
country’s protection, and do so again                 208(b)(2)(C).                                asylum, statutory withholding and CAT
here. See, e.g., 83 FR at 55944; 65 FR at                                                          protection do not: (1) Prohibit the
76126.                                                D. Other Forms of Protection                 Government from removing the alien to
   In promulgating this rule, the                        Aliens who are not eligible to apply      a third country where the alien would
Departments rely on the broad authority               for or receive a grant of asylum, or who     not face the requisite probability of
granted by 8 U.S.C. 1158(b)(2)(C) to                  are denied asylum on the basis of the        persecution or torture (even in the
protect the ‘‘core regulatory purpose’’ of            Attorney General’s or the Secretary’s        absence of an agreement with that third
asylum law by prioritizing applicants                 discretion, may nonetheless qualify for      country); (2) create a path to lawful
‘‘with nowhere else to turn.’’ Matter of              protection from removal under other          permanent resident status and
B–R–, 26 I&N Dec. 119, 122 (BIA 2013)                 provisions of the immigration laws. A        citizenship; or (3) afford the same
(internal quotation marks omitted)                    defensive application for asylum that is     ancillary benefits (such as derivative
(explaining that, in light of asylum law’s            submitted by an alien in removal             protection for family members) and
‘‘core regulatory purpose,’’ several                  proceedings is deemed an application         access to Federal means-tested public
provisions of the U.S. Code ‘‘limit an                for statutory withholding of removal         benefits. See R–S–C, 869 F.3d at 1180.
alien’s ability to claim asylum in the                under section 241(b)(3) of the INA, 8
United States when other safe options                 U.S.C. 1231(b)(3). See 8 CFR                 E. Implementation of International
are available’’). Such prioritization is              208.30(e)(2)–(4); 8 CFR 1208.16(a). And      Treaty Obligations
consistent with the purpose of the                    an immigration judge may also consider         The framework described above is
statutory firm-resettlement bar (8 U.S.C.             an alien’s eligibility for withholding and   consistent with certain U.S. obligations
1158(b)(2)(A)(vi)), which likewise was                deferral of removal under regulations        under the 1967 Protocol relating to the
implemented to limit the availability of              issued pursuant to the implementing          Status of Refugees (‘‘Refugee Protocol’’),
asylum for those who are seeking to                   legislation regarding U.S. obligations       which incorporates Articles 2–34 of the
choose among a number of safe                         under Article 3 of the Convention            1951 Convention relating to the Status
                                                      against Torture and Other Cruel,             of Refugees (‘‘Refugee Convention’’), as
  3 This rule is currently subject to a preliminary
                                                      Inhuman or Degrading Treatment or            well as U.S. obligations under Article 3
injunction against its enforcement. See East Bay      Punishment (‘‘CAT’’). See Foreign            of the CAT. Neither the Refugee
Sanctuary Covenant v. Trump, 354 F. Supp. 3d
1094, 1115, 1121 (N.D. Cal. 2018), on remand from     Affairs Reform and Restructuring Act of      Protocol nor the CAT is self-executing
909 F.3d 1219 (9th Cir. 2018).                        1998, Public Law 105–277, sec. 2242(b)       in the United States. See Khan v.


                                                                                                                             AR375
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 384 of 655
                Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations                           33835

Holder, 584 F.3d 773, 783 (9th Cir.           Article 31(1) of the Refugee Convention.      an alien who enters or attempts to enter
2009) (‘‘[T]he [Refugee] Protocol is not      Mejia, 866 F.3d at 588; Cazun, 856 F.3d       the United States across the southern
self-executing.’’); Auguste v. Ridge, 395     at 257 & n.16. Courts have also rejected      border after failing to apply for
F.3d 123, 132 (3d Cir. 2005) (the CAT         the argument that Article 28 of the           protection from persecution or torture in
‘‘was not self-executing’’). These treaties   Refugee Convention, governing the             at least one third country outside the
are not directly enforceable in U.S. law,     issuance of international travel              alien’s country of citizenship,
but some of their obligations have been       documents for refugees ‘‘lawfully             nationality, or last lawful habitual
implemented by domestic legislation.          staying’’ in a country’s territory,           residence through which he or she
For example, the United States has            mandates that every person who might          transited en route to the United States,
implemented the non-refoulement               qualify for statutory withholding must        this rule would also modify certain
provisions of these treaties—i.e.,            also be granted asylum. R–S–C, 869 F.3d       aspects of the process for screening fear
provisions prohibiting the return of an       at 1188; Garcia, 856 F.3d at 42.              claims asserted by such aliens who are
individual to a country where he or she                                                     subject to expedited removal under
would face persecution or torture—            IV. Regulatory Changes
                                                                                            section 235(b)(1) of the INA, 8 U.S.C.
through the withholding of removal            A. Limitation on Eligibility for Asylum       1225(b)(1). Under current procedures,
provisions at section 241(b)(3) of the        for Aliens Who Enter or Attempt To            aliens subject to expedited removal may
INA and the CAT regulations, rather           Enter the United States Across the            avoid being removed by making a
than through the asylum provisions at         Southern Land Border After Failing To         threshold showing of a credible fear of
section 208 of the INA. See Cardoza-          Apply for Protection in at Least One          persecution or torture at an initial
Fonseca, 480 U.S. at 440–41; Foreign          Country Through Which They Transited          screening interview. At present, those
Affairs Reform and Restructuring Act of       En Route to the United States                 aliens are often released into the interior
1998 at sec. 2242(b); 8 CFR 208.16(b)–                                                      of the United States pending
                                                 Pursuant to section 208(b)(2)(C) of the
(c), 208.17–208.18; 1208.16(b)–(c),                                                         adjudication of such claims by an
1208.17–1208.18. Limitations on the           INA, 8 U.S.C. 1158(b)(2)(C), the
                                              Departments are revising 8 CFR                immigration court in removal
availability of asylum that do not affect                                                   proceedings under section 240 of the
the statutory withholding of removal or       208.13(c) and 8 CFR 1208.13(c) to add
                                              a new mandatory bar to eligibility for        INA, especially if those aliens travel as
protection under the CAT regulations                                                        family units. Once an alien is released,
are consistent with these provisions. See     asylum for an alien who enters or
                                              attempts to enter the United States           adjudications can take months or years
R–S–C, 869 F.3d at 1188 & n. 11; Cazun                                                      to complete because of the increasing
v. U.S. Att’y Gen., 856 F.3d 249, 257 &       across the southern border, but who did
                                              not apply for protection from                 volume of claims and the need to
n.16 (3d Cir. 2017); Ramirez-Mejia v.                                                       expedite cases in which aliens have
Lynch, 813 F.3d 240, 241 (5th Cir. 2016).     persecution or torture where it was
                                              available in at least one third country       been detained. The Departments expect
   Courts have rejected arguments that                                                      that a substantial proportion of aliens
the Refugee Convention, as                    outside the alien’s country of
                                              citizenship, nationality, or last lawful      subject to a third-country-transit asylum
implemented, requires that every                                                            eligibility bar would be subject to
qualified refugee receive asylum. For         habitual residence through which he or
                                              she transited en route to the United          expedited removal, since approximately
example, the Supreme Court has made                                                         234,534 aliens in FY 2018 who
clear that Article 34, which concerns the     States, such as in Mexico via that
                                              country’s robust protection regime. The       presented at a port of entry or were
assimilation and naturalization of                                                          apprehended at the border were referred
refugees, is precatory and not                bar would be subject to several limited
                                              exceptions, for (1) an alien who              to expedited-removal proceedings. The
mandatory, and, accordingly, does not
                                              demonstrates that he or she applied for       procedural changes within expedited
mandate that all refugees be granted
                                              protection from persecution or torture in     removal would be confined to aliens
asylum. See Cardoza-Fonseca, 480 U.S.
                                              at least one of the countries through         who are ineligible for asylum because
at 441. Section 208 of the INA reflects
                                              which the alien transited en route to the     they are subject to a regulatory bar for
that Article 34 is precatory and not
                                              United States, and the alien received a       contravening the new mandatory third-
mandatory, and accordingly does not
                                              final judgment denying the alien              country-transit asylum eligibility bar
provide that all refugees shall receive
                                              protection in such country; (2) an alien      imposed by the present rule.
asylum. See id.; see also R–S–C, 869
F.3d at 1188; Mejia v. Sessions, 866 F.3d     who demonstrates that he or she                  1. Under existing law, expedited-
573, 588 (4th Cir. 2017); Cazun, 856          satisfies the definition of ‘‘victim of a     removal procedures—streamlined
F.3d at 257 & n. 16; Garcia, 856 F.3d at      severe form of trafficking in persons’’       procedures for expeditiously reviewing
42; Ramirez-Mejia, 813 F.3d at 241. As        provided in 8 CFR 214.11; or (3) an           claims and removing certain aliens—
noted above, Congress has also                alien who has transited en route to the       apply to those individuals who arrive at
recognized the precatory nature of            United States through only a country or       a port of entry or those who have
Article 34 by imposing various statutory      countries that were not parties to the        entered illegally and are encountered by
exceptions and by authorizing the             1951 Convention relating to the Status        an immigration officer within 100 miles
creation of new bars to asylum                of Refugees, the 1967 Protocol, or the        of the border and within 14 days of
eligibility through regulation.               CAT.                                          entering. See INA 235(b), 8 U.S.C.
   Courts have likewise rejected                 In all cases the burden would remain       1225(b); Designating Aliens For
arguments that other provisions of the        with the alien to establish eligibility for   Expedited Removal, 69 FR 48877, 48880
Refugee Convention require every              asylum consistent with current law,           (Aug. 11, 2004). To be subject to
refugee to receive asylum. For example,       including—if the evidence indicates           expedited removal, an alien must also
courts have held, in the context of           that a ground for mandatory denial            be inadmissible under section
upholding the bar on eligibility for          applies—the burden to prove that a            212(a)(6)(C) or (a)(7) of the INA, 8 U.S.C.
asylum in reinstatement proceedings           ground for mandatory denial of the            1182(a)(6)(C) or (a)(7), meaning that the
under section 241(a)(5) of the INA, 8         asylum application does not apply. 8          alien has either tried to procure
U.S.C. 1231(a)(5), that limiting the          CFR 1240.8(d).                                documentation through
ability to apply for asylum does not             In addition to establishing a new          misrepresentation or lacks such
constitute a prohibited ‘‘penalty’’ under     mandatory bar for asylum eligibility for      documentation altogether. Thus, an


                                                                                                                       AR376
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 385 of 655
33836           Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations

alien encountered in the interior of the      report, ‘‘[t]he credible-fear standard         asylum are not necessarily eligible for
United States who entered the country         [wa]s designed to weed out non-                statutory withholding or CAT
after the publication of this rule            meritorious cases so that only                 protection.
imposing the third-country-transit bar        applicants with a likelihood of success           Current regulations instruct USCIS
and who is not otherwise amenable to          will proceed to the regular asylum             adjudicators and immigration judges to
expedited removal would be placed in          process.’’ H.R. Rep. No. 104–69, at 158.       treat an alien’s request for asylum in
proceedings under section 240 of the             If the asylum officer determines that       expedited-removal proceedings under
INA.                                          the alien lacks a credible fear, then the      section 1225(b) as a request for statutory
   Section 235(b)(1) of the INA, 8 U.S.C.     alien may request review by an                 withholding and CAT protection as
1225(b)(1), prescribes procedures in the      immigration judge. INA                         well. See 8 CFR 208.13(c)(1),
expedited-removal context for screening       235(b)(1)(B)(iii)(III), 8 U.S.C.               208.30(e)(2)–(4), 1208.13(c)(1),
an alien’s eligibility for asylum. When       1225(b)(1)(B)(iii)(III). If the immigration    1208.16(a). In the context of expedited-
these provisions were being debated in        judge concurs with the asylum officer’s        removal proceedings, ‘‘credible fear of
1996, the House Judiciary Committee           negative credible-fear determination,          persecution’’ is defined to mean a
expressed particular concern that             then the alien shall be removed from the       ‘‘significant possibility’’ that the alien
‘‘[e]xisting procedures to deny entry to      United States without further review by        ‘‘could establish eligibility for asylum,’’
and to remove illegal aliens from the         either the Board or the courts. INA            not the CAT or statutory withholding.
United States are cumbersome and              235(b)(1)(B)(iii)(I), (b)(1)(C), 8 U.S.C.      INA 235(b)(1)(B)(v), 8 U.S.C.
duplicative,’’ and that ‘‘[t]he asylum        1225(b)(1)(B)(iii)(I), (b)(1)(C); INA          1225(b)(1)(B)(v). Regulations
system has been abused by those who           242(a)(2)(A)(iii), (e)(5), 8 U.S.C.            nevertheless have generally provided
seek to use it as a means of ‘backdoor’       1252(a)(2)(A)(iii), (e)(5). By contrast, if    that aliens in expedited removal should
immigration.’’ H.R. Rep. No. 104–469,         the asylum officer or immigration judge        be subject to the same process and
pt. 1, at 107 (1996). The Committee           determines that the alien has a credible       screening standard for considering
accordingly described the purpose of          fear—i.e., ‘‘a significant possibility . . .   statutory withholding of removal claims
expedited removal and related                 that the alien could establish eligibility     under INA 241(b)(3), 8 U.S.C.
procedures as ‘‘streamlin[ing] rules and      for asylum,’’ INA 235(b)(1)(B)(v), 8           1231(b)(3), and claims for protection
procedures in the Immigration and             U.S.C. 1225(b)(1)(B)(v)—then the alien,        under the CAT regulations, as they are
Nationality Act to make it easier to deny     under current regulations, is placed in        for asylum claims. See 8 CFR
admission to inadmissible aliens and          section 240 proceedings for a full             208.30(e)(2)–(4).
easier to remove deportable aliens from       hearing before an immigration judge,              Thus, when the former Immigration
the United States.’’ Id. at 157; see Am.      with appeal available to the Board and         and Naturalization Service provided for
Immigration Lawyers Ass’n v. Reno, 18         review in the Federal courts of appeals,       claims for statutory withholding of
F. Supp. 2d 38, 41 (D.D.C. 1998), aff’d,      see INA 235(b)(1)(B)(ii), (b)(2)(A), 8         removal and CAT protection to be
199 F.3d 1352 (D.C. Cir. 2000) (rejecting     U.S.C. 1225(b)(1)(B)(ii), (b)(2)(A); INA       considered in the same expedited-
several constitutional challenges to          242(a), 8 U.S.C. 1252(a); 8 CFR                removal proceedings as asylum, the
IIRIRA and describing the expedited-          208.30(e)(5), 1003.1.                          result was that if an alien showed that
removal process as a ‘‘summary removal           By contrast, section 235 of the INA is      there was a significant possibility of
process for adjudicating the claims of        silent regarding procedures for the            establishing eligibility for asylum and
aliens who arrive in the United States        granting of statutory withholding of           was therefore referred for removal
without proper documentation’’).              removal and CAT protection; indeed,            proceedings under section 240 of the
   Congress thus provided that aliens         section 235 predates the legislation           INA, any potential statutory
‘‘inadmissible under [8 U.S.C.]               directing implementation of U.S.               withholding and CAT claims the alien
1182(a)(6)(C) or 1182(a)(7)’’ shall be        obligations under Article 3 of the CAT.        might have had were referred as well.
‘‘removed from the United States              See Foreign Affairs Reform and                 This was done on the assumption that
without further hearing or review unless      Restructuring Act of 1998 at sec. 2242(b)      it would not ‘‘disrupt[] the streamlined
the alien indicates either an intention to    (requiring implementation of the CAT);         process established by Congress to
apply for asylum under [8 U.S.C. 1158]        IIRIRA at sec. 302 (revising section 235       circumvent meritless claims.’’
or a fear of persecution.’’ INA               of the INA to include procedures for           Regulations Concerning the Convention
235(b)(1)(A)(i), 8 U.S.C. 1225(b)(1)(A)(i);   dealing with inadmissible aliens who           Against Torture, 64 FR 8478, 8485 (Feb.
see INA 235(b)(1)(A)(ii), 8 U.S.C.            intend to apply for asylum). The legal         19, 1999). But while the INA authorizes
1225(b)(1)(A)(ii) (such aliens shall be       standards for ultimately meeting the           the Attorney General and Secretary to
referred ‘‘for an interview by an asylum      statutory standards for asylum on the          provide for consideration of statutory
officer’’). On its face, the statute refers   merits versus statutory withholding or         withholding and CAT claims together
only to proceedings to establish              CAT protection are also different.             with asylum claims or other matters that
eligibility for an affirmative grant of       Asylum requires an applicant to                may be considered in removal
asylum, not to statutory withholding of       ultimately establish a ‘‘well-founded          proceedings, the INA does not mandate
removal or CAT protection against             fear’’ of persecution, which has been          that approach, see Foti v. INS, 375 U.S.
removal to a particular country.              interpreted to mean a ‘‘reasonable             217, 229–30 & n.16 (1963), or that they
   An alien referred for a credible-fear      possibility’’ of persecution—a ‘‘more          be considered in the same manner.
interview must demonstrate a ‘‘credible       generous’’ standard than the ‘‘clear              Since 1999, regulations also have
fear,’’ defined as a ‘‘significant            probability’’ of persecution or torture        provided for a distinct ‘‘reasonable fear’’
possibility, taking into account the          standard that applies to statutory             screening process for certain aliens who
credibility of the statements made by         withholding or CAT protection. See INS         are categorically ineligible for asylum
the alien in support of the alien’s claim     v. Stevic, 467 U.S. 407, 425, 429–30           and can thus make claims only for
and such other facts as are known to the      (1984); Santosa v. Mukasey, 528 F.3d           statutory withholding or CAT
officer, that the alien could establish       88, 92 & n.1 (1st Cir. 2008); compare 8        protection. See 8 CFR 208.31.
eligibility for asylum under [8 U.S.C.        CFR 1208.13(b)(2)(i)(B), with 8 CFR            Specifically, if an alien is subject to
1158].’’ INA 235(b)(1)(B)(v), 8 U.S.C.        1208.16(b)(2), (c)(2). As a result,            having a previous order of removal
1225(b)(1)(B)(v). According to the House      applicants who establish eligibility for       reinstated or is a non-permanent


                                                                                                                        AR377
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 386 of 655
                Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations                            33837

resident alien subject to an                  transit eligibility bar, but who express a     the asylum officer would apply the
administrative order of removal               fear of return or seek statutory               long-established reasonable-fear
resulting from an aggravated felony           withholding or CAT protection. The             standard to assess whether further
conviction, then he or she is                 Attorney General and Secretary have            proceedings on a possible statutory
categorically ineligible for asylum. See      broad authority to implement the               withholding or CAT protection claim
id. § 208.31(a), (e). Such an alien can be    immigration laws, see INA 103, 8 U.S.C.        are warranted. If the asylum officer
placed in withholding-only proceedings        1103, including by establishing                determined that the alien had not
to adjudicate his statutory withholding       regulations, see INA 103(a)(3), 8 U.S.C.       established the requisite reasonable fear,
or CAT claims, but only if he first           1103(a)(3), and to regulate ‘‘conditions       the alien then could seek review of that
establishes a ‘‘reasonable fear’’ of          or limitations on the consideration of an      decision from an immigration judge
persecution or torture through a              application for asylum,’’ id.                  (just as the alien may under existing 8
screening process that tracks the             1158(d)(5)(B). Furthermore, the                CFR 208.30 and 208.31), and would be
credible-fear process. See id. § 208.31(c),   Secretary has the authority—in his ‘‘sole      subject to removal only if the
(e).                                          and unreviewable discretion,’’ the             immigration judge agreed with the
   To establish a reasonable fear of          exercise of which may be ‘‘modified at         negative reasonable-fear finding.
persecution or torture, an alien must         any time’’—to designate additional             Conversely, if either the asylum officer
establish a ‘‘reasonable possibility that     categories of aliens that will be subject      or the immigration judge determined
[the alien] would be persecuted on            to expedited-removal procedures, so            that the alien cleared the reasonable-fear
account of his or her race, religion,         long as the designated aliens have not         threshold, the alien would be put in
nationality, membership in a particular       been admitted or paroled nor                   section 240 proceedings, just like aliens
social group or political opinion, or a       continuously present in the United             who receive a positive credible-fear
reasonable possibility that he or she         States for two years. INA                      determination for asylum. Employing a
would be tortured in the country of           235(b)(1)(A)(iii), 8 U.S.C.                    reasonable-fear standard in this context,
removal.’’ Id. § 208.31(c). ‘‘This . . .      1225(b)(1)(A)(iii). The Departments have       for this category of ineligible aliens,
screening process is modeled on the           frequently invoked these authorities to        would be consistent with DOJ’s
credible-fear screening process, but          establish or modify procedures affecting       longstanding rationale that ‘‘aliens
requires the alien to meet a higher           aliens in expedited-removal                    ineligible for asylum,’’ who could only
screening standard.’’ Regulations             proceedings, as well as to adjust the          be granted statutory withholding of
Concerning the Convention Against             categories of aliens subject to particular     removal or CAT protection, should be
Torture, 64 FR at 8485; see also Garcia       procedures within the expedited-               subject to a different screening standard
v. Johnson, No. 14–CV–01775, 2014 WL          removal framework.                             that would correspond to the higher bar
6657591, at *2 (N.D. Cal. Nov. 21, 2014)         This rule does not change the               for actually obtaining these forms of
(describing the aim of the regulations as     credible-fear standard for asylum              protection. See Regulations Concerning
providing ‘‘fair and efficient                claims, although the regulation would          the Convention Against Torture, 64 FR
procedures’’ in reasonable-fear               expand the scope of the inquiry in the         at 8485 (‘‘Because the standard for
screening that would comport with U.S.        process. An alien who is subject to the        showing entitlement to these forms of
international obligations).                   third-country-transit bar and                  protection . . . is significantly higher
   Significantly, when establishing the       nonetheless has entered the United             than the standard for asylum[,] . . . the
reasonable-fear screening process, DOJ        States along the southern land border          screening standard adopted for initial
explained that the two affected               after the effective date of this rule          consideration of withholding and
categories of aliens should be screened       creating the bar would be ineligible for       deferral requests in these contexts is
based on the higher reasonable-fear           asylum and would thus not be able to           also higher.’’).
standard because, ‘‘[u]nlike the broad        establish a ‘‘significant possibility . . .       3. The screening process established
class of arriving aliens who are subject      [of] eligibility for asylum under section      by the interim rule accordingly will
to expedited removal, these two classes       1158.’’ INA 235(b)(1)(B)(v), 8 U.S.C.          proceed as follows. For an alien subject
of aliens are ineligible for asylum,’’ and    1225(b)(1)(B)(v). Consistent with section      to expedited removal, DHS will
may be entitled only to statutory             235(b)(1)(B)(iii)(III) of the INA, the alien   ascertain whether the alien seeks
withholding of removal or CAT                 could still obtain review from an              protection, consistent with INA
protection. Regulations Concerning the        immigration judge regarding whether            235(b)(1)(A)(ii), 8 U.S.C.
Convention Against Torture, 64 FR at          the asylum officer correctly determined        1225(b)(1)(A)(ii). All such aliens will
8485. ‘‘Because the standard for              that the alien was subject to a limitation     continue to go before an asylum officer
showing entitlement to these forms of         or suspension on entry imposed by the          for screening, consistent with INA
protection (a clear probability of            third-country-transit bar. Further,            235(b)(1)(B), 8 U.S.C. 1225(b)(1)(B). The
persecution or torture) is significantly      consistent with section 235(b)(1)(B) of        asylum officer will ask threshold
higher than the standard for asylum (a        the INA, if the immigration judge              questions to elicit whether an alien is
well-founded fear of persecution), the        reversed the asylum officer’s                  ineligible for a grant of asylum pursuant
screening standard adopted for initial        determination, the alien could assert the      to the third-country-transit bar. If there
consideration of withholding and              asylum claim in section 240                    is a significant possibility that the alien
deferral requests in these contexts is        proceedings.                                   is not subject to the eligibility bar (and
also higher.’’ Id.                               Aliens determined to be ineligible for      the alien otherwise demonstrates that
   2. Drawing on the established              asylum by virtue of falling subject to the     there is a significant possibility that he
framework for considering whether to          third-country-transit bar, however,            or she can establish eligibility for
grant withholding of removal or CAT           would still be screened, but in a manner       asylum), then the alien will have
protection in the reasonable-fear             that reflects that their only viable claims    established a credible fear.
context, this interim rule establishes a      could be for statutory withholding or             If, however, an alien lacks a
bifurcated screening process for aliens       CAT protection pursuant to 8 CFR               significant possibility of eligibility for
subject to expedited removal who are          208.30(e)(2)–(4) and 1208.16. After            asylum because of the third-country-
ineligible for asylum by virtue of falling    determining the alien’s ineligibility for      transit bar, then the asylum officer will
subject to this rule’s third-country-         asylum under the credible-fear standard,       make a negative credible-fear finding.


                                                                                                                        AR378
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 387 of 655
33838           Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations

The asylum officer will then apply the        persecution, followed by further review     could be processed and removed more
reasonable-fear standard to assess the        of any denial of their asylum               quickly, often without requiring
alien’s claims for statutory withholding      application before the Board and the        detention or lengthy court proceedings.
of removal or CAT protection.                 courts of appeals.                          Moreover, apprehension numbers in
   An alien subject to the third-country-                                                 past years often reflected individuals
transit asylum eligibility bar who clears     B. Anticipated Effects of the Rule
                                                                                          being apprehended multiple times over
the reasonable-fear screening standard           When the expedited procedures were       the course of a given year.
will be placed in section 240                 first implemented approximately two            In recent years, the United States has
proceedings, just as an alien who clears      decades ago, very few aliens within         seen a large increase in the number and
the credible-fear standard will be. In        those proceedings claimed a fear of         proportion of inadmissible aliens
those proceedings, the alien will also        persecution. Since then, the numbers        subject to expedited removal who claim
have an opportunity to raise whether          have dramatically increased. In FY          a fear of persecution or torture and are
the alien was correctly identified as         2018, USCIS received 99,035 credible-       subsequently placed into removal
subject to the third-country-transit          fear claims, a 175 percent increase from    proceedings before an immigration
ineligibility bar to asylum, as well as       five years earlier and a 1,883 percent      judge. This is particularly true for non-
other claims. If an immigration judge         increase from ten years earlier. FY 2019    Mexican aliens, who now constitute the
determines that the alien was                 is on track to see an even greater          overwhelming majority of aliens
incorrectly identified as subject to the      increase in claims, with more than          encountered along the southern border
third-country-transit bar, the alien will     35,000 credible-fear claims received in     with Mexico, and the overwhelming
be able to apply for asylum. Such aliens      the first four months of the fiscal year.   majority of aliens who assert claims of
can appeal the immigration judge’s            This unsustainable, increased burden on     fear. But while the number of non-
decision in these proceedings to the          the U.S. immigration system also            Mexican aliens encountered at the
Board and then seek review from a             extends to DOJ: Immigration courts          southern border has dramatically
Federal court of appeals.                     received over 162,000 asylum                increased, a substantial number of such
   Conversely, an alien who is found to       applications in FY 2018, a 270 percent      aliens failed to apply for asylum or
be subject to the third-country-transit       increase from five years earlier.           refugee status in Mexico—despite the
asylum eligibility bar and who does not          This dramatic increase in credible-      availability of a functioning asylum
clear the reasonable-fear screening           fear claims has been complicated by a       system.
standard can obtain review of both of         demographic shift in the alien                 In May of FY 2017, DHS recorded
those determinations before an                population crossing the southern border     7,108 enforcement actions with non-
immigration judge, just as immigration        from Mexican single adult males to          Mexican aliens along the southern
judges currently review negative              predominantly Central American family       border—which accounted for roughly 36
credible-fear and reasonable-fear             units and unaccompanied alien minors.       percent of all enforcement actions along
determinations. If the immigration judge      Historically, aliens coming unlawfully      the southern border that month. In May
finds that either determination was           to the United States along the southern     of FY 2018, DHS recorded 32,477
incorrect, then the alien will be placed      land border were predominantly              enforcement actions with non-Mexican
into section 240 proceedings. In              Mexican single adult males who              aliens along the southern border—
reviewing the determinations, the             generally were removed or who               which accounted for roughly 63 percent
immigration judge will decide de novo         voluntarily departed within 48 hours if     of that month’s enforcement actions
whether the alien is subject to the third-    they had no legal right to stay in the      along the southern border. And in May
country-transit asylum eligibility bar. If,   United States. As of January 2019, more     of FY 2019, DHS recorded 121,151
however, the immigration judge affirms        than 60 percent are family units and        enforcement actions with non-Mexican
both determinations, then the alien will      unaccompanied alien children; 60            aliens along the southern border—
be subject to removal without further         percent are non-Mexican. In FY 2017,        which accounted for approximately 84
appeal, consistent with the existing          CBP apprehended 94,285 family units         percent of enforcement actions along the
process under section 235 of the INA. In      from the Northern Triangle countries at     southern border that month.
short, aliens subject to the third-           the southern land border. Of those          Accordingly, the number of enforcement
country-transit asylum eligibility bar        family units, 99 percent remained in the    actions involving non-Mexican aliens
will be processed through existing            country (as of January 2019). And, while    increased by more than 1,600 percent
procedures by DHS and EOIR in                 Mexican single adults who are not           from May FY 2017 to May FY 2019, and
accordance with 8 CFR 208.30 and              legally eligible to remain in the United    the percentage of enforcement actions at
1208.30, but will be subject to the           States may be immediately repatriated       the southern land border involving non-
reasonable-fear standard as part of those     to Mexico, it is more difficult to          Mexican aliens increased from 36
procedures with respect to their              expeditiously repatriate family units       percent to 84 percent. Overall, southern
statutory withholding and CAT                 and unaccompanied alien children not        border non-Mexican enforcement
protection claims.                            from Mexico or Canada. And the long         actions in FY 2017 totaled 233,411; they
   4. The above process will not affect       and arduous journey of children to the      increased to 298,503 in FY 2018; and, in
the process in 8 CFR 208.30(e)(5) (to be      United States brings with it a great risk   the first eight months of FY 2019
redesignated as 8 CFR 208.30(e)(5)(i)         of harm that could be relieved if           (through May) they already total
under this rule) for certain existing         individuals were to more readily avail      524,446.
statutory bars to asylum eligibility.         themselves of legal protection from            This increase corresponds to a
Under that regulatory provision, many         persecution in a third country closer to    growing trend over the past decade, in
aliens who appear to fall within an           the child’s country of origin.              which the overall percentage of all
existing statutory bar, and thus appear          Even though the overall number of        aliens subject to expedited removal who
to be ineligible for asylum, can              apprehensions of illegal aliens was         are referred for a credible-fear interview
nonetheless be placed in section 240          relatively higher two decades ago than      by DHS jumped from approximately 5
proceedings and have their asylum             it is today (around 1.6 million in 2000),   percent to above 40 percent. The total
claim adjudicated by an immigration           given the demographic of aliens arriving    number of aliens referred by DHS for
judge, if they establish a credible fear of   to the United States at that time, they     credible-fear screening increased from


                                                                                                                    AR379
                Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 388 of 655
                   Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations                                                  33839

fewer than 5,000 in FY 2008 to more                     The rule also aims to further the                     claims, the interim final rule would
than 99,000 in FY 2018. The percentage               humanitarian purposes of asylum by                       encourage those fleeing genuine
of aliens who receive asylum remains                 prioritizing individuals who are unable                  persecution to seek protection as soon
small. In FY 2018, DHS asylum officers               to obtain protection from persecution                    as possible and dissuade those with
found over 75 percent of interviewed                 elsewhere and individuals who have                       non-viable claims, including aliens
aliens to have a credible fear of                    been victims of a ‘‘severe form of                       merely seeking employment, from
persecution or torture and referred them             trafficking in persons’’ as defined by 8                 further overburdening the Nation’s
for proceedings before an immigration                CFR 214.11,6 many of whom do not                         immigration system.
judge within EOIR under section 240 of               volitionally transit through a third                       Many of the aliens who wait to seek
the INA. In addition, EOIR immigration               country to reach the United States.7 By                  asylum until they arrive in the United
judges overturn about 20 percent of the              deterring meritless asylum claims and                    States transit through not just one
negative credible-fear determinations                de-prioritizing the applications of                      country, but multiple countries in
made by asylum officers, finding those               individuals who could have sought                        which they may seek humanitarian
aliens also to have a credible fear. Such            protection in another country before                     protection. Yet they do not avail
aliens are referred to immigration judges            reaching the United States, the                          themselves of that option despite their
for full hearings on their asylum claims.            Departments seek to ensure that those                    claims of fear of persecution or torture
   But many aliens who receive a                     asylees who need relief most urgently                    in their home country. Under these
positive credible-fear determination                 are better able to obtain it.                            circumstances, it is reasonable to
never file an application for asylum.                   The interim rule would further this                   question whether the aliens genuinely
From FY 2016 through FY 2018,                        objective by restricting the claims of                   fear persecution or torture, or are simply
approximately 40 percent of aliens who               aliens who, while ostensibly fleeing                     economic migrants seeking to exploit
received a positive credible-fear                    persecution, chose not to seek                           our overburdened immigration system
determination failed to file an asylum               protection at the earliest possible                      by filing a meritless asylum claim as a
application. And of those who did                    opportunity. An alien’s decision not to                  way of entering, remaining, and legally
proceed to file asylum applications,                 apply for protection at the first available              obtaining employment in the United
relatively few established that they                 opportunity, and instead wait for the                    States.9
should be granted such relief. From FY               more preferred destination of the United                   All seven countries in Central
2016 through FY 2018, among aliens                   States, raises questions about the                       America plus Mexico are parties to both
who received a positive credible-fear                validity and urgency of the alien’s claim                the Refugee Convention and the Refugee
determination, only 12,062 aliens 4—an               and may mean that the claim is less                      Protocol. Moreover, Mexico has
average of 4,021 per year—were granted               likely to be successful.8 By barring such                expanded its capacity to adjudicate
asylum (14 percent of all completed                                                                           asylum claims in recent years, and the
asylum cases, and about 36 percent of                   6 ‘‘Severe form of trafficking in persons means sex
                                                                                                              number of claims submitted in Mexico
asylum cases decided on the merits).5                trafficking in which a commercial sex act is
                                                     induced by force, fraud, or coercion, or in which
                                                                                                              has increased. In 2016, the Mexican
The many cases that lack merit occupy                the person induced to perform such act is under the      government received 8,789 asylum
a large portion of limited docket time               age of 18 years; or the recruitment, harboring,          applications. In 2017, it received 14,596.
and absorb scarce government                         transportation, provision, or obtaining of a person      In 2018, it received 29,623 applications.
resources, exacerbating the backlog and              for labor or services through the use of force, fraud,
                                                     or coercion for the purpose of subjection to
                                                                                                              And in just the first three months of
diverting attention from other                       involuntary servitude, peonage, debt bondage, or         2019, Mexico received 12,716 asylum
meritorious cases. Indeed, despite DOJ               slavery.’’ 8 CFR 214.11. Determinations made with
deploying the largest number of                      respect to this exception will not be binding on         countries or arrived in the United States directly
immigration judges in history and                    Federal departments or agencies in subsequent            from his country, whether orderly refugee
                                                     determinations of eligibility for T or U                 procedures were in fact available to help him in any
completing historic numbers of cases, a              nonimmigrant status under section 101(a)(15)(T) or       country he passed through, and whether he made
significant backlog remains. There are               (U) of the Act or for benefits or services under 22      any attempts to seek asylum before coming to the
more than 900,000 pending cases in                   U.S.C. 7105 or 8 U.S.C. 1641(c)(4).                      United States.’’ Consistent with the reasoning in
immigration courts, at least 436,000 of                 7 This rule does not provide for a categorical        Pula, this rule establishes that an alien who failed
which include an asylum application.                 exception for unaccompanied alien children               to request asylum in a country where it was
                                                     (‘‘UAC’’), as defined in 6 U.S.C. 279(g)(2). The         available is not eligible for asylum in the United
   Apprehending and processing this                  Departments recognize that UAC are exempt from           States. Even though the Board in Pula indicated that
growing number of aliens who cross                   two of three statutory bars to applying for asylum:      a range of factors is relevant to evaluating
illegally into the United States and                 The ‘‘safe third country’’ bar and the one-year filing   discretionary asylum relief under the general
invoke asylum procedures consumes an                 deadline, see INA 208(a)(2)(E), 8 U.S.C.                 statutory asylum provision, the INA also authorizes
                                                     1158(a)(2)(E). Congress, however, did not exempt         the establishment of additional limitations to
ever-increasing amount of resources of               UAC from the bar on filing successive applications       asylum eligibility by regulation—beyond those
DHS, which must surveil, apprehend,                  for asylum, see INA 208(a)(2)(C), 8 U.S.C.               embedded in the statute. See INA 208(b)(2)(C), 8
screen, and process the aliens who enter             1158(a)(2)(C), the various bars to asylum eligibility    U.S.C. 1158(b)(2)(C). This rule uses that authority
the country and must represent the U.S.              in INA 208(b)(2)(A), 8 U.S.C. 1158(b)(2)(A), or the      to establish one of the factors specified as relevant
                                                     bars, like this one, established pursuant to the         in Pula as the foundation of a new categorical
Government in cases before immigration               Departments’ authorities under INA 208(b)(2)(C), 8       asylum bar. This rule’s prioritization of the third-
judges, the Board, and the U.S. Courts               U.S.C. 1158(b)(2)(C). But UAC, like others subject       country-transit factor, considered as just one of
of Appeals. The interim rule seeks to                to this rule, will be able to apply for withholding      many factors in Pula, is justified, as explained
ameliorate these strains on the                      of removal under INA section 241(b)(3), 8 U.S.C.         above, by the increased numbers and changed
                                                     1231(b)(3), or the CAT regulations. UAC will not be      nature of asylum claims in recent years.
immigration system.                                  returned to the transit country for consideration of        9 Economic migrants are not eligible for asylum.
                                                     these protection claims.                                 See, e.g., In re: Brenda Leticia Sonday-Chavez, No.
  4 These numbers are based on data generated by        8 Indeed, the Board has previously held that this     A–7–969, 2017 WL 4946947, at *1 (BIA Sept. 7,
EOIR on April 12, 2019.                              is a relevant consideration in asylum applications.      2017) (‘‘[E]conomic reasons for coming to the
  5 Completed cases include both those in which an   In Matter of Pula, 19 I&N Dec. 467, 473–74 (BIA          United States . . . would generally not render an
asylum application was filed and those in which an   1987), the Board stated that ‘‘in determining            alien eligible for relief from removal.’’); see also
application was not filed. Cases decided on the      whether a favorable exercise of discretion is            Sale v. Haitian Centers Council Inc., 509 U.S. 155,
merits include only those completed cases in which   warranted’’ for an applicant under the asylum            161–62 & n.11 (1993); Hui Zhuang v. Gonzales, 471
an asylum application was filed and the              statute, INA 208(a), 8 U.S.C. 1158(2)(a), ‘‘[a]mong      F.3d 884, 890 (8th Cir. 2006) (‘‘Fears of economic
immigration judge granted or denied that             those factors which should be considered are             hardship or lack of opportunity do not establish a
application.                                         whether the alien passed through any other               well-founded fear of persecution.’’).


                                                                                                                                               AR380
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 389 of 655
33840           Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations

applications, putting Mexico on track to     a third-country national seeks asylum in     V. Regulatory Requirements
receive more than 50,000 asylum              a member state other than the state of
                                                                                          A. Administrative Procedure Act
applications by the end of 2019 if that      first entry into the EU, that state may
quarterly pace continues. Instead of         transfer the asylum-seeker back to the       1. Good Cause Exception
availing themselves of these available       state of first safe entry. Id. at 2.            While the Administrative Procedure
protections, many aliens transiting                                                       Act (‘‘APA’’) generally requires agencies
                                                This rule also seeks to curtail the
through Central America and Mexico                                                        to publish notice of a proposed
                                             humanitarian crisis created by human
decide not to seek protection, likely                                                     rulemaking in the Federal Register for
based upon a preference for residing in      smugglers bringing men, women, and
                                             children across the southern border. By      a period of public comment, it provides
the United States. The United States has                                                  an exception ‘‘when the agency for good
experienced an overwhelming surge in         reducing a central incentive for aliens
                                             without a genuine need for asylum to         cause finds . . . that notice and public
the number of non-Mexican aliens                                                          procedure thereon are impracticable,
crossing the southern border and             cross the border—the hope of a lengthy
                                                                                          unnecessary, or contrary to the public
seeking asylum. This overwhelming            asylum process that will enable them to
                                                                                          interest.’’ 5 U.S.C. 553(b)(B). That
surge and its accompanying burden on         remain in the United States for years        exception relieves agencies of the
the United States has eroded the             despite their statutory ineligibility for    notice-and-comment requirement in
integrity of our borders, and it is          relief—the rule aims to reduce human         emergency situations, or in
inconsistent with the national interest to   smuggling and its tragic effects.            circumstances where ‘‘the delay created
provide a discretionary benefit to those        Finally, as discussed further below,      by the notice and comment
who choose not to seek protection at the     this rule will facilitate ongoing            requirements would result in serious
first available opportunity.                 diplomatic negotiations with Mexico          damage to important interests.’’ Woods
   The interim final rule also is in         and the Northern Triangle countries          Psychiatric Inst. v. United States, 20 Cl.
keeping with the efforts of other liberal    regarding general migration issues,          Ct. 324, 333 (1990), aff’d, 925 F.2d 1454
democracies to prevent forum-shopping        related measures employed to control         (Fed. Cir. 1991); see also United States
by directing asylum-seekers to present       the flow of aliens (such as the Migrant      v. Dean, 604 F.3d 1275, 1279 (11th Cir.
their claims in the first safe country in    Protection Protocols), and the               2010); Nat’l Fed’n of Federal Emps. v.
which they arrive. In 1990, European         humanitarian and security crisis along       Nat’l Treasury Emps. Union, 671 F.2d
states adopted the Dublin Regulation in      the southern land border between the         607, 611 (D.C. Cir. 1982). Agencies have
response to an asylum crisis as refugees     United States and Mexico.                    previously relied on that exception in
and economic migrants fled                                                                promulgating immigration-related
communism at the end of the Cold War;           In sum, the rule would bar asylum for     interim rules.10 Furthermore, DHS has
it came into force in 1997. See              any alien who has entered or attempted       relied on that exception as additional
Convention Determining the State             to enter the United States across the        legal justification when issuing orders
Responsible for Examining Applications       southern border and who has failed to        related to expedited removal—a context
for Asylum Lodged in One of the              apply for protection from persecution or     in which Congress explicitly recognized
Member States of the European                torture in at least one country outside      the need for dispatch in addressing large
Communities, 1997 O.J. (C 254). The          the alien’s country of citizenship,          volumes of aliens by giving the
United Nations High Commission for           nationality, or last lawful habitual         Secretary significant discretion to
Refugees praised the Dublin                  residence through which the alien            ‘‘modify at any time’’ the classes of
Regulation’s ‘‘commendable efforts to        transited en route to the United States,     aliens who would be subject to such
share and allocate the burden of review      unless the alien demonstrates that the       procedures. See INA 235(b)(1)(A)(iii)(I),
of refugee and asylum claims.’’ See UN       alien only transited through countries       8 U.S.C. 1225(b)(1)(A)(iii)(I).11
High Comm’r for Refugees, UNHCR              that were not parties to the 1951 United
Position on Conventions Recently             Nations Convention relating to the
                                                                                            10 See, e.g., Visas: Documentation of

Concluded in Europe (Dublin and                                                           Nonimmigrants Under the Immigration and
                                             Status of Refugees, the 1967 Protocol        Nationality Act, as Amended, 81 FR 5906, 5907
Schengen Conventions), 3 Eur. Series 2,      Relating to the Status of Refugees, or the   (Feb. 4, 2016) (interim rule citing good cause to
385 (1991). Now in its third iteration,      CAT, or the alien was a victim of ‘‘a        immediately require additional documentation from
the Dublin III Regulation sets asylum                                                     certain Caribbean agricultural workers to avoid ‘‘an
                                             severe form of trafficking in persons’’ as   increase in applications for admission in bad faith
criteria and protocol for the European
                                             defined by 8 CFR 214.11.                     by persons who would otherwise have been denied
Union (‘‘EU’’). It instructs that asylum                                                  visas and are seeking to avoid the visa requirement
claims ‘‘shall be examined by a single          Such a rule would ensure that the         and consular screening process during the period
Member State.’’ Regulation (EU) No 604/      ever-growing influx of meritless asylum      between the publication of a proposed and a final
2013 of the European Parliament and of       claims do not further overwhelm the          rule’’); Suspending the 30-Day and Annual
                                                                                          Interview Requirements From the Special
the Council of 26 June 2013,                 country’s immigration system, would          Registration Process for Certain Nonimmigrants, 68
Establishing the Criteria and                promote the humanitarian purposes of         FR 67578, 67581 (Dec. 2, 2003) (interim rule
Mechanisms for Determining the               asylum by speeding relief to those who       claiming the good cause exception for suspending
Member State Responsible for                                                              certain automatic registration requirements for
                                             need it most (i.e., individuals who have     nonimmigrants because ‘‘without [the] regulation
Examining an Application for                 no alternative country where they can        approximately 82,532 aliens would be subject to 30-
International Protection Lodged in One       escape persecution or torture or who are     day or annual re-registration interviews’’ over a six-
of the Member States by a Third-             victims of a severe form of trafficking      month period).
                                                                                            11 See, e.g., Eliminating Exception to Expedited
Country National or a Stateless Person       and thus did not volitionally travel         Removal Authority for Cuban Nationals Arriving by
(Recast), 2013 O.J. (L 180) 31, 37.          through a third country to reach the         Air, 82 FR 4769, 4770 (Jan. 17, 2017) (identifying
Typically, for irregular migrants seeking    United States), would help curtail the       the APA good cause factors as additional
asylum, the member state by which the        humanitarian crisis created by human         justification for issuing an immediately effective
asylum applicant first entered the EU                                                     expedited removal order because the ability to
                                             smugglers, and would aid U.S.                detain certain Cuban nationals ‘‘while admissibility
‘‘shall be responsible for examining the     negotiations on migration issues with        and identity are determined and protection claims
application for international                                                             are adjudicated, as well as to quickly remove those
                                             foreign countries.
protection.’’ Id. at 40. Generally, when                                                  without protection claims or claims to lawful status,


                                                                                                                            AR381
                  Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 390 of 655
                     Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations                                33841

   The Departments have concluded that                   travel to and enter the United States        immigration system as a result of a
the good cause exceptions in 5 U.S.C.                    during the period between the                variety of factors, including the
553(b)(B) and (d)(3) apply to this rule.                 publication of a proposed and a final        significant proportion of aliens who are
Notice and comment on this rule, along                   rule.’’ Id. DHS found that ‘‘[s]uch a        initially found to have a credible fear
with a 30-day delay in its effective date,               surge would threaten national security       and therefore are referred to full
would be impracticable and contrary to                   and public safety by diverting valuable      hearings on their asylum claims; the
the public interest. The Departments                     Government resources from                    huge volume of claims; a lack of
have determined that immediate                           counterterrorism and homeland security       detention space; and the resulting high
implementation of this rule is essential                 responsibilities. A surge could also have    rate of release into the interior of the
to avoid a surge of aliens who would                     a destabilizing effect on the region, thus   United States of aliens with a positive
have strong incentives to seek to cross                  weakening the security of the United         credible-fear determination, many of
the border during pre-promulgation                       States and threatening its international     whom then abscond without pursuing
notice and comment or during the 30-                     relations.’’ Id. DHS concluded that ‘‘a      their asylum claims. Recent initiatives
day delay in the effective date under 5                  surge could result in significant loss of    to track family unit cases revealed that
U.S.C. 553(d). As courts have                            human life.’’ Id.; accord, e.g.,             close to 82 percent of completed cases
recognized, smugglers encourage                          Designating Aliens for Expedited             have resulted in an in absentia order of
migrants to enter the United States                      Removal, 69 FR 48877 (Aug. 11, 2004)         removal. A large additional influx of
based on changes in U.S. immigration                     (noting similar destabilizing incentives     aliens who intend to enter unlawfully or
policy, and in fact ‘‘the number of                      for a surge during a delay in the            who lack proper documentation to enter
asylum seekers entering as families has                  effective date); Visas: Documentation of     this country, all at once, would
risen’’ in a way that ‘‘suggests a link to               Nonimmigrants Under the Immigration          exacerbate the existing border crisis.
knowledge of those policies.’’ East Bay                  and Nationality Act, as Amended, 81 FR       This concern is particularly acute in the
Sanctuary Covenant v. Trump, 354 F.                      5906, 5907 (Feb. 4, 2016) (finding the       current climate in which illegal
Supp. 3d 1094, 1115 (N.D. Cal. 2018). If                 good cause exception applicable              immigration flows fluctuate
this rule were published for notice and                  because of similar short-run incentive       significantly in response to news events.
comment before becoming effective,                       concerns).                                   This interim final rule is thus a practical
‘‘smugglers might similarly                                 DOJ and DHS raised similar concerns       means to address the time-sensitive
communicate the Rule’s potentially                       and drew similar conclusions in the          influx of aliens and avoid creating an
relevant change in U.S. immigration                      November 2018 joint interim final rule       even larger short-term influx. An
policy, albeit in non-technical terms,’’                 that limited eligibility for asylum for      extended notice-and-comment
and the risk of a surge in migrants                      aliens, subject to a bar on entry under      rulemaking process would be
hoping to enter the country before the                   certain presidential proclamations. See      impracticable and self-defeating for the
rule becomes effective supports a                        83 FR at 55950. These same concerns          public.
finding of good cause under 5 U.S.C.                     would apply to an even greater extent to
                                                         this rule. Pre-promulgation notice and       2. Foreign Affairs Exemption
553. See id.
   This determination is consistent with                 comment, or a delay in the effective            Alternatively, the Departments may
the historical view of the agencies                      date, would be destabilizing and would       forgo notice-and-comment procedures
regulating in this area. DHS concluded                   jeopardize the lives and welfare of          and a delay in the effective date because
in January 2017 that it was imperative                   aliens who could surge to the border to      this rule involves a ‘‘foreign affairs
to give immediate effect to a rule                       enter the United States before the rule      function of the United States.’’ 5 U.S.C.
designating Cuban nationals arriving by                  took effect. The Departments’                553(a)(1), and proceeding through
air as eligible for expedited removal                    experience has been that when public         notice and comment may ‘‘provoke
because ‘‘pre-promulgation notice and                    announcements are made regarding             definitely undesirable international
                                                         changes in our immigration laws and          consequences,’’ City of New York v.
comment would . . . . endanger[ ]
                                                         procedures, there are dramatic increases     Permanent Mission of India to United
human life and hav[e] a potential
                                                         in the numbers of aliens who enter or        Nations, 618 F.3d 172, 201 (2d Cir.
destabilizing effect in the region.’’
                                                         attempt to enter the United States along     2010) (quoting the description of the
Eliminating Exception to Expedited
                                                         the southern border. See East Bay            purpose of the foreign affairs exception
Removal Authority for Cuban Nationals
                                                         Sanctuary Covenant, 354 F. Supp. 3d at       in H.R. Rep. No. 79–1980, 69th Cong.,
Arriving by Air, 82 FR 4769, 4770 (Jan.
                                                         1115 (citing a newspaper article             2d Sess. 257 (1946)). The flow of aliens
17, 2017). DHS cited the prospect that
                                                         suggesting that such a rush to the border    across the southern border, unlawfully
‘‘publication of the rule as a proposed
                                                         occurred due to knowledge of a pending       or without appropriate travel
rule, which would signal a significant
                                                         regulatory change in immigration law).       documents, directly implicates the
change in policy while permitting                                                                     foreign policy and national security
continuation of the exception for Cuban                  Thus, there continues to be an ‘‘urgent
                                                         need to deter foreign nationals from         interests of the United States. See, e.g.,
nationals, could lead to a surge in                                                                   Exec. Order 13767 (Jan. 25, 2017)
                                                         undertaking dangerous border crossings,
migration of Cuban nationals seeking to                                                               (discussing the important national
                                                         and thereby prevent the needless deaths
                                                         and crimes associated with human             security and foreign affairs-related
is a necessity for national security and public
safety’’); Designating Aliens For Expedited              trafficking and alien smuggling              interests associated with securing the
Removal, 69 FR 48877, 48880 (Aug. 11, 2004)              operations.’’ 69 FR at 48878.                border); Presidential Memorandum on
(identifying the APA good cause factors as                  Furthermore, an additional surge of       Additional Measures to Enhance Border
additional justification for issuing an immediately      aliens who sought to enter via the           Security and Restore Integrity to Our
effective order to expand expedited removal due to
‘‘[t]he large volume of illegal entries, and attempted
                                                         southern border prior to the effective       Immigration System (Apr. 29, 2019)
illegal entries, and the attendant risks to national     date of this rule would be destabilizing     (‘‘This strategic exploitation of our
security presented by these illegal entries,’’ as well   to the region, as well as to the U.S.        Nation’s humanitarian programs
as ‘‘the need to deter foreign nationals from            immigration system. The massive              undermines our Nation’s security and
undertaking dangerous border crossings, and
thereby prevent the needless deaths and crimes
                                                         increase in aliens arriving at the           sovereignty.’’); see also, e.g., Malek-
associated with human trafficking and alien              southern border who assert a fear of         Marzban v. INS, 653 F.2d 113, 115–16
smuggling operations’’).                                 persecution is overwhelming our              (4th Cir. 1981) (finding that a regulation


                                                                                                                                 AR382
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 391 of 655
33842           Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations

requiring the expedited departure of          otherwise received refuge and reach the        foreign affairs function and good cause
Iranians from the United States in light      U.S. border, which has little present          exceptions to the notice and comment
of the international hostage crisis clearly   capacity to provide assistance. Cf. East       requirements of the APA’’).
related to foreign affairs and fell within    Bay Sanctuary Covenant v. Trump, 909              Invoking the APA’s foreign affairs
the notice-and-comment exception).            F.3d 1219, 1252 (9th Cir. 2018)                exception is also consistent with past
   This rule will facilitate ongoing          (‘‘Hindering the President’s ability to        rulemakings. In 2016, for example, in
diplomatic negotiations with foreign          implement a new policy in response to          response to diplomatic developments
countries regarding migration issues,         a current foreign affairs crisis is the type   between the United States and Cuba,
including measures to control the flow        of ‘definitely undesirable international       DHS changed its regulations concerning
of aliens into the United States (such as     consequence’ that warrants invocation          flights to and from the island via an
the Migrant Protection Protocols), and        of the foreign affairs exception.’’).          immediately effective interim final rule.
the urgent need to address the current        Addressing this crisis will be more            Flights to and From Cuba, 81 FR 14948,
humanitarian and security crisis along        effective and less disruptive to long-         14952 (Mar. 21, 2016). In a similar vein,
the southern land border between the          term U.S. relations with Mexico and the        DHS and the State Department recently
United States and Mexico. See City of         Northern Triangle countries the sooner         provided notice that they were
New York, 618 F.3d at 201 (finding that       that this interim final rule is in place to    eliminating an exception to expedited
rules related to diplomacy with a             help address the enormous flow of              removal for certain Cuban nationals.
potential impact on U.S. relations with       aliens through these countries to the          The notice explained that the change in
other countries fall within the scope of      southern U.S. border. Cf. Am. Ass’n of         policy was consistent with the foreign
the foreign affairs exemption). Those         Exps. & Imps.-Textile & Apparel Grp.,          affairs exception for rules subject to
ongoing discussions relate to proposals       751 F.2d at 1249 (‘‘The timing of an           notice-and-comment requirements
for how these other countries could           announcement of new consultations or           because the change was central to
increase efforts to help reduce the flow      quotas may be linked intimately with           ongoing negotiations between the two
of illegal aliens north to the United         the Government’s overall political             countries. Eliminating Exception To
States and encourage aliens to seek           agenda concerning relations with               Expedited Removal Authority for Cuban
protection at the safest and earliest         another country.’’); Rajah, 544 F.3d at        Nationals Encountered in the United
point of transit possible.                    438 (finding that the notice-and-              States or Arriving by Sea, 82 FR 4902,
   Those negotiations would be                comment process can be ‘‘slow and              4904–05 (Jan. 17, 2017).
disrupted if notice-and-comment               cumbersome,’’ which can negatively
procedures preceded the effective date                                                       B. Regulatory Flexibility Act
                                              impact efforts to secure U.S. national
of this rule—provoking a disturbance in       interests, thereby justifying application        The Regulatory Flexibility Act, 5
domestic politics in Mexico and the           of the foreign affairs exemption); East        U.S.C. 601 et seq., as amended by the
Northern Triangle countries, and                                                             Small Business Regulatory Enforcement
                                              Bay Sanctuary Covenant, 909 F.3d at
eroding the sovereign authority of the                                                       Fairness Act of 1996, requires an agency
                                              1252–53 (9th Cir. 2018) (suggesting that
United States to pursue the negotiating                                                      to prepare and make available to the
                                              reliance on the exemption is justified
strategy it deems to be most appropriate                                                     public a regulatory flexibility analysis
                                              where the Government ‘‘explain[s] how
as it engages its foreign partners. See,                                                     that describes the effect of the rule on
                                              immediate publication of the Rule,
e.g., Am. Ass’n of Exps. & Imps.-Textile                                                     small entities (i.e., small businesses,
                                              instead of announcement of a proposed
& Apparel Grp. v. United States, 751                                                         small organizations, and small
                                              rule followed by a thirty-day period of
F.2d 1239, 1249 (Fed. Cir. 1985) (the                                                        governmental jurisdictions). A
                                              notice and comment’’ is necessary in
foreign affairs exemption facilitates                                                        regulatory flexibility analysis is not
                                              light of the Government’s foreign affairs
‘‘more cautious and sensitive                                                                required when a rule is exempt from
consideration of those matters which so       efforts).
                                                                                             notice-and-comment rulemaking.
affect relations with other Governments          The United States and Mexico have
that . . . public rulemaking provisions       been engaged in ongoing discussions            C. Unfunded Mandates Reform Act of
would provoke definitely undesirable          regarding both regional and bilateral          1995
international consequences’’ (internal        approaches to asylum. This interim final          This interim final rule will not result
quotation marks omitted)). During a           rule will strengthen the ability of the        in the expenditure by state, local, and
notice-and-comment process, public            United States to address the crisis at the     tribal governments, in the aggregate, or
participation and comments may impact         southern border and therefore facilitate       by the private sector, of $100 million or
and potentially harm the goodwill             the likelihood of success in future            more in any one year, and it will not
between the United States and Mexico          negotiations. This rule thus supports the      significantly or uniquely affect small
and the Northern Triangle countries—          President’s foreign policy with respect        governments. Therefore, no actions were
actors with whom the United States            to Mexico and the Northern Triangle            deemed necessary under the provisions
must partner to ensure that refugees can      countries in this area and is exempt           of the Unfunded Mandates Reform Act
more effectively find refuge and safety       from the notice-and-comment and                of 1995.
in third countries. Cf. Rajah v. Mukasey,     delayed-effective-date requirements in 5
544 F.3d 427, 437–38 (2d Cir. 2008)           U.S.C. 553. See Am. Ass’n of Exps. &           D. Congressional Review Act
(‘‘[R]elations with other countries might     Imps.-Textile & Apparel Grp., 751 F.2d            This interim final rule is not a major
be impaired if the government were to         at 1249 (noting that the foreign affairs       rule as defined by section 804 of the
conduct and resolve a public debate           exception covers agency actions ‘‘linked       Congressional Review Act. 5 U.S.C. 804.
over why some citizens of particular          intimately with the Government’s               This rule will not result in an annual
countries were a potential danger to our      overall political agenda concerning            effect on the economy of $100 million
security.’’).                                 relations with another country’’);             or more; a major increase in costs or
   In addition, the longer that the           Yassini v. Crosland, 618 F.2d 1356,            prices; or significant adverse effects on
effective date of the interim rule is         1361 (9th Cir. 1980) (because an               competition, employment, investment,
delayed, the greater the number of            immigration directive ‘‘was                    productivity, innovation, or on the
people who will pass through third            implementing the President’s foreign           ability of United States-based
countries where they may have                 policy,’’ the action ‘‘fell within the         companies to compete with foreign-


                                                                                                                       AR383
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 392 of 655
                   Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations                        33843

based companies in domestic and             Regulatory Amendments                         under 22 U.S.C. 7105 or 8 U.S.C.
export markets.                             DEPARTMENT OF HOMELAND                        1641(c)(4).
                                            SECURITY                                      ■ 3. In § 208.30, revise the section
E. Executive Order 12866, Executive
                                                                                          heading, the first sentence of paragraph
Order 13563, and Executive Order              Accordingly, for the reasons set forth      (e)(2), and paragraphs (e)(3) and (5) to
13771 (Regulatory Planning and Review)      in the preamble, the Secretary of             read as follows:
                                            Homeland Security amends 8 CFR part
   This rule is not subject to Executive    208 as follows:                               § 208.30 Credible fear determinations
Order 12866 as it implicates a foreign                                                    involving stowaways and applicants for
affairs function of the United States       PART 208—PROCEDURES FOR                       admission who are found inadmissible
related to ongoing discussions with         ASYLUM AND WITHHOLDING OF                     pursuant to section 212(a)(6)(C) or 212(a)(7)
potential impact on a set of specified      REMOVAL                                       of the Act, whose entry is limited or
international relationships. As this is                                                   suspended under section 212(f) or 215(a)(1)
                                            ■ 1. The authority citation for part 208      of the Act, or who failed to apply for
not a regulatory action under Executive                                                   protection from persecution in a third
Order 12866, it is not subject to           continues to read as follows:
                                                                                          country where potential relief is available
Executive Order 13771.                        Authority: 8 U.S.C. 1101, 1103, 1158,       while en route to the United States.
                                            1226, 1252, 1282; Title VII of Public Law
F. Executive Order 13132 (Federalism)       110–229; 8 CFR part 2.                        *       *     *     *      *
                                                                                             (e) * * *
  This rule will not have substantial       ■ 2. Section 208.13 is amended by                (2) Subject to paragraph (e)(5) of this
direct effects on the States, on the        adding paragraphs (c)(4) and (5) to read      section, an alien will be found to have
relationship between the national           as follows:                                   a credible fear of persecution if there is
government and the States, or on the        § 208.13   Establishing asylum eligibility.   a significant possibility, taking into
distribution of power and                                                                 account the credibility of the statements
                                            *       *    *     *     *
responsibilities among the various             (c) * * *                                  made by the alien in support of the
levels of government. Therefore, in            (4) Additional limitation on eligibility   alien’s claim and such other facts as are
accordance with section 6 of Executive      for asylum. Notwithstanding the               known to the officer, the alien can
Order 13132, it is determined that this     provisions of § 208.15, any alien who         establish eligibility for asylum under
rule does not have sufficient federalism    enters, attempts to enter, or arrives in      section 208 of the Act or for
implications to warrant the preparation     the United States across the southern         withholding of removal under section
of a federalism summary impact              land border on or after July 16, 2019,        241(b)(3) of the Act. * * *
                                            after transiting through at least one            (3) Subject to paragraph (e)(5) of this
statement.
                                            country outside the alien’s country of        section, an alien will be found to have
G. Executive Order 12988 (Civil Justice     citizenship, nationality, or last lawful      a credible fear of torture if the alien
Reform)                                     habitual residence en route to the            shows that there is a significant
                                            United States, shall be found ineligible      possibility that he or she is eligible for
  This rule meets the applicable                                                          withholding of removal or deferral of
                                            for asylum unless:
standards set forth in sections 3(a) and       (i) The alien demonstrates that he or      removal under the Convention Against
3(b)(2) of Executive Order 12988.           she applied for protection from               Torture, pursuant to § 208.16 or
                                            persecution or torture in at least one        § 208.17.
H. Paperwork Reduction Act
                                            country outside the alien’s country of        *       *     *     *      *
  This rule does not propose new, or        citizenship, nationality, or last lawful         (5)(i) Except as provided in this
revisions to existing, ‘‘collection[s] of   habitual residence through which the          paragraph (e)(5)(i) or paragraph (e)(6) of
information’’ as that term is defined       alien transited en route to the United        this section, if an alien is able to
under the Paperwork Reduction Act of        States, and the alien received a final        establish a credible fear of persecution
1995, Public Law 104–13, 44 U.S.C.          judgment denying the alien protection         but appears to be subject to one or more
chapter 35, and its implementing            in such country;                              of the mandatory bars to applying for, or
regulations, 5 CFR part 1320.                  (ii) The alien demonstrates that he or     being granted, asylum contained in
                                            she satisfies the definition of ‘‘victim of   section 208(a)(2) and 208(b)(2) of the
List of Subjects                            a severe form of trafficking in persons’’     Act, or to withholding of removal
8 CFR Part 208                              provided in 8 CFR 214.11; or                  contained in section 241(b)(3)(B) of the
                                               (iii) The only countries through which     Act, the Department of Homeland
  Administrative practice and               the alien transited en route to the           Security shall nonetheless place the
procedure, Aliens, Immigration,             United States were, at the time of the        alien in proceedings under section 240
Reporting and recordkeeping                 transit, not parties to the 1951 United       of the Act for full consideration of the
requirements.                               Nations Convention relating to the            alien’s claim, if the alien is not a
                                            Status of Refugees, the 1967 Protocol         stowaway. If the alien is a stowaway,
8 CFR Part 1003                             Relating to the Status of Refugees, or the    the Department shall place the alien in
                                            United Nations Convention against             proceedings for consideration of the
  Administrative practice and
                                            Torture and Other Cruel, Inhuman or           alien’s claim pursuant to § 208.2(c)(3).
procedure, Aliens, Immigration, Legal                                                        (ii) If the alien is found to be an alien
                                            Degrading Treatment or Punishment.
services, Organization and functions           (5) Non-binding determinations.            described in § 208.13(c)(3), then the
(Government agencies).                      Determinations made with respect to           asylum officer shall enter a negative
8 CFR Part 1208                             paragraph (c)(4)(ii) of this section are      credible fear determination with respect
                                            not binding on Federal departments or         to the alien’s intention to apply for
  Administrative practice and               agencies in subsequent determinations         asylum. The Department shall
procedure, Aliens, Immigration,             of eligibility for T or U nonimmigrant        nonetheless place the alien in
Reporting and recordkeeping                 status under section 101(a)(15)(T) or (U)     proceedings under section 240 of the
requirements.                               of the INA or for benefits or services        Act for full consideration of the alien’s


                                                                                                                      AR384
               Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 393 of 655
33844            Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations

claim for withholding of removal under          1254a, 1255, 1324d, 1330, 1361, 1362; 28        provisions of 8 CFR 208.15, any alien
section 241(b)(3) of the Act, or for            U.S.C. 509, 510, 1746; sec. 2 Reorg. Plan No.   who enters, attempts to enter, or arrives
withholding or deferral of removal              2 of 1950; 3 CFR, 1949–1953 Comp., p. 1002;     in the United States across the southern
                                                section 203 of Pub. L. 105–100, 111 Stat.
under the Convention Against Torture,                                                           land border on or after July 16, 2019,
                                                2196–200; sections 1506 and 1510 of Pub. L.
if the alien establishes, respectively, a       106–386, 114 Stat. 1527–29, 1531–32; section    after transiting through at least one
reasonable fear of persecution or torture.      1505 of Pub. L. 106–554, 114 Stat. 2763A–       country outside the alien’s country of
However, if an alien fails to establish,        326 to –328.                                    citizenship, nationality, or last lawful
during the interview with the asylum            ■ 5. In § 1003.42, revise paragraph (d) to      habitual residence en route to the
officer, a reasonable fear of either            read as follows:                                United States, shall be found ineligible
persecution or torture, the asylum                                                              for asylum unless:
officer will provide the alien with a           § 1003.42 Review of credible fear                  (i) The alien demonstrates that he or
written notice of decision, which will be       determination.                                  she applied for protection from
subject to immigration judge review             *      *      *     *     *                     persecution or torture in at least one
consistent with paragraph (g) of this              (d) Standard of review. (1) The              country outside the alien’s country of
section, except that the immigration            immigration judge shall make a de novo          citizenship, nationality, or last lawful
judge will review the reasonable fear           determination as to whether there is a          habitual residence through which the
findings under the reasonable fear              significant possibility, taking into            alien transited en route to the United
standard instead of the credible fear           account the credibility of the statements       States and the alien received a final
standard described in paragraph (g) and         made by the alien in support of the             judgment denying the alien protection
in 8 CFR 1208.30(g).                            alien’s claim and such other facts as are       in such country;
   (iii) If the alien is found to be an alien   known to the immigration judge, that               (ii) The alien demonstrates that he or
described as ineligible for asylum in           the alien could establish eligibility for       she satisfies the definition of ‘‘victim of
§ 208.13(c)(4), then the asylum officer         asylum under section 208 of the Act or          a severe form of trafficking in persons’’
shall enter a negative credible fear            withholding under section 241(b)(3) of          provided in 8 CFR 214.11; or
determination with respect to the alien’s       the Act or withholding or deferral of              (iii) The only country or countries
application for asylum. The Department          removal under the United Nations                through which the alien transited en
shall nonetheless place the alien in            Convention Against Torture and Other            route to the United States were, at the
proceedings under section 240 of the            Cruel, Inhuman or Degrading Treatment           time of the transit, not parties to the
Act for consideration of the alien’s            or Punishment.                                  1951 United Nations Convention
claim for withholding of removal under             (2) If the alien is determined to be an      relating to the Status of Refugees, the
section 241(b)(3) of the Act, or for            alien described in 8 CFR 208.13(c)(3) or        1967 Protocol, or the United Nations
withholding or deferral of removal              1208.13(c)(3) and is determined to lack         Convention against Torture and Other
under the Convention Against Torture,           a reasonable fear under 8 CFR                   Cruel, Inhuman or Degrading Treatment
if the alien establishes, respectively, a       208.30(e)(5)(ii), the immigration judge         or Punishment.
reasonable fear of persecution or torture.      shall first review de novo the                     (5) Non-binding determinations.
The scope of review shall be limited to         determination that the alien is described       Determinations made with respect to
a determination of whether the alien is         in 8 CFR 208.13(c)(3) or 1208.13(c)(3)          paragraph (c)(4)(ii) of this section are
eligible for withholding or deferral of         prior to any further review of the              not binding on Federal departments or
removal, accordingly. However, if an            asylum officer’s negative determination.        agencies in subsequent determinations
alien fails to establish, during the               (3) If the alien is determined to be an      of eligibility for T or U nonimmigrant
interview with the asylum officer, a            alien described as ineligible for asylum        status under section 101(a)(15)(T) or (U)
reasonable fear of either persecution or        in 8 CFR 208.13(c)(4) or 1208.13(c)(4)          of the Act or for benefits or services
torture, the asylum officer will provide        and is determined to lack a reasonable          under 22 U.S.C. 7105 or 8 U.S.C.
the alien with a written notice of              fear under 8 CFR 208.30(e)(5)(iii), the         1641(c)(4).
decision, which will be subject to              immigration judge shall first review de         ■ 8. In § 1208.30, revise the section
immigration judge review consistent             novo the determination that the alien is        heading and paragraph (g)(1) to read as
with paragraph (g) of this section,             described as ineligible for asylum in 8         follows:
except that the immigration judge will          CFR 208.13(c)(4) or 1208.13(c)(4) prior         § 1208.30 Credible fear determinations
review the reasonable fear findings             to any further review of the asylum             involving stowaways and applicants for
under the reasonable fear standard              officer’s negative determination.               admission who are found inadmissible
instead of the credible fear standard           *      *      *     *     *                     pursuant to section 212(a)(6)(C) or 212(a)(7)
described in paragraph (g) and in 8 CFR                                                         of the Act, whose entry is limited or
1208.30(g).                                     PART 1208—PROCEDURES FOR                        suspended under section 212(f) or 215(a)(1)
*       *      *     *     *                    ASYLUM AND WITHHOLDING OF                       of the Act, or who failed to apply for
                                                REMOVAL                                         protection from persecution in a third
DEPARTMENT OF JUSTICE                                                                           country where potential relief is available
                                                ■ 6. The authority citation for part 1208       while en route to the United States.
  Accordingly, for the reasons set forth
in the preamble, the Attorney General           continues to read as follows:                   *      *    *     *     *
amends 8 CFR parts 1003 and 1208 as               Authority: 8 U.S.C. 1101, 1103, 1158,
                                                                                                   (g) * * *
                                                1226, 1252, 1282; Title VII of Public Law          (1) Review by immigration judge of a
follows:
                                                110–229.                                        mandatory bar finding. (i) If the alien is
PART 1003—EXECUTIVE OFFICE FOR                  ■ 7. In § 1208.13, add paragraphs (c)(4)        determined to be an alien described in
IMMIGRATION REVIEW                              and (5) to read as follows:                     8 CFR 208.13(c)(3) or 1208.13(c)(3) and
                                                                                                is determined to lack a reasonable fear
■ 4. The authority citation for part 1003       § 1208.13 Establishing asylum eligibility.      under 8 CFR 208.30(e)(5), the
continues to read as follows:                   *     *    *    *     *                         immigration judge shall first review de
  Authority: 5 U.S.C. 301; 6 U.S.C 521; 8         (c) * * *                                     novo the determination that the alien is
U.S.C. 1101, 1103, 1154, 1155, 1158, 1182,        (4) Additional limitation on eligibility      described in 8 CFR 208.13(c)(3) or
1226, 1229, 1229a, 1229b, 1229c, 1231,          for asylum. Notwithstanding the                 1208.13(c)(3). If the immigration judge


                                                                                                                            AR385
                Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 394 of 655
                   Federal Register / Vol. 84, No. 136 / Tuesday, July 16, 2019 / Rules and Regulations                       33845

finds that the alien is not described in      DEPARTMENT OF TRANSPORTATION                  FAA–2018–0984 in the Federal Register
8 CFR 208.13(c)(3) or 1208.13(c)(3), then                                                   (83 FR 60382; November 26, 2018)
the immigration judge shall vacate the        Federal Aviation Administration               establishing four new restricted areas,
order of the asylum officer, and DHS                                                        R–3803C, R–3803D, R–3803E, and R–
may commence removal proceedings              14 CFR Part 73                                3803F, and making minor technical
under section 240 of the Act. If the          [Docket No. FAA–2018–0984; Airspace           amendments to the R–3803A and R–
immigration judge concurs with the            Docket No. 18–ASW–8]                          3803B descriptions for improved
credible fear determination that the                                                        operational efficiency and
                                              RIN 2120–AA66                                 administrative standardization in
alien is an alien described in 8 CFR
                                                                                            support of hazardous U.S. Army force-
208.13(c)(3) or 1208.13(c)(3), the            Expansion of R–3803 Restricted Area           on-force and force-on-target training
immigration judge will then review the        Complex; Fort Polk, LA                        activities. Interested parties were
asylum officer’s negative decision                                                          invited to participate in this rulemaking
                                              AGENCY:  Federal Aviation
regarding reasonable fear made under 8                                                      effort by submitting written comments
                                              Administration (FAA), DOT.
CFR 208.30(e)(5) consistent with                                                            on the proposal. Two comments were
                                              ACTION: Final rule.
paragraph (g)(2) of this section, except                                                    received.
that the immigration judge will review        SUMMARY:   This action expands the R–
the findings under the reasonable fear                                                      Discussion of Comments
                                              3803 restricted area complex in central
standard instead of the credible fear         Louisiana by establishing four new               While supportive of the U.S. Army’s
standard described in paragraph (g)(2).       restricted areas, R–3803C, R–3803D, R–        need to train as they fight, the first
   (ii) If the alien is determined to be an   3803E, and R–3803F, and makes minor           commenter noted that modern general
                                              technical amendments to the existing R–       aviation aircraft have longer flight
alien described as ineligible for asylum
                                              3803A and R–3803B legal descriptions          endurance today, making timely
in 8 CFR 208.13(c)(4) or 1208.13(c)(4)
                                              for improved operational efficiency and       NOTAM publication of restricted area
and is determined to lack a reasonable                                                      activations necessary for effective flight
fear under 8 CFR 208.30(e)(5), the            administrative standardization. The
                                              restricted area establishments and            planning. To overcome the possibility of
immigration judge shall first review de                                                     the restricted areas being activated with
novo the determination that the alien is      amendments support U.S. Army Joint
                                              Readiness Training Center training            no advance notification, the commenter
described as ineligible for asylum in 8                                                     recommended adding ‘‘at least 4 hours
                                              requirements at Fort Polk for military
CFR 208.13(c)(4) or 1208.13(c)(4). If the                                                   in advance’’ to the ‘‘By NOTAM’’ time
                                              units preparing for overseas
immigration judge finds that the alien is     deployment.                                   of designation proposed for the R–
not described as ineligible for asylum in                                                   3803A, R–3803C, and R–3803D
8 CFR 208.13(c)(4) or 1208.13(c)(4), then     DATES:Effective date: 0901 UTC,               restricted areas. Additionally, the
the immigration judge shall vacate the        September 13, 2019.                           commenter requested the effective date
order of the asylum officer, and DHS          FOR FURTHER INFORMATION CONTACT:              of the proposed restricted areas, if
may commence removal proceedings              Colby Abbott, Airspace Policy Group,          approved, coincide with the next update
under section 240 of the Act. If the          Office of Airspace Services, Federal          of the Houston Sectional Aeronautical
immigration judge concurs with the            Aviation Administration, 800                  Chart.
credible fear determination that the          Independence Avenue SW, Washington,              It is FAA policy that when NOTAMs
alien is an alien described as ineligible     DC 20591; telephone: (202) 267–8783.          are issued to activate special use
                                              SUPPLEMENTARY INFORMATION:                    airspace, the NOTAMs should be issued
for asylum in 8 CFR 208.13(c)(4) or
                                                                                            as far in advance as feasible to ensure
1208.13(c)(4), the immigration judge          Authority for This Rulemaking                 the widest dissemination of the
will then review the asylum officer’s
                                                The FAA’s authority to issue rules          information to airspace users. The FAA
negative decision regarding reasonable        regarding aviation safety is found in         acknowledges that the addition of the
fear made under 8 CFR 208.30(e)(5)            Title 49 of the United States Code.           ‘‘at least 4 hours in advance’’ provision
consistent with paragraph (g)(2) of this      Subtitle I, Section 106 describes the         to the proposed ‘‘By NOTAM’’ time of
section, except that the immigration          authority of the FAA Administrator.           designation, as recommended by the
judge will review the findings under the      Subtitle VII, Aviation Programs,              commenter, would contribute to
reasonable fear standard instead of the       describes in more detail the scope of the     ensuring the widest dissemination of
credible fear standard described in           agency’s authority. This rulemaking is        the restricted areas being activated to
paragraph (g)(2).                             promulgated under the authority               effected airspace users. As such, the
*       *     *     *      *                  described in Subtitle VII, Part A,            FAA adopts the commenter’s
                                              Subpart I, Section 40103. Under that          recommendation to amend the time of
  Approved:
                                              section, the FAA is charged with              designation for R–3803A, R–3803C, and
  Dated: July 12, 2019.                       prescribing regulations to assign the use     R–3803D to reflect ‘‘By NOTAM issued
Kevin K. McAleenan,                           of the airspace necessary to ensure the       at least 4 hours in advance.’’
Acting Secretary of Homeland Security.        safety of aircraft and the efficient use of      Additionally, the establishment of R–
  Approved:                                   airspace. This regulation is within the       3803C, R–3803D, R–3803E, and R–
                                              scope of that authority as it establishes     3803F, and the minor technical
  Dated: July 12, 2019.
                                              restricted area airspace at Fort Polk, LA,    amendments to the existing R–3803A
William P. Barr,                                                                            and R–3803B legal descriptions are
                                              to enhance aviation safety and
Attorney General.                             accommodate essential U.S. Army               being made effective to coincide with
[FR Doc. 2019–15246 Filed 7–15–19; 8:45 am]   hazardous force-on-force and force-on-        the upcoming Houston Sectional
BILLING CODE 4410–30–P; 9111–97–P             target training activities.                   Aeronautical Chart date.
                                                                                               The second commenter raised aerial
                                              History                                       access concerns of the area in which the
                                                The FAA published a notice of               new restricted areas were proposed to
                                              proposed rulemaking for Docket No.            be established. The commenter stated


                                                                                                                      AR386
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 395 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 396 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 397 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 398 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 399 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 400 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 401 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 402 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 403 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 404 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 405 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 406 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 407 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 408 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 409 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 410 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 411 of 655
                                             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 412 of 655


 LQJ8QLW
 LVLRQDO
KHUQ7ULDQJOHDQG2WKHU1DWLRQDOV
  ,,'6Y UXQGDWH(,'DVRI 
9ROXQWDU\5HWXUQV9ROXQWDU\'HSDUWXUHVDQG:LWKGUDZDOV8QGHU'RFNHW&RQWURO
 LWHG5HPRYDO (5 RU9ROXQWDU\5HWXUQ 95 WKDWDUHWXUQHGRYHUWR(52IRUGHWHQWLRQ $OLHQVSURFHVVHGIRU(5DQGQRW
  RWGHWDLQHGE\(52DUHSULPDULO\SURFHVVHGE\%RUGHU3DWURO &%3VKRXOGEHFRQWDFWHGIRUWKRVHVWDWLVWLFV
KHUHDQG1RQ:HVWHUQ+HPLVSKHUHLVEDVHGRQLQIRUPDWLRQIURP KWWSVVWDWHJRYVGUPUOVGRVVWUDWKWPOKWP


U\RI&LWL]HQVKLSDQG:HHN
      
        
      
     
     
    
     
     
     25                     132
   112                      214


U\RI&LWL]HQVKLSDQG0RQWK
                                                                                                                                                                                                                                 )<
EHU          1RYHPEHU             'HFHPEHU          -DQXDU\          )HEUXDU\              0DUFK                $SULO              0D\                -XQH              -XO\            $XJXVW            6HSWHPEHU
                                                                                                                                                                                                                                   7RWDO
                                                   
                                              
                                        
                                        
                                        
                                        
  888                      902                869             804                665                  786                768                719               623               856               810                  644              9,334
1,191                    1,077              1,067           1,070              1,008               1,118               1,148              1,295             1,295             1,355             1,577                1,531             14,732




                                                                                                                                                                                                                         AR404
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 413 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 414 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 415 of 655




                                                                 AR407
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 416 of 655




                                                                 AR408
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 417 of 655




                                                                 AR409
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 418 of 655




                                                                 AR410
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 419 of 655




                                                                 AR411
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 420 of 655




                                                                  AR412
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 421 of 655




                                                                  AR413
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 422 of 655




                                                                 AR414
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 423 of 655




                                                                 AR415
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 424 of 655




                                                                 AR416
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 425 of 655




                                                                 AR417
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 426 of 655




                                                                 AR418
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 427 of 655




                                                                 AR419
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 428 of 655




                                                                 AR420
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 429 of 655




                                                                 AR421
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 430 of 655




                                                                 AR422
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 431 of 655




                                                                 AR423
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 432 of 655




                                                                 AR424
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 433 of 655




                                                                 AR425
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 434 of 655




                                                                 AR426
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 435 of 655




                                                                 AR427
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 436 of 655




                                                                 AR428
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 437 of 655




                                                                 AR429
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 438 of 655




                                                                 AR430
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 439 of 655




                                                                 AR431
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 440 of 655




                                                                 AR432
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 441 of 655




                                                                 AR433
     Case
      Case1:19-cv-03640-KBJ
            4:15-cv-00250-DCBDocument 35-3
                               Document 244Filed 01/27/20
                                             Filed 11/18/16Page
                                                            Page442 of29
                                                                 1 of  655



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Unknown Parties, et al.,                          No. CV-15-00250-TUC-DCB
10                   Plaintiffs,                       ORDER
11   v.
12   Jeh Johnson, et al.,
13                   Defendants.
14
15          Plaintiffs filed this action on June 8, 2015, asserting six claims for relief related to
16    alleged inhumane and punitive treatment of Tucson Sector1 civil immigration detainees.
17    Plaintiffs allege five claims of violations of the Due Process Clause of the Fifth
18    Amendment based on deprivation of sleep, of hygienic and sanitary conditions, of
19    adequate medical screening and care, of adequate food and water, and of warmth. (Doc. 1
20    ¶¶ 184-218.) Plaintiffs also alleged the Defendants violated the Administrative
21    Procedures Act (APA) by failing to enforce their own procedures related to the operation
22    of holding cells in Tucson Sector facilities, id. ¶¶ 219-24, but this claim was dismissed,
23    (Order (Doc. 118)). Previously in addition to granting in part and denying in part
24    Defendants’ Motion to Dismiss, the Court certified the case as a class action. (Order
25    (Doc. 117)).    The Court now considers Plaintiffs’ Motion for a Preliminary Injunction.
26
27          1
               The Tucson Sector includes Border Patrol facilities at Bisbee (Brian A. Terry
      Station/ Naco Station), Casa Grande, Douglas, Nogales, Sonoita, Tucson, Why (Ajo
28    Station), Willcox, and Three Points. The Motion for Preliminary Injunction relied on
      early discovery conducted at Tucson, Douglas, Nogales, and Casa Grande.


                                                                                     AR434
     Case
      Case1:19-cv-03640-KBJ
            4:15-cv-00250-DCBDocument 35-3
                               Document 244Filed 01/27/20
                                             Filed 11/18/16Page
                                                            Page443 of29
                                                                 2 of  655



 1    Following an evidentiary hearing, the Court finds the evidence supports the Plaintiffs’
 2    experts’ declarations attached to the Motion for a Preliminary Injunction,2 and grants the
 3    motion for the reasons that follow.
 4                         A. Preliminary Injunction: Standard of Review
 5           Preliminary injunctions are an “extraordinary remedy never awarded as of right.”
 6    Winter v. NRDC, 555 U.S. 7, 24 (2008). In Winter, the Supreme Court explained the
 7    four-factor test. “A plaintiff seeking a preliminary injunction must show that: (1) she is
 8    likely to succeed on the merits, (2) she is likely to suffer irreparable harm in the absence
 9    of preliminary relief, (3) the balance of equities tips in her favor, and (4) an injunction is
10    in the public interest.” Farris v. Seabrook, 677 F.3d 858, 864 (9th Cir. 2012) (citing
11    Winter, 555 U.S. at 20). “The first factor under Winter is the most important—likely
12    success on the merits.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (citing
13    Aamer v. Obama, 742 F.3d 1023, 1038 (D.C.Cir. 2014) (“We begin with the first and
14    most important factor: whether petitioners have established a likelihood of success on the
15    merits.”)). “Because it is a threshold inquiry, when ‘a plaintiff has failed to show the
16    likelihood of success on the merits, we ‘need not consider the remaining three [Winter
17    elements].’” Id. (quoting Ass'n des Eleveurs de Canards et d'Oies du Quebec v. Harris,
18    729 F.3d 937, 944 (9th Cir. 2013) (quoting DISH Network Corp. v. F.C.C., 653 F.3d 771,
19    776–77 (9th Cir. 2011)).
20           When a plaintiff is requesting a mandatory injunction, the burden is doubly
21    demanding because then the plaintiff must establish that the law and facts clearly favor
22
             2
               Motion for Preliminary Injunction (MPI) (Doc. 206); Opposition (Response)
23    (Doc. 141); Reply (Doc. 145). The Plaintiffs’ experts are: Eldon Vail, a corrections
      administrator; Robert Powitz, a forensic Sanitarian, with expertise in correctional public
24    health; Joe Goldenson, M.D., Medical Director for Jail Health Services for the San
      Francisco Department of Public Health; Joseph Gaston, Plaintiffs’ attorney responsible
25    for data analysis, and Kevin Coles, Plaintiffs attorney responsible for reviewing video
      surveillance tapes. Defendants experts are: George Allen, the Assistant Chief Patrol
26    Agent for the Tucson Sector; Diane Skipworth, Sanitarian; Richard Bryce, retired
      Undersheriff of Ventura County Sheriff’s Department in California; Philip Harber, M.D.,
27    Professor of Medicine with expertise in occupational-environmental (preventative)
      medicine, and Justin Bristow, Border Patrol’s Acting Chief, Strategic Planning and
28    Analysis, overseeing various programs including the e3 Processing Module/e3 Detention
      Module (e3DM data system).

                                                  -2-
                                                                                     AR435
     Case
      Case1:19-cv-03640-KBJ
            4:15-cv-00250-DCBDocument 35-3
                               Document 244Filed 01/27/20
                                             Filed 11/18/16Page
                                                            Page444 of29
                                                                 3 of  655



 1    her position, not simply that she is likely to succeed on the merits. Id. This was the
 2    standard applied when an actress requested an injunction requiring Google to take
 3    affirmative action—to remove (and to keep removing) Innocence of Muslims from
 4    YouTube and other sites under its auspices. This relief was treated as a mandatory
 5    injunction because it “orders a responsible party to ‘take action.’” Id. (quoting Marlyn
 6    Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009).
 7    This heightened standard is necessary because a mandatory injunction “goes well beyond
 8    simply maintaining the status quo pendente lite [and] is particularly disfavored,” id.
 9    (quoting Stanley v. Univ. of S. Cal., 13 F.3d 1313, 1320 (9th Cir. 1994)). Therefore,
10    “mandatory injunctions should not issue in ‘doubtful cases.’” Id. (quoting Park Vill.
11    Apartment Tenants Ass'n v. Mortimer Howard Trust, 636 F.3d 1150, 1160 (9th Cir.
12    2011)).
13           Following Winter,3 the Ninth Circuit applies a sliding scale test where serious
14    questions going to the merits and a balance of hardships that tips sharply in favor of the
15    plaintiff can support issuance of a preliminary injunction if plaintiff also shows that there
16    is a likelihood of irreparable injury and the injunction is in the public interest. Alliance
17    for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).
18           Harm that is merely monetary “will not usually support injunctive relief.”
19    American Trucking Associations v. City of Los Angeles, 559 F.3d 1046, 1057 (9th Cir.
20    2009). Harm that is “merely speculative” will not support injunctive relief. Id. This is
21    because “[a] preliminary injunction is an extraordinary remedy never awarded as of
22    right.” Winter, 555 U.S. at 55.      In balancing the competing claims of injury and
23    consequences resulting from the granting or withholding of the requested relief, a court
24
25           3
               Before Winter, a plaintiff could demonstrate either: (1) a likelihood of success on
      the merits and the possibility of irreparable injury; or (2) that serious questions going to
26    the merits were raised and the balance of hardships tips sharply in its favor. These two
      alternatives represented extremes of a single continuum, rather than two separate tests.
27    Thus, the greater the relative hardship to the party seeking the preliminary injunction, the
      less probability of success the party had to show. In Winter, the Supreme Court
28    definitively refuted the “possibility of irreparable injury” standard as too lenient.
      Stormans, Inc. v. Selecky, 586 F.3d 1109, 1126–27 (9th Cir. 2009)

                                                  -3-
                                                                                    AR436
     Case
      Case1:19-cv-03640-KBJ
            4:15-cv-00250-DCBDocument 35-3
                               Document 244 Filed 01/27/20
                                              Filed 11/18/16 Page
                                                              Page445 of29
                                                                   4 of  655



 1    exercises its sound discretion, and, in equity, a court “should pay particular regard for the
 2    public consequences in employing the extraordinary remedy of injunction.” Weinberger
 3    v. Romero–Barcelo, 456 U.S. 305, 312 (1982). The government cannot be harmed,
 4    however, from an injunction that merely ends an unconstitutional practice. Rodriguez v.
 5    Robbins, 715 F.3d 1127, 1145 (9th Cir. 2013).
 6           The Court “‘need not consider public consequences that are highly speculative.’”
 7    Stormans, 586 F.3d at 1139. (quoting Golden Gate Restaurant Association v. City &
 8    County of San Francisco, 512 F.3d 1112, 1126 (9th Cir. 2008)). “In other words, the
 9    court should weigh the public interest in light of the likely consequences of the
10    injunction. Such consequences must not be too remote, insubstantial, or speculative and
11    must be supported by evidence.” Id.
12           In the Ninth Circuit “the deprivation of constitutional rights unquestionably
13    constitutes irreparable injury.” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012).
14    This is because “constitutional violations cannot be adequately remedied through
15    damages and therefore generally constitute irreparable harm.” Am. Trucking Ass’ns, Inc.,
16    559 F.3d at 1059. In the Ninth Circuit, “it is always in the public interest to prevent the
17    violation of a party’s constitutional rights.”    Melendres, 695 F.3d at 1002 (quoting
18    Sammarano v. First Jud. Dist. Ct., 303 F.3d 949, 974 (9th Cir. 2002)). If plaintiffs “show
19    that a constitutional rights claim is likely to succeed, the remaining preliminary
20    injunction factors weigh in favor of granting an injunction.” Vivid Entm’t, LLC v.
21    Fielding, 956 F. Supp. 2d 1113, 1136 (C.D. Calif. 2013) (citing Melendres, 695 F.3d at
22    1002; Klein v City of San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009)).
23           In summary, as a threshold matter under Winter, the Plaintiffs must establish a
24    likelihood of success on the merits of their claims before the Court can grant a
25    preliminary injunction. If the Plaintiffs are unable to establish the threshold element of
26    likely success on the merits, the request for a preliminary injunction must be denied and
27    the Court need not review whether the remaining requirements for issuance of a
28    preliminary injunction are satisfied. If the threshold is met, the Plaintiffs must establish


                                                  -4-
                                                                                    AR437
     Case
      Case1:19-cv-03640-KBJ
            4:15-cv-00250-DCBDocument 35-3
                               Document 244Filed 01/27/20
                                             Filed 11/18/16Page
                                                            Page446 of29
                                                                 5 of  655



 1    the other three elements: they are likely to suffer irreparable harm without the injunction,
 2    the balance of equity tips in favor of the injunction, and the public interest favors the
 3    injunction. Alternatively, under the “sliding scale” approach, a preliminary injunction
 4    may be granted if there are “serious questions going to the merits and a hardship balance
 5    that tips sharply toward the [Plaintiffs],” so long as “the other two elements of the Winter
 6    test, [irreparable harm and public interest], are also met.”
 7           If a mandatory injunction is sought, the Plaintiffs must make a doubly burdensome
 8    threshold showing: that the law and facts clearly favor their position, not simply that
 9    there is a likelihood of success on the merits. This is because mandatory injunctions are
10    not granted unless extreme or very serious damage will result and are not issued in
11    doubtful cases.
12               B. Mandatory Injunction or Injunction to Maintain the Status Quo?
13           A mandatory injunction orders a party to take action, while a prohibitory
14    injunction prohibits action and preserves the status quo pending a determination of the
15    action on the merits. Marlyn Nutraceuticals, 571 F.3d at 878–79. “The relevant status
16    quo is that ‘between the parties pending a resolution of a case on the merits.’” Arizona
17    Dream Act Coalition (DACA) v. Brewer, 757 F.3d 1053, 1061 (9th Cir. 2014) (quoting
18    McCormack v. Hiedeman, 694 F.3d 1004, 1019 (9th Cir. 2012)). In the context of a
19    preliminary injunction, the “status quo” refers to the legally relevant relationship between
20    the parties before the controversy arose. McCormack, 694 F.3d 1020. It is not enough
21    that the result of an injunction may be an action taken in response to it; as long as the
22    injunction does not mandate a change in the status quo it is prohibitory. Id. (citing see
23    Marlyn Nutraceuticals, 571 F.3d at 879).
24           It is not a defense that “Border Patrol has done everything possible with the
25    resources provided by Congress to ensure that conditions at its stations protect the health
26    and safety of the individuals in its custody.”        (Response at 3.)   The Court is not
27    unsympathetic, but a deprivation of constitutional rights cannot be justified by fiscal
28    necessity, Golden Gate Rest. Ass’n., 512 F.3d at 1126, and the government may be


                                                   -5-
                                                                                    AR438
     Case
      Case1:19-cv-03640-KBJ
            4:15-cv-00250-DCBDocument 35-3
                               Document 244Filed 01/27/20
                                             Filed 11/18/16Page
                                                            Page447 of29
                                                                 6 of  655



 1    compelled to expand the pool of resources to remedy a constitutional violation, Peralta v.
 2    Dillard, 744 F.3d 1076, 1083 (9th Cir.2014) (en banc). The role of the judiciary is a
 3    limited one—restricted to assessing the constitutionality of government conduct. It is for
 4    the elected officials, both legislative and executive, and their administrators to determine
 5    this Country’s immigration policies and how to finance and implement them.
 6           Accordingly, the Court turns to the question of whether or not the government’s
 7    actions are constitutional. Defendants submit that they provide medical care, warmth,
 8    sanitation, food, and water, and allow detainees to sleep. Defendants assert they provide
 9    for detainees basic human needs pursuant to Border Patrol’s 2008 Hold Rooms and Short
10    Term Custody Policy (2008 Policy) and the National Standards on Transport, Escort,
11    Detention, and Search (TEDS standards).
12           The Court accepts for purposes of this preliminary injunction that these guidelines,
13    the 2008 Policy and TEDS, provide for constitutional conditions of confinement, which
14    Defendants assert is the status quo. Plaintiffs have presented persuasive evidence that the
15    basic human needs of detainees are not being met pursuant to the current practices being
16    implemented by Defendants pursuant to these guidelines. The Court preliminarily orders
17    full and immediate compliance with these guidelines, with the clarification that the
18    guideline requiring Defendants to give clean bedding to detainees includes mats for
19    detentions exceeding 12 hours.
20                         C. Unconstitutional Conditions of Confinement
21           “When the State takes a person into custody and holds him there against his will,
22    the Constitution imposes upon it a corresponding duty to assume some responsibility for
23    his safety and general well-being: Under this rationale, the State must provide for a
24    detainee’s “basic human needs—e.g., food, clothing, shelter, medical care, and
25    reasonable safety—.”DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189,
26    199-200 (1989).
27           It is undisputed that Border Patrol holds the Plaintiffs as civil detainees, pursuant
28    to civil immigration laws, Zadvydas v. Davis, 533 U.S. 678, 690 (2001), therefore, they


                                                 -6-
                                                                                    AR439
     Case
      Case1:19-cv-03640-KBJ
            4:15-cv-00250-DCBDocument 35-3
                               Document 244Filed 01/27/20
                                             Filed 11/18/16Page
                                                            Page448 of29
                                                                 7 of  655



 1    are protected under the Fifth Amendment from being held without due process of law
 2    under conditions that amount to punishment. Wong Wing v. United States, 163 U.S. 228,
 3    237 (1896). Similarly, the Eighth Amendment’s prohibition against cruel and unusual
 4    punishment requires prison officials to provide humane conditions of confinement,
 5    including adequate food, clothing, shelter, sanitation, and medical care, and take
 6    reasonable measures to guarantee the safety of the inmates. Farmer v. Brennan, 511 U.S.
 7    825, 832 (1994). But to be liable under the Eighth Amendment, a prison official must act
 8    with deliberate indifference to an inmate’s health or safety. Id. at 834. Conditions of
 9    confinement that violate the Eighth Amendment necessarily violate the Fifth
10    Amendment, but the reverse is not necessarily true.        In other words, Plaintiffs are
11    protected by both the Fifth and Eighth Amendments.
12           Because Plaintiffs are civil detainees and not prisoners, the Court applies the Fifth
13    Amendment, mirrored by the Fourteenth Amendment,4 Due Process Clause. Both the
14    Fifth and Fourteenth Amendments protect a non-convicted detainee from punishment
15    prior to an adjudication of guilt. Bell v. Wolfish, 441 U.S. 520, 534–35 (1979). “This
16    standard differs significantly from the standard relevant to convicted prisoners, who may
17    be subject to punishment so long as it does not violate the Eighth Amendment’s bar
18    against cruel and unusual punishment.” Pierce v. County of Orange, 526 F.3d 1190, 1205
19    (9th Cir. 2008). The “more protective” Fourteenth Amendment standard requires the
20    government to do more than provide minimal necessities, Jones v. Blanas, 393 F.3d 918,
21    931 (9th Cir. 2004),5 but, a detainee does not have a fundamental liberty interest under the
22
23           4
              The Due Process Clause of the Fourteenth Amendment bars any State from
      depriving any person of rights secured under the Bill of Rights (the first eight
24    amendments). Therefore, the Court relies equally on cases applying the Fourteenth and
      Fifth Amendment Due Process Clauses.
25
             5
               Overruled in part by Peralta, 744 F.3d at 1083 (holding monetary damages as a
26    retroactive remedy is unavailable against an official capacity defendant who lacks
      authority over budgeting decisions; applying subjective intent standard allowing fiscal
27    considerations to factor into deliberate indifference analysis in Eighth Amendment case).
      The government cannot assert a lack of resources defense against an injunction because it
28    is prospective relief, and the government may be compelled to expand the pool of
      resources to remedy a constitutional violation. Id..

                                                 -7-
                                                                                    AR440
     Case
      Case1:19-cv-03640-KBJ
            4:15-cv-00250-DCBDocument 35-3
                               Document 244 Filed 01/27/20
                                              Filed 11/18/16 Page
                                                              Page449 of29
                                                                   8 of  655



 1    Fourteenth Amendment to be free from discomfort, Bell, 441 U.S. at 537. Under the
 2    Fourteenth Amendment, “due process requires that the nature and duration of
 3    commitment bear some reasonable relation to the purpose for which the individual is
 4    committed.” Jackson v. Indiana, 406 U.S. 715, 738, (1972).
 5           To evaluate the constitutionality of a pretrial detention condition, a district court
 6    must determine whether those conditions amount to punishment of the detainee. Bell, 441
 7    U.S. at 535; Pierce, 526 F.3d at 1205; Demery v. Arpaio, 378 F.3d 1020, 1029 (9th Cir.
 8    2004). For a particular governmental action to constitute punishment, (1) that action
 9    must cause the detainee to suffer some harm or disability, and (2) amount to punishment.
10    Pierce, 526 F.3d at 1205 (quoting Bell, 441 U.S. at 538). To constitute punishment, the
11    governmental action must cause harm or disability that either significantly exceeds or is
12    independent of the inherent discomforts of confinement. Demery, 378 F.3d at 1030. In
13    the absence of evidence of express intent, a court may infer that the purpose of a
14    particular restriction or condition is punishment if the restriction or condition is not
15    reasonably related to a legitimate governmental objective or is excessive in relation to the
16    legitimate governmental objective. Pierce, 526 F.3d at 1205 (citing Bell, 441 U.S. at
17    539); Demery, 378 F.3d at 1028 (citing Bell, 441 at 538).
18           “Maintaining institutional security and preserving internal order and discipline are
19    essential goals that may require limitation or retraction of the retained constitutional
20    rights of both convicted prisoners and pretrial detainees.” Bell, 441 U.S. at 546; Pierce,
21    526 F.3d at 1205. In the absence of substantial evidence that indicates officials have
22    exaggerated their responses, courts should ordinarily defer to the expert judgment of
23    correction officials to determine whether detention restrictions or conditions are
24    reasonably related to maintaining security and order and operating the institution in a
25    manageable fashion. Bell, 441 U.S. at 540 n. 23.
26           A reasonable relationship between the governmental objective and the challenged
27    condition does not require an “exact fit,” proof that the policy in fact advances the
28    legitimate governmental objective, or even that it is the “least restrictive alternative.”


                                                 -8-
                                                                                    AR441
     Case
      Case1:19-cv-03640-KBJ
            4:15-cv-00250-DCBDocument 35-3
                               Document 244Filed 01/27/20
                                             Filed 11/18/16Page
                                                            Page450 of29
                                                                 9 of  655



 1    Valdez v. Rosenbaum, 302 F.3d 1039, 1045 (9th Cir. 2002). However, the correction
 2    official must have reasonably thought that the policy would advance a legitimate
 3    governmental objective. Id. The relevant question is whether the official’s judgment was
 4    rational, that is whether the Defendants might reasonably have thought that their policies
 5    and practices would advance legitimate interests. Id. at 1046 (citing Mauro v. Arpaio,
 6    188 F.3d 1054, 1060 (9th Cir. 1999)).
 7           In summary, a condition of confinement for an inmate who has not been convicted
 8    violates the Fifth and Fourteenth Amendments if it imposes some harm to the detainee
 9    that significantly exceeds or is independent of the inherent discomforts of confinement
10    and is not reasonably related to a legitimate governmental objective or is excessive in
11    relation to the legitimate governmental objective. Kingsley v. Hendrickson, 135 S. Ct.
12    2466, 2473-74 (2015). Under the Fourteenth Amendment, the Court makes an objective
13    assessment whether there is a reasonable relationship between the government’s conduct
14    and a legitimate purpose. Id. at 2469. This is the measurement for harm relevant for
15    assessing the merits of Plaintiffs’ constitutional claims that the conditions of confinement
16    are punitive.
17           Importantly, the Court notes that Plaintiffs are not pretrial detainees and that the
18    civil nature of their confinement provides an important gloss on the meaning of
19    “punitive” in the context of their confinement. Because they are detained under civil,
20    rather than criminal, process, they are most decidedly entitled to “more considerate
21    treatment” than those who are criminally detained. Cf. Estelle v. Gamble, 429 U.S. 97,
22    104, (1976); Youngberg v. Romeo, 457 U.S. 307, 321–22, (1982). In this way, decisions
23    defining the constitutional rights of prisoners establish a floor for the constitutional rights
24    of the Plaintiffs. Padilla v. Yoo, 678 F.3d 748, 759 (9th Cir. 2012) (citations omitted).
25    Therefore, the Court should presume the Plaintiffs are being subjected to punishment if
26    they are confined in conditions identical to, similar to, or more restrictive than those
27    under which the criminally convicted are held. See Sharp v. Weston, 233 F.3d 1166,
28    1172–73(9th Cir. 2000) (finding that Youngberg required that individuals civilly confined


                                                   -9-
                                                                                      AR442
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page451 of 29
                                                                 10 of 655



 1    at a commitment center receive “more considerate” treatment than inmates at the
 2    correctional center in which the commitment center was located). Similarly, “[i]f pretrial
 3    detainees cannot be punished because they have not yet been convicted, [citing Bell ],
 4    then [civil] detainees cannot be subjected to conditions of confinement substantially
 5    worse than they would face upon commitment.” Lynch v. Baxley, 744 F.2d 1452, 1461
 6    (9th Cir. 1984).   “Or, to put it more colorfully, purgatory cannot be worse than hell.”
 7    Jones, 393 F.3d at 933.
 8           This is precisely the case here. Assistant Chief Patrol Agent for the Tucson
 9    Sector, George Allen, admitted, when this Court asked him to compare the conditions of
10    confinement at Tucson Sector Border Patrol stations with those afforded criminal
11    detainees at the Santa Cruz County jail, that in jail, detainees have a bed, with blankets,
12    clean clothing, showers, toothbrushes and toothpaste, warm meals, and an opportunity for
13    uninterrupted sleep.   Likewise, the conditions of confinement for civil immigration
14    detainees improve once they are transferred from Border Patrol holding cells to detention
15    centers operated by the United States Marshals.
16                                         D. Discussion
17           The Tucson Sector stations are designed for short-term civil detention for
18    processing of immigrant detainees for transfer to Immigration and Customs Enforcement
19    (ICE) for civil immigration removal proceedings or Enforcement and Removal Office
20    (ERO) for juvenile custody determinations, to the United States Marshal for prosecution,
21    or for repatriation. (Allen Decl. ¶ 7.) There is no dispute that upon transfer to detention
22    by ICE, ERO or the United States Marshal affords conditions of confinement like those
23    found in the county jails where detainees have beds, blankets, clean clothing, showers,
24    personal hygiene items like toothbrushes, etc., hot meals, and the opportunity to sleep
25    uninterrupted.
26           Defendants argue the constitutionality of the conditions of confinement in the
27    Border Patrol stations must be assessed with due consideration given to the nature,
28    purpose, and duration, of an individual’s time in a Border Patrol station.” (Response at


                                                - 10 -
                                                                                   AR443
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page452 of 29
                                                                 11 of 655



 1    24.) “[B]order Patrol stations are twenty-four hour operations, and in fact a significant
 2    number of individuals who are detained in Border Patrol stations are apprehended during
 3    the evening and night time hours.”       Id.   Defendants assert that providing sleeping
 4    facilities and turning off lights would require structural changes at the facilities, create
 5    safety risks, and impede its purpose to provide 24-7 immigration processing. Id. at 24-
 6    25, see also: (Allen Decl. ¶¶ 46-47; Bryce Decl. ¶¶ 100-02; Skipworth Decl. ¶¶ 153;
 7    Harber Decl. ¶ 65.) Accordingly, the hold rooms are not designed for sleeping and,
 8    therefore, have no beds. (MPI, Ex. 81:Hold Room Policy (sealed) (Doc. 193)).
 9           Assistant Chief Allen explains that Border Patrol processing begins in the field,
10    but on arrival at the detention facility intake begins in the “sally port” where detainees’
11    outer-clothing is removed for security reasons, (Allen Decl. ¶ 1-4), leaving detainees
12    without sweatshirts, jackets, or second layers of clothing for warmth. Detainees are
13    placed into group-holding rooms based on age, gender, family units, or criminal suspects.
14    Id. ¶ 4. Processing consists of obtaining biographical information and biometrics and
15    submitting this information through the e3Nex Generation Identification system to
16    determine prior criminal and immigration arrests. Id. ¶ 5. Fully processing a detainee
17    includes preparing an arrest report, immigration processing, service of immigration
18    forms, consular notifications, and communication with family members and attorneys as
19    appropriate. Id. If uninterrupted and if there is no remarkable criminal or immigration
20    history, processing would take between two and two and one-half hours. Id.
21           But there are interruptions, which can be caused by a large number of prior
22    apprehensions and the criminal background of the detainees awaiting processing, the
23    need to dispense meals, medical or health care, to arrange consular communications,
24    phone calls to family members or attorneys, to conduct investigations, and computer
25    system outages. Id. Evidence at the hearing revealed that detention in Border Patrol
26    holding rooms is also extended because of delays by the receiving agencies ICE, ERO,
27    and the United States Marshal in accepting the Border Patrol transfers. See also (Allen
28    Decl. ¶ 9.)


                                                 - 11 -
                                                                                    AR444
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page453 of 29
                                                                 12 of 655



 1           Discovery in this case reflects that between June 10, 2015 and September 28,
 2    2015, only about 3,000 of approximately 17,000 detainees were processed out of Border
 3    Patrol station detention within 12 hours. (Gaston Decl. ¶ 20.) Of these 17,000 detainees,
 4    8,644 people were held at Border Patrol stations up to 23 hours, 6,807 were held up to 47
 5    hours, 1,207 were held up to 71 hours, and 476 were held for 72 hours or more.
 6    (Response at 6.) Defendants’ expert, Diane Skipworth, indicated that based on her
 7    review “BP tries diligently to process detainees promptly, and generally does so within
 8    24 hours.” (Skipworth Decl. ¶ 154.) Defendants’ other expert, Richard Bryce, believes
 9    that nearly all detainees were processed within 48 hours. (Bryce Decl. ¶ 38.)
10           The conditions of confinement challenged by the Plaintiffs include: 1) deprivation
11    of sleep; 2) failure to provide a safe and sanitary environment, including potable water; 3)
12    inadequate and insufficient food, and 6) inadequate medical screening and care.
13                                    1. Success on the Merits
14                                             Sleeping:
15           “Detention facilities (and prisons) must provide detainees held overnight with beds
16    and mattresses. The absence of either violates detainees’ due process rights.” (MPI at 10
17    (citing Thompson v. City of Los Angeles, 885 F.2d 1439, 1448 (9th Cir. 1989); accord
18    Anela v. City of Wildwood, 790 F.2d 1063, 1069 (3rd Cir. 1986)). “Indeed, the use of
19    floor mattresses—i.e.., mattresses without bed frames—is unconstitutional ‘without
20    regard to the number of days a prisoner is so confined.’” Id. (quoting Lareau v. Manson,
21    651 F.2d 96, 105 (2nd Cir. 1981)).
22           According to Plaintiffs’ analysis of the Defendants’ e3DM data system,6 “out of
23    16,992 detainees between June 10 and September 28, 2015, only 122 were recorded to
24    have received a mat.” (Vail Decl. ¶ 62 (citing Gaston Decl. ¶ 25.) The remainder of
25    detainees’ bedding needs was met with a Mylar sheet/blanket. The 2008 Policy provides
26
             6
               This is an electronic data system designed by Defendants to track each action
27    taken by Border Patrol for each detainee, including the time of arrest; check-in and out at
      the station; when meals are served, mats are provided, personal hygiene items are
28    delivered, health care is administered, and when a transfer is made to a hospital facility,
      etc.

                                                 - 12 -
                                                                                    AR445
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page454 of 29
                                                                 13 of 655



 1    that “detainees requiring bedding will be given clean bedding.” (Ex. 87 at 000330.)
 2    Under TEDS, only juveniles receive mats. (Ex. 95: TEDS at 000634). Adults get clean
 3    blankets, which are Mylar sheets, upon request when available. Id. Video releases by
 4    Defendants reflect overcrowded hold rooms with wall to wall detainees lying cocooned in
 5    Mylar blankets and adjacent empty cells with some of the empty cells having mattresses
 6    piled high. (Coles Decl. ¶ 37.) Plaintiffs found no mats in videos from the Casa Grande,
 7    Willcox, Sonoita, and the Brian A. Terry stations. (Coles Decl. ¶ 37.)
 8           Plaintiffs add that the harshness caused by the lack of mats and the inadequacy of
 9    the Mylar blankets is compounded by the Defendants’ practices of keeping holding-cell
10    lights turned on 24-7, feeding one of the three regular hot meals to detainees at 4:00 a.m.,
11    moving detainees in and out of holding cells throughout the night for processing,
12    overcrowding cells which causes people to lie cramped together and next to toilet
13    facilities or to sit or stand up, and because the hard concrete floors and benches retain the
14    cold caused by low thermostat temperatures and make it too hard and cold to sleep. 7
15           Plaintiffs attest that there are prison standards for short-term detentions, defined as
16    being less than 10 hours, which require at least 25 square feet of unencumbered space per
17    occupant. (Vail Decl. ¶ 42). Prison standards for detaining two to 64 occupants requires
18    25 square feet of unencumbered space per occupant, id. ¶ 44, and 35 square feet when
19    confinement exceeds ten hours per day, id. (relying on American Correctional
20    Association (ACA) CORE Jail Standards, United States Department of Justice National
21
22           7
                Toussaint v. McCarthy, 597 F. Supp. 1388, 1409-10 (N.D. Calif. 1984) (noise
      occurring every night, often all night interrupting or preventing sleep gives rise to due
23    process claim), reversed on other grounds; Keenan v. Hall, 83 F.3d 1083, 1090 (9th Cir.
      1996) (no penological justification for psychological harm caused by living in constant
24    illumination), amended on other grounds; King v. Frank, 328 F. Supp.2d 940, 946-47
      (W.D. Wis. 2004) (constant illumination leading to sleep deprivation may violate Eighth
25    Amendment); Bowers v. City of Philadelphia, 2007 WL 219651 (E.D. Pa. Jan. 25 2007)
      (unconstitutional where overcrowding caused detainees to sleep overlapping one another
26    and on every inch of concrete floors with heads next to toilets  and on metal benches);
      United States v. Wilson, 344 F. App’x 134, 137, 143 (6th Cir. 2009) (cells with only
27    concrete bench and floors stated Eighth Amendment claim for subjection to cold); Knop
      v. Johnson, 667 F. Supp. 467, 475-77 (W.D. Mich. 1987) (clothing must be minimally
28    adequate   for conditions of confinement); Henderson v. DeRobertis, 940 F.2d 1055, 1059
      (7th Cir. 1991) (same).

                                                  - 13 -
                                                                                     AR446
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page455 of 29
                                                                 14 of 655



 1    Institute of Corrections (NIC), and United Nations Body of Principles for the Protection
 2    of all Persons Under any form of Detention or Prison).
 3           In comparison, the capacity numbers for the border patrol holding cells is
 4    calculated as 35 square feet for the first detainee, plus an additional seven square feet for
 5    each additional detainee. Id. ¶ 41, ¶ 29 (citing 2009 Border Patrol Handbook). At the
 6    evidentiary hearing, the evidence reflected that holding-cell occupancy limits are
 7    established for detainees sitting up, and the problem of overcrowding is compounded by
 8    the need to lie down and would be further compounded if detainees were given mats to
 9    lie down in the holding cells. Detainees need to lie down to sleep because they are
10    detained at the Border Patrol stations in excess of 12 hours. The Court finds the holding-
11    cell capacity numbers cannot accommodate the number of detainees being detained
12    longer than twelve hours because detention of this duration requires them to lie down to
13    sleep rather than sit up.
14           Defendants’ expert, Richard Bryce, objects to Plaintiffs’ comparison between
15    Border Patrol short-term immigration processing facilities and detention facilities like
16    prisons and jails. (Bryce Decl. ¶ 32.) He opines the Border Patrol facilities are on par
17    with short-term [prison] holding cells, id. ¶ 35, of the type which is used during the
18    booking process in jail facilities. He explains that “[n]o other law enforcement agency in
19    the United States faces the unique issue of populations subject to fluctuation based on the
20    entry patterns of aliens.” Id. The processing time depends on immigration patterns and
21    the characteristics of those apprehended, but generally he believes that nearly all
22    detainees are processed within 48 hours. Id. ¶ 38.
23           The Court rejects Bryce’s suggestion to allow conditions of confinement
24    appropriate for holding cells used at a jail facility for its booking process, which does
25    take hours instead of days. The processing being conducted at the Border Patrol stations,
26    whether or not it is being done for booking purposes, takes days (48 hours).
27           It is undisputed that the holding-cells are illuminated 24-7 for security reasons and
28    there is constant coming and going during the night, which Defendants assert is


                                                 - 14 -
                                                                                     AR447
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page456 of 29
                                                                 15 of 655



 1    necessary, given the very essence of the facility is to provide 24-7 immigration
 2    processing. The Court accepts Defendants’ assertion that the holding cells need to be
 3    illuminated for security where security cameras are not technologically capable of
 4    recording in dimmed light. In terms of interruptions of sleep, the Court finds no security
 5    reason nor any reason related to the processing activities being conducted at these
 6    facilities to wake up detainees by scheduling one of the three burrito meals at 4:00 a.m.
 7           As to warmth, without mats, the Mylar sheets are the only barriers between the
 8    detainee and the cold, including the cold concrete floors and benches in the holding cells
 9    upon which they are forced to lie. Defendants admit that the Mylar sheets do not provide
10    insulation but merely prevent evaporation so that when wrapped around the body the
11    Mylar blankets reflect approximately 80% of body heat back to the body and provide a
12    barrier between the body and air currents or drafts. (Skipworth Decl. ¶ 150.) The efficacy
13    of the Mylar blanket depends on comfortable room temperatures being maintained at
14    Border Patrol stations. Id.
15           Defendants report holding cell temperatures are set between 71 and 74 degrees,
16    (Response at 10 (citing Allen Decl ¶¶ 13-14; Skipworth Decl. ¶¶ 35, 133-134, 137-141,
17    147-48 (citing Ex. 2) Bryce Decl. ¶¶ 82, 83 (citing Ex. 3); Harber Decl. ¶ 66 (citing Ex.
18    4), and at the hearing the evidence reflected a variability of 2 degrees up or down.
19    Defendants assert the acceptable institutional standard is 68 to 80 degrees. (Skipworth
20    Decl. ¶ 133 (citing ANSI and ASHRAE standards).           In addition to room temperature,
21    body heat is affected by the sedentary nature of the detention and whether or not
22    detainees have the ability to move around can be a factor in warmth.             The Court
23    recognizes that Plaintiffs have a constitutional right to clothing that is at least minimally
24    adequate for the conditions of confinement, Knop v. Johnson, 66 F. Supp. 467, 475-77
25    (Mich. 1987), but when mats are provided for detentions exceeding 12 hours the analysis
26    regarding adequate clothing and comfortable room temperature may change. As of now,
27    the Court will require Defendants to continue monitoring cell temperatures.
28           The Court finds that the law and the facts clearly favor Plaintiffs’ position that


                                                 - 15 -
                                                                                    AR448
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page457 of 29
                                                                 16 of 655



 1    Defendants are violating Plaintiffs’ constitutional right to sleep. Preliminary, the Court
 2    orders that clean bedding, which Defendants assert they are providing to all detainees,
 3    must include a mat and a Mylar blanket for all detainees being held longer than 12 hours.
 4                                            Sanitation:
 5           “A sanitary environment is a basic human need that a penal institution must
 6    provide for all inmates,” Toussaint, 597 F.Supp. at 1411, which includes a “right to
 7    personal hygiene supplies such as toothbrushes and soap,” Keenan v. Hall, 83 F.3d 1083,
 8    1091 (9th Cir. 1996), and “sanitary napkins for female prisoners,” Atkins v. County of
 9    Orange, 372 F. Supp.2d 377, 406 (S.D.N.Y 2005). See also Dawson v Kendrick, 527 F.
10    Supp. 1252, 1288-89 (S.D.W.Va. 1981) (failing to provide clean bedding, towels,
11    clothing and sanitary mattresses, as well as toilet articles including soap, razors, combs,
12    toothpaste, toilet paper, access to a mirror and sanitary napkins for women constitutes
13    denial of sanitary living conditions). Sanitation includes “the control of vermin and
14    insects, food preparation, medical facilities, lavatories and showers, clean places for
15    eating, sleeping, and working.” Rhodes v. Chapman, 452 U.S. 337, 364 (1981).
16           Plaintiffs offer the opinion of Robert Powitz, a practicing forensic sanitarian, who
17    has expertise in correctional public health. He opines that Defendants do not comply
18    with their own Border Patrol standards, which do not comply with national standards for
19    correctional facilities with respect to hygiene. Id. ¶ 18-22 (relying on Performance-Based
20    Standards for Adult Local Detention Facilities (ALDF), American Public Health
21    Association Standards for health Services in Correctional Institutions, and U.S. Depart. of
22    Justice ICE Detention Standards).
23          He personally observed holding rooms with floors, walls, benches, drains, toilets,
24    sinks, stalls, and other fixtures—all of which were badly soiled. Id. ¶ 23. ICE detention
25    standards require garbage and refuse be collected and removed from common areas daily.
26    Id. ¶ 25. The hold rooms lacked trash receptacles, id. ¶ 27, and toilet stalls lacked waste
27    receptacles for sanitary napkins, diapers, and other bathroom waste. Id. ¶ 28. Cleaning
28    supplies did not appear to be segregated so as to prevent interchangeable use in toilet


                                                - 16 -
                                                                                   AR449
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page458 of 29
                                                                 17 of 655



 1    areas and food storage or sleeping areas. Id. ¶ 88. Cleaning crews did not appear to
 2    clean and sanitize common-touch points in detainee areas. Id. ¶ 89. He concluded that
 3    cleaning was not sufficient to sanitize the holding cells. Id. ¶¶ 88,89. He explains that
 4    exposure to garbage increases the risk of disease and presence of vermin, and is
 5    psychologically stressful. Blood-born transmission can occur from exposure to diapers
 6    and sanitary napkins. Id. ¶ 31.
 7           According to Powitz, the CORE prison standard 4-4137 requires one toilet for
 8    every twelve male prisoners and one toilet for every eight female detainees. See also
 9    TEDS § I.A.7. He reports that “in most cases, the number of toilets in a hold room was
10    inadequate for the contemplated occupancy numbers posted or produced by Defendants.”
11    Id. ¶ 51. One large hold room at Nogales station, with capacity up to 88, had one
12    working toilet and one non-flushing toilet. Id. ¶ 52, see also ¶¶ 83-86 (relying on Border
13    Patrol logs8 reflecting long-term out of order sinks and toilets supporting his conclusion
14    that there is no regular maintenance program and policy), see also (Vail Decl. 51; Powitz
15    Decl. ¶ 52) (some rooms where over 40 detainees were forced to share one toilet).
16           Powitz explains that the toilet is a sink/toilet combination fixture, with the sink
17    fixture on top of the toilet and the water spigot is designed for use as a water fountain.
18    Id. ¶ 38. This explains the lack of hot water and why the fixtures were not capable of
19    providing an uninterrupted water flow of at least ten seconds, which is the minimal flow
20    required for adequate hand washing. Id. ¶ 64. This also creates a potential for
21    contamination from fecal matter and saliva.        Id. ¶ 39. Plaintiffs complain that the
22    toilet/sink combination system for dispensing drinking water creates a potable water
23    problem. At the Tucson and Nogales stations, 5-gallon Igloo water coolers are placed in
24    many hold cells, without cups and there are no sinks, kitchens, or any other means at
25    these facilities to properly clean the Igloo containers. Id. ¶ 73. One video recorded
26
27           8
               The Court is not clear on whether these logs are part of the e3DM data system or
      were designed for purposes of conducting discovery in this case. Regardless, the Court
28    will rely on them for the purposes of monitoring compliance with TEDS standards for the
      working sinks and toilets per detainee.

                                                - 17 -
                                                                                  AR450
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page459 of 29
                                                                 18 of 655



 1    detainees all drinking from the same one-gallon water jug because cups were not
 2    provided. Id. ¶ 75.
 3           A person who has been trudging across the Arizona desert will likely arrive at a
 4    detention station dirty and in need of a shower, but Plaintiffs report that only two stations,
 5    Nogales and Tucson, have shower facilities, and these were sparsely used, generally for
 6    detainees who have scabies. (Vail Decl. ¶ 116.) The Defendants e3DM data system
 7    showed that only 115 detainees were given showers out of the 16,992 held between June
 8    10 and September 28, 2015. Of those 115 showers, 20 reportedly occurred at Casa
 9    Grande station where Border Patrol agents said no shower facilities existed. Id.
10           Plaintiffs tender first-hand accounts from detainees that there were no sanitary
11    napkins, or available diapers. (Vail Decl. ¶ 125.) The Defendants e3DM data confirms
12    that personal hygiene items, including those necessary for feminine hygiene and dental
13    care, were routinely denied. (Powitz Decl. ¶ 60.)
14           Defendants offer explanations to present a different picture. They report the
15    holding cells are cleaned twice a day, except for the Casa Grande station which is cleaned
16    only once a day, (Allen Decl. ¶¶ 29-30), and admit there were problems with the Casa
17    Grande custodial services, but assert that things are being rectified, (Allen Decl. ¶¶ 29-
18    30).
19           Defendants also report that in 2015, they began placing trash receptacles in the
20    holding cells, id. ¶ 31, whereas previously “there were no trashcans in the hold rooms for
21    safety reasons,” (Response to Motion for Expedited Discovery, Padilla Decl. ¶ 14 (Doc.
22    39-1)). Defendants admit that dirty toilet paper is on the floor next to the toilets rather
23    than flushed because detainees are from countries where plumbing cannot tolerate
24    flushing toilet paper and instead it is common practice to dispose of it in trash
25    receptacles. Id. ¶ 32. This is no excuse. Instead, it suggests that toilet receptacles are
26    especially important.
27           Cleanliness is monitored by walk-throughs of the holding cells during each shift
28    turnover, and the review is logged in e3DM. Id. ¶36. Defendants’ sanitarian, Skipworth,


                                                  - 18 -
                                                                                     AR451
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page460 of 29
                                                                 19 of 655



 1    inspected the Tucson station, reviewed Defendants’ contracts with cleaning companies,
 2    and it was her opinion that the facility is kept clean and sanitary. (Skipworth Decl. ¶¶ 36-
 3    67 (citing TEDS)).    According to her, the ACA Plumbing Fixture Standard (one toilet
 4    per 12 male detainees; one toilet per 8 female detainees) is met. Id. ¶ 69. Personal
 5    hygiene items are regularly dispensed, id. ¶¶ 78-91, and children had toys and games and
 6    were watching television in the Tucson station, id. ¶ 87
 7           Defendants assert soap has been available to detainees upon request and in 2014, it
 8    was decided to fit the hold rooms with soap dispensers. Due to “security, functionality
 9    and durability” concerns, these dispensers had to be specially fabricated. The process of
10    installing them in hold rooms was completed in 2015. Id. ¶ 34. The cleaning services
11    are now responsible for filling the dispensers.
12           Defendants assert that if the water fountain in the cell is inoperable, the five gallon
13    water coolers provide a sufficient source of drinking water, and disposable cups are
14    provided. (Allen Decl. ¶ 44 (citing TEDS)). They do not explain how the Igloo water
15    coolers are kept clean and sanitary. Skipworth’s inspection found compliance with
16    TEDS: “functioning drinking fountains or clean drinking water along with clean drinking
17    cups must always be available to detainees.” (Skipworth Decl. ¶¶ 126-131.) Defendants
18    explain the one-gallon jug seen in the video is the container of water, which was
19    distributed in the field at the time of apprehension—some stations allow detainees to
20    retain these jugs of water, and detainees choose to share them even though other sources
21    of water are available. (Allen Decl. ¶ 44.) The video did not, however, reflect another
22    water source.
23           The evidence reflects that Defendants are making ongoing efforts to rectify
24    personal hygiene and sanitation problems, which in large part appear to be
25    noncompliance issues. Preliminarily, the Court will order compliance monitoring to
26    ensure detainees have access to working toilets and sinks, soap, toilet paper, garbage
27    receptacles, tooth brushes and toothpaste, feminine hygiene items, baby food, diapers,
28    and clean drinking water.


                                                  - 19 -
                                                                                     AR452
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page461 of 29
                                                                 20 of 655



 1           The Court turns to the admitted lack of shower facilities and lack of access to hot
 2    running water. Jail standards require access to showers and washbasins with temperature
 3    controlled hot and cold running water 24 hours per day, (Vail Decl. ¶ 121), with daily
 4    shows being available to general population jail-inmates, id. ¶ 123.
 5           Defendants assert that the lack of shower accommodations is not a problem
 6    because detainees are transferred when approaching 72 hours, and TEDS only requires
 7    that reasonable efforts be made to provide showers to those approaching 72 hour
 8    detentions. Id. ¶ 33. Like Defendants’ failure to provide for the necessity of sleeping
 9    when detention exceeds 12 hours, Defendants fail to recognize the basic human need to
10    wash during these detentions. “The more basic the particular need, the shorter the time it
11    can be withheld.” Hoptowit v. Ray, 682 F.2d 1237, 1259 (9th Cir. 1982). So for
12    example, it is doubtful that any circumstance would permit a denial of access to
13    emergency medical care, but less critical needs may be denied for reasonable periods of
14    time when warranted by exceptional circumstances such as an emergency or disciplinary
15    need. Id. (citing Spain v. Procunier, 600 F.2d 189, 199 (9th Cir. 1979)). The Court’s task
16    is to “determine whether a challenged punishment comports with human dignity,”
17    Furman v. Georgia, 408 U.S. 238, 282 (1972) (BRENNAN, J., concurring), and requires
18    careful scrutiny of challenged conditions and application of realistic yet humane
19    standards, Rhodes, 452 U.S. at 361.
20           It has been held to be self-evident that adequate and functional plumbing
21    providing neither too hot nor too cold water is necessary so as to not discourage prisoners
22    from taking showers, which would result in an increased risk of skin problems and
23    transmission of disease from person to person and a foul and malodorous environment,
24    Benjamin v. Fraser, 161 F. Supp.2d 151, 171 (S.D. N.Y. 2001). Nevertheless, courts are
25    extremely reluctant to find constitutional violations based on temporary deprivations of
26    personal hygiene and grooming items. Id. at 175 (citations omitted). Additionally, courts
27    have found that when other materials are made available for a prisoner to clean himself, a
28    constitutional violation has been averted. Shakka v. Smith, 71 F.3d 162, 168 (4th Cir.


                                                - 20 -
                                                                                   AR453
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page462 of 29
                                                                 21 of 655



 1    1995).
 2             This Court does not mean to suggest that a lack of daily showers for a few days
 3    would necessarily rise to the level of a constitutional violation in a prison setting, see e.g.
 4    Griffin v. Southern Health Partners, Inc., 2013 WL 530841, *9 (W.D. Kentucky,
 5    February 11, 2013) (finding six day, eight day, and 72 hour deprivation of showers and
 6    being subjected to unsanitary conditions insufficient to violate the constitution), but
 7    Border Patrol detainees are not pretrial detainees or prisoners. They are civil detainees
 8    who are being denied the ability to wash or clean themselves for several days.
 9    Transferring them when detention approaches 72 hours does not solve this problem.
10    Given the admitted lack of showers, the Court preliminarily finds that Defendants need
11    only provide some means or materials for washing and/or maintaining personal hygiene
12    when detainees are held longer than 12 hours.
13             Given the evidence of noncompliance related to conditions of sanitation,
14    compliance monitoring is warranted. Plaintiffs are likely to prevail on this claim unless
15    there is full compliance by Defendants with the guidelines for sanitation and there are
16    materials available for detainees held longer than 12 hours to clean themselves.
17                                                Food
18             It is undisputed that “[p]rison officials are ‘obligt[ed] to provide inmates with
19    nutritionally adequate meals on a regular basis.’” (MPI at 16 (quoting Foster v. Runnels,
20    554 F.3d 807, 816 (9th Cir. 2009)). Prison food does not need to be tasty or aesthetically
21    pleasing, it must simply be adequate to maintain health. (Response at 22 (citing Keenan
22    v. Hall, 83 F.3d 1083, 1091 (9th Cir. 1996)).
23             Detainees receive a diet of burritos (bean, beef, or beef and bean (330 to 360
24    calories), cheese or peanut-butter filled crackers (200 calories), and boxes of fruit juice
25    (60 calories). (Vail Decl. ¶ 90); (Allen Decl. ¶ 37). Snacks include cookies, cereal bars,
26    graham crackers, and goldfish crackers. (Allen Decl. 38.) There is baby food and
27    formula. (Vail Decl. ¶ 91.) There is no evidence in the Defendants’ data base of any
28    fluctuation in this regimen except for pregnant and nursing women. Id. ¶ 92.


                                                  - 21 -
                                                                                      AR454
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page463 of 29
                                                                 22 of 655



 1            There are no food preparation areas in the detention stations. The burritos are
 2    heated up in microwaves or warming trays. Id. ¶ 93. The Defendants’ e3DM data
 3    system reflects that the average time between meals/burritos is 7.336 hours, and at the
 4    Tucson station the average time between meals/burritos is 8.239 hours. Id. ¶ 94.
 5            According to Defendants, this diet adequately satisfies the basic nutritional needs
 6    of detainees. (Skipworth Decl. ¶ 122.) Skipworth believes that food preparation is
 7    performed under safe and sanitary conditions, with food being commercially prepared
 8    and packaged, and agents heating it to adequate temperatures. (Skipworth Decl. ¶¶ 109-
 9    112.)
10            The CORE jail standards require: three meals, including at least two hot meals to
11    be served at regular times during each 24 hour period, with no more than 14 hours
12    between the evening meal and breakfast. Id. ¶¶ 96-97. TEDS mirrors this, with regularly
13    scheduled meal times and snacks to be provided between regularly scheduled meal times.
14    Two meals must be hot. Juveniles and pregnant detainees are to be offered a snack upon
15    arrival and meals at least every six hours thereafter. Juveniles, pregnant and nursing
16    detainees must have access to snacks, milk and juice. Id. ¶¶ 98-100.
17            According to Defendants, meals are served 3 times per day at 4:00 a.m., 12:00
18    p.m., and 8:00 p.m.; snacks are served three times per day at 8:00 a.m., 4:00 p.m., and
19    12:00 a.m.    (Allen Decl. ¶ 38.)     This creates approximately an eight-hour interval
20    between the evening burrito meal and the burrito breakfast, and eight-hour intervals
21    between the three regularly served burrito meals. To ensure that no more than four hours
22    elapses between eating times, an internal auditing function exists within the e3DM
23    system that warns agents when a detainee is approaching the timelines. Id. ¶ 38. When
24    an individual is scheduled for transfer, “it is incumbent on each individual station to
25    identify whether the transfer will cause a detainee to exceed the four hour limit to provide
26    a snack and juice or burrito, accordingly. Id. ¶ 39.
27            With the exception of changing the 4:00 a.m. meal schedule to accommodate
28    sleeping, the question is one of compliance with TEDS.          Preliminarily, compliance


                                                 - 22 -
                                                                                    AR455
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page464 of 29
                                                                 23 of 655



 1    monitoring is warranted.
 2                                          Medical Care:
 3             “Denying, delaying, or mismanaging intake screening violates the Constitution.
 4    (MPI at 18 (citing Gibson v. Cty. of Washoe, Nev., 290 F.3d 1175, 1188-90 (9th Cir.
 5    2002); Lareau v. Manson, 651 F.2d 96, 109 (2nd Cir. 1981)). Defendants agree that the
 6    Constitution does require them to “‘provide a system of ready access to adequate medical
 7    care.’” (Response at 13 (quoting Madrid v. Gomez, 889 F. Supp. 1146, 1554 (N.D. Calif.
 8    1995) (citing Hoptowit, 682 F.2d at 1253; Casey v. Lewis, 834 F. Supp. 1477, 1545 (Ariz.
 9    1993)). The parties are, however, at odds regarding the boundaries of this constitutional
10    right.
11             Plaintiffs challenge the adequacy of Defendants’ intake screening. (MPI at 18
12    (relying on Graves v. Arpaio, 48 F. Supp. 3d 1318, 1340-1344 (Ariz. 2014) and Madrid,
13    889 F. Supp. at 1257)). They bring the following challenges: 1) screening is performed
14    by border patrol agents, not doctors, nurses, or other qualified or specially trained
15    personnel; 2) Defendants do not maintain a medical treatment program capable of
16    responding to emergencies that arise after detainees are placed in holding cells because
17    they do not have medical staff on site, and 3) the practice of confiscating incoming
18    detainees’ medication creates impermissible and heightened risk that detainees will
19    experience a medical emergency. (MPI at 18-20.)
20             Defendants assert that TEDS provides a system of ready access to adequate
21    medical care. Before detainees are placed into a Border Patrol hold room, a Border
22    Patrol agent “must ask detainees about and visually inspect for any sign of injury, illness,
23    or physical or mental health concerns and question . . . about any prescription
24    medications.” (Harber Decl. ¶ 26-32 (citing TEDS § 4.3, 4.10)) but see also (Harber
25    Decl. ¶ 30, Attachment B: Medical Screening Form used by agents) (missing questions
26    required about physical and mental health concerns, and prescription medications)).
27    Observed or reported injuries or illnesses should be communicated to a supervisor,
28    documented in the appropriate electronic system, and appropriate medical care should be


                                                 - 23 -
                                                                                    AR456
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page465 of 29
                                                                 24 of 655



 1    provided or sought in a timely manner. Id. Treatment plans and medication accompany
 2    detainees when they are transferred or discharged. TEDS § 4.10.
 3           Defendants assert that they either have EMTs who can treat emergencies at the
 4    detention centers, (Harber Decl. ¶ 33), or they routinely transfer detainees to hospitals for
 5    emergency care, id. ¶¶ 29, 34.)
 6           Under TEDS prescription medication may be used by incoming detainees, if it is
 7    in a properly identified container with the specific dosage indicated, but non-U.S.
 8    prescribed medication must be validated by a medical professional, or the detainee should
 9    be taken in a timely manner to a medical practitioner to obtain an equivalent United
10    States prescription. TEDS § 4.10. It is standard practice to send detainees to the hospital
11    for appropriate care and prescriptions for medication by U.S. doctors. (Allen Decl. ¶ 22;
12    Harber Decl. ¶ 34.)
13           Plaintiffs’ expert, Joe Goldenson, M.D., has extensive experience in jail and state
14    correctional facilities. (Goldenson Decl. ¶¶ 1-3.) He based his opinion on declarations of
15    individual Plaintiffs, review of the e3DM data system, and depositions by Vail and
16    Powitz. Id. ¶¶ 8-9. He found there was no evidence of any formalized screening process
17    being carried out by agents at the detention centers. Id. ¶¶ 19-23. The e3DM data
18    system reflects approximately 527 incidents of medical treatment being provided to
19    detainees out of the approximately 17,000 detained individuals for the period of time
20    from June 10 to September 28, 2015. Id. ¶ 42.
21           He explains there are two components of screening: 1) immediate medical triage
22    to determine if there are any issues that would preclude acceptance into the facility and 2)
23    a more thorough medical and mental health screening. Id. ¶ 13. He explains that in some
24    facilities, the first triage-step is performed upon entry into the facility, with the more
25    thorough screening done soon after the person is accepted into the facility. Id. ¶ 14. The
26    screening includes both a face-to-face interview using a structured questionnaire and,
27    whenever possible, a review of the individual’s prior medical record. The questionnaire
28    covers the detainee’s current problems and medications; past history, including


                                                 - 24 -
                                                                                    AR457
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page466 of 29
                                                                 25 of 655



 1    hospitalizations; mental health history, including current or past suicidal ideation;
 2    symptoms of chronic illness; medication and/or food allergies, and dental problems.
 3    Female detainees are asked about current and past history related to pregnancy and date
 4    of last menstrual period. Id.
 5           Whenever possible, intake screening is performed by qualified health
 6    professionals, but in smaller detention settings, where health staff is not present at times,
 7    specially trained custodial staff conduct the screening. Id. ¶ 15. This staff should be
 8    trained, including on-going training, on conducting medical screening, and there should
 9    be procedures for officers to obtain guidance and direction from a health care
10    professional for problems beyond the scope of their training and experience. Id. ¶ 16. It
11    is important to record the information obtained during screening and have the records
12    accessible during detention so it can be provided to health care professionals as needed.
13    Id. ¶ 17.
14           Dr. Goldenson believes that field screening is not an adequate replacement for
15    intake screening because field screening is not done pursuant to a type of standardized
16    protocol or procedure that would suffice as “intake screening.” Id. ¶ 25, see also (Harber
17    Decl. ¶ 30, Attachment B: Medical Screening Form used by agents) (missing questions
18    required under TEDS about physical and mental health concerns, and prescription
19    medications).
20           Proper intake screening is critical to identifying newly arriving detainees with
21    urgent or emergent health care needs, who are suffering from potentially communicable
22    diseases which require isolation and enhanced disinfection processes, or to identify
23    continuity of care issues like medication or prescription needs, or to identify medical or
24    mental health conditions that require referrals. (Goldenson Decl. ¶28.) Dr. Goldenson
25    suggests detainees are high risk for medical problems because they have just crossed the
26    desert under extreme physical hardship, lacking in water and food, without access to
27    medication and medical supplies. Id. ¶¶ 31-39.)
28           The number of medical/hospital referrals, 527 out of approximately 17,000


                                                 - 25 -
                                                                                    AR458
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page467 of 29
                                                                 26 of 655



 1    detainees from June 10 to September 28, 2015, support Dr. Goldenson’s opinion,
 2    especially when considered in the context of the TEDS requirement that all foreign
 3    prescriptions be rewritten by U. S. doctors. The cursory medical screening performed at
 4    the detention stations is problematic as the duration of detention lengthens because intake
 5    screening becomes more important if it must be relied on for detention extending over
 6    several days rather than for a few hours.          Defendants are already using an intake
 7    screening questionnaire, but it does not meet the TEDS standards because it fails to ask
 8    about physical and mental health concerns and prescription medications. It also fails to
 9    ask about pregnancy and whether a detainee is nursing. TEDS § 4.2. And, Defendants
10    do not know whether the screening form is being used at all the stations.
11           Preliminarily, the Court requires compliance with TEDS, including measures to
12    ensure the Medical Screening Form currently being used by Defendants at some stations
13    is used at all stations, and that the form asks questions to ensure compliance with TEDS
14    standards for screening and delivering medical care. Without this compliance, the Court
15    finds that Plaintiffs are likely to prevail on this constitutional claim.
16                                         2. Irreparable Harm
17           Plaintiffs have presented evidence of harm related to the conditions of
18    confinement, such as the physiological effects of sleep deprivation or constant discomfort
19    that comes from an inadequate food supply, or health risks related to exposure due to
20    contaminated water or unsanitary cells, or medical risks associated with being unable to
21    continue taking prescription medications or being exposed to communicable diseases.
22    These are the types of harm relevant to the 14th Amendment assessment of whether the
23    challenged conditions of confinement exceed or are independent of the inherent
24    discomforts of confinement and are not reasonably related to a legitimate government
25    objective, or are excessive in relation to legitimate government objectives.
26            For the purpose of assessing whether Plaintiffs are likely to suffer irreparable
27    harm in the absence of an injunction, this Court looks at the deprivation of constitutional
28    rights. If, like here, a court finds that plaintiffs are likely to succeed on the merits of their


                                                   - 26 -
                                                                                        AR459
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page468 of 29
                                                                 27 of 655



 1    constitutional claims, then “the deprivation of constitutional rights unquestionably
 2    constitutes irreparable injury.” Melendres, 695 F.3d at 1002. This is because
 3    “constitutional violations cannot be adequately remedied through damages and therefore
 4    generally constitute irreparable harm.” Am. Trucking Ass’ns, Inc., 559 F.3d at 1059.
 5                             3. Balance of equities and Public Interest
 6           Likewise, because the Court finds the Plaintiffs have established a likelihood of
 7    success on the merits of their constitutional claims and that they are likely to suffer
 8    irreparable harm without an injunction, all that remains is for Plaintiffs to persuade the
 9    Court that the balance of equity and the public interest tips in favor of the injunction.
10    “Once a plaintiff shows that a constitutional claim is likely to succeed, the remaining
11    preliminary injunction factors weigh in favor of granting an injunction.” Vivid Entm’t
12    LLC, 65 F. Supp.2d at 1136 (citing Melendres, 695 F.3d at 1002; Klein, 584 F.3d at 1208.
13    “‘[I]t is always in the public interest to prevent the violation of a party’s constitutional
14    rights.’” Melendres, 695 F.3d at 1002 (quoting Sammarano, 303 F.3d at 974. The
15    government suffers no harm from an injunction that merely ends unconstitutional
16    practices and/or ensures that constitutional standards are implemented. Rodriguez, 715
17    F.3d at 1145 (citing cf. Zepeda v. I.N.S., 753 F.2d 719, 727 (9th Cir. 1983) (INS cannot
18    assert harm in any legal sense by being enjoined from constitutional violations).
19                                           D. Conclusion
20           Defendants cannot sidestep reality by relying on the structural limitations of the
21    Border Patrol detention facilities, i.e., that they are not designed for sleeping. If anything,
22    this cuts against the 72-hour definition of short-term. If detainees are held long enough to
23    require them to sleep in these facilities, take regular meals, need showers, etc., then the
24    Defendants must provide conditions of confinement to meet these human needs. Where
25    there is no evidence of an express intent to punish, the Court may infer that the purpose
26    of the condition is punishment if it is not reasonably related to a legitimate governmental
27    objective or is excessive in relation to the legitimate governmental objective. The Court
28    finds that there is no objectively reasonable relationship between 24-7 immigration


                                                   - 27 -
                                                                                       AR460
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page469 of 29
                                                                 28 of 655



 1    processing or security and the conditions of confinement which Plaintiffs have
 2    preliminary shown exist in the Tucson Sector Border Patrol stations related to sleeping,
 3    sanitation, food, and medical care. Therefore, there is a likelihood of success on the
 4    merits of Plaintiffs’ constitutional claims.    The deprivation of a constitutional right
 5    unquestionably constitutes irreparable injury. It is always in the public interest to prevent
 6    the violation of a party’s constitutional rights, and the government suffers no harm from
 7    an injunction that merely ends unconstitutional practices and/or ensures that
 8    constitutional standards are implemented.
 9           Accordingly,
10           IT IS ORDERED that the Motion for a Preliminary Injunction (Doc. 206) is
11    GRANTED as follows:
12                  1.      Clean bedding, which Defendants assert they are providing to all
13    detainees, must include a mat and a Mylar blanket for all detainees being held longer than
14    12 hours.
15                  2.      Personal hygiene needs of detainees held longer than 12 hours
16    include the need to wash or clean themselves.
17                  3.      Defendants shall implement the universal use of their Medical
18    Screening Form at all stations and ensure that the form questions reflect the TEDS
19    requirements for delivery of medical care to detainees.
20                  4.      Defendants shall monitor for compliance the following: availability
21    of working sinks and toilets and/or other materials sufficient to meet the personal hygiene
22    needs of detainees on a per cell per station basis; cell temperatures; cell sanitation and
23    cleanliness; delivery to detainees of bedding, including mats, personal hygiene items such
24    as toilet paper, toothbrushes and toothpaste, feminine hygiene items, baby food, diapers,
25    and meals.
26    ///
27    ///
28    ///


                                                  - 28 -
                                                                                    AR461
     Case
      Case1:19-cv-03640-KBJ
           4:15-cv-00250-DCBDocument
                             Document35-3
                                       244 Filed
                                            Filed01/27/20
                                                  11/18/16 Page
                                                            Page470 of 29
                                                                 29 of 655



 1           IT IS FURTHER ORDERED that Defendants monitoring responsibilities shall
 2    be met by using the e3DM data system and Border Patrol logs, shall be released to
 3    Plaintiffs on a quarterly basis.
 4           Dated this 18th day of November, 2016.
 5
 6
 7                                                      Honorable David C. Bury
 8                                                      United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 29 -
                                                                           AR462
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 471 of 655




Administration of Donald J. Trump, 2017

Executive Order 13767—Border Security and Immigration Enforcement
Improvements
January 25, 2017

     By the authority vested in me as President by the Constitution and the laws of the United
States of America, including the Immigration and Nationality Act (8 U.S.C. 1101 et seq.)
(INA), the Secure Fence Act of 2006 (Public Law 109–367) (Secure Fence Act), and the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208 Div. C)
(IIRIRA), and in order to ensure the safety and territorial integrity of the United States as well
as to ensure that the Nation's immigration laws are faithfully executed, I hereby order as
follows:
     Section 1. Purpose. Border security is critically important to the national security of the
United States. Aliens who illegally enter the United States without inspection or admission
present a significant threat to national security and public safety. Such aliens have not been
identified or inspected by Federal immigration officers to determine their admissibility to the
United States. The recent surge of illegal immigration at the southern border with Mexico has
placed a significant strain on Federal resources and overwhelmed agencies charged with
border security and immigration enforcement, as well as the local communities into which
many of the aliens are placed.
     Transnational criminal organizations operate sophisticated drug- and human-trafficking
networks and smuggling operations on both sides of the southern border, contributing to a
significant increase in violent crime and United States deaths from dangerous drugs. Among
those who illegally enter are those who seek to harm Americans through acts of terror or
criminal conduct. Continued illegal immigration presents a clear and present danger to the
interests of the United States.
     Federal immigration law both imposes the responsibility and provides the means for the
Federal Government, in cooperation with border States, to secure the Nation's southern
border. Although Federal immigration law provides a robust framework for Federal-State
partnership in enforcing our immigration laws—and the Congress has authorized and provided
appropriations to secure our borders—the Federal Government has failed to discharge this
basic sovereign responsibility. The purpose of this order is to direct executive departments and
agencies (agencies) to deploy all lawful means to secure the Nation's southern border, to
prevent further illegal immigration into the United States, and to repatriate illegal aliens
swiftly, consistently, and humanely.
     Sec. 2. Policy. It is the policy of the executive branch to:
     (a) secure the southern border of the United States through the immediate construction of
a physical wall on the southern border, monitored and supported by adequate personnel so as
to prevent illegal immigration, drug and human trafficking, and acts of terrorism;
     (b) detain individuals apprehended on suspicion of violating Federal or State law,
including Federal immigration law, pending further proceedings regarding those violations;
     (c) expedite determinations of apprehended individuals' claims of eligibility to remain in
the United States;



1
                                                                                              AR463
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 472 of 655



    (d) remove promptly those individuals whose legal claims to remain in the United States
have been lawfully rejected, after any appropriate civil or criminal sanctions have been
imposed; and
     (e) cooperate fully with States and local law enforcement in enacting Federal-State
partnerships to enforce Federal immigration priorities, as well as State monitoring and
detention programs that are consistent with Federal law and do not undermine Federal
immigration priorities.
    Sec. 3. Definitions. (a) "Asylum officer" has the meaning given the term in section
235(b)(1)(E) of the INA (8 U.S.C. 1225(b)(1)).
    (b) "Southern border" shall mean the contiguous land border between the United States
and Mexico, including all points of entry.
     (c) "Border States" shall mean the States of the United States immediately adjacent to the
contiguous land border between the United States and Mexico.
    (d) Except as otherwise noted, "the Secretary" shall refer to the Secretary of Homeland
Security.
    (e) "Wall" shall mean a contiguous, physical wall or other similarly secure, contiguous, and
impassable physical barrier.
     (f) "Executive department" shall have the meaning given in section 101 of title 5, United
States Code.
    (g) "Regulations" shall mean any and all Federal rules, regulations, and directives lawfully
promulgated by agencies.
     (h) "Operational control" shall mean the prevention of all unlawful entries into the United
States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics,
and other contraband.
     Sec. 4. Physical Security of the Southern Border of the United States. The Secretary shall
immediately take the following steps to obtain complete operational control, as determined by
the Secretary, of the southern border:
    (a) In accordance with existing law, including the Secure Fence Act and IIRIRA, take all
appropriate steps to immediately plan, design, and construct a physical wall along the southern
border, using appropriate materials and technology to most effectively achieve complete
operational control of the southern border;
     (b) Identify and, to the extent permitted by law, allocate all sources of Federal funds for
the planning, designing, and constructing of a physical wall along the southern border;
   (c) Project and develop long-term funding requirements for the wall, including preparing
Congressional budget requests for the current and upcoming fiscal years; and
    (d) Produce a comprehensive study of the security of the southern border, to be
completed within 180 days of this order, that shall include the current state of southern border
security, all geophysical and topographical aspects of the southern border, the availability of
Federal and State resources necessary to achieve complete operational control of the southern
border, and a strategy to obtain and maintain complete operational control of the southern
border.




2
                                                                                                AR464
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 473 of 655



      Sec. 5. Detention Facilities. (a) The Secretary shall take all appropriate action and allocate
all legally available resources to immediately construct, operate, control, or establish contracts
to construct, operate, or control facilities to detain aliens at or near the land border with
Mexico.
     (b) The Secretary shall take all appropriate action and allocate all legally available
resources to immediately assign asylum officers to immigration detention facilities for the
purpose of accepting asylum referrals and conducting credible fear determinations pursuant to
section 235(b)(1) of the INA (8 U.S.C. 1225(b)(1)) and applicable regulations and reasonable
fear determinations pursuant to applicable regulations.
    (c) The Attorney General shall take all appropriate action and allocate all legally available
resources to immediately assign immigration judges to immigration detention facilities
operated or controlled by the Secretary, or operated or controlled pursuant to contract by the
Secretary, for the purpose of conducting proceedings authorized under title 8, chapter 12,
subchapter II, United States Code.
     Sec. 6. Detention for Illegal Entry. The Secretary shall immediately take all appropriate
actions to ensure the detention of aliens apprehended for violations of immigration law
pending the outcome of their removal proceedings or their removal from the country to the
extent permitted by law. The Secretary shall issue new policy guidance to all Department of
Homeland Security personnel regarding the appropriate and consistent use of lawful detention
authority under the INA, including the termination of the practice commonly known as "catch
and release," whereby aliens are routinely released in the United States shortly after their
apprehension for violations of immigration law.
     Sec. 7. Return to Territory. The Secretary shall take appropriate action, consistent with the
requirements of section 1232 of title 8, United States Code, to ensure that aliens described in
section 235(b)(2)(C) of the INA (8 U.S.C. 1225(b)(2)(C)) are returned to the territory from
which they came pending a formal removal proceeding.
     Sec. 8. Additional Border Patrol Agents. Subject to available appropriations, the Secretary,
through the Commissioner of U.S. Customs and Border Protection, shall take all appropriate
action to hire 5,000 additional Border Patrol agents, and all appropriate action to ensure that
such agents enter on duty and are assigned to duty stations as soon as is practicable.
     Sec. 9. Foreign Aid Reporting Requirements. The head of each executive department and
agency shall identify and quantify all sources of direct and indirect Federal aid or assistance to
the Government of Mexico on an annual basis over the past five years, including all bilateral
and multilateral development aid, economic assistance, humanitarian aid, and military aid.
Within 30 days of the date of this order, the head of each executive department and agency
shall submit this information to the Secretary of State. Within 60 days of the date of this order,
the Secretary shall submit to the President a consolidated report reflecting the levels of such
aid and assistance that has been provided annually, over each of the past five years.
     Sec. 10. Federal-State Agreements. It is the policy of the executive branch to empower
State and local law enforcement agencies across the country to perform the functions of an
immigration officer in the interior of the United States to the maximum extent permitted by
law.
     (a) In furtherance of this policy, the Secretary shall immediately take appropriate action to
engage with the Governors of the States, as well as local officials, for the purpose of preparing
to enter into agreements under section 287(g) of the INA (8 U.S.C. 1357(g)).


3
                                                                                                 AR465
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 474 of 655



     (b) To the extent permitted by law, and with the consent of State or local officials, as
appropriate, the Secretary shall take appropriate action, through agreements under section
287(g) of the INA, or otherwise, to authorize State and local law enforcement officials, as the
Secretary determines are qualified and appropriate, to perform the functions of immigration
officers in relation to the investigation, apprehension, or detention of aliens in the United
States under the direction and the supervision of the Secretary. Such authorization shall be in
addition to, rather than in place of, Federal performance of these duties.
     (c) To the extent permitted by law, the Secretary may structure each agreement under
section 287(g) of the INA in the manner that provides the most effective model for enforcing
Federal immigration laws and obtaining operational control over the border for that
jurisdiction.
    Sec. 11. Parole, Asylum, and Removal. It is the policy of the executive branch to end the
abuse of parole and asylum provisions currently used to prevent the lawful removal of
removable aliens.
    (a) The Secretary shall immediately take all appropriate action to ensure that the parole
and asylum provisions of Federal immigration law are not illegally exploited to prevent the
removal of otherwise removable aliens.
     (b) The Secretary shall take all appropriate action, including by promulgating any
appropriate regulations, to ensure that asylum referrals and credible fear determinations
pursuant to section 235(b)(1) of the INA (8 U.S.C. 1125(b)(1)) and 8 CFR 208.30, and
reasonable fear determinations pursuant to 8 CFR 208.31, are conducted in a manner
consistent with the plain language of those provisions.
     (c) Pursuant to section 235(b)(1)(A)(iii)(I) of the INA, the Secretary shall take appropriate
action to apply, in his sole and unreviewable discretion, the provisions of section 235(b)(1)(A)(i)
and (ii) of the INA to the aliens designated under section 235(b)(1)(A)(iii)(II).
     (d) The Secretary shall take appropriate action to ensure that parole authority under
section 212(d)(5) of the INA (8 U.S.C. 1182(d)(5)) is exercised only on a case-by-case basis in
accordance with the plain language of the statute, and in all circumstances only when an
individual demonstrates urgent humanitarian reasons or a significant public benefit derived
from such parole.
     (e) The Secretary shall take appropriate action to require that all Department of
Homeland Security personnel are properly trained on the proper application of section 235 of
the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C.
1232) and section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)), to
ensure that unaccompanied alien children are properly processed, receive appropriate care and
placement while in the custody of the Department of Homeland Security, and, when
appropriate, are safely repatriated in accordance with law.
     Sec. 12. Authorization to Enter Federal Lands. The Secretary, in conjunction with the
Secretary of the Interior and any other heads of agencies as necessary, shall take all appropriate
action to:
     (a) permit all officers and employees of the United States, as well as all State and local
officers as authorized by the Secretary, to have access to all Federal lands as necessary and
appropriate to implement this order; and




4
                                                                                                  AR466
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 475 of 655



     (b) enable those officers and employees of the United States, as well as all State and local
officers as authorized by the Secretary, to perform such actions on Federal lands as the
Secretary deems necessary and appropriate to implement this order.
     Sec. 13. Priority Enforcement. The Attorney General shall take all appropriate steps to
establish prosecution guidelines and allocate appropriate resources to ensure that Federal
prosecutors accord a high priority to prosecutions of offenses having a nexus to the southern
border.
    Sec. 14. Government Transparency. The Secretary shall, on a monthly basis and in a
publicly available way, report statistical data on aliens apprehended at or near the southern
border using a uniform method of reporting by all Department of Homeland Security
components, in a format that is easily understandable by the public.
     Sec. 15. Reporting. Except as otherwise provided in this order, the Secretary, within 90
days of the date of this order, and the Attorney General, within 180 days, shall each submit to
the President a report on the progress of the directives contained in this order.
    Sec. 16. Hiring. The Office of Personnel Management shall take appropriate action as may
be necessary to facilitate hiring personnel to implement this order.
    Sec. 17. General Provisions. (a) Nothing in this order shall be construed to impair or
otherwise affect:
         (i) the authority granted by law to an executive department or agency, or the head
         thereof; or
         (ii) the functions of the Director of the Office of Management and Budget relating to
         budgetary, administrative, or legislative proposals.
     (b) This order shall be implemented consistent with applicable law and subject to the
availability of appropriations.
    (c) This order is not intended to, and does not, create any right or benefit, substantive or
procedural, enforceable at law or in equity by any party against the United States, its
departments, agencies, or entities, its officers, employees, or agents, or any other person.
                                                 DONALD J. TRUMP
The White House,
January 25, 2017.

[Filed with the Office of the Federal Register, 11:15 a.m., January 27, 2017]

NOTE: This Executive order was published in the Federal Register on January 30.

Categories: Executive Orders : Border security and immigration enforcement, improvement
efforts.
Subjects: Defense and national security : Border security; Immigration and naturalization :
Illegal immigration.
DCPD Number: DCPD201700071.




5
                                                                                                AR467
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 476 of 655




Administration of Donald J. Trump, 2017

Executive Order 13768—Enhancing Public Safety in the Interior of the
United States
January 25, 2017

     By the authority vested in me as President by the Constitution and the laws of the United
States of America, including the Immigration and Nationality Act (INA) (8 U.S.C. 1101 et
seq.), and in order to ensure the public safety of the American people in communities across
the United States as well as to ensure that our Nation's immigration laws are faithfully
executed, I hereby declare the policy of the executive branch to be, and order, as follows:
      Section 1. Purpose. Interior enforcement of our Nation's immigration laws is critically
important to the national security and public safety of the United States. Many aliens who
illegally enter the United States and those who overstay or otherwise violate the terms of their
visas present a significant threat to national security and public safety. This is particularly so for
aliens who engage in criminal conduct in the United States.
     Sanctuary jurisdictions across the United States willfully violate Federal law in an attempt
to shield aliens from removal from the United States. These jurisdictions have caused
immeasurable harm to the American people and to the very fabric of our Republic.
     Tens of thousands of removable aliens have been released into communities across the
country, solely because their home countries refuse to accept their repatriation. Many of these
aliens are criminals who have served time in our Federal, State, and local jails. The presence of
such individuals in the United States, and the practices of foreign nations that refuse the
repatriation of their nationals, are contrary to the national interest.
     Although Federal immigration law provides a framework for Federal-State partnerships in
enforcing our immigration laws to ensure the removal of aliens who have no right to be in the
United States, the Federal Government has failed to discharge this basic sovereign
responsibility. We cannot faithfully execute the immigration laws of the United States if we
exempt classes or categories of removable aliens from potential enforcement. The purpose of
this order is to direct executive departments and agencies (agencies) to employ all lawful
means to enforce the immigration laws of the United States.
      Sec. 2. Policy. It is the policy of the executive branch to:
     (a) Ensure the faithful execution of the immigration laws of the United States, including
the INA, against all removable aliens, consistent with Article II, Section 3 of the United States
Constitution and section 3331 of title 5, United States Code;
    (b) Make use of all available systems and resources to ensure the efficient and faithful
execution of the immigration laws of the United States;
    (c) Ensure that jurisdictions that fail to comply with applicable Federal law do not receive
Federal funds, except as mandated by law;
      (d) Ensure that aliens ordered removed from the United States are promptly removed;
and
      (e) Support victims, and the families of victims, of crimes committed by removable aliens.




1
                                                                                                  AR468
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 477 of 655



    Sec. 3. Definitions. The terms of this order, where applicable, shall have the meaning
provided by section 1101 of title 8, United States Code.
     Sec. 4. Enforcement of the Immigration Laws in the Interior of the United States. In
furtherance of the policy described in section 2 of this order, I hereby direct agencies to
employ all lawful means to ensure the faithful execution of the immigration laws of the United
States against all removable aliens.
     Sec. 5. Enforcement Priorities. In executing faithfully the immigration laws of the United
States, the Secretary of Homeland Security (Secretary) shall prioritize for removal those aliens
described by the Congress in sections 212(a)(2), (a)(3), and (a)(6)(C), 235, and 237(a)(2) and
(4) of the INA (8 U.S.C. 1182(a)(2), (a)(3), and (a)(6)(C), 1225, and 1227(a)(2) and (4)), as well
as removable aliens who:
     (a) Have been convicted of any criminal offense;
     (b) Have been charged with any criminal offense, where such charge has not been
resolved;
     (c) Have committed acts that constitute a chargeable criminal offense;
    (d) Have engaged in fraud or willful misrepresentation in connection with any official
matter or application before a governmental agency;
     (e) Have abused any program related to receipt of public benefits;
     (f) Are subject to a final order of removal, but who have not complied with their legal
obligation to depart the United States; or
     (g) In the judgment of an immigration officer, otherwise pose a risk to public safety or
national security.
     Sec. 6. Civil Fines and Penalties. As soon as practicable, and by no later than one year after
the date of this order, the Secretary shall issue guidance and promulgate regulations, where
required by law, to ensure the assessment and collection of all fines and penalties that the
Secretary is authorized under the law to assess and collect from aliens unlawfully present in the
United States and from those who facilitate their presence in the United States.
     Sec. 7. Additional Enforcement and Removal Officers. The Secretary, through the
Director of U.S. Immigration and Customs Enforcement, shall, to the extent permitted by law
and subject to the availability of appropriations, take all appropriate action to hire 10,000
additional immigration officers, who shall complete relevant training and be authorized to
perform the law enforcement functions described in section 287 of the INA (8 U.S.C. 1357).
     Sec. 8. Federal-State Agreements. It is the policy of the executive branch to empower State
and local law enforcement agencies across the country to perform the functions of an
immigration officer in the interior of the United States to the maximum extent permitted by
law.
     (a) In furtherance of this policy, the Secretary shall immediately take appropriate action to
engage with the Governors of the States, as well as local officials, for the purpose of preparing
to enter into agreements under section 287(g) of the INA (8 U.S.C. 1357(g)).
    (b) To the extent permitted by law and with the consent of State or local officials, as
appropriate, the Secretary shall take appropriate action, through agreements under section
287(g) of the INA, or otherwise, to authorize State and local law enforcement officials, as the


2
                                                                                                AR469
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 478 of 655



Secretary determines are qualified and appropriate, to perform the functions of immigration
officers in relation to the investigation, apprehension, or detention of aliens in the United
States under the direction and the supervision of the Secretary. Such authorization shall be in
addition to, rather than in place of, Federal performance of these duties.
     (c) To the extent permitted by law, the Secretary may structure each agreement under
section 287(g) of the INA in a manner that provides the most effective model for enforcing
Federal immigration laws for that jurisdiction.
     Sec. 9. Sanctuary Jurisdictions. It is the policy of the executive branch to ensure, to the
fullest extent of the law, that a State, or a political subdivision of a State, shall comply with 8
U.S.C. 1373.
     (a) In furtherance of this policy, the Attorney General and the Secretary, in their
discretion and to the extent consistent with law, shall ensure that jurisdictions that willfully
refuse to comply with 8 U.S.C. 1373 (sanctuary jurisdictions) are not eligible to receive Federal
grants, except as deemed necessary for law enforcement purposes by the Attorney General or
the Secretary. The Secretary has the authority to designate, in his discretion and to the extent
consistent with law, a jurisdiction as a sanctuary jurisdiction. The Attorney General shall take
appropriate enforcement action against any entity that violates 8 U.S.C. 1373, or which has in
effect a statute, policy, or practice that prevents or hinders the enforcement of Federal law.
     (b) To better inform the public regarding the public safety threats associated with
sanctuary jurisdictions, the Secretary shall utilize the Declined Detainer Outcome Report or its
equivalent and, on a weekly basis, make public a comprehensive list of criminal actions
committed by aliens and any jurisdiction that ignored or otherwise failed to honor any
detainers with respect to such aliens.
     (c) The Director of the Office of Management and Budget is directed to obtain and
provide relevant and responsive information on all Federal grant money that currently is
received by any sanctuary jurisdiction.
     Sec. 10. Review of Previous Immigration Actions and Policies. (a) The Secretary shall
immediately take all appropriate action to terminate the Priority Enforcement Program (PEP)
described in the memorandum issued by the Secretary on November 20, 2014, and to
reinstitute the immigration program known as "Secure Communities" referenced in that
memorandum.
     (b) The Secretary shall review agency regulations, policies, and procedures for consistency
with this order and, if required, publish for notice and comment proposed regulations
rescinding or revising any regulations inconsistent with this order and shall consider whether to
withdraw or modify any inconsistent policies and procedures, as appropriate and consistent
with the law.
    (c) To protect our communities and better facilitate the identification, detention, and
removal of criminal aliens within constitutional and statutory parameters, the Secretary shall
consolidate and revise any applicable forms to more effectively communicate with recipient law
enforcement agencies.
    Sec. 11. Department of Justice Prosecutions of Immigration Violators. The Attorney
General and the Secretary shall work together to develop and implement a program that
ensures that adequate resources are devoted to the prosecution of criminal immigration




3
                                                                                                      AR470
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 479 of 655



offenses in the United States, and to develop cooperative strategies to reduce violent crime and
the reach of transnational criminal organizations into the United States.
     Sec. 12. Recalcitrant Countries. The Secretary of Homeland Security and the Secretary of
State shall cooperate to effectively implement the sanctions provided by section 243(d) of the
INA (8 U.S.C. 1253(d)), as appropriate. The Secretary of State shall, to the maximum extent
permitted by law, ensure that diplomatic efforts and negotiations with foreign states include as
a condition precedent the acceptance by those foreign states of their nationals who are subject
to removal from the United States.
     Sec. 13. Office for Victims of Crimes Committed by Removable Aliens. The Secretary shall
direct the Director of U.S. Immigration and Customs Enforcement to take all appropriate and
lawful action to establish within U.S. Immigration and Customs Enforcement an office to
provide proactive, timely, adequate, and professional services to victims of crimes committed
by removable aliens and the family members of such victims. This office shall provide quarterly
reports studying the effects of the victimization by criminal aliens present in the United States.
     Sec. 14. Privacy Act. Agencies shall, to the extent consistent with applicable law, ensure
that their privacy policies exclude persons who are not United States citizens or lawful
permanent residents from the protections of the Privacy Act regarding personally identifiable
information.
     Sec. 15. Reporting. Except as otherwise provided in this order, the Secretary and the
Attorney General shall each submit to the President a report on the progress of the directives
contained in this order within 90 days of the date of this order and again within 180 days of the
date of this order.
     Sec. 16. Transparency. To promote the transparency and situational awareness of criminal
aliens in the United States, the Secretary and the Attorney General are hereby directed to
collect relevant data and provide quarterly reports on the following:
    (a) the immigration status of all aliens incarcerated under the supervision of the Federal
Bureau of Prisons;
    (b) the immigration status of all aliens incarcerated as Federal pretrial detainees under the
supervision of the United States Marshals Service; and
    (c) the immigration status of all convicted aliens incarcerated in State prisons and local
detention centers throughout the United States.
     Sec. 17. Personnel Actions. The Office of Personnel Management shall take appropriate
and lawful action to facilitate hiring personnel to implement this order.
    Sec. 18. General Provisions. (a) Nothing in this order shall be construed to impair or
otherwise affect:
         (i) the authority granted by law to an executive department or agency, or the head
         thereof; or
         (ii) the functions of the Director of the Office of Management and Budget relating to
         budgetary, administrative, or legislative proposals.
     (b) This order shall be implemented consistent with applicable law and subject to the
availability of appropriations.




4
                                                                                                 AR471
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 480 of 655



    (c) This order is not intended to, and does not, create any right or benefit, substantive or
procedural, enforceable at law or in equity by any party against the United States, its
departments, agencies, or entities, its officers, employees, or agents, or any other person.
                                                 DONALD J. TRUMP
The White House,
January 25, 2017.

[Filed with the Office of the Federal Register, 11:15 a.m., January 27, 2017]

NOTE: This Executive order was published in the Federal Register on January 30.

Categories: Executive Orders : Public safety in U.S. interior, enhancement efforts.
Subjects: Immigration and naturalization : Illegal immigration; Law enforcement and crime :
Illegal immigration, deportation of criminals.
DCPD Number: DCPD201700072.




5
                                                                                              AR472
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 481 of 655



                                                                        8/12/96
CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
Carlos Holguín
Peter A. Schey
256 South Occidental Boulevard
Los Angeles, CA 90057
(213) 388-8693

NATIONAL CENTER FOR YOUTH LAW
Alice Bussiere
James Morales
114 Sansome Street, Suite 905
San Francisco, CA 94104
(415) 453-3307

Attorneys for Plaintiffs

Michael Johnson
Assistant United States Attorney
300 N. Los Angeles St., Rm. 7516
Los Angeles, CA 90012

Allen Hausman
Office of Immigration Litigation
Civil Division
U.S. Department of Justice
P.O. Box 878, Ben Franklin Station
Washington, DC 20044

Attorneys for Defendants

Additional counsel listed next page

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

JENNY LISETTE FLORES, et al.,              )    Case No. CV 85-4544-RJK(Px)
                                           )
        Plaintiffs,                        )    Stipulated Settlement
                                           )    Agreement
-vs-                                       )
                                           )
JANET RENO, Attorney General               )
of the United States, et al.,              )
                                           )
        Defendants.                        )




                                                                              AR473
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 482 of 655




Plaintiffs' Additional Counsel

ACLU F OUNDATION OF S OUTHERN C ALIFORNIA
Mark Rosenbaum
Sylvia Argueta
1616 Beverly Boulevard
Los Angeles, CA 90026
Telephone: (213) 977-9500

STREICH LANG
Susan G. Boswell
Jeffrey Willis
1500 Bank of America Plaza
33 North Stone Avenue
Tucson, AZ 85701
Telephone: (602) 770-8700

Defendants' Additional Counsel:

Arthur Strathern
Mary Jane Candaux
Office of the General Counsel
U.S. Immigration & Naturalization Service
425 I St. N.W.
Washington, DC 20536
/ / /




                                            2



                                                                     AR474
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 483 of 655




                             STIPULATED SETTLEMENT AGREEMENT

       WHEREAS, Plaintiffs have filed this action against Defendants, challenging, inter alia, the

constitutionality of Defendants' policies, practices and regulations regarding the detention and release

of unaccompanied minors taken into the custody of the Immigration and Naturalization Service (INS)

in the Western Region; and

       WHEREAS, the district court has certified this case as a class action on behalf of all minors

apprehended by the INS in the Western Region of the United States; and

       WHEREAS, this litigation has been pending for nine (9) years, all parties have conducted

extensive discovery, and the United States Supreme Court has upheld the constitutionality of the

challenged INS regulations on their face and has remanded for further proceedings consistent with its

opinion; and

       WHEREAS, on November 30, 1987, the parties reached a settlement agreement requiring that

minors in INS custody in the Western Region be housed in facilities meeting certain standards,

including state standards for the housing and care of dependent children, and Plaintiffs' motion to

enforce compliance with that settlement is currently pending before the court; and

       WHEREAS, a trial in this case would be complex, lengthy and costly to all parties concerned,

and the decision of the district court would be subject to appeal by the losing parties with the final

outcome uncertain; and

       WHEREAS, the parties believe that settlement of this action is in their best interests and best

serves the interests of justice by avoiding a complex, lengthy and costly trial, and subsequent appeals

which could last several more years;

       NOW, THEREFORE, Plaintiffs and Defendants enter into this Stipulated Settlement



                                                     3



                                                                                            AR475
    Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 484 of 655




Agreement (the Agreement), stipulate that it constitutes a full and complete resolution of the issues

raised in this action, and agree to the following:

I       DEFINITIONS

        As used throughout this Agreement the following definitions shall apply:

        1. The term "party" or "parties" shall apply to Defendants and Plaintiffs. As the term applies to

Defendants, it shall include their agents, employees, contractors and/or successors in office. As the

term applies to Plaintiffs, it shall include all class members.

        2. The term "Plaintiff" or "Plaintiffs" shall apply to the named plaintiffs and all class members.

        3. The term "class member" or "class members" shall apply to the persons defined in Paragraph

10 below.

        4. The term "minor" shall apply to any person under the age of eighteen (18) years who is

detained in the legal custody of the INS. This Agreement shall cease to apply to any person who has

reached the age of eighteen years. The term "minor" shall not include an emancipated minor or an

individual who has been incarcerated due to a conviction for a criminal offense as an adult. The INS

shall treat all persons who are under the age of eighteen but not included within the definition of

"minor" as adults for all purposes, including release on bond or recognizance.

        5. The term "emancipated minor" shall refer to any minor who has been determined to be

emancipated in an appropriate state judicial proceeding.

        6. The term "licensed program" shall refer to any program, agency or organization that is

licensed by an appropriate State agency to provide residential, group, or foster care services for

dependent children, including a program operating group homes, foster homes, or facilities for special

needs minors. A licensed program must also meet those standards for licensed programs set forth in



                                                      4



                                                                                            AR476
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 485 of 655




Exhibit 1 attached hereto. All homes and facilities operated by licensed programs, including facilities

for special needs minors, shall be non-secure as required under state law; provided, however, that a

facility for special needs minors may maintain that level of security permitted under state law which is

necessary for the protection of a minor or others in appropriate circumstances, e.g., cases in which a

minor has drug or alcohol problems or is mentally ill. The INS shall make reasonable efforts to provide

licensed placements in those geographical areas where the majority of minors are apprehended, such as

southern California, southeast Texas, southern Florida and the northeast corridor.

       7. The term "special needs minor" shall refer to a minor whose mental and/or physical

condition requires special services and treatment by staff. A minor may have special needs due to drug

or alcohol abuse, serious emotional disturbance, mental illness or retardation, or a physical condition or

chronic illness that requires special services or treatment. A minor who has suffered serious neglect or

abuse may be considered a minor with special needs if the minor requires special services or treatment

as a result of the neglect or abuse. The INS shall assess minors to determine if they have special needs

and, if so, shall place such minors, whenever possible, in licensed programs in which the INS places

children without special needs, but which provide services and treatment for such special needs.

       8. The term "medium security facility" shall refer to a facility that is operated by a program,

agency or organization licensed by an appropriate State agency and that meets those standards set forth

in Exhibit 1 attached hereto. A medium security facility is designed for minors who require close

supervision but do not need placement in juvenile correctional facilities. It provides 24-hour awake

supervision, custody, care, and treatment. It maintains stricter security measures, such as intensive staff

supervision, than a facility operated by a licensed program in order to control problem behavior and to

prevent escape. Such a facility may have a secure perimeter but shall not be equipped internally with



                                                     5



                                                                                           AR477
     Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 486 of 655




major restraining construction or procedures typically associated with correctional facilities.

II      SCOPE OF SETTLEMENT, EFFECTIVE DATE, AND PUBLICATION

        9. This Agreement sets out nationwide policy for the detention, release, and treatment of

minors in the custody of the INS and shall supersede all previous INS policies that are inconsistent with

the terms of this Agreement. This Agreement shall become effective upon final court approval, except

that those terms of this Agreement regarding placement pursuant to Paragraph 19 shall not become

effective until all contracts under the Program Announcement referenced in Paragraph 20 below are

negotiated and implemented. The INS shall make its best efforts to execute these contracts within 120

days after the court's final approval of this Agreement. However, the INS will make reasonable efforts

to comply with Paragraph 19 prior to full implementation of all such contracts. Once all contracts

under the Program Announcement referenced in Paragraph 20 have been implemented, this Agreement

shall supersede the agreement entitled Memorandum of Understanding Re Compromise of Class

Action: Conditions of Detention (hereinafter "MOU"), entered into by and between the Plaintiffs and

Defendants and filed with the United States District Court for the Central District of California on

November 30, 1987, and the MOU shall thereafter be null and void. However, Plaintiffs shall not

institute any legal action for enforcement of the MOU for a six (6) month period commencing with the

final district court approval of this Agreement, except that Plaintiffs may institute enforcement

proceedings if the Defendants have engaged in serious violations of the MOU that have caused

irreparable harm to a class member for which injunctive relief would be appropriate. Within 120 days

of the final district court approval of this Agreement, the INS shall initiate action to publish the relevant

and substantive terms of this Agreement as a Service regulation. The final regulations shall not be

inconsistent with the terms of this Agreement. Within 30 days of final court approval of this



                                                     6



                                                                                             AR478
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 487 of 655




Agreement, the INS shall distribute to all INS field offices and sub-offices instructions regarding the

processing, treatment, and placement of juveniles. Those instructions shall include, but may not be

limited to, the provisions summarizing the terms of this Agreement, attached hereto as Exhibit 2.

III      CLASS DEFINITION

         10. The certified class in this action shall be defined as follows: "All minors who are detained

in the legal custody of the INS."

IV       STATEMENTS OF GENERAL APPLICABILITY

         11. The INS treats, and shall continue to treat, all minors in its custody with dignity, respect

and special concern for their particular vulnerability as minors. The INS shall place each detained

minor in the least restrictive setting appropriate to the minor's age and special needs, provided that such

setting is consistent with its interests to ensure the minor's timely appearance before the INS and the

immigration courts and to protect the minor's well-being and that of others. Nothing herein shall

require the INS to release a minor to any person or agency whom the INS has reason to believe may

harm or neglect the minor or fail to present him or her before the INS or the immigration courts when

requested to do so.

V        PROCEDURES AND TEMPORARY PLACEMENT FOLLOWING ARREST

         12.A. Whenever the INS takes a minor into custody, it shall expeditiously process the minor

and shall provide the minor with a notice of rights, including the right to a bond redetermination

hearing if applicable. Following arrest, the INS shall hold minors in facilities that are safe and sanitary

and that are consistent with the INS’s concern for the particular vulnerability of minors. Facilities will

provide access to toilets and sinks, drinking water and food as appropriate, medical assistance if the

minor is in need of emergency services, adequate temperature control and ventilation, adequate



                                                      7



                                                                                             AR479
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 488 of 655




supervision to protect minors from others, and contact with family members who were arrested with the

minor. The INS will segregate unaccompanied minors from unrelated adults. Where such segregation

is not immediately possible, an unaccompanied minor will not be detained with an unrelated adult for

more than 24 hours. If there is no one to whom the INS may release the minor pursuant to Paragraph

14, and no appropriate licensed program is immediately available for placement pursuant to Paragraph

19, the minor may be placed in an INS detention facility, or other INS-contracted facility, having

separate accommodations for minors, or a State or county juvenile detention facility. However, minors

shall be separated from delinquent offenders. Every effort must be taken to ensure that the safety and

well-being of the minors detained in these facilities are satisfactorily provided for by the staff. The INS

will transfer a minor from a placement under this paragraph to a placement under Paragraph 19, (i)

within three (3) days, if the minor was apprehended in an INS district in which a licensed program is

located and has space available; or (ii) within five (5) days in all other cases; except:

        1.      as otherwise provided under Paragraph 13 or Paragraph 21;

        2.      as otherwise required by any court decree or court-approved settlement;

        3.      in the event of an emergency or influx of minors into the United States, in which case

                the INS shall place all minors pursuant to Paragraph 19 as expeditiously as possible; or

        4.      where individuals must be transported from remote areas for processing or speak

                unusual languages such that the INS must locate interpreters in order to complete

                processing, in which case the INS shall place all such minors pursuant to Paragraph 19

                within five (5) business days.

        B. For purposes of this paragraph, the term "emergency" shall be defined as any act or event

that prevents the placement of minors pursuant to Paragraph 19 within the time frame provided. Such



                                                      8



                                                                                            AR480
     Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 489 of 655




emergencies include natural disasters (e.g., earthquakes, hurricanes, etc.), facility fires, civil

disturbances, and medical emergencies (e.g., a chicken pox epidemic among a group of minors). The

term "influx of minors into the United States" shall be defined as those circumstances where the INS

has, at any given time, more than 130 minors eligible for placement in a licensed program under

Paragraph 19, including those who have been so placed or are awaiting such placement.

        C. In preparation for an "emergency" or "influx," as described in Subparagraph B, the INS shall

have a written plan that describes the reasonable efforts that it will take to place all minors as

expeditiously as possible. This plan shall include the identification of 80 beds that are potentially

available for INS placements and that are licensed by an appropriate State agency to provide residential,

group, or foster care services for dependent children. The plan, without identification of the additional

beds available, is attached as Exhibit 3. The INS shall not be obligated to fund these additional beds on

an ongoing basis. The INS shall update this listing of additional beds on a quarterly basis and provide

Plaintiffs' counsel with a copy of this listing.

        13. If a reasonable person would conclude that an alien detained by the INS is an adult despite

his claims to be a minor, the INS shall treat the person as an adult for all purposes, including

confinement and release on bond or recognizance. The INS may require the alien to submit to a

medical or dental examination conducted by a medical professional or to submit to other appropriate

procedures to verify his or her age. If the INS subsequently determines that such an individual is a

minor, he or she will be treated as a minor in accordance with this Agreement for all purposes.

VI      GENERAL POLICY FAVORING RELEASE

        14. Where the INS determines that the detention of the minor is not required either to secure

his or her timely appearance before the INS or the immigration court, or to ensure the minor's safety or



                                                      9



                                                                                               AR481
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 490 of 655




that of others, the INS shall release a minor from its custody without unnecessary delay, in the

following order of preference, to:

       A.      a parent;

       B.      a legal guardian;

       C.      an adult relative (brother, sister, aunt, uncle, or grandparent);

       D.      an adult individual or entity designated by the parent or legal guardian as capable and

               willing to care for the minor's well-being in (i) a declaration signed under penalty of

               perjury before an immigration or consular officer or (ii) such other document(s) that

               establish(es) to the satisfaction of the INS, in its discretion, the affiant's paternity or

               guardianship;

       E.      a licensed program willing to accept legal custody; or

       F.      an adult individual or entity seeking custody, in the discretion of the INS, when it

               appears that there is no other likely alternative to long term detention and family

               reunification does not appear to be a reasonable possibility.

       15. Before a minor is released from INS custody pursuant to Paragraph 14 above, the custodian

must execute an Affidavit of Support (Form I-134) and an agreement to:

       A.      provide for the minor's physical, mental, and financial well-being;

       B.      ensure the minor's presence at all future proceedings before the INS and the immigration

               court;

       C.      notify the INS of any change of address within five (5) days following a move;

       D.      in the case of custodians other than parents or legal guardians, not transfer custody of

               the minor to another party without the prior written permission of the District Director;



                                                         10



                                                                                               AR482
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 491 of 655




       E.      notify the INS at least five days prior to the custodian’s departing the United States of

               such departure, whether the departure is voluntary or pursuant to a grant of voluntary

               departure or order of deportation; and

       F.      if dependency proceedings involving the minor are initiated, notify the INS of the

               initiation of such proceedings and the dependency court of any immigration proceedings

               pending against the minor.

In the event of an emergency, a custodian may transfer temporary physical custody of a minor prior to

securing permission from the INS but shall notify the INS of the transfer as soon as is practicable

thereafter, but in all cases within 72 hours. For purposes of this paragraph, examples of an

"emergency" shall include the serious illness of the custodian, destruction of the home, etc. In all cases

where the custodian, in writing, seeks written permission for a transfer, the District Director shall

promptly respond to the request.

       16. The INS may terminate the custody arrangements and assume legal custody of any minor

whose custodian fails to comply with the agreement required under Paragraph 15. The INS, however,

shall not terminate the custody arrangements for minor violations of that part of the custodial agreement

outlined at Subparagraph 15.C above.

       17. A positive suitability assessment may be required prior to release to any individual or

program pursuant to Paragraph 14. A suitability assessment may include such components as an

investigation of the living conditions in which the minor would be placed and the standard of care he

would receive, verification of identity and employment of the individuals offering support, interviews

of members of the household, and a home visit. Any such assessment should also take into

consideration the wishes and concerns of the minor.



                                                    11



                                                                                            AR483
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 492 of 655




        18. Upon taking a minor into custody, the INS, or the licensed program in which the minor is

placed, shall make and record the prompt and continuous efforts on its part toward family reunification

and the release of the minor pursuant to Paragraph 14 above. Such efforts at family reunification shall

continue so long as the minor is in INS custody.

VII     INS CUSTODY

        19. In any case in which the INS does not release a minor pursuant to Paragraph 14, the minor

shall remain in INS legal custody. Except as provided in Paragraphs 12 or 21, such minor shall be

placed temporarily in a licensed program until such time as release can be effected in accordance with

Paragraph 14 above or until the minor's immigration proceedings are concluded, whichever occurs

earlier. All minors placed in such a licensed program remain in the legal custody of the INS and may

only be transferred or released under the authority of the INS; provided, however, that in the event of an

emergency a licensed program may transfer temporary physical custody of a minor prior to securing

permission from the INS but shall notify the INS of the transfer as soon as is practicable thereafter, but

in all cases within 8 hours.

        20. Within 60 days of final court approval of this Agreement, the INS shall authorize the

United States Department of Justice Community Relations Service to publish in the Commerce

Business Daily and/or the Federal Register a Program Announcement to solicit proposals for the care of

100 minors in licensed programs.

        21. A minor may be held in or transferred to a suitable State or county juvenile detention

facility or a secure INS detention facility, or INS-contracted facility, having separate accommodations

for minors whenever the District Director or Chief Patrol Agent determines that the minor:

        A.      has been charged with, is chargeable, or has been convicted of a crime, or is the subject



                                                        12



                                                                                            AR484
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 493 of 655




         of delinquency proceedings, has been adjudicated delinquent, or is chargeable with a

         delinquent act; provided, however, that this provision shall not apply to any minor

         whose offense(s) fall(s) within either of the following categories:

         i.    Isolated offenses that (1) were not within a pattern or practice of criminal activity

               and (2) did not involve violence against a person or the use or carrying of a weapon

               (Examples: breaking and entering, vandalism, DUI, etc. This list is not

               exhaustive.);

         ii.   Petty offenses, which are not considered grounds for stricter means of detention in

               any case (Examples: shoplifting, joy riding, disturbing the peace, etc. This list is

               not exhaustive.);

         As used in this paragraph, "chargeable" means that the INS has probable cause to believe

         that the individual has committed a specified offense;

   B.    has committed, or has made credible threats to commit, a violent or malicious act

         (whether directed at himself or others) while in INS legal custody or while in the

         presence of an INS officer;

   C.    has engaged, while in a licensed program, in conduct that has proven to be unacceptably

         disruptive of the normal functioning of the licensed program in which he or she has

         been placed and removal is necessary to ensure the welfare of the minor or others, as

         determined by the staff of the licensed program (Examples: drug or alcohol abuse,

         stealing, fighting, intimidation of others, etc. This list is not exhaustive.);

   D.    is an escape-risk; or

   E.    must be held in a secure facility for his or her own safety, such as when the INS has



                                                   13



                                                                                           AR485
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 494 of 655




                reason to believe that a smuggler would abduct or coerce a particular minor to secure

                payment of smuggling fees.

        22. The term "escape-risk" means that there is a serious risk that the minor will attempt to

escape from custody. Factors to consider when determining whether a minor is an escape-risk or not

include, but are not limited to, whether:

        A.      the minor is currently under a final order of deportation or exclusion;

        B.      the minor's immigration history includes: a prior breach of a bond; a failure to appear

                before the INS or the immigration court; evidence that the minor is indebted to

                organized smugglers for his transport; or a voluntary departure or a previous removal

                from the United States pursuant to a final order of deportation or exclusion;

        C.      the minor has previously absconded or attempted to abscond from INS custody.

        23. The INS will not place a minor in a secure facility pursuant to Paragraph 21 if there are less

restrictive alternatives that are available and appropriate in the circumstances, such as transfer to (a) a

medium security facility which would provide intensive staff supervision and counseling services or (b)

another licensed program. All determinations to place a minor in a secure facility will be reviewed and

approved by the regional juvenile coordinator.

        24.A. A minor in deportation proceedings shall be afforded a bond redetermination hearing

before an immigration judge in every case, unless the minor indicates on the Notice of Custody

Determination form that he or she refuses such a hearing.

        B. Any minor who disagrees with the INS's determination to place that minor in a particular

type of facility, or who asserts that the licensed program in which he or she has been placed does not

comply with the standards set forth in Exhibit 1 attached hereto, may seek judicial review in any



                                                     14



                                                                                              AR486
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 495 of 655




United States District Court with jurisdiction and venue over the matter to challenge that placement

determination or to allege noncompliance with the standards set forth in Exhibit 1. In such an action,

the United States District Court shall be limited to entering an order solely affecting the individual

claims of the minor bringing the action.

        C. In order to permit judicial review of Defendants’ placement decisions as provided in this

Agreement, Defendants shall provide minors not placed in licensed programs with a notice of the

reasons for housing the minor in a detention or medium security facility. With respect to placement

decisions reviewed under this paragraph, the standard of review for the INS’s exercise of its discretion

shall be the abuse of discretion standard of review. With respect to all other matters for which this

paragraph provides judicial review, the standard of review shall be de novo review.

        D. The INS shall promptly provide each minor not released with (a) INS Form I-770, (b) an

explanation of the right of judicial review as set out in Exhibit 6, and (c) the list of free legal services

available in the district pursuant to INS regulations (unless previously given to the minor).

        E. Exhausting the procedures established in Paragraph 37 of this Agreement shall not be a

precondition to the bringing of an action under this paragraph in any United District Court. Prior to

initiating any such action, however, the minor and/or the minors’ attorney shall confer telephonically or

in person with the United States Attorney’s office in the judicial district where the action is to be filed,

in an effort to informally resolve the minor’s complaints without the need of federal court intervention.

VIII    TRANSPORTATION OF MINORS

        25. Unaccompanied minors arrested or taken into custody by the INS should not be transported

by the INS in vehicles with detained adults except:

        A. when being transported from the place of arrest or apprehension to an INS office, or



                                                      15



                                                                                               AR487
     Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 496 of 655




          B. where separate transportation would be otherwise impractical.

When transported together pursuant to Clause B, minors shall be separated from adults. The INS shall

take necessary precautions for the protection of the well-being of such minors when transported with

adults.

          26. The INS shall assist without undue delay in making transportation arrangements to the INS

office nearest the location of the person or facility to whom a minor is to be released pursuant to

Paragraph 14. The INS may, in its discretion, provide transportation to minors.

IX        TRANSFER OF MINORS

          27. Whenever a minor is transferred from one placement to another, the minor shall be

transferred with all of his or her possessions and legal papers; provided, however, that if the minor's

possessions exceed the amount permitted normally by the carrier in use, the possessions will be

shipped to the minor in a timely manner. No minor who is represented by counsel shall be transferred

without advance notice to such counsel, except in unusual and compelling circumstances such as where

the safety of the minor or others is threatened or the minor has been determined to be an escape-risk, or

where counsel has waived such notice, in which cases notice shall be provided to counsel within 24

hours following transfer.

X MONITORING AND REPORTS

          28A. An INS Juvenile Coordinator in the Office of the Assistant Commissioner for Detention

and Deportation shall monitor compliance with the terms of this Agreement and shall maintain an

up-to-date record of all minors who are placed in proceedings and remain in INS custody for longer

than 72 hours. Statistical information on such minors shall be collected weekly from all INS district

offices and Border Patrol stations. Statistical information will include at least the following: (1)



                                                    16



                                                                                            AR488
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 497 of 655




biographical information such as each minor's name, date of birth, and country of birth, (2) date placed

in INS custody, (3) each date placed, removed or released, (4) to whom and where placed, transferred,

removed or released, (5) immigration status, and (6) hearing dates. The INS, through the Juvenile

Coordinator, shall also collect information regarding the reasons for every placement of a minor in a

detention facility or medium security facility.

        B. Should Plaintiffs’ counsel have reasonable cause to believe that a minor in INS legal

custody should have been released pursuant to Paragraph 14, Plaintiffs’ counsel may contact the

Juvenile Coordinator to request that the Coordinator investigate the case and inform Plaintiffs’ counsel

of the reasons why the minor has not been released.

        29. On a semi-annual basis, until two years after the court determines, pursuant to Paragraph

31, that the INS has achieved substantial compliance with the terms of this Agreement, the INS shall

provide to Plaintiffs' counsel the information collected pursuant to Paragraph 28, as permitted by law,

and each INS policy or instruction issued to INS employees regarding the implementation of this

Agreement. In addition, Plaintiffs' counsel shall have the opportunity to submit questions, on a

semi-annual basis, to the Juvenile Coordinator in the Office of the Assistant Commissioner for

Detention and Deportation with regard to the implementation of this Agreement and the information

provided to Plaintiffs' counsel during the preceding six-month period pursuant to Paragraph 28.

Plaintiffs' counsel shall present such questions either orally or in writing, at the option of the Juvenile

Coordinator. The Juvenile Coordinator shall furnish responses, either orally or in writing at the option

of Plaintiffs' counsel, within 30 days of receipt.

        30. On an annual basis, commencing one year after final court approval of this Agreement, the

INS Juvenile Coordinator shall review, assess, and report to the court regarding compliance with the



                                                     17



                                                                                             AR489
     Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 498 of 655




terms of this Agreement. The Coordinator shall file these reports with the court and provide copies to

the parties, including the final report referenced in Paragraph 35, so that they can submit comments on

the report to the court. In each report, the Coordinator shall state to the court whether or not the INS is

in substantial compliance with the terms of this Agreement, and, if the INS is not in substantial

compliance, explain the reasons for the lack of compliance. The Coordinator shall continue to report

on an annual basis until three years after the court determines that the INS has achieved substantial

compliance with the terms of this Agreement.

        31. One year after the court’s approval of this Agreement, the Defendants may ask the court to

determine whether the INS has achieved substantial compliance with the terms of this Agreement.

XI      ATTORNEY-CLIENT VISITS

        32.A. Plaintiffs’ counsel are entitled to attorney-client visits with class members even though

they may not have the names of class members who are housed at a particular location. All visits shall

occur in accordance with generally applicable policies and procedures relating to attorney-client visits

at the facility in question. Upon Plaintiffs’ counsel’s arrival at a facility for attorney-client visits, the

facility staff shall provide Plaintiffs’ counsel with a list of names and alien registration numbers for the

minors housed at that facility. In all instances, in order to memorialize any visit to a minor by

Plaintiffs’ counsel, Plaintiffs’ counsel must file a notice of appearance with the INS prior to any

attorney-client meeting. Plaintiffs’ counsel may limit any such notice of appearance to representation

of the minor in connection with this Agreement. Plaintiffs’ counsel must submit a copy of the notice of

appearance by hand or by mail to the local INS juvenile coordinator and a copy by hand to the staff of

the facility.

        B. Every six months, Plaintiffs’ counsel shall provide the INS with a list of those attorneys who



                                                       18



                                                                                                AR490
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 499 of 655




may make such attorney-client visits, as Plaintiffs’ counsel, to minors during the following six month

period. Attorney-client visits may also be conducted by any staff attorney employed by the Center for

Human Rights & Constitutional Law in Los Angeles, California or the National Center for Youth Law

in San Francisco, California, provided that such attorney presents credentials establishing his or her

employment prior to any visit.

        C. Agreements for the placement of minors in non-INS facilities shall permit attorney-client

visits, including by class counsel in this case.

        D. Nothing in Paragraph 32 shall affect a minor’s right to refuse to meet with Plaintiffs’

counsel. Further, the minor’s parent or legal guardian may deny Plaintiffs’ counsel permission to meet

with the minor.

XII     FACILITY VISITS

        33. In addition to the attorney-client visits permitted pursuant to Paragraph 32, Plaintiffs’

counsel may request access to any licensed program’s facility in which a minor has been placed

pursuant to Paragraph 19 or to any medium security facility or detention facility in which a minor has

been placed pursuant to Paragraphs 21 or 23. Plaintiffs’ counsel shall submit a request to visit a facility

under this paragraph to the INS district juvenile coordinator who will provide reasonable assistance to

Plaintiffs’ counsel by conveying the request to the facility’s staff and coordinating the visit. The rules

and procedures to be followed in connection with any visit approved by a facility under this paragraph

are set forth in Exhibit 4 attached, except as may be otherwise agreed by Plaintiffs’ counsel and the

facility’s staff. In all visits to any facility pursuant to this Agreement, Plaintiffs' counsel and their

associated experts shall treat minors and staff with courtesy and dignity and shall not disrupt the normal

functioning of the facility.



                                                      19



                                                                                                AR491
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 500 of 655




XIII TRAINING

        34. Within 120 days of final court approval of this Agreement, the INS shall provide

appropriate guidance and training for designated INS employees regarding the terms of this Agreement.

The INS shall develop written and/or audio or video materials for such training. Copies of such written

and/or audio or video training materials shall be made available to Plaintiffs' counsel when such

training materials are sent to the field, or to the extent practicable, prior to that time.

XIV     DISMISSAL

        35. After the court has determined that the INS is in substantial compliance with this

Agreement and the Coordinator has filed a final report, the court, without further notice, shall dismiss

this action. Until such dismissal, the court shall retain jurisdiction over this action.

XV      RESERVATION OF RIGHTS

        36. Nothing in this Agreement shall limit the rights, if any, of individual class members to

preserve issues for judicial review in the appeal of an individual case or for class members to exercise

any independent rights they may otherwise have.

XVI     NOTICE AND DISPUTE RESOLUTION

        37. This paragraph provides for the enforcement, in this District Court, of the provisions of this

Agreement except for claims brought under Paragraph 24. The parties shall meet telephonically or in

person to discuss a complete or partial repudiation of this Agreement or any alleged non-compliance

with the terms of the Agreement, prior to bringing any individual or class action to enforce this

Agreement. Notice of a claim that a party has violated the terms of this Agreement shall be served on

plaintiffs addressed to:

/ / /



                                                      20



                                                                                              AR492
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 501 of 655




CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
Carlos Holguín
Peter A. Schey
256 South Occidental Boulevard
Los Angeles, CA 90057

NATIONAL CENTER FOR YOUTH LAW
Alice Bussiere
James Morales
114 Sansome Street, Suite 905
San Francisco, CA 94104

and on Defendants addressed to:

Michael Johnson
Assistant United States Attorney
300 N. Los Angeles St., Rm. 7516
Los Angeles, CA 90012

Allen Hausman
Office of Immigration Litigation
Civil Division
U.S. Department of Justice
P.O. Box 878, Ben Franklin Station
Washington, DC 20044

XVII    PUBLICITY

        38. Plaintiffs and Defendants shall hold a joint press conference to announce this Agreement.

The INS shall send copies of this Agreement to social service and voluntary agencies agreed upon by

the parties, as set forth in Exhibit 5 attached. The parties shall pursue such other public dissemination

of information regarding this Agreement as the parties shall agree.

XVIII ATTORNEYS' FEES AND COSTS

        39. Within 60 days of final court approval of this Agreement, Defendants shall pay to Plaintiffs

the total sum of $374,110.09, in full settlement of all attorneys' fees and costs in this case.

/ / /



                                                     21



                                                                                              AR493
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 502 of 655




XIX     TERMINATION

        40. All terms of this Agreement shall terminate the earlier of five years after the date of final

court approval of this Agreement or three years after the court determines that the INS is in substantial

compliance with this Agreement, except that the INS shall continue to house the general population of

minors in INS custody in facilities that are licensed for the care of dependent minors.

XX      REPRESENTATIONS AND WARRANTY

        41. Counsel for the respective parties, on behalf of themselves and their clients, represent that

they know of nothing in this Agreement that exceeds the legal authority of the parties or is in violation

of any law. Defendants' counsel represent and warrant that they are fully authorized and empowered to

enter into this Agreement on behalf of the Attorney General, the United States Department of Justice,

and the Immigration and Naturalization Service, and acknowledge that Plaintiffs enter into this

Agreement in reliance on such representation. Plaintiffs' counsel represent and warrant that they are

fully authorized and empowered to enter into this Agreement on behalf of the Plaintiffs, and

acknowledge that Defendants enter into this Agreement in reliance on such representation. The

undersigned, by their signatures on behalf of the Plaintiffs and Defendants, warrant that upon execution

of this Agreement in their representative capacities, their principals, agents, and successors of such

principals and agents shall be fully and unequivocally bound hereunder to the full extent authorized by

law.

For Defendants: Signed:                                                 Title:

                  Dated:

For Plaintiffs:   Signed:                                                Title:

                  Dated:



                                                    22



                                                                                            AR494
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 503 of 655




                                                 EXHIBIT 1




                             M INIMUM S TANDARDS FOR L ICENSED P ROGRAMS




        A. Licensed programs shall comply with all applicable state child welfare laws and regulations

and all state and local building, fire, health and safety codes and shall provide or arrange for the

following services for each minor in its care:

        1.      Proper physical care and maintenance, including suitable living accommodations, food,

                appropriate clothing, and personal grooming items.

        2.      Appropriate routine medical and dental care, family planning services, and emergency

                health care services, including a complete medical examination (including screening for

                infectious disease) within 48 hours of admission, excluding weekends and holidays,

                unless the minor was recently examined at another facility; appropriate immunizations

                in accordance with the U.S. Public Health Service (PHS), Center for Disease Control;

                administration of prescribed medication and special diets; appropriate mental health

                interventions when necessary.

        3.      An individualized needs assessment which shall include: (a) various initial intake forms;

                (b) essential data relating to the identification and history of the minor and family; (c)

                identification of the minors' special needs including any specific problem(s) which

                appear to require immediate intervention; (d) an educational assessment and plan; (e) an

                assessment of family relationships and interaction with adults, peers and authority

                figures; (f) a statement of religious preference and practice; (g) an assessment of the



                                                          1



                                                                                             AR495
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 504 of 655




         minor's personal goals, strengths and weaknesses; and (h) identifying information

         regarding immediate family members, other relatives, godparents or friends who may be

         residing in the United States and may be able to assist in family reunification.

   4.    Educational services appropriate to the minor's level of development, and

         communication skills in a structured classroom setting, Monday through Friday, which

         concentrates primarily on the development of basic academic competencies and

         secondarily on English Language Training (ELT). The educational program shall

         include instruction and educational and other reading materials in such languages as

         needed. Basic academic areas should include Science, Social Studies, Math, Reading,

         Writing and Physical Education. The program shall provide minors with appropriate

         reading materials in languages other than English for use during the minor's leisure time.

   5.    Activities according to a recreation and leisure time plan which shall include daily

         outdoor activity, weather permitting, at least one hour per day of large muscle activity

         and one hour per day of structured leisure time activities (this should not include time

         spent watching television). Activities should be increased to a total of three hours on

         days when school is not in session.

   6.    At least one (1) individual counseling session per week conducted by trained social

         work staff with the specific objectives of reviewing the minor's progress, establishing

         new short term objectives, and addressing both the developmental and crisis-related

         needs of each minor.

   7.    Group counseling sessions at least twice a week. This is usually an informal process

         and takes place with all the minors present. It is a time when new minors are given the



                                                  2



                                                                                     AR496
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 505 of 655




         opportunity to get acquainted with the staff, other children, and the rules of the program.

         It is an open forum where everyone gets a chance to speak. Daily program management

         is discussed and decisions are made about recreational activities, etc. It is a time for

         staff and minors to discuss whatever is on their minds and to resolve problems.

   8.    Acculturation and adaptation services which include information regarding the

         development of social and inter-personal skills which contribute to those abilities

         necessary to live independently and responsibly.

   9.    Upon admission, a comprehensive orientation regarding program intent, services, rules

         (written and verbal), expectations and the availability of legal assistance.

   10.   Whenever possible, access to religious services of the minor's choice.

   11.   Visitation and contact with family members (regardless of their immigration status)

         which is structured to encourage such visitation. The staff shall respect the minor's

         privacy while reasonably preventing the unauthorized release of the minor.

   12.   A reasonable right to privacy, which shall include the right to: (a) wear his or her own

         clothes, when available; (b) retain a private space in the residential facility, group or

         foster home for the storage of personal belongings; (c) talk privately on the phone, as

         permitted by the house rules and regulations; (d) visit privately with guests, as permitted

         by the house rules and regulations; and (e) receive and send uncensored mail unless

         there is a reasonable belief that the mail contains contraband.

   13.   Family reunification services designed to identify relatives in the United States as well

         as in foreign countries and assistance in obtaining legal guardianship when necessary for

         the release of the minor.



                                                   3



                                                                                        AR497
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 506 of 655




       14.     Legal services information regarding the availability of free legal assistance, the right to

               be represented by counsel at no expense to the government, the right to a deportation or

               exclusion hearing before an immigration judge, the right to apply for political asylum or

               to request voluntary departure in lieu of deportation.

       B. Service delivery is to be accomplished in a manner which is sensitive to the age, culture,

native language and the complex needs of each minor.

       C. Program rules and discipline standards shall be formulated with consideration for the range

of ages and maturity in the program and shall be culturally sensitive to the needs of alien minors.

Minors shall not be subjected to corporal punishment, humiliation, mental abuse, or punitive

interference with the daily functions of living, such as eating or sleeping. Any sanctions employed

shall not: (1) adversely affect either a minor's health, or physical or psychological well-being; or (2)

deny minors regular meals, sufficient sleep, exercise, medical care, correspondence privileges, or legal

assistance.

       D. A comprehensive and realistic individual plan for the care of each minor must be developed

in accordance with the minor's needs as determined by the individualized need assessment. Individual

plans shall be implemented and closely coordinated through an operative case management system.

       E. Programs shall develop, maintain and safeguard individual client case records. Agencies

and organizations are required to develop a system of accountability which preserves the confidentiality

of client information and protects the records from unauthorized use or disclosure.

       F. Programs shall maintain adequate records and make regular reports as required by the INS

that permit the INS to monitor and enforce this order and other requirements and standards as the INS

may determine are in the best interests of the minors.



                                                     4



                                                                                             AR498
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 507 of 655




                                                E XHIBIT 2

                               INSTRUCTIONS TO S ERVICE O FFICERS RE:
                        P ROCESSING, T REATMENT, AND P LACEMENT OF M INORS

These instructions are to advise Service officers of INS policy regarding the way in which minors in
INS custody are processed, housed and released. These instructions are applicable nationwide and
supersede all prior inconsistent instructions regarding minors.

(a) Minors. A minor is a person under the age of eighteen years. However, individuals who have been
“emancipated” by a state court or convicted and incarcerated for a criminal offense as an adult are not
considered minors. Such individuals must be treated as adults for all purposes, including confinement
and release on bond.

Similarly, if a reasonable person would conclude that an individual is an adult despite his claims to be a
minor, the INS shall treat such person as an adult for all purposes, including confinement and release
on bond or recognizance. The INS may require such an individual to submit to a medical or dental
examination conducted by a medical professional or to submit to other appropriate procedures to verify
his or her age. If the INS subsequently determines that such an individual is a minor, he or she will be
treated as a minor for all purposes.

(b) General policy. The INS treats, and will continue to treat minors with dignity, respect and special
concern for their particular vulnerability. INS policy is to place each detained minor in the least
restrictive setting appropriate to the minor's age and special needs, provided that such setting is
consistent with the need to ensure the minor's timely appearance and to protect the minor's well-being
and that of others. INS officers are not required to release a minor to any person or agency whom they
have reason to believe may harm or neglect the minor or fail to present him or her before the INS or the
immigration courts when requested to do so.

(c) Processing. The INS will expeditiously process minors and will provide a Form I-770 notice of
rights, including the right to a bond redetermination hearing, if applicable.

Following arrest, the INS will hold minors in a facility that is safe and sanitary and that is consistent
with the INS’s concern for the particular vulnerability of minors. Such facilities will have access to
toilets and sinks, drinking water and food as appropriate, medical assistance if the minor is in need of
emergency services, adequate temperature control and ventilation, adequate supervision to protect
minors from others, and contact with family members who were arrested with the minor. The INS will
separate unaccompanied minors from unrelated adults whenever possible. Where such segregation is
not immediately possible, an unaccompanied minor will not be detained with an unrelated adult for
more than 24 hours.

If the juvenile cannot be immediately released, and no licensed program (described below) is available
to care for him, he should be placed in an INS or INS-contract facility that has separate
accommodations for minors, or in a State or county juvenile detention facility that separates minors in


                                                    1



                                                                                           AR499
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 508 of 655




INS custody from delinquent offenders. The INS will make every effort to ensure the safety and
well-being of juveniles placed in these facilities.

(d) Release. The INS will release minors from its custody without unnecessary delay, unless detention
of a juvenile is required to secure her timely appearance or to ensure the minor's safety or that of others.
Minors shall be released, in the following order of preference, to:

       (i) a parent;

       (ii) a legal guardian;

       (iii) an adult relative (brother, sister, aunt, uncle, or grandparent);

       (iv) an adult individual or entity designated by the parent or legal guardian as capable and
       willing to care for the minor's well-being in (i) a declaration signed under penalty of perjury
       before an immigration or consular officer, or (ii) such other documentation that establishes to
       the satisfaction of the INS, in its discretion, that the individual designating the individual or
       entity as the minor’s custodian is in fact the minor’s parent or guardian;

       (v) a state-licensed juvenile shelter, group home, or foster home willing to accept legal custody;
       or

       (vi) an adult individual or entity seeking custody, in the discretion of the INS, when it appears
       that there is no other likely alternative to long term detention and family reunification does not
       appear to be a reasonable possibility.

(e) Certification of custodian. Before a minor is released, the custodian must execute an Affidavit of
Support (Form I-134) and an agreement to:

       (i) provide for the minor's physical, mental, and financial well-being;

       (ii) ensure the minor's presence at all future proceedings before the INS and the immigration
       court;

       (iii) notify the INS of any change of address within five (5) days following a move;

       (iv) if the custodian is not a parent or legal guardian, not transfer custody of the minor to
       another party without the prior written permission of the District Director, except in the event
       of an emergency;

       (v) notify the INS at least five days prior to the custodian’s departing the United States of such
       departure, whether the departure is voluntary or pursuant to a grant of voluntary departure or
       order of deportation; and



                                                          2



                                                                                            AR500
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 509 of 655




       (vi) if dependency proceedings involving the minor are initiated, notify the INS of the initiation
       of a such proceedings and the dependency court of any deportation proceedings pending against
       the minor.

In an emergency, a custodian may transfer temporary physical custody of a minor prior to securing
permission from the INS, but must notify the INS of the transfer as soon as is practicable, and in all
cases within 72 hours. Examples of an "emergency" include the serious illness of the custodian,
destruction of the home, etc. In all cases where the custodian seeks written permission for a transfer,
the District Director shall promptly respond to the request.

The INS may terminate the custody arrangements and assume legal custody of any minor whose
custodian fails to comply with the agreement. However, custody arrangements will not be terminated
for minor violations of the custodian’s obligation to notify the INS of any change of address within five
days following a move.

(f) Suitability assessment. An INS officer may require a positive suitability assessment prior to
releasing a minor to any individual or program. A suitability assessment may include an investigation
of the living conditions in which the minor is to be placed and the standard of care he would receive,
verification of identity and employment of the individuals offering support, interviews of members of
the household, and a home visit. The assessment will also take into consideration the wishes and
concerns of the minor.

(g) Family reunification. Upon taking a minor into custody, the INS, or the licensed program in
which the minor is placed, will promptly attempt to reunite the minor with his or her family to permit
the release of the minor under Paragraph (d) above. Such efforts at family reunification will continue as
long as the minor is in INS or licensed program custody and will be recorded by the INS or the licensed
program in which the minor is placed.

(h) Placement in licensed programs. A "licensed program" is any program, agency or organization
licensed by an appropriate state agency to provide residential, group, or foster care services for
dependent children, including a program operating group homes, foster homes, or facilities for special
needs minors. Exhibit 1 of the Flores v. Reno Settlement Agreement describes the standards required
of licensed programs. Juveniles who remain in INS custody must be placed in a licensed program
within three days if the minor was apprehended in an INS district in which a licensed program is
located and has space available, or within five days in all other cases, except when:

       (i) the minor is an escape risk or delinquent, as defined in Paragraph (i) below;

       (ii) a court decree or court-approved settlement requires otherwise;

       (iii) an emergency or influx of minors into the United States prevents compliance, in which case
       all minors should be placed in licensed programs as expeditiously as possible; or

       (iv) the minor must be transported from remote areas for processing or speaks an unusual


                                                        3



                                                                                           AR501
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 510 of 655




       language such that a special interpreter is required to process the minor, in which case the
       minor must be placed in a licensed program within five business days.

(i) Secure and supervised detention. A minor may be held in or transferred to a State or county
juvenile detention facility or in a secure INS facility or INS-contracted facility having separate
accommodations for minors, whenever the District Director or Chief Patrol Agent determines that the
minor —

       (i) has been charged with, is chargeable, or has been convicted of a crime, or is the subject of
       delinquency proceedings, has been adjudicated delinquent, or is chargeable with a delinquent
       act, unless the minor’s offense is

               (a) an isolated offense not within a pattern of criminal activity which did not involve
               violence against a person or the use or carrying of a weapon (Examples: breaking and
               entering, vandalism, DUI, etc.); or

               (b) a petty offense, which is not considered grounds for stricter means of detention in
               any case (Examples: shoplifting, joy riding, disturbing the peace, etc.);

       (ii) has committed, or has made credible threats to commit, a violent or malicious act (whether
       directed at himself or others) while in INS legal custody or while in the presence of an INS
       officer;

       (iii) has engaged, while in a licensed program, in conduct that has proven to be unacceptably
       disruptive of the normal functioning of the licensed program in which he or she has been placed
       and removal is necessary to ensure the welfare of the minor or others, as determined by the staff
       of the licensed program (Examples: drug or alcohol abuse, stealing, fighting, intimidation of
       others, etc.);

       (iv) is an escape-risk; or

       (v) must be held in a secure facility for his or her own safety, such as when the INS has reason
       to believe that a smuggler would abduct or coerce a particular minor to secure payment of
       smuggling fees.

“Chargeable” means that the INS has probable cause to believe that the individual has committed a
specified offense.

The term "escape-risk" means that there is a serious risk that the minor will attempt to escape from
custody. Factors to consider when determining whether a minor is an escape-risk or not include, but
are not limited to, whether:

       (a) the minor is currently under a final order of deportation or exclusion;



                                                        4



                                                                                          AR502
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 511 of 655




        (b) the minor's immigration history includes: a prior breach of a bond; a failure to appear before
        the INS or the immigration court; evidence that the minor is indebted to organized smugglers
        for his transport; or a voluntary departure or a previous removal from the United States pursuant
        to a final order of deportation or exclusion;

        (c) the minor has previously absconded or attempted to abscond from INS custody.

The INS will not place a minor in a State or county juvenile detention facility, secure INS detention
facility, or secure INS-contracted facility if less restrictive alternatives are available and appropriate in
the circumstances, such as transfer to a medium security facility that provides intensive staff
supervision and counseling services or transfer to another licensed program. All determinations to
place a minor in a secure facility will be reviewed and approved by the regional Juvenile Coordinator.

(j) Notice of right to bond redetermination and judicial review of placement. A minor in
deportation proceedings shall be afforded a bond redetermination hearing before an immigration judge
in every case, unless the minor indicates on the Notice of Custody Determination form that he or she
refuses such a hearing. A juvenile who is not released or placed in a licensed placement shall be
provided (1) a written explanation of the right of judicial review as set out in Exhibit 6 of the Flores v.
Reno Settlement Agreement, and (2) the list of free legal services providers compiled pursuant to INS
regulations (unless previously given to the minor.

(k) Transportation and transfer. Unaccompanied minors should not be transported in vehicles with
detained adults except when being transported from the place of arrest or apprehension to an INS office
or where separate transportation would be otherwise impractical, in which case minors shall be
separated from adults. INS officers shall take all necessary precautions for the protection of minors
during transportation with adults.

When a minor is to be released, the INS will assist him or her in making transportation arrangements to
the INS office nearest the location of the person or facility to whom a minor is to be released. The INS
may, in its discretion, provide transportation to such minors.

Whenever a minor is transferred from one placement to another, she shall be transferred with all of her
possessions and legal papers; provided, however, that if the minor's possessions exceed the amount
permitted normally by the carrier in use, the possessions must be shipped to the minor in a timely
manner. No minor who is represented by counsel should be transferred without advance notice to
counsel, except in unusual and compelling circumstances such as where the safety of the minor or
others is threatened or the minor has been determined to be an escape-risk, or where counsel has
waived notice, in which cases notice must be provided to counsel within 24 hours following transfer.

(l) Periodic reporting. Statistical information on minors placed in proceedings who remain in INS
custody for longer than 72 hours must be reported to the Juvenile Coordinator by all INS district offices
and Border Patrol stations. Information will include: (a) biographical information, including the
minor's name, date of birth, and country of birth, (b) date placed in INS custody, (c) each date placed,
removed or released, (d) to whom and where placed, transferred, removed or released, (e) immigration


                                                      5



                                                                                               AR503
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 512 of 655




status, and (f) hearing dates. INS officers should also inform the Juvenile Coordinator of the reasons
for placing a minor in a medium-security facility or detention facility as described in paragraph (i).

(m) Attorney-client visits by Plaintiffs' counsel. The INS will permit the lawyers for the Flores v.
Reno plaintiff class to visit minors, even though they may not have the names of minors who are
housed at a particular location. A list of Plaintiffs’ counsel entitled to make attorney-client visits with
minors is available from the district Juvenile Coordinator. Attorney-client visits may also be conducted
by any staff attorney employed by the Center for Human Rights & Constitutional Law of Los Angeles,
California, or the National Center for Youth Law of San Francisco, California, provided that such
attorney presents credentials establishing his or her employment prior to any visit.

Visits must occur in accordance with generally applicable policies and procedures relating to
attorney-client visits at the facility in question. Upon Plaintiffs’ counsel’s arrival at a facility for
attorney-client visits, the facility staff must provide Plaintiffs’ counsel with a list of names and alien
registration numbers for the minors housed at that facility. In all instances, in order to memorialize any
visit to a minor by Plaintiffs’ counsel, Plaintiffs’ counsel must file a notice of appearance with the INS
prior to any attorney-client meeting. Plaintiffs’ counsel may limit the notice of appearance to
representation of the minor in connection with his placement or treatment during INS custody.
Plaintiffs’ counsel must submit a copy of the notice of appearance by hand or by mail to the local INS
juvenile coordinator and a copy by hand to the staff of the facility.

A minor may refuse to meet with Plaintiffs’ counsel. Further, the minor’s parent or legal guardian may
deny Plaintiffs’ counsel permission to meet with the minor.

(n) Visits to licensed facilities. In addition to the attorney-client visits, Plaintiffs’ counsel may request
access to a licensed program’s facility (described in paragraph (h)) or to a medium-security facility or
detention facility (described in paragraph (i)) in which a minor has been placed. The district juvenile
coordinator will convey the request to the facility’s staff and coordinate the visit. The rules and
procedures to be followed in connection with such visits are set out in Exhibit 4 of the Flores v. Reno
Settlement Agreement, unless Plaintiffs’ counsel and the facility’s staff agree otherwise. In all visits to
any facility, Plaintiffs' counsel and their associated experts must treat minors and staff with courtesy and
dignity and must not disrupt the normal functioning of the facility.




                                                     6



                                                                                             AR504
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 513 of 655




                                               EXHIBIT 3

                                           C ONTINGENCY P LAN

        In the event of an emergency or influx that prevents the prompt placement of minors in licensed

programs with which the Community Relations Service has contracted, INS policy is to make all

reasonable efforts to place minors in programs licensed by an appropriate state agency as expeditiously

as possible. An "emergency" is an act or event, such as a natural disaster (e.g. earthquake, fire,

hurricane), facility fire, civil disturbance, or medical emergency (e.g. a chicken pox epidemic among a

group of minors) that prevents the prompt placement of minors in licensed facilities. An "influx" is

defined as any situation in which there are more than 130 minors in the custody of the INS who are

eligible for placement in licensed programs.

        1. The Juvenile Coordinator will establish and maintain an Emergency Placement List of at

least 80 beds at programs licensed by an appropriate state agency that are potentially available to accept

emergency placements. These 80 placements would supplement the 130 placements that the INS

normally has available, and whenever possible, would meet all standards applicable to juvenile

placements the INS normally uses. The Juvenile Coordinator may consult with child welfare

specialists, group home operators, and others in developing the List. The Emergency Placement List

will include the facility name; the number of beds potentially available at the facility; the name and

telephone number of contact persons; the name and telephone number of contact persons for nights,

holidays, and weekends if different; any restrictions on minors accepted (e.g. age); and any special

services that are available.

        2. The Juvenile Coordinator will maintain a list of minors affected by the emergency or influx,

including (1) the minor's name, (2) date and country of birth, (3) date placed in INS custody, and (4)



                                                     1



                                                                                            AR505
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 514 of 655




place and date of current placement.

        3. Within one business day of the emergency or influx the Juvenile Coordinator or his or her

designee will contact the programs on the Emergency Placement List to determine available

placements. As soon as available placements are identified, the Juvenile Coordinator will advise

appropriate INS staff of their availability. To the extent practicable, the INS will attempt to locate

emergency placements in geographic areas where culturally and linguistically appropriate community

services are available.

        4. In the event that the number of minors needing emergency placement exceeds the available

appropriate placements on the Emergency Placement List, the Juvenile Coordinator will work with the

Community Relations Service to locate additional placements through licensed programs, county social

services departments, and foster family agencies.

        5. Each year the INS will reevaluate the number of regular placements needed for detained

minors to determine whether the number of regular placements should be adjusted to accommodate an

increased or decreased number of minors eligible for placement in licensed programs. However, any

decision to increase the number of placements available shall be subject to the availability of INS

resources. The Juvenile Coordinator shall promptly provide Plaintiffs’ counsel with any reevaluation

made by INS pursuant to this paragraph.

        6. The Juvenile Coordinator shall provide to Plaintiffs’ counsel copies of the Emergency

Placement List within six months after the court’s final approval of the Settlement Agreement.




                                                     2



                                                                                            AR506
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 515 of 655




                                               EXHIBIT 4

                   AGREEMENT C ONCERNING F ACILITY V ISITS U NDER P ARAGRAPH 33

       The purpose of facility visits under paragraph 33 is to interview class members and staff and to

observe conditions at the facility. Visits under paragraph 33 shall be conducted in accordance with the

generally applicable policies and procedures of the facility to the extent that those policies and

procedures are consistent with this Exhibit.

       Visits authorized under paragraph 33 shall be scheduled no less than seven (7) business days in

advance. The names, positions, credentials, and professional association (e.g., Center for Human

Rights and Constitutional Law) of the visitors will be provided at that time.

       All visits with class members shall take place during normal business hours.

       No video recording equipment or cameras of any type shall be permitted. Audio recording

equipment shall be limited to hand-held tape recorders.

       The number of visitors will not exceed six (6) or, in the case of a family foster home, four (4),

including interpreters, in any instance. Up to two (2) of the visitors may be non-attorney experts in

juvenile justice and/or child welfare.

       No visit will extend beyond three (3) hours per day in length. Visits shall minimize disruption

to the routine that minors and staff follow.




                                                     1



                                                                                            AR507
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 516 of 655




                                              E XHIBIT 5

           L IST OF O RGANIZATIONS TO R ECEIVE INFORMATION RE: S ETTLEMENT AGREEMENT

Eric Cohen, Immig. Legal Resource Center, 1663 Mission St. Suite 602, San Francisco, CA 94103

Cecilia Munoz, Nat'l Council Of La Raza, 810 1st St. NE Suite 300, Washington, D.C. 20002

Susan Alva, Immig. & Citiz. Proj Director, Coalition For Humane Immig Rights of LA, 1521 Wilshire
Blvd., Los Angeles, CA 90017

Angela Cornell, Albuquerque Border Cities Proj., Box 35895, Albuquerque, NM 87176-5895

Beth Persky, Executive Director, Centro De Asuntos Migratorios, 1446 Front Street, Suite 305, San
Diego, CA 92101

Dan, Kesselbrenner, , National Lawyers Guild, National Immigration Project, 14 Beacon St.,#503,
Boston, MA 02108

Lynn Marcus , SWRRP, 64 E. Broadway, Tucson, AZ 85701-1720

Maria Jimenez, , American Friends Service Cmte., ILEMP, 3522 Polk Street, Houston, TX 77003-4844

Wendy Young, , U.S. Cath. Conf., 3211 4th St. NE, , Washington, DC, 20017-1194

Miriam Hayward , International Institute Of The East Bay, 297 Lee Street , Oakland, CA 94610

Emily Goldfarb, , Coalition For Immigrant & Refugee Rights, 995 Market Street, Suite 1108 , San
Francisco, CA 94103

Jose De La Paz, Director, California Immigrant Workers Association, 515 S. Shatto Place , Los
Angeles, CA, 90020

Annie Wilson, LIRS, 390 Park Avenue South, First Asylum Concerns, New York, NY 10016

Stewart Kwoh, Asian Pacific American Legal Center, 1010 S. Flower St., Suite 302, Los Angeles, CA
90015

Warren Leiden, Executive Director, AILA, 1400 Eye St., N.W., Ste. 1200, Washington, DC, 20005

Frank Sharry, Nat'l Immig Ref & Citiz Forum, 220 I Street N.E., Ste. 220, Washington, D.C. 20002

Reynaldo Guerrero, Executive Director, Center For Immigrant's Rights, 48 St. Marks Place , New York,
NY 10003


                                                  1



                                                                                       AR508
   Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 517 of 655




Charles Wheeler , National Immigration Law Center, 1102 S. Crenshaw Blvd., Suite 101 , Los
Angeles, CA 90019

Deborah A. Sanders, Asylum & Ref. Rts Law Project, Washington Lawyers Comm., 1300 19th Street,
N.W., Suite 500 , Washington, D.C. 20036

Stanley Mark, Asian American Legal Def.& Ed.Fund, 99 Hudson St, 12th Floor, New York, NY 10013

Sid Mohn, Executive Director, Travelers & Immigrants Aid, 327 S. LaSalle Street, Suite 1500,
Chicago, IL, 60604

Bruce Goldstein, Attornet At Law, Farmworker Justice Fund, Inc., 2001 S Street, N.W., Suite 210,
Washington, DC 20009

Ninfa Krueger, Director, BARCA, 1701 N. 8th Street, Suite B-28, McAllen, TX 78501

John Goldstein, , Proyecto San Pablo, PO Box 4596,, Yuma, AZ 85364

Valerie Hink, Attorney At Law, Tucson Ecumenical Legal Assistance, P.O. Box 3007 , Tucson, AZ
85702

Pamela Mohr, Executive Director, Alliance For Children's Rights, 3708 Wilshire Blvd. Suite 720, Los
Angeles, CA 90010

Pamela Day, Child Welfare League Of America, 440 1st St. N.W., , Washington, DC 20001

Susan Lydon, Esq., Immigrant Legal Resource Center, 1663 Mission St. Ste 602, San Francisco, CA
94103

Patrick Maher, Juvenile Project, Centro De Asuntos Migratorios, 1446 Front Street, # 305, San Diego,
CA 92101

Lorena Munoz, Staff Attorney, Legal Aid Foundation of LA-IRO, 1102 Crenshaw Blvd., Los Angeles,
CA 90019

Christina Zawisza, Staff Attorney, Legal Services of Greater Miami, 225 N.E. 34th Street, Suite 300,
Miami, FL 33137

Miriam Wright Edelman, Executive Director, Children's Defense Fund, 122 C Street N.W. 4th Floor,
Washington, DC 20001

Rogelio Nunez, Executive Director, Proyecto Libertad, 113 N. First St., Harlingen, TX 78550




                                                   2



                                                                                        AR509
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 518 of 655




                                           E XHIBIT 6
                            N OTICE OF R IGHT TO JUDICIAL R EVIEW

   “The INS usually houses persons under the age of 18 in an open setting, such as a foster or
   group home, and not in detention facilities. If you believe that you have not been properly
   placed or that you have been treated improperly, you may ask a federal judge to review your
   case. You may call a lawyer to help you do this. If you cannot afford a lawyer, you may call
   one from the list of free legal services given to you with this form.”




                                                                                    AR510
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 519 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 520 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 521 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 522 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 523 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 524 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 525 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 526 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 527 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 528 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 529 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 530 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 531 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 532 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 533 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 534 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 535 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 536 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 537 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 538 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 539 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 540 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 541 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 542 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 543 of 655
            Case 1:19-cv-03640-KBJ Document
     Case 3:18-cv-00428-DMS-MDD     Document83
                                             35-3   Filed
                                                Filed     01/27/20
                                                       06/26/18    Page 544 ofPage
                                                                 PageID.1724   655 1 of 24

       
      
                                                        
                                                        
                                                        
                                                        
                                                        
                                                        
                                 81,7('67$7(6',675,&7&2857
                                6287+(51',675,&72)&$/,)251,$
                                                           
         0V/HWDO                             &DVH1RFY'06 0'' 
                             3HWLWLRQHUV3ODLQWLIIV 
                                                         25'(5*5$17,1*3/$,17,))6¶
         Y                                           027,21)25&/$66:,'(
                                                         35(/,0,1$5<,1-81&7,21
         86,PPLJUDWLRQDQG&XVWRPV
           (QIRUFHPHQW ³,&(´ HWDO

                              5HVSRQGHQWV'HIHQGDQWV

       

              (OHYHQZHHNVDJR3ODLQWLIIVOHYHOHGWKHVHULRXVDFFXVDWLRQWKDWRXU*RYHUQPHQWZDV
     HQJDJHG LQ D ZLGHVSUHDG SUDFWLFH RI VHSDUDWLQJ PLJUDQW IDPLOLHV DQG SODFLQJ PLQRU
     FKLOGUHQ ZKR ZHUH VHSDUDWHG IURP WKHLU SDUHQWV LQ JRYHUQPHQW IDFLOLWLHV IRU
     ³XQDFFRPSDQLHG PLQRUV´  $FFRUGLQJ WR 3ODLQWLIIV WKH SUDFWLFH ZDV DSSOLHG
     LQGLVFULPLQDWHO\DQGVHSDUDWHGHYHQWKRVHIDPLOLHVZLWKVPDOOFKLOGUHQDQGLQIDQWV²PDQ\
     RIZKRPZHUHVHHNLQJDV\OXP3ODLQWLIIVQRWHGUHSRUWVWKDWWKHSUDFWLFHZRXOGEHFRPH
     QDWLRQDOSROLF\5HFHQWHYHQWVFRQILUPWKHVHDOOHJDWLRQV([WUDRUGLQDU\UHOLHILVUHTXHVWHG
     DQGLVZDUUDQWHGXQGHUWKHFLUFXPVWDQFHV
              2Q 0D\   WKH $WWRUQH\ *HQHUDO RI WKH 8QLWHG 6WDWHV DQQRXQFHG D ³]HUR
     WROHUDQFH SROLF\´ XQGHU ZKLFK DOO DGXOWV HQWHULQJ WKH 8QLWHG 6WDWHV LOOHJDOO\ ZRXOG EH
     VXEMHFWWRFULPLQDOSURVHFXWLRQDQGLIDFFRPSDQLHGE\DPLQRUFKLOGWKHFKLOGZRXOGEH

                                                         
                                                                                            AR536
                                                                                       FY'06 0'' 
            Case 1:19-cv-03640-KBJ Document
     Case 3:18-cv-00428-DMS-MDD     Document83
                                             35-3   Filed
                                                Filed     01/27/20
                                                       06/26/18    Page 545 ofPage
                                                                 PageID.1725   655 2 of 24

       
      VHSDUDWHGIURPWKHSDUHQW2YHUWKHHQVXLQJZHHNVKXQGUHGVRIPLJUDQWFKLOGUHQZHUH
      VHSDUDWHGIURPWKHLUSDUHQWVVSDUNLQJLQWHUQDWLRQDOFRQGHPQDWLRQRIWKHSUDFWLFH6L[GD\V
      DJRRQ-XQHWKH3UHVLGHQWRIWKH8QLWHG6WDWHVVLJQHGDQ([HFXWLYH2UGHU ³(2´ 
      WRDGGUHVVWKHVLWXDWLRQDQGWRUHTXLUHSUHVHUYDWLRQRIWKH³IDPLO\XQLW´E\NHHSLQJPLJUDQW
      IDPLOLHVWRJHWKHUGXULQJFULPLQDODQGLPPLJUDWLRQSURFHHGLQJVWRWKHH[WHQWSHUPLWWHGE\
      ODZZKLOHDOVRPDLQWDLQLQJ³ULJRURXV>@´HQIRUFHPHQWRILPPLJUDWLRQODZV6HH([HFXWLYH
      2UGHU$IIRUGLQJ&RQJUHVVDQ2SSRUWXQLW\WR$GGUHVV)DPLO\6HSDUDWLRQ:/
       -XQH     7KH (2 GLG QRW DGGUHVV UHXQLILFDWLRQ RI WKH EXUJHRQLQJ
      SRSXODWLRQRIRYHUFKLOGUHQVHSDUDWHGIURPWKHLUSDUHQWV3XEOLFRXWUDJHUHPDLQHG
     DWDIHYHUSLWFK7KUHHGD\VDJRRQ6DWXUGD\-XQHWKH'HSDUWPHQWRI+RPHODQG
     6HFXULW\ ³'+6´ LVVXHGD³)DFW6KHHW´RXWOLQLQJWKHJRYHUQPHQW¶VHIIRUWVWR³HQVXUHWKDW
     WKRVHDGXOWVZKRDUHVXEMHFWWRUHPRYDODUHUHXQLWHGZLWKWKHLUFKLOGUHQIRUWKHSXUSRVHVRI
     UHPRYDO´
          3ODLQWLIIVDVVHUWWKH(2GRHVQRWHOLPLQDWHWKHQHHGIRUWKHUHTXHVWHGLQMXQFWLRQDQG
     WKH)DFW6KHHWGRHVQRWDGGUHVVWKHFLUFXPVWDQFHVRIWKLVFDVH'HIHQGDQWVGLVDJUHHZLWK
     WKRVHDVVHUWLRQVEXWWKHUHLVQRJHQXLQHGLVSXWHWKDWWKH*RYHUQPHQWZDVQRWSUHSDUHGWR
     DFFRPPRGDWHWKHPDVVLQIOX[RIVHSDUDWHGFKLOGUHQ0HDVXUHVZHUHQRWLQSODFHWRSURYLGH
     IRUFRPPXQLFDWLRQEHWZHHQJRYHUQPHQWDODJHQFLHVUHVSRQVLEOHIRUGHWDLQLQJSDUHQWVDQG
     WKRVHUHVSRQVLEOHIRUKRXVLQJFKLOGUHQRUWRSURYLGHIRUUHDG\FRPPXQLFDWLRQEHWZHHQ
     VHSDUDWHGSDUHQWVDQGFKLOGUHQ7KHUHZDVQRUHXQLILFDWLRQSODQLQSODFHDQGIDPLOLHVKDYH
     EHHQ VHSDUDWHG IRU PRQWKV  6RPH SDUHQWV ZHUH GHSRUWHG DW VHSDUDWH WLPHV DQG IURP


       
           6HH 86 $WW¶\ *HQ $WWRUQH\ *HQHUDO 6HVVLRQV 'HOLYHUV 5HPDUNV 'LVFXVVLQJ WKH
     ,PPLJUDWLRQ (QIRUFHPHQW $FWLRQV RI WKH 7UXPS $GPLQLVWUDWLRQ 0D\   
     KWWSVZZZMXVWLFHJRYRSDVSHHFKDWWRUQH\JHQHUDOVHVVLRQVGHOLYHUVUHPDUNV
       GLVFXVVLQJLPPLJUDWLRQHQIRUFHPHQWDFWLRQV
     
           6HH 86 'HS¶W RI +RPHODQG 6HF )DFW 6KHHW )HGHUDO 5HJXODWLRQV 3URWHFWLQJ WKH
     &RQILGHQWLDOLW\          RI      $V\OXP      $SSOLFDQWV         -XQH             
       KWWSVZZZGKVJRYQHZVIDFWVKHHW]HURWROHUDQFHSURVHFXWLRQDQGIDPLO\
     UHXQLILFDWLRQ
                                                      
                                                                                         AR537
                                                                                    FY'06 0'' 
            Case 1:19-cv-03640-KBJ Document
     Case 3:18-cv-00428-DMS-MDD     Document83
                                             35-3   Filed
                                                Filed     01/27/20
                                                       06/26/18    Page 546 ofPage
                                                                 PageID.1726   655 3 of 24

       
      GLIIHUHQWORFDWLRQVWKDQWKHLUFKLOGUHQ0LJUDQWIDPLOLHVWKDWODZIXOO\HQWHUHGWKH8QLWHG
      6WDWHVDWDSRUWRIHQWU\VHHNLQJDV\OXPZHUHVHSDUDWHG$QGIDPLOLHVWKDWZHUHVHSDUDWHG
      GXHWRHQWHULQJWKH8QLWHG6WDWHVLOOHJDOO\EHWZHHQSRUWVRIHQWU\KDYHQRWEHHQUHXQLWHG
      IROORZLQJ WKH SDUHQW¶V FRPSOHWLRQ RI FULPLQDO SURFHHGLQJV DQG UHWXUQ WR LPPLJUDWLRQ
      GHWHQWLRQ
               7KLV &RXUW SUHYLRXVO\ HQWHUHG DQ RUGHU ILQGLQJ 3ODLQWLIIV KDG VWDWHG D OHJDOO\
      FRJQL]DEOHFODLPIRUYLRODWLRQRIWKHLUVXEVWDQWLYHGXHSURFHVVULJKWVWRIDPLO\LQWHJULW\
      XQGHUWKH)LIWK$PHQGPHQWWRWKH8QLWHG6WDWHV&RQVWLWXWLRQEDVHGRQWKHLUDOOHJDWLRQVWKH
      *RYHUQPHQWKDGVHSDUDWHG3ODLQWLIIVIURPWKHLUPLQRUFKLOGUHQZKLOH3ODLQWLIIVZHUHKHOG
     LQLPPLJUDWLRQGHWHQWLRQDQGZLWKRXWDVKRZLQJWKDWWKH\ZHUHXQILWSDUHQWVRURWKHUZLVH
     SUHVHQWHGDGDQJHUWRWKHLUFKLOGUHQ6HH0V/Y86,PPLJUDWLRQ &XVWRPV(QI¶W
     )6XSSG:/DW  6'&DO-XQH $FODVVDFWLRQ
     KDV EHHQ FHUWLILHG WR LQFOXGH VLPLODUO\ VLWXDWHG PLJUDQW SDUHQWV  3ODLQWLIIV QRZ UHTXHVW
     FODVVZLGHLQMXQFWLYHUHOLHIWRSURKLELWVHSDUDWLRQRIFODVVPHPEHUVIURPWKHLUFKLOGUHQLQ
     WKHIXWXUHDEVHQWDILQGLQJWKHSDUHQWLVXQILWRUSUHVHQWVDGDQJHUWRWKHFKLOGDQGWRUHTXLUH
     UHXQLILFDWLRQRIWKHVHIDPLOLHVRQFHWKHSDUHQWLVUHWXUQHGWRLPPLJUDWLRQFXVWRG\XQOHVV
     WKHSDUHQWLVGHWHUPLQHGWREHXQILWRUSUHVHQWVDGDQJHUWRWKHFKLOG
             3ODLQWLIIVKDYHGHPRQVWUDWHGDOLNHOLKRRGRIVXFFHVVRQWKHPHULWVLUUHSDUDEOHKDUP
     DQGWKDWWKHEDODQFHRIHTXLWLHVDQGWKHSXEOLFLQWHUHVWZHLJKLQWKHLUIDYRUWKXVZDUUDQWLQJ
     LVVXDQFH RI D SUHOLPLQDU\ LQMXQFWLRQ  7KLV 2UGHU GRHV QRW LPSOLFDWH WKH *RYHUQPHQW¶V
     GLVFUHWLRQDU\ DXWKRULW\ WR HQIRUFH LPPLJUDWLRQ RU RWKHU FULPLQDO ODZV LQFOXGLQJ LWV
     GHFLVLRQV WR UHOHDVH RU GHWDLQ FODVV PHPEHUV  5DWKHU WKH 2UGHU DGGUHVVHV RQO\ WKH
     FLUFXPVWDQFHV XQGHU ZKLFK WKH *RYHUQPHQW PD\ VHSDUDWH FODVV PHPEHUV IURP WKHLU
     FKLOGUHQDVZHOODVWKHUHXQLILFDWLRQRIFODVVPHPEHUVZKRDUHUHWXUQHGWRLPPLJUDWLRQ
     FXVWRG\XSRQFRPSOHWLRQRIDQ\FULPLQDOSURFHHGLQJV
     
     
     

                                                         
                                                                                              AR538
                                                                                        FY'06 0'' 
            Case 1:19-cv-03640-KBJ Document
     Case 3:18-cv-00428-DMS-MDD     Document83
                                             35-3   Filed
                                                Filed     01/27/20
                                                       06/26/18    Page 547 ofPage
                                                                 PageID.1727   655 4 of 24

       
                                                     ,
                                             %$&.*5281'
              7KLVFDVHVWDUWHGZLWKWKHILOLQJRID&RPSODLQWE\0V/D&DWKROLFFLWL]HQRIWKH
      'HPRFUDWLF5HSXEOLFRIWKH&RQJRIOHHLQJSHUVHFXWLRQIURPKHUKRPHFRXQWU\EHFDXVHRI
      KHUUHOLJLRXVEHOLHIV7KHVSHFLILFIDFWVRI0V/¶VFDVHDUHVHWRXWLQWKH&RPSODLQWDQG
      WKLV&RXUW¶V-XQH2UGHURQ'HIHQGDQWV¶PRWLRQWRGLVPLVV6HH0V/:/
       DW   ,Q EULHI 0V / DQG KHU WKHQVL[\HDUROG GDXJKWHU 66 ODZIXOO\
      SUHVHQWHGWKHPVHOYHVDWWKH6DQ<VLGUR3RUWRI(QWU\VHHNLQJDV\OXPEDVHGRQUHOLJLRXV
      SHUVHFXWLRQ7KH\ZHUHLQLWLDOO\GHWDLQHGWRJHWKHUEXWDIWHUDIHZGD\V66ZDV³IRUFLEO\
     VHSDUDWHG´ IURP KHU PRWKHU  :KHQ 66 ZDV WDNHQ DZD\ IURP KHU PRWKHU ³VKH ZDV
     VFUHDPLQJDQGFU\LQJSOHDGLQJZLWKJXDUGVQRWWRWDNHKHUDZD\IURPKHUPRWKHU´ $P
     &RPSO ,PPLJUDWLRQRIILFLDOVFODLPHGWKH\KDGFRQFHUQVZKHWKHU0V/ZDV66¶V
     PRWKHUGHVSLWH0V/¶VSURWHVWDWLRQVWRWKHFRQWUDU\DQG66¶VEHKDYLRU6R0V/ZDV
     SODFHGLQLPPLJUDWLRQFXVWRG\DQGVFKHGXOHGIRUH[SHGLWHGUHPRYDOWKXVUHQGHULQJ66
     DQ³XQDFFRPSDQLHGPLQRU´XQGHUWKH7UDIILFNLQJ9LFWLPV3URWHFWLRQDQG5HDXWKRUL]DWLRQ
     $FW ³7935$´ 3XE/1R 'HF DQGVXEMHFWLQJKHUWRWKH³FDUHDQG
     FXVWRG\´RIWKH2IILFHRI5HIXJHH5HVHWWOHPHQW ³255´ 66ZDVSODFHGLQDIDFLOLW\LQ


     
            7KH7935$SURYLGHVWKDW³WKHFDUHDQGFXVWRG\RIDOOXQDFFRPSDQLHGDOLHQFKLOGUHQ
     LQFOXGLQJUHVSRQVLELOLW\IRUWKHLUGHWHQWLRQZKHUHDSSURSULDWHVKDOOEHWKHUHVSRQVLELOLW\
       RI´ ++6 DQG LWVVXEDJHQF\ 255   86&   E    $Q ³XQDFFRPSDQLHGDOLHQ
     FKLOG´ ³8$&´ LVDFKLOGXQGHU\HDUVRIDJHZLWKQRODZIXOLPPLJUDWLRQVWDWXVLQWKH
     8QLWHG6WDWHVZKRKDVQHLWKHUDSDUHQWQRUOHJDOJXDUGLDQLQWKH8QLWHG6WDWHVQRUDSDUHQW
       QRUOHJDOJXDUGLDQLQWKH8QLWHG6WDWHV³DYDLODEOH´WRFDUHIRUWKHP86& J  
     $FFRUGLQJWRWKH7935$D8$&³PD\QRWEHSODFHGZLWKDSHUVRQRUHQWLW\XQOHVVWKH
     6HFUHWDU\ RI +HDOWK DQG +XPDQ 6HUYLFHV PDNHV D GHWHUPLQDWLRQ WKDW WKH SURSRVHG
       FXVWRGLDQLVFDSDEOHRI SURYLGLQJIRUWKHFKLOG¶VSK\VLFDODQGPHQWDOZHOOEHLQJ6XFK
     GHWHUPLQDWLRQ VKDOO DW D PLQLPXP LQFOXGH YHULILFDWLRQ RI WKH FXVWRGLDQ¶V LGHQWLW\ DQG
     UHODWLRQVKLSWRWKHFKLOGLIDQ\DVZHOODVDQLQGHSHQGHQWILQGLQJWKDWWKHLQGLYLGXDOKDV
       QRWHQJDJHGLQDQ\DFWLYLW\WKDWZRXOGLQGLFDWHDSRWHQWLDOULVNWRWKHFKLOG´86&
      F  $ 
                                                       
                                                                                           AR539
                                                                                      FY'06 0'' 
            Case 1:19-cv-03640-KBJ Document
     Case 3:18-cv-00428-DMS-MDD     Document83
                                             35-3   Filed
                                                Filed     01/27/20
                                                       06/26/18    Page 548 ofPage
                                                                 PageID.1728   655 5 of 24

       
      &KLFDJR RYHU D WKRXVDQG PLOHV DZD\ IURP KHU PRWKHU  ,PPLJUDWLRQ RIILFLDOV ODWHU
      GHWHUPLQHG 0V / KDG D FUHGLEOH IHDU RI SHUVHFXWLRQ DQG SODFHG KHU LQ UHPRYDO
      SURFHHGLQJVZKHUHVKHFRXOGSXUVXHKHUDV\OXPFODLP 'XULQJWKLVSHULRG0V/ZDV
      DEOHWRVSHDNZLWKKHUGDXJKWHURQO\³DSSUR[LPDWHO\WLPHVE\SKRQHQHYHUE\YLGHR´
          $P&RPSO (DFKWLPHWKH\VSRNH66³ZDVFU\LQJDQGVFDUHG´ ,G 0V
      /ZDV³WHUULILHGWKDWVKHZRXOGQHYHUVHHKHUGDXJKWHUDJDLQ´ ,G $IWHUWKHSUHVHQW
      ODZVXLWZDVILOHG0V/ZDVUHOHDVHGIURP,&(GHWHQWLRQLQWRWKHFRPPXQLW\7KH&RXUW
      RUGHUHGWKH*RYHUQPHQWWRWDNHD'1$VDOLYDVDPSOH RUVZDE ZKLFKFRQILUPHGWKDW0V
      / ZDV WKH PRWKHU RI 66  )RXU GD\V ODWHU 0V / DQG 66 ZHUH UHXQLWHG DIWHU EHLQJ
     VHSDUDWHGIRUQHDUO\ILYHPRQWKV
             ,QDQ$PHQGHG&RPSODLQWILOHGRQ0DUFKWKLVFDVHZDVH[SDQGHGWRLQFOXGH
     DQRWKHU3ODLQWLII0V&6KHLVDFLWL]HQRI%UD]LODQGXQOLNH0V/VKHGLGQRWSUHVHQW
     DWDSRUWRIHQWU\,QVWHDGVKHDQGKHU\HDUROGVRQ-FURVVHGLQWRWKH8QLWHG6WDWHV
     ³EHWZHHQSRUWVRIHQWU\´DIWHUZKLFKWKH\ZHUHDSSUHKHQGHGE\86%RUGHU3DWURO0V
     &H[SODLQHGWRWKHDJHQWWKDWVKHDQGKHUVRQZHUHVHHNLQJDV\OXPEXWWKH*RYHUQPHQW
     DVZDVLWVULJKWXQGHUIHGHUDOODZFKDUJHG0V&ZLWKHQWHULQJWKHFRXQWU\LOOHJDOO\DQG
     SODFHGKHULQFULPLQDOFXVWRG\7KLVUHQGHUHG-DQ³XQDFFRPSDQLHGPLQRU´DQGKHOLNH
     66ZDVWUDQVIHUUHGWRWKH FXVWRG\RI 255ZKHUHKHWRRZDVKRXVHGLQD IDFLOLW\LQ
     &KLFDJRVHYHUDOKXQGUHGPLOHVDZD\IURPKLVPRWKHU0V&ZDVWKHUHDIWHUFRQYLFWHGRI
     PLVGHPHDQRULOOHJDOHQWU\DQGVHUYHGGD\VLQFULPLQDOFXVWRG\$IWHUFRPSOHWLQJWKDW
     VHQWHQFH0V&ZDVWUDQVIHUUHGWRLPPLJUDWLRQ GHWHQWLRQIRUUHPRYDOSURFHHGLQJVDQG
     FRQVLGHUDWLRQRIKHUDV\OXPFODLPDVVKHWRRKDGSDVVHGDFUHGLEOHIHDUVFUHHQLQJ'HVSLWH
     EHLQJUHWXUQHGWRLPPLJUDWLRQFXVWRG\0V&ZDVQRWUHXQLWHGZLWK- 'XULQJWKHILYH
     PRQWKVVKHZDVGHWDLQHG0V&GLGQRWVHHKHUVRQDQGWKH\VSRNHRQWKHSKRQHRQO\³D
     KDQGIXORIWLPHV>@´ ,G 0V&ZDV³GHVSHUDWH´WREHUHXQLWHGZLWKKHUVRQZRUULHG
     DERXWKLPFRQVWDQWO\DQGGLGQRWNQRZZKHQVKHZRXOGEHDEOHWRVHHKLP ,G -KDGD
     GLIILFXOWWLPHHPRWLRQDOO\GXULQJWKHSHULRGRIVHSDUDWLRQIURPKLVPRWKHU ,G 0V
     &ZDVHYHQWXDOO\UHOHDVHGIURPLPPLJUDWLRQGHWHQWLRQRQERQGDQGRQO\UHFHQWO\UHXQLWHG

                                                         
                                                                                              AR540
                                                                                         FY'06 0'' 
            Case 1:19-cv-03640-KBJ Document
     Case 3:18-cv-00428-DMS-MDD     Document83
                                             35-3   Filed
                                                Filed     01/27/20
                                                       06/26/18    Page 549 ofPage
                                                                 PageID.1729   655 6 of 24

       
      ZLWK-7KHLUVHSDUDWLRQODVWHGPRUHWKDQHLJKWPRQWKVGHVSLWHWKHODFNRIDQ\DOOHJDWLRQV
      RUHYLGHQFHWKDW0V&ZDVXQILWRURWKHUZLVHSUHVHQWHGDGDQJHUWRKHUVRQ
               0V/DQG0V&DUHQRWWKHRQO\PLJUDQWSDUHQWVZKRKDYHEHHQVHSDUDWHGIURP
      WKHLUFKLOGUHQDWWKHERUGHU+XQGUHGVRIRWKHUVZKRKDYHERWKODZIXOO\SUHVHQWHGDWSRUWV
      RIHQWU\ OLNH0V/ DQGXQODZIXOO\FURVVHGLQWRWKHFRXQWU\ OLNH0V& KDYHDOVREHHQ
      VHSDUDWHG  %HFDXVH WKLVSUDFWLFH LV DIIHFWLQJ ODUJH QXPEHUVRISHRSOH 3ODLQWLIIV VRXJKW
      FHUWLILFDWLRQRIDFODVVFRQVLVWLQJRIVLPLODUO\VLWXDWHGLQGLYLGXDOV7KH&RXUWFHUWLILHGWKDW
      FODVV ZLWK PLQRU PRGLILFDWLRQV DQG QRZ WXUQV WR WKH LPSRUWDQW TXHVWLRQ RI ZKHWKHU
      3ODLQWLIIVDUHHQWLWOHGWRDFODVVZLGHSUHOLPLQDU\LQMXQFWLRQWKDW  KDOWVWKHVHSDUDWLRQRI
     FODVVPHPEHUVIURPWKHLUFKLOGUHQDEVHQWDGHWHUPLQDWLRQWKDWWKHSDUHQWLVXQILWRUSUHVHQWV
     D GDQJHU WR WKH FKLOG DQG   UHXQLWHV FODVV PHPEHUV ZKR DUH UHWXUQHG WR LPPLJUDWLRQ
     FXVWRG\ XSRQ FRPSOHWLRQ RI DQ\ FULPLQDO SURFHHGLQJV DEVHQW D GHWHUPLQDWLRQ WKDW WKH
     SDUHQWLVXQILWRUSUHVHQWVDGDQJHUWRWKHFKLOG
              6LQFH WKH SUHVHQW PRWLRQ ZDV ILOHG VHYHUDO LPSRUWDQW GHYHORSPHQWV RFFXUUHG DV
     SUHYLRXVO\QRWHG)LUVWRQ0D\WKH*RYHUQPHQWDQQRXQFHG LWV]HURWROHUDQFH
     SROLF\IRUDOODGXOWSHUVRQVFURVVLQJWKHERUGHULOOHJDOO\ZKLFKUHVXOWHGLQWKHVHSDUDWLRQ
     RIKXQGUHGVRIFKLOGUHQZKRKDGFURVVHGZLWKWKHLUSDUHQWV7KLVLVZKDWKDSSHQHGZLWK
     0V&WKRXJKVKHFURVVHGSULRUWRWKHSXEOLFDQQRXQFHPHQWRIWKH]HURWROHUDQFHSROLF\


     
             $V VWDWHG LQ WKH &RXUW¶V 2UGHU RQ 'HIHQGDQWV¶ PRWLRQ WR GLVPLVV  3ODLQWLIIV GR QRW
       FKDOOHQJH0V&¶VLQLWLDOVHSDUDWLRQIURP-DVDUHVXOWRIWKHFULPLQDOFKDUJHILOHGDJDLQVW
     KHU3ODLQWLIIV¶RQO\FRPSODLQWZLWKUHJDUGWR0V&FRQFHUQVWKH*RYHUQPHQW¶VIDLOXUHWR
     UHXQLWHKHUZLWK-DIWHUVKHZDVUHWXUQHGWRLPPLJUDWLRQFXVWRG\
       
           7KH FODVV LV GHILQHG WR LQFOXGH ³$OO DGXOW SDUHQWV ZKR HQWHU WKH 8QLWHG 6WDWHV DW RU
     EHWZHHQ GHVLJQDWHG SRUWV RI HQWU\ ZKR   KDYH EHHQ DUH RU ZLOO EH GHWDLQHG LQ
     LPPLJUDWLRQFXVWRG\E\WKH>'+6@DQG  KDYHDPLQRUFKLOGZKRLVRUZLOOEHVHSDUDWHG
       IURPWKHPE\'+6DQGGHWDLQHGLQ255FXVWRG\255IRVWHUFDUHRU'+6FXVWRG\DEVHQW
     D GHWHUPLQDWLRQ WKDW WKH SDUHQW LV XQILW RU SUHVHQWV D GDQJHU WR WKH FKLOG´  6HH 2UGHU
     *UDQWLQJ LQ 3DUW 0RW IRU &ODVV &HUW DW    7KH FODVV GRHV QRW LQFOXGH SDUHQWV ZLWK
       FULPLQDO KLVWRU\ RU FRPPXQLFDEOH GLVHDVH RU WKRVH DSSUHKHQGHG LQ WKH LQWHULRU RI WKH
     FRXQWU\RUVXEMHFWWRWKH(2 6HHLGDWQ 
                                                            
                                                                                                  AR541
                                                                                            FY'06 0'' 
            Case 1:19-cv-03640-KBJ Document
     Case 3:18-cv-00428-DMS-MDD     Document83
                                             35-3   Filed
                                                Filed     01/27/20
                                                       06/26/18    Page 550 ofPage
                                                                 PageID.1730   655 7 of 24

       
      6KHLVQRWDORQH7KHUHDUHKXQGUHGVRIVLPLODUO\VLWXDWHGSDUHQWVDQGWKHUHDUHPRUHWKDQ
      FKLOGUHQWKDWKDYHQRZEHHQVHSDUDWHGIURPWKHLUSDUHQWV
            :KHQ D SDUHQW LV FKDUJHG ZLWK D FULPLQDO RIIHQVH WKH ODZ RUGLQDULO\ UHTXLUHV
      VHSDUDWLRQRIWKHIDPLO\7KLVVHSDUDWLRQJHQHUDOO\RFFXUVUHJDUGOHVVRIZKHWKHUWKHSDUHQW
      LVFKDUJHGZLWKDVWDWHRUIHGHUDORIIHQVH7KHUHSHUFXVVLRQVRQWKHFKLOGUHQKRZHYHUFDQ
      YDU\ JUHDWO\ GHSHQGLQJRQ VWDWXV  )RU FLWL]HQV WKHUH LV DQ HVWDEOLVKHGV\VWHP RI VRFLDO
      VHUYLFHDJHQFLHVUHDG\WRSURYLGHIRUWKHFDUHDQGZHOOEHLQJRIWKHFKLOGUHQLIQHFHVVDU\
      LQFOXGLQJFKLOGSURWHFWLYHVHUYLFHVDQGWKHIRVWHUFDUHV\VWHP7KLVLVLQDGGLWLRQWRDQ\
      IDPLO\ PHPEHUV WKDW PD\ EH DYDLODEOH WR SURYLGH VKHOWHU IRU WKHVH PLQRU FKLOGUHQ
     *UDQGSDUHQWVDQGVLEOLQJVDUHIUHTXHQWO\FDOOHGXSRQ1RQFLWL]HQVPD\QRWKDYHWKLVNLQG
     RIVXSSRUWV\VWHPVXFKDVRWKHUIDPLO\PHPEHUVZKRFDQSURYLGHVKHOWHUIRUWKHLUFKLOGUHQ
     LQWKHHYHQWWKHSDUHQWLVGHWDLQHGDWWKHERUGHU7KLVUHVXOWVLQLPPLJUDQWFKLOGUHQJRLQJ
     LQWRWKHFXVWRG\RIWKHIHGHUDOJRYHUQPHQWZKLFKLVSUHVHQWO\QRWZHOOHTXLSSHGWRKDQGOH
     WKDWLPSRUWDQWWDVN
           )RUFKLOGUHQSODFHGLQIHGHUDOFXVWRG\WKHUHDUHWZRRSWLRQV2QHRIWKRVHRSWLRQV
     LV255EXWLWZDVHVWDEOLVKHGWRDGGUHVVDGLIIHUHQWSUREOHPQDPHO\PLQRUFKLOGUHQZKR
     ZHUH DSSUHKHQGHG DW WKH ERUGHU ZLWKRXW WKHLU SDUHQWV LH WUXH ³XQDFFRPSDQLHG DOLHQ
     FKLOGUHQ´,WZDVQRWLQLWLDOO\GHVLJQHGWRDGGUHVVWKHSUREOHPRIPLJUDQWFKLOGUHQGHWDLQHG
     ZLWKWKHLUSDUHQWVDWWKHERUGHUDQGZKRZHUHWKHUHDIWHUVHSDUDWHGIURPWKHLUSDUHQWV7KH
     VHFRQGRSWLRQLVIDPLO\GHWHQWLRQIDFLOLWLHVEXWWKHRSWLRQVWKHUHDUHOLPLWHG,QGHHGDWWKH
     WLPHRIRUDODUJXPHQWRQWKLVPRWLRQ*RYHUQPHQWFRXQVHOUHSUHVHQWHGWRWKH&RXUWWKDW
     WKH³WRWDOFDSDFLW\LQ>IDPLO\@UHVLGHQWLDOFHQWHUV´ZDV³OHVVWKDQ´ 5HS7UDW
     0D\(&)1R )RUPDOHKHDGVRIKRXVHKROGVLHIDWKHUVWUDYHOLQJZLWKWKHLU
     FKLOGUHQWKHUHZDVRQO\RQHIDFLOLW\ZLWK³EHGV´ ,GDW 
           7KH UHFHQWO\ LVVXHG (2 FRQILUPV WKH JRYHUQPHQW LV LQXQGDWHG E\ WKH LQIOX[ RI
     FKLOGUHQHVVHQWLDOO\RUSKDQHGDVDUHVXOWRIIDPLO\VHSDUDWLRQ7KH(2QRZGLUHFWV³>K@HDGV
     RIH[HFXWLYHGHSDUWPHQWVDQGDJHQFLHV´WRPDNHDYDLODEOH³DQ\IDFLOLWLHV«DSSURSULDWH´
     IRUWKHKRXVLQJDQGFDUHRIDOLHQIDPLOLHV(2 G 7KH(2DOVRFDOOVXSRQWKHPLOLWDU\

                                                         
                                                                                              AR542
                                                                                         FY'06 0'' 
            Case 1:19-cv-03640-KBJ Document
     Case 3:18-cv-00428-DMS-MDD     Document83
                                             35-3   Filed
                                                Filed     01/27/20
                                                       06/26/18    Page 551 ofPage
                                                                 PageID.1731   655 8 of 24

       
      E\ GLUHFWLQJ WKH 6HFUHWDU\ RI 'HIHQVH WR PDNH DYDLODEOH ³DQ\ H[LVWLQJ´ IDFLOLW\ DQG WR
      ³FRQVWUXFWVXFKIDFLOLWLHV>@´LIQHFHVVDU\LG F ZKLFKLVDQH[WUDRUGLQDU\ PHDVXUH
      0HDQZKLOH ³WHQW FLWLHV´ DQG RWKHU PDNHVKLIW IDFLOLWLHVDUH VSULQJLQJXS  7KDW ZDVWKH
      VLWXDWLRQLQWRZKLFK3ODLQWLIIVDQGKXQGUHGVRIRWKHUIDPLOLHVWKDWZHUHVHSDUDWHGDWWKH
      ERUGHULQWKHSDVWVHYHUDOPRQWKVZHUHSODFHG
              7KLVVLWXDWLRQKDVUHDFKHGDFULVLVOHYHO7KHQHZVPHGLDLVVDWXUDWHGZLWKVWRULHVRI
      LPPLJUDQWIDPLOLHVEHLQJVHSDUDWHGDWWKHERUGHU3HRSOHDUHSURWHVWLQJ(OHFWHGRIILFLDOV
      DUH ZHLJKLQJ LQ  &RQJUHVV LV WKUHDWHQLQJ DFWLRQ  6HYHQWHHQ VWDWHV KDYH QRZ ILOHG D
      FRPSODLQWDJDLQVWWKH)HGHUDO*RYHUQPHQWFKDOOHQJLQJWKHIDPLO\VHSDUDWLRQSUDFWLFH6HH
     6WDWHRI:DVKLQJWRQY8QLWHG6WDWHV&DVH1RFY8QLWHG6WDWHV'LVWULFW&RXUWIRU
     WKH:HVWHUQ'LVWULFWRI:DVKLQJWRQ$QGWKH3UHVLGHQWKDVWDNHQDFWLRQ
             6SHFLILFDOO\RQ-XQHWKH3UHVLGHQWVLJQHGWKH(2UHIHUHQFHGDERYH7KH
     (2VWDWHVLWLVWKH$GPLQLVWUDWLRQ¶VSROLF\³WRPDLQWDLQIDPLO\XQLW\LQFOXGLQJE\GHWDLQLQJ
     DOLHQIDPLOLHVWRJHWKHUZKHUHDSSURSULDWHDQGFRQVLVWHQWZLWKODZDQGDYDLODEOHUHVRXUFHV´
     ,G,QIXUWKHUDQFHRIWKDWSROLF\WKH(2LQGLFDWHVWKDWSDUHQWVDQGFKLOGUHQZKRDUH
     DSSUHKHQGHGWRJHWKHUDWWKHERUGHUZLOOEHGHWDLQHGWRJHWKHU³GXULQJWKHSHQGHQF\RIDQ\
     FULPLQDOLPSURSHUHQWU\RULPPLJUDWLRQSURFHHGLQJV´WRWKHH[WHQWSHUPLWWHGE\ODZ,G
     7KHODQJXDJHRIWKH(2LVQRWDEVROXWHKRZHYHUDVLWVWDWHVWKDWIDPLO\XQLW\VKDOOEH
     PDLQWDLQHG³ZKHUHDSSURSULDWHDQGFRQVLVWHQWZLWKODZDQGDYDLODEOHUHVRXUFHV>@´LG
     DQG³WRWKHH[WHQWSHUPLWWHGE\ODZDQGVXEMHFWWRWKHDYDLODELOLW\RIDSSURSULDWLRQV>@´,G
     7KH(2DOVRLQGLFDWHVULJRURXVHQIRUFHPHQWRILOOHJDOERUGHUFURVVHUVZLOOFRQWLQXH
     ,G   ³,W LV WKH SROLF\ RI WKLV $GPLQLVWUDWLRQ WR ULJRURXVO\ HQIRUFH RXU LPPLJUDWLRQ
     ODZV´ $QGILQDOO\DOWKRXJKWKH2UGHUVSHDNVWRDSROLF\RI³PDLQWDLQ>LQJ@IDPLO\XQLW\´


     
            7KH2UGHUGHILQHV³DOLHQIDPLO\´DV³DQ\SHUVRQQRWDFLWL]HQRUQDWLRQDORIWKH8QLWHG
     6WDWHVZKRKDVQRWEHHQDGPLWWHGLQWRRULVQRWDXWKRUL]HGWRHQWHURUUHPDLQLQWKH8QLWHG
       6WDWHV ZKR HQWHUHG WKLV FRXQWU\ ZLWK DQ DOLHQ FKLOG RU DOLHQ FKLOGUHQ DW RU EHWZHHQ
     GHVLJQDWHGSRUWVRIHQWU\DQGZKRZDVGHWDLQHG>@´,G D L 
                                                        
                                                                                             AR543
                                                                                        FY'06 0'' 
            Case 1:19-cv-03640-KBJ Document
     Case 3:18-cv-00428-DMS-MDD     Document83
                                             35-3   Filed
                                                Filed     01/27/20
                                                       06/26/18    Page 552 ofPage
                                                                 PageID.1732   655 9 of 24

       
      LWLVVLOHQWRQWKHLVVXHRIUHXQLWLQJIDPLOLHVWKDWKDYHDOUHDG\EHHQVHSDUDWHGRUZLOOEH
      VHSDUDWHGLQWKHIXWXUH´,G
            ,Q OLJKW RI WKHVH UHFHQW GHYHORSPHQWV DQG LQ SDUWLFXODU WKH (2 WKH &RXUWKHOG D
      WHOHSKRQLFVWDWXVFRQIHUHQFHZLWKFRXQVHORQ-XQH'XULQJWKDWFRQIHUHQFHWKH
      &RXUW LQTXLUHG DERXW FRPPXQLFDWLRQ EHWZHHQ 255 DQG '+6 DQG 255 DQG WKH
      'HSDUWPHQWRI-XVWLFH ³'2-´ LQFOXGLQJWKH%XUHDXRI3ULVRQV ³%23´ DVLWUHODWHVWR
      WKHVH VHSDUDWHG IDPLOLHV  5HXQLILFDWLRQ SURFHGXUHV ZHUH DOVR GLVFXVVHG VSHFLILFDOO\
      ZKHWKHUWKHUHZDVDQ\DIILUPDWLYHUHXQLILFDWLRQSURFHGXUHIRUSDUHQWVDQGFKLOGUHQDIWHU
      SDUHQWV ZHUH UHWXUQHG WR LPPLJUDWLRQ GHWHQWLRQ IROORZLQJ FRPSOHWLRQ RI FULPLQDO
     SURFHHGLQJV*RYHUQPHQWFRXQVHOH[SODLQHGWKHFRPPXQLFDWLRQSURFHGXUHVWKDWZHUHLQ
     SODFHDQGUHSUHVHQWHGFRQVLVWHQWZLWKKHUHDUOLHUUHSUHVHQWDWLRQWRWKH&RXUWWKDWWKHUH
     ZDVQRSURFHGXUHLQSODFHIRUWKHUHXQLILFDWLRQRIWKHVHIDPLOLHV
            7KHGD\DIWHUWKHVWDWXVFRQIHUHQFH6DWXUGD\-XQH'+6LVVXHGWKH)DFW6KHHW
     UHIHUHQFHGDERYH7KLVGRFXPHQWIRFXVHVRQVHYHUDOLVVXHVDGGUHVVHGGXULQJWKHVWDWXV
     FRQIHUHQFH HJ SURFHVVHVIRUHQKDQFHGFRPPXQLFDWLRQEHWZHHQVHSDUDWHG SDUHQWV DQG
     FKLOGUHQEXWRQO\³IRUWKHSXUSRVHVRIUHPRYDO´,WDOVRDGGUHVVHVFRRUGLQDWLRQEHWZHHQ
     DQGDPRQJWKUHHDJHQFLHV&%3,&(DQG++6DJHQF\255EXWDJDLQIRUWKHSXUSRVHRI
     UHPRYDO  7KH )DFW 6KHHW GRHV QRW DGGUHVV UHXQLILFDWLRQ IRU RWKHU SXUSRVHV VXFK DV
     LPPLJUDWLRQRUDV\OXPSURFHHGLQJVZKLFKFDQWDNHPRQWKV,WDOVRGRHVQRWPHQWLRQRWKHU
     YLWDODJHQFLHVIUHTXHQWO\LQYROYHGGXULQJFULPLQDOSURFHHGLQJV'2-DQG%23
           $WWKHFRQFOXVLRQRIWKHUHFHQWVWDWXVFRQIHUHQFHWKH&RXUWUHTXHVWHGVXSSOHPHQWDO
     EULHILQJ IURP WKH SDUWLHV  7KRVH EULHIV KDYH QRZ EHHQ VXEPLWWHG  $IWHU WKRURXJKO\


       
      7KH&RXUW³,VWKHUHFXUUHQWO\DQ\DIILUPDWLYHUHXQLILFDWLRQSURFHVVWKDWWKHJRYHUQPHQW
       KDVLQSODFHRQFHSDUHQWDQGFKLOGDUHVHSDUDWHG"*RYHUQPHQWFRXQVHO,ZRXOGVD\«
     ZKHQDSDUHQWLVUHOHDVHGIURPFULPLQDOFXVWRG\DQGWDNHQLQWR,&(FXVWRG\LVWKHSUDFWLFH
     WRUHXQLWHWKHPLQIDPLO\GHWHQWLRQ>"@$QGDWWKDW>SUHYLRXVKHDULQJ@,VDLGQRWKDWWKDW
       ZDVQRWWKHSUDFWLFH,WKLQNP\DQVZHURQWKDWQDUURZTXHVWLRQZRXOGEHWKHVDPH´ 5HS
     7UDW-XQH(&)1R 
                                                         
                                                                                              AR544
                                                                                         FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 553 ofPage
                                                             PageID.1733    655 10 of 24

     
    FRQVLGHULQJDOORIWKHSDUWLHV¶EULHIVDQGWKHUHFRUGLQWKLVFDVHDQGDIWHUKHDULQJDUJXPHQW
    IURPFRXQVHORQWKHVHLPSRUWDQWLVVXHVWKH&RXUWJUDQWV3ODLQWLIIV¶PRWLRQIRUDFODVVZLGH
    SUHOLPLQDU\LQMXQFWLRQ
                                                     ,,
                                              ',6&866,21
          3ODLQWLIIVVHHNFODVVZLGHSUHOLPLQDU\UHOLHIWKDW  HQMRLQV'HIHQGDQWV¶SUDFWLFHRI
    VHSDUDWLQJFODVVPHPEHUVIURPWKHLUFKLOGUHQDEVHQWDGHWHUPLQDWLRQWKDWWKHSDUHQWLVXQILW
    RUSUHVHQWVDGDQJHUWRWKHLUFKLOGDQG  RUGHUVWKHJRYHUQPHQWWRUHXQLWHFODVVPHPEHUV
    ZLWKWKHLUFKLOGUHQZKHQWKHSDUHQWLVUHWXUQHGWRLPPLJUDWLRQFXVWRG\DIWHUWKHLUFULPLQDO
   SURFHHGLQJVFRQFOXGHDEVHQWDGHWHUPLQDWLRQWKDWWKHSDUHQWLVXQILWRUSUHVHQWVDGDQJHU
   WRWKHFKLOG,QMXQFWLYHUHOLHILV³DQH[WUDRUGLQDU\UHPHG\WKDWPD\RQO\EHDZDUGHGXSRQ
   DFOHDUVKRZLQJWKDWWKHSODLQWLIILVHQWLWOHGWRVXFKUHOLHI´:LQWHUY1DWXUDO5HV'HI
   &RXQFLO,QF86  7RPHHWWKDWVKRZLQJ3ODLQWLIIVPXVWGHPRQVWUDWH
   ³µ>WKH\DUH@OLNHO\WRVXFFHHGRQWKHPHULWVWKDW>WKH\DUH@OLNHO\WRVXIIHULUUHSDUDEOHKDUP
   LQWKHDEVHQFHRISUHOLPLQDU\UHOLHIWKDWWKHEDODQFHRIHTXLWLHVWLSVLQ>WKHLU@IDYRUDQG
   WKDWDQLQMXQFWLRQLVLQWKHSXEOLFLQWHUHVW¶´$P7UXFNLQJ$VV QVY&LW\RI/RV$QJHOHV
   )G WK&LU  TXRWLQJ:LQWHU86DW 


   
      7KH1LQWK&LUFXLWDSSOLHVVHSDUDWHVWDQGDUGVIRULQMXQFWLRQVGHSHQGLQJRQZKHWKHUWKH\
   DUH SURKLELWRU\ LH ZKHWKHU WKH\ SUHYHQW IXWXUH FRQGXFW RU PDQGDWRU\ LH ³WKH\ JR
     EH\RQGµPDLQWDLQLQJWKHVWDWXVTXR>@¶´+HUQDQGH]Y6HVVLRQV)G WK
   &LU 7KHVWDQGDUGVHWRXWDERYHDSSOLHVWRSURKLELWRU\LQMXQFWLRQVZKLFKLVZKDW
   3ODLQWLIIV VHHN KHUH  7R WKH H[WHQW 3ODLQWLIIV DUH DOVR UHTXHVWLQJ PDQGDWRU\ UHOLHI WKDW
     UHTXHVWLV³VXEMHFWWRDKLJKHUVWDQGDUGWKDQSURKLELWRU\LQMXQFWLRQV´QDPHO\WKDWUHOLHI
   ZLOOLVVXHRQO\³ZKHQµH[WUHPHRUYHU\VHULRXVGDPDJHZLOOUHVXOW¶WKDWLVQRWFDSDEOHRI
   FRPSHQVDWLRQ LQ GDPDJHV¶ DQG WKH PHULWV RI WKH FDVH DUH QRW µGRXEWIXO¶´  ,G DW 
      TXRWLQJ0DUO\Q1XWUDFHXWLFDOV,QFY0XFRV3KDUPD*PE+ &R)G
    WK&LU 7KH1LQWK&LUFXLWUHFRJQL]HVWKDWDSSOLFDWLRQRIWKHVHGLIIHUHQWVWDQGDUGV
   ³LVFRQWURYHUVLDO>@´DQGWKDWRWKHU&LUFXLWVKDYHTXHVWLRQHGWKLVDSSURDFK,GDW
     7KLV&RXUWQHHGQRWDQGGRHVQRWDGGUHVVWKDWGLVFUHSDQF\KHUH6XIILFHLWWRVD\WKDWWR
   WKHH[WHQWVRPHSRUWLRQRI3ODLQWLIIV¶UHTXHVWHGUHOLHILVVXEMHFWWRDVWDQGDUGKLJKHUWKDQ
                                                       
                                                                                             AR545
                                                                                        FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 554 ofPage
                                                             PageID.1734    655 11 of 24

     
          %HIRUHWXUQLQJWRWKHVHIDFWRUVWKH&RXUWDGGUHVVHVGLUHFWO\'HIHQGDQWV¶DUJXPHQW
    WKDWDQLQMXQFWLRQLVQRWQHFHVVDU\KHUHLQOLJKWRIWKH(2DQGWKHUHFHQWO\UHOHDVHG)DFW
    6KHHW  $OWKRXJKWKHVHGRFXPHQWVUHIOHFW VRPH DWWHPSWV E\ WKH *RYHUQPHQWWRDGGUHVV
    VRPHRIWKHLVVXHVLQWKLVFDVHQHLWKHUREYLDWHVWKHQHHGIRULQMXQFWLYH UHOLHIKHUH$V
    LQGLFDWHGWKURXJKRXWWKLV2UGHUWKH(2LVVXEMHFWWRYDULRXVTXDOLILFDWLRQV)RULQVWDQFH
    3ODLQWLIIVFRUUHFWO\DVVHUWWKH(2DOORZVWKHJRYHUQPHQWWRVHSDUDWHDPLJUDQWSDUHQWIURP
    KLVRUKHUFKLOG³ZKHUHWKHUHLVDFRQFHUQWKDWGHWHQWLRQRIDQDOLHQFKLOGZLWKWKHFKLOG¶V
    DOLHQ SDUHQW ZRXOG SRVH D ULVN WR WKH FKLOG¶V ZHOIDUH´  (2   E  HPSKDVLV DGGHG 
    2EMHFWLYHVWDQGDUGVDUHQHFHVVDU\QRWVXEMHFWLYHRQHVSDUWLFXODUO\LQOLJKWRIWKHKLVWRU\
   RIWKLVFDVH)XUWKHUPRUHWKH)DFW6KHHWIRFXVHVRQUHXQLILFDWLRQ³DWWLPHRIUHPRYDO>@´
   86'HS¶WRI+RPHODQG6HFVXSUDQRWHVWDWLQJWKDWWKHSDUHQWVODWHGIRUUHPRYDOZLOO
   EHPDWFKHGXSZLWKWKHLUFKLOGDWDORFDWLRQLQ7H[DVDQGWKHQUHPRYHG,WVD\VQRWKLQJ
   DERXWUHXQLILFDWLRQGXULQJWKHLQWHUYHQLQJWLPHEHWZHHQUHWXUQIURPFULPLQDOSURFHHGLQJV
   WR ,&( GHWHQWLRQ RU WKH WLPH LQ ,&( GHWHQWLRQ SULRU WR DFWXDO UHPRYDO ZKLFK FDQ WDNH
   PRQWKV,QGHHGLWLVXQGLVSXWHG³,&(KDVQRSODQVRUSURFHGXUHVLQSODFHWRUHXQLI\WKH
   SDUHQWZLWKWKHFKLOGRWKHUWKDQDUUDQJLQJIRUWKHPWREHGHSRUWHGWRJHWKHUDIWHUWKHSDUHQW¶V
   LPPLJUDWLRQFDVHLVFRQFOXGHG´ 3OV¶6XSS0HPLQ6XSSRI&ODVVZLGH3UHOLP,QM([
    7KXVQHLWKHURIWKHVHGLUHFWLYHVHOLPLQDWHVWKHQHHGIRUDQLQMXQFWLRQLQWKLVFDVH
   :LWKWKLVILQGLQJWKH&RXUWQRZWXUQVWRWKH:LQWHUIDFWRUV
   $    /LNHOLKRRGRI6XFFHVV
          ³7KHILUVWIDFWRUXQGHU:LQWHULVWKHPRVWLPSRUWDQW²OLNHO\VXFFHVVRQWKHPHULWV´
   *DUFLDY*RRJOH,QF)G WK&LU :KLOH3ODLQWLIIVFDUU\WKHEXUGHQ
   RIGHPRQVWUDWLQJOLNHOLKRRGRIVXFFHVVWKH\DUHQRWUHTXLUHGWRSURYHWKHLUFDVHLQIXOODW
   WKH SUHOLPLQDU\ LQMXQFWLRQ VWDJH EXW RQO\ VXFK SRUWLRQV WKDW HQDEOH WKHP WR REWDLQ WKH
   LQMXQFWLYHUHOLHIWKH\VHHN6HH8QLYRI7H[DVY&DPHQLVFK86  


     WKHWUDGLWLRQDOVWDQGDUGIRULQMXQFWLYHUHOLHI3ODLQWLIIVKDYHPHWWKHLUEXUGHQIRUWKHUHDVRQV
   VHWRXWEHORZ
                                                      
                                                                                           AR546
                                                                                      FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 555 ofPage
                                                             PageID.1735    655 12 of 24

     
            +HUHWKHRQO\FODLPFXUUHQWO\DWLVVXHLV3ODLQWLIIV¶GXHSURFHVVFODLP6SHFLILFDOO\
    3ODLQWLIIV FRQWHQG WKH *RYHUQPHQW¶V SUDFWLFH RI VHSDUDWLQJ FODVV PHPEHUV IURP WKHLU
    FKLOGUHQ DQG IDLOLQJ WR UHXQLWH WKRVH SDUHQWV ZKR KDYH EHHQ VHSDUDWHG ZLWKRXW D
    GHWHUPLQDWLRQWKDWWKHSDUHQWLVXQILWRUSUHVHQWVDGDQJHUWRWKHFKLOGYLRODWHVWKHSDUHQWV¶
    VXEVWDQWLYHGXHSURFHVVULJKWVWRIDPLO\LQWHJULW\XQGHUWKH)LIWK$PHQGPHQWWRWKH8QLWHG
    6WDWHV&RQVWLWXWLRQ7RSUHYDLORQWKLVFODLP3ODLQWLIIVPXVWVKRZWKDWWKH*RYHUQPHQW
    SUDFWLFH³VKRFNVWKHFRQVFLHQFH´,QWKH2UGHURQ'HIHQGDQWV¶PRWLRQWRGLVPLVVWKH&RXUW
    IRXQG 3ODLQWLIIV KDG VHW IRUWK VXIILFLHQW IDFWV WR VXSSRUW WKDW FODLP  0V /  :/
     DW   7KH HYLGHQFH VXEPLWWHG VLQFH WKDW WLPH VXSSRUWV WKDW ILQGLQJ DQG
   GHPRQVWUDWHV3ODLQWLIIVDUHOLNHO\WRVXFFHHGRQWKLVFODLP
            $VH[SODLQHGLQWKH&RXUW¶V2UGHURQ'HIHQGDQWV¶PRWLRQWRGLVPLVVWKH³VKRFNVWKH
   FRQVFLHQFH´VWDQGDUGLVQRWVXEMHFWWRDULJLGOLVWRIHVWDEOLVKHGHOHPHQWV6HH&RXQW\RI
   6DFUDPHQWRY/HZLV86   VWDWLQJ³>U@XOHVRIGXHSURFHVVDUHQRW«
   VXEMHFW WR PHFKDQLFDO DSSOLFDWLRQ LQ XQIDPLOLDU WHUULWRU\´   2Q WKH FRQWUDU\ ³DQ
   LQYHVWLJDWLRQ LQWR VXEVWDQWLYH GXH SURFHVV LQYROYHV DQ DSSUDLVDO RI WKH WRWDOLW\ RI WKH
   FLUFXPVWDQFHVUDWKHUWKDQ DIRUPDOLVWLFH[DPLQDWLRQRIIL[HGHOHPHQWV>@´ $UPVWURQJY
   6TXDGULWR)G WK&LU 
            +HUHHDFK3ODLQWLIISUHVHQWVGLIIHUHQWFLUFXPVWDQFHVEXWERWKZHUHVXEMHFWHGWRWKH
   VDPHJRYHUQPHQWSUDFWLFHRIIDPLO\VHSDUDWLRQZLWKRXWDGHWHUPLQDWLRQWKDWWKHSDUHQWZDV
   XQILWRUSUHVHQWHGDGDQJHUWRWKHFKLOG 0V/ZDVVHSDUDWHGIURPKHUFKLOGZLWKRXWD
   GHWHUPLQDWLRQVKHZDVXQILWRUSUHVHQWHGDGDQJHUWRKHUFKLOGDQG0V&ZDVQRWUHXQLWHG
   ZLWKKHUFKLOGGHVSLWHWKHDEVHQFHRIDQ\ILQGLQJWKDWVKHZDVXQILWRUSUHVHQWHGDGDQJHU


   
         ,QWKHLUVXSSOHPHQWDOEULHI'HIHQGDQWVDVVHUW3ODLQWLIIVDUHUDLVLQJQHZFODLPVEDVHGRQ
     HYHQWVWKDWWUDQVSLUHGDIWHUWKH&RPSODLQWVZHUHILOHGHJWKHDQQRXQFHPHQWRIWKH]HUR
   WROHUDQFHSROLF\DQGWKH(27KH&RXUWGLVDJUHHV3ODLQWLIIV¶FODLPVDUHQRWEDVHGRQWKHVH
   HYHQWVEXWDUHEDVHGRQWKHSUDFWLFHRIVHSDUDWLQJFODVVPHPEHUVIURPWKHLUFKLOGUHQ7KH
     VXEVHTXHQWHYHQWVDUHUHOHYDQWWR3ODLQWLIIV¶FODLPEXWWKH\KDYHQRWFKDQJHGWKHFODLP
   LWVHOIZKLFKUHPDLQVIRFXVHGRQWKHSUDFWLFHRIVHSDUDWLRQ
                                                       
                                                                                            AR547
                                                                                       FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 556 ofPage
                                                             PageID.1736    655 13 of 24

     
    WRKHUFKLOG2XWVLGHRIWKHFRQWH[WRIWKLVFDVHQDPHO\DQLQWHUQDWLRQDOERUGHU3ODLQWLIIV
    ZRXOGKDYHDKLJKOLNHOLKRRGRIVXFFHVVRQDFODLPSUHPLVHGRQVXFKDSUDFWLFH6HH'%
    Y&DUGDOO)G WK&LU  FLWLQJFDVHVILQGLQJGXHSURFHVVYLRODWLRQ
    ZKHUHVWDWHDFWLRQLQWHUIHUHGZLWKULJKWVRIILWSDUHQWV +HDUWODQG$FDGHP\&RPPXQLW\
    &KXUFKY:DGGOH)G WK&LU  ILQGLQJUHPRYDORIFKLOGUHQ
    IURPUHOLJLRXVVFKRRODEVHQWHYLGHQFHWKHVWXGHQWVZHUH³DWLPPHGLDWHULVNRIFKLOGDEXVH
    RU QHJOHFW´ ZDV YLRODWLRQ RI FOHDUO\ HVWDEOLVKHG FRQVWLWXWLRQDO ULJKW  %URNDZ Y 0HUFHU
    &RXQW\  )G   WK &LU   FLWLQJ &URIW Y :HVWPRUHODQG &RXQW\
    &KLOGUHQDQG<RXWK6HUYLFHV)G G&LU  ³FRXUWVKDYHUHFRJQL]HG
   WKDW D VWDWH KDV QR LQWHUHVW LQ SURWHFWLQJ FKLOGUHQ IURP WKHLU SDUHQWV XQOHVV LW KDV VRPH
   GHILQLWHDQGDUWLFXODEOHHYLGHQFHJLYLQJULVHWRDUHDVRQDEOHVXVSLFLRQWKDWDFKLOGKDVEHHQ
   DEXVHGRULVLQLPPLQHQWGDQJHURIDEXVH´ 
          7KHFRQWH[WRIWKLVFDVHLVGLIIHUHQW7KH([HFXWLYH%UDQFKZKLFKLVWDVNHGZLWK
   HQIRUFHPHQWRIWKHFRXQWU\¶VFULPLQDODQGLPPLJUDWLRQODZVLVDFWLQJZLWKLQLWVSRZHUVWR
   GHWDLQLQGLYLGXDOVODZIXOO\HQWHULQJWKH8QLWHG6WDWHVDQGWRDSSUHKHQGLQGLYLGXDOVLOOHJDOO\
   HQWHULQJWKHFRXQWU\+RZHYHUDVWKH&RXUWH[SODLQHGLQLWV2UGHURQ'HIHQGDQWV¶PRWLRQ
   WR GLVPLVV WKH ULJKW WR IDPLO\ LQWHJULW\ VWLOO DSSOLHV KHUH  7KH FRQWH[W RI WKH IDPLO\
   VHSDUDWLRQ SUDFWLFH DW LVVXH KHUH QDPHO\ DQ LQWHUQDWLRQDO ERUGHU GRHV QRW UHQGHU WKH
   SUDFWLFHFRQVWLWXWLRQDOQRUGRHVLWVKLHOGWKHSUDFWLFHIURPMXGLFLDOUHYLHZ
          2Q WKH FRQWUDU\ WKH FRQWH[W DQG FLUFXPVWDQFHV LQ ZKLFK WKLV SUDFWLFH RI IDPLO\
   VHSDUDWLRQZHUHEHLQJLPSOHPHQWHGVXSSRUWDILQGLQJWKDW3ODLQWLIIVKDYHDOLNHOLKRRGRI
   VXFFHVVRQWKHLUGXHSURFHVVFODLP)LUVWDOWKRXJKSDUHQWVDQGFKLOGUHQPD\ODZIXOO\EH
   VHSDUDWHGZKHQWKHSDUHQWLVSODFHGLQFULPLQDOFXVWRG\WKHVDPH JHQHUDOUXOHGRHVQRW
   DSSO\ZKHQDSDUHQWDQGFKLOGSUHVHQWWRJHWKHUODZIXOO\DWDSRUWRIHQWU\VHHNLQJDV\OXP
   ,QWKDWVLWXDWLRQWKHSDUHQWKDVFRPPLWWHGQRFULPHDQGDEVHQWDILQGLQJWKHSDUHQWLVXQILW
   RUSUHVHQWVDGDQJHUWRWKHFKLOGLWLVXQFOHDUZK\VHSDUDWLRQRI0V/RUVLPLODUO\VLWXDWHG
   FODVVPHPEHUVZRXOGEHQHFHVVDU\+HUHPDQ\RIWKHIDPLO\VHSDUDWLRQVKDYHEHHQWKH
   UHVXOWRIWKH([HFXWLYH%UDQFK¶V]HURWROHUDQFHSROLF\EXWWKHUHFRUGDOVRUHIOHFWVWKDWWKH

                                                        
                                                                                              AR548
                                                                                         FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 557 ofPage
                                                             PageID.1737    655 14 of 24

     
    SUDFWLFH RI IDPLO\ VHSDUDWLRQ ZDV RFFXUULQJ EHIRUH WKH ]HUR WROHUDQFH SROLF\ ZDV
    DQQRXQFHG DQG WKDW SUDFWLFH KDV UHVXOWHG LQ WKH FDVXDO LI QRW GHOLEHUDWH VHSDUDWLRQ RI
    IDPLOLHVWKDWODZIXOO\SUHVHQWDWWKHSRUWRIHQWU\QRWMXVWWKRVHZKRFURVVLQWRWKHFRXQWU\
    LOOHJDOO\0V/LVDQH[DPSOHRIWKLV IDPLO\VHSDUDWLRQSUDFWLFH H[SDQGLQJEH\RQGLWV
    ODZIXOUHDFKDQGVKHLVQRWDORQH 6HHHJ3OV¶5HSO\%ULQ6XSSRI0RWIRU&ODVV
    &HUW([V  GHFODUDWLRQVIURPSDUHQWVDWWHVWLQJWRVHSDUDWLRQDWERUGHUDIWHU
    ODZIXOO\SUHVHQWLQJDWSRUWRIHQWU\DQGUHTXHVWLQJDV\OXP 3OV¶6XSS0HPLQ6XSSRI
    &ODVVZLGH 3UHOLP ,QM ([   ED OLVWLQJSDUHQWV ZKR ZHUH VHSDUDWHGIURP
    FKLOGUHQDIWHUSUHVHQWLQJDWSRUWVRIHQWU\ 
          $VVHWRXWLQWKH&RXUW¶VSULRU2UGHUDV\OXPVHHNHUVOLNH0V/DQGPDQ\RWKHU
   FODVV PHPEHUV PD\ EH IOHHLQJ SHUVHFXWLRQ DQG DUH HQWLWOHG WR FDUHIXO FRQVLGHUDWLRQ E\
   JRYHUQPHQWRIILFLDOV3DUWLFXODUO\VRLIWKH\KDYHDFUHGLEOHIHDURISHUVHFXWLRQ:HDUHD
   FRXQWU\RIODZVDQGRIFRPSDVVLRQ:HKDYHSODLQO\VWDWHGRXULQWHQWWRWUHDWUHIXJHHV
   ZLWKDQRUGHUHGSURFHVVDQGEHQHYROHQFHE\FRGLI\LQJSULQFLSOHVRIDV\OXP6HHHJ
   7KH5HIXJHH$FW3/6WDW  7KH*RYHUQPHQW¶VWUHDWPHQWRI0V/
   DQGRWKHUVLPLODUO\VLWXDWHGFODVVPHPEHUVGRHVQRWPHHWWKLVVWDQGDUGDQGLWLVXQOLNHO\
   WRSDVVFRQVWLWXWLRQDOPXVWHU
          6HFRQG WKH SUDFWLFH RI VHSDUDWLQJ WKHVH IDPLOLHV ZDV LPSOHPHQWHG ZLWKRXW DQ\
   HIIHFWLYHV\VWHPRUSURFHGXUHIRU  WUDFNLQJWKHFKLOGUHQDIWHUWKH\ZHUHVHSDUDWHGIURP
   WKHLU SDUHQWV   HQDEOLQJ FRPPXQLFDWLRQ EHWZHHQ WKH SDUHQWV DQG WKHLU FKLOGUHQ DIWHU
   VHSDUDWLRQ DQG   UHXQLWLQJ WKH SDUHQWV DQG FKLOGUHQ DIWHU WKH SDUHQWV DUH UHWXUQHG WR
   LPPLJUDWLRQFXVWRG\IROORZLQJFRPSOHWLRQRIWKHLUFULPLQDOVHQWHQFH7KLVLVDVWDUWOLQJ
   UHDOLW\7KHJRYHUQPHQWUHDGLO\NHHSVWUDFNRISHUVRQDOSURSHUW\RIGHWDLQHHVLQFULPLQDO
   DQGLPPLJUDWLRQSURFHHGLQJV0RQH\LPSRUWDQWGRFXPHQWVDQGDXWRPRELOHVWRQDPHD
   IHZDUHURXWLQHO\FDWDORJXHGVWRUHGWUDFNHGDQGSURGXFHGXSRQDGHWDLQHHV¶UHOHDVHDW
   DOOOHYHOV²VWDWHDQGIHGHUDOFLWL]HQDQGDOLHQ<HWWKHJRYHUQPHQWKDVQRV\VWHPLQSODFH
   WR NHHS WUDFN RI SURYLGH HIIHFWLYH FRPPXQLFDWLRQ ZLWK DQG SURPSWO\ SURGXFH DOLHQ
   FKLOGUHQ7KHXQIRUWXQDWHUHDOLW\LVWKDWXQGHUWKHSUHVHQWV\VWHPPLJUDQWFKLOGUHQDUHQRW

                                                       
                                                                                            AR549
                                                                                       FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 558 ofPage
                                                             PageID.1738    655 15 of 24

     
    DFFRXQWHGIRUZLWKWKHVDPHHIILFLHQF\DQGDFFXUDF\DVSURSHUW\&HUWDLQO\WKDWFDQQRW
    VDWLVI\WKHUHTXLUHPHQWVRIGXHSURFHVV6HH6DQWRVN\Y.UDPHU86
          TXRWLQJ/DVVLWHUY'HSWRI6RF6HUYLFHVRI'XUKDP&RXQW\1&86
          VWDWLQJLWLV³µSODLQEH\RQGWKHQHHGIRUPXOWLSOHFLWDWLRQ¶WKDWDQDWXUDOSDUHQW¶V
    µGHVLUHIRUDQGULJKWWRWKHFRPSDQLRQVKLSFDUHFXVWRG\DQGPDQDJHPHQWRIKLVRUKHU
    FKLOGUHQ¶ LV DQ LQWHUHVWIDU PRUH SUHFLRXVWKDQDQ\ SURSHUW\ ULJKW´   LQWHUQDOTXRWDWLRQ
    PDUNVRPLWWHG 
              7KHODFNRIHIIHFWLYHPHWKRGVIRUFRPPXQLFDWLRQEHWZHHQSDUHQWVDQGFKLOGUHQZKR
    KDYHEHHQVHSDUDWHGKDVDOVRKDGDSURIRXQGO\QHJDWLYHHIIHFWRQWKHSDUHQWV¶FULPLQDODQG
   LPPLJUDWLRQSURFHHGLQJVDVZHOODVWKHFKLOGUHQV¶LPPLJUDWLRQSURFHHGLQJV6HH8QLWHG
   6WDWHVY'RPLQJXH]3RUWLOOR1R(30-0$7:/DW  :'
   7H[-DQ  H[SODLQLQJWKDWFULPLQDOO\FKDUJHGGHIHQGDQWV³KDGQRWUHFHLYHGDQ\
   SDSHUZRUNRULQIRUPDWLRQFRQFHUQLQJWKHZKHUHDERXWVRUZHOOEHLQJRI´WKHLUFKLOGUHQ ,Q
   HIIHFWWKHVHSDUHQWVKDYHEHHQOHIW³LQDYDFXXPZLWKRXWNQRZOHGJHRIWKHZHOOEHLQJDQG
   ORFDWLRQRIWKHLUFKLOGUHQWRVD\QRWKLQJRIWKHLPPLJUDWLRQSURFHHGLQJVLQZKLFKWKRVH
   PLQRU FKLOGUHQ ILQGWKHPVHOYHV´  ,G DW   7KLV VLWXDWLRQ PD\ UHVXOW LQ D QXPEHU RI
   GLIIHUHQWVFHQDULRVDOORIZKLFKDUHQHJDWLYH ±VRPHSURIRXQGO\VR)RUH[DPSOH³>L@I
   SDUHQWDQGFKLOGDUHDVVHUWLQJRULQWHQGLQJWRDVVHUWDQDV\OXPFODLPWKDWFKLOGPD\EH
   QDYLJDWLQJWKRVHOHJDOZDWHUVZLWKRXWWKHEHQHILWRIFRPPXQLFDWLRQZLWKDQGDVVLVWDQFH
   IURPKHUSDUHQWWKDWGHIHQGDQWWRRPXVWPDNHDGHFLVLRQRQKLVFULPLQDOFDVHZLWKWRWDO
   XQFHUWDLQW\DERXWWKLVLVVXH´,G)XUWKHUPRUH³DGHIHQGDQWIDFLQJFHUWDLQGHSRUWDWLRQ
   ZRXOGEHXQOLNHO\WRNQRZZKHWKHUKHPLJKWEHGHSRUWHGEHIRUHVLPXOWDQHRXVWRRUDIWHU
   WKHLU FKLOG RU ZKHWKHU WKH\ ZRXOG KDYH WKH RSSRUWXQLW\ WR HYHQ GLVFXVV WKHLU
   GHSRUWDWLRQV>@´  ,G  ,QGHHG VRPH SDUHQWV KDYH DOUHDG\ EHHQ GHSRUWHG ZLWKRXW WKHLU
   FKLOGUHQZKRUHPDLQLQJRYHUQPHQWIDFLOLWLHVLQWKH8QLWHG6WDWHV


     
          6HHHJ3OV¶6XSS0HPLQ6XSSRI&ODVVZLGH3UHOLP,QM([N([D
   1HOVRQ 5HQWHULD (O 6DOYDGRU GHPDQGV 86 UHWXUQ FKLOG WDNHQ IURP GHSRUWHG IDWKHU
                                                      
                                                                                            AR550
                                                                                       FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 559 ofPage
                                                             PageID.1739    655 16 of 24

     
            7KH DEVHQFH RI HVWDEOLVKHG SURFHGXUHV IRU GHDOLQJ ZLWK IDPLOLHV WKDW KDYH EHHQ
    VHSDUDWHGDWWKHERUGHUDQGWKHHIIHFWVRIWKDWYRLGRQWKHIDPLOLHVLQYROYHGLVERUQHRXW
    LQWKH FDVHVRI 3ODLQWLIIV KHUH  0V / ZDV VHSDUDWHG IURP KHU FKLOG ZKHQ LPPLJUDWLRQ
    RIILFLDOV FODLPHG WKH\ FRXOG QRW YHULI\ VKH ZDV 66¶V PRWKHU DQG GHWDLQHG KHU IRU
    H[SHGLWHGUHPRYDOSURFHHGLQJV7KDWUHQGHUHG66³XQDFFRPSDQLHG´XQGHUWKH7935$
    DQGVXEMHFWWRLPPHGLDWHWUDQVIHUWR255ZKLFKDFFHSWHGUHVSRQVLELOLW\IRU667KHUH
    ZDV QR IXUWKHU FRPPXQLFDWLRQ EHWZHHQ WKH DJHQFLHV ,&( DQG 255  7KH ILOLQJ RI WKH
    SUHVHQWODZVXLWSURPSWHGUHOHDVHDQGUHXQLILFDWLRQRI0V/DQGKHUGDXJKWHUDSURFHVV
    WKDW WRRN FORVH WR ILYH PRQWKV DQG FRXUW LQYROYHPHQW  0V & FRPSOHWHG KHU FULPLQDO
   VHQWHQFHLQGD\VEXWLWWRRNQHDUO\HLJKWPRQWKVWREHUHXQLWHGZLWKKHUVRQ6KHWRR
   KDGWRILOHVXLWWRUHJDLQFXVWRG\RIKHUVRQIURP255
           7KHVH VLWXDWLRQV FRQILUP ZKDW WKH *RYHUQPHQW KDV DOUHDG\ VWDWHG LW LV QRW
   DIILUPDWLYHO\UHXQLWLQJSDUHQWVOLNH3ODLQWLIIVDQGWKHLUIHOORZFODVVPHPEHUVIRUSXUSRVHV
   RWKHUWKDQUHPRYDO2XWVLGHRIGHSRUWDWLRQWKHRQXVLVRQWKHSDUHQWVZKRIRUWKHPRVW
   SDUW DUH WKHPVHOYHV LQ HLWKHU FULPLQDO RU LPPLJUDWLRQ SURFHHGLQJV WR FRQWDFW 255 RU
   RWKHUZLVH VHDUFK IRU WKHLU FKLOGUHQ DQG PDNH DSSOLFDWLRQ IRU UHXQLILFDWLRQ XQGHU WKH
   7935$+RZHYHUWKLVUHXQLILFDWLRQSURFHGXUHZDVQRWGHVLJQHGWRGHDOZLWKWKHSUHVHQW
   FLUFXPVWDQFHV 6HH3OV¶6XSS0HPLQ6XSSRI&ODVVZLGH3UHOLP,QM([ 
   5DWKHU³255¶VUHXQLILFDWLRQSURFHVVZDVGHVLJQHGWRDGGUHVVWKHVLWXDWLRQRIFKLOGUHQZKR
   FRPHWRWKHERUGHURUDUHDSSUHKHQGHGRXWVLGHWKHFRPSDQ\RIDSDUHQWRUOHJDOJXDUGLDQ´
       ,G 3ODFLQJWKHEXUGHQRQWKHSDUHQWVWRILQGDQGUHTXHVWUHXQLILFDWLRQZLWKWKHLU
   FKLOGUHQ XQGHU WKH FLUFXPVWDQFHV SUHVHQWHG KHUH LV EDFNZDUGV  :KHQ FKLOGUHQ DUH



     5(87(56 -XQH30 KWWSVZZZUHXWHUVFRPDUWLFOHXVXVDLPPLJUDWLRQ
   HOVDOYDGRUHOVDOYDGRUGHPDQGVXVUHWXUQFKLOGWDNHQIURPGHSRUWHGIDWKHU
   LG86.%1-+(50LULDP-RUGDQµ,&DQ¶W*R:LWKRXW0\6RQ¶$'HSRUWHG0RWKHU¶V
     3OHD1<7,0(6 -XQH KWWSVZZZQ\WLPHVFRPXVLPPLJUDWLRQ
   GHSRUWHGSDUHQWVKWPO
                                                      
                                                                                          AR551
                                                                                     FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 560 ofPage
                                                             PageID.1740    655 17 of 24

     
    VHSDUDWHGIURPWKHLUSDUHQWVXQGHUWKHVHFLUFXPVWDQFHVWKH*RYHUQPHQWKDVDQDIILUPDWLYH
    REOLJDWLRQWRWUDFNDQGSURPSWO\UHXQLI\WKHVHIDPLO\PHPEHUV
          7KLVSUDFWLFHRIVHSDUDWLQJFODVVPHPEHUVIURPWKHLUPLQRUFKLOGUHQDQGIDLOLQJWR
    UHXQLI\ FODVV PHPEHUV ZLWK WKRVH FKLOGUHQ ZLWKRXW DQ\ VKRZLQJ WKH SDUHQW LV XQILW RU
    SUHVHQWVDGDQJHUWRWKHFKLOGLVVXIILFLHQWWRILQG3ODLQWLIIVKDYHDOLNHOLKRRGRIVXFFHVVRQ
    WKHLUGXHSURFHVVFODLP:KHQFRPELQHGZLWKWKHPDQQHULQZKLFKWKDWSUDFWLFHLVEHLQJ
    LPSOHPHQWHG HJ WKH ODFN RI DQ\ HIIHFWLYH SURFHGXUHV RU SURWRFROV IRU QRWLI\LQJ WKH
    SDUHQWVDERXWWKHLUFKLOGUHQV¶ZKHUHDERXWVRUHQVXULQJFRPPXQLFDWLRQEHWZHHQWKHSDUHQWV
    DQGFKLOGUHQDQGWKHXVHRIWKHFKLOGUHQDVWRROVLQWKHSDUHQWV¶FULPLQDODQGLPPLJUDWLRQ
   SURFHHGLQJV VHH3OV¶6XSS0HPLQ6XSSRI&ODVVZLGH3UHOLP,QM([ D
   ILQGLQJRIOLNHOLKRRGRIVXFFHVVLVDVVXUHG$SUDFWLFHRIWKLVVRUWLPSOHPHQWHGLQWKLVZD\
   LV OLNHO\ WR EH ³VR HJUHJLRXV VR RXWUDJHRXV WKDW LW PD\ IDLUO\ EH VDLG WR VKRFN WKH
   FRQWHPSRUDU\FRQVFLHQFH´/HZLV86DWQLQWHUIHUHVZLWKULJKWV³µLPSOLFLWLQ
   WKHFRQFHSWRIRUGHUHGOLEHUW\>@¶´5RFKLQY&DO86   TXRWLQJ3DONR
   Y 6WDWH RI &RQQ 86    DQGLVVR ³µEUXWDO¶ DQG µRIIHQVLYH¶ WKDW LW
   >GRHV@QRWFRPSRUWZLWKWUDGLWLRQDOLGHDVRIIDLUSOD\DQGGHFHQF\´%UHLWKDXSWY$EUDP
   86  
         )RUDOORIWKHVHUHDVRQVWKH&RXUWILQGVWKHUHLVDOLNHOLKRRGRIVXFFHVVRQ3ODLQWLIIV¶
   GXHSURFHVVFODLP
   %    ,UUHSDUDEOH,QMXU\          
         7XUQLQJWRWKHQH[WIDFWRU3ODLQWLIIVPXVWVKRZWKH\DUH³µOLNHO\WRVXIIHULUUHSDUDEOH
   KDUPLQWKHDEVHQFHRISUHOLPLQDU\UHOLHI¶´+HUQDQGH]Y6HVVLRQV)G WK
   &LU  TXRWLQJ:LQWHU86DW ³µ,WLVZHOOHVWDEOLVKHGWKDWWKHGHSULYDWLRQRI
   FRQVWLWXWLRQDO ULJKWV XQTXHVWLRQDEO\ FRQVWLWXWHV LUUHSDUDEOH LQMXU\¶´  ,G TXRWLQJ
   0HOHQGUHV Y $USDLR  )G   WK &LU   LQWHUQDO TXRWDWLRQ PDUNV
   RPLWWHG $VH[SODLQHG3ODLQWLIIVKDYHGHPRQVWUDWHGWKHOLNHOLKRRGRI DGHSULYDWLRQRI
   WKHLUFRQVWLWXWLRQDOULJKWVDQGWKXVWKH\KDYHVDWLVILHGWKLVIDFWRU


                                                      
                                                                                            AR552
                                                                                       FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 561 ofPage
                                                             PageID.1741    655 18 of 24

     
            7KH LQMXU\ LQ WKLV FDVH KRZHYHU GHVHUYHV VSHFLDO PHQWLRQ  7KDW LQMXU\ LV WKH
    VHSDUDWLRQRIDSDUHQWIURPKLVRUKHUFKLOGZKLFKWKH1LQWK&LUFXLWKDVUHSHDWHGO\IRXQG
    FRQVWLWXWHVLUUHSDUDEOHKDUP6HH/HLYD±3HUH]Y+ROGHU)G± WK&LU
     :DVKLQJWRQY7UXPS)G WK&LU  LGHQWLI\LQJ³VHSDUDWHG
    IDPLOLHV´DVDQLUUHSDUDEOHKDUP 
            )XUWKHUPRUHWKHUHFRUGLQWKLVFDVHUHIOHFWVWKDWWKHVHSDUDWLRQVDWLVVXHKDYHEHHQ
    DJRQL]LQJIRUWKHSDUHQWVZKRKDYHHQGXUHGWKHP2QHRIWKRVHSDUHQWV0U8DQDV\OXP
    VHHNHUIURP.\UJ\]VWDQVXEPLWWHGDGHFODUDWLRQLQWKLVFDVHLQZKLFKKHVWDWHGWKDWDIWHU
    KHZDVWROGKHZDVJRLQJWREHVHSDUDWHGIURPKLVVRQKH³IHOWDVWKRXJK>KH@ZDVKDYLQJ
   DKHDUWDWWDFN´ 5HSO\LQ6XSSRI0RWIRU&ODVV&HUW([ $QRWKHUDV\OXP
   VHHNLQJSDUHQWIURP(O6DOYDGRUZKRZDVVHSDUDWHGIURPKHUWZRVRQVZULWHV
            7KHVHSDUDWLRQIURPP\VRQVKDVEHHQLQFUHGLEO\KDUGEHFDXVH,KDYHQHYHU
              EHHQ DZD\ IURP WKHP EHIRUH  , GR QRW ZDQW P\ FKLOGUHQ WR WKLQN WKDW ,

              DEDQGRQHGWKHP>0\FKLOGUHQ@DUHVRDWWDFKHGWRPH>2QHRIP\FKLOGUHQ@
            XVHGWRVOHHSLQEHGZLWKPHHYHU\QLJKWZKLOH>P\RWKHUFKLOG@VOHSWLQKLV
              RZQEHGLQWKHVDPHURRP«,WKXUWVPHWRWKLQNKRZDQ[LRXVDQGGLVWUHVVHG

              WKH\PXVWEHZLWKRXWPH
   
       5HSO\LQ6XSSRI0RWIRU&ODVV&HUW([ $QGDQRWKHUDV\OXPVHHNLQJSDUHQW
   IURP+RQGXUDVGHVFULEHGKDYLQJWRSODFHKHUFU\LQJPRQWKROGVRQLQDFDUVHDWLQD
   JRYHUQPHQWYHKLFOHQRWEHLQJDEOHWRFRPIRUWKLPDQGKHUFU\LQJDVWKHRIILFHUV³WRRN
   >KHU@VRQDZD\´ 5HSO\LQ6XSSRI0RWIRU&ODVV&HUW([ 7KHUHKDVHYHQEHHQ
   DUHSRUWWKDWRQHIDWKHUFRPPLWWHGVXLFLGHLQFXVWRG\DIWHUEHLQJVHSDUDWHGIURPKLVZLIH
   DQG WKUHH\HDUROG FKLOG  6HH 0ROO\ +HQQHVV\)LVNH +RQGXUDQ 0LJUDQW :KR :DV
   6HSDUDWHG)URP)DPLO\LV)RXQG'HDGLQ7H[DV-DLOLQDQ$SSDUHQW6XLFLGH/$7,0(6
       -XQH    30  KWWSZZZODWLPHVFRPQDWLRQODQDERUGHUSDWUROVXLFLGH
   VWRU\KWPO
           7KHSDUHQWVKRZHYHUDUHQRWWKHRQO\RQHVVXIIHULQJIURPWKHVHSDUDWLRQV2QHRI
   WKHDPLFLLQWKLVFDVH&KLOGUHQ¶V'HIHQVH)XQGVWDWHV


                                                       
                                                                                            AR553
                                                                                       FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 562 ofPage
                                                             PageID.1742    655 19 of 24

     
            WKHUHLVDPSOHHYLGHQFHWKDWVHSDUDWLQJFKLOGUHQIURPWKHLUPRWKHUVRUIDWKHUV
             OHDGVWRVHULRXVQHJDWLYHFRQVHTXHQFHVWRFKLOGUHQ¶VKHDOWKDQGGHYHORSPHQW
 
             )RUFHGVHSDUDWLRQGLVUXSWVWKHSDUHQWFKLOGUHODWLRQVKLSDQGSXWVFKLOGUHQDW
            LQFUHDVHGULVNIRUERWKSK\VLFDODQGPHQWDOLOOQHVV$QGWKHSV\FKRORJLFDO
             GLVWUHVV DQ[LHW\ DQG GHSUHVVLRQ DVVRFLDWHG ZLWK VHSDUDWLRQ IURP D SDUHQW
 
             ZRXOG IROORZ WKH FKLOGUHQ ZHOO DIWHU WKH LPPHGLDWH SHULRG RI VHSDUDWLRQ²
            HYHQDIWHUHYHQWXDOUHXQLILFDWLRQZLWKDSDUHQWRURWKHUIDPLO\
             
 
             
        (&)1RDW 2WKHUHYLGHQFHEHIRUHWKH&RXUWUHIOHFWVWKDW³VHSDUDWLQJFKLOGUHQ
    IURP SDUHQWV LV D KLJKO\ GHVWDELOL]LQJ WUDXPDWLF H[SHULHQFH WKDW KDV ORQJ WHUP
    FRQVHTXHQFHVRQFKLOGZHOOEHLQJVDIHW\DQGGHYHORSPHQW´ (&)1RDW 7KDW
   HYLGHQFHUHIOHFWV
            6HSDUDWLRQIURPIDPLO\OHDYHVFKLOGUHQPRUHYXOQHUDEOHWRH[SORLWDWLRQDQG
              DEXVHQRPDWWHUZKDWWKHFDUHVHWWLQJ,QDGGLWLRQWUDXPDWLFVHSDUDWLRQIURP

              SDUHQWVFUHDWHVWR[LFVWUHVVLQFKLOGUHQDQGDGROHVFHQWVWKDWFDQSURIRXQGO\
            LPSDFWWKHLUGHYHORSPHQW6WURQJVFLHQWLILFHYLGHQFHVKRZVWKDWWR[LFVWUHVV
              GLVUXSWVWKHGHYHORSPHQWRIEUDLQDUFKLWHFWXUHDQGRWKHURUJDQV\VWHPVDQG

              LQFUHDVHVWKHULVNIRUVWUHVVUHODWHGGLVHDVHDQGFRJQLWLYHLPSDLUPHQWZHOOLQWR
            DGXOW\HDUV6WXGLHVKDYHVKRZQWKDWFKLOGUHQZKRH[SHULHQFHVXFKWUDXPDWLF
              HYHQWV FDQ VXIIHU IURP V\PSWRPV RI DQ[LHW\ DQG SRVWWUDXPDWLF VWUHVV

              GLVRUGHUKDYHSRRUHUEHKDYLRUDODQGHGXFDWLRQDORXWFRPHVDQGH[SHULHQFH
            KLJKHUUDWHVRISRYHUW\DQGIRRGLQVHFXULW\
              

              
       (&) 1R  DW    $QG 0DUWLQ *XJJHQKHLP WKH )LRUHOOR /D*XDUGLD 3URIHVVRU RI
   &OLQLFDO/DZDW1HZ<RUN8QLYHUVLW\6FKRRORI/DZDQG)RXQGLQJ0HPEHURIWKH&HQWHU
   IRU)DPLO\5HSUHVHQWDWLRQVWDWHV
           &KLOGUHQDUHDWULVNRIVXIIHULQJJUHDWHPRWLRQDOKDUPZKHQWKH\DUHUHPRYHG
             IURPWKHLUORYHGRQHV$QGFKLOGUHQZKRKDYHWUDYHOHGIURPDIDUDQGPDGH

             WKHLU ZD\ WR WKLV FRXQWU\ WR VHHN DV\OXP DUH HVSHFLDOO\ DW ULVN RI VXIIHULQJ
           LUUHYHUVLEOHSV\FKRORJLFDOKDUPZKHQZUHVWHGIURPWKHFXVWRG\RIWKHSDUHQW
             RUFDUHJLYHUZLWKZKRPWKH\WUDYHOHGWRWKH8QLWHG6WDWHV

             
       0HPLQ6XSSRI&ODVVZLGH3UHOLP,QM([ $OORIWKLVHYLGHQFHFRPELQHG
   ZLWKWKHFRQVWLWXWLRQDOYLRODWLRQDOOHJHGKHUHFRQFOXVLYHO\VKRZVWKDW3ODLQWLIIVDQGWKH


                                                      
                                                                                         AR554
                                                                                    FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 563 ofPage
                                                             PageID.1743    655 20 of 24

     
    FODVVPHPEHUVDUHOLNHO\WRVXIIHULUUHSDUDEOHLQMXU\LIDSUHOLPLQDU\LQMXQFWLRQGRHVQRW
    LVVXH
    &      %DODQFHRI(TXLWLHV
            7XUQLQJWRWKHQH[WIDFWRU³>W@RREWDLQDSUHOLPLQDU\LQMXQFWLRQDSODLQWLIIPXVWDOVR
    GHPRQVWUDWHWKDWµWKHEDODQFHRIHTXLWLHVWLSVLQKLVIDYRU¶´+HUQDQGH])GDW
        TXRWLQJ:LQWHU86DW $VZLWKLUUHSDUDEOHLQMXU\ZKHQDSODLQWLIIHVWDEOLVKHV
    ³DOLNHOLKRRGWKDW'HIHQGDQWV¶SROLF\YLRODWHVWKH86&RQVWLWXWLRQ3ODLQWLIIVKDYHDOVR
    HVWDEOLVKHGWKDWERWKWKHSXEOLFLQWHUHVWDQGWKHEDODQFHRIWKHHTXLWLHVIDYRUDSUHOLPLQDU\
    LQMXQFWLRQ´$UL]RQD'UHDP$FW&RDOLWLRQY%UHZHU)G WK&LU 
            3ODLQWLIIVKHUHDVVHUWWKHEDODQFHRIHTXLWLHVZHLJKVLQIDYRURIDQLQMXQFWLRQLQWKLV
   FDVH  6SHFLILFDOO\ 3ODLQWLIIV DUJXH 'HIHQGDQWV ZRXOG QRW VXIIHU DQ\ KDUGVKLS LI WKH
   SUHOLPLQDU\ LQMXQFWLRQ LV LVVXHG EHFDXVH WKH *RYHUQPHQW ³FDQQRW VXIIHU KDUP IURP DQ
   LQMXQFWLRQWKDWPHUHO\HQGVDQXQODZIXOSUDFWLFH>@´5RGULJXH]Y5REELQV)G
    WK&LU VHHDOVR$UL]RQD'UHDP$FW&RDOLWLRQ)GDW TXRWLQJ
   0HOHQGUHVY$USDLR)G WK&LU  VWDWLQJEDODQFHRIHTXLWLHVIDYRUV
   ³µSUHYHQW>LQJ@WKHYLRODWLRQRIDSDUW\¶VFRQVWLWXWLRQDOULJKWV¶´ :KHQWKHDEVHQFHRIKDUP
   WRWKH*RYHUQPHQWLVZHLJKHGDJDLQVWWKHKDUPVWR3ODLQWLIIVVHWRXWDERYH3ODLQWLIIVDUJXH
   WKLVIDFWRUZHLJKVLQWKHLUIDYRU7KH&RXUWDJUHHV
           7KHSULPDU\KDUP'HIHQGDQWVDVVHUWKHUHLVWKHSRVVLELOLW\WKDWDQLQMXQFWLRQZRXOG
   KDYH D QHJDWLYH LPSDFW RQ WKHLU DELOLW\ WR HQIRUFH WKH FULPLQDO DQG LPPLJUDWLRQ ODZV
   +RZHYHUWKHLQMXQFWLRQKHUH²SUHYHQWLQJWKHVHSDUDWLRQRISDUHQWVIURPWKHLUFKLOGUHQDQG
   RUGHULQJ WKH UHXQLILFDWLRQ RI SDUHQWV DQG FKLOGUHQ WKDW KDYH EHHQ VHSDUDWHG²ZRXOG GR
   QRWKLQJ RI WKH VRUW  7KH *RYHUQPHQW ZRXOG UHPDLQ IUHH WR HQIRUFH LWV FULPLQDO DQG
   LPPLJUDWLRQ ODZV DQG WR H[HUFLVH LWV GLVFUHWLRQ LQ PDWWHUV RI UHOHDVH DQG GHWHQWLRQ
   FRQVLVWHQWZLWKODZ6HH(2 D   H  GLVFXVVLQJ)ORUHVY6HVVLRQV&9 
   VHHDOVR&RPPRI&HQW$P5HIXJHHVY,16)G WK&LU 
       VWDWLQJ ³SUXGHQWLDO FRQVLGHUDWLRQV SUHFOXGH>@ LQWHUIHUHQFH ZLWK WKH $WWRUQH\ *HQHUDO¶V
   >H[HUFLVH RI@ GLVFUHWLRQ´ LQ VHOHFWLQJ WKH GHWHQWLRQ IDFLOLWLHV ZKHUH DOLHQV DUH WR EH

                                                      
                                                                                          AR555
                                                                                     FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 564 ofPage
                                                             PageID.1744    655 21 of 24

     
    GHWDLQHG   ,W ZRXOG MXVW KDYH WR GR VR LQ D ZD\ WKDW SUHVHUYHV WKH FODVV PHPEHUV¶
    FRQVWLWXWLRQDOULJKWVWRIDPLO\DVVRFLDWLRQDQGLQWHJULW\6HH5RGULJXH])GDW
        ³:KLOH,&(LVHQWLWOHGWRFDUU\RXWLWVGXW\WRHQIRUFHWKHPDQGDWHVRI&RQJUHVVLWPXVW
    GRVRLQDPDQQHUFRQVLVWHQWZLWKRXUFRQVWLWXWLRQDOYDOXHV´ 7KXVWKLVIDFWRUDOVRZHLJKV
    LQIDYRURILVVXLQJWKHLQMXQFWLRQ
    '      3XEOLF,QWHUHVW
            7KHILQDOIDFWRUIRUFRQVLGHUDWLRQLVWKHSXEOLFLQWHUHVW6HH+HUQDQGH])GDW
     TXRWLQJ6WRUPDQV,QFY6HOHFN\)G WK&LU  ³:KHQDV
    KHUHµWKHLPSDFWRIDQLQMXQFWLRQUHDFKHVEH\RQGWKHSDUWLHVFDUU\LQJZLWKLWDSRWHQWLDO
   IRUSXEOLFFRQVHTXHQFHVWKHSXEOLFLQWHUHVWZLOOEHUHOHYDQWWRZKHWKHUWKHGLVWULFWFRXUW
   JUDQWV WKH SUHOLPLQDU\ LQMXQFWLRQ¶´   7R REWDLQ WKH UHTXHVWHG UHOLHI ³3ODLQWLIIV PXVW
   GHPRQVWUDWHWKDWWKHSXEOLFLQWHUHVWIDYRUVJUDQWLQJWKHLQMXQFWLRQµLQOLJKWRI>LWV@ OLNHO\
   FRQVHTXHQFHV¶LHµFRQVHTXHQFHV>WKDWDUHQRW@WRRUHPRWHLQVXEVWDQWLDORUVSHFXODWLYH
   DQG>DUH@VXSSRUWHGE\HYLGHQFH¶´,G TXRWLQJ6WRUPDQV)GDW ³µ*HQHUDOO\
   SXEOLF LQWHUHVW FRQFHUQV DUH LPSOLFDWHG ZKHQ D FRQVWLWXWLRQDO ULJKW KDV EHHQ YLRODWHG
   EHFDXVHDOOFLWL]HQVKDYHDVWDNHLQXSKROGLQJWKH&RQVWLWXWLRQ¶´,G TXRWLQJ3UHPLQJHU
   Y3ULQFLSL)G WK&LU 
           7KLV FDVH LQYROYHV WZR LPSRUWDQW SXEOLF LQWHUHVWV WKH LQWHUHVW LQ HQIRUFLQJ WKH
   FRXQWU\¶VFULPLQDODQGLPPLJUDWLRQODZVDQGWKHFRQVWLWXWLRQDOOLEHUW\LQWHUHVW³RISDUHQWV
   LQWKHFDUHFXVWRG\DQGFRQWURORIWKHLUFKLOGUHQ>@´ZKLFK³LVSHUKDSVWKHROGHVWRIWKH
   IXQGDPHQWDOOLEHUW\LQWHUHVWVUHFRJQL]HGE\´WKH6XSUHPH&RXUW7UR[HOY*UDQYLOOH
   86  %RWKRIWKHVHLQWHUHVWVDUHYDOLGDQGLPSRUWDQWDQGERWKFDQEHVHUYHG
   E\WKHLVVXDQFHRIDQLQMXQFWLRQLQWKLVFDVH
           $VVWDWHGWKHSXEOLF¶VLQWHUHVWLQHQIRUFLQJWKHFULPLQDODQGLPPLJUDWLRQODZVRIWKLV
   FRXQWU\ ZRXOG EH XQDIIHFWHG E\ LVVXDQFH RI WKH UHTXHVWHG LQMXQFWLRQ  7KH ([HFXWLYH
   %UDQFKLVIUHHWRSURVHFXWHLOOHJDOERUGHUFURVVHUVDQGLQVWLWXWHLPPLJUDWLRQSURFHHGLQJV
   DJDLQVWDOLHQVDQGZRXOGUHPDLQIUHHWRGRVRLIDQLQMXQFWLRQZHUHLVVXHG3ODLQWLIIVGR
   QRWVHHNWRHQMRLQWKH([HFXWLYH%UDQFKIURPFDUU\LQJRXWLWVGXWLHVLQWKDWUHJDUG

                                                       
                                                                                           AR556
                                                                                      FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 565 ofPage
                                                             PageID.1745    655 22 of 24

     
            :KDW3ODLQWLIIVGRVHHNE\ZD\RIWKHUHTXHVWHGLQMXQFWLRQLVWRXSKROGWKHLUULJKWV
    WRIDPLO\LQWHJULW\DQGDVVRFLDWLRQZKLOHWKHLULPPLJUDWLRQSURFHHGLQJVDUHXQGHUZD\7KLV
    ULJKW VSHFLILFDOO\ WKH UHODWLRQVKLS EHWZHHQ SDUHQW DQG FKLOG LV ³FRQVWLWXWLRQDOO\
    SURWHFWHG´ 4XLOORLQ Y :DOFRWW  86     DQG ³ZHOO HVWDEOLVKHG´
    5RVHQEDXPY:DVKRH&W\)G WK&LU 7KHSXEOLFLQWHUHVWLQ
    XSKROGLQJDQGSURWHFWLQJWKDWULJKWLQWKHFLUFXPVWDQFHVSUHVHQWHGKHUHZRXOGEHVHUYHG
    E\LVVXDQFHRIWKHUHTXHVWHGLQMXQFWLRQ6HH$UL]RQD'UHDP$FW&RDOLWLRQ)GDW
     TXRWLQJ9DOOHGHO6RO,QFY:KLWLQJ)G WK&LU  ³µ>,@WLV
    FOHDUWKDWLWZRXOGQRWEHHTXLWDEOHRULQWKHSXEOLF¶VLQWHUHVWWRDOORZWKHVWDWH«WRYLRODWH
   WKH UHTXLUHPHQWV RI IHGHUDO ODZ HVSHFLDOO\ ZKHQ WKHUH DUH QR DGHTXDWH UHPHGLHV
   DYDLODEOH¶´ $FFRUGLQJO\WKLVIDFWRUWRRZHLJKVLQIDYRURILVVXLQJWKHLQMXQFWLRQ
                                                          ,,,
                                               &21&/86,21
           7KHXQIROGLQJHYHQWV²WKH]HURWROHUDQFHSROLF\(2DQG'+6)DFW6KHHW²VHUYHWR
   FRUURERUDWH3ODLQWLIIV¶DOOHJDWLRQV7KHIDFWVVHWIRUWKEHIRUHWKH&RXUWSRUWUD\UHDFWLYH
   JRYHUQDQFH²UHVSRQVHV WR DGGUHVV D FKDRWLF FLUFXPVWDQFH RI WKH *RYHUQPHQW¶V RZQ
   PDNLQJ7KH\EHOLHPHDVXUHGDQGRUGHUHGJRYHUQDQFHZKLFKLVFHQWUDOWRWKHFRQFHSWRI
   GXH SURFHVV HQVKULQHG LQ RXU &RQVWLWXWLRQ  7KLV LV SDUWLFXODUO\ VR LQ WKH WUHDWPHQW RI
   PLJUDQWVPDQ\RIZKRPDUHDV\OXPVHHNHUVDQGVPDOOFKLOGUHQ7KHH[WUDRUGLQDU\UHPHG\
   RIFODVVZLGHSUHOLPLQDU\LQMXQFWLRQLVZDUUDQWHGEDVHGRQWKHHYLGHQFHEHIRUHWKH&RXUW
   )RUWKHUHDVRQVVHWRXWDERYHWKH&RXUWKHUHE\*5$1763ODLQWLIIV¶PRWLRQIRUFODVVZLGH
   SUHOLPLQDU\LQMXQFWLRQDQGILQGVDQGRUGHUVDVIROORZV
          'HIHQGDQWVDQGWKHLURIILFHUVDJHQWVVHUYDQWVHPSOR\HHVDWWRUQH\VDQGDOOWKRVH
           ZKRDUHLQDFWLYHFRQFHUWRUSDUWLFLSDWLRQZLWKWKHPDUHSUHOLPLQDULO\HQMRLQHGIURP
           GHWDLQLQJ &ODVV 0HPEHUV LQ '+6 FXVWRG\ ZLWKRXW DQG DSDUW IURP WKHLU PLQRU
           FKLOGUHQDEVHQWDGHWHUPLQDWLRQWKDWWKHSDUHQWLVXQILWRUSUHVHQWVDGDQJHUWRWKH



                                                      
                                                                                            AR557
                                                                                       FY'06 0'' 
         Case 1:19-cv-03640-KBJDocument
 Case 3:18-cv-00428-DMS-MDD     Document8335-3
                                            FiledFiled 01/27/20
                                                  06/26/18      Page 566 ofPage
                                                             PageID.1746    655 23 of 24

     
             FKLOG XQOHVV WKH SDUHQW DIILUPDWLYHO\ NQRZLQJO\ DQG YROXQWDULO\ GHFOLQHV WR EH
             UHXQLWHGZLWKWKHFKLOGLQ'+6FXVWRG\       
            ,I'HIHQGDQWVFKRRVHWRUHOHDVH&ODVV0HPEHUVIURP'+6FXVWRG\'HIHQGDQWVDQG
             WKHLURIILFHUVDJHQWVVHUYDQWVHPSOR\HHVDQGDWWRUQH\VDQGDOOWKRVHZKRDUHLQ
             DFWLYHFRQFHUWRUSDUWLFLSDWLRQZLWKWKHPDUHSUHOLPLQDU\HQMRLQHGIURPFRQWLQXLQJ
             WRGHWDLQWKHPLQRUFKLOGUHQRIWKH&ODVV0HPEHUVDQGPXVWUHOHDVHWKHPLQRUFKLOG
             WRWKHFXVWRG\RIWKH&ODVV0HPEHUXQOHVVWKHUHLVDGHWHUPLQDWLRQWKDWWKHSDUHQW
             LVXQILWRUSUHVHQWVDGDQJHUWRWKHFKLOGRUWKHSDUHQWDIILUPDWLYHO\NQRZLQJO\DQG
             YROXQWDULO\GHFOLQHVWREHUHXQLWHGZLWKWKHFKLOG
           8QOHVVWKHUHLVDGHWHUPLQDWLRQWKDWWKHSDUHQWLVXQILWRUSUHVHQWVDGDQJHUWRWKH
            FKLOGRUWKHSDUHQWDIILUPDWLYHO\NQRZLQJO\DQGYROXQWDULO\GHFOLQHVWREHUHXQLWHG
            ZLWKWKHFKLOG
             D    'HIHQGDQWVPXVWUHXQLI\DOO&ODVV0HPEHUVZLWKWKHLUPLQRUFKLOGUHQZKRDUH
            XQGHUWKHDJHRIILYH  ZLWKLQIRXUWHHQ  GD\VRIWKHHQWU\RIWKLV2UGHUDQG
             E    'HIHQGDQWVPXVWUHXQLI\DOO&ODVV0HPEHUVZLWKWKHLUPLQRUFKLOGUHQDJHILYH
              DQGRYHUZLWKLQWKLUW\  GD\VRIWKHHQWU\RIWKLV2UGHU
           'HIHQGDQWV PXVW LPPHGLDWHO\ WDNH DOO VWHSV QHFHVVDU\ WR IDFLOLWDWH UHJXODU
             FRPPXQLFDWLRQ EHWZHHQ &ODVV 0HPEHUV DQG WKHLU FKLOGUHQ ZKR UHPDLQ LQ 255
             FXVWRG\255IRVWHUFDUHRU'+6FXVWRG\:LWKLQWHQ  GD\V'HIHQGDQWVPXVW
             SURYLGHSDUHQWVWHOHSKRQLFFRQWDFWZLWKWKHLUFKLOGUHQLIWKHSDUHQWLVQRWDOUHDG\LQ
             FRQWDFWZLWKKLVRUKHUFKLOG



   
          ³)LWQHVV´LVDQLPSRUWDQWIDFWRULQGHWHUPLQLQJZKHWKHUWRVHSDUDWHSDUHQWIURPFKLOG,Q
     WKHFRQWH[WRIWKLVFDVHDQGHQIRUFHPHQWRIFULPLQDODQGLPPLJUDWLRQODZVDWWKHERUGHU
   ³ILWQHVV´FRXOGLQFOXGHDFODVVPHPEHU¶VPHQWDOKHDOWKRUSRWHQWLDOFULPLQDOLQYROYHPHQW
   LQPDWWHUVRWKHUWKDQ³LPSURSHUHQWU\´XQGHU86& D  VHH(2 DPRQJRWKHU
     PDWWHUV)LWQHVVIDFWRUVRUGLQDULO\ZRXOGEHREMHFWLYHDQGFOLQLFDODQGZRXOGDOORZIRUWKH
   SURSHUH[HUFLVHRIGLVFUHWLRQE\JRYHUQPHQWRIILFLDOV
                                                        
                                                                                            AR558
                                                                                       FY'06 0'' 
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 567 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 568 of 655




                                                                  AR560
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 569 of 655




                                                                  AR561
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 570 of 655




                                                                  AR562
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 571 of 655




                                                                  AR563
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 572 of 655




                                                                  AR564
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 573 of 655




                                                                  AR565
                                                                                       (1 of 32)
      Case 1:19-cv-03640-KBJ
        Case:                  Document
              19-15716, 05/07/2019,       35-3 Filed
                                    ID: 11289987,    01/27/20
                                                  DktEntry:    Page
                                                            22-1,    574
                                                                  Page   of 11
                                                                       1 of 655




                              FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 7 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

INNOVATION LAW LAB; CENTRAL                     No.   19-15716
AMERICAN RESOURCE CENTER OF
NORTHERN CALIFORNIA; CENTRO                     D.C. No. 3:19-cv-00807-RS
LEGAL DE LA RAZA; UNIVERSITY OF
SAN FRANCISCO SCHOOL OF LAW
IMMIGRATION AND DEPORTATION                     OPINION
DEFENSE CLINIC; AL OTRO LADO;
TAHIRIH JUSTICE CENTER,

                Plaintiffs-Appellees,

 v.

KEVIN K. MCALEENAN, Acting
Secretary of Homeland Security, in his
official capacity; U.S. DEPARTMENT OF
HOMELAND SECURITY; LEE FRANCIS
CISSNA, Director, U.S. Citizenship and
Immigration Services, in his official
capacity; JOHN L. LAFFERTY, Chief of
Asylum Division, U.S. Citizenship and
Immigration Services, in his official
capacity; UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICES; TODD
C. OWEN, Executive Assistant
Commissioner, Office of Field Operations,
U.S. Customs and Border Protection, in his
official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; RONALD D.
VITIELLO, Acting Director, U.S.
Immigration and Customs Enforcement, in
his official capacity; U.S. IMMIGRATION
AND CUSTOMS ENFORCEMENT,



                                                                              AR566
                                                                                         (2 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-1,    575
                                                                 Page   of 11
                                                                      2 of 655

                                                                        Page 2 of 11



                Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                       Argued and Submitted April 24, 2019
                            San Francisco, California

Before: O’SCANNLAIN, W. FLETCHER, and WATFORD, Circuit Judges.

      PER CURIAM:

      In January 2019, the Department of Homeland Security (DHS) issued the

Migrant Protection Protocols (MPP), which initiated a new inspection policy along

the southern border. Before the MPP, immigration officers would typically

process asylum applicants who lack valid entry documentation for expedited

removal. If the applicant passed a credible fear screening, DHS would either

detain or parole the individual until her asylum claim could be heard before an

immigration judge. The MPP now directs the “return” of asylum applicants who

arrive from Mexico as a substitute to the traditional options of detention and

parole. Under the MPP, these applicants are processed for standard removal

proceedings, instead of expedited removal. They are then made to wait in Mexico

until an immigration judge resolves their asylum claims. Immigration officers

exercise discretion in returning the applicants they inspect, but the MPP is

categorically inapplicable to unaccompanied minors, Mexican nationals, applicants


                                                                                 AR567
                                                                                           (3 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-1,    576
                                                                 Page   of 11
                                                                      3 of 655

                                                                          Page 3 of 11

who are processed for expedited removal, and any applicant “who is more likely

than not to face persecution or torture in Mexico.”

      Eleven Central American asylum applicants who were returned to Tijuana,

Mexico, and six organizations that provide asylum-related legal services

challenged the MPP on several grounds in the district court. After concluding that

the MPP lacks a statutory basis and violates the Administrative Procedure Act

(APA), the district court enjoined DHS on a nationwide basis “from continuing to

implement or expand the [MPP].”

      DHS has moved for a stay of the preliminary injunction pending its appeal to

this court. Our equitable discretion in ruling on a stay motion is guided by four

factors: “(1) whether the stay applicant has made a strong showing that he is likely

to succeed on the merits; (2) whether the applicant will be irreparably injured

absent a stay; (3) whether issuance of the stay will substantially injure the other

parties interested in the proceeding; and (4) where the public interest lies.” Nken v.

Holder, 556 U.S. 418, 434 (2009) (internal quotation marks omitted). We begin

with a discussion of the first factor, which turns largely on the plaintiffs’ likelihood

of success on their claim that the MPP lacks statutory authorization.

                                           I

      Some background is in order before addressing the merits of the plaintiffs’

statutory claim. Congress has established an exhaustive inspection regime for all



                                                                                  AR568
                                                                                            (4 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-1,    577
                                                                 Page   of 11
                                                                      4 of 655

                                                                             Page 4 of 11

non-citizens who seek admission into the United States. See 8 U.S.C.

§ 1225(a)(3). Applicants for admission are processed either through expedited

removal proceedings or through regular removal proceedings. Section 1225(b)(1)

outlines the procedures for expedited removal and specifies the class of non-

citizens who are eligible for expedited removal:

             If an immigration officer determines that an alien (other
             than an alien described in subparagraph (F)) who is
             arriving in the United States or is described in clause (iii)
             is inadmissible under section 1182(a)(6)(C) or 1182(a)(7)
             of this title, the officer shall order the alien removed from
             the United States without further hearing or review
             unless the alien indicates either an intention to apply for
             asylum under section 1158 of this title or a fear of
             persecution.

§ 1225(b)(1)(A)(i). Simply put, an applicant is eligible for expedited removal only

if the immigration officer determines that the individual is inadmissible on one of

two grounds: fraud or misrepresentation (§ 1182(a)(6)(C)) or lack of

documentation (§ 1182(a)(7)).

      All applicants for admission who are not processed for expedited removal

are placed in regular removal proceedings under § 1225(b)(2)(A). That process

generally entails a hearing before an immigration judge pursuant to § 1229a.

Section 1225(b)(2)(B) provides exceptions to § 1225(b)(2)(A), while

§ 1225(b)(2)(C) permits applicants processed under § 1225(b)(2)(A) to be returned




                                                                                   AR569
                                                                                          (5 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-1,    578
                                                                 Page   of 11
                                                                      5 of 655

                                                                           Page 5 of 11

to the contiguous territory from which they arrived for the duration of their

removal proceedings. Section 1225(b)(2) provides in full:

             (A) In general
                Subject to subparagraphs (B) and (C), in the case of
             an alien who is an applicant for admission, if the
             examining immigration officer determines that an alien
             seeking admission is not clearly and beyond a doubt
             entitled to be admitted, the alien shall be detained for a
             proceeding under section 1229a of this title.

             (B) Exception
                Subparagraph (A) shall not apply to an alien—
                    (i) who is a crewman,
                    (ii) to whom paragraph (1) applies, or
                    (iii) who is a stowaway.
             (C) Treatment of aliens arriving from contiguous
             territory
                 In the case of an alien described in subparagraph (A)
             who is arriving on land (whether or not at a designated
             port of arrival) from a foreign territory contiguous to the
             United States, the Attorney General may return the alien
             to that territory pending a proceeding under section 1229a
             of this title.

      DHS relies on the contiguous-territory provision in subsection (b)(2)(C) as

the statutory basis for the MPP. That provision authorizes DHS to return “alien[s]

described in subparagraph (A)” to Mexico or Canada. § 1225(b)(2)(C). The

phrase “described in” refers to the “salient identifying features” of the individuals

subject to this provision. Nielsen v. Preap, 139 S. Ct. 954, 965 (2019) (emphasis

and internal quotation marks omitted). Because the plaintiffs in this case are not



                                                                                 AR570
                                                                                          (6 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-1,    579
                                                                 Page   of 11
                                                                      6 of 655

                                                                          Page 6 of 11

“clearly and beyond a doubt entitled to be admitted,” they fit the description in

§ 1225(b)(2)(A) and thus seem to fall within the sweep of § 1225(b)(2)(C).

      As the district court interpreted the statute, however, the contiguous-territory

provision may not be applied to applicants for admission who could have been

placed in expedited removal under § 1225(b)(1), even if they were placed in

regular removal proceedings. The crux of this argument is § 1225(b)(2)(B)(ii),

which provides that “[s]ubparagraph (A) shall not apply to an alien . . . to whom

paragraph (1) applies.” So long as the applicant is eligible for expedited removal,

the district court reasoned, § 1225(b)(1) “applies” to that individual. On this

account, it is immaterial that the plaintiffs were not in fact processed for expedited

removal during their inspection at the border.

      The primary interpretive question presented by this stay motion is

straightforward: Does § 1225(b)(1) “apply” to everyone who is eligible for

expedited removal, or only to those actually processed for expedited removal?

The interpretive difficulty arises mainly because the inadmissibility grounds

contained in subsections (b)(1) and (b)(2) overlap. A subset of applicants for

admission—those inadmissible due to fraud or misrepresentation, § 1182(a)(6)(C),

and those who do not possess a valid entry document, § 1182(a)(7)—may be

placed in expedited removal. § 1225(b)(1)(A)(i). But as we read the statute,

anyone who is “not clearly and beyond a doubt entitled to be admitted” can be



                                                                                  AR571
                                                                                        (7 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-1,    580
                                                                 Page   of 11
                                                                      7 of 655

                                                                         Page 7 of 11

processed under § 1225(b)(2)(A). Section 1225(b)(2)(A) is thus a “catchall”

provision in the literal sense, and Congress’ creation of expedited removal did not

impliedly preclude the use of § 1229a removal proceedings for those who could

otherwise have been placed in the more streamlined expedited removal process.

See Matter of E-R-M- & L-R-M-, 25 I. & N. Dec. 520, 522–24 (BIA 2011).

      Because the eligibility criteria for subsections (b)(1) and (b)(2) overlap, we

can tell which subsection “applies” to an applicant only by virtue of the processing

decision made during the inspection process. Take first the procedures for

designating an applicant for expedited removal. When the immigration officer

“determines” that the applicant “is inadmissible” under § 1182(a)(6)(C) or (a)(7),

he “shall order the alien removed from the United States without further hearing”

unless the applicant requests asylum or expresses a fear of persecution, in which

case the officer “shall refer the alien for an interview by an asylum officer under

subparagraph (B).” 8 U.S.C. § 1225(b)(1)(A)(i)–(ii). In other words, the officer

decides inadmissibility on the spot without sending the matter to an immigration

judge. DHS’s regulations further explain that a § 1225(b)(1) determination entails

either the issuance of a Notice and Order of Expedited Removal or the referral of

the applicant for a credible fear screening. 8 C.F.R. § 235.3(b)(2)(i), (4); see also

id. § 208.30. And to “remove any doubt” on the issue, § 1225(b)(2)(B) clarifies




                                                                                AR572
                                                                                          (8 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-1,    581
                                                                 Page   of 11
                                                                      8 of 655

                                                                          Page 8 of 11

that applicants processed in this manner are not entitled to a proceeding under

§ 1229a. Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 226 (2008).

      In contrast, § 1225(b)(2) is triggered “if the examining immigration officer

determines that an alien seeking admission is not clearly and beyond a doubt

entitled to be admitted.” 8 U.S.C. § 1225(b)(2)(A). Following this determination,

the officer will issue a Notice to Appear, which is the first step in a § 1229a

proceeding. 8 C.F.R. § 235.6(a)(1)(i); see also id. § 208.2(b). A Notice to Appear

can charge inadmissibility on any ground, including the two that render an

individual eligible for expedited removal. 8 U.S.C. § 1229a(a)(2). The officer

then sets a date for a hearing on the issue before an immigration judge. See

Pereira v. Sessions, 138 S. Ct. 2105, 2111 (2018).

      The plaintiffs were not processed under § 1225(b)(1). We are doubtful that

subsection (b)(1) “applies” to them merely because subsection (b)(1) could have

been applied. And we think that Congress’ purpose was to make return to a

contiguous territory available during the pendency of § 1229a removal

proceedings, as opposed to being contingent on any particular inadmissibility

ground. Indeed, Congress likely believed that the contiguous-territory provision

would be altogether unnecessary if an applicant had already been processed for

expedited removal. The plaintiffs are properly subject to the contiguous-territory

provision because they were processed in accordance with § 1225(b)(2)(A).



                                                                                  AR573
                                                                                           (9 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-1,    582
                                                                 Page   of 11
                                                                      9 of 655

                                                                         Page 9 of 11

      Though the plaintiffs contend otherwise, our approach is consistent with the

subsections’ headings. Section 1225(b)(1) is titled “Inspection of aliens arriving in

the United States and certain other aliens who have not been admitted or paroled,”

and § 1225(b)(2) is labeled “Inspection of other aliens.” The plaintiffs interpret

§ 1225(b) to create two mutually exclusive pre-inspection categories of applicants

for admission; as explained above, we read the statute to create two mutually

exclusive post-inspection categories. In our view, those who are not processed for

expedited removal under § 1225(b)(1) are the “other aliens” subject to the general

rule of § 1225(b)(2).

      Our interpretation is also consistent with Jennings v. Rodriguez, 138 S. Ct.

830 (2018), the principal authority on which the plaintiffs rely. There, the

Supreme Court explained that “applicants for admission fall into one of two

categories, those covered by § 1225(b)(1) and those covered by § 1225(b)(2).” Id.

at 837. As the Court noted, “Section 1225(b)(1) applies to aliens initially

determined to be inadmissible due to fraud, misrepresentation, or lack of valid

documentation.” Id. (emphasis added). “Section 1225(b)(2) is broader,” since it

“serves as a catchall provision that applies to all applicants for admission not

covered by § 1225(b)(1).” Id. We think our interpretation more closely matches

the Court’s understanding of the mechanics of § 1225(b), as it is attentive to the




                                                                                   AR574
                                                                                         (10 of 32)
     Case 1:19-cv-03640-KBJ
      Case:                   Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry: 22-1,Page
                                                                 Page583
                                                                      10 of
                                                                         of 655
                                                                            11

                                                                       Page 10 of 11

role of the immigration officer’s initial determination under § 1225(b)(1) and to

§ 1225(b)(2)’s function as a catchall.

      For the foregoing reasons, we conclude that DHS is likely to prevail on its

contention that § 1225(b)(1) “applies” only to applicants for admission who are

processed under its provisions. Under that reading of the statute, § 1225(b)(1) does

not apply to an applicant who is processed under § 1225(b)(2)(A), even if that

individual is rendered inadmissible by § 1182(a)(6)(C) or (a)(7). As a result,

applicants for admission who are placed in regular removal proceedings under

§ 1225(b)(2)(A) may be returned to the contiguous territory from which they

arrived under § 1225(b)(2)(C).

      The plaintiffs have advanced only one other claim that could justify a

nationwide injunction halting the implementation of the MPP on a wholesale basis:

that the MPP should have gone through the APA’s notice-and-comment process.

DHS is likely to prevail on this claim as well, since “general statements of policy”

are exempted from the notice-and-comment requirement. 5 U.S.C. § 553(b)(A).

The MPP qualifies as a general statement of policy because immigration officers

designate applicants for return on a discretionary case-by-case basis. See Regents

of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., 908 F.3d 476, 507 (9th Cir.

2018); Mada-Luna v. Fitzpatrick, 813 F.2d 1006, 1013 (9th Cir. 1987).




                                                                                 AR575
                                                                                         (11 of 32)
     Case 1:19-cv-03640-KBJ
      Case:                   Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry: 22-1,Page
                                                                 Page584
                                                                      11 of
                                                                         of 655
                                                                            11

                                                                         Page 11 of 11

                                           II

      The remaining factors governing issuance of a stay pending appeal weigh in

the government’s favor. As to the second factor, DHS is likely to suffer

irreparable harm absent a stay because the preliminary injunction takes off the

table one of the few congressionally authorized measures available to process the

approximately 2,000 migrants who are currently arriving at the Nation’s southern

border on a daily basis. See East Bay Sanctuary Covenant v. Trump, 909 F.3d

1219, 1250–51 (9th Cir. 2018). DHS has therefore made a strong showing on both

the first and second factors, which are the “most critical.” Nken, 556 U.S. at 434.

      The other two factors support the issuance of a stay as well. The plaintiffs

fear substantial injury upon return to Mexico, but the likelihood of harm is reduced

somewhat by the Mexican government’s commitment to honor its international-

law obligations and to grant humanitarian status and work permits to individuals

returned under the MPP. We are hesitant to disturb this compromise amid ongoing

diplomatic negotiations between the United States and Mexico because, as we have

explained, the preliminary injunction (at least in its present form) is unlikely to be

sustained on appeal. Finally, the public interest favors the “efficient administration

of the immigration laws at the border.” East Bay Sanctuary Covenant, 909 F.3d at

1255 (quoting Landon v. Plasencia, 459 U.S. 21, 34 (1982)).

      The motion for a stay pending appeal is GRANTED.



                                                                                 AR576
                                                                                         (12 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
              19-15716, 05/07/2019,      35-3 Filed
                                    ID: 11289987,   01/27/2022-2,
                                                  DktEntry:   Page  5851 of
                                                                  Page   of 655
                                                                            5

                                                                            FILED
Innovation Law Lab v. McAleenan, No. 19-15716                               MAY 7 2019

WATFORD, Circuit Judge, concurring:                                   MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


      I agree that the Department of Homeland Security (DHS) is likely to prevail

on the plaintiffs’ primary claim, as 8 U.S.C. § 1225(b) appears to authorize DHS’s

new policy of returning applicants for admission to Mexico while they await the

outcome of their removal proceedings. But congressional authorization alone does

not ensure that the Migrant Protection Protocols (MPP) are being implemented in a

legal manner. As then-Secretary of Homeland Security Kirstjen Nielsen

recognized, the MPP must also comply with “applicable domestic and international

legal obligations.” One of those legal obligations is imposed by Article 33 of the

1951 Convention Relating to the Status of Refugees, which provides:

             No Contracting State shall expel or return (“refouler”) a
             refugee in any manner whatsoever to the frontiers of
             territories where his life or freedom would be threatened
             on account of his race, religion, nationality, membership
             of a particular social group or political opinion.

Protocol Relating to the Status of Refugees art. I, Jan. 31, 1967, 19 U.S.T. 6223,

6225, 6276 (binding the United States to comply with Article 33). Article 3 of the

Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment similarly provides:

             No State Party shall expel, return (“refouler”) or extradite
             a person to another State where there are substantial
             grounds for believing that he would be in danger of being
             subjected to torture.


                                                                                 AR577
                                                                                          (13 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
              19-15716, 05/07/2019,      35-3 Filed
                                    ID: 11289987,   01/27/2022-2,
                                                  DktEntry:   Page  5862 of
                                                                  Page   of 655
                                                                            5

                                                                            Page 2 of 5

Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment art. 3, Dec. 10, 1984, S. Treaty Doc. No. 100-20, at 20 (1988).

      DHS’s stated goal is to ensure that the MPP is implemented in a manner that

complies with the non-refoulement principles embodied in these treaty provisions.

Specifically, Secretary Nielsen’s policy guidance on implementation of the MPP

declares that “a third-country national should not be involuntarily returned to

Mexico pursuant to Section 235(b)(2)(C) of the INA if the alien would more likely

than not be persecuted on account of race, religion, nationality, membership in a

particular social group, or political opinion . . . , or would more likely than not be

tortured, if so returned pending removal proceedings.”

      In my view, DHS has adopted procedures so ill-suited to achieving that

stated goal as to render them arbitrary and capricious under the Administrative

Procedure Act. See 5 U.S.C. § 706(2)(A). Under DHS’s current procedures,

immigration officers do not ask applicants being returned to Mexico whether they

fear persecution or torture in that country. Immigration officers make inquiries

into the risk of refoulement only if an applicant affirmatively states that he or she

fears being returned to Mexico.

      DHS’s policy is virtually guaranteed to result in some number of applicants

being returned to Mexico in violation of the United States’ non-refoulement

obligations. It seems fair to assume that at least some asylum seekers subjected to



                                                                                  AR578
                                                                                        (14 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
              19-15716, 05/07/2019,      35-3 Filed
                                    ID: 11289987,   01/27/2022-2,
                                                  DktEntry:   Page  5873 of
                                                                  Page   of 655
                                                                            5

                                                                          Page 3 of 5

the MPP will have a legitimate fear of persecution in Mexico. Some belong to

protected groups that face persecution both in their home countries and in Mexico,

and many will be vulnerable to persecution in Mexico because they are Central

American migrants. It seems equally fair to assume that many of these individuals

will be unaware that their fear of persecution in Mexico is a relevant factor in

determining whether they may lawfully be returned to Mexico, and hence is

information they should volunteer to an immigration officer. If both of those

assumptions are accurate, DHS will end up violating the United States’ treaty

obligations by returning some number of asylum seekers to Mexico who should

have been allowed to remain in the United States.

      There is, of course, a simple way for DHS to help ensure that the United

States lives up to its non-refoulement obligations: DHS can ask asylum seekers

whether they fear persecution or torture in Mexico. I’m at a loss to understand

how an agency whose professed goal is to comply with non-refoulement principles

could rationally decide not to ask that question, particularly when immigration

officers are already conducting one-on-one interviews with each applicant. This

policy of refusing to ask seems particularly irrational when contrasted with how

DHS attempts to uphold the United States’ non-refoulement obligations in

expedited removal proceedings. In that context, immigration officers are required

to ask applicants whether they fear being removed from the United States and



                                                                                AR579
                                                                                         (15 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
              19-15716, 05/07/2019,      35-3 Filed
                                    ID: 11289987,   01/27/2022-2,
                                                  DktEntry:   Page  5884 of
                                                                  Page   of 655
                                                                            5

                                                                           Page 4 of 5

returned to their home countries. See 8 C.F.R. § 235.3(b)(2)(i) (requiring

immigration officers to use Form I-867B). Since the same non-refoulement

principles apply to removal and return alike, DHS must explain why it

affirmatively asks about fear of persecution in the removal context but refrains

from asking that question when applying the MPP.

      DHS has not, thus far, offered any rational explanation for this glaring

deficiency in its procedures. (One suspects the agency is not asking an important

question during the interview process simply because it would prefer not to hear

the answer.) As the record stands now, then, it seems likely that the plaintiffs will

succeed in establishing that DHS’s procedures for implementing the MPP are

arbitrary and capricious, at least in the respect discussed above.

      Success on this claim, however, cannot support issuance of the preliminary

injunction granted by the district court. We explained recently that the “scope of

the remedy must be no broader and no narrower than necessary to redress the

injury shown by the plaintiff.” California v. Azar, 911 F.3d 558, 584 (9th Cir.

2018). Here, the plaintiffs’ injury can be fully remedied without enjoining the

MPP in its entirety, as the district court’s preliminary injunction currently does. I

expect that appropriate relief for this arbitrary and capricious aspect of the MPP’s

implementation will involve (at the very least) an injunction directing DHS to ask

applicants for admission whether they fear being returned to Mexico. The precise



                                                                                 AR580
                                                                                       (16 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
              19-15716, 05/07/2019,      35-3 Filed
                                    ID: 11289987,   01/27/2022-2,
                                                  DktEntry:   Page  5895 of
                                                                  Page   of 655
                                                                            5

                                                                        Page 5 of 5

scope of such relief would need to be fashioned after further proceedings in the

district court. In the meantime, the government is entitled to have the much

broader preliminary injunction currently in place stayed pending appeal.




                                                                               AR581
                                                                                         (17 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-3,    590
                                                                 Page   of 16
                                                                      1 of 655


                                                                            FILED
Innovation Law Lab v. McAleenan, No. 19-15716
                                                                             MAY 7 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


W. FLETCHER, Circuit Judge, concurring only in the result:

      I strongly disagree with my colleagues.

      The question of law in this case can be stated simply: The Government

relies on 8 U.S.C. § 1225(b)(2)(C) for authority to promulgate its new Migrant

Protection Protocols (“MPP”). If § 1225(b)(2)(C) provides such authority, the

MPP is valid. If it does not, the MPP is invalid. The question is thus whether

§ 1225(b)(2)(C) provides authority for promulgation of the MPP. The answer can

also be stated simply: The Government is wrong. Not just arguably wrong, but

clearly and flagrantly wrong. Section 1225(b)(2)(C) does not provide authority for

the MPP.

                                        ***

      I begin with a short summary of established law. Under the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”),

arriving aliens applying for admission into the United States fall into two separate

and non-overlapping categories.

      First, there are aliens described in 8 U.S.C. § 1225(b)(1). These are alien

applicants for admission who are traveling with fraudulent documents or no

documents. Immigration officers are required by regulation to ask whether these



                                                                                 AR582
                                                                                            (18 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-3,    591
                                                                 Page   of 16
                                                                      2 of 655




applicants fear persecution in their home country. If so, they are referred for a

“credible fear” interview with an asylum officer. If they are found to have a

credible fear of persecution in their home country, and are therefore potentially

eligible for asylum, they are placed in a regular removal proceeding under 8 U.S.C.

§ 1229a. In that proceeding, an Immigration Judge (“IJ”) can find them either

eligible or ineligible for asylum. Applicants who are referred to regular removal

proceedings are entitled to remain in the United States while their eligibility for

asylum is determined. Applicants found not to have a credible fear are subject to

expedited removal without any formal proceeding.

      Second, there are aliens described in 8 U.S.C. § 1225(b)(2). These are all

alien applicants for admission not described in § 1225(b)(1). In the words of the

statute, they are “other aliens.” § 1225(b)(2) (heading). Section (b)(2) applicants

include aliens who are suspected of being, inter alia, drug addicts, convicted

criminals, terrorists, or alien smugglers, and who would therefore be inadmissible.

See 8 U.S.C. § 1182(a)(1)(A)(iv); (a)(2); (a)(3)(B); (a)(6)(E). Unlike § (b)(1)

applicants, § (b)(2) applicants are automatically referred to regular removal

proceedings under § 1229a. In those proceedings, an IJ can determine whether the

applicants are, in fact, inadmissible on a ground specified in § 1182(a). Also

unlike § (b)(1) applicants, § (b)(2) applicants are not entitled to remain in the

                                           2


                                                                                    AR583
                                                                                          (19 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-3,    592
                                                                 Page   of 16
                                                                      3 of 655




United States while their admissibility is determined. At the discretion of the

Government, they may be “returned” to a “contiguous territory” pending

determination of their admissibility. § 1225(b)(2)(C).

      This statutory structure has been well understood ever since the passage of

IIRIRA in 1996, and until now the Government has consistently acted on the basis

of this understanding. The Government today argues for an entirely new

understanding of the statute, based on arguments never before made or even

suggested.

                                         ***

      It is undisputed that plaintiffs are bona fide asylum applicants under § (b)(1).

Although it has long been established that § (b)(1) applicants are entitled to stay in

the United States while their eligibility for asylum is determined, the Government

is now sending § (b)(1) applicants back to Mexico. The Government refuses to

treat them as § (b)(1) applicants. Instead, the Government improperly treats them

under the MPP as § (b)(2) applicants who can be “returned” to Mexico under

§ 1225(b)(2)(C). The Government’s arguments in support of the MPP are not only

unprecedented. They are based on an unnatural and forced—indeed,

impossible—reading of the statutory text.

      The relevant text of 8 U.S.C. § 1225 is as follows:

                                           3


                                                                                  AR584
                                                                                             (20 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-3,    593
                                                                 Page   of 16
                                                                      4 of 655




(a) Inspection
      (1) Aliens treated as applicants for admission
             An alien present in the United States who has not been admitted . . .
      shall be deemed for purposes of this chapter an applicant for admission.
      ...
(b) Inspection of applicants for admission
      (1) Inspection of aliens arriving in the United States and certain other
      aliens who have not been admitted or paroled
             (A) Screening
                   (i) In general
                           If an immigration officer determines that an alien . . .
                   who is arriving in the United States . . . is inadmissible under
                   section 1182(a)(6)(C) or 1182(a)(7) of this title, the officer shall
                   order the alien removed from the United States without further
                   hearing or review unless the alien indicates either an intention
                   to apply for asylum under section 1158 of this title or a fear of
                   persecution.
                   (ii) Claims for asylum
                           If an immigration officer determines that an alien . . . is
                   inadmissible under section 1182(a)(6)(C) or 1182(a)(7) of this
                   title and the alien indicates either an intention to apply for
                   asylum under section 1158 of this title or a fear of persecution,
                   the officer shall refer the alien for an interview by an asylum
                   officer under subparagraph (B).
                   ...
             (B) Asylum interviews
                   ...
                   (ii) Referral of certain aliens
                                     If the [asylum] officer determines at the time of the
                           interview that an alien has a credible fear of persecution
                           . . . , the alien shall be detained for further consideration
                           of the application for asylum.
      ...
      (2) Inspection of other aliens
             (A) In general
                   Subject to subparagraphs (B) and (C), in the case of an alien
             who is an applicant for admission, if the examining immigration

                                            4


                                                                                   AR585
                                                                                         (21 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-3,    594
                                                                 Page   of 16
                                                                      5 of 655




             officer determines that an alien seeking admission is not clearly and
             beyond a doubt entitled to be admitted, the alien shall be detained for
             a proceeding under section 1229a of this title.
             (B) Exception
                    Subparagraph (A) shall not apply to an alien —
                           (i) who is a crewman
                           (ii) to whom paragraph (1) applies, or
                           (iii) who is a stowaway.
             (C) Treatment of aliens arriving from contiguous territory
                    In the case of an alien described in subparagraph (A) who is
             arriving on land (whether or not at a designated port of arrival) from a
             foreign territory contiguous to the United States, the Attorney General
             may return the alien to that territory pending a proceeding under
             section 1229a of this title.

      The statutory text is unambiguous. There are two categories of “applicants

for admission.” § 1225(a). First, there are applicants described in § 1225(b)(1).

Second, there are applicants described in § 1225(b)(2).

      Applicants described in § 1225(b)(1) are those who may be inadmissible

under § 1182(a)(6)(C) (applicants traveling with fraudulent documents) or under

§ 1182(a)(7) (applicants with no valid documents).

      Applicants described in § 1225(b)(2) are distinct. In the words of the statute,

they are “other aliens.” § 1225(b)(2) (heading). Put differently, again in the

words of the statute, § (b)(2) applicants are applicants “to whom paragraph [b](1)”

does not apply. § 1225(b)(2)(B)(ii). That is, § (b)(1) applicants are those who may

be inadmissible on either of the two grounds specified in that subsection. Section



                                          5


                                                                                 AR586
                                                                                             (22 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-3,    595
                                                                 Page   of 16
                                                                      6 of 655




(b)(2) applicants are all other potentially inadmissible applicants.

      Section (b)(1) applicants are more numerous than § (b)(2) applicants, but

§ (b)(2) is a broader category in the sense that applicants under § (b)(2) are

inadmissible on more grounds than applicants under § (b)(1). Applicants

inadmissible under § (b)(2) include, for example, aliens with “a communicable

disease of public health significance” or who are “drug abuser[s] or addict[s]”

(§ 1182(a)(1)(A)(i), (iv)); aliens who have “committed . . . a crime involving moral

turpitude” or who have “violat[ed] . . . any law or regulation . . . relating to a

controlled substance” (§ 1182(a)(2)(A)(i)); aliens who “seek to enter the United

States . . . to violate any law of the United States relating to espionage or

sabotage,” or who have “engaged in a terrorist activity” (§ 1182(a)(3)(A), (B));

aliens who are “likely . . . to become a public charge” (§ 1182(a)(4)(A)); and aliens

who are alien “smugglers” (§ 1182(a)(6)(E)).

      Just last year, the Supreme Court distinguished between § (b)(1) and § (b)(2)

applicants, stating clearly that they fall into two separate categories:

      [A]pplicants for admission fall into one of two categories, those covered by
      § 1225(b)(1) and those covered by § 1225(b)(2). Section 1225(b)(1) applies
      to aliens initially determined to be inadmissible due to fraud,
      misrepresentation, or lack of valid documentation. . . . Section 1225(b)(2) is
      broader. It serves as a catchall provision that applies to all applicants for
      admission not covered by § 1225(b)(1).



                                            6


                                                                                     AR587
                                                                                          (23 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-3,    596
                                                                 Page   of 16
                                                                      7 of 655




Jennings v. Rodriguez, 138 S. Ct. 830, 837 (2018) (emphasis added).

      Less than a month ago, the Attorney General of the United States drew the

same distinction and briefly described the procedures applicable to the two

categories:

      Under section 235 of the Act [8 U.S.C. § 1225], all aliens “arriv[ing] in the
      United States” or “present in the United States [without having] been
      admitted” are considered “applicants for admission,” who “shall be
      inspected by immigration officers.” INA § 235(a)(1), (3). [8 U.S.C.
      § 1225(a)(1), (3).] In most cases, those inspections yield one of three
      outcomes. First, if an alien is “clearly and beyond a doubt entitled to be
      admitted,” he will be permitted to enter, or remain in, the country without
      further proceedings. Id. § 235(b)(2)(A). [8 U.S.C. § 1225(b)(2)(A).]
      Second, if the alien is not clearly admissible, then, generally, he will be
      placed in “proceeding[s] under section 240 [8 U.S.C. § 1229a]” of the
      Act—that is, full removal proceedings. Id. Third, if the alien is
      inadmissible on one of two specified grounds and meets certain additional
      criteria, DHS may place him in either expedited or full proceedings. Id.
      § 235(b)(1)(A)(i) [8 U.S.C. § 1225(b)(1)(A)(i)]; see Matter of E R M &
      L R M , 25 I&N Dec. 520, 524 (BIA 2011).

Matter of M S , 27 I. & N. Dec. 509, 510 (BIA April 16, 2019).

      The procedures specific to the two categories of applicants are given in their

respective subsections.

      To some extent, the statutorily prescribed procedures are the same for both

categories. If a § (b)(1) applicant passes his or her credible fear interview he or she

will be placed in regular removal proceedings under 8 U.S.C. § 1229a. See 8

C.F.R. § 208.30(f). A § (b)(1) applicant may also be placed directly into regular

                                           7


                                                                                 AR588
                                                                                          (24 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-3,    597
                                                                 Page   of 16
                                                                      8 of 655




removal proceedings under § 1229a at the discretion of the Government. See

Matter of E R M & L R M , 25 I. & N. Dec. 520 (BIA 2011). A § (b)(2) applicant

who is “not clearly and beyond a doubt entitled to be admitted” will also be placed

in removal proceedings under § 1229a. See § 1225(b)(2)(A).

      Both § (b)(1) and § (b)(2) applicants can thus be placed in regular removal

proceedings under § 1229a, though by different routes. But the fact that an

applicant is in removal proceedings under § 1229a does not change his or her

underlying category. A § (b)(1) applicant does not become a § (b)(2) applicant, or

vice versa, by virtue of being placed in a removal proceeding under § 1229a. A

homely analogy may help make the point. Dogs and cats can both be placed in the

pound. But they still retain their separate identities. Dogs do not become cats, or

vice versa.

      However, the statutory procedures for the two categories are not identical.

Some of the procedures are exclusive to one category or the other. For example, if

a § (b)(1) applicant fails to pass his or her credible fear interview, he or she may be

removed in an expedited proceeding without a removal proceeding under § 1229a.

See § 1225(b)(1)(A), (B). There is no comparable procedure for expedited removal

of a § (b)(2) applicant. Further, in some circumstances a § (b)(2) applicant may be

“returned” to a “territory contiguous to the United States” pending his or her

                                           8


                                                                                 AR589
                                                                                            (25 of 32)
     Case 1:19-cv-03640-KBJ
       Case:                  Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry:    Page
                                                           22-3,    598
                                                                 Page   of 16
                                                                      9 of 655




removal proceeding under § 1229a. See § 1225(b)(2)(C). There is no comparable

procedure for a § (b)(1) applicant.

      The precise question in this case is whether a § (b)(1) applicant may be

“returned” to a contiguous territory under § 1225(b)(2)(C). That is, may a § (b)(1)

applicant be subjected to a procedure specified for a § (b)(2) applicant? A plain-

meaning reading of § 1225(b)—as well as the Government’s longstanding and

consistent practice—tell us that the answer is “no.”

      There is nothing in § 1225(b)(1) to indicate that a § (b)(1) applicant may be

“returned” under § 1225(b)(2)(C). Section (b)(1)(A)(i) tells us with respect to

§ (b)(1) applicants that an “officer shall order the alien removed . . . without further

hearing or review unless the alien indicates either an intention to apply for asylum

. . . or a fear of persecution.” Section (b)(1)(A)(ii) tells us that § (b)(1) applicants

who indicate an intention to apply for asylum or a fear of persecution “shall” be

referred by the immigration officer to an “asylum officer” for an interview. The

remainder of § 1225(b)(1) specifies what happens to a § (b)(1) applicant depending

on the determination of the asylum officer—either expedited removal or detention

pending further consideration. § 1225(b)(1)(B)(ii)-(iii). There is nothing in

§ 1225(b)(1) stating, or even suggesting, that a § (b)(1) applicant is subject to the

“return” procedure of § 1225(b)(2)(C).

                                            9


                                                                                    AR590
                                                                                          (26 of 32)
     Case 1:19-cv-03640-KBJ
      Case:                   Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry: 22-3,Page
                                                                 Page599
                                                                      10 of
                                                                         of 655
                                                                            16



      Nor is there anything in § 1225(b)(2) to indicate that a § (b)(1) applicant

may be “returned” under § 1225(b)(2)(C). Taking § 1225(b)(2) subparagraph by

subparagraph, it provides as follows. Subparagraph (A) tells us that unless a

§ (b)(2) applicant is “clearly and beyond a doubt entitled to be admitted,” she or he

“shall be detained” for a removal proceeding under § 1229a. § 1225(b)(2)(A).

Subparagraph (A) is “[s]ubject to subparagraphs (B) and (C).” Id. Subparagraph

(B) tells us that subparagraph (A) does not apply to three categories of

aliens—“crewm[e]n,” § (b)(1) applicants, and “stowaway[s].” § 1225(b)(2)(B).

Finally, subparagraph (C) tells us that a § (b)(2) applicant who arrives “on land . . .

from a foreign territory contiguous to the United States,” instead of being

“detained” under subparagraph (A) pending his or her removal proceeding under

§ 1229a, may be “returned” to that contiguous territory pending that proceeding.

§ 1225(b)(2)(C). Section (b)(1) applicants are mentioned only once in

§ 1225(b)(2), in subparagraph (B)(ii). That subparagraph specifies that

subparagraph (A)—which tells us what happens to § (b)(2) applicants—does not

apply to § (b)(1) applicants.

      The “return-to-a-contiguous-territory” provision of § 1225(b)(2)(C) is

available only for § (b)(2) applicants. There is no way to read the statute

otherwise. Under a plain-meaning reading of the text, as well as the Government’s

                                          10


                                                                                 AR591
                                                                                         (27 of 32)
     Case 1:19-cv-03640-KBJ
      Case:                   Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry: 22-3,Page
                                                                 Page600
                                                                      11 of
                                                                         of 655
                                                                            16



longstanding and consistent practice, the statutory authority upon which the

Government now relies simply does not exist.

                                         ***

      In support of its motion to stay the order of the district court pending appeal,

the Government makes several arguments. None is persuasive.

      The Government first argues that § (b)(1) applicants are included within the

category of § (b)(2) applicants. See Govt. Brief at 10. Under the Government’s

argument, there are two categories of applicants, but the categories are

overlapping. There are § (b)(1) applicants, who are defined in § (b)(1), and there

are § (b)(2) applicants, who are defined as all applicants, including, but not limited

to, § (b)(1) applicants.

      For this argument, the Government relies on the phrase “an alien seeking

admission” in § 1225(b)(2)(A). The Government argues that because § (b)(1) and

§ (b)(2) applicants are both “aliens seeking admission,” subparagraph (A) of

§ (b)(2) refers to both categories of applicants. Then, because subparagraph (A) is,

by its terms, “[s]ubject to subparagraphs (B) and (C),” the Government argues that

a § (b)(1) applicant may be “return[ed]” to a “foreign territory contiguous to the

United States” under subparagraph (C).

      The Government’s argument ignores the statutory text, the Supreme Court’s

                                          11


                                                                                 AR592
                                                                                          (28 of 32)
     Case 1:19-cv-03640-KBJ
      Case:                   Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry: 22-3,Page
                                                                 Page601
                                                                      12 of
                                                                         of 655
                                                                            16



opinion in Jennings last year, and the opinion of its own Attorney General in

Matter of M S less than a month ago.

      The text of § 1225(b) tells us that § (b)(1) and § (b)(2) are separate and non-

overlapping categories. Section 1225(b) specifies that § (b)(1) applicants are

aliens who are inadmissible either under § 1182(a)(6)(C) or under § 1182(a)(7).

Section (b)(2) aliens are “other aliens.” See § 1225(b)(2) (heading) (“Inspection of

other aliens”) (emphasis added). That is, § (b)(2) covers applicants “other” than

§ (b)(1) applicants. In case a reader has missed the significance of the heading of

§ (b)(2), the statute makes the point again, this time in the body of § (b)(2).

Section (b)(2)(B)(ii) specifically provides that subparagraph (A) of § (b)(2) “shall

not apply to an alien . . . to whom paragraph [b](1) applies.”

      In Jennings, the Supreme Court last year told us explicitly that § (b)(1) and

§ (b)(2) applicants fall into separate and non-overlapping categories. It wrote,

“[A]pplicants for admission fall into one of two categories, those covered by

§ 1225(b)(1) and those covered by § 1225(b)(2). . . . Section 1225(b)(2) . . .

applies to all applicants for admission not covered by § 1225(b)(1).” Jennings, 138

S. Ct. at 837 (emphasis added). Finally, in Matter of M S , the Attorney General

wrote on April 16 of this year that an applicant is subject to different procedures

depending on whether he or she is a § (b)(1) or § (b)(2) applicant. Matter of M S ,

                                          12


                                                                                  AR593
                                                                                          (29 of 32)
     Case 1:19-cv-03640-KBJ
      Case:                   Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry: 22-3,Page
                                                                 Page602
                                                                      13 of
                                                                         of 655
                                                                            16



27 I. & N. Dec. at 510.

      The Government’s second argument follows from its first. See Govt. Brief

at 10–13. For its second argument, the Government relies on subparagraph (B)(ii),

which provides: “Subparagraph (A) shall not apply to an alien . . . to whom

paragraph [b](1) applies.” § 1225(b)(2)(B)(ii) (emphasis added). The Government

argues that subparagraph (B)(ii) allows a government official to perform an act.

The act supposedly authorized is to “apply” the expedited removal procedures of

§ (b)(1) to some of the aliens under § (b)(2), as the Government defines § (b)(2)

applicants. (The Government needs to make this argument in order to avoid the

consequence of treating all § (b)(1) applicants as § (b)(2) applicants, who are

automatically entitled to regular removal proceedings.)

      There is a fundamental textual problem with the Government’s argument.

“Apply” is used twice in the same sentence in § (b)(2)(B)(ii). The first time the

word is used, it refers to the application of a statutory section (“Subparagraph (A)

shall not apply”). The second time the word is used, it is used in the same manner,

again referring to the application of a statutory section (“to whom paragraph [b](1)

applies”). When the word is used the first time, it tells us that subparagraph (A)

shall not apply. When the word is used the second time, it tells us to whom

subparagraph (A) shall not apply: It does not apply to applicants to whom § (b)(1)

                                          13


                                                                                  AR594
                                                                                         (30 of 32)
     Case 1:19-cv-03640-KBJ
      Case:                   Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry: 22-3,Page
                                                                 Page603
                                                                      14 of
                                                                         of 655
                                                                            16



applies. Neither time does the word “apply” refer to an act performed by a

government official.

      The Government’s third argument is disingenuous. The Government argues

that § (b)(1) applicants are more “culpable” than § (b)(2) applicants, and that they

therefore deserve to be forced to wait in Mexico while their asylum applications

are being adjudicated. The Government argues that returning § (b)(2), but not

§ (b)(1), applicants to a contiguous territory would have “the perverse effect of

privileging aliens who attempt to obtain entry to the United States by fraud . . .

over aliens who follow our laws.” Govt. Brief at 14. In its Reply Brief, the

Government compares § (b)(1) and § (b)(2) applicants, characterizing § (b)(2)

applicants as “less-culpable arriving aliens.” Govt. Reply Brief at 5. The

Government has it exactly backwards.

      Section (b)(1) applicants are those who are “inadmissible under section

1182(a)(6)(C) or 1182(a)(7)” of Title 8. Section 1182(a)(6)(C), entitled

“Misrepresentation,” covers, inter alia, aliens using fraudulent documents. That is,

it covers aliens who travel under false documents and who, once they arrive at the

border or have entered the country, apply for asylum. Section 1182(a)(7), entitled

“Documentation requirements,” covers aliens traveling without documents. In

other words, § (b)(1) applies to bona fide asylum applicants, who commonly have

                                          14


                                                                                 AR595
                                                                                       (31 of 32)
     Case 1:19-cv-03640-KBJ
      Case:                   Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry: 22-3,Page
                                                                 Page604
                                                                      15 of
                                                                         of 655
                                                                            16



fraudulent documents or no documents. Indeed, for many applicants, fraudulent

documents are their only means of fleeing persecution, even death, in their own

countries. The structure of § (b)(1), which contains detailed provisions for

processing asylum seekers, demonstrates that Congress recognized that § (b)(1)

applicants may have valid asylum claims and should therefore receive the

procedures specified in § (b)(1).

      The history of § 1225(b)(2)(C) confirms that Congress did not have § (b)(1)

applicants in mind. Section 1225(b)(2)(C) was added to IIRIRA late in the

drafting process, in the wake of Matter of Sanchez Avila, 21 I. & N. Dec. 444 (BIA

1996). The petitioner in Sanchez Avila was a Mexican national who applied for

entry as a “resident alien commuter” but who was charged as inadmissible due to

his “involvement with controlled substances.” Id. at 445. In adding

§ 1225(b)(2)(C) to what was to become IIRIRA, Congress had in mind § (b)(2)

applicants like the petitioner in Sanchez Avila. It did not have in mind bona fide

asylum seekers who arrive with fraudulent documents or no documents at all.

       Contrary to the Government’s argument, § (b)(1) applicants are not more

“culpable” than § (b)(2) applicants. Quite the opposite. The § (b)(1) applicants

targeted by the MPP are innocent victims fleeing violence, often deadly violence,

in Central America. In stark contrast, § (b)(2) applicants include suspected drug

                                         15


                                                                               AR596
                                                                                           (32 of 32)
     Case 1:19-cv-03640-KBJ
      Case:                   Document
             19-15716, 05/07/2019,       35-3 Filed
                                   ID: 11289987,    01/27/20
                                                 DktEntry: 22-3,Page
                                                                 Page605
                                                                      16 of
                                                                         of 655
                                                                            16



addicts, convicted criminals, terrorists, and alien smugglers. See

§ 1182(a)(1)(A)(iv); (a)(2); (a)(3)(B); (a)(6)(E). Section (b)(2) applicants are

precisely those applicants who should be “returned” to a “contiguous territory,”

just as § 1225(b)(2)(C) provides.

                                         ***

      Acting as a motions panel, we are deciding the Government’s emergency

motion to stay the order of the district court pending appeal. Because it is an

emergency motion, plaintiffs and the Government were severely limited in how

many words they were allowed. Our panel heard oral argument on an expedited

basis, a week after the motion was filed.

      I regret that my colleagues on the motions panel have uncritically accepted

the Government’s arguments. I am hopeful that the regular argument panel that

will ultimately hear the appeal, with the benefit of full briefing and regularly

scheduled argument, will be able to see the Government’s arguments for what they

are—baseless arguments in support of an illegal policy that will, if sustained,

require bona fide asylum applicants to wait in Mexico for years while their

applications are adjudicated.




                                            16


                                                                                   AR597
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 606 of 655




                                                                  AR598
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 607 of 655




                                                                  AR599
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 608 of 655




                                                                  AR600
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 609 of 655




                                                                  AR601
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 610 of 655




                                                                  AR602
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 611 of 655




                                                                  AR603
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 612 of 655




                                                                  AR604
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 613 of 655
                      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 614 of 655

TABLE OF CONTENTS
FOREWORD FROM THE COMMISSIONER ... 3                                                         4.0 SECURE DETENTION STANDARDS ........ 14
AUTHORITIES / REFERENCES ........................... 3                                            4.1 Duration of Detention .......................................14
1.0 GENERAL STANDARDS .................................. 4                                        4.2 At-Risk Detainee Determination
     1.1 Safety During CBP Operations ......................... 4                                     Process....................................................................14
     1.2 Integrity and Professionalism .......................... 4                               4.3 General Detention Procedures ......................14
     1.3 Zero Tolerance Policy Related to Sexual                                                  4.4 Restraints Procedures ......................................15
         Abuse ......................................................................... 4        4.5 Electronic System(s) of Record.....................15
     1.4 Non-Discrimination Policy ................................ 4                             4.6 Hold Room Monitoring .....................................16
     1.5 Religious Sensitivity ............................................. 4                    4.7 Hold Room Standards .......................................16
     1.6 Treatment of Juveniles ........................................ 4                        4.8 Consular Contact and List of Legal Service
     1.7 Reasonable Accommodations and                                                                Providers ...............................................................16
         Language Access ................................................... 4                    4.9 Telephones ............................................................16
     1.8 Duration of Detention.......................................... 4                        4.10 Medical .................................................................17
     1.9 Family Unity ............................................................ 4              4.11 Hygiene.................................................................17
2.0 TRANSPORT AND ESCORT                                                                          4.12 Bedding ................................................................17
    STANDARDS ....................................................... 5                           4.13 Food and Beverage ..........................................18
                                                                                                  4.14 Drinking Water .................................................18
     2.1 Vehicle Standards.................................................. 5
                                                                                                  4.15 Restroom Facilities ..........................................18
     2.2 Use of Restraints .................................................... 5
                                                                                                  4.16 Open Area Security..........................................18
     2.3 Transport Communication ................................ 5
     2.4 Transport and Escort Assessment ................. 5                                 5.0 AT-RISK POPULATIONS .............................. 19
     2.5 Transporting and Escorting Of icer/Agent                                                 5.1 General ....................................................................19
         Responsibilities ..................................................... 5                 5.2 UAC Screenings ....................................................19
     2.6 Ground Transportation and Escort                                                         5.3 Documentation ....................................................19
         Standards ................................................................. 6            5.4 Transport ...............................................................20
     2.7 Commercial Air Transportation ...................... 6                                   5.5 Search ......................................................................20
     2.8 Medical Precautions ............................................. 6                      5.6 Detention................................................................22
     2.9 Emergency Situations during Transport ..... 7                                            5.7 Use of Restraints .................................................23
     2.10 Transfer of Detainee Documents and                                                 6.0 SEXUAL ABUSE VICTIMIZATION ............ 24
          Medication ............................................................. 8         7.0 PERSONAL PROPERTY ................................ 26
3.0 SEARCHES OF INDIVIDUALS ....................... 9                                             7.1 General ....................................................................26
     3.1 Requirements ......................................................... 9                 7.2 Processing and Storage of Detainees’
     3.2 Use of Restraints .................................................... 9                     Personal Property ..............................................26
     3.3 Communication ...................................................... 9                   7.3 Notice to Detainees ............................................27
     3.4 Gender of Searching Of icer/Agent ................ 9                                     7.4 Possessions Kept on the Detainee ...............27
     3.5 Medical Emergencies ........................................... 9                        7.5 Medications ...........................................................27
     3.6 Pat-Down Search ................................................ 10                      7.6 Identi ication Documents ................................27
     3.7 Strip Search........................................................... 10          8.0 DEFINITIONS .................................................... 28
     3.8 Body Cavity Search ............................................ 11
     3.9 Medical X-Rays .................................................... 11
     3.10 Monitored Bowel Movement (MBM)
          Search ................................................................... 12
     3.11 Medical Treatment and Authority at a
          Medical Facility................................................. 13


                                                                                                                                                                     AR606
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 615 of 655

FOREWORD FROM THE COMMISSIONER

I am announcing the implementa on of an agency-wide policy that sets forth the first na onwide standards
which govern CBP’s interac on with detained individuals. This policy con nues our commitment to the safety,
security and care of those in our custody. The policy, tled U.S. Customs and Border Protec on (CBP) Na onal
Standards on Transport, Escort, Deten on, and Search (TEDS), is the result of collabora ve work among various
oﬃces.
The new policy document is grounded firmly in the experience and policies of the Oﬃce of Field Opera ons and
the United States Border Patrol. It incorporates best prac ces developed in the field, and it reflects key legal
and regulatory requirements. In addi on to transport, escort, deten on and search provisions, TEDS also
includes requirements related to: sexual abuse and assault preven on and response; care of at-risk individuals
in custody; and personal property.
I commend the many oﬃces across CBP and DHS who worked together to produce this important policy
document.




                                  R. Gil Kerlikowske
Commissioner
U.S. Customs and Border Protec on




AUTHORITIES / REFERENCES
Authori es/References (including, but not limited to, the following): 19 United States Code (USC) §§ 482,
1461, 1581, 1582, 1589a; Title 8 Code of Federal Regula ons (CFR) Parts 232, 235, 236, and 287; 6 CFR Part
115; 79 FR 13100 (Standards To Prevent, Detect, and Respond to Sexual Abuse and Assault in Confinement
Facili es); The Immigra on and Na onality Act (INA); Personal Search Handbook, CIS HB 3300-04B revised July
2004; Use of Force Policy, Guidelines and Procedures Handbook, HB 4500-01C, revised May 2014; Motor
Vehicle Management Handbook, HB 5200-14B, revised June 2014; Occupa onal Safety and Health Handbook,
HB 5200-08B, revised September 2012; Secure Deten on, Transport and Escort Procedures at Ports of Entry,
3340-030B, August 8, 2008; The Law of Arrest, Search, and Seizure Manual, M-69; Enforcement Standards –
Body Searches, May 28, 1997; Hold Rooms and Short Term Custody, OBP 50/10.2-P; CBP Policy on
Nondiscrimina on in Law Enforcement Ac vi es and all other Administered Programs, February 6, 2014; CBP
Zero-Tolerance Policy, March 11, 2015.




                                                                                                    AR607
                                                                          Transport, Escort, Deten on, and Search 3
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 616 of 655

1.0 GENERAL STANDARDS
1.1 SĆċĊęĞ DĚėĎēČ CBP OĕĊėĆęĎĔēĘ                         1.7 RĊĆĘĔēĆćđĊ AĈĈĔĒĒĔĉĆęĎĔēĘ Ćēĉ
The safety of CBP employees, detainees, and the          LĆēČĚĆČĊ AĈĈĊĘĘ
public is paramount during all aspects of CBP            Reasonable accommoda ons must be made for a
opera ons.                                               detainee’s known or reported mental, physical and/
                                                         or other special needs consistent with safety, and
1.2 IēęĊČėĎęĞ Ćēĉ PėĔċĊĘĘĎĔēĆđĎĘĒ                        security requirements. All instruc ons and relevant
CBP employees must speak and act with the utmost         informa on must be communicated to the detainee
integrity and professionalism. CBP employees must        in a language or manner the detainee can
conduct themselves in a manner that reflects             comprehend.
posi vely on CBP at all mes.
                                                         1.8 DĚėĆęĎĔē Ĕċ DĊęĊēęĎĔē
1.3 ZĊėĔ TĔđĊėĆēĈĊ PĔđĎĈĞ RĊđĆęĊĉ ęĔ                     Every eﬀort must be made to promptly transfer,
SĊĝĚĆđ AćĚĘĊ                                             transport, process, release, or repatriate detainees as
CBP has a zero tolerance policy prohibi ng all forms     appropriate according to each opera onal oﬃce’s
of sexual abuse of individuals in CBP custody,           policies and procedures, and as opera onally
including in deten on facili es, during transport, and   feasible.
during processing.                                       1.9 FĆĒĎđĞ UēĎęĞ
1.4 NĔē-DĎĘĈėĎĒĎēĆęĎĔē PĔđĎĈĞ                            CBP will maintain family unity to the greatest extent
CBP employees must treat all individuals with dignity    opera onally feasible, absent a legal requirement or
and respect. CBP employees will perform their du es      an ar culable safety or security concern that requires
in a non-discriminatory manner, with respect to all      separa on.
forms of protected status under federal law,
regula on, Execu ve Order, or policy, with full
respect for individual rights including equal
protec on under the law, due process, freedom of
speech, and religion, freedom from excessive force,
and freedom from unreasonable searches and
seizures.

1.5 RĊđĎČĎĔĚĘ SĊēĘĎęĎěĎęĞ
Without compromising oﬃcer/agent safety, oﬃcers/
agents should remain cognizant of an individual’s
religious beliefs while accomplishing an enforcement
ac on in a dignified and respec ul manner.

1.6 TėĊĆęĒĊēę Ĕċ JĚěĊēĎđĊĘ
Oﬃcers/Agents will consider the best interest of the
juvenile at all decision points beginning at the first
encounter and con nuing through processing,
deten on, transfer, or repatria on. Oﬃcers/Agents
should recognize that juveniles experience situa ons
diﬀerently than adults (see Sec on 5.0).


                                                                                                    AR608
                                                                          Transport, Escort, Deten on, and Search 4
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 617 of 655

2.0 TRANSPORT AND ESCORT STANDARDS
For transport and escort standards related to at-risk   Assessment: Prior to transport or escort, oﬃcers/
detainees, see Sec on 5.4. The at-risk determina on     agents must conduct a detainee transport
process can be found in Sec on 4.2.                     assessment to evaluate each detainee’s safety,
                                                        known or reported medical or mental health issues
2.1 VĊčĎĈđĊ SęĆēĉĆėĉĘ                                   and level of risk to themselves, other detainees, and
Safety and Compliance: CBP vehicles used for            staﬀ based on the informa on available at the me
transpor ng detainees must be properly equipped,        of the assessment. Oﬃcers/Agents assigned
maintained and operated. Addi onally, these             transport or escort du es must be informed of any
vehicles must comply with safety inspec on              known adverse assessment pertaining to a detainee
requirements in accordance with applicable federal      being transported or escorted.
and state law.                                          At-Risk Indicator: If a transport assessment
Vehicle Interiors: CBP vehicle interiors must be kept   indicates that a detainee could be an at-risk detainee
as clean as opera onally feasible.                      (see Sec on 4.2), oﬃcers/agents must exercise
Search for Weapons, Dangerous Items and                 par cular care during transport and escort.
Contraband: All CBP vehicles, including the
                                                        2.5 TėĆēĘĕĔėęĎēČ Ćēĉ EĘĈĔėęĎēČ
confinement space and the immediate area
surrounding the confinement space, must be              OċċĎĈĊė/AČĊēę RĊĘĕĔēĘĎćĎđĎęĎĊĘ
searched prior to and following each transport to       Compliance: Oﬃcers/Agents must comply with all
ensure that no weapons, dangerous items (including      opera onal oﬃce’s policies and procedures
items that could be used for suicide), or contraband    pertaining to the use of government vehicles as
are present.                                            ar culated in the most recent Motor Vehicle
                                                        Management Handbook, and must operate vehicles
2.2 UĘĊ Ĕċ RĊĘęėĆĎēęĘ
                                                        in accordance with all appropriate traﬃc laws and
General: The use of restraints on detainees during      regula ons.
transport must be in a manner that is safe, secure,
                                                        Pat-down Search: No detainee will be transported
humane, and professional. It is the responsibility of
                                                        or escorted without the oﬃcer/agent conduc ng a
oﬃcers/agents to ensure that the need and level of
                                                        pat-down search of the detainee, except when
restraints used is consistent with the opera onal
                                                        exigent circumstances pose a safety hazard or
oﬃce’s policies and procedures. At no me will
                                                        danger to the oﬃcer/agent, detainee, or public.
restraints be used in a puni ve manner or in a
manner that causes detainees undue pain.                Vehicle Security: Oﬃcers/Agents must secure the
                                                        vehicle before leaving it una ended. This includes
Tes ng Restraints: Oﬃcers/Agents must regularly
                                                        removing the keys from the igni on.
test handcuﬀs, leg restraints, belly chains, or other
restraining devices to ensure that they are             Una ended Detainees: Oﬃcers/Agents must not
func oning properly.                                    leave detainees una ended in a vehicle.
                                                        Vehicle Inspec on: At the beginning and end of
2.3 TėĆēĘĕĔėę CĔĒĒĚēĎĈĆęĎĔē
                                                        each shi , a physical inspec on of the vehicle’s
Oﬃcers/Agents transpor ng detainees must follow         confinement area is required.
established communica on procedures especially as
                                                        Authorized A re: Oﬃcers/Agents must follow the
they relate to juveniles, females, and other at-risk
                                                        opera onal oﬃce’s policies and procedures related
popula ons.
                                                        to a re. Badges and nameplates should be worn on
                                                        the outermost uniform garment and be visible to the
                                                        public when prac cable.
2.4 TėĆēĘĕĔėę Ćēĉ EĘĈĔėę AĘĘĊĘĘĒĊēę
                                                        Medical Issues: Oﬃcers/Agents must be alert to
                                                                                                  AR609
                                                                        Transport, Escort, Deten on, and Search 5
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 618 of 655




                                                                                                                   2.0 TRANSPORT AND ESCORT STANDARDS
medical symptoms such as coughing, fever, diarrhea,    any detainee. When exigent circumstances pose a
rashes or emacia on, in addi on to obvious wounds,     safety hazard or danger to an oﬃcer/agent,
injuries, cuts, bruising or bleeding, heat related     detainee, or member of the public that require a
injury or illness, and dehydra on. Any observed or     delay in searching personal property, a search must
reported injury or illness must be reported, and       be conducted as soon as prac cable.
appropriate medical care must be provided or
                                                       Seatbelts: All CBP employees in all seats of any
sought in a mely manner.
                                                       motor vehicle used on oﬃcial business must have
Detainee Distress: In addi on to verbal                their seatbelt properly fastened at all mes when
communica on, oﬃcers/agents must be alert to           the vehicle is in mo on. This includes CBP-owned
non-verbal cues exhibited by detainees that might      and leased vehicles and rental vehicles operated by
indicate that the detainee is in mental or physical    CBP employees while in temporary duty or travel
distress. This might include expressions of suicidal   status. Detainees should always be in seatbelts if
thoughts, hallucina ons, or other signs of             available in the vehicle.
disorienta on.
                                                       Safety and Security: Oﬃcers/Agents must maintain
2.6 GėĔĚēĉ TėĆēĘĕĔėęĆęĎĔē Ćēĉ                          a clear view of immediate confinement areas to the
                                                       extent permi ed by the transport vehicle, and
EĘĈĔėę SęĆēĉĆėĉĘ                                       remain alert to behavior that could jeopardize the
Transport Determina on: In determining the             safety and security of the oﬃcers/agents, detainees,
number of oﬃcers/agents and vehicles that are          and the public. In the event a transport vehicle
required for a par cular transport, the transport      contains more than one oﬃcer/agent, the secondary
assessment, dura on of travel, des na on, and          oﬃcer/agent is responsible for detainee oversight
other appropriate factors must be considered.          during transport.
Unsecured Vehicles: Using an unsecured vehicle to      Meals: Meals and snacks will be made available
transport detainees should be avoided; however,        during any transfer that exceeds six hours for
opera onal circumstances may require oﬃcers/           juveniles and eight hours for adults.
agents to use an unsecured vehicle to transport a      Temperature: Oﬃcers/Agents should maintain
detainee.                                              vehicle temperature within a reasonable and
Gender of Transpor ng/Escor ng Oﬃcer/Agent:            comfortable range for both detainees and oﬃcers/
Whenever opera onally feasible, transport/escort       agents. Under no circumstances will oﬃcers/agents
must be conducted by two oﬃcers/agents with at         use temperature controls in a puni ve manner.
least one being of the same gender or gender
iden ty as the detainee(s).                            2.7 CĔĒĒĊėĈĎĆđ AĎė TėĆēĘĕĔėęĆęĎĔē
Criminals: Whenever opera onally feasible,             Prior to transpor ng detainees, oﬃcers/agents must
detainees who are in CBP custody for a non-            conduct an air transporta on assessment. The
immigra on criminal oﬀense, or who are known to        evalua on must include the detainees’ poten al risk
have a violent criminal history, must be separated     for flight or escape, behavior, medical condi on, and
from other detainees when being transported.           if a request for accompanying medical personnel
Excep ons may be made on a case-by-case basis          should be made, based on the informa on available
based on family unity.                                 at the me of the assessment.

Personal Property Access: No baggage, luggage,         2.8 MĊĉĎĈĆđ PėĊĈĆĚęĎĔēĘ
parcel, or personal property shall be accessible to
                                                       If oﬃcers/agents suspect that a detainee has an
detainees during transport unless the items have
                                                       observed or reported medical condi on, such as a
been thoroughly searched by oﬃcers/agents and
                                                       contagious disease, appropriate protec ve
determined to present no risk to oﬃcers/agents or
                                                       precau ons must be taken and any required


                                                                                                 AR610
                                                                       Transport, Escort, Deten on, and Search 6
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 619 of 655




                                                                                                                       2.0 TRANSPORT AND ESCORT STANDARDS
no fica ons made according to the opera onal              the safety of everyone in the vehicle.
oﬃce’s policies and procedures.
                                                          Escape: In the event of an escape, pursuit of the
In cases where a detainee expresses, either verbally      escapee by oﬃcers/agents should only be conducted
or symptoma cally, a desire to harm themselves,           when it does not jeopardize the security of the
oﬃcers/agents should maintain a line of sight with        remaining detainees or members of the public.
the individual at all mes.                                Oﬃcers/Agents must no fy appropriate law
                                                          enforcement agencies with a descrip on of the
2.9 EĒĊėČĊēĈĞ SĎęĚĆęĎĔēĘ ĉĚėĎēČ                           subject and known biographic data and make
TėĆēĘĕĔėę                                                 appropriate no fica ons.
Opera onal oﬃces will establish a wri en policy to        Fire: In case of a vehicle fire, oﬃcers/agents must
address emergency situa ons. This policy must             immediately stop the vehicle and evacuate the
direct local oﬃces, ports or sta ons to establish         detainees in a safe and orderly fashion. Oﬃcers/
wri en procedures for transpor ng staﬀ to follow in       Agents are responsible for maintaining
an en-route emergency and proper documenta on             accountability of all detainees and reques ng
procedures a er such an emergency.                        assistance from the local fire department and law
                                                          enforcement agency.
It is understood that based on the totality of the
circumstances, diﬀerent oﬃcers/agents may have            Natural Disasters: In the event of a natural disaster,
diﬀerent responses to the same situa on, any of           oﬃcers/agents must contact the appropriate
which may be both reasonable and necessary.               authori es to assess current condi ons along the
Ac ons taken during an emergency situa on must            planned route. If driving condi ons are unlikely to
reflect the totality of the circumstances surrounding     improve, transport must be delayed un l the
the situa on, including the presence of imminent          emergency has passed. If oﬃcers/agents are in
danger to the oﬃcers/agents or others.                    transit and a natural disaster occurs, oﬃcers/agents
                                                          must stop the vehicle in a safe area, take appropriate
At a minimum these policies and procedures must
                                                          ac ons for the safety and security of all employees
include the following situa ons and ac ons:
                                                          and detainees, make appropriate no fica ons, and
Imminent Loss of Life: If an emergency situa on is        await further instruc ons. Should it become
life-threatening, oﬃcers/agents will take immediate       necessary to exit the vehicle, the detainees must be
ac on to address the situa on and make appropriate        maintained in a safe area. Oﬃcers/Agents must
no fica ons.                                              maintain a heightened state of alertness for the
Unconscious or Unresponsive Detainee: If a                dura on of the emergency. When the emergency
detainee becomes unconscious or unresponsive              has passed, the oﬃcers/agents must return all
during transport, oﬃcers/agents will immediately          detainees to the vehicle while ensuring
request emergency medical services, and render aid.       accountability of all detainees.
If a detainee is pronounced dead by qualified             Traﬃc Accident: In the event of a traﬃc accident
medical personnel, oﬃcers/agents must make                involving the transport vehicle, oﬃcers/agents must
appropriate no fica ons.                                  secure the area, obtain medical assistance for
Illness or Injury: If a detainee becomes ill or injured   anyone who may be injured, and request assistance
prior to boarding the vehicle or while in transit,        from the appropriate law enforcement agency.
oﬃcers/agents must alert the receiving oﬃce. If           Oﬃcers/Agents must make appropriate no fica ons.
deemed appropriate, emergency medical services            Vehicle Failure: If a vehicle develops serious
must be no fied.                                          mechanical problems en route, oﬃcers/agents will
External Threat: Oﬃcers/Agents should request             take appropriate ac ons for the safety and security
immediate assistance and take appropriate ac on to        of all detainees and make appropriate no fica ons.
mi gate the situa on. If the vehicle is incapacitated,
oﬃcers/agents will do everything possible to protect
                                                                                                     AR611
                                                                           Transport, Escort, Deten on, and Search 7
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 620 of 655




                                                                                                        2.0 TRANSPORT AND ESCORT STANDARDS
Disturbances by Detainees: If a detainee becomes
violent or creates a disturbance that aﬀects their or
another individual’s safety and security, oﬃcers/
agents will take appropriate ac on to de-escalate
the situa on, and make appropriate no fica ons.

2.10 TėĆēĘċĊė Ĕċ DĊęĆĎēĊĊ DĔĈĚĒĊēęĘ
Ćēĉ MĊĉĎĈĆęĎĔē
When transferring a detainee, oﬃcers/agents must
ensure that all appropriate documenta on
accompanies the detainee including all appropriate
medical records and medica on as required by the
opera onal oﬃce’s policies and procedures.




                                                                                      AR612
                                                            Transport, Escort, Deten on, and Search 8
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 621 of 655

3.0 SEARCHES OF INDIVIDUALS
For search standards related to at-risk detainees, see   the opera onal oﬃce’s policies and procedures. At
Sec on 5.5. The at-risk determina on process can         no me will restraints be used in a puni ve manner
be found in Sec on 4.2.                                  or in a manner that causes detainees undue pain.

3.1 RĊĖĚĎėĊĒĊēęĘ                                         Tes ng Restraints: Oﬃcers/Agents must regularly
                                                         test handcuﬀs, leg restraints, belly chains, or other
Legal Authority and Standards: All searches must be      restraining devices to ensure that they are
conducted under the appropriate legal authority and      func oning properly.
standards. Oﬃcers/Agents must be diligent in their
eﬀorts to protect a detainee’s legal rights and treat    3.3 CĔĒĒĚēĎĈĆęĎĔē
detainees with respect, dignity, and an appropriate
                                                         All search instruc ons must be communicated to the
level of privacy.
                                                         detainee in a language or manner the detainee can
Decision to Search: Oﬃcers/Agents must consider          comprehend. For safety reasons, an explana on of
the totality of the circumstances and ar culable         an immediate pat-down for weapons or dangerous
factors when making a decision to search.                objects may be conducted a er the search. Oﬃcers/
                                                         Agents will explain the search process, in general
Privacy: Recognizing the poten al intrusiveness of
                                                         terms, as the search progresses.
these searches on an individual’s sense of privacy,
searches must be conducted only with the proper          3.4 GĊēĉĊė Ĕċ SĊĆėĈčĎēČ OċċĎĈĊė/
legal authority and jus fica on, with due recogni on
and deference for the human dignity of those being       AČĊēę
searched, and in accordance with the opera onal          Whenever opera onally feasible, oﬃcers/agents
oﬃce’s policies and procedures.                          conduc ng a search or that are present at a medical
Conduct of Search: Searches must be conducted in a       examina on, must be of the same gender, gender
professional, thorough, and reasonable manner,           iden ty, or declared gender as the detainee being
consistent with the type of search required. In no       searched.
case should any complaint, threat of complaint, or       Cross-gender strip searches or cross-gender visual
physical resistance result in a detainee not being       body cavity searches must not be conducted except
searched, or being searched less thoroughly than is      in exigent circumstances including considera on of
warranted by the circumstances.                          oﬃcer safety, or when performed by medical
Documenta on: Each opera onal oﬃce determines            prac oners. When oﬃcers/agents of the opposite
search documenta on requirements. However, all           gender perform a strip search or are present at a
strip searches, X-ray searches, body cavity searches,    medical examina on such as a body cavity search,
and monitored bowel movements (MBM) must be              MBM, or X-ray, it is mandatory that two oﬃcers/
recorded in the appropriate electronic system(s) of      agents be present.
record. The report must contain the reason for the       3.5 MĊĉĎĈĆđ EĒĊėČĊēĈĎĊĘ
search, results of the search, a descrip on of any
contraband recovered, who conducted the search,          Oﬃcers/Agents have a responsibility to safeguard
and who authorized the search.                           detainees during a search. If there is any observed
                                                         or reported indica on that the detainee is injured or
3.2 UĘĊ Ĕċ RĊĘęėĆĎēęĘ                                    in any way may require medical treatment,
General: The use of restraints on detainees during       appropriate medical care must be provided or
the search process must be in a manner that is safe,     sought in a mely manner.
secure, humane, and professional. It is the
responsibility of oﬃcers/agents to ensure that the
need and level of restraints used is consistent with

                                                                                                    AR613
                                                                          Transport, Escort, Deten on, and Search 9
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 622 of 655




                                                                                                                       3.0 SEARCHES OF INDIVIDUALS
3.6 PĆę-DĔĜē SĊĆėĈč                                      agents present must be limited to the minimum
                                                         number needed to conduct and witness the search.
Immediate Pat-down/Terry Frisk: An immediate pat
-down or Terry frisk is an external search necessary     Strip Search Conduct: Generally during a strip
to ensure oﬃcer safety. The scope of an immediate        search, the detainee being searched should remove
pat-down must be limited to those areas on a             their own clothing unless they refuse to cooperate.
detainee where an oﬃcer/agent suspects a weapon          Oﬃcers/Agents should not touch the detainee
or dangerous object may be concealed. There may          during a strip search unless the detainee refuses to
be cases where it is necessary to search the en re       remove any ar cle of clothing or otherwise impedes
detainee to ensure a weapon and/or dangerous             the oﬃcer/agent in the performance of their du es.
object is not present. This may include the removal      In those rare instances where an oﬃcer/agent is
of a detainee’s shoes to ensure there is no weapon       required to touch a detainee or remove clothing, the
present, but not the removal for the purpose of          circumstances must be documented.
checking for merchandise (including contraband).         Communica on: Oﬃcers/Agents must ensure that
Search Incident to Arrest: An external search            the explana on of the search process is in a
incident to a lawful arrest includes a search for both   language or manner the detainee comprehends.
dangerous weapons and evidence. The facts and            Search of Clothing: Each ar cle of clothing that is
circumstances surrounding an arrest will dictate the     removed must be thoroughly searched by the
degree of intrusiveness necessary to properly            oﬃcer/agent.
conduct the search.
                                                         Search of Prosthe c Devices: Removal of prosthe c
Non-search Related Examina ons: For the purposes         devices such as an ar ficial limb is considered to be
of this policy, examina ons of detainees conducted       part of a strip search. If there is reasonable
by oﬃcers/agents for the documenta on of illness,        suspicion that contraband may be concealed within
injury, ta oos, or other iden fying markings do not      the device, the detainee being searched should
cons tute a search. This includes examina ons that       remove the device if they can do so without medical
involve the manipula on of or removal of a               assistance. If they cannot, or refuse to do so, the
detainee’s clothes or garments except to the extent      oﬃcer/agent must seek the assistance of medical
that such manipula on reveals breasts, bu ocks, or       personnel.
genitalia.
                                                         Search of Casts: Removal of a cast is considered to
3.7 SęėĎĕ SĊĆėĈč                                         be part of a strip search. If there is reasonable
                                                         suspicion that contraband may be concealed within a
General: A strip search requires a person to remove
                                                         cast, oﬃcers/agents must take the detainee to a
or arrange some or all clothing to permit a visual
                                                         medical facility to have the cast X-rayed and/or
inspec on of the person’s breasts, bu ocks, or
                                                         removed. Under no circumstances will a cast be
genitalia related to searches for contraband.
                                                         probed or removed by an oﬃcer/agent while it is
Supervisory Approval: Oﬃcers/Agents must obtain          a ached to a detainee’s body.
supervisory approval authorized by the opera onal
                                                         Search of Splints: Splints that are not able to be
oﬃce’s policies and procedures before conduc ng a
                                                         removed by the detainee should be removed by a
strip search. (Telephonic approval is permi ed).
                                                         medical prac oner such as a creden aled EMT. If
Strip Search Documenta on: All strip searches, the       there is any concern for the safety of the detainee,
reason for the search, and the authorizing supervisor    this should be done at a medical facility.
must be documented in the appropriate electronic
                                                         Objects in the Rectal Cavity: Oﬃcers/Agents should
system(s) of record.
                                                         not ask a detainee to remove an object from the
Privacy: All strip searches must be conducted in a       rectal cavity or a empt to remove it themselves. If
manner and loca on that provides the greatest            there is reasonable suspicion that the detainee is
degree of privacy possible. The number of oﬃcers/        carrying contraband in the rectal cavity, oﬃcers/

                                                                                                    AR614
                                                                          Transport, Escort, Deten on, and Search 10
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 623 of 655




                                                                                                                      3.0 SEARCHES OF INDIVIDUALS
agents must consult and receive approval from a          facility where the search was performed must also
supervisor, and immediately proceed to a medical         be documented in the appropriate electronic system
facility for a body cavity search conducted by a         (s) of record.
medical prac oner. Further ac on must be
                                                         Communica on: Oﬃcers/Agents must ensure that
consistent with the opera onal oﬃce’s policies and
                                                         the explana on of the search process is in a
procedures.
                                                         language or manner the detainee comprehends.
Objects in the Vaginal Cavity: If an object in the
                                                         Use of Restroom: When a detainee who is
vaginal cavity is detected and it is reasonably
                                                         suspected of internally carrying contraband requests
suspected that the object may contain contraband,
                                                         to use the restroom prior to being taken to a medical
oﬃcers/agents must stop the search and consult a
                                                         facility, the detainee will be escorted to a restroom
supervisor. If the supervisor concurs that reasonable
                                                         without flushable toilet facili es.
suspicion exists, the supervisor may authorize the
oﬃcer/agent to ask the detainee to voluntarily           Prohibi on on Observa on: Only medical
remove the object. If the detainee refuses to            prac oners may observe a physically intrusive body
voluntarily remove the object, oﬃcers/agents must        cavity search. Oﬃcers/Agents may be in the room
consult and receive approval from a supervisor, and      only for the purposes of corrobora ng any evidence
immediately proceed to a medical facility for a body     found and to provide safety and security. Oﬃcers/
cavity search conducted by a medical prac oner.          Agents are prohibited from serving as a medical
Further ac on must be consistent with the                witness (standby).
opera onal oﬃce’s policies and procedures.               Nega ve Results Determina on: When a medical
                                                         prac oner has determined that foreign objects are
3.8 BĔĉĞ CĆěĎęĞ SĊĆėĈč
                                                         not present via a body cavity search and that no
General: A body cavity search is any internal search     further medical treatment is required, the detainee
consis ng of the visual or physical intrusion into the   must be immediately transported back to the CBP
rectal or vaginal cavity.                                facility, unless the CBP supervisor determines that
Medical Prac oner and Medical Facility                   addi onal ac ons should be taken.
Requirement: Oﬃcers/Agents are prohibited from           Inconclusive Results Determina on: If a medical
conduc ng physically intrusive body cavity searches.     prac oner deems the body cavity search
This type of body cavity search should be conducted      inconclusive, a decision must be made by the CBP
only under the most excep onal circumstances, and        supervisor a er obtaining legal advice from CBP
only by medical prac oners at a medical facility.        counsel to determine the next appropriate steps.
Supervisory Approval for Body Cavity Searches:           Posi ve Results Determina on: If a medical
Body cavity searches will be conducted only a er         prac oner believes that the body cavity search
being approved by a supervisor authorized by the         indicates the presence of foreign objects, a CBP
opera onal oﬃce’s policies and procedures and a er       supervisor must be no fied to approve the deten on
obtaining consent or a search warrant. If a qualified    of the detainee for further medical treatment,
medical prac oner determines that immediate              consistent with the opera onal oﬃce’s policies and
ac on must be taken to protect the health of the         procedures.
detainee, such ac on is authorized. (Telephonic
approval is permi ed).                                   3.9 MĊĉĎĈĆđ X-RĆĞĘ
Documenta on of a Body Cavity Search: All body           General: An X-ray search is an internal search
cavity searches, the reason for the search, the          consis ng of the use of a medical X-ray by medical
authorizing supervisor, and the outcome must be          prac oners to determine the presence of
documented in the appropriate electronic system(s)       contraband within the body.
of record. In the case of more physically intrusive      Supervisory Approval: An X-ray search will be
body cavity searches, the name of the medical            conducted only a er being approved by a supervisor

                                                                                                   AR615
                                                                         Transport, Escort, Deten on, and Search 11
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 624 of 655




                                                                                                                        3.0 SEARCHES OF INDIVIDUALS
authorized by the opera onal oﬃce’s policies and          revoca on of consent and no fy their supervisor.
procedures and a er obtaining consent or a search         Revoca on of consent must be documented in the
warrant. If a qualified medical prac oner                 appropriate electronic system(s) of records.
determines that immediate ac on must be taken to
                                                          Nega ve Results Determina on: When a medical
protect the health of the detainee, such ac on is
                                                          prac oner has determined that foreign objects are
authorized. (Telephonic approval is permi ed).
                                                          not present in the body and that no further medical
Documenta on of an X-Ray Search: All x-ray                treatment is required, the detainee must be
searches, the reason for the search, the authorizing      immediately transported back to the CBP facility,
supervisor, the name of the medical facility, and the     unless the CBP supervisor determines that addi onal
outcome must be documented in the appropriate             ac ons should be taken.
electronic system(s) of record.
                                                          Inconclusive Results Determina on: If a medical
Medical Prac oner and Medical Facility                    prac oner deems the X-ray inconclusive, a decision
Requirement: Medical prac oners will conduct the          must be made by the CBP supervisor a er obtaining
X-ray search at a medical facility. Oﬃcers/Agents are     legal advice from CBP counsel to determine the next
prohibited from conduc ng X-ray examina ons or            appropriate steps.
u lizing any CBP equipment to conduct an X-ray
                                                          Posi ve Results Determina on: If a medical
examina on. Only qualified medical prac oners
                                                          prac oner believes that the X-ray indicates the
may read and interpret the X-ray.
                                                          presence of foreign objects, a CBP supervisor must
Communica on: Oﬃcers/Agents must ensure that              be no fied to approve the deten on of the detainee
an overview of the X-ray process, including a request     for further medical treatment, consistent with the
for consent, is in a language or manner the detainee      opera onal oﬃce’s policies and procedures.
comprehends.
                                                          3.10 MĔēĎęĔėĊĉ BĔĜĊđ MĔěĊĒĊēę
Consent: Consent to search must be freely and
voluntarily given as it relates to X-rays before the X-   (MBM) SĊĆėĈč
ray is administered. Involuntary X-ray searches           General: An MBM search is an internal search
require a court order. Involuntary X-ray searches will    consis ng of detaining a suspect, under close
be conducted only under the most extraordinary            observa on, to permit me for a swallowed object
circumstances, and never on detainees who are             to be expelled by the body through natural means.
pregnant or a detainee who refuses to have a              The MBM involves both an extended period of
pregnancy test a er having been determined by             deten on coupled with close observa on of the
medical personnel to require a pregnancy test.            detainee and inspec on of all fecal material, and
Pregnancy Test: When a detainee is taken to a             may be necessary where the detainee refuses to
medical facility for an X-ray search, medical             submit to an examina on to confirm the existence of
personnel will determine if a pregnancy test is           swallowed contraband or where such examina on is
required prior to an X-ray. If medical personnel          not considered medically appropriate. Prior to the
determine a pregnancy test is necessary and the           detainee being transported to a medical facility, he
detainee refuses the pregnancy test, a decision to        or she may be placed in a CBP hold room or other
determine the next appropriate steps must be made         designated area without flushable toilet facili es.
by a CBP supervisor a er obtaining legal advice from      Medical Supervision and Medical Facility
CBP counsel.                                              Requirement: Because of the danger that internally
Revoca on of Consent: A detainee may revoke               swallowed or stuﬀed drug containers may rupture,
consent for an X-ray search at any me, even at the        the detainee must be taken to a medical facility as
medical facility. The revoca on may be verbal or by       soon as possible and placed under medical
ac ons. If the detainee revokes consent, oﬃcers/          supervision (with appropriate security) to minimize
agents must immediately inform the medical                possible injury. Oﬃcers/Agents are prohibited from
prac oner to stop the X-ray search based on the           conduc ng MBM. MBM must not be conducted at
                                                          CBP facili es.
                                                                                                     AR616
                                                                           Transport, Escort, Deten on, and Search 12
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 625 of 655




                                                                                                         3.0 SEARCHES OF INDIVIDUALS
Supervisory Approval: Oﬃcers/Agents must obtain
supervisory approval authorized by the opera onal
oﬃce’s policies and procedures before a detainee
undergoes an MBM. (Telephonic approval is
permi ed).
Documenta on of an MBM Search: All MBM
searches, the reason for the search, the authorizing
supervisor, the name of the medical facility, and the
outcome must be documented in the appropriate
electronic system(s) of record.
Communica on: Oﬃcers/Agents must ensure that
an overview of the MBM process is in a language or
manner the detainee comprehends.

3.11 MĊĉĎĈĆđ TėĊĆęĒĊēę Ćēĉ
AĚęčĔėĎęĞ Ćę Ć MĊĉĎĈĆđ FĆĈĎđĎęĞ
Medical Decision Making: Once a detainee is at a
medical facility, medical prac oners make all
medical decisions which may include medical release
or fitness for travel. Oﬃcers/Agents have no
authority over the detainee’s medical treatment, but
remain responsible for enforcement decisions
regarding the detainee.
Oﬃcer/Agent Medical Prohibi on: Except for
assistance with lifesaving emergency medical care
which they feel comfortable rendering and are
trained to render, oﬃcers/agents will not administer
medical techniques or medica ons, unless they are
qualified emergency medical technicians or
paramedics rendering care.
Medical Treatment Protocols: While medical
treatment is based on the local standard of care and
at the discre on of the medical prac oner,
recommended medical treatment protocols from the
DHS Chief Medical Oﬃcer are available.




                                                                                      AR617
                                                            Transport, Escort, Deten on, and Search 13
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 626 of 655

4.0 SECURE DETENTION STANDARDS
For deten on standards related to at-risk detainees,     Privacy: Eﬀorts should be taken to ensure that all
see Sec on 5.6. The at-risk determina on process         assessments are conducted in a way that provides
can be found in Sec on 4.2.                              detainees the greatest level of privacy possible. All
                                                         CBP facili es must implement appropriate controls
4.1 DĚėĆęĎĔē Ĕċ DĊęĊēęĎĔē                                on the dissemina on of private and/or sensi ve
Detainees should generally not be held for longer        informa on provided by detainees under this
than 72 hours in CBP hold rooms or holding facili es.    sec on. Oﬃcers/Agents will disclose this
Every eﬀort must be made to hold detainees for the       informa on only to those personnel with a need to
least amount of me required for their processing,        know according to the opera onal oﬃce’s policies
transfer, release, or repatria on as appropriate and     and procedures. If the informa on obtained under
as opera onally feasible.                                this sec on is maintained in a Privacy Act compliant
                                                         system of records, the informa on may be disclosed
4.2 Aę-RĎĘĐ DĊęĆĎēĊĊ DĊęĊėĒĎēĆęĎĔē                       pursuant to the rou ne uses iden fied in the
PėĔĈĊĘĘ                                                  applicable System of Records No ce.

Before placing any detainees together in a hold room     4.3 GĊēĊėĆđ DĊęĊēęĎĔē PėĔĈĊĉĚėĊĘ
or holding facility, oﬃcers/agents shall assess the
                                                         Medical Issues: Upon a detainee’s entry into any
informa on before them to determine if the
                                                         CBP hold room, oﬃcers/agents must ask detainees
detainee may be considered an at-risk detainee, or
                                                         about, and visually inspect for any sign of injury,
at risk of posing a threat to others. This assessment
                                                         illness, or physical or mental health concerns and
will include:
                                                         ques on the detainee about any prescrip on
   Whether the detainee has or demonstrates a
                                                         medica ons. Observed or reported injuries or
      mental, physical, or developmental disability;
                                                         illnesses should be communicated to a supervisor,
   Whether the detainee has an observed or
                                                         documented in the appropriate electronic system(s)
      reported serious physical/mental injury or
                                                         of record, and appropriate medical care should be
      illness;
                                                         provided or sought in a mely manner.
   The age of the detainee;
   Whether the detainee is pregnant or nursing;          Medical Precau ons: If oﬃcers/agents suspect that
   The physical build and appearance of the              a detainee has an observed or reported medical
      detainee;                                          condi on, such as a contagious disease, appropriate
   The detainee’s own stated concerns about his or       protec ve precau ons must be taken and any
      her physical safety;                               required no fica ons made according to the
   Whether the detainee has self-iden fied as gay,       opera onal oﬃce’s policies and procedures.
      lesbian, bisexual, transgender, intersex, or       Search: Detainees must be searched for weapons
      gender nonconforming;                              and contraband prior to being placed in a CBP hold
   Whether the detainee has self-iden fied as            room.
      having previously experienced sexual
      vic miza on;                                       Gender of Searching Oﬃcer/Agent: Whenever
   The detainee’s risk of being sexually abused by       opera onally feasible, oﬃcers/agents conduc ng a
      other detainees;                                   search or that are present at a medical examina on
   Whether a detainee may be sexually abusive            must be of the same gender, gender iden ty, or
      toward other detainees; and                        declared gender as the detainee being searched.
   Whether the detainee has previously been              Cross-gender strip searches or cross-gender visual
      incarcerated or detained (this should include      body cavity searches must not be conducted except
      the nature of the detainee’s criminal or violent   in exigent circumstances including considera on of
      history, and/or gang aﬃlia on, and whether the     oﬃcer/agent safety, or when performed by medical
      detainee has any convic ons for sex oﬀenses        prac oners.
      against an adult or child).                                                                   AR618
                                                                          Transport, Escort, Deten on, and Search 14
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 627 of 655

                                                         4.5 EđĊĈęėĔēĎĈ SĞĘęĊĒ(Ę) Ĕċ RĊĈĔėĉ




                                                                                                                      4.0 SECURE DETENTION STANDARDS
Safety and Security Repor ng: During shi change
oﬃcers/agents must convey all known informa on
                                                         All custodial ac ons, no fica ons, and transports
of vulnerabili es, escape risks, criminal background
                                                         that occur a er the detainee has been received into
or involvement, and/or violence to oncoming
                                                         a CBP facility must be accurately recorded in the
oﬃcers/agents.
                                                         appropriate electronic system(s) of record as soon as
Gender Segrega on: Male and female adult                 prac cable. The electronic system(s) of record must
detainees will be segregated at all mes when in          contain the informa on listed below:
hold rooms. Par cular care should be aﬀorded to at-          Name of the person detained
risk popula ons, including transgender and intersex          Country of birth (COB)
detainees. Excep ons may be made on a case by                Date of birth (DOB)
case basis, based on family unity.                           Date and me placed into a hold room or
Juvenile/Adult Segrega on: Detainees under the                 una ended secure area
age of 18 years will not be held with adult detainees,       Date and me removed from a hold room or
unless the adult is an immediate rela ve or legal              una ended secure area
guardian responsible for the care and custody of the         Reason detained
juvenile, and no other adult detainees are present in        Oﬃcer’s/Agent’s name
the area. Excep ons may be made on a case-by-case            Supervisor’s name
basis, based on family unity.                                Final disposi on

Family Units: Generally, family units with juveniles     Whenever possible, the electronic system(s) of
should not be separated. When it is necessary to         record should also include any of the following that
separate juveniles from the parent(s) and/or legal       apply:
guardian(s), oﬃcers/agents must follow their                Personal belongings secured, receipted, and/or
opera onal oﬃce’s policies and procedures and                 returned
appropriate legal requirements. In circumstances             Screened for traﬃcking (yes/no)
where family units must be separated due to                 Telephone use
diﬀerent immigra on disposi ons, such separa on             Language services provided and language spoken
much be documented in the appropriate electronic              if other than English or Spanish (including
system(s) of record.                                          services provided to the hearing impaired)
                                                            Medical care requested/provided/declined
Evacua on Plan: Every CBP facility will have an             Detainee’s receipt of list of legal services
evacua on plan that is posted in the processing area.         providers
The supervisor is responsible for ensuring that all         Bedding provided/declined
staﬀ members are familiar with evacua on                    Meals provided/meals refused
procedures.                                                 Visual and/or verbal checks completed
                                                            Showers, if provided
4.4 RĊĘęėĆĎēęĘ PėĔĈĊĉĚėĊĘ
                                                            Transpor ng agency, personnel iden fica on, and
General: The use of restraints on detainees during            mode of transporta on
deten on must be in a manner that is safe, secure,          Date/ me depar ng the facility
humane, and professional. It is the responsibility of
                                                         In the event that the appropriate electronic system is
oﬃcers/agents to ensure that the need and level of
                                                         inoperable, paper logs must be used un l the
restraints used is consistent with the opera onal
                                                         electronic system is opera onal. Any informa on
oﬃce’s policies and procedures. Detainees who are
                                                         recorded on paper logs must be entered into the
restrained must be monitored at all mes. At no
  me will restraints be used in a puni ve manner or      appropriate electronic system(s) of record once the
in a manner that causes detainees undue pain.            system is available.
Tes ng Restraints: Oﬃcers/Agents must regularly
test handcuﬀs, leg restraints, belly chains, or other
restraining devices to ensure that they are
func oning properly.                                                                               AR619
                                                                         Transport, Escort, Deten on, and Search 15
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 628 of 655




                                                                                                                      4.0 SECURE DETENTION STANDARDS
4.6 HĔđĉ RĔĔĒ MĔēĎęĔėĎēČ                                procedures. Capacity may only be exceeded with
                                                        supervisory approval. However, under no
Supervision and Inspec ons: Oﬃcers/Agents must
                                                        circumstances should the maximum occupancy rate,
closely supervise hold rooms when in use.
                                                        as set by the fire marshal, be exceeded.
Monitoring must occur in a regular and frequent
manner. In hold rooms with visual limita ons, a         Hold Room Checks: Regular hold room checks
physical check is required. Direct supervision and      should be conducted and recorded to ensure proper
control of detainees must be maintained at all          occupancy levels, safety, hygiene, and the availability
facili es that do not have secure areas.                of drinking water. Such checks should be recorded in
                                                        the appropriate electronic systems of record as soon
Non-24 Hour Holding Facili es: Prior to the closing
                                                        as prac cable.
of any hold room facility that does not operate on a
24 hour basis, a physical inspec on of the hold room    Weapons and Tampering: Hold rooms will be
is required.                                            regularly inspected for evidence of tampering and
                                                        must be cleared of all items that could be used to
Checks: Oﬃcers/Agents will physically check hold
                                                        facilitate an escape, or as a weapon to do bodily
rooms on a regular and frequent manner, according
                                                        harm to the detainee or others.
to each opera onal oﬃce’s policies and procedures.
Physical inspec ons must be recorded in the             Cleanliness: All facili es or hold rooms used to hold
appropriate electronic system(s) of record as soon as   detainees must be regularly and professionally
prac cable.                                             cleaned and sani zed. Oﬃcers/Agents or detainees
                                                        will not be expected nor required to perform such
Privacy: Oﬃcers/Agents will enable detainees to
                                                        tasks.
shower (where showers are available), perform
bodily func ons, and change clothing without being      Use of Tobacco Products: Use of tobacco products
viewed by staﬀ of the opposite gender, except in        by detainees is strictly prohibited in hold rooms.
exigent circumstances or when such viewing is           Temperature Controls: When it is within CBP
incidental to rou ne cell checks or is otherwise        control, oﬃcers/agents should maintain hold room
appropriate in connec on with a medical                 temperature within a reasonable and comfortable
examina on or MBM under medical supervision.            range for both detainees and oﬃcers/agents. Under
Oﬃcer/Agent Hold Room Entry: Oﬃcers/Agents of           no circumstances will oﬃcers/agents use
the opposite gender will announce their presence        temperature controls in a puni ve manner.
when entering an area where detainees are likely to
be showering, performing bodily func ons, or            4.8 CĔēĘĚđĆė CĔēęĆĈę Ćēĉ LĎĘę Ĕċ
changing clothing, except in exigent circumstances or   LĊČĆđ SĊėěĎĈĊ PėĔěĎĉĊėĘ
when such viewing is incidental to rou ne cell          As appropriate, detainees must be advised of their
checks.                                                 right to consular access in a language or manner the
Use of Restrooms: If restrooms are not available in     detainee comprehends. If requested by a detainee,
the secure area, supervisors must ensure that an        consular contact will be aﬀorded as soon as
oﬃcer/agent is within visible or audible range of the   opera onally feasible. Detainees referred for
secure area to allow detainees to access restrooms      removal proceedings shall be provided with a list of
upon request.                                           legal service providers and their contact informa on.
Voyeurism: Oﬃcers/Agents must not engage in any         4.9 TĊđĊĕčĔēĊĘ
act of voyeurism.
                                                        Oﬃcers/Agents must grant detainees telephone
4.7 HĔđĉ RĔĔĒ SęĆēĉĆėĉĘ                                 access per the opera onal oﬃce’s policies and
                                                        procedures and may, at their discre on, grant
Capacity: Every eﬀort must be made to ensure that
                                                        telephone access to any detainee even if not
hold rooms house no more detainees than
                                                        required. Detainees who wish to make other than a
prescribed by the opera onal oﬃce’s policies and
                                                                                                   AR620
                                                                         Transport, Escort, Deten on, and Search 16
              Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 629 of 655




                                                                                                                       4.0 SECURE DETENTION STANDARDS
local call must use a calling card or call collect.       nature of the medica on. If such an excep on is
Unaccompanied Alien Children (UAC) must be                made, it must be recorded in the appropriate
oﬀered use of a telephone.                                electronic system(s) of record.

4.10 MĊĉĎĈĆđ                                              Emergency Medical Services Transfer: If a detainee
                                                          is transferred by emergency medical services for
Medical Emergencies: Emergency medical services           further medical treatment, at least one oﬃcer/agent
will be called immediately in the event of a medical      shall escort or follow the emergency vehicle and
emergency (e.g., heart a ack, diﬃculty breathing)         remain with the detainee un l medical authori es
and the call will be documented in the appropriate        determine whether the situa on will require
electronic system(s) of record. Oﬃcers/Agents must        hospitaliza on or con nued medical care.
no fy the shi supervisor of all medical emergencies
as soon as possible a er contac ng emergency              Hospitaliza on: If the detainee is hospitalized,
services.                                                 oﬃcers/agents will follow their opera onal oﬃce’s
                                                          policies and procedures, and document the
Contagious Disease: If an oﬃcer/agent suspects or         hospitaliza on in the appropriate electronic system
a detainee reports that a detainee may have a             (s) of record. At a minimum, the discharge summary,
contagious disease, the detainee should be                treatment plans, and prescribed medica ons from
separated whenever opera onally feasible, and all         any medical evalua on should accompany the
other appropriate precau ons must be taken and            detainee upon transfer or repatria on.
required no fica ons made, according to the
opera onal oﬃce’s policies and procedures.                Health Informa on Privacy: A detainee’s private
                                                          health/medical informa on must be protected, and
Medica on: Except for assistance with lifesaving          disseminated only to those personnel with a
emergency medical care which they feel comfortable        legi mate need to know, according to the
rendering and are trained to render, oﬃcers/agents        opera onal oﬃce’s policies and procedures.
will not administer medical techniques, medica ons,
or prepara ons unless they are qualified emergency        4.11 HĞČĎĊēĊ
medical technicians or paramedics rendering care.
                                                          Basic Hygiene Items: Detainees must be provided
Medica on prescribed in the United States,
                                                          with basic personal hygiene items, consistent with
validated by a medical professional if not U.S.-
                                                          short term deten on and safety and security needs.
prescribed, or in the detainee’s possession during
                                                          Families with small children will also have access to
general processing in a properly iden fied container
                                                          diapers and baby wipes.
with the specific dosage indicated, must be self-
administered under the supervision of an oﬃcer/           Showers: Reasonable eﬀorts will be made to
agent. If a detainee is unable to self-administer their   provide showers, soap, and a clean towel to
medica ons due to age or disability, oﬃcers/agents        detainees who are approaching 72 hours in
may assist the detainee. All detainee refusals of         deten on.
prescribed medica on or medical assistance must be        Restrooms: Detainees using the restroom will have
noted in the appropriate electronic system(s) of          access to toiletry items, such as toilet paper and
record.                                                   sanitary napkins. Whenever opera onally feasible,
Non U.S.-Prescribed Medica on: Any detainee, not          soap may be made available.
in general processing, with non U.S.-prescribed
medica on, should have the medica on validated by
                                                          4.12 BĊĉĉĎēČ
a medical professional, or should be taken in a mely      Clean bedding must be provided to juveniles. When
manner to a medical prac oner to obtain an                available, clean blankets must be provided to adult
equivalent U.S. prescrip on. Excep ons to this            detainees upon request.
requirement may only be made by a supervisor in
collabora on with a medical professional and based
on expected dura on of deten on and/or elec ve
                                                                                                    AR621
                                                                          Transport, Escort, Deten on, and Search 17
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 630 of 655

4.13 FĔĔĉ Ćēĉ BĊěĊėĆČĊ                                  poten al egress points are u lized in a manner that




                                                                                                                     4.0 SECURE DETENTION STANDARDS
                                                        reduces escape risk.
General: Food and water should never be used as a
reward, or withheld as punishment. Food provided
must be in edible condi on (not frozen, expired or
spoiled).
Meal Timeframe: Adult detainees, whether in a hold
room or not, will be provided with food at regularly
scheduled meal mes. All meal service must be
documented in the appropriate electronic system(s)
of record. For juvenile meal meframes, see Sec on
5.6.
Snack Timeframe: Adult detainees, whether in a
hold room or not, will be provided with snacks
between regularly scheduled meal mes. For
juvenile snack meframes, see Sec on 5.6.
Requests: When an adult detainee requests a snack
or food before the next food service, oﬃcers/agents
may grant the request on the basis of the
circumstances.
Dietary Restric ons: Oﬃcers/Agents should remain
cognizant of a detainee’s religious or other dietary
restric ons.

4.14 DėĎēĐĎēČ WĆęĊė
Func oning drinking fountains or clean drinking
water along with clean drinking cups must always be
available to detainees.

4.15 RĊĘęėĔĔĒ FĆĈĎđĎęĎĊĘ
Restroom Facili es: Restroom accommoda ons will
be available to all detainees and a reasonable
amount of privacy will be ensured. If the detainee is
suspected of being an internal carrier, restroom use
may be monitored.
Privacy: Oﬃcers/Agents must make a reasonable
eﬀort to aﬀord privacy to all detainees of the
opposite gender consistent with the prohibi on on
voyeurism.

4.16 OĕĊē AėĊĆ SĊĈĚėĎęĞ
Addi onal cau on must be exercised to ensure the
safety of the public and staﬀ in open areas. Oﬃcers/
Agents working in or transi ng this area must
exercise due diligence to safeguard their firearms
and other weapons. Staﬀ must also ensure that all

                                                                                                  AR622
                                                                        Transport, Escort, Deten on, and Search 18
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 631 of 655

5.0 AT-RISK POPULATIONS
The at-risk determina on process can be found in          Detainee Age: If a detainee presents themselves as
Sec on 4.2.                                               a juvenile, they will be treated as a juvenile, un l
                                                          established otherwise. If a detainee presents
5.1 GĊēĊėĆđ                                               themselves as an adult they will be processed as an
At-Risk Popula ons: Individuals in the custody of         adult, unless a preponderance of evidence indicates
CBP who may require addi onal care or oversight,          they are a juvenile, in which case they will be treated
who may include: juveniles; UAC; pregnant                 as a juvenile.
individuals; those known to be on life-sustaining or      Release of At-Risk Detainees: Oﬃcers/Agents must
life-saving medical treatment; those at higher risk of    not release an at-risk detainee to any person or
sexual abuse (including but not limited to gender         en ty that oﬃcers/agents have reason to believe
nonconforming, intersex, and transgender); reported       may harm or neglect the at-risk detainee.
vic ms of sexual abuse; those who have iden fied
mental, physical or developmental disabili es; those      Personal Property and Legal Papers – Juveniles: All
of advanced age; or family units.                         personal property (including any U.S.-prescribed
                                                          medica ons) and legal papers that are in the
General Standard: CBP staﬀ will treat all at-risk         juvenile’s possession, or are served upon the juvenile
popula ons with dignity, respect and special concern      during processing, must accompany the juvenile
for their par cular vulnerability.                        upon transfer to any other agency or facility.
Reasonable Accommoda ons: Reasonable
accommoda ons must be made for at-risk detainees
                                                          5.2 UAC SĈėĊĊēĎēČĘ
with known or reported mental and/or physical             In addi on to the at-risk determina on process in
disabili es, in accordance with security and safety       Sec on 4.2, CBP will ensure that all UAC will be
needs and all applicable laws and regula ons.             screened for the following:
Hold Room Supervision: Oﬃcers/Agents will                    Credible Fear determina on;
physically check hold rooms on a regular and                 Human traﬃcking vic miza on; and
frequent manner, according to each opera onal                Ability to make an independent decision.
oﬃce’s policies and procedures. Physical inspec ons       A reasonable eﬀort must be made to aﬀord privacy
must be recorded in the appropriate electronic            to UAC during screening.
system(s) of record as soon as prac cable.
                                                          5.3 DĔĈĚĒĊēęĆęĎĔē
Communica on: Extra eﬀorts may be required to
ensure an at-risk detainee’s ability to comprehend        All custodial ac ons, no fica ons, and transports
oﬃcer/agent instruc ons, ques ons and applicable          that occur a er the at-risk detainee has been
forms (such as age and/or developmentally                 received into a CBP facility must be accurately
appropriate communica on, transla on/                     recorded in the appropriate electronic system(s) of
interpreta on services).                                  record as soon as prac cable. The electronic system
                                                          of record must contain the informa on listed below:
Detainees with Communica on Disabili es:                      Name of the person detained
Oﬃcers/Agents should take steps to communicate                Country of birth (COB)
with detainees who have communica on disabili es              Date of birth (DOB)
(e.g., detainees who are hearing impaired, those              Date and me placed into una ended secure area
who are blind or have low vision, or those who have           Date and me removed from una ended secure
intellectual, psychiatric, or speech disabili es) in an         area
eﬀec ve manner, u lizing available auxiliary aides            Reason detained
and services, such as access to in-person, telephonic,        Apprehending oﬃcer’s/agent’s name
or video interpre ve services.                                Processing oﬃcer’s/agent’s name
                                                              Supervisor’s name
                                                                                                     AR623
                                                                           Transport, Escort, Deten on, and Search 19
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 632 of 655




                                                                                                                      5.0 AT-RISK POPULATIONS
  Personal belongings secured, receipted, and/or         again upon arrival, according to the opera onal
    returned                                             oﬃce’s policies and procedures.
  Screened for traﬃcking (yes/no)
                                                         Transport of Family Units and Adult Females:
  Telephone use, including the iden ty and/or
                                                         Whenever opera onally feasible, family units and
    rela onship of the person contacted
                                                         adult females must be separated from unrelated
  Language services provided and language spoken
                                                         adult males by separate passenger compartments,
    if other than English or Spanish
                                                         an empty row of seats, or transported separately.
  Reasonable medical care requested/provided/
                                                         During scheduled transport, family units and adult
    declined
                                                         females must be separated from unrelated adult
  Detainee receipt of list of legal services providers
                                                         males by either a separate passenger compartment
  Bedding provided/declined
                                                         or an empty row of seats.
  Meals provided/meals refused
  Visual and/or verbal checks completed                  Transport of UAC: UAC must not be transported in
  Showers, if provided                                   vehicles with unrelated adults when separate
  Hospitaliza ons                                        transporta on is immediately available. When
  Any U.S. medica ons prescribed                         separate transporta on is unavailable, all necessary
  Transpor ng agency, and mode of transporta on          precau ons must be taken to ensure the UAC’s
  Date/ me depar ng the sta on                           safety, security, and well-being, including separa on
  Time in and me out of each CBP facility                from unrelated adults by either a separate passenger
  Required forms provided                                compartment or an empty row of seats.
  Date/ me of no ce to ICE FOJC (if applicable)          Child Safety Restraints: All juveniles must be
  Date/ me of no ce to ORR (if applicable)               transported as safely as possible given the
  Date/ me of response from ICE FOJC (if                 circumstances, which must include the use of child
    applicable)                                          safety restraints when available.
  Date/ me of response from ORR (if applicable)
  Date/ me of placement in ORR custody (if               No fica on of Accompanying Adult: Whenever
    applicable)                                          possible, oﬃcers/agents must inform or no fy any
  Final disposi on                                       accompanying adult rela ve or legal guardian when
                                                         the transport of a juvenile to a medical facility is
Electronic Systems of Record: Documenta on must          necessary for an X-ray search, body cavity search, or
be maintained for all detainees placed in CBP hold       MBM. Such persons may be allowed to be present
rooms in the appropriate electronic system(s) of         at the medical facility at the discre on of the CBP
record. In the event that the electronic system is       supervisor, and consistent with the opera onal
inoperable, paper logs must be used un l the             oﬃce’s policies and procedures.
electronic system is opera onal. Any informa on
recorded on paper logs must be entered into the          5.5 SĊĆėĈč
appropriate electronic system(s) of record once the      Gender of Searching Oﬃcer/Agent: Whenever
system is available.                                     opera onally feasible, oﬃcers/agents conduc ng a
5.4 TėĆēĘĕĔėę                                            search, or present at a medical examina on, must be
                                                         of the same gender, gender iden ty, or declared
Gender of Transpor ng Oﬃcer/Agent: Whenever              gender as the detainee being searched.
opera onally feasible, the transpor ng of at-risk
detainees must be conducted by two oﬃcers/agents         Gender Determina on: Oﬃcers/Agents must not
with at least one oﬃcer/agent of the same gender or      search or physically examine a detainee for the sole
gender iden ty as the detainee. When transpor ng         purpose of determining the detainee’s gender-
at-risk detainees of the opposite gender or gender       related characteris cs. If the detainee’s gender is
iden ty, transporta on staﬀ must call in their me        unknown, oﬃcers/agents will ask the detainee their
of departure and odometer reading, and then do so        gender or gender iden ty. If the detainee declines
                                                         to state their gender, the gender will be recorded in
                                                                                                   AR624
                                                                         Transport, Escort, Deten on, and Search 20
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 633 of 655




                                                                                                                      5.0 AT-RISK POPULATIONS
the appropriate electronic system(s) of record as       be taken to protect the health of the detainee, such
unknown.                                                ac on is authorized. The approval requirement
Search of Individuals– Juvenile: When a search          cannot be further delegated.
involves a juvenile, prior supervisory authoriza on     Medical Facility Requirement for X-ray Search:
must be obtained in all cases with the excep on of      Medical prac oners will conduct the X-ray at a
pat-down searches. Although oﬃcers/agents have          medical facility. Oﬃcers/Agents are prohibited from
the same authority to search a juvenile as to search    conduc ng X-ray examina ons, or u lizing any CBP
an adult, oﬃcers/agents should weigh all factors        equipment to conduct an X-ray examina on. Only
before reques ng authoriza on to further search a       qualified medical prac oners may read and
juvenile.                                               interpret the X-ray.
Visual Body Cavity Search – Juvenile: Oﬃcers/           Consent for an X-ray Search: Consent to search must
Agents must not conduct visual body cavity searches     be freely and voluntarily given as it relates to X-rays
of juveniles and, instead, shall refer all such body    before the X-ray is administered. Involuntary X-ray
cavity searches of juveniles to a medical prac oner.    searches require a court order. Involuntary X-ray
Accompanying Adult: If an adult parent or legal         searches will be conducted only under the most
guardian accompanies the juvenile, oﬃcers/agents        extraordinary circumstances, and never on detainees
should explain the reasons for the search to the        who are pregnant or a detainee who refuses to have
adult, as well as the juvenile.                         a pregnancy test a er having been determined by
                                                        medical personnel to require a pregnancy test.
Adult Consent and Presence: If a strip search, X-ray
search, body cavity search, or MBM is necessary         Revoca on of Consent for an X-ray Search: A
during the processing of a juvenile, oﬃcers/agents      detainee, including an at-risk detainee, may revoke
should seek consent from the parent or legal            consent for an X-ray search at any me, even at the
guardian. If the adult does not give their consent, a   medical facility. The revoca on may be verbal or by
decision to determine the next appropriate steps        ac ons. If the detainee revokes consent, oﬃcers/
                                                        agents must immediately inform the medical
must be made by a CBP supervisor a er obtaining
                                                        prac oner to stop the X-ray search based on the
legal advice from CBP counsel. In most cases, the
                                                        revoca on of consent and no fy their supervisor.
adult should be present during searches. If the adult
                                                        Revoca on of consent must be documented in the
is of a diﬀerent gender than the juvenile, and/or the
                                                        appropriate electronic system(s) of record.
juvenile does not want the adult present when a
strip search, X-ray search, body cavity search, or      Communica on: Oﬃcers/Agents must ensure that
MBM is conducted, the adult should wait                 the explana on of the X-ray process and consent
immediately outside the search room in order to         agreement is in a language or manner the detainee
aﬀord the juvenile as much privacy as possible.         comprehends.
Consulta on Requirement for Certain UAC                 Pregnancy Test: When a detainee is taken to a
Searches: In the case of a UAC, although consent        medical facility for an X-ray search, medical
may be granted by the UAC or HHS under limited          personnel will determine if a pregnancy test is
circumstances, supervisors must consult with CBP        required prior to an X-ray. If medical personnel
counsel prior to conduc ng a strip search or before a   determine a pregnancy test is necessary and the
UAC undergoes an X-ray search, body cavity search,      detainee refuses the pregnancy test, a decision to
or MBM.                                                 determine the next appropriate steps must be made
Supervisory Approval for an X-ray Search: An X-ray      by a CBP supervisor a er obtaining legal advice from
search will be conducted only a er being approved       CBP counsel.
by a supervisor authorized by the opera onal oﬃce’s     Documenta on: When performing a strip searches
policies and procedures and a er obtaining consent      on at-risk detainees or when an at-risk detainee
or a search warrant. If a qualified medical             undergoes an X-ray searches, a body cavity search,
prac oner determines that immediate ac on must          or an MBM, all relevant facts of the search, such as
                                                                                                   AR625
                                                                         Transport, Escort, Deten on, and Search 21
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 634 of 655




                                                                                                                        5.0 AT-RISK POPULATIONS
witnesses, authorizing supervisors, and consent,          their children before contac ng a social service
must be recorded in the narra ve sec on of the            agency. In those instances where a parent or legal
appropriate electronic system(s) of record.               guardian and a non-U.S. ci zen child must be
                                                          separated, the non-U.S. ci zen child will be classified
5.6 DĊęĊēęĎĔē                                             as a UAC and will be processed accordingly.
Least Restric ve Se ng: Oﬃcers/Agents will place          Deten on – UAC and Juveniles: UAC must be held
each at-risk detainee in the least restric ve se ng       separately from adult detainees. A juvenile may
appropriate to their age and special needs, provided      temporarily remain with a non-parental adult family
that such se ng is consistent with the need to            member where: 1) the family rela onship has been
ensure the safety and security of the detainee and        ve ed to the extent feasible, and 2) the CBP
that of others. Adult at-risk detainees will not simply   supervisor determines that remaining with the non-
be placed in the least restric ve se ng available, if     parental adult family member is appropriate, under
they strongly communicate a preference for being          the totality of the circumstances.
held in a hold room.
                                                          Transfer to the Department of Health and Human
Expedi ous Processing: Whenever opera onally              Services, Oﬃce of Refugee Rese lement (ORR):
feasible, at-risk individuals will be expedi ously        Every eﬀort must be made to transfer UAC from CBP
processed to minimize the length of me in CBP             to ORR custody as soon as possible, but no later than
custody.                                                  72 hours a er determining that a child is a UAC.
Family Units: Generally, family units with juveniles      Requested placement no fica ons for the UAC must
should not be separated. When it is necessary to          be conducted and logged in the appropriate
separate juveniles from the parent(s) and/or legal        electronic system(s) of record. The reasons for any
guardian(s), oﬃcers/agents must follow legal              deten on longer than 72 hours must be logged in
requirements and their opera onal oﬃce’s policies         the appropriate electronic system(s) of record.
and procedures. In circumstances where family units       Hygiene Ar cles, Bedding and Clean Clothing -
must be separated due to diﬀerent immigra on              Juveniles: Juveniles will be given access to basic
disposi ons, such separa on must be documented in         hygiene ar cles, and clean bedding. When available,
the appropriate electronic system(s) of record.           juveniles will be provided clean and dry clothing.
Unaccompanied Juvenile Siblings: Whenever                 Oﬃcers/Agents may give access to these provisions
opera onally feasible, UAC siblings should not be         to any juvenile at any me.
separated, unless deemed necessary for safety             Meals and Snacks – Juveniles, Pregnant, and
purposes. In circumstances where siblings must be         Nursing Detainees: Juveniles and pregnant
separated due to diﬀerent immigra on disposi ons,         detainees will be oﬀered a snack upon arrival and a
such separa on must be documented in the                  meal at least every six hours therea er, at regularly
appropriate electronic system(s) of record.               scheduled meal mes. At least two of those meals
Nursing Mother and Children: In situa ons where a         will be hot. Juveniles and pregnant or nursing
detained female is nursing, the child will not be         detainees must have regular access to snacks, milk,
removed from the care of the mother unless she            and juice.
poses a danger to the child or if she will be             Age and Capabili es Appropriate Food: Food must
transferred to the custody of another agency for          be appropriate for at-risk detainees’ age and
criminal prosecu on.                                      capabili es (such as formula and baby food).
Separa on of Children from Parents or Legal               Showers – Juveniles: Reasonable eﬀorts will be
Guardians: In those instances where a parent or           made to provide showers, soap, and a clean towel to
legal guardian and U.S. ci zen child must be              juveniles who are approaching 48 hours in
separated, social services may need to be contacted       deten on.
to take custody of the child. CBP should ensure
parents have the opportunity to arrange for care of
                                                                                                     AR626
                                                                           Transport, Escort, Deten on, and Search 22
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 635 of 655




                                                                                                                     5.0 AT-RISK POPULATIONS
Showers – Transgender or Intersex Detainees:             restraints are deemed necessary, no detainee known
Whenever showers are provided, transgender and           to be pregnant will be restrained in a face-down
intersex detainees will be given the opportunity to      posi on, on her back, or in a restraint belt that
shower separately from other detainees.                  constricts the area of the pregnancy. All excep ons
Hold Rooms – UAC: Hold rooms for UAC must                must be documented in the appropriate electronic
provide the following:                                   system(s) of record, including the facts and the
   Toilets and sinks;                                    reasoning behind the decision.
   Professional cleaning and sani zing at least once     Post-delivery Recupera on: A detainee in post-
     per day;                                            delivery recupera on must not be restrained absent
   Drinking fountains or clean drinking water along      extraordinary circumstances that render restraints
     with clean drinking cups;                           absolutely necessary.
   Adequate temperature control and ven la on;
                                                         Ac ve Labor or Delivery: Restraints are never
     and
                                                         permi ed on detainees who are in ac ve labor or
   Clean bedding.
                                                         delivery.
Access to Medical Care: Any physical or mental
injury or illness observed by or reported to an
oﬃcer/agent should be reported to a supervisor and
appropriate medical care should be provided or
sought. Emergency services will be called
immediately in the event of a medical emergency.
Oﬃcers/Agents must no fy the shi supervisor of all
medical emergencies as soon as possible a er
contac ng emergency services and document the
incident in the appropriate electronic system(s) of
record.
Consular and Telephone Access – UAC: All UAC must
be advised of their right to consular and telephone
access in a language or manner the detainee
comprehends.

5.7 UĘĊ Ĕċ RĊĘęėĆĎēęĘ
General: The use of restraints on at-risk detainees
must be in a manner that is safe, secure, humane,
and professional. It is the responsibility of oﬃcers/
agents to ensure that the need and level of restraints
used is consistent with the opera onal oﬃce’s
policies and procedures. At no me will restraints be
used in a puni ve manner or in a manner that causes
detainees undue pain.
Pregnant Detainees and Juveniles: Barring exigent
circumstances, oﬃcers/agents must not use
restraints on pregnant detainees or juveniles unless
they have demonstrated or threatened violent
behavior, have a history of criminal and/or violent
ac vity, or an ar culable likelihood of escape exists.
Even in the extraordinary circumstance when

                                                                                                  AR627
                                                                        Transport, Escort, Deten on, and Search 23
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 636 of 655

6.0 SEXUAL ABUSE VICTIMIZATION
General: Sexual abuse includes: 1) sexual abuse and       impar al interpreta on, by someone other than
assault of a detainee by another detainee; and 2)         another detainee, unless the detainee expresses a
sexual abuse and assault of a detainee by a staﬀ          preference for another detainee to provide
member, contractor, or volunteer.                         interpreta on, and the supervisor determines that
Heightened Protec on: Oﬃcers/Agents must                  such interpreta on is appropriate and consistent
provide detainees iden fied under the at-risk             with the opera onal oﬃce’s policies and procedures.
determina on process in Sec on 4.2 to be at high          The provision of interpreter services by minors,
risk of sexual abuse vic miza on, with heightened         alleged abusers, detainees who witnessed the
protec on. This includes con nuous direct sight and       alleged abuse, and detainees who have a significant
sound supervision, single-occupancy hold room,            rela onship with the alleged abuser is not
monitoring in open areas or placement in a hold           appropriate in ma ers rela ng to allega ons of
                                                          sexual abuse.
room ac vely monitored on video by an oﬃcer/
agent suﬃciently proximate to intervene, unless no        U Nonimmigrant Status Informa on: Oﬃcers/
such op on is determined to be feasible.                  Agents must provide mely access to U
Imminent Risk: When an oﬃcer/agent has a                  nonimmigrant status informa on to any detainee
reasonable belief that a detainee is subject to a         alleging criminal sexual abuse.
substan al risk of imminent sexual abuse, he or she       Oﬃcer/Agent Responder Responsibili es: Upon
shall take immediate ac on to protect the detainee.       learning of an allega on that a detainee was sexually
Disabili es: Detainees with disabili es (e.g.,            abused, the first law enforcement staﬀ member to
detainees who are hearing impaired, those who are         respond to the report, or his or her supervisor, must:
blind or have low vision, or those who have                  Separate the alleged vic m and abuser/assailant;
intellectual, psychiatric, or speech disabili es), must      Preserve and protect, to the greatest extent
                                                               possible, any crime scene un l appropriate
have access to CBP eﬀorts to prevent, detect, and
respond to sexual abuse. When necessary to ensure              steps can be taken to collect any evidence;
eﬀec ve communica on with detainees who are                  Request that the alleged vic m not to take any
hearing impaired, such steps must include providing            ac ons that could destroy physical evidence,
access to in-person, telephonic, or video interpre ve          including, as appropriate, washing, brushing
services that enable eﬀec ve, accurate, and                    teeth, changing clothes, urina ng, defeca ng,
impar al interpreta on, both recep vely and                    smoking, drinking, or ea ng if the sexual abuse
expressively, using any necessary specialized                  occurred within a me period that s ll allows
vocabulary. In addi on, any wri en materials                   for the collec on of physical evidence; and
related to sexual abuse will be provided in formats          Ensure that the alleged abuser/assailant does not
or through methods that ensure eﬀec ve                         take any ac ons that could destroy physical
communica on with detainees with disabili es,                  evidence, including, as appropriate, washing,
                                                               brushing teeth, changing clothes, urina ng,
including detainees who have intellectual disabili es,
limited reading skills, or who are blind or have low           defeca ng, smoking, drinking, or ea ng if the
vision. Whenever transla on or interpreta on                   abuse occurred within a me period that s ll
services are provided, it must be recorded in the              allows for the collec on of physical evidence
appropriate electronic system(s) of record.               Non-Oﬃcer/Agent Responder Du es: If the first
Interpreta on Services Access Related to                  staﬀ responder is not law enforcement staﬀ, the
Allega ons of Sexual Abuse: In ma ers rela ng to          responder must request that the alleged vic m not
allega ons of sexual abuse, oﬃcers/agents will            take any ac ons that could destroy physical evidence
provide in-person or telephonic interpreta on             and then no fy law enforcement staﬀ.
services that enable eﬀec ve, accurate, and

                                                                                                    AR628
                                                                          Transport, Escort, Deten on, and Search 24
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 637 of 655




                                                                                                                     6.0 Sexual Abuse Vic miza on
Detainee Repor ng Mechanisms: Staﬀ must:                assault forensics medical exam, emergency
  Accept sexual abuse reports made verbally, in         contracep on and sexually transmi ed infec ons
    wri ng, anonymously, and from third par es;         prophylaxis, in accordance with professionally
  Inform detainees of mul ple ways to privately         accepted standards of care. The forensic medical
    report sexual abuse; retalia on for repor ng        examina on should be done by qualified health care
    sexual abuse, or staﬀ neglect or viola ons of       personnel, including a Sexual Assault Forensic
    responsibili es that may have contributed to        Examiner (SAFE) or Sexual Assault Nurse Examiner
    such incidents;                                     (SANE) where prac cable. If SAFEs or SANEs cannot
  Provide instruc ons on how detainees may              be made available, the examina on can be
    contact the DHS Oﬃce of Inspector General;          performed by other qualified health care personnel.
  Promptly record such reports according to the
                                                        Access to Vic m Services: If, in connec on with an
    opera onal oﬃce’s policies and procedures;
                                                        allega on of sexual abuse, the detainee is
    and
                                                        transported for a forensic examina on to a medical
  Provide and inform the detainees of at least one      facility that oﬀers vic m advocacy services, oﬃcers/
    way for detainees to report sexual abuse
                                                        agents will permit the detainee to use such services
    anonymously to a public or private en ty or
                                                        to the extent available, consistent with security
    oﬃce outside of CBP in accordance with the
                                                        needs.
    opera onal oﬃce’s policies and procedures.
                                                        Cost of Medical Treatment Services: Emergency
Staﬀ Repor ng Requirements: In accordance with
                                                        medical treatment services provided to the vic m
the opera onal oﬃce’s policies and procedures, staﬀ
                                                        will be without financial cost and regardless of
must immediately report:
                                                        whether the vic m names the abuser or assailant, or
   Any knowledge, suspicion, or informa on
                                                        cooperates with any inves ga on arising out of the
     regarding an incident of sexual abuse against
                                                        incident.
     any detainee;
   Retalia on against detainees or staﬀ who             Prohibi on against Retalia on: CBP staﬀ must not
     reported or par cipated in an inves ga on          retaliate against any person, including a detainee,
     about such an incident; and                        who alleges or complains about mistreatment,
   Staﬀ neglect or viola on of responsibili es that     par cipates in an inves ga on into an allega on of
     may have contributed to an incident or             staﬀ misconduct, including sexual abuse, or for
     retalia on.                                        par cipa ng in sexual ac vity as a result of force,
                                                        coercion, threats, or fear of force.
Sexual Abuse Repor ng: If a known or reported
vic m of sexual abuse is transferred within CBP or to
the custody of another component within DHS, the
oﬃcer/agent must, as permi ed by law, inform the
receiving CBP oﬃce or DHS component of the
incident and the vic m’s poten al need for medical
or social services.
If a known or reported vic m of sexual abuse is
transferred outside of DHS, the oﬃcer/agent must,
as permi ed by law, inform the receiving agency or
oﬃce of the incident and the vic m’s poten al need
for medical or social services, unless the vic m
requests otherwise.
Access to Medical Services: Detainee vic ms of
sexual abuse must have mely, (including
emergency) unimpeded access to medical treatment
and crisis interven on services, including sexual
                                                                                                  AR629
                                                                        Transport, Escort, Deten on, and Search 25
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 638 of 655

7.0 PERSONAL PROPERTY
7.1 GĊēĊėĆđ                                              another agency, repatriated, and/or released. If
                                                         personal property cannot be transferred with the
Opera onal Oﬃce Policies and Procedures:
                                                         detainee, CBP will generally hold personal property
Opera onal oﬃces are responsible for crea ng
                                                         for a minimum of 30 days from the processing of a
policies and procedures rela ng to the handling,
                                                         detainee. A er 30 days personal property will be
reten on, retrieval, and return of detainee personal
                                                         considered abandoned and may be destroyed.
property.
                                                         Reten on and Retrieval of Personal Property:
Personal Property: All detainees’ personal property
                                                         Detainees may designate a third-party to retain or
discovered during apprehension or processing and
                                                         retrieve their personal property on their behalf,
not deemed to be contraband will be safeguarded,
                                                         including the consulate of their country of
itemized according to the opera onal oﬃce’s
                                                         na onality.
policies and procedures, and documented in the
appropriate electronic system(s) of record.              7.2 PėĔĈĊĘĘĎēČ Ćēĉ SęĔėĆČĊ Ĕċ
Monetary Personal Property: Special a en on must         DĊęĆĎēĊĊĘ’ PĊėĘĔēĆđ PėĔĕĊėęĞ
be given to the security and return of the detainee’s
                                                         Inventory: The inventory of a detainee’s personal
cash, currency, nego able instruments, and debit/
                                                         property must be conducted in the presence of the
credit cards. The type, amount, and value of all
                                                         detainee and recorded according to the opera onal
detainee’s cash, currency, and nego able
                                                         oﬃce’s policies and procedures.
instruments must be recorded in the appropriate
electronic system(s) of record.                          Storage of Personal Property: A detainee’s personal
                                                         property will be stored in a secure storage room or
Legal Papers: Copies of any legal papers signed by
                                                         area. The secure storage room or area must be
the detainee shall be provided to the detainee
                                                         maintained in a clean and orderly manner and
according to the opera onal oﬃce’s policies and
                                                         inspected as o en as necessary to protect detainee
procedures.
                                                         property.
Personal Property and Legal Papers – Juveniles: All
                                                         Supervisor Responsibili es: Supervisors must
personal property (including any U.S.-prescribed
                                                         rou nely inspect the secure storage room or area to
medica ons) and legal papers that are in the
                                                         ensure unclaimed property is handled according to
juvenile’s possession, or are served upon the juvenile
                                                         the opera onal oﬃce’s policies and procedures.
during processing, must accompany the juvenile
upon transfer to any other agency or facility.           Supervisor No fica on: Supervisors must be
                                                         no fied when itemized personal property, including
Contraband: Contraband will be properly disposed
                                                         monetary personal property, is reported missing or
of according to the opera onal oﬃce’s policies and
                                                         damaged. Supervisors will inves gate and make the
procedures.
                                                         appropriate no fica ons according to the
Seized Property: Personal property seized as             opera onal oﬃce’s policies and procedures.
evidence or seized for possible forfeiture will be
handled according to the opera onal oﬃce’s policies
and procedures.
Transfer: Whenever opera onally feasible, oﬃcers/
agents will transfer a detainee’s personal property
with the detainee when the detainee is transferred
within CBP. Oﬃcers/Agents will make every eﬀort to
transfer a detainee’s personal property with the
detainee when the detainee is transferred to

                                                                                                   AR630
                                                                         Transport, Escort, Deten on, and Search 26
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 639 of 655

7.3 NĔęĎĈĊ ęĔ DĊęĆĎēĊĊĘ




                                                                                                        7.0 PERSONAL PROPERTY
All personal property instruc ons must be
communicated to the detainee in a language or
manner the detainee can comprehend.
Detainees with personal property who are not being
immediately repatriated to a con guous country
must receive no ce of CBP’s procedures rela ng to
personal property, including:
  The process for claiming personal property upon
    release, transfer or removal.
  The process for having a third party claim
    personal property.
  The process for claiming lost property.

7.4 PĔĘĘĊĘĘĎĔēĘ KĊĕę Ĕē ęčĊ DĊęĆĎēĊĊ
At the discre on of oﬃcers/agents, a detainee may
keep some personal items in their possession, as
long as a par cular item does not pose a threat to
the security or good order of the facility.

7.5 MĊĉĎĈĆęĎĔēĘ
All medica ons will generally be maintained with the
detainee’s personal property unless other condi ons
warrant, such as the medica on needing to be
regularly administered due to need, and/or needing
to be properly stored as the prescrip on requires.

7.6 IĉĊēęĎċĎĈĆęĎĔē DĔĈĚĒĊēęĘ
Documents determined to be genuine, unaltered,
and issued under the proper authority to the
detainee, must be returned to the detainee upon
release, removal or repatria on or maintained in the
detainees’ personal property. Documents will not be
retained based solely on apparent gender-related
discrepancies in gender designa ons, names, or
photographs, absent any other indica on the
document is not genuine or unaltered.




                                                                                     AR631
                                                           Transport, Escort, Deten on, and Search 27
            Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 640 of 655

8.0 DEFINITIONS
Solely for purposes of this document, the below          Deten on: Restraint from freedom of movement.
terms are defined as follows:                            Physical restraint is not an essen al element of
Adult: A person known or reasonably believed to be       deten on.
18 years of age or older.                                Direct Supervision: The constant sight and sound
Agent: Any class of CBP employees designated by          observa on of a detainee by an oﬃcer/agent. This
the Commissioner to perform the func ons of a            does not include video monitoring of detainees.
Border Patrol and/or Air & Marine Agent.                 Electronic System(s) of Record: A group of any
At-Risk Popula ons/At-Risk Detainees: Individuals        records under the control of any agency from which
in the custody of CBP who may require addi onal          informa on is retrieved by the name of the
care or oversight, who may include: juveniles; UAC;      individual or by some iden fying number, symbol, or
pregnant individuals; those known to be on life-         other iden fying par cular assigned to the
                                                         individual.
sustaining or life-saving medical treatment; those at
higher risk of sexual abuse (including but not limited   Employee: A person who works directly for CBP.
to gender nonconforming, intersex, and                   Escape: The departure of a detainee from CBP
transgender); reported vic ms of sexual abuse;           custody without authoriza on.
those who have iden fied mental, physical or
developmental disabili es; those of advanced age; or     Escape Risk: Any detainee whom an oﬃcer/agent
family units.                                            believes may a empt to flee from CBP custody if not
                                                         prevented.
Bedding: A (or any combina on of) blanket, mat, or
cot.                                                     Escort: The accompanied movement of a detainee
                                                         in CBP custody by an oﬃcer/agent.
Body Cavity Searches: A body cavity search is any
internal search consis ng of the visual or physical      Exigent Circumstances: Any set of temporary and
intrusion into the rectal or vaginal cavity.             unforeseen circumstances that requires immediate
                                                         ac on in order to combat a threat to the security or
Contraband: Any item possessed by a detainee that
                                                         ins tu onal order of a facility or a threat to the
is prohibited under CBP policies or federal, state or
                                                         safety or security of any person.
local law and/or regula on.
                                                         External Search: Non-intrusive searches conducted
Commercial Air Transport: The use of aircra not
                                                         to determine if detainees are carrying contraband/
owned or controlled by the U.S. Government, to
                                                         weapons outside of their bodies, including
move detainees.
                                                         immediate pat-downs/terry frisks, and pat-downs.
Contractor: A person who, or en ty that, provides
                                                         Facility: A place, building (or part thereof), set of
services pursuant to a contractual agreement with
                                                         buildings, structure, or area that was constructed or
CBP or other federal en ty.
                                                         retrofi ed for the purpose of detaining individuals
Custody: The control of the detainee whose               and is rou nely used by CBP to detain individuals in
freedom of movement is directly limited.                 its custody.
De-escala on: The reasonable use of words and            Family Unit: A group of detainees that includes one
ac ons to reduce a heightened emo onal and               or more non-United States ci zen juvenile(s)
physical state, in order to facilitate a calm, ra onal   accompanied by his/her/their parent(s) or legal
interac on.                                              guardian(s), whom the agency will evaluate for
Detainee: Any person, regardless of ci zenship or        safety purposes to protect juveniles from sexual
na onality, under arrest, restrained, or confined by     abuse and violence.
CBP.

                                                                                                  AR632
                                                                        Transport, Escort, Deten on, and Search 28
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 641 of 655




                                                                                                                       8.0 DEFINITIONS
Gender iden ty: How a person sees themselves and          Medical Facility: An accredited loca on where
understands their own gender iden ty (a man, a            medical prac oners conduct medical exams,
woman, other).                                            diagnos cs, and/or provide care.
Gender Nonconforming: Having an appearance or             Medical Prac oner: A health professional who, by
manner that does not conform to tradi onal societal       virtue of educa on, creden als, and experience, is
gender expecta ons.                                       permi ed by law to evaluate and care for pa ents
                                                          within the scope of his or her professional prac ce.
Holding Facility: A structure that contains hold
rooms, or other secure enclosures that are:               Medical Witness: A creden aled or qualified
Under the control of CBP; and                             medical provider (such as a doctor, nurse, medical
Primarily used for the short-term confinement of          student, paramedic) of a healthcare facility legally
individuals who have recently been detained, or are       competent to serve as a witness to a medical event
being transferred to or from a court, jail, prison,       such as a procedure or exam. Medical bystanders
other agency, or elsewhere within CBP.                    o en provide assistance to the event and may be
                                                          called on for legal tes mony related to the event.
Hold Room: A secure area in a holding facility used
for temporary confinement of detainees.                   Medica on: A medicine used to treat an illness or
                                                          injury.
Human Traﬃcking: A modern day form of slavery
involving the illegal trade of people for exploita on,    Monitored Bowel Movement (MBM): An MBM
or commercial gain. The use of force, fraud or            search is an internal search consis ng of detaining a
coercion is used to lure vic ms into forced labor,        suspect in a room or holding cell without flushable
commercial sexual exploita on or slavery. In cases of     toilet facili es, under close observa on, to permit
sex traﬃcking, for children under the age of 18, no        me for a swallowed object to be expelled by the
force, fraud, or coercion is needed.                      body through natural means.
Immediate Pat-down/Terry Frisk: An external               Oﬃcer: Class of CBP employees designated by the
search necessary to ensure oﬃcer safety. A limited        Commissioner, responsible for the inspec on of
search for weapons, generally of the outer clothing.      arriving and depar ng persons, conveyances and
                                                          baggage at ports of entry.
Immediate Rela ve: A person related to a detainee
in one of the following ways: spouse, parent,             Open Area: An area within a holding facility where
grandparent, child, sibling, aunt, uncle, or legal        the detainee is not in a locked room but where there
guardian.                                                 are locked doors to prevent escape (e.g., a
                                                          processing room).
Internal Search: Searches conducted to determine if
detainees are carrying contraband close to or inside      Opera onal Oﬃce: Components within CBP
their bodies. Internal searches include and are           including the Oﬃce of Field Opera ons, the U.S.
limited to medical x-rays, body cavity searches, and      Border Patrol, and the Oﬃce of Air and Marine.
monitored bowel movement (MBM) searches.                  Pat-down Search: An external search consis ng of
Intersex: Having sexual or reproduc ve anatomy            the sliding or pa ng of the hands over the clothed
that does not seem to fit typical defini ons of male      body of a detainee by staﬀ to determine whether
or female. Intersex individuals may have organs of        the individual possesses weapons and/or
both sexes, present at birth, due to chromosomal          contraband. A pat-down search may require the
circumstances.                                            detainee to reveal pocket contents.
Juvenile: A person known or reasonably believed to        Personal Property: Belongings found on the
be less than 18 years of age.                             detainee’s person or carried by a detainee (e.g., a
                                                          detainee’s baggage, money, personal iden fica on,
Law Enforcement Staﬀ: Oﬃcers or Agents of CBP or
                                                          clothing, jewelry, mobile device, medica on). This
a CBP facility that are responsible for the supervision
                                                          does not include items deemed to be contraband.
and control of detainees in a holding facility.
                                                                                                    AR633
                                                                          Transport, Escort, Deten on, and Search 29
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 642 of 655




                                                                                                                     8.0 DEFINITIONS
Probe/Probing: The use of an instrument to explore         Contact between the mouth and the penis, vulva,
the inside of an object physically a ached to a             or anus;
detainee (e.g., cast, brace, etc.).                        Penetra on, however slight, of the anal or genital
Processing Area: The secure loca on in a CBP                opening of another person by a hand or finger
facility where oﬃcers/agents conduct interviews,            or by any object;
record detainee responses, and enter required              Touching of the genitalia, anus, groin, breast,
informa on into appropriate electronic system(s) of         inner thighs or bu ocks, either directly or
record.                                                     through the clothing, with an intent to abuse,
                                                            humiliate, harass, degrade or arouse or gra fy
Reasonable Suspicion: A par cularized and                   the sexual desire of any person; or
objec ve basis supported by specific and ar culable        Threats, in mida on, or other ac ons or
facts for suspec ng a person of viola ng the law.           communica ons by one or more detainees
Restraints: CBP-approved equipment used to restrict         aimed at coercing or pressuring another
a detainee’s movement.                                      detainee to engage in a sexual act.

Search of an Individual: Any search of a person         Sexual Abuse of a Detainee by a Staﬀ Member,
conducted for an oﬃcial law enforcement purpose.        Contractor, or Volunteer: Sexual abuse of a
This includes: immediate pat-down/Terry frisk, pat-     detainee by a staﬀ member, contractor, or volunteer
down search, search incident to lawful arrest, strip    includes any of the following acts, if engaged in by
search, medical X-ray search, body cavity search, and   one or more staﬀ members, volunteers, or contract
monitored bowel movement.                               personnel who, with or without the consent of the
                                                        detainee, engages in or a empts to engage in:
Secure Area: An area, including a hold room,               Contact between the penis and the vulva or anus
processing area, or open area where an individual is         and, for purposes of this subparagraph, contact
detained for a temporary period of me and where              involving the penis upon penetra on, however
the likelihood of escape is minimized because points         slight;
of egress are secured to prevent unauthorized use.         Contact between the mouth and the penis, vulva,
Secured Vehicle: A transport vehicle that is                 or anus;
equipped with security measures that separate              Penetra on, however slight, of the anal or genital
detainees from oﬃcers/agents, and limits detainee            opening of another person by a hand or finger
egress from the vehicle.                                     or by any object that is unrelated to oﬃcial
                                                             du es or where the staﬀ member, contractor,
Sexual Abuse: Sexual abuse includes: 1) Sexual
                                                             or volunteer has the intent to abuse, arouse, or
abuse and assault of a detainee by another detainee;
                                                             gra fy sexual desire;
and 2) Sexual abuse and assault of a detainee by a
                                                           Inten onal touching of the genitalia, anus, groin,
staﬀ member, contractor, or volunteer.
                                                             breast, inner thighs or bu ocks, either directly
Sexual Abuse of a Detainee by Another Detainee:              or through the clothing, that is unrelated to
Sexual abuse of a detainee by another detainee               oﬃcial du es or where the staﬀ member,
includes any of the following acts by one or more            contractor, or volunteer has the intent to abuse,
detainees, prisoners, inmates, or residents of the           arouse, or gra fy sexual desire;
facility in which the detainee is housed who, by           Threats, in mida on, harassment, indecent,
force, coercion, or in mida on, or if the vic m did          profane or abusive language, or other ac ons or
not consent or was unable to consent or refuse,              communica ons, aimed at coercing or
engages in or a empts to engage in:                          pressuring a detainee to engage in a sexual act;
   Contact between the penis and the vulva or anus         Repeated verbal statements or comments of a
      and, for purposes of this subparagraph, contact        sexual nature to a detainee;
      involving the penis upon penetra on, however
      slight;


                                                                                                  AR634
                                                                        Transport, Escort, Deten on, and Search 30
             Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 643 of 655




                                                                                                                       8.0 DEFINITIONS
   Any display of his or her uncovered genitalia,        being a vic m of criminal ac vity, possess
    bu ocks, or breast in the presence of an             informa on concerning the crime, and are being
    inmate, detainee, or resident; or                    helpful to law enforcement and government oﬃcials
   Voyeurism.                                            in the inves ga on or prosecu on of the criminal
Staﬀ: Employees or contractors of CBP or CBP             ac vity.
facility, including any en ty that operates within the   Vehicle: A cra designed for land-based
CBP facility.                                            transporta on.
Short Term Deten on: The temporary deten on of           Vessel: A cra designed for water-based
a person at a CBP facility for the least amount of       transporta on.
 me necessary to complete processing, transfer,
                                                         Volunteer: An individual who donates me and
and/or repatria on.
                                                         eﬀort on a recurring basis to enhance the ac vi es
Strip Search: An external search that requires a         and programs of CBP.
person to remove or arrange some or all clothing so
                                                         Voyeurism: Inappropriate visual surveillance of a
as to permit a visual inspec on of the person’s          detainee for reasons unrelated to oﬃcial du es.
breasts, bu ocks, or genitalia.                          Where not conducted for reasons rela ng to oﬃcial
Supervisor: Any permanent or ac ng oﬃcer/agent,          du es, the following are examples of voyeurism:
designated and authorized to oversee staﬀ and make       staring at a detainee who is using a toilet in his or
management level decisions.                              her cell to perform bodily func ons; requiring an
                                                         inmate detainee to expose his or her bu ocks,
Traﬃcking Vic m: A person forced into human
                                                         genitals, or breasts; or taking images of all or part of
traﬃcking.
                                                         a detainee’s naked body or of a detainee performing
Transgender Individual: A person whose gender            bodily func ons.
iden ty (i.e., internal sense of feeling male or
                                                         Weapon: Any object, item, or device that may be
female) is diﬀerent from the person’s assigned sex at
                                                         used to cause physical injury, incapacitate, or
birth.
                                                         diminish capability, temporarily or permanently.
Transport: The physical movement of a detainee by
                                                         X-ray Search: The use of a medical X-ray by a
vehicle, vessel or commercial air transport.
                                                         medical prac oner to determine the presence of
Unaccompanied Alien Child (UAC): A child who:            contraband within the body.
  has no lawful immigra on status in the United
     States;
  has not a ained 18 years of age; and
  with respect to whom:
  (i) there is no parent of legal guardian in the
     United States; or
  (ii) no parent or legal guardian in the United
     States is available to provide care and physical
     custody.
Unsecured Vehicle: A transport vehicle that is not
equipped with security measures that separate
detainees from oﬃcers/agents, and may not limit
detainee egress from the vehicle.
U Non-Immigrant Status: U nonimmigrant status for
vic ms of criminal ac vity designated in INA §101(a)
(15)(U) (qualifying crimes) who have suﬀered
substan al mental or physical abuse as a result of
                                                                                                    AR635
                                                                          Transport, Escort, Deten on, and Search 31
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 644 of 655
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 645 of 655




                                                                 AR637
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 646 of 655




                                                                 AR638
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 647 of 655




                                                                 AR639
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 648 of 655

                 OFFICIAL USE ONLY// LAW ENFORCEMENT SENSITIVE


                                      Attachment D
           Streamlined Processing Procedures and Third Country Pilot Guidelines

As authorized by section 208 of the Immigration and Nationality Act (INA), the Interim Final
Rule, Asylum Eligibility and Procedural Modifications, 84 Fed. Reg. 33829 (July 16, 2019)
(Third Country IFR), modifies asylum regulations to bar from asylum eligibility, with limited
exception, aliens who have entered or arrived in the United States across the southern land
border on or after July 16, 2019, after failing to apply for protection in at least one third country
through which he or she transited en route to the United States.

Single Adults (SAs) and Family Unit Aliens (FMUA) who have traveled through at least one
prior country that is a signatory to relevant international instruments governing consideration of
protection claims are subject to the Third Country IFR, unless there is an applicable exception.
Mexico and all seven countries in Central America (Belize, Costa Rica, El Salvador, Guatemala,
Honduras, Nicaragua, and Panama) are parties to both the Refugee Convention and the Refugee
Protocol. Aliens subject to the bar remain eligible for statutory withholding of removal and
protection under the regulations implementing U.S. obligations pursuant to Article 3 of the
Convention Against Torture and no alien will be returned to a country where it is more likely
than not that he or she will be persecuted or tortured, in accordance with the non-refoulement
obligations of the United States Government.

This paper outlines a proof of concept on the more effective processing of aliens amendable to
the Third Country Transit IFR as a pilot.

In order for this pilot to be successful, U.S. Customs and Border Protection (CBP), U.S.
Immigration and Customs Enforcement (ICE), and U.S. Citizenship and Immigration Services
(USCIS) commit to providing the appropriate resources and guidance necessary to implement the
processes below. These Department of Homeland Security (DHS) components also commit to
directing their respective field leadership to work collaboratively with each other towards the
success of these efforts, because implementation and decisions to shift among potential outcomes
can and will affect each agency. Specifically, CBP and ICE will leverage cross-component field
discretion, flexibility, and coordination to account for local conditions and available resources
and infrastructure. USCIS commits to efficiently adjudicate fear claims telephonically and surge
resources to the pilot location, including Asylum Officers and administrative personnel as
needed, to address CBP volume, including extended evening hours and weekends. CBP will
identify for the pilot those individuals to whom the Third Country Transit IFR may apply (e.g.,
individuals subjected to expedited removal who will be referred for a credible fear
determination). CBP will not include Mexican nationals or unaccompanied alien children
(UACs) in this pilot and will continue to process them in accordance with current regulations,
policies, and procedures.

Furthermore, the below factors should be considered for aliens referred for this pilot:
   x Only SA and FMUA are applicable;
   x Criminal history is not an excluding factor;
   x Have made an affirmative claim to a claimed country of citizenship;


                                                                                                        1
                 OFFICIAL USE ONLY// LAW ENFORCEMENT SENSITIVE
                                                                                               AR640
       Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 649 of 655

                OFFICIAL USE ONLY// LAW ENFORCEMENT SENSITIVE


   x    Have no medical concerns, no imminent health concerns, or must be cleared (or be able
        to be cleared) medically for travel;
   x    Must be processed as an expedited removal; and,
   x    FMUAs may not be separated solely for participation in the program.

Pilot Location: Only aliens apprehended in El Paso Sector (EPT) subjected to expedited
removal and who express a fear of return, excluding Mexican nationals, will initially be
considered for this pilot. EPT has a significant volume and EPT participation in Electronic
Nationality Verification (ENV) and proximity to available transportation will ensure sufficient
and routine ENV flights from EPT. USCIS continues to use all standard processes to adjudicate
credible fear claims, except as explicitly stated or changed by the IFR.

Following the pilot, the DHS components may expand beyond the initial location to the entire
Southwest Border.

Five to Seven Day Streamlined Procedures
This document outlines the six steps for implementing streamlined procedures, along with
resources needed to complete these procedures in five to seven days at EPT. DHS can move
timelines up in accordance with law, policy, and operations. If at any time an alien’s case does
not meet this timeline, local CBP and ICE will coordinate and ICE will make every effort to take
custody within 48 hours, with the exclusion of FMUAs with positive fear determinations. The
local operators on a case-by-case basis may consider emergent needs for additional time.

Step 1 – Apprehension and Processing
   x CBP apprehends an alien in EPT.
   x CBP procedures for processing for identity and inadmissibility remain unchanged.
   x Aliens who are amenable to this pilot would have already been placed in expedited
       removal.

Step 2 – Transport, Intake at Soft-sided Facility, Preparation for Interview, and
Consultation Period
   x CBP will generally transport aliens to an EPT soft-sided facility, intake/in-processing,
       including medical screenings, and provision of materials (i.e., M-444 explaining credible
       fear process and legal services provider list are provided to the alien upon arrival).
   x Aliens who assert an intention to apply for asylum, claim a fear of return to his or her
       country of origin, or express a fear of persecution or torture, will be referred to USCIS by
       CBP personnel for a credible fear interview.
   x Aliens who are referred for a credible fear interview will be given one calendar day after
       arrival at the facility to access phones, as often as operationally feasible, and
       contact/consult with any person of their choosing, including an attorney. Aliens may
       request to waive the consultation time if they are prepared to discuss their case
       immediately with USCIS.




                                                                                                  2
                OFFICIAL USE ONLY// LAW ENFORCEMENT SENSITIVE
                                                                                            AR641
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 650 of 655

                 OFFICIAL USE ONLY// LAW ENFORCEMENT SENSITIVE


Step 3 – Interview by Asylum Officer
   x After USCIS receives a complete referral package from CBP, including forms I-860, I-
       867A&B and M-444, the asylum office will schedule the case for a telephonic interview.
   x USCIS will interview immediately following the one-full calendar day consultation
       period (or earlier if the alien requests to waive the consultation period).
   x CBP will escort the alien to the interviewing location within the facility.
   x All interviews will be conducted in a location that is separate, apart from other
       individuals such as those detained in CBP custody, and allows the alien privacy and the
       ability to be free from being overheard. USCIS must also be able to hear the alien.
   x The alien’s consultant or attorney may participate in the interview telephonically.
   x USCIS will engage the telephonic interpreter service, and consultant or attorney, if any,
       for the interview.
   x If USCIS is prepared to proceed with the interview after the one full calendar day
       consultation period has passed, or earlier, if the alien requests to waive this period,
       asylum offices normally will deny requests for extensions of the consultation period, as
       unreasonably delaying the process, except in extraordinary circumstances, or as the
       officer conducting the credible fear interview deems necessary under 8 CFR
       208.30(d)(1). Extraordinary circumstances may include, but are not limited to, serious
       illness or mental or physical disability of the alien, a member of the alien’s immediate
       family, or the alien’s consultant, and facility issues that prevent the alien from contacting
       a consultant.
   x USCIS conducts the screening interview by telephone and drafts the determination
       documents.
   x When an applicant seeks to dissolve their protection request, an asylum officer must
       promptly speak to the applicant to confirm their desire to depart, that he or she aware of
       the consequences of doing so, and that he or she is dissolving voluntarily and knowingly.
   x USCIS will promptly notify CBP of the alien’s wish to dissolve their protection request
       after completing necessary dissolution paperwork.

Step 4 – Post Interview Processing
   x A Supervisory Asylum Officer must review the asylum officer’s determination and sign
       the determination documents before serving a determination.
   x An asylum officer or other asylum office employee prepares a service packet, and ensures
       service of the determination in-person to the individual, and to ICE, the immigration
       court as applicable, and the applicant’s attorney, if any.
   x Individuals found to have a credible fear (“positive determination”), will be placed into
       removal proceedings under section 240 of the INA. ICE will then make custody
       determinations or parole determinations, as appropriate. Individuals that ICE determines
       they will take custody of will be moved out of the EPT space and transferred to ICE
       custody, excluding FMUAs. Emergent needs for additional time may be considered by
       the local operators on a case-by-case basis, mindful of timelines within this guideline.
   x Where individuals are found not to have a credible fear (“negative determinations”), an
       asylum office employee asks if the applicant wants to seek Immigration Judge review. If
       the alien requests Immigration Judge review or refuses to request or decline such review,
       USCIS will serve the alien, ICE and immigration court Form I-863.


                                                                                                   3
                 OFFICIAL USE ONLY// LAW ENFORCEMENT SENSITIVE
                                                                                             AR642
     Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 651 of 655

                OFFICIAL USE ONLY// LAW ENFORCEMENT SENSITIVE


Step 5 – Immigration Judge Review
   x If the alien elects Immigration Judge review or refuses to request or decline such review
       of a negative USCIS credible fear determination, the Immigration Judge will conduct a
       review of the negative fear finding.
   x DHS (CBP, ICE, and CIS) will coordinate facilities and transport to the extent that the
       Department of Justice will provide Immigration Judges.

Step 6 – Removal or Referral to ICE for Detention Determination and Further Proceedings
   x ICE will expeditiously remove SAs and FMUAs after Immigration Judge concurrence
       with USCIS negative fear determination.
   x ICE ERO will expeditiously assume custody of any SAs and FMUAs, including those
       awaiting Immigration Judge review of a negative CF determination, who are in CBP
       custody past day seven.
   x If at any time an alien’s processing is not completed within this timeline, the SA or
       FMUA will be referred to ICE for a custody determination. An exception applies to
       FMUAs with positive CF determinations who cannot be placed into ICE detention.




                                                                                                 4
                OFFICIAL USE ONLY// LAW ENFORCEMENT SENSITIVE
                                                                                        AR643
Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 652 of 655




                                                                  AR644
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 653 of 655




                 Humanitarian Asylum Review Process (HARP) Info Sheet
Who is Amenable?
Aliens in the following categories are amenable to processing under HARP:
    ¾ Must be Mexican nationals
    ¾ Must have been processed for Expedited Removal and have claimed fear of return to
        their native county

*In SIGMA/USEC, officer must select the CDS program classification of HARP.
How Many Cases are Amenable?
Space constraints, both in terms of holding and available phone lines for consultation and
interview, will determine the number of cases/individuals processed in a timely manner through
this process.
USCIS, in consultation with CBP, will provide to OFO and USBP recommendations regarding
the number of referrals accepted on a given day for interview the following day. In general, the
number of available phone lines anticipated at the holding location will dictate the number of
cases accepted daily and USCIS will endeavor to project out referral capacity for the week
forward. USCIS will confirm recommended referral capacity on a daily basis. (OFO and USBP
will locally manage the case input and interview requests with USCIS).
Port Encounter Timeline
x   Processed as ER;
x   Claim fear of return to native country;
x   Identified as HARP amenable;
x   M-444 served by OFO, along with List of Free Legal Services;
x   Transferred custody to USBP where 24-hr consult period begins*;
x   OFO sends the CF referral package to USCIS after the alien arrives at holding**;
x   Alien given opportunity to contact an attorney {initial 1 hour; 30-minute follow-up as
    needed} via phone supplied at USBP after arriving at the USBP station.
* The 24-hour consult clock begins once alien is served M-444, provided with List of Free
Services and after the alien has physically arrived to the location where the interview and
subsequent processing will take place. The location for consultation calls must allow sufficient
privacy to allow for discussion of confidential matters.
**Referral package: I-213, I-860, I-867 A&B, signed M-444 (English and Spanish), signed List
of Free Legal Services, completed I-216 with date/time stamp indicating beginning of 24-hr
consult period.
Alien(s) attend scheduled telephonic USCIS interview.




                                                                                             AR645
      Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 654 of 655




USCIS officer prepares determination documents and Supervisory Asylum Officer conducts
review of the determination. Service of determination is coordinated between USCIS and USBP
as outlined below.
Positive determination by USCIS:
x   OFO coordinates with USBP to reprocess case and serve alien(s) with I-862.
x   OFO coordinates with USBP to request placement for alien(s) with ICE/ERO.

    ¾ The following documents from CBP and USCIS provided in a service packet for the
      alien.
           I-870: Record of Determination (electronically signed by Asylum Officer and
             Supervisory Asylum Officer).
           Credible Fear Interview Notes.
           Credible Fear Determination Checklist.
           I-862: NTA with certificate of service completed.
           I-870: Record of Determination (electronically signed by Asylum Officer and
             Supervisory Asylum Officer).
           Credible Fear Interview Notes from Asylum Officer.
           Credible Fear Determination Checklist.
           List of Free Legal Services.
           EOIR 33 – Change of Address Form.
           Form I-867, Parts A&B, Sworn Statement and Jurat – copy (only if not previously
             provided a copy of the form).
           Form I-860, Notice and Order of Expedited Removal – copy (only if not
             previously provided a copy of the form).
           M-444 (with alien’s A# on top) (only if the alien was not previously given a copy
             of the form).
    ¾ The following documents provided by USCIS for inclusion in the A-file (includes FOUO
      information):
           I-870: Record of Determination (electronically signed by Asylum Officer and
             Supervisory Asylum Officer).
           Credible Fear Interview Notes.
           Credible Fear Determination Checklist.
           Credible Fear/Reasonable Fear Background Identity and Security Checklist (and
             attachments).
           Memo to File, if any.
Negative determination by USCIS:
x   OFO coordinates with USBP to request return of the alien(s) by ICE/ERO.

    ¾ USCIS serves the negative determination on the I-869A to the alien in-person or via
      telephone. Where served the negative determination via telephone, USCIS will arrange
      for either the USCIS onsite staff or USBP staff to obtain the required signatures.



                                                                                      AR646
     Case 1:19-cv-03640-KBJ Document 35-3 Filed 01/27/20 Page 655 of 655




   ¾ Alien afforded review of their case by an immigration judge (IJ)
          If IJ review declined, alien turned over by USBP to ICE/ERO for repatriation.
          If alien requests IJ review USCIS serves on EOIR the I-863 and referral packet
            via email.
   ¾ EOIR schedules the negative review hearing and coordinates with USBP to have the alien
     appear telephonically for the hearing.
          If the IJ issues order of removal, alien turned over to ICE/ERO for repatriation.
          If the IJ vacates the negative determination , OFO prepares and USBP serves the
            I-862, alien turned over to ICE/ERO for execution of release documents follow
            processing steps for Positive found above
   ¾ The following documents from CBP and USCIS provided in a service packet for the alien
     and a copy of documents for the A-file.
          I-863: Filed by USCIS, only if alien requests IJ review, otherwise not issued
          I-869: Record of Negative Credible Fear Finding; updated to reflect whether the
            alien requests IJ review and signed by alien
          I-870: Record of Determination (electronically signed by Asylum Officer and
            Supervisory Asylum Officer).
          Interview Notes from Asylum Officer
          Credible Fear Checklist provided by Asylum Officer
          List of Free Legal Services
          Form I-867, Parts A&B, Sworn Statement and Jurat – copy (only if the alien not
            previously given a copy of the form).
          Form I-860, Notice and Order of Expedited Removal – copy (only if the alien not
            previously given a copy of the form).
          M-444 (with alien’s A# on top) (only if the alien was not previously given a copy
            of the form).
USCIS Negative Determination of Credible Fear (IJ Review)
x Where the alien requests IJ review, USCIS will file I-863 and credible fear referral packet
  with EOIR via email.
x IJ has 48 hours to review the determination (unless alien waives the IJ review)
x If the IJ affirms the negative determination, EOIR notifies USBP and OFO of the removal
  order, and alien(s) removed.
x If the IJ vacates the negative determination, OFO prepares and USBP serves the I-862.




                                                                                         AR647
